


Loan_No              Group_No               Rate_Adj_Type       Original_Balance         Scheduled_Balance
____________________________________________________________________________________________________________
500682545            4B                        Fixed-Rate             645,000.00                644,999.99
500724090            4A                   Adjustable-Rate             308,800.00                308,800.00
500746247            4B                        Fixed-Rate             279,920.00                279,920.00
500774649            4A                   Adjustable-Rate             402,911.00                402,911.00
407876295            4A                   Adjustable-Rate             254,232.00                254,232.00
407876317            4A                   Adjustable-Rate             424,277.00                423,999.47
407876339            4A                   Adjustable-Rate             182,000.00                182,000.00
407876346            4A                   Adjustable-Rate             310,925.00                310,688.41
500676038            4A                   Adjustable-Rate             179,200.00                179,200.00
500683295            4B                        Fixed-Rate             334,560.00                334,327.43
500710413            4A                   Adjustable-Rate             151,992.00                151,992.00
500713928            4A                   Adjustable-Rate              88,000.00                 88,000.00
500715569            4A                   Adjustable-Rate             248,000.00                247,901.73
500720987            4A                   Adjustable-Rate             217,425.00                217,425.00
500723137            4A                   Adjustable-Rate             216,000.00                216,000.00
500723301            4A                   Adjustable-Rate             424,000.00                424,000.00
500724204            4A                   Adjustable-Rate             440,000.00                440,000.00
500724662                           3     Adjustable-Rate             108,000.00                107,609.07
500725465            4A                   Adjustable-Rate             168,800.00                168,800.00
500726637            4A                   Adjustable-Rate             311,250.00                311,250.00
500727346                           3     Adjustable-Rate             213,750.00                213,374.84
500729809            4A                   Adjustable-Rate             163,920.00                163,920.00
500729840            4A                   Adjustable-Rate             153,520.00                153,520.00
500729936            4B                        Fixed-Rate             145,550.00                145,550.00
500730040            4B                        Fixed-Rate             296,000.00                295,658.16
500730842            4A                   Adjustable-Rate             215,120.00                215,120.00
500730875            4A                   Adjustable-Rate             128,000.00                127,823.24
500731123            4A                   Adjustable-Rate              90,400.00                 90,278.29
500733140            4A                   Adjustable-Rate             144,800.00                144,800.00
500733630            4B                        Fixed-Rate             208,000.00                207,759.78
500733809            4A                   Adjustable-Rate             236,000.00                236,000.00
500733925            4B                        Fixed-Rate             296,000.00                295,852.90
500734388            4B                        Fixed-Rate             136,000.00                135,921.76
500734910            4B                        Fixed-Rate              77,600.00                 77,600.00
500734943            4A                   Adjustable-Rate              66,800.00                 66,707.75
500735284            4B                        Fixed-Rate             115,120.00                115,066.84
500735302            4B                        Fixed-Rate              96,800.00                 96,686.15
500735358            4B                        Fixed-Rate             172,800.00                172,595.23
500735504                           3     Adjustable-Rate             119,700.00                119,512.67
500735582            4B                        Fixed-Rate             336,000.00                335,511.45
500735641            4B                        Fixed-Rate             244,000.00                244,000.00
500736044            4B                        Fixed-Rate             118,400.00                118,075.83
500736655            4B                        Fixed-Rate             159,200.00                159,016.14
500736865            4B                        Fixed-Rate             170,400.00                170,198.08
500737024            4A                   Adjustable-Rate             482,220.00                482,220.00
500737515            4B                        Fixed-Rate             269,500.00                269,500.00
500737724            4B                        Fixed-Rate             172,915.00                172,915.00
500737906            4B                        Fixed-Rate             240,000.00                239,660.13
500737961            4B                        Fixed-Rate             240,000.00                239,866.72
500739023            4B                        Fixed-Rate              80,500.00                 80,404.60
500739386            4B                        Fixed-Rate             214,400.00                214,400.00
500739978            4B                        Fixed-Rate             254,800.00                254,498.05
500740071            4B                        Fixed-Rate             200,000.00                200,000.00
500740716            4A                   Adjustable-Rate             116,000.00                116,000.00
500740769            4B                        Fixed-Rate             165,600.00                165,600.00
500741684            4B                        Fixed-Rate             281,250.00                280,890.07
500741817            4A                   Adjustable-Rate             138,750.00                138,750.00
500742096            4B                        Fixed-Rate             123,600.00                123,600.00
500742202            4B                        Fixed-Rate             292,000.00                291,892.15
500742584            4B                        Fixed-Rate             140,250.00                140,079.48
500743271            4B                        Fixed-Rate             113,600.00                113,543.56
500743395            4B                        Fixed-Rate             127,500.00                127,500.00
500743399            4A                   Adjustable-Rate             168,000.00                168,000.00
500743400            4B                        Fixed-Rate             247,500.00                247,214.18
500744580            4B                        Fixed-Rate             252,000.00                251,808.25
500744604            4B                        Fixed-Rate             274,400.00                274,400.00
500744683            4B                        Fixed-Rate             122,400.00                122,327.06
500744913            4B                        Fixed-Rate             139,764.00                139,764.00
500744926            4B                        Fixed-Rate             276,000.00                275,876.40
500744949            4B                        Fixed-Rate             188,000.00                187,909.94
500745282            4B                        Fixed-Rate             112,000.00                111,948.29
500745303            4B                        Fixed-Rate             139,500.00                139,500.00
500745339            4B                        Fixed-Rate             300,000.00                300,000.00
500745403            4B                        Fixed-Rate             259,200.00                259,142.54
500745847            4B                        Fixed-Rate             279,920.00                279,754.74
500745865            4B                        Fixed-Rate             560,000.00                559,369.79
500745884            4B                        Fixed-Rate             360,000.00                359,893.09
500745918            4B                        Fixed-Rate             104,717.00                104,589.97
500746442            4B                        Fixed-Rate             174,400.00                174,335.58
500746505            4B                        Fixed-Rate             209,600.00                209,600.00
500746613            4B                        Fixed-Rate             188,720.00                188,585.82
500746631            4A                   Adjustable-Rate             207,920.00                207,919.99
500746708            4B                        Fixed-Rate             294,400.00                294,324.38
500747618            4B                        Fixed-Rate             242,400.00                242,307.65
500747683            4B                        Fixed-Rate             191,625.00                191,332.47
500747698            4B                        Fixed-Rate             243,750.00                243,577.97
500747728            4B                        Fixed-Rate             143,200.00                143,106.32
500747857            4B                        Fixed-Rate             149,520.00                149,520.00
500748225            4B                        Fixed-Rate             148,000.00                147,820.05
500748317            4B                        Fixed-Rate             114,400.00                114,399.99
500748388            4A                   Adjustable-Rate             266,400.00                266,400.00
500748425            4B                        Fixed-Rate             148,000.00                147,925.26
500748461            4B                        Fixed-Rate             177,750.00                177,750.00
500748476            4A                   Adjustable-Rate             114,750.00                114,750.00
500748716            4B                        Fixed-Rate             109,600.00                109,482.91
500748750            4B                        Fixed-Rate             260,000.00                260,000.00
500748756            4A                   Adjustable-Rate             203,920.00                203,645.44
500749269            4B                        Fixed-Rate             108,000.00                107,878.10
500749499            4B                        Fixed-Rate             192,000.00                191,959.53
500749524            4B                        Fixed-Rate             264,000.00                263,750.00
500749662            4B                        Fixed-Rate             266,000.00                265,737.29
500750143            4B                        Fixed-Rate             292,400.00                292,254.68
500750225            4A                   Adjustable-Rate             144,800.00                144,692.54
500750544            4B                        Fixed-Rate             148,000.00                148,000.00
500750747            4B                        Fixed-Rate             304,000.00                303,999.33
500751171            4B                        Fixed-Rate             228,000.00                227,700.71
500751282            4B                        Fixed-Rate             210,000.00                209,872.78
500751351            4B                        Fixed-Rate             164,448.00                164,267.66
500751831            4B                        Fixed-Rate             263,200.00                263,200.00
500751844            4B                        Fixed-Rate              88,875.00                 88,856.71
500752570            4A                   Adjustable-Rate             196,000.00                196,000.00
500752599            4B                        Fixed-Rate             200,000.00                200,000.00
500752677            4B                        Fixed-Rate             224,800.00                224,800.00
500753014                           3     Adjustable-Rate             316,400.00                316,236.90
500753056            4A                   Adjustable-Rate             299,200.00                299,200.00
500753288                           3     Adjustable-Rate              75,000.00                 74,949.67
500753398            4A                   Adjustable-Rate             191,578.00                191,578.00
500753431            4A                   Adjustable-Rate             147,000.00                146,901.37
500753835            4A                   Adjustable-Rate             173,600.00                173,600.00
500754754            4B                        Fixed-Rate             284,800.00                284,715.42
500754822            4B                        Fixed-Rate             248,000.00                247,878.01
500754873            4B                        Fixed-Rate             105,000.00                104,936.39
500755019            4B                        Fixed-Rate             186,420.00                186,383.04
500755040            4B                        Fixed-Rate             176,000.00                175,937.51
500755101            4B                        Fixed-Rate             122,400.00                122,400.00
500755591            4B                        Fixed-Rate             243,920.00                243,786.76
500755804            4A                   Adjustable-Rate             303,200.00                303,199.99
500755961            4A                   Adjustable-Rate             259,000.00                258,826.22
500756003            4A                   Adjustable-Rate             240,000.00                240,000.00
500756018            4B                        Fixed-Rate             138,750.00                138,679.93
500756252            4B                        Fixed-Rate             178,500.00                178,500.00
500756643            4B                        Fixed-Rate             272,000.00                272,000.00
500756682            4A                   Adjustable-Rate             300,000.00                299,798.71
500757298            4B                        Fixed-Rate             348,000.00                347,896.65
500757405            4B                        Fixed-Rate             215,200.00                215,094.14
500758177            4A                   Adjustable-Rate             108,493.00                108,420.20
500758265            4A                   Adjustable-Rate             113,750.00                113,749.99
500758729            4B                        Fixed-Rate             189,592.00                189,498.75
500759464            4A                   Adjustable-Rate             260,925.00                260,721.45
500759507            4B                        Fixed-Rate             320,000.00                320,000.00
500760369                           3     Adjustable-Rate             120,000.00                119,880.54
500760462            4A                   Adjustable-Rate             304,000.00                303,796.03
500761553            4A                   Adjustable-Rate             169,600.00                169,600.00
500761614            4B                        Fixed-Rate             114,400.00                114,400.00
500761724            4A                   Adjustable-Rate             323,200.00                323,200.00
500762014            4A                   Adjustable-Rate             172,000.00                171,999.99
500762098            4A                   Adjustable-Rate             296,000.00                296,000.00
500762110                           3     Adjustable-Rate             192,000.00                191,850.22
500762121            4A                   Adjustable-Rate             306,400.00                306,194.42
500762571            4A                   Adjustable-Rate             266,400.00                266,400.00
500762599            4A                   Adjustable-Rate             211,250.00                211,100.90
500762667            4B                        Fixed-Rate             420,000.00                419,906.89
500762994            4A                   Adjustable-Rate             220,800.00                220,651.85
500763506            4A                   Adjustable-Rate             139,200.00                139,200.00
500763702            4B                        Fixed-Rate             100,000.00                 99,946.79
500764275            4A                   Adjustable-Rate             180,800.00                180,672.40
500764371            4A                   Adjustable-Rate             196,636.00                196,636.00
500764835            4A                   Adjustable-Rate             332,000.00                332,000.00
500765013            4A                   Adjustable-Rate             148,750.00                148,750.00
500765041            4A                   Adjustable-Rate             251,250.00                251,250.00
500765266                           3     Adjustable-Rate             143,350.00                143,240.93
500765285                           3     Adjustable-Rate             143,350.00                143,240.93
500765309                           3     Adjustable-Rate             143,350.00                143,240.93
500765414                           3     Adjustable-Rate             150,000.00                150,000.00
500765966            4A                   Adjustable-Rate             265,000.00                264,817.63
500765983            4A                   Adjustable-Rate             386,250.00                386,250.00
500767607                           3     Adjustable-Rate             280,000.00                279,714.52
500767935            4A                   Adjustable-Rate             344,000.00                344,000.00
500768697            4A                   Adjustable-Rate             181,300.00                181,300.00
500768750            4A                   Adjustable-Rate             585,000.00                585,000.00
500769975            4A                   Adjustable-Rate             189,600.00                189,469.52
500770562                           3     Adjustable-Rate             400,000.00                400,000.00
500770685            4A                   Adjustable-Rate             198,416.00                198,416.00
500771950            4A                   Adjustable-Rate             104,000.00                103,999.99
500772696            4A                   Adjustable-Rate             168,000.00                167,887.28
500772818            4A                   Adjustable-Rate             321,000.00                321,000.00
500773211            4A                   Adjustable-Rate             164,500.00                164,500.00
500773665            4A                   Adjustable-Rate             220,050.00                220,050.00
500773913            4A                   Adjustable-Rate             211,250.00                211,250.00
500774266            4A                   Adjustable-Rate             156,000.00                156,000.00
500774803            4A                   Adjustable-Rate             159,120.00                159,013.23
500774839            4A                   Adjustable-Rate             300,000.00                300,000.00
500774940            4A                   Adjustable-Rate             188,792.00                188,792.00
500775094            4A                   Adjustable-Rate             412,000.00                411,999.99
500775430            4A                   Adjustable-Rate             399,200.00                399,200.00
500775912            4A                   Adjustable-Rate             114,000.00                114,000.00
500776024            4A                   Adjustable-Rate             408,000.00                408,000.00
500776095            4A                   Adjustable-Rate             120,000.00                120,000.00
500776154            4A                   Adjustable-Rate              84,000.00                 84,000.00
500776781            4A                   Adjustable-Rate             252,000.00                252,000.00
500777016            4A                   Adjustable-Rate             204,000.00                203,642.94
500777568            4A                   Adjustable-Rate             120,400.00                120,400.00
500778410            4A                   Adjustable-Rate             160,650.00                160,650.00
500668401            4B                        Fixed-Rate             179,350.00                179,252.04
500703877            4B                        Fixed-Rate              51,750.00                 51,694.27
500725946            4B                        Fixed-Rate              38,000.00                 37,954.85
500737508            4B                        Fixed-Rate              65,000.00                 64,949.30
500738098            4B                        Fixed-Rate              40,500.00                 40,480.08
500742587            4B                        Fixed-Rate              76,000.00                 75,964.91
500744011            4B                        Fixed-Rate              90,000.00                 89,720.81
500744436            4B                        Fixed-Rate             155,800.00                155,800.00
500744630            4B                        Fixed-Rate             140,000.00                139,801.74
500747735            4B                        Fixed-Rate             172,800.00                172,697.02
500747757            4B                        Fixed-Rate             174,400.00                174,296.08
500748256            4B                        Fixed-Rate              89,000.00                 88,870.75
500748374            4B                        Fixed-Rate              52,000.00                 51,942.99
500752485            4B                        Fixed-Rate             451,200.00                451,200.00
500770807            4A                   Adjustable-Rate             229,500.00                229,346.01
500727300            4B                        Fixed-Rate             325,500.00                325,499.99
500705260            4A                   Adjustable-Rate             392,000.00                392,000.00
500715078            4A                   Adjustable-Rate             325,000.00                324,234.78
500716241            4A                   Adjustable-Rate             278,400.00                278,400.00
500731030            4A                   Adjustable-Rate             408,000.00                408,000.00
500748992            4B                        Fixed-Rate             348,000.00                348,000.00
500751340                           2     Adjustable-Rate             405,000.00                404,496.82
500762870            4A                   Adjustable-Rate             212,000.00                212,000.00
500766004            4A                   Adjustable-Rate             152,000.00                152,000.00
500766917            4A                   Adjustable-Rate             232,000.00                232,000.00
500769214            4A                   Adjustable-Rate             200,000.00                199,999.99
500778109            4A                   Adjustable-Rate             268,500.00                268,500.00
500778369            4A                   Adjustable-Rate             465,300.00                465,300.00
500783685            4A                   Adjustable-Rate             316,000.00                316,000.00
500732675            4B                        Fixed-Rate             408,000.00                408,000.00
500723906                           1     Adjustable-Rate             490,000.00                489,111.68
500773664            4A                   Adjustable-Rate             508,000.00                508,000.00
500723846            4B                        Fixed-Rate             444,500.00                443,986.43
500623422            4A                   Adjustable-Rate             276,000.00                274,609.70
500733742            4B                        Fixed-Rate             112,000.00                111,870.67
407151847            4B                        Fixed-Rate             547,840.00                547,840.00
500750846                           3     Adjustable-Rate             280,000.00                279,707.67
500752514            4A                   Adjustable-Rate             396,000.00                396,000.00
500756828                           1     Adjustable-Rate             639,000.00                638,267.04
500758599            4A                   Adjustable-Rate             129,000.00                128,871.58
500759989                           3     Adjustable-Rate             175,500.00                175,500.00
500762809                           3     Adjustable-Rate             383,000.00                382,600.13
500771020                           3     Adjustable-Rate             299,120.00                299,120.00
500714217            4A                   Adjustable-Rate              99,999.00                 99,997.21
500729700            4A                   Adjustable-Rate              81,000.00                 80,890.94
500755577            4A                   Adjustable-Rate             212,000.00                212,000.00
500719152            4A                   Adjustable-Rate             352,000.00                352,000.00
500750414            4A                   Adjustable-Rate             288,000.00                288,000.00
500754877            4A                   Adjustable-Rate             320,000.00                320,000.00
500769865            4A                   Adjustable-Rate             127,920.00                127,822.66
500725138                           3     Adjustable-Rate             340,000.00                339,138.15
500737525            4B                        Fixed-Rate              91,000.00                 90,889.35
500741600            4B                        Fixed-Rate             389,600.00                388,990.31
500753324            4B                        Fixed-Rate             540,000.00                539,308.95
500755733            4A                   Adjustable-Rate             500,000.00                500,000.00
500758222            4B                        Fixed-Rate             564,000.00                563,591.79
500759298            4B                        Fixed-Rate             167,000.00                166,952.16
500766846            4B                        Fixed-Rate             560,000.00                559,856.17
500766870            4A                   Adjustable-Rate             642,750.00                642,750.00
500776573            4A                   Adjustable-Rate             428,000.00                427,999.99
500781372            4A                   Adjustable-Rate             188,000.00                188,000.00
500783306            4A                   Adjustable-Rate             788,000.00                788,000.00
405817533                           1     Adjustable-Rate           1,100,000.00              1,100,000.00
406165643                           3     Adjustable-Rate             270,000.00                270,000.00
500723235            4A                   Adjustable-Rate             199,120.00                199,120.00
500725078            4A                   Adjustable-Rate              97,436.00                 97,436.00
500731723            4B                        Fixed-Rate              80,000.00                 80,000.00
500767540            4A                   Adjustable-Rate             114,160.00                114,160.00
500768735            4A                   Adjustable-Rate             220,000.00                219,840.77
500775797            4A                   Adjustable-Rate              79,920.00                 79,919.99
407538063            4A                   Adjustable-Rate             247,000.00                246,667.43
407171031            4A                   Adjustable-Rate              63,650.00                 63,428.08
407171038            4A                   Adjustable-Rate             138,600.00                138,184.92
407171039            4A                   Adjustable-Rate             128,160.00                127,766.27
407171043            4A                   Adjustable-Rate             163,745.00                163,267.01
407171044            4A                   Adjustable-Rate             585,000.00                585,000.00
407171045            4A                   Adjustable-Rate             337,610.00                337,609.84
407171046            4A                   Adjustable-Rate             300,000.00                298,980.00
407171053            4A                   Adjustable-Rate             254,600.00                253,689.82
407171055            4A                   Adjustable-Rate             306,850.00                305,830.99
407171056            4A                   Adjustable-Rate             159,660.00                159,239.67
407171061            4A                   Adjustable-Rate             111,298.00                111,298.00
407171070            4A                   Adjustable-Rate             330,213.00                329,172.33
407171071            4A                   Adjustable-Rate             126,350.00                126,350.00
407171074            4A                   Adjustable-Rate             277,495.00                276,477.91
407171078            4A                   Adjustable-Rate             294,500.00                293,523.62
407171081            4A                   Adjustable-Rate             400,001.00                399,997.98
407171089            4A                   Adjustable-Rate             315,000.00                315,000.00
407171091            4A                   Adjustable-Rate             294,500.00                294,500.00
407171092            4A                   Adjustable-Rate             135,000.00                134,492.74
407171096            4A                   Adjustable-Rate             281,700.00                281,044.56
407171097            4A                   Adjustable-Rate              95,000.00                 94,749.88
407171098            4A                   Adjustable-Rate             387,000.00                385,649.70
407171099            4A                   Adjustable-Rate             108,000.00                107,684.32
407171105            4A                   Adjustable-Rate              76,500.00                 76,179.89
407171106            4A                   Adjustable-Rate             148,500.00                148,077.51
407171107            4A                   Adjustable-Rate             195,279.00                195,279.00
407171109            4A                   Adjustable-Rate             640,000.00                640,000.00
407171110            4A                   Adjustable-Rate              43,700.00                 43,325.84
407171116            4A                   Adjustable-Rate             170,910.00                170,371.38
407171117            4A                   Adjustable-Rate             450,000.00                450,000.00
407171120            4A                   Adjustable-Rate             251,655.00                250,820.65
407171121            4A                   Adjustable-Rate             690,060.00                690,060.00
407171122            4A                   Adjustable-Rate             291,650.00                290,581.01
407171125            4A                   Adjustable-Rate             144,000.00                143,620.89
407171127            4A                   Adjustable-Rate             323,000.00                322,007.62
407171129            4A                   Adjustable-Rate              75,000.00                 74,700.63
407171131            4A                   Adjustable-Rate              64,500.00                 64,269.39
407171132            4A                   Adjustable-Rate             109,250.00                108,874.77
407171133            4A                   Adjustable-Rate             112,200.00                111,708.99
407171134            4A                   Adjustable-Rate              64,000.00                 63,691.80
407171135            4A                   Adjustable-Rate             161,000.00                160,249.84
407171137            4A                   Adjustable-Rate             197,656.00                197,656.00
407171138            4A                   Adjustable-Rate             200,001.00                120,001.00
407171140            4A                   Adjustable-Rate              15,750.00                 15,714.19
407171141            4A                   Adjustable-Rate             121,400.00                121,094.21
407171142            4A                   Adjustable-Rate             237,500.00                237,373.36
407171143            4A                   Adjustable-Rate             133,000.00                132,559.02
407171144            4A                   Adjustable-Rate             275,500.00                274,674.91
407171146            4A                   Adjustable-Rate              90,000.00                 89,678.22
407171147            4A                   Adjustable-Rate             254,800.00                254,175.94
407171148            4A                   Adjustable-Rate              69,300.00                 69,097.68
407171149            4A                   Adjustable-Rate              55,800.00                 55,637.13
407171150            4A                   Adjustable-Rate             120,555.00                120,155.32
407171153            4A                   Adjustable-Rate              32,400.00                 32,292.58
407171154            4A                   Adjustable-Rate             187,650.00                187,650.00
407171155            4A                   Adjustable-Rate              57,600.00                 57,462.49
407362688                           2     Adjustable-Rate             157,100.00                157,100.00
407170751            4A                   Adjustable-Rate             206,000.00                205,838.97
407170753            4A                   Adjustable-Rate             203,500.00                203,500.00
407170778            4A                   Adjustable-Rate             200,700.00                200,083.39
407170780            4A                   Adjustable-Rate             193,500.00                191,464.81
407170785            4A                   Adjustable-Rate             116,000.00                114,981.86
407170791            4A                   Adjustable-Rate             488,823.00                486,967.91
407170795            4A                   Adjustable-Rate             456,674.00                456,674.00
407170796            4A                   Adjustable-Rate             405,513.00                404,138.62
407170798            4A                   Adjustable-Rate             140,000.00                138,475.12
407170799            4A                   Adjustable-Rate             280,000.00                277,860.48
407170803            4A                   Adjustable-Rate             305,304.00                304,389.66
407170809            4A                   Adjustable-Rate             416,978.00                416,978.00
407170812            4A                   Adjustable-Rate             171,000.00                170,943.36
407170814            4A                   Adjustable-Rate             251,154.00                250,321.39
407170818            4A                   Adjustable-Rate             418,000.00                416,542.63
407170822            4A                   Adjustable-Rate             443,610.00                442,024.15
407170829            4A                   Adjustable-Rate             260,580.00                259,678.75
407170831            4A                   Adjustable-Rate             432,000.00                430,294.46
407170843            4A                   Adjustable-Rate             444,400.00                442,161.40
407170844            4A                   Adjustable-Rate             269,582.00                269,382.66
407170850            4A                   Adjustable-Rate             525,000.00                522,380.00
407170853            4A                   Adjustable-Rate             192,850.00                192,177.63
407170855            4A                   Adjustable-Rate             630,000.00                627,361.97
407170863            4A                   Adjustable-Rate             264,000.00                262,827.75
407170866            4A                   Adjustable-Rate             296,347.00                296,347.00
407170870            4A                   Adjustable-Rate             186,111.00                186,111.00
407170871            4A                   Adjustable-Rate              91,350.00                 91,200.00
407170872            4A                   Adjustable-Rate              89,550.00                 89,402.97
407170873            4A                   Adjustable-Rate             558,000.00                555,924.22
407170874            4A                   Adjustable-Rate             158,310.00                158,306.67
407170877            4A                   Adjustable-Rate             500,000.00                500,000.00
407170879            4A                   Adjustable-Rate             151,785.00                151,785.00
407170885            4A                   Adjustable-Rate             280,000.00                279,999.17
407170886            4A                   Adjustable-Rate             458,500.00                456,580.09
407170894            4A                   Adjustable-Rate             280,260.00                280,240.00
407170895            4A                   Adjustable-Rate             142,200.00                141,792.63
407170897            4A                   Adjustable-Rate             203,965.00                203,892.76
407170899            4A                   Adjustable-Rate             186,381.00                185,822.80
407170901            4A                   Adjustable-Rate             220,000.00                220,000.00
407170902            4A                   Adjustable-Rate             272,160.00                271,257.66
407170905            4A                   Adjustable-Rate             163,800.00                162,865.05
407170910            4A                   Adjustable-Rate             625,500.00                623,090.76
407170911            4A                   Adjustable-Rate             152,000.00                151,664.13
407170913            4A                   Adjustable-Rate             136,700.00                136,397.95
407170914            4A                   Adjustable-Rate             167,900.00                167,795.08
407170916            4A                   Adjustable-Rate             228,000.00                227,143.31
407170920            4A                   Adjustable-Rate             408,500.00                408,500.00
407170930            4A                   Adjustable-Rate             487,500.00                487,500.00
407170932            4A                   Adjustable-Rate             207,000.00                207,000.00
407170934            4A                   Adjustable-Rate             166,250.00                165,726.03
407170938            4A                   Adjustable-Rate             382,500.00                382,500.00
407170944            4A                   Adjustable-Rate             333,900.00                332,706.32
407170952            4A                   Adjustable-Rate              50,400.00                 50,224.25
407170953            4A                   Adjustable-Rate             142,500.00                142,500.00
407170958            4A                   Adjustable-Rate             750,000.00                749,228.88
407170961            4A                   Adjustable-Rate             403,750.00                402,174.03
407170962            4A                   Adjustable-Rate             112,500.00                112,421.27
407170965            4A                   Adjustable-Rate             157,500.00                156,153.26
407170966            4A                   Adjustable-Rate             151,695.00                151,392.95
407170968            4A                   Adjustable-Rate             210,411.00                209,812.38
407170969            4A                   Adjustable-Rate             141,660.00                141,660.00
407170972            4A                   Adjustable-Rate             169,100.00                168,474.06
407170974            4A                   Adjustable-Rate             219,553.00                218,944.28
407170975            4A                   Adjustable-Rate             170,537.00                170,026.28
407170977            4A                   Adjustable-Rate             294,880.00                294,880.00
407170979            4A                   Adjustable-Rate             429,030.00                427,679.04
407170980            4A                   Adjustable-Rate              54,000.00                 53,838.28
407170982            4A                   Adjustable-Rate             280,250.00                279,597.95
407170984            4A                   Adjustable-Rate             265,000.00                264,317.06
407170991            4A                   Adjustable-Rate             157,500.00                156,990.86
407170992            4A                   Adjustable-Rate             184,600.00                183,881.46
407170994            4A                   Adjustable-Rate              33,300.00                 33,196.38
407170995            4A                   Adjustable-Rate             401,500.00                401,500.00
407170998            4A                   Adjustable-Rate              40,050.00                 39,539.12
407171000            4A                   Adjustable-Rate             123,300.00                122,801.08
407171001            4A                   Adjustable-Rate             115,140.00                115,140.00
407171005            4A                   Adjustable-Rate             320,388.00                320,358.58
407171007            4A                   Adjustable-Rate             255,000.00                254,874.22
407171009            4A                   Adjustable-Rate             318,250.00                317,296.90
407171010            4A                   Adjustable-Rate             500,000.00                500,000.00
407171011            4A                   Adjustable-Rate              99,000.00                 98,695.83
407171013            4A                   Adjustable-Rate             159,300.00                158,797.94
407171020            4A                   Adjustable-Rate             135,360.00                134,964.87
407171023            4A                   Adjustable-Rate             175,750.00                175,147.00
407171026            4A                   Adjustable-Rate             650,000.00                647,617.66
407171027            4A                   Adjustable-Rate             275,000.00                273,671.18
500698329                           3     Adjustable-Rate             300,000.00                300,000.00
500726912                           3     Adjustable-Rate             230,000.00                230,000.00
500759122            4A                   Adjustable-Rate             188,800.00                188,800.00
500759938            4A                   Adjustable-Rate             388,000.00                388,000.00
500777613                           3     Adjustable-Rate             117,600.00                117,600.00
500716584            4A                   Adjustable-Rate             175,404.00                175,345.53
500719685            4B                        Fixed-Rate             617,500.00                617,500.00
500719707            4B                        Fixed-Rate             617,500.00                617,499.92
500724058            4B                        Fixed-Rate             135,900.00                135,587.85
500732145            4B                        Fixed-Rate             432,000.00                431,637.06
500736526            4B                        Fixed-Rate             148,000.00                148,000.00
500744670            4B                        Fixed-Rate             144,000.00                143,900.90
500757942            4A                   Adjustable-Rate              58,410.00                 58,410.00
500699327            4A                   Adjustable-Rate             241,992.00                241,992.00
500699349            4A                   Adjustable-Rate             123,750.00                123,750.00
500704715            4A                   Adjustable-Rate             348,750.00                348,750.00
500708825            4A                   Adjustable-Rate             300,000.00                299,275.99
500711005            4A                   Adjustable-Rate             154,221.00                154,221.00
500712295            4A                   Adjustable-Rate             446,250.00                446,250.00
500717211            4A                   Adjustable-Rate             650,000.00                650,000.00
500717223            4A                   Adjustable-Rate             207,168.00                207,168.00
500744434            4B                        Fixed-Rate             115,500.00                115,500.00
500746315            4B                        Fixed-Rate             880,000.00                880,000.00
500750656            4A                   Adjustable-Rate             195,088.00                194,818.61
500760430            4A                   Adjustable-Rate             197,410.00                197,409.99
500767660            4A                   Adjustable-Rate             159,200.00                159,200.00
500769017            4A                   Adjustable-Rate             190,400.00                190,400.00
402632233                           3     Adjustable-Rate             152,100.00                149,294.27
407157745            4A                   Adjustable-Rate             445,000.00                420,391.94
407157746            4A                   Adjustable-Rate             462,000.00                360,503.63
407157747            4A                   Adjustable-Rate             468,000.00                424,090.83
407157748            4A                   Adjustable-Rate             392,000.00                354,524.86
407157750            4A                   Adjustable-Rate             344,587.00                317,801.64
500744386            4A                   Adjustable-Rate              99,000.00                 99,000.00
500737666            4B                        Fixed-Rate             104,000.00                104,000.00
500750369            4A                   Adjustable-Rate             163,120.00                162,829.01
500726919            4B                        Fixed-Rate             228,000.00                227,722.76
500737095            4A                   Adjustable-Rate              88,500.00                 88,246.47
500737758            4B                        Fixed-Rate             152,000.00                151,764.21
500749129            4B                        Fixed-Rate             188,000.00                187,897.31
500762863            4A                   Adjustable-Rate             500,000.00                500,000.00
500763559            4B                        Fixed-Rate             384,000.00                383,735.73
500736778            4B                        Fixed-Rate             167,900.00                167,900.00
500696992            4A                   Adjustable-Rate             416,500.00                416,500.00
500697654            4A                   Adjustable-Rate             214,400.00                214,400.00
500700892            4A                   Adjustable-Rate             140,000.00                139,525.43
500702529            4A                   Adjustable-Rate             600,000.00                598,289.59
500707281            4B                        Fixed-Rate             105,000.00                105,000.00
500718349            4A                   Adjustable-Rate             300,000.00                300,000.00
500724642            4B                        Fixed-Rate             424,000.00                424,000.00
500724645            4A                   Adjustable-Rate             128,000.00                128,000.00
500724906            4A                   Adjustable-Rate             122,000.00                122,000.00
500724907            4A                   Adjustable-Rate             122,000.00                122,000.00
500737978            4B                        Fixed-Rate             900,000.00                900,000.00
500745063            4B                        Fixed-Rate             282,400.00                282,400.00
500755170                           3     Adjustable-Rate             241,050.00                241,050.00
500760063            4A                   Adjustable-Rate             340,000.00                340,000.00
500761143            4A                   Adjustable-Rate             232,000.00                232,000.00
500764936            4A                   Adjustable-Rate             122,500.00                122,500.00
500766606            4A                   Adjustable-Rate             260,700.00                260,700.00
500766611            4A                   Adjustable-Rate             347,600.00                347,600.00
500769001            4A                   Adjustable-Rate             551,200.00                551,200.00
500769002            4A                   Adjustable-Rate             357,000.00                357,000.00
500769008            4A                   Adjustable-Rate             216,000.00                216,000.00
500770305            4A                   Adjustable-Rate             239,900.00                239,900.00
500770306            4A                   Adjustable-Rate             482,500.00                482,500.00
500770307            4A                   Adjustable-Rate             726,950.00                726,950.00
500770311                           1     Adjustable-Rate             585,000.00                585,000.00
500771166            4A                   Adjustable-Rate             600,000.00                600,000.00
500772194            4A                   Adjustable-Rate             308,800.00                308,800.00
500772195            4A                   Adjustable-Rate             352,000.00                352,000.00
500773295            4A                   Adjustable-Rate             484,000.00                484,000.00
500773449            4A                   Adjustable-Rate             585,000.00                585,000.00
500774435            4A                   Adjustable-Rate             535,200.00                535,200.00
500712774            4A                   Adjustable-Rate             226,000.00                225,988.05
500731004            4A                   Adjustable-Rate             285,000.00                284,595.94
500761007            4A                   Adjustable-Rate             261,000.00                261,000.00
500766402            4A                   Adjustable-Rate             312,000.00                312,000.00
500768046            4A                   Adjustable-Rate             264,000.00                264,000.00
500774363                           1     Adjustable-Rate             565,000.00                565,000.00
500778530                           3     Adjustable-Rate             340,000.00                340,000.00
500729187            4B                        Fixed-Rate             109,200.00                109,069.18
500748321            4B                        Fixed-Rate             252,000.00                251,693.57
500730382            4B                        Fixed-Rate              70,000.00                 70,000.00
500775763            4A                   Adjustable-Rate             119,920.00                119,919.99
500776172            4A                   Adjustable-Rate             106,000.00                106,000.00
500676426            4A                   Adjustable-Rate             166,400.00                166,400.00
500707067            4A                   Adjustable-Rate             172,800.00                172,429.11
500710494            4A                   Adjustable-Rate             165,137.00                165,137.00
500713191            4A                   Adjustable-Rate             189,600.00                189,600.00
500720034            4A                   Adjustable-Rate             160,000.00                160,000.00
500723852            4B                        Fixed-Rate             112,800.00                112,636.20
500744929            4B                        Fixed-Rate             344,000.00                344,000.00
500744954            4B                        Fixed-Rate             126,400.00                126,250.20
500745394            4B                        Fixed-Rate              86,800.00                 86,664.17
500746747            4B                        Fixed-Rate             234,400.00                234,400.00
500754918            4A                   Adjustable-Rate             124,000.00                123,912.48
500709188            4B                        Fixed-Rate             512,000.00                511,999.99
500746334            4B                        Fixed-Rate             160,000.00                159,686.91
500746337            4B                        Fixed-Rate             160,000.00                159,749.62
500747242            4B                        Fixed-Rate              96,350.00                 96,179.51
500752508            4B                        Fixed-Rate              94,400.00                 94,290.97
500753414            4B                        Fixed-Rate              49,400.00                 49,316.76
500757858            4B                        Fixed-Rate             213,050.00                213,050.00
500762514            4B                        Fixed-Rate             398,400.00                398,125.82
500739081            4B                        Fixed-Rate             570,000.00                568,336.21
500739095            4B                        Fixed-Rate             500,000.00                498,540.52
500739118            4B                        Fixed-Rate             557,700.00                556,072.09
500747172            4B                        Fixed-Rate             602,000.00                599,473.09
500747194            4B                        Fixed-Rate             595,000.00                592,798.60
500751573            4A                   Adjustable-Rate             136,000.00                135,908.75
500753256            4B                        Fixed-Rate             212,000.00                211,405.59
500757129            4A                   Adjustable-Rate             472,500.00                472,149.34
500758329            4B                        Fixed-Rate             105,600.00                105,416.39
500758668            4A                   Adjustable-Rate             880,000.00                879,999.99
500775268            4A                   Adjustable-Rate             684,000.00                684,000.00
500722180            4B                        Fixed-Rate             229,000.00                229,000.00
500732780            4B                        Fixed-Rate             229,000.00                229,000.00
500769828                           3     Adjustable-Rate             250,000.00                249,779.43
500741502            4B                        Fixed-Rate             104,000.00                104,000.00
500741514            4B                        Fixed-Rate             196,000.00                195,863.77
407633928                           2     Adjustable-Rate             383,000.00                382,999.80
407633929                           3     Adjustable-Rate             179,000.00                179,000.00
500670214            4A                   Adjustable-Rate             448,400.00                448,400.00
500703218            4B                        Fixed-Rate              97,850.00                 97,622.33
500716481            4B                        Fixed-Rate              84,000.00                 83,853.95
500718368            4A                   Adjustable-Rate             183,206.00                183,086.35
500721095            4A                   Adjustable-Rate             311,997.00                311,997.00
500729274            4B                        Fixed-Rate             233,520.00                232,871.95
500731062            4A                   Adjustable-Rate             136,011.00                135,827.87
500733220            4B                        Fixed-Rate              42,720.00                 42,641.78
500741218            4B                        Fixed-Rate             120,650.00                120,650.00
500743036            4B                        Fixed-Rate             207,920.00                207,920.00
500743129            4A                   Adjustable-Rate              57,600.00                 57,522.28
500745017            4B                        Fixed-Rate             179,100.00                178,763.70
500745777            4B                        Fixed-Rate             280,000.00                279,999.99
500748692            4B                        Fixed-Rate             223,200.00                223,200.00
500761370            4A                   Adjustable-Rate             210,252.00                210,110.93
500762820                           3     Adjustable-Rate             190,400.00                190,399.99
405956915            4B                        Fixed-Rate             740,800.00                740,800.00
500745261            4B                        Fixed-Rate             292,000.00                292,000.00
500748544            4B                        Fixed-Rate             280,000.00                279,999.92
500752781            4B                        Fixed-Rate             267,800.00                267,800.00
500763861            4B                        Fixed-Rate             645,300.00                645,300.00
500768545            4A                   Adjustable-Rate             323,200.00                322,893.33
500655594            4B                        Fixed-Rate              91,740.00                 91,539.53
500658085            4B                        Fixed-Rate              85,080.00                 84,894.07
500669051                           3     Adjustable-Rate              83,100.00                 82,906.02
500719169            4A                   Adjustable-Rate             340,000.00                340,000.00
500724323            4A                   Adjustable-Rate             523,000.00                521,940.19
500726923            4B                        Fixed-Rate             113,900.00                113,638.39
500742904            4B                        Fixed-Rate             114,400.00                114,245.96
500745874            4B                        Fixed-Rate             183,900.00                183,675.91
500748764            4A                   Adjustable-Rate             320,000.00                320,000.00
407485521                           2     Adjustable-Rate             444,241.20                442,157.65
407485529            4A                   Adjustable-Rate           1,890,000.00              1,890,000.00
407485532            4A                   Adjustable-Rate           1,435,000.00              1,435,000.00
407485569                           2     Adjustable-Rate             586,840.00                586,840.00
407485575            4A                   Adjustable-Rate             637,500.00                637,500.00
407485590            4A                   Adjustable-Rate             480,000.00                480,000.00
407485603            4A                   Adjustable-Rate             580,000.00                580,000.00
407485607                           2     Adjustable-Rate           1,000,000.00              1,000,000.00
407485631                           2     Adjustable-Rate           1,221,500.00              1,220,500.00
407485686                           2     Adjustable-Rate             520,000.00                520,000.00
407485723                           2     Adjustable-Rate             496,000.00                496,000.00
407485745                           2     Adjustable-Rate           1,086,465.00              1,086,465.00
407485746                           2     Adjustable-Rate             436,000.00                435,675.29
408191693            4A                   Adjustable-Rate             532,298.00                532,298.00
408191694            4A                   Adjustable-Rate             452,322.00                452,322.00
408191695                           1     Adjustable-Rate             430,000.00                430,000.00
408191696            4A                   Adjustable-Rate             451,850.00                451,850.00
408191697                           1     Adjustable-Rate             888,000.00                888,000.00
408191698            4A                   Adjustable-Rate             700,000.00                700,000.00
408191699            4A                   Adjustable-Rate             480,100.00                480,100.00
408191700            4A                   Adjustable-Rate             484,550.00                484,550.00
408191701                           1     Adjustable-Rate             900,000.00                900,000.00
408191702            4A                   Adjustable-Rate             481,725.00                481,725.00
408191704            4A                   Adjustable-Rate             592,500.00                591,681.81
408191705            4A                   Adjustable-Rate             448,960.00                448,960.00
408191706            4A                   Adjustable-Rate             595,441.00                595,441.00
408191707            4A                   Adjustable-Rate             456,800.00                456,800.00
408191708            4A                   Adjustable-Rate             650,000.00                650,000.00
408191709            4A                   Adjustable-Rate             479,200.00                479,200.00
408191710                           1     Adjustable-Rate             587,600.00                587,600.00
408191711            4A                   Adjustable-Rate             433,800.00                433,800.00
408191712            4A                   Adjustable-Rate             760,000.00                760,000.00
408191713                           1     Adjustable-Rate             897,000.00                897,000.00
408191714            4A                   Adjustable-Rate             620,000.00                620,000.00
408191715            4A                   Adjustable-Rate             542,400.00                542,400.00
408191716            4A                   Adjustable-Rate             521,000.00                521,000.00
408191717            4A                   Adjustable-Rate             444,000.00                444,000.00
408191718            4A                   Adjustable-Rate             512,800.00                512,800.00
408191719            4A                   Adjustable-Rate             618,000.00                618,000.00
408191720            4A                   Adjustable-Rate             975,000.00                975,000.00
408191721            4A                   Adjustable-Rate             461,300.00                461,300.00
408191722            4A                   Adjustable-Rate             451,592.00                451,592.00
408191723                           1     Adjustable-Rate             650,000.00                650,000.00
408191724            4A                   Adjustable-Rate             440,800.00                440,800.00
408191725            4A                   Adjustable-Rate             443,928.00                443,928.00
408191726            4A                   Adjustable-Rate             482,750.00                482,750.00
408191728            4A                   Adjustable-Rate             572,000.00                572,000.00
408191729            4A                   Adjustable-Rate             628,000.00                628,000.00
408191730                           1     Adjustable-Rate             895,000.00                894,248.09
408191731            4A                   Adjustable-Rate             627,200.00                627,200.00
408191732                           1     Adjustable-Rate             605,320.00                605,320.00
408191733            4A                   Adjustable-Rate             568,000.00                568,000.00
408191735                           1     Adjustable-Rate             455,000.00                455,000.00
408191736            4A                   Adjustable-Rate             650,000.00                650,000.00
408191737            4A                   Adjustable-Rate             419,190.00                419,190.00
408191738            4A                   Adjustable-Rate             581,600.00                581,600.00
408191739            4A                   Adjustable-Rate             650,000.00                650,000.00
408191741            4A                   Adjustable-Rate             424,700.00                424,700.00
408191742            4A                   Adjustable-Rate             903,200.00                903,200.00
408191743            4A                   Adjustable-Rate             757,189.00                757,189.00
408191744            4A                   Adjustable-Rate             486,272.00                486,272.00
408191745                           1     Adjustable-Rate             483,205.00                483,205.00
408191746            4A                   Adjustable-Rate             650,000.00                650,000.00
408191747            4A                   Adjustable-Rate             472,000.00                472,000.00
408191748            4A                   Adjustable-Rate             636,000.00                636,000.00
408191750                           1     Adjustable-Rate             731,205.00                731,205.00
408191751            4A                   Adjustable-Rate             455,920.00                455,920.00
408191752                           1     Adjustable-Rate             964,000.00                963,190.13
408191753            4A                   Adjustable-Rate             648,500.00                648,487.35
408191754                           1     Adjustable-Rate             486,000.00                485,560.65
408191756            4A                   Adjustable-Rate             650,000.00                650,000.00
408191757            4A                   Adjustable-Rate             430,000.00                430,000.00
408191759            4A                   Adjustable-Rate             513,000.00                513,000.00
408191760            4A                   Adjustable-Rate           1,120,000.00              1,120,000.00
408191761            4A                   Adjustable-Rate             588,401.00                588,401.00
408191762            4A                   Adjustable-Rate             439,200.00                439,153.43
408191763            4A                   Adjustable-Rate             556,000.00                556,000.00
408191764            4A                   Adjustable-Rate             650,000.00                650,000.00
408191765            4A                   Adjustable-Rate           1,500,000.00              1,500,000.00
408191766            4A                   Adjustable-Rate             442,400.00                442,400.00
408191767            4A                   Adjustable-Rate             499,200.00                499,200.00
408191768            4A                   Adjustable-Rate             620,000.00                620,000.00
408191769            4A                   Adjustable-Rate             600,000.00                600,000.00
408191770            4A                   Adjustable-Rate             448,000.00                448,000.00
408191771                           1     Adjustable-Rate             960,000.00                960,000.00
408191772            4A                   Adjustable-Rate             650,000.00                650,000.00
408191773            4A                   Adjustable-Rate             452,250.00                452,250.00
408191774                           1     Adjustable-Rate             533,050.00                532,556.29
408191775            4A                   Adjustable-Rate             560,000.00                559,999.55
408191776            4A                   Adjustable-Rate           1,000,000.00              1,000,000.00
408191777            4A                   Adjustable-Rate             556,000.00                556,000.00
408191778            4A                   Adjustable-Rate             650,000.00                650,000.00
408191779                           1     Adjustable-Rate             941,250.00                941,250.00
408191781            4A                   Adjustable-Rate             536,000.00                536,000.00
408191783            4A                   Adjustable-Rate             432,000.00                432,000.00
408191784            4A                   Adjustable-Rate             725,000.00                725,000.00
408191785            4A                   Adjustable-Rate             587,000.00                586,530.58
408191786            4A                   Adjustable-Rate             486,250.00                485,777.39
408191787            4A                   Adjustable-Rate             547,200.00                547,200.00
408191788            4A                   Adjustable-Rate             750,000.00                750,000.00
408191789                           1     Adjustable-Rate             540,000.00                539,546.33
408191790            4A                   Adjustable-Rate             880,000.00                880,000.00
408191791            4A                   Adjustable-Rate             645,484.00                645,484.00
408191792            4A                   Adjustable-Rate             600,000.00                600,000.00
408191793                           1     Adjustable-Rate             426,815.00                426,815.00
408191794            4A                   Adjustable-Rate             650,000.00                650,000.00
408191796            4A                   Adjustable-Rate           1,110,340.00              1,110,340.00
408191797            4A                   Adjustable-Rate             480,000.00                480,000.00
408191798            4A                   Adjustable-Rate             519,200.00                518,804.93
408191799            4A                   Adjustable-Rate             564,000.00                564,000.00
408191800            4A                   Adjustable-Rate             432,000.00                432,000.00
408191802                           1     Adjustable-Rate             910,000.00                910,000.00
408191803            4A                   Adjustable-Rate             974,000.00                974,000.00
408191804            4A                   Adjustable-Rate             740,000.00                740,000.00
408191805            4A                   Adjustable-Rate             570,300.00                570,300.00
408191806            4A                   Adjustable-Rate             443,200.00                443,200.00
408191807            4A                   Adjustable-Rate             693,750.00                693,750.00
408191808                           1     Adjustable-Rate             932,250.00                932,250.00
408191809            4A                   Adjustable-Rate             592,156.00                592,156.00
408191811            4A                   Adjustable-Rate             619,500.00                619,500.00
408191812            4A                   Adjustable-Rate             963,750.00                963,750.00
408191813                           1     Adjustable-Rate             580,000.00                580,000.00
408191814            4A                   Adjustable-Rate             520,320.00                520,320.00
408191815            4A                   Adjustable-Rate             810,000.00                809,285.35
408191816            4A                   Adjustable-Rate             460,000.00                460,000.00
408191817            4A                   Adjustable-Rate             660,000.00                660,000.00
408191818            4A                   Adjustable-Rate             438,000.00                438,000.00
408191819            4A                   Adjustable-Rate             752,000.00                752,000.00
408191820            4A                   Adjustable-Rate             452,000.00                452,000.00
408191821            4A                   Adjustable-Rate             984,000.00                984,000.00
408191822                           1     Adjustable-Rate           1,000,000.00              1,000,000.00
408191823                           1     Adjustable-Rate             420,000.00                419,680.41
408191824            4A                   Adjustable-Rate             498,564.00                498,564.00
408191825            4A                   Adjustable-Rate             448,000.00                448,000.00
408191826            4A                   Adjustable-Rate             740,000.00                739,825.00
408191827            4A                   Adjustable-Rate             463,200.00                463,200.00
408191828            4A                   Adjustable-Rate             540,000.00                540,000.00
408191829                           1     Adjustable-Rate             820,000.00                820,000.00
408191830            4A                   Adjustable-Rate             549,600.00                549,600.00
408191831            4A                   Adjustable-Rate             872,968.00                872,968.00
408191832            4A                   Adjustable-Rate             601,600.00                601,600.00
408191833            4A                   Adjustable-Rate             450,000.00                450,000.00
408191834            4A                   Adjustable-Rate             580,000.00                580,000.00
408191835            4A                   Adjustable-Rate             436,000.00                435,875.62
408191836            4A                   Adjustable-Rate             554,500.00                554,500.00
408191837            4A                   Adjustable-Rate             680,000.00                680,000.00
408191838                           1     Adjustable-Rate             605,000.00                604,491.73
408191839            4A                   Adjustable-Rate             705,000.00                705,000.00
408191840            4A                   Adjustable-Rate             452,000.00                451,620.26
408191841            4A                   Adjustable-Rate             918,750.00                918,750.00
408191842            4A                   Adjustable-Rate             640,000.00                640,000.00
408191843            4A                   Adjustable-Rate           1,000,000.00                999,970.66
408191844            4A                   Adjustable-Rate             490,000.00                490,000.00
408191845            4A                   Adjustable-Rate             504,000.00                504,000.00
408191846            4A                   Adjustable-Rate             560,000.00                560,000.00
408191847            4A                   Adjustable-Rate             712,000.00                712,000.00
408191848            4A                   Adjustable-Rate             440,000.00                440,000.00
408191849            4A                   Adjustable-Rate             620,000.00                620,000.00
408191850                           1     Adjustable-Rate           2,712,500.00              2,712,500.00
408191851            4A                   Adjustable-Rate             436,000.00                436,000.00
408191852                           1     Adjustable-Rate           2,360,000.00              2,360,000.00
408191853            4A                   Adjustable-Rate             504,000.00                504,000.00
408191854            4A                   Adjustable-Rate             999,900.00                999,900.00
408191855            4A                   Adjustable-Rate           1,500,000.00              1,500,000.00
408191856            4A                   Adjustable-Rate           1,000,000.00              1,000,000.00
408191857                           1     Adjustable-Rate             531,200.00                531,200.00
408191858            4A                   Adjustable-Rate             820,000.00                820,000.00
408191859            4A                   Adjustable-Rate             487,992.00                487,992.00
408191860            4A                   Adjustable-Rate           1,100,000.00              1,100,000.00
408191861                           1     Adjustable-Rate             450,000.00                450,000.00
408191862            4A                   Adjustable-Rate             587,000.00                586,542.09
408191863                           1     Adjustable-Rate             496,150.00                495,712.26
408191864            4A                   Adjustable-Rate             515,780.00                515,780.00
408191865            4A                   Adjustable-Rate           1,280,000.00              1,279,633.33
408191866            4A                   Adjustable-Rate             463,750.00                463,750.00
408191867            4A                   Adjustable-Rate             519,200.00                519,200.00
408191868            4A                   Adjustable-Rate             648,000.00                648,000.00
408191869            4A                   Adjustable-Rate             475,000.00                475,000.00
408191870            4A                   Adjustable-Rate             432,000.00                432,000.00
408191872            4A                   Adjustable-Rate             443,960.00                443,960.00
408191873            4A                   Adjustable-Rate             557,600.00                557,600.00
408191874            4A                   Adjustable-Rate             480,000.00                480,000.00
408191875            4A                   Adjustable-Rate           1,480,000.00              1,480,000.00
408191876            4A                   Adjustable-Rate             806,250.00                806,250.00
408191877            4A                   Adjustable-Rate             583,927.00                583,927.00
408191878            4A                   Adjustable-Rate             477,969.00                477,969.00
408191879            4A                   Adjustable-Rate             599,250.00                599,250.00
408191880            4A                   Adjustable-Rate             746,250.00                746,250.00
408191881            4A                   Adjustable-Rate             528,000.00                528,000.00
408191882            4A                   Adjustable-Rate             560,000.00                559,493.75
408191883            4A                   Adjustable-Rate             471,600.00                471,600.00
408191884            4A                   Adjustable-Rate             532,000.00                532,000.00
408191885            4A                   Adjustable-Rate             608,000.00                608,000.00
408191886            4A                   Adjustable-Rate             813,739.00                813,739.00
408191887            4A                   Adjustable-Rate             420,000.00                420,000.00
408191888            4A                   Adjustable-Rate             640,000.00                640,000.00
408191889            4A                   Adjustable-Rate             472,500.00                472,500.00
408191890            4A                   Adjustable-Rate             675,000.00                675,000.00
408191891            4A                   Adjustable-Rate             581,000.00                581,000.00
408191892            4A                   Adjustable-Rate             476,000.00                476,000.00
408191895            4A                   Adjustable-Rate             806,250.00                806,250.00
408191896            4A                   Adjustable-Rate             453,520.00                453,520.00
408191897                           1     Adjustable-Rate             576,000.00                575,680.00
408191898            4A                   Adjustable-Rate             468,000.00                468,000.00
408191900            4A                   Adjustable-Rate             432,000.00                432,000.00
408191901            4A                   Adjustable-Rate             650,000.00                650,000.00
408191902            4A                   Adjustable-Rate             560,000.00                560,000.00
408191904            4A                   Adjustable-Rate             476,000.00                476,000.00
408191905            4A                   Adjustable-Rate             460,000.00                460,000.00
408191906            4A                   Adjustable-Rate             740,700.00                740,700.00
408191907            4A                   Adjustable-Rate             512,000.00                512,000.00
408191908            4A                   Adjustable-Rate             592,216.00                592,216.00
408191909                           1     Adjustable-Rate             439,200.00                439,200.00
408191910                           1     Adjustable-Rate             600,000.00                599,457.59
408191911            4A                   Adjustable-Rate             635,000.00                635,000.00
408191912            4A                   Adjustable-Rate             460,000.00                460,000.00
408191913            4A                   Adjustable-Rate             704,000.00                704,000.00
408191914                           1     Adjustable-Rate             429,000.00                429,000.00
408191915            4A                   Adjustable-Rate             171,000.00                171,000.00
408191916            4A                   Adjustable-Rate             900,000.00                900,000.00
408191917            4A                   Adjustable-Rate             862,500.00                862,500.00
408191918            4A                   Adjustable-Rate             520,000.00                520,000.00
408191919            4A                   Adjustable-Rate             840,350.00                840,350.00
408191920            4A                   Adjustable-Rate             472,000.00                472,000.00
408191921            4A                   Adjustable-Rate             576,000.00                576,000.00
408191922                           1     Adjustable-Rate             435,000.00                435,000.00
408191923            4A                   Adjustable-Rate             479,200.00                479,200.00
408191925            4A                   Adjustable-Rate             740,000.00                740,000.00
408191926            4A                   Adjustable-Rate           1,000,000.00              1,000,000.00
408191927                           1     Adjustable-Rate             444,000.00                444,000.00
408191928            4A                   Adjustable-Rate             596,000.00                596,000.00
408191929                           1     Adjustable-Rate             560,500.00                560,500.00
408191930            4A                   Adjustable-Rate           1,000,000.00              1,000,000.00
408191931            4A                   Adjustable-Rate             954,000.00                954,000.00
408191932            4A                   Adjustable-Rate             737,500.00                737,500.00
408191933            4A                   Adjustable-Rate             650,000.00                650,000.00
408191934            4A                   Adjustable-Rate             640,000.00                640,000.00
408191935            4A                   Adjustable-Rate             750,000.00                750,000.00
408191936            4A                   Adjustable-Rate             503,200.00                503,200.00
408191938            4A                   Adjustable-Rate             445,000.00                445,000.00
408191939            4A                   Adjustable-Rate             520,000.00                520,000.00
408191940            4A                   Adjustable-Rate             424,000.00                424,000.00
408191941            4A                   Adjustable-Rate             444,500.00                444,500.00
408191942            4A                   Adjustable-Rate             530,000.00                530,000.00
408191943            4A                   Adjustable-Rate             995,000.00                995,000.00
408191944            4A                   Adjustable-Rate           1,480,000.00              1,480,000.00
408191945            4A                   Adjustable-Rate             920,000.00                920,000.00
408191946            4A                   Adjustable-Rate             532,500.00                532,500.00
408191947            4A                   Adjustable-Rate             604,000.00                603,492.57
408191948            4A                   Adjustable-Rate             549,000.00                547,756.13
408191949            4A                   Adjustable-Rate             468,000.00                468,000.00
408191950            4A                   Adjustable-Rate             732,000.00                732,000.00
408191951            4A                   Adjustable-Rate             488,000.00                488,000.00
408191952            4A                   Adjustable-Rate             584,000.00                584,000.00
408191954            4A                   Adjustable-Rate             540,000.00                540,000.00
408191955            4A                   Adjustable-Rate             639,200.00                639,200.00
408191956            4A                   Adjustable-Rate             675,000.00                675,000.00
408191957            4A                   Adjustable-Rate             962,250.00                962,250.00
408191959            4A                   Adjustable-Rate             536,000.00                536,000.00
408191960            4A                   Adjustable-Rate             460,000.00                460,000.00
408191961            4A                   Adjustable-Rate             480,000.00                480,000.00
408191962            4A                   Adjustable-Rate             904,632.00                904,632.00
408191963            4A                   Adjustable-Rate             544,000.00                544,000.00
408191964            4A                   Adjustable-Rate             814,450.00                814,450.00
408191965            4A                   Adjustable-Rate             650,000.00                650,000.00
408191966            4A                   Adjustable-Rate             599,200.00                599,200.00
408191967            4A                   Adjustable-Rate             501,800.00                501,800.00
408191968            4A                   Adjustable-Rate             640,000.00                640,000.00
408191969            4A                   Adjustable-Rate             980,000.00                980,000.00
408191970                           1     Adjustable-Rate             517,600.00                517,600.00
408191971            4A                   Adjustable-Rate             507,500.00                507,500.00
408191972            4A                   Adjustable-Rate           1,040,000.00              1,040,000.00
408191973            4A                   Adjustable-Rate             720,000.00                720,000.00
408191974            4A                   Adjustable-Rate             552,000.00                552,000.00
408191975            4A                   Adjustable-Rate             623,920.00                623,920.00
408191976            4A                   Adjustable-Rate             420,000.00                420,000.00
408191977                           1     Adjustable-Rate             450,000.00                450,000.00
408191978            4A                   Adjustable-Rate             500,000.00                500,000.00
408191979            4A                   Adjustable-Rate             572,000.00                572,000.00
408191980            4A                   Adjustable-Rate             608,800.00                608,800.00
408191981            4A                   Adjustable-Rate             496,000.00                496,000.00
408191982                           1     Adjustable-Rate             500,000.00                500,000.00
408191983                           1     Adjustable-Rate             635,900.00                635,900.00
408191984            4A                   Adjustable-Rate             500,000.00                500,000.00
408191985                           1     Adjustable-Rate             503,950.00                503,950.00
408191986            4A                   Adjustable-Rate             960,000.00                960,000.00
408191987            4A                   Adjustable-Rate             910,000.00                910,000.00
408191988                           1     Adjustable-Rate             660,000.00                660,000.00
408191989            4A                   Adjustable-Rate             560,000.00                560,000.00
408191990            4A                   Adjustable-Rate             655,500.00                655,500.00
408191991            4A                   Adjustable-Rate             500,000.00                500,000.00
408191992            4A                   Adjustable-Rate             552,000.00                552,000.00
408191993            4A                   Adjustable-Rate             588,000.00                588,000.00
408191994            4A                   Adjustable-Rate             504,000.00                504,000.00
408191995            4A                   Adjustable-Rate             474,496.00                474,496.00
408191996            4A                   Adjustable-Rate             556,000.00                556,000.00
408191997            4A                   Adjustable-Rate             461,600.00                461,600.00
408191998            4A                   Adjustable-Rate             480,000.00                480,000.00
408191999            4A                   Adjustable-Rate             528,000.00                528,000.00
408192000            4A                   Adjustable-Rate           1,000,000.00              1,000,000.00
408192001            4A                   Adjustable-Rate             580,000.00                580,000.00
408192002            4A                   Adjustable-Rate             456,350.00                456,350.00
408381264                           3     Adjustable-Rate             122,400.00                120,813.66
408381265                           1     Adjustable-Rate             628,000.00                627,404.13
408381266            4A                   Adjustable-Rate             553,337.00                553,337.00
408381267            4A                   Adjustable-Rate             724,800.00                724,800.00
408381268            4A                   Adjustable-Rate             536,239.00                536,239.00
408381269            4A                   Adjustable-Rate             506,200.00                506,200.00
408381270            4A                   Adjustable-Rate             285,000.00                285,000.00
408381272                           1     Adjustable-Rate             425,720.00                425,720.00
408381273                           1     Adjustable-Rate             492,800.00                491,768.50
408381274                           1     Adjustable-Rate           1,300,000.00              1,300,000.00
408381275            4A                   Adjustable-Rate             640,000.00                639,806.66
408381276                           1     Adjustable-Rate             600,000.00                600,000.00
408381277            4A                   Adjustable-Rate             600,000.00                600,000.00
408381278            4A                   Adjustable-Rate             588,000.00                588,000.00
408381279            4A                   Adjustable-Rate           1,160,000.00              1,157,628.87
408381281            4A                   Adjustable-Rate             428,000.00                428,000.00
408381282            4A                   Adjustable-Rate             664,800.00                664,800.00
408381284            4A                   Adjustable-Rate             993,000.00                993,000.00
408381285            4A                   Adjustable-Rate             548,000.00                548,000.00
408381286            4A                   Adjustable-Rate             905,000.00                905,000.00
408381287            4A                   Adjustable-Rate             484,000.00                484,000.00
408381288            4A                   Adjustable-Rate             466,612.00                465,766.06
408381289                           1     Adjustable-Rate             770,000.00                768,569.87
408381290                           1     Adjustable-Rate             728,000.00                728,000.00
408381291                           1     Adjustable-Rate             700,000.00                699,949.23
408381292            4A                   Adjustable-Rate             425,054.00                425,054.00
408381293                           1     Adjustable-Rate             468,000.00                462,923.49
408381294            4A                   Adjustable-Rate             648,000.00                648,000.00
408381295                           1     Adjustable-Rate             712,000.00                710,740.18
408381296                           1     Adjustable-Rate             425,000.00                424,229.50
408381297            4A                   Adjustable-Rate             560,000.00                560,000.00
408381298            4A                   Adjustable-Rate             924,038.00                923,850.70
408381299            4A                   Adjustable-Rate             479,250.00                479,250.00
408381300                           1     Adjustable-Rate             522,400.00                421,519.72
408381301            4A                   Adjustable-Rate             452,800.00                452,704.33
408381302                           1     Adjustable-Rate             868,000.00                868,000.00
408381303                           1     Adjustable-Rate             430,500.00                430,500.00
408381304                           1     Adjustable-Rate             477,300.00                477,300.00
408381305                           1     Adjustable-Rate             542,500.00                542,269.01
408381306                           1     Adjustable-Rate             595,000.00                594,976.16
408381307            4A                   Adjustable-Rate             663,000.00                663,000.00
408381308                           1     Adjustable-Rate             489,992.00                488,990.41
408381309                           1     Adjustable-Rate             520,000.00                519,859.17
408381310            4A                   Adjustable-Rate             568,800.00                568,800.00
408381311            4A                   Adjustable-Rate             440,000.00                440,000.00
408381312            4A                   Adjustable-Rate             618,450.00                618,450.00
408381313                           1     Adjustable-Rate             579,750.00                579,750.00
408381314            4A                   Adjustable-Rate             600,000.00                600,000.00
408381315                           1     Adjustable-Rate             558,600.00                558,300.00
408381317                           1     Adjustable-Rate             570,500.00                570,500.00
408381318                           1     Adjustable-Rate             465,000.00                465,000.00
408381319            4A                   Adjustable-Rate             965,000.00                965,000.00
408381320                           1     Adjustable-Rate             520,000.00                519,518.38
408381321                           1     Adjustable-Rate             477,900.00                477,900.00
408381323                           1     Adjustable-Rate             475,000.00                475,000.00
408381324            4A                   Adjustable-Rate             488,000.00                488,000.00
408381325            4A                   Adjustable-Rate             719,150.00                409,948.27
408381327                           1     Adjustable-Rate             509,000.00                508,900.00
408381328                           1     Adjustable-Rate           1,083,867.00              1,083,802.41
408381329            4A                   Adjustable-Rate             673,000.00                673,000.00
408381330            4A                   Adjustable-Rate             459,960.00                459,960.00
408381331                           1     Adjustable-Rate             770,000.00                769,269.40
408381332                           1     Adjustable-Rate             999,900.00                999,900.00
408381333            4A                   Adjustable-Rate             572,000.00                572,000.00
408381334            4A                   Adjustable-Rate             595,000.00                595,000.00
408381335                           1     Adjustable-Rate             450,000.00                450,000.00
408381336            4A                   Adjustable-Rate             550,800.00                550,800.00
408381337            4A                   Adjustable-Rate             702,000.00                702,000.00
408381338            4A                   Adjustable-Rate             490,000.00                490,000.00
408381339                           1     Adjustable-Rate             424,000.00                423,900.00
408381340            4A                   Adjustable-Rate             467,200.00                467,200.00
408381341                           1     Adjustable-Rate             623,600.00                623,599.00
408381342            4A                   Adjustable-Rate             464,000.00                463,861.67
408381343            4A                   Adjustable-Rate             592,050.00                592,050.00
408381344                           1     Adjustable-Rate             647,500.00                647,500.00
408381346            4A                   Adjustable-Rate             430,500.00                430,500.00
408381347            4A                   Adjustable-Rate           1,000,000.00              1,000,000.00
408381348            4A                   Adjustable-Rate             419,200.00                419,170.67
408381349            4A                   Adjustable-Rate             759,920.00                759,920.00
408381350                           1     Adjustable-Rate             446,000.00                445,830.00
408381351            4A                   Adjustable-Rate             975,000.00                975,000.00
408381352                           1     Adjustable-Rate             930,000.00                929,476.79
408381353            4A                   Adjustable-Rate             466,000.00                465,175.45
408381354                           1     Adjustable-Rate             540,000.00                540,000.00
408381355            4A                   Adjustable-Rate             519,200.00                519,200.00
408381356                           1     Adjustable-Rate             575,000.00                575,000.00
408381357            4A                   Adjustable-Rate             999,999.00                999,999.00
408381358            4A                   Adjustable-Rate             453,500.00                453,500.00
408381359            4A                   Adjustable-Rate             728,000.00                728,000.00
408381360            4A                   Adjustable-Rate             890,050.00                890,050.00
408381361            4A                   Adjustable-Rate             888,750.00                888,750.00
408381362            4A                   Adjustable-Rate             602,400.00                602,400.00
408381363                           1     Adjustable-Rate             528,000.00                528,000.00
408381364            4A                   Adjustable-Rate             650,000.00                650,000.00
408381365            4A                   Adjustable-Rate             697,500.00                695,751.24
408381366            4A                   Adjustable-Rate             465,600.00                465,600.00
408381367                           1     Adjustable-Rate             967,500.00                967,500.00
408381368            4A                   Adjustable-Rate             454,000.00                454,000.00
408381369                           1     Adjustable-Rate             475,000.00                475,000.00
408381371            4A                   Adjustable-Rate             505,000.00                505,000.00
408381372                           1     Adjustable-Rate             588,000.00                588,000.00
408381374                           1     Adjustable-Rate             512,000.00                511,049.06
408381375            4A                   Adjustable-Rate             482,600.00                482,600.00
408381376                           1     Adjustable-Rate             592,000.00                592,000.00
408381377            4A                   Adjustable-Rate             609,150.00                609,150.00
408381378                           1     Adjustable-Rate             576,000.00                576,000.00
408381379                           1     Adjustable-Rate             537,000.00                536,526.22
408381380            4A                   Adjustable-Rate             520,000.00                520,000.00
408381381            4A                   Adjustable-Rate             528,000.00                528,000.00
408381382            4A                   Adjustable-Rate             565,000.00                565,000.00
408381384            4A                   Adjustable-Rate             421,350.00                421,350.00
408381385            4A                   Adjustable-Rate             431,974.00                431,974.00
408381386                           1     Adjustable-Rate             752,596.00                752,596.00
408381387            4A                   Adjustable-Rate             680,000.00                680,000.00
408381388                           1     Adjustable-Rate             460,000.00                460,000.00
408381389                           1     Adjustable-Rate             534,000.00                534,000.00
408381390                           1     Adjustable-Rate             529,600.00                529,600.00
408381391            4A                   Adjustable-Rate             510,000.00                510,000.00
408381392            4A                   Adjustable-Rate             700,000.00                450,000.00
408381393            4A                   Adjustable-Rate             472,000.00                472,000.00
408381394            4A                   Adjustable-Rate             650,000.00                647,943.74
408381395            4A                   Adjustable-Rate             688,890.00                688,890.00
408381396            4A                   Adjustable-Rate           1,040,000.00              1,038,939.68
408381397            4A                   Adjustable-Rate             439,000.00                439,000.00
408381398                           1     Adjustable-Rate             485,289.00                485,289.00
408381399                           1     Adjustable-Rate             539,150.00                539,150.00
408381400                           1     Adjustable-Rate             602,000.00                601,414.89
408381401                           1     Adjustable-Rate             457,424.00                457,424.00
408381402                           1     Adjustable-Rate             611,200.00                611,200.00
408381403                           1     Adjustable-Rate             750,000.00                750,000.00
408381404            4A                   Adjustable-Rate             781,840.00                781,840.00
408381405                           1     Adjustable-Rate             480,000.00                480,000.00
408381406            4A                   Adjustable-Rate             920,000.00                920,000.00
408381407                           1     Adjustable-Rate             561,550.00                561,004.20
408381408                           1     Adjustable-Rate             753,800.00                753,800.00
408381409            4A                   Adjustable-Rate             692,000.00                692,000.00
408381410                           1     Adjustable-Rate             760,000.00                760,000.00
408381411                           1     Adjustable-Rate             650,000.00                650,000.00
408381412            4A                   Adjustable-Rate             987,270.00                987,270.00
408381413                           1     Adjustable-Rate             467,200.00                467,200.00
408381414            4A                   Adjustable-Rate             844,506.00                844,506.00
408381416                           1     Adjustable-Rate             592,900.00                592,350.86
408381417            4A                   Adjustable-Rate             606,000.00                606,000.00
408381418            4A                   Adjustable-Rate             515,135.00                515,135.00
408381419            4A                   Adjustable-Rate             759,200.00                759,200.00
408381420            4A                   Adjustable-Rate             700,000.00                700,000.00
408381421                           1     Adjustable-Rate             448,000.00                447,018.00
408381422            4A                   Adjustable-Rate             967,400.00                967,400.00
408381423            4A                   Adjustable-Rate             712,000.00                712,000.00
408381424            4A                   Adjustable-Rate             870,000.00                870,000.00
408381425                           1     Adjustable-Rate             640,000.00                640,000.00
408381426            4A                   Adjustable-Rate             468,000.00                468,000.00
408381427            4A                   Adjustable-Rate             680,000.00                680,000.00
408381428            4A                   Adjustable-Rate             422,000.00                422,000.00
408381429            4A                   Adjustable-Rate           1,000,000.00              1,000,000.00
408381430            4A                   Adjustable-Rate             548,950.00                548,950.00
408381431                           1     Adjustable-Rate           1,000,000.00              1,000,000.00
408381432            4A                   Adjustable-Rate             520,000.00                520,000.00
408381434            4A                   Adjustable-Rate             481,600.00                481,408.83
408381435            4A                   Adjustable-Rate             540,000.00                540,000.00
408381436            4A                   Adjustable-Rate             525,000.00                525,000.00
408381437            4A                   Adjustable-Rate             457,500.00                457,500.00
408381438                           1     Adjustable-Rate             483,400.00                482,963.00
408381439                           1     Adjustable-Rate             464,000.00                464,000.00
408381440            4A                   Adjustable-Rate             480,000.00                480,000.00
408381441                           1     Adjustable-Rate             504,800.00                504,800.00
408381442            4A                   Adjustable-Rate             457,500.00                457,500.00
408381443                           1     Adjustable-Rate             650,000.00                650,000.00
408381444                           1     Adjustable-Rate             512,500.00                512,500.00
408381445            4A                   Adjustable-Rate             570,000.00                570,000.00
408381446            4A                   Adjustable-Rate             750,000.00                750,000.00
408381447            4A                   Adjustable-Rate             993,750.00                993,750.00
408381448                           1     Adjustable-Rate             950,800.00                950,800.00
408381449            4A                   Adjustable-Rate             500,000.00                499,211.81
408381450            4A                   Adjustable-Rate             494,047.00                494,017.24
408381451                           1     Adjustable-Rate             450,000.00                448,993.34
408381452                           1     Adjustable-Rate             522,996.00                522,996.00
408381453                           1     Adjustable-Rate             463,000.00                463,000.00
408381454            4A                   Adjustable-Rate             470,000.00                470,000.00
408381455            4A                   Adjustable-Rate             470,000.00                470,000.00
408381456            4A                   Adjustable-Rate             474,000.00                473,550.25
408381457            4A                   Adjustable-Rate             524,000.00                524,000.00
408381458                           1     Adjustable-Rate             650,000.00                649,254.43
408381459            4A                   Adjustable-Rate             559,200.00                559,200.00
408381460                           1     Adjustable-Rate             820,000.00                820,000.00
408381461            4A                   Adjustable-Rate             504,000.00                504,000.00
408381462                           1     Adjustable-Rate             536,000.00                536,000.00
408381463            4A                   Adjustable-Rate             434,000.00                433,483.64
408381464            4A                   Adjustable-Rate             439,960.00                439,960.00
408381465                           1     Adjustable-Rate             827,000.00                826,234.04
408381466                           1     Adjustable-Rate             445,000.00                445,000.00
408381467            4A                   Adjustable-Rate             468,875.00                468,875.00
408381468                           1     Adjustable-Rate             512,000.00                511,514.20
408381469                           1     Adjustable-Rate             554,056.00                554,056.00
408381470                           1     Adjustable-Rate             428,000.00                428,000.00
408381471                           1     Adjustable-Rate           1,100,000.00              1,097,804.40
408381472                           1     Adjustable-Rate             743,426.00                743,426.00
408381473            4A                   Adjustable-Rate             461,312.00                461,312.00
408381474            4A                   Adjustable-Rate             752,000.00                752,000.00
408381475            4A                   Adjustable-Rate             545,200.00                545,200.00
408381476            4A                   Adjustable-Rate             425,000.00                425,000.00
408381477            4A                   Adjustable-Rate             760,000.00                760,000.00
408381478            4A                   Adjustable-Rate             815,789.00                815,789.00
408381479            4A                   Adjustable-Rate             599,500.00                599,500.00
408381480                           1     Adjustable-Rate             420,000.00                420,000.00
408381481            4A                   Adjustable-Rate             652,500.00                652,500.00
408381482            4A                   Adjustable-Rate             767,990.00                767,990.00
408381483            4A                   Adjustable-Rate             595,568.00                595,568.00
408381484                           1     Adjustable-Rate             595,000.00                594,913.02
408381485            4A                   Adjustable-Rate             547,200.00                547,200.00
408381486            4A                   Adjustable-Rate             486,563.00                486,563.00
408381487                           1     Adjustable-Rate             500,000.00                499,525.58
408381488            4A                   Adjustable-Rate             450,000.00                450,000.00
408381489            4A                   Adjustable-Rate             752,500.00                751,819.73
408381490                           1     Adjustable-Rate             728,000.00                728,000.00
408381491                           1     Adjustable-Rate             492,000.00                492,000.00
408381492                           1     Adjustable-Rate             520,000.00                519,791.41
408381493                           1     Adjustable-Rate             516,000.00                515,394.20
408381494            4A                   Adjustable-Rate             679,900.00                679,900.00
408381495                           1     Adjustable-Rate             600,000.00                599,343.27
408381496                           1     Adjustable-Rate             460,000.00                460,000.00
408381497                           1     Adjustable-Rate             640,000.00                639,315.80
408381498            4A                   Adjustable-Rate             476,000.00                476,000.00
408381499            4A                   Adjustable-Rate             480,000.00                480,000.00
408381500            4A                   Adjustable-Rate             648,000.00                648,000.00
408381501                           1     Adjustable-Rate             652,000.00                652,000.00
408381502            4A                   Adjustable-Rate           1,000,000.00              1,000,000.00
408381503                           1     Adjustable-Rate             565,000.00                564,960.42
408381504                           1     Adjustable-Rate             850,000.00                850,000.00
408381505            4A                   Adjustable-Rate             700,814.00                700,814.00
408381506            4A                   Adjustable-Rate             710,000.00                710,000.00
408381507            4A                   Adjustable-Rate             460,000.00                460,000.00
408381508                           1     Adjustable-Rate           1,000,000.00              1,000,000.00
408381509            4A                   Adjustable-Rate             425,000.00                425,000.00
408381510            4A                   Adjustable-Rate             640,000.00                640,000.00
408381512                           1     Adjustable-Rate             700,000.00                699,269.16
408381513            4A                   Adjustable-Rate             465,000.00                465,000.00
408381514            4A                   Adjustable-Rate             456,000.00                456,000.00
408381515            4A                   Adjustable-Rate             585,600.00                585,600.00
408381516                           1     Adjustable-Rate             447,000.00                447,000.00
408381517                           1     Adjustable-Rate             700,000.00                700,000.00
408381518                           1     Adjustable-Rate             625,000.00                625,000.00
408381519                           1     Adjustable-Rate             600,000.00                598,551.14
408381520                           1     Adjustable-Rate             600,000.00                600,000.00
408381521                           1     Adjustable-Rate             720,000.00                720,000.00
408381522                           1     Adjustable-Rate             418,000.00                418,000.00
408381523            4A                   Adjustable-Rate             538,000.00                537,500.00
408381524            4A                   Adjustable-Rate             955,000.00                954,999.48
408381525                           1     Adjustable-Rate           1,260,000.00              1,258,745.66
408381526            4A                   Adjustable-Rate             535,920.00                535,920.00
408381527            4A                   Adjustable-Rate             510,392.00                510,392.00
408381528            4A                   Adjustable-Rate             583,200.00                583,200.00
408381529            4A                   Adjustable-Rate             532,000.00                532,000.00
408381530            4A                   Adjustable-Rate             504,800.00                504,800.00
408381531            4A                   Adjustable-Rate             687,000.00                687,000.00
408381532                           1     Adjustable-Rate             417,050.00                417,050.00
408381533                           1     Adjustable-Rate             622,316.00                621,725.52
408381534                           1     Adjustable-Rate             526,600.00                526,075.77
408381535            4A                   Adjustable-Rate             750,000.00                750,000.00
408381536                           1     Adjustable-Rate             576,000.00                576,000.00
408381537                           1     Adjustable-Rate             500,000.00                500,000.00
408381538                           1     Adjustable-Rate           1,940,000.00              1,938,329.70
408381539            4A                   Adjustable-Rate             975,000.00                975,000.00
408381540                           1     Adjustable-Rate             608,000.00                608,000.00
408381541                           1     Adjustable-Rate             812,000.00                812,000.00
408381542                           1     Adjustable-Rate             574,400.00                574,375.00
408381543            4A                   Adjustable-Rate           1,080,000.00              1,080,000.00
408381544            4A                   Adjustable-Rate             589,372.00                589,372.00
408381545            4A                   Adjustable-Rate             860,000.00                860,000.00
408381546            4A                   Adjustable-Rate           1,055,000.00              1,055,000.00
408381547            4A                   Adjustable-Rate             990,000.00                990,000.00
408381548                           1     Adjustable-Rate             454,400.00                454,008.77
408381549                           1     Adjustable-Rate             801,000.00                800,310.36
408381550            4A                   Adjustable-Rate             465,600.00                465,600.00
408381551            4A                   Adjustable-Rate             479,200.00                479,200.00
408381552            4A                   Adjustable-Rate             638,000.00                638,000.00
408381553            4A                   Adjustable-Rate             448,000.00                447,805.35
408381554            4A                   Adjustable-Rate             420,800.00                420,735.58
408381555                           1     Adjustable-Rate             540,000.00                540,000.00
408381556            4A                   Adjustable-Rate             601,600.00                601,600.00
408381557                           1     Adjustable-Rate             600,000.00                599,373.56
408381558                           1     Adjustable-Rate             455,960.00                455,960.00
408381559            4A                   Adjustable-Rate             455,200.00                455,200.00
408381560                           1     Adjustable-Rate             500,000.00                500,000.00
408381561                           1     Adjustable-Rate           1,000,000.00                998,930.94
408381562            4A                   Adjustable-Rate             732,000.00                732,000.00
408381563                           1     Adjustable-Rate             750,000.00                750,000.00
408381564            4A                   Adjustable-Rate             752,000.00                752,000.00
408381565            4A                   Adjustable-Rate             755,000.00                755,000.00
408381566            4A                   Adjustable-Rate             960,000.00                960,000.00
408381567            4A                   Adjustable-Rate             520,000.00                520,000.00
408381568                           1     Adjustable-Rate             432,000.00                336,265.46
408381569            4A                   Adjustable-Rate             427,500.00                427,500.00
408381570            4A                   Adjustable-Rate             564,850.00                564,840.21
408381571            4A                   Adjustable-Rate             428,000.00                428,000.00
408381572            4A                   Adjustable-Rate             484,000.00                484,000.00
408381573            4A                   Adjustable-Rate             504,000.00                504,000.00
408381574            4A                   Adjustable-Rate             476,000.00                476,000.00
408381577            4A                   Adjustable-Rate             536,000.00                536,000.00
408381578            4A                   Adjustable-Rate             452,000.00                452,000.00
408381579                           1     Adjustable-Rate             418,000.00                339,899.74
408381580            4A                   Adjustable-Rate             513,750.00                513,750.00
408381581            4A                   Adjustable-Rate             472,500.00                472,500.00
408381582            4A                   Adjustable-Rate             519,200.00                519,200.00
408381583                           1     Adjustable-Rate             484,000.00                484,000.00
408381584            4A                   Adjustable-Rate             612,500.00                612,500.00
408381585                           1     Adjustable-Rate             636,000.00                636,000.00
408381586            4A                   Adjustable-Rate             494,990.00                494,473.20
408381587            4A                   Adjustable-Rate             516,000.00                516,000.00
408381588            4A                   Adjustable-Rate             616,000.00                616,000.00
408381589                           1     Adjustable-Rate             450,000.00                450,000.00
408381590            4A                   Adjustable-Rate             528,000.00                528,000.00
408381591            4A                   Adjustable-Rate             891,000.00                891,000.00
408381592                           1     Adjustable-Rate             490,400.00                489,900.02
408381593            4A                   Adjustable-Rate             938,960.00                938,960.00
408381595            4A                   Adjustable-Rate             449,000.00                449,000.00
408381596            4A                   Adjustable-Rate             497,600.00                497,600.00
408381597            4A                   Adjustable-Rate             523,200.00                523,200.00
408381598            4A                   Adjustable-Rate             434,000.00                433,617.09
408381599            4A                   Adjustable-Rate             624,000.00                624,000.00
408381600                           1     Adjustable-Rate             497,000.00                497,000.00
408381602            4A                   Adjustable-Rate             508,000.00                508,000.00
408381603            4A                   Adjustable-Rate             650,000.00                650,000.00
408381604            4A                   Adjustable-Rate             480,000.00                479,984.73
408381605            4A                   Adjustable-Rate             746,600.00                746,600.00
408381606            4A                   Adjustable-Rate             519,000.00                519,000.00
408381607            4A                   Adjustable-Rate             604,950.00                604,950.00
408381608            4A                   Adjustable-Rate             463,000.00                463,000.00
408381609            4A                   Adjustable-Rate             998,000.00                998,000.00
408381610            4A                   Adjustable-Rate             616,000.00                616,000.00
408381611                           1     Adjustable-Rate             528,000.00                527,938.76
408381612            4A                   Adjustable-Rate             692,000.00                692,000.00
408381613            4A                   Adjustable-Rate             533,500.00                533,500.00
408381614                           1     Adjustable-Rate             432,208.00                431,807.69
408381615                           1     Adjustable-Rate             448,000.00                448,000.00
408381616            4A                   Adjustable-Rate             464,000.00                464,000.00
408381617            4A                   Adjustable-Rate             520,000.00                520,000.00
408381618                           1     Adjustable-Rate             492,000.00                492,000.00
408381619                           1     Adjustable-Rate             500,000.00                500,000.00
408381620            4A                   Adjustable-Rate             604,000.00                604,000.00
408381621            4A                   Adjustable-Rate             455,960.00                455,960.00
408381622            4A                   Adjustable-Rate             508,000.00                508,000.00
408381623            4A                   Adjustable-Rate             680,000.00                680,000.00
408381624            4A                   Adjustable-Rate             560,000.00                560,000.00
408381625                           1     Adjustable-Rate             476,800.00                476,684.00
408381626            4A                   Adjustable-Rate             517,876.00                517,876.00
408381628                           1     Adjustable-Rate             486,500.00                486,500.00
408381629            4A                   Adjustable-Rate             520,000.00                520,000.00
408381630            4A                   Adjustable-Rate             665,000.00                665,000.00
408381631            4A                   Adjustable-Rate             432,000.00                432,000.00
408381632                           1     Adjustable-Rate             531,200.00                531,200.00
408381633            4A                   Adjustable-Rate             447,000.00                447,000.00
408381634                           1     Adjustable-Rate             430,000.00                429,592.00
408381635            4A                   Adjustable-Rate             631,200.00                631,200.00
408381636            4A                   Adjustable-Rate             444,000.00                444,000.00
408381637            4A                   Adjustable-Rate             639,000.00                639,000.00
408381638                           1     Adjustable-Rate             520,000.00                520,000.00
408381639                           1     Adjustable-Rate             448,400.00                448,400.00
408381640            4A                   Adjustable-Rate             528,000.00                528,000.00
408381641                           1     Adjustable-Rate           1,000,000.00              1,000,000.00
408381642                           1     Adjustable-Rate             450,000.00                450,000.00
408381643                           1     Adjustable-Rate             620,000.00                620,000.00
408381644            4A                   Adjustable-Rate             420,000.00                420,000.00
408381645                           1     Adjustable-Rate           1,000,000.00              1,000,000.00
408381646            4A                   Adjustable-Rate             735,200.00                735,200.00
408381647                           1     Adjustable-Rate             724,000.00                723,295.42
408381648                           1     Adjustable-Rate             630,000.00                630,000.00
408381649            4A                   Adjustable-Rate             484,000.00                483,572.97
408381651                           1     Adjustable-Rate             488,900.00                488,900.00
408381652            4A                   Adjustable-Rate             483,900.00                483,900.00
408381654                           1     Adjustable-Rate             568,065.00                568,065.00
408381655                           1     Adjustable-Rate             471,920.00                471,853.58
408381656            4A                   Adjustable-Rate             520,000.00                520,000.00
408381657                           1     Adjustable-Rate             460,000.00                460,000.00
408381658                           1     Adjustable-Rate             999,950.00                999,950.00
408381659            4A                   Adjustable-Rate             424,000.00                423,377.91
408381660            4A                   Adjustable-Rate             782,130.00                782,130.00
408381661                           1     Adjustable-Rate             527,200.00                526,687.60
408381662            4A                   Adjustable-Rate             809,000.00                809,000.00
408381663            4A                   Adjustable-Rate             536,000.00                536,000.00
408381664                           1     Adjustable-Rate             437,200.00                436,785.16
408381665            4A                   Adjustable-Rate             420,000.00                420,000.00
408381666                           1     Adjustable-Rate             508,000.00                508,000.00
408381667                           1     Adjustable-Rate             438,000.00                438,000.00
408381668                           1     Adjustable-Rate             500,000.00                500,000.00
408381669                           1     Adjustable-Rate             464,000.00                463,610.18
408381670            4A                   Adjustable-Rate             720,000.00                720,000.00
408381671                           1     Adjustable-Rate             468,000.00                468,000.00
408381672            4A                   Adjustable-Rate             564,000.00                564,000.00
408381673                           1     Adjustable-Rate             450,000.00                450,000.00
408381674            4A                   Adjustable-Rate             752,000.00                752,000.00
408381675                           1     Adjustable-Rate           1,300,000.00              1,300,000.00
408381676                           1     Adjustable-Rate             892,000.00                892,000.00
408381677                           1     Adjustable-Rate             560,000.00                560,000.00
408381678                           1     Adjustable-Rate             672,000.00                671,298.39
408381679                           1     Adjustable-Rate             541,000.00                541,000.00
408381680            4A                   Adjustable-Rate             424,000.00                424,000.00
408381681                           1     Adjustable-Rate             600,000.00                600,000.00
408381682            4A                   Adjustable-Rate             455,900.00                455,900.00
408381683            4A                   Adjustable-Rate             752,000.00                752,000.00
408381684            4A                   Adjustable-Rate             550,000.00                550,000.00
408381685            4A                   Adjustable-Rate             800,000.00                800,000.00
408381686                           1     Adjustable-Rate             450,000.00                450,000.00
408381687                           1     Adjustable-Rate             565,000.00                565,000.00
408381688            4A                   Adjustable-Rate           1,000,000.00              1,000,000.00
408381689            4A                   Adjustable-Rate             835,600.00                835,600.00
408381690            4A                   Adjustable-Rate             650,000.00                650,000.00
408381691                           1     Adjustable-Rate             608,000.00                607,700.00
408381692            4A                   Adjustable-Rate             540,800.00                540,800.00
408381693            4A                   Adjustable-Rate             508,000.00                508,000.00
408381694                           1     Adjustable-Rate           1,500,000.00              1,500,000.00
408381695            4A                   Adjustable-Rate             420,000.00                420,000.00
408381696            4A                   Adjustable-Rate             420,800.00                420,800.00
408381697                           1     Adjustable-Rate             450,000.00                450,000.00
408381699            4A                   Adjustable-Rate             527,960.00                527,960.00
408381700                           1     Adjustable-Rate             524,000.00                524,000.00
408381701                           1     Adjustable-Rate             525,000.00                524,477.36
408381702                           1     Adjustable-Rate             560,000.00                560,000.00
408381703                           1     Adjustable-Rate             436,000.00                436,000.00
408381704                           1     Adjustable-Rate             476,000.00                475,569.69
408381705            4A                   Adjustable-Rate             480,000.00                480,000.00
408381706                           1     Adjustable-Rate             630,000.00                630,000.00
408381707            4A                   Adjustable-Rate             436,000.00                435,970.83
408381708            4A                   Adjustable-Rate             508,600.00                508,600.00
408381709                           1     Adjustable-Rate             900,000.00                899,475.00
408381710            4A                   Adjustable-Rate             456,000.00                455,800.00
408381711                           1     Adjustable-Rate           1,000,000.00              1,000,000.00
408381712            4A                   Adjustable-Rate             438,400.00                438,400.00
408381713            4A                   Adjustable-Rate             568,000.00                568,000.00
408381714            4A                   Adjustable-Rate             588,000.00                588,000.00
408381716            4A                   Adjustable-Rate             700,000.00                700,000.00
408381717            4A                   Adjustable-Rate             628,000.00                628,000.00
408381718                           1     Adjustable-Rate             420,000.00                420,000.00
408381719            4A                   Adjustable-Rate             507,600.00                507,600.00
408381720            4A                   Adjustable-Rate             460,000.00                460,000.00
408381721            4A                   Adjustable-Rate             512,000.00                512,000.00
408381722                           1     Adjustable-Rate             696,470.00                696,470.00
408381723                           1     Adjustable-Rate             784,000.00                784,000.00
408381724            4A                   Adjustable-Rate             423,896.00                423,896.00
408381725            4A                   Adjustable-Rate             993,750.00                993,750.00
408381726            4A                   Adjustable-Rate             500,000.00                500,000.00
408381727                           1     Adjustable-Rate             449,250.00                449,250.00
408381728            4A                   Adjustable-Rate             772,000.00                772,000.00
408381729                           1     Adjustable-Rate             469,000.00                469,000.00
408381730                           1     Adjustable-Rate             705,836.00                705,045.08
408381731            4A                   Adjustable-Rate             896,000.00                896,000.00
408381732                           1     Adjustable-Rate             960,000.00                960,000.00
408381733                           1     Adjustable-Rate             600,000.00                599,430.70
408381734            4A                   Adjustable-Rate             600,000.00                600,000.00
408381736            4A                   Adjustable-Rate             452,000.00                451,999.25
408381737                           1     Adjustable-Rate             528,000.00                528,000.00
408381738            4A                   Adjustable-Rate             850,000.00                850,000.00
408381739                           1     Adjustable-Rate             784,000.00                783,181.46
408381740                           1     Adjustable-Rate           1,300,000.00              1,300,000.00
408381741            4A                   Adjustable-Rate             680,000.00                680,000.00
408381742            4A                   Adjustable-Rate             515,600.00                515,600.00
408381743                           1     Adjustable-Rate             466,400.00                466,400.00
408381744            4A                   Adjustable-Rate             504,000.00                504,000.00
408381745            4A                   Adjustable-Rate             848,000.00                848,000.00
408381746            4A                   Adjustable-Rate             639,200.00                639,200.00
408381747                           1     Adjustable-Rate             500,000.00                500,000.00
408381748            4A                   Adjustable-Rate             420,000.00                420,000.00
408381749                           1     Adjustable-Rate             515,000.00                515,000.00
408381750            4A                   Adjustable-Rate             460,404.00                460,404.00
408381751            4A                   Adjustable-Rate             500,800.00                500,800.00
408381752            4A                   Adjustable-Rate             488,000.00                488,000.00
408381753            4A                   Adjustable-Rate             984,000.00                984,000.00
408381754                           1     Adjustable-Rate             764,000.00                764,000.00
408381755            4A                   Adjustable-Rate             456,000.00                455,770.00
408381756                           1     Adjustable-Rate             432,000.00                432,000.00
408381757            4A                   Adjustable-Rate             520,000.00                520,000.00
408381758            4A                   Adjustable-Rate             540,000.00                540,000.00
408381759                           1     Adjustable-Rate             448,000.00                448,000.00
408381760            4A                   Adjustable-Rate             753,000.00                753,000.00
408381761            4A                   Adjustable-Rate             638,350.00                638,350.00
408381762            4A                   Adjustable-Rate             455,000.00                455,000.00
408381763            4A                   Adjustable-Rate             705,300.00                705,300.00
408381764            4A                   Adjustable-Rate             537,850.00                537,850.00
408381765            4A                   Adjustable-Rate             571,000.00                571,000.00
408381766            4A                   Adjustable-Rate             469,000.00                469,000.00
408381767            4A                   Adjustable-Rate             440,000.00                440,000.00
408381768                           1     Adjustable-Rate             995,828.00                995,828.00
408381769            4A                   Adjustable-Rate             496,000.00                495,506.23
408381770            4A                   Adjustable-Rate             532,000.00                532,000.00
408381771                           1     Adjustable-Rate             620,000.00                620,000.00
408381772                           1     Adjustable-Rate             430,500.00                430,479.29
408381773            4A                   Adjustable-Rate             532,000.00                532,000.00
408381774            4A                   Adjustable-Rate           1,000,000.00                999,999.96
408381775            4A                   Adjustable-Rate             500,000.00                500,000.00
408381777                           1     Adjustable-Rate             468,500.00                468,500.00
408381778                           1     Adjustable-Rate             715,000.00                715,000.00
408381780                           1     Adjustable-Rate             459,120.00                458,662.86
408381781                           1     Adjustable-Rate             630,000.00                630,000.00
408381782                           1     Adjustable-Rate             700,000.00                699,820.00
408381783                           1     Adjustable-Rate           1,710,000.00              1,710,000.00
408381784                           1     Adjustable-Rate             700,000.00                700,000.00
408381785                           1     Adjustable-Rate             488,000.00                488,000.00
408381786            4A                   Adjustable-Rate             645,000.00                644,326.59
408381787            4A                   Adjustable-Rate             430,000.00                430,000.00
408381788            4A                   Adjustable-Rate             522,500.00                522,500.00
408381789            4A                   Adjustable-Rate             448,000.00                448,000.00
408381790                           1     Adjustable-Rate             755,000.00                755,000.00
408381791                           1     Adjustable-Rate             650,000.00                650,000.00
408381792            4A                   Adjustable-Rate             440,000.00                440,000.00
408381793            4A                   Adjustable-Rate             518,075.00                518,075.00
408381794            4A                   Adjustable-Rate             716,000.00                715,278.33
408381795            4A                   Adjustable-Rate             712,000.00                712,000.00
408381796            4A                   Adjustable-Rate             584,000.00                584,000.00
408381797                           1     Adjustable-Rate             636,000.00                636,000.00
408381798            4A                   Adjustable-Rate             976,000.00                976,000.00
408381799            4A                   Adjustable-Rate             451,500.00                451,500.00
408381800                           1     Adjustable-Rate             499,000.00                499,000.00
408381801            4A                   Adjustable-Rate             510,000.00                510,000.00
408381802            4A                   Adjustable-Rate             650,000.00                650,000.00
408381803            4A                   Adjustable-Rate             560,000.00                560,000.00
408381804                           1     Adjustable-Rate             418,600.00                418,600.00
408381805            4A                   Adjustable-Rate             463,920.00                463,920.00
408381806                           1     Adjustable-Rate             655,000.00                655,000.00
408381807                           1     Adjustable-Rate           1,000,000.00              1,000,000.00
408381808            4A                   Adjustable-Rate             688,000.00                688,000.00
408381809            4A                   Adjustable-Rate             650,000.00                650,000.00
408381810                           1     Adjustable-Rate             770,000.00                770,000.00
408381811            4A                   Adjustable-Rate           1,150,000.00              1,150,000.00
408381812                           1     Adjustable-Rate             660,000.00                659,373.77
408381813                           1     Adjustable-Rate             473,000.00                473,000.00
408381814            4A                   Adjustable-Rate             510,000.00                510,000.00
408381815            4A                   Adjustable-Rate             560,000.00                560,000.00
408381816            4A                   Adjustable-Rate             484,000.00                483,562.46
408381817            4A                   Adjustable-Rate             796,000.00                796,000.00
408381818            4A                   Adjustable-Rate           1,180,000.00              1,180,000.00
408381819            4A                   Adjustable-Rate             447,200.00                447,200.00
408381820            4A                   Adjustable-Rate             419,750.00                419,750.00
408381821                           1     Adjustable-Rate             543,200.00                543,200.00
408381822            4A                   Adjustable-Rate             780,000.00                780,000.00
408381823                           1     Adjustable-Rate             744,800.00                744,800.00
408381825                           1     Adjustable-Rate             419,000.00                419,000.00
408381826                           1     Adjustable-Rate             444,000.00                444,000.00
408381827                           1     Adjustable-Rate             584,000.00                583,445.88
408381828                           1     Adjustable-Rate             950,000.00                950,000.00
408381829                           1     Adjustable-Rate             640,260.00                640,260.00
408381830            4A                   Adjustable-Rate             441,600.00                441,600.00
408381831            4A                   Adjustable-Rate             637,700.00                637,700.00
408381832            4A                   Adjustable-Rate             768,000.00                768,000.00
408381833            4A                   Adjustable-Rate             615,200.00                615,200.00
408381834                           1     Adjustable-Rate             974,000.00                974,000.00
408381836            4A                   Adjustable-Rate             463,920.00                463,920.00
408381837                           1     Adjustable-Rate           1,150,000.00              1,150,000.00
408381838            4A                   Adjustable-Rate             595,000.00                595,000.00
408381839                           1     Adjustable-Rate             692,000.00                692,000.00
408381840            4A                   Adjustable-Rate             500,000.00                500,000.00
408381841            4A                   Adjustable-Rate             680,000.00                680,000.00
408381842            4A                   Adjustable-Rate             968,000.00                968,000.00
408381843            4A                   Adjustable-Rate             600,000.00                600,000.00
408381844            4A                   Adjustable-Rate           1,784,560.00              1,784,560.00
408381845            4A                   Adjustable-Rate             952,000.00                952,000.00
408381846            4A                   Adjustable-Rate             624,250.00                624,250.00
408381847            4A                   Adjustable-Rate             424,000.00                424,000.00
408381848            4A                   Adjustable-Rate             896,000.00                896,000.00
408381849            4A                   Adjustable-Rate             540,000.00                540,000.00
408381850                           1     Adjustable-Rate             980,000.00                980,000.00
408381851            4A                   Adjustable-Rate             528,000.00                528,000.00
408381852            4A                   Adjustable-Rate             475,000.00                475,000.00
408381853            4A                   Adjustable-Rate             555,724.00                555,724.00
408381854                           1     Adjustable-Rate             685,000.00                685,000.00
408381855                           1     Adjustable-Rate             500,000.00                500,000.00
408381856            4A                   Adjustable-Rate             680,000.00                680,000.00
408381857            4A                   Adjustable-Rate             532,900.00                532,900.00
408381858            4A                   Adjustable-Rate             560,000.00                560,000.00
408381859                           1     Adjustable-Rate             476,000.00                476,000.00
408381860            4A                   Adjustable-Rate             954,000.00                954,000.00
408381861                           1     Adjustable-Rate             650,000.00                650,000.00
408381862            4A                   Adjustable-Rate             471,160.00                471,160.00
408381863                           1     Adjustable-Rate             900,000.00                900,000.00
408381864            4A                   Adjustable-Rate             480,000.00                480,000.00
408381865            4A                   Adjustable-Rate             519,900.00                519,900.00
408381867            4A                   Adjustable-Rate             528,000.00                528,000.00
408381868            4A                   Adjustable-Rate             530,000.00                530,000.00
408381869            4A                   Adjustable-Rate             885,000.00                885,000.00
408381870            4A                   Adjustable-Rate             824,300.00                824,300.00
408381871            4A                   Adjustable-Rate             847,000.00                847,000.00
408381872                           1     Adjustable-Rate             628,000.00                628,000.00
408381873                           1     Adjustable-Rate             680,000.00                680,000.00
408381874            4A                   Adjustable-Rate             768,000.00                768,000.00
408381875            4A                   Adjustable-Rate             473,600.00                473,600.00
408381876                           1     Adjustable-Rate             513,600.00                513,600.00
408381877                           1     Adjustable-Rate             512,000.00                512,000.00
408381878                           1     Adjustable-Rate             519,200.00                519,200.00
408381879                           1     Adjustable-Rate             450,000.00                450,000.00
408381880                           1     Adjustable-Rate             868,000.00                868,000.00
408381881            4A                   Adjustable-Rate             584,000.00                584,000.00
408381882                           1     Adjustable-Rate             424,000.00                424,000.00
408381883            4A                   Adjustable-Rate             697,000.00                697,000.00
408381884            4A                   Adjustable-Rate             752,000.00                752,000.00
408381885                           1     Adjustable-Rate             650,000.00                650,000.00
408381886            4A                   Adjustable-Rate             431,600.00                431,600.00
408381887            4A                   Adjustable-Rate             598,500.00                598,500.00
408381888            4A                   Adjustable-Rate             479,000.00                479,000.00
408381889                           1     Adjustable-Rate             431,200.00                431,200.00
408381890            4A                   Adjustable-Rate             662,400.00                662,400.00
408381891            4A                   Adjustable-Rate             425,150.00                198,973.44
408381892                           1     Adjustable-Rate             533,500.00                532,007.52
408381893            4A                   Adjustable-Rate             487,180.00                487,180.00
408381894                           1     Adjustable-Rate             495,000.00                493,888.17
408381895            4A                   Adjustable-Rate             496,650.00                496,650.00
408381896            4A                   Adjustable-Rate           2,000,000.00              2,000,000.00
408381897                           3     Adjustable-Rate             152,000.00                151,964.44
408381898                           1     Adjustable-Rate             497,000.00                497,000.00
405599181                           1     Adjustable-Rate             527,200.00                520,815.25
405909189            4A                   Adjustable-Rate             448,000.00                445,389.86
406451246            4A                   Adjustable-Rate             568,000.00                567,849.12
406451373            4A                   Adjustable-Rate             670,500.00                666,584.81
406786901            4B                        Fixed-Rate             650,000.00                647,595.13
500745587            4B                        Fixed-Rate             400,000.00                399,358.34
407869238            4A                   Adjustable-Rate             152,500.00                152,469.17
407898335            4A                   Adjustable-Rate              85,000.00                 84,049.19
700105962            4A                   Adjustable-Rate             320,000.00                320,000.00
700128447            4B                        Fixed-Rate             798,400.00                798,205.26
700133968            4A                   Adjustable-Rate           1,890,000.00              1,890,000.00
700207970            4B                        Fixed-Rate             500,000.00                500,000.00
700223410                           1     Adjustable-Rate           1,709,500.00              1,707,933.62
700225363                           3     Adjustable-Rate             193,000.00                192,667.07
700237600            4B                        Fixed-Rate             351,000.00                349,002.00
700240408            4B                        Fixed-Rate             583,437.00                583,014.73
700240476                           1     Adjustable-Rate             650,000.00                648,507.06
700241377            4B                        Fixed-Rate             236,640.00                236,518.02
700244291            4A                   Adjustable-Rate             359,200.00                358,201.00
700244294            4A                   Adjustable-Rate             309,140.00                308,838.67
700244935            4A                   Adjustable-Rate             298,984.00                298,984.00
700245698            4A                   Adjustable-Rate             536,000.00                536,000.00
700246838            4B                        Fixed-Rate             135,120.00                134,899.74
700246979            4A                   Adjustable-Rate             284,000.00                283,037.38
700251640            4B                        Fixed-Rate             192,000.00                191,736.15
700251772            4B                        Fixed-Rate             388,450.00                387,712.22
700252351            4B                        Fixed-Rate             184,000.00                183,859.99
700253196            4A                   Adjustable-Rate             169,000.00                165,871.44
700253501            4B                        Fixed-Rate             185,120.00                185,120.00
700255953            4A                   Adjustable-Rate             293,800.00                291,289.05
700257770            4A                   Adjustable-Rate             598,000.00                595,819.95
700258300            4B                        Fixed-Rate             156,000.00                156,000.00
700258817            4A                   Adjustable-Rate             250,000.00                250,000.00
700259624                           3     Adjustable-Rate             320,000.00                320,000.00
700262466                           3     Adjustable-Rate              80,000.00                 80,000.00
700262713            4B                        Fixed-Rate             139,200.00                139,200.00
700263762            4A                   Adjustable-Rate             283,200.00                283,200.00
700263914            4B                        Fixed-Rate             151,920.00                151,730.50
700264331            4B                        Fixed-Rate             496,000.00                495,365.26
700265226            4B                        Fixed-Rate             180,000.00                180,000.00
700265302            4A                   Adjustable-Rate             180,600.00                180,465.97
700266066            4A                   Adjustable-Rate             253,473.00                253,473.00
700266301            4B                        Fixed-Rate             648,000.00                648,000.00
700266651            4A                   Adjustable-Rate             395,000.00                395,000.00
700267736            4B                        Fixed-Rate             176,000.00                175,898.74
700267787            4B                        Fixed-Rate             176,000.00                175,898.74
700268440            4A                   Adjustable-Rate             344,000.00                344,000.00
700269419                           2     Adjustable-Rate             216,000.00                215,867.48
700269692                           3     Adjustable-Rate             168,000.00                167,666.91
700270439                           3     Adjustable-Rate             360,510.00                360,510.00
700273731            4B                        Fixed-Rate             584,000.00                583,820.21
700274001            4A                   Adjustable-Rate             615,000.00                613,988.84
700274505            4B                        Fixed-Rate              59,440.00                 59,355.81
700275943            4A                   Adjustable-Rate             576,000.00                576,000.00
700275948            4A                   Adjustable-Rate             120,000.00                119,990.00
700276320                           2     Adjustable-Rate             545,000.00                545,000.00
700276323            4A                   Adjustable-Rate             150,400.00                150,400.00
700277076            4B                        Fixed-Rate             383,160.00                383,160.00
700277152            4A                   Adjustable-Rate             672,000.00                672,000.00
700278115            4A                   Adjustable-Rate             139,900.00                139,705.74
700278565            4A                   Adjustable-Rate             252,000.00                252,000.00
700279211            4A                   Adjustable-Rate             326,250.00                326,250.00
700279407            4B                        Fixed-Rate             330,400.00                330,400.00
700279655            4A                   Adjustable-Rate             116,000.00                115,916.04
700279686            4B                        Fixed-Rate             172,000.00                172,000.00
700279692            4B                        Fixed-Rate             516,000.00                516,000.00
700279720                           3     Adjustable-Rate              90,000.00                 89,852.03
700279862            4A                   Adjustable-Rate             520,000.00                520,000.00
700279869            4A                   Adjustable-Rate             600,000.00                599,192.14
700279901            4A                   Adjustable-Rate             192,365.00                192,105.98
700280067            4B                        Fixed-Rate             320,000.00                320,000.00
700280831            4B                        Fixed-Rate             167,200.00                167,200.00
700280870            4B                        Fixed-Rate             128,000.00                127,844.37
700281234            4B                        Fixed-Rate             220,000.00                220,000.00
700281545            4A                   Adjustable-Rate             184,000.00                184,000.00
700281614            4A                   Adjustable-Rate             164,931.00                164,931.00
700281764                           3     Adjustable-Rate             210,000.00                209,619.29
700281930            4B                        Fixed-Rate             119,200.00                119,047.45
700282147            4B                        Fixed-Rate              48,000.00                 47,979.69
700282447            4A                   Adjustable-Rate              93,500.00                 93,500.00
700282468            4A                   Adjustable-Rate             133,540.00                133,414.26
700282514            4A                   Adjustable-Rate             403,000.00                402,269.40
700282516            4A                   Adjustable-Rate             241,030.00                240,652.80
700282695            4B                        Fixed-Rate              64,000.00                 63,926.09
700282842            4B                        Fixed-Rate             148,000.00                147,829.08
700282997            4B                        Fixed-Rate             236,000.00                235,864.22
700283114            4A                   Adjustable-Rate             188,000.00                188,000.00
700283996                           1     Adjustable-Rate             741,000.00                739,781.68
700284004            4B                        Fixed-Rate             264,000.00                263,679.00
700284123            4B                        Fixed-Rate              91,992.00                 91,864.96
700284131            4A                   Adjustable-Rate             510,000.00                510,000.00
700284728                           1     Adjustable-Rate             545,000.00                544,507.31
700284906            4A                   Adjustable-Rate             151,500.00                151,449.50
700285128            4B                        Fixed-Rate              42,250.00                 42,191.66
700285611            4B                        Fixed-Rate              62,400.00                 62,371.20
700285685            4A                   Adjustable-Rate             393,600.00                393,600.00
700286569            4B                        Fixed-Rate              84,000.00                 83,874.93
700286618            4B                        Fixed-Rate             324,000.00                324,000.00
700286671            4B                        Fixed-Rate             177,000.00                176,901.88
700286787            4B                        Fixed-Rate              68,000.00                 67,984.35
700286799            4B                        Fixed-Rate             520,000.00                519,399.48
700286851            4B                        Fixed-Rate              60,000.00                 59,972.30
700287016            4A                   Adjustable-Rate             570,000.00                569,999.99
700287045                           3     Adjustable-Rate             195,000.00                194,428.51
700287351                           1     Adjustable-Rate             504,000.00                502,657.96
700287828            4A                   Adjustable-Rate             275,000.00                274,629.73
700287909            4A                   Adjustable-Rate             126,255.00                126,161.30
700288187            4A                   Adjustable-Rate             195,900.00                195,900.00
700288407                           3     Adjustable-Rate             228,000.00                228,000.00
700288819            4A                   Adjustable-Rate             322,500.00                322,500.00
700288822            4A                   Adjustable-Rate             326,250.00                326,250.00
700288958            4A                   Adjustable-Rate             162,000.00                161,758.79
700288998            4B                        Fixed-Rate             296,000.00                296,000.00
700289329            4A                   Adjustable-Rate             236,000.00                236,000.00
700289341            4B                        Fixed-Rate             560,000.00                560,000.00
700289552            4A                   Adjustable-Rate             320,000.00                319,535.31
700289847            4A                   Adjustable-Rate             202,036.00                202,036.00
700289864            4B                        Fixed-Rate              40,250.00                 40,226.84
700289926            4B                        Fixed-Rate             127,920.00                127,843.77
700289960            4B                        Fixed-Rate              58,400.00                 58,313.04
700290088            4B                        Fixed-Rate              73,600.00                 73,490.41
700290089            4A                   Adjustable-Rate             400,000.00                400,000.00
700290096            4B                        Fixed-Rate              50,400.00                 50,324.97
700290116            4B                        Fixed-Rate              56,000.00                 55,916.62
700290575            4A                   Adjustable-Rate             167,200.00                167,200.00
700290636                           3     Adjustable-Rate             195,000.00                195,000.00
700290813            4A                   Adjustable-Rate              95,200.00                 95,200.00
700290824            4A                   Adjustable-Rate             630,000.00                629,151.74
700290981            4A                   Adjustable-Rate             236,000.00                235,657.30
700291368            4B                        Fixed-Rate             101,600.00                101,600.00
700291485            4A                   Adjustable-Rate              51,200.00                 51,179.93
700291529            4A                   Adjustable-Rate             266,572.00                266,572.00
700291590            4A                   Adjustable-Rate             188,100.00                188,100.00
700291651            4A                   Adjustable-Rate             728,000.00                728,000.00
700291766            4A                   Adjustable-Rate             189,950.00                189,694.23
700291913            4A                   Adjustable-Rate             128,093.00                127,974.36
700291971            4A                   Adjustable-Rate             280,000.00                279,623.00
700292129            4A                   Adjustable-Rate             279,600.00                279,600.00
700292151            4A                   Adjustable-Rate             104,000.00                103,836.34
700292222            4A                   Adjustable-Rate             352,000.00                352,000.00
700292440                           3     Adjustable-Rate             400,000.00                399,238.95
700292555                           3     Adjustable-Rate             105,250.00                105,076.96
700292602            4A                   Adjustable-Rate             131,100.00                131,100.00
700292624            4B                        Fixed-Rate              64,000.00                 63,963.18
700292949            4B                        Fixed-Rate              60,000.00                 60,000.00
700292986            4B                        Fixed-Rate              60,000.00                 60,000.00
700293066            4B                        Fixed-Rate             134,000.00                133,832.72
700293112            4B                        Fixed-Rate             111,600.00                111,600.00
700293171            4A                   Adjustable-Rate              89,600.00                 89,533.50
700293605                           3     Adjustable-Rate             260,000.00                259,917.73
700293608            4A                   Adjustable-Rate             251,250.00                251,038.92
700293747            4A                   Adjustable-Rate             165,600.00                165,377.04
700293915            4A                   Adjustable-Rate             124,000.00                123,893.24
700294361            4A                   Adjustable-Rate             111,055.00                111,055.00
700294623                           3     Adjustable-Rate             410,000.00                409,581.99
700294749            4B                        Fixed-Rate              67,200.00                 67,200.00
700294753            4A                   Adjustable-Rate             200,800.00                200,712.70
700294819            4B                        Fixed-Rate             232,560.00                232,429.62
700294869            4A                   Adjustable-Rate              94,440.00                 94,440.00
700294938            4A                   Adjustable-Rate             187,900.00                187,633.90
700295016            4A                   Adjustable-Rate             205,000.00                205,000.00
700295079            4A                   Adjustable-Rate             148,000.00                147,999.99
700295231            4A                   Adjustable-Rate             280,000.00                280,000.00
700295261            4A                   Adjustable-Rate             271,600.00                271,600.00
700295298            4A                   Adjustable-Rate             360,000.00                359,752.25
700295336            4B                        Fixed-Rate             103,920.00                103,790.36
700295444            4B                        Fixed-Rate             153,600.00                153,600.00
700295616            4B                        Fixed-Rate             261,200.00                261,001.25
700295738            4A                   Adjustable-Rate             183,750.00                183,750.00
700295740                           2     Adjustable-Rate             254,400.00                254,400.00
700295866            4A                   Adjustable-Rate             232,500.00                232,500.00
700296221            4B                        Fixed-Rate             268,000.00                267,998.05
700296239            4A                   Adjustable-Rate             360,000.00                360,000.00
700296305            4A                   Adjustable-Rate             206,880.00                206,880.00
700296829            4A                   Adjustable-Rate             408,000.00                407,889.39
700296901            4B                        Fixed-Rate             320,000.00                319,756.50
700296995            4A                   Adjustable-Rate             812,000.00                811,736.08
700297032            4A                   Adjustable-Rate             226,100.00                226,100.00
700297105            4B                        Fixed-Rate             367,500.00                367,500.00
700297165            4A                   Adjustable-Rate             217,600.00                217,600.00
700297443                           3     Adjustable-Rate             220,000.00                219,647.10
700297500            4B                        Fixed-Rate              64,000.00                 63,902.30
700297533            4A                   Adjustable-Rate              68,600.00                 68,497.86
700297567            4B                        Fixed-Rate              64,000.00                 63,902.30
700297578            4B                        Fixed-Rate              60,000.00                 59,908.40
700297689            4A                   Adjustable-Rate             112,000.00                111,826.32
700297744            4A                   Adjustable-Rate             790,000.00                788,936.32
700297936            4B                        Fixed-Rate             165,600.00                165,493.98
700298179            4A                   Adjustable-Rate             525,760.00                525,760.00
700298188            4B                        Fixed-Rate              92,000.00                 91,978.83
700298375            4A                   Adjustable-Rate             507,500.00                506,744.38
700298410            4B                        Fixed-Rate             456,000.00                455,459.62
700298537            4A                   Adjustable-Rate             200,000.00                200,000.00
700298585            4A                   Adjustable-Rate              98,000.00                 97,817.80
700298600            4A                   Adjustable-Rate             175,710.00                175,444.51
700298736            4B                        Fixed-Rate             256,000.00                255,852.71
700298889            4A                   Adjustable-Rate             412,000.00                412,000.00
700299018                           3     Adjustable-Rate             264,000.00                264,000.00
700299150                           3     Adjustable-Rate             191,920.00                191,920.00
700299162            4B                        Fixed-Rate              53,900.00                 53,828.97
700299296            4A                   Adjustable-Rate             411,200.00                411,200.00
700299334            4B                        Fixed-Rate              47,600.00                 47,541.47
700299553            4A                   Adjustable-Rate             399,700.00                399,700.00
700299590            4B                        Fixed-Rate             248,000.00                247,998.59
700299767            4A                   Adjustable-Rate             480,000.00                480,000.00
700299819            4B                        Fixed-Rate              41,200.00                 41,069.73
700300032            4A                   Adjustable-Rate             127,720.00                127,720.00
700300336            4B                        Fixed-Rate             144,900.00                144,900.00
700300356            4A                   Adjustable-Rate             215,200.00                214,879.58
700300430            4B                        Fixed-Rate             343,000.00                342,380.57
700300608            4B                        Fixed-Rate             160,000.00                160,000.00
700300613            4A                   Adjustable-Rate             196,000.00                195,999.03
700300773            4A                   Adjustable-Rate             712,000.00                712,000.00
700300774            4B                        Fixed-Rate             420,000.00                419,906.89
700300775            4B                        Fixed-Rate             412,000.00                411,795.24
700300788            4A                   Adjustable-Rate             242,320.00                242,320.00
700300918            4A                   Adjustable-Rate             194,750.00                194,750.00
700301000            4B                        Fixed-Rate             498,750.00                498,447.85
700301580                           2     Adjustable-Rate             300,000.00                300,000.00
700301778            4B                        Fixed-Rate             640,000.00                639,631.79
700301961            4A                   Adjustable-Rate             380,000.00                380,000.00
700302051            4B                        Fixed-Rate              88,000.00                 87,978.21
700302192                           3     Adjustable-Rate             236,000.00                235,999.08
700302325            4A                   Adjustable-Rate             239,920.00                239,732.84
700302430            4B                        Fixed-Rate              67,920.00                 67,878.85
700302447            4B                        Fixed-Rate              63,000.00                 62,927.25
700302449            4B                        Fixed-Rate             520,000.00                519,351.32
700302559            4A                   Adjustable-Rate             207,200.00                206,618.59
700302612            4B                        Fixed-Rate             127,120.00                126,986.77
700302775            4B                        Fixed-Rate              85,600.00                 85,495.92
700302864            4B                        Fixed-Rate              92,400.00                 92,287.64
700302908            4B                        Fixed-Rate             420,000.00                419,752.03
700302964            4B                        Fixed-Rate             364,000.00                363,916.27
700303185            4A                   Adjustable-Rate             167,000.00                167,000.00
700303257            4A                   Adjustable-Rate             150,000.00                150,000.00
700303372            4B                        Fixed-Rate             107,920.00                107,920.00
700303405            4B                        Fixed-Rate             135,120.00                135,119.99
700303441            4A                   Adjustable-Rate             550,000.00                548,397.46
700303480                           3     Adjustable-Rate             299,900.00                299,641.79
700303658            4A                   Adjustable-Rate             388,800.00                388,539.12
700303743            4B                        Fixed-Rate              78,400.00                 78,351.27
700303918            4A                   Adjustable-Rate             516,000.00                516,000.00
700304066            4A                   Adjustable-Rate              82,125.00                 82,125.00
700304091            4A                   Adjustable-Rate             177,080.00                177,080.00
700304113            4A                   Adjustable-Rate             333,537.00                333,536.99
700304118            4B                        Fixed-Rate             204,000.00                203,882.63
700304341            4B                        Fixed-Rate              75,600.00                 75,600.00
700304592            4B                        Fixed-Rate             250,000.00                249,920.22
700304811            4A                   Adjustable-Rate             341,250.00                341,250.00
700304818            4B                        Fixed-Rate             572,000.00                572,000.00
700305207            4B                        Fixed-Rate              57,750.00                 57,685.02
700305510            4B                        Fixed-Rate             125,300.00                125,300.00
700305568            4B                        Fixed-Rate             127,400.00                127,399.99
700305710            4B                        Fixed-Rate             130,900.00                130,899.99
700305989            4A                   Adjustable-Rate             384,000.00                384,000.00
700306058            4A                   Adjustable-Rate             100,000.00                100,000.00
700306076            4B                        Fixed-Rate             188,000.00                188,000.00
700306084            4A                   Adjustable-Rate             116,900.00                116,900.00
700306145                           1     Adjustable-Rate             459,900.00                459,045.82
700306212            4B                        Fixed-Rate             256,000.00                255,941.11
700306248            4A                   Adjustable-Rate             100,720.00                100,720.00
700306314            4B                        Fixed-Rate              78,750.00                 78,661.37
700306341            4B                        Fixed-Rate             193,600.00                193,479.67
700306351            4B                        Fixed-Rate             180,400.00                180,400.00
700306857            4A                   Adjustable-Rate             438,750.00                438,750.00
700306861            4B                        Fixed-Rate             180,000.00                179,890.96
700306868            4A                   Adjustable-Rate             120,000.00                120,000.00
700306994            4A                   Adjustable-Rate             196,000.00                195,865.11
700307002            4A                   Adjustable-Rate             180,000.00                180,000.00
700307006            4B                        Fixed-Rate              64,000.00                 63,953.68
700307127            4A                   Adjustable-Rate             123,000.00                122,911.29
700307248            4B                        Fixed-Rate             404,000.00                403,721.97
700307259            4B                        Fixed-Rate              68,000.00                 67,915.17
700307293            4B                        Fixed-Rate              52,850.00                 52,850.00
700307296            4B                        Fixed-Rate             164,800.00                164,700.16
700307335            4B                        Fixed-Rate              60,000.00                 59,925.16
700307371            4B                        Fixed-Rate             146,250.00                146,250.00
700307372            4B                        Fixed-Rate              59,200.00                 59,126.16
700307400            4B                        Fixed-Rate              65,600.00                 65,518.16
700307568                           3     Adjustable-Rate             200,000.00                199,646.12
700307572                           3     Adjustable-Rate             318,000.00                318,000.00
700307819            4A                   Adjustable-Rate             221,425.00                221,425.00
700307834            4B                        Fixed-Rate             680,000.00                679,618.78
700307989            4B                        Fixed-Rate             208,800.00                208,688.88
700308009                           3     Adjustable-Rate             135,000.00                134,778.03
700308010            4B                        Fixed-Rate             490,000.00                489,718.09
700308018                           3     Adjustable-Rate             181,000.00                180,709.66
700308144                           3     Adjustable-Rate             410,000.00                409,620.25
700308177            4A                   Adjustable-Rate             967,850.00                967,850.00
700308199            4A                   Adjustable-Rate             197,760.00                197,760.00
700308277            4B                        Fixed-Rate             115,150.00                115,150.00
700308341            4B                        Fixed-Rate              84,000.00                 83,950.41
700308360            4A                   Adjustable-Rate             280,000.00                279,572.57
700308534            4A                   Adjustable-Rate             495,000.00                494,650.63
700308577                           3     Adjustable-Rate             149,000.00                148,848.09
700308672            4A                   Adjustable-Rate             400,568.00                400,568.00
700308691            4B                        Fixed-Rate             288,000.00                288,000.00
700308890            4B                        Fixed-Rate             115,200.00                115,200.00
700309079            4A                   Adjustable-Rate             251,401.00                251,401.00
700309167            4B                        Fixed-Rate             304,000.00                304,000.00
700309359            4A                   Adjustable-Rate             164,000.00                164,000.00
700309416            4A                   Adjustable-Rate             225,992.00                225,992.00
700309670            4B                        Fixed-Rate             115,360.00                115,226.77
700309814            4B                        Fixed-Rate             146,250.00                146,250.00
700309837            4B                        Fixed-Rate             149,500.00                149,500.00
700309865            4B                        Fixed-Rate             308,000.00                308,000.00
700309874            4B                        Fixed-Rate              40,500.00                 40,453.23
700309886            4A                   Adjustable-Rate             226,000.00                225,840.49
700310239            4A                   Adjustable-Rate             224,000.00                224,000.00
700310333            4A                   Adjustable-Rate             280,000.00                279,603.49
700310363            4A                   Adjustable-Rate             272,000.00                271,614.82
700310425                           3     Adjustable-Rate             184,250.00                184,091.37
700310564                           1     Adjustable-Rate             565,000.00                564,476.70
700310575            4B                        Fixed-Rate             250,400.00                250,231.98
700310578            4B                        Fixed-Rate             460,000.00                459,863.39
700310613            4A                   Adjustable-Rate             468,000.00                468,000.00
700310688            4A                   Adjustable-Rate             512,000.00                512,000.00
700310744            4B                        Fixed-Rate              63,750.00                 63,676.38
700310758            4B                        Fixed-Rate             104,000.00                103,852.72
700310771            4B                        Fixed-Rate             144,000.00                143,900.15
700310784            4B                        Fixed-Rate             484,000.00                484,000.00
700310785            4A                   Adjustable-Rate             292,000.00                292,000.00
700310905            4A                   Adjustable-Rate             114,400.00                114,400.00
700310946            4B                        Fixed-Rate             100,000.00                 99,944.55
700310997            4B                        Fixed-Rate             328,000.00                327,950.00
700311196            4B                        Fixed-Rate              84,000.00                 83,884.00
700311240            4B                        Fixed-Rate             289,600.00                289,600.00
700311259            4B                        Fixed-Rate             284,000.00                283,921.55
700311338            4A                   Adjustable-Rate             376,000.00                375,734.62
700311369            4A                   Adjustable-Rate             271,050.00                270,822.28
700311403            4B                        Fixed-Rate             221,550.00                221,203.30
700311887            4B                        Fixed-Rate             288,000.00                288,000.00
700311949            4B                        Fixed-Rate             222,750.00                222,647.15
700312097            4A                   Adjustable-Rate             364,000.00                363,729.86
700312116            4A                   Adjustable-Rate             206,400.00                206,400.00
700312267            4B                        Fixed-Rate             108,800.00                108,800.00
700312280            4B                        Fixed-Rate              81,600.00                 81,600.00
700312400            4A                   Adjustable-Rate             126,000.00                126,000.00
700312466            4A                   Adjustable-Rate             234,750.00                234,750.00
700312476            4A                   Adjustable-Rate             225,000.00                225,000.00
700312531            4A                   Adjustable-Rate             340,000.00                339,766.01
700312946            4A                   Adjustable-Rate             240,000.00                240,000.00
700312962            4B                        Fixed-Rate              84,000.00                 83,900.46
700313158            4B                        Fixed-Rate             355,120.00                354,984.53
700313165            4B                        Fixed-Rate             308,000.00                305,737.52
700313327            4A                   Adjustable-Rate             179,200.00                179,200.00
700313427            4B                        Fixed-Rate             136,000.00                135,908.75
700313437            4B                        Fixed-Rate             384,000.00                384,000.00
700313859            4A                   Adjustable-Rate             396,000.00                396,000.00
700314060            4A                   Adjustable-Rate             284,000.00                284,000.00
700314106            4B                        Fixed-Rate             404,000.00                403,755.26
700314367            4B                        Fixed-Rate             355,125.00                355,049.14
700314407            4A                   Adjustable-Rate             990,000.00                989,188.51
700314496            4B                        Fixed-Rate              76,050.00                 76,012.59
700314547            4B                        Fixed-Rate             240,000.00                239,797.22
700314700            4B                        Fixed-Rate             392,000.00                391,709.08
700314845            4A                   Adjustable-Rate             184,000.00                183,752.25
700315167            4B                        Fixed-Rate             143,920.00                143,813.19
700315289            4B                        Fixed-Rate              56,250.00                 56,221.59
700315730            4B                        Fixed-Rate              53,100.00                 53,073.89
700315735            4A                   Adjustable-Rate             124,000.00                123,916.79
700315739            4B                        Fixed-Rate              77,400.00                 77,361.93
700315870            4B                        Fixed-Rate              86,250.00                 86,249.99
700315885            4B                        Fixed-Rate              70,500.00                 70,500.00
700315928            4B                        Fixed-Rate             219,200.00                219,077.12
700315944            4B                        Fixed-Rate             243,016.00                243,016.00
700316086            4A                   Adjustable-Rate             243,750.00                243,750.00
700316120            4B                        Fixed-Rate             214,000.00                213,852.72
700316311            4B                        Fixed-Rate             269,060.00                269,060.00
700316376            4B                        Fixed-Rate             340,000.00                339,739.58
700316801            4B                        Fixed-Rate              75,000.00                 74,963.11
700316861                           3     Adjustable-Rate              82,400.00                 82,400.00
700316864                           3     Adjustable-Rate             109,850.00                109,850.00
700316866            4A                   Adjustable-Rate             333,600.00                333,600.00
700316914            4B                        Fixed-Rate             136,000.00                135,908.75
700316923                           1     Adjustable-Rate             450,000.00                450,000.00
700316938            4A                   Adjustable-Rate             242,910.00                242,742.83
700317172            4A                   Adjustable-Rate             260,000.00                260,000.00
700317185            4B                        Fixed-Rate              85,600.00                 85,580.08
700317288            4B                        Fixed-Rate             100,400.00                100,351.89
700317402            4B                        Fixed-Rate             194,320.00                194,320.00
700317533            4B                        Fixed-Rate             259,200.00                259,200.00
700317611            4A                   Adjustable-Rate             990,000.00                990,000.00
700317917            4A                   Adjustable-Rate              92,000.00                 92,000.00
700318008            4A                   Adjustable-Rate             155,106.00                155,106.00
700318085                           3     Adjustable-Rate             137,250.00                137,249.59
700318190            4B                        Fixed-Rate             131,600.00                131,600.00
700318262            4A                   Adjustable-Rate             130,425.00                130,325.76
700318283            4B                        Fixed-Rate             160,000.00                160,000.00
700318300            4B                        Fixed-Rate              50,800.00                 50,773.66
700318490            4A                   Adjustable-Rate             136,000.00                136,000.00
700318512            4A                   Adjustable-Rate             248,000.00                248,000.00
700318555            4B                        Fixed-Rate             412,000.00                412,000.00
700318581            4A                   Adjustable-Rate             339,200.00                338,972.40
700318630            4A                   Adjustable-Rate             184,000.00                184,000.00
700318671            4A                   Adjustable-Rate             264,792.00                264,723.29
700318700            4B                        Fixed-Rate              85,600.00                 85,462.69
700318711            4A                   Adjustable-Rate             120,000.00                120,000.00
700318728                           3     Adjustable-Rate             280,000.00                279,758.93
700318832            4A                   Adjustable-Rate             115,120.00                115,119.99
700318895            4B                        Fixed-Rate             213,500.00                213,247.00
700318931            4A                   Adjustable-Rate             344,000.00                343,769.18
700319004            4A                   Adjustable-Rate             161,600.00                161,600.00
700319065            4A                   Adjustable-Rate             120,000.00                120,000.00
700319089            4A                   Adjustable-Rate             201,600.00                201,600.00
700319112            4B                        Fixed-Rate             288,000.00                288,000.00
700319142            4A                   Adjustable-Rate             337,428.00                337,428.00
700319216            4B                        Fixed-Rate             528,000.00                527,740.29
700319237            4A                   Adjustable-Rate              87,200.00                 87,135.28
700319239            4B                        Fixed-Rate             288,000.00                288,000.00
700319254            4B                        Fixed-Rate             123,120.00                123,120.00
700319281            4B                        Fixed-Rate             111,920.00                111,920.00
700319346            4A                   Adjustable-Rate             280,000.00                280,000.00
700319383            4B                        Fixed-Rate              80,000.00                 79,944.94
700319473            4A                   Adjustable-Rate             776,000.00                776,000.00
700319562            4A                   Adjustable-Rate             452,000.00                452,000.00
700319627            4A                   Adjustable-Rate             213,200.00                213,200.00
700319728            4B                        Fixed-Rate             384,200.00                383,881.61
700319872            4A                   Adjustable-Rate             148,800.00                148,800.00
700319877                           3     Adjustable-Rate             110,000.00                110,000.00
700320368            4B                        Fixed-Rate             319,920.00                319,856.57
700320598            4A                   Adjustable-Rate             616,000.00                615,519.46
700320645                           3     Adjustable-Rate             279,500.00                279,052.46
700320646                           3     Adjustable-Rate             180,050.00                180,050.00
700320655                           1     Adjustable-Rate             633,000.00                633,000.00
700320830            4A                   Adjustable-Rate             416,000.00                416,000.00
700320875            4A                   Adjustable-Rate             139,200.00                139,200.00
700320916            4A                   Adjustable-Rate             886,400.00                886,400.00
700320951            4A                   Adjustable-Rate             212,322.00                212,322.00
700321054            4A                   Adjustable-Rate             114,320.00                114,320.00
700321200                           3     Adjustable-Rate             120,000.00                119,891.52
700321229            4A                   Adjustable-Rate              85,000.00                 84,936.92
700321269                           3     Adjustable-Rate             130,320.00                130,220.83
700321358                           2     Adjustable-Rate             150,000.00                150,000.00
700321375            4A                   Adjustable-Rate             232,500.00                232,500.00
700321417                           3     Adjustable-Rate             221,600.00                221,384.62
700321460            4A                   Adjustable-Rate             247,200.00                247,200.00
700321550            4B                        Fixed-Rate             408,000.00                407,855.14
700321608            4B                        Fixed-Rate             108,000.00                107,945.46
700321692            4A                   Adjustable-Rate             191,250.00                191,250.00
700321806            4A                   Adjustable-Rate             172,000.00                171,884.59
700321846                           3     Adjustable-Rate             210,000.00                209,823.58
700321943            4A                   Adjustable-Rate             239,200.00                239,200.00
700321999            4A                   Adjustable-Rate             210,000.00                210,000.00
700322100            4A                   Adjustable-Rate             189,520.00                189,520.00
700322104            4A                   Adjustable-Rate             139,920.00                139,920.00
700322115            4A                   Adjustable-Rate             240,000.00                240,000.00
700322231            4B                        Fixed-Rate              93,600.00                 93,600.00
700322260            4A                   Adjustable-Rate             220,500.00                220,500.00
700322274                           3     Adjustable-Rate             204,000.00                204,000.00
700322309            4A                   Adjustable-Rate             311,920.00                311,920.00
700322327            4A                   Adjustable-Rate             368,000.00                368,000.00
700322372            4A                   Adjustable-Rate             196,000.00                195,850.86
700322413            4B                        Fixed-Rate              95,200.00                 95,140.83
700322525            4A                   Adjustable-Rate           1,000,000.00                999,999.99
700322615            4A                   Adjustable-Rate             128,100.00                128,100.00
700322616            4B                        Fixed-Rate             206,900.00                206,900.00
700322630            4B                        Fixed-Rate              44,800.00                 44,775.53
700322731            4A                   Adjustable-Rate              75,600.00                 75,600.00
700322813            4B                        Fixed-Rate              57,000.00                 56,971.96
700322919            4A                   Adjustable-Rate             284,000.00                284,000.00
700322987                           3     Adjustable-Rate             171,000.00                170,859.83
700323112            4A                   Adjustable-Rate             420,000.00                419,672.36
700323139            4B                        Fixed-Rate              65,300.00                 65,263.75
700323207            4A                   Adjustable-Rate             224,000.00                223,973.33
700323271            4A                   Adjustable-Rate             568,800.00                568,800.00
700323342            4A                   Adjustable-Rate             203,982.00                203,982.00
700323364            4A                   Adjustable-Rate             440,000.00                440,000.00
700323386            4A                   Adjustable-Rate             300,000.00                300,000.00
700323453            4A                   Adjustable-Rate             352,000.00                351,999.99
700323505            4A                   Adjustable-Rate             209,285.00                209,285.00
700323556            4A                   Adjustable-Rate             448,000.00                448,000.00
700323594            4B                        Fixed-Rate             105,000.00                103,971.19
700323662            4A                   Adjustable-Rate             167,200.00                167,200.00
700323708            4A                   Adjustable-Rate             134,850.00                134,850.00
700323728            4A                   Adjustable-Rate             608,000.00                608,000.00
700323755            4B                        Fixed-Rate             105,000.00                105,000.00
700323783            4A                   Adjustable-Rate             370,000.00                369,658.33
700323929            4A                   Adjustable-Rate             234,000.00                233,817.46
700323974            4A                   Adjustable-Rate             131,742.00                131,742.00
700324034            4A                   Adjustable-Rate             640,000.00                639,500.74
700324103            4A                   Adjustable-Rate             160,800.00                160,680.66
700324229            4A                   Adjustable-Rate             300,000.00                300,000.00
700324254                           3     Adjustable-Rate             136,600.00                136,498.62
700324365            4A                   Adjustable-Rate             262,000.00                261,768.85
700324368            4A                   Adjustable-Rate             170,000.00                169,860.66
700324552                           3     Adjustable-Rate             410,000.00                410,000.00
700324594                           3     Adjustable-Rate             211,250.00                211,250.00
700324678            4A                   Adjustable-Rate             116,250.00                116,250.00
700324679            4B                        Fixed-Rate             276,000.00                276,000.00
700324873            4A                   Adjustable-Rate             360,000.00                360,000.00
700325031                           3     Adjustable-Rate             201,500.00                201,338.87
700325232            4A                   Adjustable-Rate             640,000.00                640,000.00
700325324            4A                   Adjustable-Rate             382,500.00                382,500.00
700325432            4A                   Adjustable-Rate             203,750.00                203,750.00
700325479            4A                   Adjustable-Rate             263,500.00                263,500.00
700325497            4A                   Adjustable-Rate              92,000.00                 91,994.38
700325548            4A                   Adjustable-Rate             287,120.00                286,878.79
700325599            4A                   Adjustable-Rate             115,976.00                115,976.00
700325615            4B                        Fixed-Rate             100,000.00                 99,945.38
700325730            4A                   Adjustable-Rate             191,200.00                191,200.00
700325806            4A                   Adjustable-Rate             239,920.00                239,920.00
700325896                           3     Adjustable-Rate              47,500.00                 47,500.00
700326021            4B                        Fixed-Rate             540,000.00                540,000.00
700326023            4B                        Fixed-Rate             308,000.00                307,793.34
700326175            4B                        Fixed-Rate              88,000.00                 87,954.38
700326180            4B                        Fixed-Rate             117,600.00                117,561.11
700326196            4A                   Adjustable-Rate             476,000.00                476,000.00
700326253            4A                   Adjustable-Rate             121,516.00                121,516.00
700326314                           1     Adjustable-Rate             980,000.00                979,000.99
700326361            4A                   Adjustable-Rate             178,500.00                178,500.00
700326434                           3     Adjustable-Rate             285,000.00                285,000.00
700326477                           3     Adjustable-Rate             279,960.00                279,724.80
700326597            4B                        Fixed-Rate             716,000.00                715,867.93
700326876            4A                   Adjustable-Rate             512,800.00                512,800.00
700326881            4A                   Adjustable-Rate             176,000.00                176,000.00
700327234            4A                   Adjustable-Rate              84,000.00                 84,000.00
700327324                           3     Adjustable-Rate             220,000.00                220,000.00
700327382            4A                   Adjustable-Rate             180,000.00                179,869.72
700327412            4A                   Adjustable-Rate             108,500.00                108,500.00
700327429            4A                   Adjustable-Rate             137,050.00                136,953.27
700327485            4A                   Adjustable-Rate              59,200.00                 59,160.27
700327593            4A                   Adjustable-Rate             290,400.00                290,400.00
700327594            4A                   Adjustable-Rate             344,000.00                344,000.00
700327597            4A                   Adjustable-Rate             173,600.00                173,600.00
700327652                           3     Adjustable-Rate             230,000.00                230,000.00
700327666            4A                   Adjustable-Rate             168,720.00                168,720.00
700327674            4A                   Adjustable-Rate             109,500.00                109,500.00
700327827                           3     Adjustable-Rate             393,000.00                392,618.03
700328002            4B                        Fixed-Rate              77,520.00                 77,520.00
700328074            4A                   Adjustable-Rate             204,043.00                204,043.00
700328113                           3     Adjustable-Rate             196,000.00                196,000.00
700328150            4A                   Adjustable-Rate             424,479.00                424,434.04
700328208            4B                        Fixed-Rate             104,000.00                103,938.60
700328265                           1     Adjustable-Rate             450,000.00                450,000.00
700328313            4B                        Fixed-Rate             452,000.00                451,696.71
700328485            4A                   Adjustable-Rate             189,600.00                189,344.59
700328567            4A                   Adjustable-Rate             183,920.00                183,793.43
700328582            4A                   Adjustable-Rate             207,000.00                207,000.00
700328646            4A                   Adjustable-Rate             239,200.00                239,200.00
700328719            4A                   Adjustable-Rate             188,000.00                188,000.00
700328844            4A                   Adjustable-Rate             156,000.00                156,000.00
700328971            4A                   Adjustable-Rate             284,000.00                284,000.00
700329032            4A                   Adjustable-Rate             649,000.00                649,000.00
700329047            4A                   Adjustable-Rate             178,000.00                178,000.00
700329098                           3     Adjustable-Rate             212,000.00                212,000.00
700329153            4A                   Adjustable-Rate             321,360.00                321,360.00
700329223            4A                   Adjustable-Rate             463,200.00                463,200.00
700329232            4A                   Adjustable-Rate             173,600.00                173,600.00
700329259            4A                   Adjustable-Rate             120,000.00                120,000.00
700329262                           3     Adjustable-Rate             206,500.00                206,342.87
700329280            4A                   Adjustable-Rate             212,100.00                212,100.00
700329300            4A                   Adjustable-Rate             170,000.00                170,000.00
700329302            4A                   Adjustable-Rate             240,000.00                240,000.00
700329422            4A                   Adjustable-Rate             216,000.00                215,851.35
700329478                           3     Adjustable-Rate             152,000.00                152,000.00
700329528            4A                   Adjustable-Rate             152,000.00                152,000.00
700329581            4A                   Adjustable-Rate             289,600.00                289,374.09
700329600            4A                   Adjustable-Rate             168,830.00                168,830.00
700329616                           3     Adjustable-Rate             124,000.00                124,000.00
700329620            4A                   Adjustable-Rate             512,000.00                512,000.00
700329622            4A                   Adjustable-Rate             285,000.00                284,803.86
700329644                           1     Adjustable-Rate             555,050.00                554,950.00
700329684            4A                   Adjustable-Rate             291,000.00                290,743.26
700329705            4A                   Adjustable-Rate             185,600.00                185,600.00
700329733            4B                        Fixed-Rate             168,800.00                168,697.74
700329784            4A                   Adjustable-Rate             237,250.00                237,250.00
700329798            4A                   Adjustable-Rate             125,400.00                125,297.21
700329900            4A                   Adjustable-Rate             172,500.00                172,500.00
700329919            4A                   Adjustable-Rate             120,600.00                120,488.30
700329971            4B                        Fixed-Rate             451,920.00                451,697.71
700329998            4A                   Adjustable-Rate             115,600.00                115,521.49
700330339            4A                   Adjustable-Rate             244,000.00                244,000.00
700330458            4B                        Fixed-Rate              58,100.00                 58,099.99
700330477            4A                   Adjustable-Rate             192,000.00                191,830.60
700330685            4A                   Adjustable-Rate              82,552.00                 82,496.61
700330762            4A                   Adjustable-Rate             189,600.00                189,600.00
700330829            4A                   Adjustable-Rate             231,999.00                231,999.00
700330934            4A                   Adjustable-Rate             133,600.00                133,600.00
700330937            4A                   Adjustable-Rate             137,540.00                137,540.00
700330945            4A                   Adjustable-Rate             516,800.00                516,800.00
700330986            4A                   Adjustable-Rate             133,540.00                133,540.00
700331172            4A                   Adjustable-Rate             592,000.00                591,983.33
700331206                           3     Adjustable-Rate             314,300.00                314,078.17
700331305            4A                   Adjustable-Rate             528,000.00                528,000.00
700331363                           1     Adjustable-Rate             495,600.00                495,600.00
700331416                           3     Adjustable-Rate             208,800.00                208,800.00
700331555            4A                   Adjustable-Rate             640,000.00                640,000.00
700331626            4A                   Adjustable-Rate             327,200.00                327,200.00
700331686            4A                   Adjustable-Rate             236,000.00                236,000.00
700331696            4A                   Adjustable-Rate             199,200.00                199,200.00
700331834            4A                   Adjustable-Rate             292,000.00                292,000.00
700331854            4A                   Adjustable-Rate             611,250.00                611,250.00
700331954                           3     Adjustable-Rate             123,000.00                123,000.00
700331998                           3     Adjustable-Rate             160,000.00                159,865.58
700332112                           3     Adjustable-Rate             239,600.00                239,600.00
700332298                           3     Adjustable-Rate             174,900.00                174,900.00
700332368            4A                   Adjustable-Rate             191,600.00                191,600.00
700332394                           3     Adjustable-Rate             415,000.00                414,586.87
700332442            4A                   Adjustable-Rate             190,000.00                190,000.00
700332499            4B                        Fixed-Rate             182,429.00                182,339.27
700332639            4A                   Adjustable-Rate             141,400.00                141,400.00
700332757                           3     Adjustable-Rate             160,500.00                160,500.00
700332858            4A                   Adjustable-Rate             484,000.00                484,000.00
700332965                           1     Adjustable-Rate             626,000.00                625,456.04
700332966            4A                   Adjustable-Rate             740,000.00                740,000.00
700332976                           3     Adjustable-Rate             400,000.00                400,000.00
700333007            4A                   Adjustable-Rate             271,271.00                271,271.00
700333063            4A                   Adjustable-Rate             312,000.00                312,000.00
700333075                           3     Adjustable-Rate             151,200.00                151,200.00
700333099            4A                   Adjustable-Rate             113,600.00                113,600.00
700333109            4A                   Adjustable-Rate             233,600.00                233,590.71
700333117            4A                   Adjustable-Rate             156,800.00                156,800.00
700333136            4A                   Adjustable-Rate             253,500.00                253,500.00
700333218            4A                   Adjustable-Rate             361,600.00                361,600.00
700333287            4A                   Adjustable-Rate             150,400.00                150,400.00
700333563            4A                   Adjustable-Rate             156,000.00                156,000.00
700333601            4A                   Adjustable-Rate             189,800.00                189,800.00
700333607            4A                   Adjustable-Rate             195,000.00                195,000.00
700333623            4A                   Adjustable-Rate             340,000.00                340,000.00
700333624            4B                        Fixed-Rate             552,000.00                551,698.48
700333648            4A                   Adjustable-Rate             272,000.00                272,000.00
700333669            4A                   Adjustable-Rate             192,800.00                192,800.00
700333687            4A                   Adjustable-Rate             269,000.00                269,000.00
700333858            4A                   Adjustable-Rate             413,250.00                413,250.00
700333922            4A                   Adjustable-Rate             200,000.00                200,000.00
700333995                           3     Adjustable-Rate             220,300.00                220,105.63
700334109            4A                   Adjustable-Rate             352,000.00                352,000.00
700334122            4A                   Adjustable-Rate             191,360.00                191,360.00
700334125            4A                   Adjustable-Rate             262,500.00                262,250.93
700334149            4A                   Adjustable-Rate             196,000.00                196,000.00
700334157            4A                   Adjustable-Rate             194,528.00                194,528.00
700334245            4A                   Adjustable-Rate             292,800.00                292,800.00
700334298            4A                   Adjustable-Rate             363,200.00                363,200.00
700334303            4A                   Adjustable-Rate             192,000.00                192,000.00
700334312            4A                   Adjustable-Rate             272,625.00                272,625.00
700334338            4A                   Adjustable-Rate             107,000.00                106,907.82
700334591            4A                   Adjustable-Rate              42,840.00                 42,811.26
700334639                           3     Adjustable-Rate             417,000.00                416,632.09
700334650                           3     Adjustable-Rate             207,000.00                207,000.00
700334704            4A                   Adjustable-Rate             175,000.00                174,863.48
700334711            4A                   Adjustable-Rate             248,000.00                248,000.00
700334739            4A                   Adjustable-Rate             207,200.00                207,200.00
700334776            4A                   Adjustable-Rate             206,400.00                206,400.00
700334839            4A                   Adjustable-Rate             204,000.00                204,000.00
700334896            4A                   Adjustable-Rate             352,000.00                352,000.00
700335000            4A                   Adjustable-Rate             254,020.00                254,020.00
700335050                           3     Adjustable-Rate             385,000.00                385,000.00
700335124                           1     Adjustable-Rate             545,000.00                545,000.00
700335231                           3     Adjustable-Rate             210,000.00                210,000.00
700335304            4A                   Adjustable-Rate             167,200.00                167,200.00
700335307            4A                   Adjustable-Rate             562,000.00                562,000.00
700335370                           3     Adjustable-Rate             120,000.00                120,000.00
700335371            4A                   Adjustable-Rate             200,000.00                200,000.00
700335528                           3     Adjustable-Rate             294,000.00                259,471.00
700335606                           3     Adjustable-Rate             408,000.00                408,000.00
700335637            4A                   Adjustable-Rate             151,000.00                150,999.07
700335719            4A                   Adjustable-Rate             140,000.00                140,000.00
700335765                           3     Adjustable-Rate             338,000.00                337,716.04
700335770                           1     Adjustable-Rate             445,000.00                445,000.00
700335785                           3     Adjustable-Rate             222,400.00                222,188.97
700335907            4A                   Adjustable-Rate             215,200.00                215,200.00
700335920            4A                   Adjustable-Rate             247,000.00                246,825.67
700336079                           3     Adjustable-Rate             320,000.00                320,000.00
700336387                           3     Adjustable-Rate             199,000.00                199,000.00
700336400                           3     Adjustable-Rate             158,000.00                158,000.00
700336441                           3     Adjustable-Rate             149,500.00                149,500.00
700336515            4A                   Adjustable-Rate             430,000.00                430,000.00
700336619            4A                   Adjustable-Rate             220,500.00                220,500.00
700336668            4A                   Adjustable-Rate             141,000.00                141,000.00
700336728            4A                   Adjustable-Rate             189,800.00                189,800.00
700336770                           3     Adjustable-Rate             361,600.00                361,600.00
700336777            4A                   Adjustable-Rate             356,000.00                356,000.00
700336785            4A                   Adjustable-Rate              90,400.00                 90,400.00
700336846            4A                   Adjustable-Rate             118,320.00                118,232.19
700336892                           3     Adjustable-Rate             143,920.00                143,920.00
700336906                           3     Adjustable-Rate             364,000.00                363,701.63
700336967            4A                   Adjustable-Rate             880,700.00                880,700.00
700337018            4A                   Adjustable-Rate             172,500.00                172,500.00
700337038            4A                   Adjustable-Rate             504,900.00                504,900.00
700337135            4A                   Adjustable-Rate             225,000.00                224,824.48
700337185            4A                   Adjustable-Rate             188,000.00                188,000.00
700337193            4A                   Adjustable-Rate             188,000.00                188,000.00
700337207            4A                   Adjustable-Rate             100,000.00                100,000.00
700337240            4A                   Adjustable-Rate              64,700.00                 64,700.00
700337329            4A                   Adjustable-Rate             496,000.00                496,000.00
700337335            4A                   Adjustable-Rate             348,000.00                348,000.00
700337380            4A                   Adjustable-Rate             168,000.00                168,000.00
700337401            4A                   Adjustable-Rate             290,500.00                290,500.00
700337448                           3     Adjustable-Rate             213,000.00                213,000.00
700337527            4A                   Adjustable-Rate             179,200.00                179,200.00
700337552            4A                   Adjustable-Rate             124,000.00                124,000.00
700337682            4A                   Adjustable-Rate             210,808.00                210,808.00
700337722            4A                   Adjustable-Rate              95,200.00                 95,136.13
700337749            4A                   Adjustable-Rate             194,400.00                194,400.00
700337925            4A                   Adjustable-Rate             178,400.00                178,274.08
700337931            4A                   Adjustable-Rate             254,087.00                254,087.00
700337934            4A                   Adjustable-Rate             144,600.00                144,502.98
700337952                           3     Adjustable-Rate             364,000.00                364,000.00
700337964                           3     Adjustable-Rate             292,300.00                292,300.00
700337997            4A                   Adjustable-Rate             172,000.00                171,999.99
700338109            4A                   Adjustable-Rate             209,600.00                209,432.39
700338163            4A                   Adjustable-Rate             272,000.00                272,000.00
700338170            4A                   Adjustable-Rate             619,152.00                619,152.00
700338174            4A                   Adjustable-Rate             594,567.00                594,567.00
700338193            4A                   Adjustable-Rate             231,150.00                231,150.00
700338200                           3     Adjustable-Rate             260,000.00                260,000.00
700338271            4A                   Adjustable-Rate             325,000.00                325,000.00
700338341                           3     Adjustable-Rate             218,000.00                218,000.00
700338371            4A                   Adjustable-Rate             568,694.00                568,694.00
700338404            4A                   Adjustable-Rate             148,176.00                148,071.42
700338700            4A                   Adjustable-Rate             142,400.00                142,400.00
700338757            4A                   Adjustable-Rate             126,400.00                126,400.00
700338881            4A                   Adjustable-Rate             184,000.00                184,000.00
700339149                           3     Adjustable-Rate             143,150.00                143,150.00
700339210            4A                   Adjustable-Rate             236,250.00                236,250.00
700339236            4A                   Adjustable-Rate             123,000.00                123,000.00
700339242                           3     Adjustable-Rate             417,000.00                416,996.43
700339263            4A                   Adjustable-Rate             650,000.00                649,999.99
700339432            4B                        Fixed-Rate              88,000.00                 87,939.44
700339758            4A                   Adjustable-Rate             351,500.00                351,500.00
700339763            4A                   Adjustable-Rate             157,500.00                157,500.00
700339840            4A                   Adjustable-Rate             516,000.00                516,000.00
700339914                           3     Adjustable-Rate             189,000.00                189,000.00
700339981                           3     Adjustable-Rate             220,500.00                220,500.00
700340149            4A                   Adjustable-Rate             269,520.00                269,520.00
700340165            4A                   Adjustable-Rate             195,000.00                195,000.00
700340318                           3     Adjustable-Rate             417,000.00                417,000.00
700340394            4A                   Adjustable-Rate             146,000.00                146,000.00
700340421                           3     Adjustable-Rate             113,733.00                113,733.00
700340435            4A                   Adjustable-Rate             148,000.00                148,000.00
700340473            4A                   Adjustable-Rate             665,000.00                665,000.00
700340559            4A                   Adjustable-Rate             312,200.00                312,200.00
700340748                           3     Adjustable-Rate             231,200.00                231,200.00
700340958                           3     Adjustable-Rate             227,500.00                227,500.00
700340987            4A                   Adjustable-Rate             224,000.00                224,000.00
700341036            4A                   Adjustable-Rate             159,920.00                159,920.00
700341275                           3     Adjustable-Rate             240,000.00                240,000.00
700341448                           3     Adjustable-Rate             138,000.00                138,000.00
700341507            4A                   Adjustable-Rate             471,000.00                471,000.00
700341530            4A                   Adjustable-Rate             108,700.00                108,700.00
700341609            4A                   Adjustable-Rate             498,792.00                498,792.00
700341735            4A                   Adjustable-Rate             240,000.00                240,000.00
700341963            4A                   Adjustable-Rate             286,400.00                286,400.00
700341984            4A                   Adjustable-Rate             388,800.00                388,800.00
700342046            4A                   Adjustable-Rate             142,360.00                142,360.00
700342255            4A                   Adjustable-Rate             248,000.00                248,000.00
700342286                           3     Adjustable-Rate             285,000.00                285,000.00
700342327            4A                   Adjustable-Rate             344,000.00                344,000.00
700342367            4A                   Adjustable-Rate             480,000.00                480,000.00
700342746            4A                   Adjustable-Rate             276,600.00                276,600.00
700342766            4A                   Adjustable-Rate             685,000.00                685,000.00
700342877                           3     Adjustable-Rate             250,000.00                250,000.00
700342903                           3     Adjustable-Rate             337,000.00                337,000.00
700342915            4A                   Adjustable-Rate             320,000.00                319,756.50
700342932            4A                   Adjustable-Rate             160,000.00                160,000.00
700342976            4A                   Adjustable-Rate             305,600.00                305,600.00
700343107            4A                   Adjustable-Rate             332,000.00                332,000.00
700343164            4A                   Adjustable-Rate             228,000.00                228,000.00
700343172            4A                   Adjustable-Rate             232,000.00                232,000.00
700343265            4A                   Adjustable-Rate             432,000.00                432,000.00
700343523            4A                   Adjustable-Rate             350,000.00                350,000.00
700343623                           3     Adjustable-Rate             118,500.00                118,500.00
700343855            4A                   Adjustable-Rate             186,000.00                186,000.00
700343873            4A                   Adjustable-Rate              80,000.00                 80,000.00
700343874            4A                   Adjustable-Rate             284,000.00                284,000.00
700343910            4A                   Adjustable-Rate             336,000.00                336,000.00
700343930            4A                   Adjustable-Rate             234,400.00                234,400.00
700343970            4A                   Adjustable-Rate             184,000.00                184,000.00
700344067            4A                   Adjustable-Rate             508,000.00                508,000.00
700344454                           3     Adjustable-Rate             207,200.00                207,200.00
700344457            4A                   Adjustable-Rate             176,000.00                176,000.00
700344695            4A                   Adjustable-Rate             321,600.00                321,600.00
700345041            4A                   Adjustable-Rate             245,600.00                245,600.00
700345057            4A                   Adjustable-Rate             181,520.00                181,520.00
700345169            4A                   Adjustable-Rate             156,605.00                156,605.00
700345273            4A                   Adjustable-Rate             352,000.00                352,000.00
700345279            4A                   Adjustable-Rate             440,000.00                440,000.00
700345420            4A                   Adjustable-Rate             291,920.00                291,920.00
700345543            4A                   Adjustable-Rate             387,725.00                387,725.00
700345732            4A                   Adjustable-Rate             348,720.00                348,720.00
700345873            4A                   Adjustable-Rate             196,800.00                196,661.10
700345889            4A                   Adjustable-Rate             292,000.00                292,000.00
700346136            4A                   Adjustable-Rate             220,000.00                220,000.00
700346310            4A                   Adjustable-Rate             198,675.00                198,675.00
700346455                           3     Adjustable-Rate             400,000.00                399,001.00
700346683            4A                   Adjustable-Rate             388,000.00                388,000.00
700346784            4A                   Adjustable-Rate             682,500.00                682,500.00
700347013                           2     Adjustable-Rate             804,000.00                804,000.00
700347043            4A                   Adjustable-Rate             164,000.00                164,000.00
700347365            4A                   Adjustable-Rate             236,250.00                236,250.00
700347616                           3     Adjustable-Rate             114,168.00                114,168.00
700347764            4A                   Adjustable-Rate             284,000.00                284,000.00
700347825            4A                   Adjustable-Rate             207,900.00                207,900.00
700347918            4A                   Adjustable-Rate             115,200.00                115,200.00
700348043                           3     Adjustable-Rate             182,500.00                182,500.00
700348807            4A                   Adjustable-Rate             353,000.00                353,000.00
700348865            4A                   Adjustable-Rate             352,000.00                352,000.00
700349247            4A                   Adjustable-Rate             375,920.00                375,920.00
700349948            4A                   Adjustable-Rate              87,600.00                 87,600.00
700350123                           3     Adjustable-Rate             362,400.00                362,400.00
700350512            4A                   Adjustable-Rate              99,960.00                 99,960.00
700351233            4A                   Adjustable-Rate             135,960.00                135,960.00
700351987            4A                   Adjustable-Rate             187,858.00                187,858.00
700355234            4A                   Adjustable-Rate             280,500.00                280,500.00
500716970            4B                        Fixed-Rate             158,400.00                157,913.41
500733289            4B                        Fixed-Rate             161,600.00                161,403.52
500753957            4B                        Fixed-Rate             412,500.00                412,262.67
500773691            4A                   Adjustable-Rate             592,000.00                591,538.18
500740099            4A                   Adjustable-Rate             444,000.00                444,000.00
500745469            4A                   Adjustable-Rate              92,800.00                 92,737.73
500751750            4A                   Adjustable-Rate             103,200.00                103,118.80
500766133                           3     Adjustable-Rate             257,500.00                257,237.47
500766467            4A                   Adjustable-Rate             411,600.00                411,600.00
500767655                           3     Adjustable-Rate             200,000.00                199,796.09
500519473            4B                        Fixed-Rate             552,000.00                551,801.58
500696797            4B                        Fixed-Rate             650,000.00                650,000.00
500704452            4A                   Adjustable-Rate             328,000.00                327,872.93
500711908            4B                        Fixed-Rate             198,392.00                198,047.08
500715089            4A                   Adjustable-Rate             100,000.00                 99,797.37
500715730            4A                   Adjustable-Rate             187,200.00                186,820.65
500717960            4A                   Adjustable-Rate             176,992.00                176,992.00
500720119                           3     Adjustable-Rate             233,500.00                232,799.16
500720123            4A                   Adjustable-Rate             100,670.00                100,530.98
500724640            4A                   Adjustable-Rate             176,250.00                176,250.00
500724732            4A                   Adjustable-Rate             268,000.00                267,806.03
500726486            4A                   Adjustable-Rate             290,400.00                289,811.54
500726873            4B                        Fixed-Rate             264,000.00                263,779.36
500727883            4A                   Adjustable-Rate             195,192.00                195,192.00
500730249            4A                   Adjustable-Rate             155,490.00                155,489.63
500730692            4A                   Adjustable-Rate             140,617.00                140,617.00
500732403            4B                        Fixed-Rate             148,000.00                147,800.73
500733020            4A                   Adjustable-Rate             448,400.00                447,676.59
500734814            4A                   Adjustable-Rate             146,992.00                146,794.08
500735973            4B                        Fixed-Rate             168,048.00                167,853.94
500736748            4B                        Fixed-Rate             116,000.00                115,836.98
500736893            4A                   Adjustable-Rate             195,192.00                195,192.00
500740586            4A                   Adjustable-Rate             109,200.00                109,052.97
500744547            4B                        Fixed-Rate             247,920.00                247,920.00
500745289            4A                   Adjustable-Rate             180,792.00                180,792.00
500745326            4B                        Fixed-Rate             187,500.00                187,246.82
500747856            4A                   Adjustable-Rate             160,792.00                160,516.91
500748130            4A                   Adjustable-Rate             174,792.00                174,525.19
500749106            4B                        Fixed-Rate             174,392.00                174,210.48
500749115            4B                        Fixed-Rate             180,792.00                180,603.82
500749378            4A                   Adjustable-Rate             264,000.00                264,000.00
500749542            4A                   Adjustable-Rate             192,000.00                192,000.00
500751159            4B                        Fixed-Rate             114,375.00                114,317.23
500751425            4B                        Fixed-Rate             237,000.00                236,815.12
500752821            4B                        Fixed-Rate             188,000.00                187,771.40
500754631            4B                        Fixed-Rate             165,600.00                165,600.00
500754821            4B                        Fixed-Rate             133,600.00                133,482.17
500757855            4A                   Adjustable-Rate             109,000.00                108,999.96
500758246            4A                   Adjustable-Rate             163,492.00                163,492.00
500758554            4B                        Fixed-Rate             197,192.00                197,192.00
500758690            4A                   Adjustable-Rate             105,000.00                105,000.00
500758730            4A                   Adjustable-Rate             255,367.00                255,367.00
500759510            4A                   Adjustable-Rate             345,000.00                344,756.50
500760200            4A                   Adjustable-Rate             234,360.00                234,360.00
500760518            4B                        Fixed-Rate              75,000.00                 74,963.11
500760620            4A                   Adjustable-Rate             190,392.00                190,392.00
500762828            4A                   Adjustable-Rate             140,000.00                139,888.04
500764594            4A                   Adjustable-Rate             196,000.00                196,000.00
500767827            4A                   Adjustable-Rate             142,500.00                142,500.00
500769160            4A                   Adjustable-Rate             135,920.00                135,920.00
500771357            4A                   Adjustable-Rate             268,000.00                268,000.00
500774983            4A                   Adjustable-Rate             196,791.00                196,655.57
500777193            4A                   Adjustable-Rate             176,242.00                176,242.00
500567687                           1     Adjustable-Rate           1,852,500.00              1,852,500.00
500712586            4A                   Adjustable-Rate             266,000.00                265,999.58
500723170            4A                   Adjustable-Rate             288,000.00                288,000.00
500723823            4B                        Fixed-Rate             274,400.00                274,126.04
500724619            4A                   Adjustable-Rate             160,000.00                160,000.00
500728496                           3     Adjustable-Rate             222,680.00                222,473.55
500729455            4B                        Fixed-Rate             160,000.00                159,805.46
500729459            4B                        Fixed-Rate             200,000.00                199,679.17
500734499            4B                        Fixed-Rate             438,750.00                438,750.00
500737209                           3     Adjustable-Rate             186,000.00                186,000.00
500738190            4B                        Fixed-Rate              90,000.00                 89,896.06
500738447            4B                        Fixed-Rate             134,000.00                134,000.00
500740295            4B                        Fixed-Rate              91,900.00                 91,788.26
500744392            4B                        Fixed-Rate             198,400.00                198,164.90
500753474            4B                        Fixed-Rate             244,800.00                244,800.00
500756254            4B                        Fixed-Rate             124,000.00                123,903.27
500758849            4B                        Fixed-Rate             436,000.00                436,000.00
500758894            4B                        Fixed-Rate             188,000.00                188,000.00
500758900            4B                        Fixed-Rate             102,000.00                101,928.01
500758911            4B                        Fixed-Rate             152,800.00                152,694.84
500759373            4B                        Fixed-Rate             645,000.00                644,999.99
500762179            4B                        Fixed-Rate             432,000.00                431,983.39
500765303            4B                        Fixed-Rate             128,000.00                127,889.79
500768198            4A                   Adjustable-Rate             127,200.00                127,200.00
500634445            4B                        Fixed-Rate             510,400.00                510,400.00
500728612            4B                        Fixed-Rate             474,400.00                473,693.66
500728667            4B                        Fixed-Rate             148,000.00                147,824.61
500735138            4B                        Fixed-Rate             260,000.00                259,593.12
500739384            4B                        Fixed-Rate              39,900.00                 39,853.93
500740487            4B                        Fixed-Rate             360,000.00                359,515.29
500751335                           3     Adjustable-Rate             320,800.00                320,322.35
500754904            4A                   Adjustable-Rate             175,500.00                175,356.14
500762027            4A                   Adjustable-Rate             380,000.00                380,000.00
500767482            4A                   Adjustable-Rate             329,600.00                329,600.00
500736901            4B                        Fixed-Rate             417,000.00                415,781.19
500736911            4B                        Fixed-Rate              83,200.00                 82,774.47
407869380            4A                   Adjustable-Rate             288,800.00                288,370.00
500615746            4B                        Fixed-Rate             682,500.00                682,500.00
500622223            4B                        Fixed-Rate             680,000.00                677,419.39
500679328            4B                        Fixed-Rate              44,000.00                 43,555.94
500706257            4A                   Adjustable-Rate              80,000.00                 79,837.90
500716689            4B                        Fixed-Rate             276,000.00                275,440.72
500722448            4B                        Fixed-Rate              48,800.00                 48,730.89
500729772            4B                        Fixed-Rate             273,760.00                273,282.93
500741450            4B                        Fixed-Rate             500,000.00                500,000.00
500744615            4B                        Fixed-Rate             247,600.00                247,306.58
500751276            4A                   Adjustable-Rate             644,000.00                644,000.00
500754892            4B                        Fixed-Rate             118,750.00                118,749.99
500759460            4B                        Fixed-Rate             748,000.00                748,000.00
500762101            4B                        Fixed-Rate             386,250.00                385,715.86
500767257            4B                        Fixed-Rate             507,500.00                507,500.00
407207624                           3     Adjustable-Rate             176,200.00                175,537.92
407207635            4A                   Adjustable-Rate             356,800.00                356,800.00
407207639            4A                   Adjustable-Rate             318,700.00                316,823.68
407207645            4A                   Adjustable-Rate             284,000.00                284,000.00
407207646            4A                   Adjustable-Rate             349,750.00                349,750.00
407716439                           1     Adjustable-Rate             489,300.00                489,300.00
407716444            4A                   Adjustable-Rate             310,800.00                310,629.54
407716445            4A                   Adjustable-Rate             822,800.00                822,800.00
407716450            4A                   Adjustable-Rate             836,000.00                836,000.00
407897338            4A                   Adjustable-Rate             814,350.00                814,349.99
407897348            4A                   Adjustable-Rate             400,000.00                400,000.00
407897352            4A                   Adjustable-Rate             233,650.00                233,493.22
500741553            4B                        Fixed-Rate             131,840.00                131,657.92
500747157            4B                        Fixed-Rate             184,000.00                184,000.00
500760699            4B                        Fixed-Rate             263,268.00                263,067.67
405779469            4A                   Adjustable-Rate             175,192.00                175,187.17
407589978            4A                   Adjustable-Rate             199,600.00                199,600.00
407589979            4A                   Adjustable-Rate             199,600.00                199,600.00
407589980                           3     Adjustable-Rate             142,400.00                141,424.33
407589981            4A                   Adjustable-Rate             268,336.00                268,336.00
407589991            4A                   Adjustable-Rate             488,800.00                488,800.00
407589992            4A                   Adjustable-Rate             217,600.00                217,600.00
407589994                           3     Adjustable-Rate              65,920.00                 65,717.46
407589998            4A                   Adjustable-Rate             283,400.00                283,400.00
407590002            4A                   Adjustable-Rate             168,000.00                167,601.54
407590008            4A                   Adjustable-Rate             392,000.00                392,000.00
407590011            4A                   Adjustable-Rate              94,800.00                 94,800.00
407590012            4A                   Adjustable-Rate             163,920.00                163,919.98
407590016            4A                   Adjustable-Rate             159,920.00                159,507.45
407590017            4A                   Adjustable-Rate              58,320.00                 58,157.84
407590021            4A                   Adjustable-Rate             207,714.00                207,714.00
407590022            4A                   Adjustable-Rate             140,000.00                139,709.05
407590024            4A                   Adjustable-Rate              57,200.00                 57,013.06
407590028            4A                   Adjustable-Rate             175,600.00                175,539.64
407590029            4A                   Adjustable-Rate             117,600.00                117,600.00
407590030            4A                   Adjustable-Rate             177,600.00                177,600.00
407590032            4A                   Adjustable-Rate             140,000.00                140,000.00
407590034            4A                   Adjustable-Rate             135,040.00                135,040.00
407590037            4A                   Adjustable-Rate             164,000.00                164,000.00
407590039            4A                   Adjustable-Rate             216,000.00                215,996.96
407590040            4A                   Adjustable-Rate             128,000.00                127,670.09
407590041                           3     Adjustable-Rate             107,100.00                106,893.69
407590044            4A                   Adjustable-Rate             168,800.00                168,800.00
407590045            4A                   Adjustable-Rate           1,000,000.00              1,000,000.00
407590048            4A                   Adjustable-Rate             105,000.00                104,998.99
407590049            4A                   Adjustable-Rate             178,500.00                178,500.00
407590050            4A                   Adjustable-Rate             287,000.00                287,000.00
407590053            4A                   Adjustable-Rate              50,000.00                 49,898.65
407590054            4A                   Adjustable-Rate             280,000.00                279,999.17
407590061            4A                   Adjustable-Rate             195,960.00                195,960.00
407590063            4A                   Adjustable-Rate             332,800.00                332,800.00
407590064            4A                   Adjustable-Rate             110,760.00                110,760.00
407590068            4A                   Adjustable-Rate             108,000.00                107,781.14
407590070            4A                   Adjustable-Rate             170,800.00                170,800.00
407590072            4A                   Adjustable-Rate              52,000.00                 52,000.00
407590073            4A                   Adjustable-Rate             170,100.00                170,100.00
407590076            4A                   Adjustable-Rate             299,082.00                299,082.00
407590077            4A                   Adjustable-Rate             128,000.00                127,738.70
407590081            4A                   Adjustable-Rate             284,000.00                284,000.00
407590082            4A                   Adjustable-Rate             185,185.00                185,120.38
407590083            4A                   Adjustable-Rate             115,500.00                115,500.00
407590084            4A                   Adjustable-Rate             160,000.00                160,000.00
407590085            4A                   Adjustable-Rate             294,400.00                294,400.00
407590087            4A                   Adjustable-Rate             172,133.00                172,133.00
407590088            4A                   Adjustable-Rate              73,600.00                 73,600.00
407590090            4A                   Adjustable-Rate             164,149.00                164,149.00
407590091            4A                   Adjustable-Rate             116,720.00                116,477.42
407590093            4A                   Adjustable-Rate              50,160.00                 50,065.80
407590094            4A                   Adjustable-Rate              98,400.00                 98,195.51
407590095            4A                   Adjustable-Rate             350,400.00                349,653.27
407590096            4A                   Adjustable-Rate             416,000.00                416,000.00
407590101                           3     Adjustable-Rate             129,200.00                128,903.23
407590102            4A                   Adjustable-Rate             145,600.00                145,600.00
407590103            4A                   Adjustable-Rate             236,665.00                236,665.00
407590105            4A                   Adjustable-Rate             128,720.00                128,720.00
407590106            4A                   Adjustable-Rate              73,520.00                 73,355.27
407590107            4A                   Adjustable-Rate             256,000.00                256,000.00
407590108            4A                   Adjustable-Rate             210,000.00                210,000.00
407590110            4A                   Adjustable-Rate             190,400.00                190,400.00
407590111            4A                   Adjustable-Rate             105,520.00                105,257.66
407590117            4A                   Adjustable-Rate             595,200.00                594,053.53
407590119            4A                   Adjustable-Rate             121,600.00                121,600.00
407590120            4A                   Adjustable-Rate             720,000.00                720,000.00
407590122            4A                   Adjustable-Rate              91,120.00                 91,120.00
407590126            4A                   Adjustable-Rate             196,000.00                196,000.00
407590127            4A                   Adjustable-Rate             105,508.00                105,508.00
407590129            4A                   Adjustable-Rate             256,000.00                256,000.00
407590130            4A                   Adjustable-Rate             112,000.00                111,699.25
407590131            4A                   Adjustable-Rate             128,000.00                128,000.00
407590135            4A                   Adjustable-Rate             480,000.00                480,000.00
500722360            4B                        Fixed-Rate             173,600.00                173,211.05
407940942                           1     Adjustable-Rate             600,000.00                600,000.00
407940943                           3     Adjustable-Rate             280,000.00                280,000.00
407940945            4A                   Adjustable-Rate             382,450.00                382,450.00
407940946            4A                   Adjustable-Rate             577,550.00                577,550.00
407940947                           1     Adjustable-Rate             513,600.00                513,600.00
407940948            4A                   Adjustable-Rate             640,000.00                640,000.00
407940949                           3     Adjustable-Rate             280,000.00                280,000.00
407940950                           3     Adjustable-Rate             399,950.00                399,950.00
407940951                           1     Adjustable-Rate             513,550.00                513,550.00
407940952                           2     Adjustable-Rate           1,400,000.00              1,400,000.00
407940953                           2     Adjustable-Rate             717,000.00                717,000.00
407940954                           2     Adjustable-Rate             625,000.00                625,000.00
407940955                           2     Adjustable-Rate             876,000.00                876,000.00
407940957                           2     Adjustable-Rate             505,000.00                505,000.00
407940958            4A                   Adjustable-Rate             385,000.00                385,000.00
407940959            4A                   Adjustable-Rate             256,000.00                256,000.00
407940960            4A                   Adjustable-Rate             580,000.00                580,000.00
407940961                           2     Adjustable-Rate             280,600.00                280,600.00
407940962                           2     Adjustable-Rate             623,200.00                623,200.00
407940963            4A                   Adjustable-Rate             492,000.00                492,000.00
500725471            4B                        Fixed-Rate             356,000.00                356,000.00
500731291            4B                        Fixed-Rate             240,000.00                239,098.26
500743179            4B                        Fixed-Rate             304,000.00                303,600.94
500754622            4A                   Adjustable-Rate             317,600.00                317,333.17
500763689            4A                   Adjustable-Rate             356,000.00                355,700.91
500721225            4A                   Adjustable-Rate             100,000.00                 99,781.50
500728388            4B                        Fixed-Rate             254,800.00                254,497.83
500728420            4B                        Fixed-Rate             328,000.00                327,590.83
500758956            4A                   Adjustable-Rate             147,600.00                147,495.83
500768271            4A                   Adjustable-Rate             107,000.00                107,000.00
500777591            4A                   Adjustable-Rate             440,000.00                440,000.00
500714188            4A                   Adjustable-Rate             500,000.00                499,569.50
500733769            4A                   Adjustable-Rate             480,000.00                480,000.00
500745414            4B                        Fixed-Rate             631,200.00                631,200.00
500749492            4A                   Adjustable-Rate             639,200.00                639,200.00
500750032            4A                   Adjustable-Rate             631,200.00                631,200.00
500750265            4B                        Fixed-Rate             619,200.00                619,200.00
500751560            4B                        Fixed-Rate             340,000.00                340,000.00
500753355            4A                   Adjustable-Rate             475,200.00                475,200.00
500755892            4A                   Adjustable-Rate             639,200.00                639,199.99
500755946            4A                   Adjustable-Rate             532,000.00                531,999.09
500757948            4B                        Fixed-Rate             280,000.00                280,000.00
500758517            4A                   Adjustable-Rate             535,200.00                534,127.08
500758579            4A                   Adjustable-Rate             512,000.00                512,000.00
500759037            4A                   Adjustable-Rate             492,000.00                492,000.00
500759043            4A                   Adjustable-Rate             724,800.00                724,800.00
500762021            4A                   Adjustable-Rate             440,000.00                440,000.00
500762407            4A                   Adjustable-Rate             156,000.00                156,000.00
500763831            4A                   Adjustable-Rate             525,000.00                525,000.00
500764593            4A                   Adjustable-Rate             508,000.00                507,999.99
500765197            4A                   Adjustable-Rate             396,000.00                396,000.00
500768139            4A                   Adjustable-Rate             324,000.00                324,000.00
500768395            4A                   Adjustable-Rate             535,200.00                535,200.00
500768478            4A                   Adjustable-Rate             368,000.00                368,000.00
500768802            4A                   Adjustable-Rate             631,200.00                631,200.00
500769902            4A                   Adjustable-Rate             631,200.00                631,200.00
500769981            4A                   Adjustable-Rate             455,200.00                455,200.00
500772427            4A                   Adjustable-Rate             528,000.00                527,999.08
500772714            4A                   Adjustable-Rate             528,000.00                528,000.00
500774790                           3     Adjustable-Rate             524,000.00                524,000.00
500775091            4A                   Adjustable-Rate             508,000.00                508,000.00
500775129            4A                   Adjustable-Rate             527,200.00                527,200.00
500775886            4A                   Adjustable-Rate             588,000.00                588,000.00
500775908            4A                   Adjustable-Rate             463,200.00                463,200.00
500778102                           3     Adjustable-Rate             336,000.00                336,000.00
500779323            4A                   Adjustable-Rate             491,200.00                491,200.00
500758088                           3     Adjustable-Rate             410,000.00                410,000.00
500479671            4B                        Fixed-Rate           1,000,000.00              1,000,000.00
500691106            4A                   Adjustable-Rate             207,500.00                207,500.00
500692466                           3     Adjustable-Rate             400,000.00                399,000.99
500694559            4A                   Adjustable-Rate             550,000.00                548,639.61
500698450                           3     Adjustable-Rate             220,500.00                220,498.11
500706350            4A                   Adjustable-Rate             414,500.00                414,500.00
500707080                           3     Adjustable-Rate             292,600.00                292,600.00
500708861                           2     Adjustable-Rate             475,000.00                474,005.77
500710184                           3     Adjustable-Rate             300,000.00                299,923.00
500710525            4A                   Adjustable-Rate             458,500.00                458,500.00
500710755                           3     Adjustable-Rate             410,650.00                410,634.99
500714541            4A                   Adjustable-Rate             217,500.00                217,500.00
500716673                           1     Adjustable-Rate             485,500.00                485,499.99
500716697            4A                   Adjustable-Rate             450,000.00                449,999.99
500719325                           1     Adjustable-Rate             453,000.00                453,000.00
500729284                           3     Adjustable-Rate             232,000.00                231,906.81
500729383            4A                   Adjustable-Rate             242,000.00                241,664.16
500729413                           3     Adjustable-Rate             320,000.00                320,000.00
500729866                           3     Adjustable-Rate             203,900.00                203,900.00
500731426                           1     Adjustable-Rate             766,000.00                764,258.77
500734054                           3     Adjustable-Rate             308,000.00                308,000.00
500735753                           1     Adjustable-Rate             450,000.00                450,000.00
500737912            4A                   Adjustable-Rate             292,600.00                292,600.00
500740307                           3     Adjustable-Rate             302,000.00                301,367.87
500740320                           1     Adjustable-Rate             438,000.00                437,542.69
500741268            4A                   Adjustable-Rate             307,500.00                307,500.00
500741604                           3     Adjustable-Rate             298,200.00                297,604.80
500741785                           3     Adjustable-Rate             229,900.00                229,659.96
500743468            4A                   Adjustable-Rate             154,000.00                154,000.00
500744680                           2     Adjustable-Rate             260,167.00                260,166.99
500745697                           2     Adjustable-Rate             476,000.00                475,989.67
500745996                           3     Adjustable-Rate             345,000.00                345,000.00
500747498                           1     Adjustable-Rate             480,000.00                480,000.00
500750137                           1     Adjustable-Rate             468,000.00                468,000.00
500750362            4A                   Adjustable-Rate             156,000.00                155,984.36
500750439                           2     Adjustable-Rate             425,000.00                424,999.99
500753999                           3     Adjustable-Rate             417,000.00                416,999.99
500754015                           3     Adjustable-Rate             361,000.00                360,995.37
500754022            4A                   Adjustable-Rate             177,000.00                177,000.00
500754030                           3     Adjustable-Rate             167,700.00                167,516.44
500754423                           1     Adjustable-Rate             576,000.00                576,000.00
500755110            4A                   Adjustable-Rate             368,800.00                368,800.00
500755282                           2     Adjustable-Rate             496,100.00                496,100.00
500755284                           3     Adjustable-Rate             310,000.00                309,856.25
500758219            4A                   Adjustable-Rate             143,000.00                142,999.99
500758568            4A                   Adjustable-Rate             461,250.00                461,250.00
500761968                           3     Adjustable-Rate             148,000.00                147,635.41
500762178            4A                   Adjustable-Rate             565,000.00                564,999.99
500762665            4A                   Adjustable-Rate             287,200.00                286,952.73
500764965                           1     Adjustable-Rate             700,000.00                700,000.00
500765448                           3     Adjustable-Rate             383,500.00                383,049.75
500765502                           3     Adjustable-Rate             302,000.00                301,999.99
500765504                           1     Adjustable-Rate             530,000.00                529,999.99
500767239                           3     Adjustable-Rate             174,000.00                174,000.00
500768337                           2     Adjustable-Rate             585,200.00                585,199.99
500769676                           2     Adjustable-Rate             535,000.00                535,000.00
500777947            4A                   Adjustable-Rate             150,500.00                150,495.21
500685438            4B                        Fixed-Rate             799,200.00                799,200.00
500731337                           3     Adjustable-Rate             260,000.00                260,000.00
405584831            4B                        Fixed-Rate             420,000.00                416,978.97
500740815            4B                        Fixed-Rate             111,800.00                111,800.00
500773694                           3     Adjustable-Rate             400,000.00                400,000.00
500709335            4B                        Fixed-Rate             100,500.00                100,500.00
500716060            4B                        Fixed-Rate              56,250.00                 56,152.20
500716065            4B                        Fixed-Rate              77,440.00                 77,305.36
500497693            4A                   Adjustable-Rate           3,050,000.00              3,048,670.67
500726381            4B                        Fixed-Rate             600,000.00                600,000.00
500734014            4B                        Fixed-Rate             260,800.00                260,110.39
500740250            4B                        Fixed-Rate             315,000.00                315,000.00
500744570            4B                        Fixed-Rate             320,000.00                319,610.92
500744743            4B                        Fixed-Rate             320,000.00                319,610.92
500757940            4A                   Adjustable-Rate             238,400.00                238,395.50
500772789            4A                   Adjustable-Rate             327,200.00                327,199.99
500773883            4A                   Adjustable-Rate             244,800.00                244,800.00
500731164            4B                        Fixed-Rate             472,000.00                472,000.00
500772701            4A                   Adjustable-Rate             533,000.00                532,594.43
407675455            4A                   Adjustable-Rate           1,000,000.00              1,000,000.00
407675514            4A                   Adjustable-Rate             344,000.00                341,993.33
407675527            4A                   Adjustable-Rate             517,000.00                517,000.00
407675609            4A                   Adjustable-Rate             547,950.00                547,950.00
407675636            4A                   Adjustable-Rate             807,400.00                807,400.00
407675649            4A                   Adjustable-Rate             476,800.00                476,800.00
407992388            4B                        Fixed-Rate             400,000.00                399,433.54
407992389            4B                        Fixed-Rate              50,000.00                 49,307.11
407992390            4B                        Fixed-Rate             276,650.00                275,778.85
407992391            4B                        Fixed-Rate             145,000.00                144,773.08
407992392            4B                        Fixed-Rate             199,100.00                198,630.44
407992393            4B                        Fixed-Rate             368,000.00                367,465.59
407992394            4B                        Fixed-Rate              60,200.00                 60,110.36
407992395            4B                        Fixed-Rate             193,500.00                193,345.26
407992396            4B                        Fixed-Rate             320,000.00                319,265.01
407992397            4B                        Fixed-Rate             128,800.00                128,603.38
407992398            4B                        Fixed-Rate             107,000.00                106,827.87
407992399            4B                        Fixed-Rate              43,299.00                 43,209.02
407992400            4B                        Fixed-Rate             183,000.00                182,691.64
407992401            4B                        Fixed-Rate             103,700.00                103,553.15
407992402            4B                        Fixed-Rate             338,500.00                336,334.60
407992403            4B                        Fixed-Rate             247,000.00                246,658.92
407992404            4B                        Fixed-Rate              82,800.00                 82,691.33
407992405            4B                        Fixed-Rate              85,500.00                 85,307.98
407992406            4B                        Fixed-Rate             128,000.00                127,154.34
407992408            4B                        Fixed-Rate             367,000.00                366,396.57
407992409            4B                        Fixed-Rate             110,000.00                109,783.25
407992410            4B                        Fixed-Rate             129,550.00                129,361.87
407992411            4B                        Fixed-Rate             287,000.00                284,906.90
407992412            4B                        Fixed-Rate             150,000.00                145,998.34
407992413            4B                        Fixed-Rate             120,000.00                119,821.32
407992414            4B                        Fixed-Rate             208,000.00                206,321.33
407992415            4B                        Fixed-Rate              99,450.00                 99,316.10
407992416            4B                        Fixed-Rate             350,000.00                349,438.55
407992417            4B                        Fixed-Rate             137,500.00                137,295.28
407992418            4B                        Fixed-Rate              83,200.00                 83,076.11
407992419            4B                        Fixed-Rate             140,000.00                139,104.41
407992420            4B                        Fixed-Rate             121,450.00                121,277.99
407992421            4B                        Fixed-Rate              42,000.00                 41,935.89
407992422            4B                        Fixed-Rate             287,500.00                287,015.53
407992423            4B                        Fixed-Rate             270,000.00                269,587.82
407992424            4B                        Fixed-Rate              95,700.00                 95,627.18
407992426            4B                        Fixed-Rate             108,100.00                107,825.96
407992427            4B                        Fixed-Rate             144,000.00                143,790.88
407992428            4B                        Fixed-Rate             120,000.00                119,834.28
407992429            4B                        Fixed-Rate             165,900.00                165,776.88
407992430            4B                        Fixed-Rate             164,000.00                163,865.57
407992431            4B                        Fixed-Rate             122,950.00                122,747.85
407992432            4B                        Fixed-Rate             118,750.00                117,965.46
407992433            4B                        Fixed-Rate             122,950.00                122,742.81
407992434            4B                        Fixed-Rate             372,000.00                371,432.12
407992435            4B                        Fixed-Rate             323,000.00                322,565.10
407992436            4B                        Fixed-Rate              96,110.00                 95,963.29
407992437            4B                        Fixed-Rate             300,000.00                299,552.60
407992438            4B                        Fixed-Rate             218,250.00                216,776.95
407992439            4B                        Fixed-Rate             240,000.00                239,624.41
407992440            4B                        Fixed-Rate             262,000.00                260,269.04
407992441            4B                        Fixed-Rate             138,000.00                137,107.64
407992442            4B                        Fixed-Rate             147,000.00                146,775.61
407992443            4B                        Fixed-Rate              83,200.00                 83,069.78
407992444            4B                        Fixed-Rate              39,000.00                 38,747.81
407992445            4B                        Fixed-Rate             101,400.00                101,245.20
407992446            4B                        Fixed-Rate             107,700.00                107,543.59
407992448            4B                        Fixed-Rate              54,000.00                 53,956.82
407992449            4B                        Fixed-Rate              55,000.00                 54,907.30
407992450            4B                        Fixed-Rate             120,000.00                119,812.20
407992451            4B                        Fixed-Rate             151,500.00                151,306.12
407992452            4B                        Fixed-Rate              72,800.00                 72,567.08
407992453            4B                        Fixed-Rate              63,200.00                 63,149.46
407992454            4B                        Fixed-Rate             200,000.00                199,836.07
407992455            4B                        Fixed-Rate              45,100.00                 45,036.12
407992456            4B                        Fixed-Rate             113,200.00                113,013.87
407992457            4B                        Fixed-Rate             116,000.00                115,788.14
407992458            4B                        Fixed-Rate              40,250.00                 40,220.12
407992459            4B                        Fixed-Rate             160,000.00                159,500.67
407992460            4B                        Fixed-Rate             140,000.00                139,894.38
407992461            4B                        Fixed-Rate             337,000.00                336,743.57
407992462            4B                        Fixed-Rate             197,600.00                197,453.35
407992463            4B                        Fixed-Rate              42,300.00                 42,249.86
407992464            4B                        Fixed-Rate              42,300.00                 42,249.86
407992465            4B                        Fixed-Rate              42,300.00                 42,249.86
407992466            4B                        Fixed-Rate              42,300.00                 42,249.86
407992467            4B                        Fixed-Rate              42,300.00                 42,249.86
407992468            4B                        Fixed-Rate              51,300.00                 51,239.20
407992469            4B                        Fixed-Rate              36,000.00                 35,908.15
407992470            4B                        Fixed-Rate              42,300.00                 42,249.86
407992471            4B                        Fixed-Rate             327,200.00                326,951.03
407992472            4B                        Fixed-Rate             284,704.00                284,235.89
407992473            4B                        Fixed-Rate              95,000.00                 94,924.02
407992474            4B                        Fixed-Rate              75,000.00                 74,940.02
407992475            4B                        Fixed-Rate             296,000.00                295,686.32
407992476            4B                        Fixed-Rate             176,250.00                176,115.88
407992477            4B                        Fixed-Rate             346,500.00                345,930.28
407992478            4B                        Fixed-Rate             188,000.00                187,842.05
407992479            4B                        Fixed-Rate             200,000.00                199,840.06
407992480            4B                        Fixed-Rate             142,750.00                142,509.45
407992481            4B                        Fixed-Rate              18,000.00                 17,709.68
407992482            4B                        Fixed-Rate             224,000.00                223,622.55
407992484            4B                        Fixed-Rate             201,920.00                201,604.00
407992485            4B                        Fixed-Rate             261,250.00                260,851.20
407992486            4B                        Fixed-Rate             400,000.00                399,342.33
407992488            4B                        Fixed-Rate             305,000.00                303,027.77
407992489            4B                        Fixed-Rate             112,000.00                111,841.39
407992490            4B                        Fixed-Rate             381,600.00                380,956.98
407992491            4B                        Fixed-Rate             140,000.00                139,876.48
407992492            4B                        Fixed-Rate             111,000.00                110,826.29
407992493            4B                        Fixed-Rate             400,000.00                398,696.35
407992494            4B                        Fixed-Rate             485,000.00                482,124.95
407992495            4B                        Fixed-Rate             175,000.00                174,730.63
407992496            4B                        Fixed-Rate             200,000.00                199,679.17
407992497            4B                        Fixed-Rate             247,000.00                245,332.91
407992498            4B                        Fixed-Rate             116,000.00                115,886.44
407992499            4B                        Fixed-Rate              28,000.00                 27,851.72
407992500            4B                        Fixed-Rate              87,000.00                 86,690.37
407992501            4B                        Fixed-Rate              20,800.00                 20,549.08
407992502            4B                        Fixed-Rate             490,000.00                489,588.34
407992503            4B                        Fixed-Rate             444,000.00                443,029.78
407992504            4B                        Fixed-Rate              34,200.00                 33,904.76
407992505            4B                        Fixed-Rate             113,400.00                113,313.71
407992506            4B                        Fixed-Rate             192,000.00                191,397.14
407992507            4B                        Fixed-Rate             316,000.00                315,529.49
407992508            4B                        Fixed-Rate             340,000.00                339,454.59
407992509            4B                        Fixed-Rate             228,000.00                227,685.15
407992511            4B                        Fixed-Rate             165,600.00                165,219.65
407992512            4B                        Fixed-Rate             161,600.00                161,228.81
407992513            4B                        Fixed-Rate              91,000.00                 90,424.11
407992514            4B                        Fixed-Rate              80,000.00                 78,125.72
407992515            4B                        Fixed-Rate             384,000.00                383,700.44
407992516            4B                        Fixed-Rate              80,000.00                 79,871.66
407992517            4B                        Fixed-Rate             298,400.00                298,167.22
407992518            4B                        Fixed-Rate             380,000.00                379,672.83
407992519            4B                        Fixed-Rate              94,000.00                 93,860.02
407992520            4B                        Fixed-Rate              68,000.00                 67,919.17
407992521            4B                        Fixed-Rate             366,000.00                360,410.54
407992522            4B                        Fixed-Rate             312,000.00                311,762.59
407992523            4B                        Fixed-Rate             166,300.00                164,816.47
407992524            4B                        Fixed-Rate              92,000.00                 91,876.11
407992525            4B                        Fixed-Rate             403,200.00                402,310.63
407992526            4B                        Fixed-Rate              79,800.00                 79,675.12
407992527            4B                        Fixed-Rate              84,000.00                 83,029.53
407992528            4B                        Fixed-Rate             160,000.00                159,730.39
407992529            4B                        Fixed-Rate             135,000.00                134,808.81
407992530            4B                        Fixed-Rate             288,750.00                288,330.68
407992531            4B                        Fixed-Rate             417,000.00                416,658.18
407992532            4B                        Fixed-Rate             417,000.00                416,331.57
407992533            4B                        Fixed-Rate             417,000.00                412,297.38
407992534            4B                        Fixed-Rate             212,000.00                211,676.37
407992535            4B                        Fixed-Rate             115,000.00                114,908.03
407992536            4B                        Fixed-Rate             262,500.00                262,068.40
407992537            4B                        Fixed-Rate              63,900.00                 63,799.98
407992538            4B                        Fixed-Rate              45,600.00                 45,565.30
407992539            4B                        Fixed-Rate              84,800.00                 84,641.07
407992540            4B                        Fixed-Rate              88,000.00                 87,878.46
407992541            4B                        Fixed-Rate              75,500.00                 75,393.06
407992542            4B                        Fixed-Rate             244,950.00                244,749.21
407992543            4B                        Fixed-Rate             112,000.00                111,824.73
407992544            4B                        Fixed-Rate             112,000.00                111,167.38
407992545            4B                        Fixed-Rate              30,200.00                 30,176.44
407992546            4B                        Fixed-Rate             350,000.00                346,215.81
407992547            4B                        Fixed-Rate              49,500.00                 49,470.77
407992548            4B                        Fixed-Rate              68,000.00                 67,946.95
407992549            4B                        Fixed-Rate             330,000.00                329,470.63
407992550            4B                        Fixed-Rate              92,000.00                 91,929.99
407992551            4B                        Fixed-Rate              81,600.00                 81,483.29
407992552            4B                        Fixed-Rate             487,500.00                486,755.80
407992553            4B                        Fixed-Rate              48,000.00                 47,692.92
407992554            4B                        Fixed-Rate             225,000.00                224,664.98
407992555            4B                        Fixed-Rate             208,000.00                207,371.81
407992556            4B                        Fixed-Rate             160,000.00                159,424.07
407992557            4B                        Fixed-Rate             132,000.00                131,146.43
407992559            4B                        Fixed-Rate             100,300.00                100,143.03
407992560            4B                        Fixed-Rate              90,000.00                 89,862.60
407992561            4B                        Fixed-Rate             332,000.00                331,505.35
407992562            4B                        Fixed-Rate             312,000.00                311,487.01
407992563            4B                        Fixed-Rate             198,000.00                197,705.18
407992564            4B                        Fixed-Rate             368,000.00                367,394.94
407992565            4B                        Fixed-Rate             368,000.00                367,698.36
407992566            4B                        Fixed-Rate             128,000.00                127,818.73
407992567            4B                        Fixed-Rate             300,000.00                299,777.35
407992568            4B                        Fixed-Rate             101,600.00                101,520.74
407992569            4B                        Fixed-Rate              50,000.00                 49,683.58
407992570            4B                        Fixed-Rate             178,750.00                178,496.45
407992571            4B                        Fixed-Rate             231,200.00                230,847.06
407992572            4B                        Fixed-Rate             350,000.00                349,452.27
407992573            4B                        Fixed-Rate             160,000.00                159,755.73
407992574            4B                        Fixed-Rate             184,000.00                183,664.77
407992575            4B                        Fixed-Rate             144,000.00                143,769.28
407992576            4B                        Fixed-Rate             136,800.00                136,580.55
407992577            4B                        Fixed-Rate             320,000.00                319,511.50
407992578            4B                        Fixed-Rate              34,000.00                 33,979.40
407992579            4B                        Fixed-Rate             158,400.00                158,279.47
407992580            4B                        Fixed-Rate              81,000.00                 80,882.36
407992581            4B                        Fixed-Rate             392,000.00                391,401.60
407992582            4B                        Fixed-Rate              96,000.00                 95,828.13
407992583            4B                        Fixed-Rate             585,100.00                584,697.34
407992584            4B                        Fixed-Rate              78,500.00                 78,380.17
407992585            4B                        Fixed-Rate              58,400.00                 58,215.75
407992586            4B                        Fixed-Rate             552,000.00                551,178.10
407992587            4B                        Fixed-Rate             225,000.00                224,656.53
407992588            4B                        Fixed-Rate             110,400.00                110,235.61
407992589            4B                        Fixed-Rate              64,650.00                 64,599.56
407992590            4B                        Fixed-Rate              32,000.00                 31,951.15
407992591            4B                        Fixed-Rate             386,000.00                385,425.27
407992592            4B                        Fixed-Rate              92,000.00                 91,706.57
407992593            4B                        Fixed-Rate             260,000.00                259,802.16
407992594            4B                        Fixed-Rate             127,000.00                126,824.62
407992595            4B                        Fixed-Rate             115,500.00                115,414.29
407992597            4B                        Fixed-Rate             162,300.00                162,075.87
407992598            4B                        Fixed-Rate             106,300.00                106,133.64
407992599            4B                        Fixed-Rate              89,600.00                 89,459.78
407992600            4B                        Fixed-Rate             400,000.00                399,703.14
407992601            4B                        Fixed-Rate              88,000.00                 87,865.65
407992602            4B                        Fixed-Rate             448,000.00                447,298.93
407992603            4B                        Fixed-Rate             194,300.00                194,024.84
407992604            4B                        Fixed-Rate              76,000.00                 75,875.43
407992605            4B                        Fixed-Rate             497,000.00                496,602.55
407992606            4B                        Fixed-Rate             292,000.00                291,531.59
407992607            4B                        Fixed-Rate             468,000.00                467,606.82
407992608            4B                        Fixed-Rate             400,000.00                398,234.57
407992609            4B                        Fixed-Rate              40,000.00                 39,937.39
407992610            4B                        Fixed-Rate              96,000.00                 95,864.04
407992611            4B                        Fixed-Rate              94,500.00                 94,412.40
407992612            4B                        Fixed-Rate              58,900.00                 58,856.29
407992613            4B                        Fixed-Rate              39,200.00                 39,169.42
407992614            4B                        Fixed-Rate              24,400.00                 24,178.89
407992615            4B                        Fixed-Rate             336,000.00                335,474.18
407992616            4B                        Fixed-Rate             500,000.00                499,273.92
407992617            4B                        Fixed-Rate             387,000.00                386,674.88
407992619            4B                        Fixed-Rate              43,100.00                 42,830.18
407992620            4B                        Fixed-Rate             312,000.00                311,744.25
407992621            4B                        Fixed-Rate              30,000.00                 29,976.01
407992622            4B                        Fixed-Rate              50,250.00                 50,087.89
407992623            4B                        Fixed-Rate              65,600.00                 65,198.17
407992624            4B                        Fixed-Rate             263,000.00                262,671.92
407992626            4B                        Fixed-Rate              52,000.00                 51,918.61
407992627            4B                        Fixed-Rate             533,800.00                532,829.98
407992628            4B                        Fixed-Rate             119,900.00                119,707.67
407992629            4B                        Fixed-Rate              80,000.00                 79,753.04
407992630            4B                        Fixed-Rate             136,000.00                135,792.39
407992631            4B                        Fixed-Rate             224,000.00                223,833.76
407992632            4B                        Fixed-Rate              65,600.00                 65,502.00
407992633            4B                        Fixed-Rate              77,600.00                 77,546.59
407992634            4B                        Fixed-Rate              59,200.00                 59,064.78
407992635            4B                        Fixed-Rate             288,000.00                287,581.78
407992636            4B                        Fixed-Rate             183,200.00                182,933.96
407992637            4B                        Fixed-Rate             157,500.00                157,271.28
407992638            4B                        Fixed-Rate             416,000.00                415,360.47
407992639            4B                        Fixed-Rate             380,000.00                379,724.96
407992640            4B                        Fixed-Rate              44,750.00                 43,889.67
407992641            4B                        Fixed-Rate              53,800.00                 53,719.89
407992642            4B                        Fixed-Rate             277,550.00                277,146.93
407992643            4B                        Fixed-Rate              59,400.00                 59,311.54
407992645            4B                        Fixed-Rate             150,000.00                149,008.98
407992646            4B                        Fixed-Rate             109,600.00                109,448.64
407992647            4B                        Fixed-Rate             268,800.00                268,399.77
407992648            4B                        Fixed-Rate             392,000.00                391,386.54
407992649            4B                        Fixed-Rate             122,500.00                122,113.51
407992650            4B                        Fixed-Rate             128,000.00                127,750.86
407992651            4B                        Fixed-Rate             308,800.00                308,304.63
407992652            4B                        Fixed-Rate              62,000.00                 61,902.97
407992653            4B                        Fixed-Rate              65,000.00                 64,948.02
407992654            4B                        Fixed-Rate              48,000.00                 46,896.14
407992655            4B                        Fixed-Rate              52,000.00                 51,924.38
407992656            4B                        Fixed-Rate             212,000.00                211,838.68
407992657            4B                        Fixed-Rate             108,000.00                107,913.63
407992658            4B                        Fixed-Rate             396,000.00                395,380.29
407992659            4B                        Fixed-Rate             316,000.00                315,574.52
407992660            4B                        Fixed-Rate              85,600.00                 85,469.32
407992661            4B                        Fixed-Rate             160,000.00                159,875.19
407992662            4B                        Fixed-Rate              82,500.00                 82,367.65
407992663            4B                        Fixed-Rate              23,750.00                 23,730.53
407992664            4B                        Fixed-Rate             225,000.00                224,679.53
407992665            4B                        Fixed-Rate              93,850.00                 93,706.74
407992666            4B                        Fixed-Rate             148,000.00                147,785.08
407992667            4B                        Fixed-Rate             320,000.00                319,511.50
407992668            4B                        Fixed-Rate             334,500.00                334,251.76
407992669            4B                        Fixed-Rate              76,000.00                 75,883.97
407992670            4B                        Fixed-Rate             170,000.00                169,864.06
407992671            4B                        Fixed-Rate              76,000.00                 75,881.06
407992672            4B                        Fixed-Rate              65,000.00                 64,948.02
407992673            4B                        Fixed-Rate              76,700.00                 76,582.92
407992674            4B                        Fixed-Rate             360,000.00                359,732.83
407992675            4B                        Fixed-Rate             287,000.00                285,142.17
407992676            4B                        Fixed-Rate             175,200.00                174,925.81
407992677            4B                        Fixed-Rate             133,200.00                133,016.05
407992678            4B                        Fixed-Rate             221,600.00                221,226.58
407992679            4B                        Fixed-Rate             407,200.00                406,882.34
407992680            4B                        Fixed-Rate             123,800.00                123,703.42
407992681            4B                        Fixed-Rate              84,800.00                 84,663.96
407992682            4B                        Fixed-Rate             130,500.00                130,337.20
407992683            4B                        Fixed-Rate             483,200.00                482,760.87
407992685            4B                        Fixed-Rate             383,000.00                382,368.38
407992686            4B                        Fixed-Rate             388,000.00                385,336.07
407992687            4B                        Fixed-Rate             395,000.00                394,366.37
407992688            4B                        Fixed-Rate             118,000.00                117,828.64
407992689            4B                        Fixed-Rate              80,000.00                 79,942.09
407992690            4B                        Fixed-Rate              71,900.00                 71,781.17
407992691            4B                        Fixed-Rate             315,000.00                314,519.14
407992692            4B                        Fixed-Rate             119,000.00                118,246.93
407992693            4B                        Fixed-Rate              72,000.00                 71,524.76
407992694            4B                        Fixed-Rate              92,400.00                 92,329.68
407992695            4B                        Fixed-Rate             128,000.00                127,804.60
407992697            4B                        Fixed-Rate             275,000.00                274,590.54
407992698            4B                        Fixed-Rate             400,000.00                399,710.49
407992699            4B                        Fixed-Rate             364,000.00                363,716.04
407992700            4B                        Fixed-Rate             210,000.00                209,461.95
407992701            4B                        Fixed-Rate             200,000.00                199,702.21
407992702            4B                        Fixed-Rate             133,450.00                133,235.93
407992703            4B                        Fixed-Rate             135,000.00                134,136.39
407992704            4B                        Fixed-Rate              71,000.00                 70,886.09
407992705            4B                        Fixed-Rate             252,000.00                251,624.77
407992706            4B                        Fixed-Rate             252,000.00                251,812.98
407992707            4B                        Fixed-Rate             312,000.00                311,535.45
407992708            4B                        Fixed-Rate             224,000.00                223,649.45
407992709            4B                        Fixed-Rate             303,200.00                302,636.54
407992710            4B                        Fixed-Rate             116,000.00                115,726.23
407992711            4B                        Fixed-Rate             104,000.00                103,817.69
407992712            4B                        Fixed-Rate             126,100.00                125,907.49
407992713            4B                        Fixed-Rate             357,000.00                356,468.44
407992714            4B                        Fixed-Rate             360,000.00                359,436.62
407992716            4B                        Fixed-Rate             360,000.00                359,752.25
407992717            4B                        Fixed-Rate              58,350.00                 58,258.69
407992718            4B                        Fixed-Rate             378,500.00                377,907.68
407992719            4B                        Fixed-Rate             125,000.00                124,799.48
407992720            4B                        Fixed-Rate             188,000.00                187,856.95
407992721            4B                        Fixed-Rate              40,800.00                 40,674.53
407992723            4B                        Fixed-Rate             203,550.00                203,398.93
407992724            4B                        Fixed-Rate             213,100.00                212,719.96
407992725            4B                        Fixed-Rate             183,200.00                182,723.25
407992726            4B                        Fixed-Rate              76,000.00                 75,539.51
407992727            4B                        Fixed-Rate             390,000.00                389,354.03
407992728            4B                        Fixed-Rate             361,600.00                361,303.59
407992729            4B                        Fixed-Rate             150,000.00                148,797.83
407992730            4B                        Fixed-Rate              33,000.00                 32,944.65
407992731            4B                        Fixed-Rate             466,000.00                465,608.50
407992732            4B                        Fixed-Rate             108,000.00                107,839.18
407992734            4B                        Fixed-Rate             117,000.00                116,834.29
407992735            4B                        Fixed-Rate              95,000.00                 94,927.71
407992736            4B                        Fixed-Rate             416,800.00                416,474.86
407992737            4B                        Fixed-Rate             154,000.00                153,876.85
407992738            4B                        Fixed-Rate             154,000.00                153,876.85
407992739            4B                        Fixed-Rate             335,750.00                335,500.82
407992740            4B                        Fixed-Rate             196,000.00                195,693.27
407992741            4B                        Fixed-Rate             204,000.00                203,828.61
407992742            4B                        Fixed-Rate             296,000.00                295,785.76
407992743            4B                        Fixed-Rate             120,000.00                119,807.49
407992744            4B                        Fixed-Rate              94,350.00                 94,052.32
407992745            4B                        Fixed-Rate             242,000.00                241,621.28
407992746            4B                        Fixed-Rate             470,000.00                469,264.49
407992747            4B                        Fixed-Rate             176,200.00                176,062.54
407992748            4B                        Fixed-Rate              62,300.00                 62,256.03
407992749            4B                        Fixed-Rate              95,000.00                 94,267.53
407992750            4B                        Fixed-Rate             100,000.00                 99,858.37
407992751            4B                        Fixed-Rate             112,800.00                112,600.39
407992753            4B                        Fixed-Rate              46,800.00                 46,769.38
407992754            4B                        Fixed-Rate             335,000.00                334,525.57
407992755            4B                        Fixed-Rate             106,400.00                106,253.06
407992757            4B                        Fixed-Rate             520,000.00                519,263.59
407992758            4B                        Fixed-Rate             207,200.00                207,042.34
407992759            4B                        Fixed-Rate              68,400.00                 68,349.24
407992760            4B                        Fixed-Rate             232,000.00                231,654.56
407992761            4B                        Fixed-Rate             118,550.00                118,359.82
407992762            4B                        Fixed-Rate             202,000.00                201,355.74
407992763            4B                        Fixed-Rate              96,250.00                 96,174.91
407992764            4B                        Fixed-Rate             226,000.00                225,814.74
407992765            4B                        Fixed-Rate             328,400.00                327,957.81
407992766            4B                        Fixed-Rate             214,100.00                213,781.22
407992767            4B                        Fixed-Rate             264,000.00                263,804.07
407992768            4B                        Fixed-Rate             180,000.00                179,872.95
407992769            4B                        Fixed-Rate             408,000.00                407,689.55
407992770            4B                        Fixed-Rate              81,350.00                 81,284.94
407992771            4B                        Fixed-Rate             200,000.00                199,851.57
407992772            4B                        Fixed-Rate             199,100.00                198,948.50
407992773            4B                        Fixed-Rate             150,000.00                149,751.00
407992774            4B                        Fixed-Rate              80,000.00                 79,747.60
407992775            4B                        Fixed-Rate             288,000.00                287,786.26
407992776            4B                        Fixed-Rate              52,000.00                 51,837.72
407992777            4B                        Fixed-Rate             205,000.00                204,666.57
407992778            4B                        Fixed-Rate             378,000.00                377,739.87
407992779            4B                        Fixed-Rate             117,600.00                117,379.61
407992780            4B                        Fixed-Rate             344,000.00                342,866.72
407992781            4B                        Fixed-Rate             176,000.00                174,490.77
407992782            4B                        Fixed-Rate             328,000.00                327,750.42
407992783            4B                        Fixed-Rate             121,600.00                121,507.46
407992784            4B                        Fixed-Rate             179,100.00                178,996.95
407992785            4B                        Fixed-Rate             160,000.00                159,878.24
407992786            4B                        Fixed-Rate             350,000.00                349,726.96
407992787            4B                        Fixed-Rate             236,000.00                235,811.27
407992788            4B                        Fixed-Rate             101,600.00                101,518.75
407992789            4B                        Fixed-Rate              58,800.00                 58,757.45
407992790            4B                        Fixed-Rate              61,100.00                 60,922.76
407992791            4B                        Fixed-Rate             232,000.00                231,627.84
407992793            4B                        Fixed-Rate              59,500.00                 59,415.73
407992794            4B                        Fixed-Rate              80,000.00                 79,742.07
407992795            4B                        Fixed-Rate             157,200.00                157,080.38
407992796            4B                        Fixed-Rate             194,850.00                194,565.17
407992797            4B                        Fixed-Rate             190,000.00                189,848.06
407992798            4B                        Fixed-Rate              99,600.00                 99,458.95
407992799            4B                        Fixed-Rate              24,000.00                 23,982.63
407992800            4B                        Fixed-Rate              85,700.00                 85,569.18
407992801            4B                        Fixed-Rate             103,200.00                103,123.41
407992802            4B                        Fixed-Rate             160,000.00                159,889.89
407992803            4B                        Fixed-Rate              61,400.00                 61,325.33
407992804            4B                        Fixed-Rate              90,000.00                 89,931.51
407992805            4B                        Fixed-Rate             117,200.00                117,110.81
407992806            4B                        Fixed-Rate              41,000.00                 40,968.01
407992807            4B                        Fixed-Rate              57,000.00                 56,627.85
407992808            4B                        Fixed-Rate             408,000.00                407,673.73
407992809            4B                        Fixed-Rate              65,000.00                 64,900.78
407992810            4B                        Fixed-Rate             144,000.00                143,900.90
407992811            4B                        Fixed-Rate             180,400.00                180,259.27
407992812            4B                        Fixed-Rate              98,000.00                 97,929.07
407992813            4B                        Fixed-Rate             139,200.00                139,072.14
407992814            4B                        Fixed-Rate             173,000.00                172,854.66
407992815            4B                        Fixed-Rate              43,950.00                 43,918.19
407992816            4B                        Fixed-Rate              99,200.00                 99,131.73
407992818            4B                        Fixed-Rate              96,800.00                 96,726.35
407992819            4B                        Fixed-Rate             341,600.00                341,319.99
407992820            4B                        Fixed-Rate             235,900.00                235,557.43
407992821            4B                        Fixed-Rate             302,400.00                302,158.17
407992822            4B                        Fixed-Rate             236,200.00                235,848.30
407992823            4B                        Fixed-Rate             225,800.00                225,623.86
407992824            4B                        Fixed-Rate             221,600.00                221,427.13
407992825            4B                        Fixed-Rate             134,700.00                134,499.43
407992826            4B                        Fixed-Rate             175,250.00                174,975.74
407992827            4B                        Fixed-Rate             215,200.00                215,011.25
407992828            4B                        Fixed-Rate             207,200.00                207,038.36
407992829            4B                        Fixed-Rate             200,000.00                199,851.57
407992830            4B                        Fixed-Rate             372,800.00                371,530.17
407992831            4B                        Fixed-Rate             174,000.00                173,864.26
407992832            4B                        Fixed-Rate             210,000.00                209,825.34
407992833            4B                        Fixed-Rate             210,000.00                209,823.58
407992834            4B                        Fixed-Rate             172,000.00                171,809.11
407992835            4B                        Fixed-Rate             135,200.00                135,083.59
407992836            4B                        Fixed-Rate              62,250.00                 62,055.73
407992837            4B                        Fixed-Rate             239,200.00                239,039.51
407992838            4B                        Fixed-Rate             300,000.00                299,754.09
407992839            4B                        Fixed-Rate             225,000.00                224,837.15
407992840            4B                        Fixed-Rate             140,500.00                140,395.73
407992841            4B                        Fixed-Rate              88,000.00                 87,931.35
407992842            4B                        Fixed-Rate             119,000.00                118,909.44
407992843            4B                        Fixed-Rate             218,000.00                217,545.64
407992844            4B                        Fixed-Rate              70,400.00                 70,346.43
407992845            4B                        Fixed-Rate             112,000.00                111,922.92
407992846            4B                        Fixed-Rate             208,000.00                207,845.63
407992847            4B                        Fixed-Rate              65,600.00                 65,527.44
407992848            4B                        Fixed-Rate             164,800.00                164,683.68
407992849            4B                        Fixed-Rate             112,000.00                111,901.18
407992850            4B                        Fixed-Rate             212,000.00                211,838.69
407992851            4B                        Fixed-Rate             218,400.00                218,220.97
407992852            4B                        Fixed-Rate             390,000.00                389,358.78
407992853            4B                        Fixed-Rate             258,400.00                258,193.36
407992854            4B                        Fixed-Rate             120,000.00                119,915.31
407992855            4B                        Fixed-Rate             192,000.00                191,850.22
407992856            4B                        Fixed-Rate             252,000.00                251,151.79
407992857            4B                        Fixed-Rate              76,000.00                 75,945.00
407992858            4B                        Fixed-Rate             140,000.00                139,890.78
407992859            4B                        Fixed-Rate             112,800.00                112,714.16
407992860            4B                        Fixed-Rate             276,800.00                276,589.38
407992861            4B                        Fixed-Rate              83,000.00                 82,933.62
407992862            4B                        Fixed-Rate             100,000.00                 99,918.03
407992863            4B                        Fixed-Rate              76,850.00                 76,794.38
407992864            4B                        Fixed-Rate              64,500.00                 64,448.64
407992865            4B                        Fixed-Rate             229,200.00                228,867.16
407992866            4B                        Fixed-Rate             288,000.00                287,780.86
407992867            4B                        Fixed-Rate             231,100.00                230,924.15
407992868            4B                        Fixed-Rate             221,250.00                221,068.64
407992870            4B                        Fixed-Rate             288,000.00                287,786.26
407992871            4B                        Fixed-Rate              98,400.00                 98,321.31
407992872            4B                        Fixed-Rate             295,000.00                291,457.92
407992873            4B                        Fixed-Rate             113,000.00                 99,914.02
407992874            4B                        Fixed-Rate             300,000.00                296,352.29
407992875            4B                        Fixed-Rate             260,000.00                259,816.50
407992877            4B                        Fixed-Rate             376,000.00                375,720.95
407992878            4B                        Fixed-Rate             109,600.00                109,503.29
407992879            4B                        Fixed-Rate              80,000.00                 79,747.61
407992880            4B                        Fixed-Rate             128,000.00                127,802.61
407992881            4B                        Fixed-Rate             238,000.00                237,809.68
407992882            4B                        Fixed-Rate             227,200.00                227,031.38
407992883            4B                        Fixed-Rate             186,400.00                186,258.16
407992884            4B                        Fixed-Rate             134,800.00                134,692.21
407992885            4B                        Fixed-Rate             147,900.00                147,790.24
407992886            4B                        Fixed-Rate             219,200.00                219,033.21
407992887            4B                        Fixed-Rate             128,000.00                127,897.64
407992888            4B                        Fixed-Rate              68,000.00                 67,950.78
407992889            4B                        Fixed-Rate             244,800.00                244,635.74
407992890            4B                        Fixed-Rate              54,800.00                 54,755.08
407992891            4B                        Fixed-Rate             160,000.00                159,878.25
407992892            4B                        Fixed-Rate             124,000.00                123,903.27
407992893            4B                        Fixed-Rate             242,000.00                241,815.86
407992895            4B                        Fixed-Rate             237,600.00                237,409.99
407992896            4B                        Fixed-Rate             140,000.00                139,896.10
407992897            4B                        Fixed-Rate             336,000.00                335,750.64
407992898            4B                        Fixed-Rate             228,000.00                226,947.61
407992899            4B                        Fixed-Rate              80,000.00                 79,932.79
407992900            4B                        Fixed-Rate             284,000.00                283,064.39
407992901            4B                        Fixed-Rate             126,400.00                126,301.40
407992902            4B                        Fixed-Rate              94,300.00                 94,235.10
407992903            4B                        Fixed-Rate              24,850.00                 24,831.56
407992904            4B                        Fixed-Rate              60,850.00                 60,803.69
407992905            4B                        Fixed-Rate             115,000.00                114,838.13
407992906            4B                        Fixed-Rate             300,000.00                299,777.36
407992907            4B                        Fixed-Rate             152,000.00                151,887.19
500695741            4A                   Adjustable-Rate             116,800.00                116,800.00
500704718            4A                   Adjustable-Rate             176,000.00                175,832.67
500712183            4A                   Adjustable-Rate             151,718.00                151,718.00
500725168            4A                   Adjustable-Rate             210,028.00                210,028.00
500728080            4A                   Adjustable-Rate             269,861.00                269,861.00
500730077            4B                        Fixed-Rate             276,000.00                276,000.00
500735716            4A                   Adjustable-Rate             284,788.00                284,788.00
500744561                           3     Adjustable-Rate             251,920.00                251,920.00
500750815                           2     Adjustable-Rate             374,000.00                373,636.50
500650571            4A                   Adjustable-Rate             145,300.00                145,053.60
500763904            4A                   Adjustable-Rate             232,000.00                232,000.00
500768305                           3     Adjustable-Rate             417,000.00                417,000.00
500771002                           3     Adjustable-Rate             144,000.00                144,000.00
500781862            4A                   Adjustable-Rate             224,700.00                224,700.00
500740605            4B                        Fixed-Rate             156,000.00                155,434.78
500756333            4B                        Fixed-Rate             221,900.00                221,747.29
500744558            4B                        Fixed-Rate             240,300.00                239,965.00
500751921            4A                   Adjustable-Rate             167,400.00                167,400.00
500763642            4A                   Adjustable-Rate             340,000.00                339,661.53
407800838            4A                   Adjustable-Rate             350,000.00                349,112.81
407800840            4A                   Adjustable-Rate             118,150.00                118,150.00
407800842            4A                   Adjustable-Rate             119,900.00                119,900.00
407800843            4A                   Adjustable-Rate             124,450.00                124,450.00
407800845                           2     Adjustable-Rate             140,850.00                140,850.00
407800846            4A                   Adjustable-Rate             124,800.00                124,800.00
407800849            4A                   Adjustable-Rate              96,000.00                 96,000.00
407800855            4A                   Adjustable-Rate             370,100.00                370,065.08
407800857            4A                   Adjustable-Rate             293,600.00                293,600.00
407800858            4A                   Adjustable-Rate              87,050.00                 87,050.00
407800860            4A                   Adjustable-Rate             111,700.00                111,700.00
407800861            4A                   Adjustable-Rate             333,250.00                333,250.00
407800864            4A                   Adjustable-Rate             253,000.00                252,750.08
407800866            4A                   Adjustable-Rate             176,600.00                176,600.00
407800869            4A                   Adjustable-Rate             102,500.00                102,500.00
407800871            4A                   Adjustable-Rate             132,600.00                132,473.14
407800873            4A                   Adjustable-Rate             388,600.00                388,600.00
407800878            4A                   Adjustable-Rate             164,950.00                164,950.00
407800882            4A                   Adjustable-Rate             122,200.00                122,200.00
407800888            4A                   Adjustable-Rate             330,950.00                330,750.00
407800891            4A                   Adjustable-Rate             242,650.00                242,650.00
407800893            4A                   Adjustable-Rate             151,750.00                151,750.00
407800896            4A                   Adjustable-Rate             667,500.00                667,500.00
500652457            4A                   Adjustable-Rate             192,000.00                191,194.10
500693820            4B                        Fixed-Rate             141,600.00                141,423.95
500703465            4A                   Adjustable-Rate             165,000.00                165,000.00
500703488            4A                   Adjustable-Rate             217,500.00                217,500.00
500714657                           3     Adjustable-Rate             135,000.00                135,000.00
500726172            4A                   Adjustable-Rate             192,000.00                191,741.48
500726222            4A                   Adjustable-Rate             445,000.00                444,303.62
500727990            4A                   Adjustable-Rate             650,000.00                649,999.99
500728132            4A                   Adjustable-Rate             242,000.00                242,000.00
500731451            4A                   Adjustable-Rate              50,000.00                 50,000.00
500747911            4B                        Fixed-Rate             479,200.00                479,200.00
500748311            4A                   Adjustable-Rate             724,000.00                723,999.54
500748378            4A                   Adjustable-Rate             140,000.00                140,000.00
500748871            4A                   Adjustable-Rate             400,000.00                400,000.00
500751392            4A                   Adjustable-Rate             143,680.00                143,680.00
500753980            4A                   Adjustable-Rate             171,200.00                171,200.00
500754806                           3     Adjustable-Rate             270,000.00                270,000.00
500760318            4A                   Adjustable-Rate             320,000.00                320,000.00
500763933            4A                   Adjustable-Rate             572,000.00                571,995.42
500764853            4A                   Adjustable-Rate             827,750.00                827,750.00
500767322            4A                   Adjustable-Rate             241,600.00                241,600.00
500770499                           1     Adjustable-Rate             516,000.00                516,000.00
500772982            4A                   Adjustable-Rate             228,000.00                228,000.00
500773312                           1     Adjustable-Rate             760,000.00                759,958.60
500773394            4A                   Adjustable-Rate             492,000.00                492,000.00
500773912                           3     Adjustable-Rate             302,900.00                302,900.00
500790037            4A                   Adjustable-Rate             700,000.00                700,000.00
500715080            4B                        Fixed-Rate             159,900.00                159,899.31
500728928            4B                        Fixed-Rate             191,250.00                190,890.89
500744971            4B                        Fixed-Rate             131,150.00                130,939.76
500747334            4B                        Fixed-Rate             184,000.00                183,787.50
500747376            4B                        Fixed-Rate             173,500.00                173,299.61
500772528            4A                   Adjustable-Rate             127,800.00                127,697.80
500775039            4A                   Adjustable-Rate              94,400.00                 94,326.31
500693765            4B                        Fixed-Rate             368,000.00                367,360.17
500713163            4B                        Fixed-Rate              78,000.00                 77,867.85
500724137            4B                        Fixed-Rate             396,000.00                395,724.70
500727828            4B                        Fixed-Rate             102,116.00                102,116.00
500729155            4B                        Fixed-Rate              60,000.00                 59,919.21
500733532            4B                        Fixed-Rate             280,000.00                279,361.20
500747851            4B                        Fixed-Rate             270,400.00                270,400.00
500756059            4B                        Fixed-Rate             200,000.00                199,884.93
500709603            4A                   Adjustable-Rate              99,650.00                 99,650.00
500720404            4A                   Adjustable-Rate             215,600.00                215,254.15
500735085            4B                        Fixed-Rate             320,000.00                319,630.44
500742266            4B                        Fixed-Rate             237,600.00                237,600.00
500746964            4B                        Fixed-Rate             220,000.00                219,831.87
500749764            4B                        Fixed-Rate             251,200.00                251,200.00
500751559            4B                        Fixed-Rate             280,000.00                279,930.67
500756242            4A                   Adjustable-Rate             405,965.00                405,965.00
500768609            4A                   Adjustable-Rate             294,400.00                294,400.00
500772894            4A                   Adjustable-Rate             415,524.00                415,524.00
500775239            4A                   Adjustable-Rate             279,960.00                279,960.00
500751851            4B                        Fixed-Rate             179,600.00                179,417.91
500733832            4A                   Adjustable-Rate             945,000.00                945,000.00
500657460                           1     Adjustable-Rate             432,000.00                423,485.80
500737079            4B                        Fixed-Rate             144,000.00                143,660.97
500723681            4B                        Fixed-Rate             575,200.00                574,209.43
500693697            4B                        Fixed-Rate             114,480.00                114,478.97
500719714            4A                   Adjustable-Rate             147,920.00                147,920.00
500744979            4B                        Fixed-Rate             193,600.00                193,600.00
500775347            4A                   Adjustable-Rate             213,200.00                213,200.00
407567243            4A                   Adjustable-Rate             227,200.00                226,282.00
405773403                           3     Adjustable-Rate             300,000.00                299,997.41
500756049            4B                        Fixed-Rate              83,220.00                 83,102.14
500487487            4A                   Adjustable-Rate           3,500,000.00              3,499,320.56
500576049            4A                   Adjustable-Rate           2,000,000.00              1,982,969.70
500618439            4B                        Fixed-Rate             806,250.00                806,249.76
500639164                           1     Adjustable-Rate           1,690,000.00              1,690,000.00
500694603            4A                   Adjustable-Rate             149,925.00                149,925.00
500698948            4B                        Fixed-Rate              97,520.00                 97,347.45
500705403            4A                   Adjustable-Rate             168,728.00                168,377.35
500706043                           1     Adjustable-Rate             950,000.00                950,000.00
500706860            4A                   Adjustable-Rate             213,646.00                213,167.36
500710151            4A                   Adjustable-Rate             350,000.00                350,000.00
500720774            4A                   Adjustable-Rate             261,750.00                261,750.00
500720851            4A                   Adjustable-Rate             239,920.00                239,920.00
500721978            4A                   Adjustable-Rate             560,000.00                560,000.00
500724570                           3     Adjustable-Rate             390,000.00                390,000.00
500730856            4A                   Adjustable-Rate             113,992.00                113,992.00
500735658            4B                        Fixed-Rate             193,490.00                193,490.00
500736798            4A                   Adjustable-Rate             700,000.00                700,000.00
500738117            4B                        Fixed-Rate             546,000.00                545,001.00
500750079                           3     Adjustable-Rate             300,000.00                300,000.00
500750232            4B                        Fixed-Rate             624,000.00                623,475.76
500751170            4A                   Adjustable-Rate             103,500.00                103,421.24
500752110            4A                   Adjustable-Rate             256,650.00                256,650.00
500752115            4A                   Adjustable-Rate             780,000.00                780,000.00
500753239            4A                   Adjustable-Rate             161,000.00                160,880.51
500754323            4B                        Fixed-Rate             126,420.00                126,326.17
500755387            4A                   Adjustable-Rate             364,000.00                364,000.00
500757014            4A                   Adjustable-Rate             235,000.00                234,967.53
500757708            4A                   Adjustable-Rate             140,000.00                139,896.10
500759540            4A                   Adjustable-Rate             417,000.00                417,000.00
500761777            4B                        Fixed-Rate             288,750.00                287,943.42
500762484            4A                   Adjustable-Rate             139,800.00                139,800.00
500763696            4A                   Adjustable-Rate             167,200.00                167,075.91
500763711                           3     Adjustable-Rate             130,000.00                129,885.31
500764448                           1     Adjustable-Rate             600,000.00                600,000.00
500764733                           3     Adjustable-Rate             200,000.00                200,000.00
500765668            4B                        Fixed-Rate             172,000.00                171,872.35
500767828            4A                   Adjustable-Rate             105,000.00                105,000.00
500767938            4A                   Adjustable-Rate             273,750.00                273,566.32
500768491                           3     Adjustable-Rate             257,000.00                256,761.96
500768594                           3     Adjustable-Rate             277,520.00                277,520.00
500770635            4A                   Adjustable-Rate             153,750.00                153,614.35
500773911            4A                   Adjustable-Rate             487,500.00                487,499.99
500773927            4A                   Adjustable-Rate             474,250.00                474,250.00
500777219            4A                   Adjustable-Rate             139,920.00                139,918.78
500777634            4A                   Adjustable-Rate             308,000.00                308,000.00
500783983            4A                   Adjustable-Rate             320,000.00                320,000.00
407416425            4A                   Adjustable-Rate             481,680.00                481,680.00
407416435            4A                   Adjustable-Rate             192,000.00                192,000.00
407416436            4A                   Adjustable-Rate             200,000.00                200,000.00
407416441            4A                   Adjustable-Rate              66,000.00                 65,859.35
407416442            4A                   Adjustable-Rate             139,728.00                139,568.85
407416445            4A                   Adjustable-Rate             300,000.00                300,000.00
407416446            4A                   Adjustable-Rate             173,600.00                173,600.00
407416447            4A                   Adjustable-Rate             100,512.00                100,301.89
407416448            4A                   Adjustable-Rate             300,655.00                300,654.19
407416450            4A                   Adjustable-Rate             204,800.00                204,795.86
407416452            4A                   Adjustable-Rate             143,192.00                143,192.00
407416453            4A                   Adjustable-Rate             186,300.00                186,300.00
407416454            4A                   Adjustable-Rate             295,100.00                295,100.00
407537394            4A                   Adjustable-Rate             302,000.00                301,999.99
407537401            4A                   Adjustable-Rate             155,600.00                155,599.99
407537405            4A                   Adjustable-Rate             215,300.00                215,300.00
407668826                           3     Adjustable-Rate             264,000.00                263,999.99
407668828            4A                   Adjustable-Rate             380,000.00                380,000.00
407668831            4A                   Adjustable-Rate             232,000.00                232,000.00
407668833            4A                   Adjustable-Rate             503,200.00                503,199.99
407668835            4A                   Adjustable-Rate             292,500.00                292,499.96
407668836            4A                   Adjustable-Rate             294,400.00                294,400.00
407668839            4A                   Adjustable-Rate             292,000.00                291,999.98
407956726            4B                        Fixed-Rate             232,000.00                232,000.00
407956727            4B                        Fixed-Rate             188,575.00                188,416.57
407956728            4B                        Fixed-Rate              92,000.00                 91,999.76
407956729            4B                        Fixed-Rate             100,640.00                100,559.52
407956730            4B                        Fixed-Rate              72,000.00                 71,916.84
407956731            4B                        Fixed-Rate              72,000.00                 71,916.84
407956734            4B                        Fixed-Rate             111,150.00                111,150.00
407956735            4B                        Fixed-Rate             173,000.00                172,851.05
407956736            4B                        Fixed-Rate             290,400.00                290,400.00
407956737            4B                        Fixed-Rate             203,920.00                203,631.21
407956738            4B                        Fixed-Rate             416,750.00                416,560.66
407956739            4B                        Fixed-Rate              90,400.00                 90,332.90
407956740            4B                        Fixed-Rate             200,000.00                200,000.00
407956741            4B                        Fixed-Rate             199,200.00                199,032.64
407956742            4B                        Fixed-Rate             167,960.00                167,960.00
407956743            4B                        Fixed-Rate             225,000.00                224,828.79
407956744            4B                        Fixed-Rate             196,000.00                196,000.00
407956745            4B                        Fixed-Rate             216,000.00                216,000.00
407956746            4B                        Fixed-Rate              50,000.00                 49,958.00
407956747            4B                        Fixed-Rate             164,800.00                164,800.00
407956748            4B                        Fixed-Rate             321,567.00                321,566.99
407956749            4B                        Fixed-Rate             120,000.00                119,999.99
407956750            4B                        Fixed-Rate              54,400.00                 54,358.60
407956751            4B                        Fixed-Rate              60,724.00                 60,686.25
407956752            4B                        Fixed-Rate              62,400.00                 62,364.10
407956753            4B                        Fixed-Rate             570,000.00                570,000.00
407956754            4B                        Fixed-Rate             206,400.00                206,399.99
407956755            4B                        Fixed-Rate              83,200.00                 83,199.98
407956756            4B                        Fixed-Rate             319,200.00                319,200.00
500556096                           1     Adjustable-Rate           1,650,000.00              1,649,999.96
500657645            4A                   Adjustable-Rate             131,215.00                131,215.00
500679857            4A                   Adjustable-Rate             460,000.00                459,999.98
500689575                           3     Adjustable-Rate             339,200.00                339,200.00
500694354            4A                   Adjustable-Rate              91,145.00                 91,009.03
500694606            4A                   Adjustable-Rate             172,000.00                172,000.00
500696766            4A                   Adjustable-Rate             173,460.00                173,460.00
500701437            4A                   Adjustable-Rate             124,000.00                123,699.36
500703063            4A                   Adjustable-Rate             176,000.00                176,000.00
500703358            4A                   Adjustable-Rate             151,200.00                151,200.00
500704315            4B                        Fixed-Rate             133,600.00                133,600.00
500705393            4B                        Fixed-Rate             210,000.00                209,563.58
500705396            4A                   Adjustable-Rate             260,000.00                260,000.00
500705540            4A                   Adjustable-Rate             197,600.00                197,600.00
500706839            4A                   Adjustable-Rate              80,000.00                 79,764.01
500706845            4A                   Adjustable-Rate             106,392.00                106,392.00
500707144            4A                   Adjustable-Rate             188,000.00                188,000.00
500708643            4A                   Adjustable-Rate             162,355.00                162,355.00
500708646                           3     Adjustable-Rate             217,000.00                217,000.00
500710674            4A                   Adjustable-Rate             312,000.00                311,870.32
500710675            4A                   Adjustable-Rate             216,000.00                216,000.00
500710679            4A                   Adjustable-Rate             184,000.00                184,000.00
500710947            4A                   Adjustable-Rate             172,000.00                171,995.25
500710948            4A                   Adjustable-Rate             336,450.00                336,450.00
500711506            4A                   Adjustable-Rate             188,000.00                188,000.00
500713414            4A                   Adjustable-Rate             397,500.00                397,499.99
500713415            4A                   Adjustable-Rate             216,000.00                215,500.00
500713436                           3     Adjustable-Rate             255,200.00                255,200.00
500713437            4A                   Adjustable-Rate             199,999.00                199,999.00
500713714                           3     Adjustable-Rate             220,000.00                219,629.30
500714231            4A                   Adjustable-Rate             119,456.00                119,456.00
500714726            4A                   Adjustable-Rate             386,950.00                386,950.00
500714740            4A                   Adjustable-Rate             140,000.00                139,704.89
500715894            4A                   Adjustable-Rate             173,200.00                173,199.99
500715897            4A                   Adjustable-Rate             168,000.00                168,000.00
500716036                           2     Adjustable-Rate             567,200.00                567,200.00
500716040            4A                   Adjustable-Rate             348,000.00                348,000.00
500717236            4A                   Adjustable-Rate             217,600.00                217,600.00
500717237            4A                   Adjustable-Rate             144,000.00                144,000.00
500717731            4A                   Adjustable-Rate             231,600.00                231,599.98
500719428            4A                   Adjustable-Rate             206,400.00                206,250.00
500720433            4A                   Adjustable-Rate             392,000.00                392,000.00
500720437            4A                   Adjustable-Rate              92,000.00                 92,000.00
500720438            4A                   Adjustable-Rate             183,200.00                183,199.99
500720440            4A                   Adjustable-Rate             189,600.00                189,600.00
500720442            4A                   Adjustable-Rate             287,500.00                287,499.89
500722329            4A                   Adjustable-Rate             223,920.00                223,920.00
500722332            4A                   Adjustable-Rate             310,388.00                309,864.97
500722333            4A                   Adjustable-Rate             112,800.00                112,571.42
500722494            4A                   Adjustable-Rate             429,488.00                429,487.48
500723437            4A                   Adjustable-Rate              88,000.00                 87,812.46
500724890            4A                   Adjustable-Rate             119,120.00                119,120.00
500726177            4A                   Adjustable-Rate             310,400.00                310,400.00
500726962                           3     Adjustable-Rate             120,000.00                119,999.99
500726963                           3     Adjustable-Rate             120,000.00                120,000.00
500729000            4A                   Adjustable-Rate              96,000.00                 96,000.00
500729001            4A                   Adjustable-Rate             489,765.00                489,765.00
500729007            4A                   Adjustable-Rate             632,440.00                632,440.00
500729074            4A                   Adjustable-Rate             160,050.00                159,834.50
500729253            4A                   Adjustable-Rate             626,500.00                626,500.00
500730226                           3     Adjustable-Rate             178,000.00                178,000.00
500730559            4B                        Fixed-Rate             240,000.00                239,660.13
500731174            4B                        Fixed-Rate             240,000.00                239,660.13
500731175                           1     Adjustable-Rate             559,500.00                559,500.00
500731555            4A                   Adjustable-Rate             138,400.00                138,400.00
500732509            4B                        Fixed-Rate              88,000.00                 87,999.99
500733420            4A                   Adjustable-Rate             152,000.00                152,000.00
500734573            4A                   Adjustable-Rate             503,268.00                503,268.00
500734724            4A                   Adjustable-Rate             335,000.00                334,999.99
500735537            4B                        Fixed-Rate             171,200.00                171,200.00
500737088            4B                        Fixed-Rate             228,000.00                228,000.00
500737117            4A                   Adjustable-Rate             162,400.00                162,400.00
500738201                           3     Adjustable-Rate             225,000.00                225,000.00
500738225            4A                   Adjustable-Rate             319,999.00                319,999.00
500741281            4A                   Adjustable-Rate             204,000.00                203,997.92
500741902            4B                        Fixed-Rate             404,000.00                404,000.00
500741903            4B                        Fixed-Rate             701,200.00                700,279.53
500742001            4B                        Fixed-Rate              57,500.00                 57,433.60
500743014            4B                        Fixed-Rate             142,500.00                142,500.00
500743043            4B                        Fixed-Rate              73,200.00                 73,150.88
500743200            4B                        Fixed-Rate              98,708.00                 98,647.27
500744645            4B                        Fixed-Rate             182,400.00                182,372.47
500745531            4B                        Fixed-Rate             194,400.00                194,400.00
500745532            4A                   Adjustable-Rate             247,920.00                247,919.98
500745783            4A                   Adjustable-Rate             138,392.00                138,392.00
500745785            4B                        Fixed-Rate             100,800.00                100,719.38
500745787            4A                   Adjustable-Rate           1,696,500.00              1,695,209.11
500745788            4A                   Adjustable-Rate             147,992.00                147,992.00
500745789                           3     Adjustable-Rate             125,000.00                124,712.63
500746892                           2     Adjustable-Rate             354,000.00                354,000.00
500746895            4A                   Adjustable-Rate             112,500.00                112,424.51
500747867            4B                        Fixed-Rate              67,000.00                 66,916.41
500747868                           3     Adjustable-Rate             290,000.00                289,999.99
500747869            4B                        Fixed-Rate             190,960.00                190,755.98
500748772            4A                   Adjustable-Rate             180,480.00                180,479.98
500749795            4A                   Adjustable-Rate             184,504.00                184,504.00
500749828            4A                   Adjustable-Rate             148,800.00                148,800.00
500750110            4A                   Adjustable-Rate             155,500.00                155,395.66
500750282            4A                   Adjustable-Rate             112,000.00                112,000.00
500750801            4A                   Adjustable-Rate             404,000.00                404,000.00
500750839            4A                   Adjustable-Rate             145,816.00                145,816.00
500751557            4A                   Adjustable-Rate             178,800.00                178,676.95
500751743            4A                   Adjustable-Rate             235,000.00                234,999.98
500752146                           2     Adjustable-Rate             250,000.00                249,713.24
500752147            4A                   Adjustable-Rate             259,000.00                258,817.20
500752601            4B                        Fixed-Rate             391,500.00                390,349.43
500752800            4A                   Adjustable-Rate             236,000.00                236,000.00
500753929            4A                   Adjustable-Rate             124,000.00                123,999.41
500754007            4B                        Fixed-Rate             242,400.00                242,356.38
500754046            4A                   Adjustable-Rate             118,950.00                118,950.00
500754629            4A                   Adjustable-Rate             172,000.00                172,000.00
500755109                           3     Adjustable-Rate             100,000.00                 99,921.99
500755136            4A                   Adjustable-Rate             120,000.00                120,000.00
500755141            4B                        Fixed-Rate             181,600.00                181,600.00
500755175            4A                   Adjustable-Rate             108,000.00                108,000.00
500757030                           2     Adjustable-Rate             246,800.00                246,799.99
500757334            4A                   Adjustable-Rate             144,000.00                143,999.98
500757474            4A                   Adjustable-Rate             140,000.00                140,000.00
500757477            4A                   Adjustable-Rate             140,000.00                140,000.00
500757483            4A                   Adjustable-Rate             140,000.00                140,000.00
500757486            4A                   Adjustable-Rate             140,000.00                140,000.00
500757487            4A                   Adjustable-Rate             140,000.00                140,000.00
500757570            4A                   Adjustable-Rate             275,100.00                275,100.00
500757572            4B                        Fixed-Rate             126,300.00                126,201.47
500757950            4A                   Adjustable-Rate             236,700.00                236,699.99
500758621                           3     Adjustable-Rate             118,936.00                118,936.00
500758841            4A                   Adjustable-Rate             202,650.00                202,650.00
500759677                           3     Adjustable-Rate             159,250.00                159,250.00
500759782            4A                   Adjustable-Rate             108,000.00                108,000.00
500760356            4A                   Adjustable-Rate             412,000.00                411,999.98
500760451            4A                   Adjustable-Rate             236,000.00                236,000.00
500760989            4A                   Adjustable-Rate             417,000.00                417,000.00
500761596            4A                   Adjustable-Rate             480,000.00                480,000.00
500761900            4A                   Adjustable-Rate             232,000.00                231,836.25
500761945                           3     Adjustable-Rate             236,800.00                236,800.00
500762126            4A                   Adjustable-Rate             279,760.00                279,760.00
500762799            4A                   Adjustable-Rate             319,920.00                319,920.00
500762938            4A                   Adjustable-Rate             188,000.00                188,000.00
500764226            4A                   Adjustable-Rate             486,350.00                486,350.00
500764227                           3     Adjustable-Rate             124,800.00                124,800.00
500765274                           3     Adjustable-Rate             290,000.00                290,000.00
500766306            4A                   Adjustable-Rate             272,000.00                272,000.00
500767227            4A                   Adjustable-Rate             356,250.00                356,250.00
500767468                           3     Adjustable-Rate             216,000.00                215,809.43
500767516            4A                   Adjustable-Rate             548,000.00                548,000.00
500768358            4A                   Adjustable-Rate             252,000.00                252,000.00
500768403            4A                   Adjustable-Rate             115,990.00                115,990.00
500770705                           3     Adjustable-Rate             300,000.00                300,000.00
500770707                           3     Adjustable-Rate             222,775.00                222,775.00
500771102                           1     Adjustable-Rate             532,720.00                532,720.00
500771634            4A                   Adjustable-Rate             352,000.00                351,999.99
500771689            4A                   Adjustable-Rate             256,000.00                255,999.98
500772579            4A                   Adjustable-Rate             650,000.00                649,999.99
500772691                           2     Adjustable-Rate             467,920.00                467,920.00
500772724            4A                   Adjustable-Rate             524,000.00                524,000.00
500772734            4A                   Adjustable-Rate             215,600.00                215,600.00
500772767            4A                   Adjustable-Rate             260,000.00                260,000.00
500773399            4A                   Adjustable-Rate              98,400.00                 98,400.00
500773402            4A                   Adjustable-Rate             580,000.00                580,000.00
500773403            4A                   Adjustable-Rate             168,000.00                167,999.50
500773869            4A                   Adjustable-Rate             308,000.00                308,000.00
500774140            4A                   Adjustable-Rate             190,400.00                190,399.98
500774255            4A                   Adjustable-Rate             172,950.00                172,950.00
500775073            4A                   Adjustable-Rate             191,300.00                191,300.00
500775074            4A                   Adjustable-Rate             162,400.00                162,400.00
500775131            4A                   Adjustable-Rate             224,000.00                224,000.00
500775541            4A                   Adjustable-Rate             110,985.00                110,910.53
500775547            4A                   Adjustable-Rate             625,796.00                625,796.00
500775551            4A                   Adjustable-Rate             153,950.00                153,950.00
500775552            4A                   Adjustable-Rate             286,100.00                286,100.00
500775961            4A                   Adjustable-Rate             352,000.00                352,000.00
500776639            4A                   Adjustable-Rate             168,000.00                168,000.00
500776815            4A                   Adjustable-Rate             196,650.00                196,504.05
500776884            4A                   Adjustable-Rate             224,000.00                224,000.00
500777042            4A                   Adjustable-Rate             478,750.00                478,749.99
500779765                           3     Adjustable-Rate             100,000.00                100,000.00
500780154            4A                   Adjustable-Rate             212,000.00                212,000.00
500780159            4A                   Adjustable-Rate             122,000.00                122,000.00
500780471            4A                   Adjustable-Rate             391,200.00                391,200.00
402558797                           2     Adjustable-Rate           1,550,000.00              1,550,000.00
407299504                           2     Adjustable-Rate           1,000,000.00              1,000,000.00
407299505                           3     Adjustable-Rate             325,000.00                324,915.88
407299515            4A                   Adjustable-Rate             588,750.00                588,750.00
407299546            4A                   Adjustable-Rate             868,000.00                868,000.00
407299549            4A                   Adjustable-Rate             536,000.00                536,000.00
407299551            4A                   Adjustable-Rate             552,000.00                552,000.00
407676018                           2     Adjustable-Rate             787,500.00                787,500.00
407676034            4A                   Adjustable-Rate             483,000.00                483,000.00
407862006            4A                   Adjustable-Rate             550,000.00                550,000.00
407862031            4A                   Adjustable-Rate             850,000.00                850,000.00
405492280                           1     Adjustable-Rate           1,950,000.00              1,950,000.00
405689184                           2     Adjustable-Rate           1,925,000.00              1,854,664.97
405689219                           2     Adjustable-Rate           1,840,000.00              1,840,000.00
500741205            4A                   Adjustable-Rate             340,000.00                340,000.00
500745876            4B                        Fixed-Rate             385,000.00                384,454.78
500759956            4A                   Adjustable-Rate             129,600.00                129,600.00
500729446            4B                        Fixed-Rate             144,400.00                144,300.63
500744944                           3     Adjustable-Rate             205,600.00                205,293.87
500774090            4A                   Adjustable-Rate             255,600.00                255,600.00
500704130            4A                   Adjustable-Rate             311,250.00                311,250.00
500711555            4A                   Adjustable-Rate             199,843.00                199,843.00
500715328            4A                   Adjustable-Rate             351,988.00                351,988.00
500723298            4B                        Fixed-Rate             268,000.00                268,000.00
500757810            4A                   Adjustable-Rate             240,000.00                240,000.00
500767489            4A                   Adjustable-Rate             234,500.00                234,325.97
500706794            4A                   Adjustable-Rate             147,200.00                147,200.00
500706883            4A                   Adjustable-Rate             264,000.00                264,000.00
500711355            4A                   Adjustable-Rate             192,700.00                192,700.00
500713167            4A                   Adjustable-Rate             233,440.00                233,440.00
500716641            4A                   Adjustable-Rate             380,560.00                380,560.00
500718082            4A                   Adjustable-Rate             231,360.00                230,815.28
500718735            4A                   Adjustable-Rate             178,680.00                178,529.89
500718948                           3     Adjustable-Rate             212,050.00                211,586.63
500721367            4A                   Adjustable-Rate             196,280.00                196,280.00
500723770            4A                   Adjustable-Rate             174,090.00                174,090.00
500734918            4A                   Adjustable-Rate             245,950.00                245,950.00
500741835            4A                   Adjustable-Rate             233,760.00                233,760.00
500743021            4A                   Adjustable-Rate             256,000.00                256,000.00
500745427            4B                        Fixed-Rate             284,000.00                283,772.89
500746321            4A                   Adjustable-Rate             175,360.00                175,359.99
500748369                           3     Adjustable-Rate             177,000.00                176,663.23
500749986            4A                   Adjustable-Rate             280,000.00                280,000.00
500750365                           3     Adjustable-Rate             383,200.00                383,200.00
500755836                           3     Adjustable-Rate             186,000.00                186,000.00
500756345            4A                   Adjustable-Rate             236,000.00                236,000.00
500764338            4A                   Adjustable-Rate             256,620.00                256,620.00
500764909            4A                   Adjustable-Rate             336,000.00                336,000.00
500765213                           3     Adjustable-Rate             204,000.00                204,000.00
500768061            4A                   Adjustable-Rate             184,850.00                184,849.99
500770190            4A                   Adjustable-Rate             218,500.00                218,345.79
500771122            4A                   Adjustable-Rate             202,330.00                202,176.05
500772176            4A                   Adjustable-Rate             156,800.00                156,800.00
500781041            4A                   Adjustable-Rate             220,320.00                220,320.00
500700311            4A                   Adjustable-Rate             304,500.00                303,851.06
500702451            4B                        Fixed-Rate             136,000.00                135,842.94
500702458            4B                        Fixed-Rate             230,300.00                230,300.00
500711635            4B                        Fixed-Rate             320,000.00                320,000.00
500718197            4A                   Adjustable-Rate             252,000.00                251,489.34
500720368            4B                        Fixed-Rate             230,300.00                230,300.00
500720661            4B                        Fixed-Rate             108,000.00                107,812.22
500727338            4B                        Fixed-Rate             175,000.00                174,856.55
500744474            4B                        Fixed-Rate             100,000.00                 99,932.90
500745952            4B                        Fixed-Rate              79,000.00                 79,000.00
500745962            4B                        Fixed-Rate              84,650.00                 84,650.00
500746238            4A                   Adjustable-Rate             321,600.00                321,600.00
500746939            4A                   Adjustable-Rate             108,250.00                108,250.00
500749555            4B                        Fixed-Rate             548,400.00                548,400.00
500754025            4A                   Adjustable-Rate             203,000.00                202,853.08
500767395            4A                   Adjustable-Rate             250,000.00                250,000.00
500751146            4A                   Adjustable-Rate              84,800.00                 84,663.98
500752294            4A                   Adjustable-Rate             143,500.00                143,500.00
500760964            4A                   Adjustable-Rate             580,000.00                580,000.00
407723683            4A                   Adjustable-Rate             321,650.00                321,650.00
407723688            4A                   Adjustable-Rate             160,500.00                160,500.00
407723692                           3     Adjustable-Rate             188,000.00                188,000.00
407723693                           3     Adjustable-Rate             222,000.00                222,000.00
500730276            4A                   Adjustable-Rate             240,000.00                239,999.96
500730277                           1     Adjustable-Rate             675,000.00                673,159.43
500744726            4B                        Fixed-Rate              61,872.00                 61,773.58
500777622            4A                   Adjustable-Rate             380,000.00                380,000.00
500782174            4A                   Adjustable-Rate             129,350.00                129,350.00
500701042            4A                   Adjustable-Rate             355,500.00                353,851.78
500746188            4B                        Fixed-Rate             201,600.00                200,996.28
500746194            4B                        Fixed-Rate             148,000.00                147,637.54
500746284            4B                        Fixed-Rate             102,880.00                102,547.45
500746296            4B                        Fixed-Rate              96,960.00                 96,646.57
500746307            4B                        Fixed-Rate              96,800.00                 96,487.08
500624463            4A                   Adjustable-Rate             206,000.00                206,000.00
500668327                           3     Adjustable-Rate             261,000.00                260,900.00
500685946            4B                        Fixed-Rate             364,000.00                364,000.00
500692111            4A                   Adjustable-Rate             252,000.00                251,421.18
500693477            4B                        Fixed-Rate             184,000.00                183,739.42
500698816            4B                        Fixed-Rate             188,000.00                188,000.00
500702788            4A                   Adjustable-Rate             296,000.00                296,000.00
500703783            4B                        Fixed-Rate             168,000.00                168,000.00
500709607            4B                        Fixed-Rate             138,400.00                138,400.00
500710918            4A                   Adjustable-Rate             176,600.00                176,600.00
500713057            4A                   Adjustable-Rate             281,000.00                280,913.27
500714277            4A                   Adjustable-Rate             388,000.00                387,193.67
500716336            4A                   Adjustable-Rate             388,000.00                388,000.00
500722770            4B                        Fixed-Rate             196,000.00                195,538.51
500724040            4A                   Adjustable-Rate             288,000.00                287,997.19
500726975            4A                   Adjustable-Rate             264,000.00                263,451.35
500733547            4A                   Adjustable-Rate             545,600.00                545,600.00
500734222            4A                   Adjustable-Rate             164,000.00                164,000.00
500735909            4B                        Fixed-Rate             160,000.00                159,720.65
500736077            4B                        Fixed-Rate             400,000.00                400,000.00
500739952            4A                   Adjustable-Rate             219,500.00                219,500.00
500739966            4A                   Adjustable-Rate             232,000.00                232,000.00
500745797            4B                        Fixed-Rate             251,000.00                250,813.72
500748200            4A                   Adjustable-Rate             268,000.00                267,820.18
500748250            4B                        Fixed-Rate             232,000.00                232,000.00
500748399                           3     Adjustable-Rate             214,000.00                213,811.19
500749665            4A                   Adjustable-Rate             245,000.00                245,000.00
500750061            4B                        Fixed-Rate             236,000.00                236,000.00
500751225            4B                        Fixed-Rate             372,000.00                372,000.00
500751789            4A                   Adjustable-Rate             320,000.00                320,000.00
500752693            4B                        Fixed-Rate             400,000.00                399,374.03
500754823            4A                   Adjustable-Rate             330,000.00                329,636.17
500756014            4A                   Adjustable-Rate             265,300.00                265,300.00
500756056            4A                   Adjustable-Rate           1,000,000.00              1,000,000.00
500756287            4A                   Adjustable-Rate             399,200.00                399,200.00
500757409                           3     Adjustable-Rate             378,000.00                378,000.00
500758282            4A                   Adjustable-Rate             344,000.00                344,000.00
500762641            4A                   Adjustable-Rate             284,000.00                283,789.23
500763057            4A                   Adjustable-Rate             353,500.00                353,500.00
500763250            4A                   Adjustable-Rate             388,000.00                388,000.00
500763665                           3     Adjustable-Rate             348,000.00                348,000.00
500763970            4A                   Adjustable-Rate             584,000.00                583,608.14
500766618            4A                   Adjustable-Rate             240,000.00                240,000.00
500768745            4A                   Adjustable-Rate             119,900.00                119,900.00
500773695                           2     Adjustable-Rate             142,400.00                142,400.00
500779241                           3     Adjustable-Rate             300,000.00                300,000.00
500758767            4A                   Adjustable-Rate             504,000.00                503,455.03
407502835            4A                   Adjustable-Rate             260,000.00                259,280.84
407502839            4A                   Adjustable-Rate             336,000.00                336,000.00
407502840            4A                   Adjustable-Rate             234,400.00                234,400.00
405629539            4A                   Adjustable-Rate             256,500.00                253,275.87
405629548            4A                   Adjustable-Rate              95,300.00                 94,488.49
405629626            4A                   Adjustable-Rate             382,000.00                378,907.09
406600356            4A                   Adjustable-Rate             168,750.00                167,592.81
406600373            4A                   Adjustable-Rate             159,210.00                158,031.90
406600386            4A                   Adjustable-Rate              81,000.00                 80,632.18
406600407            4A                   Adjustable-Rate             129,520.00                129,520.00
406600412            4A                   Adjustable-Rate             127,120.00                127,120.00
406600442            4A                   Adjustable-Rate             133,200.00                133,166.70
406600453            4A                   Adjustable-Rate             166,410.00                166,410.00
406600475            4A                   Adjustable-Rate             124,756.00                124,756.00
406600545            4A                   Adjustable-Rate              83,700.00                 83,678.26
406600584            4A                   Adjustable-Rate             214,500.00                212,303.78
406600642                           3     Adjustable-Rate              95,310.00                 94,792.82
406600778                           2     Adjustable-Rate             225,000.00                223,547.07
500754596            4A                   Adjustable-Rate             222,400.00                222,400.00
500723565            4B                        Fixed-Rate              96,000.00                 95,889.14
500726273            4B                        Fixed-Rate             156,520.00                156,339.24
405967655            4A                   Adjustable-Rate             277,280.00                277,280.00
405967695            4A                   Adjustable-Rate             341,300.00                341,296.96
500696504            4A                   Adjustable-Rate             108,000.00                107,699.78
500704415            4B                        Fixed-Rate             439,900.00                439,900.00
500712705            4A                   Adjustable-Rate             123,900.00                123,642.51
500718546            4B                        Fixed-Rate             141,550.00                141,303.91
500730885            4B                        Fixed-Rate             196,000.00                195,773.65
500731718            4A                   Adjustable-Rate             258,650.00                258,650.00
500731767            4A                   Adjustable-Rate             256,500.00                256,216.90
500742094            4B                        Fixed-Rate             148,000.00                147,815.19
500743148            4B                        Fixed-Rate             292,500.00                292,195.55
500748206            4A                   Adjustable-Rate             141,600.00                141,409.35
500753196            4A                   Adjustable-Rate             153,400.00                153,399.99
500761250            4A                   Adjustable-Rate             227,200.00                227,047.56
500767815            4A                   Adjustable-Rate             114,000.00                114,000.00
500769307            4A                   Adjustable-Rate             172,000.00                171,999.99
500769629            4A                   Adjustable-Rate             240,000.00                240,000.00
500770025            4A                   Adjustable-Rate             209,500.00                209,500.00
500770067            4A                   Adjustable-Rate             226,600.00                226,600.00
500773799            4A                   Adjustable-Rate             186,450.00                186,450.00
500700343            4A                   Adjustable-Rate             496,000.00                496,000.00
500720051            4A                   Adjustable-Rate             112,000.00                111,627.16
500745174            4B                        Fixed-Rate              81,750.00                 81,750.00
500745183            4B                        Fixed-Rate              94,500.00                 94,499.05
500745190            4B                        Fixed-Rate              99,750.00                 99,749.83
500761733                           2     Adjustable-Rate             465,600.00                465,600.00
500775055            4A                   Adjustable-Rate             148,000.00                147,898.15
500672072            4A                   Adjustable-Rate             151,600.00                151,600.00
500675160            4A                   Adjustable-Rate             335,200.00                334,071.78
500713989            4A                   Adjustable-Rate             338,839.00                338,839.00
500720413            4A                   Adjustable-Rate             217,500.00                217,191.99
500721162            4A                   Adjustable-Rate             246,400.00                246,338.08
500722455                           3     Adjustable-Rate             160,000.00                159,584.40
500728934            4A                   Adjustable-Rate             240,000.00                240,000.00
500742201            4B                        Fixed-Rate             240,000.00                239,624.43
500743790            4B                        Fixed-Rate             208,000.00                207,845.63
500744636            4B                        Fixed-Rate             284,000.00                284,000.00
500746953            4A                   Adjustable-Rate             216,000.00                215,999.99
500747910            4B                        Fixed-Rate             252,000.00                251,812.98
500758341            4A                   Adjustable-Rate             270,000.00                269,946.39
500761744            4A                   Adjustable-Rate             158,400.00                158,213.09
500779730            4A                   Adjustable-Rate             256,000.00                256,000.00
407393892            4A                   Adjustable-Rate             383,940.00                383,940.00
407393893                           2     Adjustable-Rate             910,000.00                910,000.00
407393894            4A                   Adjustable-Rate             461,250.00                461,250.00
407393898                           3     Adjustable-Rate             316,000.00                316,000.00
407393900            4A                   Adjustable-Rate             520,000.00                520,000.00
407393902                           2     Adjustable-Rate             596,000.00                596,000.00
407393904            4A                   Adjustable-Rate             417,000.00                417,000.00
407393905            4A                   Adjustable-Rate             362,400.00                362,400.00
407393907            4A                   Adjustable-Rate             240,000.00                240,000.00
500437232            4A                   Adjustable-Rate           3,185,000.00              3,148,122.76
500635416                           2     Adjustable-Rate             532,500.00                532,500.00
500710969                           1     Adjustable-Rate             428,000.00                428,000.00
500720105            4B                        Fixed-Rate             270,000.00                269,597.99
500730934            4A                   Adjustable-Rate           1,495,000.00              1,495,000.00
500762066            4A                   Adjustable-Rate             200,000.00                200,000.00
500627745                           3     Adjustable-Rate             315,000.00                315,000.00
500722632            4A                   Adjustable-Rate             178,400.00                178,400.00
500732003            4B                        Fixed-Rate             175,200.00                175,200.00
500746862            4A                   Adjustable-Rate             401,250.00                401,250.00
500766505            4A                   Adjustable-Rate             408,750.00                408,750.00
500770211            4A                   Adjustable-Rate             185,175.00                185,175.00
500770335            4A                   Adjustable-Rate             191,925.00                191,925.00
500771768                           3     Adjustable-Rate             239,200.00                239,200.00
500774122            4A                   Adjustable-Rate             320,000.00                319,744.10
500769627            4A                   Adjustable-Rate             132,000.00                132,000.00
500772414            4A                   Adjustable-Rate             175,920.00                175,920.00
500773575            4A                   Adjustable-Rate             263,920.00                263,820.00
500731754            4B                        Fixed-Rate             400,000.00                399,447.63
500734246                           3     Adjustable-Rate             276,000.00                275,349.11
500742994            4B                        Fixed-Rate             356,000.00                355,999.50
500751193            4A                   Adjustable-Rate             357,600.00                357,118.52
500751751            4B                        Fixed-Rate             346,080.00                345,602.10
500754909            4B                        Fixed-Rate             532,000.00                531,633.88
500754925            4B                        Fixed-Rate             386,000.00                386,000.00
500763736            4B                        Fixed-Rate             342,400.00                341,950.53
500774241            4A                   Adjustable-Rate             204,000.00                204,000.00
500742651            4A                   Adjustable-Rate             172,500.00                172,490.00
500743068            4B                        Fixed-Rate             326,250.00                326,127.66
500747906            4B                        Fixed-Rate             206,250.00                206,250.00
500750377            4B                        Fixed-Rate             360,000.00                360,000.00
407027064                           3     Adjustable-Rate              57,500.00                 57,500.00
407027067            4A                   Adjustable-Rate             204,000.00                203,973.63
500716370                           1     Adjustable-Rate             780,000.00                779,882.67
500723584            4B                        Fixed-Rate             180,000.00                179,999.81
500729987            4B                        Fixed-Rate             270,000.00                270,000.00
500745802            4B                        Fixed-Rate             302,400.00                302,400.00
500767266            4A                   Adjustable-Rate             365,600.00                365,600.00
500775529            4A                   Adjustable-Rate             286,000.00                286,000.00
407207352            4A                   Adjustable-Rate             208,000.00                207,998.49
407207353            4A                   Adjustable-Rate             179,995.00                179,995.00
407207354            4A                   Adjustable-Rate             200,796.00                200,796.00
407207355            4A                   Adjustable-Rate             179,996.00                178,997.00
407207356            4A                   Adjustable-Rate             194,396.00                194,396.00
407207357            4A                   Adjustable-Rate             179,996.00                179,996.00
407207360            4A                   Adjustable-Rate             100,125.00                100,125.00
407207362            4A                   Adjustable-Rate             276,800.00                276,799.98
407207363            4A                   Adjustable-Rate             180,000.00                180,000.00
407207371            4A                   Adjustable-Rate             144,000.00                143,664.96
407207372            4A                   Adjustable-Rate             107,000.00                106,793.89
500721374            4A                   Adjustable-Rate             565,600.00                565,600.00
500721859            4B                        Fixed-Rate             130,392.00                130,099.87
500747656            4B                        Fixed-Rate              26,000.00                 25,964.98
500759710            4A                   Adjustable-Rate             191,900.00                191,899.36
500760731            4A                   Adjustable-Rate              96,800.00                 96,655.87
500770763            4A                   Adjustable-Rate             246,400.00                246,399.70
500772959            4A                   Adjustable-Rate             215,900.00                215,900.00
500774008            4A                   Adjustable-Rate             187,500.00                187,499.99
500781327            4A                   Adjustable-Rate             165,000.00                165,000.00
406005727                           3     Adjustable-Rate             414,900.00                411,457.37
500706092            4B                        Fixed-Rate             469,400.00                468,683.45
500717231            4B                        Fixed-Rate             178,800.00                178,800.00
500721216            4B                        Fixed-Rate             740,000.00                739,485.58
500723788            4B                        Fixed-Rate             124,000.00                124,000.00
500742617            4B                        Fixed-Rate             228,650.00                228,527.76
500745018            4A                   Adjustable-Rate             235,500.00                235,499.99
500758347            4A                   Adjustable-Rate             180,340.00                180,340.00
500634812            4A                   Adjustable-Rate             178,500.00                178,459.74
500717675            4B                        Fixed-Rate             600,000.00                598,963.91
500724473            4A                   Adjustable-Rate             162,500.00                162,500.00
500724625            4A                   Adjustable-Rate             500,000.00                499,309.54
500731038            4B                        Fixed-Rate             325,560.00                325,110.43
500731108            4B                        Fixed-Rate             402,400.00                402,400.00
500750185            4A                   Adjustable-Rate             452,000.00                452,000.00
407379007            4A                   Adjustable-Rate             206,000.00                206,000.00
407379008            4A                   Adjustable-Rate             315,200.00                315,200.00
407379013            4A                   Adjustable-Rate             306,600.00                306,600.00
407379016            4A                   Adjustable-Rate             372,800.00                372,697.09
407379021                           3     Adjustable-Rate             388,000.00                388,000.00
406877011            4A                   Adjustable-Rate           1,500,000.00              1,500,000.00
406877015            4A                   Adjustable-Rate             439,000.00                439,000.00
500722566            4B                        Fixed-Rate             268,000.00                268,000.00
500726371            4A                   Adjustable-Rate             229,600.00                229,600.00
500732171            4B                        Fixed-Rate             200,000.00                199,999.98
500738045            4B                        Fixed-Rate             184,000.00                183,908.56
500739976            4B                        Fixed-Rate             981,000.00                980,999.99
500744327            4B                        Fixed-Rate             240,000.00                240,000.00
500749808            4B                        Fixed-Rate             285,600.00                285,600.00
500756982            4A                   Adjustable-Rate             192,800.00                192,800.00
500764450            4A                   Adjustable-Rate             262,778.00                262,778.00
500766170            4A                   Adjustable-Rate             279,920.00                279,919.99
500767415            4A                   Adjustable-Rate             227,022.00                227,022.00
500771779            4A                   Adjustable-Rate             255,992.00                255,992.00
500686506            4B                        Fixed-Rate              62,400.00                 62,400.00
500709019            4A                   Adjustable-Rate             192,550.00                192,550.00
500712964            4A                   Adjustable-Rate             252,000.00                252,000.00
500713410            4B                        Fixed-Rate              56,000.00                 55,935.32
500717072            4A                   Adjustable-Rate             451,552.00                451,387.49
500717078            4A                   Adjustable-Rate             459,080.00                459,018.52
500717104            4A                   Adjustable-Rate             463,280.00                463,276.39
500718096            4A                   Adjustable-Rate             306,900.00                306,900.00
500719170            4A                   Adjustable-Rate             457,596.00                457,596.00
500719653            4B                        Fixed-Rate              52,500.00                 52,408.71
500719724            4B                        Fixed-Rate              87,500.00                 87,088.23
500720047            4B                        Fixed-Rate             148,000.00                148,000.00
500721603            4B                        Fixed-Rate             101,500.00                101,500.00
500722005            4A                   Adjustable-Rate             232,000.00                232,000.00
500722105            4A                   Adjustable-Rate             284,000.00                284,000.00
500725051            4B                        Fixed-Rate             114,400.00                114,242.02
500725120            4B                        Fixed-Rate             413,600.00                412,880.91
500725825            4A                   Adjustable-Rate             371,200.00                371,200.00
500726354            4B                        Fixed-Rate              88,000.00                 87,895.04
500726696            4A                   Adjustable-Rate             340,000.00                340,000.00
500728683            4A                   Adjustable-Rate             106,400.00                106,400.00
500729622            4A                   Adjustable-Rate             236,000.00                236,000.00
500729755            4B                        Fixed-Rate             245,500.00                245,134.48
500730034            4B                        Fixed-Rate             161,600.00                161,413.37
500730436            4B                        Fixed-Rate             291,120.00                291,120.00
500730724            4A                   Adjustable-Rate             417,000.00                417,000.00
500730738            4B                        Fixed-Rate             128,000.00                127,771.66
500732010            4B                        Fixed-Rate             475,920.00                475,349.03
500732769            4B                        Fixed-Rate             239,200.00                238,762.19
500732985            4A                   Adjustable-Rate             257,600.00                257,600.00
500735935            4B                        Fixed-Rate             104,900.00                104,900.00
500737815            4B                        Fixed-Rate             263,920.00                263,798.13
500738083            4B                        Fixed-Rate             347,920.00                347,920.00
500738149            4B                        Fixed-Rate             208,000.00                208,000.00
500738179            4B                        Fixed-Rate             300,000.00                299,821.22
500740907            4B                        Fixed-Rate             177,600.00                177,600.00
500741465            4B                        Fixed-Rate             261,600.00                261,600.00
500741922            4B                        Fixed-Rate             252,000.00                251,708.96
500742177            4B                        Fixed-Rate             252,000.00                251,874.76
500742562            4B                        Fixed-Rate             292,800.00                292,224.87
500742581            4B                        Fixed-Rate             193,760.00                193,460.01
500744313            4B                        Fixed-Rate             312,000.00                312,000.00
500744349            4B                        Fixed-Rate             224,000.00                224,000.00
500745388            4B                        Fixed-Rate             336,000.00                336,000.00
500745458            4B                        Fixed-Rate              96,800.00                 96,688.19
500745607            4A                   Adjustable-Rate             280,000.00                280,000.00
500745754            4B                        Fixed-Rate              79,800.00                 79,800.00
500746496            4A                   Adjustable-Rate             208,000.00                207,564.77
500746509                           3     Adjustable-Rate             355,920.00                355,081.02
500746809            4B                        Fixed-Rate             399,920.00                399,920.00
500747210            4A                   Adjustable-Rate              76,300.00                 76,300.00
500747296            4B                        Fixed-Rate             276,000.00                275,841.35
500747473            4A                   Adjustable-Rate             122,500.00                122,500.00
500748183                           3     Adjustable-Rate             159,000.00                158,697.48
500750240            4B                        Fixed-Rate             246,400.00                246,059.75
500750371            4B                        Fixed-Rate             312,000.00                311,121.90
500750442            4B                        Fixed-Rate             482,841.00                482,553.26
500750504            4A                   Adjustable-Rate              96,000.00                 96,000.00
500750543            4A                   Adjustable-Rate             190,400.00                190,102.05
500750556            4B                        Fixed-Rate             152,000.00                152,000.00
500750613            4B                        Fixed-Rate             409,600.00                409,600.00
500750622            4B                        Fixed-Rate             480,000.00                479,401.22
500750630            4B                        Fixed-Rate             101,600.00                101,600.00
500750638            4A                   Adjustable-Rate             246,000.00                245,660.30
500750640            4B                        Fixed-Rate             188,000.00                188,000.00
500750649            4A                   Adjustable-Rate             218,800.00                218,800.00
500750664            4B                        Fixed-Rate             332,000.00                331,802.15
500750697            4B                        Fixed-Rate             208,000.00                207,759.78
500750712            4B                        Fixed-Rate             280,000.00                279,844.78
500752005            4A                   Adjustable-Rate             404,000.00                403,413.32
500753517            4B                        Fixed-Rate             255,920.00                255,608.84
500753830            4B                        Fixed-Rate             315,500.00                315,500.00
500753833            4B                        Fixed-Rate             139,900.00                139,729.90
500753840            4B                        Fixed-Rate             181,600.00                181,390.27
500755005            4B                        Fixed-Rate             344,000.00                343,868.95
500755337            4A                   Adjustable-Rate             300,000.00                299,585.73
500755906            4A                   Adjustable-Rate             160,800.00                160,800.00
500756222            4A                   Adjustable-Rate             319,200.00                319,200.00
500756936            4B                        Fixed-Rate              96,800.00                 96,688.19
500758343            4B                        Fixed-Rate             344,000.00                344,000.00
500758499            4A                   Adjustable-Rate             161,600.00                161,347.10
500758547            4A                   Adjustable-Rate             152,000.00                151,898.01
500758798            4A                   Adjustable-Rate             816,600.00                816,599.96
500759202            4B                        Fixed-Rate             320,000.00                320,000.00
500760905            4A                   Adjustable-Rate              90,400.00                 90,339.35
500760976            4B                        Fixed-Rate             123,920.00                123,836.85
500762364            4A                   Adjustable-Rate             776,759.00                776,759.00
500763896            4A                   Adjustable-Rate              76,400.00                 76,400.00
500764564            4A                   Adjustable-Rate             607,920.00                607,409.28
500765661            4A                   Adjustable-Rate             149,500.00                149,397.11
500768451            4A                   Adjustable-Rate             131,200.00                131,107.40
500770718            4A                   Adjustable-Rate             440,000.00                440,000.00
500770868            4A                   Adjustable-Rate             455,000.00                454,694.57
500773213            4A                   Adjustable-Rate             153,600.00                153,494.29
500773605            4A                   Adjustable-Rate             300,000.00                299,999.86
500773627            4A                   Adjustable-Rate             344,000.00                344,000.00
500773776            4A                   Adjustable-Rate             248,000.00                248,000.00
500774846            4A                   Adjustable-Rate             640,000.00                640,000.00
500775027            4A                   Adjustable-Rate             272,000.00                271,307.08
500775526            4A                   Adjustable-Rate             132,000.00                131,909.16
500775906            4A                   Adjustable-Rate             342,650.00                342,420.09
500778800            4A                   Adjustable-Rate             148,400.00                148,399.99
500773175                           2     Adjustable-Rate             145,500.00                145,500.00
500656220            4B                        Fixed-Rate             380,000.00                378,587.36
500708807            4A                   Adjustable-Rate             460,000.00                459,999.91
500710411            4B                        Fixed-Rate             232,400.00                231,995.92
500710441            4B                        Fixed-Rate             240,000.00                239,582.73
500719250                           3     Adjustable-Rate             189,000.00                188,459.18
500729206            4B                        Fixed-Rate             248,000.00                247,713.58
500733231            4B                        Fixed-Rate             327,200.00                326,812.25
500737008            4B                        Fixed-Rate             309,600.00                309,242.44
500737013            4B                        Fixed-Rate             400,000.00                399,474.91
500739296                           1     Adjustable-Rate             800,000.00                800,000.00
500741738            4B                        Fixed-Rate             263,200.00                262,895.41
500742329            4B                        Fixed-Rate             347,200.00                346,597.62
500755106            4A                   Adjustable-Rate             640,000.00                639,570.56
500773724                           3     Adjustable-Rate             207,900.00                207,737.81
500684580            4A                   Adjustable-Rate             175,000.00                174,999.80
500692038            4A                   Adjustable-Rate             360,800.00                360,800.00
500696483            4A                   Adjustable-Rate             529,600.00                529,600.00
500704434            4A                   Adjustable-Rate             184,000.00                183,980.00
500709407            4A                   Adjustable-Rate             400,000.00                399,799.98
500747755                           3     Adjustable-Rate             200,000.00                200,000.00
500747769            4A                   Adjustable-Rate             412,000.00                412,000.00
500749761            4A                   Adjustable-Rate             510,300.00                510,300.00
500755074                           3     Adjustable-Rate             177,000.00                177,000.00
500756431                           2     Adjustable-Rate             257,600.00                257,600.00
500757372            4A                   Adjustable-Rate             580,000.00                580,000.00
500758724            4A                   Adjustable-Rate             568,000.00                568,000.00
500759229            4A                   Adjustable-Rate             151,600.00                151,600.00
500761470            4A                   Adjustable-Rate             608,000.00                608,000.00
500764729                           3     Adjustable-Rate             295,000.00                295,000.00
500771697            4A                   Adjustable-Rate             200,900.00                200,729.43
500773373            4A                   Adjustable-Rate             205,100.00                204,914.56
500773918            4A                   Adjustable-Rate             563,200.00                563,200.00
500717384            4B                        Fixed-Rate             383,160.00                383,160.00
500773583            4A                   Adjustable-Rate             196,000.00                196,000.00
500778299            4A                   Adjustable-Rate             196,000.00                196,000.00
500745406            4B                        Fixed-Rate             314,400.00                314,400.00
500760592            4A                   Adjustable-Rate             332,000.00                332,000.00
500763785            4A                   Adjustable-Rate             448,000.00                448,000.00
500768988            4A                   Adjustable-Rate             263,900.00                263,900.00
500769016            4A                   Adjustable-Rate             420,000.00                420,000.00
500771129            4A                   Adjustable-Rate             488,000.00                487,999.67
500771188            4A                   Adjustable-Rate             672,000.00                672,000.00
500772232            4A                   Adjustable-Rate             264,000.00                264,000.00
500772236            4A                   Adjustable-Rate             248,000.00                248,000.00
407116196            4A                   Adjustable-Rate             548,000.00                547,993.32
407116199            4A                   Adjustable-Rate             417,000.00                416,999.10
407116203            4A                   Adjustable-Rate             168,000.00                168,000.00
407116204            4A                   Adjustable-Rate             275,000.00                275,000.00
407116206            4A                   Adjustable-Rate             234,500.00                234,500.00
407116208            4A                   Adjustable-Rate             220,000.00                220,000.00
407116210            4A                   Adjustable-Rate             273,000.00                272,726.59
407116211            4A                   Adjustable-Rate             237,600.00                237,580.55
407116213            4A                   Adjustable-Rate             845,000.00                844,999.99
407116216            4A                   Adjustable-Rate             272,800.00                272,800.00
407116217            4A                   Adjustable-Rate             375,000.00                374,892.58
407116226            4A                   Adjustable-Rate             279,200.00                279,200.00
407116227            4A                   Adjustable-Rate             650,000.00                650,000.00
407116228                           2     Adjustable-Rate             650,000.00                649,001.00
407116235            4A                   Adjustable-Rate             623,200.00                623,200.00
407116245            4A                   Adjustable-Rate             266,250.00                266,250.00
407116246            4A                   Adjustable-Rate             253,500.00                253,430.28
407116248            4A                   Adjustable-Rate             352,250.00                351,056.02
500687591            4B                        Fixed-Rate             576,448.00                576,447.11
500703268            4B                        Fixed-Rate             204,000.00                203,432.89
500704848            4A                   Adjustable-Rate             454,400.00                454,400.00
500709094            4A                   Adjustable-Rate             118,750.00                118,503.22
500709948            4A                   Adjustable-Rate             240,500.00                239,961.20
500716719            4A                   Adjustable-Rate             178,750.00                178,307.86
500720990            4A                   Adjustable-Rate             268,000.00                267,456.93
500721113            4A                   Adjustable-Rate             356,000.00                355,278.61
500721178            4A                   Adjustable-Rate             372,000.00                371,246.20
500723346            4A                   Adjustable-Rate             244,800.00                244,302.61
500723523            4A                   Adjustable-Rate             216,000.00                215,561.96
500727381            4A                   Adjustable-Rate             288,750.00                288,749.84
500729575            4A                   Adjustable-Rate             108,000.00                108,000.00
500730017                           3     Adjustable-Rate             195,000.00                194,645.85
500730919            4B                        Fixed-Rate             324,000.00                323,374.49
500732872            4B                        Fixed-Rate             260,000.00                259,699.73
500734162            4B                        Fixed-Rate             257,200.00                256,902.98
500740462            4B                        Fixed-Rate             120,000.00                119,861.42
500740534            4B                        Fixed-Rate             160,000.00                159,669.63
500740608            4B                        Fixed-Rate             388,000.00                387,776.77
500741536            4B                        Fixed-Rate             312,000.00                312,000.00
500741912            4B                        Fixed-Rate             464,000.00                463,517.06
500744553            4B                        Fixed-Rate             340,000.00                339,564.89
500745741            4B                        Fixed-Rate             688,000.00                687,999.99
500746295            4B                        Fixed-Rate             388,000.00                387,563.35
500746388            4B                        Fixed-Rate             116,800.00                116,665.11
500746816            4B                        Fixed-Rate             396,000.00                396,000.00
500748273            4A                   Adjustable-Rate             354,320.00                354,320.00
500752818            4B                        Fixed-Rate             268,000.00                267,735.31
500752902            4B                        Fixed-Rate             320,000.00                319,569.13
500753215            4B                        Fixed-Rate             332,000.00                331,585.84
500753419            4A                   Adjustable-Rate             263,200.00                263,023.40
500754559            4A                   Adjustable-Rate             198,064.00                197,931.10
500757294            4A                   Adjustable-Rate             340,000.00                340,000.00
500759546            4A                   Adjustable-Rate             287,200.00                287,200.00
500761912            4A                   Adjustable-Rate             102,040.00                101,964.27
500763737            4B                        Fixed-Rate              49,500.00                 49,471.83
500763841            4A                   Adjustable-Rate             820,000.00                819,421.25
500766401            4A                   Adjustable-Rate             210,000.00                210,000.00
500773652            4A                   Adjustable-Rate             400,000.00                399,999.99
500775139            4A                   Adjustable-Rate             120,000.00                120,000.00
500713281            4A                   Adjustable-Rate              77,600.00                 77,567.09
500718807            4B                        Fixed-Rate             162,000.00                162,000.00
500747556            4B                        Fixed-Rate             560,000.00                559,741.42
500749329            4A                   Adjustable-Rate             200,000.00                200,000.00
500761161            4A                   Adjustable-Rate             136,146.00                136,146.00
407265536            4A                   Adjustable-Rate              99,000.00                 99,000.00
407265537            4A                   Adjustable-Rate             208,000.00                207,993.27
407265538            4A                   Adjustable-Rate             132,800.00                132,799.98
407265544            4A                   Adjustable-Rate             283,900.00                283,900.00
407265545            4A                   Adjustable-Rate             384,000.00                384,000.00
407265547                           2     Adjustable-Rate             240,000.00                240,000.00
407265548            4A                   Adjustable-Rate             176,000.00                175,921.67
407265549            4A                   Adjustable-Rate             200,000.00                200,000.00
407265550                           3     Adjustable-Rate             305,000.00                303,888.10
407265555            4A                   Adjustable-Rate             372,000.00                372,000.00
407265556                           1     Adjustable-Rate             474,500.00                474,500.00
407265562                           3     Adjustable-Rate             164,000.00                164,000.00
407265569            4A                   Adjustable-Rate             292,000.00                292,000.00
407265571                           3     Adjustable-Rate             340,000.00                340,000.00
407265573            4A                   Adjustable-Rate             304,000.00                304,000.00
407265577            4A                   Adjustable-Rate             207,120.00                207,120.00
407265578            4A                   Adjustable-Rate              69,590.00                 69,368.58
407265580                           3     Adjustable-Rate              90,700.00                 90,323.89
407265590            4A                   Adjustable-Rate             124,500.00                124,500.00
407265593                           2     Adjustable-Rate             252,800.00                252,800.00
407265595            4A                   Adjustable-Rate             264,800.00                264,800.00
407265598                           2     Adjustable-Rate             560,000.00                560,000.00
407265603                           2     Adjustable-Rate             153,000.00                153,000.00
407265604            4A                   Adjustable-Rate             265,500.00                265,500.00
407265606            4A                   Adjustable-Rate             578,400.00                578,399.25
407265620            4A                   Adjustable-Rate             283,000.00                283,000.00
407265622                           2     Adjustable-Rate             450,000.00                450,000.00
407265631            4A                   Adjustable-Rate             260,000.00                259,999.49
407265637            4A                   Adjustable-Rate             210,400.00                210,400.00
407265646            4A                   Adjustable-Rate             260,000.00                259,181.31
407265654                           2     Adjustable-Rate             140,000.00                139,999.96
407265658            4A                   Adjustable-Rate             200,000.00                199,999.94
407265670            4A                   Adjustable-Rate             105,600.00                105,600.00
407265673            4A                   Adjustable-Rate             208,000.00                208,000.00
407265674            4A                   Adjustable-Rate             312,750.00                312,750.00
407265682                           3     Adjustable-Rate              90,000.00                 90,000.00
407265683            4A                   Adjustable-Rate             336,000.00                336,000.00
407265684            4A                   Adjustable-Rate             300,000.00                300,000.00
407265688                           2     Adjustable-Rate             219,000.00                219,000.00
407265689            4A                   Adjustable-Rate             156,000.00                156,000.00
407265692                           2     Adjustable-Rate             390,000.00                390,000.00
407265695                           2     Adjustable-Rate             282,750.00                282,750.00
407265696            4A                   Adjustable-Rate             210,400.00                210,400.00
407265702            4A                   Adjustable-Rate             136,000.00                136,000.00
407265703                           2     Adjustable-Rate             224,250.00                224,250.00
407265705                           2     Adjustable-Rate              97,000.00                 96,999.41
407265707                           2     Adjustable-Rate             240,500.00                240,500.00
407265708            4A                   Adjustable-Rate             204,000.00                204,000.00
407265715            4A                   Adjustable-Rate             152,000.00                151,951.71
407265718                           2     Adjustable-Rate             305,900.00                305,900.00
407265720            4A                   Adjustable-Rate             255,000.00                254,997.96
407265727                           3     Adjustable-Rate             181,000.00                181,000.00
407265729            4A                   Adjustable-Rate             417,000.00                417,000.00
407265730                           2     Adjustable-Rate             240,000.00                239,186.51
407265747                           2     Adjustable-Rate             200,000.00                200,000.00
407265751            4A                   Adjustable-Rate             408,000.00                408,000.00
407265758            4A                   Adjustable-Rate             250,400.00                250,400.00
407265760                           2     Adjustable-Rate             176,800.00                176,800.00
407265761                           2     Adjustable-Rate             177,000.00                177,000.00
407265763                           2     Adjustable-Rate             334,000.00                334,000.00
407265766            4A                   Adjustable-Rate             216,000.00                216,000.00
407265774            4A                   Adjustable-Rate             417,000.00                415,551.73
407265776            4A                   Adjustable-Rate              92,000.00                 92,000.00
407265780            4A                   Adjustable-Rate             300,000.00                300,000.00
407265782                           2     Adjustable-Rate             202,000.00                201,435.73
407265784            4A                   Adjustable-Rate             245,000.00                245,000.00
407265785            4A                   Adjustable-Rate             332,000.00                330,846.92
407265788                           2     Adjustable-Rate             184,926.00                184,329.19
407265789                           2     Adjustable-Rate             203,490.00                202,833.27
407265790            4A                   Adjustable-Rate             220,000.00                220,000.00
407265791                           2     Adjustable-Rate             210,630.00                210,630.00
407265792                           2     Adjustable-Rate             197,715.00                197,715.00
407265793                           2     Adjustable-Rate             174,250.00                173,659.39
407265794            4A                   Adjustable-Rate              89,300.00                 89,300.00
407265795            4A                   Adjustable-Rate             310,800.00                310,799.25
500691861                           3     Adjustable-Rate             165,000.00                164,601.79
500708512            4B                        Fixed-Rate             151,200.00                150,991.22
500752929            4A                   Adjustable-Rate             136,000.00                136,000.00
407576398                           3     Adjustable-Rate             111,000.00                111,000.00
407576401                           3     Adjustable-Rate             215,704.00                215,704.00
407576404            4A                   Adjustable-Rate             205,464.00                205,464.00
500697026            4A                   Adjustable-Rate             167,120.00                167,120.00
500719844            4A                   Adjustable-Rate             182,800.00                182,547.03
500728724            4A                   Adjustable-Rate             184,867.00                184,867.00
500751730            4B                        Fixed-Rate             137,760.00                137,549.72
500760735            4A                   Adjustable-Rate             139,920.00                139,920.00
500700659            4A                   Adjustable-Rate             372,000.00                372,000.00
500727410            4A                   Adjustable-Rate             175,250.00                175,250.00
500728864            4A                   Adjustable-Rate             364,000.00                364,000.00
500730452            4A                   Adjustable-Rate             240,000.00                239,921.25
500732160            4A                   Adjustable-Rate             160,000.00                159,779.06
500776019            4A                   Adjustable-Rate             141,700.00                141,602.49
500777381            4A                   Adjustable-Rate             168,000.00                168,000.00
500733256            4A                   Adjustable-Rate             170,600.00                170,370.28
500743169            4B                        Fixed-Rate              80,000.00                 79,973.74
500758231            4A                   Adjustable-Rate             127,600.00                127,410.01
500756996            4B                        Fixed-Rate             532,000.00                532,000.00
500759785            4A                   Adjustable-Rate             212,000.00                211,834.62
500766916            4A                   Adjustable-Rate             128,000.00                127,892.46
407541202            4A                   Adjustable-Rate              92,000.00                 91,719.68
407541210            4A                   Adjustable-Rate             103,920.00                103,375.36
407541212            4A                   Adjustable-Rate             189,180.00                187,785.58
407541214            4A                   Adjustable-Rate             142,400.00                141,376.36
407541216            4A                   Adjustable-Rate             143,920.00                143,088.20
407541221            4A                   Adjustable-Rate             159,920.00                158,851.32
407541329            4B                        Fixed-Rate             748,000.00                745,816.63
500723177            4A                   Adjustable-Rate             218,400.00                216,412.08
500733088                           3     Adjustable-Rate             250,100.00                249,889.88
500744353            4B                        Fixed-Rate             124,000.00                123,860.45
500746725            4B                        Fixed-Rate             139,650.00                139,650.00
500748823            4B                        Fixed-Rate             137,133.00                136,943.64
500771746                           3     Adjustable-Rate             105,000.00                104,924.01
407262813            4A                   Adjustable-Rate             400,000.00                400,000.00
407262827            4A                   Adjustable-Rate             451,750.00                451,750.00
407262828            4A                   Adjustable-Rate             350,000.00                350,000.00
407262835            4A                   Adjustable-Rate             504,000.00                504,000.00
500721370            4B                        Fixed-Rate             236,500.00                236,499.99
500722359            4A                   Adjustable-Rate             260,000.00                260,000.00
500730010            4B                        Fixed-Rate             199,800.00                199,800.00
500764060                           3     Adjustable-Rate             230,000.00                229,797.07
500713761            4A                   Adjustable-Rate             111,000.00                111,000.00
500731085            4B                        Fixed-Rate             109,350.00                109,223.70
500733830            4A                   Adjustable-Rate             962,500.00                961,837.62
500743524            4B                        Fixed-Rate             130,320.00                130,320.00
500754875            4A                   Adjustable-Rate             141,599.00                141,599.00
500761654            4A                   Adjustable-Rate             139,192.00                139,192.00
500767507                           3     Adjustable-Rate             147,992.00                147,992.00
500772563            4A                   Adjustable-Rate             139,192.00                139,192.00
500774952            4A                   Adjustable-Rate             135,992.00                135,992.00
500775252            4A                   Adjustable-Rate             103,120.00                103,120.00
500775362            4A                   Adjustable-Rate             147,920.00                147,920.00
500717701            4B                        Fixed-Rate             203,200.00                202,837.50
500718683            4A                   Adjustable-Rate             175,750.00                175,750.00
500725634            4A                   Adjustable-Rate             180,621.00                180,620.99
500729034            4B                        Fixed-Rate              84,000.00                 83,850.15
500731833            4A                   Adjustable-Rate              52,000.00                 52,000.00
500731976            4B                        Fixed-Rate             372,000.00                371,025.40
500734281            4A                   Adjustable-Rate             296,000.00                296,000.00
500737741            4B                        Fixed-Rate              40,500.00                 40,450.75
500746723            4A                   Adjustable-Rate             248,000.00                247,666.07
500747529            4A                   Adjustable-Rate             232,000.00                232,000.00
500748687            4B                        Fixed-Rate             208,000.00                207,759.78
500756077            4B                        Fixed-Rate             212,000.00                211,864.81
500725794            4B                        Fixed-Rate              90,000.00                 89,835.27
500736725            4B                        Fixed-Rate             215,192.00                214,808.11
500753885            4B                        Fixed-Rate             374,500.00                374,044.65
500765813            4A                   Adjustable-Rate             103,000.00                102,917.63
500738147            4A                   Adjustable-Rate             760,000.00                760,000.00
500745963            4B                        Fixed-Rate             328,000.00                327,758.00
500749113            4A                   Adjustable-Rate             231,200.00                231,200.00
500750716            4A                   Adjustable-Rate             360,750.00                360,750.00
500772143            4A                   Adjustable-Rate             312,000.00                312,000.00
500684536            4B                        Fixed-Rate              76,800.00                 76,545.94
500684559            4B                        Fixed-Rate              75,200.00                 74,951.27
500746959            4B                        Fixed-Rate             182,000.00                181,772.94
500755027            4B                        Fixed-Rate              70,400.00                 70,257.31
500755035            4B                        Fixed-Rate              78,400.00                 78,241.07
500755039            4B                        Fixed-Rate              39,200.00                 39,120.55
500755051            4B                        Fixed-Rate              30,400.00                 30,338.38
500755057            4B                        Fixed-Rate              33,600.00                 33,531.90
500739938            4B                        Fixed-Rate             428,000.00                427,485.71
500725838            4A                   Adjustable-Rate             118,400.00                118,147.69
500728205            4A                   Adjustable-Rate             258,400.00                257,862.99
500734960            4A                   Adjustable-Rate              99,450.00                 99,244.00
500737914                           3     Adjustable-Rate             107,250.00                106,479.12
500741195            4B                        Fixed-Rate             270,200.00                270,199.99
500741251            4B                        Fixed-Rate             102,400.00                102,280.40
500744583            4B                        Fixed-Rate             128,000.00                127,866.79
500747937                           3     Adjustable-Rate             203,000.00                201,697.21
500750375            4B                        Fixed-Rate             452,800.00                452,800.00
500754701            4B                        Fixed-Rate             216,000.00                215,644.86
500754796            4B                        Fixed-Rate             144,000.00                143,774.66
500764354            4B                        Fixed-Rate             105,600.00                105,527.33
500772230            4A                   Adjustable-Rate             192,000.00                192,000.00
500772453            4A                   Adjustable-Rate             637,500.00                637,500.00
500777387            4A                   Adjustable-Rate             156,000.00                156,000.00
500713304            4B                        Fixed-Rate             152,000.00                151,646.37
500730906            4B                        Fixed-Rate              75,001.00                 74,906.73
500733676            4B                        Fixed-Rate              66,800.00                 66,712.84
500741194            4B                        Fixed-Rate              72,240.00                 72,156.58
500741273            4B                        Fixed-Rate              82,000.00                 81,907.72
500742600            4B                        Fixed-Rate              99,000.00                 98,870.04
500746911            4B                        Fixed-Rate              88,800.00                 88,663.23
500747230            4B                        Fixed-Rate              90,400.00                 90,335.62
500749675            4B                        Fixed-Rate              70,400.00                 70,316.58
500750148            4B                        Fixed-Rate              76,000.00                 75,914.38
500750608            4B                        Fixed-Rate              91,488.00                 91,436.71
500750723            4B                        Fixed-Rate              60,000.00                 59,964.58
500752164            4B                        Fixed-Rate              85,120.00                 85,064.32
500752213            4B                        Fixed-Rate             169,918.00                169,918.00
500752551            4B                        Fixed-Rate              81,000.00                 80,911.00
500754975            4B                        Fixed-Rate             136,684.00                136,684.00
500759894            4B                        Fixed-Rate             166,000.00                165,879.85
500765427            4A                   Adjustable-Rate             380,000.00                379,745.02
500774352            4A                   Adjustable-Rate             230,400.00                230,400.00
500710027            4A                   Adjustable-Rate             156,000.00                156,000.00
500716176                           2     Adjustable-Rate             127,500.00                127,158.23
500716256            4B                        Fixed-Rate             235,500.00                234,997.08
500717633            4B                        Fixed-Rate              94,400.00                 94,400.00
500722067            4B                        Fixed-Rate             424,000.00                424,000.00
500725023            4A                   Adjustable-Rate             448,800.00                448,800.00
500728929            4A                   Adjustable-Rate             528,000.00                528,000.00
500732646            4B                        Fixed-Rate             183,200.00                183,031.05
500733104            4A                   Adjustable-Rate             296,000.00                296,000.00
500736853            4B                        Fixed-Rate             280,000.00                279,622.36
500741967            4B                        Fixed-Rate             164,000.00                163,800.59
500745570            4B                        Fixed-Rate             380,000.00                380,000.00
500750216            4A                   Adjustable-Rate             450,000.00                450,000.00
500752267            4A                   Adjustable-Rate             214,000.00                214,000.00
500754246            4A                   Adjustable-Rate             257,900.00                257,900.00
500758181            4A                   Adjustable-Rate             300,000.00                300,000.00
500758229            4A                   Adjustable-Rate             244,000.00                244,000.00
500760696                           1     Adjustable-Rate             647,000.00                647,000.00
500761881                           1     Adjustable-Rate             484,000.00                484,000.00
500762286            4A                   Adjustable-Rate             259,000.00                259,000.00
500763554                           3     Adjustable-Rate             285,000.00                285,000.00
500776898            4A                   Adjustable-Rate             468,000.00                468,000.00
500779941            4A                   Adjustable-Rate             432,000.00                432,000.00
500761897            4B                        Fixed-Rate           1,000,000.00                999,439.38
500734245            4B                        Fixed-Rate              97,070.00                 96,887.74
500758298            4B                        Fixed-Rate             422,400.00                421,738.99
500758311            4B                        Fixed-Rate             456,000.00                455,286.41
500758542            4B                        Fixed-Rate             464,000.00                463,255.70
500759469            4B                        Fixed-Rate              84,000.00                 83,902.99
500765008            4B                        Fixed-Rate             400,000.00                399,763.84
500769009                           3     Adjustable-Rate             180,000.00                180,000.00
500773461            4A                   Adjustable-Rate             547,500.00                547,500.00
500687189            4B                        Fixed-Rate              64,600.00                 64,600.00
500713747            4A                   Adjustable-Rate             130,500.00                130,235.57
500773895            4A                   Adjustable-Rate             980,000.00                979,196.71
407848258            4A                   Adjustable-Rate             330,000.00                330,000.00
500374389            4A                   Adjustable-Rate           3,340,000.00              3,340,000.00
500727851            4B                        Fixed-Rate             507,000.00                506,102.89
500730994            4B                        Fixed-Rate             583,200.00                582,697.88
500738092                           3     Adjustable-Rate             365,000.00                364,900.00
500754635            4B                        Fixed-Rate             391,200.00                391,200.00
500758349            4B                        Fixed-Rate             248,000.00                247,811.30
500759692            4B                        Fixed-Rate             360,626.00                360,371.47
500759816            4B                        Fixed-Rate             580,920.00                580,585.78
500761326            4A                   Adjustable-Rate             519,200.00                519,200.00
500763200            4B                        Fixed-Rate             524,000.00                524,000.00
500764665            4A                   Adjustable-Rate             550,000.00                549,621.50
500765252            4A                   Adjustable-Rate             299,250.00                299,250.00
500765751            4A                   Adjustable-Rate             401,250.00                400,936.99
500767449            4B                        Fixed-Rate             332,000.00                331,741.00
500767836            4B                        Fixed-Rate             150,960.00                150,856.12
500779076            4A                   Adjustable-Rate             463,200.00                463,200.00
500779354            4A                   Adjustable-Rate             189,000.00                189,000.00
500780911                           2     Adjustable-Rate             471,200.00                471,200.00
500780986                           2     Adjustable-Rate             511,200.00                511,200.00
500781070            4A                   Adjustable-Rate             269,500.00                269,500.00
500783340            4A                   Adjustable-Rate             575,200.00                575,200.00
500784848            4A                   Adjustable-Rate             511,200.00                511,200.00
406402919            4A                   Adjustable-Rate           1,550,000.00              1,550,000.00
406843878            4A                   Adjustable-Rate             937,500.00                937,500.00
500782012            4A                   Adjustable-Rate             143,000.00                143,000.00
500756613            4A                   Adjustable-Rate             219,920.00                219,920.00




--------------------------------------------------------------------------------




Loan_No                  Original_LTV      Current_LTV        Combined_LTV      Original_Appraisal
___________________________________________________________________________________________________
500682545                          75               75                  97              860,000.00
500724090                          80               80                 100              388,000.00
500746247                          80               80                 100              389,000.00
500774649                          80               80                 100              505,000.00
407876295                          80               80                 100              318,000.00
407876317                          80            79.95                 100              549,000.00
407876339                          80               80                 100              228,000.00
407876346                          80            79.94                  95              420,000.00
500676038                          80               80                 100              225,000.00
500683295                          80            79.94                 100              419,000.00
500710413                          80               80                  95              200,000.00
500713928                          80               80                 100              118,000.00
500715569                          80            79.97                  90              310,000.00
500720987                          75               75                 100              290,000.00
500723137                          80               80                  90              270,000.00
500723301                          80               80                  90              550,000.00
500724204                          80               80                 100              550,000.00
500724662                       58.06            57.85               58.06              186,000.00
500725465                          70               70                  90              290,000.00
500726637                          75               75                 100              415,000.00
500727346                          75            74.87                  90              285,000.00
500729809                          80               80                 100              205,000.00
500729840                          80               80                 100              192,000.00
500729936                       79.97            79.97               94.97              185,000.00
500730040                          80            79.91                 100              370,000.00
500730842                          80               80                 100              334,000.00
500730875                          80            79.89                  90              160,000.00
500731123                          80            79.89                  80              113,000.00
500733140                          80               80                  90              181,000.00
500733630                          80            79.91                 100              260,000.00
500733809                          80               80                 100              300,000.00
500733925                          80            79.96                 100              400,000.00
500734388                          80            79.95                  90              204,000.00
500734910                          80               80                  95              125,000.00
500734943                          80            79.89                 100               85,000.00
500735284                          80            79.96                 100              145,000.00
500735302                          80            79.91                  80              121,000.00
500735358                          80            79.91                  95              225,000.00
500735504                          63             62.9                  90              190,000.00
500735582                          80            79.88                  90              430,000.00
500735641                          80               80               94.75              312,000.00
500736044                          80            79.78                 100              155,000.00
500736655                          80            79.91                 100              205,000.00
500736865                          80            79.91                 100              215,000.00
500737024                          80               80                  95              665,000.00
500737515                          70               70                 100              385,000.00
500737724                          80               80                 100              226,000.00
500737906                          80            79.89                  90              300,000.00
500737961                          80            79.96                 100              315,000.00
500739023                          70            69.92                 100              115,000.00
500739386                          80               80                  95              270,000.00
500739978                          70            69.92                  90              364,000.00
500740071                          80               80                  80              250,000.00
500740716                          80               80                 100              145,000.00
500740769                          80               80                 100              260,000.00
500741684                          75             74.9                  75              375,000.00
500741817                          75               75                  90              185,000.00
500742096                          80               80                  95              160,000.00
500742202                          80            79.97                 100              365,000.00
500742584                          85             84.9                  85              165,000.00
500743271                        79.5            79.46                79.5              155,000.00
500743395                          75               75                 100              210,000.00
500743399                          70               70                 100              245,000.00
500743400                          75            74.91                  90              330,000.00
500744580                          80            79.94                  95              315,000.00
500744604                          80               80                 100              364,000.00
500744683                          80            79.95                  90              153,000.00
500744913                          80               80                  95              174,705.00
500744926                          80            79.96                 100              345,000.00
500744949                          80            79.96                 100              240,000.00
500745282                          80            79.96                  80              140,000.00
500745303                          75               75                 100              187,000.00
500745339                          80               80                  90              398,000.00
500745403                          80            79.98                 100              324,000.00
500745847                          80            79.95                  95              354,000.00
500745865                          80            79.91                 100              700,000.00
500745884                          80            79.98                 100              451,000.00
500745918                          85             84.9                  85              124,000.00
500746442                          80            79.97                 100              218,000.00
500746505                          80               80                 100              262,000.00
500746613                          80            79.94                  90              235,900.00
500746631                          80               80                 100              275,000.00
500746708                          80            79.98                 100              368,000.00
500747618                          80            79.97                  95              303,000.00
500747683                          75            74.89                  95              256,000.00
500747698                          65            64.95                 100              400,000.00
500747728                          80            79.95                 100              180,000.00
500747857                          80               80                  90              199,900.00
500748225                          80             79.9                  95              185,000.00
500748317                          80               80                 100              143,000.00
500748388                          80               80                 100              335,000.00
500748425                          80            79.96                  95              205,300.00
500748461                          75               75                 100              237,000.00
500748476                          75               75                 100              153,000.00
500748716                          80            79.91                 100              137,000.00
500748750                          52               52                  52              500,000.00
500748756                          80            79.89                  95              255,000.00
500749269                          80            79.91                 100              135,000.00
500749499                          80            79.98                 100              240,000.00
500749524                          80            79.92                  90              345,000.00
500749662                          70            69.93                 100              405,000.00
500750143                          80            79.96                 100              370,000.00
500750225                          80            79.94                 100              199,000.00
500750544                          80               80                  95              200,000.00
500750747                          80               80                  95              380,000.00
500751171                          80            79.89                 100              290,000.00
500751282                          70            69.96                  95              305,000.00
500751351                          80            79.91                 100              265,000.00
500751831                          80               80                 100              365,000.00
500751844                          75            74.98                 100              155,000.00
500752570                          80               80                  80              245,000.00
500752599                          80               80                 100              260,000.00
500752677                          80               80                 100              310,000.00
500753014                          70            69.96                 100              470,000.00
500753056                          80               80                 100              374,000.00
500753288                       21.87            21.85               21.87              343,000.00
500753398                          70               70                  90              310,000.00
500753431                          70            69.95                  95              213,000.00
500753835                          80               80                 100              320,000.00
500754754                          80            79.98                 100              365,000.00
500754822                          80            79.96                 100              310,000.00
500754873                          75            74.95                 100              140,000.00
500755019                          80            79.98                 100              245,000.00
500755040                          80            79.97                 100              220,000.00
500755101                          80               80                 100              154,000.00
500755591                          80            79.96                 100              305,000.00
500755804                          80               80                  95              379,000.00
500755961                          70            69.95                  90              370,000.00
500756003                          80               80                  95              300,000.00
500756018                          75            74.96                 100              210,000.00
500756252                          70               70                 100              255,000.00
500756643                          80               80                  90              345,000.00
500756682                          80            79.95                 100              385,000.00
500757298                          80            79.98                 100              440,000.00
500757405                          80            79.96                  95              289,000.00
500758177                          70            69.95                 100              155,000.00
500758265                          70               70                 100              166,000.00
500758729                          80            79.96                 100              242,000.00
500759464                          70            69.95                  95              400,000.00
500759507                          80               80                  80              400,000.00
500760369                       33.43            33.39               33.43              359,000.00
500760462                          80            79.95                  90              520,000.00
500761553                          80               80                 100              235,000.00
500761614                          80               80                 100              145,000.00
500761724                          80               80                  90              404,000.00
500762014                          80               80                 100              235,000.00
500762098                          80               80                  90              370,000.00
500762110                          80            79.94                 100              240,000.00
500762121                          80            79.95                  90              520,000.00
500762571                          80               80                  95              333,000.00
500762599                       68.59            68.54               68.59              308,000.00
500762667                          80            79.98                 100              525,000.00
500762994                          80            79.95                  95              276,000.00
500763506                          80               80                 100              175,000.00
500763702                          80            79.96                  95              125,000.00
500764275                       79.65            79.59               99.56              227,000.00
500764371                          80               80                  95              246,000.00
500764835                          80               80                  95              420,000.00
500765013                          70               70                 100              215,000.00
500765041                          75               75                  90              335,000.00
500765266                       64.98            64.93               64.98              250,000.00
500765285                       64.98            64.93               64.98              250,000.00
500765309                       64.98            64.93               64.98              250,000.00
500765414                       46.15            46.15               46.15              325,000.00
500765966                       64.01            63.97               64.01              414,000.00
500765983                          75               75                 100              515,000.00
500767607                       52.83            52.78               52.83              530,000.00
500767935                          80               80                 100              430,000.00
500768697                          70               70                  95              292,000.00
500768750                          75               75                 100              790,000.00
500769975                          80            79.94                 100              261,000.00
500770562                       69.57            69.57               69.57              575,000.00
500770685                          75               75                 100              295,000.00
500771950                          65               65                  85              160,000.00
500772696                          80            79.95                 100              210,000.00
500772818                       86.76            86.76               86.76              370,000.00
500773211                          70               70                  95              235,000.00
500773665                       79.98            79.98               94.98              300,000.00
500773913                          65               65                  85              325,000.00
500774266                          80               80                 100              195,000.00
500774803                          80            79.95                 100              217,000.00
500774839                          75               75                  95              400,000.00
500774940                          80               80                 100              244,000.00
500775094                          80               80                 100              580,000.00
500775430                          80               80                 100              499,000.00
500775912                          80               80                 100              150,000.00
500776024                          80               80               99.22              523,000.00
500776095                          80               80                  95              168,000.00
500776154                          80               80                  80              105,000.00
500776781                          80               80                 100              315,000.00
500777016                          80            79.86                  95              256,000.00
500777568                          70               70                  90              172,000.00
500778410                          70               70                 100              233,000.00
500668401                          85            84.95                  85              231,000.00
500703877                       79.62            79.53                  95               67,000.00
500725946                          95            94.89                  95               43,000.00
500737508                          65            64.95                  65              100,000.00
500738098                          90            89.96                  90               47,000.00
500742587                       87.36            87.32               87.36               87,000.00
500744011                          90            89.72                  90              115,000.00
500744436                          95               95                  95              164,000.00
500744630                          80            79.89                  95              175,000.00
500747735                          80            79.95                  80              216,000.00
500747757                          80            79.95                  80              218,000.00
500748256                       84.76            84.64               84.76              105,000.00
500748374                          80            79.91                  80               65,000.00
500752485                          80               80                  85              564,000.00
500770807                          85            84.94                  85              270,000.00
500727300                          80               80                  90              645,000.00
500705260                          80               80                 100              495,000.00
500715078                          65            64.85                  65              500,000.00
500716241                          80               80                 100              348,000.00
500731030                          80               80                 100              511,500.00
500748992                          80               80                 100              435,000.00
500751340                       60.45            60.37               60.45              670,000.00
500762870                          80               80                 100              265,000.00
500766004                          80               80                  95              190,000.00
500766917                          80               80                 100              290,000.00
500769214                          80               80                 100              250,000.00
500778109                          75               75                  75              370,000.00
500778369                          80               80               99.99              582,000.00
500783685                          80               80                  95              395,000.00
500732675                          80               80                  80              510,000.00
500723906                       63.23            63.11               63.23              775,000.00
500773664                       59.76            59.76               59.76              850,000.00
500723846                          70            69.92                 100              635,000.00
500623422                          80             79.6                 100              355,000.00
500733742                          80            79.91                  80              140,000.00
407151847                          80               80                 100              690,000.00
500750846                          80            79.92                  90              350,000.00
500752514                          80               80               93.74              495,000.00
500756828                       62.34            62.27               62.34            1,025,000.00
500758599                       75.88            75.81               75.88              170,000.00
500759989                       79.81            79.81               99.73              221,000.00
500762809                       54.56             54.5               78.92              702,000.00
500771020                          80               80                  95              384,000.00
500714217                          80               80                 100              125,000.00
500729700                          75             74.9                  75              123,000.00
500755577                          80               80                  95              268,000.00
500719152                          80               80                 100              450,000.00
500750414                          80               80                  95              362,000.00
500754877                          80               80                 100              400,000.00
500769865                          80            79.94                 100              160,000.00
500725138                          80             79.8                  95              425,000.00
500737525                          70            69.91                  70              145,000.00
500741600                       79.51            79.39               99.39              490,000.00
500753324                          80             79.9               94.81              675,000.00
500755733                          80               80                  90              630,000.00
500758222                          80            79.94               94.89              715,000.00
500759298                       40.73            40.72               40.73              410,000.00
500766846                          80            79.98               97.86              700,000.00
500766870                          75               75               89.99              857,000.00
500776573                          80               80                  95              555,000.00
500781372                          80               80                  80              235,000.00
500783306                       69.98            69.98               69.98            1,126,000.00
405817533                        64.9             64.9                64.9            1,695,000.00
406165643                          80               80                  80              340,000.00
500723235                          80               80                  95              251,000.00
500725078                          75               75               89.39              130,000.00
500731723                          80               80                 100              139,000.00
500767540                          80               80                 100              143,000.00
500768735                          80            79.94                  80              286,000.00
500775797                          80               80                 100               99,900.00
407538063                          95            94.87                  95              275,000.00
407171031                          95            94.67                  95               67,000.00
407171038                       89.77             89.5               89.77              160,000.00
407171039                          90            89.72                  90              145,000.00
407171043                          90            89.74                  90              186,000.00
407171044                          90               90                  90              650,000.00
407171045                       69.97            69.97               99.96              490,000.00
407171046                       93.75            93.43               93.75              320,000.00
407171053                          95            94.66                  95              275,000.00
407171055                          95            94.68                  95              323,000.00
407171056                          90            89.76                  90              250,000.00
407171061                          90               90                  90              123,665.00
407171070                          95             94.7                  95              350,000.00
407171071                          95               95                  95              134,000.00
407171074                          95            94.65                  95              294,000.00
407171078                          95            94.69                  95              315,000.00
407171081                       86.02            86.02               86.02              465,000.00
407171089                       61.76            61.76               61.76              510,000.00
407171091                          95               95                  95              336,000.00
407171092                          90            89.66                  90              150,000.00
407171096                          90            89.79                  90              314,000.00
407171097                          95            94.75                  95              100,000.00
407171098                       91.06            90.74               91.06              425,000.00
407171099                          90            89.74                  90              134,000.00
407171105                          90            89.62                  90               88,000.00
407171106                          90            89.74                  90              168,000.00
407171107                       78.11            78.11               78.11              250,000.00
407171109                          80               80                  80              880,000.00
407171110                          95            94.19                  95               46,000.00
407171116                          90            89.72                  90              252,000.00
407171117                       79.65            79.65               79.65              565,000.00
407171120                          95            94.69                  95              265,000.00
407171121                          80               80                  80              863,000.00
407171122                          95            94.65                  95              310,000.00
407171125                          90            89.76                  90              160,000.00
407171127                          95            94.71                  95              346,000.00
407171129                       57.69            57.46               57.69              130,000.00
407171131                          75            74.73                  75               86,000.00
407171132                          95            94.67                  95              115,000.00
407171133                          85            84.63                  85              132,000.00
407171134                       82.05            81.66               82.05               78,000.00
407171135                       89.44            89.03               89.44              180,000.00
407171137                          80               80                  80              277,500.00
407171138                       60.61            36.36               60.61              330,000.00
407171140                          90             89.8                  90               18,000.00
407171141                       89.99            89.77               89.99              140,000.00
407171142                          95            94.95                  95              260,000.00
407171143                          95            94.69                  95              140,000.00
407171144                          95            94.72                  95              300,000.00
407171146                          90            89.68                  90              100,000.00
407171147                       94.99            94.76               94.99              270,000.00
407171148                          90            89.74                  90               77,000.00
407171149                          90            89.74                  90               62,000.00
407171150                          95            94.69                  95              135,000.00
407171153                          90             89.7                  90               36,000.00
407171154                          90               90                  90              208,500.00
407171155                          90            89.79                  90               64,000.00
407362688                       79.98            79.98               79.98              206,000.00
407170751                       74.91            74.85               74.91              275,000.00
407170753                       63.99            63.99               63.99              318,000.00
407170778                       87.93            87.66               87.93              232,000.00
407170780                          90            89.05                  90              215,000.00
407170785                          80             79.3                  80              145,000.00
407170791                          90            89.66                  90              544,000.00
407170795                          80               80                 100              580,000.00
407170796                          90            89.69                  90              460,000.00
407170798                       77.78            76.93               77.78              180,000.00
407170799                          70            69.47                  70              400,000.00
407170803                          90            89.73                  90              340,000.00
407170809                          80               80                 100              521,500.00
407170812                       66.54            66.51               66.54              257,000.00
407170814                          90             89.7                  90              298,000.00
407170818                          95            94.67                  95              445,000.00
407170822                       87.86            87.55               87.86              518,000.00
407170829                          95            94.67                  95              284,000.00
407170831                          90            89.64                  90              480,000.00
407170843                       79.36            78.96               79.36              560,000.00
407170844                          95            94.93                  95              330,000.00
407170850                       79.55            79.15               79.55              660,000.00
407170853                          95            94.67                  95              203,000.00
407170855                        52.5            52.28                52.5            1,200,000.00
407170863                          75            74.67                  75              352,000.00
407170866                          90               90                  90              345,000.00
407170870                          90               90                  90              208,000.00
407170871                          90            89.85                  90              102,000.00
407170872                          90            89.85                  90              102,000.00
407170873                          90            89.67                  90              620,000.00
407170874                          90               90                  90              177,000.00
407170877                       65.62            65.62                 100              765,000.00
407170879                          90               90                  90              195,000.00
407170885                       79.98            79.98               99.98              365,000.00
407170886                        53.5            53.28                53.5              857,000.00
407170894                          90            89.99                  90              315,000.00
407170895                          90            89.74                  90              158,000.00
407170897                          95            94.97                  95              215,000.00
407170899                          90            89.73                  90              211,000.00
407170901                          80               80                  80              372,000.00
407170902                          90             89.7                  90              305,000.00
407170905                          90            89.49                  90              182,000.00
407170910                          90            89.65                  90              700,000.00
407170911                       89.99             89.8               89.99              190,000.00
407170913                       89.99            89.79               89.99              164,000.00
407170914                       69.96            69.91               69.96              240,000.00
407170916                          95            94.64                  95              240,000.00
407170920                          95               95                  95              510,000.00
407170930                       83.33            83.33               83.33              585,000.00
407170932                          90               90                  90              232,000.00
407170934                          95             94.7                  95              185,000.00
407170938                          90               90                  90              454,000.00
407170944                          90            89.68                  90              385,000.00
407170952                          90            89.69                  90               62,000.00
407170953                          95               95                  95              160,000.00
407170958                          60            59.94                  60            1,250,000.00
407170961                          95            94.63                  95              468,000.00
407170962                          90            89.94                  90              133,000.00
407170965                          90            89.23                  90              185,000.00
407170966                          90            89.82                  90              258,000.00
407170968                          90            89.74                  90              250,000.00
407170969                          90               90                  90              245,000.00
407170972                          95            94.65                  95              179,000.00
407170974                          90            89.75                  90              250,000.00
407170975                       87.37             87.1               87.37              196,000.00
407170977                          95               95                  95              311,000.00
407170979                          90            89.72                  90              478,000.00
407170980                          90            89.73                  90               65,000.00
407170982                          95            94.78                  95              295,000.00
407170984                       89.83             89.6               89.83              295,000.00
407170991                          90            89.71                  90              175,000.00
407170992                       93.47             93.1               93.47              197,500.00
407170994                          90            89.72                  90               39,000.00
407170995                       78.73            78.73               78.73              510,000.00
407170998                          90            88.85                  90               47,000.00
407171000                          90            89.64                  90              195,000.00
407171001                       89.99            89.99               89.99              165,000.00
407171005                          80            79.99                 100              401,000.00
407171007                       65.55            65.52               65.55              389,000.00
407171009                          95            94.72                  95              335,000.00
407171010                       92.86            92.86               92.86              538,500.00
407171011                          90            89.72                  90              123,000.00
407171013                          90            89.72                  90              177,000.00
407171020                          90            89.74                  90              151,000.00
407171023                          95            94.67                  95              194,000.00
407171026                       87.84            87.52               87.84              740,000.00
407171027                       63.95            63.64               63.95              430,000.00
500698329                       50.85            50.85               62.42              590,000.00
500726912                       32.86            32.86               32.86              700,000.00
500759122                          80               80                  90              236,000.00
500759938                          80               80                 100              485,000.00
500777613                          80               80                  80              148,000.00
500716584                          80            79.97                  95              222,000.00
500719685                          65               65                  65              950,000.00
500719707                          65               65                  65              950,000.00
500724058                       79.99             79.8               79.99              170,000.00
500732145                          80            79.93                  85              540,000.00
500736526                          80               80                  80              185,000.00
500744670                          80            79.94                 100              345,000.00
500757942                          90               90                  90               65,000.00
500699327                          80               80                  90              302,490.00
500699349                          75               75                  75              165,000.00
500704715                          75               75                  95              465,000.00
500708825                       63.16            63.01               63.16              475,000.00
500711005                          75               75                  90              225,000.00
500712295                          75               75                  95              595,000.00
500717211                       74.29            74.29               74.29              875,000.00
500717223                          80               80                 100              275,000.00
500744434                       55.53            55.53               55.53              208,000.00
500746315                          80               80               98.18            1,100,000.00
500750656                          80            79.89                  80              275,000.00
500760430                          80               80               94.99              246,763.00
500767660                          80               80                  80              214,000.00
500769017                          80               80                 100              238,000.00
402632233                          90            88.34                  90              174,000.00
407157745                       66.92            63.22               66.91              665,000.00
407157746                       51.33            40.06               51.33              900,000.00
407157747                          80            72.49                  80              585,000.00
407157748                          80            72.35                  80              490,000.00
407157750                       91.89            84.75               91.88              375,000.00
500744386                       64.91            64.91               64.91              156,000.00
500737666                       78.79            78.79               98.64              132,000.00
500750369                          80            79.86                 100              213,000.00
500726919                          80             79.9                  95              295,000.00
500737095                          75            74.79                  95              134,000.00
500737758                          80            79.88                  95              255,000.00
500749129                          80            79.96                  95              235,000.00
500762863                          80               80                 100              628,000.00
500763559                          75            74.95                  75              512,000.00
500736778                       78.28            78.28               78.28              214,500.00
500696992                          70               70                  70              595,000.00
500697654                          80               80                 100              268,000.00
500700892                          70            69.76                  70              200,000.00
500702529                       79.26            79.03               79.26              757,000.00
500707281                          70               70                  90              165,000.00
500718349                          80               80                 100              384,000.00
500724642                          80               80                  80              600,000.00
500724645                          80               80                  80              160,000.00
500724906                          80               80                  80              154,000.00
500724907                          80               80                  80              154,000.00
500737978                          80               80                 100            1,125,000.00
500745063                          80               80                 100              365,000.00
500755170                       45.48            45.48               45.48              530,000.00
500760063                          80               80                 100              442,000.00
500761143                          80               80                 100              290,000.00
500764936                          70               70                  90              210,000.00
500766606                       79.99            79.99               99.97              326,000.00
500766611                          80               80                 100              435,000.00
500769001                          80               80                 100              689,000.00
500769002                          80               80               99.99              446,500.00
500769008                          80               80                  80              270,000.00
500770305                       79.99            79.99               99.98              303,000.00
500770306                       61.86            61.86               61.86              780,000.00
500770307                          80               80                 100              915,000.00
500770311                       76.97            76.97               88.16              760,000.00
500771166                          80               80                 100              750,000.00
500772194                          80               80                 100              386,000.00
500772195                          80               80                 100              440,000.00
500773295                          80               80                 100              620,000.00
500773449                          80               80                 100              732,000.00
500774435                          80               80                 100              670,000.00
500712774                          80               80                  90              282,500.00
500731004                       51.82            51.74               51.82              550,000.00
500761007                          60               60                  60              435,000.00
500766402                       73.41            73.41               73.41              425,000.00
500768046                          80               80                 100              330,000.00
500774363                       44.31            44.31               44.31            1,275,000.00
500778530                       45.33            45.33               45.33              800,000.00
500729187                       68.25            68.17               68.25              160,000.00
500748321                          80             79.9                 100              320,000.00
500730382                        35.9             35.9                35.9              204,000.00
500775763                          80               80                  90              149,900.00
500776172                          80               80                  95              132,500.00
500676426                          80               80                  80              210,000.00
500707067                          80            79.83                  80              216,000.00
500710494                          80               80                  95              208,000.00
500713191                          80               80                  80              237,000.00
500720034                          80               80                  80              200,000.00
500723852                       79.44            79.32               92.89              142,000.00
500744929                          80               80                  90              430,000.00
500744954                          80            79.91                 100              162,000.00
500745394                          80            79.87                 100              108,500.00
500746747                       79.46            79.46               94.36              295,000.00
500754918                          80            79.94                 100              155,000.00
500709188                          80               80               89.99              640,000.00
500746334                          80            79.84                  90              200,000.00
500746337                          80            79.87                  90              200,000.00
500747242                       79.96            79.82               99.96              120,500.00
500752508                          80            79.91                 100              118,000.00
500753414                          76            75.87                  76               65,000.00
500757858                       74.99            74.99               94.98              284,100.00
500762514                          80            79.94                 100              500,000.00
500739081                       79.72            79.49               79.72              715,000.00
500739095                          80            79.77                  80              625,000.00
500739118                          78            77.77                  78              730,000.00
500747172                          80            79.66                  80              769,000.00
500747194                       79.07            78.78               79.07              769,000.00
500751573                       71.58            71.53               71.58              190,000.00
500753256                          80            79.78                 100              285,000.00
500757129                          75            74.94                  75              630,000.00
500758329                          80            79.86                  80              132,000.00
500758668                          80               80                  80            1,100,000.00
500775268                          80               80                  80              910,000.00
500722180                        69.6             69.6                69.6              360,000.00
500732780                        69.6             69.6                69.6              360,000.00
500769828                       58.82            58.77               58.82              425,000.00
500741502                          80               80                 100              130,000.00
500741514                          80            79.94                  95              245,000.00
407633928                       78.81            78.81               78.81              486,000.00
407633929                       51.14            51.14               51.14              350,000.00
500670214                          80               80                  80              567,000.00
500703218                          95            94.78                  95              125,000.00
500716481                          70            69.88                  70              120,000.00
500718368                          80            79.95                 100              229,008.00
500721095                          95               95                  95              360,000.00
500729274                          80            79.78                 100              297,000.00
500731062                          95            94.87                  95              144,000.00
500733220                          80            79.85                  80               53,400.00
500741218                       79.99            79.99               99.98              150,832.00
500743036                          80               80                 100              260,000.00
500743129                          80            79.89                  80               72,000.00
500745017                       79.99            79.84               89.99              223,900.00
500745777                          80               80                 100              350,000.00
500748692                          80               80                  80              286,000.00
500761370                          90            89.94                  90              265,000.00
500762820                          80               80                 100              238,000.00
405956915                          80               80                  95              975,000.00
500745261                          80               80                 100              365,000.00
500748544                          80               80               94.83              350,000.00
500752781                          80               80                 100              335,000.00
500763861                       79.96            79.96               99.96              807,000.00
500768545                       79.96            79.88               94.99              408,000.00
500655594                       79.77             79.6               89.77              115,000.00
500658085                       75.96             75.8               85.96              112,000.00
500669051                       79.98            79.79               89.94              104,000.00
500719169                          80               80                  90              425,000.00
500724323                       88.64            88.46               88.64              590,000.00
500726923                       79.99             79.8               79.99              142,500.00
500742904                          80            79.89                  95              143,000.00
500745874                       79.99            79.89                  90              231,000.00
500748764                          80               80                 100              400,000.00
407485521                       76.59            76.23               76.59              580,000.00
407485529                       71.32            71.32               84.53            2,650,000.00
407485532                          70               70                  75            2,050,000.00
407485569                          80               80                 100              750,000.00
407485575                          75               75                  90              850,000.00
407485590                          80               80                  95              600,000.00
407485603                          80               80                 100              725,000.00
407485607                       78.43            78.43                  90            1,280,000.00
407485631                          70            69.94                  80            1,750,000.00
407485686                          80               80                 100              653,000.00
407485723                          80               80                 100              620,000.00
407485745                       49.95            49.95               49.95            2,175,000.00
407485746                          80            79.94                  90              585,000.00
408191693                          80               80                 100              666,000.00
408191694                          80               80                 100              565,403.00
408191695                       51.81            51.81               51.81              840,000.00
408191696                          80               80                  80              590,000.00
408191697                          74               74                  74            1,200,000.00
408191698                          80               80                  80              915,000.00
408191699                       79.36            79.36               99.19              675,000.00
408191700                       79.99            79.99               94.99              611,000.00
408191701                       65.22            65.22               65.22            1,380,000.00
408191702                          80               80                  80              610,000.00
408191704                          75             74.9                  75              790,000.00
408191705                          80               80                  80              562,000.00
408191706                          80               80                 100              744,500.00
408191707                          80               80                 100              590,000.00
408191708                       54.17            54.17               70.83            1,200,000.00
408191709                       79.88            79.88               79.88              600,000.00
408191710                       79.99            79.99                 100              735,000.00
408191711                       89.92            89.92               89.92              490,000.00
408191712                          80               80                  80              950,000.00
408191713                          65               65                  65            1,450,000.00
408191714                          80               80                  80              780,000.00
408191715                          80               80               96.22              700,000.00
408191716                       67.23            67.23               67.23              775,000.00
408191717                          80               80                  80              565,000.00
408191718                          80               80                  90              695,000.00
408191719                          80               80               99.42              800,000.00
408191720                          75               75                  75            1,300,000.00
408191721                          75               75                  75              620,000.00
408191722                          80               80                 100              575,000.00
408191723                       59.09            59.09               59.09            1,100,000.00
408191724                          80               80                  80              551,000.00
408191725                          80               80               94.76              565,000.00
408191726                        79.5             79.5                79.5              608,000.00
408191728                          80               80                  80              715,000.00
408191729                          80               80                  80              790,000.00
408191730                       64.16             64.1               64.16            1,400,000.00
408191731                          80               80                  80              790,000.00
408191732                          80               80                  80              771,000.00
408191733                          80               80                 100              710,000.00
408191735                       56.88            56.88               56.88              800,000.00
408191736                       77.84            77.84                  90              835,000.00
408191737                          80               80                  90              524,000.00
408191738                          80               80                  90              727,000.00
408191739                       76.34            76.34                  90              852,000.00
408191741                          95               95                  95              467,000.00
408191742                          80               80                  80            1,130,000.00
408191743                          80               80                  90              950,000.00
408191744                          80               80                  80              607,840.00
408191745                          80               80                  95              605,000.00
408191746                       76.38            76.38               99.89              852,000.00
408191747                          80               80               85.61              590,000.00
408191748                          80               80                  90              795,000.00
408191750                       68.24            68.24               68.24            1,075,000.00
408191751                          80               80                  90              569,900.00
408191752                          80            79.93                  80            1,205,000.00
408191753                       74.97            74.97               74.97              865,000.00
408191754                          75            74.93                  75              648,000.00
408191756                       78.79            78.79                 100              880,000.00
408191757                       76.79            76.79               76.79              560,000.00
408191759                       73.29            73.29               73.29              700,000.00
408191760                          80               80                  80            1,400,000.00
408191761                          80               80                 100              800,000.00
408191762                          80            79.99                 100              549,000.00
408191763                          80               80                  90              695,000.00
408191764                          65               65                  90            1,000,000.00
408191765                          75               75                  75            2,033,000.00
408191766                          80               80                  80              740,000.00
408191767                          80               80                  90              695,000.00
408191768                        77.5             77.5                77.5              800,000.00
408191769                          80               80                  90              750,000.00
408191770                          80               80                  80              560,000.00
408191771                          80               80                  90            1,230,000.00
408191772                       69.89            69.89                  80            1,025,000.00
408191773                          75               75                  75              603,000.00
408191774                          80            79.92                  80              667,000.00
408191775                          80               80                  80              700,000.00
408191776                       66.67            66.67               83.33            1,500,000.00
408191777                          80               80                  80              695,000.00
408191778                       76.47            76.47               76.47              877,000.00
408191779                          75               75                 100            1,255,000.00
408191781                          80               80                 100              675,000.00
408191783                          80               80                  80              540,000.00
408191784                       70.73            70.73               70.73            1,025,000.00
408191785                       72.92            72.86               72.92              805,000.00
408191786                       76.57             76.5               76.57              635,000.00
408191787                          80               80                  90              684,000.00
408191788                        62.5             62.5                62.5            1,200,000.00
408191789                          80            79.93                  80              718,000.00
408191790                          80               80                  95            1,150,000.00
408191791                          70               70                  80            1,500,000.00
408191792                          80               80                  90              750,000.00
408191793                          80               80                 100              535,000.00
408191794                       60.47            60.47                  85            1,075,000.00
408191796                          70               70                  95            2,000,000.00
408191797                          80               80                  90              600,000.00
408191798                          80            79.94                  80              700,000.00
408191799                          80               80                 100              705,000.00
408191800                          90               90                  90              480,000.00
408191802                       47.64            47.64               47.64            1,910,000.00
408191803                       74.92            74.92               89.54            1,300,000.00
408191804                       69.75            69.75               69.75            1,061,000.00
408191805                       78.12            78.12               78.12              730,000.00
408191806                          80               80                 100              554,000.00
408191807                          75               75                  75              925,000.00
408191808                          80               80               89.99            1,300,000.00
408191809                          80               80                 100              740,195.00
408191811                          70               70                  70              885,000.00
408191812                          75               75                  95            1,285,000.00
408191813                          80               80                 100              725,000.00
408191814                          80               80                  80              650,500.00
408191815                       73.64            73.57               73.64            1,100,000.00
408191816                          80               80                  80              575,000.00
408191817                          80               80                 100              825,000.00
408191818                       65.37            65.37               65.37              670,000.00
408191819                          80               80                 100              940,000.00
408191820                          80               80               99.47              565,000.00
408191821                          80               80                  80            1,230,000.00
408191822                       55.56            55.56               55.56            1,800,000.00
408191823                          80            79.94                 100              540,000.00
408191824                       63.51            63.51               63.51              785,000.00
408191825                          80               80                 100              595,000.00
408191826                       65.78            65.76               65.78            1,125,000.00
408191827                          80               80                  80              580,000.00
408191828                          80               80                  80              675,000.00
408191829                       45.56            45.56               45.56            1,800,000.00
408191830                          80               80                 100              687,000.00
408191831                          80               80                  80            1,100,000.00
408191832                          80               80                 100              752,000.00
408191833                       58.82            58.82               58.82              765,000.00
408191834                          80               80                  95              735,000.00
408191835                          80            79.98                  90              545,000.00
408191836                       79.21            79.21               79.21              700,000.00
408191837                          80               80                  95              850,000.00
408191838                       40.33             40.3               58.33            1,500,000.00
408191839                          75               75                  75              940,000.00
408191840                          80            79.93                  80              585,000.00
408191841                          75               75                  75            1,225,000.00
408191842                          80               80                  90              800,000.00
408191843                       71.43            71.43               71.43            1,400,000.00
408191844                       65.33            65.33               65.34              750,000.00
408191845                          80               80                 100              630,000.00
408191846                          80               80                 100              700,000.00
408191847                          80               80                 100              890,000.00
408191848                       67.69            67.69                  95              650,000.00
408191849                          80               80                  80              775,000.00
408191850                          70               70               77.42            3,875,000.00
408191851                          80               80                  80              545,000.00
408191852                          80               80                  80            2,950,000.00
408191853                          80               80                 100              630,000.00
408191854                       74.62            74.62               74.62            1,340,000.00
408191855                       73.35            73.35                  90            2,045,000.00
408191856                       74.07            74.07               74.07            1,350,000.00
408191857                          80               80                  90              665,000.00
408191858                          80               80                  90            1,025,000.00
408191859                          80               80                  95              625,000.00
408191860                          80               80                  80            1,375,000.00
408191861                       56.96            56.96               56.96              790,000.00
408191862                       71.59            71.53               71.59              820,000.00
408191863                          80            79.93               99.99              620,500.00
408191864                          80               80                 100              670,000.00
408191865                          80            79.98                  90            1,600,000.00
408191866                          75               75               94.99              619,000.00
408191867                          80               80                  95              649,000.00
408191868                          80               80                 100              845,000.00
408191869                        75.4             75.4                75.4              630,000.00
408191870                          80               80                 100              540,000.00
408191872                          80               80                 100              555,000.00
408191873                          80               80                  90              697,000.00
408191874                          80               80                  80              620,000.00
408191875                          80               80                  90            1,886,000.00
408191876                          75               75                  75            1,075,000.00
408191877                       79.99            79.99               79.99              730,000.00
408191878                          80               80                  95              598,000.00
408191879                          75               75                  75              799,000.00
408191880                          75               75                  90            1,000,000.00
408191881                          80               80                  90              660,000.00
408191882                       74.17            74.11               74.17              755,000.00
408191883                          80               80                 100              589,500.00
408191884                          80               80               87.22              665,000.00
408191885                          80               80                  90              760,000.00
408191886                          80               80                  90            1,400,000.00
408191887                          80               80                 100              527,000.00
408191888                          80               80                 100              800,000.00
408191889                          70               70                  90              675,000.00
408191890                       79.41            79.41               79.41              850,000.00
408191891                          70               70                  70              830,000.00
408191892                          80               80                  90              600,000.00
408191895                          75               75                 100            1,150,000.00
408191896                          80               80                  80              566,900.00
408191897                          80            79.96                  80              720,000.00
408191898                          80               80                  80              585,000.00
408191900                          80               80                 100              540,000.00
408191901                       70.27            70.27                  90              925,000.00
408191902                          80               80                 100              700,000.00
408191904                          80               80                 100              600,000.00
408191905                          80               80                 100              575,000.00
408191906                          80               80                  80              926,000.00
408191907                          80               80                 100              640,000.00
408191908                          80               80                 100              770,000.00
408191909                          80               80                  80              549,000.00
408191910                          80            79.93                  80              785,000.00
408191911                       79.38            79.38                  90              800,000.00
408191912                          80               80                  90              600,000.00
408191913                          80               80                  80              880,000.00
408191914                       55.35            55.35               55.35              790,000.00
408191915                          90               90                  90              190,000.00
408191916                       67.77            67.77               67.77            1,328,000.00
408191917                          75               75                  90            1,150,000.00
408191918                          80               80                  80              650,000.00
408191919                       67.23            67.23               83.23            1,250,000.00
408191920                          80               80                  95              590,000.00
408191921                          80               80               88.33              720,000.00
408191922                        52.1             52.1                52.1              840,000.00
408191923                          80               80                 100              610,000.00
408191925                       58.27            58.27                62.2            1,270,000.00
408191926                       54.05            54.05                  95            1,850,000.00
408191927                          80               80                 100              555,000.00
408191928                          80               80                 100              745,000.00
408191929                       64.06            64.06               64.06              875,000.00
408191930                       76.92            76.92                  95            1,300,000.00
408191931                       79.99            79.99                 100            1,192,623.00
408191932                       73.75            73.75               73.75            1,000,050.00
408191933                       77.38            77.38                  90              840,000.00
408191934                          80               80                 100              800,000.00
408191935                          75               75               89.99            1,000,000.00
408191936                          80               80                 100              629,000.00
408191938                       82.41            82.41               82.41              540,000.00
408191939                          80               80                 100              670,000.00
408191940                          80               80                 100              530,000.00
408191941                       79.99            79.99               89.99              560,000.00
408191942                       74.96            74.96               74.96              707,000.00
408191943                        73.7             73.7                73.7            1,350,000.00
408191944                          80               80                  90            1,900,000.00
408191945                          80               80                  80            1,150,000.00
408191946                       77.74            77.74               77.74              685,000.00
408191947                          80            79.93                 100              755,000.00
408191948                        73.2            73.03                73.2              750,000.00
408191949                          80               80                  90              585,000.00
408191950                          80               80                  90              915,000.00
408191951                          80               80                  90              610,000.00
408191952                          80               80                 100              730,000.00
408191954                          80               80                  80              687,000.00
408191955                          80               80                 100              800,000.00
408191956                       68.88            68.88               74.37              980,000.00
408191957                          75               75               80.46            1,283,000.00
408191959                          80               80                  95              670,000.00
408191960                          80               80                 100              575,000.00
408191961                          80               80               90.83              600,000.00
408191962                       75.01            75.01               90.01            1,206,000.00
408191963                          80               80                 100              680,000.00
408191964                          70               70                  75            1,200,000.00
408191965                       79.75            79.75                  90              815,000.00
408191966                          80               80                 100              749,000.00
408191967                          80               80                  80              690,000.00
408191968                          80               80                 100              800,000.00
408191969                          70               70                 100            1,400,000.00
408191970                          80               80                 100              647,000.00
408191971                          70               70                  90              725,000.00
408191972                          80               80                  95            1,300,000.00
408191973                          80               80                 100              910,000.00
408191974                          80               80                  80              690,000.00
408191975                          80               80                  80              780,000.00
408191976                          80               80               86.29              525,000.00
408191977                       46.88            46.88               46.88              960,000.00
408191978                       75.53            75.53               75.53              662,000.00
408191979                          80               80                  90              720,000.00
408191980                          80               80                 100              762,000.00
408191981                          80               80                  80              630,000.00
408191982                       58.48            58.48               58.48              855,000.00
408191983                       79.99            79.99                 100              800,000.00
408191984                          80               80                 100              632,000.00
408191985                       79.99            79.99               99.99              630,000.00
408191986                          80               80                  80            1,225,000.00
408191987                          65               65                  95            1,400,000.00
408191988                          80               80               89.45              825,000.00
408191989                          80               80                  80              700,000.00
408191990                          75               75                  75              874,000.00
408191991                          80               80                 100              625,000.00
408191992                          80               80                  90              690,000.00
408191993                          80               80                 100              735,000.00
408191994                          80               80                 100              630,000.00
408191995                          80               80                 100              594,000.00
408191996                          80               80                 100              695,000.00
408191997                          80               80                  90              577,000.00
408191998                       74.42            74.42               74.42              645,000.00
408191999                          80               80                  80              662,000.00
408192000                       68.97            68.97                 100            1,450,000.00
408192001                          80               80                 100              725,000.00
408192002                          80               80                  95              582,000.00
408381264                          80            78.96                  80              153,000.00
408381265                       67.53            67.46               67.53              930,000.00
408381266                       79.99            79.99               79.99              720,000.00
408381267                          80               80                  80              906,000.00
408381268                          80               80                  90              670,299.00
408381269                          80               80                  80              635,000.00
408381270                          95               95                  95              305,000.00
408381272                          80               80                  90              540,000.00
408381273                       79.94            79.77               94.93              686,000.00
408381274                       37.68            37.68               37.68            3,450,000.00
408381275                          80            79.98                  80              825,000.00
408381276                       54.55            54.55               54.55            1,100,000.00
408381277                       79.21            79.21               85.81              757,500.00
408381278                          80               80                  80              735,000.00
408381279                          80            79.84                  80            1,450,000.00
408381281                          80               80                  80              535,000.00
408381282                          80               80                  80              831,000.00
408381284                          80               80                  80            1,260,000.00
408381285                          80               80                  80              685,000.00
408381286                       64.37            64.37               82.15            1,406,000.00
408381287                          80               80                  80              610,000.00
408381288                          80            79.85                  80              603,000.00
408381289                          55             54.9                  55            1,400,000.00
408381290                          80               80                 100              910,000.00
408381291                          70            69.99                  70            1,000,000.00
408381292                          80               80                  80              533,000.00
408381293                       68.32            67.58               68.32              685,000.00
408381294                          80               80                  90              810,000.00
408381295                          80            79.86                  80              890,000.00
408381296                          50            49.91                  50              850,000.00
408381297                       79.43            79.43               79.43              796,000.00
408381298                       75.49            75.48               75.49            1,225,000.00
408381299                          75               75                  75              645,000.00
408381300                          80            64.55                  80              655,000.00
408381301                          80            79.98                  80              570,000.00
408381302                       37.74            37.74               37.74            2,300,000.00
408381303                          70               70                  70              615,000.00
408381304                       63.64            63.64               63.64              750,000.00
408381305                          70            69.97                  70              775,000.00
408381306                       68.79            68.78               68.79              865,000.00
408381307                       75.77            75.77               75.77              875,000.00
408381308                          80            79.84                  90              612,500.00
408381309                       68.15            68.13               68.15              763,000.00
408381310                       79.99            79.99               79.99              755,000.00
408381311                          80               80               94.99              550,000.00
408381312                          80               80                  80              773,109.00
408381313                          80               80               89.99              730,000.00
408381314                       76.92            76.92               76.92              780,000.00
408381315                       65.27            65.24               65.27              950,000.00
408381317                          80               80                  80              753,000.00
408381318                       64.58            64.58               64.58              720,000.00
408381319                       72.01            72.01               72.01            1,340,000.00
408381320                       69.24            69.18               69.24              751,000.00
408381321                       47.79            47.79               47.79            1,000,000.00
408381323                       46.94            46.94               46.94            1,048,000.00
408381324                       75.66            75.66               75.66              645,000.00
408381325                          80             45.6                  80              899,000.00
408381327                       63.63            63.61               63.63              800,000.00
408381328                       67.79            67.79               67.79            1,599,000.00
408381329                       79.18            79.18               79.18              850,000.00
408381330                          80               80                  80              574,950.00
408381331                          55            54.95               71.43            1,400,000.00
408381332                       32.25            32.25               32.25            3,100,000.00
408381333                          80               80                  80              715,000.00
408381334                          70               70                  70              850,000.00
408381335                       75.63            75.63               75.63              595,000.00
408381336                          80               80               99.99              689,000.00
408381337                       79.77            79.77               79.77              880,000.00
408381338                       77.78            77.78               77.78              630,000.00
408381339                        67.3            67.29                67.3              630,000.00
408381340                       79.68            79.68               79.68              615,000.00
408381341                          80               80                  85              835,000.00
408381342                          80            79.98                  80              580,000.00
408381343                       78.93            78.93               78.93              753,000.00
408381344                          70               70                  70              925,000.00
408381346                       77.01            77.01               77.01              559,000.00
408381347                       74.14            74.14                  90            1,350,000.00
408381348                          80            79.99                  80              524,000.00
408381349                          80               80               89.99            1,010,000.00
408381350                       69.69            69.66               69.69              640,000.00
408381351                          75               75                  90            1,300,000.00
408381352                        46.5            46.47                56.5            2,000,000.00
408381353                       75.77            75.64               75.77              615,000.00
408381354                          80               80                  85              675,000.00
408381355                          80               80                  80              649,000.00
408381356                       63.89            63.89               63.89              900,000.00
408381357                       70.18            70.18               70.18            1,425,000.00
408381358                       79.99            79.99               79.99              575,000.00
408381359                          80               80                  80              910,000.00
408381360                          80               80               89.89            1,115,000.00
408381361                          75               75                  75            1,185,000.00
408381362                          80               80               89.99              780,000.00
408381363                       45.91            45.91               45.91            1,150,000.00
408381364                       76.47            76.47               76.47              850,000.00
408381365                          75            74.81                  75              930,000.00
408381366                          80               80                  90              585,000.00
408381367                       69.11            69.11               69.11            1,400,000.00
408381368                       73.23            73.23               73.23              620,000.00
408381369                       67.86            67.86               67.86              700,000.00
408381371                       79.91            79.91               79.91              632,000.00
408381372                          80               80                  90              735,000.00
408381374                          80            79.85                  80              655,000.00
408381375                          80               80                  80              675,000.00
408381376                          80               80                  90              740,000.00
408381377                          80               80                  80              815,000.00
408381378                          80               80               89.84              720,000.00
408381379                       65.73            65.67               65.73              817,000.00
408381380                          80               80                  80              650,000.00
408381381                          80               80                  80              665,000.00
408381382                       62.09            62.09               62.09              910,000.00
408381384                       70.82            70.82               70.82              595,000.00
408381385                          80               80                  80              553,000.00
408381386                          80               80                  80            1,000,000.00
408381387                          80               80                  90              850,000.00
408381388                        69.7             69.7                69.7              660,000.00
408381389                          80               80               89.93              668,000.00
408381390                          80               80                  90              670,000.00
408381391                          79               79                  79              658,000.00
408381392                       78.74            50.62               78.74              890,000.00
408381393                          80               80                  90              595,000.00
408381394                       73.86            73.63                  90              885,000.00
408381395                          80               80                  90              861,113.00
408381396                          80            79.92                  80            1,300,000.00
408381397                       74.41            74.41                  90              590,000.00
408381398                          80               80                  90              606,612.00
408381399                          80               80               82.22              685,000.00
408381400                          80            79.92                  80              755,000.00
408381401                          80               80                  90              600,000.00
408381402                          80               80                  95              775,000.00
408381403                       44.12            44.12               44.12            1,780,000.00
408381404                          80               80                  90              978,000.00
408381405                       64.86            64.86               64.86              740,000.00
408381406                          80               80                  80            1,160,000.00
408381407                          80            79.92                  90              702,000.00
408381408                       79.99            79.99               89.99              943,000.00
408381409                          80               80                  80              865,000.00
408381410                          80               80                  80              975,000.00
408381411                       74.64            74.64               74.64              872,000.00
408381412                          80               80                  80            1,239,000.00
408381413                          80               80                  95              585,000.00
408381414                          80               80                  80            1,056,000.00
408381416                          70            69.94                  70              850,000.00
408381417                          80               80                  80              775,000.00
408381418                          80               80               88.54              690,000.00
408381419                       79.99            79.99               94.99              950,000.00
408381420                       72.54            72.54               72.54              965,000.00
408381421                          80            79.82                  80              560,000.00
408381422                       74.99            74.99               89.98            1,290,000.00
408381423                       78.24            78.24               78.24              910,000.00
408381424                       79.09            79.09               79.09            1,100,000.00
408381425                       55.65            55.65               55.65            1,150,000.00
408381426                          80               80                  80              640,000.00
408381427                          80               80               87.53              850,000.00
408381428                        71.3             71.3                71.3              592,000.00
408381429                       58.31            58.31               78.31            1,715,000.00
408381430                       78.25            78.25               78.25              703,000.00
408381431                       73.58            73.58               89.99            1,359,000.00
408381432                          80               80                  80              650,000.00
408381434                          80            79.97                  90              602,000.00
408381435                       79.91            79.91               79.91              676,000.00
408381436                        87.5             87.5                87.5              625,000.00
408381437                       79.98            79.98               79.98              575,000.00
408381438                       79.33            79.26               89.24              610,000.00
408381439                          80               80                  80              580,000.00
408381440                          80               80                  97              600,000.00
408381441                          80               80               89.98              631,015.00
408381442                          75               75                  75              610,000.00
408381443                          65               65                  65            1,000,000.00
408381444                       68.33            68.33               68.33              750,000.00
408381445                          75               75                  75              760,000.00
408381446                       78.95            78.95               78.95              950,000.00
408381447                          75               75                  75            1,372,000.00
408381448                       59.43            59.43               68.51            1,600,000.00
408381449                          80            79.87                  80              625,000.00
408381450                          80               80                 100              618,000.00
408381451                        44.2            44.11                44.2            1,018,000.00
408381452                          80               80                  90              653,746.00
408381453                       42.56            42.56               42.56            1,088,000.00
408381454                       75.81            75.81               75.81              620,000.00
408381455                       65.73            65.73               66.43              715,000.00
408381456                          80            79.92                  80              592,500.00
408381457                          80               80                88.4              655,000.00
408381458                       78.79             78.7                  95              825,000.00
408381459                          80               80                  90              700,000.00
408381460                       62.12            62.12               62.12            1,325,000.00
408381461                          80               80               82.38              630,000.00
408381462                          80               80                  80              670,000.00
408381463                       79.78            79.68               79.78              560,000.00
408381464                          80               80                  80              550,000.00
408381465                       79.92            79.84               89.87            1,035,000.00
408381466                       60.54            60.54               60.54              735,000.00
408381467                          79               79               89.62              593,500.00
408381468                          80            79.92               85.16              640,000.00
408381469                          80               80                  80              708,000.00
408381470                          80               80                 100              540,000.00
408381471                       24.44             24.4               24.44            4,500,000.00
408381472                       57.19            57.19               57.19            1,300,000.00
408381473                          80               80                  80              580,000.00
408381474                          80               80                  90              945,000.00
408381475                          80               80                  80              683,000.00
408381476                       79.44            79.44               88.79              535,000.00
408381477                          80               80                  80              950,000.00
408381478                          80               80                  90            1,020,000.00
408381479                       79.67            79.67               79.67              752,500.00
408381480                          80               80                 100              525,000.00
408381481                          75               75                  75              875,000.00
408381482                          80               80                  80            1,000,000.00
408381483                          80               80                  90              765,000.00
408381484                       74.84            74.83               74.84              800,000.00
408381485                       78.28            78.28               78.28              699,000.00
408381486                          80               80                  95              685,000.00
408381487                          80            79.92                  80              625,000.00
408381488                          90               90                  90              500,000.00
408381489                        76.4            76.33                76.4              985,000.00
408381490                          80               80                  90              929,000.00
408381491                          80               80                  90              618,000.00
408381492                          80            79.97               89.92              670,000.00
408381493                          80            79.91                  80              650,000.00
408381494                       77.27            77.27               77.27              879,900.00
408381495                        67.8            67.72                67.8              890,000.00
408381496                        57.5             57.5                57.5              800,000.00
408381497                          80            79.91                  85              815,000.00
408381498                       79.33            79.33               80.34              600,000.00
408381499                       78.05            78.05                  90              615,000.00
408381500                          80               80                  90              835,000.00
408381501                       59.46            59.46               59.46            1,096,500.00
408381502                       68.03            68.03               76.53            1,470,000.00
408381503                       79.58            79.57               89.44              710,000.00
408381504                       22.67            22.67               22.67            3,750,000.00
408381505                          80               80                  80              880,000.00
408381506                       76.76            76.76               76.76              925,000.00
408381507                          80               80                  90              575,000.00
408381508                       74.46            74.46                  90            1,343,000.00
408381509                       77.98            77.98               77.98              545,000.00
408381510                       79.01            79.01               79.01              822,000.00
408381512                       67.47             67.4               67.47            1,045,000.00
408381513                        77.5             77.5                77.5              600,000.00
408381514                          80               80                  80              570,000.00
408381515                          80               80                  80              740,000.00
408381516                       57.31            57.31               57.31              780,000.00
408381517                          80               80                  90              875,000.00
408381518                        64.1             64.1                64.1              975,000.00
408381519                       68.57            68.41               68.57              875,000.00
408381520                       32.26            32.26               32.26            1,860,000.00
408381521                       53.33            53.33               53.33            1,350,000.00
408381522                       87.08            87.08               87.08              480,000.00
408381523                          80            79.92                  80              672,525.00
408381524                       74.61            74.61               74.61            1,280,000.00
408381525                       47.55             47.5               47.55            2,650,000.00
408381526                          80               80                  90              670,000.00
408381527                          80               80                  90              650,000.00
408381528                          80               80                 100              729,000.00
408381529                          80               80                  80              672,000.00
408381530                          80               80                  80              631,000.00
408381531                       79.88            79.88               79.88              860,000.00
408381532                          95               95                  95              445,000.00
408381533                          80            79.92                  80              798,000.00
408381534                       32.11            32.08               32.11            1,640,000.00
408381535                       77.32            77.32               77.32              970,000.00
408381536                          80               80                  90              720,000.00
408381537                       38.31            38.31               38.31            1,305,000.00
408381538                       63.61            63.55               63.61            3,050,000.00
408381539                          75               75                  75            1,300,000.00
408381540                          80               80                  80              760,000.00
408381541                       67.67            67.67               67.67            1,200,000.00
408381542                          80               80                  80              720,000.00
408381543                          80               80                  80            1,380,000.00
408381544                       64.77            64.77               64.77              910,000.00
408381545                          80               80                  80            1,080,000.00
408381546                       72.01            72.01               72.01            1,465,000.00
408381547                       79.92            79.92               79.92            1,242,519.00
408381548                          80            79.93                  80              570,000.00
408381549                        26.7            26.68                26.7            3,000,000.00
408381550                          80               80                  80              582,000.00
408381551                          80               80                  80              600,000.00
408381552                       73.33            73.33               73.33              870,000.00
408381553                          80            79.97                  80              625,000.00
408381554                          80            79.99                  90              526,000.00
408381555                       69.68            69.68               69.68              775,000.00
408381556                          80               80                  80              752,000.00
408381557                       57.14            57.08               57.14            1,050,000.00
408381558                          80               80                  90              570,000.00
408381559                          80               80                  95              575,000.00
408381560                       57.47            57.47               57.47              870,000.00
408381561                       44.44             44.4               44.44            2,265,000.00
408381562                          80               80                  90              915,000.00
408381563                       65.22            65.22               65.22            1,150,000.00
408381564                          80               80                 100              950,000.00
408381565                          80               80                  90              943,750.00
408381566                          80               80                 100            1,200,000.00
408381567                       76.36            76.36               86.93              681,000.00
408381568                        57.6            44.84                57.6              750,000.00
408381569                          90               90                  90              475,000.00
408381570                          80               80                 100              707,000.00
408381571                          80               80                  80              535,000.00
408381572                          80               80                  95              605,000.00
408381573                        57.6             57.6               74.74              875,000.00
408381574                          80               80                  80              595,000.00
408381577                          80               80                  80              670,000.00
408381578                          80               80                  90              565,000.00
408381579                       67.42            54.82               67.42              620,000.00
408381580                          75               75                  75              690,000.00
408381581                          70               70                  70              675,000.00
408381582                          80               80                  95              649,000.00
408381583                          80               80               82.64              605,000.00
408381584                          70               70                  70              875,000.00
408381585                          80               80                  90              796,000.00
408381586                       76.74            76.66               76.74              645,000.00
408381587                          80               80                  80              645,000.00
408381588                          80               80               92.99              770,000.00
408381589                       63.83            63.83               63.83              705,000.00
408381590                          80               80                  90              660,000.00
408381591                       63.64            63.64                  70            1,400,000.00
408381592                          80            79.92                  90              630,000.00
408381593                          80               80                  80            1,175,000.00
408381595                       79.47            79.47               79.47              565,000.00
408381596                          80               80               88.52              622,000.00
408381597                          80               80                  90              654,000.00
408381598                       72.33            72.27               72.33              600,000.00
408381599                       75.36            75.36               75.36              828,000.00
408381600                          70               70                  70              710,000.00
408381602                          80               80                  80              645,000.00
408381603                       78.31            78.31               78.31              850,000.00
408381604                       79.34            79.34               89.26              605,000.00
408381605                          80               80               89.99              934,000.00
408381606                       79.97            79.97               79.97              650,000.00
408381607                          80               80                  80              757,000.00
408381608                       77.49            77.49               89.99              597,500.00
408381609                       75.55            75.55               81.79            1,321,000.00
408381610                          80               80                  90              785,000.00
408381611                       69.93            69.93               69.93              755,000.00
408381612                          80               80                  80              865,000.00
408381613                       72.09            72.09               72.09              740,000.00
408381614                          80            79.93                  80              541,000.00
408381615                       55.51            55.51               55.51              807,000.00
408381616                          80               80                  80              580,000.00
408381617                          80               80                  90              650,000.00
408381618                          80               80                  90              620,000.00
408381619                       42.55            42.55               42.55            1,175,000.00
408381620                          80               80               91.92              755,000.00
408381621                          80               80                  90              570,000.00
408381622                          80               80                  80              635,000.00
408381623                          80               80                  80              850,000.00
408381624                          80               80                  80              710,000.00
408381625                          80            79.98                  95              596,000.00
408381626                          80               80                  80              647,345.00
408381628                          70               70                  70              695,000.00
408381629                          80               80                  80              650,000.00
408381630                       73.08            73.08                  90              910,000.00
408381631                          80               80                  90              540,000.00
408381632                          80               80                  95              664,000.00
408381633                        72.8             72.8                72.8              614,000.00
408381634                       68.25            68.19               68.25              633,000.00
408381635                          80               80                  90              789,000.00
408381636                          80               80                  80              558,000.00
408381637                        78.4             78.4               88.04              815,000.00
408381638                       63.18            63.18               63.18              823,000.00
408381639                          80               80                  80              565,000.00
408381640                          80               80                  80              680,000.00
408381641                        61.5             61.5                  90            2,700,000.00
408381642                       47.37            47.37               47.37              955,000.00
408381643                       47.69            47.69               63.08            1,300,000.00
408381644                          80               80                  88              525,000.00
408381645                       72.54            72.54               72.54            1,378,500.00
408381646                          80               80                  90              929,000.00
408381647                          80            79.92                  90              905,000.00
408381648                       69.23            69.23               69.23              910,000.00
408381649                          80            79.93                  95              650,000.00
408381651                          80               80                  90              620,000.00
408381652                       79.98            79.98               79.98              605,000.00
408381654                          80               80                  90              960,000.00
408381655                          80            79.99                  90              610,000.00
408381656                          80               80                  80              650,000.00
408381657                       68.15            68.15               68.15              700,000.00
408381658                       72.46            72.46                  90            1,380,000.00
408381659                       79.55            79.43               79.55              533,000.00
408381660                       76.31            76.31                  80            1,025,000.00
408381661                          80            79.92                  90              660,000.00
408381662                       78.93            78.93               79.69            1,025,000.00
408381663                          80               80                 100              670,000.00
408381664                          80            79.92                  80              574,000.00
408381665                          80               80                 100              528,000.00
408381666                          80               80               84.72              635,000.00
408381667                       57.94            57.94               57.94              756,000.00
408381668                          80               80                  90              625,000.00
408381669                          80            79.93                 100              580,000.00
408381670                          80               80                  80              900,000.00
408381671                          80               80                  95              585,000.00
408381672                          80               80                  80              705,000.00
408381673                       58.82            58.82               58.82              765,000.00
408381674                          80               80                  80              940,000.00
408381675                        37.2             37.2                37.2            3,500,000.00
408381676                          80               80                  90            1,115,000.00
408381677                          56               56                  56            1,000,000.00
408381678                          80            79.92                  90              888,000.00
408381679                        54.1             54.1                54.1            1,000,000.00
408381680                          80               80                  80              530,000.00
408381681                          50               50                  50            1,200,000.00
408381682                          80               80               94.99              570,000.00
408381683                       70.61            70.61                  80            1,065,000.00
408381684                       71.61            71.61               71.61              768,000.00
408381685                          80               80                  80            1,000,000.00
408381686                       65.22            65.22               65.22              690,000.00
408381687                        7.79             7.79                7.79            7,250,000.00
408381688                       63.29            63.29                  90            1,580,000.00
408381689                          80               80                  90            1,080,000.00
408381690                       79.75            79.75               79.75              815,000.00
408381691                       46.77            46.75               46.77            1,300,000.00
408381692                          80               80                87.4              676,000.00
408381693                          80               80                  90              680,000.00
408381694                       66.96            66.96               89.29            2,240,000.00
408381695                          80               80                  95              545,000.00
408381696                          80               80               87.79              526,000.00
408381697                       63.38            63.38               63.38              710,000.00
408381699                          80               80                  95              660,000.00
408381700                          80               80                  90              665,000.00
408381701                          70            69.93                  70              750,000.00
408381702                       79.55            79.55               82.67              704,000.00
408381703                          80               80                  90              560,000.00
408381704                          80            79.93                  95              595,000.00
408381705                       73.29            73.29               73.29              705,000.00
408381706                       58.33            58.33               58.33            1,080,000.00
408381707                       78.56            78.55               84.86              555,000.00
408381708                          80               80                  80              635,750.00
408381709                          75            74.96                  75            1,200,000.00
408381710                       73.91            73.87               73.91              617,000.00
408381711                       66.31            66.31                74.6            1,530,000.00
408381712                          80               80                  80              550,000.00
408381713                          80               80               84.51              710,000.00
408381714                          80               80                  95              735,000.00
408381716                          80               80                  80              925,000.00
408381717                          80               80                  80              787,000.00
408381718                          80               80                  90              525,000.00
408381719                       79.99            79.99               99.99              635,000.00
408381720                        69.7             69.7                69.7              660,000.00
408381721                          80               80                  80              660,000.00
408381722                       56.85            56.85               56.85            1,225,000.00
408381723                          80               80                 100            1,000,000.00
408381724                          80               80                 100              530,000.00
408381725                          75               75                  75            1,325,000.00
408381726                       69.93            69.93               69.93              715,000.00
408381727                          75               75               85.85              599,000.00
408381728                       74.23            74.23               75.02            1,040,000.00
408381729                       60.15            60.15               60.15              779,700.00
408381730                          80            79.91                  80              900,000.00
408381731                          80               80                  80            1,120,000.00
408381732                          80               80                  90            1,200,000.00
408381733                       65.22            65.16                66.3              920,000.00
408381734                          80               80                  80              760,000.00
408381736                          80               80                  80              565,000.00
408381737                          80               80                  90              670,000.00
408381738                       70.83            70.83               70.83            1,200,000.00
408381739                          80            79.92                  90            1,005,000.00
408381740                          80               80                  90            1,625,000.00
408381741                       79.91            79.91               79.91              851,000.00
408381742                          80               80                  80              645,000.00
408381743                          80               80                  90              583,000.00
408381744                          80               80                  90              650,000.00
408381745                          80               80                  90            1,060,000.00
408381746                          80               80                  90              805,000.00
408381747                       51.02            51.02               51.02              980,000.00
408381748                          80               80                 100              525,000.00
408381749                       79.23            79.23               79.23              650,000.00
408381750                          80               80                  80              577,000.00
408381751                          80               80               84.63              626,000.00
408381752                          80               80               86.72              610,000.00
408381753                          80               80                  90            1,230,000.00
408381754                          80               80                  80              995,000.00
408381755                          80            79.96                  90              670,000.00
408381756                          80               80                  90              540,000.00
408381757                       77.04            77.04                  90              675,000.00
408381758                       79.66            79.66               89.97              680,000.00
408381759                          70               70                  70              640,000.00
408381760                       78.44            78.44               78.44              960,000.00
408381761                       79.99            79.99               89.99              875,000.00
408381762                       75.83            75.83               75.83              600,000.00
408381763                          80               80                  90              920,000.00
408381764                          80               80                  90              730,000.00
408381765                       79.97            79.97               79.97              714,000.00
408381766                          67               67                  67              700,000.00
408381767                       79.28            79.28               88.34              555,000.00
408381768                        76.6             76.6               79.68            1,300,000.00
408381769                          80            79.92                  80              620,000.00
408381770                          80               80                  90              665,000.00
408381771                       66.03            66.03               66.03              939,000.00
408381772                       69.44            69.43               69.44              620,000.00
408381773                          80               80                  90              665,000.00
408381774                          80               80                  80            1,250,000.00
408381775                          80               80                  80              625,000.00
408381777                       63.31            63.31               79.14              740,000.00
408381778                       63.27            63.27               63.27            1,130,000.00
408381780                          80            79.92               83.22              578,000.00
408381781                          45               45                  45            1,400,000.00
408381782                       48.28            48.26               48.28            1,450,000.00
408381783                          60               60                  60            2,851,000.00
408381784                        5.38             5.38                6.15           13,000,000.00
408381785                          80               80                  90              610,000.00
408381786                       84.87            84.78               84.87              760,000.00
408381787                       69.35            69.35               69.35              620,000.00
408381788                       72.32            72.32               72.32              725,000.00
408381789                       79.99            79.99               79.99              565,000.00
408381790                       50.33            50.33               50.33            1,500,000.00
408381791                       68.42            68.42               68.42              950,000.00
408381792                          80               80                  90              575,000.00
408381793                          80               80                  90              648,000.00
408381794                          80            79.92                  80              895,000.00
408381795                          80               80                  90              890,000.00
408381796                          80               80                  95              730,000.00
408381797                          80               80                  80              795,000.00
408381798                          80               80                 100            1,220,000.00
408381799                          70               70                  70              645,000.00
408381800                       71.29            71.29               90.71              700,000.00
408381801                          68               68                  68              750,000.00
408381802                       75.14            75.14               75.14              865,000.00
408381803                       77.24            77.24                86.9              725,000.00
408381804                          70               70                  70              598,000.00
408381805                          80               80                  80              580,000.00
408381806                       68.59            68.59               68.59              955,000.00
408381807                       72.36            72.36               72.36            1,382,000.00
408381808                          80               80                  80              860,000.00
408381809                       74.29            74.29                  90              875,000.00
408381810                       65.81            65.81               65.81            1,170,000.00
408381811                       76.67            76.67               76.67            1,500,000.00
408381812                          80            79.92                  80              825,000.00
408381813                       66.15            66.15               66.15              715,000.00
408381814                          75               75                  75              680,000.00
408381815                          80               80                  80              700,000.00
408381816                          80            79.93                  80              605,000.00
408381817                          80               80                  90              995,000.00
408381818                          80               80                  80            1,475,000.00
408381819                          80               80               84.47              595,000.00
408381820                       79.95            79.95                  95              525,000.00
408381821                          80               80                  90              680,000.00
408381822                          80               80                  90              975,000.00
408381823                          80               80                  90              931,000.00
408381825                       36.43            36.43               36.43            1,150,000.00
408381826                          80               80                  90              555,000.00
408381827                          80            79.92                  80              730,000.00
408381828                        63.7             63.7               65.71            1,500,000.00
408381829                          80               80                  90              807,000.00
408381830                          80               80                 100              552,000.00
408381831                          70               70                  70              911,000.00
408381832                          80               80                  80              970,000.00
408381833                          80               80                  90              769,000.00
408381834                       79.19            79.19                  80            1,230,000.00
408381836                          80               80                  80              579,900.00
408381837                       53.49            53.49               53.49            2,150,000.00
408381838                          70               70                  70              850,000.00
408381839                          80               80                  90              865,000.00
408381840                       78.74            78.74               78.74              635,000.00
408381841                          80               80                  90              850,000.00
408381842                          80               80                  80            1,300,000.00
408381843                          80               80                  90              750,000.00
408381844                          80               80                  80            2,250,000.00
408381845                          80               80                  90            1,190,000.00
408381846                       76.31            76.31               76.31              818,000.00
408381847                          80               80                  90              545,000.00
408381848                          80               80                  80            1,120,000.00
408381849                          80               80               94.81              675,000.00
408381850                       67.12            67.12               87.67            1,460,000.00
408381851                          80               80                  90              665,000.00
408381852                       78.51            78.51               78.51              605,000.00
408381853                          80               80                  80              715,000.00
408381854                       57.08            57.08               57.08            1,200,000.00
408381855                       69.93            69.93               69.93              715,000.00
408381856                          80               80                  90              850,000.00
408381857                          80               80                  90              670,000.00
408381858                          80               80                 100              700,000.00
408381859                          70               70                  70              680,000.00
408381860                          80               80                  80            1,300,000.00
408381861                       69.89            69.89               69.89              930,000.00
408381862                          80               80                  80              591,000.00
408381863                       70.04            70.04               70.04            1,285,000.00
408381864                       76.19            76.19               76.19              630,000.00
408381865                          80               80                  90              650,000.00
408381867                          80               80                  95              660,000.00
408381868                       66.25            66.25               66.25              800,000.00
408381869                        70.8             70.8               73.93            1,250,000.00
408381870                          80               80                  80            1,130,000.00
408381871                       70.58            70.58               70.58            1,200,000.00
408381872                          80               80                  80              785,000.00
408381873                       66.02            66.02               66.02            1,030,000.00
408381874                          80               80                  80              960,000.00
408381875                          80               80                  80              592,000.00
408381876                          80               80                  90              660,000.00
408381877                          80               80               83.91              650,000.00
408381878                          80               80                  95              650,000.00
408381879                       68.18            68.18               68.18              660,000.00
408381880                          80               80                  80            1,085,000.00
408381881                       77.87            77.87               77.87              750,000.00
408381882                          80               80               86.79              530,000.00
408381883                          80               80                 100              900,000.00
408381884                          80               80                  80              980,000.00
408381885                       22.41            22.41               22.41            2,900,000.00
408381886                          80               80                  90              545,000.00
408381887                       78.75            78.75               78.75              760,000.00
408381888                       70.54            70.54               70.54              679,000.00
408381889                          80               80               89.28              539,000.00
408381890                          80               80               89.98              828,000.00
408381891                          95            44.46                  95              452,000.00
408381892                       79.99            79.77               79.99              667,000.00
408381893                          80               80                  90              615,000.00
408381894                       73.33            73.17               73.33              675,000.00
408381895                       73.69            73.69               73.69              674,000.00
408381896                       76.92            76.92               76.92            2,600,000.00
408381897                          76            75.98                  76              200,000.00
408381898                          70               70                  70              710,000.00
405599181                          80            79.03                  80              660,000.00
405909189                          80            79.53                 100              560,000.00
406451246                          80            79.98                 100              710,000.00
406451373                          75            74.56                  75              894,000.00
406786901                       77.38            77.09                  90              840,000.00
500745587                          80            79.87                97.5              500,000.00
407869238                       64.89            64.88               64.89              235,000.00
407898335                       94.86            93.79               94.86               89,610.00
700105962                          80               80                  95              400,000.00
700128447                          80            79.98                  90            1,000,000.00
700133968                          54               54                  54            3,500,000.00
700207970                          80               80                  90              630,000.00
700223410                          65            64.94                  65            2,663,000.00
700225363                       55.46            55.36               55.46              348,000.00
700237600                          80            79.54                  90              460,000.00
700240408                          80            79.94                  80              730,000.00
700240476                       36.83            36.74               36.83            1,765,000.00
700241377                          80            79.96                  95              315,000.00
700244291                          80            79.78                 100              470,000.00
700244294                          80            79.92                  95              387,000.00
700244935                          80               80                 100              420,000.00
700245698                          80               80                  95              700,000.00
700246838                          80            79.87                  90              183,000.00
700246979                          80            79.73                  95              355,000.00
700251640                          80            79.89                  95              278,000.00
700251772                       79.99            79.84               79.99              600,000.00
700252351                          80            79.94                 100              240,000.00
700253196                          65             63.8                  65              260,000.00
700253501                          80               80                  95              330,000.00
700255953                          65            64.44                  65              452,000.00
700257770                          65            64.76                  65            1,010,000.00
700258300                          80               80                 100              195,000.00
700258817                          80               80                  90              323,000.00
700259624                          80               80                  90              450,000.00
700262466                       55.56            55.56               55.56              144,000.00
700262713                          80               80               94.94              174,000.00
700263762                          80               80                  95              355,000.00
700263914                          80             79.9                  90              265,000.00
700264331                          80             79.9                  80              620,000.00
700265226                          80               80                 100              230,000.00
700265302                          70            69.95                  70              258,000.00
700266066                          80               80                  95              317,000.00
700266301                          80               80                  90              810,000.00
700266651                        79.8             79.8                 100              500,000.00
700267736                          80            79.95                  90              220,000.00
700267787                          80            79.95                  90              220,000.00
700268440                          80               80                 100              430,000.00
700269419                          80            79.95                  80              270,000.00
700269692                          56            55.89                  56              300,000.00
700270439                          90               90                  90              415,000.00
700273731                          80            79.98                  95              730,000.00
700274001                       68.33            68.22               68.33              900,000.00
700274505                          80            79.89                 100               75,000.00
700275943                          80               80                  95              725,000.00
700275948                          80            79.99                  80              150,000.00
700276320                       64.88            64.88               64.88              840,000.00
700276323                          80               80                 100              195,000.00
700277076                          80               80                 100              500,000.00
700277152                          80               80                  95              840,000.00
700278115                       79.99            79.88               89.99              180,000.00
700278565                          80               80                  95              315,250.00
700279211                          75               75                  90              435,000.00
700279407                          80               80                 100              415,000.00
700279655                          80            79.94                  95              147,000.00
700279686                       79.67            79.67                94.6              216,000.00
700279692                          80               80                  95              645,000.00
700279720                       33.76             33.7               33.76              270,000.00
700279862                          80               80                  90              650,000.00
700279869                          80            79.89                  80              750,000.00
700279901                          75             74.9                  90              260,000.00
700280067                          80               80                  95              400,000.00
700280831                          80               80                  95              216,000.00
700280870                          80             79.9                 100              160,000.00
700281234                          80               80                  90              275,000.00
700281545                          80               80                 100              235,000.00
700281614                          80               80                  90              244,000.00
700281764                       49.41            49.32               49.41              425,000.00
700281930                       79.52            79.42               94.43              151,000.00
700282147                          80            79.97                  80               60,000.00
700282447                       66.31            66.31               66.31              141,000.00
700282468                          80            79.92                  95              220,000.00
700282514                          65            64.88                  65              620,000.00
700282516                          80            79.87                 100              309,000.00
700282695                       79.99             79.9               94.99               80,500.00
700282842                          80            79.91                  80              185,000.00
700282997                          80            79.95                  95              295,000.00
700283114                          80               80                  95              241,000.00
700283996                          65            64.89                  65            1,175,000.00
700284004                          80             79.9                 100              335,000.00
700284123                          80            79.89                  95              118,000.00
700284131                          80               80                  95              680,000.00
700284728                       42.58            42.54               42.58            1,280,000.00
700284906                          75            74.98                  95              230,000.00
700285128                          65            64.91                  95               67,000.00
700285611                          80            79.96                  95               80,000.00
700285685                          80               80                  95              501,000.00
700286569                          80            79.88                  95              108,000.00
700286618                          80               80                 100              405,000.00
700286671                       69.96            69.92               69.96              253,000.00
700286787                          80            79.98                  95               85,000.00
700286799                          80            79.91                  90              650,000.00
700286851                          80            79.96                  95               75,000.00
700287016                       69.51            69.51                 100              820,000.00
700287045                       48.15            48.01               48.15              405,000.00
700287351                          70            69.81                  70              720,000.00
700287828                       77.03            76.93               77.03              357,000.00
700287909                          95            94.93                  95              133,000.00
700288187                       79.99            79.99               79.99              245,000.00
700288407                       53.65            53.65               53.65              425,000.00
700288819                          75               75                  90              430,000.00
700288822                          75               75                  90              435,000.00
700288958                       68.64            68.54               68.64              236,000.00
700288998                          80               80                 100              375,000.00
700289329                          80               80                  95              300,000.00
700289341                          80               80                 100              720,000.00
700289552                          80            79.88                88.5              400,000.00
700289847                          75               75                 100              287,000.00
700289864                       76.09            76.04               94.99               67,000.00
700289926                          80            79.95                  95              162,000.00
700289960                          80            79.88                  80               73,000.00
700290088                          80            79.88                  80               92,000.00
700290089                          80               80                 100              500,000.00
700290096                          80            79.88                  80               63,000.00
700290116                          80            79.88                  80               70,000.00
700290575                          80               80                  95              216,000.00
700290636                          65               65                  65              300,000.00
700290813                          80               80                 100              120,000.00
700290824                        50.4            50.33                50.4            1,250,000.00
700290981                          80            79.88                  80              337,000.00
700291368                          80               80                 100              128,000.00
700291485                          80            79.97                  80              100,000.00
700291529                          80               80                  95              340,000.00
700291590                          80               80                  90              237,000.00
700291651                          80               80                  80              975,000.00
700291766                          95            94.87                  95              204,000.00
700291913                          70            69.94                  95              202,000.00
700291971                       73.68            73.59               73.68              385,000.00
700292129                          80               80                 100              352,000.00
700292151                          65             64.9                  65              160,000.00
700292222                          80               80                 100              440,000.00
700292440                       54.79            54.69               54.79              730,000.00
700292555                       20.05            20.01               20.05              525,000.00
700292602                          95               95                  95              138,000.00
700292624                          80            79.95                  95               90,000.00
700292949                          80               80                  80               75,000.00
700292986                          80               80                  80               75,000.00
700293066                          80             79.9                 100              168,000.00
700293112                          80               80                  95              146,000.00
700293171                          80            79.94                  80              112,000.00
700293605                          80            79.97                 100              325,000.00
700293608                          75            74.94                  75              335,000.00
700293747                          80            79.89                 100              207,000.00
700293915                          80            79.93                  90              160,000.00
700294361                          95               95                  95              120,000.00
700294623                       28.67            28.64               28.67            1,430,000.00
700294749                          80               80                  95               84,000.00
700294753                          80            79.97                 100              253,000.00
700294819                          80            79.96                  90              300,000.00
700294869                       69.99            69.99               94.99              135,000.00
700294938                       88.26            88.13               88.26              225,000.00
700295016                       71.93            71.93               71.93              285,000.00
700295079                          80               80                 100              210,000.00
700295231                          80               80                 100              350,000.00
700295261                          80               80                  90              352,000.00
700295298                          80            79.94                  95              450,000.00
700295336                          80             79.9                  95              130,000.00
700295444                          80               80                  90              192,000.00
700295616                          80            79.94                 100              370,000.00
700295738                          75               75                  75              245,000.00
700295740                          80               80                  95              333,000.00
700295866                          75               75                  95              360,000.00
700296221                          80               80                 100              338,000.00
700296239                          80               80                  80              450,000.00
700296305                          80               80                  80              258,600.00
700296829                          80            79.98               99.61              555,000.00
700296901                          80            79.94                 100              400,000.00
700296995                          80            79.97                  80            1,075,000.00
700297032                          95               95                  95              238,000.00
700297105                          75               75                 100              490,000.00
700297165                          80               80                 100              272,000.00
700297443                       84.94            84.81               84.94              259,000.00
700297500                          80            79.88                  80               80,000.00
700297533                          70             69.9                  70               98,000.00
700297567                       79.01            78.89               79.01               81,000.00
700297578                       75.95            75.83               75.95               79,000.00
700297689                          80            79.88                  95              164,000.00
700297744                       71.82            71.72                  90            1,100,000.00
700297936                          80            79.95                  80              207,000.00
700298179                          80               80                 100              660,000.00
700298188                          80            79.98                  95              115,000.00
700298375                       77.01             76.9               77.01              659,000.00
700298410                          80            79.91               89.99              570,000.00
700298537                          80               80                  80              250,000.00
700298585                       89.09            88.93               89.09              110,000.00
700298600                          80            79.88                  95              246,000.00
700298736                          80            79.95                  90              320,000.00
700298889                          80               80                  95              567,000.00
700299018                          80               80                  95              330,000.00
700299150                          80               80                  90              320,000.00
700299162                          70            69.91                  90               77,000.00
700299296                          80               80                  95              526,000.00
700299334                          80             79.9                  80               59,500.00
700299553                       64.47            64.47               64.47              620,000.00
700299590                          80               80                 100              310,000.00
700299767                          80               80                  80              600,000.00
700299819                          80            79.75                 100               53,000.00
700300032                          80               80                  95              160,500.00
700300336                          70               70                  95              207,000.00
700300356                          80            79.88                  80              269,000.00
700300430                          70            69.87                  70              490,000.00
700300608                          80               80                  90              200,000.00
700300613                          70               70                  70              280,000.00
700300773                          80               80                 100            1,000,000.00
700300774                          80            79.98               80.88              525,000.00
700300775                          80            79.96                  80              515,000.00
700300788                          80               80                 100              327,000.00
700300918                          95               95                  95              205,000.00
700301000                       57.66            57.62               57.66              865,000.00
700301580                       46.88            46.88               46.88              640,000.00
700301778                          80            79.95                  95              800,000.00
700301961                          80               80                  95              475,000.00
700302051                          80            79.98                  90              110,000.00
700302192                          80               80                 100              295,000.00
700302325                          80            79.94                 100              300,000.00
700302430                          80            79.95                  95               85,000.00
700302447                          70            69.92                  70               90,000.00
700302449                          80             79.9                  95              670,000.00
700302559                          70             69.8                  70              296,000.00
700302612                          80            79.92                 100              165,000.00
700302775                          80             79.9                  95              107,000.00
700302864                          80             79.9                  95              116,000.00
700302908                          80            79.95                  95              525,000.00
700302964                          80            79.98                  80              455,000.00
700303185                       94.89            94.89               94.89              176,000.00
700303257                          80               80                 100              188,000.00
700303372                          80               80                  90              138,000.00
700303405                          80               80                 100              175,400.00
700303441                       62.86            62.67               62.86              875,000.00
700303480                       59.99            59.94               59.99              800,000.00
700303658                          90            89.94                  90              432,000.00
700303743                          80            79.95                 100               98,000.00
700303918                          80               80                 100              670,000.00
700304066                          75               75                  95              110,000.00
700304091                          80               80                  95              221,500.00
700304113                          73               73                  95              457,000.00
700304118                          80            79.95                  80              256,000.00
700304341                          80               80                  95               95,000.00
700304592                       78.13             78.1               78.13              320,000.00
700304811                          65               65                  65              525,000.00
700304818                          80               80                  90              760,000.00
700305207                          75            74.92                  90               77,000.00
700305510                          70               70                  95              180,000.00
700305568                          70               70                  95              182,000.00
700305710                          70               70                  95              187,000.00
700305989                          80               80                 100              490,000.00
700306058                          80               80                  80              125,000.00
700306076                          80               80               94.04              235,000.00
700306084                          70               70               79.46              167,000.00
700306145                       63.43            63.32               63.43              725,000.00
700306212                          80            79.98                  80              320,000.00
700306248                       79.37            79.37               79.37              136,900.00
700306314                          75            74.92                  85              105,000.00
700306341                          80            79.95                 100              246,000.00
700306351                          80               80                  90              260,000.00
700306857                          75               75                  95              585,000.00
700306861                          80            79.95                  95              225,000.00
700306868                          80               80                  90              150,000.00
700306994                          80            79.94                 100              245,000.00
700307002                          80               80                  80              225,000.00
700307006                          80            79.94                  95               80,000.00
700307127                       84.83            84.77               84.83              145,000.00
700307248                          80            79.94                  80              505,000.00
700307259                          80             79.9                  80               85,000.00
700307293                          70               70                  90               76,400.00
700307296                          80            79.95                  80              206,000.00
700307335                          75            74.91                  75               80,000.00
700307371                          65               65                  90              225,000.00
700307372                       76.39            76.29               76.39               77,500.00
700307400                       77.63            77.54               77.63               84,500.00
700307568                       28.57            28.52               28.57              700,000.00
700307572                          60               60                  60              560,000.00
700307819                          80               80                  95              315,000.00
700307834                          80            79.96                 100              850,000.00
700307989                          80            79.96                  90              270,000.00
700308009                       31.84            31.79               31.84              424,000.00
700308010                          70            69.96                  70              700,000.00
700308018                       54.19             54.1               54.19              334,000.00
700308144                       53.25             53.2               53.25              770,000.00
700308177                          65               65                  65            1,489,000.00
700308199                          80               80                 100              250,000.00
700308277                       69.58            69.58               94.58              168,000.00
700308341                          80            79.95                  80              105,000.00
700308360                          80            79.88                 100              370,000.00
700308534                       94.47             94.4               94.47              524,000.00
700308577                       45.43            45.38               45.43              328,000.00
700308672                          80               80                  95              510,000.00
700308691                          80               80                  95              360,000.00
700308890                          80               80                 100              155,000.00
700309079                          80               80                  95              317,000.00
700309167                          80               80                 100              380,000.00
700309359                          80               80                 100              205,000.00
700309416                          80               80                  95              300,000.00
700309670                          80            79.91                  95              150,000.00
700309814                          65               65                  90              225,000.00
700309837                          65               65                  90              230,000.00
700309865                          80               80                  95              385,000.00
700309874                          90             89.9                  90               62,000.00
700309886                        72.9            72.85                72.9              310,000.00
700310239                          80               80                 100              280,000.00
700310333                          80            79.89                  95              350,000.00
700310363                          80            79.89                  95              340,000.00
700310425                          55            54.95                  55              335,000.00
700310564                       44.66            44.62               44.66            1,265,000.00
700310575                          80            79.95                 100              313,000.00
700310578                          80            79.98                  95              575,000.00
700310613                          80               80                 100              585,000.00
700310688                          80               80                 100              640,000.00
700310744                          75            74.91                  90               85,000.00
700310758                          80            79.89                  90              131,000.00
700310771                          80            79.94                  90              180,000.00
700310784                          80               80                 100              605,000.00
700310785                       69.52            69.52               69.52              420,000.00
700310905                          80               80                  95              143,000.00
700310946                          80            79.96                  95              125,000.00
700310997                          80            79.99                 100              410,000.00
700311196                          80            79.89                  90              106,000.00
700311240                          80               80                  90              385,000.00
700311259                          80            79.98                  95              363,000.00
700311338                          80            79.94                  95              470,000.00
700311369                          65            64.95                  65              417,000.00
700311403                          80            79.87                  95              280,000.00
700311887                          80               80               94.44              360,000.00
700311949                          90            89.96                  90              256,000.00
700312097                          80            79.94                 100              455,000.00
700312116                          80               80                  90              258,000.00
700312267                          80               80                  95              145,000.00
700312280                          80               80                  95              110,000.00
700312400                          80               80                 100              160,000.00
700312466                          75               75                  75              313,000.00
700312476                          75               75                  75              300,000.00
700312531                          80            79.94                 100              425,000.00
700312946                          80               80                  80              300,000.00
700312962                          80            79.91                  95              105,000.00
700313158                          80            79.97               94.98              450,000.00
700313165                          80            79.41                  95              385,000.00
700313327                          80               80                 100              226,500.00
700313427                          80            79.95                  80              170,000.00
700313437                          80               80                  95              480,000.00
700313859                          80               80                 100              520,000.00
700314060                          80               80                 100              355,000.00
700314106                          80            79.95                  80              505,000.00
700314367                          75            74.98                  95              480,000.00
700314407                          60            59.95                  60            1,650,000.00
700314496                          90            89.96                  90               84,500.00
700314547                          80            79.93                  94              300,000.00
700314700                          80            79.94                  95              490,000.00
700314845                          80            79.89                  80              230,000.00
700315167                          80            79.94                  95              179,900.00
700315289                          75            74.96                  90               75,000.00
700315730                          90            89.96                  90               59,000.00
700315735                          80            79.95                 100              155,000.00
700315739                          90            89.96                  90               86,000.00
700315870                          75               75                  90              118,000.00
700315885                          75               75                  90               94,000.00
700315928                          80            79.96                  80              274,000.00
700315944                          80               80                  90              310,000.00
700316086                          65               65                  65              375,000.00
700316120                       79.85             79.8               89.85              268,000.00
700316311                          80               80                  95              337,000.00
700316376                          80            79.94                  95              445,000.00
700316801                          75            74.96                  75              100,000.00
700316861                          80               80                  95              103,000.00
700316864                       64.62            64.62               64.62              170,000.00
700316866                          80               80                 100              420,000.00
700316914                          80            79.95                  80              170,000.00
700316923                          50               50                  50              900,000.00
700316938                          90            89.94                  90              285,000.00
700317172                          80               80                 100              325,000.00
700317185                          80            79.98                 100              108,000.00
700317288                          80            79.96                 100              127,000.00
700317402                          80               80                 100              250,000.00
700317533                          80               80                  80              325,000.00
700317611                       59.57            59.57               59.57            1,662,000.00
700317917                          80               80                  90              117,000.00
700318008                          80               80                 100              230,000.00
700318085                          75               75                  75              183,000.00
700318190                          80               80                  90              165,000.00
700318262                          75            74.94                  95              174,000.00
700318283                          80               80                  95              200,000.00
700318300                       79.38            79.33                  95               75,000.00
700318490                          80               80                 100              170,000.00
700318512                          80               80                  95              315,000.00
700318555                          80               80                 100              535,000.00
700318581                          80            79.95                  95              424,400.00
700318630                          80               80                  80              230,000.00
700318671                          80            79.98                  95              354,000.00
700318700                          80            79.87                  80              107,000.00
700318711                       68.57            68.57               68.57              175,000.00
700318728                          70            69.94                  70              400,000.00
700318832                          80               80                  90              143,900.00
700318895                          70            69.92                  95              320,000.00
700318931                          80            79.95                 100              430,000.00
700319004                          80               80                 100              203,000.00
700319065                          80               80                 100              150,000.00
700319089                          80               80                 100              252,000.00
700319112                          80               80                  95              360,000.00
700319142                          80               80                99.8              440,000.00
700319216                          80            79.96                  95              660,000.00
700319237                          80            79.94                  95              116,000.00
700319239                          80               80                  95              360,000.00
700319254                          80               80                  95              156,000.00
700319281                          80               80                  95              143,000.00
700319346                          70               70                  70              400,000.00
700319383                          80            79.94                 100              100,000.00
700319473                       79.92            79.92               89.91            1,000,000.00
700319562                          80               80                 100              570,000.00
700319627                          80               80                 100              267,000.00
700319728                       71.41            71.35                  90              543,000.00
700319872                          80               80                 100              186,000.00
700319877                       62.86            62.86               62.86              175,000.00
700320368                          80            79.98                 100              399,900.00
700320598                          70            69.95                  70              880,000.00
700320645                          65             64.9                  80              430,000.00
700320646                          65               65                  65              277,500.00
700320655                       46.89            46.89               46.89            1,350,000.00
700320830                          80               80                 100              545,000.00
700320875                       69.95            69.95                99.9              199,000.00
700320916                       79.25            79.25               89.15            1,120,000.00
700320951                          80               80                 100              276,000.00
700321054                          80               80                 100              144,500.00
700321200                          80            79.93                 100              154,000.00
700321229                          85            84.94                  85              100,000.00
700321269                          80            79.94                 100              163,000.00
700321358                       54.55            54.55               54.55              275,000.00
700321375                          75               75               90.24              310,000.00
700321417                          80            79.92                  90              277,000.00
700321460                          80               80                 100              309,000.00
700321550                          80            79.97               96.67              510,000.00
700321608                          90            89.95                  90              120,000.00
700321692                          85               85                  85              225,000.00
700321806                          80            79.95                 100              215,000.00
700321846                       61.58            61.53               61.58              341,000.00
700321943                          80               80                 100              300,000.00
700321999                          75               75                  75              280,000.00
700322100                          80               80                 100              252,000.00
700322104                          80               80                 100              175,000.00
700322115                          80               80                  95              300,000.00
700322231                          80               80                  80              117,000.00
700322260                          90               90                  90              258,000.00
700322274                          80               80                 100              255,000.00
700322309                          80               80                 100              390,000.00
700322327                       79.14            79.14               79.14              465,000.00
700322372                          80            79.94                 100              245,000.00
700322413                          80            79.95                  95              119,000.00
700322525                       60.61            60.61               64.02            1,650,000.00
700322615                          70               70                 100              183,000.00
700322616                          90               90                  90              250,000.00
700322630                          80            79.96                  80               73,000.00
700322731                          80               80                  95               95,000.00
700322813                          95            94.95                  95               62,000.00
700322919                          80               80                  95              355,000.00
700322987                       69.23            69.17               69.23              247,000.00
700323112                          70            69.95                  70              600,000.00
700323139                       73.37            73.33               84.61               89,000.00
700323207                          80            79.99                  80              280,000.00
700323271                          80               80                  90              810,000.00
700323342                          80               80                 100              280,000.00
700323364                          80               80                  95              560,000.00
700323386                          80               80                 100              375,000.00
700323453                          80               80                 100              450,000.00
700323505                          80               80                  90              319,000.00
700323556                          70               70                 100              640,000.00
700323594                          70            69.31                  95              157,500.00
700323662                          80               80                 100              218,000.00
700323708                          75               75                  95              179,900.00
700323728                          80               80                 100              760,000.00
700323755                          70               70                  95              155,000.00
700323783                       68.52            68.46               68.52              540,000.00
700323929                          65            64.95               74.65              365,000.00
700323974                          75               75                  95              178,000.00
700324034                          80            79.94                 100              800,000.00
700324103                          80            79.94                  90              201,000.00
700324229                       78.95            78.95               78.95              380,000.00
700324254                       53.57            53.53               53.57              255,000.00
700324365                       69.87            69.81               69.87              375,000.00
700324368                       59.65             59.6               59.65              285,000.00
700324552                       64.57            64.57               64.57              635,000.00
700324594                          65               65                  80              325,000.00
700324678                          75               75                  95              158,000.00
700324679                          80               80                  95              345,000.00
700324873                          80               80                 100            4,500,000.00
700325031                          65            64.95                  65              310,000.00
700325232                          80               80                  80              800,000.00
700325324                          75               75                  75              510,000.00
700325432                          80               80               99.99              254,700.00
700325479                       84.73            84.73               84.73              311,000.00
700325497                       76.67            76.66               95.83              120,000.00
700325548                          80            79.93                  97              360,000.00
700325599                          80               80                 100              146,500.00
700325615                          80            79.96                  90              165,000.00
700325730                          80               80                 100              240,000.00
700325806                          80               80                 100              310,000.00
700325896                          95               95                  95               50,000.00
700326021                          80               80                  80              690,000.00
700326023                       78.97            78.92               93.78              390,000.00
700326175                          80            79.96                  90              110,000.00
700326180                          80            79.97                 100              147,000.00
700326196                          80               80                 100              600,000.00
700326253                          80               80                 100              170,000.00
700326314                       57.65            57.59               57.65            1,700,000.00
700326361                          75               75                  95              238,000.00
700326434                          57               57                  67              500,000.00
700326477                          80            79.93                  95              350,000.00
700326597                          80            79.99                  90              900,000.00
700326876                          80               80                  95              641,000.00
700326881                          80               80                 100              240,000.00
700327234                          80               80                  95              105,000.00
700327324                          80               80                 100              285,000.00
700327382                          80            79.94                  95              225,000.00
700327412                       67.81            67.81               87.19              160,000.00
700327429                          80            79.94                  80              175,000.00
700327485                       78.93            78.88               78.93               75,000.00
700327593                          80               80                 100              385,000.00
700327594                          80               80                 100              430,000.00
700327597                          80               80                 100              221,000.00
700327652                       59.74            59.74               82.08              385,000.00
700327666                          80               80                 100              215,000.00
700327674                          75               75               93.49              146,000.00
700327827                       42.26            42.22               42.26              930,000.00
700328002                          80               80                 100              116,000.00
700328074                          70               70                 100              295,000.00
700328113                          80               80                  90              245,000.00
700328150                          80            79.99               99.95              532,000.00
700328208                          80            79.95                  95              130,400.00
700328265                       34.62            34.62               34.62            1,300,000.00
700328313                          80            79.95                  90              565,000.00
700328485                          80            79.89               94.77              237,000.00
700328567                          80            79.94                  95              230,000.00
700328582                          75               75                 100              300,000.00
700328646                          80               80                  95              299,000.00
700328719                          80               80                  90              242,000.00
700328844                          80               80                 100              207,000.00
700328971                          80               80                 100              355,000.00
700329032                        64.9             64.9                64.9            1,000,000.00
700329047                          80               80                  95              222,500.00
700329098                       69.51            69.51               69.51              305,000.00
700329153                          80               80                  95              417,350.00
700329223                          80               80                  80              584,000.00
700329232                          80               80                  80              217,000.00
700329259                          75               75                  75              160,000.00
700329262                          70            69.95                  90              295,000.00
700329280                          70               70                  90              320,000.00
700329300                       77.27            77.27                 100              220,000.00
700329302                          75               75                  75              320,000.00
700329422                          80            79.94                 100              272,000.00
700329478                          80               80                 100              200,000.00
700329528                          80               80                 100              191,000.00
700329581                          80            79.94                  85              362,000.00
700329600                          70               70                  90              250,000.00
700329616                          80               80                  95              155,000.00
700329620                          80               80                 100              643,000.00
700329622                          75            74.95                  75              380,000.00
700329644                       76.56            76.54                  95              725,000.00
700329684                          60            59.95                  60              485,000.00
700329705                          80               80                  95              240,000.00
700329733                          80            79.95                 100              211,000.00
700329784                          65               65                  90              370,000.00
700329798                       79.99            79.93               99.99              157,000.00
700329900                          75               75               86.09              230,000.00
700329919                       77.81            77.73               77.81              155,000.00
700329971                          80            79.96                 100              570,000.00
700329998                          80            79.95                 100              150,000.00
700330339                          80               80                88.2              305,000.00
700330458                          70               70                  90               88,000.00
700330477                          80            79.93                 100              243,000.00
700330685                          80            79.95                 100              105,000.00
700330762                          80               80                 100              242,000.00
700330829                          80               80                 100              297,000.00
700330934                          80               80                 100              167,000.00
700330937                          80               80               94.95              220,000.00
700330945                          80               80                  90              646,000.00
700330986                          80               80                  95              220,000.00
700331172                       76.39            76.38               76.39              775,000.00
700331206                          70            69.95                  95              453,000.00
700331305                          80               80                 100              660,000.00
700331363                          80               80                  95              620,000.00
700331416                          60               60                  60              348,000.00
700331555                          80               80                  95              800,000.00
700331626                          80               80                 100              411,000.00
700331686                          80               80                 100              295,000.00
700331696                       79.71            79.71               94.66              253,000.00
700331834                          80               80                 100              368,000.00
700331854                          75               75                  75              815,000.00
700331954                       48.05            48.05               48.05              256,000.00
700331998                       46.78            46.74               46.78              342,000.00
700332112                          80               80                 100              302,000.00
700332298                       66.02            66.02               66.02              264,900.00
700332368                          80               80                 100              240,000.00
700332394                       48.12            48.07               48.12              885,000.00
700332442                          80               80                 100              238,000.00
700332499                          80            79.96                  95              234,000.00
700332639                          70               70                 100              209,000.00
700332757                       62.94            62.94               62.94              255,000.00
700332858                          80               80                  90              605,000.00
700332965                       44.87            44.84               44.87            1,395,000.00
700332966                          80               80                  90            1,100,000.00
700332976                       43.01            43.01               43.01              930,000.00
700333007                          80               80                 100              339,089.00
700333063                          80               80                 100              390,000.00
700333075                          80               80                 100              190,000.00
700333099                          80               80                 100              142,000.00
700333109                          80               80                  95              301,000.00
700333117                          80               80                  90              196,000.00
700333136                          65               65                  65              390,000.00
700333218                          80               80                 100              452,000.00
700333287                          80               80                  95              210,000.00
700333563                          80               80                  95              215,000.00
700333601                       63.91            63.91               63.91              297,000.00
700333607                       74.14            74.14               74.14              263,000.00
700333623                          80               80                  95              425,000.00
700333624                          80            79.96                 100              690,000.00
700333648                          80               80                 100              375,000.00
700333669                          80               80                 100              245,000.00
700333687                       69.87            69.87               94.81              385,000.00
700333858                          95               95                  95              435,000.00
700333922                       79.05            79.05                  95              254,000.00
700333995                       64.99            64.93               64.99              339,000.00
700334109                          80               80                 100              450,000.00
700334122                          80               80                 100              240,000.00
700334125                          75            74.93                  90              350,000.00
700334149                          70               70                  90              280,000.00
700334157                          80               80                  90              261,500.00
700334245                          80               80                 100              366,000.00
700334298                          80               80                83.3              454,000.00
700334303                          80               80                 100              240,000.00
700334312                          75               75                  75              363,500.00
700334338                       79.26            79.19               79.26              135,000.00
700334591                          80            79.95                  80               79,000.00
700334639                        69.5            69.44                69.5              600,000.00
700334650                       68.54            68.54               68.54              320,000.00
700334704                       72.31            72.26               72.31              242,000.00
700334711                          80               80                 100              445,000.00
700334739                          80               80                 100              260,000.00
700334776                          80               80                 100              258,000.00
700334839                          80               80                 100              275,000.00
700334896                          80               80                 100              442,000.00
700335000                          80               80                  95              390,000.00
700335050                          70               70                  95              580,000.00
700335124                        58.6             58.6                58.6              930,000.00
700335231                          80               80                 100              265,000.00
700335304                          80               80                  90              215,000.00
700335307                          80               80                  95              725,000.00
700335370                       47.06            47.06               47.06              255,000.00
700335371                          80               80                  95              250,000.00
700335528                          60            52.95                  60              500,000.00
700335606                          60               60                  60              680,000.00
700335637                        71.9             71.9                89.9              210,000.00
700335719                          80               80                 100              190,000.00
700335765                          65            64.95                  65              520,000.00
700335770                       73.55            73.55               73.55              605,000.00
700335785                          80            79.92                 100              278,000.00
700335907                          80               80                 100              269,000.00
700335920                       72.43            72.38               72.43              341,000.00
700336079                       37.65            37.65               61.18              850,000.00
700336387                       41.89            41.89               54.53              475,000.00
700336400                        63.2             63.2                63.2              250,000.00
700336441                       62.29            62.29               62.29              240,000.00
700336515                       64.18            64.18               64.18              670,000.00
700336619                          70               70                 100              315,000.00
700336668                       72.31            72.31               87.69              195,000.00
700336728                          65               65                  65              292,000.00
700336770                          80               80                 100              452,000.00
700336777                          80               80                  95              448,000.00
700336785                          80               80                 100              115,000.00
700336846                          80            79.94                 100              150,000.00
700336892                          80               80                 100              180,000.00
700336906                          65            64.95                  90              610,000.00
700336967                          80               80                  90            1,200,000.00
700337018                          75               75                  75              230,000.00
700337038                          90               90                  90              565,000.00
700337135                          90            89.93                  90              250,000.00
700337185                       79.66            79.66               79.66              236,000.00
700337193                       79.66            79.66               79.66              236,000.00
700337207                          80               80                  80              125,000.00
700337240                       77.95            77.95                  90               83,000.00
700337329                          80               80                 100              625,000.00
700337335                          80               80                  95              435,000.00
700337380                          80               80                  90              210,000.00
700337401                          70               70                  70              415,000.00
700337448                       57.57            57.57               57.57              370,000.00
700337527                          80               80                 100              224,000.00
700337552                          80               80                 100              157,000.00
700337682                          80               80                 100              270,000.00
700337722                          80            79.95                 100              119,000.00
700337749                          80               80                 100              246,000.00
700337925                          80            79.94                  80              223,000.00
700337931                       79.76            79.76               94.72              365,000.00
700337934                          80            79.95                 100              182,000.00
700337952                          70               70                  70              520,000.00
700337964                        59.9             59.9                59.9              488,000.00
700337997                        78.9             78.9                78.9              218,000.00
700338109                          80            79.94                  80              262,000.00
700338163                          80               80                  95              345,000.00
700338170                          80               80                 100              773,940.00
700338174                          80               80                  90              755,000.00
700338193                       79.99            79.99               94.97              295,000.00
700338200                       50.98            50.98               50.98              510,000.00
700338271                       78.31            78.31               78.31              415,000.00
700338341                       60.89            60.89               60.89              358,000.00
700338371                          80               80                  90              715,000.00
700338404                          80            79.94                 100              185,220.00
700338700                          80               80                 100              178,000.00
700338757                       76.61            76.61               76.61              165,000.00
700338881                          92               92                  92              200,000.00
700339149                       79.99            79.99               99.97              180,000.00
700339210                          75               75                 100              315,000.00
700339236                          75               75               94.21              164,000.00
700339242                       46.33            46.33               46.33              900,000.00
700339263                       79.63            79.63               91.39              940,000.00
700339432                          80            79.94               89.55              110,000.00
700339758                       78.99            78.99               78.99              445,000.00
700339763                          70               70                  70              225,000.00
700339840                          80               80                 100              650,000.00
700339914                          70               70                  70              270,000.00
700339981                          70               70                  70              315,000.00
700340149                          80               80                 100              338,000.00
700340165                       76.47            76.47               91.76              255,000.00
700340318                        41.7             41.7                41.7            1,000,000.00
700340394                          80               80                 100              185,000.00
700340421                          70               70                 100              169,000.00
700340435                          80               80                 100              185,000.00
700340473                       74.89            74.89               74.89              888,000.00
700340559                          70               70                  95              446,000.00
700340748                          80               80                  95              293,495.00
700340958                          70               70                  90              330,000.00
700340987                          80               80                 100              280,000.00
700341036                          80               80                 100              201,000.00
700341275                       53.33            53.33               53.33              450,000.00
700341448                          80               80                 100              175,000.00
700341507                          75               75                  95              660,000.00
700341530                       74.97            74.97               74.97              145,000.00
700341609                          80               80                  95              650,000.00
700341735                          80               80                  95              300,000.00
700341963                          80               80                 100              358,000.00
700341984                          80               80                 100              503,000.00
700342046                          80               80                 100              182,000.00
700342255                          80               80                 100              310,000.00
700342286                       64.04            64.04               64.04              445,000.00
700342327                          80               80                  95              435,000.00
700342367                          80               80                  80              600,000.00
700342746                       79.71            79.71               79.71              347,000.00
700342766                       78.29            78.29               78.29              875,000.00
700342877                        43.1             43.1                43.1              580,000.00
700342903                       49.56            49.56                79.5              680,000.00
700342915                          80            79.94                 100              400,000.00
700342932                          80               80                 100              200,000.00
700342976                          80               80                  90              405,000.00
700343107                          80               80                 100              415,000.00
700343164                          80               80                 100              285,000.00
700343172                          80               80               94.83              290,000.00
700343265                          80               80                 100              540,000.00
700343523                          70               70                 100              500,000.00
700343623                       47.98            47.98               47.98              247,000.00
700343855                          80               80                  95              233,000.00
700343873                          80               80                  95              100,500.00
700343874                          80               80                  80              355,000.00
700343910                          80               80                 100              435,000.00
700343930                          80               80                 100              350,000.00
700343970                          80               80                  90              230,000.00
700344067                          80               80                  95              637,000.00
700344454                          80               80                  95              263,000.00
700344457                          80               80                  95              220,000.00
700344695                          80               80                  80              525,000.00
700345041                          80               80                 100              307,000.00
700345057                          80               80               94.98              228,000.00
700345169                          75               75                  90              209,000.00
700345273                          80               80                 100              442,000.00
700345279                          80               80                  95              550,000.00
700345420                          80               80                 100              365,000.00
700345543                          65               65                  65              596,500.00
700345732                          80               80                  80              445,000.00
700345873                          80            79.94                  80              246,000.00
700345889                          80               80                  90              365,000.00
700346136                          80               80                  90              285,000.00
700346310                          75               75                 100              286,000.00
700346455                        44.2            44.09                44.2              905,000.00
700346683                          80               80                 100              485,000.00
700346784                          75               75                  95              910,000.00
700347013                       79.94            79.94               94.93            1,006,000.00
700347043                          80               80                 100              225,000.00
700347365                          75               75               93.73              315,000.00
700347616                          75               75               89.98              153,000.00
700347764                          80               80                 100              355,000.00
700347825                       79.99            79.99                 100              295,000.00
700347918                          80               80                  80              144,000.00
700348043                       79.87            79.87               79.87              230,000.00
700348807                       72.78            72.78               72.78              485,000.00
700348865                          80               80                  90              440,000.00
700349247                          80               80                 100              480,000.00
700349948                          80               80                  80              109,500.00
700350123                          80               80                 100              456,000.00
700350512                          80               80                 100              125,000.00
700351233                          80               80                  95              171,000.00
700351987                          80               80                 100              235,000.00
700355234                          85               85                  85              330,000.00
500716970                       83.37            83.11               83.37              190,000.00
500733289                          80             79.9                  80              202,000.00
500753957                          75            74.96                  75              550,000.00
500773691                          80            79.94                 100              745,000.00
500740099                          80               80                 100              575,000.00
500745469                          80            79.95                  80              116,000.00
500751750                          80            79.94                  90              129,000.00
500766133                       49.71            49.66               49.71              518,000.00
500766467                          80               80                  80              514,800.00
500767655                       44.94             44.9               44.94              445,000.00
500519473                          80            79.97                  90              690,000.00
500696797                       76.92            76.92                  95              845,000.00
500704452                          80            79.97                  90              414,000.00
500711908                          80            79.86                  95              247,990.00
500715089                          80            79.84                  90              125,000.00
500715730                          80            79.84                  90              234,000.00
500717960                          75               75                  95              258,000.00
500720119                       64.86            64.67               64.86              360,000.00
500720123                          80            79.89                  90              125,838.00
500724640                          75               75                  85              235,000.00
500724732                          80            79.94                  95              335,000.00
500726486                          80            79.84                  95              363,000.00
500726873                          80            79.93                  80              330,000.00
500727883                          80               80                 100              260,000.00
500730249                       66.03            66.03               66.03              262,000.00
500730692                          75               75                  90              228,000.00
500732403                          80            79.89                 100              185,000.00
500733020                          80            79.87                 100              560,500.00
500734814                          75             74.9                  95              223,000.00
500735973                          80            79.91                 100              215,000.00
500736748                          80            79.89                 100              145,000.00
500736893                          80               80                 100              254,000.00
500740586                          80            79.89                  95              140,000.00
500744547                          80               80                 100              309,900.00
500745289                          80               80                 100              225,990.00
500745326                          75             74.9                  90              285,000.00
500747856                        80.2            80.06                80.2              225,000.00
500748130                          80            79.88                 100              258,000.00
500749106                          80            79.92                  80              217,990.00
500749115                          80            79.92                  80              225,990.00
500749378                          60               60                  60              440,000.00
500749542                          80               80                  95              266,000.00
500751159                          75            74.96                  90              170,000.00
500751425                       76.45            76.39               76.45              310,000.00
500752821                          80             79.9                  90              235,000.00
500754631                          80               80                 100              208,000.00
500754821                          80            79.93                 100              167,000.00
500757855                       74.15            74.15               74.15              147,000.00
500758246                          75               75                  90              238,000.00
500758554                          80               80                  95              253,000.00
500758690                          75               75                  90              140,000.00
500758730                          75               75                  95              380,000.00
500759510                          69            68.95                  69              500,000.00
500760200                          80               80                  95              305,000.00
500760518                       35.21            35.19               35.21              213,000.00
500760620                          80               80                  90              290,000.00
500762828                          80            79.94                 100              175,000.00
500764594                          80               80                 100              260,000.00
500767827                          75               75                  90              205,000.00
500769160                          80               80                 100              170,000.00
500771357                          80               80                  80              335,000.00
500774983                          80            79.94                  80              260,000.00
500777193                          75               75                  85              260,000.00
500567687                          65               65                  65            2,850,000.00
500712586                          70               70                  70              380,000.00
500723170                       57.03            57.03               73.07              505,000.00
500723823                          80            79.92                  80              343,000.00
500724619                          80               80                  80              210,000.00
500728496                          80            79.93                 100              278,350.00
500729455                          80             79.9                  80              200,000.00
500729459                          80            79.87                  80              250,000.00
500734499                       73.13            73.13               86.46              600,000.00
500737209                       66.43            66.43               66.43              280,000.00
500738190                          75            74.91                  75              120,000.00
500738447                          80               80                  95              167,500.00
500740295                       79.98            79.89                  95              115,000.00
500744392                          80            79.91                 100              248,000.00
500753474                          80               80                 100              306,000.00
500756254                          80            79.94                  80              155,000.00
500758849                          80               80                 100              545,000.00
500758894                          80               80                 100              235,000.00
500758900                          68            67.95                  95              150,000.00
500758911                          80            79.94                  80              191,000.00
500759373                          75               75                  90              860,000.00
500762179                          80               80                  95              540,000.00
500765303                          80            79.93                 100              160,000.00
500768198                          80               80                  95              165,000.00
500634445                          80               80                  95              640,000.00
500728612                          80            79.88                 100              593,000.00
500728667                          80            79.91                  80              185,000.00
500735138                          80            79.87                  95              325,000.00
500739384                          70            69.92                  90               57,000.00
500740487                       79.12            79.01               79.12              455,000.00
500751335                          80            79.88                 100              420,000.00
500754904                          65            64.95                  65              270,000.00
500762027                       79.17            79.17               79.17              480,000.00
500767482                          80               80                 100              415,000.00
500736901                       76.51            76.29               99.82              550,000.00
500736911                          80            79.59                  80              104,000.00
407869380                          80            79.88                 100              361,000.00
500615746                       74.18            74.18               74.18              920,000.00
500622223                          80             79.7                  95              850,000.00
500679328                          80            79.19                  80               55,000.00
500706257                       89.89            89.71               89.89               90,000.00
500716689                          80            79.84                  95              345,000.00
500722448                          80            79.89                  80               61,000.00
500729772                          80            79.86                 100              343,000.00
500741450                          80               80                  95              625,000.00
500744615                          80            79.91               94.54              320,000.00
500751276                          80               80                  95              805,000.00
500754892                          95               95                  95              125,000.00
500759460                          80               80                  95              935,000.00
500762101                          75             74.9               89.56              515,000.00
500767257                          70               70                  95              775,000.00
407207624                       69.99            69.73               69.99              283,000.00
407207635                          80               80               99.96              446,000.00
407207639                       79.99            79.52               89.98              435,000.00
407207645                          80               80                 100              355,000.00
407207646                       79.99            79.99               94.99              452,500.00
407716439                       79.99            79.99               99.94              612,000.00
407716444                          95            94.94                  95              340,000.00
407716445                          80               80                  90            1,031,000.00
407716450                          80               80                  80            1,050,000.00
407897338                          80               80                  80            1,018,000.00
407897348                       72.39            72.39               94.84              552,530.00
407897352                       94.98            94.92               94.98              303,000.00
500741553                          80            79.89                  80              164,800.00
500747157                          80               80                  80              230,000.00
500760699                          80            79.94                 100              330,000.00
405779469                          80               80                  90              219,000.00
407589978                          80               80                 100              270,000.00
407589979                          80               80                 100              270,000.00
407589980                          80            79.45               89.89              178,000.00
407589981                          80               80                 100              340,000.00
407589991                          80               80                 100              611,000.00
407589992                          80               80                 100              272,000.00
407589994                          80            79.75                 100               85,000.00
407589998                          80               80                 100              358,000.00
407590002                          80            79.81                 100              250,000.00
407590008                          80               80                 100              490,000.00
407590011                          80               80                 100              118,500.00
407590012                          80               80                 100              210,000.00
407590016                          80            79.79                 100              200,000.00
407590017                          80            79.78                 100               73,000.00
407590021                          80               80               99.99              270,000.00
407590022                          80            79.83                 100              175,000.00
407590024                          80            79.74                 100               75,000.00
407590028                          80            79.97                 100              220,000.00
407590029                          80               80                 100              150,000.00
407590030                          80               80                 100              225,000.00
407590032                          80               80                 100              175,000.00
407590034                          80               80                 100              180,000.00
407590037                          80               80                 100              211,000.00
407590039                          80               80                 100              280,000.00
407590040                          80            79.79                 100              160,000.00
407590041                          70            69.87                 100              180,000.00
407590044                          80               80                 100              212,000.00
407590045                          80               80                 100            1,250,000.00
407590048                          70               70                 100              167,000.00
407590049                          70               70                 100              255,000.00
407590050                          70               70                 100              410,000.00
407590053                          80            79.84                 100               90,000.00
407590054                          80               80                 100              350,000.00
407590061                          80               80                 100              245,000.00
407590063                       79.41            79.41               89.34              420,000.00
407590064                          80               80                 100              139,000.00
407590068                          80            79.84                 100              149,000.00
407590070                          80               80                 100              214,000.00
407590072                          80               80                 100               65,000.00
407590073                          70               70                 100              243,000.00
407590076                          80               80                 100              373,853.00
407590077                          80            79.84                 100              160,000.00
407590081                          80               80                 100              355,000.00
407590082                          80            79.97                 100              250,000.00
407590083                          70               70                 100              167,000.00
407590084                          80               80                 100              202,000.00
407590085                          80               80                 100              368,000.00
407590087                          80               80                 100              216,000.00
407590088                          80               80                 100               96,000.00
407590090                          80               80                 100              250,000.00
407590091                          80            79.83                 100              146,000.00
407590093                          80            79.85                 100               62,700.00
407590094                          80            79.83                 100              123,000.00
407590095                          80            79.83                 100              471,000.00
407590096                          80               80                 100              525,000.00
407590101                          80            79.82                 100              162,000.00
407590102                          80               80                 100              182,000.00
407590103                          80               80                  95              454,000.00
407590105                          80               80                 100              161,000.00
407590106                          80            79.82                 100               91,900.00
407590107                          80               80                 100              325,000.00
407590108                          75               75                 100              281,500.00
407590110                          80               80                 100              238,000.00
407590111                          80             79.8                 100              133,000.00
407590117                          80            79.85                  95              755,000.00
407590119                          80               80                 100              152,000.00
407590120                          80               80                 100              900,000.00
407590122                          80               80                 100              117,000.00
407590126                          80               80                 100              245,000.00
407590127                          80               80                 100              132,000.00
407590129                          80               80                 100              320,000.00
407590130                          70            69.81                 100              170,000.00
407590131                          80               80                 100              160,000.00
407590135                          80               80                 100              600,000.00
500722360                          80            79.82                 100              228,000.00
407940942                       57.14            57.14               57.14            1,050,000.00
407940943                       58.33            58.33               58.33              490,000.00
407940945                          80               80                  80              484,000.00
407940946                       79.99            79.99               94.99              730,000.00
407940947                       79.98            79.98               94.97              785,000.00
407940948                          80               80               86.88              800,000.00
407940949                          80               80                  80              350,000.00
407940950                       79.99            79.99               99.98              500,000.00
407940951                       79.99            79.99               99.99              642,000.00
407940952                          80               80                  80            1,750,000.00
407940953                          80               80                  95              897,000.00
407940954                       45.45            45.45               45.45            1,400,000.00
407940955                          80               80                  80            1,100,000.00
407940957                       78.29            78.29               94.11              650,000.00
407940958                       79.38            79.38                86.6              485,000.00
407940959                          80               80                  95              329,000.00
407940960                          80               80                  85              730,000.00
407940961                          80               80                  95              375,500.00
407940962                          80               80                  90              800,000.00
407940963                          80               80                  95              623,000.00
500725471                          80               80                  95              445,000.00
500731291                          80             79.7                  90              300,000.00
500743179                          80            79.89               96.05              380,000.00
500754622                          80            79.93               94.99              405,000.00
500763689                          80            79.93               89.89              445,000.00
500721225                          80            79.83                  80              125,000.00
500728388                          80            79.91                  80              325,000.00
500728420                          80             79.9                 100              410,000.00
500758956                          80            79.94                  80              184,500.00
500768271                       41.63            41.63                 100              260,000.00
500777591                          80               80                  90              550,000.00
500714188                          80            79.93                 100              625,000.00
500733769                          80               80                 100              600,000.00
500745414                          80               80                 100              789,000.00
500749492                          80               80                  90              800,000.00
500750032                          80               80                 100              789,000.00
500750265                          80               80                 100              785,000.00
500751560                          80               80                 100              425,000.00
500753355                          80               80                 100              594,000.00
500755892                          80               80                 100              799,000.00
500755946                          80               80                  90              680,000.00
500757948                          80               80                 100              350,000.00
500758517                          80            79.84                 100              775,000.00
500758579                          80               80                 100              640,000.00
500759037                          80               80                 100              679,000.00
500759043                          80               80                 100              906,000.00
500762021                          80               80                  90              600,000.00
500762407                          80               80                 100              210,000.00
500763831                          70               70                  95              750,000.00
500764593                          80               80                 100              650,000.00
500765197                          80               80                 100              495,000.00
500768139                          80               80                 100              430,000.00
500768395                          80               80                 100              669,000.00
500768478                          80               80                 100              460,000.00
500768802                          80               80                 100              790,000.00
500769902                          80               80                 100              789,000.00
500769981                          80               80                 100              580,000.00
500772427                          80               80                 100              660,000.00
500772714                          80               80                 100              660,000.00
500774790                          80               80                 100              670,000.00
500775091                          80               80                  95              635,000.00
500775129                          80               80                 100              659,000.00
500775886                          80               80                 100              740,000.00
500775908                          80               80                 100              585,000.00
500778102                          80               80                 100              420,000.00
500779323                       79.87            79.87                94.7              615,000.00
500758088                       58.57            58.57               58.57              700,000.00
500479671                        62.5             62.5                  80            1,600,000.00
500691106                       69.17            69.17               69.17              300,000.00
500692466                       68.85            68.67               68.85              581,000.00
500694559                       60.44            60.29               60.44              910,000.00
500698450                          70               70                  70              315,000.00
500706350                       72.09            72.09               72.09              575,000.00
500707080                       61.86            61.86               61.86              473,000.00
500708861                       55.88            55.77               55.88              850,000.00
500710184                       17.75            17.75               17.75            1,690,000.00
500710525                          70               70                  70              655,000.00
500710755                       58.58            58.58               58.58              701,000.00
500714541                       65.91            65.91               65.91              330,000.00
500716673                       73.78            73.78               73.78              658,000.00
500716697                       73.77            73.77               73.77              610,000.00
500719325                       60.72            60.72               60.72              746,000.00
500729284                          80            79.97                  80              290,000.00
500729383                       74.92            74.82               74.92              323,000.00
500729413                       58.72            58.72               58.72              545,000.00
500729866                       63.72            63.72               63.72              320,000.00
500731426                       57.59            57.46               57.59            1,330,000.00
500734054                          70               70                  70              440,000.00
500735753                       51.43            51.43               51.43              875,000.00
500737912                       74.08            74.08               74.08              395,000.00
500740307                       36.39            36.31               36.39              830,000.00
500740320                       47.61            47.56               47.61              920,000.00
500741268                          75               75                  75              410,000.00
500741604                       54.22            54.11               54.22              550,000.00
500741785                       66.64            66.57               66.64              345,000.00
500743468                          80               80                  95              192,500.00
500744680                          80               80                  80              335,000.00
500745697                       48.82            48.82               48.82              975,000.00
500745996                       51.11            51.11               51.11              675,000.00
500747498                        56.8             56.8                56.8              845,000.00
500750137                       67.83            67.83               67.83              690,000.00
500750362                          80            79.99                  80              197,000.00
500750439                       64.89            64.89               64.89              655,000.00
500753999                       56.35            56.35               56.35              740,000.00
500754015                        57.3             57.3                57.3              630,000.00
500754022                       74.68            74.68               74.68              237,000.00
500754030                        64.5            64.43                64.5              260,000.00
500754423                          80               80                  95              839,000.00
500755110                          80               80                  80              461,000.00
500755282                       38.16            38.16               38.16            1,300,000.00
500755284                       65.26            65.23               65.26              475,000.00
500758219                        77.3             77.3                77.3              185,000.00
500758568                          75               75                  75              695,000.00
500761968                       17.01            16.97               17.01              870,000.00
500762178                       57.77            57.77               57.77              978,000.00
500762665                          80            79.93                  80              359,000.00
500764965                       67.37            67.37               67.37            1,039,000.00
500765448                          65            64.92                  65              590,000.00
500765502                       68.64            68.64               68.64              440,000.00
500765504                       69.92            69.92               69.92              758,000.00
500767239                       68.24            68.24               68.24              255,000.00
500768337                        65.9             65.9                65.9              888,000.00
500769676                       77.65            77.65               77.65              689,000.00
500777947                          70               70                  90              220,000.00
500685438                          80               80                  90            1,200,000.00
500731337                       64.04            64.04               64.04              406,000.00
405584831                       76.36            75.81               76.36              550,000.00
500740815                       77.64            77.64                  95              144,000.00
500773694                       50.06            50.06               50.06              799,000.00
500709335                          75               75                  95              138,000.00
500716060                          75            74.87                  90               75,000.00
500716065                          80            79.86                  95               96,800.00
500497693                       55.45            55.43               55.45            5,500,000.00
500726381                          75               75                  95              800,000.00
500734014                          80            79.79                  85              326,000.00
500740250                          70               70                  80              450,000.00
500744570                          80             79.9                  80              400,000.00
500744743                          80             79.9                  80              400,000.00
500757940                          80               80                 100              305,000.00
500772789                          80               80                  80              409,000.00
500773883                          80               80                 100              306,000.00
500731164                          80               80                  95              590,000.00
500772701                       69.67            69.62               69.67              765,000.00
407675455                       69.13            69.13                 100            1,450,000.00
407675514                          80            79.53               87.91              430,000.00
407675527                       79.91            79.91                 100              648,000.00
407675609                          80               80                 100              685,000.00
407675636                          80               80               99.82            1,025,000.00
407675649                          80               80                  95              596,000.00
407992388                       66.67            66.57               66.67              600,000.00
407992389                        10.2            10.06                10.2              490,000.00
407992390                       79.99            79.74               99.99              346,000.00
407992391                       38.67            38.61               38.67              375,000.00
407992392                          80            79.81               94.92              250,000.00
407992393                          80            79.88                  80              460,000.00
407992394                       79.95            79.83               79.95               75,300.00
407992395                          90            89.93                  90              215,000.00
407992396                          80            79.82                  80              400,000.00
407992397                          70            69.89                  70              186,000.00
407992398                       89.92            89.77               89.92              119,000.00
407992399                       12.74            12.71               12.74              340,000.00
407992400                       65.36            65.25               65.36              280,000.00
407992401                       79.99            79.88               94.88              135,000.00
407992402                       69.08            68.64               69.08              490,000.00
407992403                       56.14            56.06               56.14              440,000.00
407992404                          90            89.88                  90               93,000.00
407992405                          90             89.8                  90               95,000.00
407992406                          80            79.47                  80              160,000.00
407992408                       67.96            67.85               67.96              540,000.00
407992409                       59.14            59.02               59.14              186,000.00
407992410                       79.97            79.86               94.91              174,000.00
407992411                        57.4            56.98                57.4              500,000.00
407992412                       19.61            19.08               19.61              765,000.00
407992413                          80            79.88                  80              150,000.00
407992414                        84.9            84.21                84.9              245,000.00
407992415                          65            64.91                  65              153,000.00
407992416                          70            69.89                  70              500,000.00
407992417                       77.03            76.92               77.03              178,500.00
407992418                          80            79.88                  80              104,000.00
407992419                          70            69.55                  70              200,000.00
407992420                       64.98            64.89               64.98              187,000.00
407992421                          60            59.91                  60               70,000.00
407992422                       74.68            74.55               74.68              385,000.00
407992423                          75            74.89                  75              360,000.00
407992424                       79.95            79.89               79.95              119,700.00
407992426                       79.98            79.77               89.96              135,165.00
407992427                          80            79.88                  80              180,000.00
407992428                       35.82            35.77               35.82              335,000.00
407992429                       67.71            67.66               67.71              245,000.00
407992430                          80            79.93                  80              212,000.00
407992431                       79.99            79.86               89.98              156,000.00
407992432                       79.97            79.44               89.94              154,000.00
407992433                       79.99            79.85               79.99              161,000.00
407992434                          80            79.88                  80              465,000.00
407992435                          85            84.89                  85              380,000.00
407992436                          70            69.89                  70              142,000.00
407992437                       64.15            64.06               64.15              468,000.00
407992438                       79.95            79.41               79.94              273,000.00
407992439                          80            79.87                  90              310,000.00
407992440                       51.37            51.03               51.37              510,000.00
407992441                       70.77            70.31               70.77              195,000.00
407992442                       63.91            63.82               63.91              230,000.00
407992443                          80            79.87                  95              104,000.00
407992444                       79.59            79.08                 100               49,000.00
407992445                       79.94            79.81               99.88              133,000.00
407992446                       76.93            76.82               76.93              140,000.00
407992448                       58.06            58.02                 100               93,000.00
407992449                       13.58            13.56               13.58              405,000.00
407992450                          80            79.87                  80              150,000.00
407992451                        73.9            73.81                73.9              205,000.00
407992452                          80            79.74                  80               91,000.00
407992453                          80            79.94                  80               79,000.00
407992454                       44.94            44.91               44.94              445,000.00
407992455                       77.76            77.65                  95               58,000.00
407992456                       79.99            79.85                  90              152,000.00
407992457                          80            79.85                  80              148,000.00
407992458                       76.09            76.03               94.99               55,000.00
407992459                       43.84             43.7               43.84              365,000.00
407992460                       77.78            77.72               77.78              180,000.00
407992461                       63.58            63.54               73.02              530,000.00
407992462                          80            79.94                  80              271,000.00
407992463                          90            89.89                  90               49,500.00
407992464                          90            89.89                  90               74,500.00
407992465                          90            89.89                  90               65,000.00
407992466                          90            89.89                  90               49,500.00
407992467                          90            89.89                  90               62,000.00
407992468                          90            89.89                  90               65,000.00
407992469                          90            89.77                  90               49,500.00
407992470                          90            89.89                  90               47,500.00
407992471                          80            79.94               89.51              410,000.00
407992472                          80            79.87                  80              365,000.00
407992473                       73.08            73.02               73.08              130,000.00
407992474                          75            74.94                  75              100,000.00
407992475                          80            79.92                  90              370,000.00
407992476                          75            74.94                  75              235,000.00
407992477                          90            89.85                  90              400,000.00
407992478                       79.66            79.59               79.66              236,000.00
407992479                       58.82            58.78               58.82              340,000.00
407992480                       79.98            79.84               85.58              180,000.00
407992481                          45            44.27                  45               40,000.00
407992482                          80            79.87                 100              280,000.00
407992484                          80            79.87               89.98              260,500.00
407992485                          95            94.85                  95              275,000.00
407992486                       77.67            77.54               77.67              515,000.00
407992488                       71.76             71.3               71.77              425,000.00
407992489                       67.47            67.37               67.47              166,000.00
407992490                          80            79.87                  80              477,000.00
407992491                       72.16             72.1               72.17              194,000.00
407992492                          75            74.88                  75              148,000.00
407992493                          80            79.74                  80              500,000.00
407992494                          50             49.7                  50              970,000.00
407992495                       42.68            42.62               42.68              410,000.00
407992496                          16            15.97                  16            1,250,000.00
407992497                       39.33            39.07               39.33              628,000.00
407992498                       68.64            68.57               68.64              170,000.00
407992499                          80            79.58                  80               35,000.00
407992500                       29.49            29.39               29.49              295,000.00
407992501                          80            79.03                  80               26,000.00
407992502                          70            69.94               84.29              700,000.00
407992503                          80            79.83               88.65              555,000.00
407992504                          90            89.22                  90               45,000.00
407992505                          90            89.93                  90              126,000.00
407992506                       39.18            39.06               76.67              490,000.00
407992507                       77.07            76.96               77.07              410,000.00
407992508                          80            79.87               94.99              430,000.00
407992509                          80            79.89                 100              290,000.00
407992511                          80            79.82                  80              207,000.00
407992512                          80            79.82                  80              202,000.00
407992513                       35.69            35.46               35.69              255,000.00
407992514                       66.67             65.1               71.67              120,000.00
407992515                          80            79.94                  95              480,000.00
407992516                       43.24            43.17               43.24              185,000.00
407992517                       94.99            94.91               94.99              325,000.00
407992518                       79.17             79.1               88.96              520,000.00
407992519                       79.66            79.54                 100              118,000.00
407992520                          68            67.92                  68              100,000.00
407992521                       79.92             78.7               89.92              460,000.00
407992522                          80            79.94                  80              390,000.00
407992523                       79.99            79.28               99.95              208,000.00
407992524                        73.6             73.5                73.6              125,000.00
407992525                          72            71.84                  90              560,000.00
407992526                          70            69.89                  70              114,000.00
407992527                          80            79.08                  80              105,000.00
407992528                       58.18            58.08               58.18              275,000.00
407992529                          90            89.87                  90              150,000.00
407992530                          75            74.89                  75              385,000.00
407992531                       79.28            79.21               88.78              526,000.00
407992532                       79.43             79.3               93.52              525,000.00
407992533                       76.23            75.37               76.23              547,000.00
407992534                          80            79.88                  90              275,000.00
407992535                       22.55            22.53               22.55              510,000.00
407992536                       58.33            58.24               58.33              460,000.00
407992537                       79.97            79.85               94.99               80,000.00
407992538                       55.61            55.57               55.61               82,000.00
407992539                          80            79.85                  90              220,000.00
407992540                          80            79.89                  90              110,000.00
407992541                       79.47            79.36                  90              120,000.00
407992542                          80            79.93               89.99              306,200.00
407992543                          80            79.87                  80              140,000.00
407992544                       20.74            20.59               36.79              540,000.00
407992545                       64.26            64.21               64.26               47,000.00
407992546                          70            69.24                  70              500,000.00
407992547                          90            89.95                  90               55,000.00
407992548                          80            79.94                  80               85,000.00
407992549                       50.77            50.69               72.31              660,000.00
407992550                          80            79.94               93.04              116,000.00
407992551                          80            79.89                 100              102,000.00
407992552                          75            74.89                  75              650,000.00
407992553                          80            79.49                  80               60,000.00
407992554                       52.94            52.86               76.47              425,000.00
407992555                          80            79.76                  80              260,000.00
407992556                          80            79.71                  80              200,000.00
407992557                          80            79.48                 100              165,000.00
407992559                       79.98            79.86               94.98              155,000.00
407992560                       78.26            78.14               78.26              115,000.00
407992561                          80            79.88               84.82              415,000.00
407992562                          80            79.87                  95              390,000.00
407992563                       76.15            76.04               76.15              260,000.00
407992564                          80            79.87                  80              660,000.00
407992565                          80            79.93                  80              465,000.00
407992566                          80            79.89                  90              170,000.00
407992567                          80            79.94               87.47              375,000.00
407992568                          80            79.94                  80              127,000.00
407992569                       67.57            67.14               67.57               74,000.00
407992570                          65            64.91                  65              275,000.00
407992571                          80            79.88                 100              289,000.00
407992572                        81.4            81.27                81.4              430,000.00
407992573                          80            79.88                  80              200,000.00
407992574                        78.3            78.16                78.3              235,000.00
407992575                          80            79.87                  95              180,000.00
407992576                          80            79.87               94.97              175,000.00
407992577                          80            79.88                  90              400,000.00
407992578                       77.27            77.23                 100               48,000.00
407992579                          80            79.94                  80              198,000.00
407992580                          90            89.87                  90               97,000.00
407992581                          80            79.88                  90              490,000.00
407992582                          80            79.86               89.42              120,000.00
407992583                          80            79.94               89.99              800,000.00
407992584                       74.76            74.65               74.76              105,000.00
407992585                          80            79.75                  80               73,000.00
407992586                          80            79.88                  90              690,000.00
407992587                       53.96            53.87               53.96              417,000.00
407992588                          80            79.88                  80              138,000.00
407992589                       79.96             79.9               79.96               81,000.00
407992590                          80            79.88                  80               47,500.00
407992591                          80            79.88                  80              495,000.00
407992592                          80            79.74                  80              115,000.00
407992593                          80            79.94                  80              325,000.00
407992594                       76.97            76.86               76.97              165,000.00
407992595                        64.2            64.15                64.2              184,000.00
407992597                       79.99            79.88               99.95              209,000.00
407992598                       79.98            79.86               79.99              156,000.00
407992599                          80            79.87                  80              112,000.00
407992600                          80            79.94                  95              550,000.00
407992601                          80            79.88                  80              110,000.00
407992602                          80            79.87                  90              560,000.00
407992603                       79.99            79.88                  90              250,000.00
407992604                          80            79.87                 100              100,000.00
407992605                       63.96            63.91               77.18              777,000.00
407992606                       79.78            79.65               79.78              366,000.00
407992607                          90            89.92                  90              535,000.00
407992608                       77.67            77.33               77.67              515,000.00
407992609                          80            79.87                 100               50,000.00
407992610                          80            79.89                  90              120,000.00
407992611                          90            89.92                  90              105,000.00
407992612                       76.59            76.54                89.6               88,000.00
407992613                          80            79.94                  80               49,000.00
407992614                       79.74            79.02               79.74               30,600.00
407992615                          80            79.87                  80              420,000.00
407992616                       63.29             63.2               63.29              790,000.00
407992617                       60.47            60.42               60.47              640,000.00
407992619                       73.05            72.59                  90               64,000.00
407992620                          80            79.93                  80              390,000.00
407992621                       65.51            65.45               94.98               65,000.00
407992622                          75            74.76                  75               67,000.00
407992623                          80            79.51                  80               82,000.00
407992624                       84.84            84.73               84.84              310,000.00
407992626                          80            79.87                  80               65,000.00
407992627                       79.08            78.94                 100              675,000.00
407992628                       79.99            79.86               99.93              158,000.00
407992629                       26.58             26.5               26.58              301,000.00
407992630                        76.4            76.29                76.4              178,000.00
407992631                          80            79.94                  80              280,000.00
407992632                          80            79.88                  95               82,500.00
407992633                          80            79.94                 100               97,000.00
407992634                          80            79.82                  80               74,000.00
407992635                          80            79.88                  90              360,000.00
407992636                          80            79.88                 100              235,000.00
407992637                          90            89.87                  90              177,500.00
407992638                          80            79.88               84.83              520,000.00
407992639                       64.41            64.36               64.41              590,000.00
407992640                       68.85            67.52               84.23               65,000.00
407992641                       74.72            74.61               88.61               72,000.00
407992642                          65            64.91                  65              427,000.00
407992643                          80            79.88               94.95               74,250.00
407992645                       40.11            39.84               40.11              374,000.00
407992646                          80            79.89                 100              138,000.00
407992647                          80            79.88                 100              336,000.00
407992648                          80            79.87                  80              490,000.00
407992649                          70            69.78                  70              175,000.00
407992650                          80            79.84                  80              160,000.00
407992651                       69.39            69.28               94.99              445,000.00
407992652                        77.5            77.38                  90               80,000.00
407992653                       73.86             73.8               73.86               88,000.00
407992654                       65.75            64.24               65.75               73,000.00
407992655                       74.29            74.18               74.29               70,000.00
407992656                          80            79.94                  80              265,000.00
407992657                          80            79.94                  80              135,000.00
407992658                          80            79.87                  80              495,000.00
407992659                          80            79.89                  90              395,000.00
407992660                          80            79.88                  90              107,000.00
407992661                          80            79.94                  80              200,000.00
407992662                       68.75            68.64               68.75              120,000.00
407992663                       63.25             63.2               89.88               40,000.00
407992664                       65.22            65.12               65.22              428,000.00
407992665                       79.97            79.85               94.97              122,000.00
407992666                          80            79.88                  90              185,000.00
407992667                          80            79.88                  80              400,000.00
407992668                       79.99            79.93               89.79              418,200.00
407992669                          76            75.88                  76              100,000.00
407992670                          68            67.95                  68              250,000.00
407992671                          80            79.87                  80              122,000.00
407992672                          52            51.96                  52              125,000.00
407992673                       79.96            79.84               94.87              100,000.00
407992674                          80            79.94                 100              450,000.00
407992675                       79.72            79.21               79.72              360,000.00
407992676                          80            79.87                  80              289,000.00
407992677                          80            79.89               94.96              167,000.00
407992678                       62.95            62.85                  80              352,000.00
407992679                          80            79.94                  90              509,000.00
407992680                       75.03            74.97                 100              165,000.00
407992681                          80            79.87                 100              109,500.00
407992682                          90            89.89                  90              145,000.00
407992683                          80            79.93                  90              610,000.00
407992685                       54.79             54.7                72.1              699,000.00
407992686                        73.9             73.4               73.91              525,000.00
407992687                          79            78.87                  79              500,000.00
407992688                       63.78            63.69               63.78              185,000.00
407992689                       36.36            36.34               36.36              220,000.00
407992690                       79.98            79.85                 100               89,900.00
407992691                          70            69.89                  70              450,000.00
407992692                          70            69.56                  70              174,000.00
407992693                        59.5            59.11                59.5              121,000.00
407992694                       73.92            73.86               73.92              125,000.00
407992695                          80            79.88                  90              185,000.00
407992697                       76.39            76.28                  95              360,000.00
407992698                          80            79.94                  80              500,000.00
407992699                          70            69.95                  70              520,000.00
407992700                       58.33            58.18               58.33              360,000.00
407992701                       51.28            51.21               51.28              390,000.00
407992702                       79.97            79.84               94.95              168,500.00
407992703                       44.41            44.12               44.41              304,000.00
407992704                       78.89            78.76                  90               91,000.00
407992705                          80            79.88                  80              316,000.00
407992706                          80            79.94                  80              316,000.00
407992707                          80            79.88                  80              390,000.00
407992708                          80            79.87                  80              280,000.00
407992709                          80            79.85                 100              415,000.00
407992710                          80            79.81                  90              156,000.00
407992711                          80            79.86                  90              130,000.00
407992712                       79.99            79.87               89.95              158,600.00
407992713                          70             69.9               89.61              510,000.00
407992714                          80            79.87               93.33              450,000.00
407992716                       89.33            89.27               89.33              403,000.00
407992717                       79.93            79.81                  95               73,000.00
407992718                        68.2            68.09                68.2              555,000.00
407992719                       71.43            71.31               71.43              175,000.00
407992720                          80            79.94                 100              235,000.00
407992721                          80            79.75                 100               51,000.00
407992723                          80            79.94               89.98              260,000.00
407992724                       79.96            79.82               99.96              270,000.00
407992725                          80            79.79                 100              231,000.00
407992726                          80            79.52                  80              115,000.00
407992727                        70.4            70.28                70.4              554,000.00
407992728                          80            79.93               84.51              452,000.00
407992729                       19.11            18.96               19.11              785,000.00
407992730                       68.75            68.63               89.58               48,000.00
407992731                       78.98            78.92               78.98              590,000.00
407992732                          80            79.88                 100              135,000.00
407992734                        58.5            58.42                58.5              200,000.00
407992735                       79.83            79.77               79.83              119,000.00
407992736                          80            79.94                  80              525,000.00
407992737                       79.83            79.77               89.68              193,000.00
407992738                       79.83            79.77               89.68              193,000.00
407992739                       79.94            79.88               79.94              420,000.00
407992740                          80            79.87                  80              247,000.00
407992741                          80            79.93                  80              255,000.00
407992742                       74.94            74.88                84.3              395,000.00
407992743                       73.76            73.64               73.76              162,700.00
407992744                       79.74            79.49               79.74              135,000.00
407992745                       28.47            28.43               28.47              850,000.00
407992746                       68.12            68.01               68.12              690,000.00
407992747                       94.83            94.76               94.83              185,800.00
407992748                          70            69.95                  70               89,000.00
407992749                       79.83            79.22               79.83              119,000.00
407992750                          80            79.89               94.96              127,000.00
407992751                          80            79.86                  80              141,000.00
407992753                          90            89.94                  90               55,000.00
407992754                       72.35            72.25               72.35              463,000.00
407992755                          80            79.89                  80              133,000.00
407992757                          80            79.89                  80              650,000.00
407992758                          80            79.94                 100              264,000.00
407992759                          80            79.94                 100              101,000.00
407992760                          80            79.88                 100              292,000.00
407992761                          80            79.87               94.98              150,000.00
407992762                       79.84            79.59               79.84              253,000.00
407992763                       78.64            78.57               94.98              125,000.00
407992764                       74.59            74.53               99.57              303,000.00
407992765                          80            79.89                  80              411,000.00
407992766                       74.99            74.88               94.99              286,000.00
407992767                          80            79.94                  90              331,000.00
407992768                       39.82            39.79               39.82              452,000.00
407992769                          80            79.94               87.94              510,000.00
407992770                       79.99            79.93               89.92              101,700.00
407992771                       67.11            67.06               67.11              298,000.00
407992772                       79.99            79.93               79.99              250,000.00
407992773                       40.21            40.15               77.75              375,000.00
407992774                        33.9            33.79                33.9              236,000.00
407992775                          80            79.94                 100              365,000.00
407992776                          80            79.75                  80               65,000.00
407992777                       68.33            68.22               68.33              300,000.00
407992778                          72            71.95                  72              525,000.00
407992779                          80            79.85                 100              149,500.00
407992780                          80            79.74                  80              430,000.00
407992781                          80            79.31                 100              225,000.00
407992782                          80            79.94                 100              410,000.00
407992783                          80            79.94                  95              160,000.00
407992784                          90            89.95                  90              199,000.00
407992785                       76.19            76.13               89.52              210,000.00
407992786                          70            69.95                  70              500,000.00
407992787                          80            79.94                  80              295,000.00
407992788                          80            79.94                  90              191,000.00
407992789                          80            79.94               94.97              121,000.00
407992790                       28.03            27.95               28.03              218,000.00
407992791                          80            79.87                  80              290,000.00
407992793                          85            84.88                  85               70,000.00
407992794                       79.21            78.95               79.21              101,000.00
407992795                          80            79.94                  80              196,500.00
407992796                       79.99            79.87               99.98              244,000.00
407992797                       66.67            66.61               66.67              365,000.00
407992798                          80            79.89                  80              125,000.00
407992799                          80            79.94                  80               30,000.00
407992800                       79.96            79.84               79.96              122,000.00
407992801                          80            79.94                  90              131,500.00
407992802                          80            79.94                  90              200,000.00
407992803                       89.96            89.85               89.96               70,500.00
407992804                       39.13             39.1               39.13              230,000.00
407992805                          80            79.94               94.95              150,000.00
407992806                       63.08            63.03               63.08               65,000.00
407992807                       30.81            30.61               30.81              185,000.00
407992808                          80            79.94                  80              510,000.00
407992809                          65             64.9                  65              100,000.00
407992810                          80            79.94                  80              180,000.00
407992811                          80            79.94                  80              228,000.00
407992812                          70            69.95                  70              140,000.00
407992813                          80            79.93                  80              174,000.00
407992814                       59.66            59.61               59.66              290,000.00
407992815                       73.31            73.25               89.99               63,000.00
407992816                          80            79.94                 100              124,000.00
407992818                          80            79.94                 100              121,000.00
407992819                          80            79.93                  80              427,000.00
407992820                       79.99            79.87               94.98              350,000.00
407992821                          80            79.94                  80              378,000.00
407992822                          80            79.88               94.97              350,000.00
407992823                       79.99            79.92               89.98              308,000.00
407992824                          80            79.94                  80              277,000.00
407992825                       79.99            79.87               79.99              168,500.00
407992826                       79.99            79.86               89.98              226,000.00
407992827                          80            79.93                  90              269,000.00
407992828                          80            79.94                  80              260,000.00
407992829                          80            79.94                  90              250,000.00
407992830                          80            79.73                  90              477,000.00
407992831                       79.99            79.93               89.97              220,000.00
407992832                       72.41            72.35               72.41              290,000.00
407992833                       60.87            60.82               60.87              345,000.00
407992834                          80            79.91                 100              215,000.00
407992835                          80            79.93                 100              170,000.00
407992836                          75            74.77                  75               83,000.00
407992837                          80            79.95                  90              299,000.00
407992838                       67.42            67.36               67.42              445,000.00
407992839                          75            74.95                  75              300,000.00
407992840                          80            79.94               99.93              176,000.00
407992841                          80            79.94                  95              110,000.00
407992842                       76.77            76.72               76.77              155,000.00
407992843                          80            79.83               89.98              300,000.00
407992844                          80            79.94                  95               88,000.00
407992845                          80            79.94                  80              140,000.00
407992846                          80            79.94                  80              285,000.00
407992847                          80            79.91               92.93               82,000.00
407992848                          80            79.94                 100              210,000.00
407992849                          80            79.93                  80              140,000.00
407992850                          80            79.94               94.98              265,000.00
407992851                          80            79.93                  80              280,000.00
407992852                       74.29            74.16               74.29              525,000.00
407992853                          80            79.94                 100              324,000.00
407992854                          80            79.94                 100              155,000.00
407992855                       43.64             43.6               43.64              440,000.00
407992856                       39.38            39.24               39.38              640,000.00
407992857                       79.92            79.86                 100              109,000.00
407992858                        79.1            79.03                79.1              190,000.00
407992859                          80            79.94                  80              141,000.00
407992860                          80            79.94                  80              346,000.00
407992861                       89.73            89.66               89.73              100,000.00
407992862                          80            79.93                  80              125,000.00
407992863                       79.64            79.58                  90              105,000.00
407992864                       75.88            75.82               75.88               85,000.00
407992865                          80            79.88               94.97              340,000.00
407992866                          80            79.94                  90              360,000.00
407992867                       79.99            79.93                 100              294,000.00
407992868                          75            74.94                  75              295,000.00
407992870                          80            79.94                  90              360,000.00
407992871                          80            79.94                  80              170,000.00
407992872                       42.14            41.64               42.14              700,000.00
407992873                       61.08            54.01               61.08              196,000.00
407992874                          80            79.03                  80              375,000.00
407992875                          80            79.94                 100              325,000.00
407992877                          80            79.94                 100              470,000.00
407992878                          80            79.93                  90              139,000.00
407992879                          80            79.75                  80              100,000.00
407992880                          80            79.88                  90              173,000.00
407992881                          70            69.94                  70              340,000.00
407992882                          80            79.94                 100              284,000.00
407992883                       79.96             79.9               94.93              235,000.00
407992884                          80            79.94               89.97              170,000.00
407992885                       79.99            79.93               94.97              187,000.00
407992886                          80            79.94                  90              274,000.00
407992887                          80            79.94                  80              160,000.00
407992888                          80            79.94                  80               87,000.00
407992889                          90            89.94                  90              330,000.00
407992890                       76.11            76.05                  90               80,000.00
407992891                          80            79.94                  80              200,000.00
407992892                       52.77            52.72               52.77              235,000.00
407992893                          80            79.94               94.98              305,000.00
407992895                          80            79.94                 100              345,000.00
407992896                          80            79.94                  90              202,000.00
407992897                          70            69.95                  70              480,000.00
407992898                          80            79.63                  80              285,000.00
407992899                       41.03            40.99               41.03              195,000.00
407992900                          80            79.74                  80              355,000.00
407992901                          80            79.94                  95              158,500.00
407992902                       79.98            79.93                 100              129,000.00
407992903                       71.31            71.25                 100               35,000.00
407992904                       77.26             77.2               89.96               79,000.00
407992905                       44.92            44.86               44.92              256,000.00
407992906                       65.22            65.17               65.22              460,000.00
407992907                          80            79.94                  80              190,000.00
500695741                          80               80                  95              146,000.00
500704718                          80            79.92                 100              220,000.00
500712183                          80               80                  90              189,648.00
500725168                          90               90                  90              259,000.00
500728080                          75               75                  95              360,000.00
500730077                          80               80                  90              345,000.00
500735716                          80               80                 100              356,000.00
500744561                          80               80                 100              325,000.00
500750815                       62.65            62.59               62.65              597,000.00
500650571                       69.97            69.85               89.95              208,000.00
500763904                          80               80                 100              290,000.00
500768305                       58.73            58.73               58.73              710,000.00
500771002                          80               80                 100              200,000.00
500781862                       79.98            79.98               99.95              281,000.00
500740605                          80            79.71                  80              195,000.00
500756333                       68.28            68.23               68.28              325,000.00
500744558                          90            89.87                  90              267,000.00
500751921                       79.99            79.99               79.99              210,000.00
500763642                        56.2            56.14                56.2              605,000.00
407800838                       73.68             73.5               73.68              479,500.00
407800840                       74.99            74.99               94.99              160,000.00
407800842                       79.99            79.99               99.97              152,000.00
407800843                       89.99            89.99               89.99              139,900.00
407800845                       64.98            64.98               89.96              261,000.00
407800846                          80               80                 100              156,000.00
407800849                          75               75                 100              128,000.00
407800855                       94.99            94.99                  95              392,000.00
407800857                          80               80                  90              367,000.00
407800858                       79.95            79.95               79.95              121,000.00
407800860                       74.97            74.97               99.97              149,000.00
407800861                       99.99            99.99               99.99              334,000.00
407800864                         100             99.9                 100              255,000.00
407800866                          95               95                  95              190,000.00
407800869                          95               95                  95              109,000.00
407800871                       79.98             79.9                 100              166,000.00
407800873                       99.99            99.99               99.99              423,000.00
407800878                       99.98            99.98               99.98              167,000.00
407800882                       74.97            74.97               99.91              165,000.00
407800888                          95            94.94                  95              350,000.00
407800891                         100              100                 100              258,000.00
407800893                       79.99            79.99               94.99              190,000.00
407800896                          75               75                  75              890,000.00
500652457                          80            79.66                  80              279,000.00
500693820                          80             79.9                 100              177,000.00
500703465                          75               75                  90              220,000.00
500703488                          75               75                  90              290,000.00
500714657                       40.91            40.91               40.91              330,000.00
500726172                          80            79.89                  95              240,000.00
500726222                       68.99            68.88               68.99              645,000.00
500727990                       69.15            69.15               83.51              940,000.00
500728132                        60.5             60.5                60.5              400,000.00
500731451                       24.63            24.63               24.63              203,000.00
500747911                          80               80                 100              629,500.00
500748311                          80               80                  90              905,000.00
500748378                          80               80                  80              175,000.00
500748871                          80               80                 100              500,000.00
500751392                          80               80                  95              179,600.00
500753980                          80               80                  80              214,000.00
500754806                       43.55            43.55               43.55              620,000.00
500760318                          80               80                 100              400,000.00
500763933                          65               65                  65              880,000.00
500764853                       79.99            79.99               99.97            1,035,000.00
500767322                          80               80                  80              302,000.00
500770499                       76.67            76.67               95.84              673,000.00
500772982                          80               80                 100              285,000.00
500773312                          80               80                  80              950,000.00
500773394                          80               80                 100              615,000.00
500773912                          65               65                  65              466,000.00
500790037                       78.21            78.21               78.21              895,000.00
500715080                       79.99            79.99               99.97              200,000.00
500728928                          75            74.86                  90              255,000.00
500744971                       79.99            79.87               79.99              185,000.00
500747334                          80            79.91                  95              230,000.00
500747376                       79.99             79.9               94.97              230,000.00
500772528                       79.98            79.91               99.97              159,795.00
500775039                          80            79.94                  95              121,000.00
500693765                          80            79.86                  95              460,000.00
500713163                          80            79.86                  80               97,500.00
500724137                          80            79.94                  85              495,000.00
500727828                          80               80                  90              131,000.00
500729155                          80            79.89                 100               75,000.00
500733532                       65.88            65.73               65.88              425,000.00
500747851                          80               80                  90              338,000.00
500756059                          80            79.95                  80              255,000.00
500709603                       79.96            79.96                 100              124,630.00
500720404                       66.13            66.03               66.13              326,000.00
500735085                          80            79.91                  80              420,000.00
500742266                          80               80                 100              297,000.00
500746964                          80            79.94                  90              275,000.00
500749764                          80               80                 100              314,000.00
500751559                          80            79.98                 100              350,000.00
500756242                          70               70                  90              580,000.00
500768609                          80               80                 100              420,000.00
500772894                          70               70                 100              599,700.00
500775239                          80               80                 100              355,000.00
500751851                          80            79.92                  80              227,000.00
500733832                       74.12            74.12               74.12            1,275,000.00
500657460                          54            52.94               60.99              800,000.00
500737079                          80            79.81                  80              180,000.00
500723681                       64.99            64.88               76.29              885,000.00
500693697                          80               80                 100              146,000.00
500719714                          80               80                  95              184,900.00
500744979                       79.98            79.98                 100              243,000.00
500775347                       79.97            79.97               99.97              267,000.00
407567243                          80            79.68                 100              290,000.00
405773403                          80               80                 100              376,000.00
500756049                          95            94.87                  95               91,000.00
500487487                       63.64            63.62               63.64            5,500,000.00
500576049                       28.57            28.33               28.57            9,000,000.00
500618439                          75               75                  90            1,080,000.00
500639164                          65               65                  65            2,600,000.00
500694603                          75               75                  95              199,900.00
500698948                          80            79.86                  80              121,900.00
500705403                          80            79.83                  80              348,000.00
500706043                       64.85            64.85               64.85            1,465,000.00
500706860                          70            69.84                  90              335,000.00
500710151                          70               70                  90              500,000.00
500720774                          75               75                  90              380,000.00
500720851                          80               80                  95              300,000.00
500721978                          70               70               78.75              800,000.00
500724570                          60               60                  60              650,000.00
500730856                          75               75                  90              154,490.00
500735658                          75               75                  95              350,000.00
500736798                          80               80                 100              875,000.00
500738117                          70            69.87                  95              780,000.00
500750079                       37.04            37.04               37.04              810,000.00
500750232                          80            79.93                  90              780,000.00
500751170                          90            89.93                  90              115,000.00
500752110                          70               70                  90              367,000.00
500752115                          65               65                  80            1,200,000.00
500753239                          70            69.95                  70              230,000.00
500754323                          70            69.95                  90              180,600.00
500755387                          65               65                  90              560,000.00
500757014                       89.33            89.31               89.33              263,082.00
500757708                          80            79.94                  80              175,000.00
500759540                       79.43            79.43               79.43              525,000.00
500761777                          75            74.79                  75              385,000.00
500762484                          75               75                  95              236,000.00
500763696                          80            79.94                  80              209,000.00
500763711                       17.93            17.92               17.93              725,000.00
500764448                       14.12            14.12               23.53            4,250,000.00
500764733                       57.14            57.14               57.14              420,000.00
500765668                          80            79.94                  80              215,000.00
500767828                          70               70                  70              185,000.00
500767938                          75            74.95                  90              365,000.00
500768491                       59.77            59.71               59.77              430,000.00
500768594                          80               80                 100              360,000.00
500770635                          75            74.93                  75              205,000.00
500773911                          65               65                  90              750,000.00
500773927                       63.23            63.23               89.23              750,000.00
500777219                          80               80                  95              180,000.00
500777634                          70               70                  90              440,000.00
500783983                          80               80                  80              400,000.00
407416425                          80               80                 100              639,000.00
407416435                          80               80                  95              240,000.00
407416436                          80               80                 100              250,000.00
407416441                          80            79.83                 100               82,500.00
407416442                          80            79.91                  80              199,000.00
407416445                       79.41            79.41                94.3              390,000.00
407416446                          80               80                 100              217,000.00
407416447                          80            79.83                 100              128,000.00
407416448                          80               80                 100              377,000.00
407416450                          80               80                  80              256,000.00
407416452                          80               80                  90              179,000.00
407416453                          80               80                 100              235,000.00
407416454                       79.99            79.99               99.96              369,000.00
407537394                          80               80                 100              380,000.00
407537401                          80               80                 100              195,000.00
407537405                          80               80               99.99              270,000.00
407668826                          80               80                 100              330,000.00
407668828                          80               80                 100              485,000.00
407668831                          80               80                 100              290,000.00
407668833                          80               80                  95              630,000.00
407668835                       79.99            79.99               99.98              366,000.00
407668836                          80               80                 100              368,000.00
407668839                          80               80                 100              380,000.00
407956726                          80               80                 100              290,000.00
407956727                          80            79.93                 100              237,000.00
407956728                          80               80                 100              116,000.00
407956729                          80            79.94                 100              131,000.00
407956730                          80            79.91                  80               95,000.00
407956731                          80            79.91                  80               95,000.00
407956734                       79.99            79.99               99.96              140,000.00
407956735                       78.64            78.57               78.64              220,000.00
407956736                          80               80                  95              369,000.00
407956737                          80            79.89                  95              255,000.00
407956738                       79.38            79.34                 100              548,000.00
407956739                          80            79.94                 100              113,000.00
407956740                          80               80                 100              250,000.00
407956741                          60            59.95                 100              338,000.00
407956742                          80               80               99.99              215,000.00
407956743                       67.16            67.11               67.16              335,000.00
407956744                          80               80                 100              245,000.00
407956745                          80               80                 100              272,500.00
407956746                       23.44            23.42               23.44              225,000.00
407956747                          80               80               99.98              206,000.00
407956748                          80               80                 100              425,000.00
407956749                          80               80                  90              165,000.00
407956750                          80            79.94                 100               73,000.00
407956751                          80            79.95                  95               82,000.00
407956752                          80            79.95                  95               78,000.00
407956753                       64.41            64.41               64.41              885,000.00
407956754                          80               80                 100              264,000.00
407956755                          80               80                  95              110,000.00
407956756                          80               80                 100              408,000.00
500556096                       63.95            63.95               63.95            2,580,000.00
500657645                          80               80                  95              166,000.00
500679857                          80               80                  90              575,000.00
500689575                          80               80                 100              425,000.00
500694354                          80            79.88                  95              115,000.00
500694606                          80               80                  80              215,000.00
500696766                          80               80                  95              217,000.00
500701437                          80            79.81                  95              155,000.00
500703063                          80               80                 100              221,000.00
500703358                          80               80                  95              189,000.00
500704315                          80               80                 100              220,000.00
500705393                       76.36             76.2               76.36              275,000.00
500705396                       74.29            74.29               74.29              350,000.00
500705540                          80               80                  95              247,000.00
500706839                          80            79.76                 100              115,000.00
500706845                          80               80                  95              136,000.00
500707144                          80               80                 100              235,000.00
500708643                          80               80                  90              219,000.00
500708646                          70               70                  90              310,000.00
500710674                          80            79.97                  80              390,000.00
500710675                          80               80                  90              270,000.00
500710679                          80               80                 100              255,000.00
500710947                          80               80                 100              215,000.00
500710948                          80               80                 100              427,000.00
500711506                          80               80                 100              235,000.00
500713414                          75               75                  75              530,000.00
500713415                          80            79.81                 100              270,000.00
500713436                          80               80                 100              322,000.00
500713437                       65.57            65.57               65.57              305,000.00
500713714                        41.9            41.83                41.9              525,000.00
500714231                          80               80                  80              151,000.00
500714726                          80               80               94.99              545,000.00
500714740                          80            79.83                 100              176,000.00
500715894                          80               80                 100              216,500.00
500715897                       78.14            78.14               78.14              215,000.00
500716036                          80               80                 100              710,000.00
500716040                          80               80                  90              435,000.00
500717236                          80               80                  90              272,000.00
500717237                          80               80                  90              180,000.00
500717731                          60               60                  60              386,000.00
500719428                          80            79.94                  80              258,000.00
500720433                          80               80                 100              490,000.00
500720437                          80               80                 100              115,000.00
500720438                          80               80                 100              229,000.00
500720440                          80               80                 100              237,000.00
500720442                       79.86            79.86               79.86              360,000.00
500722329                          80               80                 100              280,000.00
500722332                          80            79.87                  95              388,000.00
500722333                          80            79.84               91.35              141,000.00
500722494                          80               80                  80              539,000.00
500723437                          80            79.83                  90              110,000.00
500724890                          80               80                  95              151,000.00
500726177                          80               80                 100              388,000.00
500726962                          40               40                  40              300,000.00
500726963                       46.15            46.15               46.15              260,000.00
500729000                          80               80                  80              120,000.00
500729001                          75               75                  95              680,000.00
500729007                          80               80                  90              850,000.00
500729074                       74.99            74.89               89.98              222,000.00
500729253                          70               70                  90              915,000.00
500730226                        69.8             69.8                69.8              255,000.00
500730559                          80            79.89                  90              300,000.00
500731174                          80            79.89                  90              300,000.00
500731175                       69.07            69.07               69.07              810,000.00
500731555                          80               80                  95              185,000.00
500732509                          80               80                 100              120,000.00
500733420                          80               80                 100              190,000.00
500734573                          80               80                  90              808,000.00
500734724                       74.44            74.44               74.44              450,000.00
500735537                          80               80                  95              214,000.00
500737088                          80               80                 100              285,000.00
500737117                          80               80                 100              208,000.00
500738201                       53.57            53.57               53.57              420,000.00
500738225                          80               80                 100              400,000.00
500741281                          80               80                  90              290,000.00
500741902                          80               80                 100              505,000.00
500741903                          80            79.89                 100              878,000.00
500742001                       76.67            76.58                  90               75,000.00
500743014                          75               75                  90              200,000.00
500743043                       74.69            74.64               74.69               98,000.00
500743200                          80            79.95               99.94              125,000.00
500744645                       76.64            76.63               91.01              238,000.00
500745531                          80               80                 100              243,800.00
500745532                          80               80                  95              310,000.00
500745783                          80               80                  90              173,000.00
500745785                          80            79.94                  80              126,000.00
500745787                          65            64.95                  65            2,650,000.00
500745788                          80               80               89.95              184,990.00
500745789                       38.46            38.37               38.46              330,000.00
500746892                       66.79            66.79               66.79              530,000.00
500746895                          90            89.94                  90              141,000.00
500747867                       78.82            78.73               78.82               85,000.00
500747868                       65.91            65.91               65.91              440,000.00
500747869                          80            79.91                  95              238,700.00
500748772                       79.99            79.99               94.99              230,000.00
500749795                          80               80                 100              235,000.00
500749828                          80               80                 100              186,000.00
500750110                          75            74.95                  90              222,000.00
500750282                          80               80                 100              140,000.00
500750801                          80               80               84.81              505,000.00
500750839                       68.84            68.84               68.84              214,000.00
500751557                          80            79.94                  90              235,000.00
500751743                        74.6             74.6                74.6              315,000.00
500752146                       61.43            61.35               61.43              407,000.00
500752147                          70            69.95                  70              370,000.00
500752601                         100            99.71                 100              392,800.00
500752800                          80               80                  95              295,000.00
500753929                          80               80                 100              155,000.00
500754007                          80            79.99                 100              303,000.00
500754046                       73.88            73.88               89.44              161,000.00
500754629                          80               80                  80              215,000.00
500755109                       25.51            25.49               25.51              392,000.00
500755136                          80               80                  80              150,000.00
500755141                          80               80                 100              227,000.00
500755175                          80               80                  95              135,000.00
500757030                          80               80                  90              310,000.00
500757334                          80               80                 100              183,000.00
500757474                          80               80                  90              175,000.00
500757477                          80               80                  90              175,000.00
500757483                          80               80                  90              175,000.00
500757486                          80               80                  90              175,000.00
500757487                          80               80                  90              175,000.00
500757570                          80               80                  95              350,000.00
500757572                       79.99            79.92                 100              165,000.00
500757950                       79.99            79.99               99.97              320,000.00
500758621                          80               80                 100              149,000.00
500758841                          75               75                  95              275,000.00
500759677                          65               65                  65              245,000.00
500759782                          80               80                 100              135,000.00
500760356                          80               80                 100              515,000.00
500760451                          80               80                  95              295,000.00
500760989                       77.94            77.94               77.94              535,000.00
500761596                          80               80                  95              610,000.00
500761900                          80            79.94                  95              290,000.00
500761945                          80               80                  95              296,000.00
500762126                          80               80                  80              380,000.00
500762799                          80               80                 100              400,000.00
500762938                          80               80                  95              238,000.00
500764226                       79.99            79.99               99.99              715,000.00
500764227                          60               60                  60              208,000.00
500765274                       68.08            68.08               68.08              426,000.00
500766306                          80               80                  90              340,000.00
500767227                          75               75                  90              475,000.00
500767468                          80            79.93                 100              271,000.00
500767516                          80               80                 100              690,000.00
500768358                       78.75            78.75               78.75              320,000.00
500768403                          80               80                  95              147,000.00
500770705                       45.45            45.45               45.45              660,600.00
500770707                          70               70                  70              319,000.00
500771102                          80               80                 100              673,000.00
500771634                          80               80                 100              572,500.00
500771689                          80               80                  95              320,000.00
500772579                       79.51            79.51                 100              825,000.00
500772691                          80               80                 100              585,000.00
500772724                          80               80                  95              655,000.00
500772734                          80               80                 100              270,000.00
500772767                          80               80                 100              328,000.00
500773399                          80               80                  95              127,000.00
500773402                          80               80                 100              725,000.00
500773403                          80               80                  95              210,000.00
500773869                          80               80                 100              385,000.00
500774140                          80               80                 100              238,000.00
500774255                       79.99            79.99               99.97              216,215.00
500775073                       79.98            79.98               89.97              255,000.00
500775074                          80               80                  95              203,000.00
500775131                          80               80                 100              282,200.00
500775541                          80            79.95                  95              140,000.00
500775547                          80               80                 100              800,000.00
500775551                       79.99            79.99               94.99              215,000.00
500775552                          80               80               89.99              358,000.00
500775961                          80               80               95.45              440,000.00
500776639                          80               80                  95              212,000.00
500776815                       79.98            79.92               99.99              247,500.00
500776884                       73.44            73.44               73.44              305,000.00
500777042                       79.99            79.99               99.99              600,000.00
500779765                          80               80                 100              126,000.00
500780154                          80               80                 100              265,000.00
500780159                          80               80                  90              154,000.00
500780471                       77.47            77.47               77.47              505,000.00
402558797                       53.45            53.45               53.45            2,900,000.00
407299504                       50.25            50.25               50.25            1,990,000.00
407299505                          50            49.99                  50              650,000.00
407299515                          75               75                  95              785,000.00
407299546                          80               80                  95            1,085,000.00
407299549                          80               80               88.66              670,000.00
407299551                          80               80                 100              690,000.00
407676018                          75               75                  75            1,050,000.00
407676034                       74.88            74.88               74.88              645,000.00
407862006                       78.57            78.57               78.57              700,000.00
407862031                        76.2             76.2                76.2            1,150,000.00
405492280                          65               65                  65            3,000,000.00
405689184                          70            67.44                  80            2,750,000.00
405689219                        64.9             64.9               73.72            3,000,000.00
500741205                          80               80                 100              425,000.00
500745876                          70             69.9                 100              550,000.00
500759956                          80               80                 100              162,000.00
500729446                          80            79.94                 100              182,000.00
500744944                          80            79.88                  95              295,000.00
500774090                       89.99            89.99               89.99              284,040.00
500704130                          75               75                  90              415,000.00
500711555                          75               75                  90              270,000.00
500715328                          75               75                  95              470,000.00
500723298                       75.49            75.49               75.49              355,000.00
500757810                          60               60                  80              400,000.00
500767489                          70            69.95                  90              335,000.00
500706794                          80               80                  90              184,000.00
500706883                          80               80                  95              338,000.00
500711355                          80               80               89.99              254,000.00
500713167                          80               80                 100              302,000.00
500716641                          80               80                 100              475,709.00
500718082                          80            79.81                  80              304,000.00
500718735                       79.95            79.88               99.93              250,000.00
500718948                          80            79.82                  95              272,000.00
500721367                          80               80                 100              350,000.00
500723770                          80               80                 100              223,000.00
500734918                          80               80                  95              308,000.00
500741835                          80               80                 100              292,212.00
500743021                          80               80                 100              320,000.00
500745427                          80            79.94                 100              358,000.00
500746321                          80               80                  90              222,500.00
500748369                          68            67.87                  68              281,500.00
500749986                          80               80                 100              352,000.00
500750365                          80               80                 100              479,000.00
500755836                       79.99            79.99                 100              255,000.00
500756345                          80               80                  85              295,000.00
500764338                          80               80                 100              321,000.00
500764909                          80               80                  90              420,000.00
500765213                          80               80                 100              255,000.00
500768061                          80               80                  95              245,000.00
500770190                       79.99            79.93               79.99              273,156.00
500771122                          80            79.94                 100              252,920.00
500772176                          80               80                 100              196,000.00
500781041                          80               80                  95              275,407.00
500700311                          70            69.85                  85              435,000.00
500702451                          80            79.91                  80              170,000.00
500702458                          70               70                  70              360,000.00
500711635                          80               80                  85              400,000.00
500718197                          80            79.84                  80              315,000.00
500720368                          70               70                  70              360,000.00
500720661                          80            79.86                  90              175,000.00
500727338                       50.72            50.68               50.72              345,000.00
500744474                          80            79.95                  90              125,000.00
500745952                       69.97            69.97                  95              114,000.00
500745962                       69.96            69.96               94.97              127,000.00
500746238                          80               80                 100              402,000.00
500746939                       69.97            69.97                 100              158,000.00
500749555                          80               80                 100              705,000.00
500754025                          70            69.95                  95              290,000.00
500767395                       60.68            60.68               60.68              412,000.00
500751146                          80            79.87                 100              110,000.00
500752294                          70               70                  90              210,000.00
500760964                          80               80                  80              725,000.00
407723683                          70               70                  70              460,000.00
407723688                       74.65            74.65               74.65              215,000.00
407723692                       29.01            29.01               29.01              655,000.00
407723693                       68.73            68.73               68.73              323,000.00
500730276                       59.26            59.26               68.17              405,000.00
500730277                        36.1               36                36.1            1,870,000.00
500744726                          80            79.87                 100               80,000.00
500777622                       79.83            79.83               97.73              476,000.00
500782174                       79.99            79.99                 100              167,000.00
500701042                          90            89.58                  90              395,000.00
500746188                          80            79.76                 100              252,000.00
500746194                          80             79.8                  80              185,000.00
500746284                       81.26               81                  95              128,600.00
500746296                          80            79.74                  95              121,200.00
500746307                          80            79.74                  95              121,000.00
500624463                          80               80               94.99              265,000.00
500668327                       54.95            54.93               54.95              475,000.00
500685946                       69.33            69.33               78.86              525,000.00
500692111                          70            69.84                  70              360,000.00
500693477                          80            79.89                  80              230,000.00
500698816                          80               80                 100              242,000.00
500702788                       77.89            77.89               77.89              380,000.00
500703783                          80               80                  95              210,000.00
500709607                       79.95            79.95               94.92              175,000.00
500710918                       79.97            79.97               94.96              227,000.00
500713057                       69.99            69.97               94.89              401,500.00
500714277                          80            79.83                  90              485,000.00
500716336                          80               80                 100              485,000.00
500722770                          80            79.81                  90              260,000.00
500724040                          80               80                  80              360,000.00
500726975                          80            79.83                  80              330,000.00
500733547                          80               80                  80              687,000.00
500734222                          80               80                 100              214,000.00
500735909                          80            79.86                  80              285,000.00
500736077                          80               80                  95              500,000.00
500739952                       74.91            74.91               74.91              293,000.00
500739966                       78.64            78.64               78.64              295,000.00
500745797                       78.44            78.38               94.06              320,000.00
500748200                          80            79.95                  90              341,000.00
500748250                          80               80                  90              302,000.00
500748399                       60.57            60.51               60.57              355,000.00
500749665                          70               70                  80              350,000.00
500750061                          80               80                  90              307,000.00
500751225                          80               80                  90              465,000.00
500751789                          80               80                 100              415,000.00
500752693                          80            79.87                  95              500,000.00
500754823                       60.55            60.48               60.55              545,000.00
500756014                       79.99            79.99               89.97              335,000.00
500756056                       74.74            74.74               87.91            1,338,000.00
500756287                          80               80                 100              500,000.00
500757409                       70.13            70.13               90.17              540,000.00
500758282                          80               80                 100              430,000.00
500762641                       63.11            63.06               63.11              450,000.00
500763057                       78.91            78.91               78.91              448,000.00
500763250                          80               80                 100              530,000.00
500763665                       67.97            67.97               67.97              512,000.00
500763970                          80            79.95                  90              732,000.00
500766618                          80               80                  80              300,000.00
500768745                       79.99            79.99               79.99              150,000.00
500773695                          80               80                 100              190,000.00
500779241                       50.85            50.85               50.85              590,000.00
500758767                          80            79.91                  80              630,000.00
407502835                          80            79.78                 100              327,000.00
407502839                          80               80                 100              420,000.00
407502840                          80               80                 100              293,000.00
405629539                          90            88.87                  90              285,000.00
405629548                       89.99            89.22               89.99              122,000.00
405629626                        74.9             74.3               83.73              510,000.00
406600356                          75            74.49                  90              235,000.00
406600373                          90            89.33                  90              180,000.00
406600386                          90            89.59                  90              125,000.00
406600407                          80               80                  90              165,000.00
406600412                          80               80                  90              165,000.00
406600442                          72            71.98                  87              190,000.00
406600453                          90               90                  90              192,000.00
406600475                          90               90                  90              155,000.00
406600545                          90            89.98                  90               95,000.00
406600584                          65            64.33                  65              330,000.00
406600642                          90            89.51                  90              130,000.00
406600778                       36.82            36.59                  37              611,000.00
500754596                          80               80                  80              278,000.00
500723565                          80            79.91                  95              130,000.00
500726273                          80            79.91                  90              196,000.00
405967655                          80               80                 100              346,600.00
405967695                       79.99            79.99               99.99              426,675.00
500696504                         100            99.72                 100              109,000.00
500704415                          80               80                 100              560,000.00
500712705                          70            69.85                  70              177,000.00
500718546                          95            94.83                  95              150,000.00
500730885                          80            79.91                  80              250,000.00
500731718                       74.99            74.99               89.98              345,000.00
500731767                          90             89.9                  90              296,000.00
500742094                          80             79.9                 100              185,000.00
500743148                          90            89.91                  90              327,000.00
500748206                          80            79.89                 100              178,000.00
500753196                       74.99            74.99               94.98              285,000.00
500761250                          80            79.95                  90              284,000.00
500767815                          60               60                  60              190,000.00
500769307                          80               80                  80              216,000.00
500769629                          80               80                  80              300,000.00
500770025                       79.99            79.99               99.98              270,000.00
500770067                          80               80                 100              304,000.00
500773799                       74.99            74.99               89.98              260,000.00
500700343                          80               80                  90              620,000.00
500720051                          70            69.77                  90              160,000.00
500745174                          75               75                  90              109,000.00
500745183                          75               75                  90              126,000.00
500745190                          75               75                  90              133,000.00
500761733                          80               80               84.12              582,000.00
500775055                          80            79.94                 100              185,000.00
500672072                       79.99            79.99               99.99              190,000.00
500675160                          80            79.73                  90              419,000.00
500713989                       79.27            79.27               89.18              475,000.00
500720413                          75            74.89                  75              290,000.00
500721162                          80            79.98                  95              308,000.00
500722455                        56.7            56.55                56.7              282,500.00
500728934                          80               80                 100              300,000.00
500742201                          80            79.87                  90              300,000.00
500743790                          80            79.94                  95              260,000.00
500744636                          80               80                  95              355,000.00
500746953                          80               80                 100              270,000.00
500747910                          80            79.94                 100              315,000.00
500758341                          80            79.98                 100              338,000.00
500761744                          80            79.91                 100              198,000.00
500779730                          80               80                 100              320,000.00
407393892                          80               80                 100              480,000.00
407393893                          65               65               88.77            1,400,000.00
407393894                       67.83            67.83               85.92              680,000.00
407393898                       61.36            61.36               61.36              515,000.00
407393900                          80               80                 100              650,000.00
407393902                          80               80                 100              745,000.00
407393904                       69.97            69.97               69.97              596,000.00
407393905                          80               80                 100              465,000.00
407393907                       61.54            61.54               61.54              390,000.00
500437232                          65            64.25                  65            4,900,000.00
500635416                          75               75                  90              710,000.00
500710969                          80               80                  80              535,000.00
500720105                       79.88            79.76               89.88              340,000.00
500730934                          65               65                  80            2,300,000.00
500762066                          80               80                  80              250,000.00
500627745                          70               70                  70              506,000.00
500722632                          80               80                  95              225,000.00
500732003                          80               80                  95              219,000.00
500746862                          75               75                  95              540,000.00
500766505                          75               75                  75              550,000.00
500770211                          75               75                  95              252,000.00
500770335                          75               75                  95              258,000.00
500771768                          80               80                 100              299,000.00
500774122                          80            79.94                  80              400,000.00
500769627                       77.65            77.65               97.06              181,000.00
500772414                          80               80                 100              220,000.00
500773575                          80            79.97                 100              342,500.00
500731754                          80            79.89                 100              500,000.00
500734246                       64.94            64.79               64.94              425,000.00
500742994                          80               80                 100              445,000.00
500751193                          80            79.89                 100              447,000.00
500751751                          80            79.89                  95              436,000.00
500754909                          80            79.94                 100              665,000.00
500754925                          80               80                 100              495,000.00
500763736                          80            79.89                  95              428,000.00
500774241                          80               80                  90              255,000.00
500742651                          75               75                  95              230,000.00
500743068                          75            74.97                  95              460,000.00
500747906                          75               75                  95              290,000.00
500750377                          80               80                  95              450,000.00
407027064                       20.54            20.54               20.54              280,000.00
407027067                          80            79.99                  80              255,000.00
500716370                          60            59.99               67.69            1,300,000.00
500723584                          80               80               94.22              225,000.00
500729987                          80               80                  90              337,500.00
500745802                          80               80                 100              380,000.00
500767266                          80               80                  95              460,000.00
500775529                          80               80                 100              360,000.00
407207352                          80               80                  80              260,000.00
407207353                          80               80                  90              236,000.00
407207354                          80               80                  90              252,000.00
407207355                          80            79.56                  90              236,000.00
407207356                          80               80                  90              244,000.00
407207357                          80               80                  90              236,000.00
407207360                          75               75                  75              138,500.00
407207362                          80               80                 100              346,000.00
407207363                          80               80                  90              235,000.00
407207371                          80            79.81                  80              180,000.00
407207372                       79.98            79.83               94.93              134,000.00
500721374                          80               80                  95              707,000.00
500721859                          80            79.82                  80              162,990.00
500747656                          65            64.91                  90               40,000.00
500759710                       74.99            74.99               94.99              256,000.00
500760731                          80            79.88                  90              121,000.00
500770763                          80               80                 100              308,000.00
500772959                       79.99            79.99               99.99              270,000.00
500774008                          75               75                  95              250,000.00
500781327                       63.46            63.46               63.46              260,000.00
406005727                       79.99            79.32               99.26              520,000.00
500706092                       79.99            79.87               94.99              586,810.00
500717231                          80               80                  95              241,500.00
500721216                          80            79.94                  95              940,000.00
500723788                          80               80                  95              188,000.00
500742617                       79.99            79.95               94.98              305,000.00
500745018                          80               80               94.99              310,000.00
500758347                          80               80               99.98              230,000.00
500634812                       67.36            67.34               67.36              265,000.00
500717675                          80            79.86               89.99              755,000.00
500724473                       63.73            63.73               63.73              255,000.00
500724625                       68.49             68.4               68.49              730,000.00
500731038                          80            79.89                 100              408,000.00
500731108                          80               80                 100              503,000.00
500750185                          80               80                  95              565,000.00
407379007                       36.92            36.92               36.92              558,000.00
407379008                          80               80                 100              394,000.00
407379013                          70               70                  90              438,000.00
407379016                          80            79.98                 100              490,000.00
407379021                          80               80                 100              485,000.00
406877011                       68.97            68.97               79.31            2,175,000.00
406877015                          80               80                 100              555,000.00
500722566                          80               80                  80              358,000.00
500726371                          80               80                  95              287,000.00
500732171                          80               80                  95              250,000.00
500738045                          80            79.96                 100              260,000.00
500739976                       59.45            59.45               79.27            1,650,000.00
500744327                          80               80                 100              300,000.00
500749808                          80               80                  90              380,000.00
500756982                          80               80                 100              241,000.00
500764450                          80               80                 100              328,500.00
500766170                          80               80                 100              350,000.00
500767415                          80               80                 100              295,000.00
500771779                          80               80                  95              405,000.00
500686506                          80               80                  95               78,000.00
500709019                          75               75               99.98              265,000.00
500712964                          80               80                 100              315,000.00
500713410                          70            69.92                  90               80,000.00
500717072                          80            79.97                  95              570,000.00
500717078                          80            79.99                  95              580,000.00
500717104                       79.95            79.95               94.94              585,000.00
500718096                          90               90                  90              341,000.00
500719170                          80               80                  95              580,000.00
500719653                          70            69.88                  90               81,000.00
500719724                          70            69.67                  95              125,000.00
500720047                          80               80                 100              185,000.00
500721603                          70               70                  95              145,000.00
500722005                          80               80                 100              290,000.00
500722105                          80               80                 100              355,000.00
500725051                          80            79.89                  95              143,000.00
500725120                          80            79.86                  85              517,000.00
500725825                          80               80                 100              464,000.00
500726354                          80             79.9                  95              139,000.00
500726696                          80               80                 100              425,000.00
500728683                          80               80                  95              139,000.00
500729622                          80               80                 100              320,000.00
500729755                       79.99            79.87                  95              315,000.00
500730034                          80            79.91                  95              202,000.00
500730436                          80               80                 100              365,000.00
500730724                       79.73            79.73               89.73              523,000.00
500730738                          80            79.86                 100              166,000.00
500732010                          80             79.9                  95              600,000.00
500732769                          80            79.85                  95              299,000.00
500732985                          80               80                 100              324,000.00
500735935                       74.98            74.98                  95              162,000.00
500737815                          80            79.96                 100              330,000.00
500738083                          80               80                 100              435,000.00
500738149                          80               80                 100              260,000.00
500738179                          80            79.95                  95              375,000.00
500740907                          80               80                 100              224,000.00
500741465                          80               80                 100              381,000.00
500741922                          70            69.92                  95              360,000.00
500742177                          80            79.96                 100              340,000.00
500742562                          80            79.84                  90              368,000.00
500742581                          80            79.88                 100              242,200.00
500744313                          80               80                 100              400,000.00
500744349                          80               80                  95              280,000.00
500745388                          80               80                 100              425,000.00
500745458                          80            79.91                  90              121,000.00
500745607                          80               80                 100              370,000.00
500745754                          70               70                  95              125,000.00
500746496                          80            79.83                  95              271,000.00
500746509                          80            79.81                 100              450,000.00
500746809                          80               80                  95              514,000.00
500747210                          70               70                  95              125,000.00
500747296                          80            79.95                 100              345,000.00
500747473                          70               70                  90              175,000.00
500748183                          60            59.89                  60              265,000.00
500750240                          80            79.89                 100              308,000.00
500750371                          80            79.77                 100              395,000.00
500750442                          80            79.95                 100              604,000.00
500750504                          80               80                  80              132,000.00
500750543                          70            69.89                  70              272,000.00
500750556                          80               80                 100              190,000.00
500750613                          80               80                 100              512,000.00
500750622                          80             79.9                 100              600,000.00
500750630                          80               80               94.96              129,000.00
500750638                          75             74.9                  85              328,000.00
500750640                          80               80                  90              235,000.00
500750649                          80               80                 100              274,000.00
500750664                          80            79.95                 100              415,000.00
500750697                          80            79.91                 100              260,000.00
500750712                          80            79.96                 100              355,000.00
500752005                          80            79.88                  90              505,000.00
500753517                          80             79.9                  95              350,000.00
500753830                       79.99            79.99               94.98              418,000.00
500753833                       79.97            79.87                  95              176,500.00
500753840                          80            79.91                 100              230,000.00
500755005                          80            79.97                  90              430,000.00
500755337                          80            79.89                 100              375,000.00
500755906                          80               80                 100              201,000.00
500756222                          80               80                 100              400,000.00
500756936                          80            79.91                  90              121,000.00
500758343                          80               80                 100              430,000.00
500758499                          80            79.87                  90              202,000.00
500758547                          80            79.95                 100              192,000.00
500758798                          80               80                  95            1,035,000.00
500759202                          80               80                 100              400,000.00
500760905                          80            79.95                  95              135,000.00
500760976                          80            79.95                 100              154,900.00
500762364                          80               80                 100              971,000.00
500763896                       79.58            79.58               94.58              111,000.00
500764564                          80            79.93                 100              760,000.00
500765661                       79.99            79.93                  95              250,000.00
500768451                          80            79.94                 100              164,000.00
500770718                          80               80                 100              550,000.00
500770868                          70            69.95                  77              650,000.00
500773213                          80            79.94                 100              192,000.00
500773605                          80               80                 100              379,000.00
500773627                          80               80                 100              430,000.00
500773776                          80               80                 100              310,000.00
500774846                          80               80                  90              850,000.00
500775027                          80             79.8                 100              341,000.00
500775526                          80            79.94                 100              169,000.00
500775906                       74.99            74.94                  95              457,000.00
500778800                          80               80                 100              185,500.00
500773175                       59.88            59.88               59.88              245,000.00
500656220                          80             79.7                 100              505,000.00
500708807                       63.45            63.45               63.45              725,000.00
500710411                       79.97            79.83               89.95              302,000.00
500710441                          80            79.86                  90              305,000.00
500719250                       32.31            32.22               32.31              585,000.00
500729206                          80            79.91                  85              325,000.00
500733231                          80            79.91               94.99              409,000.00
500737008                          80            79.91                99.9              387,000.00
500737013                          80            79.89                  80              500,000.00
500739296                       55.71            55.71               55.71            1,440,000.00
500741738                          80            79.91                 100              335,000.00
500742329                          80            79.86                  80              450,000.00
500755106                          80            79.95                  80              876,000.00
500773724                          45            44.96                  45              463,000.00
500684580                          70               70                  80              285,000.00
500692038                       79.99            79.99               99.99              451,500.00
500696483                          80               80                 100              664,000.00
500704434                          80            79.99                 100              236,000.00
500709407                       66.67            66.63               66.67              600,000.00
500747755                       66.01            66.01               66.01              308,000.00
500747769                          80               80                 100              515,000.00
500749761                          80               80               99.99              638,000.00
500755074                       66.54            66.54               66.54              266,000.00
500756431                          80               80                 100              340,000.00
500757372                          80               80                  95              725,000.00
500758724                       73.77            73.77               85.84              770,000.00
500759229                          80               80                  80              189,500.00
500761470                          80               80               99.74              760,000.00
500764729                       56.62            56.62               56.62              521,000.00
500771697                       75.55            75.49               75.55              265,900.00
500773373                          80            79.93                  80              290,000.00
500773918                          80               80                 100              710,000.00
500717384                          80               80                 100              478,950.00
500773583                          80               80                 100              245,000.00
500778299                          80               80                 100              245,000.00
500745406                          80               80                  95              410,000.00
500760592                          80               80                 100              415,000.00
500763785                          80               80                 100              560,000.00
500768988                       79.99            79.99               99.97              330,000.00
500769016                          70               70                  70              600,000.00
500771129                          80               80                 100              615,000.00
500771188                          80               80                  90              840,000.00
500772232                          80               80                 100              330,000.00
500772236                          80               80                 100              310,000.00
407116196                       79.88            79.88               99.88              691,000.00
407116199                       77.94            77.94                 100              550,000.00
407116203                          80               80                  80              210,000.00
407116204                       69.97            69.97               69.97              393,000.00
407116206                          70               70                  70              335,000.00
407116208                       62.86            62.86               62.86              350,000.00
407116210                          70            69.93                  70              390,000.00
407116211                          80            79.99                  80              297,000.00
407116213                          65               65                  65            1,300,000.00
407116216                          80               80                  90              341,000.00
407116217                          75            74.98                  75              500,000.00
407116226                          80               80                  80              349,000.00
407116227                       64.04            64.04               64.04            1,015,000.00
407116228                          50            49.92                  50            1,300,000.00
407116235                          80               80                 100              779,000.00
407116245                          75               75                  75              355,000.00
407116246                          75            74.98                  75              338,000.00
407116248                       74.95            74.69               74.95              470,000.00
500687591                          80               80                  90              725,000.00
500703268                          80            79.78                  90              275,000.00
500704848                          80               80                 100              576,000.00
500709094                          95             94.8                  95              128,000.00
500709948                          65            64.85                  65              370,000.00
500716719                          65            64.84                  65              275,000.00
500720990                          80            79.84                 100              340,000.00
500721113                          80            79.84                 100              445,000.00
500721178                          80            79.84                  95              465,000.00
500723346                          80            79.84                 100              310,000.00
500723523                          80            79.84                  95              280,000.00
500727381                          75               75                  75              385,000.00
500729575                          80               80                 100              170,000.00
500730017                       41.23            41.15               41.23              473,000.00
500730919                          80            79.85                 100              405,000.00
500732872                          80            79.91                  95              340,000.00
500734162                          80            79.91                  95              330,000.00
500740462                          80            79.91                  90              150,000.00
500740534                          80            79.83                  90              200,000.00
500740608                          80            79.95                 100              485,000.00
500741536                          80               80                  95              390,000.00
500741912                          80            79.92                  80              580,000.00
500744553                          80             79.9                  95              425,000.00
500745741                          80               80               94.45              860,000.00
500746295                          80            79.91                  95              485,000.00
500746388                          80            79.91                  80              146,000.00
500746816                          80               80                  95              510,000.00
500748273                          80               80                 100              445,000.00
500752818                       72.83            72.75               72.83              385,000.00
500752902                          80            79.89                  95              404,000.00
500753215                          80             79.9                 100              415,000.00
500753419                          80            79.95                 100              330,000.00
500754559                          80            79.95                  90              250,000.00
500757294                          80               80                  80              430,000.00
500759546                          80               80                  95              365,000.00
500761912                          80            79.94                  95              134,000.00
500763737                          90            89.95                  90               57,000.00
500763841                          80            79.94                  90            1,300,000.00
500766401                          75               75                  75              280,000.00
500773652                          80               80                  95              500,000.00
500775139                          80               80                  90              150,000.00
500713281                          80            79.97                  95              105,000.00
500718807                          75               75                  95              220,000.00
500747556                          80            79.96                  80              700,000.00
500749329                          80               80                 100              255,000.00
500761161                          75               75               95.05              182,000.00
407265536                          90               90                  90              150,000.00
407265537                          80               80                  80              260,000.00
407265538                          80               80                 100              166,000.00
407265544                       79.99            79.99                  80              398,000.00
407265545                          80               80                  90              480,000.00
407265547                          80               80                 100              300,000.00
407265548                          80            79.96                 100              223,000.00
407265549                       66.67            66.67                  67              336,000.00
407265550                       36.97            36.83                  37              825,000.00
407265555                          80               80                  80              465,000.00
407265556                          65               65                  65              730,000.00
407265562                       57.14            57.14                  58              287,000.00
407265569                          80               80                  80              365,000.00
407265571                       61.86            61.86                  62              549,800.00
407265573                          80               80                  80              380,000.00
407265577                          80               80                  90              259,000.00
407265578                       79.99            79.73                  80               87,500.00
407265580                       76.86            76.55                  90              118,000.00
407265590                       60.73            60.73                  61              205,000.00
407265593                          80               80                 100              316,000.00
407265595                          80               80                  90              331,000.00
407265598                          80               80                 100              700,000.00
407265603                       70.83            70.83                 100              216,000.00
407265604                          90               90                  90              295,000.00
407265606                          80               80                  94              723,000.00
407265620                       68.69            68.69                  69              412,000.00
407265622                       78.95            78.95                  79              570,000.00
407265631                          80               80                  80              325,000.00
407265637                          80               80                  80              263,000.00
407265646                          80            79.75                  80              325,000.00
407265654                          70               70                  70              200,000.00
407265658                          80               80                  80              250,000.00
407265670                       78.81            78.81                  90              144,000.00
407265673                          80               80                 100              263,000.00
407265674                          80               80                 100              409,000.00
407265682                       40.54            40.54                  41              222,000.00
407265683                          80               80                  80              420,000.00
407265684                          80               80                  80              375,000.00
407265688                       67.38            67.38                  68              325,000.00
407265689                          80               80                  80              215,000.00
407265692                        61.9             61.9                  62              630,000.00
407265695                          65               65                  65              435,000.00
407265696                          80               80                  80              263,000.00
407265702                          80               80                  80              170,000.00
407265703                          65               65                  80              375,000.00
407265705                       37.74            37.74                  38              257,000.00
407265707                          65               65                  65              370,000.00
407265708                          80               80                 100              265,000.00
407265715                          80            79.97                  80              190,000.00
407265718                          70               70                  70              437,000.00
407265720                       64.56            64.56                  65              395,000.00
407265727                       61.99            61.99                  62              292,000.00
407265729                       77.94            77.94                 100              598,000.00
407265730                       55.05            54.87                  56              436,000.00
407265747                          80               80                  80              250,000.00
407265751                          80               80                  80              510,000.00
407265758                          80               80                  90              313,000.00
407265760                          80               80                  90              230,000.00
407265761                       79.97            79.97                  90              225,000.00
407265763                          80               80                 100              420,000.00
407265766                       83.72            83.72                  84              258,000.00
407265774                       66.72            66.49                  67              625,000.00
407265776                          80               80                  80              118,000.00
407265780                          80               80                  90              399,000.00
407265782                          80            79.78                  80              258,000.00
407265784                          70               70                  90              400,000.00
407265785                          80            79.72                  80              415,000.00
407265788                          70            69.77                  90              292,000.00
407265789                          70            69.77                  90              310,000.00
407265790                          80               80                  80              275,000.00
407265791                          70               70                  90              315,000.00
407265792                       69.98            69.98                  90              300,000.00
407265793                          85            84.71                  85              205,000.00
407265794                          95               95                  95               94,000.00
407265795                          80               80                 100              400,000.00
500691861                       51.56            51.44               51.56              320,000.00
500708512                          80            79.89                 100              189,000.00
500752929                          80               80                 100              170,000.00
407576398                       38.95            38.95               38.95              285,000.00
407576401                          75               75                  90              289,000.00
407576404                          80               80                  95              258,000.00
500697026                          80               80                 100              210,000.00
500719844                          80            79.89                  80              239,000.00
500728724                          80               80                  90              238,000.00
500751730                          80            79.88                 100              172,200.00
500760735                          80               80                 100              175,000.00
500700659                          80               80                  90              465,000.00
500727410                          80               80                  90              219,067.00
500728864                          80               80                 100              460,000.00
500730452                          80            79.97                  95              300,000.00
500732160                          80            79.89                  80              200,000.00
500776019                          65            64.96                  90              220,000.00
500777381                          80               80                  95              222,000.00
500733256                       94.73             94.6               94.73              240,000.00
500743169                       76.19            76.17                 100              106,000.00
500758231                          80            79.88               89.97              159,500.00
500756996                          80               80                  95              665,000.00
500759785                          80            79.94                  95              265,000.00
500766916                          80            79.93                  95              160,000.00
407541202                       76.73             76.5               76.73              119,900.00
407541210                          80            79.58                 100              130,000.00
407541212                          80            79.41                 100              237,000.00
407541214                          80            79.42                 100              178,000.00
407541216                          80            79.54                 100              195,000.00
407541221                          80            79.47                 100              200,000.00
407541329                          80            79.77                 100              935,000.00
500723177                          80            79.27                  95              273,000.00
500733088                       35.43             35.4               35.43              710,000.00
500744353                          80            79.91                 100              162,000.00
500746725                        79.8             79.8               99.75              180,000.00
500748823                          80            79.89                 100              187,000.00
500771746                       79.97            79.91               99.97              140,000.00
407262813                       77.67            77.67                89.4              520,000.00
407262827                          65               65                  65              695,000.00
407262828                          70               70                  70              500,000.00
407262835                          80               80                  80              630,000.00
500721370                       79.97            79.97               99.99              303,000.00
500722359                          80               80                  90              325,000.00
500730010                       79.98            79.98                 100              250,500.00
500764060                       64.97            64.91               64.97              354,000.00
500713761                          75               75                  95              166,000.00
500731085                       79.53            79.43               99.41              142,000.00
500733830                          70            69.95                  70            1,375,000.00
500743524                          80               80                  95              170,000.00
500754875                          80               80                  90              179,000.00
500761654                          80               80                  90              175,000.00
500767507                          80               80                  80              188,000.00
500772563                          80               80                  90              174,000.00
500774952                          80               80                  90              171,000.00
500775252                          80               80                  90              129,000.00
500775362                          80               80                  90              193,000.00
500717701                          80            79.86                 100              255,000.00
500718683                          95               95                  95              185,000.00
500725634                          90               90                  90              202,000.00
500729034                          80            79.86                 100              105,000.00
500731833                       63.41            63.41                  95               82,000.00
500731976                          80            79.79                  95              478,000.00
500734281                          80               80                 100              370,000.00
500737741                          90            89.89                  90               45,000.00
500746723                         100            99.87                 100              248,000.00
500747529                          80               80                  80              290,000.00
500748687                          80            79.91                  80              260,000.00
500756077                          80            79.95                 100              265,000.00
500725794                          75            74.86                  95              121,000.00
500736725                          80            79.86                  95              275,000.00
500753885                          70            69.91                  70              535,000.00
500765813                       30.29            30.27               30.29              340,000.00
500738147                          80               80                 100              950,000.00
500745963                          80            79.94                  95              410,000.00
500749113                          80               80                 100              301,000.00
500750716                          65               65                  65              555,000.00
500772143                          80               80                 100              390,000.00
500684536                          80            79.74                  80               96,000.00
500684559                          80            79.74                  80               94,000.00
500746959                          70            69.91                  70              260,000.00
500755027                          80            79.84                  80               88,000.00
500755035                          80            79.84                  80               98,000.00
500755039                          80            79.84                  80               49,000.00
500755051                          80            79.84                  80               38,000.00
500755057                          80            79.84                  80               42,000.00
500739938                          80             79.9                  95              539,000.00
500725838                          80            79.83                 100              148,000.00
500728205                          85            84.82                  85              304,000.00
500734960                          85            84.82                  85              117,000.00
500737914                          65            64.53                  65              165,000.00
500741195                        77.2             77.2                77.2              350,000.00
500741251                          80            79.91                 100              128,000.00
500744583                          80            79.92                  80              160,000.00
500747937                       54.57            54.22               54.57              372,000.00
500750375                          80               80                  95              566,000.00
500754701                          80            79.87                 100              270,000.00
500754796                          80            79.87                 100              180,000.00
500764354                          80            79.94                  90              132,000.00
500772230                          80               80                  80              240,000.00
500772453                       69.67            69.67               69.67              915,000.00
500777387                          80               80                 100              195,000.00
500713304                          80            79.81                  80              190,000.00
500730906                       68.81            68.72               68.81              109,000.00
500733676                          80             79.9                 100               83,500.00
500741194                          80            79.91                 100               91,000.00
500741273                          80            79.91                 100              107,000.00
500742600                       76.74            76.64               76.74              130,000.00
500746911                          80            79.88               99.55              115,000.00
500747230                          80            79.94                 100              113,000.00
500749675                          80            79.91                 100               88,000.00
500750148                          80            79.91                 100              100,000.00
500750608                          80            79.96                  95              119,000.00
500750723                        37.5            37.48                37.5              160,000.00
500752164                          80            79.95                 100              106,400.00
500752213                          80               80                 100              213,000.00
500752551                          90             89.9                  90               90,000.00
500754975                          80               80                 100              180,000.00
500759894                          80            79.94                 100              210,000.00
500765427                          95            94.94                  95              400,000.00
500774352                          72               72                  72              320,000.00
500710027                          80               80                  90              195,000.00
500716176                          75             74.8                  75              175,000.00
500716256                        78.5            78.33                78.5              300,000.00
500717633                          80               80                 100              118,000.00
500722067                          80               80                 100              550,000.00
500725023                          80               80                 100              570,000.00
500728929                          80               80                  95              660,000.00
500732646                          80            79.93                  95              230,000.00
500733104                          80               80                  95              380,000.00
500736853                          80            79.89                  90              350,000.00
500741967                          80             79.9                  95              228,000.00
500745570                          80               80                 100              495,000.00
500750216                       79.65            79.65               79.65              565,000.00
500752267                          80               80                 100              268,000.00
500754246                          80               80               99.97              325,000.00
500758181                       79.58            79.58               99.47              377,000.00
500758229                          80               80                  95              305,000.00
500760696                       69.95            69.95               69.95              925,000.00
500761881                       63.27            63.27               63.27              765,000.00
500762286                       68.16            68.16               68.16              380,000.00
500763554                       60.64            60.64               60.64              470,000.00
500776898                          80               80                  94              585,000.00
500779941                          80               80                 100              557,000.00
500761897                       68.26            68.22               68.26            1,500,000.00
500734245                          80            79.85                  95              125,000.00
500758298                          80            79.87                  80              528,000.00
500758311                        79.9            79.78                79.9              570,700.00
500758542                          80            79.87                  80              580,000.00
500759469                          80            79.91                  95              110,000.00
500765008                       77.07            77.03               77.07              520,000.00
500769009                       69.23            69.23               69.23              260,000.00
500773461                       72.04            72.04               72.04              760,000.00
500687189                       89.97            89.97               89.97               71,800.00
500713747                          90            89.82                  90              159,000.00
500773895                          70            69.94                  70            1,400,000.00
407848258                       73.33            73.33               73.33              450,000.00
500374389                          80               80                  80            4,175,000.00
500727851                          78            77.86               84.14              650,000.00
500730994                          80            79.93                 100              730,000.00
500738092                       28.08            28.07               28.08            1,300,000.00
500754635                          80               80                  95              500,000.00
500758349                          80            79.94                  90              315,000.00
500759692                          80            79.94                  95              451,000.00
500759816                          80            79.95                  95              730,000.00
500761326                          80               80               99.26              650,000.00
500763200                          80               80                  90              669,000.00
500764665                       79.71            79.66               79.71              690,000.00
500765252                          75               75                93.8              425,000.00
500765751                          75            74.94                  97              535,000.00
500767449                          80            79.94                  90              415,000.00
500767836                          80            79.94                  95              190,000.00
500779076                          80               80                 100              579,000.00
500779354                          70               70                  90              275,000.00
500780911                          80               80                 100              589,000.00
500780986                          80               80                 100              649,000.00
500781070                          70               70                  90              425,000.00
500783340                          80               80                 100              720,000.00
500784848                          80               80                 100              639,000.00
406402919                        74.7             74.7                74.7            2,075,000.00
406843878                          75               75                  75            1,250,000.00
500782012                       74.98            74.98               89.99              220,000.00
500756613                          80               80                 100              278,000.00




--------------------------------------------------------------------------------




Loan_No                   Purchase_Price           Sched_Paid_Thru_Date        Orig_Amort_Term     Orig_Term
______________________________________________________________________________________________________________
500682545                              0                       20060701                    240           360
500724090                     386,000.00                       20060701                    240           360
500746247                     349,900.00                       20060701                    240           360
500774649                     503,639.00                       20060701                    240           360
407876295                     317,790.00                       20060701                    240           360
407876317                     530,347.00                       20060701                    360           360
407876339                     227,500.00                       20060701                    240           360
407876346                     388,660.00                       20060701                    360           360
500676038                     224,000.00                       20060701                    240           360
500683295                     418,200.00                       20060701                    480           360
500710413                     189,990.00                       20060701                    240           360
500713928                     110,000.00                       20060701                    240           360
500715569                              0                       20060701                    240           360
500720987                     289,900.00                       20060701                    240           360
500723137                     270,000.00                       20060701                    240           360
500723301                     530,000.00                       20060701                    240           360
500724204                              0                       20060701                    240           360
500724662                              0                       20060701                    360           360
500725465                     241,143.00                       20060701                    240           360
500726637                     415,000.00                       20060701                    240           360
500727346                     285,000.00                       20060701                    240           360
500729809                     204,900.00                       20060701                    240           360
500729840                     191,900.00                       20060701                    240           360
500729936                     181,999.00                       20060701                    240           360
500730040                     370,000.00                       20060701                    360           360
500730842                     268,900.00                       20060701                    240           360
500730875                              0                       20060701                    360           360
500731123                     113,000.00                       20060701                    360           360
500733140                     181,000.00                       20060701                    240           360
500733630                     260,000.00                       20060701                    360           360
500733809                     295,000.00                       20060701                    240           360
500733925                     370,000.00                       20060701                    480           360
500734388                     170,000.00                       20060701                    360           360
500734910                      97,000.00                       20060701                    240           360
500734943                      83,500.00                       20060701                    360           360
500735284                     143,900.00                       20060701                    480           360
500735302                              0                       20060701                    360           360
500735358                     216,000.00                       20060701                    360           360
500735504                              0                       20060701                    360           360
500735582                     420,000.00                       20060701                    360           360
500735641                     305,000.00                       20060701                    240           360
500736044                     148,000.00                       20060701                    360           360
500736655                     199,000.00                       20060701                    360           360
500736865                     213,000.00                       20060701                    360           360
500737024                     602,775.00                       20060701                    240           360
500737515                     385,000.00                       20060701                    240           360
500737724                     216,144.47                       20060701                    240           360
500737906                              0                       20060701                    360           360
500737961                     300,000.00                       20060701                    480           360
500739023                     115,000.00                       20060701                    360           360
500739386                     268,000.00                       20060701                    240           360
500739978                              0                       20060701                    360           360
500740071                              0                       20060701                    240           360
500740716                     145,000.00                       20060701                    240           360
500740769                     207,000.00                       20060701                    240           360
500741684                              0                       20060701                    360           360
500741817                     185,000.00                       20060701                    240           360
500742096                     154,500.00                       20060701                    240           360
500742202                     365,000.00                       20060701                    480           360
500742584                              0                       20060701                    360           360
500743271                     142,900.00                       20060701                    480           360
500743395                     170,000.00                       20060701                    240           360
500743399                     240,000.00                       20060701                    240           360
500743400                              0                       20060701                    360           360
500744580                     315,000.00                       20060701                    360           360
500744604                     343,000.00                       20060701                    240           360
500744683                              0                       20060701                    480           360
500744913                     174,705.00                       20060701                    240           360
500744926                     345,000.00                       20060701                    480           360
500744949                     235,000.00                       20060701                    480           360
500745282                              0                       20060701                    480           360
500745303                     186,000.00                       20060701                    240           360
500745339                     375,000.00                       20060701                    240           360
500745403                     324,000.00                       20060701                    480           360
500745847                     349,900.00                       20060701                    360           360
500745865                     700,000.00                       20060701                    360           360
500745884                     450,000.00                       20060701                    480           360
500745918                     123,196.00                       20060701                    360           360
500746442                     218,000.00                       20060701                    480           360
500746505                     262,000.00                       20060701                    240           360
500746613                              0                       20060701                    360           360
500746631                     259,900.00                       20060701                    240           360
500746708                     368,000.00                       20060701                    480           360
500747618                              0                       20060701                    480           360
500747683                     255,500.00                       20060701                    360           360
500747698                     375,000.00                       20060701                    360           360
500747728                     179,000.00                       20060701                    360           360
500747857                     186,900.00                       20060701                    240           360
500748225                     185,000.00                       20060701                    360           360
500748317                     143,000.00                       20060701                    240           360
500748388                     333,000.00                       20060701                    240           360
500748425                     185,000.00                       20060701                    360           360
500748461                     237,000.00                       20060701                    240           360
500748476                     153,000.00                       20060701                    240           360
500748716                     137,000.00                       20060701                    360           360
500748750                              0                       20060701                    240           360
500748756                     254,900.00                       20060701                    360           360
500749269                     135,000.00                       20060701                    360           360
500749499                     240,000.00                       20060701                    480           360
500749524                     330,000.00                       20060701                    240           360
500749662                     380,000.00                       20060701                    360           360
500750143                     365,500.00                       20060701                    480           360
500750225                     181,000.00                       20060701                    360           360
500750544                     185,000.00                       20060701                    240           360
500750747                     380,000.00                       20060701                    240           360
500751171                     285,000.00                       20060701                    360           360
500751282                     300,000.00                       20060701                    360           360
500751351                     205,560.00                       20060701                    360           360
500751831                     329,000.00                       20060701                    240           360
500751844                     118,500.00                       20060701                    480           360
500752570                     245,000.00                       20060701                    240           360
500752599                     250,000.00                       20060701                    240           360
500752677                     281,000.00                       20060701                    240           360
500753014                     452,000.00                       20060701                    240           360
500753056                     374,000.00                       20060701                    240           360
500753288                              0                       20060701                    360           360
500753398                     273,683.00                       20060701                    240           360
500753431                     210,000.00                       20060701                    360           360
500753835                     217,000.00                       20060701                    240           360
500754754                     356,000.00                       20060701                    480           360
500754822                     310,000.00                       20060701                    360           360
500754873                     140,000.00                       20060701                    360           360
500755019                     233,025.00                       20060701                    480           360
500755040                     220,000.00                       20060701                    480           360
500755101                     153,000.00                       20060701                    240           360
500755591                     304,900.00                       20060701                    360           360
500755804                     379,000.00                       20060701                    240           360
500755961                              0                       20060701                    360           360
500756003                              0                       20060701                    240           360
500756018                     185,000.00                       20060701                    360           360
500756252                     255,000.00                       20060701                    240           360
500756643                     340,000.00                       20060701                    240           360
500756682                     375,000.00                       20060701                    360           360
500757298                     435,000.00                       20060701                    480           360
500757405                     269,000.00                       20060701                    360           360
500758177                     154,990.00                       20060701                    360           360
500758265                     162,500.00                       20060701                    240           360
500758729                     236,990.00                       20060701                    360           360
500759464                     372,750.00                       20060701                    360           360
500759507                              0                       20060701                    240           360
500760369                              0                       20060701                    360           360
500760462                     380,000.00                       20060701                    360           360
500761553                     212,000.00                       20060701                    240           360
500761614                     143,000.00                       20060701                    240           360
500761724                              0                       20060701                    240           360
500762014                     215,000.00                       20060701                    240           360
500762098                              0                       20060701                    240           360
500762110                     240,000.00                       20060701                    360           360
500762121                     383,000.00                       20060701                    360           360
500762571                     333,000.00                       20060701                    240           360
500762599                              0                       20060701                    360           360
500762667                     525,000.00                       20060701                    480           360
500762994                              0                       20060701                    360           360
500763506                     174,000.00                       20060701                    240           360
500763702                     125,000.00                       20060701                    360           360
500764275                     227,000.00                       20060701                    360           360
500764371                     245,796.00                       20060701                    240           360
500764835                     415,000.00                       20060701                    240           360
500765013                     212,500.00                       20060701                    360           360
500765041                              0                       20060701                    360           360
500765266                     220,600.00                       20060701                    360           360
500765285                     220,600.00                       20060701                    360           360
500765309                     220,600.00                       20060701                    360           360
500765414                              0                       20060701                    360           360
500765966                              0                       20060701                    360           360
500765983                     515,000.00                       20060701                    240           360
500767607                              0                       20060701                    360           360
500767935                     430,000.00                       20060701                    240           360
500768697                     259,000.00                       20060701                    240           360
500768750                     780,000.00                       20060701                    240           360
500769975                     237,000.00                       20060701                    360           360
500770562                              0                       20060701                    240           360
500770685                     264,555.00                       20060701                    240           360
500771950                     160,000.00                       20060701                    240           360
500772696                     210,000.00                       20060701                    360           360
500772818                              0                       20060701                    240           360
500773211                     235,000.00                       20060701                    240           360
500773665                     275,120.00                       20060701                    240           360
500773913                              0                       20060701                    360           360
500774266                     195,000.00                       20060701                    240           360
500774803                     198,900.00                       20060701                    360           360
500774839                              0                       20060701                    240           360
500774940                     235,990.00                       20060701                    360           360
500775094                     515,000.00                       20060701                    240           360
500775430                     499,000.00                       20060701                    360           360
500775912                     142,500.00                       20060701                    240           360
500776024                     510,000.00                       20060701                    240           360
500776095                     150,000.00                       20060701                    240           360
500776154                              0                       20060701                    360           360
500776781                     315,000.00                       20060701                    240           360
500777016                     255,000.00                       20060701                    240           360
500777568                     172,000.00                       20060701                    360           360
500778410                     229,500.00                       20060701                    360           360
500668401                     211,000.00                       20060701                    360           360
500703877                      65,000.00                       20060701                    480           360
500725946                      40,000.00                       20060701                    360           360
500737508                              0                       20060701                    360           360
500738098                      45,000.00                       20060701                    360           360
500742587                              0                       20060701                    480           360
500744011                     100,000.00                       20060701                    240           240
500744436                              0                       20060701                    240           360
500744630                     175,000.00                       20060701                    360           360
500747735                              0                       20060701                    480           360
500747757                              0                       20060701                    480           360
500748256                              0                       20060701                    360           360
500748374                              0                       20060701                    360           360
500752485                     564,000.00                       20060701                    240           360
500770807                              0                       20060701                    360           360
500727300                     406,900.00                       20060701                    240           360
500705260                     490,000.00                       20060701                    240           360
500715078                              0                       20060701                    360           360
500716241                     348,000.00                       20060701                    240           360
500731030                     510,000.00                       20060701                    240           360
500748992                     435,000.00                       20060701                    240           360
500751340                              0                       20060701                    360           360
500762870                     265,000.00                       20060701                    240           360
500766004                     190,000.00                       20060701                    240           360
500766917                     290,000.00                       20060701                    240           360
500769214                              0                       20060701                    240           360
500778109                     358,000.00                       20060701                    240           360
500778369                     581,650.00                       20060701                    240           360
500783685                     395,000.00                       20060701                    240           360
500732675                              0                       20060701                    240           360
500723906                              0                       20060701                    360           360
500773664                              0                       20060701                    240           360
500723846                              0                       20060701                    360           360
500623422                     345,000.00                       20060701                    360           360
500733742                              0                       20060701                    360           360
407151847                     684,800.00                       20060701                    240           360
500750846                     350,000.00                       20060701                    360           360
500752514                              0                       20060701                    300           360
500756828                              0                       20060701                    360           360
500758599                              0                       20060701                    360           360
500759989                     219,900.00                       20060701                    300           360
500762809                              0                       20060701                    360           360
500771020                     373,900.00                       20060701                    240           360
500714217                     124,999.00                       20060701                    240           360
500729700                     108,000.00                       20060701                    360           360
500755577                     265,000.00                       20060701                    240           360
500719152                     440,000.00                       20060701                    240           360
500750414                     360,010.00                       20060701                    240           360
500754877                     400,000.00                       20060701                    240           360
500769865                     159,900.00                       20060701                    360           360
500725138                     425,000.00                       20060701                    360           360
500737525                     130,000.00                       20060701                    360           360
500741600                     650,000.00                       20060701                    360           360
500753324                     675,000.00                       20060701                    360           360
500755733                     625,000.00                       20060701                    240           360
500758222                     705,000.00                       20060701                    360           360
500759298                              0                       20060701                    480           360
500766846                     700,000.00                       20060701                    480           360
500766870                     857,000.00                       20060701                    240           360
500776573                     535,000.00                       20060701                    240           360
500781372                              0                       20060701                    360           360
500783306                   1,126,000.00                       20060701                    240           360
405817533                   1,695,000.00                       20060701                    240           360
406165643                     337,500.00                       20060701                    240           360
500723235                     248,900.00                       20060701                    240           360
500725078                     129,915.00                       20060701                    240           360
500731723                     100,000.00                       20060701                    240           360
500767540                     142,700.00                       20060701                    240           360
500768735                     275,000.00                       20060701                    360           360
500775797                      99,900.00                       20060701                    240           360
407538063                     260,000.00                       20060701                    360           360
407171031                              0                       20060701                    360           360
407171038                     154,400.00                       20060701                    360           360
407171039                     142,400.00                       20060701                    360           360
407171043                     181,939.00                       20060701                    360           360
407171044                              0                       20060701                    300           360
407171045                     482,500.00                       20060701                    300           360
407171046                              0                       20060701                    360           360
407171053                     268,000.00                       20060701                    360           360
407171055                              0                       20060701                    360           360
407171056                     177,400.00                       20060701                    360           360
407171061                     123,665.00                       20060701                    300           360
407171070                     347,593.00                       20060701                    360           360
407171071                     133,000.00                       20060701                    300           360
407171074                     292,100.00                       20060701                    360           360
407171078                     310,000.00                       20060701                    360           360
407171081                     465,000.00                       20060701                    300           360
407171089                              0                       20060701                    300           360
407171091                     310,000.00                       20060701                    300           360
407171092                              0                       20060701                    360           360
407171096                     313,000.00                       20060701                    360           360
407171097                              0                       20060701                    360           360
407171098                              0                       20060701                    360           360
407171099                     120,000.00                       20060701                    360           360
407171105                      85,000.00                       20060701                    360           360
407171106                     165,000.00                       20060701                    360           360
407171107                              0                       20060701                    300           360
407171109                     800,000.00                       20060701                    300           360
407171110                              0                       20060701                    360           360
407171116                     189,900.00                       20060701                    360           360
407171117                              0                       20060701                    300           360
407171120                     264,900.00                       20060701                    360           360
407171121                     862,574.15                       20060701                    300           360
407171122                     307,000.00                       20060701                    360           360
407171125                     160,000.00                       20060701                    360           360
407171127                     340,000.00                       20060701                    360           360
407171129                              0                       20060701                    360           360
407171131                              0                       20060701                    360           360
407171132                     117,500.00                       20060701                    360           360
407171133                              0                       20060701                    360           360
407171134                              0                       20060701                    360           360
407171135                              0                       20060701                    360           360
407171137                     247,070.00                       20060701                    300           360
407171138                              0                       20060701                    300           360
407171140                      17,500.00                       20060701                    360           360
407171141                     134,900.00                       20060701                    360           360
407171142                     250,000.00                       20060701                    300           360
407171143                     140,000.00                       20060701                    360           360
407171144                     290,000.00                       20060701                    360           360
407171146                              0                       20060701                    360           360
407171147                     268,236.48                       20060701                    360           360
407171148                      77,000.00                       20060701                    360           360
407171149                      62,000.00                       20060701                    360           360
407171150                     126,900.00                       20060701                    360           360
407171153                      36,000.00                       20060701                    360           360
407171154                     208,500.00                       20060701                    300           360
407171155                      64,000.00                       20060701                    360           360
407362688                     196,418.00                       20060701                    276           360
407170751                              0                       20060701                    300           360
407170753                              0                       20060701                    300           360
407170778                     228,250.00                       20060701                    360           360
407170780                     215,000.00                       20060701                    360           360
407170785                              0                       20060701                    360           360
407170791                     543,137.00                       20060701                    360           360
407170795                     570,842.00                       20060701                    300           360
407170796                     450,571.00                       20060701                    360           360
407170798                              0                       20060701                    360           360
407170799                              0                       20060701                    360           360
407170803                     339,227.00                       20060701                    360           360
407170809                     521,222.00                       20060701                    300           360
407170812                              0                       20060701                    300           360
407170814                     279,060.00                       20060701                    360           360
407170818                     440,000.00                       20060701                    360           360
407170822                     504,900.00                       20060701                    360           360
407170829                     274,295.00                       20060701                    360           360
407170831                              0                       20060701                    360           360
407170843                              0                       20060701                    360           360
407170844                     283,771.00                       20060701                    300           360
407170850                              0                       20060701                    360           360
407170853                     203,000.00                       20060701                    360           360
407170855                              0                       20060701                    360           360
407170863                              0                       20060701                    360           360
407170866                     329,275.00                       20060701                    300           360
407170870                     206,790.00                       20060701                    300           360
407170871                     101,500.00                       20060701                    300           360
407170872                      99,500.00                       20060701                    300           360
407170873                     620,000.00                       20060701                    360           360
407170874                     175,900.00                       20060701                    300           360
407170877                     762,000.00                       20060701                    300           360
407170879                     168,650.00                       20060701                    300           360
407170885                     350,100.00                       20060701                    300           360
407170886                              0                       20060701                    360           360
407170894                     311,400.00                       20060701                    300           360
407170895                              0                       20060701                    360           360
407170897                     214,700.00                       20060701                    300           360
407170899                     207,090.00                       20060701                    360           360
407170901                     275,000.00                       20060701                    300           360
407170902                     302,400.00                       20060701                    360           360
407170905                              0                       20060701                    360           360
407170910                     695,000.00                       20060701                    360           360
407170911                     168,900.00                       20060701                    360           360
407170913                     151,900.00                       20060701                    360           360
407170914                              0                       20060701                    300           360
407170916                     240,000.00                       20060701                    360           360
407170920                     430,000.00                       20060701                    300           360
407170930                              0                       20060701                    300           360
407170932                     230,000.00                       20060701                    300           360
407170934                     175,000.00                       20060701                    360           360
407170938                     425,000.00                       20060701                    300           360
407170944                     371,000.00                       20060701                    360           360
407170952                      56,000.00                       20060701                    360           360
407170953                     150,000.00                       20060701                    300           360
407170958                   1,250,000.00                       20060701                    300           360
407170961                     425,000.00                       20060701                    360           360
407170962                     125,000.00                       20060701                    300           360
407170965                     175,000.00                       20060701                    300           360
407170966                     168,550.00                       20060701                    360           360
407170968                     233,790.00                       20060701                    360           360
407170969                     157,400.00                       20060701                    300           360
407170972                     178,000.00                       20060701                    360           360
407170974                     243,948.00                       20060701                    360           360
407170975                     195,200.00                       20060701                    360           360
407170977                     310,400.00                       20060701                    300           360
407170979                     476,700.00                       20060701                    360           360
407170980                      60,000.00                       20060701                    360           360
407170982                     295,000.00                       20060701                    360           360
407170984                              0                       20060701                    360           360
407170991                              0                       20060701                    360           360
407170992                              0                       20060701                    360           360
407170994                      37,000.00                       20060701                    360           360
407170995                              0                       20060701                    300           360
407170998                      44,500.00                       20060701                    300           360
407171000                     137,000.00                       20060701                    360           360
407171001                     127,943.00                       20060701                    300           360
407171005                     400,485.00                       20060701                    300           360
407171007                              0                       20060701                    300           360
407171009                              0                       20060701                    360           360
407171010                     538,462.00                       20060701                    300           360
407171011                     110,000.00                       20060701                    360           360
407171013                              0                       20060701                    360           360
407171020                     150,400.00                       20060701                    360           360
407171023                     185,000.00                       20060701                    360           360
407171026                              0                       20060701                    360           360
407171027                              0                       20060701                    360           360
500698329                              0                       20060701                    240           360
500726912                              0                       20060701                    240           360
500759122                     236,000.00                       20060701                    240           360
500759938                     485,000.00                       20060701                    240           360
500777613                     147,000.00                       20060701                    360           360
500716584                     219,255.00                       20060701                    240           360
500719685                              0                       20060701                    240           360
500719707                              0                       20060701                    240           360
500724058                     169,900.00                       20060701                    360           360
500732145                              0                       20060701                    360           360
500736526                              0                       20060701                    240           360
500744670                     180,000.00                       20060701                    360           360
500757942                      64,900.00                       20060701                    360           360
500699327                     302,490.00                       20060701                    240           360
500699349                              0                       20060701                    240           360
500704715                     465,000.00                       20060701                    240           360
500708825                              0                       20060701                    360           360
500711005                     205,628.00                       20060701                    240           360
500712295                     595,000.00                       20060701                    240           360
500717211                              0                       20060701                    240           360
500717223                     258,961.00                       20060701                    240           360
500744434                     208,000.00                       20060701                    240           360
500746315                   1,100,000.00                       20060701                    240           360
500750656                     243,860.00                       20060701                    360           360
500760430                     246,763.00                       20060701                    240           360
500767660                     199,000.00                       20060701                    240           360
500769017                     238,000.00                       20060701                    300           360
402632233                     169,000.00                       20060701                    360           360
407157745                              0                       20060701                    360           360
407157746                              0                       20060701                    360           360
407157747                     585,000.00                       20060701                    360           360
407157748                              0                       20060701                    360           360
407157750                     375,000.00                       20060701                    360           360
500744386                     152,510.00                       20060701                    240           360
500737666                              0                       20060701                    300           360
500750369                     203,900.00                       20060701                    360           360
500726919                     285,000.00                       20060701                    360           360
500737095                     118,000.00                       20060701                    240           360
500737758                     190,000.00                       20060701                    360           360
500749129                     235,000.00                       20060701                    360           360
500762863                     625,000.00                       20060701                    240           360
500763559                              0                       20060701                    360           360
500736778                              0                       20060701                    240           360
500696992                              0                       20060701                    240           360
500697654                              0                       20060701                    240           360
500700892                              0                       20060701                    360           360
500702529                              0                       20060701                    360           360
500707281                     150,000.00                       20060701                    240           360
500718349                     375,000.00                       20060701                    240           360
500724642                     530,000.00                       20060701                    240           360
500724645                     160,000.00                       20060701                    240           360
500724906                     152,500.00                       20060701                    240           360
500724907                     152,500.00                       20060701                    240           360
500737978                   1,125,000.00                       20060701                    240           360
500745063                     353,000.00                       20060701                    240           360
500755170                              0                       20060701                    240           360
500760063                     425,000.00                       20060701                    240           360
500761143                     290,000.00                       20060701                    240           360
500764936                     175,000.00                       20060701                    240           360
500766606                     325,900.00                       20060701                    240           360
500766611                     434,500.00                       20060701                    240           360
500769001                     689,000.00                       20060701                    240           360
500769002                     446,276.00                       20060701                    240           360
500769008                     270,000.00                       20060701                    240           360
500770305                     299,900.00                       20060701                    240           360
500770306                              0                       20060701                    240           360
500770307                     908,710.00                       20060701                    240           360
500770311                              0                       20060701                    240           360
500771166                              0                       20060701                    240           360
500772194                     386,000.00                       20060701                    240           360
500772195                     440,000.00                       20060701                    240           360
500773295                     605,000.00                       20060701                    240           360
500773449                     731,250.00                       20060701                    240           360
500774435                     669,000.00                       20060701                    240           360
500712774                     282,500.00                       20060701                    240           360
500731004                              0                       20060701                    360           360
500761007                              0                       20060701                    240           360
500766402                              0                       20060701                    240           360
500768046                     330,000.00                       20060701                    240           360
500774363                              0                       20060701                    240           360
500778530                     750,000.00                       20060701                    240           360
500729187                              0                       20060701                    360           360
500748321                     315,000.00                       20060701                    360           360
500730382                     195,000.00                       20060701                    240           360
500775763                     149,900.00                       20060701                    240           360
500776172                              0                       20060701                    240           360
500676426                     208,000.00                       20060701                    240           360
500707067                     216,000.00                       20060701                    360           360
500710494                     206,422.00                       20060701                    240           360
500713191                              0                       20060701                    240           360
500720034                     200,000.00                       20060701                    240           360
500723852                              0                       20060701                    360           360
500744929                              0                       20060701                    240           360
500744954                     158,000.00                       20060701                    360           360
500745394                     108,500.00                       20060701                    360           360
500746747                              0                       20060701                    240           360
500754918                     155,000.00                       20060701                    360           360
500709188                     670,000.00                       20060701                    240           360
500746334                     200,000.00                       20060701                    360           360
500746337                     200,000.00                       20060701                    360           360
500747242                              0                       20060701                    360           360
500752508                     118,000.00                       20060701                    360           360
500753414                              0                       20060701                    360           360
500757858                     284,100.00                       20060701                    240           360
500762514                     498,000.00                       20060701                    360           360
500739081                     730,000.00                       20060701                    360           360
500739095                     715,000.00                       20060701                    360           360
500739118                     715,000.00                       20060701                    360           360
500747172                     752,500.00                       20060701                    360           360
500747194                     752,500.00                       20060701                    360           360
500751573                              0                       20060701                    360           360
500753256                     265,000.00                       20060701                    360           360
500757129                              0                       20060701                    360           360
500758329                              0                       20060701                    360           360
500758668                              0                       20060701                    240           360
500775268                     855,000.00                       20060701                    360           360
500722180                     329,000.00                       20060701                    240           360
500732780                     329,000.00                       20060701                    240           360
500769828                              0                       20060701                    360           360
500741502                     130,000.00                       20060701                    240           360
500741514                              0                       20060701                    480           360
407633928                              0                       20060701                    276           360
407633929                              0                       20060701                    300           360
500670214                     560,500.00                       20060701                    240           360
500703218                     103,000.00                       20060701                    360           360
500716481                              0                       20060701                    360           360
500718368                     229,008.00                       20060701                    240           360
500721095                     328,418.00                       20060701                    240           360
500729274                     291,900.00                       20060701                    240           360
500731062                     143,170.00                       20060701                    360           360
500733220                              0                       20060701                    360           360
500741218                     150,832.00                       20060701                    240           360
500743036                     259,900.00                       20060701                    240           360
500743129                              0                       20060701                    360           360
500745017                     223,900.00                       20060701                    360           360
500745777                     350,000.00                       20060701                    240           360
500748692                     279,000.00                       20060701                    240           360
500761370                     233,613.00                       20060701                    360           360
500762820                     238,000.00                       20060701                    240           360
405956915                     926,000.00                       20060701                    240           360
500745261                     365,000.00                       20060701                    240           360
500748544                     350,000.00                       20060701                    240           360
500752781                     334,750.00                       20060701                    240           360
500763861                     807,000.00                       20060701                    240           360
500768545                     404,206.00                       20060701                    360           360
500655594                              0                       20060701                    360           360
500658085                              0                       20060701                    360           360
500669051                     103,900.00                       20060701                    240           360
500719169                              0                       20060701                    240           360
500724323                              0                       20060701                    360           360
500726923                     142,400.00                       20060701                    360           360
500742904                              0                       20060701                    360           360
500745874                     229,900.00                       20060701                    360           360
500748764                              0                       20060701                    240           360
407485521                              0                       20060701                    360           360
407485529                              0                       20060701                    276           360
407485532                   2,050,000.00                       20060701                    276           360
407485569                     733,551.00                       20060701                    276           360
407485575                              0                       20060701                    276           360
407485590                              0                       20060701                    276           360
407485603                     725,000.00                       20060701                    276           360
407485607                   1,275,000.00                       20060701                    276           360
407485631                   1,745,000.00                       20060701                    276           360
407485686                     650,000.00                       20060701                    276           360
407485723                     620,000.00                       20060701                    276           360
407485745                              0                       20060701                    276           360
407485746                     545,000.00                       20060701                    276           360
408191693                     665,373.00                       20060701                    300           360
408191694                     565,403.00                       20060701                    300           360
408191695                     830,024.00                       20060701                    300           360
408191696                     564,817.00                       20060701                    300           360
408191697                              0                       20060701                    300           360
408191698                     875,000.00                       20060701                    240           360
408191699                     605,000.00                       20060701                    300           360
408191700                     605,741.00                       20060701                    300           360
408191701                              0                       20060701                    300           360
408191702                     602,157.00                       20060701                    300           360
408191704                              0                       20060701                    360           360
408191705                     561,200.00                       20060701                    300           360
408191706                     744,302.00                       20060701                    300           360
408191707                     571,000.00                       20060701                    300           360
408191708                              0                       20060701                    300           360
408191709                     599,900.00                       20060701                    300           360
408191710                     734,600.00                       20060701                    300           360
408191711                     482,409.00                       20060701                    300           360
408191712                              0                       20060701                    240           360
408191713                   1,380,000.00                       20060701                    240           360
408191714                     775,000.00                       20060701                    300           360
408191715                     678,000.00                       20060701                    300           360
408191716                              0                       20060701                    300           360
408191717                     555,000.00                       20060701                    300           360
408191718                     641,000.00                       20060701                    300           360
408191719                     772,500.00                       20060701                    300           360
408191720                   1,300,000.00                       20060701                    300           360
408191721                     615,088.00                       20060701                    300           360
408191722                     564,490.00                       20060701                    300           360
408191723                              0                       20060701                    300           360
408191724                     551,000.00                       20060701                    240           360
408191725                     554,910.00                       20060701                    300           360
408191726                     607,263.00                       20060701                    300           360
408191728                     715,000.00                       20060701                    240           360
408191729                     785,000.00                       20060701                    300           360
408191730                   1,395,000.00                       20060701                    360           360
408191731                     784,000.00                       20060701                    300           360
408191732                     756,650.00                       20060701                    300           360
408191733                     710,000.00                       20060701                    300           360
408191735                              0                       20060701                    300           360
408191736                     835,000.00                       20060701                    300           360
408191737                     523,990.00                       20060701                    300           360
408191738                     727,000.00                       20060701                    240           360
408191739                     851,407.00                       20060701                    300           360
408191741                     447,053.00                       20060701                    240           360
408191742                   1,129,000.00                       20060701                    300           360
408191743                     946,487.00                       20060701                    300           360
408191744                     607,840.00                       20060701                    300           360
408191745                     604,007.00                       20060701                    240           360
408191746                     850,978.00                       20060701                    300           360
408191747                              0                       20060701                    240           360
408191748                     795,000.00                       20060701                    300           360
408191750                   1,071,451.00                       20060701                    300           360
408191751                     569,900.00                       20060701                    300           360
408191752                   1,205,000.00                       20060701                    360           360
408191753                              0                       20060701                    300           360
408191754                              0                       20060701                    360           360
408191756                     825,000.00                       20060701                    300           360
408191757                              0                       20060701                    240           360
408191759                     700,000.00                       20060701                    300           360
408191760                   1,400,000.00                       20060701                    300           360
408191761                     735,502.00                       20060701                    300           360
408191762                     549,000.00                       20060701                    300           360
408191763                     695,000.00                       20060701                    240           360
408191764                              0                       20060701                    300           360
408191765                   2,000,000.00                       20060701                    300           360
408191766                     553,000.00                       20060701                    300           360
408191767                     624,000.00                       20060701                    240           360
408191768                              0                       20060701                    240           360
408191769                     750,000.00                       20060701                    300           360
408191770                              0                       20060701                    300           360
408191771                   1,200,000.00                       20060701                    300           360
408191772                     930,000.00                       20060701                    300           360
408191773                              0                       20060701                    300           360
408191774                     666,322.00                       20060701                    360           360
408191775                              0                       20060701                    240           360
408191776                   1,500,000.00                       20060701                    300           360
408191777                              0                       20060701                    300           360
408191778                     850,000.00                       20060701                    300           360
408191779                   1,255,000.00                       20060701                    300           360
408191781                     670,000.00                       20060701                    300           360
408191783                              0                       20060701                    300           360
408191784                              0                       20060701                    300           360
408191785                              0                       20060701                    360           360
408191786                              0                       20060701                    360           360
408191787                              0                       20060701                    300           360
408191788                              0                       20060701                    300           360
408191789                     675,000.00                       20060701                    360           360
408191790                   1,100,000.00                       20060701                    360           360
408191791                     922,120.00                       20060701                    300           360
408191792                              0                       20060701                    240           360
408191793                     533,519.00                       20060701                    300           360
408191794                              0                       20060701                    300           360
408191796                   1,586,200.00                       20060701                    240           360
408191797                              0                       20060701                    300           360
408191798                     649,000.00                       20060701                    360           360
408191799                     705,000.00                       20060701                    300           360
408191800                              0                       20060701                    240           360
408191802                   1,910,000.00                       20060701                    300           360
408191803                              0                       20060701                    240           360
408191804                              0                       20060701                    300           360
408191805                              0                       20060701                    300           360
408191806                     554,000.00                       20060701                    300           360
408191807                              0                       20060701                    300           360
408191808                   1,165,363.00                       20060701                    300           360
408191809                     740,195.00                       20060701                    240           360
408191811                              0                       20060701                    300           360
408191812                   1,285,000.00                       20060701                    300           360
408191813                     725,000.00                       20060701                    240           360
408191814                     650,400.00                       20060701                    240           360
408191815                              0                       20060701                    360           360
408191816                     575,000.00                       20060701                    240           360
408191817                     825,000.00                       20060701                    300           360
408191818                              0                       20060701                    240           360
408191819                     940,000.00                       20060701                    240           360
408191820                     565,000.00                       20060701                    300           360
408191821                              0                       20060701                    300           360
408191822                              0                       20060701                    300           360
408191823                     525,000.00                       20060701                    360           360
408191824                              0                       20060701                    240           360
408191825                     560,000.00                       20060701                    300           360
408191826                              0                       20060701                    300           360
408191827                     579,000.00                       20060701                    300           360
408191828                     675,000.00                       20060701                    300           360
408191829                              0                       20060701                    300           360
408191830                     687,000.00                       20060701                    300           360
408191831                   1,091,211.00                       20060701                    300           360
408191832                     752,000.00                       20060701                    300           360
408191833                              0                       20060701                    300           360
408191834                     725,000.00                       20060701                    240           360
408191835                     545,000.00                       20060701                    300           360
408191836                              0                       20060701                    300           360
408191837                     850,000.00                       20060701                    240           360
408191838                              0                       20060701                    360           360
408191839                     940,000.00                       20060701                    300           360
408191840                     565,000.00                       20060701                    360           360
408191841                              0                       20060701                    300           360
408191842                     800,000.00                       20060701                    300           360
408191843                              0                       20060701                    240           360
408191844                              0                       20060701                    300           360
408191845                     630,000.00                       20060701                    300           360
408191846                              0                       20060701                    300           360
408191847                     890,000.00                       20060701                    300           360
408191848                              0                       20060701                    300           360
408191849                     775,000.00                       20060701                    300           360
408191850                   3,875,000.00                       20060701                    300           360
408191851                              0                       20060701                    300           360
408191852                   2,950,000.00                       20060701                    300           360
408191853                     630,000.00                       20060701                    240           360
408191854                   1,350,000.00                       20060701                    300           360
408191855                   2,045,000.00                       20060701                    300           360
408191856                   1,350,000.00                       20060701                    300           360
408191857                     664,000.00                       20060701                    300           360
408191858                   1,025,000.00                       20060701                    240           360
408191859                     609,990.00                       20060701                    300           360
408191860                              0                       20060701                    240           360
408191861                              0                       20060701                    300           360
408191862                     820,000.00                       20060701                    360           360
408191863                     620,220.00                       20060701                    360           360
408191864                     644,725.00                       20060701                    300           360
408191865                   1,600,000.00                       20060701                    300           360
408191866                     618,374.00                       20060701                    240           360
408191867                     649,000.00                       20060701                    300           360
408191868                     810,000.00                       20060701                    300           360
408191869                              0                       20060701                    300           360
408191870                     540,000.00                       20060701                    240           360
408191872                     554,950.00                       20060701                    300           360
408191873                              0                       20060701                    300           360
408191874                     600,000.00                       20060701                    300           360
408191875                   1,850,000.00                       20060701                    300           360
408191876                              0                       20060701                    300           360
408191877                              0                       20060701                    240           360
408191878                     597,462.00                       20060701                    300           360
408191879                              0                       20060701                    300           360
408191880                     995,000.00                       20060701                    300           360
408191881                              0                       20060701                    240           360
408191882                              0                       20060701                    360           360
408191883                     589,500.00                       20060701                    300           360
408191884                              0                       20060701                    240           360
408191885                              0                       20060701                    300           360
408191886                   1,017,174.00                       20060701                    300           360
408191887                     525,000.00                       20060701                    300           360
408191888                     800,000.00                       20060701                    300           360
408191889                     675,000.00                       20060701                    300           360
408191890                              0                       20060701                    300           360
408191891                              0                       20060701                    300           360
408191892                     595,000.00                       20060701                    300           360
408191895                   1,075,000.00                       20060701                    240           360
408191896                              0                       20060701                    300           360
408191897                     720,000.00                       20060701                    300           360
408191898                     585,000.00                       20060701                    300           360
408191900                     540,000.00                       20060701                    240           360
408191901                              0                       20060701                    300           360
408191902                     700,000.00                       20060701                    300           360
408191904                     595,000.00                       20060701                    300           360
408191905                     575,000.00                       20060701                    300           360
408191906                     925,930.00                       20060701                    300           360
408191907                     640,000.00                       20060701                    300           360
408191908                     740,270.00                       20060701                    300           360
408191909                              0                       20060701                    300           360
408191910                     750,000.00                       20060701                    360           360
408191911                              0                       20060701                    300           360
408191912                     575,000.00                       20060701                    300           360
408191913                              0                       20060701                    300           360
408191914                     775,000.00                       20060701                    300           360
408191915                              0                       20060701                    300           360
408191916                              0                       20060701                    240           360
408191917                              0                       20060701                    300           360
408191918                     650,000.00                       20060701                    300           360
408191919                              0                       20060701                    300           360
408191920                              0                       20060701                    300           360
408191921                              0                       20060701                    240           360
408191922                     835,000.00                       20060701                    300           360
408191923                     599,000.00                       20060701                    300           360
408191925                              0                       20060701                    300           360
408191926                              0                       20060701                    240           360
408191927                     555,000.00                       20060701                    300           360
408191928                     745,000.00                       20060701                    300           360
408191929                              0                       20060701                    300           360
408191930                   1,300,000.00                       20060701                    300           360
408191931                   1,192,623.00                       20060701                    300           360
408191932                              0                       20060701                    300           360
408191933                     840,000.00                       20060701                    300           360
408191934                     800,000.00                       20060701                    300           360
408191935                              0                       20060701                    240           360
408191936                     629,000.00                       20060701                    300           360
408191938                              0                       20060701                    240           360
408191939                     650,000.00                       20060701                    300           360
408191940                     530,000.00                       20060701                    240           360
408191941                     555,681.00                       20060701                    300           360
408191942                              0                       20060701                    300           360
408191943                   1,350,000.00                       20060701                    300           360
408191944                   1,850,000.00                       20060701                    240           360
408191945                              0                       20060701                    300           360
408191946                              0                       20060701                    300           360
408191947                     755,000.00                       20060701                    360           360
408191948                              0                       20060701                    300           360
408191949                     585,000.00                       20060701                    300           360
408191950                     915,000.00                       20060701                    300           360
408191951                     610,000.00                       20060701                    300           360
408191952                     730,000.00                       20060701                    300           360
408191954                     675,000.00                       20060701                    300           360
408191955                     799,000.00                       20060701                    300           360
408191956                              0                       20060701                    300           360
408191957                              0                       20060701                    300           360
408191959                     670,000.00                       20060701                    300           360
408191960                     575,000.00                       20060701                    300           360
408191961                              0                       20060701                    240           360
408191962                   1,206,000.00                       20060701                    300           360
408191963                     680,000.00                       20060701                    300           360
408191964                   1,163,500.00                       20060701                    300           360
408191965                     815,000.00                       20060701                    300           360
408191966                     749,000.00                       20060701                    300           360
408191967                     627,250.00                       20060701                    360           360
408191968                     800,000.00                       20060701                    300           360
408191969                   1,400,000.00                       20060701                    240           360
408191970                     647,000.00                       20060701                    300           360
408191971                     725,000.00                       20060701                    300           360
408191972                   1,300,000.00                       20060701                    240           360
408191973                     900,000.00                       20060701                    240           360
408191974                              0                       20060701                    240           360
408191975                     779,900.00                       20060701                    300           360
408191976                              0                       20060701                    300           360
408191977                     960,000.00                       20060701                    240           360
408191978                              0                       20060701                    300           360
408191979                     715,000.00                       20060701                    240           360
408191980                     761,000.00                       20060701                    300           360
408191981                     620,000.00                       20060701                    300           360
408191982                              0                       20060701                    300           360
408191983                     794,945.00                       20060701                    300           360
408191984                     625,000.00                       20060701                    300           360
408191985                     629,990.00                       20060701                    300           360
408191986                   1,200,000.00                       20060701                    300           360
408191987                              0                       20060701                    240           360
408191988                              0                       20060701                    300           360
408191989                     700,000.00                       20060701                    300           360
408191990                              0                       20060701                    300           360
408191991                     625,000.00                       20060701                    300           360
408191992                              0                       20060701                    300           360
408191993                     735,000.00                       20060701                    300           360
408191994                     630,000.00                       20060701                    300           360
408191995                     593,120.00                       20060701                    300           360
408191996                              0                       20060701                    300           360
408191997                              0                       20060701                    300           360
408191998                              0                       20060701                    300           360
408191999                     660,000.00                       20060701                    300           360
408192000                   1,450,000.00                       20060701                    240           360
408192001                     725,000.00                       20060701                    300           360
408192002                     570,445.00                       20060701                    300           360
408381264                              0                       20060701                    360           360
408381265                              0                       20060701                    360           360
408381266                     691,792.00                       20060701                    300           360
408381267                     906,000.00                       20060701                    300           360
408381268                     670,299.00                       20060701                    300           360
408381269                     632,750.00                       20060701                    240           360
408381270                     300,000.00                       20060701                    300           360
408381272                     532,150.00                       20060701                    300           360
408381273                     616,485.00                       20060701                    360           360
408381274                              0                       20060701                    300           360
408381275                     800,000.00                       20060701                    300           360
408381276                              0                       20060701                    300           360
408381277                              0                       20060701                    240           360
408381278                              0                       20060701                    240           360
408381279                              0                       20060701                    360           360
408381281                     535,000.00                       20060701                    240           360
408381282                              0                       20060701                    300           360
408381284                   1,241,312.00                       20060701                    300           360
408381285                              0                       20060701                    300           360
408381286                              0                       20060701                    300           360
408381287                     605,000.00                       20060701                    240           360
408381288                     583,265.00                       20060701                    360           360
408381289                              0                       20060701                    360           360
408381290                     910,000.00                       20060701                    240           360
408381291                              0                       20060701                    300           360
408381292                     531,318.00                       20060701                    300           360
408381293                              0                       20060701                    300           360
408381294                              0                       20060701                    300           360
408381295                              0                       20060701                    360           360
408381296                              0                       20060701                    360           360
408381297                     705,000.00                       20060701                    240           360
408381298                   1,224,038.00                       20060701                    300           360
408381299                     639,000.00                       20060701                    300           360
408381300                     653,000.00                       20060701                    360           360
408381301                     566,000.00                       20060701                    300           360
408381302                              0                       20060701                    300           360
408381303                              0                       20060701                    240           360
408381304                              0                       20060701                    300           360
408381305                              0                       20060701                    300           360
408381306                     865,000.00                       20060701                    300           360
408381307                              0                       20060701                    240           360
408381308                     612,490.00                       20060701                    360           360
408381309                              0                       20060701                    300           360
408381310                     711,087.00                       20060701                    300           360
408381311                     550,000.00                       20060701                    300           360
408381312                     773,109.00                       20060701                    300           360
408381313                     724,710.00                       20060701                    300           360
408381314                              0                       20060701                    300           360
408381315                     855,805.00                       20060701                    300           360
408381317                     713,165.00                       20060701                    240           360
408381318                              0                       20060701                    300           360
408381319                              0                       20060701                    300           360
408381320                              0                       20060701                    360           360
408381321                              0                       20060701                    300           360
408381323                   1,011,959.00                       20060701                    300           360
408381324                              0                       20060701                    300           360
408381325                     898,990.00                       20060701                    300           360
408381327                              0                       20060701                    300           360
408381328                   1,598,867.00                       20060701                    300           360
408381329                              0                       20060701                    300           360
408381330                     574,950.00                       20060701                    300           360
408381331                              0                       20060701                    360           360
408381332                              0                       20060701                    300           360
408381333                     715,000.00                       20060701                    300           360
408381334                              0                       20060701                    300           360
408381335                              0                       20060701                    240           360
408381336                     688,543.00                       20060701                    300           360
408381337                              0                       20060701                    240           360
408381338                              0                       20060701                    300           360
408381339                              0                       20060701                    300           360
408381340                     586,315.00                       20060701                    300           360
408381341                     779,500.00                       20060701                    300           360
408381342                              0                       20060701                    300           360
408381343                     750,120.00                       20060701                    300           360
408381344                              0                       20060701                    300           360
408381346                              0                       20060701                    300           360
408381347                   1,348,851.00                       20060701                    300           360
408381348                              0                       20060701                    300           360
408381349                     949,900.00                       20060701                    300           360
408381350                              0                       20060701                    300           360
408381351                              0                       20060701                    300           360
408381352                              0                       20060701                    300           360
408381353                              0                       20060701                    360           360
408381354                              0                       20060701                    300           360
408381355                     649,000.00                       20060701                    300           360
408381356                              0                       20060701                    300           360
408381357                   1,425,000.00                       20060701                    300           360
408381358                     566,934.00                       20060701                    300           360
408381359                     910,000.00                       20060701                    240           360
408381360                   1,112,564.00                       20060701                    300           360
408381361                   1,241,000.00                       20060701                    300           360
408381362                     753,000.00                       20060701                    300           360
408381363                              0                       20060701                    300           360
408381364                              0                       20060701                    240           360
408381365                              0                       20060701                    300           360
408381366                     582,000.00                       20060701                    300           360
408381367                              0                       20060701                    300           360
408381368                              0                       20060701                    300           360
408381369                              0                       20060701                    300           360
408381371                              0                       20060701                    300           360
408381372                     738,000.00                       20060701                    300           360
408381374                     640,000.00                       20060701                    360           360
408381375                     603,286.00                       20060701                    300           360
408381376                              0                       20060701                    300           360
408381377                     761,441.00                       20060701                    240           360
408381378                     720,000.00                       20060701                    300           360
408381379                              0                       20060701                    360           360
408381380                              0                       20060701                    300           360
408381381                     660,000.00                       20060701                    300           360
408381382                              0                       20060701                    300           360
408381384                              0                       20060701                    300           360
408381385                     539,968.00                       20060701                    240           360
408381386                     940,745.00                       20060701                    300           360
408381387                     850,000.00                       20060701                    300           360
408381388                              0                       20060701                    300           360
408381389                     667,500.00                       20060701                    300           360
408381390                     662,000.00                       20060701                    300           360
408381391                     645,590.00                       20060701                    300           360
408381392                     889,000.00                       20060701                    240           360
408381393                     590,000.00                       20060701                    240           360
408381394                     880,000.00                       20060701                    360           360
408381395                     861,113.00                       20060701                    240           360
408381396                   1,500,000.00                       20060701                    360           360
408381397                              0                       20060701                    300           360
408381398                     606,612.00                       20060701                    300           360
408381399                     673,945.00                       20060701                    300           360
408381400                     752,500.00                       20060701                    360           360
408381401                     571,780.00                       20060701                    360           360
408381402                     764,000.00                       20060701                    300           360
408381403                   1,700,000.00                       20060701                    300           360
408381404                     977,307.00                       20060701                    300           360
408381405                              0                       20060701                    300           360
408381406                   1,150,000.00                       20060701                    240           360
408381407                     701,946.00                       20060701                    360           360
408381408                     942,367.00                       20060701                    300           360
408381409                     865,000.00                       20060701                    300           360
408381410                     950,000.00                       20060701                    300           360
408381411                     870,876.00                       20060701                    300           360
408381412                   1,234,090.00                       20060701                    300           360
408381413                     584,000.00                       20060701                    300           360
408381414                   1,055,633.00                       20060701                    300           360
408381416                     847,000.00                       20060701                    360           360
408381417                     757,500.00                       20060701                    300           360
408381418                     643,922.00                       20060701                    300           360
408381419                     949,062.00                       20060701                    300           360
408381420                              0                       20060701                    300           360
408381421                     560,000.00                       20060701                    360           360
408381422                   1,289,999.00                       20060701                    300           360
408381423                              0                       20060701                    300           360
408381424                              0                       20060701                    300           360
408381425                              0                       20060701                    300           360
408381426                     585,000.00                       20060701                    240           360
408381427                     850,000.00                       20060701                    300           360
408381428                     591,881.00                       20060701                    300           360
408381429                   1,725,000.00                       20060701                    300           360
408381430                     701,489.00                       20060701                    300           360
408381431                   1,359,000.00                       20060701                    240           360
408381432                              0                       20060701                    300           360
408381434                              0                       20060701                    300           360
408381435                     675,780.00                       20060701                    300           360
408381436                     600,000.00                       20060701                    300           360
408381437                     571,997.00                       20060701                    300           360
408381438                     609,350.00                       20060701                    360           360
408381439                     580,000.00                       20060701                    360           360
408381440                     600,000.00                       20060701                    300           360
408381441                     631,015.00                       20060701                    300           360
408381442                              0                       20060701                    300           360
408381443                              0                       20060701                    300           360
408381444                              0                       20060701                    300           360
408381445                     760,000.00                       20060701                    300           360
408381446                              0                       20060701                    300           360
408381447                   1,325,000.00                       20060701                    300           360
408381448                              0                       20060701                    300           360
408381449                              0                       20060701                    240           360
408381450                     617,559.00                       20060701                    240           360
408381451                              0                       20060701                    360           360
408381452                     653,746.00                       20060701                    240           360
408381453                              0                       20060701                    300           360
408381454                     620,000.00                       20060701                    300           360
408381455                              0                       20060701                    240           360
408381456                              0                       20060701                    360           360
408381457                              0                       20060701                    300           360
408381458                     825,000.00                       20060701                    360           360
408381459                     699,000.00                       20060701                    300           360
408381460                   1,320,000.00                       20060701                    300           360
408381461                              0                       20060701                    300           360
408381462                     670,000.00                       20060701                    300           360
408381463                     544,000.00                       20060701                    300           360
408381464                     549,950.00                       20060701                    240           360
408381465                   1,034,830.00                       20060701                    360           360
408381466                              0                       20060701                    300           360
408381467                              0                       20060701                    300           360
408381468                              0                       20060701                    360           360
408381469                     692,570.00                       20060701                    300           360
408381470                     535,000.00                       20060701                    300           360
408381471                              0                       20060701                    360           360
408381472                              0                       20060701                    300           360
408381473                     576,640.00                       20060701                    300           360
408381474                     940,000.00                       20060701                    300           360
408381475                     681,500.00                       20060701                    300           360
408381476                              0                       20060701                    300           360
408381477                              0                       20060701                    240           360
408381478                   1,019,737.00                       20060701                    300           360
408381479                              0                       20060701                    240           360
408381480                     529,300.00                       20060701                    300           360
408381481                     870,000.00                       20060701                    300           360
408381482                     959,990.00                       20060701                    300           360
408381483                     744,460.00                       20060701                    300           360
408381484                     795,000.00                       20060701                    300           360
408381485                              0                       20060701                    300           360
408381486                     608,204.00                       20060701                    300           360
408381487                     634,100.00                       20060701                    360           360
408381488                              0                       20060701                    240           360
408381489                              0                       20060701                    360           360
408381490                     910,000.00                       20060701                    300           360
408381491                     615,000.00                       20060701                    300           360
408381492                     650,000.00                       20060701                    240           360
408381493                     645,000.00                       20060701                    360           360
408381494                     879,900.00                       20060701                    300           360
408381495                     885,000.00                       20060701                    360           360
408381496                              0                       20060701                    300           360
408381497                     800,000.00                       20060701                    360           360
408381498                              0                       20060701                    240           360
408381499                              0                       20060701                    300           360
408381500                     810,000.00                       20060701                    300           360
408381501                              0                       20060701                    300           360
408381502                   1,500,000.00                       20060701                    300           360
408381503                              0                       20060701                    300           360
408381504                              0                       20060701                    300           360
408381505                     876,019.00                       20060701                    300           360
408381506                              0                       20060701                    300           360
408381507                     575,000.00                       20060701                    240           360
408381508                   1,343,000.00                       20060701                    300           360
408381509                              0                       20060701                    300           360
408381510                     810,000.00                       20060701                    300           360
408381512                   1,037,500.00                       20060701                    360           360
408381513                              0                       20060701                    300           360
408381514                              0                       20060701                    300           360
408381515                     732,000.00                       20060701                    300           360
408381516                              0                       20060701                    300           360
408381517                     875,000.00                       20060701                    300           360
408381518                              0                       20060701                    300           360
408381519                              0                       20060701                    360           360
408381520                   1,900,000.00                       20060701                    300           360
408381521                              0                       20060701                    240           360
408381522                              0                       20060701                    300           360
408381523                     672,525.00                       20060701                    300           360
408381524                              0                       20060701                    300           360
408381525                              0                       20060701                    360           360
408381526                     669,900.00                       20060701                    300           360
408381527                     637,990.00                       20060701                    300           360
408381528                     730,419.00                       20060701                    300           360
408381529                     665,000.00                       20060701                    240           360
408381530                              0                       20060701                    300           360
408381531                              0                       20060701                    300           360
408381532                     439,000.00                       20060701                    360           360
408381533                     777,896.00                       20060701                    360           360
408381534                              0                       20060701                    360           360
408381535                              0                       20060701                    240           360
408381536                     720,000.00                       20060701                    300           360
408381537                              0                       20060701                    300           360
408381538                   3,050,000.00                       20060701                    360           360
408381539                              0                       20060701                    300           360
408381540                     760,000.00                       20060701                    360           360
408381541                              0                       20060701                    240           360
408381542                     718,000.00                       20060701                    300           360
408381543                   1,350,000.00                       20060701                    240           360
408381544                              0                       20060701                    300           360
408381545                   1,075,000.00                       20060701                    300           360
408381546                              0                       20060701                    300           360
408381547                   1,238,677.00                       20060701                    300           360
408381548                     568,000.00                       20060701                    360           360
408381549                              0                       20060701                    360           360
408381550                     582,000.00                       20060701                    300           360
408381551                     599,000.00                       20060701                    300           360
408381552                              0                       20060701                    300           360
408381553                     560,000.00                       20060701                    240           360
408381554                     526,000.00                       20060701                    300           360
408381555                              0                       20060701                    300           360
408381556                     752,000.00                       20060701                    300           360
408381557                   1,050,000.00                       20060701                    360           360
408381558                     569,950.00                       20060701                    300           360
408381559                     569,000.00                       20060701                    240           360
408381560                     870,000.00                       20060701                    240           360
408381561                   2,250,000.00                       20060701                    360           360
408381562                     915,000.00                       20060701                    300           360
408381563                              0                       20060701                    300           360
408381564                     940,000.00                       20060701                    300           360
408381565                     943,750.00                       20060701                    300           360
408381566                              0                       20060701                    240           360
408381567                              0                       20060701                    240           360
408381568                              0                       20060701                    300           360
408381569                              0                       20060701                    300           360
408381570                     706,074.00                       20060701                    300           360
408381571                              0                       20060701                    300           360
408381572                     605,000.00                       20060701                    300           360
408381573                              0                       20060701                    300           360
408381574                     595,000.00                       20060701                    300           360
408381577                              0                       20060701                    300           360
408381578                     565,000.00                       20060701                    240           360
408381579                              0                       20060701                    240           360
408381580                     685,000.00                       20060701                    240           360
408381581                              0                       20060701                    240           360
408381582                     649,000.00                       20060701                    300           360
408381583                     605,000.00                       20060701                    300           360
408381584                              0                       20060701                    300           360
408381585                     795,000.00                       20060701                    360           360
408381586                     644,990.00                       20060701                    360           360
408381587                              0                       20060701                    300           360
408381588                              0                       20060701                    300           360
408381589                              0                       20060701                    300           360
408381590                              0                       20060701                    300           360
408381591                              0                       20060701                    300           360
408381592                     613,000.00                       20060701                    360           360
408381593                   1,173,700.00                       20060701                    300           360
408381595                              0                       20060701                    300           360
408381596                              0                       20060701                    240           360
408381597                     654,000.00                       20060701                    240           360
408381598                              0                       20060701                    360           360
408381599                              0                       20060701                    300           360
408381600                              0                       20060701                    360           360
408381602                     635,000.00                       20060701                    240           360
408381603                     830,000.00                       20060701                    300           360
408381604                              0                       20060701                    300           360
408381605                     933,250.00                       20060701                    300           360
408381606                     649,000.00                       20060701                    300           360
408381607                     756,215.00                       20060701                    300           360
408381608                              0                       20060701                    240           360
408381609                              0                       20060701                    240           360
408381610                     770,000.00                       20060701                    300           360
408381611                              0                       20060701                    300           360
408381612                              0                       20060701                    300           360
408381613                              0                       20060701                    300           360
408381614                     540,260.00                       20060701                    360           360
408381615                              0                       20060701                    300           360
408381616                     580,000.00                       20060701                    300           360
408381617                     650,000.00                       20060701                    300           360
408381618                     615,000.00                       20060701                    300           360
408381619                              0                       20060701                    300           360
408381620                              0                       20060701                    240           360
408381621                     569,950.00                       20060701                    300           360
408381622                     635,000.00                       20060701                    300           360
408381623                     850,000.00                       20060701                    300           360
408381624                     700,000.00                       20060701                    300           360
408381625                     596,000.00                       20060701                    240           360
408381626                     647,345.00                       20060701                    300           360
408381628                              0                       20060701                    300           360
408381629                     650,000.00                       20060701                    300           360
408381630                              0                       20060701                    300           360
408381631                     540,000.00                       20060701                    300           360
408381632                     664,000.00                       20060701                    300           360
408381633                              0                       20060701                    300           360
408381634                     630,000.00                       20060701                    360           360
408381635                     789,000.00                       20060701                    300           360
408381636                     555,000.00                       20060701                    240           360
408381637                              0                       20060701                    240           360
408381638                              0                       20060701                    300           360
408381639                     560,500.00                       20060701                    360           360
408381640                     660,000.00                       20060701                    300           360
408381641                   1,626,095.00                       20060701                    300           360
408381642                     950,000.00                       20060701                    300           360
408381643                              0                       20060701                    240           360
408381644                              0                       20060701                    300           360
408381645                   1,378,500.00                       20060701                    300           360
408381646                     919,000.00                       20060701                    240           360
408381647                     975,000.00                       20060701                    360           360
408381648                              0                       20060701                    300           360
408381649                     605,000.00                       20060701                    360           360
408381651                     611,140.00                       20060701                    300           360
408381652                              0                       20060701                    300           360
408381654                     710,082.00                       20060701                    240           360
408381655                     589,900.00                       20060701                    300           360
408381656                     650,000.00                       20060701                    300           360
408381657                     675,000.00                       20060701                    300           360
408381658                   1,380,000.00                       20060701                    300           360
408381659                              0                       20060701                    360           360
408381660                              0                       20060701                    300           360
408381661                     659,000.00                       20060701                    360           360
408381662                              0                       20060701                    300           360
408381663                     670,000.00                       20060701                    300           360
408381664                     546,500.00                       20060701                    360           360
408381665                     525,000.00                       20060701                    300           360
408381666                     635,000.00                       20060701                    300           360
408381667                              0                       20060701                    300           360
408381668                     625,000.00                       20060701                    300           360
408381669                     580,000.00                       20060701                    360           360
408381670                              0                       20060701                    300           360
408381671                     585,000.00                       20060701                    300           360
408381672                     705,000.00                       20060701                    300           360
408381673                              0                       20060701                    300           360
408381674                     940,000.00                       20060701                    300           360
408381675                   3,495,000.00                       20060701                    300           360
408381676                   1,115,000.00                       20060701                    300           360
408381677                              0                       20060701                    300           360
408381678                     840,000.00                       20060701                    360           360
408381679                              0                       20060701                    300           360
408381680                              0                       20060701                    240           360
408381681                   1,200,000.00                       20060701                    300           360
408381682                     569,898.00                       20060701                    300           360
408381683                   1,065,000.00                       20060701                    300           360
408381684                              0                       20060701                    300           360
408381685                   1,000,000.00                       20060701                    300           360
408381686                              0                       20060701                    300           360
408381687                              0                       20060701                    300           360
408381688                   1,580,000.00                       20060701                    300           360
408381689                   1,044,550.00                       20060701                    300           360
408381690                     815,000.00                       20060701                    300           360
408381691                              0                       20060701                    240           360
408381692                              0                       20060701                    240           360
408381693                     635,000.00                       20060701                    300           360
408381694                   2,240,000.00                       20060701                    300           360
408381695                     525,000.00                       20060701                    240           360
408381696                              0                       20060701                    240           360
408381697                              0                       20060701                    300           360
408381699                     659,950.00                       20060701                    300           360
408381700                     655,000.00                       20060701                    300           360
408381701                              0                       20060701                    360           360
408381702                              0                       20060701                    300           360
408381703                     545,000.00                       20060701                    300           360
408381704                     595,000.00                       20060701                    360           360
408381705                     654,934.00                       20060701                    300           360
408381706                              0                       20060701                    300           360
408381707                              0                       20060701                    300           360
408381708                     635,750.00                       20060701                    300           360
408381709                   1,200,000.00                       20060701                    300           360
408381710                              0                       20060701                    300           360
408381711                   1,508,000.00                       20060701                    300           360
408381712                     548,000.00                       20060701                    300           360
408381713                     710,000.00                       20060701                    300           360
408381714                     735,000.00                       20060701                    300           360
408381716                     875,000.00                       20060701                    300           360
408381717                     785,000.00                       20060701                    300           360
408381718                     525,000.00                       20060701                    240           360
408381719                     634,555.00                       20060701                    300           360
408381720                              0                       20060701                    300           360
408381721                     640,000.00                       20060701                    300           360
408381722                              0                       20060701                    300           360
408381723                     980,000.00                       20060701                    300           360
408381724                     529,871.00                       20060701                    300           360
408381725                   1,325,000.00                       20060701                    300           360
408381726                              0                       20060701                    300           360
408381727                     599,000.00                       20060701                    300           360
408381728                              0                       20060701                    300           360
408381729                              0                       20060701                    300           360
408381730                     882,296.00                       20060701                    360           360
408381731                              0                       20060701                    300           360
408381732                              0                       20060701                    300           360
408381733                              0                       20060701                    360           360
408381734                     750,000.00                       20060701                    300           360
408381736                     565,000.00                       20060701                    300           360
408381737                     660,000.00                       20060701                    240           360
408381738                   1,250,000.00                       20060701                    300           360
408381739                     980,000.00                       20060701                    360           360
408381740                   1,625,000.00                       20060701                    240           360
408381741                              0                       20060701                    300           360
408381742                     644,500.00                       20060701                    300           360
408381743                     605,000.00                       20060701                    300           360
408381744                     630,000.00                       20060701                    300           360
408381745                   1,060,000.00                       20060701                    300           360
408381746                     799,000.00                       20060701                    300           360
408381747                              0                       20060701                    300           360
408381748                     525,000.00                       20060701                    300           360
408381749                     650,000.00                       20060701                    300           360
408381750                     575,505.00                       20060701                    240           360
408381751                              0                       20060701                    300           360
408381752                              0                       20060701                    300           360
408381753                   1,230,000.00                       20060701                    300           360
408381754                     955,000.00                       20060701                    300           360
408381755                     570,000.00                       20060701                    300           360
408381756                     540,000.00                       20060701                    240           360
408381757                              0                       20060701                    240           360
408381758                     677,900.00                       20060701                    300           360
408381759                              0                       20060701                    300           360
408381760                              0                       20060701                    300           360
408381761                     797,996.00                       20060701                    300           360
408381762                              0                       20060701                    300           360
408381763                     881,633.00                       20060701                    300           360
408381764                     672,331.00                       20060701                    300           360
408381765                     714,000.00                       20060701                    300           360
408381766                              0                       20060701                    300           360
408381767                              0                       20060701                    240           360
408381768                              0                       20060701                    360           360
408381769                     620,000.00                       20060701                    360           360
408381770                     665,000.00                       20060701                    300           360
408381771                              0                       20060701                    300           360
408381772                              0                       20060701                    300           360
408381773                              0                       20060701                    300           360
408381774                              0                       20060701                    300           360
408381775                     625,000.00                       20060701                    300           360
408381777                              0                       20060701                    300           360
408381778                              0                       20060701                    300           360
408381780                     573,900.00                       20060701                    360           360
408381781                              0                       20060701                    300           360
408381782                              0                       20060701                    300           360
408381783                   2,850,236.00                       20060701                    300           360
408381784                              0                       20060701                    300           360
408381785                     610,000.00                       20060701                    300           360
408381786                              0                       20060701                    360           360
408381787                     620,000.00                       20060701                    300           360
408381788                     722,500.00                       20060701                    300           360
408381789                     560,100.00                       20060701                    300           360
408381790                              0                       20060701                    300           360
408381791                              0                       20060701                    300           360
408381792                     550,000.00                       20060701                    240           360
408381793                     647,594.00                       20060701                    300           360
408381794                     895,000.00                       20060701                    360           360
408381795                     890,000.00                       20060701                    300           360
408381796                     730,000.00                       20060701                    300           360
408381797                     795,000.00                       20060701                    240           360
408381798                   1,220,000.00                       20060701                    300           360
408381799                              0                       20060701                    240           360
408381800                              0                       20060701                    240           360
408381801                              0                       20060701                    300           360
408381802                     865,000.00                       20060701                    300           360
408381803                     730,000.00                       20060701                    300           360
408381804                              0                       20060701                    300           360
408381805                     579,900.00                       20060701                    300           360
408381806                     955,000.00                       20060701                    300           360
408381807                   1,382,000.00                       20060701                    300           360
408381808                              0                       20060701                    300           360
408381809                     875,000.00                       20060701                    300           360
408381810                   1,170,000.00                       20060701                    300           360
408381811                              0                       20060701                    300           360
408381812                     825,000.00                       20060701                    360           360
408381813                              0                       20060701                    300           360
408381814                              0                       20060701                    300           360
408381815                     700,000.00                       20060701                    300           360
408381816                     605,000.00                       20060701                    360           360
408381817                     995,000.00                       20060701                    300           360
408381818                   1,475,000.00                       20060701                    300           360
408381819                     559,000.00                       20060701                    300           360
408381820                              0                       20060701                    300           360
408381821                     679,000.00                       20060701                    300           360
408381822                     975,000.00                       20060701                    300           360
408381823                     931,000.00                       20060701                    300           360
408381825                              0                       20060701                    300           360
408381826                     555,000.00                       20060701                    300           360
408381827                     730,000.00                       20060701                    360           360
408381828                   1,491,440.00                       20060701                    240           360
408381829                     800,325.00                       20060701                    300           360
408381830                     552,000.00                       20060701                    240           360
408381831                              0                       20060701                    240           360
408381832                     960,000.00                       20060701                    300           360
408381833                     769,000.00                       20060701                    300           360
408381834                   1,230,000.00                       20060701                    300           360
408381836                     579,900.00                       20060701                    300           360
408381837                   2,150,000.00                       20060701                    300           360
408381838                              0                       20060701                    300           360
408381839                     865,000.00                       20060701                    300           360
408381840                              0                       20060701                    300           360
408381841                     850,000.00                       20060701                    300           360
408381842                   1,210,000.00                       20060701                    300           360
408381843                     750,000.00                       20060701                    300           360
408381844                   2,230,700.00                       20060701                    300           360
408381845                   1,275,000.00                       20060701                    240           360
408381846                              0                       20060701                    300           360
408381847                     530,000.00                       20060701                    300           360
408381848                              0                       20060701                    300           360
408381849                              0                       20060701                    300           360
408381850                              0                       20060701                    360           360
408381851                     660,000.00                       20060701                    300           360
408381852                              0                       20060701                    300           360
408381853                     694,655.00                       20060701                    300           360
408381854                              0                       20060701                    300           360
408381855                              0                       20060701                    300           360
408381856                     850,000.00                       20060701                    300           360
408381857                     666,146.00                       20060701                    300           360
408381858                     700,000.00                       20060701                    300           360
408381859                              0                       20060701                    300           360
408381860                   1,192,500.00                       20060701                    300           360
408381861                              0                       20060701                    300           360
408381862                     588,950.00                       20060701                    360           360
408381863                   1,285,000.00                       20060701                    300           360
408381864                     630,000.00                       20060701                    300           360
408381865                     649,900.00                       20060701                    300           360
408381867                     660,000.00                       20060701                    360           360
408381868                              0                       20060701                    300           360
408381869                              0                       20060701                    240           360
408381870                   1,030,426.00                       20060701                    300           360
408381871                   1,210,000.00                       20060701                    300           360
408381872                     785,000.00                       20060701                    360           360
408381873                              0                       20060701                    240           360
408381874                     960,000.00                       20060701                    300           360
408381875                     592,000.00                       20060701                    300           360
408381876                     642,000.00                       20060701                    300           360
408381877                     640,000.00                       20060701                    300           360
408381878                     649,000.00                       20060701                    300           360
408381879                              0                       20060701                    300           360
408381880                              0                       20060701                    300           360
408381881                              0                       20060701                    240           360
408381882                     530,000.00                       20060701                    240           360
408381883                     871,250.00                       20060701                    300           360
408381884                     940,000.00                       20060701                    300           360
408381885                              0                       20060701                    300           360
408381886                     539,500.00                       20060701                    240           360
408381887                              0                       20060701                    300           360
408381888                     679,000.00                       20060701                    240           360
408381889                     539,000.00                       20060701                    300           360
408381890                     828,000.00                       20060701                    300           360
408381891                     447,527.00                       20060701                    360           360
408381892                     666,947.00                       20060701                    360           360
408381893                     608,986.00                       20060701                    300           360
408381894                     695,000.00                       20060701                    360           360
408381895                              0                       20060701                    240           360
408381896                              0                       20060701                    300           360
408381897                              0                       20060701                    300           360
408381898                              0                       20060701                    240           360
405599181                     659,000.00                       20060701                    360           360
405909189                     560,000.00                       20060701                    324           360
406451246                     710,000.00                       20060701                    300           360
406451373                     894,000.00                       20060701                    360           360
406786901                              0                       20060701                    360           360
500745587                              0                       20060701                    360           360
407869238                              0                       20060701                    240           360
407898335                      89,610.00                       20060701                    240           360
700105962                              0                       20060701                    240           360
700128447                     998,000.00                       20060701                    240           360
700133968                              0                       20060701                    240           360
700207970                     625,000.00                       20060701                    240           360
700223410                   2,630,000.00                       20060701                    240           360
700225363                              0                       20060701                    360           360
700237600                     438,750.00                       20060701                    240           360
700240408                     729,335.00                       20060701                    360           360
700240476                              0                       20060701                    360           360
700241377                     295,800.00                       20060701                    480           360
700244291                     449,000.00                       20060701                    240           360
700244294                     386,425.00                       20060701                    240           360
700244935                     373,730.00                       20060701                    240           360
700245698                     670,000.00                       20060701                    240           360
700246838                     168,900.00                       20060701                    360           360
700246979                              0                       20060701                    360           360
700251640                     240,000.00                       20060701                    360           360
700251772                     485,594.00                       20060701                    360           360
700252351                     230,000.00                       20060701                    360           360
700253196                              0                       20060701                    240           360
700253501                     231,400.00                       20060701                    240           360
700255953                              0                       20060701                    360           360
700257770                     920,000.00                       20060701                    360           360
700258300                     195,000.00                       20060701                    240           360
700258817                     312,500.00                       20060701                    240           360
700259624                     400,000.00                       20060701                    240           360
700262466                              0                       20060701                    240           360
700262713                              0                       20060701                    240           360
700263762                     354,000.00                       20060701                    240           360
700263914                     189,900.00                       20060701                    360           360
700264331                     620,000.00                       20060701                    360           360
700265226                     225,000.00                       20060701                    240           360
700265302                              0                       20060701                    360           360
700266066                     316,842.00                       20060701                    240           360
700266301                     810,000.00                       20060701                    240           360
700266651                     495,000.00                       20060701                    240           360
700267736                     220,000.00                       20060701                    360           360
700267787                     220,000.00                       20060701                    360           360
700268440                     430,000.00                       20060701                    240           360
700269419                     280,000.00                       20060701                    240           360
700269692                     300,000.00                       20060701                    360           360
700270439                     400,567.00                       20060701                    360           360
700273731                              0                       20060701                    480           360
700274001                              0                       20060701                    360           360
700274505                      74,300.00                       20060701                    360           360
700275943                     720,000.00                       20060701                    240           360
700275948                              0                       20060701                    240           360
700276320                              0                       20060701                    240           360
700276323                     188,000.00                       20060701                    240           360
700277076                     478,950.00                       20060701                    240           360
700277152                              0                       20060701                    240           360
700278115                     174,900.00                       20060701                    360           360
700278565                     315,001.00                       20060701                    240           360
700279211                     435,000.00                       20060701                    240           360
700279407                     413,000.00                       20060701                    240           360
700279655                     145,000.00                       20060701                    360           360
700279686                     215,900.00                       20060701                    240           360
700279692                     645,000.00                       20060701                    240           360
700279720                     266,626.00                       20060701                    360           360
700279862                     650,000.00                       20060701                    240           360
700279869                              0                       20060701                    360           360
700279901                     256,490.00                       20060701                    360           360
700280067                     400,000.00                       20060701                    240           360
700280831                     209,000.00                       20060701                    240           360
700280870                     160,000.00                       20060701                    360           360
700281234                     275,000.00                       20060701                    240           360
700281545                     230,000.00                       20060701                    240           360
700281614                     206,164.00                       20060701                    240           360
700281764                              0                       20060701                    360           360
700281930                     149,900.00                       20060701                    360           360
700282147                              0                       20060701                    240           360
700282447                              0                       20060701                    240           360
700282468                     166,925.00                       20060701                    240           360
700282514                              0                       20060701                    360           360
700282516                     301,288.00                       20060701                    360           360
700282695                      80,010.00                       20060701                    360           360
700282842                     185,000.00                       20060701                    360           360
700282997                     295,000.00                       20060701                    360           360
700283114                     235,000.00                       20060701                    240           360
700283996                   1,140,000.00                       20060701                    360           360
700284004                     330,000.00                       20060701                    360           360
700284123                     114,990.00                       20060701                    360           360
700284131                     637,500.00                       20060701                    240           360
700284728                              0                       20060701                    360           360
700284906                     202,000.00                       20060701                    240           360
700285128                      65,000.00                       20060701                    360           360
700285611                      78,000.00                       20060701                    480           360
700285685                     492,000.00                       20060701                    240           360
700286569                     105,000.00                       20060701                    360           360
700286618                     405,000.00                       20060701                    240           360
700286671                              0                       20060701                    480           360
700286787                      85,000.00                       20060701                    480           360
700286799                     656,250.00                       20060701                    360           360
700286851                      75,000.00                       20060701                    480           360
700287016                     820,000.00                       20060701                    240           360
700287045                              0                       20060701                    360           360
700287351                              0                       20060701                    360           360
700287828                              0                       20060701                    360           360
700287909                     132,900.00                       20060701                    360           360
700288187                     244,900.00                       20060701                    240           360
700288407                              0                       20060701                    240           360
700288819                     430,000.00                       20060701                    240           360
700288822                     435,000.00                       20060701                    240           360
700288958                              0                       20060701                    360           360
700288998                     370,000.00                       20060701                    240           360
700289329                     295,000.00                       20060701                    240           360
700289341                     700,000.00                       20060701                    240           360
700289552                     400,000.00                       20060701                    360           360
700289847                     269,382.00                       20060701                    240           360
700289864                      52,900.00                       20060701                    360           360
700289926                     159,900.00                       20060701                    480           360
700289960                              0                       20060701                    360           360
700290088                              0                       20060701                    360           360
700290089                     500,000.00                       20060701                    240           360
700290096                              0                       20060701                    360           360
700290116                              0                       20060701                    360           360
700290575                     209,000.00                       20060701                    240           360
700290636                              0                       20060701                    240           360
700290813                     119,000.00                       20060701                    240           360
700290824                              0                       20060701                    360           360
700290981                     295,000.00                       20060701                    360           360
700291368                     127,000.00                       20060701                    240           360
700291485                      64,000.00                       20060701                    240           360
700291529                     333,215.00                       20060701                    240           360
700291590                     235,125.00                       20060701                    240           360
700291651                     910,000.00                       20060701                    240           360
700291766                     199,950.00                       20060701                    360           360
700291913                     182,990.00                       20060701                    360           360
700291971                     380,000.00                       20060701                    360           360
700292129                     349,500.00                       20060701                    240           360
700292151                              0                       20060701                    360           360
700292222                     440,000.00                       20060701                    240           360
700292440                              0                       20060701                    360           360
700292555                              0                       20060701                    360           360
700292602                              0                       20060701                    240           360
700292624                      80,000.00                       20060701                    360           360
700292949                              0                       20060701                    240           360
700292986                              0                       20060701                    240           360
700293066                     167,500.00                       20060701                    360           360
700293112                     139,500.00                       20060701                    240           360
700293171                              0                       20060701                    360           360
700293605                     325,000.00                       20060701                    240           360
700293608                              0                       20060701                    360           360
700293747                     207,000.00                       20060701                    360           360
700293915                     155,000.00                       20060701                    360           360
700294361                     116,900.00                       20060701                    240           360
700294623                              0                       20060701                    360           360
700294749                      84,000.00                       20060701                    240           360
700294753                     251,000.00                       20060701                    240           360
700294819                     290,700.00                       20060701                    360           360
700294869                     134,925.00                       20060701                    240           360
700294938                     212,900.00                       20060701                    360           360
700295016                              0                       20060701                    240           360
700295079                     185,000.00                       20060701                    240           360
700295231                              0                       20060701                    240           360
700295261                     339,500.00                       20060701                    240           360
700295298                     450,000.00                       20060701                    360           360
700295336                     129,900.00                       20060701                    360           360
700295444                     192,000.00                       20060701                    240           360
700295616                     326,500.00                       20060701                    360           360
700295738                              0                       20060701                    240           360
700295740                     318,000.00                       20060701                    240           360
700295866                     310,000.00                       20060701                    240           360
700296221                     335,000.00                       20060701                    240           360
700296239                     450,000.00                       20060701                    240           360
700296305                              0                       20060701                    240           360
700296829                     510,000.00                       20060701                    240           360
700296901                     400,000.00                       20060701                    360           360
700296995                   1,015,000.00                       20060701                    240           360
700297032                     238,000.00                       20060701                    240           360
700297105                     490,000.00                       20060701                    240           360
700297165                     274,900.00                       20060701                    240           360
700297443                              0                       20060701                    360           360
700297500                              0                       20060701                    360           360
700297533                              0                       20060701                    360           360
700297567                              0                       20060701                    360           360
700297578                              0                       20060701                    360           360
700297689                     140,000.00                       20060701                    360           360
700297744                   1,100,000.00                       20060701                    360           360
700297936                              0                       20060701                    480           360
700298179                     657,200.00                       20060701                    240           360
700298188                     115,000.00                       20060701                    480           360
700298375                              0                       20060701                    360           360
700298410                              0                       20060701                    360           360
700298537                              0                       20060701                    240           360
700298585                              0                       20060701                    360           360
700298600                     219,638.00                       20060701                    360           360
700298736                     320,000.00                       20060701                    360           360
700298889                     515,000.00                       20060701                    240           360
700299018                     330,000.00                       20060701                    240           360
700299150                     239,900.00                       20060701                    240           360
700299162                              0                       20060701                    360           360
700299296                     514,000.00                       20060701                    240           360
700299334                              0                       20060701                    360           360
700299553                              0                       20060701                    240           360
700299590                     310,000.00                       20060701                    240           360
700299767                              0                       20060701                    240           360
700299819                      51,500.00                       20060701                    360           360
700300032                     159,650.00                       20060701                    240           360
700300336                     207,000.00                       20060701                    240           360
700300356                              0                       20060701                    360           360
700300430                              0                       20060701                    240           240
700300608                     200,000.00                       20060701                    240           360
700300613                              0                       20060701                    240           360
700300773                     890,000.00                       20060701                    240           360
700300774                              0                       20060701                    480           360
700300775                              0                       20060701                    480           360
700300788                     302,900.00                       20060701                    240           360
700300918                              0                       20060701                    240           360
700301000                              0                       20060701                    360           360
700301580                              0                       20060701                    240           360
700301778                     800,000.00                       20060701                    360           360
700301961                              0                       20060701                    240           360
700302051                     110,000.00                       20060701                    480           360
700302192                     295,000.00                       20060701                    240           360
700302325                     299,900.00                       20060701                    360           360
700302430                      84,900.00                       20060701                    360           360
700302447                              0                       20060701                    360           360
700302449                     650,000.00                       20060701                    360           360
700302559                              0                       20060701                    360           360
700302612                     158,900.00                       20060701                    360           360
700302775                     107,000.00                       20060701                    360           360
700302864                     115,500.00                       20060701                    360           360
700302908                     525,000.00                       20060701                    360           360
700302964                     455,000.00                       20060701                    480           360
700303185                              0                       20060701                    240           360
700303257                     187,500.00                       20060701                    240           360
700303372                     134,900.00                       20060701                    240           360
700303405                     168,900.00                       20060701                    240           360
700303441                              0                       20060701                    360           360
700303480                     499,900.00                       20060701                    360           360
700303658                              0                       20060701                    360           360
700303743                              0                       20060701                    360           360
700303918                     645,000.00                       20060701                    240           360
700304066                     109,500.00                       20060701                    240           360
700304091                     221,350.00                       20060701                    240           360
700304113                     456,900.00                       20060701                    240           360
700304118                     255,000.00                       20060701                    360           360
700304341                      94,500.00                       20060701                    240           360
700304592                     400,000.00                       20060701                    480           360
700304811                              0                       20060701                    240           360
700304818                     715,000.00                       20060701                    240           360
700305207                              0                       20060701                    360           360
700305510                     179,000.00                       20060701                    240           360
700305568                     182,000.00                       20060701                    240           360
700305710                     187,000.00                       20060701                    240           360
700305989                     480,000.00                       20060701                    240           360
700306058                              0                       20060701                    240           360
700306076                              0                       20060701                    240           360
700306084                              0                       20060701                    240           360
700306145                              0                       20060701                    360           360
700306212                              0                       20060701                    480           360
700306248                     126,900.00                       20060701                    240           360
700306314                              0                       20060701                    360           360
700306341                     242,000.00                       20060701                    360           360
700306351                     225,500.00                       20060701                    240           360
700306857                     585,000.00                       20060701                    240           360
700306861                     225,000.00                       20060701                    360           360
700306868                     150,000.00                       20060701                    240           360
700306994                     245,000.00                       20060701                    360           360
700307002                              0                       20060701                    240           360
700307006                      80,000.00                       20060701                    360           360
700307127                              0                       20060701                    240           360
700307248                              0                       20060701                    360           360
700307259                              0                       20060701                    360           360
700307293                      75,500.00                       20060701                    240           360
700307296                     206,000.00                       20060701                    360           360
700307335                              0                       20060701                    360           360
700307371                     225,000.00                       20060701                    240           360
700307372                              0                       20060701                    360           360
700307400                              0                       20060701                    360           360
700307568                              0                       20060701                    360           360
700307572                     530,000.00                       20060701                    240           360
700307819                     276,781.00                       20060701                    240           360
700307834                     850,000.00                       20060701                    360           360
700307989                     261,000.00                       20060701                    360           360
700308009                              0                       20060701                    360           360
700308010                              0                       20060701                    360           360
700308018                              0                       20060701                    360           360
700308144                              0                       20060701                    360           360
700308177                              0                       20060701                    240           360
700308199                     247,200.00                       20060701                    240           360
700308277                     165,500.00                       20060701                    240           360
700308341                              0                       20060701                    360           360
700308360                     350,000.00                       20060701                    360           360
700308534                     524,787.00                       20060701                    360           360
700308577                              0                       20060701                    360           360
700308672                     500,710.00                       20060701                    240           360
700308691                     360,000.00                       20060701                    240           360
700308890                     144,000.00                       20060701                    240           360
700309079                     314,252.00                       20060701                    240           360
700309167                     380,000.00                       20060701                    240           360
700309359                     205,000.00                       20060701                    240           360
700309416                     282,490.00                       20060701                    240           360
700309670                     144,200.00                       20060701                    360           360
700309814                     225,000.00                       20060701                    240           360
700309837                     230,000.00                       20060701                    240           360
700309865                     385,000.00                       20060701                    240           360
700309874                      45,000.00                       20060701                    360           360
700309886                              0                       20060701                    360           360
700310239                     280,000.00                       20060701                    240           360
700310333                     350,000.00                       20060701                    360           360
700310363                     340,000.00                       20060701                    360           360
700310425                              0                       20060701                    360           360
700310564                   1,265,000.00                       20060701                    360           360
700310575                     313,000.00                       20060701                    360           360
700310578                     575,000.00                       20060701                    480           360
700310613                     585,000.00                       20060701                    240           360
700310688                     640,000.00                       20060701                    240           360
700310744                      85,000.00                       20060701                    360           360
700310758                     130,000.00                       20060701                    360           360
700310771                              0                       20060701                    360           360
700310784                     605,000.00                       20060701                    240           360
700310785                              0                       20060701                    240           360
700310905                     146,070.00                       20060701                    240           360
700310946                     125,000.00                       20060701                    480           360
700310997                     410,000.00                       20060701                    240           360
700311196                     105,000.00                       20060701                    360           360
700311240                     362,000.00                       20060701                    240           360
700311259                     355,000.00                       20060701                    480           360
700311338                     470,000.00                       20060701                    360           360
700311369                              0                       20060701                    360           360
700311403                     276,938.00                       20060701                    360           360
700311887                              0                       20060701                    240           360
700311949                     247,500.00                       20060701                    480           360
700312097                     455,000.00                       20060701                    360           360
700312116                     258,000.00                       20060701                    240           360
700312267                     136,000.00                       20060701                    240           360
700312280                     102,000.00                       20060701                    240           360
700312400                     157,500.00                       20060701                    240           360
700312466                              0                       20060701                    240           360
700312476                              0                       20060701                    240           360
700312531                     425,000.00                       20060701                    360           360
700312946                     300,000.00                       20060701                    240           360
700312962                     105,000.00                       20060701                    360           360
700313158                     443,900.00                       20060701                    480           360
700313165                              0                       20060701                    360           360
700313327                     224,000.00                       20060701                    240           360
700313427                              0                       20060701                    360           360
700313437                     480,000.00                       20060701                    240           360
700313859                     495,000.00                       20060701                    240           360
700314060                     355,000.00                       20060701                    240           360
700314106                              0                       20060701                    360           360
700314367                     473,500.00                       20060701                    480           360
700314407                              0                       20060701                    360           360
700314496                      84,500.00                       20060701                    360           360
700314547                              0                       20060701                    360           360
700314700                     490,000.00                       20060701                    360           360
700314845                              0                       20060701                    360           360
700315167                     179,900.00                       20060701                    360           360
700315289                      75,000.00                       20060701                    360           360
700315730                      59,000.00                       20060701                    360           360
700315735                     155,000.00                       20060701                    360           360
700315739                      86,000.00                       20060701                    360           360
700315870                     115,000.00                       20060701                    240           360
700315885                      94,000.00                       20060701                    240           360
700315928                              0                       20060701                    360           360
700315944                     303,770.00                       20060701                    240           360
700316086                              0                       20060701                    240           360
700316120                     268,000.00                       20060701                    360           360
700316311                     336,325.00                       20060701                    240           360
700316376                     425,000.00                       20060701                    360           360
700316801                              0                       20060701                    360           360
700316861                     103,000.00                       20060701                    360           360
700316864                              0                       20060701                    240           360
700316866                     417,000.00                       20060701                    240           360
700316914                              0                       20060701                    360           360
700316923                              0                       20060701                    240           360
700316938                     269,900.00                       20060701                    360           360
700317172                     325,000.00                       20060701                    240           360
700317185                     107,000.00                       20060701                    480           360
700317288                     125,500.00                       20060701                    480           360
700317402                     242,900.00                       20060701                    240           360
700317533                     324,000.00                       20060701                    240           360
700317611                              0                       20060701                    360           360
700317917                     115,000.00                       20060701                    240           360
700318008                     193,883.00                       20060701                    240           360
700318085                              0                       20060701                    240           360
700318190                     164,500.00                       20060701                    240           360
700318262                     173,900.00                       20060701                    360           360
700318283                     200,000.00                       20060701                    240           360
700318300                      64,000.00                       20060701                    360           360
700318490                     170,000.00                       20060701                    240           360
700318512                     310,000.00                       20060701                    240           360
700318555                     515,000.00                       20060701                    240           360
700318581                     424,000.00                       20060701                    360           360
700318630                              0                       20060701                    240           360
700318671                     330,990.00                       20060701                    240           360
700318700                              0                       20060701                    360           360
700318711                              0                       20060701                    240           360
700318728                     400,000.00                       20060701                    360           360
700318832                     143,900.00                       20060701                    240           360
700318895                     305,000.00                       20060701                    360           360
700318931                     430,000.00                       20060701                    360           360
700319004                     202,000.00                       20060701                    240           360
700319065                     150,500.00                       20060701                    240           360
700319089                     252,000.00                       20060701                    240           360
700319112                     360,000.00                       20060701                    240           360
700319142                     421,785.00                       20060701                    360           360
700319216                     660,000.00                       20060701                    360           360
700319237                     109,000.00                       20060701                    360           360
700319239                     360,000.00                       20060701                    240           360
700319254                     153,900.00                       20060701                    240           360
700319281                     139,900.00                       20060701                    240           360
700319346                              0                       20060701                    240           360
700319383                              0                       20060701                    360           360
700319473                     970,996.00                       20060701                    240           360
700319562                     565,000.00                       20060701                    240           360
700319627                     266,500.00                       20060701                    240           360
700319728                     538,000.00                       20060701                    480           360
700319872                     186,000.00                       20060701                    240           360
700319877                              0                       20060701                    240           360
700320368                     399,900.00                       20060701                    480           360
700320598                              0                       20060701                    360           360
700320645                              0                       20060701                    360           360
700320646                     277,000.00                       20060701                    240           360
700320655                              0                       20060701                    240           360
700320830                     520,000.00                       20060701                    240           360
700320875                     198,990.00                       20060701                    240           360
700320916                   1,118,532.00                       20060701                    240           360
700320951                     265,403.00                       20060701                    240           360
700321054                     142,900.00                       20060701                    240           360
700321200                     150,000.00                       20060701                    360           360
700321229                              0                       20060701                    360           360
700321269                     162,900.00                       20060701                    360           360
700321358                              0                       20060701                    240           360
700321375                              0                       20060701                    240           360
700321417                     277,000.00                       20060701                    360           360
700321460                              0                       20060701                    240           360
700321550                              0                       20060701                    480           360
700321608                              0                       20060701                    360           360
700321692                              0                       20060701                    240           360
700321806                     215,000.00                       20060701                    360           360
700321846                              0                       20060701                    360           360
700321943                     299,000.00                       20060701                    240           360
700321999                              0                       20060701                    360           360
700322100                     236,900.00                       20060701                    240           360
700322104                     174,900.00                       20060701                    240           360
700322115                     300,000.00                       20060701                    240           360
700322231                              0                       20060701                    240           360
700322260                     245,000.00                       20060701                    240           360
700322274                     255,000.00                       20060701                    240           360
700322309                     389,900.00                       20060701                    240           360
700322327                              0                       20060701                    240           360
700322372                              0                       20060701                    360           360
700322413                     119,000.00                       20060701                    360           360
700322525                              0                       20060701                    240           360
700322615                     183,000.00                       20060701                    240           360
700322616                     229,900.00                       20060701                    240           360
700322630                      56,000.00                       20060701                    360           360
700322731                      94,500.00                       20060701                    240           360
700322813                      60,000.00                       20060701                    360           360
700322919                     355,000.00                       20060701                    240           360
700322987                              0                       20060701                    360           360
700323112                              0                       20060701                    360           360
700323139                              0                       20060701                    360           360
700323207                              0                       20060701                    240           360
700323271                     711,000.00                       20060701                    240           360
700323342                     254,978.00                       20060701                    240           360
700323364                     550,000.00                       20060701                    240           360
700323386                              0                       20060701                    240           360
700323453                     440,000.00                       20060701                    240           360
700323505                     261,607.00                       20060701                    240           360
700323556                     640,000.00                       20060701                    240           360
700323594                     150,000.00                       20060701                    240           360
700323662                     209,000.00                       20060701                    240           360
700323708                     179,800.00                       20060701                    240           360
700323728                     760,000.00                       20060701                    240           360
700323755                     150,000.00                       20060701                    240           360
700323783                              0                       20060701                    360           360
700323929                     360,000.00                       20060701                    360           360
700323974                     175,656.00                       20060701                    240           360
700324034                     800,000.00                       20060701                    360           360
700324103                     204,000.00                       20060701                    360           360
700324229                              0                       20060701                    240           360
700324254                              0                       20060701                    360           360
700324365                              0                       20060701                    360           360
700324368                              0                       20060701                    360           360
700324552                              0                       20060701                    240           360
700324594                     325,000.00                       20060701                    240           360
700324678                     155,000.00                       20060701                    360           360
700324679                     345,000.00                       20060701                    240           360
700324873                     450,000.00                       20060701                    240           360
700325031                              0                       20060701                    360           360
700325232                              0                       20060701                    240           360
700325324                              0                       20060701                    240           360
700325432                              0                       20060701                    240           360
700325479                              0                       20060701                    240           360
700325497                              0                       20060701                    240           360
700325548                     358,900.00                       20060701                    360           360
700325599                     144,970.00                       20060701                    240           360
700325615                     125,000.00                       20060701                    360           360
700325730                     239,000.00                       20060701                    360           360
700325806                     299,900.00                       20060701                    240           360
700325896                      50,000.00                       20060701                    240           360
700326021                     675,000.00                       20060701                    240           360
700326023                     390,000.00                       20060701                    360           360
700326175                              0                       20060701                    360           360
700326180                     147,000.00                       20060701                    480           360
700326196                     595,000.00                       20060701                    240           360
700326253                     151,895.00                       20060701                    240           360
700326314                              0                       20060701                    240           360
700326361                     238,000.00                       20060701                    240           360
700326434                              0                       20060701                    240           360
700326477                     349,950.00                       20060701                    360           360
700326597                     895,000.00                       20060701                    480           360
700326876                              0                       20060701                    240           360
700326881                     220,000.00                       20060701                    240           360
700327234                     105,000.00                       20060701                    240           360
700327324                     275,000.00                       20060701                    240           360
700327382                     225,000.00                       20060701                    360           360
700327412                              0                       20060701                    240           360
700327429                     171,313.00                       20060701                    360           360
700327485                              0                       20060701                    360           360
700327593                     363,000.00                       20060701                    240           360
700327594                     430,000.00                       20060701                    240           360
700327597                     217,000.00                       20060701                    360           360
700327652                              0                       20060701                    240           360
700327666                     210,900.00                       20060701                    240           360
700327674                              0                       20060701                    240           360
700327827                              0                       20060701                    360           360
700328002                      96,900.00                       20060701                    240           360
700328074                     291,490.00                       20060701                    240           360
700328113                     245,000.00                       20060701                    360           360
700328150                     530,599.00                       20060701                    240           360
700328208                     130,000.00                       20060701                    360           360
700328265                              0                       20060701                    360           360
700328313                     565,000.00                       20060701                    360           360
700328485                              0                       20060701                    360           360
700328567                     229,900.00                       20060701                    360           360
700328582                     276,000.00                       20060701                    240           360
700328646                     299,000.00                       20060701                    240           360
700328719                     235,000.00                       20060701                    240           360
700328844                     195,000.00                       20060701                    240           360
700328971                     355,000.00                       20060701                    240           360
700329032                              0                       20060701                    240           360
700329047                     222,500.00                       20060701                    240           360
700329098                              0                       20060701                    240           360
700329153                     401,700.00                       20060701                    240           360
700329223                     579,000.00                       20060701                    240           360
700329232                     217,000.00                       20060701                    360           360
700329259                              0                       20060701                    240           360
700329262                              0                       20060701                    360           360
700329280                     303,000.00                       20060701                    240           360
700329300                              0                       20060701                    240           360
700329302                              0                       20060701                    240           360
700329422                     270,000.00                       20060701                    360           360
700329478                     190,000.00                       20060701                    240           360
700329528                     190,000.00                       20060701                    240           360
700329581                              0                       20060701                    360           360
700329600                     241,186.00                       20060701                    240           360
700329616                     155,000.00                       20060701                    240           360
700329620                     640,000.00                       20060701                    240           360
700329622                              0                       20060701                    360           360
700329644                              0                       20060701                    240           360
700329684                              0                       20060701                    360           360
700329705                     232,000.00                       20060701                    240           360
700329733                     211,000.00                       20060701                    360           360
700329784                     365,000.00                       20060701                    240           360
700329798                     156,760.00                       20060701                    360           360
700329900                              0                       20060701                    240           360
700329919                              0                       20060701                    360           360
700329971                     564,900.00                       20060701                    360           360
700329998                     144,500.00                       20060701                    360           360
700330339                              0                       20060701                    240           360
700330458                      83,000.00                       20060701                    240           360
700330477                     240,000.00                       20060701                    360           360
700330685                     103,190.00                       20060701                    360           360
700330762                     237,000.00                       20060701                    240           360
700330829                     289,999.00                       20060701                    240           360
700330934                     167,000.00                       20060701                    240           360
700330937                     171,925.00                       20060701                    240           360
700330945                              0                       20060701                    240           360
700330986                     166,925.00                       20060701                    240           360
700331172                              0                       20060701                    240           360
700331206                     449,000.00                       20060701                    360           360
700331305                     660,000.00                       20060701                    240           360
700331363                     619,500.00                       20060701                    240           360
700331416                              0                       20060701                    360           360
700331555                              0                       20060701                    360           360
700331626                     409,000.00                       20060701                    240           360
700331686                     295,000.00                       20060701                    360           360
700331696                     249,900.00                       20060701                    240           360
700331834                     365,000.00                       20060701                    240           360
700331854                              0                       20060701                    240           360
700331954                              0                       20060701                    240           360
700331998                              0                       20060701                    360           360
700332112                     299,500.00                       20060701                    360           360
700332298                     264,900.00                       20060701                    240           360
700332368                     239,500.00                       20060701                    360           360
700332394                     862,500.00                       20060701                    360           360
700332442                     237,500.00                       20060701                    360           360
700332499                     228,037.00                       20060701                    360           360
700332639                     202,000.00                       20060701                    240           360
700332757                              0                       20060701                    360           360
700332858                              0                       20060701                    240           360
700332965                              0                       20060701                    240           360
700332966                     925,000.00                       20060701                    240           360
700332976                              0                       20060701                    360           360
700333007                     339,089.00                       20060701                    240           360
700333063                     390,000.00                       20060701                    240           360
700333075                     189,000.00                       20060701                    360           360
700333099                     142,000.00                       20060701                    360           360
700333109                     292,000.00                       20060701                    240           360
700333117                     196,000.00                       20060701                    240           360
700333136                              0                       20060701                    240           360
700333218                     452,000.00                       20060701                    240           360
700333287                     188,000.00                       20060701                    360           360
700333563                     195,000.00                       20060701                    240           360
700333601                              0                       20060701                    240           360
700333607                              0                       20060701                    240           360
700333623                     425,000.00                       20060701                    240           360
700333624                     690,000.00                       20060701                    360           360
700333648                     340,000.00                       20060701                    240           360
700333669                     241,000.00                       20060701                    240           360
700333687                              0                       20060701                    240           360
700333858                     437,450.00                       20060701                    360           360
700333922                     253,000.00                       20060701                    240           360
700333995                              0                       20060701                    360           360
700334109                     440,000.00                       20060701                    240           360
700334122                     239,200.00                       20060701                    240           360
700334125                              0                       20060701                    360           360
700334149                     280,000.00                       20060701                    360           360
700334157                     243,161.00                       20060701                    240           360
700334245                     366,000.00                       20060701                    240           360
700334298                              0                       20060701                    240           360
700334303                              0                       20060701                    360           360
700334312                              0                       20060701                    240           360
700334338                              0                       20060701                    360           360
700334591                      53,550.00                       20060701                    360           360
700334639                     600,000.00                       20060701                    360           360
700334650                     302,000.00                       20060701                    240           360
700334704                              0                       20060701                    360           360
700334711                     310,000.00                       20060701                    240           360
700334739                     259,000.00                       20060701                    240           360
700334776                     258,000.00                       20060701                    240           360
700334839                     255,000.00                       20060701                    240           360
700334896                     440,000.00                       20060701                    240           360
700335000                     317,525.00                       20060701                    240           360
700335050                     550,000.00                       20060701                    240           360
700335124                              0                       20060701                    240           360
700335231                     262,500.00                       20060701                    360           360
700335304                     209,000.00                       20060701                    240           360
700335307                     702,500.00                       20060701                    240           360
700335370                              0                       20060701                    360           360
700335371                              0                       20060701                    240           360
700335528                     490,000.00                       20060701                    240           360
700335606                     680,000.00                       20060701                    240           360
700335637                              0                       20060701                    240           360
700335719                     175,000.00                       20060701                    360           360
700335765                              0                       20060701                    360           360
700335770                     605,000.00                       20060701                    360           360
700335785                     278,000.00                       20060701                    360           360
700335907                     269,000.00                       20060701                    240           360
700335920                              0                       20060701                    360           360
700336079                              0                       20060701                    240           360
700336387                              0                       20060701                    240           360
700336400                              0                       20060701                    240           360
700336441                              0                       20060701                    240           360
700336515                              0                       20060701                    240           360
700336619                     315,000.00                       20060701                    360           360
700336668                              0                       20060701                    240           360
700336728                              0                       20060701                    240           360
700336770                     452,500.00                       20060701                    360           360
700336777                     445,000.00                       20060701                    240           360
700336785                     113,000.00                       20060701                    240           360
700336846                     147,900.00                       20060701                    360           360
700336892                     179,900.00                       20060701                    360           360
700336906                     560,000.00                       20060701                    360           360
700336967                   1,100,876.00                       20060701                    240           360
700337018                              0                       20060701                    240           360
700337038                     561,000.00                       20060701                    240           360
700337135                              0                       20060701                    360           360
700337185                              0                       20060701                    240           360
700337193                              0                       20060701                    240           360
700337207                     125,000.00                       20060701                    240           360
700337240                              0                       20060701                    240           360
700337329                     620,000.00                       20060701                    240           360
700337335                     435,000.00                       20060701                    240           360
700337380                     210,000.00                       20060701                    240           360
700337401                              0                       20060701                    360           360
700337448                              0                       20060701                    240           360
700337527                     224,000.00                       20060701                    240           360
700337552                     155,000.00                       20060701                    240           360
700337682                     263,511.00                       20060701                    240           360
700337722                     119,000.00                       20060701                    360           360
700337749                     243,000.00                       20060701                    360           360
700337925                              0                       20060701                    360           360
700337931                     318,558.75                       20060701                    240           360
700337934                     180,750.00                       20060701                    360           360
700337952                              0                       20060701                    240           360
700337964                              0                       20060701                    240           360
700337997                              0                       20060701                    240           360
700338109                              0                       20060701                    360           360
700338163                     340,000.00                       20060701                    240           360
700338170                     773,940.00                       20060701                    240           360
700338174                     743,209.00                       20060701                    240           360
700338193                     288,990.00                       20060701                    240           360
700338200                              0                       20060701                    240           360
700338271                              0                       20060701                    240           360
700338341                              0                       20060701                    240           360
700338371                     710,868.00                       20060701                    240           360
700338404                     185,220.00                       20060701                    360           360
700338700                     178,000.00                       20060701                    240           360
700338757                              0                       20060701                    240           360
700338881                              0                       20060701                    240           360
700339149                     178,950.00                       20060701                    240           360
700339210                     315,000.00                       20060701                    360           360
700339236                              0                       20060701                    240           360
700339242                     900,000.00                       20060701                    240           360
700339263                     816,279.00                       20060701                    240           360
700339432                              0                       20060701                    360           360
700339758                              0                       20060701                    240           360
700339763                     225,000.00                       20060701                    360           360
700339840                     645,000.00                       20060701                    240           360
700339914                              0                       20060701                    360           360
700339981                              0                       20060701                    360           360
700340149                     336,900.00                       20060701                    240           360
700340165                              0                       20060701                    240           360
700340318                              0                       20060701                    240           360
700340394                     182,500.00                       20060701                    240           360
700340421                     162,476.00                       20060701                    360           360
700340435                     185,000.00                       20060701                    360           360
700340473                              0                       20060701                    240           360
700340559                              0                       20060701                    240           360
700340748                     289,000.00                       20060701                    240           360
700340958                     325,000.00                       20060701                    360           360
700340987                     280,000.00                       20060701                    240           360
700341036                     199,900.00                       20060701                    240           360
700341275                              0                       20060701                    240           360
700341448                     172,500.00                       20060701                    360           360
700341507                     628,000.00                       20060701                    240           360
700341530                     147,000.00                       20060701                    360           360
700341609                     623,490.00                       20060701                    240           360
700341735                              0                       20060701                    240           360
700341963                     358,000.00                       20060701                    240           360
700341984                     486,000.00                       20060701                    240           360
700342046                     177,950.00                       20060701                    240           360
700342255                     310,000.00                       20060701                    240           360
700342286                              0                       20060701                    240           360
700342327                     430,000.00                       20060701                    360           360
700342367                              0                       20060701                    360           360
700342746                              0                       20060701                    360           360
700342766                              0                       20060701                    240           360
700342877                              0                       20060701                    240           360
700342903                              0                       20060701                    240           360
700342915                     400,000.00                       20060701                    360           360
700342932                     200,000.00                       20060701                    360           360
700342976                     382,000.00                       20060701                    240           360
700343107                     415,000.00                       20060701                    240           360
700343164                     285,000.00                       20060701                    240           360
700343172                     290,000.00                       20060701                    360           360
700343265                     540,000.00                       20060701                    240           360
700343523                     505,600.00                       20060701                    240           360
700343623                              0                       20060701                    360           360
700343855                     232,500.00                       20060701                    240           360
700343873                     100,000.00                       20060701                    240           360
700343874                              0                       20060701                    360           360
700343910                     420,000.00                       20060701                    240           360
700343930                     293,000.00                       20060701                    240           360
700343970                              0                       20060701                    360           360
700344067                     635,000.00                       20060701                    360           360
700344454                     259,000.00                       20060701                    240           360
700344457                     220,000.00                       20060701                    240           360
700344695                     402,000.00                       20060701                    360           360
700345041                     307,000.00                       20060701                    240           360
700345057                     226,900.00                       20060701                    360           360
700345169                     208,806.66                       20060701                    360           360
700345273                     440,000.00                       20060701                    240           360
700345279                     550,000.00                       20060701                    240           360
700345420                     364,900.00                       20060701                    240           360
700345543                              0                       20060701                    360           360
700345732                     435,900.00                       20060701                    360           360
700345873                     246,000.00                       20060701                    360           360
700345889                              0                       20060701                    240           360
700346136                     275,000.00                       20060701                    240           360
700346310                     264,900.00                       20060701                    240           360
700346455                              0                       20060701                    240           360
700346683                     485,000.00                       20060701                    240           360
700346784                              0                       20060701                    240           360
700347013                   1,005,762.00                       20060701                    360           360
700347043                     205,000.00                       20060701                    240           360
700347365                              0                       20060701                    240           360
700347616                     152,224.00                       20060701                    360           360
700347764                     368,000.00                       20060701                    360           360
700347825                     259,900.00                       20060701                    360           360
700347918                     144,000.00                       20060701                    240           360
700348043                     228,500.00                       20060701                    360           360
700348807                              0                       20060701                    240           360
700348865                     440,000.00                       20060701                    360           360
700349247                     469,900.00                       20060701                    240           360
700349948                     109,500.00                       20060701                    240           360
700350123                     453,000.00                       20060701                    240           360
700350512                     124,950.00                       20060701                    360           360
700351233                     169,951.00                       20060701                    240           360
700351987                     234,823.00                       20060701                    360           360
700355234                              0                       20060701                    240           360
500716970                              0                       20060701                    360           360
500733289                              0                       20060701                    360           360
500753957                              0                       20060701                    360           360
500773691                     740,000.00                       20060701                    360           360
500740099                     555,000.00                       20060701                    240           360
500745469                     116,000.00                       20060701                    360           360
500751750                     129,000.00                       20060701                    360           360
500766133                              0                       20060701                    360           360
500766467                     514,500.00                       20060701                    240           360
500767655                              0                       20060701                    360           360
500519473                     690,000.00                       20060701                    240           360
500696797                     845,000.00                       20060701                    240           360
500704452                     410,000.00                       20060701                    240           360
500711908                     247,990.00                       20060701                    360           360
500715089                     125,000.00                       20060701                    360           360
500715730                     234,000.00                       20060701                    360           360
500717960                     235,990.00                       20060701                    240           360
500720119                              0                       20060701                    360           360
500720123                     125,838.00                       20060701                    360           360
500724640                     235,000.00                       20060701                    240           360
500724732                              0                       20060701                    240           360
500726486                     363,000.00                       20060701                    360           360
500726873                     330,000.00                       20060701                    480           360
500727883                     243,990.00                       20060701                    240           360
500730249                     235,490.00                       20060701                    240           360
500730692                     187,490.00                       20060701                    240           360
500732403                     185,000.00                       20060701                    360           360
500733020                              0                       20060701                    360           360
500734814                     195,990.00                       20060701                    360           360
500735973                     210,060.00                       20060701                    360           360
500736748                     145,000.00                       20060701                    360           360
500736893                     243,990.00                       20060701                    240           360
500740586                     136,500.00                       20060701                    360           360
500744547                     309,900.00                       20060701                    240           360
500745289                     225,990.00                       20060701                    240           360
500745326                     250,000.00                       20060701                    360           360
500747856                     200,490.00                       20060701                    360           360
500748130                     218,490.00                       20060701                    360           360
500749106                     217,990.00                       20060701                    360           360
500749115                     225,990.00                       20060701                    360           360
500749378                              0                       20060701                    240           360
500749542                     240,000.00                       20060701                    240           360
500751159                     152,500.00                       20060701                    360           360
500751425                              0                       20060701                    360           360
500752821                     235,000.00                       20060701                    360           360
500754631                     207,000.00                       20060701                    240           360
500754821                     167,000.00                       20060701                    360           360
500757855                              0                       20060701                    240           360
500758246                     217,990.00                       20060701                    240           360
500758554                     246,490.00                       20060701                    240           360
500758690                     140,000.00                       20060701                    360           360
500758730                     340,490.00                       20060701                    240           360
500759510                              0                       20060701                    360           360
500760200                     292,950.00                       20060701                    240           360
500760518                              0                       20060701                    360           360
500760620                     237,990.00                       20060701                    240           360
500762828                              0                       20060701                    360           360
500764594                     245,000.00                       20060701                    240           360
500767827                     190,000.00                       20060701                    240           360
500769160                     169,900.00                       20060701                    240           360
500771357                              0                       20060701                    240           360
500774983                     245,990.00                       20060701                    360           360
500777193                     234,990.00                       20060701                    360           360
500567687                              0                       20060701                    240           360
500712586                              0                       20060701                    240           360
500723170                              0                       20060701                    240           360
500723823                              0                       20060701                    480           360
500724619                     200,000.00                       20060701                    240           360
500728496                     278,350.00                       20060701                    240           360
500729455                              0                       20060701                    360           360
500729459                              0                       20060701                    360           360
500734499                              0                       20060701                    240           360
500737209                              0                       20060701                    240           360
500738190                              0                       20060701                    360           360
500738447                              0                       20060701                    240           360
500740295                     114,900.00                       20060701                    360           360
500744392                     248,000.00                       20060701                    360           360
500753474                              0                       20060701                    240           360
500756254                              0                       20060701                    360           360
500758849                              0                       20060701                    240           360
500758894                              0                       20060701                    240           360
500758900                              0                       20060701                    360           360
500758911                              0                       20060701                    360           360
500759373                              0                       20060701                    240           360
500762179                              0                       20060701                    240           360
500765303                              0                       20060701                    360           360
500768198                     159,000.00                       20060701                    240           360
500634445                     638,000.00                       20060701                    240           360
500728612                     593,000.00                       20060701                    360           360
500728667                     185,000.00                       20060701                    360           360
500735138                     325,000.00                       20060701                    360           360
500739384                      70,000.00                       20060701                    360           360
500740487                              0                       20060701                    360           360
500751335                     401,000.00                       20060701                    360           360
500754904                              0                       20060701                    360           360
500762027                              0                       20060701                    240           360
500767482                     412,000.00                       20060701                    240           360
500736901                     545,000.00                       20060701                    360           360
500736911                              0                       20060701                    360           360
407869380                     361,000.00                       20060701                    360           360
500615746                              0                       20060701                    240           360
500622223                     850,000.00                       20060701                    360           360
500679328                              0                       20060701                    360           360
500706257                      89,000.00                       20060701                    360           360
500716689                     347,000.00                       20060701                    360           360
500722448                              0                       20060701                    360           360
500729772                     342,200.00                       20060701                    360           360
500741450                     625,000.00                       20060701                    240           360
500744615                     309,500.00                       20060701                    360           360
500751276                     805,000.00                       20060701                    240           360
500754892                     125,000.00                       20060701                    240           360
500759460                     935,000.00                       20060701                    240           360
500762101                     515,000.00                       20060701                    360           360
500767257                     725,000.00                       20060701                    240           360
407207624                     251,738.00                       20060701                    360           360
407207635                     446,000.00                       20060701                    300           360
407207639                     398,400.00                       20060701                    360           360
407207645                     355,000.00                       20060701                    240           360
407207646                     437,225.00                       20060701                    300           360
407716439                     611,678.00                       20060701                    300           360
407716444                     327,171.00                       20060701                    300           360
407716445                   1,028,544.00                       20060701                    300           360
407716450                   1,045,000.00                       20060701                    300           360
407897338                   1,017,945.00                       20060701                    300           360
407897348                     552,530.00                       20060701                    300           360
407897352                     245,990.00                       20060701                    360           360
500741553                     164,800.00                       20060701                    360           360
500747157                              0                       20060701                    240           360
500760699                     329,085.00                       20060701                    360           360
405779469                     218,990.00                       20060701                    240           360
407589978                     249,500.00                       20060701                    240           360
407589979                     249,500.00                       20060701                    240           360
407589980                              0                       20060701                    360           360
407589981                     335,420.00                       20060701                    240           360
407589991                     611,000.00                       20060701                    240           360
407589992                              0                       20060701                    240           360
407589994                      82,400.00                       20060701                    360           360
407589998                     354,265.00                       20060701                    240           360
407590002                     210,000.00                       20060701                    360           360
407590008                     490,000.00                       20060701                    240           360
407590011                     118,500.00                       20060701                    240           360
407590012                     204,900.00                       20060701                    240           360
407590016                     199,900.00                       20060701                    360           360
407590017                      72,900.00                       20060701                    360           360
407590021                     259,643.00                       20060701                    240           360
407590022                     175,000.00                       20060701                    360           360
407590024                      71,500.00                       20060701                    360           360
407590028                     219,500.00                       20060701                    240           360
407590029                     147,000.00                       20060701                    240           360
407590030                     222,000.00                       20060701                    240           360
407590032                     175,000.00                       20060701                    240           360
407590034                     168,800.00                       20060701                    240           360
407590037                     205,000.00                       20060701                    240           360
407590039                     270,000.00                       20060701                    240           360
407590040                     160,000.00                       20060701                    360           360
407590041                     153,000.00                       20060701                    360           360
407590044                     211,000.00                       20060701                    240           360
407590045                   1,250,000.00                       20060701                    240           360
407590048                     150,000.00                       20060701                    240           360
407590049                     255,000.00                       20060701                    240           360
407590050                     410,000.00                       20060701                    240           360
407590053                      62,500.00                       20060701                    360           360
407590054                     350,000.00                       20060701                    240           360
407590061                     244,950.00                       20060701                    240           360
407590063                     419,100.00                       20060701                    240           360
407590064                     138,450.00                       20060701                    240           360
407590068                     135,000.00                       20060701                    360           360
407590070                     213,500.00                       20060701                    240           360
407590072                      65,000.00                       20060701                    240           360
407590073                     243,000.00                       20060701                    240           360
407590076                     373,853.00                       20060701                    240           360
407590077                     160,000.00                       20060701                    360           360
407590081                     355,000.00                       20060701                    240           360
407590082                     231,482.00                       20060701                    240           360
407590083                     165,000.00                       20060701                    240           360
407590084                     200,000.00                       20060701                    240           360
407590085                     368,000.00                       20060701                    240           360
407590087                     215,167.00                       20060701                    240           360
407590088                      92,000.00                       20060701                    240           360
407590090                     205,187.00                       20060701                    240           360
407590091                     145,900.00                       20060701                    360           360
407590093                      62,700.00                       20060701                    360           360
407590094                     123,000.00                       20060701                    360           360
407590095                     438,000.00                       20060701                    360           360
407590096                     520,000.00                       20060701                    240           360
407590101                     161,500.00                       20060701                    360           360
407590102                              0                       20060701                    240           360
407590103                     295,832.00                       20060701                    240           360
407590105                     160,900.00                       20060701                    240           360
407590106                      91,900.00                       20060701                    360           360
407590107                     320,000.00                       20060701                    240           360
407590108                     280,000.00                       20060701                    240           360
407590110                     238,000.00                       20060701                    240           360
407590111                     131,900.00                       20060701                    240           360
407590117                     744,000.00                       20060701                    360           360
407590119                     152,000.00                       20060701                    240           360
407590120                     900,000.00                       20060701                    240           360
407590122                     113,900.00                       20060701                    240           360
407590126                     245,000.00                       20060701                    240           360
407590127                     131,885.00                       20060701                    240           360
407590129                     320,000.00                       20060701                    240           360
407590130                     160,000.00                       20060701                    360           360
407590131                     160,000.00                       20060701                    240           360
407590135                     600,000.00                       20060701                    240           360
500722360                     217,000.00                       20060701                    360           360
407940942                              0                       20060701                    240           360
407940943                     480,000.00                       20060701                    240           360
407940945                     478,071.00                       20060701                    240           360
407940946                     721,990.00                       20060701                    240           360
407940947                     642,200.00                       20060701                    240           360
407940948                              0                       20060701                    240           360
407940949                              0                       20060701                    240           360
407940950                     499,990.00                       20060701                    240           360
407940951                     641,988.00                       20060701                    240           360
407940952                   1,750,000.00                       20060701                    240           360
407940953                     896,250.00                       20060701                    240           360
407940954                   1,375,000.00                       20060701                    240           360
407940955                   1,095,000.00                       20060701                    240           360
407940957                     645,000.00                       20060701                    240           360
407940958                              0                       20060701                    240           360
407940959                     320,000.00                       20060701                    240           360
407940960                     725,000.00                       20060701                    240           360
407940961                     350,752.00                       20060701                    240           360
407940962                     779,000.00                       20060701                    240           360
407940963                     615,000.00                       20060701                    240           360
500725471                     445,000.00                       20060701                    240           360
500731291                              0                       20060701                    360           360
500743179                     380,000.00                       20060701                    360           360
500754622                     397,000.00                       20060701                    360           360
500763689                     455,000.00                       20060701                    360           360
500721225                              0                       20060701                    360           360
500728388                     318,500.00                       20060701                    360           360
500728420                              0                       20060701                    360           360
500758956                     187,000.00                       20060701                    360           360
500768271                     257,000.00                       20060701                    240           360
500777591                              0                       20060701                    240           360
500714188                     625,000.00                       20060701                    240           360
500733769                     600,000.00                       20060701                    240           360
500745414                     789,000.00                       20060701                    240           360
500749492                     799,000.00                       20060701                    240           360
500750032                     789,000.00                       20060701                    240           360
500750265                     774,000.00                       20060701                    240           360
500751560                     425,000.00                       20060701                    240           360
500753355                     594,000.00                       20060701                    240           360
500755892                     799,000.00                       20060701                    240           360
500755946                     665,000.00                       20060701                    240           360
500757948                     350,000.00                       20060701                    240           360
500758517                     669,000.00                       20060701                    360           360
500758579                     640,000.00                       20060701                    240           360
500759037                     615,000.00                       20060701                    240           360
500759043                     906,000.00                       20060701                    240           360
500762021                     550,000.00                       20060701                    240           360
500762407                     195,000.00                       20060701                    240           360
500763831                     750,000.00                       20060701                    240           360
500764593                     635,000.00                       20060701                    240           360
500765197                     495,000.00                       20060701                    240           360
500768139                     405,000.00                       20060701                    240           360
500768395                     669,000.00                       20060701                    240           360
500768478                     460,000.00                       20060701                    240           360
500768802                     789,000.00                       20060701                    240           360
500769902                     789,000.00                       20060701                    240           360
500769981                     569,000.00                       20060701                    240           360
500772427                     660,000.00                       20060701                    240           360
500772714                     660,000.00                       20060701                    240           360
500774790                     655,000.00                       20060701                    240           360
500775091                     635,000.00                       20060701                    240           360
500775129                     659,000.00                       20060701                    240           360
500775886                     735,000.00                       20060701                    240           360
500775908                     579,000.00                       20060701                    240           360
500778102                     420,000.00                       20060701                    240           360
500779323                              0                       20060701                    360           360
500758088                              0                       20060701                    240           360
500479671                   1,600,000.00                       20060701                    240           360
500691106                              0                       20060701                    240           360
500692466                              0                       20060701                    240           360
500694559                              0                       20060701                    360           360
500698450                              0                       20060701                    240           360
500706350                              0                       20060701                    240           360
500707080                              0                       20060701                    240           360
500708861                              0                       20060701                    360           360
500710184                              0                       20060701                    240           360
500710525                              0                       20060701                    240           360
500710755                              0                       20060701                    240           360
500714541                              0                       20060701                    240           360
500716673                     658,000.00                       20060701                    240           360
500716697                              0                       20060701                    240           360
500719325                              0                       20060701                    240           360
500729284                              0                       20060701                    240           360
500729383                              0                       20060701                    360           360
500729413                              0                       20060701                    240           360
500729866                              0                       20060701                    240           360
500731426                              0                       20060701                    360           360
500734054                              0                       20060701                    240           360
500735753                              0                       20060701                    240           360
500737912                              0                       20060701                    240           360
500740307                              0                       20060701                    360           360
500740320                              0                       20060701                    360           360
500741268                              0                       20060701                    240           360
500741604                              0                       20060701                    360           360
500741785                              0                       20060701                    360           360
500743468                     192,500.00                       20060701                    240           360
500744680                     325,209.00                       20060701                    240           360
500745697                              0                       20060701                    240           360
500745996                              0                       20060701                    240           360
500747498                              0                       20060701                    240           360
500750137                              0                       20060701                    240           360
500750362                     195,000.00                       20060701                    240           360
500750439                     655,000.00                       20060701                    240           360
500753999                     799,000.00                       20060701                    240           360
500754015                              0                       20060701                    240           360
500754022                     237,000.00                       20060701                    240           360
500754030                              0                       20060701                    360           360
500754423                     720,000.00                       20060701                    240           360
500755110                              0                       20060701                    240           360
500755282                              0                       20060701                    240           360
500755284                              0                       20060701                    240           360
500758219                              0                       20060701                    240           360
500758568                     615,000.00                       20060701                    240           360
500761968                              0                       20060701                    240           360
500762178                              0                       20060701                    240           360
500762665                              0                       20060701                    360           360
500764965                   1,039,000.00                       20060701                    240           360
500765448                              0                       20060701                    360           360
500765502                              0                       20060701                    240           360
500765504                              0                       20060701                    240           360
500767239                              0                       20060701                    360           360
500768337                              0                       20060701                    240           360
500769676                              0                       20060701                    240           360
500777947                     215,000.00                       20060701                    240           360
500685438                     999,000.00                       20060701                    240           360
500731337                              0                       20060701                    240           360
405584831                     550,000.00                       20060701                    360           360
500740815                              0                       20060701                    240           360
500773694                     799,000.00                       20060701                    240           360
500709335                     134,000.00                       20060701                    240           360
500716060                      75,000.00                       20060701                    360           360
500716065                      96,800.00                       20060701                    360           360
500497693                              0                       20060701                    240           360
500726381                              0                       20060701                    240           360
500734014                     326,000.00                       20060701                    360           360
500740250                     470,000.00                       20060701                    240           360
500744570                     400,000.00                       20060701                    360           360
500744743                     400,000.00                       20060701                    360           360
500757940                     298,000.00                       20060701                    240           360
500772789                              0                       20060701                    240           360
500773883                     306,000.00                       20060701                    240           360
500731164                     590,000.00                       20060701                    240           360
500772701                              0                       20060701                    360           360
407675455                   1,446,635.00                       20060701                    240           360
407675514                              0                       20060701                    240           360
407675527                     647,000.00                       20060701                    240           360
407675609                     684,950.00                       20060701                    240           360
407675636                   1,009,257.00                       20060701                    240           360
407675649                              0                       20060701                    240           360
407992388                              0                       20060701                    360           360
407992389                              0                       20060701                    180           180
407992390                     345,845.00                       20060701                    360           360
407992391                              0                       20060701                    360           360
407992392                     248,890.00                       20060701                    360           360
407992393                              0                       20060701                    360           360
407992394                              0                       20060701                    360           360
407992395                     215,000.00                       20060701                    360           360
407992396                              0                       20060701                    360           360
407992397                     184,000.00                       20060701                    360           360
407992398                     119,000.00                       20060701                    360           360
407992399                              0                       20060701                    360           360
407992400                              0                       20060701                    360           360
407992401                     129,640.00                       20060701                    360           360
407992402                              0                       20060701                    180           180
407992403                              0                       20060701                    360           360
407992404                      92,000.00                       20060701                    360           360
407992405                      95,000.00                       20060701                    360           360
407992406                              0                       20060701                    180           180
407992408                              0                       20060701                    360           360
407992409                              0                       20060701                    360           360
407992410                     161,990.00                       20060701                    360           360
407992411                              0                       20060701                    180           180
407992412                              0                       20060701                    180           180
407992413                              0                       20060701                    360           360
407992414                              0                       20060701                    180           180
407992415                              0                       20060701                    360           360
407992416                              0                       20060701                    360           360
407992417                              0                       20060701                    360           360
407992418                              0                       20060701                    360           360
407992419                              0                       20060701                    180           180
407992420                     186,900.00                       20060701                    360           360
407992421                              0                       20060701                    360           360
407992422                              0                       20060701                    360           360
407992423                              0                       20060701                    360           360
407992424                              0                       20060701                    360           360
407992426                     135,165.00                       20060701                    360           360
407992427                     180,000.00                       20060701                    360           360
407992428                              0                       20060701                    360           360
407992429                              0                       20060701                    360           360
407992430                     205,000.00                       20060701                    360           360
407992431                     153,710.00                       20060701                    360           360
407992432                     148,490.00                       20060701                    180           180
407992433                     153,710.00                       20060701                    360           360
407992434                              0                       20060701                    360           360
407992435                     380,000.00                       20060701                    360           360
407992436                     137,301.00                       20060701                    360           360
407992437                     467,625.00                       20060701                    360           360
407992438                              0                       20060701                    180           180
407992439                     300,000.00                       20060701                    360           360
407992440                              0                       20060701                    180           180
407992441                              0                       20060701                    180           180
407992442                              0                       20060701                    360           360
407992443                              0                       20060701                    360           360
407992444                      49,000.00                       20060701                    180           180
407992445                     126,850.00                       20060701                    360           360
407992446                              0                       20060701                    360           360
407992448                              0                       20060701                    360           360
407992449                              0                       20060701                    360           360
407992450                              0                       20060701                    360           360
407992451                              0                       20060701                    360           360
407992452                              0                       20060701                    180           180
407992453                              0                       20060701                    360           360
407992454                              0                       20060701                    360           360
407992455                      58,000.00                       20060701                    360           360
407992456                     141,525.00                       20060701                    360           360
407992457                     145,000.00                       20060701                    360           360
407992458                      52,900.00                       20060701                    360           360
407992459                              0                       20060701                    180           180
407992460                              0                       20060701                    360           360
407992461                              0                       20060701                    360           360
407992462                     247,000.00                       20060701                    360           360
407992463                      47,000.69                       20060701                    360           360
407992464                      47,000.69                       20060701                    360           360
407992465                      47,000.69                       20060701                    360           360
407992466                      47,000.69                       20060701                    360           360
407992467                      47,000.69                       20060701                    360           360
407992468                      57,000.00                       20060701                    360           360
407992469                      40,000.00                       20060701                    360           360
407992470                      47,000.69                       20060701                    360           360
407992471                     409,000.00                       20060701                    360           360
407992472                     355,880.00                       20060701                    360           360
407992473                              0                       20060701                    360           360
407992474                              0                       20060701                    360           360
407992475                     374,900.00                       20060701                    360           360
407992476                              0                       20060701                    360           360
407992477                     385,000.00                       20060701                    360           360
407992478                     236,000.00                       20060701                    360           360
407992479                              0                       20060701                    360           360
407992480                     178,490.00                       20060701                    360           360
407992481                              0                       20060701                    180           180
407992482                     280,000.00                       20060701                    360           360
407992484                     252,400.00                       20060701                    360           360
407992485                     275,000.00                       20060701                    360           360
407992486                              0                       20060701                    360           360
407992488                              0                       20060701                    180           180
407992489                              0                       20060701                    360           360
407992490                              0                       20060701                    360           360
407992491                              0                       20060701                    360           360
407992492                              0                       20060701                    360           360
407992493                              0                       20060701                    180           180
407992494                              0                       20060701                    180           180
407992495                              0                       20060701                    360           360
407992496                              0                       20060701                    360           360
407992497                              0                       20060701                    180           180
407992498                     169,000.00                       20060701                    360           360
407992499                              0                       20060701                    360           360
407992500                              0                       20060701                    360           360
407992501                              0                       20060701                    180           180
407992502                              0                       20060701                    360           360
407992503                              0                       20060701                    360           360
407992504                      38,000.00                       20060701                    180           180
407992505                     126,000.00                       20060701                    360           360
407992506                              0                       20060701                    360           360
407992507                              0                       20060701                    360           360
407992508                     425,000.00                       20060701                    360           360
407992509                     285,000.00                       20060701                    360           360
407992511                              0                       20060701                    360           360
407992512                              0                       20060701                    360           360
407992513                              0                       20060701                    180           180
407992514                     120,000.00                       20060701                    180           180
407992515                              0                       20060701                    360           360
407992516                     185,000.00                       20060701                    360           360
407992517                     314,150.00                       20060701                    360           360
407992518                     480,000.00                       20060701                    360           360
407992519                     118,000.00                       20060701                    360           360
407992520                              0                       20060701                    360           360
407992521                     457,954.00                       20060701                    360           360
407992522                              0                       20060701                    360           360
407992523                     207,900.00                       20060701                    180           180
407992524                              0                       20060701                    360           360
407992525                     560,000.00                       20060701                    360           360
407992526                              0                       20060701                    360           360
407992527                              0                       20060701                    180           180
407992528                              0                       20060701                    360           360
407992529                     150,000.00                       20060701                    360           360
407992530                              0                       20060701                    360           360
407992531                              0                       20060701                    360           360
407992532                              0                       20060701                    360           360
407992533                              0                       20060701                    180           180
407992534                     265,000.00                       20060701                    360           360
407992535                              0                       20060701                    360           360
407992536                     450,000.00                       20060701                    360           360
407992537                      79,900.00                       20060701                    360           360
407992538                              0                       20060701                    360           360
407992539                     106,000.00                       20060701                    360           360
407992540                              0                       20060701                    360           360
407992541                      95,000.00                       20060701                    360           360
407992542                     306,200.00                       20060701                    360           360
407992543                              0                       20060701                    360           360
407992544                              0                       20060701                    180           180
407992545                              0                       20060701                    360           360
407992546                              0                       20060701                    180           180
407992547                      55,600.00                       20060701                    360           360
407992548                              0                       20060701                    360           360
407992549                     650,000.00                       20060701                    360           360
407992550                     115,000.00                       20060701                    360           360
407992551                              0                       20060701                    360           360
407992552                     650,000.00                       20060701                    360           360
407992553                              0                       20060701                    180           180
407992554                              0                       20060701                    360           360
407992555                              0                       20060701                    180           180
407992556                              0                       20060701                    360           360
407992557                              0                       20060701                    180           180
407992559                     125,400.00                       20060701                    360           360
407992560                              0                       20060701                    360           360
407992561                              0                       20060701                    360           360
407992562                              0                       20060701                    360           360
407992563                              0                       20060701                    360           360
407992564                     460,000.00                       20060701                    360           360
407992565                     460,000.00                       20060701                    360           360
407992566                     160,000.00                       20060701                    360           360
407992567                              0                       20060701                    360           360
407992568                     127,000.00                       20060701                    360           360
407992569                              0                       20060701                    180           180
407992570                              0                       20060701                    360           360
407992571                     289,000.00                       20060701                    360           360
407992572                              0                       20060701                    360           360
407992573                              0                       20060701                    360           360
407992574                              0                       20060701                    360           360
407992575                              0                       20060701                    360           360
407992576                     171,000.00                       20060701                    360           360
407992577                              0                       20060701                    360           360
407992578                      44,000.00                       20060701                    360           360
407992579                              0                       20060701                    360           360
407992580                      90,000.00                       20060701                    360           360
407992581                              0                       20060701                    360           360
407992582                              0                       20060701                    360           360
407992583                     731,400.00                       20060701                    360           360
407992584                              0                       20060701                    360           360
407992585                      73,000.00                       20060701                    180           180
407992586                     690,000.00                       20060701                    360           360
407992587                              0                       20060701                    360           360
407992588                              0                       20060701                    360           360
407992589                      80,855.00                       20060701                    360           360
407992590                      40,000.00                       20060701                    360           360
407992591                     482,500.00                       20060701                    360           360
407992592                              0                       20060701                    180           180
407992593                              0                       20060701                    360           360
407992594                              0                       20060701                    360           360
407992595                     179,900.00                       20060701                    360           360
407992597                     202,900.00                       20060701                    360           360
407992598                     132,900.00                       20060701                    360           360
407992599                              0                       20060701                    360           360
407992600                     500,000.00                       20060701                    360           360
407992601                              0                       20060701                    360           360
407992602                     560,000.00                       20060701                    360           360
407992603                     242,900.00                       20060701                    360           360
407992604                      95,000.00                       20060701                    360           360
407992605                              0                       20060701                    360           360
407992606                              0                       20060701                    360           360
407992607                     520,000.00                       20060701                    360           360
407992608                              0                       20060701                    360           360
407992609                      50,000.00                       20060701                    360           360
407992610                              0                       20060701                    360           360
407992611                              0                       20060701                    360           360
407992612                      76,900.00                       20060701                    360           360
407992613                              0                       20060701                    360           360
407992614                              0                       20060701                    180           180
407992615                              0                       20060701                    360           360
407992616                              0                       20060701                    360           360
407992617                              0                       20060701                    360           360
407992619                      59,000.00                       20060701                    180           180
407992620                              0                       20060701                    360           360
407992621                      45,798.00                       20060701                    360           360
407992622                              0                       20060701                    180           180
407992623                              0                       20060701                    180           180
407992624                              0                       20060701                    360           360
407992626                              0                       20060701                    360           360
407992627                     675,000.00                       20060701                    360           360
407992628                     149,900.00                       20060701                    360           360
407992629                              0                       20060701                    180           180
407992630                              0                       20060701                    360           360
407992631                              0                       20060701                    360           360
407992632                      82,000.00                       20060701                    360           360
407992633                              0                       20060701                    360           360
407992634                              0                       20060701                    360           360
407992635                              0                       20060701                    360           360
407992636                     229,000.00                       20060701                    360           360
407992637                     175,000.00                       20060701                    360           360
407992638                              0                       20060701                    360           360
407992639                              0                       20060701                    360           360
407992640                              0                       20060701                    360           360
407992641                              0                       20060701                    360           360
407992642                              0                       20060701                    360           360
407992643                      74,250.00                       20060701                    360           360
407992645                              0                       20060701                    180           180
407992646                     137,000.00                       20060701                    360           360
407992647                     336,000.00                       20060701                    360           360
407992648                              0                       20060701                    360           360
407992649                              0                       20060701                    180           180
407992650                              0                       20060701                    360           360
407992651                              0                       20060701                    360           360
407992652                              0                       20060701                    360           360
407992653                              0                       20060701                    360           360
407992654                              0                       20060701                    360           360
407992655                              0                       20060701                    360           360
407992656                              0                       20060701                    360           360
407992657                              0                       20060701                    360           360
407992658                              0                       20060701                    360           360
407992659                              0                       20060701                    360           360
407992660                     107,000.00                       20060701                    360           360
407992661                              0                       20060701                    360           360
407992662                              0                       20060701                    360           360
407992663                      37,550.00                       20060701                    360           360
407992664                     345,000.00                       20060701                    360           360
407992665                     117,350.00                       20060701                    360           360
407992666                     185,000.00                       20060701                    360           360
407992667                              0                       20060701                    360           360
407992668                     418,200.00                       20060701                    360           360
407992669                              0                       20060701                    360           360
407992670                     250,000.00                       20060701                    360           360
407992671                      95,000.00                       20060701                    360           360
407992672                              0                       20060701                    360           360
407992673                      95,920.00                       20060701                    360           360
407992674                     450,000.00                       20060701                    360           360
407992675                              0                       20060701                    180           180
407992676                     219,000.00                       20060701                    360           360
407992677                     166,500.00                       20060701                    360           360
407992678                              0                       20060701                    360           360
407992679                              0                       20060701                    360           360
407992680                              0                       20060701                    360           360
407992681                     106,000.00                       20060701                    360           360
407992682                     145,000.00                       20060701                    360           360
407992683                     604,000.00                       20060701                    360           360
407992685                              0                       20060701                    360           360
407992686                              0                       20060701                    180           180
407992687                              0                       20060701                    360           360
407992688                              0                       20060701                    360           360
407992689                              0                       20060701                    360           360
407992690                      89,900.00                       20060701                    360           360
407992691                              0                       20060701                    360           360
407992692                     170,000.00                       20060701                    180           180
407992693                              0                       20060701                    180           180
407992694                              0                       20060701                    360           360
407992695                     160,000.00                       20060701                    360           360
407992697                              0                       20060701                    360           360
407992698                              0                       20060701                    360           360
407992699                              0                       20060701                    360           360
407992700                              0                       20060701                    360           360
407992701                              0                       20060701                    360           360
407992702                     166,870.00                       20060701                    360           360
407992703                              0                       20060701                    180           180
407992704                      90,000.00                       20060701                    360           360
407992705                     315,000.00                       20060701                    360           360
407992706                     315,000.00                       20060701                    360           360
407992707                              0                       20060701                    360           360
407992708                              0                       20060701                    360           360
407992709                     379,000.00                       20060701                    360           360
407992710                     145,000.00                       20060701                    360           360
407992711                     130,000.00                       20060701                    360           360
407992712                     157,650.00                       20060701                    360           360
407992713                     510,000.00                       20060701                    360           360
407992714                              0                       20060701                    360           360
407992716                              0                       20060701                    360           360
407992717                      73,000.00                       20060701                    360           360
407992718                              0                       20060701                    360           360
407992719                              0                       20060701                    360           360
407992720                     235,000.00                       20060701                    360           360
407992721                      51,000.00                       20060701                    360           360
407992723                     254,450.00                       20060701                    360           360
407992724                     266,500.00                       20060701                    360           360
407992725                     229,000.00                       20060701                    360           360
407992726                      95,000.00                       20060701                    180           180
407992727                              0                       20060701                    360           360
407992728                              0                       20060701                    360           360
407992729                              0                       20060701                    180           180
407992730                      48,000.00                       20060701                    360           360
407992731                              0                       20060701                    360           360
407992732                              0                       20060701                    360           360
407992734                              0                       20060701                    360           360
407992735                              0                       20060701                    360           360
407992736                     521,000.00                       20060701                    360           360
407992737                     192,900.00                       20060701                    360           360
407992738                     192,900.00                       20060701                    360           360
407992739                              0                       20060701                    360           360
407992740                     245,000.00                       20060701                    360           360
407992741                              0                       20060701                    360           360
407992742                              0                       20060701                    360           360
407992743                              0                       20060701                    360           360
407992744                     118,320.00                       20060701                    180           180
407992745                              0                       20060701                    360           360
407992746                              0                       20060701                    360           360
407992747                              0                       20060701                    360           360
407992748                              0                       20060701                    360           360
407992749                              0                       20060701                    360           360
407992750                     125,000.00                       20060701                    360           360
407992751                     141,000.00                       20060701                    360           360
407992753                      52,000.00                       20060701                    360           360
407992754                              0                       20060701                    360           360
407992755                     133,000.00                       20060701                    360           360
407992757                              0                       20060701                    360           360
407992758                     259,000.00                       20060701                    360           360
407992759                      85,500.00                       20060701                    360           360
407992760                     290,000.00                       20060701                    360           360
407992761                     148,190.00                       20060701                    360           360
407992762                              0                       20060701                    180           180
407992763                     122,400.00                       20060701                    360           360
407992764                              0                       20060701                    360           360
407992765                     410,506.00                       20060701                    360           360
407992766                     285,500.00                       20060701                    360           360
407992767                     330,000.00                       20060701                    360           360
407992768                              0                       20060701                    360           360
407992769                              0                       20060701                    360           360
407992770                     101,700.00                       20060701                    360           360
407992771                              0                       20060701                    360           360
407992772                     248,900.00                       20060701                    360           360
407992773                     373,000.00                       20060701                    360           360
407992774                              0                       20060701                    180           180
407992775                     360,000.00                       20060701                    360           360
407992776                              0                       20060701                    180           180
407992777                              0                       20060701                    360           360
407992778                              0                       20060701                    360           360
407992779                     147,000.00                       20060701                    360           360
407992780                              0                       20060701                    180           180
407992781                     220,000.00                       20060701                    360           360
407992782                              0                       20060701                    360           360
407992783                     152,000.00                       20060701                    360           360
407992784                              0                       20060701                    360           360
407992785                              0                       20060701                    360           360
407992786                              0                       20060701                    360           360
407992787                              0                       20060701                    360           360
407992788                     127,000.00                       20060701                    360           360
407992789                      73,500.00                       20060701                    360           360
407992790                     218,000.00                       20060701                    360           360
407992791                     292,500.00                       20060701                    360           360
407992793                              0                       20060701                    360           360
407992794                              0                       20060701                    180           180
407992795                     196,500.00                       20060701                    360           360
407992796                     243,600.00                       20060701                    360           360
407992797                     285,000.00                       20060701                    360           360
407992798                     124,500.00                       20060701                    360           360
407992799                              0                       20060701                    360           360
407992800                     107,175.00                       20060701                    360           360
407992801                     129,000.00                       20060701                    360           360
407992802                              0                       20060701                    360           360
407992803                      68,250.00                       20060701                    360           360
407992804                              0                       20060701                    360           360
407992805                     146,500.00                       20060701                    360           360
407992806                              0                       20060701                    360           360
407992807                              0                       20060701                    180           180
407992808                              0                       20060701                    360           360
407992809                              0                       20060701                    360           360
407992810                              0                       20060701                    360           360
407992811                     225,500.00                       20060701                    360           360
407992812                              0                       20060701                    360           360
407992813                              0                       20060701                    360           360
407992814                              0                       20060701                    360           360
407992815                      59,954.00                       20060701                    360           360
407992816                     124,000.00                       20060701                    360           360
407992818                              0                       20060701                    360           360
407992819                              0                       20060701                    360           360
407992820                     294,919.00                       20060701                    360           360
407992821                              0                       20060701                    360           360
407992822                     295,256.72                       20060701                    360           360
407992823                     282,300.00                       20060701                    360           360
407992824                              0                       20060701                    360           360
407992825                     168,400.00                       20060701                    360           360
407992826                     219,100.00                       20060701                    360           360
407992827                     269,000.00                       20060701                    360           360
407992828                     259,000.00                       20060701                    360           360
407992829                              0                       20060701                    360           360
407992830                     466,000.00                       20060701                    360           360
407992831                     217,526.00                       20060701                    360           360
407992832                              0                       20060701                    360           360
407992833                              0                       20060701                    360           360
407992834                     215,000.00                       20060701                    360           360
407992835                     169,000.00                       20060701                    360           360
407992836                              0                       20060701                    180           180
407992837                     299,000.00                       20060701                    360           360
407992838                              0                       20060701                    360           360
407992839                              0                       20060701                    360           360
407992840                     175,625.00                       20060701                    360           360
407992841                     110,000.00                       20060701                    360           360
407992842                              0                       20060701                    360           360
407992843                     272,500.00                       20060701                    360           360
407992844                              0                       20060701                    360           360
407992845                              0                       20060701                    360           360
407992846                     260,000.00                       20060701                    360           360
407992847                              0                       20060701                    360           360
407992848                     206,000.00                       20060701                    360           360
407992849                              0                       20060701                    360           360
407992850                     265,000.00                       20060701                    360           360
407992851                     273,000.00                       20060701                    360           360
407992852                              0                       20060701                    360           360
407992853                     323,000.00                       20060701                    360           360
407992854                     150,000.00                       20060701                    360           360
407992855                              0                       20060701                    360           360
407992856                              0                       20060701                    180           180
407992857                      95,100.00                       20060701                    360           360
407992858                     177,000.00                       20060701                    360           360
407992859                              0                       20060701                    360           360
407992860                              0                       20060701                    360           360
407992861                      92,500.00                       20060701                    360           360
407992862                              0                       20060701                    360           360
407992863                      96,500.00                       20060701                    360           360
407992864                              0                       20060701                    360           360
407992865                     286,500.00                       20060701                    360           360
407992866                     360,000.00                       20060701                    360           360
407992867                     288,900.00                       20060701                    360           360
407992868                              0                       20060701                    360           360
407992870                     360,000.00                       20060701                    360           360
407992871                     123,000.00                       20060701                    360           360
407992872                              0                       20060701                    180           180
407992873                     185,000.00                       20060701                    360           360
407992874                     375,000.00                       20060701                    180           180
407992875                     325,000.00                       20060701                    360           360
407992877                     470,000.00                       20060701                    360           360
407992878                     137,000.00                       20060701                    360           360
407992879                              0                       20060701                    180           180
407992880                     160,000.00                       20060701                    360           360
407992881                              0                       20060701                    360           360
407992882                              0                       20060701                    360           360
407992883                     233,120.00                       20060701                    360           360
407992884                     168,500.00                       20060701                    360           360
407992885                     184,900.00                       20060701                    360           360
407992886                              0                       20060701                    360           360
407992887                              0                       20060701                    360           360
407992888                      85,000.00                       20060701                    360           360
407992889                     272,000.00                       20060701                    360           360
407992890                      72,000.00                       20060701                    360           360
407992891                              0                       20060701                    360           360
407992892                              0                       20060701                    360           360
407992893                     302,500.00                       20060701                    360           360
407992895                     297,000.00                       20060701                    360           360
407992896                     175,000.00                       20060701                    360           360
407992897                              0                       20060701                    360           360
407992898                              0                       20060701                    180           180
407992899                              0                       20060701                    360           360
407992900                              0                       20060701                    180           180
407992901                     158,000.00                       20060701                    360           360
407992902                     117,900.00                       20060701                    360           360
407992903                      34,850.00                       20060701                    360           360
407992904                      78,759.00                       20060701                    360           360
407992905                              0                       20060701                    360           360
407992906                              0                       20060701                    360           360
407992907                     190,000.00                       20060701                    360           360
500695741                     146,000.00                       20060701                    240           360
500704718                     220,000.00                       20060701                    240           360
500712183                     189,648.00                       20060701                    240           360
500725168                     233,365.00                       20060701                    240           360
500728080                     359,815.00                       20060701                    240           360
500730077                              0                       20060701                    240           360
500735716                     355,985.00                       20060701                    240           360
500744561                     314,900.00                       20060701                    240           360
500750815                              0                       20060701                    360           360
500650571                     207,662.00                       20060701                    240           360
500763904                              0                       20060701                    240           360
500768305                     710,000.00                       20060701                    240           360
500771002                     180,000.00                       20060701                    240           360
500781862                     280,930.00                       20060701                    240           360
500740605                              0                       20060701                    240           240
500756333                              0                       20060701                    360           360
500744558                              0                       20060701                    360           360
500751921                     209,280.00                       20060701                    240           360
500763642                              0                       20060701                    360           360
407800838                     475,000.00                       20060701                    360           360
407800840                     157,544.00                       20060701                    240           360
407800842                     149,900.00                       20060701                    240           360
407800843                     138,300.00                       20060701                    240           360
407800845                     216,768.00                       20060701                    240           360
407800846                     156,000.00                       20060701                    240           360
407800849                     128,000.00                       20060701                    240           360
407800855                     389,600.00                       20060701                    240           360
407800857                              0                       20060701                    240           360
407800858                     108,878.00                       20060701                    240           360
407800860                     148,990.00                       20060701                    240           360
407800861                     333,290.00                       20060701                    240           360
407800864                     253,000.00                       20060701                    240           360
407800866                     185,900.00                       20060701                    240           360
407800869                     107,900.00                       20060701                    240           360
407800871                     165,800.00                       20060701                    240           360
407800873                     388,646.00                       20060701                    240           360
407800878                     164,990.00                       20060701                    240           360
407800882                     162,990.00                       20060701                    240           360
407800888                     348,386.00                       20060701                    240           360
407800891                     242,650.00                       20060701                    240           360
407800893                     189,705.00                       20060701                    240           360
407800896                     890,000.00                       20060701                    240           360
500652457                     240,000.00                       20060701                    360           360
500693820                              0                       20060701                    480           360
500703465                              0                       20060701                    240           360
500703488                              0                       20060701                    240           360
500714657                              0                       20060701                    240           360
500726172                              0                       20060701                    360           360
500726222                     645,000.00                       20060701                    360           360
500727990                              0                       20060701                    240           360
500728132                              0                       20060701                    240           360
500731451                              0                       20060701                    240           360
500747911                     599,000.00                       20060701                    240           360
500748311                     905,000.00                       20060701                    240           360
500748378                              0                       20060701                    240           360
500748871                              0                       20060701                    240           360
500751392                     179,600.00                       20060701                    240           360
500753980                              0                       20060701                    240           360
500754806                              0                       20060701                    240           360
500760318                              0                       20060701                    240           360
500763933                              0                       20060701                    240           360
500764853                   1,034,846.00                       20060701                    240           360
500767322                              0                       20060701                    240           360
500770499                              0                       20060701                    240           360
500772982                              0                       20060701                    240           360
500773312                              0                       20060701                    240           360
500773394                     615,000.00                       20060701                    240           360
500773912                              0                       20060701                    240           360
500790037                              0                       20060701                    240           360
500715080                     199,900.00                       20060701                    240           360
500728928                              0                       20060701                    360           360
500744971                     163,950.00                       20060701                    360           360
500747334                     230,000.00                       20060701                    360           360
500747376                     216,900.00                       20060701                    360           360
500772528                     159,795.00                       20060701                    360           360
500775039                     118,000.00                       20060701                    360           360
500693765                     460,000.00                       20060701                    360           360
500713163                      97,500.00                       20060701                    360           360
500724137                     495,000.00                       20060701                    480           360
500727828                     127,645.00                       20060701                    240           360
500729155                              0                       20060701                    360           360
500733532                              0                       20060701                    480           360
500747851                     338,000.00                       20060701                    240           360
500756059                     250,000.00                       20060701                    360           360
500709603                     124,630.00                       20060701                    240           360
500720404                              0                       20060701                    360           360
500735085                     400,000.00                       20060701                    360           360
500742266                     297,000.00                       20060701                    240           360
500746964                     275,000.00                       20060701                    480           360
500749764                     314,000.00                       20060701                    240           360
500751559                     350,000.00                       20060701                    480           360
500756242                     579,950.00                       20060701                    240           360
500768609                     368,000.00                       20060701                    240           360
500772894                     593,607.00                       20060701                    240           360
500775239                     349,950.00                       20060701                    240           360
500751851                     224,500.00                       20060701                    360           360
500733832                              0                       20060701                    240           360
500657460                              0                       20060701                    360           360
500737079                     180,000.00                       20060701                    360           360
500723681                     885,000.00                       20060701                    240           360
500693697                     143,100.00                       20060701                    300           360
500719714                     184,900.00                       20060701                    240           360
500744979                     242,050.00                       20060701                    240           360
500775347                     266,590.00                       20060701                    240           360
407567243                     284,000.00                       20060701                    240           360
405773403                     375,000.00                       20060701                    300           360
500756049                      87,600.00                       20060701                    360           360
500487487                              0                       20060701                    240           360
500576049                   7,000,000.00                       20060701                    360           360
500618439                   1,075,000.00                       20060701                    240           360
500639164                              0                       20060701                    240           360
500694603                     199,900.00                       20060701                    240           360
500698948                     121,900.00                       20060701                    360           360
500705403                     210,911.00                       20060701                    360           360
500706043                              0                       20060701                    240           360
500706860                     305,209.00                       20060701                    360           360
500710151                              0                       20060701                    240           360
500720774                     349,000.00                       20060701                    240           360
500720851                     299,900.00                       20060701                    240           360
500721978                              0                       20060701                    240           360
500724570                              0                       20060701                    240           360
500730856                     151,990.00                       20060701                    240           360
500735658                     257,986.00                       20060701                    240           360
500736798                     920,000.00                       20060701                    240           360
500738117                     780,000.00                       20060701                    240           360
500750079                     810,000.00                       20060701                    240           360
500750232                     780,000.00                       20060701                    360           360
500751170                     115,000.00                       20060701                    360           360
500752110                     366,643.00                       20060701                    240           360
500752115                              0                       20060701                    240           360
500753239                     230,000.00                       20060701                    360           360
500754323                     200,000.00                       20060701                    360           360
500755387                              0                       20060701                    240           360
500757014                     263,082.00                       20060701                    240           360
500757708                     175,000.00                       20060701                    360           360
500759540                     525,000.00                       20060701                    240           360
500761777                              0                       20060701                    360           360
500762484                     186,400.00                       20060701                    240           360
500763696                     230,000.00                       20060701                    360           360
500763711                              0                       20060701                    360           360
500764448                              0                       20060701                    240           360
500764733                     350,000.00                       20060701                    240           360
500765668                     215,000.00                       20060701                    360           360
500767828                     150,000.00                       20060701                    240           360
500767938                     365,000.00                       20060701                    360           360
500768491                              0                       20060701                    360           360
500768594                     346,900.00                       20060701                    240           360
500770635                              0                       20060701                    360           360
500773911                     750,000.00                       20060701                    240           360
500773927                     750,000.00                       20060701                    240           360
500777219                     174,900.00                       20060701                    240           360
500777634                              0                       20060701                    240           360
500783983                              0                       20060701                    360           360
407416425                     602,100.00                       20060701                    300           360
407416435                     240,000.00                       20060701                    240           360
407416436                     250,000.00                       20060701                    300           360
407416441                      82,500.00                       20060701                    360           360
407416442                     174,660.00                       20060701                    240           360
407416445                     377,800.00                       20060701                    240           360
407416446                     217,000.00                       20060701                    240           360
407416447                     125,640.00                       20060701                    360           360
407416448                     375,819.00                       20060701                    240           360
407416450                              0                       20060701                    240           360
407416452                     178,990.00                       20060701                    240           360
407416453                     232,875.00                       20060701                    240           360
407416454                     368,933.00                       20060701                    240           360
407537394                     377,500.00                       20060701                    240           360
407537401                     194,500.00                       20060701                    240           360
407537405                     269,126.00                       20060701                    240           360
407668826                     330,000.00                       20060701                    240           360
407668828                     475,000.00                       20060701                    240           360
407668831                     290,000.00                       20060701                    240           360
407668833                     629,000.00                       20060701                    240           360
407668835                     365,679.00                       20060701                    240           360
407668836                     368,000.00                       20060701                    300           360
407668839                     365,000.00                       20060701                    300           360
407956726                              0                       20060701                    240           360
407956727                     235,730.00                       20060701                    360           360
407956728                     115,000.00                       20060701                    240           360
407956729                     125,800.00                       20060701                    360           360
407956730                      90,000.00                       20060701                    360           360
407956731                      90,000.00                       20060701                    360           360
407956734                     138,950.00                       20060701                    240           360
407956735                     223,000.00                       20060701                    360           360
407956736                     363,000.00                       20060701                    240           360
407956737                     254,900.00                       20060701                    360           360
407956738                     525,000.00                       20060701                    360           360
407956739                     120,000.00                       20060701                    360           360
407956740                     250,000.00                       20060701                    240           360
407956741                     332,000.00                       20060701                    360           360
407956742                     209,961.00                       20060701                    240           360
407956743                              0                       20060701                    360           360
407956744                     245,000.00                       20060701                    240           360
407956745                     270,000.00                       20060701                    240           360
407956746                     213,297.00                       20060701                    360           360
407956747                     206,000.00                       20060701                    240           360
407956748                     401,959.00                       20060701                    240           360
407956749                     150,000.00                       20060701                    240           360
407956750                      68,000.00                       20060701                    360           360
407956751                      75,905.00                       20060701                    360           360
407956752                              0                       20060701                    360           360
407956753                              0                       20060701                    240           360
407956754                     258,000.00                       20060701                    240           360
407956755                     104,000.00                       20060701                    240           360
407956756                     399,000.00                       20060701                    240           360
500556096                              0                       20060701                    240           360
500657645                     164,019.00                       20060701                    240           360
500679857                     575,000.00                       20060701                    240           360
500689575                     424,000.00                       20060701                    240           360
500694354                     113,931.00                       20060701                    240           360
500694606                              0                       20060701                    240           360
500696766                     216,824.00                       20060701                    240           360
500701437                     155,000.00                       20060701                    240           360
500703063                     220,000.00                       20060701                    240           360
500703358                     189,000.00                       20060701                    240           360
500704315                     167,000.00                       20060701                    240           360
500705393                              0                       20060701                    360           360
500705396                     350,000.00                       20060701                    240           360
500705540                     247,000.00                       20060701                    240           360
500706839                     100,000.00                       20060701                    360           360
500706845                     132,990.00                       20060701                    240           360
500707144                     235,000.00                       20060701                    240           360
500708643                     202,945.00                       20060701                    240           360
500708646                              0                       20060701                    240           360
500710674                              0                       20060701                    240           360
500710675                              0                       20060701                    240           360
500710679                     230,000.00                       20060701                    240           360
500710947                     215,000.00                       20060701                    240           360
500710948                     420,570.00                       20060701                    240           360
500711506                     235,000.00                       20060701                    240           360
500713414                     530,000.00                       20060701                    240           360
500713415                     270,000.00                       20060701                    240           360
500713436                     319,000.00                       20060701                    240           360
500713437                              0                       20060701                    240           360
500713714                     525,000.00                       20060701                    360           360
500714231                     149,320.00                       20060701                    240           360
500714726                     483,699.00                       20060701                    240           360
500714740                     175,000.00                       20060701                    240           360
500715894                     216,500.00                       20060701                    240           360
500715897                              0                       20060701                    240           360
500716036                     709,000.00                       20060701                    240           360
500716040                              0                       20060701                    240           360
500717236                              0                       20060701                    240           360
500717237                              0                       20060701                    240           360
500717731                              0                       20060701                    240           360
500719428                     258,000.00                       20060701                    240           360
500720433                     490,000.00                       20060701                    240           360
500720437                     115,000.00                       20060701                    240           360
500720438                     229,000.00                       20060701                    240           360
500720440                     237,000.00                       20060701                    240           360
500720442                              0                       20060701                    240           360
500722329                     279,900.00                       20060701                    240           360
500722332                     387,985.00                       20060701                    360           360
500722333                              0                       20060701                    360           360
500722494                     536,860.00                       20060701                    240           360
500723437                     110,000.00                       20060701                    360           360
500724890                     148,900.00                       20060701                    240           360
500726177                     388,000.00                       20060701                    240           360
500726962                              0                       20060701                    240           360
500726963                              0                       20060701                    240           360
500729000                              0                       20060701                    240           360
500729001                     653,020.00                       20060701                    240           360
500729007                     790,550.00                       20060701                    240           360
500729074                     213,428.00                       20060701                    360           360
500729253                     895,000.00                       20060701                    240           360
500730226                              0                       20060701                    240           360
500730559                     300,000.00                       20060701                    360           360
500731174                     300,000.00                       20060701                    360           360
500731175                              0                       20060701                    240           360
500731555                     173,000.00                       20060701                    240           360
500732509                     110,000.00                       20060701                    240           360
500733420                     190,000.00                       20060701                    240           360
500734573                     629,085.00                       20060701                    240           360
500734724                              0                       20060701                    240           360
500735537                     214,000.00                       20060701                    240           360
500737088                     285,000.00                       20060701                    240           360
500737117                     203,000.00                       20060701                    240           360
500738201                              0                       20060701                    240           360
500738225                     399,999.00                       20060701                    240           360
500741281                     255,000.00                       20060701                    240           360
500741902                     505,000.00                       20060701                    240           360
500741903                     876,519.26                       20060701                    360           360
500742001                              0                       20060701                    360           360
500743014                     190,000.00                       20060701                    240           360
500743043                              0                       20060701                    360           360
500743200                     123,385.00                       20060701                    240           360
500744645                              0                       20060701                    240           360
500745531                     243,000.00                       20060701                    240           360
500745532                     309,900.00                       20060701                    240           360
500745783                     172,990.00                       20060701                    240           360
500745785                     126,000.00                       20060701                    360           360
500745787                   2,610,000.00                       20060701                    360           360
500745788                     184,990.00                       20060701                    240           360
500745789                     325,000.00                       20060701                    360           360
500746892                              0                       20060701                    240           360
500746895                     125,000.00                       20060701                    360           360
500747867                              0                       20060701                    360           360
500747868                     440,000.00                       20060701                    240           360
500747869                     238,700.00                       20060701                    360           360
500748772                     225,627.00                       20060701                    240           360
500749795                     230,630.00                       20060701                    240           360
500749828                     186,000.00                       20060701                    240           360
500750110                     207,340.00                       20060701                    360           360
500750282                     140,000.00                       20060701                    240           360
500750801                              0                       20060701                    240           360
500750839                     211,816.00                       20060701                    240           360
500751557                     223,500.00                       20060701                    360           360
500751743                              0                       20060701                    240           360
500752146                              0                       20060701                    360           360
500752147                              0                       20060701                    360           360
500752601                     391,500.00                       20060701                    240           360
500752800                     295,000.00                       20060701                    240           360
500753929                     155,000.00                       20060701                    240           360
500754007                     303,000.00                       20060701                    240           360
500754046                     161,000.00                       20060701                    240           360
500754629                              0                       20060701                    240           360
500755109                     392,000.00                       20060701                    360           360
500755136                              0                       20060701                    240           360
500755141                     227,000.00                       20060701                    240           360
500755175                     135,000.00                       20060701                    240           360
500757030                     308,500.00                       20060701                    240           360
500757334                     180,000.00                       20060701                    240           360
500757474                     175,000.00                       20060701                    240           360
500757477                     175,000.00                       20060701                    240           360
500757483                     175,000.00                       20060701                    240           360
500757486                     175,000.00                       20060701                    240           360
500757487                     175,000.00                       20060701                    240           360
500757570                     343,876.00                       20060701                    240           360
500757572                     157,900.00                       20060701                    360           360
500757950                     295,930.00                       20060701                    240           360
500758621                     148,670.00                       20060701                    360           360
500758841                     270,200.00                       20060701                    240           360
500759677                              0                       20060701                    240           360
500759782                     135,000.00                       20060701                    240           360
500760356                     515,000.00                       20060701                    240           360
500760451                              0                       20060701                    240           360
500760989                              0                       20060701                    240           360
500761596                     600,000.00                       20060701                    240           360
500761900                     290,000.00                       20060701                    360           360
500761945                     296,000.00                       20060701                    240           360
500762126                     349,700.00                       20060701                    240           360
500762799                     399,900.00                       20060701                    240           360
500762938                     235,000.00                       20060701                    240           360
500764226                     607,990.00                       20060701                    240           360
500764227                              0                       20060701                    240           360
500765274                              0                       20060701                    240           360
500766306                              0                       20060701                    240           360
500767227                              0                       20060701                    240           360
500767468                     270,000.00                       20060701                    360           360
500767516                     685,000.00                       20060701                    240           360
500768358                              0                       20060701                    240           360
500768403                     144,990.00                       20060701                    240           360
500770705                     660,000.00                       20060701                    240           360
500770707                     318,250.00                       20060701                    240           360
500771102                     665,900.00                       20060701                    240           360
500771634                     440,000.00                       20060701                    240           360
500771689                     320,000.00                       20060701                    240           360
500772579                     817,500.00                       20060701                    240           360
500772691                     584,900.00                       20060701                    240           360
500772724                              0                       20060701                    240           360
500772734                     269,500.00                       20060701                    240           360
500772767                     325,000.00                       20060701                    240           360
500773399                     123,000.00                       20060701                    240           360
500773402                              0                       20060701                    240           360
500773403                     210,000.00                       20060701                    240           360
500773869                     385,000.00                       20060701                    240           360
500774140                     238,000.00                       20060701                    240           360
500774255                     216,215.00                       20060701                    240           360
500775073                     239,185.00                       20060701                    240           360
500775074                     203,000.00                       20060701                    240           360
500775131                     280,000.00                       20060701                    240           360
500775541                     138,732.00                       20060701                    360           360
500775547                     782,245.00                       20060701                    240           360
500775551                     192,450.00                       20060701                    240           360
500775552                     357,632.43                       20060701                    240           360
500775961                              0                       20060701                    240           360
500776639                     210,000.00                       20060701                    240           360
500776815                     245,872.80                       20060701                    360           360
500776884                              0                       20060701                    240           360
500777042                     598,490.00                       20060701                    240           360
500779765                     125,000.00                       20060701                    360           360
500780154                     265,000.00                       20060701                    240           360
500780159                     152,500.00                       20060701                    240           360
500780471                              0                       20060701                    240           360
402558797                              0                       20060701                    276           360
407299504                              0                       20060701                    240           360
407299505                              0                       20060701                    240           360
407299515                              0                       20060701                    240           360
407299546                   1,085,000.00                       20060701                    240           360
407299549                              0                       20060701                    240           360
407299551                     690,000.00                       20060701                    240           360
407676018                              0                       20060701                    276           360
407676034                              0                       20060701                    300           360
407862006                     700,000.00                       20060701                    300           360
407862031                   1,115,500.00                       20060701                    300           360
405492280                              0                       20060701                    300           360
405689184                   2,750,000.00                       20060701                    276           360
405689219                   2,834,927.00                       20060701                    240           360
500741205                     425,000.00                       20060701                    240           360
500745876                     550,000.00                       20060701                    360           360
500759956                     162,000.00                       20060701                    240           360
500729446                     180,500.00                       20060701                    360           360
500744944                     257,000.00                       20060701                    360           360
500774090                     284,040.00                       20060701                    240           360
500704130                              0                       20060701                    240           360
500711555                     266,458.00                       20060701                    240           360
500715328                     469,318.00                       20060701                    240           360
500723298                              0                       20060701                    240           360
500757810                              0                       20060701                    240           360
500767489                              0                       20060701                    360           360
500706794                     184,000.00                       20060701                    240           360
500706883                     330,000.00                       20060701                    240           360
500711355                     240,882.00                       20060701                    240           360
500713167                     291,811.00                       20060701                    240           360
500716641                     475,709.00                       20060701                    240           360
500718082                     289,204.00                       20060701                    360           360
500718735                     223,500.00                       20060701                    240           360
500718948                     265,065.00                       20060701                    360           360
500721367                     245,356.00                       20060701                    240           360
500723770                     217,620.00                       20060701                    240           360
500734918                     307,445.00                       20060701                    240           360
500741835                     292,212.00                       20060701                    240           360
500743021                     320,000.00                       20060701                    240           360
500745427                     355,000.00                       20060701                    360           360
500746321                     219,209.00                       20060701                    240           360
500748369                     260,300.00                       20060701                    360           360
500749986                     350,000.00                       20060701                    240           360
500750365                     479,000.00                       20060701                    240           360
500755836                     232,531.00                       20060701                    240           360
500756345                     295,000.00                       20060701                    240           360
500764338                     320,779.00                       20060701                    240           360
500764909                     430,000.00                       20060701                    360           360
500765213                     255,000.00                       20060701                    240           360
500768061                     231,070.00                       20060701                    240           360
500770190                     273,156.00                       20060701                    360           360
500771122                     252,920.00                       20060701                    360           360
500772176                     196,000.00                       20060701                    240           360
500781041                     275,407.00                       20060701                    360           360
500700311                     435,000.00                       20060701                    360           360
500702451                     170,000.00                       20060701                    360           360
500702458                     329,000.00                       20060701                    240           360
500711635                     400,000.00                       20060701                    240           360
500718197                              0                       20060701                    360           360
500720368                     329,000.00                       20060701                    240           360
500720661                     135,000.00                       20060701                    360           360
500727338                              0                       20060701                    360           360
500744474                     125,000.00                       20060701                    360           360
500745952                     112,900.00                       20060701                    240           360
500745962                     120,990.00                       20060701                    240           360
500746238                     402,000.00                       20060701                    240           360
500746939                     154,700.00                       20060701                    240           360
500749555                     685,500.00                       20060701                    240           360
500754025                              0                       20060701                    360           360
500767395                              0                       20060701                    240           360
500751146                     106,000.00                       20060701                    360           360
500752294                     205,000.00                       20060701                    240           360
500760964                              0                       20060701                    240           360
407723683                     459,500.00                       20060701                    240           360
407723688                              0                       20060701                    240           360
407723692                     648,100.00                       20060701                    240           360
407723693                              0                       20060701                    240           360
500730276                              0                       20060701                    240           360
500730277                              0                       20060701                    360           360
500744726                      77,340.00                       20060701                    360           360
500777622                              0                       20060701                    240           360
500782174                     161,700.00                       20060701                    360           360
500701042                              0                       20060701                    360           360
500746188                     252,000.00                       20060701                    360           360
500746194                              0                       20060701                    360           360
500746284                     126,600.00                       20060701                    360           360
500746296                     121,200.00                       20060701                    360           360
500746307                     121,000.00                       20060701                    360           360
500624463                     257,500.00                       20060701                    240           360
500668327                              0                       20060701                    240           360
500685946                              0                       20060701                    240           360
500692111                              0                       20060701                    360           360
500693477                     230,000.00                       20060701                    360           360
500698816                     235,000.00                       20060701                    240           360
500702788                              0                       20060701                    240           360
500703783                              0                       20060701                    240           360
500709607                     173,101.00                       20060701                    240           360
500710918                     220,830.00                       20060701                    240           360
500713057                              0                       20060701                    240           360
500714277                     485,000.00                       20060701                    360           360
500716336                     485,000.00                       20060701                    240           360
500722770                     245,000.00                       20060701                    360           360
500724040                              0                       20060701                    240           360
500726975                     330,000.00                       20060701                    360           360
500733547                     682,000.00                       20060701                    240           360
500734222                     205,000.00                       20060701                    240           360
500735909                     200,000.00                       20060701                    360           360
500736077                     500,000.00                       20060701                    240           360
500739952                              0                       20060701                    240           360
500739966                              0                       20060701                    240           360
500745797                              0                       20060701                    360           360
500748200                     335,000.00                       20060701                    360           360
500748250                     290,000.00                       20060701                    240           360
500748399                     353,339.00                       20060701                    360           360
500749665                              0                       20060701                    240           360
500750061                     295,000.00                       20060701                    240           360
500751225                              0                       20060701                    240           360
500751789                     400,000.00                       20060701                    240           360
500752693                     500,000.00                       20060701                    360           360
500754823                              0                       20060701                    360           360
500756014                     331,650.00                       20060701                    240           360
500756056                              0                       20060701                    240           360
500756287                     499,000.00                       20060701                    240           360
500757409                     539,000.00                       20060701                    240           360
500758282                     430,000.00                       20060701                    240           360
500762641                     450,000.00                       20060701                    360           360
500763057                              0                       20060701                    240           360
500763250                     485,000.00                       20060701                    240           360
500763665                              0                       20060701                    240           360
500763970                     730,000.00                       20060701                    360           360
500766618                     300,000.00                       20060701                    240           360
500768745                     149,900.00                       20060701                    240           360
500773695                     178,000.00                       20060701                    240           360
500779241                              0                       20060701                    360           360
500758767                     630,000.00                       20060701                    360           360
407502835                     325,000.00                       20060701                    360           360
407502839                              0                       20060701                    240           360
407502840                              0                       20060701                    240           360
405629539                              0                       20060701                    360           360
405629548                     105,900.00                       20060701                    360           360
405629626                              0                       20060701                    360           360
406600356                     225,000.00                       20060701                    360           360
406600373                     176,900.00                       20060701                    360           360
406600386                      90,000.00                       20060701                    360           360
406600407                     161,900.00                       20060701                    240           360
406600412                     158,900.00                       20060701                    240           360
406600442                     185,000.00                       20060701                    240           360
406600453                     184,900.00                       20060701                    240           360
406600475                     138,618.00                       20060701                    240           360
406600545                      93,000.00                       20060701                    240           360
406600584                              0                       20060701                    240           360
406600642                     105,900.00                       20060701                    360           360
406600778                              0                       20060701                    360           360
500754596                     278,000.00                       20060701                    300           360
500723565                     120,000.00                       20060701                    360           360
500726273                     195,650.00                       20060701                    360           360
405967655                     346,600.00                       20060701                    300           360
405967695                     426,675.00                       20060701                    300           360
500696504                     108,000.00                       20060701                    360           360
500704415                     549,900.00                       20060701                    240           360
500712705                              0                       20060701                    360           360
500718546                     149,000.00                       20060701                    360           360
500730885                     245,000.00                       20060701                    360           360
500731718                     344,900.00                       20060701                    240           360
500731767                     285,000.00                       20060701                    240           360
500742094                     185,000.00                       20060701                    360           360
500743148                     325,000.00                       20060701                    360           360
500748206                     177,000.00                       20060701                    360           360
500753196                     204,568.00                       20060701                    240           360
500761250                              0                       20060701                    360           360
500767815                              0                       20060701                    240           360
500769307                     215,000.00                       20060701                    240           360
500769629                     300,000.00                       20060701                    240           360
500770025                     261,915.00                       20060701                    240           360
500770067                     283,250.00                       20060701                    240           360
500773799                     248,617.00                       20060701                    240           360
500700343                     620,000.00                       20060701                    240           360
500720051                     160,000.00                       20060701                    240           360
500745174                              0                       20060701                    240           360
500745183                              0                       20060701                    240           360
500745190                              0                       20060701                    240           360
500761733                              0                       20060701                    240           360
500775055                     185,000.00                       20060701                    360           360
500672072                     189,522.00                       20060701                    240           360
500675160                              0                       20060701                    360           360
500713989                     427,450.00                       20060701                    300           360
500720413                              0                       20060701                    360           360
500721162                     308,000.00                       20060701                    240           360
500722455                     282,210.00                       20060701                    360           360
500728934                     300,000.00                       20060701                    240           360
500742201                              0                       20060701                    360           360
500743790                     268,000.00                       20060701                    360           360
500744636                     355,000.00                       20060701                    240           360
500746953                     282,000.00                       20060701                    240           360
500747910                     315,000.00                       20060701                    360           360
500758341                     337,500.00                       20060701                    240           360
500761744                              0                       20060701                    360           360
500779730                     320,000.00                       20060701                    360           360
407393892                     479,929.00                       20060701                    240           360
407393893                   1,400,000.00                       20060701                    240           360
407393894                              0                       20060701                    240           360
407393898                              0                       20060701                    240           360
407393900                     650,000.00                       20060701                    240           360
407393902                     745,000.00                       20060701                    240           360
407393904                              0                       20060701                    240           360
407393905                     453,000.00                       20060701                    240           360
407393907                              0                       20060701                    240           360
500437232                              0                       20060701                    360           360
500635416                     710,000.00                       20060701                    240           360
500710969                     535,000.00                       20060701                    240           360
500720105                     338,000.00                       20060701                    360           360
500730934                              0                       20060701                    240           360
500762066                     250,000.00                       20060701                    240           360
500627745                     450,000.00                       20060701                    240           360
500722632                     223,000.00                       20060701                    240           360
500732003                     219,000.00                       20060701                    240           360
500746862                     535,000.00                       20060701                    240           360
500766505                     545,000.00                       20060701                    240           360
500770211                     246,900.00                       20060701                    240           360
500770335                     255,900.00                       20060701                    240           360
500771768                     299,000.00                       20060701                    240           360
500774122                              0                       20060701                    360           360
500769627                     170,000.00                       20060701                    240           360
500772414                     219,900.00                       20060701                    240           360
500773575                     329,900.00                       20060701                    240           360
500731754                     500,000.00                       20060701                    360           360
500734246                              0                       20060701                    360           360
500742994                     445,000.00                       20060701                    240           360
500751193                     447,000.00                       20060701                    360           360
500751751                     432,600.00                       20060701                    360           360
500754909                     665,600.00                       20060701                    360           360
500754925                     482,500.00                       20060701                    240           360
500763736                              0                       20060701                    360           360
500774241                     255,000.00                       20060701                    240           360
500742651                     230,000.00                       20060701                    300           360
500743068                     435,000.00                       20060701                    240           360
500747906                     275,000.00                       20060701                    240           360
500750377                     475,000.00                       20060701                    240           360
407027064                              0                       20060701                    240           360
407027067                              0                       20060701                    240           360
500716370                              0                       20060701                    240           360
500723584                              0                       20060701                    240           360
500729987                              0                       20060701                    240           360
500745802                     378,000.00                       20060701                    240           360
500767266                     457,000.00                       20060701                    240           360
500775529                     357,500.00                       20060701                    240           360
407207352                              0                       20060701                    240           360
407207353                     224,995.00                       20060701                    240           360
407207354                     250,995.00                       20060701                    240           360
407207355                     224,995.00                       20060701                    240           360
407207356                     242,995.00                       20060701                    240           360
407207357                     224,995.00                       20060701                    240           360
407207360                     133,500.00                       20060701                    240           360
407207362                     346,000.00                       20060701                    240           360
407207363                     225,000.00                       20060701                    240           360
407207371                     180,000.00                       20060701                    360           360
407207372                     133,781.00                       20060701                    360           360
500721374                     707,000.00                       20060701                    240           360
500721859                     162,990.00                       20060701                    360           360
500747656                              0                       20060701                    360           360
500759710                     255,900.00                       20060701                    240           360
500760731                     121,199.00                       20060701                    360           360
500770763                     308,000.00                       20060701                    240           360
500772959                     269,900.00                       20060701                    240           360
500774008                     250,000.00                       20060701                    240           360
500781327                              0                       20060701                    240           360
406005727                     518,722.00                       20060701                    360           360
500706092                     586,810.00                       20060701                    360           360
500717231                     223,500.00                       20060701                    240           360
500721216                     925,000.00                       20060701                    480           360
500723788                     155,000.00                       20060701                    240           360
500742617                     285,835.00                       20060701                    480           360
500745018                     294,390.00                       20060701                    240           360
500758347                     225,430.00                       20060701                    240           360
500634812                              0                       20060701                    240           360
500717675                     750,000.00                       20060701                    360           360
500724473                              0                       20060701                    240           360
500724625                              0                       20060701                    360           360
500731038                     406,950.00                       20060701                    360           360
500731108                              0                       20060701                    240           360
500750185                     565,000.00                       20060701                    240           360
407379007                              0                       20060701                    300           360
407379008                     394,000.00                       20060701                    240           360
407379013                     438,000.00                       20060701                    240           360
407379016                     466,000.00                       20060701                    240           360
407379021                     485,000.00                       20060701                    240           360
406877011                              0                       20060701                    240           360
406877015                     548,755.00                       20060701                    240           360
500722566                     335,000.00                       20060701                    240           360
500726371                     287,000.00                       20060701                    240           360
500732171                              0                       20060701                    240           360
500738045                     230,000.00                       20060701                    480           360
500739976                              0                       20060701                    240           360
500744327                     300,000.00                       20060701                    240           360
500749808                     357,000.00                       20060701                    240           360
500756982                     241,000.00                       20060701                    240           360
500764450                     328,473.00                       20060701                    240           360
500766170                     349,900.00                       20060701                    240           360
500767415                     283,778.00                       20060701                    240           360
500771779                     319,990.00                       20060701                    240           360
500686506                      78,000.00                       20060701                    240           360
500709019                     256,740.00                       20060701                    240           360
500712964                              0                       20060701                    240           360
500713410                      80,000.00                       20060701                    360           360
500717072                     564,440.00                       20060701                    240           360
500717078                     573,850.00                       20060701                    240           360
500717104                     579,460.00                       20060701                    240           360
500718096                              0                       20060701                    240           360
500719170                     571,995.00                       20060701                    240           360
500719653                      75,000.00                       20060701                    360           360
500719724                     125,000.00                       20060701                    360           360
500720047                     185,500.00                       20060701                    240           360
500721603                     145,000.00                       20060701                    240           360
500722005                     290,000.00                       20060701                    240           360
500722105                     355,000.00                       20060701                    240           360
500725051                     143,000.00                       20060701                    360           360
500725120                              0                       20060701                    360           360
500725825                     464,000.00                       20060701                    240           360
500726354                     110,000.00                       20060701                    240           360
500726696                     425,000.00                       20060701                    240           360
500728683                     133,000.00                       20060701                    240           360
500729622                     295,000.00                       20060701                    240           360
500729755                     306,900.00                       20060701                    360           360
500730034                              0                       20060701                    360           360
500730436                     363,900.00                       20060701                    240           360
500730724                              0                       20060701                    240           360
500730738                     160,000.00                       20060701                    360           360
500732010                     594,900.00                       20060701                    480           360
500732769                     299,000.00                       20060701                    360           360
500732985                     322,000.00                       20060701                    240           360
500735935                     139,900.00                       20060701                    240           360
500737815                     329,900.00                       20060701                    480           360
500738083                     434,900.00                       20060701                    240           360
500738149                     260,000.00                       20060701                    240           360
500738179                              0                       20060701                    480           360
500740907                     222,000.00                       20060701                    240           360
500741465                     327,000.00                       20060701                    240           360
500741922                     360,000.00                       20060701                    360           360
500742177                     315,000.00                       20060701                    480           360
500742562                     366,000.00                       20060701                    240           360
500742581                     242,200.00                       20060701                    360           360
500744313                     390,000.00                       20060701                    240           360
500744349                     280,000.00                       20060701                    240           360
500745388                     420,000.00                       20060701                    240           360
500745458                              0                       20060701                    360           360
500745607                     350,000.00                       20060701                    240           360
500745754                     114,000.00                       20060701                    240           360
500746496                     260,000.00                       20060701                    240           360
500746509                     444,900.00                       20060701                    240           360
500746809                     499,900.00                       20060701                    240           360
500747210                     109,000.00                       20060701                    240           360
500747296                     345,000.00                       20060701                    480           360
500747473                              0                       20060701                    240           360
500748183                              0                       20060701                    360           360
500750240                     308,000.00                       20060701                    360           360
500750371                     390,000.00                       20060701                    240           360
500750442                     603,552.00                       20060701                    480           360
500750504                     120,000.00                       20060701                    240           360
500750543                              0                       20060701                    360           360
500750556                     190,000.00                       20060701                    240           360
500750613                     512,000.00                       20060701                    240           360
500750622                     600,000.00                       20060701                    360           360
500750630                     127,000.00                       20060701                    240           360
500750638                              0                       20060701                    360           360
500750640                              0                       20060701                    240           360
500750649                     273,500.00                       20060701                    240           360
500750664                     415,000.00                       20060701                    480           360
500750697                              0                       20060701                    360           360
500750712                     350,000.00                       20060701                    480           360
500752005                     510,000.00                       20060701                    360           360
500753517                     319,900.00                       20060701                    360           360
500753830                     394,415.00                       20060701                    240           360
500753833                     174,950.00                       20060701                    360           360
500753840                     227,000.00                       20060701                    360           360
500755005                              0                       20060701                    480           360
500755337                     375,000.00                       20060701                    360           360
500755906                     201,000.00                       20060701                    240           360
500756222                     399,000.00                       20060701                    240           360
500756936                              0                       20060701                    360           360
500758343                     430,000.00                       20060701                    240           360
500758499                     202,000.00                       20060701                    360           360
500758547                     190,000.00                       20060701                    360           360
500758798                   1,020,750.00                       20060701                    240           360
500759202                     400,000.00                       20060701                    240           360
500760905                     113,000.00                       20060701                    360           360
500760976                     155,900.00                       20060701                    360           360
500762364                     970,949.00                       20060701                    240           360
500763896                      96,000.00                       20060701                    240           360
500764564                     759,900.00                       20060701                    360           360
500765661                     186,900.00                       20060701                    360           360
500768451                     164,000.00                       20060701                    360           360
500770718                     550,000.00                       20060701                    240           360
500770868                              0                       20060701                    360           360
500773213                     192,000.00                       20060701                    360           360
500773605                     375,000.00                       20060701                    240           360
500773627                     430,000.00                       20060701                    240           360
500773776                     310,000.00                       20060701                    240           360
500774846                     800,000.00                       20060701                    240           360
500775027                     340,000.00                       20060701                    240           360
500775526                     165,000.00                       20060701                    360           360
500775906                     456,900.00                       20060701                    360           360
500778800                     185,500.00                       20060701                    240           360
500773175                     243,000.00                       20060701                    240           360
500656220                     475,000.00                       20060701                    360           360
500708807                              0                       20060701                    240           360
500710411                     290,600.00                       20060701                    360           360
500710441                     300,000.00                       20060701                    360           360
500719250                              0                       20060701                    360           360
500729206                     310,000.00                       20060701                    360           360
500733231                              0                       20060701                    360           360
500737008                     387,000.00                       20060701                    360           360
500737013                              0                       20060701                    360           360
500739296                   1,436,000.00                       20060701                    360           360
500741738                     329,000.00                       20060701                    360           360
500742329                     434,000.00                       20060701                    360           360
500755106                     800,000.00                       20060701                    360           360
500773724                     462,000.00                       20060701                    360           360
500684580                     250,000.00                       20060701                    240           360
500692038                     451,039.00                       20060701                    240           360
500696483                     662,000.00                       20060701                    240           360
500704434                     230,000.00                       20060701                    240           360
500709407                              0                       20060701                    240           360
500747755                     303,000.00                       20060701                    240           360
500747769                     515,000.00                       20060701                    240           360
500749761                     637,892.00                       20060701                    240           360
500755074                              0                       20060701                    240           360
500756431                     322,000.00                       20060701                    240           360
500757372                     725,000.00                       20060701                    240           360
500758724                              0                       20060701                    240           360
500759229                     189,500.00                       20060701                    240           360
500761470                     760,000.00                       20060701                    240           360
500764729                              0                       20060701                    240           360
500771697                     265,900.00                       20060701                    360           360
500773373                     256,380.00                       20060701                    360           360
500773918                     704,000.00                       20060701                    240           360
500717384                     478,950.00                       20060701                    240           360
500773583                     245,000.00                       20060701                    240           360
500778299                     245,000.00                       20060701                    360           360
500745406                     393,000.00                       20060701                    240           360
500760592                     415,000.00                       20060701                    240           360
500763785                     560,000.00                       20060701                    240           360
500768988                     329,900.00                       20060701                    240           360
500769016                              0                       20060701                    240           360
500771129                     610,000.00                       20060701                    240           360
500771188                     840,000.00                       20060701                    240           360
500772232                     330,000.00                       20060701                    240           360
500772236                     310,000.00                       20060701                    240           360
407116196                     685,990.00                       20060701                    240           360
407116199                     535,000.00                       20060701                    240           360
407116203                              0                       20060701                    240           360
407116204                              0                       20060701                    240           360
407116206                              0                       20060701                    240           360
407116208                              0                       20060701                    240           360
407116210                              0                       20060701                    240           360
407116211                              0                       20060701                    240           360
407116213                              0                       20060701                    240           360
407116216                     341,000.00                       20060701                    240           360
407116217                              0                       20060701                    240           360
407116226                              0                       20060701                    240           360
407116227                              0                       20060701                    240           360
407116228                              0                       20060701                    240           360
407116235                     779,000.00                       20060701                    240           360
407116245                              0                       20060701                    240           360
407116246                              0                       20060701                    240           360
407116248                              0                       20060701                    360           360
500687591                     720,560.00                       20060701                    240           360
500703268                     255,000.00                       20060701                    360           360
500704848                     568,000.00                       20060701                    240           360
500709094                     125,000.00                       20060701                    360           360
500709948                              0                       20060701                    360           360
500716719                              0                       20060701                    360           360
500720990                     335,000.00                       20060701                    360           360
500721113                     445,000.00                       20060701                    360           360
500721178                     465,000.00                       20060701                    360           360
500723346                     306,000.00                       20060701                    240           360
500723523                     270,000.00                       20060701                    360           360
500727381                     385,000.00                       20060701                    240           360
500729575                     135,000.00                       20060701                    240           360
500730017                              0                       20060701                    360           360
500730919                     405,000.00                       20060701                    360           360
500732872                     325,000.00                       20060701                    360           360
500734162                     321,500.00                       20060701                    360           360
500740462                     150,000.00                       20060701                    360           360
500740534                     200,000.00                       20060701                    360           360
500740608                     485,000.00                       20060701                    360           360
500741536                     410,000.00                       20060701                    240           360
500741912                              0                       20060701                    360           360
500744553                     425,000.00                       20060701                    360           360
500745741                              0                       20060701                    240           360
500746295                     485,000.00                       20060701                    360           360
500746388                     146,000.00                       20060701                    360           360
500746816                     495,000.00                       20060701                    240           360
500748273                     442,900.00                       20060701                    240           360
500752818                     368,000.00                       20060701                    360           360
500752902                     400,000.00                       20060701                    360           360
500753215                     415,000.00                       20060701                    360           360
500753419                     329,000.00                       20060701                    360           360
500754559                     247,580.00                       20060701                    360           360
500757294                     425,000.00                       20060701                    240           360
500759546                     359,000.00                       20060701                    240           360
500761912                     127,550.00                       20060701                    360           360
500763737                      55,000.00                       20060701                    360           360
500763841                   1,025,000.00                       20060701                    360           360
500766401                              0                       20060701                    240           360
500773652                     500,000.00                       20060701                    240           360
500775139                     150,000.00                       20060701                    300           360
500713281                      97,000.00                       20060701                    240           360
500718807                     216,000.00                       20060701                    240           360
500747556                              0                       20060701                    480           360
500749329                     250,000.00                       20060701                    240           360
500761161                     181,529.00                       20060701                    240           360
407265536                     110,000.00                       20060701                    240           360
407265537                     260,000.00                       20060701                    240           360
407265538                              0                       20060701                    240           360
407265544                     354,907.00                       20060701                    240           360
407265545                              0                       20060701                    240           360
407265547                     300,000.00                       20060701                    240           360
407265548                     220,000.00                       20060701                    240           360
407265549                     300,000.00                       20060701                    240           360
407265550                              0                       20060701                    360           360
407265555                              0                       20060701                    240           360
407265556                              0                       20060701                    240           360
407265562                              0                       20060701                    240           360
407265569                              0                       20060701                    240           360
407265571                     549,614.00                       20060701                    240           360
407265573                              0                       20060701                    240           360
407265577                     258,900.00                       20060701                    240           360
407265578                      87,000.00                       20060701                    360           360
407265580                     118,000.00                       20060701                    360           360
407265590                              0                       20060701                    240           360
407265593                     316,000.00                       20060701                    240           360
407265595                              0                       20060701                    240           360
407265598                     700,000.00                       20060701                    240           360
407265603                              0                       20060701                    240           360
407265604                              0                       20060701                    240           360
407265606                     723,000.00                       20060701                    240           360
407265620                              0                       20060701                    240           360
407265622                     570,000.00                       20060701                    240           360
407265631                              0                       20060701                    240           360
407265637                     263,000.00                       20060701                    240           360
407265646                              0                       20060701                    360           360
407265654                              0                       20060701                    240           360
407265658                              0                       20060701                    240           360
407265670                     134,000.00                       20060701                    240           360
407265673                     260,000.00                       20060701                    240           360
407265674                     390,938.00                       20060701                    240           360
407265682                              0                       20060701                    240           360
407265683                              0                       20060701                    240           360
407265684                              0                       20060701                    240           360
407265688                              0                       20060701                    240           360
407265689                     195,000.00                       20060701                    240           360
407265692                              0                       20060701                    240           360
407265695                              0                       20060701                    240           360
407265696                              0                       20060701                    240           360
407265702                     170,000.00                       20060701                    240           360
407265703                     345,000.00                       20060701                    240           360
407265705                              0                       20060701                    240           360
407265707                              0                       20060701                    240           360
407265708                     255,000.00                       20060701                    240           360
407265715                     190,000.00                       20060701                    240           360
407265718                     437,000.00                       20060701                    240           360
407265720                              0                       20060701                    240           360
407265727                              0                       20060701                    240           360
407265729                     535,000.00                       20060701                    240           360
407265730                     435,950.00                       20060701                    360           360
407265747                     250,000.00                       20060701                    240           360
407265751                              0                       20060701                    240           360
407265758                              0                       20060701                    240           360
407265760                     221,000.00                       20060701                    240           360
407265761                     221,340.00                       20060701                    240           360
407265763                     417,500.00                       20060701                    240           360
407265766                              0                       20060701                    240           360
407265774                              0                       20060701                    360           360
407265776                     115,000.00                       20060701                    240           360
407265780                     375,000.00                       20060701                    240           360
407265782                     252,500.00                       20060701                    360           360
407265784                     350,000.00                       20060701                    240           360
407265785                              0                       20060701                    360           360
407265788                     264,180.00                       20060701                    360           360
407265789                     290,700.00                       20060701                    360           360
407265790                              0                       20060701                    240           360
407265791                     300,900.00                       20060701                    240           360
407265792                     282,540.00                       20060701                    240           360
407265793                     205,000.00                       20060701                    360           360
407265794                      94,000.00                       20060701                    240           360
407265795                     388,516.00                       20060701                    240           360
500691861                              0                       20060701                    360           360
500708512                              0                       20060701                    360           360
500752929                     170,000.00                       20060701                    240           360
407576398                              0                       20060701                    240           360
407576401                     287,606.00                       20060701                    240           360
407576404                     256,830.00                       20060701                    240           360
500697026                     208,900.00                       20060701                    240           360
500719844                     228,500.00                       20060701                    360           360
500728724                     231,084.00                       20060701                    240           360
500751730                     172,200.00                       20060701                    360           360
500760735                     174,900.00                       20060701                    240           360
500700659                     465,000.00                       20060701                    240           360
500727410                     219,067.00                       20060701                    300           360
500728864                     455,000.00                       20060701                    240           360
500730452                     300,000.00                       20060701                    240           360
500732160                              0                       20060701                    360           360
500776019                     218,000.00                       20060701                    360           360
500777381                     210,000.00                       20060701                    240           360
500733256                     180,100.00                       20060701                    360           360
500743169                     105,000.00                       20060701                    240           360
500758231                     159,500.00                       20060701                    360           360
500756996                     665,000.00                       20060701                    240           360
500759785                              0                       20060701                    360           360
500766916                              0                       20060701                    360           360
407541202                              0                       20060701                    360           360
407541210                     129,900.00                       20060701                    360           360
407541212                     236,475.00                       20060701                    360           360
407541214                     178,000.00                       20060701                    360           360
407541216                     179,900.00                       20060701                    360           360
407541221                     199,900.00                       20060701                    360           360
407541329                     935,000.00                       20060701                    360           360
500723177                     273,000.00                       20060701                    360           360
500733088                     705,922.00                       20060701                    360           360
500744353                     155,000.00                       20060701                    360           360
500746725                     175,000.00                       20060701                    240           360
500748823                     171,416.00                       20060701                    360           360
500771746                     131,300.00                       20060701                    360           360
407262813                     515,000.00                       20060701                    240           360
407262827                              0                       20060701                    240           360
407262828                     500,000.00                       20060701                    240           360
407262835                              0                       20060701                    240           360
500721370                     295,725.00                       20060701                    240           360
500722359                              0                       20060701                    240           360
500730010                     249,800.00                       20060701                    240           360
500764060                              0                       20060701                    360           360
500713761                     148,000.00                       20060701                    240           360
500731085                     137,503.31                       20060701                    360           360
500733830                              0                       20060701                    360           360
500743524                     162,900.00                       20060701                    240           360
500754875                     176,999.00                       20060701                    240           360
500761654                     173,990.00                       20060701                    240           360
500767507                     184,990.00                       20060701                    240           360
500772563                     173,990.00                       20060701                    240           360
500774952                     169,990.00                       20060701                    240           360
500775252                     128,900.00                       20060701                    240           360
500775362                     184,900.00                       20060701                    240           360
500717701                     254,000.00                       20060701                    360           360
500718683                     185,000.00                       20060701                    240           360
500725634                     200,690.00                       20060701                    240           360
500729034                     105,000.00                       20060701                    360           360
500731833                      82,000.00                       20060701                    240           360
500731976                     465,000.00                       20060701                    360           360
500734281                     370,000.00                       20060701                    240           360
500737741                              0                       20060701                    360           360
500746723                     248,000.00                       20060701                    360           360
500747529                     290,000.00                       20060701                    240           360
500748687                              0                       20060701                    360           360
500756077                     265,000.00                       20060701                    360           360
500725794                     120,000.00                       20060701                    360           360
500736725                     268,990.00                       20060701                    360           360
500753885                     535,000.00                       20060701                    360           360
500765813                              0                       20060701                    360           360
500738147                     950,000.00                       20060701                    240           360
500745963                     410,000.00                       20060701                    480           360
500749113                     289,000.00                       20060701                    240           360
500750716                              0                       20060701                    240           360
500772143                     390,000.00                       20060701                    240           360
500684536                              0                       20060701                    360           360
500684559                              0                       20060701                    360           360
500746959                              0                       20060701                    360           360
500755027                              0                       20060701                    360           360
500755035                              0                       20060701                    360           360
500755039                              0                       20060701                    360           360
500755051                              0                       20060701                    360           360
500755057                              0                       20060701                    360           360
500739938                     535,000.00                       20060701                    360           360
500725838                              0                       20060701                    360           360
500728205                              0                       20060701                    360           360
500734960                              0                       20060701                    360           360
500737914                              0                       20060701                    240           360
500741195                              0                       20060701                    240           360
500741251                              0                       20060701                    360           360
500744583                              0                       20060701                    360           360
500747937                              0                       20060701                    360           360
500750375                              0                       20060701                    240           360
500754701                     270,000.00                       20060701                    360           360
500754796                              0                       20060701                    360           360
500764354                              0                       20060701                    360           360
500772230                              0                       20060701                    240           360
500772453                              0                       20060701                    240           360
500777387                     195,000.00                       20060701                    240           360
500713304                     190,000.00                       20060701                    360           360
500730906                              0                       20060701                    360           360
500733676                      83,500.00                       20060701                    360           360
500741194                      90,300.00                       20060701                    360           360
500741273                     102,500.00                       20060701                    360           360
500742600                     129,000.00                       20060701                    360           360
500746911                     111,000.00                       20060701                    360           360
500747230                              0                       20060701                    480           360
500749675                      88,000.00                       20060701                    360           360
500750148                      95,000.00                       20060701                    360           360
500750608                     114,360.00                       20060701                    360           360
500750723                              0                       20060701                    360           360
500752164                     106,400.00                       20060701                    360           360
500752213                     212,398.00                       20060701                    240           360
500752551                      90,000.00                       20060701                    360           360
500754975                     170,855.00                       20060701                    240           360
500759894                     207,500.00                       20060701                    360           360
500765427                     400,000.00                       20060701                    360           360
500774352                              0                       20060701                    360           360
500710027                     195,700.00                       20060701                    240           360
500716176                     170,000.00                       20060701                    360           360
500716256                              0                       20060701                    360           360
500717633                     120,000.00                       20060701                    240           360
500722067                     530,000.00                       20060701                    240           360
500725023                     561,000.00                       20060701                    240           360
500728929                     660,000.00                       20060701                    240           360
500732646                     229,000.00                       20060701                    360           360
500733104                     370,000.00                       20060701                    240           360
500736853                              0                       20060701                    360           360
500741967                     205,000.00                       20060701                    360           360
500745570                     475,000.00                       20060701                    240           360
500750216                     565,000.00                       20060701                    240           360
500752267                     267,500.00                       20060701                    300           360
500754246                     322,390.00                       20060701                    240           360
500758181                              0                       20060701                    240           360
500758229                     305,000.00                       20060701                    240           360
500760696                              0                       20060701                    240           360
500761881                              0                       20060701                    240           360
500762286                              0                       20060701                    240           360
500763554                              0                       20060701                    240           360
500776898                              0                       20060701                    240           360
500779941                     540,000.00                       20060701                    240           360
500761897                   1,465,000.00                       20060701                    360           360
500734245                     121,338.00                       20060701                    360           360
500758298                              0                       20060701                    360           360
500758311                              0                       20060701                    360           360
500758542                     580,000.00                       20060701                    360           360
500759469                     105,000.00                       20060701                    360           360
500765008                     519,000.00                       20060701                    360           360
500769009                              0                       20060701                    240           360
500773461                              0                       20060701                    240           360
500687189                              0                       20060701                    240           360
500713747                     145,000.00                       20060701                    360           360
500773895                              0                       20060701                    360           360
407848258                              0                       20060701                    240           360
500374389                              0                       20060701                    240           360
500727851                              0                       20060701                    360           360
500730994                     729,000.00                       20060701                    360           360
500738092                              0                       20060701                    240           360
500754635                     489,000.00                       20060701                    240           360
500758349                     310,000.00                       20060701                    360           360
500759692                     450,783.69                       20060701                    360           360
500759816                     726,150.00                       20060701                    360           360
500761326                     649,000.00                       20060701                    240           360
500763200                     655,000.00                       20060701                    240           360
500764665                              0                       20060701                    360           360
500765252                     399,000.00                       20060701                    240           360
500765751                     535,000.00                       20060701                    360           360
500767449                     415,000.00                       20060701                    360           360
500767836                     188,700.00                       20060701                    360           360
500779076                     579,000.00                       20060701                    240           360
500779354                     270,000.00                       20060701                    240           360
500780911                     589,000.00                       20060701                    360           360
500780986                     639,000.00                       20060701                    240           360
500781070                     385,000.00                       20060701                    240           360
500783340                     719,000.00                       20060701                    240           360
500784848                     639,000.00                       20060701                    240           360
406402919                   2,075,000.00                       20060701                    240           360
406843878                              0                       20060701                    240           360
500782012                     190,720.00                       20060701                    240           360
500756613                     274,900.00                       20060701                    240           360




--------------------------------------------------------------------------------




Loan_No                 Borr_Fico    DTI_Ratio Doc_Type              Property_Type
____________________________________________________________________________________
500682545                     688        40.54 REDUCED               Single Family
500724090                     678        45.23 STATED/STATED         Single Family
500746247                     680            0 REDUCED               Condo
500774649                     727            0 NINA                  PUD
407876295                     737            0 REDUCED               Single Family
407876317                     744            0 REDUCED               Condo
407876339                     775            0 REDUCED               PUD
407876346                     673            0 REDUCED               PUD
500676038                     711            0 NINA                  Single Family
500683295                     717            0 REDUCED               2-4 Family
500710413                     751            0 NINA                  Condo
500713928                     814        30.79 REDUCED               Condo
500715569                     667         29.7 REDUCED               Condo
500720987                     688        40.62 REDUCED               Condo
500723137                     763            0 NINA                  Single Family
500723301                     780            0 NINA                  Condo
500724204                     679            0 REDUCED               Single Family
500724662                     656            0 NINA                  Condo
500725465                     708            0 REDUCED               PUD
500726637                     676         30.3 REDUCED               2-4 Family
500727346                     793            0 NINA                  Single Family
500729809                     783        49.14 REDUCED               Condo
500729840                     783        49.14 REDUCED               Condo
500729936                     660        30.35 REDUCED               Condo
500730040                     622        43.28 REDUCED               2-4 Family
500730842                     801        45.36 REDUCED               Condo
500730875                     639        42.53 FULL/ALT              Single Family
500731123                     658            0 NINA                  Single Family
500733140                     666            0 NINA                  Single Family
500733630                     672        45.77 REDUCED               2-4 Family
500733809                     701            0 REDUCED               Single Family
500733925                     638        44.23 REDUCED               Single Family
500734388                     626        37.29 REDUCED               Single Family
500734910                     680        31.82 REDUCED               Single Family
500734943                     627        37.42 REDUCED               PUD
500735284                     668            0 REDUCED               Single Family
500735302                     660        28.65 STATED/STATED         Single Family
500735358                     680        46.28 REDUCED               2-4 Family
500735504                     698            0 NINA                  Single Family
500735582                     654        35.34 REDUCED               2-4 Family
500735641                     713        37.04 REDUCED               PUD
500736044                     724            0 NINA                  Single Family
500736655                     657            0 REDUCED               Single Family
500736865                     767        27.74 REDUCED               Single Family
500737024                     634        47.14 STATED/STATED         PUD
500737515                     699        42.66 REDUCED               2-4 Family
500737724                     654        39.75 REDUCED               Condo
500737906                     656        49.43 REDUCED               PUD
500737961                     660            0 REDUCED               2-4 Family
500739023                     641        48.86 FULL/ALT              Single Family
500739386                     658        40.84 REDUCED               2-4 Family
500739978                     723        47.91 REDUCED               2-4 Family
500740071                     666        47.55 REDUCED               Condo
500740716                     717        41.85 REDUCED               2-4 Family
500740769                     625         43.4 REDUCED               Single Family
500741684                     692         5.91 REDUCED               2-4 Family
500741817                     686            0 NINA                  Single Family
500742096                     690            0 NINA                  Condo
500742202                     639        44.68 STATED/STATED         2-4 Family
500742584                     655        42.27 REDUCED               Single Family
500743271                     685            0 REDUCED               Condo
500743395                     657        28.29 REDUCED               Single Family
500743399                     624           46 STATED/STATED         Condo
500743400                     694        18.96 STATED/STATED         2-4 Family
500744580                     711        30.81 REDUCED               2-4 Family
500744604                     670        46.44 STATED/STATED         Single Family
500744683                     639         37.8 REDUCED               Single Family
500744913                     677        36.44 REDUCED               Condo
500744926                     717        39.31 REDUCED               Single Family
500744949                     635            0 REDUCED               Single Family
500745282                     656        40.66 REDUCED               Condo
500745303                     687        45.37 REDUCED               Condo
500745339                     643        47.64 REDUCED               Condo
500745403                     627         49.5 REDUCED               Condo
500745847                     628            0 REDUCED               Single Family
500745865                     674            0 REDUCED               Single Family
500745884                     705        44.74 REDUCED               Single Family
500745918                     649            0 NINA                  Single Family
500746442                     670            0 REDUCED               Single Family
500746505                     670            0 REDUCED               Single Family
500746613                     661            0 REDUCED               Single Family
500746631                     738            0 NINA                  Single Family
500746708                     620        49.72 REDUCED               2-4 Family
500747618                     684        36.52 REDUCED               Single Family
500747683                     703        22.99 FULL/ALT              2-4 Family
500747698                     635            0 REDUCED               Single Family
500747728                     637            0 REDUCED               Single Family
500747857                     697            0 REDUCED               Condo
500748225                     798        48.84 REDUCED               2-4 Family
500748317                     664        30.73 REDUCED               Single Family
500748388                     702            0 REDUCED               Single Family
500748425                     750            0 NINA                  Single Family
500748461                     633        44.82 REDUCED               PUD
500748476                     637        33.88 STATED/STATED         Condo
500748716                       0        38.16 REDUCED               Condo
500748750                     688        29.96 REDUCED               2-4 Family
500748756                     700            0 REDUCED               Condo
500749269                     620        38.11 FULL/ALT              2-4 Family
500749499                     717        41.43 REDUCED               PUD
500749524                     644            0 REDUCED               PUD
500749662                     689        28.21 REDUCED               Single Family
500750143                     641         35.1 REDUCED               Single Family
500750225                     719        48.15 REDUCED               Single Family
500750544                     673         35.5 REDUCED               Condo
500750747                     696            0 NINA                  Single Family
500751171                     651        37.65 REDUCED               2-4 Family
500751282                     677        44.52 STATED/STATED         2-4 Family
500751351                     660            0 REDUCED               PUD
500751831                     658            0 REDUCED               PUD
500751844                     661        44.65 REDUCED               Single Family
500752570                     661            0 REDUCED               Single Family
500752599                     645        48.75 STATED/STATED         Single Family
500752677                     687            0 REDUCED               2-4 Family
500753014                     781        33.52 REDUCED               2-4 Family
500753056                     669        48.69 REDUCED               PUD
500753288                     621            0 NINA                  PUD
500753398                     708            0 REDUCED               PUD
500753431                     684            0 NINA                  Condo
500753835                     623        44.02 REDUCED               Single Family
500754754                     641        41.76 REDUCED               PUD
500754822                     644        40.47 REDUCED               2-4 Family
500754873                     713        17.29 REDUCED               Single Family
500755019                     642        49.64 REDUCED               PUD
500755040                     728        31.41 STATED/STATED         Condo
500755101                     657        44.53 REDUCED               Single Family
500755591                     674        32.12 REDUCED               Single Family
500755804                     685            0 NINA                  Single Family
500755961                     645        40.89 STATED/STATED         Single Family
500756003                     666        43.82 REDUCED               Single Family
500756018                     638        30.02 REDUCED               Single Family
500756252                     713        33.68 REDUCED               Single Family
500756643                     684        42.85 STATED/STATED         Single Family
500756682                     660            0 REDUCED               2-4 Family
500757298                     660            0 REDUCED               Single Family
500757405                     721            0 NINA                  Single Family
500758177                     623        37.28 REDUCED               Condo
500758265                     685        48.24 FULL/ALT              Condo
500758729                     658            0 REDUCED               PUD
500759464                     692        47.42 REDUCED               2-4 Family
500759507                     749        32.71 REDUCED               PUD
500760369                     638        49.15 FULL/ALT              PUD
500760462                     726            0 REDUCED               Condo
500761553                     680        37.65 REDUCED               Single Family
500761614                     770            0 NINA                  Condo
500761724                     657        41.18 REDUCED               Single Family
500762014                     648        16.22 REDUCED               PUD
500762098                     679        47.35 REDUCED               PUD
500762110                     644        42.46 FULL/ALT              Single Family
500762121                     771            0 NINA                  Condo
500762571                     798            0 REDUCED               Single Family
500762599                     656            0 NINA                  Single Family
500762667                     642            0 REDUCED               2-4 Family
500762994                     674        40.38 REDUCED               Single Family
500763506                     739        37.52 REDUCED               PUD
500763702                     737            0 REDUCED               Single Family
500764275                     631            0 REDUCED               PUD
500764371                     715        30.07 REDUCED               Single Family
500764835                     639        35.68 REDUCED               PUD
500765013                     658            0 REDUCED               Single Family
500765041                     667        28.66 FULL/ALT              Single Family
500765266                     704            0 REDUCED               Single Family
500765285                     704            0 REDUCED               Single Family
500765309                     704            0 REDUCED               Single Family
500765414                     713            0 NINA                  PUD
500765966                     635            0 NINA                  2-4 Family
500765983                     626            0 REDUCED               Single Family
500767607                     656            0 NINA                  PUD
500767935                     659        39.07 STATED/STATED         PUD
500768697                     738            0 NINA                  Single Family
500768750                     624        44.87 REDUCED               Condo
500769975                     715        42.94 REDUCED               PUD
500770562                     731        46.02 REDUCED               PUD
500770685                     706            0 REDUCED               PUD
500771950                     639        22.84 REDUCED               2-4 Family
500772696                     708            0 NINA                  2-4 Family
500772818                     726        48.28 REDUCED               Single Family
500773211                     727            0 NINA                  PUD
500773665                     630        48.09 REDUCED               PUD
500773913                     647        29.76 REDUCED               Single Family
500774266                     630         32.3 REDUCED               Single Family
500774803                       0        39.78 FULL/ALT              Single Family
500774839                     718         34.6 REDUCED               Single Family
500774940                     640            0 REDUCED               Condo
500775094                     660         43.8 REDUCED               Condo
500775430                     647        44.99 REDUCED               Single Family
500775912                     674        34.67 FULL/ALT              Single Family
500776024                     757            0 NINA                  Single Family
500776095                     623        49.04 REDUCED               Single Family
500776154                     645        45.97 REDUCED               Condo
500776781                     734            0 NINA                  Single Family
500777016                     795        45.97 STATED/STATED         Single Family
500777568                     661        37.04 STATED/STATED         Single Family
500778410                     658        50.44 STATED/STATED         PUD
500668401                     636            0 REDUCED               Single Family
500703877                     741        36.32 FULL/ALT              Single Family
500725946                     740        29.75 REDUCED               Single Family
500737508                     739            0 NINA                  2-4 Family
500738098                     678            0 NINA                  Single Family
500742587                     631        49.77 STATED/STATED         Single Family
500744011                     673            0 REDUCED               Single Family
500744436                     746            0 REDUCED               Single Family
500744630                     667        30.49 REDUCED               2-4 Family
500747735                     648        26.87 REDUCED               2-4 Family
500747757                     648        33.01 REDUCED               2-4 Family
500748256                     774        47.68 STATED/STATED         2-4 Family
500748374                     675        44.65 STATED/STATED         Single Family
500752485                     700        40.62 STATED/STATED         Single Family
500770807                     761            0 NINA                  Single Family
500727300                     653         23.2 STATED/STATED         Condo
500705260                     729            0 NINA                  Single Family
500715078                     631            0 NINA                  Single Family
500716241                     751            0 NINA                  Single Family
500731030                     754            0 NINA                  PUD
500748992                     715            0 REDUCED               Single Family
500751340                     741        28.44 FULL/ALT              Single Family
500762870                     740            0 NINA                  Single Family
500766004                     700            0 NINA                  Single Family
500766917                     728            0 NINA                  Single Family
500769214                     736            0 REDUCED               Condo
500778109                     710        48.41 REDUCED               Single Family
500778369                     727            0 NINA                  Single Family
500783685                     676        41.23 REDUCED               Single Family
500732675                     663        47.27 REDUCED               2-4 Family
500723906                     684            0 NINA                  Single Family
500773664                     663        40.48 REDUCED               Single Family
500723846                     661        45.11 REDUCED               Single Family
500623422                     667        40.65 REDUCED               Single Family
500733742                     722            0 REDUCED               Single Family
407151847                     710        30.22 REDUCED               Condo
500750846                     781        54.89 FULL/ALT              PUD
500752514                     703        37.71 REDUCED               PUD
500756828                     792        30.51 FULL/ALT              Single Family
500758599                     669        36.86 FULL/ALT              Single Family
500759989                     774        42.09 FULL/ALT              Single Family
500762809                     722        33.61 STATED/STATED         Single Family
500771020                     711        40.32 FULL/ALT              PUD
500714217                     649        35.33 REDUCED               Condo
500729700                       0        48.82 REDUCED               Single Family
500755577                     676        24.66 REDUCED               Condo
500719152                     733        49.21 STATED/STATED         Single Family
500750414                     712        31.39 REDUCED               Single Family
500754877                     737        49.66 REDUCED               Single Family
500769865                     693        39.36 STATED/STATED         Single Family
500725138                     747            0 NINA                  Single Family
500737525                     658            0 NINA                  2-4 Family
500741600                     623        43.83 REDUCED               Single Family
500753324                     653        32.27 REDUCED               2-4 Family
500755733                     764            0 REDUCED               2-4 Family
500758222                     789        37.05 REDUCED               2-4 Family
500759298                     655            0 NINA                  Single Family
500766846                     724            0 NINA                  2-4 Family
500766870                     660        44.83 STATED/STATED         2-4 Family
500776573                     649            0 REDUCED               2-4 Family
500781372                     729            0 REDUCED               Single Family
500783306                     670            0 REDUCED               Single Family
405817533                     791         40.6 FULL/ALT              Condo
406165643                     672        20.14 REDUCED               Condo
500723235                     718            0 NINA                  Single Family
500725078                     697            0 NINA                  Condo
500731723                     666        35.48 STATED/STATED         Single Family
500767540                     679        37.92 REDUCED               PUD
500768735                     694            0 NINA                  PUD
500775797                     673        40.92 REDUCED               Single Family
407538063                     764            0 NINA                  Single Family
407171031                     656        45.48 NINA                  Condo
407171038                     645            0 REDUCED               Condo
407171039                     688        34.73 STATED/STATED         Condo
407171043                     660            0 REDUCED               Condo
407171044                     635        48.59 STATED/STATED         Single Family
407171045                     749        47.13 REDUCED               Single Family
407171046                     630        45.46 STATED/STATED         Single Family
407171053                     621        35.69 STATED/STATED         Condo
407171055                     656        36.16 NINA                  Single Family
407171056                     665        42.35 STATED/STATED         Single Family
407171061                     664        42.69 REDUCED               Single Family
407171070                     741            0 REDUCED               Single Family
407171071                     751        20.94 REDUCED               Single Family
407171074                     673        47.98 STATED/STATED         Single Family
407171078                     712         40.7 STATED/STATED         Single Family
407171081                     648        26.66 NINA                  Single Family
407171089                     636        43.27 STATED/STATED         Single Family
407171091                     637        47.19 STATED/STATED         Condo
407171092                     677        41.76 STATED/STATED         Single Family
407171096                     700        45.94 REDUCED               Single Family
407171097                     646            0 REDUCED               Single Family
407171098                     650        42.34 NINA                  Single Family
407171099                     705        45.48 REDUCED               Single Family
407171105                     709        41.31 STATED/STATED         Single Family
407171106                     675        23.73 REDUCED               Single Family
407171107                     652        39.63 NINA                  Single Family
407171109                     663        38.84 REDUCED               Single Family
407171110                     628        37.74 STATED/STATED         Condo
407171116                     710            0 REDUCED               Single Family
407171117                     664        33.33 STATED/STATED         Single Family
407171120                     644        41.34 NINA                  Single Family
407171121                     745        34.87 STATED/STATED         Single Family
407171122                     671        31.92 STATED/STATED         Single Family
407171125                     790            0 REDUCED               2-4 Family
407171127                     650        48.89 NINA                  Single Family
407171129                     676            0 NINA                  Single Family
407171131                     709        10.02 REDUCED               Single Family
407171132                     792        29.07 STATED/STATED         Condo
407171133                     621        34.26 STATED/STATED         Single Family
407171134                     633        48.02 STATED/STATED         Single Family
407171135                     721        31.72 STATED/STATED         Single Family
407171137                     668        44.38 REDUCED               Single Family
407171138                     669        48.62 STATED/STATED         Single Family
407171140                     642        32.36 NINA                  Single Family
407171141                     748            0 REDUCED               Single Family
407171142                     644        33.57 NINA                  Single Family
407171143                     638        36.49 STATED/STATED         Single Family
407171144                     703            0 NINA                  Condo
407171146                     653        36.62 NINA                  Single Family
407171147                     622        47.68 STATED/STATED         Single Family
407171148                     764        29.33 STATED/STATED         Single Family
407171149                     764        29.03 STATED/STATED         Single Family
407171150                     627        16.07 STATED/STATED         Single Family
407171153                     742            0 REDUCED               Single Family
407171154                     721        35.38 REDUCED               Single Family
407171155                     690        45.79 STATED/STATED         Single Family
407362688                     731        40.24 FULL/ALT              Single Family
407170751                     768        32.37 STATED/STATED         Single Family
407170753                     728            0 REDUCED               Single Family
407170778                     721            0 REDUCED               Single Family
407170780                     666        47.59 NINA                  Single Family
407170785                     650            0 NINA                  Single Family
407170791                     650            0 REDUCED               Condo
407170795                     673        48.38 REDUCED               Single Family
407170796                     621        44.47 STATED/STATED         Single Family
407170798                     650        38.93 STATED/STATED         Single Family
407170799                     639            0 REDUCED               2-4 Family
407170803                     721        44.21 REDUCED               Single Family
407170809                     719        47.98 REDUCED               Single Family
407170812                     761            0 REDUCED               Single Family
407170814                     778        39.05 STATED/STATED         Condo
407170818                     715        47.53 STATED/STATED         Single Family
407170822                     711        53.59 STATED/STATED         Condo
407170829                     695            0 NINA                  Single Family
407170831                     677        43.95 STATED/STATED         Single Family
407170843                     645        44.76 NINA                  Single Family
407170844                     693         37.4 REDUCED               Condo
407170850                     703            0 NINA                  Single Family
407170853                     628        39.12 STATED/STATED         Single Family
407170855                     798            0 NINA                  Single Family
407170863                     633            0 REDUCED               2-4 Family
407170866                     641        45.88 REDUCED               Single Family
407170870                     765        23.26 REDUCED               Condo
407170871                     644        44.64 REDUCED               Condo
407170872                     644        44.89 REDUCED               Condo
407170873                     651        37.87 NINA                  Single Family
407170874                     681        34.79 STATED/STATED         Condo
407170877                     775        37.92 REDUCED               Single Family
407170879                     702        47.49 STATED/STATED         Condo
407170885                     722        45.64 REDUCED               Condo
407170886                     776        36.28 STATED/STATED         Single Family
407170894                     623        46.12 STATED/STATED         Single Family
407170895                     625            0 REDUCED               Single Family
407170897                     639        49.79 STATED/STATED         Condo
407170899                     749        45.01 STATED/STATED         Single Family
407170901                     620        10.93 REDUCED               Condo
407170902                     727            0 REDUCED               Single Family
407170905                     632            0 NINA                  Single Family
407170910                     630        40.29 STATED/STATED         Single Family
407170911                     669        46.83 REDUCED               Condo
407170913                     669        46.82 REDUCED               Condo
407170914                     654            0 REDUCED               Single Family
407170916                     701        42.85 STATED/STATED         2-4 Family
407170920                     695        23.21 REDUCED               Single Family
407170930                     649        40.72 NINA                  Single Family
407170932                     767        25.27 STATED/STATED         Single Family
407170934                     679            0 NINA                  Single Family
407170938                     702        48.99 REDUCED               Condo
407170944                     770        48.04 STATED/STATED         2-4 Family
407170952                     628        14.25 STATED/STATED         Single Family
407170953                     673        40.71 REDUCED               Single Family
407170958                     774            0 REDUCED               Single Family
407170961                     713        41.89 REDUCED               2-4 Family
407170962                     655        39.74 NINA                  Single Family
407170965                     714        49.86 REDUCED               Condo
407170966                     661            0 REDUCED               Single Family
407170968                     636        42.07 STATED/STATED         Condo
407170969                     635        26.58 STATED/STATED         Single Family
407170972                     638        50.87 STATED/STATED         Single Family
407170974                     773        36.13 STATED/STATED         Single Family
407170975                     632        44.13 STATED/STATED         Single Family
407170977                     629        48.26 STATED/STATED         Single Family
407170979                     699        47.78 REDUCED               2-4 Family
407170980                     620        48.48 STATED/STATED         Single Family
407170982                     666            0 NINA                  Condo
407170984                     641        24.17 NINA                  Condo
407170991                     631            0 NINA                  Single Family
407170992                     656        38.25 NINA                  Single Family
407170994                     685        11.98 STATED/STATED         Single Family
407170995                     645        43.54 NINA                  Single Family
407170998                     659         9.07 NINA                  Single Family
407171000                     643        48.18 NINA                  Single Family
407171001                     702        35.04 STATED/STATED         Condo
407171005                     643         49.4 STATED/STATED         Single Family
407171007                     621        26.53 STATED/STATED         Single Family
407171009                     654        42.18 NINA                  Single Family
407171010                     680            0 REDUCED               Single Family
407171011                     666        40.82 REDUCED               Single Family
407171013                     623            0 NINA                  Single Family
407171020                     635        36.19 STATED/STATED         Condo
407171023                     706            0 NINA                  Single Family
407171026                     677        48.01 STATED/STATED         Single Family
407171027                     630        35.63 REDUCED               Single Family
500698329                     803            0 NINA                  Single Family
500726912                     694            0 NINA                  Single Family
500759122                     721            0 REDUCED               Single Family
500759938                     665        44.33 FULL/ALT              PUD
500777613                     776            0 NINA                  Single Family
500716584                     794         29.3 STATED/STATED         PUD
500719685                     678            0 REDUCED               2-4 Family
500719707                     678            0 REDUCED               2-4 Family
500724058                     721        28.11 REDUCED               Single Family
500732145                     625        44.72 REDUCED               Single Family
500736526                     723        30.01 REDUCED               Single Family
500744670                     724        22.43 REDUCED               Single Family
500757942                     662        36.41 REDUCED               Condo
500699327                     661            0 NINA                  Single Family
500699349                     736        44.59 REDUCED               Single Family
500704715                     739            0 REDUCED               Single Family
500708825                     639            0 NINA                  Single Family
500711005                     729            0 NINA                  Condo
500712295                     722            0 REDUCED               Single Family
500717211                     665        41.69 REDUCED               Single Family
500717223                     766            0 NINA                  Single Family
500744434                     719            0 NINA                  Single Family
500746315                     749        40.03 REDUCED               PUD
500750656                     703            0 NINA                  Single Family
500760430                     702            0 NINA                  Single Family
500767660                     667            0 NINA                  PUD
500769017                     744        48.04 REDUCED               PUD
402632233                     679         34.2 REDUCED               Single Family
407157745                     737         23.3 FULL/ALT              2-4 Family
407157746                     746            0 REDUCED               Single Family
407157747                     775            0 REDUCED               Condo
407157748                     637            0 REDUCED               PUD
407157750                     697         38.5 FULL/ALT              Single Family
500744386                     661        24.37 STATED/STATED         PUD
500737666                     689         36.2 REDUCED               Single Family
500750369                     632        49.01 REDUCED               PUD
500726919                     749        19.99 REDUCED               Single Family
500737095                     703        34.04 REDUCED               Single Family
500737758                     716           31 REDUCED               Single Family
500749129                     657        38.28 REDUCED               2-4 Family
500762863                     675        44.45 FULL/ALT              Single Family
500763559                     757        41.34 REDUCED               2-4 Family
500736778                     672        35.33 REDUCED               Single Family
500696992                     672        28.13 REDUCED               2-4 Family
500697654                     691        49.32 REDUCED               PUD
500700892                     636         7.13 REDUCED               2-4 Family
500702529                     692            0 REDUCED               2-4 Family
500707281                     664         34.6 REDUCED               2-4 Family
500718349                     747        46.17 STATED/STATED         Condo
500724642                     719        56.73 STATED/STATED         Single Family
500724645                     773           28 REDUCED               PUD
500724906                     773            0 REDUCED               PUD
500724907                     773            0 REDUCED               PUD
500737978                     760        44.92 REDUCED               Single Family
500745063                     703        42.56 REDUCED               Condo
500755170                     723            0 NINA                  PUD
500760063                     780        43.25 STATED/STATED         Single Family
500761143                     680        33.33 REDUCED               Single Family
500764936                     736            0 REDUCED               Single Family
500766606                     707        45.21 REDUCED               PUD
500766611                     737        29.81 REDUCED               PUD
500769001                     729        42.75 REDUCED               PUD
500769002                     680        40.11 REDUCED               Single Family
500769008                     686        28.55 STATED/STATED         Single Family
500770305                     693        33.55 REDUCED               Single Family
500770306                     690        27.79 STATED/STATED         2-4 Family
500770307                     699        40.03 REDUCED               Single Family
500770311                     790        36.49 REDUCED               PUD
500771166                     683         44.2 STATED/STATED         Single Family
500772194                     703            0 REDUCED               Single Family
500772195                     728        39.09 REDUCED               Single Family
500773295                     675        44.29 STATED/STATED         Single Family
500773449                     723        33.59 REDUCED               PUD
500774435                     702            0 REDUCED               Single Family
500712774                     677            0 REDUCED               Single Family
500731004                     624        33.17 STATED/STATED         2-4 Family
500761007                     711            0 NINA                  Single Family
500766402                     745            0 NINA                  Single Family
500768046                     804        34.05 REDUCED               Single Family
500774363                     696            0 NINA                  Single Family
500778530                     808        44.73 REDUCED               PUD
500729187                     694            0 NINA                  2-4 Family
500748321                     647        39.61 REDUCED               Single Family
500730382                     649        21.32 STATED/STATED         Single Family
500775763                     730        28.09 REDUCED               Single Family
500776172                     666        33.05 FULL/ALT              Condo
500676426                     674         32.5 REDUCED               Condo
500707067                     650            0 NINA                  PUD
500710494                     690            0 NINA                  Condo
500713191                     722        44.87 REDUCED               2-4 Family
500720034                     725        38.84 STATED/STATED         Single Family
500723852                     644        42.04 REDUCED               Single Family
500744929                     691        20.29 REDUCED               2-4 Family
500744954                     773            0 NINA                  Single Family
500745394                     714        36.15 REDUCED               Condo
500746747                     646        39.77 REDUCED               Single Family
500754918                     631        42.89 FULL/ALT              Condo
500709188                     754        38.62 REDUCED               Single Family
500746334                     731        27.35 FULL/ALT              2-4 Family
500746337                     731        22.23 FULL/ALT              2-4 Family
500747242                     628        31.72 FULL/ALT              Single Family
500752508                     730        21.93 REDUCED               Condo
500753414                     684        27.24 STATED/STATED         Single Family
500757858                     673        33.44 REDUCED               Condo
500762514                     733            0 NINA                  Single Family
500739081                     655            0 NINA                  2-4 Family
500739095                     655            0 NINA                  2-4 Family
500739118                     621            0 NINA                  2-4 Family
500747172                     762            0 NINA                  2-4 Family
500747194                     762            0 NINA                  2-4 Family
500751573                     621            0 NINA                  Single Family
500753256                     721        42.19 STATED/STATED         Single Family
500757129                     673            0 NINA                  Single Family
500758329                     732            0 NINA                  Single Family
500758668                     717         40.4 FULL/ALT              Single Family
500775268                     660        36.45 REDUCED               Single Family
500722180                     728         32.5 STATED/STATED         Condo
500732780                     728        46.02 STATED/STATED         Condo
500769828                     743            0 NINA                  PUD
500741502                     714            0 REDUCED               Condo
500741514                     656            0 REDUCED               PUD
407633928                     765           59 FULL/ALT              Single Family
407633929                     701        53.71 FULL/ALT              Condo
500670214                     683            0 NINA                  Single Family
500703218                     728            0 NINA                  Single Family
500716481                     623            0 REDUCED               Single Family
500718368                     721            0 NINA                  PUD
500721095                     696            0 NINA                  PUD
500729274                     689            0 REDUCED               Condo
500731062                     708            0 NINA                  Single Family
500733220                     675        25.76 STATED/STATED         Single Family
500741218                     734            0 REDUCED               PUD
500743036                     709        28.59 REDUCED               Single Family
500743129                     728            0 NINA                  2-4 Family
500745017                     671        40.12 STATED/STATED         2-4 Family
500745777                     726            0 NINA                  Single Family
500748692                     671         23.2 REDUCED               PUD
500761370                     741            0 NINA                  PUD
500762820                     807        39.67 REDUCED               Single Family
405956915                     722        38.25 REDUCED               Single Family
500745261                     688        41.99 STATED/STATED         Single Family
500748544                     691        43.86 STATED/STATED         Single Family
500752781                     684         44.5 REDUCED               Single Family
500763861                     762        43.31 STATED/STATED         2-4 Family
500768545                     708        37.61 REDUCED               Condo
500655594                     694        33.32 REDUCED               PUD
500658085                     694        24.03 REDUCED               PUD
500669051                     776        36.12 REDUCED               Single Family
500719169                     794        35.59 REDUCED               2-4 Family
500724323                     683            0 REDUCED               PUD
500726923                     619        57.78 FULL/ALT              Condo
500742904                     643        38.09 FULL/ALT              Single Family
500745874                     651        25.78 REDUCED               2-4 Family
500748764                     688        48.83 FULL/ALT              PUD
407485521                     771        38.02 REDUCED               Single Family
407485529                     711        44.09 REDUCED               Single Family
407485532                     674        31.13 REDUCED               PUD
407485569                     723        39.27 REDUCED               Single Family
407485575                     705         49.4 REDUCED               Condo
407485590                     628        46.07 FULL/ALT              Single Family
407485603                     661        38.99 REDUCED               2-4 Family
407485607                     683        21.48 REDUCED               Single Family
407485631                     672        19.25 REDUCED               Single Family
407485686                     714        55.61 REDUCED               Condo
407485723                     645        43.42 REDUCED               Single Family
407485745                     640           46 FULL/ALT              PUD
407485746                     796        50.58 REDUCED               Condo
408191693                     700        30.35 REDUCED               Single Family
408191694                     685        43.55 REDUCED               Condo
408191695                     768        37.72 STATED/STATED         PUD
408191696                     726        36.85 REDUCED               PUD
408191697                     799         38.8 FULL/ALT              Condo
408191698                     671        51.64 FULL/ALT              Condo
408191699                     771        35.06 REDUCED               Single Family
408191700                     723        31.97 REDUCED               PUD
408191701                     798        36.58 REDUCED               PUD
408191702                     717            0 REDUCED               PUD
408191704                     693        44.95 REDUCED               Single Family
408191705                     767        36.85 REDUCED               Single Family
408191706                     727        44.19 REDUCED               Single Family
408191707                     701        25.13 REDUCED               PUD
408191708                     705         44.2 STATED/STATED         Single Family
408191709                     720        38.63 REDUCED               Condo
408191710                     800        22.11 REDUCED               Single Family
408191711                     631        53.78 FULL/ALT              PUD
408191712                     639           52 FULL/ALT              PUD
408191713                     762            0 REDUCED               Condo
408191714                     641         7.03 FULL/ALT              Condo
408191715                     745         41.6 REDUCED               PUD
408191716                     637        39.63 REDUCED               Single Family
408191717                     753            0 REDUCED               PUD
408191718                     722            0 REDUCED               PUD
408191719                     779        42.98 REDUCED               PUD
408191720                     675        42.05 STATED/STATED         Condo
408191721                     816            0 NINA                  Single Family
408191722                     743        30.11 REDUCED               PUD
408191723                     691            0 REDUCED               Single Family
408191724                     699        38.92 REDUCED               Single Family
408191725                     769        35.21 REDUCED               PUD
408191726                     685        37.14 REDUCED               Single Family
408191728                     637        54.22 FULL/ALT              Single Family
408191729                     752        34.55 REDUCED               Single Family
408191730                     754        22.45 REDUCED               Condo
408191731                     755            0 REDUCED               Single Family
408191732                     736        40.69 REDUCED               PUD
408191733                     726           35 REDUCED               Single Family
408191735                     623        44.54 FULL/ALT              Single Family
408191736                     706            0 REDUCED               Single Family
408191737                     680        47.74 REDUCED               Single Family
408191738                     687        40.68 REDUCED               PUD
408191739                     732        28.64 REDUCED               PUD
408191741                     644            0 NINA                  PUD
408191742                     707        40.77 REDUCED               Single Family
408191743                     692        35.72 REDUCED               Condo
408191744                     682        41.45 REDUCED               Condo
408191745                     796        40.03 REDUCED               Single Family
408191746                     726        29.78 REDUCED               PUD
408191747                     685         35.1 REDUCED               PUD
408191748                     683         46.8 REDUCED               Single Family
408191750                     733        32.18 REDUCED               PUD
408191751                     763         41.8 FULL/ALT              Condo
408191752                     765        19.48 FULL/ALT              Condo
408191753                     686        33.75 REDUCED               Single Family
408191754                     657           48 FULL/ALT              Single Family
408191756                     720        44.04 REDUCED               PUD
408191757                     715        40.32 REDUCED               Single Family
408191759                     642        32.47 REDUCED               PUD
408191760                     641        41.24 FULL/ALT              Single Family
408191761                     767        44.65 REDUCED               Condo
408191762                     647        47.36 FULL/ALT              Condo
408191763                     637        51.03 FULL/ALT              Single Family
408191764                     669        43.19 REDUCED               Single Family
408191765                     760        20.05 REDUCED               Condo
408191766                     746        42.89 REDUCED               Single Family
408191767                     763         44.4 REDUCED               Condo
408191768                     660        21.53 REDUCED               PUD
408191769                     633        22.31 REDUCED               Single Family
408191770                     689        45.67 REDUCED               Single Family
408191771                     817        40.15 REDUCED               Condo
408191772                     720        40.59 REDUCED               Condo
408191773                     707        41.34 REDUCED               Single Family
408191774                     786        32.76 REDUCED               Condo
408191775                     645        50.93 FULL/ALT              Single Family
408191776                     690        48.62 FULL/ALT              Single Family
408191777                     666        40.87 REDUCED               Single Family
408191778                     700            0 NINA                  Condo
408191779                     783        39.47 REDUCED               PUD
408191781                     736        39.21 REDUCED               Single Family
408191783                     708        21.94 REDUCED               PUD
408191784                     640        34.55 FULL/ALT              PUD
408191785                     668            0 REDUCED               PUD
408191786                     640        37.14 REDUCED               PUD
408191787                     727        43.75 REDUCED               Single Family
408191788                     642        45.08 REDUCED               Single Family
408191789                     764        27.57 FULL/ALT              PUD
408191790                     702        41.46 REDUCED               Single Family
408191791                     725        32.16 REDUCED               PUD
408191792                     665        41.29 REDUCED               Single Family
408191793                     762        28.63 REDUCED               PUD
408191794                     677        43.43 REDUCED               Single Family
408191796                     739        36.76 REDUCED               Condo
408191797                     697        22.07 REDUCED               PUD
408191798                     714        46.72 REDUCED               Single Family
408191799                     696        44.73 REDUCED               Single Family
408191800                     653        59.19 FULL/ALT              Condo
408191802                     761            0 NINA                  Single Family
408191803                     620        43.59 REDUCED               Single Family
408191804                     654        35.31 REDUCED               Single Family
408191805                     708        33.92 REDUCED               Single Family
408191806                     680        42.89 REDUCED               Single Family
408191807                     659         44.5 REDUCED               Single Family
408191808                     802        37.99 REDUCED               PUD
408191809                     727        45.98 REDUCED               Single Family
408191811                     653        40.64 REDUCED               Single Family
408191812                     671        43.46 REDUCED               Single Family
408191813                     786        41.62 REDUCED               PUD
408191814                     686        20.86 REDUCED               Single Family
408191815                     631        41.15 FULL/ALT              PUD
408191816                     627        32.31 REDUCED               Single Family
408191817                     737        44.94 REDUCED               PUD
408191818                     679        50.75 REDUCED               Single Family
408191819                     712        38.55 REDUCED               Single Family
408191820                     675        41.72 REDUCED               Single Family
408191821                     680         41.2 REDUCED               PUD
408191822                     625         22.6 FULL/ALT              Single Family
408191823                     789        45.88 REDUCED               Single Family
408191824                     641            0 NINA                  Single Family
408191825                     621        40.67 REDUCED               Single Family
408191826                     690        31.14 REDUCED               Single Family
408191827                     647        40.74 FULL/ALT              Single Family
408191828                     670            0 REDUCED               PUD
408191829                     736        37.75 REDUCED               Single Family
408191830                     706        42.15 REDUCED               Single Family
408191831                     796        36.94 REDUCED               PUD
408191832                     761        29.59 REDUCED               Condo
408191833                     696            0 NINA                  Single Family
408191834                     739        37.96 REDUCED               Single Family
408191835                     698        51.38 REDUCED               Single Family
408191836                     755        35.31 REDUCED               2-4 Family
408191837                     719        38.69 REDUCED               2-4 Family
408191838                     636        39.56 REDUCED               Condo
408191839                     665        31.15 REDUCED               PUD
408191840                     699        34.19 REDUCED               Single Family
408191841                     676        21.69 REDUCED               Single Family
408191842                     691        48.39 REDUCED               Single Family
408191843                     706        27.77 REDUCED               PUD
408191844                     713        30.34 REDUCED               Condo
408191845                     675        40.76 REDUCED               PUD
408191846                     675        41.96 REDUCED               Single Family
408191847                     702        43.81 REDUCED               Condo
408191848                     647        46.63 REDUCED               Single Family
408191849                     668            0 NINA                  Single Family
408191850                     739        47.72 REDUCED               PUD
408191851                     678        38.25 REDUCED               Single Family
408191852                     736        33.91 REDUCED               Single Family
408191853                     731        39.61 REDUCED               Single Family
408191854                     642        49.07 FULL/ALT              Single Family
408191855                     681        47.01 REDUCED               Single Family
408191856                     710            0 REDUCED               Single Family
408191857                     692         42.3 REDUCED               PUD
408191858                     721        33.74 REDUCED               2-4 Family
408191859                     681        38.49 REDUCED               Single Family
408191860                     721            0 REDUCED               PUD
408191861                     658        47.57 REDUCED               Single Family
408191862                     685        41.25 REDUCED               2-4 Family
408191863                     741        42.03 REDUCED               PUD
408191864                     709        41.53 REDUCED               PUD
408191865                     703        25.32 REDUCED               PUD
408191866                     697        45.59 REDUCED               PUD
408191867                     740        25.58 REDUCED               PUD
408191868                     731         41.4 REDUCED               Single Family
408191869                     729            0 NINA                  PUD
408191870                     667        45.13 REDUCED               Condo
408191872                     706        41.04 REDUCED               Single Family
408191873                     641        42.79 FULL/ALT              PUD
408191874                     639        54.38 FULL/ALT              Condo
408191875                     657         49.8 REDUCED               2-4 Family
408191876                     699        14.05 REDUCED               Single Family
408191877                     675        39.15 REDUCED               PUD
408191878                     699        35.77 REDUCED               Single Family
408191879                     630        39.72 FULL/ALT              PUD
408191880                     685        46.45 REDUCED               Single Family
408191881                     713        42.13 REDUCED               Single Family
408191882                     700        42.58 REDUCED               Single Family
408191883                     696        37.88 REDUCED               Single Family
408191884                     691         47.6 REDUCED               PUD
408191885                     652        28.72 REDUCED               Single Family
408191886                     746        36.96 REDUCED               Condo
408191887                     729        42.42 REDUCED               Single Family
408191888                     703        37.15 REDUCED               Condo
408191889                     707        42.52 REDUCED               Single Family
408191890                     708        40.75 REDUCED               Single Family
408191891                     647        24.46 REDUCED               PUD
408191892                     719        26.41 REDUCED               Single Family
408191895                     727        30.12 REDUCED               Single Family
408191896                     632        54.95 FULL/ALT              Single Family
408191897                     747        46.82 REDUCED               Single Family
408191898                     747        21.99 REDUCED               Single Family
408191900                     757        38.75 REDUCED               Single Family
408191901                     729        39.57 REDUCED               Single Family
408191902                     725        39.29 REDUCED               Single Family
408191904                     623        45.86 FULL/ALT              PUD
408191905                     717        34.66 REDUCED               Single Family
408191906                     744        32.23 REDUCED               PUD
408191907                     731        44.22 REDUCED               Single Family
408191908                     689        32.92 REDUCED               Condo
408191909                     733        12.24 FULL/ALT              Condo
408191910                     777        16.48 FULL/ALT              Single Family
408191911                     677        42.48 REDUCED               Single Family
408191912                     652        48.35 FULL/ALT              Single Family
408191913                     682        39.24 REDUCED               PUD
408191914                     669        42.73 REDUCED               Single Family
408191915                     676            0 NINA                  Single Family
408191916                     652        40.54 FULL/ALT              PUD
408191917                     642        21.27 REDUCED               PUD
408191918                     682        37.18 REDUCED               Single Family
408191919                     670         22.1 REDUCED               Single Family
408191920                     714        40.41 REDUCED               PUD
408191921                     777         46.1 REDUCED               Single Family
408191922                     815            0 NINA                  Single Family
408191923                     680        48.18 REDUCED               Single Family
408191925                     692        51.92 REDUCED               Single Family
408191926                     711        30.01 REDUCED               Single Family
408191927                     758        44.17 REDUCED               PUD
408191928                     704        42.46 REDUCED               Single Family
408191929                     735        39.05 REDUCED               Single Family
408191930                     678        31.76 FULL/ALT              Single Family
408191931                     737        40.34 REDUCED               PUD
408191932                     773        19.34 REDUCED               Condo
408191933                     728        39.44 FULL/ALT              Single Family
408191934                     778        41.88 REDUCED               PUD
408191935                     747            0 REDUCED               Single Family
408191936                     745        39.39 REDUCED               Single Family
408191938                     630        45.19 FULL/ALT              Single Family
408191939                     658        41.96 REDUCED               Condo
408191940                     731        47.39 REDUCED               Single Family
408191941                     665        40.66 REDUCED               Single Family
408191942                     687        47.62 REDUCED               PUD
408191943                     630        32.93 FULL/ALT              Single Family
408191944                     719        45.23 REDUCED               PUD
408191945                     746        35.79 REDUCED               Single Family
408191946                     679        46.97 REDUCED               PUD
408191947                     756        39.84 REDUCED               Single Family
408191948                     693        43.37 REDUCED               Single Family
408191949                     728        32.87 REDUCED               Single Family
408191950                     694        38.54 REDUCED               Single Family
408191951                     701        49.85 REDUCED               Single Family
408191952                     670        44.95 REDUCED               PUD
408191954                     726        44.11 REDUCED               PUD
408191955                     671        23.36 REDUCED               Condo
408191956                     630        43.51 REDUCED               Single Family
408191957                     662        38.76 REDUCED               Condo
408191959                     693        47.18 FULL/ALT              Single Family
408191960                     739        40.86 REDUCED               PUD
408191961                     735         31.7 REDUCED               Single Family
408191962                     711        22.02 REDUCED               PUD
408191963                     694        41.69 REDUCED               Single Family
408191964                     635        28.89 REDUCED               PUD
408191965                     695        43.33 FULL/ALT              Single Family
408191966                     697        41.67 REDUCED               Single Family
408191967                     756        32.11 FULL/ALT              Single Family
408191968                     713        32.54 REDUCED               Single Family
408191969                     736        38.12 REDUCED               Single Family
408191970                     782        44.68 REDUCED               Single Family
408191971                     749        43.03 REDUCED               Single Family
408191972                     735         38.3 REDUCED               Single Family
408191973                     622        43.14 FULL/ALT              PUD
408191974                     651        38.42 REDUCED               Single Family
408191975                     722         30.9 REDUCED               PUD
408191976                     694        35.37 REDUCED               Single Family
408191977                     811        30.45 REDUCED               Single Family
408191978                     648         31.6 FULL/ALT              PUD
408191979                     650        36.79 REDUCED               Single Family
408191980                     711        36.25 REDUCED               PUD
408191981                     716        46.27 REDUCED               Single Family
408191982                     633        41.21 REDUCED               Single Family
408191983                     761        40.45 REDUCED               PUD
408191984                     669        44.32 REDUCED               Single Family
408191985                     752        41.57 REDUCED               PUD
408191986                     777         35.6 FULL/ALT              PUD
408191987                     728        49.13 REDUCED               2-4 Family
408191988                     625        43.07 FULL/ALT              Single Family
408191989                     667            0 REDUCED               Single Family
408191990                     682        57.53 REDUCED               Single Family
408191991                     755        44.55 REDUCED               Single Family
408191992                     691        41.97 REDUCED               Single Family
408191993                     704        39.66 REDUCED               Single Family
408191994                     755        43.89 REDUCED               Single Family
408191995                     741        39.08 REDUCED               Condo
408191996                     753        42.26 REDUCED               PUD
408191997                     692        46.69 REDUCED               Single Family
408191998                     628        42.42 REDUCED               Single Family
408191999                     730        26.27 REDUCED               Single Family
408192000                     674        40.38 REDUCED               PUD
408192001                     700        34.96 REDUCED               Single Family
408192002                     735        43.29 REDUCED               Single Family
408381264                     692        45.45 FULL/ALT              Single Family
408381265                     764        28.79 REDUCED               Single Family
408381266                     758        25.34 REDUCED               PUD
408381267                     687         25.3 FULL/ALT              PUD
408381268                     709        28.01 REDUCED               Condo
408381269                     727         46.9 REDUCED               PUD
408381270                     623        35.83 FULL/ALT              Condo
408381272                     802        38.63 REDUCED               PUD
408381273                     738        44.98 FULL/ALT              PUD
408381274                     774        15.71 FULL/ALT              PUD
408381275                     679        54.68 FULL/ALT              Single Family
408381276                     744        41.92 REDUCED               Single Family
408381277                     670        50.76 FULL/ALT              Single Family
408381278                     661        49.16 FULL/ALT              Single Family
408381279                     801        41.78 FULL/ALT              Single Family
408381281                     715        35.41 REDUCED               Single Family
408381282                     766        39.46 FULL/ALT              Single Family
408381284                     697         13.5 FULL/ALT              Single Family
408381285                     708         54.4 FULL/ALT              PUD
408381286                     748        34.43 REDUCED               PUD
408381287                     776        33.71 REDUCED               Single Family
408381288                     738        48.39 REDUCED               Condo
408381289                     711        19.22 FULL/ALT              Single Family
408381290                     758        41.24 FULL/ALT              PUD
408381291                     762        21.13 REDUCED               PUD
408381292                     741         39.3 REDUCED               PUD
408381293                     794        45.04 FULL/ALT              PUD
408381294                     701        48.61 REDUCED               PUD
408381295                     790        42.43 FULL/ALT              Single Family
408381296                     769        48.28 FULL/ALT              Single Family
408381297                     734        42.63 REDUCED               Single Family
408381298                     737        52.71 FULL/ALT              PUD
408381299                     783        18.54 REDUCED               Condo
408381300                     813        43.63 REDUCED               PUD
408381301                     719        52.85 FULL/ALT              Single Family
408381302                     750        46.83 FULL/ALT              Single Family
408381303                     724        43.95 REDUCED               PUD
408381304                     725        32.66 REDUCED               Condo
408381305                     777        43.37 FULL/ALT              Single Family
408381306                     724         35.8 REDUCED               PUD
408381307                     764        43.63 FULL/ALT              PUD
408381308                     739        43.99 REDUCED               Single Family
408381309                     735        34.86 FULL/ALT              Single Family
408381310                     788         5.73 REDUCED               PUD
408381311                     786        48.65 FULL/ALT              Single Family
408381312                     714        42.37 REDUCED               Condo
408381313                     754        43.79 REDUCED               PUD
408381314                     714        46.13 FULL/ALT              Single Family
408381315                     743        37.86 FULL/ALT              Single Family
408381317                     784        47.61 REDUCED               PUD
408381318                     812        21.05 REDUCED               Condo
408381319                     784        32.06 FULL/ALT              Single Family
408381320                     760        27.56 REDUCED               Single Family
408381321                     759        40.41 FULL/ALT              Single Family
408381323                     710        44.25 FULL/ALT              Single Family
408381324                     736        54.73 FULL/ALT              Single Family
408381325                     732        33.03 REDUCED               PUD
408381327                     794        31.65 REDUCED               Single Family
408381328                     791        38.26 FULL/ALT              Single Family
408381329                     686        41.24 FULL/ALT              Single Family
408381330                     733        42.24 REDUCED               Single Family
408381331                     774        10.63 FULL/ALT              Single Family
408381332                     771         2.76 FULL/ALT              PUD
408381333                     709        45.14 REDUCED               Single Family
408381334                     711        28.74 REDUCED               PUD
408381335                     739        30.67 REDUCED               PUD
408381336                     687        40.67 FULL/ALT              PUD
408381337                     761        34.21 FULL/ALT              Single Family
408381338                     686        32.75 FULL/ALT              Condo
408381339                     759        35.08 FULL/ALT              Single Family
408381340                     763        37.93 FULL/ALT              PUD
408381341                     788        30.48 REDUCED               PUD
408381342                     685        51.87 FULL/ALT              Single Family
408381343                     726        32.27 REDUCED               Condo
408381344                     747        42.13 REDUCED               Single Family
408381346                     687        26.73 FULL/ALT              Single Family
408381347                     734        37.84 REDUCED               PUD
408381348                     786        49.79 FULL/ALT              Single Family
408381349                     667        41.26 FULL/ALT              PUD
408381350                     758        46.36 REDUCED               Single Family
408381351                     712        42.62 REDUCED               Single Family
408381352                     724        35.38 REDUCED               Single Family
408381353                     690        44.27 FULL/ALT              Single Family
408381354                     783        45.97 REDUCED               Single Family
408381355                     768        44.67 REDUCED               Condo
408381356                     761        31.83 REDUCED               2-4 Family
408381357                     785        25.11 FULL/ALT              PUD
408381358                     710        40.46 REDUCED               PUD
408381359                     758        38.66 REDUCED               Single Family
408381360                     725         44.2 REDUCED               PUD
408381361                     768        33.39 REDUCED               PUD
408381362                     765        36.56 REDUCED               PUD
408381363                     726        52.16 FULL/ALT              Single Family
408381364                     665        41.07 FULL/ALT              Single Family
408381365                     737        51.11 FULL/ALT              Single Family
408381366                     769        35.07 REDUCED               PUD
408381367                     790        45.36 FULL/ALT              Single Family
408381368                     728        43.63 FULL/ALT              Single Family
408381369                     754        33.83 FULL/ALT              Single Family
408381371                     784        35.78 REDUCED               PUD
408381372                     771        49.14 REDUCED               Single Family
408381374                     780        36.85 REDUCED               Single Family
408381375                     701        36.25 REDUCED               PUD
408381376                     784        34.63 REDUCED               Single Family
408381377                     769        43.86 REDUCED               PUD
408381378                     750         45.7 REDUCED               PUD
408381379                     735        54.36 REDUCED               Single Family
408381380                     768         37.6 REDUCED               Single Family
408381381                     758        39.39 REDUCED               PUD
408381382                     706        43.88 FULL/ALT              Single Family
408381384                     687         31.9 FULL/ALT              Single Family
408381385                     783        50.06 REDUCED               PUD
408381386                     736        44.21 FULL/ALT              PUD
408381387                     748        36.21 REDUCED               PUD
408381388                     754        48.46 REDUCED               Single Family
408381389                     792        54.58 FULL/ALT              PUD
408381390                     761        36.54 REDUCED               Condo
408381391                     719        45.07 FULL/ALT              PUD
408381392                     700        50.22 REDUCED               PUD
408381393                     720        41.25 REDUCED               Condo
408381394                     751         33.2 REDUCED               Condo
408381395                     735        36.46 REDUCED               Single Family
408381396                     746        29.81 FULL/ALT              Single Family
408381397                     714         48.9 REDUCED               Single Family
408381398                     772        37.45 REDUCED               PUD
408381399                     791        54.07 REDUCED               PUD
408381400                     784        24.51 REDUCED               Single Family
408381401                     763         45.6 REDUCED               PUD
408381402                     785        40.57 FULL/ALT              PUD
408381403                     779        14.13 FULL/ALT              Condo
408381404                     723        44.66 REDUCED               PUD
408381405                     766        26.92 REDUCED               PUD
408381406                     726        29.08 REDUCED               PUD
408381407                     729        31.55 REDUCED               PUD
408381408                     671        51.25 FULL/ALT              Single Family
408381409                     798        30.73 REDUCED               PUD
408381410                     748        28.02 REDUCED               Single Family
408381411                     795        42.24 REDUCED               PUD
408381412                     742        40.74 REDUCED               PUD
408381413                     671        48.95 FULL/ALT              Single Family
408381414                     772        52.15 REDUCED               PUD
408381416                     779        41.31 REDUCED               PUD
408381417                     701        27.86 REDUCED               PUD
408381418                     701        40.56 REDUCED               PUD
408381419                     669        51.71 FULL/ALT              PUD
408381420                     689        46.53 FULL/ALT              Single Family
408381421                     808        37.73 REDUCED               PUD
408381422                     726        41.05 REDUCED               Single Family
408381423                     701        48.65 REDUCED               Single Family
408381424                     700        54.22 FULL/ALT              PUD
408381425                     749        54.44 FULL/ALT              PUD
408381426                     721        43.17 REDUCED               PUD
408381427                     693        37.19 FULL/ALT              Single Family
408381428                     750        53.37 REDUCED               Condo
408381429                     748        46.26 FULL/ALT              Single Family
408381430                     712        45.99 REDUCED               PUD
408381431                     785         36.2 REDUCED               Single Family
408381432                     669         38.8 FULL/ALT              Single Family
408381434                     724        40.42 REDUCED               Single Family
408381435                     761         51.3 FULL/ALT              PUD
408381436                     779         33.1 FULL/ALT              Single Family
408381437                     706        43.06 REDUCED               Single Family
408381438                     687        42.87 FULL/ALT              Single Family
408381439                     730        38.73 REDUCED               Single Family
408381440                     728        48.58 FULL/ALT              Single Family
408381441                     789        44.98 FULL/ALT              PUD
408381442                     689        45.18 FULL/ALT              Condo
408381443                     754        36.62 REDUCED               Single Family
408381444                     716        46.67 FULL/ALT              Single Family
408381445                     775        49.22 FULL/ALT              Condo
408381446                     767        40.98 REDUCED               Single Family
408381447                     759        44.09 FULL/ALT              PUD
408381448                     700        43.41 REDUCED               Single Family
408381449                     739        24.23 REDUCED               Condo
408381450                     692        43.05 FULL/ALT              PUD
408381451                     802        21.85 FULL/ALT              Single Family
408381452                     753        40.18 REDUCED               PUD
408381453                     769        35.35 REDUCED               Single Family
408381454                     718        40.79 REDUCED               PUD
408381455                     708        53.04 FULL/ALT              Single Family
408381456                     685        38.62 FULL/ALT              Single Family
408381457                     742        47.02 REDUCED               Single Family
408381458                     779        50.16 FULL/ALT              PUD
408381459                     739        19.55 REDUCED               Condo
408381460                     726        17.58 REDUCED               Single Family
408381461                     708        49.17 FULL/ALT              PUD
408381462                     808        39.11 REDUCED               Condo
408381463                     703        32.62 REDUCED               Single Family
408381464                     709        49.41 REDUCED               Single Family
408381465                     705        47.73 REDUCED               PUD
408381466                     749        24.72 REDUCED               Single Family
408381467                     721        44.37 REDUCED               PUD
408381468                     715         40.3 FULL/ALT              Single Family
408381469                     809        31.92 REDUCED               PUD
408381470                     783         40.3 FULL/ALT              Condo
408381471                     724        19.08 REDUCED               PUD
408381472                     794        48.25 FULL/ALT              Single Family
408381473                     712        48.94 REDUCED               PUD
408381474                     707        40.52 FULL/ALT              Condo
408381475                     755        14.95 REDUCED               Single Family
408381476                     706        10.79 REDUCED               Condo
408381477                     701        50.36 FULL/ALT              Single Family
408381478                     708        53.95 REDUCED               PUD
408381479                     794        49.99 REDUCED               PUD
408381480                     699         35.1 FULL/ALT              Single Family
408381481                     782        50.19 FULL/ALT              Condo
408381482                     746         34.1 REDUCED               PUD
408381483                     717        40.87 REDUCED               PUD
408381484                     779        14.64 REDUCED               Single Family
408381485                     750        38.38 REDUCED               Condo
408381486                     716        46.39 FULL/ALT              Condo
408381487                     727        29.67 REDUCED               Single Family
408381488                     664        45.16 FULL/ALT              Single Family
408381489                     718        37.02 FULL/ALT              PUD
408381490                     749        35.04 REDUCED               Single Family
408381491                     786        37.49 REDUCED               PUD
408381492                     794        45.41 REDUCED               Single Family
408381493                     757        42.46 REDUCED               PUD
408381494                     787        53.81 REDUCED               Single Family
408381495                     779        49.26 REDUCED               PUD
408381496                     693        53.89 FULL/ALT              Single Family
408381497                     715        36.71 REDUCED               Single Family
408381498                     745        26.15 REDUCED               Single Family
408381499                     710        38.12 REDUCED               Single Family
408381500                     758        43.95 REDUCED               Single Family
408381501                     758        46.31 REDUCED               PUD
408381502                     797         40.3 REDUCED               Single Family
408381503                     771        31.12 REDUCED               PUD
408381504                     795        19.67 FULL/ALT              Single Family
408381505                     704        31.23 REDUCED               PUD
408381506                     724        43.56 REDUCED               PUD
408381507                     700        43.28 REDUCED               PUD
408381508                     807        22.61 REDUCED               PUD
408381509                     717        42.97 FULL/ALT              Single Family
408381510                     797        30.61 FULL/ALT              Condo
408381512                     769        31.91 FULL/ALT              Single Family
408381513                     681        41.38 FULL/ALT              Single Family
408381514                     715        49.19 FULL/ALT              PUD
408381515                     784        46.03 REDUCED               Condo
408381516                     756        21.01 REDUCED               Single Family
408381517                     809        46.74 REDUCED               Single Family
408381518                     734        36.22 FULL/ALT              Single Family
408381519                     765        24.51 FULL/ALT              PUD
408381520                     755         16.9 REDUCED               Condo
408381521                     732        35.66 FULL/ALT              PUD
408381522                     742        50.16 FULL/ALT              Single Family
408381523                     731        28.72 REDUCED               Single Family
408381524                     745        56.96 FULL/ALT              Single Family
408381525                     822        17.79 FULL/ALT              Single Family
408381526                     735        44.57 REDUCED               Single Family
408381527                     741        37.81 REDUCED               PUD
408381528                     736        43.46 FULL/ALT              PUD
408381529                     661        32.26 FULL/ALT              Single Family
408381530                     727        36.83 FULL/ALT              Single Family
408381531                     784        45.77 FULL/ALT              Single Family
408381532                     814        23.52 FULL/ALT              PUD
408381533                     748         43.8 REDUCED               PUD
408381534                     781        45.02 FULL/ALT              Single Family
408381535                     764        42.36 FULL/ALT              Single Family
408381536                     780        47.47 REDUCED               Condo
408381537                     692         45.3 FULL/ALT              Single Family
408381538                     789        43.81 FULL/ALT              Single Family
408381539                     791        39.92 FULL/ALT              Single Family
408381540                     782        38.65 REDUCED               Single Family
408381541                     736        38.51 REDUCED               Single Family
408381542                     772        38.77 REDUCED               Single Family
408381543                     803        35.39 FULL/ALT              Single Family
408381544                     701        33.74 REDUCED               Single Family
408381545                     723        30.78 REDUCED               PUD
408381546                     727        51.57 FULL/ALT              Single Family
408381547                     793        26.49 REDUCED               PUD
408381548                     750        38.89 REDUCED               Single Family
408381549                     755        33.08 REDUCED               Single Family
408381550                     705         31.9 REDUCED               Single Family
408381551                     815         38.4 REDUCED               Single Family
408381552                     664        41.42 FULL/ALT              PUD
408381553                     774        48.29 REDUCED               PUD
408381554                     739        38.68 REDUCED               Single Family
408381555                     782        41.75 REDUCED               Single Family
408381556                     762        21.85 REDUCED               Condo
408381557                     780        20.82 FULL/ALT              Single Family
408381558                     735        33.42 REDUCED               Single Family
408381559                     670        35.38 FULL/ALT              Condo
408381560                     794        38.11 FULL/ALT              PUD
408381561                     784        40.61 FULL/ALT              Single Family
408381562                     749        38.92 REDUCED               PUD
408381563                     783        39.26 FULL/ALT              Single Family
408381564                     764        46.03 FULL/ALT              PUD
408381565                     724        46.42 REDUCED               PUD
408381566                     688            0 FULL/ALT              Single Family
408381567                     702        45.65 REDUCED               Single Family
408381568                     764        52.32 REDUCED               Single Family
408381569                     668        48.09 FULL/ALT              PUD
408381570                     712        42.61 FULL/ALT              PUD
408381571                     732         6.55 FULL/ALT              Single Family
408381572                     722        40.81 FULL/ALT              Single Family
408381573                     780        48.75 REDUCED               Single Family
408381574                     715        46.92 REDUCED               Single Family
408381577                     730        48.09 REDUCED               Single Family
408381578                     768        38.19 REDUCED               Single Family
408381579                     752        26.28 REDUCED               PUD
408381580                     721        11.58 FULL/ALT              Condo
408381581                     683        45.23 FULL/ALT              Single Family
408381582                     769        41.68 FULL/ALT              Single Family
408381583                     774        41.49 REDUCED               Single Family
408381584                     723        31.81 REDUCED               Single Family
408381585                     709        46.61 REDUCED               PUD
408381586                     737        37.85 REDUCED               PUD
408381587                     785        48.65 FULL/ALT              Single Family
408381588                     756        36.74 FULL/ALT              Condo
408381589                     784        40.12 FULL/ALT              Single Family
408381590                     669        49.15 FULL/ALT              PUD
408381591                     708        41.92 REDUCED               PUD
408381592                     769        31.58 REDUCED               PUD
408381593                     692        37.79 FULL/ALT              Single Family
408381595                     724        24.38 REDUCED               Single Family
408381596                     668        46.97 FULL/ALT              Single Family
408381597                     756         7.76 REDUCED               PUD
408381598                     705        50.46 REDUCED               Condo
408381599                     678        37.12 FULL/ALT              Single Family
408381600                     792        24.97 FULL/ALT              PUD
408381602                     748        41.58 REDUCED               PUD
408381603                     774        51.09 REDUCED               Single Family
408381604                     667        50.72 FULL/ALT              Single Family
408381605                     706        45.23 REDUCED               Single Family
408381606                     791        34.52 REDUCED               Single Family
408381607                     703        53.67 FULL/ALT              PUD
408381608                     740        42.17 REDUCED               PUD
408381609                     695        43.33 FULL/ALT              PUD
408381610                     687        36.24 FULL/ALT              PUD
408381611                     725        44.75 REDUCED               Single Family
408381612                     695        53.47 FULL/ALT              PUD
408381613                     755        25.86 FULL/ALT              PUD
408381614                     773        41.79 REDUCED               Single Family
408381615                     811        40.15 REDUCED               Single Family
408381616                     765         44.2 REDUCED               Condo
408381617                     728        39.47 REDUCED               Condo
408381618                     799        53.53 REDUCED               PUD
408381619                     766         44.6 REDUCED               Single Family
408381620                     676        39.47 FULL/ALT              PUD
408381621                     719        36.73 FULL/ALT              PUD
408381622                     809        28.81 REDUCED               PUD
408381623                     773        45.19 REDUCED               Single Family
408381624                     795        40.87 REDUCED               Single Family
408381625                     778         43.1 FULL/ALT              Condo
408381626                     712        36.77 REDUCED               Single Family
408381628                     760        23.27 REDUCED               Single Family
408381629                     717         30.8 REDUCED               Single Family
408381630                     719        33.27 REDUCED               Single Family
408381631                     770        37.48 REDUCED               Condo
408381632                     747        38.78 FULL/ALT              PUD
408381633                     666        44.63 FULL/ALT              Single Family
408381634                     756        39.41 REDUCED               Single Family
408381635                     715        33.31 REDUCED               Single Family
408381636                     768        15.64 REDUCED               PUD
408381637                     725        54.19 REDUCED               Condo
408381638                     788        48.87 REDUCED               Single Family
408381639                     786        18.55 REDUCED               PUD
408381640                     783         36.2 REDUCED               PUD
408381641                     770        41.08 REDUCED               PUD
408381642                     787         16.8 REDUCED               Condo
408381643                     720        39.19 REDUCED               Single Family
408381644                     663        45.11 FULL/ALT              Single Family
408381645                     794        24.95 REDUCED               Single Family
408381646                     721        29.59 REDUCED               Single Family
408381647                     727        40.31 REDUCED               PUD
408381648                     782         29.1 REDUCED               Condo
408381649                     669        28.89 FULL/ALT              Condo
408381651                     750        54.05 REDUCED               PUD
408381652                     662         43.1 FULL/ALT              PUD
408381654                     791        33.03 REDUCED               PUD
408381655                     803        28.31 FULL/ALT              Single Family
408381656                     717        40.49 REDUCED               Condo
408381657                     728        54.42 REDUCED               Single Family
408381658                     794        50.32 REDUCED               Single Family
408381659                     662        36.76 FULL/ALT              Single Family
408381660                     780        48.35 FULL/ALT              PUD
408381661                     745        47.93 REDUCED               Condo
408381662                     743        42.93 REDUCED               Single Family
408381663                     693        37.83 FULL/ALT              Condo
408381664                     712        39.64 REDUCED               Single Family
408381665                     706        39.45 FULL/ALT              PUD
408381666                     778        39.15 REDUCED               Single Family
408381667                     737        28.81 REDUCED               PUD
408381668                     795        40.83 REDUCED               Single Family
408381669                     736        34.15 FULL/ALT              Single Family
408381670                     730        43.26 REDUCED               Single Family
408381671                     679        42.41 FULL/ALT              PUD
408381672                     700         47.8 REDUCED               Single Family
408381673                     707        17.96 REDUCED               Single Family
408381674                     779        40.12 REDUCED               Single Family
408381675                     775        11.67 REDUCED               Single Family
408381676                     780        35.93 REDUCED               Single Family
408381677                     811        31.78 REDUCED               Single Family
408381678                     741        14.25 FULL/ALT              Single Family
408381679                     700         34.2 FULL/ALT              Single Family
408381680                     676        38.11 FULL/ALT              Single Family
408381681                     721        41.85 REDUCED               Single Family
408381682                     748        46.76 FULL/ALT              PUD
408381683                     759        42.71 REDUCED               Single Family
408381684                     736        33.28 FULL/ALT              Single Family
408381685                     714        27.64 REDUCED               PUD
408381686                     735        33.79 REDUCED               Single Family
408381687                     682        42.58 FULL/ALT              Single Family
408381688                     748        22.18 REDUCED               PUD
408381689                     768        39.92 REDUCED               PUD
408381690                     702         9.05 REDUCED               PUD
408381691                     721        39.92 REDUCED               Single Family
408381692                     743         45.7 REDUCED               Single Family
408381693                     705        20.73 REDUCED               Single Family
408381694                     789        23.85 FULL/ALT              PUD
408381695                     751         46.6 FULL/ALT              Single Family
408381696                     679        45.45 FULL/ALT              Single Family
408381697                     734        22.18 REDUCED               Single Family
408381699                     660        44.82 FULL/ALT              PUD
408381700                     760        38.05 REDUCED               PUD
408381701                     750        42.48 FULL/ALT              Single Family
408381702                     783        41.36 FULL/ALT              Single Family
408381703                     754        35.08 REDUCED               Single Family
408381704                     696        49.87 FULL/ALT              Single Family
408381705                     714        46.34 REDUCED               PUD
408381706                     787        41.72 FULL/ALT              PUD
408381707                     749        46.17 REDUCED               Single Family
408381708                     731        33.44 REDUCED               Single Family
408381709                     725        35.77 REDUCED               PUD
408381710                     715        35.17 REDUCED               Single Family
408381711                     780        40.92 REDUCED               Single Family
408381712                     713        33.93 REDUCED               Condo
408381713                     750        37.72 REDUCED               PUD
408381714                     687        28.97 FULL/ALT              Single Family
408381716                     727        20.96 REDUCED               Single Family
408381717                     725        43.44 REDUCED               Single Family
408381718                     755        22.28 REDUCED               Single Family
408381719                     668        49.82 FULL/ALT              PUD
408381720                     700        36.61 REDUCED               Single Family
408381721                     723        38.86 REDUCED               Single Family
408381722                     783        28.09 FULL/ALT              PUD
408381723                     794        33.44 FULL/ALT              PUD
408381724                     686        33.95 FULL/ALT              PUD
408381725                     769        50.38 FULL/ALT              Single Family
408381726                     765         7.22 REDUCED               Single Family
408381727                     762        36.73 REDUCED               Single Family
408381728                     773        33.53 REDUCED               Single Family
408381729                     743        46.44 REDUCED               Single Family
408381730                     672        29.71 FULL/ALT              Single Family
408381731                     668        51.18 FULL/ALT              Single Family
408381732                     784        45.82 REDUCED               PUD
408381733                     739        42.48 REDUCED               PUD
408381734                     716        41.19 REDUCED               Single Family
408381736                     707        41.08 REDUCED               Single Family
408381737                     778        42.09 REDUCED               PUD
408381738                     728           33 REDUCED               Single Family
408381739                     667        27.94 FULL/ALT              PUD
408381740                     794        35.77 FULL/ALT              Single Family
408381741                     796        24.53 REDUCED               2-4 Family
408381742                     801        35.88 REDUCED               PUD
408381743                     793        33.83 REDUCED               Single Family
408381744                     744        37.77 REDUCED               Single Family
408381745                     710        29.34 REDUCED               PUD
408381746                     769        42.27 REDUCED               Single Family
408381747                     715         8.57 REDUCED               Single Family
408381748                     678        41.19 FULL/ALT              Condo
408381749                     791        22.87 REDUCED               PUD
408381750                     721        42.82 REDUCED               Single Family
408381751                     732        39.23 REDUCED               Single Family
408381752                     724        34.18 FULL/ALT              Condo
408381753                     723        39.38 REDUCED               PUD
408381754                     748        37.25 REDUCED               Single Family
408381755                     680        38.15 FULL/ALT              Single Family
408381756                     771        27.22 REDUCED               Single Family
408381757                     739        53.97 REDUCED               Single Family
408381758                     761        34.46 REDUCED               PUD
408381759                     766         12.4 REDUCED               PUD
408381760                     718        54.36 REDUCED               Single Family
408381761                     737        47.07 REDUCED               PUD
408381762                     767        27.97 FULL/ALT              Single Family
408381763                     766        42.95 REDUCED               PUD
408381764                     737        34.83 REDUCED               PUD
408381765                     780        29.28 REDUCED               Single Family
408381766                     706        41.89 REDUCED               Single Family
408381767                     679        44.04 FULL/ALT              Single Family
408381768                     724        51.11 FULL/ALT              PUD
408381769                     727        40.66 REDUCED               Condo
408381770                     715        17.14 REDUCED               Condo
408381771                     809        41.16 REDUCED               PUD
408381772                     748        37.22 REDUCED               Condo
408381773                     719        47.59 REDUCED               Single Family
408381774                     755        53.01 FULL/ALT              Single Family
408381775                     768        29.45 REDUCED               Single Family
408381777                     736         41.2 REDUCED               Condo
408381778                     705         41.1 REDUCED               Single Family
408381780                     757        28.23 REDUCED               Condo
408381781                     728        28.63 REDUCED               Single Family
408381782                     701        29.61 FULL/ALT              Single Family
408381783                     759        43.22 REDUCED               Single Family
408381784                     763        23.49 FULL/ALT              PUD
408381785                     806        42.18 REDUCED               Single Family
408381786                     701        34.28 FULL/ALT              Single Family
408381787                     666        39.78 FULL/ALT              Single Family
408381788                     724        20.69 REDUCED               Single Family
408381789                     784        18.54 REDUCED               PUD
408381790                     680        47.44 FULL/ALT              Single Family
408381791                     748        52.82 REDUCED               Single Family
408381792                     741        45.82 REDUCED               Single Family
408381793                     716         42.9 REDUCED               PUD
408381794                     740        40.41 REDUCED               Single Family
408381795                     725         38.1 REDUCED               Single Family
408381796                     681        45.36 FULL/ALT              PUD
408381797                     733        37.15 REDUCED               Single Family
408381798                     685        25.34 FULL/ALT              Single Family
408381799                     717        35.52 REDUCED               Single Family
408381800                     793        36.16 FULL/ALT              Single Family
408381801                     715        31.92 REDUCED               Single Family
408381802                     710        46.14 REDUCED               Single Family
408381803                     711        37.41 REDUCED               Single Family
408381804                     733        26.73 REDUCED               Single Family
408381805                     679        52.55 FULL/ALT              Single Family
408381806                     731        32.68 REDUCED               PUD
408381807                     803        37.28 REDUCED               Single Family
408381808                     742         22.6 REDUCED               Single Family
408381809                     745        25.39 REDUCED               Single Family
408381810                     777        39.93 REDUCED               Single Family
408381811                     727        44.28 FULL/ALT              Single Family
408381812                     712         54.1 REDUCED               Single Family
408381813                     767         31.1 REDUCED               Single Family
408381814                     735        37.96 REDUCED               Single Family
408381815                     766         31.8 REDUCED               PUD
408381816                     731        42.24 REDUCED               Single Family
408381817                     749        27.68 REDUCED               PUD
408381818                     773        39.54 FULL/ALT              Single Family
408381819                     711        36.66 REDUCED               Single Family
408381820                     665        43.21 FULL/ALT              PUD
408381821                     756        44.59 REDUCED               Condo
408381822                     705        33.36 REDUCED               Single Family
408381823                     782         42.9 REDUCED               Single Family
408381825                     729        43.22 REDUCED               Single Family
408381826                     746         32.8 REDUCED               Single Family
408381827                     768        24.47 REDUCED               Single Family
408381828                     749        32.15 REDUCED               PUD
408381829                     796        39.19 REDUCED               Condo
408381830                     690        40.71 FULL/ALT              Single Family
408381831                     704        32.58 REDUCED               Single Family
408381832                     758        44.87 REDUCED               Single Family
408381833                     798         16.8 REDUCED               Single Family
408381834                     807        42.12 REDUCED               Single Family
408381836                     755        32.16 REDUCED               Condo
408381837                     794        24.89 REDUCED               PUD
408381838                     718        16.46 REDUCED               Single Family
408381839                     750        40.23 REDUCED               Single Family
408381840                     783        35.91 FULL/ALT              Single Family
408381841                     738         35.5 REDUCED               PUD
408381842                     764        49.55 REDUCED               Single Family
408381843                     747        44.43 REDUCED               Single Family
408381844                     749        19.33 FULL/ALT              Single Family
408381845                     708        30.53 REDUCED               PUD
408381846                     795         22.1 NINA                  PUD
408381847                     700        40.11 REDUCED               PUD
408381848                     720        44.28 REDUCED               Single Family
408381849                     670        48.19 FULL/ALT              Single Family
408381850                     737        27.51 REDUCED               Single Family
408381851                     750        34.98 REDUCED               Single Family
408381852                     739        15.24 REDUCED               Single Family
408381853                     755        37.86 REDUCED               PUD
408381854                     710        29.55 FULL/ALT              Single Family
408381855                     756        32.64 REDUCED               Single Family
408381856                     777        31.71 REDUCED               Single Family
408381857                     732        41.66 REDUCED               PUD
408381858                     714        44.22 FULL/ALT              Single Family
408381859                     777        37.93 REDUCED               Single Family
408381860                     741        37.75 REDUCED               Condo
408381861                     732        40.05 REDUCED               Single Family
408381862                     729        34.44 REDUCED               Single Family
408381863                     763        30.83 REDUCED               Single Family
408381864                     712        42.47 REDUCED               Single Family
408381865                     701        42.65 REDUCED               PUD
408381867                     696        47.99 FULL/ALT              Condo
408381868                     687        50.89 FULL/ALT              Single Family
408381869                     711        47.85 REDUCED               PUD
408381870                     704        36.52 REDUCED               PUD
408381871                     731         36.7 REDUCED               Single Family
408381872                     773        42.67 REDUCED               Single Family
408381873                     729        41.56 FULL/ALT              Single Family
408381874                     729        36.38 REDUCED               Single Family
408381875                     772        42.78 REDUCED               Single Family
408381876                     776        38.05 REDUCED               Condo
408381877                     784        45.04 REDUCED               Single Family
408381878                     760        34.73 FULL/ALT              Single Family
408381879                     753        42.01 REDUCED               PUD
408381880                     747        35.32 REDUCED               Single Family
408381881                     704        32.16 REDUCED               PUD
408381882                     744        33.79 REDUCED               Condo
408381883                     729        31.95 FULL/ALT              Condo
408381884                     736        42.91 REDUCED               Single Family
408381885                     730         19.8 REDUCED               Single Family
408381886                     720        38.31 REDUCED               Single Family
408381887                     718        34.18 REDUCED               Single Family
408381888                     763         38.4 REDUCED               Single Family
408381889                     745        36.02 REDUCED               PUD
408381890                     764        39.04 REDUCED               Single Family
408381891                     701        37.25 FULL/ALT              PUD
408381892                     755         53.1 REDUCED               Single Family
408381893                     741        41.64 REDUCED               Single Family
408381894                     733        32.61 REDUCED               PUD
408381895                     729        53.48 REDUCED               Condo
408381896                     767         8.19 FULL/ALT              Condo
408381897                     642        35.93 FULL/ALT              PUD
408381898                     794        44.98 REDUCED               PUD
405599181                     760        41.35 REDUCED               PUD
405909189                     798        44.95 REDUCED               Single Family
406451246                     759        41.15 REDUCED               Single Family
406451373                     666         41.8 REDUCED               2-4 Family
406786901                     683        40.06 REDUCED               Single Family
500745587                     654        49.68 REDUCED               Single Family
407869238                     690            0 NINA                  Single Family
407898335                     738            0 NINA                  Single Family
700105962                     661        29.79 REDUCED               PUD
700128447                     681         43.7 STATED/STATED         Single Family
700133968                     791        15.47 FULL/ALT              PUD
700207970                     800        35.12 STATED/STATED         Single Family
700223410                     768        27.83 REDUCED               Co-Op
700225363                     707            0 NINA                  Single Family
700237600                     797        33.23 REDUCED               PUD
700240408                     768            0 NINA                  PUD
700240476                     785            0 NINA                  Co-Op
700241377                     751        44.65 REDUCED               2-4 Family
700244291                     802        39.96 REDUCED               PUD
700244294                     660        41.19 REDUCED               PUD
700244935                     702            0 REDUCED               PUD
700245698                     707            0 NINA                  2-4 Family
700246838                     749        25.84 REDUCED               Condotel
700246979                     670        38.02 FULL/ALT              Single Family
700251640                     714        33.74 STATED/STATED         2-4 Family
700251772                     656            0 NINA                  Single Family
700252351                     652        29.02 FULL/ALT              2-4 Family
700253196                     760        32.61 STATED/STATED         Single Family
700253501                     799        22.89 REDUCED               Condo
700255953                     633            0 NINA                  Single Family
700257770                     709            0 NINA                  Single Family
700258300                     651        44.96 REDUCED               Single Family
700258817                     740        44.17 REDUCED               2-4 Family
700259624                     795            0 NINA                  Single Family
700262466                     750        34.97 FULL/ALT              Single Family
700262713                     693        32.77 REDUCED               2-4 Family
700263762                     756        33.61 REDUCED               2-4 Family
700263914                     709        39.73 REDUCED               Condotel
700264331                     692        24.29 STATED/STATED         Single Family
700265226                     673        38.97 REDUCED               Condo
700265302                     633        19.89 REDUCED               PUD
700266066                     787            0 NINA                  PUD
700266301                     753            0 NINA                  2-4 Family
700266651                     662        44.09 REDUCED               Single Family
700267736                     626        47.84 REDUCED               2-4 Family
700267787                     626        47.84 REDUCED               2-4 Family
700268440                     652        35.25 REDUCED               Single Family
700269419                     766        30.13 FULL/ALT              Co-Op
700269692                     653            0 NINA                  Single Family
700270439                     789            0 REDUCED               Single Family
700273731                     663        35.89 REDUCED               2-4 Family
700274001                     627            0 NINA                  Single Family
700274505                     725            0 NINA                  Single Family
700275943                     733        45.12 REDUCED               Single Family
700275948                     674            0 NINA                  Single Family
700276320                     754            0 NINA                  Single Family
700276323                     666        29.44 REDUCED               Single Family
700277076                     787        32.46 STATED/STATED         2-4 Family
700277152                     669        36.15 STATED/STATED         Single Family
700278115                     708            0 REDUCED               2-4 Family
700278565                     773        21.43 FULL/ALT              PUD
700279211                     690        40.11 STATED/STATED         2-4 Family
700279407                     712        42.45 STATED/STATED         2-4 Family
700279655                     743        36.32 STATED/STATED         2-4 Family
700279686                     716        39.03 REDUCED               2-4 Family
700279692                     664        32.02 REDUCED               2-4 Family
700279720                     643            0 NINA                  PUD
700279862                     703        40.08 REDUCED               2-4 Family
700279869                     731            0 NINA                  Single Family
700279901                     646        48.37 STATED/STATED         Condo
700280067                     669        41.87 STATED/STATED         2-4 Family
700280831                     684        36.64 REDUCED               2-4 Family
700280870                     737            0 NINA                  PUD
700281234                     695        39.61 REDUCED               2-4 Family
700281545                     747            0 NINA                  Single Family
700281614                     679            0 NINA                  PUD
700281764                     646            0 NINA                  Single Family
700281930                     684        37.57 REDUCED               PUD
700282147                     711        20.97 REDUCED               Single Family
700282447                     679            0 NINA                  Single Family
700282468                     762        47.89 REDUCED               Condo
700282514                     670            0 NINA                  Condo
700282516                     704            0 REDUCED               Condo
700282695                     642        36.71 REDUCED               Single Family
700282842                     660            0 NINA                  Single Family
700282997                     626        47.18 STATED/STATED         PUD
700283114                     697            0 NINA                  Single Family
700283996                     780            0 NINA                  Condo
700284004                     653        39.56 REDUCED               Single Family
700284123                     666        49.36 REDUCED               PUD
700284131                     769        28.81 REDUCED               2-4 Family
700284728                     697            0 NINA                  Co-Op
700284906                     741        45.43 REDUCED               Single Family
700285128                     714        34.89 REDUCED               Condo
700285611                     667        16.79 REDUCED               Single Family
700285685                     727            0 REDUCED               2-4 Family
700286569                     721        24.25 REDUCED               2-4 Family
700286618                     744            0 NINA                  2-4 Family
700286671                     625            0 NINA                  Single Family
700286787                     667        17.24 REDUCED               Single Family
700286799                     663        49.26 REDUCED               Condo
700286851                     667         16.9 REDUCED               Single Family
700287016                     660            0 REDUCED               Single Family
700287045                     629        30.11 STATED/STATED         Single Family
700287351                     726            0 NINA                  Single Family
700287828                     653        34.36 STATED/STATED         Single Family
700287909                     779            0 NINA                  Single Family
700288187                     797            0 NINA                  Condotel
700288407                     721            0 NINA                  2-4 Family
700288819                     693        40.63 STATED/STATED         2-4 Family
700288822                     693        39.72 STATED/STATED         2-4 Family
700288958                     636            0 NINA                  PUD
700288998                     725        39.27 REDUCED               2-4 Family
700289329                     655        40.52 REDUCED               Condo
700289341                     657        29.46 REDUCED               Single Family
700289552                     749        48.69 REDUCED               2-4 Family
700289847                     741            0 NINA                  Condo
700289864                     658        44.12 REDUCED               Single Family
700289926                     650        29.52 REDUCED               Single Family
700289960                     623        59.25 REDUCED               Single Family
700290088                     623        57.56 REDUCED               Single Family
700290089                     706        30.85 STATED/STATED         2-4 Family
700290096                     623        56.92 REDUCED               Single Family
700290116                     623        57.55 REDUCED               Single Family
700290575                     780        32.26 FULL/ALT              2-4 Family
700290636                     747            0 NINA                  Single Family
700290813                     741            0 NINA                  Single Family
700290824                       0        24.52 REDUCED               Condo
700290981                     620            0 NINA                  Single Family
700291368                     689        38.76 REDUCED               Condo
700291485                     664            0 NINA                  Single Family
700291529                     716            0 REDUCED               PUD
700291590                     680            0 NINA                  PUD
700291651                     730            0 REDUCED               Single Family
700291766                     646        45.42 FULL/ALT              PUD
700291913                     688        39.37 FULL/ALT              Condo
700291971                     673            0 NINA                  Single Family
700292129                     742        48.91 STATED/STATED         Single Family
700292151                     760            0 NINA                  Single Family
700292222                     760            0 NINA                  PUD
700292440                     632            0 NINA                  Condo
700292555                     688            0 NINA                  2-4 Family
700292602                     701            0 NINA                  Single Family
700292624                     651        42.54 REDUCED               Single Family
700292949                     681        55.02 REDUCED               2-4 Family
700292986                     681        54.29 REDUCED               2-4 Family
700293066                     629        40.79 REDUCED               Single Family
700293112                     736        49.56 REDUCED               Single Family
700293171                     729        43.49 REDUCED               2-4 Family
700293605                     783        34.53 FULL/ALT              Single Family
700293608                     733        34.64 REDUCED               Single Family
700293747                     728            0 NINA                  Single Family
700293915                     719        37.44 REDUCED               Condo
700294361                     752        48.24 REDUCED               Condo
700294623                     720         21.7 REDUCED               2-4 Family
700294749                     694        44.27 REDUCED               2-4 Family
700294753                     789            0 NINA                  Single Family
700294819                     713         9.02 REDUCED               2-4 Family
700294869                     679        30.73 REDUCED               PUD
700294938                     732            0 NINA                  Single Family
700295016                     717            0 NINA                  Single Family
700295079                     778            0 NINA                  2-4 Family
700295231                     690            0 REDUCED               Single Family
700295261                     733         41.8 REDUCED               Single Family
700295298                     786        50.02 REDUCED               2-4 Family
700295336                     620         37.5 FULL/ALT              2-4 Family
700295444                     674        38.01 REDUCED               Single Family
700295616                     687        50.39 STATED/STATED         Single Family
700295738                     674         29.1 REDUCED               Condotel
700295740                     770        35.25 FULL/ALT              Condo
700295866                     749        40.13 STATED/STATED         Single Family
700296221                     685        30.17 REDUCED               Condo
700296239                     747        50.32 REDUCED               2-4 Family
700296305                     681            0 NINA                  Single Family
700296829                     660        42.85 REDUCED               2-4 Family
700296901                     770        47.52 REDUCED               2-4 Family
700296995                     724            0 NINA                  Single Family
700297032                     715            0 NINA                  Single Family
700297105                     730        42.71 REDUCED               2-4 Family
700297165                     724        24.96 REDUCED               2-4 Family
700297443                     750            0 NINA                  Single Family
700297500                     678        33.65 REDUCED               Single Family
700297533                     785            0 NINA                  Single Family
700297567                     678        32.42 REDUCED               Single Family
700297578                     678        32.98 REDUCED               Single Family
700297689                     725            0 NINA                  Single Family
700297744                     683        38.64 REDUCED               2-4 Family
700297936                     630        30.66 REDUCED               2-4 Family
700298179                     727        42.89 REDUCED               2-4 Family
700298188                     714            0 REDUCED               2-4 Family
700298375                     649            0 REDUCED               Single Family
700298410                     680            0 REDUCED               Single Family
700298537                     722        37.78 REDUCED               Single Family
700298585                     701            0 NINA                  Single Family
700298600                     720            0 NINA                  PUD
700298736                     690        18.91 REDUCED               Condo
700298889                     717        48.52 REDUCED               PUD
700299018                     735        26.96 REDUCED               2-4 Family
700299150                     791        36.47 REDUCED               Condotel
700299162                     676        37.03 REDUCED               2-4 Family
700299296                     680            0 NINA                  Single Family
700299334                     676        37.03 REDUCED               Single Family
700299553                     673            0 NINA                  PUD
700299590                     699        42.43 FULL/ALT              2-4 Family
700299767                     734            0 NINA                  Single Family
700299819                     738            0 NINA                  2-4 Family
700300032                     776        45.19 FULL/ALT              PUD
700300336                     738           33 STATED/STATED         2-4 Family
700300356                     757        28.38 REDUCED               Single Family
700300430                     718         35.6 REDUCED               2-4 Family
700300608                     713            0 NINA                  Single Family
700300613                     709            0 NINA                  Single Family
700300773                     745            0 NINA                  Single Family
700300774                     654            0 REDUCED               2-4 Family
700300775                     647        43.63 STATED/STATED         Single Family
700300788                     700        40.78 REDUCED               PUD
700300918                     771            0 NINA                  Single Family
700301000                     663        36.24 REDUCED               2-4 Family
700301580                     704            0 NINA                  Condo
700301778                     767        49.91 REDUCED               2-4 Family
700301961                     700            0 REDUCED               Single Family
700302051                     696        42.15 REDUCED               Single Family
700302192                     787            0 NINA                  Single Family
700302325                     715        45.99 FULL/ALT              Single Family
700302430                     701            0 NINA                  Single Family
700302447                     645        25.35 REDUCED               Single Family
700302449                     784        41.74 REDUCED               2-4 Family
700302559                     638            0 NINA                  PUD
700302612                     629        44.67 REDUCED               Single Family
700302775                     704        37.84 REDUCED               Single Family
700302864                     697        37.03 REDUCED               Single Family
700302908                     626         48.1 REDUCED               2-4 Family
700302964                     631            0 NINA                  2-4 Family
700303185                     726         44.3 REDUCED               PUD
700303257                     750            0 NINA                  Condo
700303372                     666        38.16 REDUCED               Condo
700303405                     672            0 REDUCED               Single Family
700303441                     704            0 NINA                  Single Family
700303480                     797            0 NINA                  Condotel
700303658                     621        47.32 FULL/ALT              Single Family
700303743                     644        42.67 REDUCED               2-4 Family
700303918                     721            0 NINA                  2-4 Family
700304066                     676        20.13 REDUCED               2-4 Family
700304091                     760        45.21 REDUCED               Condo
700304113                     720            0 REDUCED               Single Family
700304118                     731        25.84 REDUCED               2-4 Family
700304341                     679         45.9 FULL/ALT              PUD
700304592                     718        45.91 REDUCED               Single Family
700304811                     671            0 NINA                  PUD
700304818                     751            0 NINA                  Condo
700305207                     626            0 REDUCED               Single Family
700305510                     726         29.9 REDUCED               Single Family
700305568                     738        29.87 STATED/STATED         2-4 Family
700305710                     738         27.6 STATED/STATED         2-4 Family
700305989                     678        48.39 REDUCED               2-4 Family
700306058                     715        33.38 REDUCED               Condo
700306076                     667        40.96 STATED/STATED         Single Family
700306084                     639        35.24 REDUCED               Single Family
700306145                     751            0 NINA                  Single Family
700306212                     671            0 NINA                  Single Family
700306248                     705        25.12 REDUCED               Condo
700306314                     644            0 REDUCED               Single Family
700306341                     662        43.07 REDUCED               2-4 Family
700306351                     667        39.01 REDUCED               Condo
700306857                     688        49.91 FULL/ALT              Single Family
700306861                     735        36.04 REDUCED               Condo
700306868                     740            0 NINA                  Single Family
700306994                     692            0 REDUCED               Condo
700307002                     732        24.65 REDUCED               Single Family
700307006                     778        32.45 REDUCED               2-4 Family
700307127                     673         24.8 REDUCED               Single Family
700307248                     680        31.79 STATED/STATED         Condo
700307259                     689            0 REDUCED               Single Family
700307293                     680        35.65 REDUCED               Single Family
700307296                     675            0 NINA                  Condo
700307335                     689            0 REDUCED               Single Family
700307371                     710        41.15 REDUCED               2-4 Family
700307372                     689            0 REDUCED               Single Family
700307400                     689            0 REDUCED               Single Family
700307568                     756            0 NINA                  PUD
700307572                     764            0 NINA                  Single Family
700307819                     757        40.44 REDUCED               Single Family
700307834                     720            0 REDUCED               Single Family
700307989                     711        37.11 REDUCED               Single Family
700308009                     647            0 NINA                  Single Family
700308010                     695         50.2 REDUCED               2-4 Family
700308018                     666            0 NINA                  2-4 Family
700308144                     638            0 NINA                  2-4 Family
700308177                     744            0 NINA                  2-4 Family
700308199                     712        33.42 FULL/ALT              Single Family
700308277                     726        32.01 REDUCED               Single Family
700308341                     636        42.37 STATED/STATED         PUD
700308360                     668        49.94 FULL/ALT              2-4 Family
700308534                     728         48.4 STATED/STATED         Single Family
700308577                     720            0 NINA                  2-4 Family
700308672                     689            0 NINA                  PUD
700308691                     753        43.28 REDUCED               2-4 Family
700308890                     684        42.17 STATED/STATED         Single Family
700309079                     734            0 NINA                  PUD
700309167                     716        47.49 REDUCED               2-4 Family
700309359                     738        28.01 STATED/STATED         Condo
700309416                     771            0 NINA                  PUD
700309670                     703        21.92 REDUCED               2-4 Family
700309814                     710        43.33 REDUCED               2-4 Family
700309837                     710        42.91 REDUCED               2-4 Family
700309865                     702        29.14 REDUCED               Single Family
700309874                     726        38.63 REDUCED               Single Family
700309886                     621            0 NINA                  Single Family
700310239                     696        21.12 REDUCED               Single Family
700310333                     747        48.99 STATED/STATED         PUD
700310363                     747        48.87 STATED/STATED         PUD
700310425                     688            0 NINA                  Single Family
700310564                     729            0 NINA                  PUD
700310575                     629        21.24 REDUCED               Single Family
700310578                     695        39.51 REDUCED               2-4 Family
700310613                     765        41.68 STATED/STATED         2-4 Family
700310688                     723        45.97 REDUCED               2-4 Family
700310744                     771        49.73 REDUCED               2-4 Family
700310758                     712        35.87 REDUCED               2-4 Family
700310771                     730        26.15 REDUCED               2-4 Family
700310784                     675        42.72 FULL/ALT              2-4 Family
700310785                     729            0 NINA                  2-4 Family
700310905                     769        49.47 REDUCED               Single Family
700310946                     644        17.29 STATED/STATED         Single Family
700310997                     740            0 NINA                  2-4 Family
700311196                     730        41.54 REDUCED               Single Family
700311240                     784        41.91 REDUCED               Condo
700311259                     777        39.28 REDUCED               2-4 Family
700311338                     814         50.5 REDUCED               2-4 Family
700311369                     624            0 REDUCED               2-4 Family
700311403                     753        36.46 REDUCED               2-4 Family
700311887                     653        42.87 REDUCED               Single Family
700311949                     734        30.93 REDUCED               Single Family
700312097                     661        50.76 FULL/ALT              2-4 Family
700312116                     724         25.9 REDUCED               2-4 Family
700312267                     665         41.5 REDUCED               Single Family
700312280                     688        27.88 REDUCED               Single Family
700312400                     723        45.92 FULL/ALT              Condo
700312466                     750            0 REDUCED               PUD
700312476                     750            0 REDUCED               PUD
700312531                     650        40.19 REDUCED               2-4 Family
700312946                     791            0 NINA                  Single Family
700312962                     719         27.1 REDUCED               Single Family
700313158                     623         42.4 REDUCED               Single Family
700313165                     703        32.45 REDUCED               Single Family
700313327                     728            0 REDUCED               Condo
700313427                     682        38.85 REDUCED               PUD
700313437                     721        41.78 REDUCED               2-4 Family
700313859                     748        37.89 STATED/STATED         Single Family
700314060                     693        38.43 REDUCED               2-4 Family
700314106                     629           45 REDUCED               Single Family
700314367                     693            0 REDUCED               Single Family
700314407                     641            0 NINA                  Single Family
700314496                     732            0 REDUCED               Single Family
700314547                     629        36.88 REDUCED               Single Family
700314700                     730        37.98 REDUCED               2-4 Family
700314845                     764            0 NINA                  Single Family
700315167                     725        30.08 REDUCED               Single Family
700315289                     673         29.4 STATED/STATED         2-4 Family
700315730                     732            0 REDUCED               Condo
700315735                     627        42.72 FULL/ALT              Condo
700315739                     732            0 REDUCED               Single Family
700315870                     735            0 NINA                  Single Family
700315885                     735            0 NINA                  Single Family
700315928                     634            0 REDUCED               2-4 Family
700315944                     761            0 REDUCED               PUD
700316086                     704        34.15 STATED/STATED         Single Family
700316120                     702        26.39 REDUCED               PUD
700316311                     716        29.35 STATED/STATED         PUD
700316376                     673        41.33 REDUCED               Condo
700316801                     692        40.36 STATED/STATED         Single Family
700316861                     756            0 NINA                  PUD
700316864                     778            0 REDUCED               Single Family
700316866                     710            0 REDUCED               2-4 Family
700316914                     682        38.85 REDUCED               PUD
700316923                     746            0 NINA                  Single Family
700316938                     677        38.61 STATED/STATED         Single Family
700317172                     716        40.88 REDUCED               PUD
700317185                     652        28.12 REDUCED               Single Family
700317288                     628        44.23 REDUCED               Single Family
700317402                     661        42.11 REDUCED               Single Family
700317533                     730        36.91 REDUCED               Single Family
700317611                     646            0 NINA                  Single Family
700317917                     732        50.97 REDUCED               Condo
700318008                     719        32.67 REDUCED               PUD
700318085                     747        27.73 REDUCED               Single Family
700318190                     673            0 NINA                  2-4 Family
700318262                     689        31.31 REDUCED               Condo
700318283                     712        40.61 REDUCED               Single Family
700318300                     659        32.48 FULL/ALT              Single Family
700318490                     764            0 NINA                  Condo
700318512                     740            0 NINA                  Single Family
700318555                     751        42.49 FULL/ALT              2-4 Family
700318581                     789            0 NINA                  PUD
700318630                     678        28.66 REDUCED               PUD
700318671                     721        26.36 STATED/STATED         PUD
700318700                     676            0 REDUCED               Single Family
700318711                     710        36.17 STATED/STATED         Condo
700318728                     677            0 NINA                  Single Family
700318832                     688        23.72 REDUCED               Condotel
700318895                     787        40.79 REDUCED               2-4 Family
700318931                     683            0 REDUCED               Single Family
700319004                     723        44.71 REDUCED               PUD
700319065                     692         49.6 FULL/ALT              Condo
700319089                     720        38.52 REDUCED               2-4 Family
700319112                     730        33.26 REDUCED               2-4 Family
700319142                     642        43.58 REDUCED               2-4 Family
700319216                     745            0 NINA                  2-4 Family
700319237                     688        36.74 REDUCED               PUD
700319239                     730        33.26 REDUCED               2-4 Family
700319254                     704        39.22 REDUCED               Single Family
700319281                     713        39.07 REDUCED               Single Family
700319346                     701            0 NINA                  Single Family
700319383                     660         39.4 FULL/ALT              Single Family
700319473                     684        44.56 REDUCED               Single Family
700319562                     709        41.71 FULL/ALT              2-4 Family
700319627                     702        39.08 STATED/STATED         PUD
700319728                     649        40.47 REDUCED               Condo
700319872                     776            0 REDUCED               Condo
700319877                     749            0 NINA                  Condo
700320368                     705        44.77 STATED/STATED         2-4 Family
700320598                     650            0 NINA                  Single Family
700320645                     709            0 NINA                  PUD
700320646                     716            0 NINA                  Condo
700320655                     721        30.78 FULL/ALT              Single Family
700320830                     759         43.4 REDUCED               PUD
700320875                     691        41.69 REDUCED               Condo
700320916                     673        26.17 REDUCED               Single Family
700320951                     668        35.84 FULL/ALT              Single Family
700321054                     664        38.07 REDUCED               Single Family
700321200                     711        32.92 REDUCED               Single Family
700321229                     622        21.43 FULL/ALT              Single Family
700321269                     647        48.23 FULL/ALT              PUD
700321358                     685            0 NINA                  2-4 Family
700321375                     729           39 REDUCED               Single Family
700321417                     710        36.99 FULL/ALT              Condo
700321460                     662         41.4 REDUCED               2-4 Family
700321550                     623        40.51 FULL/ALT              Single Family
700321608                     673            0 NINA                  Single Family
700321692                     669            0 NINA                  Single Family
700321806                     692         27.5 REDUCED               2-4 Family
700321846                     772            0 NINA                  PUD
700321943                     625        41.76 REDUCED               Single Family
700321999                     706            0 NINA                  PUD
700322100                     766        37.18 REDUCED               Condo
700322104                     707        34.65 REDUCED               Single Family
700322115                     728        40.09 REDUCED               2-4 Family
700322231                     759        45.06 REDUCED               Single Family
700322260                     700        33.24 STATED/STATED         Single Family
700322274                     793        35.95 REDUCED               PUD
700322309                     732            0 NINA                  Single Family
700322327                     781        15.38 STATED/STATED         PUD
700322372                     707        40.07 STATED/STATED         Single Family
700322413                     620        39.72 FULL/ALT              Single Family
700322525                     750            0 NINA                  Single Family
700322615                     798            0 NINA                  Condo
700322616                     686        47.79 FULL/ALT              Condo
700322630                     675            0 NINA                  Single Family
700322731                     692        43.84 REDUCED               PUD
700322813                     674        46.23 FULL/ALT              2-4 Family
700322919                     774        41.12 REDUCED               PUD
700322987                     775            0 NINA                  PUD
700323112                     695            0 NINA                  2-4 Family
700323139                     649        41.32 REDUCED               Single Family
700323207                     716        39.83 REDUCED               PUD
700323271                     667            0 NINA                  2-4 Family
700323342                     753        44.76 REDUCED               Single Family
700323364                     646            0 REDUCED               Single Family
700323386                     687        45.33 FULL/ALT              Single Family
700323453                     696        43.14 FULL/ALT              2-4 Family
700323505                     750         35.9 FULL/ALT              Condo
700323556                     736            0 NINA                  PUD
700323594                     705        29.01 REDUCED               2-4 Family
700323662                     647        35.98 FULL/ALT              Single Family
700323708                     791        41.88 REDUCED               2-4 Family
700323728                     707        45.57 REDUCED               PUD
700323755                     705        29.01 REDUCED               2-4 Family
700323783                     652            0 NINA                  Single Family
700323929                     688            0 NINA                  Single Family
700323974                     661        37.51 REDUCED               Single Family
700324034                     719        44.71 REDUCED               2-4 Family
700324103                     738        38.29 REDUCED               Single Family
700324229                     661          6.9 REDUCED               Single Family
700324254                     736            0 NINA                  Single Family
700324365                     651            0 NINA                  Single Family
700324368                     752            0 NINA                  Single Family
700324552                     766        46.73 FULL/ALT              PUD
700324594                     782        47.27 REDUCED               Condo
700324678                     667        39.55 REDUCED               2-4 Family
700324679                     639        42.53 REDUCED               2-4 Family
700324873                     709        44.78 REDUCED               2-4 Family
700325031                     698        34.73 REDUCED               2-4 Family
700325232                     743            0 NINA                  Single Family
700325324                     693            0 NINA                  2-4 Family
700325432                     695        35.57 FULL/ALT              PUD
700325479                     725            0 NINA                  2-4 Family
700325497                     689        47.85 FULL/ALT              PUD
700325548                     677        48.51 FULL/ALT              2-4 Family
700325599                     721            0 NINA                  PUD
700325615                     758        15.04 REDUCED               2-4 Family
700325730                     704        43.19 REDUCED               Single Family
700325806                     656        42.55 REDUCED               Single Family
700325896                     784        19.57 REDUCED               Single Family
700326021                     711         32.4 STATED/STATED         Single Family
700326023                     692        34.04 REDUCED               Single Family
700326175                     644            0 REDUCED               Single Family
700326180                     621        43.74 REDUCED               Condo
700326196                     660        47.24 FULL/ALT              2-4 Family
700326253                     718        39.57 REDUCED               Condo
700326314                     758            0 NINA                  PUD
700326361                     700        38.38 REDUCED               PUD
700326434                     801            0 NINA                  PUD
700326477                     810        43.97 REDUCED               PUD
700326597                     634        42.33 STATED/STATED         Single Family
700326876                     646        42.68 REDUCED               2-4 Family
700326881                     661        38.33 REDUCED               Single Family
700327234                     749        42.69 STATED/STATED         Condo
700327324                     769        47.71 FULL/ALT              Condo
700327382                     642        45.06 REDUCED               Single Family
700327412                     687        35.53 REDUCED               PUD
700327429                     717            0 NINA                  PUD
700327485                     711            0 NINA                  Single Family
700327593                     764           48 FULL/ALT              Single Family
700327594                     732            0 REDUCED               2-4 Family
700327597                     731        38.71 REDUCED               Condo
700327652                     681        43.28 REDUCED               Single Family
700327666                     720        46.52 FULL/ALT              Condo
700327674                     681        41.91 REDUCED               Condo
700327827                     620            0 NINA                  Single Family
700328002                     712        25.88 REDUCED               Condo
700328074                     668        42.67 REDUCED               Condo
700328113                     753        38.44 FULL/ALT              2-4 Family
700328150                     750        38.32 FULL/ALT              Single Family
700328208                     620        40.53 FULL/ALT              2-4 Family
700328265                     631            0 NINA                  Single Family
700328313                     720        42.51 REDUCED               2-4 Family
700328485                     627        41.99 FULL/ALT              Single Family
700328567                     759            0 NINA                  Single Family
700328582                     677        41.75 REDUCED               PUD
700328646                     770         42.4 REDUCED               PUD
700328719                     723        26.93 STATED/STATED         Single Family
700328844                     734        29.52 REDUCED               Single Family
700328971                     742        40.47 REDUCED               Condo
700329032                     666            0 NINA                  Single Family
700329047                     738        49.96 FULL/ALT              2-4 Family
700329098                     793            0 NINA                  Single Family
700329153                     672        46.73 REDUCED               Single Family
700329223                     757        33.64 REDUCED               Single Family
700329232                     676        39.99 FULL/ALT              Condo
700329259                     720        54.91 REDUCED               Single Family
700329262                     754        42.16 STATED/STATED         Single Family
700329280                     715        33.23 REDUCED               Single Family
700329300                     649        36.71 FULL/ALT              Single Family
700329302                     680            0 NINA                  Single Family
700329422                     803            0 NINA                  Single Family
700329478                     666         26.4 FULL/ALT              PUD
700329528                     726        39.38 REDUCED               PUD
700329581                     648            0 REDUCED               Single Family
700329600                     777        43.87 REDUCED               Single Family
700329616                     759        32.23 REDUCED               Single Family
700329620                     697        30.35 STATED/STATED         Single Family
700329622                     701        40.88 REDUCED               Single Family
700329644                     764        35.87 REDUCED               Single Family
700329684                     693            0 NINA                  PUD
700329705                     738        50.24 FULL/ALT              2-4 Family
700329733                     662            0 REDUCED               Single Family
700329784                     730         8.22 STATED/STATED         Single Family
700329798                     670        42.75 REDUCED               PUD
700329900                     715        35.16 REDUCED               PUD
700329919                     677        37.14 REDUCED               Single Family
700329971                     725            0 REDUCED               2-4 Family
700329998                     698        22.74 STATED/STATED         Single Family
700330339                     665        41.17 REDUCED               PUD
700330458                     727            0 NINA                  Single Family
700330477                     650        43.18 FULL/ALT              Single Family
700330685                     633        30.54 REDUCED               PUD
700330762                     792        35.78 REDUCED               2-4 Family
700330829                     749         32.9 REDUCED               Single Family
700330934                     690        38.91 FULL/ALT              Single Family
700330937                     712        41.27 REDUCED               Condo
700330945                     680        39.96 STATED/STATED         2-4 Family
700330986                     765        38.45 REDUCED               Condo
700331172                     727        38.42 STATED/STATED         Single Family
700331206                     712            0 NINA                  PUD
700331305                     701        42.08 FULL/ALT              2-4 Family
700331363                     653        21.56 REDUCED               Single Family
700331416                     674        30.69 REDUCED               PUD
700331555                     685         39.2 REDUCED               Single Family
700331626                     702        39.13 REDUCED               PUD
700331686                     683            0 REDUCED               Single Family
700331696                     709            0 NINA                  Single Family
700331834                     685         38.4 REDUCED               Single Family
700331854                     679            0 NINA                  PUD
700331954                     754            0 NINA                  Single Family
700331998                     628        32.34 STATED/STATED         Single Family
700332112                     633        34.85 FULL/ALT              PUD
700332298                     742        31.67 REDUCED               PUD
700332368                     702        44.55 REDUCED               Single Family
700332394                     816        12.75 FULL/ALT              Single Family
700332442                     705         48.5 REDUCED               Single Family
700332499                     693            0 REDUCED               PUD
700332639                     738            0 NINA                  Single Family
700332757                     724        22.94 FULL/ALT              Condo
700332858                     733        35.78 REDUCED               PUD
700332965                     819            0 NINA                  Single Family
700332966                     738        41.72 REDUCED               PUD
700332976                     727            0 NINA                  Single Family
700333007                     692        43.82 FULL/ALT              Single Family
700333063                     667        38.33 FULL/ALT              Single Family
700333075                     696        34.97 FULL/ALT              Single Family
700333099                     747        39.01 REDUCED               Single Family
700333109                     761        32.14 REDUCED               PUD
700333117                     741        40.78 REDUCED               Single Family
700333136                     685        44.28 REDUCED               Condo
700333218                     681        38.97 REDUCED               Single Family
700333287                     711            0 NINA                  Single Family
700333563                     685            0 REDUCED               Single Family
700333601                     692        25.75 REDUCED               PUD
700333607                     723        25.88 REDUCED               PUD
700333623                     728        15.26 STATED/STATED         Single Family
700333624                     743            0 NINA                  Single Family
700333648                     729            0 REDUCED               PUD
700333669                     696        40.01 REDUCED               Single Family
700333687                     735            0 REDUCED               Single Family
700333858                     773           43 REDUCED               2-4 Family
700333922                     745        35.78 REDUCED               2-4 Family
700333995                     693            0 NINA                  Condo
700334109                     742        27.08 REDUCED               2-4 Family
700334122                     689        45.29 FULL/ALT              Single Family
700334125                     647            0 REDUCED               Single Family
700334149                     683        40.01 REDUCED               PUD
700334157                     655           44 REDUCED               PUD
700334245                     691         41.4 REDUCED               PUD
700334298                     680        35.36 REDUCED               2-4 Family
700334303                     634         41.1 FULL/ALT              Single Family
700334312                     729        13.69 REDUCED               Condo
700334338                     623        41.87 REDUCED               Single Family
700334591                     683            0 NINA                  Single Family
700334639                     690        40.06 REDUCED               Single Family
700334650                     770        24.57 REDUCED               Single Family
700334704                     627        27.73 FULL/ALT              PUD
700334711                     715         37.4 REDUCED               Single Family
700334739                     697        49.12 REDUCED               PUD
700334776                     687        35.68 REDUCED               PUD
700334839                     694         27.8 REDUCED               PUD
700334896                     745            0 REDUCED               2-4 Family
700335000                     804        40.25 REDUCED               PUD
700335050                     744         21.6 REDUCED               PUD
700335124                     732            0 NINA                  Condo
700335231                     704        42.73 REDUCED               Single Family
700335304                     727        41.38 STATED/STATED         Single Family
700335307                     781        21.27 REDUCED               Single Family
700335370                     695        34.39 REDUCED               Single Family
700335371                     639        37.31 FULL/ALT              PUD
700335528                     779            0 NINA                  Single Family
700335606                     748        45.08 FULL/ALT              PUD
700335637                     725            0 NINA                  PUD
700335719                     725        44.53 STATED/STATED         Single Family
700335765                     683            0 NINA                  Single Family
700335770                     773        34.35 FULL/ALT              Single Family
700335785                     784        45.76 FULL/ALT              Single Family
700335907                     708        23.03 REDUCED               Condo
700335920                     639            0 NINA                  Single Family
700336079                     742        47.11 FULL/ALT              Single Family
700336387                     715        38.39 FULL/ALT              Single Family
700336400                     772        45.44 FULL/ALT              PUD
700336441                     772         44.6 FULL/ALT              PUD
700336515                     708            0 NINA                  Single Family
700336619                     652        38.27 REDUCED               PUD
700336668                     681        40.56 STATED/STATED         Single Family
700336728                     692        26.15 REDUCED               PUD
700336770                     751        43.76 REDUCED               Single Family
700336777                     725        34.49 REDUCED               2-4 Family
700336785                     635        37.86 REDUCED               Single Family
700336846                     704        39.85 REDUCED               Single Family
700336892                     712        38.16 REDUCED               Single Family
700336906                     771        32.31 REDUCED               Single Family
700336967                     677        38.69 NINA                  Single Family
700337018                     705        39.76 STATED/STATED         Single Family
700337038                     732        45.77 REDUCED               2-4 Family
700337135                     725        40.76 REDUCED               Single Family
700337185                     746        33.97 FULL/ALT              2-4 Family
700337193                     746        28.42 FULL/ALT              2-4 Family
700337207                     660        18.97 STATED/STATED         Single Family
700337240                     701        40.57 REDUCED               Single Family
700337329                     678        34.56 REDUCED               PUD
700337335                     663        34.36 REDUCED               Single Family
700337380                     703        33.09 REDUCED               Single Family
700337401                     634            0 NINA                  Single Family
700337448                     627         26.6 REDUCED               Single Family
700337527                     724        42.82 FULL/ALT              Single Family
700337552                     739        48.08 FULL/ALT              PUD
700337682                     710         39.6 REDUCED               PUD
700337722                     644        36.44 REDUCED               Condo
700337749                     637        44.85 REDUCED               Single Family
700337925                     653            0 NINA                  Condo
700337931                     675         44.5 REDUCED               PUD
700337934                     683        34.15 REDUCED               Single Family
700337952                     746            0 NINA                  Single Family
700337964                     738            0 NINA                  Single Family
700337997                     664        20.05 REDUCED               Condo
700338109                     683            0 NINA                  PUD
700338163                     684        41.62 REDUCED               2-4 Family
700338170                     689        39.31 REDUCED               PUD
700338174                     697            0 NINA                  PUD
700338193                     713        38.04 REDUCED               PUD
700338200                     660        14.25 STATED/STATED         Single Family
700338271                     773        30.35 FULL/ALT              Single Family
700338341                     814        31.27 REDUCED               Single Family
700338371                     667            0 REDUCED               PUD
700338404                     663        45.56 REDUCED               PUD
700338700                     737        44.99 FULL/ALT              Single Family
700338757                     728         30.5 FULL/ALT              Single Family
700338881                     706        44.31 REDUCED               Single Family
700339149                     780        34.74 STATED/STATED         Single Family
700339210                     690        47.57 REDUCED               Condo
700339236                     668         37.1 REDUCED               PUD
700339242                     765            0 NINA                  Condo
700339263                     701        35.82 REDUCED               PUD
700339432                     726        49.79 REDUCED               2-4 Family
700339758                     669        36.59 REDUCED               Single Family
700339763                     675        38.39 REDUCED               Single Family
700339840                     732            0 NINA                  Single Family
700339914                     738        38.18 REDUCED               Single Family
700339981                     738         37.3 REDUCED               Single Family
700340149                     683        46.93 STATED/STATED         Single Family
700340165                     641        22.59 REDUCED               PUD
700340318                     735            0 NINA                  PUD
700340394                     663        33.88 REDUCED               Single Family
700340421                     742        27.02 REDUCED               PUD
700340435                     645         34.8 FULL/ALT              Condo
700340473                     719        34.16 REDUCED               Single Family
700340559                     676        33.73 REDUCED               Condo
700340748                     752            0 NINA                  PUD
700340958                     791        41.66 REDUCED               Single Family
700340987                     675        35.62 REDUCED               Single Family
700341036                     635        44.85 REDUCED               Single Family
700341275                     752            0 NINA                  Single Family
700341448                     767        28.11 FULL/ALT              Single Family
700341507                     736        21.72 REDUCED               PUD
700341530                     738        39.87 REDUCED               Single Family
700341609                     747        23.99 REDUCED               PUD
700341735                     726        32.92 REDUCED               PUD
700341963                     692        39.95 REDUCED               Condo
700341984                     686            0 REDUCED               Single Family
700342046                     704        39.02 REDUCED               Condo
700342255                     703        47.85 FULL/ALT              Condo
700342286                     791         20.7 REDUCED               Single Family
700342327                     777        39.14 REDUCED               Single Family
700342367                     644        49.78 REDUCED               Single Family
700342746                     654         39.2 REDUCED               PUD
700342766                     697        35.48 REDUCED               Single Family
700342877                     694            0 NINA                  Single Family
700342903                     784        41.05 FULL/ALT              PUD
700342915                     725        37.68 STATED/STATED         Single Family
700342932                     754        42.21 STATED/STATED         2-4 Family
700342976                     667        41.65 REDUCED               Single Family
700343107                     705        43.76 REDUCED               Single Family
700343164                     764            0 NINA                  Single Family
700343172                     649        44.01 REDUCED               Single Family
700343265                     726        48.72 REDUCED               PUD
700343523                     692        39.73 STATED/STATED         PUD
700343623                     654           38 STATED/STATED         Single Family
700343855                     653        39.17 FULL/ALT              Single Family
700343873                     680        39.74 REDUCED               Single Family
700343874                     646            0 NINA                  Single Family
700343910                     694        44.89 REDUCED               Single Family
700343930                     669        42.63 REDUCED               2-4 Family
700343970                     645        25.46 REDUCED               Condo
700344067                     706        39.14 STATED/STATED         2-4 Family
700344454                     730        24.01 FULL/ALT              Single Family
700344457                     655        26.03 REDUCED               Single Family
700344695                     710            0 NINA                  Condotel
700345041                     742        45.18 FULL/ALT              Single Family
700345057                     624        35.74 REDUCED               Single Family
700345169                     675        47.45 REDUCED               Condo
700345273                     697        42.41 REDUCED               Single Family
700345279                     745        35.56 REDUCED               2-4 Family
700345420                     688        39.42 REDUCED               Single Family
700345543                     650            0 NINA                  2-4 Family
700345732                     732            0 NINA                  Single Family
700345873                     655            0 NINA                  Single Family
700345889                     723        42.08 REDUCED               PUD
700346136                     656        37.88 REDUCED               Single Family
700346310                     669         38.5 REDUCED               Single Family
700346455                     710        34.59 STATED/STATED         PUD
700346683                     665        42.95 REDUCED               2-4 Family
700346784                     707        33.77 REDUCED               Single Family
700347013                     651        43.19 FULL/ALT              Single Family
700347043                     655        40.52 REDUCED               Single Family
700347365                     638            0 REDUCED               Single Family
700347616                     691        38.72 REDUCED               PUD
700347764                     659        40.32 REDUCED               Single Family
700347825                     743            0 NINA                  PUD
700347918                     633        35.97 REDUCED               Single Family
700348043                     722        37.42 FULL/ALT              Single Family
700348807                     674            0 NINA                  Single Family
700348865                     654        44.06 REDUCED               Single Family
700349247                     722        49.18 REDUCED               Single Family
700349948                     799        24.05 REDUCED               Condo
700350123                     793        44.38 REDUCED               2-4 Family
700350512                     658        37.45 FULL/ALT              Condo
700351233                     698        37.55 REDUCED               PUD
700351987                     693        43.34 STATED/STATED         PUD
700355234                     680            0 NINA                  Condo
500716970                     679            0 REDUCED               Single Family
500733289                     644        31.52 REDUCED               Condo
500753957                     644        36.29 REDUCED               Single Family
500773691                     746        10.43 REDUCED               Single Family
500740099                     751            0 NINA                  Single Family
500745469                     638            0 NINA                  2-4 Family
500751750                     654        40.49 REDUCED               Single Family
500766133                     796        21.91 FULL/ALT              Single Family
500766467                     685        54.34 REDUCED               Single Family
500767655                     803            0 NINA                  Single Family
500519473                     710        29.45 REDUCED               PUD
500696797                     729         30.8 REDUCED               Single Family
500704452                     798            0 NINA                  2-4 Family
500711908                     720            0 REDUCED               PUD
500715089                     662        42.29 REDUCED               Condo
500715730                     792            0 NINA                  Single Family
500717960                     663        33.99 REDUCED               Single Family
500720119                     787            0 NINA                  Single Family
500720123                     753            0 NINA                  Single Family
500724640                     682            0 NINA                  Single Family
500724732                     666        45.06 REDUCED               Single Family
500726486                     653            0 REDUCED               Single Family
500726873                     623        39.93 REDUCED               Single Family
500727883                     745            0 NINA                  Single Family
500730249                     694            0 NINA                  Single Family
500730692                     737        32.26 REDUCED               Single Family
500732403                     636        42.84 REDUCED               Condo
500733020                     683            0 REDUCED               Single Family
500734814                     708            0 REDUCED               PUD
500735973                     627        43.99 REDUCED               Single Family
500736748                     696        36.87 STATED/STATED         Single Family
500736893                     728            0 NINA                  PUD
500740586                     671        44.96 REDUCED               Single Family
500744547                     659         36.2 REDUCED               PUD
500745289                     722            0 REDUCED               PUD
500745326                     683        35.44 REDUCED               2-4 Family
500747856                     696            0 REDUCED               PUD
500748130                     666            0 REDUCED               PUD
500749106                     652            0 NINA                  PUD
500749115                     652            0 NINA                  PUD
500749378                     670            0 REDUCED               PUD
500749542                     710            0 NINA                  Single Family
500751159                     637        27.15 REDUCED               Single Family
500751425                     669        39.78 REDUCED               Single Family
500752821                     701        33.01 REDUCED               Single Family
500754631                     635         37.1 REDUCED               Single Family
500754821                     680        41.97 REDUCED               Condo
500757855                     686        40.92 REDUCED               Single Family
500758246                     681         38.4 STATED/STATED         PUD
500758554                     697            0 REDUCED               Single Family
500758690                     704            0 NINA                  Condo
500758730                     716            0 NINA                  PUD
500759510                     654            0 NINA                  Single Family
500760200                     702            0 NINA                  Condo
500760518                     677        27.29 STATED/STATED         Condo
500760620                     707            0 REDUCED               PUD
500762828                     634        42.74 REDUCED               Single Family
500764594                     659        41.12 REDUCED               Single Family
500767827                     786            0 REDUCED               Single Family
500769160                     634        41.01 REDUCED               Single Family
500771357                     665        47.05 REDUCED               Single Family
500774983                     655            0 NINA                  Single Family
500777193                     747            0 NINA                  Single Family
500567687                     744        27.02 REDUCED               Single Family
500712586                     703            0 NINA                  Single Family
500723170                     712            0 NINA                  2-4 Family
500723823                     622        35.69 FULL/ALT              Single Family
500724619                     700            0 NINA                  Single Family
500728496                     769            0 NINA                  Single Family
500729455                     683        41.26 REDUCED               PUD
500729459                     656        31.22 REDUCED               2-4 Family
500734499                     658        38.79 FULL/ALT              Condo
500737209                     757            0 NINA                  2-4 Family
500738190                     625            0 REDUCED               Single Family
500738447                     653            0 REDUCED               Single Family
500740295                     658        31.14 REDUCED               Condo
500744392                     707        41.39 STATED/STATED         Single Family
500753474                     662        43.09 FULL/ALT              Single Family
500756254                     692        43.68 REDUCED               Single Family
500758849                     710        35.72 REDUCED               Single Family
500758894                     747        27.55 FULL/ALT              Single Family
500758900                     660        42.82 REDUCED               Single Family
500758911                     671        44.94 REDUCED               Single Family
500759373                     663        30.72 REDUCED               Condo
500762179                     698        43.81 REDUCED               Single Family
500765303                     669        43.89 REDUCED               Single Family
500768198                     722            0 REDUCED               Condo
500634445                     693            0 REDUCED               2-4 Family
500728612                     681        41.94 REDUCED               2-4 Family
500728667                     699        48.99 STATED/STATED         Co-Op
500735138                     637        36.81 REDUCED               Condo
500739384                     629        33.93 REDUCED               2-4 Family
500740487                     687        42.48 STATED/STATED         Single Family
500751335                     751            0 REDUCED               2-4 Family
500754904                     654            0 NINA                  2-4 Family
500762027                     748        33.81 REDUCED               Single Family
500767482                     636        44.63 REDUCED               2-4 Family
500736901                     763        42.45 REDUCED               Single Family
500736911                     654        27.24 REDUCED               Single Family
407869380                     686            0 REDUCED               Single Family
500615746                     759        23.05 REDUCED               2-4 Family
500622223                     683        34.53 REDUCED               2-4 Family
500679328                     692        19.61 REDUCED               Single Family
500706257                     687        33.84 STATED/STATED         Single Family
500716689                     693        22.07 REDUCED               Single Family
500722448                     706        23.01 REDUCED               Single Family
500729772                     715        42.33 STATED/STATED         Single Family
500741450                     691            0 REDUCED               2-4 Family
500744615                     678         44.3 REDUCED               2-4 Family
500751276                     729            0 REDUCED               Single Family
500754892                     652        35.82 REDUCED               Single Family
500759460                     712        43.02 REDUCED               2-4 Family
500762101                     681            0 REDUCED               Single Family
500767257                     660            0 REDUCED               2-4 Family
407207624                     751            0 NINA                  PUD
407207635                     662        46.34 REDUCED               Single Family
407207639                     718        47.88 STATED/STATED         PUD
407207645                     800        49.16 STATED/STATED         Single Family
407207646                     750        48.72 STATED/STATED         PUD
407716439                     782        50.06 FULL/ALT              Condo
407716444                     744            0 REDUCED               PUD
407716445                     707        46.58 REDUCED               PUD
407716450                     734        49.22 STATED/STATED         PUD
407897338                     803        52.36 STATED/STATED         PUD
407897348                     725        45.72 STATED/STATED         Single Family
407897352                     777            0 NINA                  PUD
500741553                     657            0 REDUCED               2-4 Family
500747157                     670        44.22 REDUCED               2-4 Family
500760699                     639        47.88 REDUCED               Single Family
405779469                     729        39.99 REDUCED               Condo
407589978                     767        49.04 REDUCED               Single Family
407589979                     716        48.08 FULL/ALT              Single Family
407589980                     711        39.18 REDUCED               Single Family
407589981                     677        45.66 REDUCED               PUD
407589991                     680        39.15 REDUCED               Single Family
407589992                     688        42.26 REDUCED               Single Family
407589994                     789        45.92 FULL/ALT              Single Family
407589998                     710        50.08 FULL/ALT              Condo
407590002                     725        27.64 REDUCED               2-4 Family
407590008                     688        38.48 REDUCED               Single Family
407590011                     765        48.77 REDUCED               Single Family
407590012                     748        49.66 REDUCED               PUD
407590016                     737         47.8 REDUCED               Condo
407590017                     674        54.13 FULL/ALT              Single Family
407590021                     745        36.01 REDUCED               PUD
407590022                     780         42.8 REDUCED               Single Family
407590024                     677        48.25 FULL/ALT              Single Family
407590028                     717        46.82 FULL/ALT              2-4 Family
407590029                     664        46.32 FULL/ALT              Single Family
407590030                     664        44.46 FULL/ALT              Single Family
407590032                     789        38.92 REDUCED               PUD
407590034                     792        47.17 REDUCED               Condo
407590037                     685        47.42 FULL/ALT              2-4 Family
407590039                     711        45.18 REDUCED               PUD
407590040                     740        48.56 REDUCED               Single Family
407590041                     779        39.58 REDUCED               Single Family
407590044                     731        46.88 REDUCED               Single Family
407590045                     757        49.95 REDUCED               PUD
407590048                     768        43.41 REDUCED               Single Family
407590049                     720        49.68 REDUCED               PUD
407590050                     689        47.72 REDUCED               PUD
407590053                     769        40.57 REDUCED               Single Family
407590054                     752        47.08 REDUCED               2-4 Family
407590061                     709        45.65 FULL/ALT              2-4 Family
407590063                     635         42.6 REDUCED               PUD
407590064                     764        42.85 REDUCED               Single Family
407590068                     730        36.55 FULL/ALT              Single Family
407590070                     779        44.44 REDUCED               Single Family
407590072                     756        32.78 REDUCED               Single Family
407590073                     769        53.83 FULL/ALT              Single Family
407590076                     684        41.79 REDUCED               PUD
407590077                     632        41.91 REDUCED               Single Family
407590081                     765        35.44 REDUCED               Single Family
407590082                     809           46 REDUCED               PUD
407590083                     680         41.9 REDUCED               Single Family
407590084                     678        45.65 FULL/ALT              PUD
407590085                     622        48.93 REDUCED               Single Family
407590087                     787         45.8 REDUCED               Single Family
407590088                     753        51.23 FULL/ALT              2-4 Family
407590090                     669           47 FULL/ALT              PUD
407590091                     761        44.65 REDUCED               2-4 Family
407590093                     802        47.45 REDUCED               Single Family
407590094                     759         20.8 REDUCED               Single Family
407590095                     665        44.41 REDUCED               PUD
407590096                     802        40.06 REDUCED               Single Family
407590101                     778         41.9 REDUCED               Single Family
407590102                     633        45.27 REDUCED               Single Family
407590103                     751        30.28 REDUCED               PUD
407590105                     791         48.7 FULL/ALT              PUD
407590106                     704        45.78 REDUCED               Condo
407590107                     664        38.19 REDUCED               Single Family
407590108                     771           54 REDUCED               PUD
407590110                     752        46.69 REDUCED               PUD
407590111                     720         49.3 REDUCED               Single Family
407590117                     624        38.65 REDUCED               Single Family
407590119                     745        29.33 REDUCED               Single Family
407590120                     771        47.86 REDUCED               Single Family
407590122                     758        45.47 FULL/ALT              Single Family
407590126                     752        46.72 REDUCED               Single Family
407590127                     688        52.32 REDUCED               Condo
407590129                     798        35.33 REDUCED               Single Family
407590130                     726        34.23 REDUCED               Single Family
407590131                     740        37.58 REDUCED               Single Family
407590135                     779        43.75 REDUCED               Single Family
500722360                     642        36.82 REDUCED               Single Family
407940942                     786        41.73 FULL/ALT              PUD
407940943                     752        42.79 FULL/ALT              Single Family
407940945                     692        39.88 FULL/ALT              PUD
407940946                     655        40.91 FULL/ALT              PUD
407940947                     727         42.2 FULL/ALT              Condo
407940948                     733        38.77 FULL/ALT              Condo
407940949                     665        23.36 FULL/ALT              PUD
407940950                     771        42.47 FULL/ALT              PUD
407940951                     754        43.97 FULL/ALT              PUD
407940952                     785           42 FULL/ALT              Single Family
407940953                     778        44.48 FULL/ALT              Single Family
407940954                     680        48.92 FULL/ALT              Condo
407940955                     672        22.64 FULL/ALT              Single Family
407940957                     763        45.73 FULL/ALT              Condo
407940958                     653        42.52 FULL/ALT              Condo
407940959                     640        38.54 FULL/ALT              Condo
407940960                     742        50.26 FULL/ALT              Single Family
407940961                     759        45.48 FULL/ALT              Condo
407940962                     759        34.53 FULL/ALT              PUD
407940963                     703        47.97 FULL/ALT              PUD
500725471                     718        43.09 STATED/STATED         2-4 Family
500731291                     636            0 REDUCED               Single Family
500743179                     740            0 NINA                  Single Family
500754622                     676        42.71 REDUCED               Single Family
500763689                     631            0 REDUCED               Single Family
500721225                     755        39.62 REDUCED               Single Family
500728388                     620        38.43 REDUCED               Single Family
500728420                     720        38.65 REDUCED               Single Family
500758956                     658            0 NINA                  Single Family
500768271                     741            0 NINA                  Condo
500777591                     629        41.33 REDUCED               Single Family
500714188                     703            0 REDUCED               2-4 Family
500733769                     685            0 REDUCED               2-4 Family
500745414                     732            0 REDUCED               2-4 Family
500749492                     684            0 REDUCED               2-4 Family
500750032                     712            0 REDUCED               2-4 Family
500750265                     670        40.47 REDUCED               2-4 Family
500751560                     685        47.72 REDUCED               Single Family
500753355                     733        32.47 STATED/STATED         2-4 Family
500755892                     711            0 REDUCED               2-4 Family
500755946                     681            0 NINA                  2-4 Family
500757948                     721            0 NINA                  Single Family
500758517                     664            0 REDUCED               2-4 Family
500758579                     692        41.78 REDUCED               2-4 Family
500759037                     663        43.99 REDUCED               2-4 Family
500759043                     684        40.59 REDUCED               2-4 Family
500762021                     680        45.35 REDUCED               2-4 Family
500762407                     697        48.38 STATED/STATED         Single Family
500763831                     669        28.66 STATED/STATED         2-4 Family
500764593                     739        42.01 STATED/STATED         2-4 Family
500765197                     645        38.59 REDUCED               Single Family
500768139                     699        43.58 REDUCED               Single Family
500768395                     677        39.41 REDUCED               2-4 Family
500768478                     704        36.27 STATED/STATED         Single Family
500768802                     693        43.24 REDUCED               2-4 Family
500769902                     680            0 REDUCED               2-4 Family
500769981                     684            0 REDUCED               2-4 Family
500772427                     668        40.75 REDUCED               2-4 Family
500772714                     714            0 REDUCED               2-4 Family
500774790                     789        42.88 REDUCED               2-4 Family
500775091                     814        33.93 FULL/ALT              2-4 Family
500775129                     714        42.25 STATED/STATED         2-4 Family
500775886                     681            0 REDUCED               2-4 Family
500775908                     694        43.84 REDUCED               2-4 Family
500778102                     757         41.7 REDUCED               Single Family
500779323                     620            0 REDUCED               2-4 Family
500758088                     796        31.63 STATED/STATED         Single Family
500479671                     653        43.94 FULL/ALT              Condo
500691106                     698            0 NINA                  PUD
500692466                     756        46.47 FULL/ALT              PUD
500694559                     646            0 NINA                  Single Family
500698450                     809            0 NINA                  PUD
500706350                     730        46.92 REDUCED               PUD
500707080                     769            0 NINA                  Single Family
500708861                     781            0 NINA                  PUD
500710184                     727            0 NINA                  PUD
500710525                     693            0 NINA                  PUD
500710755                     675        46.37 FULL/ALT              Single Family
500714541                     691            0 NINA                  PUD
500716673                     781        52.33 FULL/ALT              PUD
500716697                     754        57.16 FULL/ALT              Condo
500719325                     805            0 NINA                  Condo
500729284                     772        34.49 FULL/ALT              Single Family
500729383                     621        47.39 STATED/STATED         Single Family
500729413                     695            0 NINA                  Single Family
500729866                     815        19.85 FULL/ALT              PUD
500731426                     766            0 NINA                  Single Family
500734054                     726        52.22 FULL/ALT              PUD
500735753                     797            0 NINA                  Single Family
500737912                     699            0 NINA                  PUD
500740307                     776            0 NINA                  Single Family
500740320                     783        46.53 FULL/ALT              PUD
500741268                     787            0 NINA                  Single Family
500741604                     712            0 NINA                  Single Family
500741785                     644        27.59 FULL/ALT              PUD
500743468                     808        34.82 FULL/ALT              Condo
500744680                     756        20.02 FULL/ALT              PUD
500745697                     748        46.47 FULL/ALT              Single Family
500745996                     796        45.85 FULL/ALT              PUD
500747498                     780            0 NINA                  Single Family
500750137                     779        32.04 REDUCED               PUD
500750362                     714        20.65 REDUCED               PUD
500750439                     753        41.33 FULL/ALT              Condo
500753999                     789        45.32 FULL/ALT              Single Family
500754015                     790            0 NINA                  Single Family
500754022                     758        27.63 FULL/ALT              Single Family
500754030                     747        20.28 FULL/ALT              PUD
500754423                     712        37.09 FULL/ALT              PUD
500755110                     696            0 NINA                  Single Family
500755282                     780        41.09 FULL/ALT              PUD
500755284                     759        24.08 FULL/ALT              Single Family
500758219                     716         41.7 FULL/ALT              Single Family
500758568                     781        54.28 FULL/ALT              Single Family
500761968                     728            0 NINA                  PUD
500762178                     695        41.81 REDUCED               2-4 Family
500762665                     726            0 NINA                  PUD
500764965                     754        43.78 FULL/ALT              Single Family
500765448                     709           43 REDUCED               PUD
500765502                     795         24.7 FULL/ALT              Single Family
500765504                     724        38.08 FULL/ALT              Single Family
500767239                     750        25.51 FULL/ALT              PUD
500768337                     738        38.45 FULL/ALT              Condo
500769676                     767        32.27 FULL/ALT              Single Family
500777947                     739        32.28 REDUCED               PUD
500685438                     725        51.65 REDUCED               Single Family
500731337                     813            0 NINA                  Single Family
405584831                     695        43.16 REDUCED               Condo
500740815                     668        33.92 FULL/ALT              Single Family
500773694                     763            0 NINA                  Condo
500709335                     678        17.51 REDUCED               Single Family
500716060                     667         42.9 REDUCED               Condo
500716065                     667        44.95 REDUCED               PUD
500497693                     698        33.26 REDUCED               Single Family
500726381                     684        19.05 REDUCED               2-4 Family
500734014                     643            0 NINA                  Single Family
500740250                     691            0 NINA                  Single Family
500744570                     648            0 REDUCED               2-4 Family
500744743                     648            0 REDUCED               2-4 Family
500757940                     697        40.41 REDUCED               Single Family
500772789                     714        48.97 FULL/ALT              Single Family
500773883                     718        35.88 REDUCED               Single Family
500731164                     755        35.07 REDUCED               2-4 Family
500772701                     649        42.39 REDUCED               Single Family
407675455                     689         33.7 REDUCED               Condo
407675514                     642        46.18 FULL/ALT              Condo
407675527                     766        45.97 REDUCED               Single Family
407675609                     760        45.36 REDUCED               Condo
407675636                     696        43.63 REDUCED               Single Family
407675649                     672        36.57 STATED/STATED         Single Family
407992388                     626            0 REDUCED               Single Family
407992389                     702        24.21 STATED/STATED         Single Family
407992390                     691        35.57 REDUCED               PUD
407992391                     648        27.21 REDUCED               Single Family
407992392                     666        33.28 REDUCED               Single Family
407992393                     692        22.34 REDUCED               2-4 Family
407992394                     713        32.04 REDUCED               Single Family
407992395                     724        33.31 STATED/STATED         2-4 Family
407992396                     696            0 NINA                  Single Family
407992397                     816            0 NINA                  Single Family
407992398                     660        40.19 REDUCED               Single Family
407992399                     744            0 NINA                  Single Family
407992400                     715        29.77 STATED/STATED         Single Family
407992401                     721        38.27 REDUCED               Single Family
407992402                     666        38.81 REDUCED               2-4 Family
407992403                     704            0 NINA                  Single Family
407992404                     746        40.92 REDUCED               Single Family
407992405                     704            0 NINA                  Single Family
407992406                     704        25.18 REDUCED               Single Family
407992408                     749        33.45 REDUCED               2-4 Family
407992409                     652        30.56 REDUCED               Condo
407992410                     723        24.99 REDUCED               Single Family
407992411                     772        44.81 STATED/STATED         2-4 Family
407992412                     782        29.65 STATED/STATED         Single Family
407992413                     668        34.46 REDUCED               Single Family
407992414                     647        35.66 REDUCED               PUD
407992415                     657            0 NINA                  Single Family
407992416                     708        29.56 STATED/STATED         Single Family
407992417                     652            0 NINA                  PUD
407992418                     672        37.89 REDUCED               Single Family
407992419                     697        24.93 REDUCED               Single Family
407992420                     622            0 NINA                  Single Family
407992421                     633            0 NINA                  Single Family
407992422                     745        41.93 STATED/STATED         Single Family
407992423                     706        31.74 REDUCED               2-4 Family
407992424                     719        19.06 REDUCED               Single Family
407992426                     695        29.21 REDUCED               Single Family
407992427                     660        12.07 REDUCED               PUD
407992428                     648            0 NINA                  2-4 Family
407992429                     665        29.63 REDUCED               Condo
407992430                     642        46.67 FULL/ALT              Single Family
407992431                     708        24.51 REDUCED               Single Family
407992432                     805        14.53 REDUCED               Single Family
407992433                     752         35.4 REDUCED               Single Family
407992434                     684        44.13 REDUCED               Single Family
407992435                     684        37.49 REDUCED               2-4 Family
407992436                     762            0 NINA                  Single Family
407992437                     678            0 NINA                  Condo
407992438                     641        36.53 REDUCED               Single Family
407992439                     754         25.2 REDUCED               2-4 Family
407992440                     812        30.99 STATED/STATED         Single Family
407992441                     684        28.59 FULL/ALT              Condo
407992442                     625            0 NINA                  Single Family
407992443                     688        21.89 FULL/ALT              Single Family
407992444                     759         41.8 REDUCED               PUD
407992445                     653        37.46 REDUCED               Condo
407992446                     693        44.72 REDUCED               Single Family
407992448                     684        45.45 REDUCED               Single Family
407992449                     806        22.31 STATED/STATED         Single Family
407992450                     659        37.05 REDUCED               Single Family
407992451                     670            0 NINA                  Single Family
407992452                     767        32.43 REDUCED               Single Family
407992453                     665        35.93 REDUCED               Single Family
407992454                     723        37.92 STATED/STATED         Single Family
407992455                     675        24.53 REDUCED               Single Family
407992456                     667        23.05 REDUCED               Single Family
407992457                     686            0 NINA                  Single Family
407992458                     682        34.12 FULL/ALT              PUD
407992459                     775            0 NINA                  Single Family
407992460                     703        21.18 REDUCED               Single Family
407992461                     672            0 REDUCED               PUD
407992462                     757        43.07 REDUCED               Single Family
407992463                     757        38.87 REDUCED               Condo
407992464                     757        39.16 REDUCED               Condo
407992465                     775        35.38 REDUCED               Condo
407992466                     757        38.87 REDUCED               Condo
407992467                     775         37.9 REDUCED               Condo
407992468                     775        35.66 REDUCED               Condo
407992469                     757        38.54 REDUCED               Condo
407992470                     775        35.38 REDUCED               Condo
407992471                     657        35.75 STATED/STATED         PUD
407992472                     710            0 NINA                  Single Family
407992473                     673         30.8 FULL/ALT              Single Family
407992474                     673         30.8 FULL/ALT              Single Family
407992475                     668            0 REDUCED               Single Family
407992476                     674        40.57 REDUCED               PUD
407992477                     784         49.3 STATED/STATED         PUD
407992478                     710        39.12 REDUCED               Condo
407992479                     707        13.46 STATED/STATED         Single Family
407992480                     702        23.75 REDUCED               Single Family
407992481                     663        35.45 REDUCED               Single Family
407992482                     693        34.41 REDUCED               Single Family
407992484                     715        31.63 REDUCED               2-4 Family
407992485                     764        39.34 STATED/STATED         Single Family
407992486                     650         39.9 REDUCED               Single Family
407992488                     771        25.36 REDUCED               Single Family
407992489                     681            0 NINA                  Single Family
407992490                     763        36.58 REDUCED               Single Family
407992491                     726        42.95 STATED/STATED         PUD
407992492                     679        43.27 REDUCED               Condo
407992493                     713        21.95 STATED/STATED         Single Family
407992494                     701            0 NINA                  2-4 Family
407992495                     623        42.58 FULL/ALT              Single Family
407992496                     697        21.92 STATED/STATED         Single Family
407992497                     696            0 REDUCED               Single Family
407992498                     767            0 NINA                  Single Family
407992499                     694        37.55 REDUCED               Single Family
407992500                     776        31.78 FULL/ALT              Co-Op
407992501                     708            0 NINA                  2-4 Family
407992502                     723         38.7 REDUCED               2-4 Family
407992503                     685        41.98 REDUCED               2-4 Family
407992504                     732        41.43 REDUCED               Single Family
407992505                     664        32.03 REDUCED               Co-Op
407992506                     659            0 NINA                  Condo
407992507                     688            0 REDUCED               Single Family
407992508                     709        38.09 STATED/STATED         Single Family
407992509                     674        33.36 REDUCED               Single Family
407992511                     697        25.02 REDUCED               2-4 Family
407992512                     697        25.74 REDUCED               2-4 Family
407992513                     662        12.74 FULL/ALT              2-4 Family
407992514                     786         31.4 STATED/STATED         PUD
407992515                     662        39.61 REDUCED               Single Family
407992516                     669            0 NINA                  Single Family
407992517                     688        44.89 STATED/STATED         Single Family
407992518                     763            0 REDUCED               Single Family
407992519                     709        30.59 REDUCED               PUD
407992520                     645        17.89 REDUCED               2-4 Family
407992521                     679        39.88 STATED/STATED         PUD
407992522                     678        39.39 REDUCED               Single Family
407992523                     682        44.35 REDUCED               PUD
407992524                     708            0 NINA                  Single Family
407992525                     707        37.05 REDUCED               2-4 Family
407992526                     723        27.15 REDUCED               Single Family
407992527                     666         23.6 REDUCED               Single Family
407992528                     676            0 REDUCED               2-4 Family
407992529                     696        36.64 REDUCED               Co-Op
407992530                     665        42.03 REDUCED               Single Family
407992531                     663        38.14 REDUCED               Single Family
407992532                     689            0 REDUCED               Single Family
407992533                     711         37.6 STATED/STATED         Single Family
407992534                     706        37.98 REDUCED               Single Family
407992535                     686        29.96 STATED/STATED         Single Family
407992536                     672        27.98 REDUCED               Single Family
407992537                     769        36.75 FULL/ALT              Single Family
407992538                     697        26.81 REDUCED               Single Family
407992539                     684        36.16 REDUCED               2-4 Family
407992540                     671        24.52 REDUCED               2-4 Family
407992541                     654        34.31 REDUCED               2-4 Family
407992542                     738        30.73 REDUCED               Single Family
407992543                     694        31.53 REDUCED               Single Family
407992544                     796         37.5 REDUCED               2-4 Family
407992545                     746        26.18 REDUCED               Single Family
407992546                     693        38.37 STATED/STATED         2-4 Family
407992547                     645         45.5 FULL/ALT              2-4 Family
407992548                     737        29.53 FULL/ALT              Single Family
407992549                     729            0 REDUCED               Single Family
407992550                     732         37.3 REDUCED               Condo
407992551                     660        39.95 FULL/ALT              Condo
407992552                     778        39.19 REDUCED               2-4 Family
407992553                     744        26.42 FULL/ALT              2-4 Family
407992554                     674        20.02 REDUCED               Single Family
407992555                     673        30.43 REDUCED               2-4 Family
407992556                     712        37.14 REDUCED               Single Family
407992557                     699        35.77 REDUCED               Single Family
407992559                     673        31.89 FULL/ALT              Condo
407992560                     649         39.8 REDUCED               Single Family
407992561                     636        40.14 REDUCED               2-4 Family
407992562                     718        35.78 REDUCED               Condo
407992563                     689        31.43 REDUCED               Single Family
407992564                     790        34.26 STATED/STATED         2-4 Family
407992565                     705        30.77 STATED/STATED         Single Family
407992566                     803        42.54 REDUCED               Single Family
407992567                     667        39.16 FULL/ALT              2-4 Family
407992568                     712        34.48 REDUCED               Single Family
407992569                     667        24.81 REDUCED               Single Family
407992570                     640            0 NINA                  Single Family
407992571                     680         24.7 REDUCED               Single Family
407992572                     631        39.96 REDUCED               Single Family
407992573                     651         7.85 REDUCED               Single Family
407992574                     696            0 REDUCED               PUD
407992575                     638         32.2 REDUCED               Condo
407992576                     664        27.09 FULL/ALT              Single Family
407992577                     663        36.16 REDUCED               Single Family
407992578                     666        37.98 REDUCED               Single Family
407992579                     646        45.23 REDUCED               Single Family
407992580                     766        21.01 REDUCED               Single Family
407992581                     620        38.38 FULL/ALT              2-4 Family
407992582                     632        39.92 FULL/ALT              Single Family
407992583                     679        30.35 REDUCED               2-4 Family
407992584                     705        42.69 REDUCED               Single Family
407992585                     734         40.7 REDUCED               Single Family
407992586                     737        39.24 REDUCED               2-4 Family
407992587                     693        26.57 REDUCED               Co-Op
407992588                     665        41.24 REDUCED               Single Family
407992589                     647        35.49 FULL/ALT              2-4 Family
407992590                     682        37.61 REDUCED               Single Family
407992591                     685            0 NINA                  Single Family
407992592                     756        16.88 STATED/STATED         Single Family
407992593                     663        38.62 REDUCED               PUD
407992594                     809            0 NINA                  PUD
407992595                     772            0 NINA                  PUD
407992597                     730        39.34 REDUCED               Condo
407992598                     674         33.6 REDUCED               Single Family
407992599                     734        30.03 REDUCED               Single Family
407992600                     767        25.19 REDUCED               Condo
407992601                     734        29.88 REDUCED               Single Family
407992602                     660        37.04 FULL/ALT              2-4 Family
407992603                     630        46.95 REDUCED               Single Family
407992604                     706        23.12 REDUCED               Single Family
407992605                     712        40.68 STATED/STATED         2-4 Family
407992606                     733            0 REDUCED               Single Family
407992607                     787        42.62 STATED/STATED         Single Family
407992608                     734        28.58 REDUCED               2-4 Family
407992609                     764         30.1 REDUCED               Single Family
407992610                     724        35.43 FULL/ALT              2-4 Family
407992611                     653        43.85 FULL/ALT              Single Family
407992612                     654        39.19 REDUCED               Single Family
407992613                     775        39.69 REDUCED               Single Family
407992614                     779        37.75 REDUCED               Single Family
407992615                     752        23.78 REDUCED               2-4 Family
407992616                     728        39.59 REDUCED               2-4 Family
407992617                     661            0 NINA                  Single Family
407992619                     757        15.79 REDUCED               2-4 Family
407992620                     668        36.97 REDUCED               Single Family
407992621                     754        34.87 REDUCED               Single Family
407992622                     707         22.1 REDUCED               Single Family
407992623                     785        18.92 REDUCED               2-4 Family
407992624                     661        36.55 REDUCED               2-4 Family
407992626                     785        18.92 REDUCED               Single Family
407992627                     679        36.31 REDUCED               2-4 Family
407992628                     659        38.76 REDUCED               PUD
407992629                     700        35.84 REDUCED               2-4 Family
407992630                     659        13.84 REDUCED               Single Family
407992631                     662        32.08 REDUCED               Single Family
407992632                     757        13.97 REDUCED               Single Family
407992633                     693        30.32 REDUCED               Single Family
407992634                     670        30.12 FULL/ALT              2-4 Family
407992635                     719         15.2 REDUCED               2-4 Family
407992636                     660        35.98 REDUCED               PUD
407992637                     771        24.88 STATED/STATED         PUD
407992638                     666        39.38 REDUCED               Single Family
407992639                     655        25.64 REDUCED               2-4 Family
407992640                     715        28.72 REDUCED               Single Family
407992641                     715        29.75 REDUCED               Single Family
407992642                     639        39.78 FULL/ALT              2-4 Family
407992643                     699        25.62 FULL/ALT              Single Family
407992645                     757        46.57 STATED/STATED         PUD
407992646                     672        32.33 REDUCED               Single Family
407992647                     724        37.57 REDUCED               Single Family
407992648                     658        34.36 REDUCED               Single Family
407992649                     681            0 NINA                  Single Family
407992650                     640        39.49 REDUCED               Condo
407992651                     638        38.74 FULL/ALT              PUD
407992652                     701        30.55 REDUCED               Single Family
407992653                     705        35.26 REDUCED               Single Family
407992654                     715        29.05 REDUCED               Single Family
407992655                     715        29.21 REDUCED               Single Family
407992656                     705        36.72 REDUCED               2-4 Family
407992657                     705        20.04 REDUCED               2-4 Family
407992658                     788        45.91 STATED/STATED         Single Family
407992659                     623           33 REDUCED               Single Family
407992660                     808        34.85 REDUCED               2-4 Family
407992661                     726         36.6 REDUCED               Single Family
407992662                     679        27.95 FULL/ALT              2-4 Family
407992663                     671        24.85 REDUCED               Single Family
407992664                     658        28.12 STATED/STATED         Single Family
407992665                     719        32.64 FULL/ALT              2-4 Family
407992666                     672        18.28 REDUCED               Single Family
407992667                     733        21.81 REDUCED               Single Family
407992668                     673         37.2 REDUCED               2-4 Family
407992669                     712        36.91 REDUCED               Single Family
407992670                     669        23.74 REDUCED               Single Family
407992671                     745        20.96 REDUCED               Single Family
407992672                     720        24.76 REDUCED               Single Family
407992673                     719        32.64 FULL/ALT              2-4 Family
407992674                     648        34.09 REDUCED               Single Family
407992675                     734        44.18 REDUCED               Single Family
407992676                     777        26.99 REDUCED               2-4 Family
407992677                     710        29.75 REDUCED               Condo
407992678                     662        36.42 REDUCED               Condo
407992679                     694        39.29 REDUCED               Single Family
407992680                     676         43.5 REDUCED               Single Family
407992681                     645        30.64 FULL/ALT              Single Family
407992682                     802        28.84 REDUCED               2-4 Family
407992683                     704        39.53 REDUCED               2-4 Family
407992685                     746        38.62 REDUCED               PUD
407992686                     776        34.25 STATED/STATED         PUD
407992687                     693        38.38 REDUCED               Single Family
407992688                     628            0 NINA                  Single Family
407992689                     645            0 REDUCED               Single Family
407992690                     719        19.49 REDUCED               Single Family
407992691                     649        39.84 REDUCED               2-4 Family
407992692                     653            0 NINA                  PUD
407992693                     701            0 NINA                  Single Family
407992694                     651         39.9 REDUCED               Single Family
407992695                     718        30.55 REDUCED               Single Family
407992697                     748           40 FULL/ALT              PUD
407992698                     700        34.61 REDUCED               2-4 Family
407992699                     688         45.3 STATED/STATED         Condo
407992700                     763        31.98 REDUCED               2-4 Family
407992701                     661        35.39 REDUCED               Single Family
407992702                     782        41.96 FULL/ALT              PUD
407992703                     673        38.37 REDUCED               2-4 Family
407992704                     708        29.92 REDUCED               PUD
407992705                     698        13.52 REDUCED               2-4 Family
407992706                     698        13.52 REDUCED               2-4 Family
407992707                     738        39.29 FULL/ALT              2-4 Family
407992708                     698        27.72 REDUCED               Single Family
407992709                     652        37.16 FULL/ALT              Single Family
407992710                     646        20.29 REDUCED               Single Family
407992711                     690        38.97 REDUCED               Single Family
407992712                     695        26.47 REDUCED               Single Family
407992713                     659        40.73 REDUCED               Single Family
407992714                     663        38.13 REDUCED               Single Family
407992716                     796            0 REDUCED               Single Family
407992717                     707         24.9 FULL/ALT              Condo
407992718                     643        41.16 REDUCED               Single Family
407992719                     750         19.3 STATED/STATED         Single Family
407992720                     693        36.49 REDUCED               PUD
407992721                     680        39.87 REDUCED               Condo
407992723                     659        30.72 REDUCED               PUD
407992724                     681        37.88 REDUCED               PUD
407992725                     718        43.24 REDUCED               Single Family
407992726                     679        30.87 REDUCED               2-4 Family
407992727                     655        30.98 REDUCED               PUD
407992728                     646        39.14 REDUCED               Single Family
407992729                     666        37.38 REDUCED               Single Family
407992730                     779         34.6 REDUCED               Single Family
407992731                     758        44.89 REDUCED               2-4 Family
407992732                     699        38.29 REDUCED               Single Family
407992734                     670        22.14 REDUCED               Single Family
407992735                     693        27.22 REDUCED               Single Family
407992736                     695        40.92 STATED/STATED         2-4 Family
407992737                     707        38.66 REDUCED               Condo
407992738                     707        38.66 REDUCED               Condo
407992739                     668            0 REDUCED               Single Family
407992740                     777        40.48 STATED/STATED         Single Family
407992741                     746        32.36 STATED/STATED         Single Family
407992742                     647        31.45 REDUCED               Single Family
407992743                     754        39.99 FULL/ALT              PUD
407992744                     708         24.7 REDUCED               2-4 Family
407992745                     649        37.92 REDUCED               Single Family
407992746                     687         40.6 REDUCED               2-4 Family
407992747                     787         44.6 STATED/STATED         Single Family
407992748                     757            0 NINA                  Single Family
407992749                     693        27.22 REDUCED               Single Family
407992750                     733        41.08 FULL/ALT              2-4 Family
407992751                     760            0 NINA                  Single Family
407992753                     694        20.77 REDUCED               Single Family
407992754                     666            0 NINA                  Single Family
407992755                     690            0 NINA                  Single Family
407992757                     676        33.31 REDUCED               2-4 Family
407992758                     691        38.11 REDUCED               PUD
407992759                     682         35.1 REDUCED               Single Family
407992760                     693        39.93 REDUCED               Condo
407992761                     763        15.56 REDUCED               Single Family
407992762                     708        37.87 STATED/STATED         PUD
407992763                     775        44.76 FULL/ALT              Single Family
407992764                     675        43.45 REDUCED               Condo
407992765                     751            0 NINA                  PUD
407992766                     655        38.15 STATED/STATED         PUD
407992767                     729        43.58 FULL/ALT              2-4 Family
407992768                     694        33.12 REDUCED               Single Family
407992769                     689        38.36 FULL/ALT              2-4 Family
407992770                     678        30.65 FULL/ALT              Single Family
407992771                     666        36.02 FULL/ALT              Single Family
407992772                     684        36.49 REDUCED               PUD
407992773                     655        37.87 STATED/STATED         Single Family
407992774                     649            0 NINA                  Single Family
407992775                     650        36.81 FULL/ALT              2-4 Family
407992776                     725        13.54 REDUCED               Single Family
407992777                     647            0 NINA                  Single Family
407992778                     656        31.53 REDUCED               2-4 Family
407992779                     688        39.82 REDUCED               Single Family
407992780                     740        39.66 REDUCED               Single Family
407992781                     669        41.95 REDUCED               Single Family
407992782                     768        44.36 REDUCED               PUD
407992783                     692        26.56 FULL/ALT              Single Family
407992784                     683            0 NINA                  Single Family
407992785                     669        42.88 REDUCED               PUD
407992786                     680        27.08 STATED/STATED         Single Family
407992787                     703        36.91 REDUCED               Single Family
407992788                     686        32.86 REDUCED               Single Family
407992789                     795         30.2 STATED/STATED         Single Family
407992790                     691            0 NINA                  Single Family
407992791                     717        35.37 REDUCED               Condo
407992793                     675        38.79 FULL/ALT              Single Family
407992794                     726        23.04 STATED/STATED         Single Family
407992795                     764            0 NINA                  Condo
407992796                     689        39.61 REDUCED               Single Family
407992797                     702        39.66 STATED/STATED         2-4 Family
407992798                     782            0 NINA                  PUD
407992799                     666        43.19 REDUCED               Single Family
407992800                     643        27.15 REDUCED               PUD
407992801                     669        37.65 REDUCED               Single Family
407992802                     703        35.57 REDUCED               2-4 Family
407992803                     728         39.6 REDUCED               Single Family
407992804                     662            0 REDUCED               Single Family
407992805                     780         28.2 FULL/ALT              Single Family
407992806                     780        36.84 REDUCED               Single Family
407992807                     668        19.09 REDUCED               PUD
407992808                     718        47.02 STATED/STATED         2-4 Family
407992809                     672            0 NINA                  Single Family
407992810                     661            0 NINA                  Single Family
407992811                     746            0 NINA                  Single Family
407992812                     725            0 NINA                  Single Family
407992813                     696            0 NINA                  Single Family
407992814                     711            0 NINA                  Single Family
407992815                     716        35.82 REDUCED               2-4 Family
407992816                     664        31.75 REDUCED               Single Family
407992818                     787        36.89 REDUCED               Single Family
407992819                     673         24.6 REDUCED               PUD
407992820                     710        15.46 REDUCED               Single Family
407992821                     728        38.64 STATED/STATED         Single Family
407992822                     710        13.42 REDUCED               Single Family
407992823                     668        35.62 REDUCED               PUD
407992824                     743        16.97 REDUCED               Single Family
407992825                     662        36.22 REDUCED               Single Family
407992826                     696        39.95 STATED/STATED         PUD
407992827                     720           40 REDUCED               2-4 Family
407992828                     626        44.72 FULL/ALT              PUD
407992829                     716        45.34 REDUCED               Single Family
407992830                     647        40.25 REDUCED               Single Family
407992831                     787        34.09 REDUCED               PUD
407992832                     702        27.85 REDUCED               2-4 Family
407992833                     705        47.09 STATED/STATED         2-4 Family
407992834                     687        40.95 REDUCED               Single Family
407992835                     730        37.89 REDUCED               Single Family
407992836                     705        32.02 REDUCED               Single Family
407992837                     669        44.88 STATED/STATED         Condo
407992838                     786        33.86 STATED/STATED         Single Family
407992839                     703        35.85 REDUCED               Single Family
407992840                     687           38 REDUCED               Condo
407992841                     742        35.64 REDUCED               Single Family
407992842                     764        43.03 REDUCED               2-4 Family
407992843                     706         32.7 REDUCED               Single Family
407992844                     681         38.9 REDUCED               Single Family
407992845                     731        36.61 REDUCED               2-4 Family
407992846                     772            0 NINA                  Single Family
407992847                     681        38.21 REDUCED               Single Family
407992848                     665        36.88 REDUCED               Single Family
407992849                     798         28.7 REDUCED               Single Family
407992850                     697        25.33 REDUCED               Single Family
407992851                     707            0 REDUCED               PUD
407992852                     728        39.72 STATED/STATED         Single Family
407992853                     680        26.17 REDUCED               Single Family
407992854                     697        44.62 REDUCED               Single Family
407992855                     683        27.24 STATED/STATED         Single Family
407992856                     705        49.05 STATED/STATED         Single Family
407992857                     662        31.89 REDUCED               Single Family
407992858                     789        22.42 REDUCED               Condo
407992859                     715        31.02 STATED/STATED         Single Family
407992860                     645        38.07 REDUCED               Single Family
407992861                     722        25.11 STATED/STATED         Single Family
407992862                     661         34.9 REDUCED               Single Family
407992863                     710        38.66 REDUCED               2-4 Family
407992864                     692        30.39 FULL/ALT              Single Family
407992865                     710         11.1 REDUCED               Single Family
407992866                     732        22.13 REDUCED               Single Family
407992867                     675        42.82 REDUCED               PUD
407992868                     746            0 REDUCED               2-4 Family
407992870                     697         33.3 REDUCED               Condo
407992871                     788        27.01 FULL/ALT              Single Family
407992872                     756        44.96 STATED/STATED         Single Family
407992873                     769            0 NINA                  Condo
407992874                     795            0 NINA                  Single Family
407992875                     666        25.16 REDUCED               Single Family
407992877                     667        27.52 REDUCED               Single Family
407992878                     689        31.68 STATED/STATED         Single Family
407992879                     725        13.27 REDUCED               Single Family
407992880                     694        31.89 REDUCED               PUD
407992881                     646        38.71 REDUCED               Single Family
407992882                     738        44.08 FULL/ALT              Single Family
407992883                     763        41.74 FULL/ALT              Single Family
407992884                     727        28.45 REDUCED               2-4 Family
407992885                     698        32.67 REDUCED               PUD
407992886                     652        28.88 REDUCED               Single Family
407992887                     753        27.21 STATED/STATED         Single Family
407992888                     698        14.21 FULL/ALT              Condo
407992889                     673            0 NINA                  Single Family
407992890                     741        35.07 REDUCED               Single Family
407992891                     742        31.09 REDUCED               Single Family
407992892                     663        34.45 REDUCED               Single Family
407992893                     728        39.24 REDUCED               Single Family
407992895                     683        30.79 REDUCED               PUD
407992896                     667        42.94 REDUCED               Single Family
407992897                     695        37.42 REDUCED               Single Family
407992898                     725        39.12 STATED/STATED         Single Family
407992899                     755            0 NINA                  Single Family
407992900                     756        40.81 STATED/STATED         Single Family
407992901                     732        37.53 STATED/STATED         Single Family
407992902                     675           27 REDUCED               Single Family
407992903                     780        17.64 REDUCED               Single Family
407992904                     735        26.52 REDUCED               Single Family
407992905                     751        23.57 REDUCED               Single Family
407992906                     651        33.19 REDUCED               Single Family
407992907                     703        33.15 REDUCED               2-4 Family
500695741                     690            0 NINA                  Single Family
500704718                     807            0 NINA                  Single Family
500712183                     766        42.32 REDUCED               Condo
500725168                     725        38.87 REDUCED               PUD
500728080                     740            0 NINA                  PUD
500730077                     703        40.97 REDUCED               Single Family
500735716                     789            0 NINA                  Single Family
500744561                     781        43.89 REDUCED               PUD
500750815                     772        42.57 FULL/ALT              Single Family
500650571                     719         48.1 FULL/ALT              Condo
500763904                     711        43.74 FULL/ALT              PUD
500768305                     688            0 NINA                  Single Family
500771002                     764           38 FULL/ALT              PUD
500781862                     709        42.44 FULL/ALT              Condo
500740605                     687            0 NINA                  Single Family
500756333                     676            0 NINA                  Single Family
500744558                     629        45.64 REDUCED               PUD
500751921                     718        47.27 REDUCED               Condo
500763642                     669        31.43 REDUCED               2-4 Family
407800838                     648        54.93 REDUCED               Single Family
407800840                     648        45.19 STATED/STATED         PUD
407800842                     652            0 REDUCED               Single Family
407800843                     658            0 NINA                  Single Family
407800845                     668            0 REDUCED               Single Family
407800846                     671        20.99 STATED/STATED         Condo
407800849                     681            0 REDUCED               Single Family
407800855                     623        45.24 FULL/ALT              PUD
407800857                     645        45.61 FULL/ALT              PUD
407800858                     654        46.63 FULL/ALT              Single Family
407800860                     652        23.72 FULL/ALT              PUD
407800861                     684        25.45 REDUCED               PUD
407800864                     762        46.03 FULL/ALT              PUD
407800866                     677        38.57 FULL/ALT              Condo
407800869                     654        11.14 FULL/ALT              PUD
407800871                     698            0 NINA                  Single Family
407800873                     747        19.73 REDUCED               PUD
407800878                     693         30.3 FULL/ALT              Condo
407800882                     683            0 NINA                  PUD
407800888                     622        47.35 FULL/ALT              PUD
407800891                     730        27.56 REDUCED               Condo
407800893                     677        22.31 REDUCED               PUD
407800896                     660            0 NINA                  Condo
500652457                     686         50.5 REDUCED               Single Family
500693820                     673           37 REDUCED               Single Family
500703465                     766        42.99 REDUCED               2-4 Family
500703488                     766        29.52 REDUCED               2-4 Family
500714657                     750            0 NINA                  Single Family
500726172                     639        37.24 STATED/STATED         Single Family
500726222                     634        29.16 REDUCED               Single Family
500727990                     672        40.02 REDUCED               2-4 Family
500728132                     708            0 NINA                  Single Family
500731451                     657            0 NINA                  Single Family
500747911                     661        44.56 REDUCED               2-4 Family
500748311                     669        55.06 FULL/ALT              PUD
500748378                     660            0 NINA                  Single Family
500748871                     736        32.91 REDUCED               Single Family
500751392                     708            0 NINA                  Single Family
500753980                     693        41.24 REDUCED               Single Family
500754806                     810            0 NINA                  Single Family
500760318                     674        49.62 STATED/STATED         Single Family
500763933                     668            0 NINA                  Single Family
500764853                     721        37.39 REDUCED               Single Family
500767322                     720            0 NINA                  PUD
500770499                     742        37.09 REDUCED               Single Family
500772982                     747        34.32 REDUCED               Single Family
500773312                     768        36.89 FULL/ALT              Single Family
500773394                     760        38.29 REDUCED               2-4 Family
500773912                     765            0 NINA                  PUD
500790037                     684            0 NINA                  Single Family
500715080                     747        39.86 REDUCED               Condo
500728928                     673            0 NINA                  Single Family
500744971                     761        22.22 REDUCED               Condo
500747334                     680        13.72 REDUCED               Condo
500747376                     680         13.8 REDUCED               Condo
500772528                     664        43.84 STATED/STATED         Single Family
500775039                     684            0 NINA                  Single Family
500693765                     643        40.82 STATED/STATED         2-4 Family
500713163                     656            0 REDUCED               Single Family
500724137                     641            0 NINA                  2-4 Family
500727828                     735        50.55 REDUCED               Single Family
500729155                     736        48.39 FULL/ALT              Single Family
500733532                     711            0 NINA                  2-4 Family
500747851                     745            0 NINA                  2-4 Family
500756059                     622        34.98 STATED/STATED         Single Family
500709603                     787            0 NINA                  Single Family
500720404                     644        45.66 FULL/ALT              Single Family
500735085                     670        38.42 REDUCED               2-4 Family
500742266                     671        35.67 REDUCED               Single Family
500746964                     620        40.75 REDUCED               Single Family
500749764                     672        41.17 REDUCED               Single Family
500751559                     659        44.61 REDUCED               Single Family
500756242                     692            0 NINA                  Single Family
500768609                     692        34.62 REDUCED               Single Family
500772894                     660        33.01 REDUCED               Single Family
500775239                     726        32.43 REDUCED               Single Family
500751851                     702        42.27 REDUCED               Condo
500733832                     703            0 NINA                  PUD
500657460                     751        38.74 FULL/ALT              Single Family
500737079                     695        41.64 REDUCED               2-4 Family
500723681                     659            0 NINA                  2-4 Family
500693697                     650        47.93 FULL/ALT              PUD
500719714                     738        40.34 REDUCED               2-4 Family
500744979                     729        38.52 REDUCED               Single Family
500775347                     668        44.85 REDUCED               Condo
407567243                     653        48.75 FULL/ALT              PUD
405773403                     683         29.6 FULL/ALT              PUD
500756049                     698            0 NINA                  Single Family
500487487                     692        24.06 REDUCED               Single Family
500576049                     750        40.12 STATED/STATED         Single Family
500618439                     693        48.33 FULL/ALT              Condo
500639164                     725        32.11 REDUCED               Single Family
500694603                     757        38.72 REDUCED               Condo
500698948                     760        27.05 REDUCED               2-4 Family
500705403                     698            0 NINA                  PUD
500706043                     670        37.39 STATED/STATED         Single Family
500706860                     644            0 REDUCED               Condo
500710151                     671        39.73 STATED/STATED         2-4 Family
500720774                     710        58.02 STATED/STATED         Single Family
500720851                     703            0 REDUCED               Condo
500721978                     687        21.56 REDUCED               Single Family
500724570                     743            0 NINA                  Single Family
500730856                     694            0 REDUCED               Condo
500735658                     706            0 NINA                  PUD
500736798                     700        36.37 STATED/STATED         2-4 Family
500738117                     701            0 NINA                  2-4 Family
500750079                     702        21.94 STATED/STATED         2-4 Family
500750232                     728        27.16 REDUCED               2-4 Family
500751170                     722        31.83 REDUCED               Single Family
500752110                     731            0 NINA                  Condo
500752115                     690        21.48 STATED/STATED         2-4 Family
500753239                     648        25.75 STATED/STATED         2-4 Family
500754323                     706        39.39 STATED/STATED         2-4 Family
500755387                     735        17.18 STATED/STATED         Single Family
500757014                     714        38.33 REDUCED               PUD
500757708                     722        33.52 STATED/STATED         2-4 Family
500759540                     816        16.81 REDUCED               Single Family
500761777                     767         48.1 REDUCED               2-4 Family
500762484                     679            0 REDUCED               Condo
500763696                     722        18.11 STATED/STATED         2-4 Family
500763711                     738            0 NINA                  Single Family
500764448                     750        24.65 STATED/STATED         Single Family
500764733                     662        34.42 STATED/STATED         Condo
500765668                     722        18.11 STATED/STATED         2-4 Family
500767828                     661         9.58 STATED/STATED         Condo
500767938                     648         20.3 REDUCED               Condo
500768491                     645            0 NINA                  Single Family
500768594                     761        49.66 FULL/ALT              Condo
500770635                     736        27.17 STATED/STATED         2-4 Family
500773911                     698        40.91 STATED/STATED         2-4 Family
500773927                     698        44.73 STATED/STATED         2-4 Family
500777219                     695        33.56 REDUCED               Condo
500777634                     742            0 NINA                  PUD
500783983                     678        20.87 REDUCED               Single Family
407416425                     639        46.18 REDUCED               Single Family
407416435                     659        36.84 STATED/STATED         Single Family
407416436                     678        32.89 STATED/STATED         Single Family
407416441                     638        36.02 REDUCED               Single Family
407416442                     638            0 NINA                  Condo
407416445                     644        42.26 REDUCED               PUD
407416446                     626            0 REDUCED               PUD
407416447                     674        27.31 STATED/STATED         Single Family
407416448                     621            0 REDUCED               PUD
407416450                     634        26.48 STATED/STATED         Single Family
407416452                     703            0 NINA                  Condo
407416453                     773        39.93 STATED/STATED         PUD
407416454                     621            0 REDUCED               PUD
407537394                     645        38.24 STATED/STATED         Single Family
407537401                     672        30.06 STATED/STATED         Single Family
407537405                     715            0 NINA                  PUD
407668826                     793        45.73 REDUCED               PUD
407668828                     622         38.2 STATED/STATED         Single Family
407668831                     681            0 REDUCED               PUD
407668833                     641            0 REDUCED               Condo
407668835                     719            0 REDUCED               PUD
407668836                     657            0 REDUCED               Single Family
407668839                     704        49.82 FULL/ALT              PUD
407956726                     731        56.84 FULL/ALT              PUD
407956727                     687        29.25 FULL/ALT              PUD
407956728                     654        36.66 REDUCED               Single Family
407956729                     690        52.89 FULL/ALT              Single Family
407956730                     646        49.45 REDUCED               2-4 Family
407956731                     646        49.45 REDUCED               2-4 Family
407956734                     690            0 REDUCED               PUD
407956735                     680        42.24 FULL/ALT              Condo
407956736                     639            0 REDUCED               PUD
407956737                     710        44.92 FULL/ALT              Single Family
407956738                     693        26.73 REDUCED               PUD
407956739                     681        34.14 REDUCED               Single Family
407956740                     648        38.38 REDUCED               PUD
407956741                     683            0 REDUCED               Single Family
407956742                     714        52.75 FULL/ALT              PUD
407956743                     707            0 REDUCED               Single Family
407956744                     653        53.15 REDUCED               PUD
407956745                     762        35.44 FULL/ALT              PUD
407956746                     785            0 NINA                  PUD
407956747                     740            0 NINA                  Single Family
407956748                     641        48.73 REDUCED               2-4 Family
407956749                     705        30.04 REDUCED               PUD
407956750                     722        29.11 FULL/ALT              Single Family
407956751                     667        35.53 REDUCED               Single Family
407956752                     693        34.83 REDUCED               Single Family
407956753                     783        58.99 FULL/ALT              Single Family
407956754                     653            0 REDUCED               PUD
407956755                     694        39.19 REDUCED               Single Family
407956756                     688            0 REDUCED               PUD
500556096                     754        20.98 REDUCED               Single Family
500657645                     725        28.22 REDUCED               PUD
500679857                     697        49.44 REDUCED               Single Family
500689575                     788        52.42 FULL/ALT              Condo
500694354                     797        20.76 REDUCED               Condo
500694606                     759            0 REDUCED               Single Family
500696766                     713        38.49 REDUCED               PUD
500701437                     695        37.19 REDUCED               PUD
500703063                     767         56.1 REDUCED               Single Family
500703358                     738        24.34 STATED/STATED         Single Family
500704315                     647         25.6 REDUCED               Single Family
500705393                     726        48.91 REDUCED               Single Family
500705396                     712            0 NINA                  PUD
500705540                     743        30.69 REDUCED               2-4 Family
500706839                     756            0 NINA                  Single Family
500706845                     768        32.55 STATED/STATED         Condo
500707144                     731            0 NINA                  Single Family
500708643                     667        54.75 FULL/ALT              Condo
500708646                     755        46.13 FULL/ALT              Single Family
500710674                     733            0 REDUCED               PUD
500710675                     780            0 REDUCED               PUD
500710679                     750           45 REDUCED               Condo
500710947                     720        46.49 FULL/ALT              Single Family
500710948                     752        46.41 REDUCED               PUD
500711506                     726            0 NINA                  Single Family
500713414                     752        49.18 FULL/ALT              Condo
500713415                     724        49.73 FULL/ALT              Single Family
500713436                     817        54.61 FULL/ALT              PUD
500713437                     663        46.85 STATED/STATED         PUD
500713714                     807            0 NINA                  PUD
500714231                     663        46.68 STATED/STATED         Single Family
500714726                     766        36.28 STATED/STATED         Single Family
500714740                     687           44 REDUCED               Condo
500715894                     668         44.1 STATED/STATED         PUD
500715897                     686        32.84 STATED/STATED         Single Family
500716036                     725        46.04 FULL/ALT              PUD
500716040                     681        39.55 REDUCED               PUD
500717236                     696        32.04 REDUCED               Single Family
500717237                     754        38.97 REDUCED               Single Family
500717731                     675            0 REDUCED               Single Family
500719428                     701            0 NINA                  Single Family
500720433                     755            0 NINA                  Single Family
500720437                     642        37.76 REDUCED               PUD
500720438                     657        40.78 REDUCED               PUD
500720440                     695        36.85 STATED/STATED         PUD
500720442                     759        53.48 FULL/ALT              Single Family
500722329                     734            0 NINA                  Single Family
500722332                     695            0 NINA                  PUD
500722333                     754        37.99 STATED/STATED         Single Family
500722494                     706            0 NINA                  PUD
500723437                     644        41.84 STATED/STATED         Single Family
500724890                     811        14.83 REDUCED               Condo
500726177                     703        50.28 REDUCED               PUD
500726962                     804            0 NINA                  PUD
500726963                     804            0 NINA                  Single Family
500729000                     683           24 REDUCED               PUD
500729001                     727            0 NINA                  Condo
500729007                     745        46.19 REDUCED               PUD
500729074                     635        36.47 REDUCED               Single Family
500729253                     764            0 NINA                  PUD
500730226                     763            0 NINA                  Single Family
500730559                     787        45.13 REDUCED               2-4 Family
500731174                     787         46.6 REDUCED               2-4 Family
500731175                     791            0 NINA                  Single Family
500731555                     729        28.68 REDUCED               Single Family
500732509                     666        16.18 FULL/ALT              Condo
500733420                     677        37.42 STATED/STATED         Single Family
500734573                     675         45.5 STATED/STATED         PUD
500734724                     657        36.06 STATED/STATED         2-4 Family
500735537                     689        34.47 REDUCED               Single Family
500737088                     635        38.38 REDUCED               Single Family
500737117                     764            0 NINA                  PUD
500738201                     756            0 NINA                  PUD
500738225                     728         46.6 STATED/STATED         PUD
500741281                     696            0 NINA                  Single Family
500741902                     722        33.49 REDUCED               PUD
500741903                     696        43.08 STATED/STATED         PUD
500742001                     693        34.84 REDUCED               Single Family
500743014                     690        40.48 REDUCED               Single Family
500743043                     688            0 NINA                  Single Family
500743200                     662        44.86 REDUCED               PUD
500744645                     697        44.92 REDUCED               Single Family
500745531                     648        42.48 REDUCED               PUD
500745532                     760            0 NINA                  Single Family
500745783                     713            0 REDUCED               Condo
500745785                     663        32.91 FULL/ALT              2-4 Family
500745787                       0        28.44 REDUCED               PUD
500745788                     723            0 REDUCED               Condo
500745789                     721            0 NINA                  PUD
500746892                     766        32.62 STATED/STATED         PUD
500746895                     725            0 REDUCED               PUD
500747867                     670         26.2 REDUCED               2-4 Family
500747868                     775            0 NINA                  Single Family
500747869                     640         27.8 STATED/STATED         PUD
500748772                     692            0 NINA                  PUD
500749795                     728            0 NINA                  PUD
500749828                     730            0 NINA                  Single Family
500750110                     635        44.82 REDUCED               Single Family
500750282                     666         44.8 REDUCED               PUD
500750801                     761        29.39 REDUCED               PUD
500750839                     668            0 NINA                  Single Family
500751557                     639        22.24 REDUCED               Single Family
500751743                     661        43.83 REDUCED               2-4 Family
500752146                     705        33.73 FULL/ALT              Single Family
500752147                     625        15.67 STATED/STATED         2-4 Family
500752601                     770        39.75 REDUCED               PUD
500752800                     705        40.54 STATED/STATED         PUD
500753929                     715        36.23 REDUCED               Condo
500754007                     670            0 REDUCED               Single Family
500754046                     699        47.93 REDUCED               Condo
500754629                     663            0 NINA                  Single Family
500755109                     809            0 NINA                  PUD
500755136                     702        35.08 STATED/STATED         Single Family
500755141                     726        42.45 REDUCED               Single Family
500755175                     706         30.1 REDUCED               Single Family
500757030                     736        41.12 FULL/ALT              PUD
500757334                     697         40.9 FULL/ALT              Single Family
500757474                     723            0 REDUCED               Condo
500757477                     723            0 REDUCED               Condo
500757483                     723            0 REDUCED               Condo
500757486                     723            0 REDUCED               Condo
500757487                     723            0 REDUCED               Condo
500757570                     648        39.48 REDUCED               PUD
500757572                     732            0 REDUCED               PUD
500757950                     626        41.82 REDUCED               PUD
500758621                     762            0 NINA                  PUD
500758841                     646        39.04 REDUCED               PUD
500759677                     722         28.8 REDUCED               Single Family
500759782                     640        43.55 REDUCED               Single Family
500760356                     730            0 NINA                  PUD
500760451                     683        41.76 REDUCED               PUD
500760989                     756            0 NINA                  Single Family
500761596                     692        26.68 REDUCED               Single Family
500761900                     624         41.9 REDUCED               Single Family
500761945                     771        27.32 FULL/ALT              PUD
500762126                     767            0 NINA                  Single Family
500762799                     735        39.29 FULL/ALT              PUD
500762938                     724         39.9 REDUCED               2-4 Family
500764226                     782            0 NINA                  PUD
500764227                     718            0 NINA                  Single Family
500765274                     794        13.09 FULL/ALT              Single Family
500766306                     791        39.47 FULL/ALT              PUD
500767227                     662        32.86 REDUCED               PUD
500767468                     708         35.7 FULL/ALT              Single Family
500767516                     706        31.58 REDUCED               Single Family
500768358                     719         33.3 FULL/ALT              PUD
500768403                     724        47.52 REDUCED               PUD
500770705                     785            0 NINA                  PUD
500770707                     767         18.7 REDUCED               Condo
500771102                     808        52.87 FULL/ALT              PUD
500771634                     743        35.18 REDUCED               PUD
500771689                     779        20.77 REDUCED               Single Family
500772579                     770        42.05 REDUCED               PUD
500772691                     810        30.92 REDUCED               PUD
500772724                     665        37.36 REDUCED               PUD
500772734                     721        43.84 FULL/ALT              Single Family
500772767                     654        40.43 REDUCED               PUD
500773399                     768        49.42 REDUCED               PUD
500773402                     684        34.73 REDUCED               PUD
500773403                     699            0 NINA                  Single Family
500773869                     660        42.86 REDUCED               PUD
500774140                     754        40.11 FULL/ALT              PUD
500774255                     625        37.12 REDUCED               Condo
500775073                     689        35.74 REDUCED               PUD
500775074                     693        46.02 FULL/ALT              PUD
500775131                     715        42.47 FULL/ALT              PUD
500775541                     713            0 NINA                  PUD
500775547                     674         40.6 REDUCED               PUD
500775551                     765        29.04 REDUCED               PUD
500775552                     654        42.89 REDUCED               PUD
500775961                     745        47.04 REDUCED               Single Family
500776639                     689        23.74 REDUCED               Single Family
500776815                     672        22.17 REDUCED               Single Family
500776884                     670            0 NINA                  Single Family
500777042                     696        38.95 REDUCED               Single Family
500779765                     738        26.93 REDUCED               Single Family
500780154                     727        54.96 FULL/ALT              PUD
500780159                     739        19.24 REDUCED               Single Family
500780471                     786        24.74 REDUCED               PUD
402558797                     761        30.62 FULL/ALT              Single Family
407299504                     756            0 NINA                  PUD
407299505                     771            0 REDUCED               Single Family
407299515                     707        42.66 REDUCED               2-4 Family
407299546                     708        42.95 REDUCED               2-4 Family
407299549                     694        40.12 REDUCED               Single Family
407299551                     707        44.64 REDUCED               2-4 Family
407676018                     713        57.27 FULL/ALT              Single Family
407676034                     718        56.77 FULL/ALT              Single Family
407862006                     678        50.68 FULL/ALT              Single Family
407862031                     779        54.69 FULL/ALT              Single Family
405492280                     797        27.25 REDUCED               Single Family
405689184                     804        40.22 FULL/ALT              Single Family
405689219                     667        29.57 STATED/STATED         PUD
500741205                     785            0 REDUCED               Single Family
500745876                     704        49.92 REDUCED               Single Family
500759956                     627        42.25 REDUCED               PUD
500729446                     625        38.09 FULL/ALT              Single Family
500744944                     752            0 NINA                  Single Family
500774090                     660            0 NINA                  Single Family
500704130                     660        35.01 REDUCED               PUD
500711555                     686            0 REDUCED               PUD
500715328                     704         39.4 REDUCED               PUD
500723298                     674         40.9 REDUCED               Condo
500757810                     676            0 REDUCED               2-4 Family
500767489                     673        20.78 REDUCED               Condo
500706794                     704        36.16 REDUCED               Single Family
500706883                     810        38.13 REDUCED               Single Family
500711355                     720            0 NINA                  PUD
500713167                     739            0 NINA                  Single Family
500716641                     661        48.65 REDUCED               PUD
500718082                     633        48.46 FULL/ALT              PUD
500718735                     758            0 NINA                  Single Family
500718948                     770            0 NINA                  PUD
500721367                     742        47.68 REDUCED               PUD
500723770                     752            0 NINA                  PUD
500734918                     673        19.51 REDUCED               PUD
500741835                     779            0 NINA                  PUD
500743021                     723            0 REDUCED               PUD
500745427                     706        44.95 REDUCED               PUD
500746321                     704        40.39 STATED/STATED         PUD
500748369                     793            0 NINA                  Single Family
500749986                     740         35.4 REDUCED               Single Family
500750365                     775            0 REDUCED               PUD
500755836                     776            0 NINA                  PUD
500756345                     691        22.87 REDUCED               PUD
500764338                     664        44.06 STATED/STATED         Single Family
500764909                     622        34.47 REDUCED               Single Family
500765213                     784        26.89 FULL/ALT              PUD
500768061                     660        35.09 REDUCED               PUD
500770190                     651            0 NINA                  PUD
500771122                     757            0 NINA                  PUD
500772176                     703        49.31 FULL/ALT              Single Family
500781041                     769            0 NINA                  PUD
500700311                     622        43.52 REDUCED               Condo
500702451                     632            0 REDUCED               Condo
500702458                     728        35.25 STATED/STATED         Condo
500711635                     743        30.52 REDUCED               Condo
500718197                       0        34.47 REDUCED               Single Family
500720368                     728        34.56 STATED/STATED         Condo
500720661                     689         37.5 REDUCED               Condotel
500727338                     672            0 NINA                  Condo
500744474                     667            0 REDUCED               Single Family
500745952                     725        42.12 REDUCED               Condo
500745962                     725        42.12 REDUCED               Condo
500746238                     752        47.36 REDUCED               2-4 Family
500746939                     748            0 NINA                  Condo
500749555                     727            0 NINA                  PUD
500754025                     641        36.56 STATED/STATED         Single Family
500767395                     684            0 REDUCED               2-4 Family
500751146                     662        42.19 STATED/STATED         Single Family
500752294                     783        37.77 REDUCED               2-4 Family
500760964                     749            0 NINA                  Single Family
407723683                     722            0 REDUCED               PUD
407723688                     718            0 REDUCED               Condo
407723692                     765            0 NINA                  Condo
407723693                     761            0 REDUCED               Single Family
500730276                     661            0 NINA                  Single Family
500730277                     765            0 NINA                  Single Family
500744726                     623         33.8 FULL/ALT              Single Family
500777622                     654         41.7 FULL/ALT              Single Family
500782174                     680        44.34 REDUCED               Single Family
500701042                     731            0 NINA                  Single Family
500746188                     722            0 NINA                  Condo
500746194                     649         54.3 REDUCED               2-4 Family
500746284                     671        46.53 STATED/STATED         Single Family
500746296                     671        46.54 STATED/STATED         Single Family
500746307                     671         51.3 STATED/STATED         Single Family
500624463                     701            0 REDUCED               Single Family
500668327                     660            0 NINA                  Single Family
500685946                     620        33.13 REDUCED               Condo
500692111                     767            0 REDUCED               2-4 Family
500693477                     673        24.71 REDUCED               2-4 Family
500698816                     665        40.34 REDUCED               Single Family
500702788                     775        52.85 FULL/ALT              Single Family
500703783                     632        44.79 REDUCED               Condo
500709607                     693        39.05 REDUCED               2-4 Family
500710918                     762            0 REDUCED               Single Family
500713057                     772            0 NINA                  Single Family
500714277                     726            0 NINA                  Single Family
500716336                     686            0 REDUCED               2-4 Family
500722770                     704        43.33 REDUCED               2-4 Family
500724040                     777            0 NINA                  Single Family
500726975                     750            0 NINA                  Single Family
500733547                     782            0 NINA                  PUD
500734222                     661        30.63 REDUCED               Condo
500735909                     691        23.69 REDUCED               2-4 Family
500736077                     710        40.59 REDUCED               2-4 Family
500739952                     730            0 NINA                  Single Family
500739966                     810            0 NINA                  PUD
500745797                     703         42.6 REDUCED               Single Family
500748200                     625        43.81 STATED/STATED         Condo
500748250                     680        36.05 REDUCED               Single Family
500748399                     675            0 NINA                  Single Family
500749665                     742        17.72 REDUCED               Single Family
500750061                     680        24.42 REDUCED               Single Family
500751225                     707            0 REDUCED               Single Family
500751789                     680        28.76 REDUCED               2-4 Family
500752693                     645            0 REDUCED               2-4 Family
500754823                     630            0 NINA                  2-4 Family
500756014                     676            0 REDUCED               2-4 Family
500756056                     663        37.02 STATED/STATED         Single Family
500756287                     714        45.35 REDUCED               Single Family
500757409                     797            0 NINA                  Single Family
500758282                     641            0 REDUCED               Single Family
500762641                     653            0 REDUCED               2-4 Family
500763057                     693        40.46 REDUCED               Single Family
500763250                     677        25.32 FULL/ALT              Single Family
500763665                     739         31.9 REDUCED               2-4 Family
500763970                     682            0 REDUCED               Single Family
500766618                     805        40.22 FULL/ALT              Single Family
500768745                     703            0 NINA                  Single Family
500773695                     701        34.05 FULL/ALT              Condo
500779241                     762            0 REDUCED               Condo
500758767                     748         39.3 FULL/ALT              Single Family
407502835                     641        47.36 REDUCED               PUD
407502839                     598        49.29 FULL/ALT              Single Family
407502840                     687        43.45 FULL/ALT              Single Family
405629539                     766            0 REDUCED               Condo
405629548                     799        33.54 REDUCED               Condo
405629626                     702            0 NINA                  Condo
406600356                     720         40.5 REDUCED               2-4 Family
406600373                     785            0 NINA                  Condo
406600386                     727            0 NINA                  Condo
406600407                     748            0 REDUCED               Condo
406600412                     734        32.95 REDUCED               Condo
406600442                     636        38.31 FULL/ALT              Single Family
406600453                     670         34.2 REDUCED               Condo
406600475                     800            0 NINA                  Condo
406600545                     791            0 NINA                  Condo
406600584                     753            0 NINA                  2-4 Family
406600642                     754        45.28 FULL/ALT              Condo
406600778                     654            0 NINA                  Condo
500754596                     759            0 NINA                  Single Family
500723565                     731        18.02 REDUCED               2-4 Family
500726273                     663            0 REDUCED               Condo
405967655                     736        54.98 FULL/ALT              Single Family
405967695                     686        48.35 FULL/ALT              Single Family
500696504                     744        46.86 REDUCED               PUD
500704415                     728        42.27 REDUCED               PUD
500712705                     640            0 REDUCED               Single Family
500718546                     656        40.31 REDUCED               Single Family
500730885                     638            0 NINA                  Single Family
500731718                     678            0 NINA                  PUD
500731767                     674            0 NINA                  PUD
500742094                     704        42.47 STATED/STATED         PUD
500743148                     718            0 REDUCED               Single Family
500748206                     754            0 NINA                  Single Family
500753196                     718        38.14 REDUCED               PUD
500761250                     662        46.43 STATED/STATED         Single Family
500767815                     673            0 NINA                  Single Family
500769307                     693        21.71 FULL/ALT              2-4 Family
500769629                     693        22.85 FULL/ALT              2-4 Family
500770025                     695         31.8 REDUCED               Single Family
500770067                     686        39.32 REDUCED               Single Family
500773799                     697            0 NINA                  PUD
500700343                     704        26.52 REDUCED               2-4 Family
500720051                     742            0 NINA                  Single Family
500745174                     690           22 REDUCED               PUD
500745183                     690        22.51 REDUCED               Single Family
500745190                     690        23.06 REDUCED               PUD
500761733                     745        40.66 FULL/ALT              Single Family
500775055                     746            0 NINA                  Single Family
500672072                     694        40.47 FULL/ALT              PUD
500675160                     741        45.65 STATED/STATED         Single Family
500713989                     741            0 NINA                  Single Family
500720413                     654        36.98 REDUCED               Condo
500721162                     645        32.14 REDUCED               Single Family
500722455                     782        16.67 STATED/STATED         PUD
500728934                     664            0 REDUCED               PUD
500742201                     621        43.72 FULL/ALT              PUD
500743790                     645            0 REDUCED               Single Family
500744636                     747        40.69 REDUCED               PUD
500746953                     728            0 REDUCED               Single Family
500747910                     669        43.68 REDUCED               Single Family
500758341                     651         41.2 REDUCED               PUD
500761744                     631         46.9 REDUCED               Single Family
500779730                     629        46.48 FULL/ALT              PUD
407393892                     705        45.86 REDUCED               Condo
407393893                     774        45.14 REDUCED               Single Family
407393894                     716            0 REDUCED               Single Family
407393898                     727            0 NINA                  Single Family
407393900                     770        43.43 REDUCED               2-4 Family
407393902                     733         49.8 REDUCED               Single Family
407393904                     677         48.5 REDUCED               Single Family
407393905                     661            0 REDUCED               Single Family
407393907                     658            0 REDUCED               2-4 Family
500437232                     663        42.27 REDUCED               Single Family
500635416                     679        35.79 REDUCED               Single Family
500710969                     788            0 NINA                  Condo
500720105                     639        41.33 REDUCED               Condo
500730934                     693        37.99 REDUCED               2-4 Family
500762066                     669        28.79 REDUCED               Single Family
500627745                     768         9.85 REDUCED               Condo
500722632                     664        36.46 REDUCED               Condo
500732003                     690        39.28 REDUCED               Single Family
500746862                     686            0 REDUCED               Condo
500766505                     688        49.13 REDUCED               Condo
500770211                     682        48.36 REDUCED               Condo
500770335                     745        41.78 REDUCED               Condo
500771768                     756        39.73 REDUCED               Single Family
500774122                     650        37.03 REDUCED               Single Family
500769627                     710        48.24 REDUCED               Single Family
500772414                     737            0 REDUCED               PUD
500773575                     620        46.33 REDUCED               Condo
500731754                     766        42.22 STATED/STATED         2-4 Family
500734246                     676            0 NINA                  Single Family
500742994                     667        43.82 STATED/STATED         Single Family
500751193                     640        44.72 REDUCED               Single Family
500751751                     626        44.76 STATED/STATED         Single Family
500754909                     710        47.02 REDUCED               2-4 Family
500754925                     702        42.95 STATED/STATED         Single Family
500763736                     674        44.35 REDUCED               Single Family
500774241                     698        33.23 STATED/STATED         Single Family
500742651                     697        37.78 FULL/ALT              2-4 Family
500743068                     685        43.29 STATED/STATED         Single Family
500747906                     701        44.59 REDUCED               2-4 Family
500750377                     695        41.46 REDUCED               Single Family
407027064                     698        45.06 REDUCED               Single Family
407027067                     674        48.88 STATED/STATED         Single Family
500716370                     677            0 NINA                  Single Family
500723584                     631            0 REDUCED               Single Family
500729987                     712        43.34 REDUCED               Single Family
500745802                     682            0 REDUCED               Single Family
500767266                     725        42.12 REDUCED               2-4 Family
500775529                     746        48.91 FULL/ALT              Single Family
407207352                     638        34.97 STATED/STATED         Single Family
407207353                     705        37.67 STATED/STATED         Condo
407207354                     792        37.61 STATED/STATED         Condo
407207355                     766        25.58 STATED/STATED         Condo
407207356                     792        34.19 STATED/STATED         Condo
407207357                     752        18.11 STATED/STATED         Condo
407207360                     712        47.94 FULL/ALT              Single Family
407207362                     638        43.13 REDUCED               PUD
407207363                     721         36.7 REDUCED               Single Family
407207371                     755        44.65 REDUCED               2-4 Family
407207372                     648        31.98 REDUCED               PUD
500721374                     779         49.7 REDUCED               PUD
500721859                     729        45.67 FULL/ALT              Single Family
500747656                     687        10.91 REDUCED               Single Family
500759710                     661        42.78 REDUCED               Single Family
500760731                     643            0 REDUCED               Condo
500770763                     656        42.69 REDUCED               Single Family
500772959                     741            0 NINA                  PUD
500774008                     673        38.86 REDUCED               Single Family
500781327                     697        19.52 REDUCED               PUD
406005727                     730        44.86 REDUCED               Single Family
500706092                     640            0 REDUCED               PUD
500717231                     719            0 REDUCED               PUD
500721216                     743            0 REDUCED               PUD
500723788                     660         48.4 REDUCED               Single Family
500742617                     650        44.89 STATED/STATED         PUD
500745018                     680            0 NINA                  Single Family
500758347                     675        44.59 REDUCED               Condo
500634812                     696        35.35 REDUCED               Condo
500717675                     750        41.78 REDUCED               2-4 Family
500724473                     707            0 NINA                  Single Family
500724625                     638        32.32 STATED/STATED         Single Family
500731038                     625         39.6 REDUCED               2-4 Family
500731108                     719        22.83 REDUCED               Single Family
500750185                     782        45.27 FULL/ALT              2-4 Family
407379007                     684            0 NINA                  Single Family
407379008                     658        35.74 REDUCED               Single Family
407379013                     773            0 NINA                  Single Family
407379016                     651        42.28 REDUCED               Single Family
407379021                     761        41.26 REDUCED               Condo
406877011                     665        42.25 STATED/STATED         Single Family
406877015                     649         37.1 REDUCED               Condo
500722566                     688            0 NINA                  PUD
500726371                     667        34.84 REDUCED               Single Family
500732171                     661        36.03 REDUCED               Single Family
500738045                     673        43.22 REDUCED               Single Family
500739976                     665            0 NINA                  PUD
500744327                     760        45.72 REDUCED               PUD
500749808                     635        40.51 REDUCED               Single Family
500756982                     623        44.75 REDUCED               Single Family
500764450                     694        40.74 REDUCED               PUD
500766170                     722            0 NINA                  Single Family
500767415                     730            0 NINA                  PUD
500771779                     708        42.49 STATED/STATED         PUD
500686506                     697        47.32 REDUCED               2-4 Family
500709019                     706        45.93 STATED/STATED         Single Family
500712964                     662            0 REDUCED               Single Family
500713410                     688            0 REDUCED               Single Family
500717072                     697        44.69 REDUCED               PUD
500717078                     697        44.76 REDUCED               PUD
500717104                     697        41.92 REDUCED               PUD
500718096                     668            0 NINA                  PUD
500719170                     671        36.84 REDUCED               PUD
500719653                     678        39.08 REDUCED               2-4 Family
500719724                     678        40.46 REDUCED               Single Family
500720047                     690         44.5 STATED/STATED         Condo
500721603                     661        32.86 REDUCED               Single Family
500722005                     677         38.8 REDUCED               Single Family
500722105                     674        45.58 REDUCED               PUD
500725051                     751        20.61 REDUCED               Single Family
500725120                     622            0 REDUCED               Single Family
500725825                     661            0 REDUCED               PUD
500726354                     744            0 REDUCED               Single Family
500726696                     679        49.67 REDUCED               Single Family
500728683                     664        45.76 REDUCED               Single Family
500729622                     780        39.16 STATED/STATED         2-4 Family
500729755                     688        29.05 REDUCED               Single Family
500730034                     669            0 REDUCED               Single Family
500730436                     664         42.6 REDUCED               PUD
500730724                     671         33.4 REDUCED               Single Family
500730738                     648            0 REDUCED               Single Family
500732010                     717        47.59 REDUCED               Single Family
500732769                     660            0 REDUCED               PUD
500732985                     654            0 REDUCED               PUD
500735935                     740        12.64 REDUCED               Condo
500737815                     673         43.3 REDUCED               Single Family
500738083                     693            0 REDUCED               Single Family
500738149                     697        41.27 STATED/STATED         Condo
500738179                     625        48.76 STATED/STATED         PUD
500740907                     683         44.8 REDUCED               PUD
500741465                     641            0 REDUCED               Single Family
500741922                     649            0 REDUCED               PUD
500742177                     684        42.61 STATED/STATED         PUD
500742562                     645        36.63 REDUCED               PUD
500742581                     628        37.27 REDUCED               Single Family
500744313                     702        41.32 FULL/ALT              PUD
500744349                     700        41.99 REDUCED               PUD
500745388                     653        44.44 REDUCED               Single Family
500745458                     671        43.47 REDUCED               2-4 Family
500745607                     660        44.85 REDUCED               Single Family
500745754                     668        44.68 REDUCED               Single Family
500746496                     678        43.74 REDUCED               Single Family
500746509                     777            0 REDUCED               Single Family
500746809                     721            0 REDUCED               Single Family
500747210                     691        35.18 REDUCED               Single Family
500747296                     621        48.97 REDUCED               Single Family
500747473                     679        33.21 REDUCED               Single Family
500748183                     644         42.3 STATED/STATED         Single Family
500750240                     669        43.76 REDUCED               PUD
500750371                     636        42.56 REDUCED               Single Family
500750442                     632        53.84 REDUCED               PUD
500750504                     763        48.77 FULL/ALT              Single Family
500750543                     652        46.75 STATED/STATED         PUD
500750556                     640        39.82 REDUCED               Condo
500750613                     690        49.48 STATED/STATED         Single Family
500750622                     660            0 REDUCED               Single Family
500750630                     735        39.17 REDUCED               Single Family
500750638                     663        34.37 STATED/STATED         Single Family
500750640                     662        24.73 REDUCED               Single Family
500750649                     683        44.17 STATED/STATED         Single Family
500750664                     711        46.53 REDUCED               Single Family
500750697                     685        48.74 REDUCED               Condo
500750712                     620        44.73 REDUCED               PUD
500752005                     739        18.51 REDUCED               Single Family
500753517                     697        44.22 REDUCED               PUD
500753830                     786        36.38 REDUCED               PUD
500753833                     620        44.76 REDUCED               Single Family
500753840                     649        44.86 REDUCED               Single Family
500755005                     683        31.59 FULL/ALT              Single Family
500755337                     674            0 REDUCED               Single Family
500755906                     703        42.93 REDUCED               Single Family
500756222                     634        43.97 REDUCED               Single Family
500756936                     671        41.17 REDUCED               2-4 Family
500758343                     646            0 REDUCED               PUD
500758499                     656        46.72 REDUCED               Single Family
500758547                     629        44.55 REDUCED               Single Family
500758798                     713            0 REDUCED               Single Family
500759202                     740        44.72 REDUCED               Single Family
500760905                     665        38.37 STATED/STATED         Single Family
500760976                     641        40.68 REDUCED               Single Family
500762364                     691         35.8 REDUCED               PUD
500763896                     710        38.65 FULL/ALT              Single Family
500764564                     668        45.26 REDUCED               PUD
500765661                     758        37.94 REDUCED               Single Family
500768451                     648        44.47 REDUCED               Single Family
500770718                     652            0 REDUCED               PUD
500770868                     636            0 REDUCED               Single Family
500773213                     633        46.38 REDUCED               Condo
500773605                     642        44.82 REDUCED               PUD
500773627                     664        50.05 REDUCED               Single Family
500773776                     731            0 REDUCED               Single Family
500774846                     670        38.79 REDUCED               Single Family
500775027                     693        39.53 REDUCED               Single Family
500775526                     675        40.11 STATED/STATED         Condo
500775906                     697        31.94 REDUCED               Single Family
500778800                     685        44.25 REDUCED               Single Family
500773175                     803            0 NINA                  Single Family
500656220                     688        44.16 STATED/STATED         2-4 Family
500708807                     699            0 NINA                  Condo
500710411                     635        24.65 STATED/STATED         2-4 Family
500710441                     635        24.87 STATED/STATED         2-4 Family
500719250                     693            0 NINA                  Single Family
500729206                     706            0 REDUCED               Single Family
500733231                     677            0 REDUCED               Single Family
500737008                     615            0 REDUCED               2-4 Family
500737013                     700        46.63 REDUCED               2-4 Family
500739296                     776        53.36 FULL/ALT              Single Family
500741738                     704            0 REDUCED               2-4 Family
500742329                     788        47.91 REDUCED               2-4 Family
500755106                     624            0 REDUCED               Condo
500773724                     652            0 REDUCED               2-4 Family
500684580                     688        20.13 STATED/STATED         2-4 Family
500692038                     668        42.41 STATED/STATED         Single Family
500696483                     764        43.25 REDUCED               2-4 Family
500704434                     763            0 NINA                  Single Family
500709407                     672        45.97 FULL/ALT              PUD
500747755                     710        59.45 FULL/ALT              PUD
500747769                     740            0 REDUCED               Single Family
500749761                     645        41.89 REDUCED               PUD
500755074                     788        30.08 FULL/ALT              Single Family
500756431                     778        48.29 FULL/ALT              Single Family
500757372                     741         38.3 STATED/STATED         Single Family
500758724                     722        36.03 REDUCED               Single Family
500759229                     694        47.95 FULL/ALT              Single Family
500761470                     748        41.59 REDUCED               Single Family
500764729                     817            0 NINA                  Single Family
500771697                     620        34.91 STATED/STATED         Single Family
500773373                     700        19.05 FULL/ALT              Condo
500773918                     764        42.87 STATED/STATED         Single Family
500717384                     649        48.13 FULL/ALT              Single Family
500773583                     762         44.5 REDUCED               Condo
500778299                     762        40.21 FULL/ALT              Condo
500745406                     764            0 NINA                  2-4 Family
500760592                     723        28.01 FULL/ALT              2-4 Family
500763785                     705        41.39 STATED/STATED         2-4 Family
500768988                     679        42.75 STATED/STATED         Single Family
500769016                     694            0 REDUCED               Single Family
500771129                     725        35.59 STATED/STATED         Single Family
500771188                     661        42.93 REDUCED               2-4 Family
500772232                     632        40.11 REDUCED               Single Family
500772236                     744        37.23 REDUCED               Single Family
407116196                     702        45.16 REDUCED               Single Family
407116199                     732        45.82 REDUCED               Single Family
407116203                     640        49.45 REDUCED               Single Family
407116204                     674            0 REDUCED               Condo
407116206                     674            0 NINA                  Condo
407116208                     724        45.42 STATED/STATED         Single Family
407116210                     681            0 NINA                  Single Family
407116211                     693            0 REDUCED               Single Family
407116213                     663        42.26 REDUCED               Single Family
407116216                     704        39.39 REDUCED               Single Family
407116217                     634        31.17 REDUCED               Condo
407116226                     754        42.82 STATED/STATED         Single Family
407116227                     693        27.82 REDUCED               2-4 Family
407116228                     693        26.96 REDUCED               2-4 Family
407116235                     734        46.88 REDUCED               PUD
407116245                     753        26.11 REDUCED               Single Family
407116246                     753        27.76 REDUCED               Single Family
407116248                     677        36.66 REDUCED               Single Family
500687591                     684        40.26 REDUCED               Single Family
500703268                     743        42.19 REDUCED               2-4 Family
500704848                     742        43.54 REDUCED               2-4 Family
500709094                     691        47.09 STATED/STATED         Single Family
500709948                     689            0 NINA                  Single Family
500716719                     652            0 NINA                  Single Family
500720990                     809            0 NINA                  Single Family
500721113                     752            0 NINA                  2-4 Family
500721178                     671            0 REDUCED               2-4 Family
500723346                     685        44.08 REDUCED               2-4 Family
500723523                     800        28.57 REDUCED               2-4 Family
500727381                     672        41.12 STATED/STATED         2-4 Family
500729575                     732        29.06 REDUCED               Condo
500730017                     625            0 NINA                  Single Family
500730919                     672        48.14 REDUCED               2-4 Family
500732872                     632        45.04 REDUCED               2-4 Family
500734162                     696         40.4 REDUCED               2-4 Family
500740462                     721        20.94 REDUCED               Single Family
500740534                     735        31.26 REDUCED               Single Family
500740608                     681            0 REDUCED               2-4 Family
500741536                     686        40.46 REDUCED               Condo
500741912                     634            0 NINA                  PUD
500744553                     659        36.31 REDUCED               2-4 Family
500745741                     631        36.37 REDUCED               Single Family
500746295                     713            0 NINA                  2-4 Family
500746388                       0        26.83 REDUCED               Condo
500746816                     772        49.87 FULL/ALT              2-4 Family
500748273                     702        42.96 STATED/STATED         2-4 Family
500752818                     775        28.35 STATED/STATED         2-4 Family
500752902                     655         30.6 REDUCED               Single Family
500753215                     672        49.27 REDUCED               2-4 Family
500753419                     679        50.07 REDUCED               2-4 Family
500754559                     644            0 REDUCED               PUD
500757294                     710            0 NINA                  Single Family
500759546                     665        39.91 REDUCED               2-4 Family
500761912                     737        40.02 REDUCED               2-4 Family
500763737                     720         32.6 REDUCED               Single Family
500763841                     667        39.66 REDUCED               PUD
500766401                     742            0 NINA                  Single Family
500773652                     754        39.73 FULL/ALT              2-4 Family
500775139                     776        48.26 FULL/ALT              Single Family
500713281                     689        40.26 REDUCED               Single Family
500718807                     756        28.84 REDUCED               2-4 Family
500747556                     651        46.97 REDUCED               PUD
500749329                     635        39.31 REDUCED               Single Family
500761161                     731        40.07 FULL/ALT              Single Family
407265536                     740         49.3 FULL/ALT              Single Family
407265537                     770            0 REDUCED               PUD
407265538                     654         49.5 FULL/ALT              Single Family
407265544                     659           42 REDUCED               PUD
407265545                     647         26.7 REDUCED               Single Family
407265547                     720         47.4 REDUCED               Single Family
407265548                     713         49.1 REDUCED               Single Family
407265549                     768            0 NINA                  Condo
407265550                     739            0 NINA                  Single Family
407265555                     708            0 NINA                  Single Family
407265556                     769            0 NINA                  Single Family
407265562                     697            0 NINA                  PUD
407265569                     787            0 REDUCED               Single Family
407265571                     754            0 NINA                  Single Family
407265573                     769         46.3 REDUCED               Condo
407265577                     712         42.8 REDUCED               Single Family
407265578                     713            0 NINA                  Single Family
407265580                     768         42.9 REDUCED               Single Family
407265590                     651         33.8 REDUCED               Single Family
407265593                     738         48.3 REDUCED               Single Family
407265595                     700         38.1 REDUCED               PUD
407265598                     710         49.4 REDUCED               Single Family
407265603                     722         25.6 FULL/ALT              Single Family
407265604                     693            0 NINA                  Single Family
407265606                     661         44.8 REDUCED               Single Family
407265620                     676            0 NINA                  Single Family
407265622                     735            0 REDUCED               Single Family
407265631                     751           42 REDUCED               2-4 Family
407265637                     711            0 NINA                  Condo
407265646                     700            0 NINA                  PUD
407265654                     733         31.2 REDUCED               Single Family
407265658                     685            0 NINA                  Single Family
407265670                     731         43.2 REDUCED               Single Family
407265673                     684         47.6 FULL/ALT              Single Family
407265674                     700         48.9 REDUCED               Single Family
407265682                     752            0 NINA                  Single Family
407265683                     689            0 REDUCED               Single Family
407265684                     689            0 REDUCED               Single Family
407265688                     732            0 NINA                  Single Family
407265689                     754         37.4 REDUCED               2-4 Family
407265692                     795            0 NINA                  PUD
407265695                     716            0 NINA                  Single Family
407265696                     712         17.5 REDUCED               Single Family
407265702                     785            0 NINA                  Single Family
407265703                     742            0 NINA                  Single Family
407265705                     700            0 NINA                  Single Family
407265707                     745            0 NINA                  Single Family
407265708                     669         47.1 FULL/ALT              Single Family
407265715                     702            0 NINA                  Single Family
407265718                     809            0 NINA                  PUD
407265720                     675            0 NINA                  Single Family
407265727                     755            0 NINA                  Single Family
407265729                     689         49.1 REDUCED               Single Family
407265730                     689            0 NINA                  PUD
407265747                     791            0 NINA                  Single Family
407265751                     698            0 NINA                  Single Family
407265758                     642         46.8 FULL/ALT              Single Family
407265760                     752         42.5 REDUCED               PUD
407265761                     752         42.3 REDUCED               PUD
407265763                     708         45.2 REDUCED               PUD
407265766                     690            0 NINA                  Single Family
407265774                     800         36.1 REDUCED               2-4 Family
407265776                     755            0 NINA                  PUD
407265780                     712         18.1 REDUCED               PUD
407265782                     728            0 NINA                  Condo
407265784                     710         34.6 REDUCED               PUD
407265785                     714            0 NINA                  Single Family
407265788                     752           35 REDUCED               PUD
407265789                     752           35 REDUCED               PUD
407265790                     689            0 REDUCED               Single Family
407265791                     758         33.9 REDUCED               PUD
407265792                     758         35.8 REDUCED               PUD
407265793                     770            0 NINA                  Single Family
407265794                     721            0 NINA                  Condo
407265795                     686         39.2 REDUCED               Single Family
500691861                     623            0 NINA                  Single Family
500708512                     715        37.86 REDUCED               Single Family
500752929                     684        39.77 FULL/ALT              Condo
407576398                     752            0 NINA                  PUD
407576401                     754            0 NINA                  PUD
407576404                     765            0 NINA                  PUD
500697026                     749           49 FULL/ALT              Condo
500719844                     648            0 NINA                  PUD
500728724                     727        11.32 REDUCED               PUD
500751730                     725        41.24 REDUCED               Single Family
500760735                     733        38.76 FULL/ALT              Single Family
500700659                     712            0 NINA                  Single Family
500727410                     673            0 NINA                  PUD
500728864                     782            0 NINA                  Single Family
500730452                     787            0 NINA                  Single Family
500732160                     741            0 NINA                  Single Family
500776019                     672            0 NINA                  Single Family
500777381                     745        37.84 REDUCED               Single Family
500733256                     717            0 NINA                  PUD
500743169                     651        44.39 REDUCED               Condo
500758231                     681        46.35 REDUCED               PUD
500756996                     714        39.86 REDUCED               Single Family
500759785                     731        44.86 REDUCED               Single Family
500766916                     774        27.07 REDUCED               Single Family
407541202                     682        26.25 STATED/STATED         Single Family
407541210                     656        49.19 REDUCED               Single Family
407541212                     648        41.02 STATED/STATED         Single Family
407541214                     670        42.82 STATED/STATED         PUD
407541216                     661        38.69 STATED/STATED         Single Family
407541221                     625        49.21 REDUCED               Single Family
407541329                     755            0 REDUCED               Single Family
500723177                     728        48.85 REDUCED               PUD
500733088                     767            0 NINA                  PUD
500744353                     685            0 REDUCED               PUD
500746725                     775            0 NINA                  PUD
500748823                     665            0 REDUCED               PUD
500771746                     758            0 NINA                  PUD
407262813                     730        39.55 STATED/STATED         2-4 Family
407262827                     685         37.7 REDUCED               Single Family
407262828                     696         37.9 REDUCED               Single Family
407262835                     789        39.52 STATED/STATED         PUD
500721370                     640        43.31 REDUCED               PUD
500722359                     695        49.75 REDUCED               PUD
500730010                     712            0 REDUCED               Single Family
500764060                     682            0 NINA                  Single Family
500713761                     768        18.98 REDUCED               Condo
500731085                     677        38.22 REDUCED               Condo
500733830                     635            0 NINA                  Single Family
500743524                     766        28.08 REDUCED               PUD
500754875                     702         34.2 REDUCED               Condo
500761654                     767         46.3 REDUCED               Condo
500767507                     687            0 REDUCED               Condo
500772563                     705            0 REDUCED               Condo
500774952                     776        26.01 REDUCED               Condo
500775252                     790            0 NINA                  Condo
500775362                     710        27.37 FULL/ALT              Condo
500717701                     629        39.77 REDUCED               Single Family
500718683                     799        27.57 REDUCED               Single Family
500725634                     745        34.85 REDUCED               Condo
500729034                     636        45.39 REDUCED               Single Family
500731833                     772        34.99 STATED/STATED         Single Family
500731976                     663        49.07 STATED/STATED         Condo
500734281                     715        32.49 STATED/STATED         2-4 Family
500737741                     620        11.25 REDUCED               Single Family
500746723                     671        38.26 REDUCED               Single Family
500747529                     737        30.97 REDUCED               Single Family
500748687                     665        43.54 REDUCED               Condo
500756077                     675         43.1 REDUCED               Single Family
500725794                     648        43.23 REDUCED               Single Family
500736725                     705        38.24 REDUCED               Condo
500753885                     689            0 NINA                  Single Family
500765813                     678            0 NINA                  Single Family
500738147                     751        41.68 REDUCED               2-4 Family
500745963                     620        44.32 REDUCED               Condo
500749113                     677            0 REDUCED               Condo
500750716                     667            0 NINA                  Single Family
500772143                     686        43.55 REDUCED               Single Family
500684536                     773        25.43 REDUCED               Single Family
500684559                     773        25.27 REDUCED               Single Family
500746959                     703            0 NINA                  2-4 Family
500755027                     675        37.26 REDUCED               Single Family
500755035                     675        34.96 REDUCED               Single Family
500755039                     675        36.01 REDUCED               Single Family
500755051                     675        32.79 REDUCED               Single Family
500755057                     675        32.81 REDUCED               Single Family
500739938                     646        41.01 STATED/STATED         Single Family
500725838                     622        33.02 FULL/ALT              Single Family
500728205                     620         49.7 FULL/ALT              2-4 Family
500734960                     680            0 NINA                  Single Family
500737914                     727            0 NINA                  Single Family
500741195                     660        34.36 REDUCED               Single Family
500741251                     660        44.91 REDUCED               Condo
500744583                     660         34.5 REDUCED               Single Family
500747937                     620        59.44 FULL/ALT              Single Family
500750375                     662        39.84 REDUCED               Single Family
500754701                     645        42.18 FULL/ALT              Single Family
500754796                     625        32.47 FULL/ALT              Single Family
500764354                     648        44.37 REDUCED               Single Family
500772230                     699        49.36 FULL/ALT              Single Family
500772453                     692            0 NINA                  Single Family
500777387                     720            0 NINA                  Condo
500713304                     689            0 NINA                  Single Family
500730906                       0        36.85 STATED/STATED         Single Family
500733676                     652        37.56 REDUCED               PUD
500741194                     637        41.82 REDUCED               Single Family
500741273                     631        48.19 REDUCED               Single Family
500742600                     678        39.92 FULL/ALT              Single Family
500746911                       0        24.08 FULL/ALT              Single Family
500747230                     624        44.49 REDUCED               Single Family
500749675                     708        37.55 REDUCED               Single Family
500750148                     646        45.15 REDUCED               PUD
500750608                     733        41.65 FULL/ALT              Single Family
500750723                       0        37.18 REDUCED               Single Family
500752164                     794        44.97 STATED/STATED         Single Family
500752213                     634        36.73 REDUCED               Single Family
500752551                     628            0 REDUCED               Single Family
500754975                     662        42.02 REDUCED               Single Family
500759894                     696        44.26 STATED/STATED         Single Family
500765427                     705            0 NINA                  Single Family
500774352                     705            0 REDUCED               Single Family
500710027                     721        48.02 STATED/STATED         Single Family
500716176                     676            0 NINA                  Single Family
500716256                     668        49.11 REDUCED               Condo
500717633                     679         43.7 REDUCED               Condo
500722067                     683        45.12 REDUCED               2-4 Family
500725023                     742            0 NINA                  2-4 Family
500728929                     773            0 REDUCED               2-4 Family
500732646                     700        43.55 REDUCED               Condo
500733104                     634            0 REDUCED               Single Family
500736853                     628         43.5 REDUCED               2-4 Family
500741967                     695            0 NINA                  PUD
500745570                     691            0 REDUCED               2-4 Family
500750216                     766            0 NINA                  Single Family
500752267                     716            0 REDUCED               Single Family
500754246                     712            0 REDUCED               Single Family
500758181                     714        43.67 REDUCED               2-4 Family
500758229                     687            0 REDUCED               Single Family
500760696                     726            0 NINA                  PUD
500761881                     768            0 NINA                  Single Family
500762286                     654        44.82 REDUCED               2-4 Family
500763554                     794            0 NINA                  Single Family
500776898                     743        49.25 REDUCED               2-4 Family
500779941                     736         41.9 REDUCED               2-4 Family
500761897                     689        35.16 STATED/STATED         Single Family
500734245                     743        38.44 REDUCED               2-4 Family
500758298                     684            0 REDUCED               Single Family
500758311                     684            0 REDUCED               Single Family
500758542                     746        47.95 REDUCED               2-4 Family
500759469                     743        42.26 REDUCED               2-4 Family
500765008                     694            0 NINA                  Single Family
500769009                     726        31.45 FULL/ALT              PUD
500773461                     747            0 NINA                  Single Family
500687189                     719        35.35 REDUCED               Single Family
500713747                     711           32 REDUCED               Condo
500773895                     740        29.31 REDUCED               2-4 Family
407848258                     658        32.15 STATED/STATED         Single Family
500374389                     690        43.75 FULL/ALT              Condo
500727851                     676            0 NINA                  2-4 Family
500730994                     668         43.3 REDUCED               2-4 Family
500738092                     702            0 NINA                  Single Family
500754635                     669            0 REDUCED               2-4 Family
500758349                     690        41.94 REDUCED               Single Family
500759692                     681         48.7 REDUCED               Single Family
500759816                     654        49.75 STATED/STATED         2-4 Family
500761326                     641        40.92 REDUCED               2-4 Family
500763200                     668        36.91 STATED/STATED         2-4 Family
500764665                     646        39.34 REDUCED               2-4 Family
500765252                     675        29.59 REDUCED               2-4 Family
500765751                     715            0 REDUCED               2-4 Family
500767449                     645        40.13 REDUCED               2-4 Family
500767836                     674         39.7 FULL/ALT              2-4 Family
500779076                     685         42.2 REDUCED               2-4 Family
500779354                     716        26.19 STATED/STATED         Single Family
500780911                     721        27.05 REDUCED               2-4 Family
500780986                     731            0 REDUCED               2-4 Family
500781070                     716         35.8 STATED/STATED         Single Family
500783340                     745           36 REDUCED               2-4 Family
500784848                     682         43.2 REDUCED               2-4 Family
406402919                     625        22.94 STATED/STATED         Single Family
406843878                     759        32.52 REDUCED               Single Family
500782012                     675        40.57 REDUCED               PUD
500756613                     747            0 NINA                  PUD




--------------------------------------------------------------------------------




Loan_No              Occupancy        Purpose        Units   Lien_Position
___________________________________________________________________________
500682545            Primary          RT               1                 1
500724090            Primary          P                1                 1
500746247            Primary          P                1                 1
500774649            Primary          P                1                 1
407876295            Second Home      P                1                 1
407876317            Second Home      P                1                 1
407876339            Second Home      P                1                 1
407876346            Primary          P                1                 1
500676038            Primary          P                1                 1
500683295            Investment       P                2                 1
500710413            Primary          P                1                 1
500713928            Investment       P                1                 1
500715569            Investment       CO               1                 1
500720987            Investment       P                1                 1
500723137            Primary          P                1                 1
500723301            Primary          P                1                 1
500724204            Second Home      CO               1                 1
500724662            Primary          CO               1                 1
500725465            Investment       P                1                 1
500726637            Investment       P                2                 1
500727346            Primary          P                1                 1
500729809            Investment       P                1                 1
500729840            Investment       P                1                 1
500729936            Investment       P                1                 1
500730040            Primary          P                2                 1
500730842            Investment       P                1                 1
500730875            Investment       CO               1                 1
500731123            Primary          P                1                 1
500733140            Primary          P                1                 1
500733630            Primary          P                3                 1
500733809            Primary          P                1                 1
500733925            Primary          P                1                 1
500734388            Investment       P                1                 1
500734910            Investment       P                1                 1
500734943            Investment       P                1                 1
500735284            Primary          P                1                 1
500735302            Primary          CO               1                 1
500735358            Investment       P                2                 1
500735504            Primary          CO               1                 1
500735582            Primary          P                2                 1
500735641            Investment       P                1                 1
500736044            Primary          P                1                 1
500736655            Second Home      P                1                 1
500736865            Investment       P                1                 1
500737024            Primary          P                1                 1
500737515            Investment       P                3                 1
500737724            Second Home      P                1                 1
500737906            Primary          CO               1                 1
500737961            Primary          P                4                 1
500739023            Investment       P                1                 1
500739386            Primary          P                2                 1
500739978            Investment       RT               2                 1
500740071            Second Home      CO               1                 1
500740716            Investment       P                2                 1
500740769            Primary          P                1                 1
500741684            Investment       RT               3                 1
500741817            Primary          P                1                 1
500742096            Primary          P                1                 1
500742202            Primary          P                3                 1
500742584            Primary          CO               1                 1
500743271            Investment       P                1                 1
500743395            Investment       P                1                 1
500743399            Primary          P                1                 1
500743400            Investment       RT               3                 1
500744580            Primary          P                3                 1
500744604            Primary          P                1                 1
500744683            Primary          CO               1                 1
500744913            Investment       P                1                 1
500744926            Investment       P                1                 1
500744949            Primary          P                1                 1
500745282            Investment       CO               1                 1
500745303            Primary          P                1                 1
500745339            Primary          P                1                 1
500745403            Primary          P                1                 1
500745847            Primary          P                1                 1
500745865            Primary          P                1                 1
500745884            Primary          P                1                 1
500745918            Primary          P                1                 1
500746442            Second Home      P                1                 1
500746505            Second Home      P                1                 1
500746613            Primary          CO               1                 1
500746631            Primary          P                1                 1
500746708            Primary          P                2                 1
500747618            Primary          CO               1                 1
500747683            Investment       P                3                 1
500747698            Primary          P                1                 1
500747728            Primary          P                1                 1
500747857            Investment       P                1                 1
500748225            Primary          P                3                 1
500748317            Second Home      P                1                 1
500748388            Second Home      P                1                 1
500748425            Investment       P                1                 1
500748461            Primary          P                1                 1
500748476            Primary          P                1                 1
500748716            Primary          P                1                 1
500748750            Primary          CO               3                 1
500748756            Investment       P                1                 1
500749269            Primary          P                3                 1
500749499            Investment       P                1                 1
500749524            Investment       P                1                 1
500749662            Investment       P                1                 1
500750143            Primary          P                1                 1
500750225            Primary          P                1                 1
500750544            Investment       P                1                 1
500750747            Primary          P                1                 1
500751171            Primary          P                3                 1
500751282            Investment       P                2                 1
500751351            Second Home      P                1                 1
500751831            Primary          P                1                 1
500751844            Investment       P                1                 1
500752570            Investment       P                1                 1
500752599            Primary          P                1                 1
500752677            Primary          P                3                 1
500753014            Primary          P                3                 1
500753056            Primary          P                1                 1
500753288            Primary          CO               1                 1
500753398            Investment       P                1                 1
500753431            Primary          P                1                 1
500753835            Primary          P                1                 1
500754754            Primary          P                1                 1
500754822            Investment       P                3                 1
500754873            Investment       P                1                 1
500755019            Second Home      P                1                 1
500755040            Primary          P                1                 1
500755101            Second Home      P                1                 1
500755591            Primary          P                1                 1
500755804            Primary          P                1                 1
500755961            Investment       CO               1                 1
500756003            Primary          CO               1                 1
500756018            Investment       P                1                 1
500756252            Investment       P                1                 1
500756643            Primary          P                1                 1
500756682            Primary          P                3                 1
500757298            Primary          P                1                 1
500757405            Investment       P                1                 1
500758177            Primary          P                1                 1
500758265            Investment       P                1                 1
500758729            Second Home      P                1                 1
500759464            Investment       P                3                 1
500759507            Investment       CO               1                 1
500760369            Second Home      CO               1                 1
500760462            Investment       P                1                 1
500761553            Primary          P                1                 1
500761614            Primary          P                1                 1
500761724            Primary          RT               1                 1
500762014            Primary          P                1                 1
500762098            Primary          CO               1                 1
500762110            Primary          P                1                 1
500762121            Investment       P                1                 1
500762571            Investment       P                1                 1
500762599            Primary          CO               1                 1
500762667            Primary          P                3                 1
500762994            Primary          CO               1                 1
500763506            Second Home      P                1                 1
500763702            Investment       P                1                 1
500764275            Primary          P                1                 1
500764371            Investment       P                1                 1
500764835            Primary          P                1                 1
500765013            Second Home      P                1                 1
500765041            Investment       CO               1                 1
500765266            Investment       P                1                 1
500765285            Investment       P                1                 1
500765309            Investment       P                1                 1
500765414            Primary          CO               1                 1
500765966            Primary          CO               2                 1
500765983            Primary          P                1                 1
500767607            Primary          CO               1                 1
500767935            Primary          P                1                 1
500768697            Investment       P                1                 1
500768750            Primary          P                1                 1
500769975            Second Home      P                1                 1
500770562            Primary          CO               1                 1
500770685            Second Home      P                1                 1
500771950            Investment       P                2                 1
500772696            Primary          P                3                 1
500772818            Primary          CO               1                 1
500773211            Primary          P                1                 1
500773665            Primary          P                1                 1
500773913            Investment       RT               1                 1
500774266            Primary          P                1                 1
500774803            Primary          P                1                 1
500774839            Primary          CO               1                 1
500774940            Primary          P                1                 1
500775094            Second Home      P                1                 1
500775430            Primary          P                1                 1
500775912            Primary          P                1                 1
500776024            Primary          P                1                 1
500776095            Investment       P                1                 1
500776154            Primary          CO               1                 1
500776781            Primary          P                1                 1
500777016            Primary          P                1                 1
500777568            Investment       P                1                 1
500778410            Primary          P                1                 1
500668401            Investment       P                1                 1
500703877            Investment       P                1                 1
500725946            Investment       P                1                 1
500737508            Investment       CO               3                 1
500738098            Investment       P                1                 1
500742587            Investment       CO               1                 1
500744011            Investment       P                1                 1
500744436            Primary          CO               1                 1
500744630            Primary          P                3                 1
500747735            Investment       CO               2                 1
500747757            Investment       CO               2                 1
500748256            Investment       RT               2                 1
500748374            Investment       CO               1                 1
500752485            Investment       P                1                 1
500770807            Primary          CO               1                 1
500727300            Investment       P                1                 1
500705260            Primary          P                1                 1
500715078            Primary          CO               1                 1
500716241            Primary          P                1                 1
500731030            Primary          P                1                 1
500748992            Primary          P                1                 1
500751340            Primary          CO               1                 1
500762870            Primary          P                1                 1
500766004            Primary          P                1                 1
500766917            Primary          P                1                 1
500769214            Primary          CO               1                 1
500778109            Investment       P                1                 1
500778369            Primary          P                1                 1
500783685            Primary          P                1                 1
500732675            Primary          CO               3                 1
500723906            Primary          CO               1                 1
500773664            Investment       CO               1                 1
500723846            Primary          RT               1                 1
500623422            Primary          P                1                 1
500733742            Investment       CO               1                 1
407151847            Primary          P                1                 1
500750846            Primary          P                1                 1
500752514            Primary          CO               1                 1
500756828            Primary          RT               1                 1
500758599            Primary          RT               1                 1
500759989            Primary          P                1                 1
500762809            Primary          RT               1                 1
500771020            Primary          P                1                 1
500714217            Primary          P                1                 1
500729700            Second Home      P                1                 1
500755577            Investment       P                1                 1
500719152            Primary          P                1                 1
500750414            Investment       P                1                 1
500754877            Primary          P                1                 1
500769865            Primary          P                1                 1
500725138            Primary          P                1                 1
500737525            Investment       P                3                 1
500741600            Primary          P                1                 1
500753324            Primary          P                3                 1
500755733            Investment       P                2                 1
500758222            Primary          P                3                 1
500759298            Primary          CO               1                 1
500766846            Primary          P                2                 1
500766870            Investment       P                3                 1
500776573            Primary          P                2                 1
500781372            Investment       CO               1                 1
500783306            Investment       P                1                 1
405817533            Second Home      P                1                 1
406165643            Primary          P                1                 1
500723235            Primary          P                1                 1
500725078            Second Home      P                1                 1
500731723            Primary          P                1                 1
500767540            Primary          P                1                 1
500768735            Primary          P                1                 1
500775797            Primary          P                1                 1
407538063            Primary          P                1                 1
407171031            Primary          CO               1                 1
407171038            Second Home      P                1                 1
407171039            Second Home      P                1                 1
407171043            Investment       P                1                 1
407171044            Primary          CO               1                 1
407171045            Primary          P                1                 1
407171046            Primary          CO               1                 1
407171053            Primary          P                1                 1
407171055            Primary          CO               1                 1
407171056            Investment       P                1                 1
407171061            Investment       P                1                 1
407171070            Primary          P                1                 1
407171071            Primary          P                1                 1
407171074            Primary          P                1                 1
407171078            Primary          P                1                 1
407171081            Second Home      P                1                 1
407171089            Primary          CO               1                 1
407171091            Primary          P                1                 1
407171092            Primary          CO               1                 1
407171096            Investment       P                1                 1
407171097            Primary          CO               1                 1
407171098            Primary          CO               1                 1
407171099            Primary          P                1                 1
407171105            Investment       P                1                 1
407171106            Investment       P                1                 1
407171107            Investment       RT               1                 1
407171109            Primary          P                1                 1
407171110            Primary          CO               1                 1
407171116            Second Home      P                1                 1
407171117            Primary          CO               1                 1
407171120            Primary          P                1                 1
407171121            Primary          P                1                 1
407171122            Primary          P                1                 1
407171125            Investment       P                4                 1
407171127            Primary          P                1                 1
407171129            Primary          CO               1                 1
407171131            Investment       CO               1                 1
407171132            Primary          P                1                 1
407171133            Primary          CO               1                 1
407171134            Primary          CO               1                 1
407171135            Primary          CO               1                 1
407171137            Investment       P                1                 1
407171138            Investment       CO               1                 1
407171140            Investment       P                1                 1
407171141            Investment       P                1                 1
407171142            Primary          P                1                 1
407171143            Primary          P                1                 1
407171144            Primary          P                1                 1
407171146            Primary          CO               1                 1
407171147            Primary          P                1                 1
407171148            Investment       P                1                 1
407171149            Investment       P                1                 1
407171150            Primary          P                1                 1
407171153            Investment       P                1                 1
407171154            Investment       P                1                 1
407171155            Investment       P                1                 1
407362688            Investment       P                1                 1
407170751            Investment       RT               1                 1
407170753            Investment       RT               1                 1
407170778            Investment       P                1                 1
407170780            Investment       P                1                 1
407170785            Primary          CO               1                 1
407170791            Primary          P                1                 1
407170795            Primary          P                1                 1
407170796            Investment       P                1                 1
407170798            Primary          CO               1                 1
407170799            Primary          CO               4                 1
407170803            Investment       P                1                 1
407170809            Primary          P                1                 1
407170812            Investment       RT               1                 1
407170814            Investment       P                1                 1
407170818            Primary          P                1                 1
407170822            Investment       P                1                 1
407170829            Primary          P                1                 1
407170831            Primary          CO               1                 1
407170843            Primary          CO               1                 1
407170844            Primary          P                1                 1
407170850            Primary          CO               1                 1
407170853            Primary          P                1                 1
407170855            Primary          CO               1                 1
407170863            Primary          CO               3                 1
407170866            Primary          P                1                 1
407170870            Investment       P                1                 1
407170871            Second Home      P                1                 1
407170872            Investment       P                1                 1
407170873            Primary          P                1                 1
407170874            Investment       P                1                 1
407170877            Primary          P                1                 1
407170879            Investment       P                1                 1
407170885            Primary          P                1                 1
407170886            Primary          CO               1                 1
407170894            Second Home      P                1                 1
407170895            Primary          CO               1                 1
407170897            Primary          P                1                 1
407170899            Investment       P                1                 1
407170901            Primary          P                1                 1
407170902            Second Home      P                1                 1
407170905            Primary          CO               1                 1
407170910            Primary          P                1                 1
407170911            Investment       P                1                 1
407170913            Investment       P                1                 1
407170914            Investment       CO               1                 1
407170916            Primary          P                2                 1
407170920            Primary          P                1                 1
407170930            Primary          RT               1                 1
407170932            Second Home      P                1                 1
407170934            Primary          P                1                 1
407170938            Second Home      P                1                 1
407170944            Primary          P                4                 1
407170952            Primary          P                1                 1
407170953            Primary          P                1                 1
407170958            Second Home      P                1                 1
407170961            Primary          P                2                 1
407170962            Second Home      P                1                 1
407170965            Second Home      P                1                 1
407170966            Investment       P                1                 1
407170968            Investment       P                1                 1
407170969            Investment       P                1                 1
407170972            Primary          P                1                 1
407170974            Investment       P                1                 1
407170975            Investment       P                1                 1
407170977            Primary          P                1                 1
407170979            Primary          P                3                 1
407170980            Investment       P                1                 1
407170982            Primary          P                1                 1
407170984            Primary          CO               1                 1
407170991            Primary          CO               1                 1
407170992            Primary          CO               1                 1
407170994            Investment       P                1                 1
407170995            Primary          RT               1                 1
407170998            Second Home      P                1                 1
407171000            Primary          P                1                 1
407171001            Primary          P                1                 1
407171005            Primary          P                1                 1
407171007            Primary          CO               1                 1
407171009            Primary          CO               1                 1
407171010            Primary          P                1                 1
407171011            Investment       P                1                 1
407171013            Primary          CO               1                 1
407171020            Investment       P                1                 1
407171023            Primary          P                1                 1
407171026            Primary          CO               1                 1
407171027            Primary          CO               1                 1
500698329            Primary          CO               1                 1
500726912            Primary          CO               1                 1
500759122            Primary          P                1                 1
500759938            Primary          P                1                 1
500777613            Primary          P                1                 1
500716584            Investment       P                1                 1
500719685            Investment       CO               3                 1
500719707            Investment       CO               3                 1
500724058            Investment       P                1                 1
500732145            Primary          CO               1                 1
500736526            Primary          CO               1                 1
500744670            Primary          P                1                 1
500757942            Primary          P                1                 1
500699327            Primary          P                1                 1
500699349            Investment       CO               1                 1
500704715            Investment       P                1                 1
500708825            Primary          CO               1                 1
500711005            Primary          P                1                 1
500712295            Investment       P                1                 1
500717211            Investment       CO               1                 1
500717223            Primary          P                1                 1
500744434            Primary          P                1                 1
500746315            Primary          P                1                 1
500750656            Primary          P                1                 1
500760430            Primary          P                1                 1
500767660            Primary          P                1                 1
500769017            Primary          P                1                 1
402632233            Investment       P                1                 1
407157745            Investment       RT               2                 1
407157746            Primary          RT               1                 1
407157747            Investment       P                1                 1
407157748            Primary          RT               1                 1
407157750            Primary          P                1                 1
500744386            Investment       P                1                 1
500737666            Primary          CO               1                 1
500750369            Primary          P                1                 1
500726919            Investment       P                1                 1
500737095            Investment       P                1                 1
500737758            Investment       P                1                 1
500749129            Investment       P                2                 1
500762863            Primary          P                1                 1
500763559            Investment       CO               4                 1
500736778            Investment       CO               1                 1
500696992            Investment       CO               4                 1
500697654            Primary          CO               1                 1
500700892            Investment       CO               2                 1
500702529            Investment       CO               3                 1
500707281            Investment       P                4                 1
500718349            Primary          P                1                 1
500724642            Investment       P                1                 1
500724645            Investment       P                1                 1
500724906            Investment       P                1                 1
500724907            Investment       P                1                 1
500737978            Primary          P                1                 1
500745063            Primary          P                1                 1
500755170            Primary          CO               1                 1
500760063            Primary          P                1                 1
500761143            Primary          P                1                 1
500764936            Investment       P                1                 1
500766606            Primary          P                1                 1
500766611            Primary          P                1                 1
500769001            Primary          P                1                 1
500769002            Primary          P                1                 1
500769008            Primary          P                1                 1
500770305            Primary          P                1                 1
500770306            Investment       RT               4                 1
500770307            Primary          P                1                 1
500770311            Primary          RT               1                 1
500771166            Primary          RT               1                 1
500772194            Primary          P                1                 1
500772195            Primary          P                1                 1
500773295            Primary          P                1                 1
500773449            Primary          P                1                 1
500774435            Primary          P                1                 1
500712774            Investment       P                1                 1
500731004            Investment       CO               2                 1
500761007            Investment       CO               1                 1
500766402            Primary          CO               1                 1
500768046            Primary          P                1                 1
500774363            Primary          CO               1                 1
500778530            Primary          P                1                 1
500729187            Investment       CO               2                 1
500748321            Primary          P                1                 1
500730382            Primary          P                1                 1
500775763            Primary          P                1                 1
500776172            Primary          RT               1                 1
500676426            Primary          P                1                 1
500707067            Primary          P                1                 1
500710494            Primary          P                1                 1
500713191            Investment       CO               2                 1
500720034            Investment       P                1                 1
500723852            Primary          CO               1                 1
500744929            Investment       RT               2                 1
500744954            Primary          P                1                 1
500745394            Primary          P                1                 1
500746747            Primary          RT               1                 1
500754918            Primary          P                1                 1
500709188            Primary          P                1                 1
500746334            Investment       P                4                 1
500746337            Investment       P                4                 1
500747242            Primary          CO               1                 1
500752508            Primary          P                1                 1
500753414            Investment       CO               1                 1
500757858            Second Home      P                1                 1
500762514            Primary          P                1                 1
500739081            Investment       P                3                 1
500739095            Investment       P                3                 1
500739118            Investment       P                3                 1
500747172            Investment       P                3                 1
500747194            Investment       P                3                 1
500751573            Primary          CO               1                 1
500753256            Primary          P                1                 1
500757129            Primary          CO               1                 1
500758329            Primary          CO               1                 1
500758668            Primary          CO               1                 1
500775268            Primary          P                1                 1
500722180            Investment       P                1                 1
500732780            Investment       P                1                 1
500769828            Primary          CO               1                 1
500741502            Primary          P                1                 1
500741514            Primary          CO               1                 1
407633928            Primary          CO               1                 1
407633929            Primary          CO               1                 1
500670214            Primary          P                1                 1
500703218            Second Home      P                1                 1
500716481            Investment       CO               1                 1
500718368            Primary          P                1                 1
500721095            Primary          P                1                 1
500729274            Primary          P                1                 1
500731062            Primary          P                1                 1
500733220            Investment       RT               1                 1
500741218            Primary          P                1                 1
500743036            Primary          P                1                 1
500743129            Investment       CO               2                 1
500745017            Investment       P                4                 1
500745777            Primary          P                1                 1
500748692            Primary          P                1                 1
500761370            Investment       P                1                 1
500762820            Primary          P                1                 1
405956915            Primary          P                1                 1
500745261            Primary          P                1                 1
500748544            Primary          P                1                 1
500752781            Primary          P                1                 1
500763861            Primary          P                3                 1
500768545            Second Home      P                1                 1
500655594            Investment       RT               1                 1
500658085            Investment       RT               1                 1
500669051            Investment       P                1                 1
500719169            Investment       CO               4                 1
500724323            Investment       RT               1                 1
500726923            Investment       P                1                 1
500742904            Primary          RT               1                 1
500745874            Investment       P                4                 1
500748764            Primary          CO               1                 1
407485521            Primary          RT               1                 1
407485529            Primary          RT               1                 1
407485532            Investment       P                1                 1
407485569            Primary          P                1                 1
407485575            Primary          CO               1                 1
407485590            Primary          CO               1                 1
407485603            Primary          P                3                 1
407485607            Primary          P                1                 1
407485631            Primary          P                1                 1
407485686            Primary          P                1                 1
407485723            Primary          P                1                 1
407485745            Second Home      RT               1                 1
407485746            Primary          P                1                 1
408191693            Primary          P                1                 1
408191694            Primary          P                1                 1
408191695            Primary          P                1                 1
408191696            Investment       P                1                 1
408191697            Primary          RT               1                 1
408191698            Investment       P                1                 1
408191699            Primary          P                1                 1
408191700            Primary          P                1                 1
408191701            Primary          CO               1                 1
408191702            Primary          P                1                 1
408191704            Investment       CO               1                 1
408191705            Primary          P                1                 1
408191706            Primary          P                1                 1
408191707            Primary          P                1                 1
408191708            Primary          RT               1                 1
408191709            Primary          P                1                 1
408191710            Primary          P                1                 1
408191711            Primary          P                1                 1
408191712            Primary          CO               1                 1
408191713            Investment       P                1                 1
408191714            Second Home      P                1                 1
408191715            Primary          P                1                 1
408191716            Primary          CO               1                 1
408191717            Primary          P                1                 1
408191718            Primary          P                1                 1
408191719            Primary          P                1                 1
408191720            Primary          P                1                 1
408191721            Primary          P                1                 1
408191722            Primary          P                1                 1
408191723            Primary          CO               1                 1
408191724            Investment       P                1                 1
408191725            Primary          P                1                 1
408191726            Primary          P                1                 1
408191728            Primary          P                1                 1
408191729            Primary          P                1                 1
408191730            Second Home      P                1                 1
408191731            Primary          P                1                 1
408191732            Primary          P                1                 1
408191733            Primary          P                1                 1
408191735            Primary          CO               1                 1
408191736            Primary          P                1                 1
408191737            Primary          P                1                 1
408191738            Primary          P                1                 1
408191739            Second Home      P                1                 1
408191741            Primary          P                1                 1
408191742            Primary          P                1                 1
408191743            Primary          P                1                 1
408191744            Primary          P                1                 1
408191745            Primary          P                1                 1
408191746            Primary          P                1                 1
408191747            Primary          CO               1                 1
408191748            Primary          P                1                 1
408191750            Second Home      P                1                 1
408191751            Investment       P                1                 1
408191752            Investment       P                1                 1
408191753            Primary          CO               1                 1
408191754            Primary          CO               1                 1
408191756            Primary          P                1                 1
408191757            Primary          CO               1                 1
408191759            Primary          P                1                 1
408191760            Second Home      P                1                 1
408191761            Primary          P                1                 1
408191762            Primary          P                1                 1
408191763            Primary          P                1                 1
408191764            Primary          CO               1                 1
408191765            Primary          P                1                 1
408191766            Primary          P                1                 1
408191767            Investment       P                1                 1
408191768            Primary          CO               1                 1
408191769            Primary          P                1                 1
408191770            Primary          CO               1                 1
408191771            Primary          P                1                 1
408191772            Investment       P                1                 1
408191773            Investment       CO               1                 1
408191774            Primary          P                1                 1
408191775            Primary          CO               1                 1
408191776            Primary          P                1                 1
408191777            Primary          RT               1                 1
408191778            Primary          P                1                 1
408191779            Primary          P                1                 1
408191781            Primary          P                1                 1
408191783            Primary          CO               1                 1
408191784            Primary          CO               1                 1
408191785            Primary          CO               1                 1
408191786            Primary          CO               1                 1
408191787            Primary          CO               1                 1
408191788            Primary          CO               1                 1
408191789            Investment       P                1                 1
408191790            Primary          P                1                 1
408191791            Investment       P                1                 1
408191792            Primary          CO               1                 1
408191793            Primary          P                1                 1
408191794            Primary          CO               1                 1
408191796            Primary          P                1                 1
408191797            Primary          CO               1                 1
408191798            Investment       P                1                 1
408191799            Primary          P                1                 1
408191800            Primary          CO               1                 1
408191802            Primary          P                1                 1
408191803            Primary          CO               1                 1
408191804            Primary          RT               1                 1
408191805            Primary          CO               1                 1
408191806            Primary          P                1                 1
408191807            Primary          CO               1                 1
408191808            Primary          P                1                 1
408191809            Primary          P                1                 1
408191811            Primary          CO               1                 1
408191812            Primary          P                1                 1
408191813            Primary          P                1                 1
408191814            Primary          P                1                 1
408191815            Primary          CO               1                 1
408191816            Primary          P                1                 1
408191817            Primary          P                1                 1
408191818            Investment       CO               1                 1
408191819            Primary          P                1                 1
408191820            Primary          P                1                 1
408191821            Primary          CO               1                 1
408191822            Primary          RT               1                 1
408191823            Primary          P                1                 1
408191824            Primary          CO               1                 1
408191825            Primary          P                1                 1
408191826            Primary          CO               1                 1
408191827            Primary          P                1                 1
408191828            Primary          P                1                 1
408191829            Primary          CO               1                 1
408191830            Primary          P                1                 1
408191831            Second Home      P                1                 1
408191832            Primary          P                1                 1
408191833            Primary          CO               1                 1
408191834            Primary          P                1                 1
408191835            Primary          P                1                 1
408191836            Investment       RT               2                 1
408191837            Primary          P                2                 1
408191838            Second Home      CO               1                 1
408191839            Primary          P                1                 1
408191840            Primary          P                1                 1
408191841            Primary          CO               1                 1
408191842            Investment       P                1                 1
408191843            Primary          CO               1                 1
408191844            Primary          RT               1                 1
408191845            Primary          P                1                 1
408191846            Primary          RT               1                 1
408191847            Primary          P                1                 1
408191848            Primary          RT               1                 1
408191849            Primary          P                1                 1
408191850            Primary          P                1                 1
408191851            Investment       RT               1                 1
408191852            Primary          P                1                 1
408191853            Primary          P                1                 1
408191854            Primary          P                1                 1
408191855            Primary          P                1                 1
408191856            Second Home      P                1                 1
408191857            Primary          P                1                 1
408191858            Primary          P                4                 1
408191859            Primary          P                1                 1
408191860            Investment       CO               1                 1
408191861            Primary          CO               1                 1
408191862            Investment       P                2                 1
408191863            Primary          P                1                 1
408191864            Primary          P                1                 1
408191865            Primary          P                1                 1
408191866            Investment       P                1                 1
408191867            Primary          P                1                 1
408191868            Primary          P                1                 1
408191869            Primary          CO               1                 1
408191870            Primary          P                1                 1
408191872            Primary          P                1                 1
408191873            Primary          RT               1                 1
408191874            Primary          P                1                 1
408191875            Investment       P                2                 1
408191876            Primary          CO               1                 1
408191877            Primary          RT               1                 1
408191878            Primary          P                1                 1
408191879            Primary          CO               1                 1
408191880            Primary          P                1                 1
408191881            Primary          CO               1                 1
408191882            Primary          CO               1                 1
408191883            Primary          P                1                 1
408191884            Primary          CO               1                 1
408191885            Primary          CO               1                 1
408191886            Investment       P                1                 1
408191887            Primary          P                1                 1
408191888            Primary          P                1                 1
408191889            Investment       P                1                 1
408191890            Primary          CO               1                 1
408191891            Primary          CO               1                 1
408191892            Investment       P                1                 1
408191895            Primary          P                1                 1
408191896            Primary          CO               1                 1
408191897            Primary          P                1                 1
408191898            Investment       P                1                 1
408191900            Primary          P                1                 1
408191901            Primary          CO               1                 1
408191902            Primary          P                1                 1
408191904            Primary          P                1                 1
408191905            Primary          P                1                 1
408191906            Primary          P                1                 1
408191907            Primary          P                1                 1
408191908            Primary          P                1                 1
408191909            Second Home      CO               1                 1
408191910            Investment       P                1                 1
408191911            Primary          RT               1                 1
408191912            Primary          P                1                 1
408191913            Primary          CO               1                 1
408191914            Investment       P                1                 1
408191915            Primary          CO               1                 1
408191916            Primary          CO               1                 1
408191917            Primary          CO               1                 1
408191918            Primary          P                1                 1
408191919            Primary          RT               1                 1
408191920            Primary          RT               1                 1
408191921            Primary          CO               1                 1
408191922            Primary          P                1                 1
408191923            Primary          P                1                 1
408191925            Primary          RT               1                 1
408191926            Primary          CO               1                 1
408191927            Primary          P                1                 1
408191928            Primary          P                1                 1
408191929            Primary          CO               1                 1
408191930            Primary          P                1                 1
408191931            Primary          P                1                 1
408191932            Primary          RT               1                 1
408191933            Investment       P                1                 1
408191934            Primary          P                1                 1
408191935            Primary          RT               1                 1
408191936            Primary          P                1                 1
408191938            Primary          CO               1                 1
408191939            Primary          P                1                 1
408191940            Primary          P                1                 1
408191941            Primary          P                1                 1
408191942            Primary          CO               1                 1
408191943            Primary          P                1                 1
408191944            Primary          P                1                 1
408191945            Primary          CO               1                 1
408191946            Primary          RT               1                 1
408191947            Primary          P                1                 1
408191948            Primary          RT               1                 1
408191949            Investment       P                1                 1
408191950            Primary          P                1                 1
408191951            Primary          P                1                 1
408191952            Primary          P                1                 1
408191954            Primary          P                1                 1
408191955            Primary          P                1                 1
408191956            Primary          RT               1                 1
408191957            Primary          RT               1                 1
408191959            Investment       P                1                 1
408191960            Primary          P                1                 1
408191961            Primary          RT               1                 1
408191962            Investment       P                1                 1
408191963            Primary          P                1                 1
408191964            Primary          P                1                 1
408191965            Investment       P                1                 1
408191966            Primary          P                1                 1
408191967            Investment       P                1                 1
408191968            Primary          P                1                 1
408191969            Primary          P                1                 1
408191970            Primary          P                1                 1
408191971            Investment       P                1                 1
408191972            Investment       P                1                 1
408191973            Primary          P                1                 1
408191974            Primary          CO               1                 1
408191975            Investment       P                1                 1
408191976            Primary          RT               1                 1
408191977            Investment       P                1                 1
408191978            Primary          CO               1                 1
408191979            Primary          P                1                 1
408191980            Primary          P                1                 1
408191981            Investment       P                1                 1
408191982            Primary          CO               1                 1
408191983            Primary          P                1                 1
408191984            Primary          P                1                 1
408191985            Primary          P                1                 1
408191986            Investment       P                1                 1
408191987            Primary          RT               3                 1
408191988            Primary          RT               1                 1
408191989            Primary          P                1                 1
408191990            Investment       RT               1                 1
408191991            Primary          P                1                 1
408191992            Primary          CO               1                 1
408191993            Primary          P                1                 1
408191994            Primary          P                1                 1
408191995            Primary          P                1                 1
408191996            Primary          RT               1                 1
408191997            Primary          CO               1                 1
408191998            Primary          CO               1                 1
408191999            Investment       P                1                 1
408192000            Primary          P                1                 1
408192001            Primary          P                1                 1
408192002            Primary          P                1                 1
408381264            Primary          RT               1                 1
408381265            Primary          CO               1                 1
408381266            Second Home      P                1                 1
408381267            Primary          P                1                 1
408381268            Primary          P                1                 1
408381269            Primary          P                1                 1
408381270            Primary          P                1                 1
408381272            Primary          P                1                 1
408381273            Primary          P                1                 1
408381274            Primary          RT               1                 1
408381275            Primary          P                1                 1
408381276            Primary          RT               1                 1
408381277            Primary          CO               1                 1
408381278            Primary          CO               1                 1
408381279            Second Home      RT               1                 1
408381281            Primary          P                1                 1
408381282            Primary          CO               1                 1
408381284            Primary          P                1                 1
408381285            Primary          RT               1                 1
408381286            Primary          RT               1                 1
408381287            Second Home      P                1                 1
408381288            Second Home      P                1                 1
408381289            Primary          CO               1                 1
408381290            Primary          P                1                 1
408381291            Primary          RT               1                 1
408381292            Primary          P                1                 1
408381293            Primary          CO               1                 1
408381294            Primary          RT               1                 1
408381295            Primary          CO               1                 1
408381296            Primary          CO               1                 1
408381297            Primary          P                1                 1
408381298            Primary          P                1                 1
408381299            Second Home      P                1                 1
408381300            Second Home      P                1                 1
408381301            Primary          P                1                 1
408381302            Primary          CO               1                 1
408381303            Primary          CO               1                 1
408381304            Second Home      RT               1                 1
408381305            Primary          CO               1                 1
408381306            Primary          P                1                 1
408381307            Primary          RT               1                 1
408381308            Primary          P                1                 1
408381309            Primary          CO               1                 1
408381310            Primary          P                1                 1
408381311            Primary          P                1                 1
408381312            Primary          P                1                 1
408381313            Primary          P                1                 1
408381314            Primary          CO               1                 1
408381315            Primary          P                1                 1
408381317            Primary          P                1                 1
408381318            Second Home      RT               1                 1
408381319            Primary          RT               1                 1
408381320            Primary          CO               1                 1
408381321            Primary          RT               1                 1
408381323            Primary          P                1                 1
408381324            Primary          CO               1                 1
408381325            Primary          P                1                 1
408381327            Primary          CO               1                 1
408381328            Primary          P                1                 1
408381329            Primary          CO               1                 1
408381330            Primary          P                1                 1
408381331            Primary          CO               1                 1
408381332            Second Home      RT               1                 1
408381333            Primary          P                1                 1
408381334            Primary          CO               1                 1
408381335            Primary          RT               1                 1
408381336            Primary          P                1                 1
408381337            Primary          CO               1                 1
408381338            Primary          CO               1                 1
408381339            Primary          CO               1                 1
408381340            Primary          P                1                 1
408381341            Primary          P                1                 1
408381342            Primary          CO               1                 1
408381343            Second Home      P                1                 1
408381344            Primary          CO               1                 1
408381346            Primary          CO               1                 1
408381347            Primary          P                1                 1
408381348            Primary          CO               1                 1
408381349            Primary          P                1                 1
408381350            Primary          RT               1                 1
408381351            Primary          RT               1                 1
408381352            Primary          RT               1                 1
408381353            Primary          CO               1                 1
408381354            Primary          RT               1                 1
408381355            Primary          P                1                 1
408381356            Primary          CO               2                 1
408381357            Primary          P                1                 1
408381358            Primary          P                1                 1
408381359            Primary          P                1                 1
408381360            Primary          P                1                 1
408381361            Primary          P                1                 1
408381362            Primary          P                1                 1
408381363            Primary          RT               1                 1
408381364            Primary          CO               1                 1
408381365            Primary          RT               1                 1
408381366            Primary          P                1                 1
408381367            Second Home      RT               1                 1
408381368            Primary          CO               1                 1
408381369            Primary          CO               1                 1
408381371            Primary          RT               1                 1
408381372            Primary          P                1                 1
408381374            Primary          P                1                 1
408381375            Primary          P                1                 1
408381376            Primary          RT               1                 1
408381377            Second Home      P                1                 1
408381378            Primary          P                1                 1
408381379            Primary          RT               1                 1
408381380            Primary          RT               1                 1
408381381            Second Home      P                1                 1
408381382            Primary          CO               1                 1
408381384            Primary          RT               1                 1
408381385            Primary          P                1                 1
408381386            Primary          P                1                 1
408381387            Primary          P                1                 1
408381388            Primary          CO               1                 1
408381389            Primary          P                1                 1
408381390            Primary          P                1                 1
408381391            Primary          P                1                 1
408381392            Primary          P                1                 1
408381393            Primary          P                1                 1
408381394            Second Home      P                1                 1
408381395            Primary          P                1                 1
408381396            Second Home      P                1                 1
408381397            Primary          RT               1                 1
408381398            Primary          P                1                 1
408381399            Primary          P                1                 1
408381400            Primary          P                1                 1
408381401            Primary          P                1                 1
408381402            Primary          P                1                 1
408381403            Second Home      P                1                 1
408381404            Primary          P                1                 1
408381405            Primary          RT               1                 1
408381406            Primary          P                1                 1
408381407            Primary          P                1                 1
408381408            Primary          P                1                 1
408381409            Primary          P                1                 1
408381410            Primary          P                1                 1
408381411            Primary          P                1                 1
408381412            Primary          P                1                 1
408381413            Primary          P                1                 1
408381414            Primary          P                1                 1
408381416            Primary          P                1                 1
408381417            Primary          P                1                 1
408381418            Primary          P                1                 1
408381419            Primary          P                1                 1
408381420            Primary          CO               1                 1
408381421            Primary          P                1                 1
408381422            Primary          P                1                 1
408381423            Primary          RT               1                 1
408381424            Primary          CO               1                 1
408381425            Primary          CO               1                 1
408381426            Primary          P                1                 1
408381427            Primary          P                1                 1
408381428            Primary          P                1                 1
408381429            Primary          P                1                 1
408381430            Primary          P                1                 1
408381431            Primary          P                1                 1
408381432            Primary          CO               1                 1
408381434            Primary          CO               1                 1
408381435            Primary          P                1                 1
408381436            Primary          P                1                 1
408381437            Primary          P                1                 1
408381438            Primary          P                1                 1
408381439            Primary          P                1                 1
408381440            Primary          P                1                 1
408381441            Primary          P                1                 1
408381442            Primary          CO               1                 1
408381443            Primary          CO               1                 1
408381444            Primary          CO               1                 1
408381445            Second Home      P                1                 1
408381446            Primary          RT               1                 1
408381447            Second Home      P                1                 1
408381448            Primary          RT               1                 1
408381449            Primary          RT               1                 1
408381450            Primary          P                1                 1
408381451            Primary          CO               1                 1
408381452            Primary          P                1                 1
408381453            Primary          CO               1                 1
408381454            Primary          P                1                 1
408381455            Primary          CO               1                 1
408381456            Primary          CO               1                 1
408381457            Primary          RT               1                 1
408381458            Primary          P                1                 1
408381459            Primary          P                1                 1
408381460            Primary          P                1                 1
408381461            Primary          CO               1                 1
408381462            Primary          P                1                 1
408381463            Primary          P                1                 1
408381464            Primary          P                1                 1
408381465            Primary          P                1                 1
408381466            Primary          RT               1                 1
408381467            Primary          RT               1                 1
408381468            Primary          CO               1                 1
408381469            Primary          P                1                 1
408381470            Primary          P                1                 1
408381471            Primary          RT               1                 1
408381472            Primary          CO               1                 1
408381473            Primary          P                1                 1
408381474            Second Home      P                1                 1
408381475            Second Home      P                1                 1
408381476            Primary          RT               1                 1
408381477            Primary          CO               1                 1
408381478            Primary          P                1                 1
408381479            Primary          RT               1                 1
408381480            Primary          P                1                 1
408381481            Second Home      P                1                 1
408381482            Primary          P                1                 1
408381483            Second Home      P                1                 1
408381484            Second Home      P                1                 1
408381485            Second Home      RT               1                 1
408381486            Second Home      P                1                 1
408381487            Primary          P                1                 1
408381488            Primary          CO               1                 1
408381489            Primary          RT               1                 1
408381490            Primary          P                1                 1
408381491            Primary          P                1                 1
408381492            Primary          P                1                 1
408381493            Primary          P                1                 1
408381494            Primary          P                1                 1
408381495            Primary          P                1                 1
408381496            Primary          CO               1                 1
408381497            Primary          P                1                 1
408381498            Primary          RT               1                 1
408381499            Primary          RT               1                 1
408381500            Primary          P                1                 1
408381501            Primary          RT               1                 1
408381502            Primary          P                1                 1
408381503            Primary          RT               1                 1
408381504            Primary          CO               1                 1
408381505            Primary          P                1                 1
408381506            Primary          RT               1                 1
408381507            Primary          P                1                 1
408381508            Primary          P                1                 1
408381509            Primary          CO               1                 1
408381510            Second Home      P                1                 1
408381512            Primary          P                1                 1
408381513            Primary          CO               1                 1
408381514            Primary          CO               1                 1
408381515            Primary          P                1                 1
408381516            Second Home      RT               1                 1
408381517            Primary          P                1                 1
408381518            Primary          CO               1                 1
408381519            Primary          CO               1                 1
408381520            Primary          P                1                 1
408381521            Primary          CO               1                 1
408381522            Primary          RT               1                 1
408381523            Primary          P                1                 1
408381524            Primary          CO               1                 1
408381525            Primary          CO               1                 1
408381526            Primary          P                1                 1
408381527            Primary          P                1                 1
408381528            Primary          P                1                 1
408381529            Primary          P                1                 1
408381530            Primary          RT               1                 1
408381531            Primary          CO               1                 1
408381532            Primary          P                1                 1
408381533            Primary          P                1                 1
408381534            Primary          RT               1                 1
408381535            Primary          CO               1                 1
408381536            Primary          P                1                 1
408381537            Primary          CO               1                 1
408381538            Primary          P                1                 1
408381539            Primary          CO               1                 1
408381540            Primary          P                1                 1
408381541            Primary          RT               1                 1
408381542            Primary          P                1                 1
408381543            Primary          P                1                 1
408381544            Primary          CO               1                 1
408381545            Primary          P                1                 1
408381546            Second Home      RT               1                 1
408381547            Primary          P                1                 1
408381548            Primary          P                1                 1
408381549            Primary          RT               1                 1
408381550            Primary          P                1                 1
408381551            Primary          P                1                 1
408381552            Primary          CO               1                 1
408381553            Second Home      P                1                 1
408381554            Primary          P                1                 1
408381555            Second Home      CO               1                 1
408381556            Primary          P                1                 1
408381557            Primary          P                1                 1
408381558            Primary          P                1                 1
408381559            Primary          P                1                 1
408381560            Second Home      P                1                 1
408381561            Primary          P                1                 1
408381562            Primary          P                1                 1
408381563            Primary          CO               1                 1
408381564            Primary          P                1                 1
408381565            Primary          P                1                 1
408381566            Primary          RT               1                 1
408381567            Primary          RT               1                 1
408381568            Primary          CO               1                 1
408381569            Second Home      CO               1                 1
408381570            Primary          P                1                 1
408381571            Primary          CO               1                 1
408381572            Primary          P                1                 1
408381573            Primary          RT               1                 1
408381574            Primary          P                1                 1
408381577            Primary          RT               1                 1
408381578            Primary          P                1                 1
408381579            Primary          CO               1                 1
408381580            Second Home      P                1                 1
408381581            Primary          CO               1                 1
408381582            Second Home      P                1                 1
408381583            Primary          P                1                 1
408381584            Primary          CO               1                 1
408381585            Primary          P                1                 1
408381586            Primary          P                1                 1
408381587            Primary          CO               1                 1
408381588            Primary          RT               1                 1
408381589            Primary          CO               1                 1
408381590            Primary          CO               1                 1
408381591            Primary          RT               1                 1
408381592            Primary          P                1                 1
408381593            Primary          P                1                 1
408381595            Primary          RT               1                 1
408381596            Primary          CO               1                 1
408381597            Primary          P                1                 1
408381598            Second Home      RT               1                 1
408381599            Primary          CO               1                 1
408381600            Primary          CO               1                 1
408381602            Primary          P                1                 1
408381603            Primary          P                1                 1
408381604            Primary          CO               1                 1
408381605            Primary          P                1                 1
408381606            Second Home      P                1                 1
408381607            Primary          P                1                 1
408381608            Primary          RT               1                 1
408381609            Primary          CO               1                 1
408381610            Second Home      P                1                 1
408381611            Primary          CO               1                 1
408381612            Primary          CO               1                 1
408381613            Primary          CO               1                 1
408381614            Primary          P                1                 1
408381615            Primary          RT               1                 1
408381616            Primary          P                1                 1
408381617            Primary          P                1                 1
408381618            Primary          P                1                 1
408381619            Primary          RT               1                 1
408381620            Primary          CO               1                 1
408381621            Primary          P                1                 1
408381622            Primary          P                1                 1
408381623            Primary          P                1                 1
408381624            Primary          P                1                 1
408381625            Primary          P                1                 1
408381626            Primary          P                1                 1
408381628            Primary          CO               1                 1
408381629            Primary          P                1                 1
408381630            Primary          RT               1                 1
408381631            Primary          P                1                 1
408381632            Primary          P                1                 1
408381633            Primary          CO               1                 1
408381634            Primary          P                1                 1
408381635            Primary          P                1                 1
408381636            Primary          P                1                 1
408381637            Second Home      RT               1                 1
408381638            Primary          CO               1                 1
408381639            Primary          P                1                 1
408381640            Primary          P                1                 1
408381641            Primary          P                1                 1
408381642            Primary          P                1                 1
408381643            Primary          CO               1                 1
408381644            Primary          CO               1                 1
408381645            Primary          P                1                 1
408381646            Primary          P                1                 1
408381647            Primary          P                1                 1
408381648            Primary          CO               1                 1
408381649            Primary          P                1                 1
408381651            Primary          P                1                 1
408381652            Primary          CO               1                 1
408381654            Primary          P                1                 1
408381655            Primary          P                1                 1
408381656            Second Home      P                1                 1
408381657            Primary          P                1                 1
408381658            Primary          P                1                 1
408381659            Primary          CO               1                 1
408381660            Primary          RT               1                 1
408381661            Primary          P                1                 1
408381662            Primary          RT               1                 1
408381663            Primary          P                1                 1
408381664            Primary          P                1                 1
408381665            Primary          P                1                 1
408381666            Primary          P                1                 1
408381667            Primary          CO               1                 1
408381668            Primary          P                1                 1
408381669            Primary          P                1                 1
408381670            Primary          RT               1                 1
408381671            Primary          P                1                 1
408381672            Primary          P                1                 1
408381673            Primary          CO               1                 1
408381674            Primary          P                1                 1
408381675            Primary          P                1                 1
408381676            Primary          P                1                 1
408381677            Primary          CO               1                 1
408381678            Primary          P                1                 1
408381679            Primary          CO               1                 1
408381680            Primary          CO               1                 1
408381681            Primary          P                1                 1
408381682            Primary          P                1                 1
408381683            Primary          P                1                 1
408381684            Primary          CO               1                 1
408381685            Primary          P                1                 1
408381686            Primary          CO               1                 1
408381687            Primary          CO               1                 1
408381688            Primary          P                1                 1
408381689            Primary          P                1                 1
408381690            Primary          P                1                 1
408381691            Primary          CO               1                 1
408381692            Primary          RT               1                 1
408381693            Primary          P                1                 1
408381694            Primary          P                1                 1
408381695            Primary          P                1                 1
408381696            Primary          CO               1                 1
408381697            Primary          CO               1                 1
408381699            Primary          P                1                 1
408381700            Primary          P                1                 1
408381701            Primary          CO               1                 1
408381702            Primary          CO               1                 1
408381703            Primary          P                1                 1
408381704            Primary          P                1                 1
408381705            Primary          P                1                 1
408381706            Primary          RT               1                 1
408381707            Primary          RT               1                 1
408381708            Primary          P                1                 1
408381709            Primary          P                1                 1
408381710            Primary          RT               1                 1
408381711            Primary          P                1                 1
408381712            Primary          P                1                 1
408381713            Primary          P                1                 1
408381714            Primary          P                1                 1
408381716            Primary          P                1                 1
408381717            Primary          P                1                 1
408381718            Primary          P                1                 1
408381719            Primary          P                1                 1
408381720            Primary          RT               1                 1
408381721            Primary          P                1                 1
408381722            Primary          CO               1                 1
408381723            Primary          P                1                 1
408381724            Primary          P                1                 1
408381725            Second Home      P                1                 1
408381726            Primary          CO               1                 1
408381727            Primary          P                1                 1
408381728            Primary          RT               1                 1
408381729            Primary          RT               1                 1
408381730            Primary          P                1                 1
408381731            Primary          CO               1                 1
408381732            Primary          RT               1                 1
408381733            Primary          RT               1                 1
408381734            Primary          P                1                 1
408381736            Primary          P                1                 1
408381737            Primary          P                1                 1
408381738            Primary          P                1                 1
408381739            Primary          P                1                 1
408381740            Primary          P                1                 1
408381741            Primary          RT               2                 1
408381742            Primary          P                1                 1
408381743            Primary          P                1                 1
408381744            Primary          P                1                 1
408381745            Primary          P                1                 1
408381746            Primary          P                1                 1
408381747            Primary          CO               1                 1
408381748            Primary          P                1                 1
408381749            Primary          P                1                 1
408381750            Primary          P                1                 1
408381751            Primary          RT               1                 1
408381752            Primary          RT               1                 1
408381753            Primary          P                1                 1
408381754            Primary          P                1                 1
408381755            Second Home      P                1                 1
408381756            Primary          P                1                 1
408381757            Primary          RT               1                 1
408381758            Primary          P                1                 1
408381759            Primary          CO               1                 1
408381760            Primary          RT               1                 1
408381761            Primary          P                1                 1
408381762            Primary          CO               1                 1
408381763            Primary          P                1                 1
408381764            Second Home      P                1                 1
408381765            Primary          P                1                 1
408381766            Primary          RT               1                 1
408381767            Primary          CO               1                 1
408381768            Primary          CO               1                 1
408381769            Second Home      P                1                 1
408381770            Second Home      P                1                 1
408381771            Primary          CO               1                 1
408381772            Primary          RT               1                 1
408381773            Primary          RT               1                 1
408381774            Primary          CO               1                 1
408381775            Primary          P                1                 1
408381777            Primary          RT               1                 1
408381778            Primary          RT               1                 1
408381780            Primary          P                1                 1
408381781            Primary          CO               1                 1
408381782            Primary          CO               1                 1
408381783            Primary          P                1                 1
408381784            Primary          RT               1                 1
408381785            Primary          P                1                 1
408381786            Primary          CO               1                 1
408381787            Primary          P                1                 1
408381788            Primary          P                1                 1
408381789            Second Home      P                1                 1
408381790            Primary          CO               1                 1
408381791            Second Home      CO               1                 1
408381792            Primary          P                1                 1
408381793            Primary          P                1                 1
408381794            Primary          P                1                 1
408381795            Primary          P                1                 1
408381796            Primary          P                1                 1
408381797            Primary          P                1                 1
408381798            Primary          P                1                 1
408381799            Primary          CO               1                 1
408381800            Primary          CO               1                 1
408381801            Primary          RT               1                 1
408381802            Second Home      P                1                 1
408381803            Primary          P                1                 1
408381804            Primary          CO               1                 1
408381805            Second Home      P                1                 1
408381806            Primary          P                1                 1
408381807            Primary          P                1                 1
408381808            Primary          RT               1                 1
408381809            Second Home      P                1                 1
408381810            Primary          P                1                 1
408381811            Primary          RT               1                 1
408381812            Primary          P                1                 1
408381813            Primary          RT               1                 1
408381814            Primary          RT               1                 1
408381815            Primary          P                1                 1
408381816            Primary          P                1                 1
408381817            Primary          P                1                 1
408381818            Primary          P                1                 1
408381819            Primary          P                1                 1
408381820            Primary          RT               1                 1
408381821            Primary          P                1                 1
408381822            Primary          P                1                 1
408381823            Primary          P                1                 1
408381825            Primary          CO               1                 1
408381826            Primary          P                1                 1
408381827            Primary          P                1                 1
408381828            Primary          P                1                 1
408381829            Second Home      P                1                 1
408381830            Primary          P                1                 1
408381831            Primary          CO               1                 1
408381832            Primary          P                1                 1
408381833            Primary          P                1                 1
408381834            Primary          P                1                 1
408381836            Primary          P                1                 1
408381837            Primary          P                1                 1
408381838            Primary          CO               1                 1
408381839            Primary          P                1                 1
408381840            Primary          CO               1                 1
408381841            Primary          P                1                 1
408381842            Primary          P                1                 1
408381843            Primary          P                1                 1
408381844            Primary          P                1                 1
408381845            Primary          P                1                 1
408381846            Primary          RT               1                 1
408381847            Primary          P                1                 1
408381848            Primary          RT               1                 1
408381849            Primary          CO               1                 1
408381850            Primary          RT               1                 1
408381851            Primary          P                1                 1
408381852            Primary          RT               1                 1
408381853            Primary          P                1                 1
408381854            Primary          CO               1                 1
408381855            Primary          CO               1                 1
408381856            Primary          P                1                 1
408381857            Primary          P                1                 1
408381858            Primary          P                1                 1
408381859            Primary          CO               1                 1
408381860            Primary          P                1                 1
408381861            Primary          CO               1                 1
408381862            Primary          P                1                 1
408381863            Primary          P                1                 1
408381864            Second Home      P                1                 1
408381865            Primary          P                1                 1
408381867            Primary          P                1                 1
408381868            Primary          CO               1                 1
408381869            Primary          RT               1                 1
408381870            Primary          P                1                 1
408381871            Primary          P                1                 1
408381872            Primary          P                1                 1
408381873            Primary          CO               1                 1
408381874            Primary          P                1                 1
408381875            Primary          P                1                 1
408381876            Primary          P                1                 1
408381877            Primary          P                1                 1
408381878            Primary          P                1                 1
408381879            Primary          CO               1                 1
408381880            Primary          RT               1                 1
408381881            Primary          RT               1                 1
408381882            Primary          P                1                 1
408381883            Primary          P                1                 1
408381884            Primary          P                1                 1
408381885            Primary          CO               1                 1
408381886            Primary          P                1                 1
408381887            Primary          RT               1                 1
408381888            Primary          P                1                 1
408381889            Primary          P                1                 1
408381890            Primary          P                1                 1
408381891            Primary          P                1                 1
408381892            Primary          P                1                 1
408381893            Primary          P                1                 1
408381894            Primary          P                1                 1
408381895            Primary          CO               1                 1
408381896            Second Home      CO               1                 1
408381897            Primary          RT               1                 1
408381898            Primary          CO               1                 1
405599181            Primary          P                1                 1
405909189            Primary          P                1                 1
406451246            Primary          P                1                 1
406451373            Primary          P                3                 1
406786901            Primary          RT               1                 1
500745587            Primary          RT               1                 1
407869238            Primary          CO               1                 1
407898335            Primary          P                1                 1
700105962            Second Home      CO               1                 1
700128447            Investment       P                1                 1
700133968            Primary          RT               1                 1
700207970            Investment       P                1                 1
700223410            Primary          P                1                 1
700225363            Primary          CO               1                 1
700237600            Investment       P                1                 1
700240408            Primary          P                1                 1
700240476            Primary          CO               1                 1
700241377            Investment       P                4                 1
700244291            Primary          P                1                 1
700244294            Primary          P                1                 1
700244935            Primary          P                1                 1
700245698            Primary          P                3                 1
700246838            Investment       P                1                 1
700246979            Primary          CO               1                 1
700251640            Investment       P                2                 1
700251772            Second Home      P                1                 1
700252351            Primary          P                4                 1
700253196            Investment       RT               1                 1
700253501            Investment       P                1                 1
700255953            Primary          CO               1                 1
700257770            Primary          P                1                 1
700258300            Primary          P                1                 1
700258817            Investment       P                3                 1
700259624            Primary          P                1                 1
700262466            Investment       CO               1                 1
700262713            Primary          CO               2                 1
700263762            Investment       P                2                 1
700263914            Investment       P                1                 1
700264331            Investment       P                1                 1
700265226            Primary          P                1                 1
700265302            Primary          RT               1                 1
700266066            Primary          P                1                 1
700266301            Primary          P                2                 1
700266651            Primary          P                1                 1
700267736            Investment       P                4                 1
700267787            Investment       P                4                 1
700268440            Primary          P                1                 1
700269419            Primary          P                1                 1
700269692            Primary          P                1                 1
700270439            Primary          P                1                 1
700273731            Primary          CO               2                 1
700274001            Primary          CO               1                 1
700274505            Primary          P                1                 1
700275943            Second Home      P                1                 1
700275948            Primary          CO               1                 1
700276320            Primary          CO               1                 1
700276323            Primary          P                1                 1
700277076            Primary          P                3                 1
700277152            Primary          RT               1                 1
700278115            Investment       P                4                 1
700278565            Investment       P                1                 1
700279211            Investment       P                4                 1
700279407            Primary          P                4                 1
700279655            Investment       P                2                 1
700279686            Investment       P                4                 1
700279692            Primary          P                2                 1
700279720            Primary          P                1                 1
700279862            Investment       P                3                 1
700279869            Primary          CO               1                 1
700279901            Investment       P                1                 1
700280067            Primary          P                2                 1
700280831            Investment       P                2                 1
700280870            Primary          P                1                 1
700281234            Investment       P                3                 1
700281545            Primary          P                1                 1
700281614            Second Home      P                1                 1
700281764            Primary          CO               1                 1
700281930            Investment       P                1                 1
700282147            Investment       CO               1                 1
700282447            Primary          CO               1                 1
700282468            Second Home      P                1                 1
700282514            Primary          CO               1                 1
700282516            Primary          P                1                 1
700282695            Investment       P                1                 1
700282842            Primary          P                1                 1
700282997            Primary          P                1                 1
700283114            Primary          P                1                 1
700283996            Second Home      P                1                 1
700284004            Primary          P                1                 1
700284123            Investment       P                1                 1
700284131            Investment       P                4                 1
700284728            Primary          CO               1                 1
700284906            Investment       P                1                 1
700285128            Investment       P                1                 1
700285611            Investment       P                1                 1
700285685            Primary          P                2                 1
700286569            Investment       P                3                 1
700286618            Primary          P                2                 1
700286671            Primary          CO               1                 1
700286787            Investment       P                1                 1
700286799            Second Home      P                1                 1
700286851            Investment       P                1                 1
700287016            Primary          P                1                 1
700287045            Investment       CO               1                 1
700287351            Primary          CO               1                 1
700287828            Primary          CO               1                 1
700287909            Primary          P                1                 1
700288187            Second Home      P                1                 1
700288407            Primary          CO               2                 1
700288819            Investment       P                4                 1
700288822            Investment       P                4                 1
700288958            Primary          CO               1                 1
700288998            Primary          P                2                 1
700289329            Primary          P                1                 1
700289341            Primary          P                1                 1
700289552            Investment       P                3                 1
700289847            Primary          P                1                 1
700289864            Investment       P                1                 1
700289926            Investment       P                1                 1
700289960            Investment       RT               1                 1
700290088            Investment       RT               1                 1
700290089            Primary          P                3                 1
700290096            Investment       RT               1                 1
700290116            Investment       RT               1                 1
700290575            Investment       P                2                 1
700290636            Investment       CO               1                 1
700290813            Primary          P                1                 1
700290824            Second Home      CO               1                 1
700290981            Primary          P                1                 1
700291368            Primary          P                1                 1
700291485            Primary          P                1                 1
700291529            Second Home      P                1                 1
700291590            Primary          P                1                 1
700291651            Investment       P                1                 1
700291766            Investment       P                1                 1
700291913            Investment       P                1                 1
700291971            Primary          P                1                 1
700292129            Primary          P                1                 1
700292151            Investment       CO               1                 1
700292222            Primary          P                1                 1
700292440            Primary          CO               1                 1
700292555            Primary          CO               2                 1
700292602            Primary          RT               1                 1
700292624            Investment       P                1                 1
700292949            Investment       CO               2                 1
700292986            Investment       CO               2                 1
700293066            Primary          P                1                 1
700293112            Investment       P                1                 1
700293171            Investment       CO               2                 1
700293605            Primary          P                1                 1
700293608            Investment       CO               1                 1
700293747            Primary          P                1                 1
700293915            Primary          P                1                 1
700294361            Second Home      P                1                 1
700294623            Investment       CO               3                 1
700294749            Investment       P                2                 1
700294753            Primary          P                1                 1
700294819            Investment       P                4                 1
700294869            Investment       P                1                 1
700294938            Primary          P                1                 1
700295016            Primary          CO               1                 1
700295079            Primary          P                3                 1
700295231            Primary          CO               1                 1
700295261            Second Home      P                1                 1
700295298            Investment       P                2                 1
700295336            Investment       P                2                 1
700295444            Investment       P                1                 1
700295616            Primary          P                1                 1
700295738            Investment       CO               1                 1
700295740            Primary          P                1                 1
700295866            Investment       P                1                 1
700296221            Primary          P                1                 1
700296239            Investment       P                2                 1
700296305            Primary          CO               1                 1
700296829            Primary          P                3                 1
700296901            Primary          P                4                 1
700296995            Primary          P                1                 1
700297032            Primary          P                1                 1
700297105            Primary          P                4                 1
700297165            Primary          P                3                 1
700297443            Primary          CO               1                 1
700297500            Investment       CO               1                 1
700297533            Investment       CO               1                 1
700297567            Investment       CO               1                 1
700297578            Investment       CO               1                 1
700297689            Primary          P                1                 1
700297744            Investment       P                2                 1
700297936            Investment       CO               2                 1
700298179            Primary          P                3                 1
700298188            Investment       P                2                 1
700298375            Primary          CO               1                 1
700298410            Primary          CO               1                 1
700298537            Investment       CO               1                 1
700298585            Primary          CO               1                 1
700298600            Second Home      P                1                 1
700298736            Investment       P                1                 1
700298889            Second Home      P                1                 1
700299018            Investment       P                4                 1
700299150            Investment       P                1                 1
700299162            Investment       RT               2                 1
700299296            Primary          P                1                 1
700299334            Investment       CO               1                 1
700299553            Primary          CO               1                 1
700299590            Primary          P                4                 1
700299767            Primary          CO               1                 1
700299819            Primary          P                2                 1
700300032            Investment       P                1                 1
700300336            Investment       P                2                 1
700300356            Investment       CO               1                 1
700300430            Investment       CO               4                 1
700300608            Investment       P                1                 1
700300613            Primary          CO               1                 1
700300773            Primary          P                1                 1
700300774            Primary          CO               2                 1
700300775            Primary          CO               1                 1
700300788            Primary          P                1                 1
700300918            Primary          CO               1                 1
700301000            Primary          CO               3                 1
700301580            Primary          CO               1                 1
700301778            Investment       P                4                 1
700301961            Primary          CO               1                 1
700302051            Investment       P                1                 1
700302192            Primary          P                1                 1
700302325            Primary          P                1                 1
700302430            Primary          P                1                 1
700302447            Investment       CO               1                 1
700302449            Investment       P                3                 1
700302559            Primary          CO               1                 1
700302612            Primary          P                1                 1
700302775            Investment       P                1                 1
700302864            Investment       P                1                 1
700302908            Primary          P                3                 1
700302964            Primary          P                2                 1
700303185            Primary          RT               1                 1
700303257            Primary          P                1                 1
700303372            Investment       P                1                 1
700303405            Primary          P                1                 1
700303441            Primary          CO               1                 1
700303480            Investment       P                1                 1
700303658            Primary          CO               1                 1
700303743            Primary          CO               2                 1
700303918            Primary          P                2                 1
700304066            Investment       P                3                 1
700304091            Investment       P                1                 1
700304113            Investment       P                1                 1
700304118            Investment       P                4                 1
700304341            Investment       P                1                 1
700304592            Investment       P                1                 1
700304811            Primary          CO               1                 1
700304818            Primary          P                1                 1
700305207            Investment       RT               1                 1
700305510            Investment       P                1                 1
700305568            Investment       P                2                 1
700305710            Investment       P                2                 1
700305989            Primary          P                3                 1
700306058            Primary          CO               1                 1
700306076            Primary          CO               1                 1
700306084            Primary          RT               1                 1
700306145            Primary          CO               1                 1
700306212            Primary          CO               1                 1
700306248            Investment       P                1                 1
700306314            Investment       RT               1                 1
700306341            Primary          P                2                 1
700306351            Investment       P                1                 1
700306857            Investment       P                1                 1
700306861            Investment       P                1                 1
700306868            Investment       P                1                 1
700306994            Primary          P                1                 1
700307002            Investment       CO               1                 1
700307006            Investment       P                2                 1
700307127            Primary          RT               1                 1
700307248            Primary          CO               1                 1
700307259            Investment       CO               1                 1
700307293            Investment       P                1                 1
700307296            Primary          P                1                 1
700307335            Investment       CO               1                 1
700307371            Investment       P                4                 1
700307372            Investment       CO               1                 1
700307400            Investment       CO               1                 1
700307568            Primary          CO               1                 1
700307572            Investment       P                1                 1
700307819            Primary          P                1                 1
700307834            Primary          P                1                 1
700307989            Investment       P                1                 1
700308009            Primary          CO               1                 1
700308010            Investment       CO               4                 1
700308018            Primary          CO               3                 1
700308144            Primary          CO               2                 1
700308177            Investment       CO               2                 1
700308199            Primary          P                1                 1
700308277            Investment       P                1                 1
700308341            Primary          CO               1                 1
700308360            Primary          P                3                 1
700308534            Primary          P                1                 1
700308577            Primary          CO               2                 1
700308672            Primary          P                1                 1
700308691            Investment       P                2                 1
700308890            Primary          P                1                 1
700309079            Primary          P                1                 1
700309167            Primary          P                3                 1
700309359            Primary          P                1                 1
700309416            Second Home      P                1                 1
700309670            Investment       P                4                 1
700309814            Investment       P                4                 1
700309837            Investment       P                4                 1
700309865            Investment       P                1                 1
700309874            Investment       P                1                 1
700309886            Primary          CO               1                 1
700310239            Primary          P                1                 1
700310333            Investment       P                1                 1
700310363            Investment       P                1                 1
700310425            Primary          CO               1                 1
700310564            Primary          P                1                 1
700310575            Primary          P                1                 1
700310578            Primary          P                3                 1
700310613            Primary          P                4                 1
700310688            Primary          P                2                 1
700310744            Investment       P                2                 1
700310758            Investment       P                3                 1
700310771            Primary          CO               3                 1
700310784            Primary          P                2                 1
700310785            Primary          CO               3                 1
700310905            Second Home      P                1                 1
700310946            Investment       P                1                 1
700310997            Primary          P                2                 1
700311196            Investment       P                1                 1
700311240            Investment       P                1                 1
700311259            Investment       P                2                 1
700311338            Investment       P                4                 1
700311369            Investment       CO               3                 1
700311403            Investment       P                2                 1
700311887            Primary          RT               1                 1
700311949            Investment       P                1                 1
700312097            Primary          P                3                 1
700312116            Investment       P                4                 1
700312267            Investment       P                1                 1
700312280            Investment       P                1                 1
700312400            Primary          P                1                 1
700312466            Investment       CO               1                 1
700312476            Investment       CO               1                 1
700312531            Primary          P                2                 1
700312946            Investment       P                1                 1
700312962            Investment       P                1                 1
700313158            Primary          P                1                 1
700313165            Primary          CO               1                 1
700313327            Primary          P                1                 1
700313427            Investment       CO               1                 1
700313437            Primary          P                2                 1
700313859            Primary          P                1                 1
700314060            Primary          P                2                 1
700314106            Primary          CO               1                 1
700314367            Investment       P                1                 1
700314407            Primary          CO               1                 1
700314496            Investment       P                1                 1
700314547            Primary          CO               1                 1
700314700            Primary          P                4                 1
700314845            Primary          CO               1                 1
700315167            Investment       P                1                 1
700315289            Investment       P                2                 1
700315730            Investment       P                1                 1
700315735            Primary          P                1                 1
700315739            Investment       P                1                 1
700315870            Investment       P                1                 1
700315885            Investment       P                1                 1
700315928            Investment       CO               3                 1
700315944            Investment       P                1                 1
700316086            Primary          CO               1                 1
700316120            Investment       P                1                 1
700316311            Investment       P                1                 1
700316376            Primary          P                1                 1
700316801            Investment       CO               1                 1
700316861            Primary          P                1                 1
700316864            Investment       CO               1                 1
700316866            Primary          P                2                 1
700316914            Investment       CO               1                 1
700316923            Primary          RT               1                 1
700316938            Primary          P                1                 1
700317172            Primary          P                1                 1
700317185            Primary          P                1                 1
700317288            Primary          P                1                 1
700317402            Primary          P                1                 1
700317533            Investment       P                1                 1
700317611            Primary          CO               1                 1
700317917            Investment       P                1                 1
700318008            Primary          P                1                 1
700318085            Investment       CO               1                 1
700318190            Investment       P                2                 1
700318262            Investment       P                1                 1
700318283            Investment       P                1                 1
700318300            Investment       P                1                 1
700318490            Primary          P                1                 1
700318512            Primary          P                1                 1
700318555            Primary          P                3                 1
700318581            Primary          P                1                 1
700318630            Primary          CO               1                 1
700318671            Investment       P                1                 1
700318700            Investment       RT               1                 1
700318711            Investment       RT               1                 1
700318728            Primary          P                1                 1
700318832            Investment       P                1                 1
700318895            Investment       P                4                 1
700318931            Primary          P                1                 1
700319004            Primary          P                1                 1
700319065            Primary          P                1                 1
700319089            Primary          P                2                 1
700319112            Investment       P                2                 1
700319142            Primary          P                3                 1
700319216            Primary          P                4                 1
700319237            Investment       P                1                 1
700319239            Investment       P                2                 1
700319254            Investment       P                1                 1
700319281            Investment       P                1                 1
700319346            Primary          CO               1                 1
700319383            Primary          CO               1                 1
700319473            Primary          P                1                 1
700319562            Primary          P                3                 1
700319627            Primary          P                1                 1
700319728            Investment       P                1                 1
700319872            Primary          P                1                 1
700319877            Investment       RT               1                 1
700320368            Primary          P                3                 1
700320598            Primary          CO               1                 1
700320645            Primary          CO               1                 1
700320646            Primary          P                1                 1
700320655            Investment       CO               1                 1
700320830            Primary          P                1                 1
700320875            Primary          P                1                 1
700320916            Primary          P                1                 1
700320951            Primary          P                1                 1
700321054            Primary          P                1                 1
700321200            Primary          P                1                 1
700321229            Primary          RT               1                 1
700321269            Primary          P                1                 1
700321358            Primary          CO               2                 1
700321375            Investment       CO               1                 1
700321417            Primary          P                1                 1
700321460            Primary          CO               2                 1
700321550            Primary          CO               1                 1
700321608            Primary          CO               1                 1
700321692            Primary          CO               1                 1
700321806            Primary          P                4                 1
700321846            Investment       CO               1                 1
700321943            Primary          P                1                 1
700321999            Primary          CO               1                 1
700322100            Primary          P                1                 1
700322104            Primary          P                1                 1
700322115            Investment       P                3                 1
700322231            Investment       CO               1                 1
700322260            Primary          P                1                 1
700322274            Primary          P                1                 1
700322309            Primary          P                1                 1
700322327            Primary          RT               1                 1
700322372            Primary          CO               1                 1
700322413            Investment       P                1                 1
700322525            Primary          CO               1                 1
700322615            Primary          P                1                 1
700322616            Investment       P                1                 1
700322630            Investment       P                1                 1
700322731            Investment       P                1                 1
700322813            Investment       P                2                 1
700322919            Investment       P                1                 1
700322987            Primary          CO               1                 1
700323112            Primary          CO               2                 1
700323139            Investment       RT               1                 1
700323207            Second Home      CO               1                 1
700323271            Primary          P                2                 1
700323342            Primary          P                1                 1
700323364            Primary          P                1                 1
700323386            Primary          CO               1                 1
700323453            Primary          P                2                 1
700323505            Investment       P                1                 1
700323556            Primary          P                1                 1
700323594            Investment       P                4                 1
700323662            Primary          P                1                 1
700323708            Investment       P                2                 1
700323728            Primary          P                1                 1
700323755            Investment       P                4                 1
700323783            Primary          CO               1                 1
700323929            Investment       P                1                 1
700323974            Investment       P                1                 1
700324034            Primary          P                3                 1
700324103            Investment       P                1                 1
700324229            Investment       CO               1                 1
700324254            Investment       CO               1                 1
700324365            Primary          CO               1                 1
700324368            Investment       CO               1                 1
700324552            Primary          CO               1                 1
700324594            Investment       P                1                 1
700324678            Investment       P                3                 1
700324679            Primary          P                2                 1
700324873            Primary          P                2                 1
700325031            Primary          CO               2                 1
700325232            Primary          CO               1                 1
700325324            Primary          CO               2                 1
700325432            Primary          RT               1                 1
700325479            Primary          CO               2                 1
700325497            Primary          CO               1                 1
700325548            Primary          P                3                 1
700325599            Primary          P                1                 1
700325615            Investment       P                3                 1
700325730            Primary          P                1                 1
700325806            Primary          P                1                 1
700325896            Second Home      P                1                 1
700326021            Investment       P                1                 1
700326023            Investment       P                1                 1
700326175            Investment       RT               1                 1
700326180            Primary          P                1                 1
700326196            Primary          P                4                 1
700326253            Primary          P                1                 1
700326314            Primary          CO               1                 1
700326361            Investment       P                1                 1
700326434            Primary          RT               1                 1
700326477            Primary          P                1                 1
700326597            Investment       P                1                 1
700326876            Primary          RT               2                 1
700326881            Primary          P                1                 1
700327234            Primary          P                1                 1
700327324            Primary          P                1                 1
700327382            Investment       P                1                 1
700327412            Investment       RT               1                 1
700327429            Primary          P                1                 1
700327485            Investment       CO               1                 1
700327593            Primary          P                1                 1
700327594            Primary          P                2                 1
700327597            Primary          P                1                 1
700327652            Primary          RT               1                 1
700327666            Primary          P                1                 1
700327674            Second Home      RT               1                 1
700327827            Primary          CO               1                 1
700328002            Primary          P                1                 1
700328074            Primary          P                1                 1
700328113            Primary          P                2                 1
700328150            Primary          P                1                 1
700328208            Investment       P                2                 1
700328265            Primary          CO               1                 1
700328313            Primary          P                3                 1
700328485            Primary          CO               1                 1
700328567            Primary          P                1                 1
700328582            Primary          P                1                 1
700328646            Second Home      P                1                 1
700328719            Investment       P                1                 1
700328844            Primary          P                1                 1
700328971            Primary          P                1                 1
700329032            Primary          CO               1                 1
700329047            Investment       P                4                 1
700329098            Second Home      CO               1                 1
700329153            Primary          P                1                 1
700329223            Primary          P                1                 1
700329232            Primary          P                1                 1
700329259            Second Home      CO               1                 1
700329262            Primary          CO               1                 1
700329280            Investment       P                1                 1
700329300            Primary          RT               1                 1
700329302            Primary          CO               1                 1
700329422            Primary          P                1                 1
700329478            Primary          P                1                 1
700329528            Primary          P                1                 1
700329581            Primary          CO               1                 1
700329600            Investment       P                1                 1
700329616            Investment       P                1                 1
700329620            Primary          P                1                 1
700329622            Investment       CO               1                 1
700329644            Primary          RT               1                 1
700329684            Investment       CO               1                 1
700329705            Investment       P                4                 1
700329733            Primary          P                1                 1
700329784            Investment       P                1                 1
700329798            Primary          P                1                 1
700329900            Primary          RT               1                 1
700329919            Primary          CO               1                 1
700329971            Primary          P                3                 1
700329998            Primary          P                1                 1
700330339            Primary          RT               1                 1
700330458            Investment       P                1                 1
700330477            Primary          P                1                 1
700330685            Primary          P                1                 1
700330762            Primary          P                3                 1
700330829            Primary          P                1                 1
700330934            Primary          P                1                 1
700330937            Second Home      P                1                 1
700330945            Primary          CO               2                 1
700330986            Primary          P                1                 1
700331172            Primary          RT               1                 1
700331206            Primary          P                1                 1
700331305            Primary          P                2                 1
700331363            Primary          P                1                 1
700331416            Primary          RT               1                 1
700331555            Primary          RT               1                 1
700331626            Primary          P                1                 1
700331686            Primary          P                1                 1
700331696            Primary          P                1                 1
700331834            Primary          P                1                 1
700331854            Primary          CO               1                 1
700331954            Primary          CO               1                 1
700331998            Primary          CO               1                 1
700332112            Primary          P                1                 1
700332298            Investment       P                1                 1
700332368            Primary          P                1                 1
700332394            Second Home      P                1                 1
700332442            Primary          P                1                 1
700332499            Investment       P                1                 1
700332639            Primary          P                1                 1
700332757            Primary          RT               1                 1
700332858            Primary          RT               1                 1
700332965            Primary          RT               1                 1
700332966            Second Home      P                1                 1
700332976            Primary          CO               1                 1
700333007            Primary          P                1                 1
700333063            Primary          P                1                 1
700333075            Primary          P                1                 1
700333099            Primary          P                1                 1
700333109            Primary          P                1                 1
700333117            Investment       P                1                 1
700333136            Second Home      CO               1                 1
700333218            Primary          P                1                 1
700333287            Primary          P                1                 1
700333563            Primary          P                1                 1
700333601            Investment       CO               1                 1
700333607            Second Home      CO               1                 1
700333623            Investment       P                1                 1
700333624            Primary          P                1                 1
700333648            Primary          P                1                 1
700333669            Primary          P                1                 1
700333687            Primary          CO               1                 1
700333858            Primary          P                2                 1
700333922            Investment       P                2                 1
700333995            Investment       RT               1                 1
700334109            Primary          P                2                 1
700334122            Primary          P                1                 1
700334125            Primary          RT               1                 1
700334149            Investment       P                1                 1
700334157            Primary          P                1                 1
700334245            Primary          P                1                 1
700334298            Primary          CO               2                 1
700334303            Primary          RT               1                 1
700334312            Primary          CO               1                 1
700334338            Primary          CO               1                 1
700334591            Investment       P                1                 1
700334639            Primary          P                1                 1
700334650            Primary          P                1                 1
700334704            Primary          RT               1                 1
700334711            Primary          P                1                 1
700334739            Primary          P                1                 1
700334776            Primary          P                1                 1
700334839            Primary          P                1                 1
700334896            Primary          P                2                 1
700335000            Investment       P                1                 1
700335050            Primary          P                1                 1
700335124            Primary          CO               1                 1
700335231            Primary          P                1                 1
700335304            Investment       P                1                 1
700335307            Primary          P                1                 1
700335370            Primary          CO               1                 1
700335371            Primary          RT               1                 1
700335528            Primary          P                1                 1
700335606            Primary          P                1                 1
700335637            Primary          RT               1                 1
700335719            Primary          P                1                 1
700335765            Primary          CO               1                 1
700335770            Primary          P                1                 1
700335785            Primary          P                1                 1
700335907            Primary          P                1                 1
700335920            Primary          CO               1                 1
700336079            Primary          CO               1                 1
700336387            Primary          RT               1                 1
700336400            Investment       RT               1                 1
700336441            Investment       RT               1                 1
700336515            Investment       CO               1                 1
700336619            Primary          P                1                 1
700336668            Primary          CO               1                 1
700336728            Investment       CO               1                 1
700336770            Primary          P                1                 1
700336777            Primary          P                4                 1
700336785            Primary          P                1                 1
700336846            Primary          P                1                 1
700336892            Primary          P                1                 1
700336906            Investment       P                1                 1
700336967            Primary          P                1                 1
700337018            Primary          CO               1                 1
700337038            Primary          P                2                 1
700337135            Primary          CO               1                 1
700337185            Investment       RT               4                 1
700337193            Investment       RT               4                 1
700337207            Investment       P                1                 1
700337240            Investment       RT               1                 1
700337329            Primary          P                1                 1
700337335            Primary          P                1                 1
700337380            Investment       P                1                 1
700337401            Primary          RT               1                 1
700337448            Primary          RT               1                 1
700337527            Primary          P                1                 1
700337552            Primary          P                1                 1
700337682            Primary          P                1                 1
700337722            Primary          P                1                 1
700337749            Primary          P                1                 1
700337925            Primary          CO               1                 1
700337931            Investment       P                1                 1
700337934            Primary          P                1                 1
700337952            Primary          CO               1                 1
700337964            Primary          CO               1                 1
700337997            Primary          RT               1                 1
700338109            Primary          CO               1                 1
700338163            Investment       P                2                 1
700338170            Primary          P                1                 1
700338174            Primary          P                1                 1
700338193            Second Home      P                1                 1
700338200            Primary          CO               1                 1
700338271            Primary          CO               1                 1
700338341            Primary          CO               1                 1
700338371            Primary          P                1                 1
700338404            Primary          P                1                 1
700338700            Primary          P                1                 1
700338757            Investment       CO               1                 1
700338881            Primary          RT               1                 1
700339149            Primary          P                1                 1
700339210            Primary          P                1                 1
700339236            Primary          RT               1                 1
700339242            Investment       P                1                 1
700339263            Primary          P                1                 1
700339432            Investment       RT               2                 1
700339758            Primary          RT               1                 1
700339763            Investment       P                1                 1
700339840            Primary          P                1                 1
700339914            Investment       CO               1                 1
700339981            Investment       CO               1                 1
700340149            Primary          P                1                 1
700340165            Primary          RT               1                 1
700340318            Primary          CO               1                 1
700340394            Primary          P                1                 1
700340421            Primary          P                1                 1
700340435            Primary          P                1                 1
700340473            Primary          CO               1                 1
700340559            Primary          RT               1                 1
700340748            Primary          P                1                 1
700340958            Investment       P                1                 1
700340987            Primary          P                1                 1
700341036            Primary          P                1                 1
700341275            Primary          CO               1                 1
700341448            Primary          P                1                 1
700341507            Investment       P                1                 1
700341530            Investment       P                1                 1
700341609            Investment       P                1                 1
700341735            Primary          CO               1                 1
700341963            Primary          P                1                 1
700341984            Primary          P                1                 1
700342046            Primary          P                1                 1
700342255            Primary          P                1                 1
700342286            Investment       RT               1                 1
700342327            Investment       P                1                 1
700342367            Primary          CO               1                 1
700342746            Primary          CO               1                 1
700342766            Primary          CO               1                 1
700342877            Primary          CO               1                 1
700342903            Primary          RT               1                 1
700342915            Primary          P                1                 1
700342932            Primary          P                3                 1
700342976            Primary          P                1                 1
700343107            Primary          P                1                 1
700343164            Primary          P                1                 1
700343172            Investment       P                1                 1
700343265            Primary          P                1                 1
700343523            Primary          P                1                 1
700343623            Primary          CO               1                 1
700343855            Primary          P                1                 1
700343873            Investment       P                1                 1
700343874            Primary          CO               1                 1
700343910            Primary          P                1                 1
700343930            Primary          P                2                 1
700343970            Primary          RT               1                 1
700344067            Primary          P                2                 1
700344454            Primary          P                1                 1
700344457            Primary          P                1                 1
700344695            Second Home      P                1                 1
700345041            Primary          P                1                 1
700345057            Primary          P                1                 1
700345169            Second Home      P                1                 1
700345273            Primary          P                1                 1
700345279            Primary          P                2                 1
700345420            Primary          P                1                 1
700345543            Primary          CO               2                 1
700345732            Primary          P                1                 1
700345873            Primary          P                1                 1
700345889            Primary          CO               1                 1
700346136            Primary          P                1                 1
700346310            Primary          P                1                 1
700346455            Investment       CO               1                 1
700346683            Primary          P                2                 1
700346784            Primary          CO               1                 1
700347013            Primary          P                1                 1
700347043            Primary          P                1                 1
700347365            Primary          RT               1                 1
700347616            Second Home      P                1                 1
700347764            Primary          P                1                 1
700347825            Primary          P                1                 1
700347918            Primary          P                1                 1
700348043            Primary          P                1                 1
700348807            Primary          CO               1                 1
700348865            Primary          P                1                 1
700349247            Primary          P                1                 1
700349948            Investment       P                1                 1
700350123            Primary          P                2                 1
700350512            Primary          P                1                 1
700351233            Primary          P                1                 1
700351987            Primary          P                1                 1
700355234            Primary          CO               1                 1
500716970            Primary          CO               1                 1
500733289            Investment       CO               1                 1
500753957            Investment       CO               1                 1
500773691            Primary          P                1                 1
500740099            Primary          P                1                 1
500745469            Investment       P                2                 1
500751750            Investment       P                1                 1
500766133            Investment       RT               1                 1
500766467            Investment       P                1                 1
500767655            Primary          CO               1                 1
500519473            Primary          P                1                 1
500696797            Investment       P                1                 1
500704452            Primary          P                4                 1
500711908            Investment       P                1                 1
500715089            Investment       P                1                 1
500715730            Investment       P                1                 1
500717960            Investment       P                1                 1
500720119            Primary          CO               1                 1
500720123            Investment       P                1                 1
500724640            Investment       P                1                 1
500724732            Primary          CO               1                 1
500726486            Second Home      P                1                 1
500726873            Primary          P                1                 1
500727883            Primary          P                1                 1
500730249            Primary          P                1                 1
500730692            Investment       P                1                 1
500732403            Primary          P                1                 1
500733020            Primary          CO               1                 1
500734814            Investment       P                1                 1
500735973            Primary          P                1                 1
500736748            Primary          P                1                 1
500736893            Primary          P                1                 1
500740586            Investment       P                1                 1
500744547            Primary          P                1                 1
500745289            Primary          P                1                 1
500745326            Investment       P                3                 1
500747856            Investment       P                1                 1
500748130            Primary          P                1                 1
500749106            Investment       P                1                 1
500749115            Investment       P                1                 1
500749378            Investment       CO               1                 1
500749542            Primary          P                1                 1
500751159            Investment       P                1                 1
500751425            Primary          RT               1                 1
500752821            Investment       P                1                 1
500754631            Primary          P                1                 1
500754821            Primary          P                1                 1
500757855            Investment       CO               1                 1
500758246            Investment       P                1                 1
500758554            Primary          P                1                 1
500758690            Primary          P                1                 1
500758730            Primary          P                1                 1
500759510            Primary          CO               1                 1
500760200            Primary          P                1                 1
500760518            Investment       CO               1                 1
500760620            Investment       P                1                 1
500762828            Primary          CO               1                 1
500764594            Primary          P                1                 1
500767827            Investment       P                1                 1
500769160            Primary          P                1                 1
500771357            Primary          CO               1                 1
500774983            Primary          P                1                 1
500777193            Primary          P                1                 1
500567687            Primary          CO               1                 1
500712586            Primary          CO               1                 1
500723170            Primary          CO               2                 1
500723823            Primary          CO               1                 1
500724619            Investment       P                1                 1
500728496            Primary          P                1                 1
500729455            Investment       CO               1                 1
500729459            Primary          CO               4                 1
500734499            Primary          RT               1                 1
500737209            Primary          CO               2                 1
500738190            Investment       CO               1                 1
500738447            Primary          RT               1                 1
500740295            Second Home      P                1                 1
500744392            Primary          P                1                 1
500753474            Primary          RT               1                 1
500756254            Primary          CO               1                 1
500758849            Primary          RT               1                 1
500758894            Primary          RT               1                 1
500758900            Investment       RT               1                 1
500758911            Primary          CO               1                 1
500759373            Second Home      CO               1                 1
500762179            Primary          RT               1                 1
500765303            Primary          RT               1                 1
500768198            Primary          P                1                 1
500634445            Primary          P                2                 1
500728612            Primary          P                3                 1
500728667            Primary          P                1                 1
500735138            Primary          P                1                 1
500739384            Investment       P                4                 1
500740487            Primary          CO               1                 1
500751335            Primary          P                2                 1
500754904            Primary          CO               2                 1
500762027            Primary          CO               1                 1
500767482            Primary          P                2                 1
500736901            Primary          P                1                 1
500736911            Investment       CO               1                 1
407869380            Primary          P                1                 1
500615746            Investment       CO               2                 1
500622223            Investment       P                2                 1
500679328            Investment       CO               1                 1
500706257            Investment       P                1                 1
500716689            Investment       P                1                 1
500722448            Investment       CO               1                 1
500729772            Primary          P                1                 1
500741450            Primary          P                2                 1
500744615            Primary          P                2                 1
500751276            Investment       P                1                 1
500754892            Primary          P                1                 1
500759460            Primary          P                3                 1
500762101            Second Home      P                1                 1
500767257            Primary          P                3                 1
407207624            Primary          P                1                 1
407207635            Primary          P                1                 1
407207639            Second Home      P                1                 1
407207645            Primary          P                1                 1
407207646            Primary          P                1                 1
407716439            Primary          P                1                 1
407716444            Primary          P                1                 1
407716445            Primary          P                1                 1
407716450            Primary          P                1                 1
407897338            Primary          P                1                 1
407897348            Primary          P                1                 1
407897352            Primary          P                1                 1
500741553            Primary          P                3                 1
500747157            Investment       RT               3                 1
500760699            Primary          P                1                 1
405779469            Primary          P                1                 1
407589978            Investment       P                1                 1
407589979            Investment       P                1                 1
407589980            Primary          CO               1                 1
407589981            Primary          P                1                 1
407589991            Primary          P                1                 1
407589992            Primary          CO               1                 1
407589994            Investment       P                1                 1
407589998            Investment       P                1                 1
407590002            Investment       P                2                 1
407590008            Primary          P                1                 1
407590011            Investment       P                1                 1
407590012            Investment       P                1                 1
407590016            Investment       P                1                 1
407590017            Investment       P                1                 1
407590021            Investment       P                1                 1
407590022            Investment       P                1                 1
407590024            Investment       P                1                 1
407590028            Investment       P                4                 1
407590029            Investment       P                1                 1
407590030            Investment       P                1                 1
407590032            Investment       P                1                 1
407590034            Investment       P                1                 1
407590037            Investment       P                4                 1
407590039            Investment       P                1                 1
407590040            Investment       P                1                 1
407590041            Investment       P                1                 1
407590044            Investment       P                1                 1
407590045            Primary          P                1                 1
407590048            Investment       P                1                 1
407590049            Investment       P                1                 1
407590050            Second Home      P                1                 1
407590053            Investment       P                1                 1
407590054            Investment       P                3                 1
407590061            Investment       P                3                 1
407590063            Primary          P                1                 1
407590064            Second Home      P                1                 1
407590068            Investment       P                1                 1
407590070            Investment       P                1                 1
407590072            Investment       P                1                 1
407590073            Investment       P                1                 1
407590076            Primary          P                1                 1
407590077            Primary          P                1                 1
407590081            Primary          P                1                 1
407590082            Investment       P                1                 1
407590083            Primary          P                1                 1
407590084            Investment       P                1                 1
407590085            Primary          P                1                 1
407590087            Investment       P                1                 1
407590088            Investment       P                2                 1
407590090            Investment       P                1                 1
407590091            Investment       P                4                 1
407590093            Investment       P                1                 1
407590094            Investment       P                1                 1
407590095            Primary          P                1                 1
407590096            Investment       P                1                 1
407590101            Second Home      P                1                 1
407590102            Primary          RT               1                 1
407590103            Investment       P                1                 1
407590105            Investment       P                1                 1
407590106            Investment       P                1                 1
407590107            Primary          P                1                 1
407590108            Investment       P                1                 1
407590110            Investment       P                1                 1
407590111            Investment       P                1                 1
407590117            Primary          P                1                 1
407590119            Investment       P                1                 1
407590120            Primary          P                1                 1
407590122            Investment       P                1                 1
407590126            Investment       P                1                 1
407590127            Second Home      P                1                 1
407590129            Investment       P                1                 1
407590130            Investment       P                1                 1
407590131            Investment       P                1                 1
407590135            Investment       P                1                 1
500722360            Primary          P                1                 1
407940942            Primary          CO               1                 1
407940943            Primary          P                1                 1
407940945            Primary          P                1                 1
407940946            Primary          P                1                 1
407940947            Primary          P                1                 1
407940948            Investment       RT               1                 1
407940949            Primary          RT               1                 1
407940950            Primary          P                1                 1
407940951            Primary          P                1                 1
407940952            Primary          P                1                 1
407940953            Primary          P                1                 1
407940954            Primary          P                1                 1
407940955            Primary          P                1                 1
407940957            Primary          P                1                 1
407940958            Primary          RT               1                 1
407940959            Primary          P                1                 1
407940960            Primary          P                1                 1
407940961            Primary          P                1                 1
407940962            Primary          P                1                 1
407940963            Primary          P                1                 1
500725471            Investment       P                2                 1
500731291            Primary          CO               1                 1
500743179            Primary          P                1                 1
500754622            Primary          P                1                 1
500763689            Primary          P                1                 1
500721225            Investment       CO               1                 1
500728388            Primary          P                1                 1
500728420            Primary          RT               1                 1
500758956            Primary          P                1                 1
500768271            Primary          P                1                 1
500777591            Primary          RT               1                 1
500714188            Primary          P                3                 1
500733769            Primary          P                2                 1
500745414            Primary          P                3                 1
500749492            Primary          P                3                 1
500750032            Primary          P                3                 1
500750265            Primary          P                3                 1
500751560            Primary          P                1                 1
500753355            Primary          P                2                 1
500755892            Primary          P                3                 1
500755946            Primary          P                2                 1
500757948            Primary          P                1                 1
500758517            Primary          P                2                 1
500758579            Primary          P                3                 1
500759037            Primary          P                2                 1
500759043            Primary          P                2                 1
500762021            Primary          P                2                 1
500762407            Primary          P                1                 1
500763831            Primary          P                3                 1
500764593            Primary          P                3                 1
500765197            Primary          P                1                 1
500768139            Primary          P                1                 1
500768395            Primary          P                3                 1
500768478            Primary          P                1                 1
500768802            Primary          P                3                 1
500769902            Primary          P                3                 1
500769981            Primary          P                2                 1
500772427            Primary          P                3                 1
500772714            Primary          P                3                 1
500774790            Primary          P                2                 1
500775091            Investment       P                3                 1
500775129            Primary          P                3                 1
500775886            Primary          P                2                 1
500775908            Primary          P                2                 1
500778102            Primary          P                1                 1
500779323            Primary          CO               2                 1
500758088            Investment       CO               1                 1
500479671            Primary          P                1                 1
500691106            Primary          RT               1                 1
500692466            Primary          CO               1                 1
500694559            Primary          CO               1                 1
500698450            Primary          CO               1                 1
500706350            Primary          RT               1                 1
500707080            Primary          RT               1                 1
500708861            Primary          RT               1                 1
500710184            Primary          CO               1                 1
500710525            Primary          CO               1                 1
500710755            Primary          RT               1                 1
500714541            Second Home      RT               1                 1
500716673            Primary          P                1                 1
500716697            Primary          RT               1                 1
500719325            Primary          RT               1                 1
500729284            Primary          RT               1                 1
500729383            Primary          CO               1                 1
500729413            Primary          CO               1                 1
500729866            Primary          RT               1                 1
500731426            Primary          RT               1                 1
500734054            Primary          RT               1                 1
500735753            Primary          RT               1                 1
500737912            Primary          CO               1                 1
500740307            Primary          RT               1                 1
500740320            Primary          RT               1                 1
500741268            Primary          CO               1                 1
500741604            Investment       RT               1                 1
500741785            Primary          RT               1                 1
500743468            Investment       P                1                 1
500744680            Primary          P                1                 1
500745697            Primary          RT               1                 1
500745996            Primary          RT               1                 1
500747498            Primary          RT               1                 1
500750137            Primary          RT               1                 1
500750362            Primary          P                1                 1
500750439            Primary          P                1                 1
500753999            Primary          P                1                 1
500754015            Primary          RT               1                 1
500754022            Investment       P                1                 1
500754030            Primary          RT               1                 1
500754423            Primary          P                1                 1
500755110            Primary          CO               1                 1
500755282            Primary          RT               1                 1
500755284            Primary          CO               1                 1
500758219            Primary          CO               1                 1
500758568            Investment       P                1                 1
500761968            Primary          CO               1                 1
500762178            Investment       CO               4                 1
500762665            Primary          CO               1                 1
500764965            Primary          P                1                 1
500765448            Primary          CO               1                 1
500765502            Primary          CO               1                 1
500765504            Primary          CO               1                 1
500767239            Primary          CO               1                 1
500768337            Primary          RT               1                 1
500769676            Primary          CO               1                 1
500777947            Investment       P                1                 1
500685438            Investment       P                1                 1
500731337            Primary          CO               1                 1
405584831            Investment       P                1                 1
500740815            Primary          RT               1                 1
500773694            Investment       P                1                 1
500709335            Investment       P                1                 1
500716060            Investment       P                1                 1
500716065            Investment       P                1                 1
500497693            Primary          CO               1                 1
500726381            Primary          CO               3                 1
500734014            Primary          P                1                 1
500740250            Investment       P                1                 1
500744570            Investment       P                4                 1
500744743            Investment       P                4                 1
500757940            Primary          P                1                 1
500772789            Primary          CO               1                 1
500773883            Primary          P                1                 1
500731164            Investment       P                2                 1
500772701            Primary          CO               1                 1
407675455            Primary          P                1                 1
407675514            Primary          CO               1                 1
407675527            Primary          P                1                 1
407675609            Primary          P                1                 1
407675636            Primary          P                1                 1
407675649            Primary          RT               1                 1
407992388            Primary          CO               1                 1
407992389            Primary          CO               1                 1
407992390            Primary          P                1                 1
407992391            Investment       CO               1                 1
407992392            Primary          P                1                 1
407992393            Investment       CO               4                 1
407992394            Investment       RT               1                 1
407992395            Primary          P                2                 1
407992396            Primary          RT               1                 1
407992397            Primary          P                1                 1
407992398            Primary          P                1                 1
407992399            Second Home      CO               1                 1
407992400            Primary          CO               1                 1
407992401            Primary          P                1                 1
407992402            Primary          RT               3                 1
407992403            Primary          CO               1                 1
407992404            Investment       P                1                 1
407992405            Primary          P                1                 1
407992406            Primary          CO               1                 1
407992408            Investment       RT               2                 1
407992409            Primary          CO               1                 1
407992410            Investment       P                1                 1
407992411            Primary          CO               2                 1
407992412            Primary          RT               1                 1
407992413            Investment       CO               1                 1
407992414            Primary          CO               1                 1
407992415            Primary          CO               1                 1
407992416            Primary          CO               1                 1
407992417            Primary          RT               1                 1
407992418            Primary          CO               1                 1
407992419            Primary          CO               1                 1
407992420            Primary          P                1                 1
407992421            Second Home      CO               1                 1
407992422            Primary          CO               1                 1
407992423            Investment       CO               4                 1
407992424            Investment       CO               1                 1
407992426            Investment       P                1                 1
407992427            Primary          P                1                 1
407992428            Investment       CO               2                 1
407992429            Primary          CO               1                 1
407992430            Primary          P                1                 1
407992431            Investment       P                1                 1
407992432            Investment       P                1                 1
407992433            Investment       P                1                 1
407992434            Primary          CO               1                 1
407992435            Investment       P                2                 1
407992436            Second Home      P                1                 1
407992437            Primary          P                1                 1
407992438            Primary          CO               1                 1
407992439            Investment       P                3                 1
407992440            Primary          CO               1                 1
407992441            Investment       CO               1                 1
407992442            Primary          CO               1                 1
407992443            Investment       RT               1                 1
407992444            Primary          P                1                 1
407992445            Primary          P                1                 1
407992446            Investment       RT               1                 1
407992448            Primary          RT               1                 1
407992449            Primary          CO               1                 1
407992450            Primary          CO               1                 1
407992451            Primary          CO               1                 1
407992452            Investment       CO               1                 1
407992453            Investment       CO               1                 1
407992454            Primary          CO               1                 1
407992455            Investment       P                1                 1
407992456            Investment       P                1                 1
407992457            Primary          P                1                 1
407992458            Investment       P                1                 1
407992459            Primary          CO               1                 1
407992460            Primary          CO               1                 1
407992461            Primary          CO               1                 1
407992462            Second Home      P                1                 1
407992463            Investment       P                1                 1
407992464            Investment       P                1                 1
407992465            Investment       P                1                 1
407992466            Investment       P                1                 1
407992467            Investment       P                1                 1
407992468            Investment       P                1                 1
407992469            Investment       P                1                 1
407992470            Investment       P                1                 1
407992471            Primary          P                1                 1
407992472            Primary          P                1                 1
407992473            Investment       CO               1                 1
407992474            Investment       CO               1                 1
407992475            Primary          P                1                 1
407992476            Primary          CO               1                 1
407992477            Second Home      P                1                 1
407992478            Investment       P                1                 1
407992479            Primary          CO               1                 1
407992480            Investment       P                1                 1
407992481            Primary          CO               1                 1
407992482            Primary          P                1                 1
407992484            Investment       P                2                 1
407992485            Primary          P                1                 1
407992486            Primary          CO               1                 1
407992488            Investment       CO               1                 1
407992489            Primary          CO               1                 1
407992490            Primary          CO               1                 1
407992491            Primary          CO               1                 1
407992492            Second Home      CO               1                 1
407992493            Primary          CO               1                 1
407992494            Primary          CO               3                 1
407992495            Primary          CO               1                 1
407992496            Primary          CO               1                 1
407992497            Primary          CO               1                 1
407992498            Primary          P                1                 1
407992499            Investment       CO               1                 1
407992500            Primary          RT               1                 1
407992501            Primary          CO               2                 1
407992502            Primary          CO               4                 1
407992503            Primary          CO               2                 1
407992504            Investment       P                1                 1
407992505            Primary          P                1                 1
407992506            Primary          CO               1                 1
407992507            Primary          RT               1                 1
407992508            Primary          P                1                 1
407992509            Primary          P                1                 1
407992511            Investment       CO               4                 1
407992512            Investment       CO               4                 1
407992513            Primary          CO               3                 1
407992514            Primary          P                1                 1
407992515            Primary          CO               1                 1
407992516            Primary          P                1                 1
407992517            Primary          P                1                 1
407992518            Primary          P                1                 1
407992519            Primary          P                1                 1
407992520            Investment       CO               2                 1
407992521            Primary          P                1                 1
407992522            Investment       CO               1                 1
407992523            Primary          P                1                 1
407992524            Primary          CO               1                 1
407992525            Primary          P                4                 1
407992526            Investment       CO               1                 1
407992527            Primary          CO               1                 1
407992528            Primary          CO               2                 1
407992529            Primary          P                1                 1
407992530            Primary          CO               1                 1
407992531            Primary          CO               1                 1
407992532            Primary          RT               1                 1
407992533            Primary          CO               1                 1
407992534            Investment       P                1                 1
407992535            Primary          CO               1                 1
407992536            Primary          P                1                 1
407992537            Investment       P                1                 1
407992538            Investment       CO               1                 1
407992539            Investment       P                3                 1
407992540            Investment       CO               4                 1
407992541            Investment       P                4                 1
407992542            Investment       P                1                 1
407992543            Investment       CO               1                 1
407992544            Primary          CO               2                 1
407992545            Investment       CO               1                 1
407992546            Primary          CO               2                 1
407992547            Investment       P                2                 1
407992548            Investment       CO               1                 1
407992549            Primary          P                1                 1
407992550            Primary          P                1                 1
407992551            Primary          RT               1                 1
407992552            Investment       P                3                 1
407992553            Investment       CO               2                 1
407992554            Primary          CO               1                 1
407992555            Investment       CO               4                 1
407992556            Investment       RT               1                 1
407992557            Primary          RT               1                 1
407992559            Primary          P                1                 1
407992560            Primary          CO               1                 1
407992561            Primary          CO               2                 1
407992562            Primary          CO               1                 1
407992563            Investment       RT               1                 1
407992564            Primary          P                2                 1
407992565            Primary          P                1                 1
407992566            Second Home      P                1                 1
407992567            Investment       RT               4                 1
407992568            Investment       P                1                 1
407992569            Primary          CO               1                 1
407992570            Primary          CO               1                 1
407992571            Primary          P                1                 1
407992572            Primary          RT               1                 1
407992573            Investment       CO               1                 1
407992574            Primary          CO               1                 1
407992575            Primary          RT               1                 1
407992576            Primary          P                1                 1
407992577            Investment       CO               1                 1
407992578            Primary          P                1                 1
407992579            Primary          CO               1                 1
407992580            Investment       P                1                 1
407992581            Investment       RT               2                 1
407992582            Primary          CO               1                 1
407992583            Primary          P                3                 1
407992584            Investment       RT               1                 1
407992585            Investment       P                1                 1
407992586            Primary          P                3                 1
407992587            Primary          CO               1                 1
407992588            Primary          CO               1                 1
407992589            Investment       P                2                 1
407992590            Investment       P                1                 1
407992591            Primary          P                1                 1
407992592            Primary          CO               1                 1
407992593            Primary          RT               1                 1
407992594            Primary          CO               1                 1
407992595            Primary          P                1                 1
407992597            Primary          P                1                 1
407992598            Investment       P                1                 1
407992599            Investment       RT               1                 1
407992600            Primary          P                1                 1
407992601            Investment       CO               1                 1
407992602            Investment       P                3                 1
407992603            Primary          P                1                 1
407992604            Primary          P                1                 1
407992605            Primary          CO               2                 1
407992606            Primary          RT               1                 1
407992607            Primary          P                1                 1
407992608            Investment       RT               2                 1
407992609            Primary          P                1                 1
407992610            Investment       CO               3                 1
407992611            Primary          CO               1                 1
407992612            Investment       P                1                 1
407992613            Investment       CO               1                 1
407992614            Investment       CO               1                 1
407992615            Investment       CO               2                 1
407992616            Investment       CO               4                 1
407992617            Primary          CO               1                 1
407992619            Investment       P                3                 1
407992620            Primary          CO               1                 1
407992621            Investment       P                1                 1
407992622            Investment       CO               1                 1
407992623            Investment       CO               2                 1
407992624            Primary          CO               2                 1
407992626            Investment       CO               1                 1
407992627            Primary          P                2                 1
407992628            Primary          P                1                 1
407992629            Primary          CO               2                 1
407992630            Investment       CO               1                 1
407992631            Investment       CO               1                 1
407992632            Investment       P                1                 1
407992633            Primary          RT               1                 1
407992634            Investment       CO               2                 1
407992635            Investment       CO               2                 1
407992636            Primary          P                1                 1
407992637            Primary          P                1                 1
407992638            Primary          RT               1                 1
407992639            Investment       CO               3                 1
407992640            Investment       RT               1                 1
407992641            Investment       RT               1                 1
407992642            Investment       CO               2                 1
407992643            Investment       P                1                 1
407992645            Primary          CO               1                 1
407992646            Primary          P                1                 1
407992647            Primary          P                1                 1
407992648            Primary          CO               1                 1
407992649            Primary          CO               1                 1
407992650            Primary          CO               1                 1
407992651            Primary          RT               1                 1
407992652            Investment       CO               1                 1
407992653            Investment       CO               1                 1
407992654            Investment       RT               1                 1
407992655            Investment       RT               1                 1
407992656            Investment       CO               4                 1
407992657            Investment       CO               2                 1
407992658            Primary          CO               1                 1
407992659            Primary          CO               1                 1
407992660            Investment       P                3                 1
407992661            Investment       RT               1                 1
407992662            Investment       RT               2                 1
407992663            Investment       P                1                 1
407992664            Primary          P                1                 1
407992665            Investment       P                2                 1
407992666            Investment       P                1                 1
407992667            Primary          CO               1                 1
407992668            Investment       P                4                 1
407992669            Investment       CO               1                 1
407992670            Primary          P                1                 1
407992671            Investment       P                1                 1
407992672            Investment       CO               1                 1
407992673            Investment       P                2                 1
407992674            Primary          P                1                 1
407992675            Investment       RT               1                 1
407992676            Investment       P                3                 1
407992677            Primary          P                1                 1
407992678            Primary          CO               1                 1
407992679            Primary          CO               1                 1
407992680            Primary          RT               1                 1
407992681            Primary          P                1                 1
407992682            Investment       P                2                 1
407992683            Primary          P                3                 1
407992685            Investment       CO               1                 1
407992686            Primary          CO               1                 1
407992687            Primary          RT               1                 1
407992688            Primary          CO               1                 1
407992689            Primary          RT               1                 1
407992690            Primary          P                1                 1
407992691            Primary          CO               4                 1
407992692            Primary          P                1                 1
407992693            Primary          CO               1                 1
407992694            Primary          RT               1                 1
407992695            Investment       P                1                 1
407992697            Second Home      RT               1                 1
407992698            Primary          CO               2                 1
407992699            Second Home      CO               1                 1
407992700            Investment       CO               2                 1
407992701            Primary          CO               1                 1
407992702            Investment       P                1                 1
407992703            Primary          CO               2                 1
407992704            Investment       P                1                 1
407992705            Investment       P                4                 1
407992706            Investment       P                4                 1
407992707            Investment       CO               3                 1
407992708            Investment       CO               1                 1
407992709            Primary          P                1                 1
407992710            Primary          P                1                 1
407992711            Investment       P                1                 1
407992712            Investment       P                1                 1
407992713            Second Home      P                1                 1
407992714            Primary          CO               1                 1
407992716            Primary          CO               1                 1
407992717            Investment       P                1                 1
407992718            Primary          RT               1                 1
407992719            Primary          CO               1                 1
407992720            Primary          P                1                 1
407992721            Primary          P                1                 1
407992723            Investment       P                1                 1
407992724            Primary          P                1                 1
407992725            Primary          P                1                 1
407992726            Investment       P                3                 1
407992727            Primary          CO               1                 1
407992728            Primary          CO               1                 1
407992729            Primary          CO               1                 1
407992730            Investment       P                1                 1
407992731            Primary          CO               4                 1
407992732            Primary          RT               1                 1
407992734            Primary          CO               1                 1
407992735            Investment       CO               1                 1
407992736            Primary          P                2                 1
407992737            Investment       P                1                 1
407992738            Investment       P                1                 1
407992739            Primary          CO               1                 1
407992740            Primary          P                1                 1
407992741            Primary          CO               1                 1
407992742            Primary          CO               1                 1
407992743            Investment       CO               1                 1
407992744            Investment       P                2                 1
407992745            Primary          CO               1                 1
407992746            Investment       RT               2                 1
407992747            Primary          RT               1                 1
407992748            Investment       CO               1                 1
407992749            Investment       CO               1                 1
407992750            Investment       P                2                 1
407992751            Primary          P                1                 1
407992753            Investment       P                1                 1
407992754            Primary          CO               1                 1
407992755            Primary          P                1                 1
407992757            Primary          CO               4                 1
407992758            Primary          P                1                 1
407992759            Primary          P                1                 1
407992760            Primary          P                1                 1
407992761            Investment       P                1                 1
407992762            Primary          RT               1                 1
407992763            Investment       P                1                 1
407992764            Primary          RT               1                 1
407992765            Second Home      P                1                 1
407992766            Primary          P                1                 1
407992767            Investment       P                3                 1
407992768            Primary          CO               1                 1
407992769            Primary          RT               3                 1
407992770            Investment       P                1                 1
407992771            Primary          CO               1                 1
407992772            Investment       P                1                 1
407992773            Primary          P                1                 1
407992774            Primary          CO               1                 1
407992775            Primary          P                2                 1
407992776            Investment       CO               1                 1
407992777            Primary          RT               1                 1
407992778            Investment       CO               2                 1
407992779            Primary          P                1                 1
407992780            Investment       CO               1                 1
407992781            Primary          P                1                 1
407992782            Primary          CO               1                 1
407992783            Investment       P                1                 1
407992784            Primary          CO               1                 1
407992785            Second Home      RT               1                 1
407992786            Primary          CO               1                 1
407992787            Primary          CO               1                 1
407992788            Investment       P                1                 1
407992789            Primary          P                1                 1
407992790            Primary          P                1                 1
407992791            Investment       P                1                 1
407992793            Investment       CO               1                 1
407992794            Primary          CO               1                 1
407992795            Primary          P                1                 1
407992796            Primary          P                1                 1
407992797            Primary          P                2                 1
407992798            Primary          P                1                 1
407992799            Investment       CO               1                 1
407992800            Investment       P                1                 1
407992801            Investment       P                1                 1
407992802            Investment       CO               3                 1
407992803            Investment       P                1                 1
407992804            Primary          CO               1                 1
407992805            Investment       P                1                 1
407992806            Investment       CO               1                 1
407992807            Primary          CO               1                 1
407992808            Primary          CO               2                 1
407992809            Primary          CO               1                 1
407992810            Primary          CO               1                 1
407992811            Primary          P                1                 1
407992812            Primary          CO               1                 1
407992813            Primary          CO               1                 1
407992814            Primary          CO               1                 1
407992815            Investment       P                2                 1
407992816            Primary          P                1                 1
407992818            Primary          RT               1                 1
407992819            Primary          CO               1                 1
407992820            Investment       P                1                 1
407992821            Primary          CO               1                 1
407992822            Investment       P                1                 1
407992823            Investment       P                1                 1
407992824            Investment       CO               1                 1
407992825            Investment       P                1                 1
407992826            Primary          P                1                 1
407992827            Investment       P                2                 1
407992828            Primary          P                1                 1
407992829            Investment       CO               1                 1
407992830            Primary          P                1                 1
407992831            Investment       P                1                 1
407992832            Primary          CO               2                 1
407992833            Primary          CO               2                 1
407992834            Primary          P                1                 1
407992835            Primary          P                1                 1
407992836            Investment       CO               1                 1
407992837            Primary          P                1                 1
407992838            Primary          CO               1                 1
407992839            Second Home      CO               1                 1
407992840            Primary          P                1                 1
407992841            Investment       P                1                 1
407992842            Investment       CO               2                 1
407992843            Investment       P                1                 1
407992844            Investment       RT               1                 1
407992845            Investment       CO               2                 1
407992846            Primary          P                1                 1
407992847            Investment       RT               1                 1
407992848            Primary          P                1                 1
407992849            Investment       CO               1                 1
407992850            Investment       P                1                 1
407992851            Primary          P                1                 1
407992852            Primary          CO               1                 1
407992853            Primary          P                1                 1
407992854            Primary          P                1                 1
407992855            Primary          RT               1                 1
407992856            Primary          CO               1                 1
407992857            Primary          P                1                 1
407992858            Investment       P                1                 1
407992859            Primary          CO               1                 1
407992860            Primary          CO               1                 1
407992861            Primary          P                1                 1
407992862            Primary          CO               1                 1
407992863            Investment       P                4                 1
407992864            Investment       CO               1                 1
407992865            Investment       P                1                 1
407992866            Investment       P                1                 1
407992867            Primary          P                1                 1
407992868            Primary          CO               3                 1
407992870            Investment       P                1                 1
407992871            Investment       P                1                 1
407992872            Primary          RT               1                 1
407992873            Primary          P                1                 1
407992874            Primary          P                1                 1
407992875            Primary          P                1                 1
407992877            Primary          P                1                 1
407992878            Primary          P                1                 1
407992879            Investment       CO               1                 1
407992880            Primary          P                1                 1
407992881            Primary          CO               1                 1
407992882            Primary          CO               1                 1
407992883            Investment       P                1                 1
407992884            Investment       P                2                 1
407992885            Primary          P                1                 1
407992886            Primary          RT               1                 1
407992887            Primary          CO               1                 1
407992888            Primary          P                1                 1
407992889            Primary          P                1                 1
407992890            Investment       P                1                 1
407992891            Investment       CO               1                 1
407992892            Primary          CO               1                 1
407992893            Investment       P                1                 1
407992895            Primary          P                1                 1
407992896            Investment       P                1                 1
407992897            Investment       CO               1                 1
407992898            Primary          CO               1                 1
407992899            Primary          CO               1                 1
407992900            Primary          CO               1                 1
407992901            Primary          P                1                 1
407992902            Primary          P                1                 1
407992903            Primary          P                1                 1
407992904            Investment       P                1                 1
407992905            Investment       CO               1                 1
407992906            Primary          CO               1                 1
407992907            Investment       P                4                 1
500695741            Primary          P                1                 1
500704718            Primary          P                1                 1
500712183            Investment       P                1                 1
500725168            Investment       P                1                 1
500728080            Primary          P                1                 1
500730077            Investment       CO               1                 1
500735716            Primary          P                1                 1
500744561            Primary          P                1                 1
500750815            Primary          CO               1                 1
500650571            Investment       P                1                 1
500763904            Primary          RT               1                 1
500768305            Primary          P                1                 1
500771002            Primary          P                1                 1
500781862            Primary          P                1                 1
500740605            Primary          CO               1                 1
500756333            Primary          CO               1                 1
500744558            Primary          CO               1                 1
500751921            Investment       P                1                 1
500763642            Investment       CO               4                 1
407800838            Primary          P                1                 1
407800840            Second Home      P                1                 1
407800842            Primary          P                1                 1
407800843            Primary          P                1                 1
407800845            Investment       P                1                 1
407800846            Primary          P                1                 1
407800849            Second Home      P                1                 1
407800855            Primary          P                1                 1
407800857            Primary          CO               1                 1
407800858            Investment       P                1                 1
407800860            Second Home      P                1                 1
407800861            Second Home      P                1                 1
407800864            Primary          P                1                 1
407800866            Second Home      P                1                 1
407800869            Second Home      P                1                 1
407800871            Primary          P                1                 1
407800873            Second Home      P                1                 1
407800878            Second Home      P                1                 1
407800882            Second Home      P                1                 1
407800888            Primary          P                1                 1
407800891            Second Home      P                1                 1
407800893            Investment       P                1                 1
407800896            Second Home      P                1                 1
500652457            Investment       P                1                 1
500693820            Primary          CO               1                 1
500703465            Investment       CO               2                 1
500703488            Investment       CO               2                 1
500714657            Primary          CO               1                 1
500726172            Primary          RT               1                 1
500726222            Investment       P                1                 1
500727990            Investment       RT               4                 1
500728132            Primary          RT               1                 1
500731451            Primary          CO               1                 1
500747911            Primary          P                3                 1
500748311            Primary          P                1                 1
500748378            Primary          CO               1                 1
500748871            Primary          RT               1                 1
500751392            Primary          P                1                 1
500753980            Primary          CO               1                 1
500754806            Investment       CO               1                 1
500760318            Primary          CO               1                 1
500763933            Primary          CO               1                 1
500764853            Primary          P                1                 1
500767322            Primary          RT               1                 1
500770499            Primary          RT               1                 1
500772982            Primary          CO               1                 1
500773312            Primary          RT               1                 1
500773394            Primary          P                4                 1
500773912            Primary          CO               1                 1
500790037            Primary          CO               1                 1
500715080            Primary          P                1                 1
500728928            Second Home      RT               1                 1
500744971            Second Home      P                1                 1
500747334            Investment       P                1                 1
500747376            Investment       P                1                 1
500772528            Primary          P                1                 1
500775039            Primary          P                1                 1
500693765            Primary          P                3                 1
500713163            Investment       P                1                 1
500724137            Primary          P                3                 1
500727828            Investment       P                1                 1
500729155            Primary          CO               1                 1
500733532            Primary          CO               2                 1
500747851            Investment       P                2                 1
500756059            Investment       P                1                 1
500709603            Primary          P                1                 1
500720404            Primary          CO               1                 1
500735085            Primary          P                2                 1
500742266            Primary          P                1                 1
500746964            Primary          P                1                 1
500749764            Primary          P                1                 1
500751559            Primary          P                1                 1
500756242            Primary          P                1                 1
500768609            Primary          P                1                 1
500772894            Primary          P                1                 1
500775239            Primary          P                1                 1
500751851            Investment       P                1                 1
500733832            Primary          CO               1                 1
500657460            Primary          RT               1                 1
500737079            Investment       P                2                 1
500723681            Primary          P                2                 1
500693697            Primary          P                1                 1
500719714            Investment       P                2                 1
500744979            Primary          P                1                 1
500775347            Primary          P                1                 1
407567243            Primary          P                1                 1
405773403            Primary          P                1                 1
500756049            Primary          P                1                 1
500487487            Primary          CO               1                 1
500576049            Primary          P                1                 1
500618439            Primary          P                1                 1
500639164            Primary          CO               1                 1
500694603            Investment       P                1                 1
500698948            Investment       P                2                 1
500705403            Investment       P                1                 1
500706043            Primary          CO               1                 1
500706860            Second Home      P                1                 1
500710151            Primary          RT               2                 1
500720774            Investment       P                1                 1
500720851            Second Home      P                1                 1
500721978            Investment       CO               1                 1
500724570            Primary          CO               1                 1
500730856            Investment       P                1                 1
500735658            Second Home      P                1                 1
500736798            Primary          P                3                 1
500738117            Primary          P                3                 1
500750079            Investment       P                2                 1
500750232            Primary          P                3                 1
500751170            Investment       P                1                 1
500752110            Primary          P                1                 1
500752115            Primary          CO               3                 1
500753239            Investment       P                3                 1
500754323            Primary          P                3                 1
500755387            Primary          CO               1                 1
500757014            Investment       P                1                 1
500757708            Investment       P                2                 1
500759540            Investment       P                1                 1
500761777            Investment       CO               4                 1
500762484            Second Home      P                1                 1
500763696            Investment       P                3                 1
500763711            Primary          CO               1                 1
500764448            Second Home      CO               1                 1
500764733            Primary          P                1                 1
500765668            Investment       P                3                 1
500767828            Investment       P                1                 1
500767938            Investment       P                1                 1
500768491            Primary          CO               1                 1
500768594            Primary          P                1                 1
500770635            Investment       RT               3                 1
500773911            Primary          P                3                 1
500773927            Investment       P                3                 1
500777219            Second Home      P                1                 1
500777634            Primary          CO               1                 1
500783983            Second Home      CO               1                 1
407416425            Primary          P                1                 1
407416435            Investment       P                1                 1
407416436            Primary          P                1                 1
407416441            Investment       P                1                 1
407416442            Primary          P                1                 1
407416445            Investment       P                1                 1
407416446            Primary          P                1                 1
407416447            Primary          P                1                 1
407416448            Primary          P                1                 1
407416450            Primary          CO               1                 1
407416452            Second Home      P                1                 1
407416453            Second Home      P                1                 1
407416454            Primary          P                1                 1
407537394            Primary          P                1                 1
407537401            Primary          P                1                 1
407537405            Primary          P                1                 1
407668826            Second Home      P                1                 1
407668828            Primary          P                1                 1
407668831            Second Home      P                1                 1
407668833            Second Home      P                1                 1
407668835            Second Home      P                1                 1
407668836            Primary          P                1                 1
407668839            Investment       P                1                 1
407956726            Primary          RT               1                 1
407956727            Primary          P                1                 1
407956728            Primary          P                1                 1
407956729            Primary          P                1                 1
407956730            Investment       P                4                 1
407956731            Investment       P                4                 1
407956734            Investment       P                1                 1
407956735            Primary          P                1                 1
407956736            Primary          P                1                 1
407956737            Investment       P                1                 1
407956738            Investment       P                1                 1
407956739            Primary          P                1                 1
407956740            Primary          P                1                 1
407956741            Primary          P                1                 1
407956742            Primary          P                1                 1
407956743            Primary          CO               1                 1
407956744            Primary          P                1                 1
407956745            Primary          P                1                 1
407956746            Primary          P                1                 1
407956747            Primary          P                1                 1
407956748            Primary          P                4                 1
407956749            Investment       P                1                 1
407956750            Primary          P                1                 1
407956751            Investment       P                1                 1
407956752            Investment       CO               1                 1
407956753            Primary          CO               1                 1
407956754            Primary          P                1                 1
407956755            Investment       P                1                 1
407956756            Primary          P                1                 1
500556096            Primary          CO               1                 1
500657645            Investment       P                1                 1
500679857            Investment       P                1                 1
500689575            Primary          P                1                 1
500694354            Second Home      P                1                 1
500694606            Investment       CO               1                 1
500696766            Investment       P                1                 1
500701437            Second Home      P                1                 1
500703063            Primary          P                1                 1
500703358            Second Home      P                1                 1
500704315            Primary          P                1                 1
500705393            Investment       CO               1                 1
500705396            Primary          P                1                 1
500705540            Investment       P                2                 1
500706839            Primary          P                1                 1
500706845            Investment       P                1                 1
500707144            Primary          P                1                 1
500708643            Investment       P                1                 1
500708646            Primary          RT               1                 1
500710674            Investment       CO               1                 1
500710675            Investment       CO               1                 1
500710679            Primary          P                1                 1
500710947            Primary          P                1                 1
500710948            Primary          P                1                 1
500711506            Primary          P                1                 1
500713414            Investment       P                1                 1
500713415            Primary          P                1                 1
500713436            Primary          P                1                 1
500713437            Investment       CO               1                 1
500713714            Primary          P                1                 1
500714231            Investment       P                1                 1
500714726            Investment       P                1                 1
500714740            Primary          P                1                 1
500715894            Primary          P                1                 1
500715897            Second Home      CO               1                 1
500716036            Second Home      P                1                 1
500716040            Second Home      CO               1                 1
500717236            Investment       CO               1                 1
500717237            Investment       CO               1                 1
500717731            Investment       CO               1                 1
500719428            Primary          P                1                 1
500720433            Primary          P                1                 1
500720437            Primary          P                1                 1
500720438            Primary          P                1                 1
500720440            Primary          P                1                 1
500720442            Primary          CO               1                 1
500722329            Primary          P                1                 1
500722332            Primary          P                1                 1
500722333            Investment       RT               1                 1
500722494            Primary          P                1                 1
500723437            Investment       P                1                 1
500724890            Investment       P                1                 1
500726177            Primary          P                1                 1
500726962            Investment       CO               1                 1
500726963            Investment       CO               1                 1
500729000            Investment       CO               1                 1
500729001            Investment       P                1                 1
500729007            Investment       P                1                 1
500729074            Investment       P                1                 1
500729253            Primary          P                1                 1
500730226            Primary          CO               1                 1
500730559            Investment       P                4                 1
500731174            Investment       P                4                 1
500731175            Primary          RT               1                 1
500731555            Investment       P                1                 1
500732509            Primary          P                1                 1
500733420            Primary          P                1                 1
500734573            Primary          P                1                 1
500734724            Investment       CO               4                 1
500735537            Investment       P                1                 1
500737088            Primary          P                1                 1
500737117            Primary          P                1                 1
500738201            Primary          RT               1                 1
500738225            Primary          P                1                 1
500741281            Investment       P                1                 1
500741902            Primary          P                1                 1
500741903            Primary          P                1                 1
500742001            Investment       RT               1                 1
500743014            Investment       P                1                 1
500743043            Investment       RT               1                 1
500743200            Primary          P                1                 1
500744645            Investment       RT               1                 1
500745531            Primary          P                1                 1
500745532            Second Home      P                1                 1
500745783            Investment       P                1                 1
500745785            Primary          P                2                 1
500745787            Second Home      P                1                 1
500745788            Investment       P                1                 1
500745789            Primary          P                1                 1
500746892            Primary          RT               1                 1
500746895            Investment       P                1                 1
500747867            Investment       RT               2                 1
500747868            Investment       P                1                 1
500747869            Investment       P                1                 1
500748772            Primary          P                1                 1
500749795            Primary          P                1                 1
500749828            Primary          P                1                 1
500750110            Investment       P                1                 1
500750282            Primary          P                1                 1
500750801            Investment       RT               1                 1
500750839            Primary          P                1                 1
500751557            Second Home      P                1                 1
500751743            Investment       RT               4                 1
500752146            Primary          CO               1                 1
500752147            Primary          CO               2                 1
500752601            Primary          P                1                 1
500752800            Second Home      P                1                 1
500753929            Primary          P                1                 1
500754007            Primary          P                1                 1
500754046            Investment       P                1                 1
500754629            Primary          CO               1                 1
500755109            Investment       P                1                 1
500755136            Investment       RT               1                 1
500755141            Primary          P                1                 1
500755175            Investment       P                1                 1
500757030            Primary          P                1                 1
500757334            Primary          P                1                 1
500757474            Investment       P                1                 1
500757477            Investment       P                1                 1
500757483            Investment       P                1                 1
500757486            Investment       P                1                 1
500757487            Investment       P                1                 1
500757570            Primary          P                1                 1
500757572            Primary          P                1                 1
500757950            Primary          P                1                 1
500758621            Primary          P                1                 1
500758841            Primary          P                1                 1
500759677            Investment       CO               1                 1
500759782            Primary          P                1                 1
500760356            Primary          P                1                 1
500760451            Primary          CO               1                 1
500760989            Primary          CO               1                 1
500761596            Investment       P                1                 1
500761900            Second Home      P                1                 1
500761945            Primary          P                1                 1
500762126            Investment       P                1                 1
500762799            Primary          P                1                 1
500762938            Investment       P                2                 1
500764226            Primary          P                1                 1
500764227            Investment       CO               1                 1
500765274            Primary          RT               1                 1
500766306            Primary          CO               1                 1
500767227            Investment       RT               1                 1
500767468            Primary          P                1                 1
500767516            Primary          P                1                 1
500768358            Primary          CO               1                 1
500768403            Investment       P                1                 1
500770705            Second Home      P                1                 1
500770707            Investment       P                1                 1
500771102            Primary          P                1                 1
500771634            Primary          P                1                 1
500771689            Second Home      P                1                 1
500772579            Primary          P                1                 1
500772691            Primary          P                1                 1
500772724            Primary          RT               1                 1
500772734            Primary          P                1                 1
500772767            Primary          P                1                 1
500773399            Investment       P                1                 1
500773402            Primary          RT               1                 1
500773403            Investment       P                1                 1
500773869            Primary          P                1                 1
500774140            Primary          P                1                 1
500774255            Primary          P                1                 1
500775073            Primary          P                1                 1
500775074            Primary          P                1                 1
500775131            Primary          P                1                 1
500775541            Primary          P                1                 1
500775547            Primary          P                1                 1
500775551            Investment       P                1                 1
500775552            Primary          P                1                 1
500775961            Primary          RT               1                 1
500776639            Investment       P                1                 1
500776815            Primary          P                1                 1
500776884            Primary          CO               1                 1
500777042            Primary          P                1                 1
500779765            Primary          P                1                 1
500780154            Primary          P                1                 1
500780159            Investment       P                1                 1
500780471            Primary          RT               1                 1
402558797            Primary          CO               1                 1
407299504            Primary          CO               1                 1
407299505            Investment       CO               1                 1
407299515            Primary          RT               3                 1
407299546            Primary          P                2                 1
407299549            Primary          CO               1                 1
407299551            Primary          P                3                 1
407676018            Primary          CO               1                 1
407676034            Primary          RT               1                 1
407862006            Second Home      P                1                 1
407862031            Primary          P                1                 1
405492280            Primary          CO               1                 1
405689184            Primary          P                1                 1
405689219            Primary          P                1                 1
500741205            Primary          P                1                 1
500745876            Primary          P                1                 1
500759956            Primary          P                1                 1
500729446            Primary          P                1                 1
500744944            Primary          P                1                 1
500774090            Primary          P                1                 1
500704130            Investment       CO               1                 1
500711555            Second Home      P                1                 1
500715328            Investment       P                1                 1
500723298            Investment       CO               1                 1
500757810            Investment       CO               4                 1
500767489            Investment       CO               1                 1
500706794            Investment       P                1                 1
500706883            Investment       P                1                 1
500711355            Primary          P                1                 1
500713167            Primary          P                1                 1
500716641            Primary          P                1                 1
500718082            Primary          P                1                 1
500718735            Primary          P                1                 1
500718948            Primary          P                1                 1
500721367            Primary          P                1                 1
500723770            Primary          P                1                 1
500734918            Second Home      P                1                 1
500741835            Primary          P                1                 1
500743021            Primary          P                1                 1
500745427            Primary          P                1                 1
500746321            Investment       P                1                 1
500748369            Primary          P                1                 1
500749986            Primary          P                1                 1
500750365            Primary          P                1                 1
500755836            Primary          P                1                 1
500756345            Primary          P                1                 1
500764338            Primary          P                1                 1
500764909            Second Home      P                1                 1
500765213            Primary          P                1                 1
500768061            Primary          P                1                 1
500770190            Primary          P                1                 1
500771122            Primary          P                1                 1
500772176            Primary          P                1                 1
500781041            Primary          P                1                 1
500700311            Investment       P                1                 1
500702451            Second Home      P                1                 1
500702458            Investment       P                1                 1
500711635            Second Home      P                1                 1
500718197            Primary          CO               1                 1
500720368            Investment       P                1                 1
500720661            Second Home      P                1                 1
500727338            Primary          CO               1                 1
500744474            Investment       P                1                 1
500745952            Investment       P                1                 1
500745962            Investment       P                1                 1
500746238            Primary          P                4                 1
500746939            Primary          P                1                 1
500749555            Primary          P                1                 1
500754025            Primary          CO               1                 1
500767395            Investment       CO               4                 1
500751146            Primary          P                1                 1
500752294            Investment       P                3                 1
500760964            Primary          CO               1                 1
407723683            Investment       P                1                 1
407723688            Investment       CO               1                 1
407723692            Investment       P                1                 1
407723693            Investment       CO               1                 1
500730276            Primary          CO               1                 1
500730277            Primary          CO               1                 1
500744726            Primary          P                1                 1
500777622            Primary          RT               1                 1
500782174            Primary          P                1                 1
500701042            Primary          RT               1                 1
500746188            Primary          P                1                 1
500746194            Investment       CO               3                 1
500746284            Investment       P                1                 1
500746296            Investment       P                1                 1
500746307            Investment       P                1                 1
500624463            Second Home      P                1                 1
500668327            Primary          CO               1                 1
500685946            Primary          RT               1                 1
500692111            Investment       CO               3                 1
500693477            Investment       P                2                 1
500698816            Primary          P                1                 1
500702788            Investment       RT               1                 1
500703783            Primary          RT               1                 1
500709607            Primary          P                2                 1
500710918            Investment       P                1                 1
500713057            Primary          CO               1                 1
500714277            Primary          P                1                 1
500716336            Primary          P                2                 1
500722770            Investment       P                2                 1
500724040            Primary          CO               1                 1
500726975            Investment       P                1                 1
500733547            Primary          P                1                 1
500734222            Primary          P                1                 1
500735909            Investment       P                2                 1
500736077            Primary          P                3                 1
500739952            Primary          CO               1                 1
500739966            Primary          CO               1                 1
500745797            Primary          CO               1                 1
500748200            Primary          P                1                 1
500748250            Investment       P                1                 1
500748399            Primary          P                1                 1
500749665            Investment       CO               1                 1
500750061            Investment       P                1                 1
500751225            Investment       CO               1                 1
500751789            Primary          P                2                 1
500752693            Primary          P                2                 1
500754823            Primary          CO               2                 1
500756014            Primary          P                3                 1
500756056            Primary          RT               1                 1
500756287            Primary          P                1                 1
500757409            Primary          P                1                 1
500758282            Primary          P                1                 1
500762641            Investment       CO               2                 1
500763057            Primary          CO               1                 1
500763250            Primary          P                1                 1
500763665            Primary          CO               2                 1
500763970            Primary          P                1                 1
500766618            Investment       P                1                 1
500768745            Investment       P                1                 1
500773695            Primary          P                1                 1
500779241            Primary          RT               1                 1
500758767            Primary          P                1                 1
407502835            Primary          P                1                 1
407502839            Primary          RT               1                 1
407502840            Primary          RT               1                 1
405629539            Second Home      CO               1                 1
405629548            Investment       P                1                 1
405629626            Investment       CO               1                 1
406600356            Investment       P                2                 1
406600373            Investment       P                1                 1
406600386            Investment       P                1                 1
406600407            Investment       P                1                 1
406600412            Investment       P                1                 1
406600442            Investment       P                1                 1
406600453            Investment       P                1                 1
406600475            Investment       P                1                 1
406600545            Investment       P                1                 1
406600584            Investment       CO               3                 1
406600642            Second Home      P                1                 1
406600778            Investment       CO               1                 1
500754596            Primary          P                1                 1
500723565            Investment       P                4                 1
500726273            Investment       P                1                 1
405967655            Primary          P                1                 1
405967695            Primary          P                1                 1
500696504            Primary          P                1                 1
500704415            Primary          P                1                 1
500712705            Investment       CO               1                 1
500718546            Investment       P                1                 1
500730885            Primary          P                1                 1
500731718            Primary          P                1                 1
500731767            Second Home      P                1                 1
500742094            Primary          P                1                 1
500743148            Investment       P                1                 1
500748206            Primary          P                1                 1
500753196            Investment       P                1                 1
500761250            Primary          CO               1                 1
500767815            Investment       CO               1                 1
500769307            Investment       P                2                 1
500769629            Investment       P                2                 1
500770025            Primary          P                1                 1
500770067            Primary          P                1                 1
500773799            Investment       P                1                 1
500700343            Primary          P                3                 1
500720051            Investment       P                1                 1
500745174            Investment       RT               1                 1
500745183            Investment       RT               1                 1
500745190            Investment       RT               1                 1
500761733            Primary          RT               1                 1
500775055            Primary          P                1                 1
500672072            Primary          P                1                 1
500675160            Primary          CO               1                 1
500713989            Investment       P                1                 1
500720413            Investment       CO               1                 1
500721162            Primary          P                1                 1
500722455            Investment       P                1                 1
500728934            Primary          P                1                 1
500742201            Primary          CO               1                 1
500743790            Primary          P                1                 1
500744636            Second Home      P                1                 1
500746953            Primary          P                1                 1
500747910            Primary          P                1                 1
500758341            Primary          P                1                 1
500761744            Primary          RT               1                 1
500779730            Primary          P                1                 1
407393892            Primary          P                1                 1
407393893            Primary          P                1                 1
407393894            Investment       CO               1                 1
407393898            Primary          CO               1                 1
407393900            Primary          P                2                 1
407393902            Primary          P                1                 1
407393904            Investment       RT               1                 1
407393905            Primary          P                1                 1
407393907            Investment       CO               2                 1
500437232            Primary          CO               1                 1
500635416            Primary          P                1                 1
500710969            Primary          P                1                 1
500720105            Second Home      P                1                 1
500730934            Primary          CO               3                 1
500762066            Investment       P                1                 1
500627745            Investment       P                1                 1
500722632            Investment       P                1                 1
500732003            Investment       P                1                 1
500746862            Second Home      P                1                 1
500766505            Second Home      P                1                 1
500770211            Second Home      P                1                 1
500770335            Second Home      P                1                 1
500771768            Primary          P                1                 1
500774122            Second Home      CO               1                 1
500769627            Primary          P                1                 1
500772414            Primary          P                1                 1
500773575            Primary          P                1                 1
500731754            Primary          P                4                 1
500734246            Primary          CO               1                 1
500742994            Primary          P                1                 1
500751193            Primary          P                1                 1
500751751            Primary          P                1                 1
500754909            Primary          P                3                 1
500754925            Primary          P                1                 1
500763736            Primary          CO               1                 1
500774241            Investment       P                1                 1
500742651            Investment       P                3                 1
500743068            Investment       P                1                 1
500747906            Investment       P                3                 1
500750377            Investment       P                1                 1
407027064            Primary          RT               1                 1
407027067            Primary          CO               1                 1
500716370            Primary          CO               1                 1
500723584            Primary          RT               1                 1
500729987            Investment       CO               1                 1
500745802            Primary          P                1                 1
500767266            Primary          P                3                 1
500775529            Primary          P                1                 1
407207352            Primary          CO               1                 1
407207353            Investment       P                1                 1
407207354            Investment       P                1                 1
407207355            Investment       P                1                 1
407207356            Investment       P                1                 1
407207357            Investment       P                1                 1
407207360            Investment       P                1                 1
407207362            Primary          P                1                 1
407207363            Investment       P                1                 1
407207371            Investment       P                4                 1
407207372            Second Home      P                1                 1
500721374            Investment       P                1                 1
500721859            Investment       P                1                 1
500747656            Investment       CO               1                 1
500759710            Investment       P                1                 1
500760731            Investment       P                1                 1
500770763            Primary          P                1                 1
500772959            Primary          P                1                 1
500774008            Investment       P                1                 1
500781327            Primary          CO               1                 1
406005727            Primary          P                1                 1
500706092            Primary          P                1                 1
500717231            Investment       P                1                 1
500721216            Primary          P                1                 1
500723788            Investment       P                1                 1
500742617            Second Home      P                1                 1
500745018            Primary          P                1                 1
500758347            Primary          P                1                 1
500634812            Primary          RT               1                 1
500717675            Primary          P                3                 1
500724473            Primary          CO               1                 1
500724625            Primary          CO               1                 1
500731038            Primary          P                2                 1
500731108            Primary          CO               1                 1
500750185            Investment       P                4                 1
407379007            Primary          CO               1                 1
407379008            Primary          P                1                 1
407379013            Primary          P                1                 1
407379016            Primary          P                1                 1
407379021            Primary          P                1                 1
406877011            Primary          CO               1                 1
406877015            Primary          P                1                 1
500722566            Investment       P                1                 1
500726371            Primary          P                1                 1
500732171            Primary          CO               1                 1
500738045            Primary          P                1                 1
500739976            Primary          RT               1                 1
500744327            Primary          P                1                 1
500749808            Primary          P                1                 1
500756982            Primary          P                1                 1
500764450            Primary          P                1                 1
500766170            Primary          P                1                 1
500767415            Primary          P                1                 1
500771779            Second Home      P                1                 1
500686506            Investment       P                2                 1
500709019            Primary          P                1                 1
500712964            Primary          RT               1                 1
500713410            Investment       P                1                 1
500717072            Investment       P                1                 1
500717078            Investment       P                1                 1
500717104            Investment       P                1                 1
500718096            Primary          CO               1                 1
500719170            Investment       P                1                 1
500719653            Investment       P                3                 1
500719724            Investment       P                1                 1
500720047            Primary          P                1                 1
500721603            Investment       P                1                 1
500722005            Primary          P                1                 1
500722105            Primary          P                1                 1
500725051            Investment       P                1                 1
500725120            Primary          CO               1                 1
500725825            Primary          P                1                 1
500726354            Investment       P                1                 1
500726696            Primary          P                1                 1
500728683            Investment       P                1                 1
500729622            Primary          P                3                 1
500729755            Investment       P                1                 1
500730034            Primary          CO               1                 1
500730436            Primary          P                1                 1
500730724            Investment       CO               1                 1
500730738            Primary          P                1                 1
500732010            Investment       P                1                 1
500732769            Second Home      P                1                 1
500732985            Primary          P                1                 1
500735935            Investment       P                1                 1
500737815            Primary          P                1                 1
500738083            Primary          P                1                 1
500738149            Primary          P                1                 1
500738179            Primary          RT               1                 1
500740907            Primary          P                1                 1
500741465            Primary          P                1                 1
500741922            Investment       P                1                 1
500742177            Primary          P                1                 1
500742562            Primary          P                1                 1
500742581            Primary          P                1                 1
500744313            Second Home      P                1                 1
500744349            Investment       P                1                 1
500745388            Primary          P                1                 1
500745458            Investment       CO               2                 1
500745607            Primary          P                1                 1
500745754            Investment       P                1                 1
500746496            Investment       P                1                 1
500746509            Primary          P                1                 1
500746809            Investment       P                1                 1
500747210            Investment       P                1                 1
500747296            Primary          P                1                 1
500747473            Investment       CO               1                 1
500748183            Primary          CO               1                 1
500750240            Primary          P                1                 1
500750371            Primary          P                1                 1
500750442            Primary          P                1                 1
500750504            Investment       P                1                 1
500750543            Primary          CO               1                 1
500750556            Primary          P                1                 1
500750613            Primary          P                1                 1
500750622            Primary          P                1                 1
500750630            Investment       P                1                 1
500750638            Primary          CO               1                 1
500750640            Primary          CO               1                 1
500750649            Primary          P                1                 1
500750664            Primary          P                1                 1
500750697            Primary          CO               1                 1
500750712            Primary          P                1                 1
500752005            Primary          P                1                 1
500753517            Investment       P                1                 1
500753830            Investment       P                1                 1
500753833            Primary          P                1                 1
500753840            Primary          P                1                 1
500755005            Primary          CO               1                 1
500755337            Primary          P                1                 1
500755906            Primary          P                1                 1
500756222            Primary          P                1                 1
500756936            Investment       CO               2                 1
500758343            Primary          P                1                 1
500758499            Primary          P                1                 1
500758547            Primary          P                1                 1
500758798            Primary          P                1                 1
500759202            Primary          P                1                 1
500760905            Investment       P                1                 1
500760976            Primary          P                1                 1
500762364            Primary          P                1                 1
500763896            Investment       P                1                 1
500764564            Primary          P                1                 1
500765661            Second Home      P                1                 1
500768451            Primary          P                1                 1
500770718            Primary          P                1                 1
500770868            Investment       CO               1                 1
500773213            Primary          P                1                 1
500773605            Primary          P                1                 1
500773627            Primary          P                1                 1
500773776            Primary          P                1                 1
500774846            Second Home      P                1                 1
500775027            Primary          P                1                 1
500775526            Primary          P                1                 1
500775906            Investment       P                1                 1
500778800            Primary          P                1                 1
500773175            Primary          P                1                 1
500656220            Primary          P                3                 1
500708807            Primary          CO               1                 1
500710411            Investment       P                4                 1
500710441            Investment       P                3                 1
500719250            Primary          CO               1                 1
500729206            Investment       P                1                 1
500733231            Primary          CO               1                 1
500737008            Primary          P                3                 1
500737013            Investment       CO               2                 1
500739296            Primary          P                1                 1
500741738            Primary          P                4                 1
500742329            Investment       P                3                 1
500755106            Second Home      P                1                 1
500773724            Investment       P                2                 1
500684580            Investment       P                2                 1
500692038            Primary          P                1                 1
500696483            Primary          P                2                 1
500704434            Primary          P                1                 1
500709407            Investment       CO               1                 1
500747755            Primary          P                1                 1
500747769            Primary          P                1                 1
500749761            Primary          P                1                 1
500755074            Investment       RT               1                 1
500756431            Primary          P                1                 1
500757372            Primary          P                1                 1
500758724            Primary          RT               1                 1
500759229            Investment       P                1                 1
500761470            Primary          P                1                 1
500764729            Primary          CO               1                 1
500771697            Primary          P                1                 1
500773373            Second Home      P                1                 1
500773918            Primary          P                1                 1
500717384            Primary          P                1                 1
500773583            Primary          P                1                 1
500778299            Primary          P                1                 1
500745406            Primary          P                3                 1
500760592            Primary          P                3                 1
500763785            Primary          P                2                 1
500768988            Primary          P                1                 1
500769016            Investment       CO               1                 1
500771129            Primary          P                1                 1
500771188            Primary          P                3                 1
500772232            Primary          P                1                 1
500772236            Primary          P                1                 1
407116196            Primary          P                1                 1
407116199            Primary          P                1                 1
407116203            Primary          CO               1                 1
407116204            Investment       CO               1                 1
407116206            Investment       RT               1                 1
407116208            Investment       CO               1                 1
407116210            Investment       CO               1                 1
407116211            Investment       CO               1                 1
407116213            Investment       CO               1                 1
407116216            Investment       P                1                 1
407116217            Primary          CO               1                 1
407116226            Investment       RT               1                 1
407116227            Investment       CO               4                 1
407116228            Investment       CO               4                 1
407116235            Primary          P                1                 1
407116245            Investment       CO               1                 1
407116246            Investment       CO               1                 1
407116248            Investment       CO               1                 1
500687591            Primary          P                1                 1
500703268            Investment       P                2                 1
500704848            Primary          P                3                 1
500709094            Primary          P                1                 1
500709948            Primary          CO               1                 1
500716719            Primary          CO               1                 1
500720990            Primary          P                1                 1
500721113            Primary          P                2                 1
500721178            Primary          P                2                 1
500723346            Primary          P                3                 1
500723523            Investment       P                3                 1
500727381            Investment       P                2                 1
500729575            Primary          P                1                 1
500730017            Primary          CO               1                 1
500730919            Primary          P                3                 1
500732872            Investment       P                3                 1
500734162            Investment       P                3                 1
500740462            Investment       P                1                 1
500740534            Investment       P                1                 1
500740608            Primary          P                2                 1
500741536            Primary          P                1                 1
500741912            Primary          CO               1                 1
500744553            Primary          P                4                 1
500745741            Primary          RT               1                 1
500746295            Primary          P                3                 1
500746388            Primary          P                1                 1
500746816            Investment       P                3                 1
500748273            Primary          P                3                 1
500752818            Investment       P                2                 1
500752902            Primary          P                1                 1
500753215            Primary          P                4                 1
500753419            Primary          P                2                 1
500754559            Second Home      P                1                 1
500757294            Primary          P                1                 1
500759546            Primary          P                3                 1
500761912            Investment       P                2                 1
500763737            Investment       P                1                 1
500763841            Primary          P                1                 1
500766401            Investment       CO               1                 1
500773652            Investment       P                3                 1
500775139            Investment       P                1                 1
500713281            Investment       P                1                 1
500718807            Investment       P                4                 1
500747556            Primary          CO               1                 1
500749329            Primary          P                1                 1
500761161            Investment       P                1                 1
407265536            Investment       P                1                 1
407265537            Investment       P                1                 1
407265538            Primary          CO               1                 1
407265544            Second Home      P                1                 1
407265545            Primary          RT               1                 1
407265547            Primary          P                1                 1
407265548            Primary          P                1                 1
407265549            Investment       P                1                 1
407265550            Primary          CO               1                 1
407265555            Primary          RT               1                 1
407265556            Primary          CO               1                 1
407265562            Primary          CO               1                 1
407265569            Investment       RT               1                 1
407265571            Primary          P                1                 1
407265573            Investment       CO               1                 1
407265577            Investment       P                1                 1
407265578            Investment       P                1                 1
407265580            Investment       P                1                 1
407265590            Primary          CO               1                 1
407265593            Primary          P                1                 1
407265595            Second Home      CO               1                 1
407265598            Primary          P                1                 1
407265603            Primary          RT               1                 1
407265604            Primary          CO               1                 1
407265606            Primary          P                1                 1
407265620            Primary          CO               1                 1
407265622            Investment       P                1                 1
407265631            Investment       RT               4                 1
407265637            Second Home      P                1                 1
407265646            Primary          CO               1                 1
407265654            Investment       CO               1                 1
407265658            Primary          CO               1                 1
407265670            Investment       P                1                 1
407265673            Primary          P                1                 1
407265674            Primary          P                1                 1
407265682            Primary          CO               1                 1
407265683            Investment       CO               1                 1
407265684            Investment       CO               1                 1
407265688            Primary          CO               1                 1
407265689            Investment       P                3                 1
407265692            Primary          CO               1                 1
407265695            Primary          CO               1                 1
407265696            Investment       CO               1                 1
407265702            Investment       P                1                 1
407265703            Primary          P                1                 1
407265705            Investment       CO               1                 1
407265707            Primary          CO               1                 1
407265708            Primary          P                1                 1
407265715            Investment       P                1                 1
407265718            Primary          P                1                 1
407265720            Primary          CO               1                 1
407265727            Primary          CO               1                 1
407265729            Primary          P                1                 1
407265730            Investment       P                1                 1
407265747            Primary          P                1                 1
407265751            Primary          CO               1                 1
407265758            Primary          CO               1                 1
407265760            Investment       P                1                 1
407265761            Investment       P                1                 1
407265763            Primary          P                1                 1
407265766            Primary          RT               1                 1
407265774            Investment       CO               4                 1
407265776            Investment       P                1                 1
407265780            Investment       P                1                 1
407265782            Primary          P                1                 1
407265784            Investment       P                1                 1
407265785            Primary          CO               1                 1
407265788            Investment       P                1                 1
407265789            Investment       P                1                 1
407265790            Investment       CO               1                 1
407265791            Investment       P                1                 1
407265792            Investment       P                1                 1
407265793            Primary          P                1                 1
407265794            Primary          P                1                 1
407265795            Primary          P                1                 1
500691861            Primary          CO               1                 1
500708512            Primary          CO               1                 1
500752929            Primary          P                1                 1
407576398            Primary          RT               1                 1
407576401            Primary          P                1                 1
407576404            Primary          P                1                 1
500697026            Primary          P                1                 1
500719844            Primary          P                1                 1
500728724            Investment       P                1                 1
500751730            Primary          P                1                 1
500760735            Primary          P                1                 1
500700659            Primary          P                1                 1
500727410            Second Home      P                1                 1
500728864            Primary          P                1                 1
500730452            Primary          P                1                 1
500732160            Primary          CO               1                 1
500776019            Primary          P                1                 1
500777381            Investment       P                1                 1
500733256            Second Home      P                1                 1
500743169            Primary          P                1                 1
500758231            Investment       P                1                 1
500756996            Primary          P                1                 1
500759785            Second Home      CO               1                 1
500766916            Primary          RT               1                 1
407541202            Investment       RT               1                 1
407541210            Primary          P                1                 1
407541212            Primary          P                1                 1
407541214            Primary          P                1                 1
407541216            Primary          P                1                 1
407541221            Primary          P                1                 1
407541329            Primary          P                1                 1
500723177            Investment       P                1                 1
500733088            Primary          P                1                 1
500744353            Primary          P                1                 1
500746725            Primary          P                1                 1
500748823            Primary          P                1                 1
500771746            Primary          P                1                 1
407262813            Primary          P                2                 1
407262827            Primary          CO               1                 1
407262828            Primary          P                1                 1
407262835            Primary          RT               1                 1
500721370            Primary          P                1                 1
500722359            Investment       CO               1                 1
500730010            Primary          P                1                 1
500764060            Primary          CO               1                 1
500713761            Investment       P                1                 1
500731085            Primary          P                1                 1
500733830            Primary          CO               1                 1
500743524            Investment       P                1                 1
500754875            Investment       P                1                 1
500761654            Investment       P                1                 1
500767507            Investment       P                1                 1
500772563            Investment       P                1                 1
500774952            Investment       P                1                 1
500775252            Investment       P                1                 1
500775362            Investment       P                1                 1
500717701            Primary          P                1                 1
500718683            Investment       P                1                 1
500725634            Investment       P                1                 1
500729034            Primary          P                1                 1
500731833            Investment       P                1                 1
500731976            Primary          P                1                 1
500734281            Primary          P                3                 1
500737741            Primary          CO               1                 1
500746723            Primary          P                1                 1
500747529            Primary          P                1                 1
500748687            Investment       CO               1                 1
500756077            Primary          P                1                 1
500725794            Investment       P                1                 1
500736725            Investment       P                1                 1
500753885            Primary          P                1                 1
500765813            Primary          RT               1                 1
500738147            Primary          P                4                 1
500745963            Primary          P                1                 1
500749113            Primary          P                1                 1
500750716            Primary          RT               1                 1
500772143            Primary          P                1                 1
500684536            Investment       CO               1                 1
500684559            Investment       CO               1                 1
500746959            Investment       CO               4                 1
500755027            Investment       CO               1                 1
500755035            Investment       CO               1                 1
500755039            Investment       RT               1                 1
500755051            Investment       CO               1                 1
500755057            Investment       RT               1                 1
500739938            Primary          P                1                 1
500725838            Primary          CO               1                 1
500728205            Investment       CO               2                 1
500734960            Investment       CO               1                 1
500737914            Primary          CO               1                 1
500741195            Primary          RT               1                 1
500741251            Primary          RT               1                 1
500744583            Investment       CO               1                 1
500747937            Primary          CO               1                 1
500750375            Primary          CO               1                 1
500754701            Primary          P                1                 1
500754796            Primary          CO               1                 1
500764354            Primary          RT               1                 1
500772230            Investment       CO               1                 1
500772453            Primary          CO               1                 1
500777387            Primary          P                1                 1
500713304            Investment       P                1                 1
500730906            Primary          CO               1                 1
500733676            Primary          P                1                 1
500741194            Primary          P                1                 1
500741273            Primary          P                1                 1
500742600            Primary          P                1                 1
500746911            Primary          P                1                 1
500747230            Primary          RT               1                 1
500749675            Primary          P                1                 1
500750148            Primary          P                1                 1
500750608            Investment       P                1                 1
500750723            Primary          CO               1                 1
500752164            Primary          P                1                 1
500752213            Primary          P                1                 1
500752551            Primary          P                1                 1
500754975            Primary          P                1                 1
500759894            Primary          P                1                 1
500765427            Primary          P                1                 1
500774352            Primary          CO               1                 1
500710027            Second Home      P                1                 1
500716176            Primary          P                1                 1
500716256            Primary          CO               1                 1
500717633            Primary          P                1                 1
500722067            Primary          P                4                 1
500725023            Primary          P                2                 1
500728929            Primary          P                2                 1
500732646            Primary          P                1                 1
500733104            Primary          P                1                 1
500736853            Primary          CO               2                 1
500741967            Primary          P                1                 1
500745570            Primary          P                2                 1
500750216            Primary          P                1                 1
500752267            Primary          P                1                 1
500754246            Primary          P                1                 1
500758181            Primary          CO               2                 1
500758229            Primary          P                1                 1
500760696            Primary          RT               1                 1
500761881            Primary          RT               1                 1
500762286            Primary          RT               2                 1
500763554            Primary          CO               1                 1
500776898            Primary          CO               4                 1
500779941            Primary          P                4                 1
500761897            Primary          P                1                 1
500734245            Investment       P                2                 1
500758298            Investment       CO               1                 1
500758311            Investment       CO               1                 1
500758542            Primary          P                4                 1
500759469            Investment       P                2                 1
500765008            Investment       P                1                 1
500769009            Primary          CO               1                 1
500773461            Primary          CO               1                 1
500687189            Investment       RT               1                 1
500713747            Investment       P                1                 1
500773895            Investment       CO               4                 1
407848258            Second Home      CO               1                 1
500374389            Investment       RT               1                 1
500727851            Investment       RT               2                 1
500730994            Primary          P                3                 1
500738092            Primary          CO               1                 1
500754635            Primary          P                2                 1
500758349            Investment       P                1                 1
500759692            Investment       P                1                 1
500759816            Investment       P                3                 1
500761326            Primary          P                2                 1
500763200            Primary          P                2                 1
500764665            Primary          CO               2                 1
500765252            Investment       P                2                 1
500765751            Primary          P                2                 1
500767449            Primary          P                2                 1
500767836            Investment       P                3                 1
500779076            Primary          P                2                 1
500779354            Investment       P                1                 1
500780911            Primary          P                2                 1
500780986            Primary          P                2                 1
500781070            Investment       P                1                 1
500783340            Primary          P                3                 1
500784848            Primary          P                2                 1
406402919            Primary          P                1                 1
406843878            Investment       CO               1                 1
500782012            Investment       P                1                 1
500756613            Primary          P                1                 1




--------------------------------------------------------------------------------




Loan_No              Primary_MI_Company_Name              Primary_MI_Coverage          City                                     State
_______________________________________________________________________________________________________________________________________
500682545            NO                                   0                            WASHINGTON                                  DC
500724090            NO                                   0                            WOODBRIDGE                                  VA
500746247            NO                                   0                            RESTON                                      VA
500774649            NO                                   0                            UPPER MARLBORO                              MD
407876295            NO                                   0                            PORT SAINT LUCIE                            FL
407876317            NO                                   0                            CLEARWATER                                  FL
407876339            NO                                   0                            Kissimmee                                   FL
407876346            NO                                   0                            LAKE ALFRED                                 FL
500676038            NO                                   0                            POMPANO BEACH                               FL
500683295            NO                                   0                            NORTH PLAINFIELD                            NJ
500710413            NO                                   0                            MIRAMAR                                     FL
500713928            NO                                   0                            MIAMI                                       FL
500715569            NO                                   0                            HOLLYWOOD                                   FL
500720987            NO                                   0                            MIRAMAR                                     FL
500723137            NO                                   0                            WELLINGTON                                  FL
500723301            NO                                   0                            ATLANTIC CITY                               NJ
500724204            NO                                   0                            SAINT AUGUSTINE                             FL
500724662            NO                                   0                            POMPANO BEACH                               FL
500725465            NO                                   0                            ORLANDO                                     FL
500726637            NO                                   0                            OAKLAND PARK                                FL
500727346            NO                                   0                            LAUDERDALE LAKES                            FL
500729809            NO                                   0                            HOLLYWOOD                                   FL
500729840            NO                                   0                            HIALEAH                                     FL
500729936            NO                                   0                            TAMARAC                                     FL
500730040            NO                                   0                            NEWARK                                      NJ
500730842            NO                                   0                            BOYNTON BEACH                               FL
500730875            NO                                   0                            ATLANTA                                     GA
500731123            NO                                   0                            OCALA                                       FL
500733140            NO                                   0                            OAKLAND PARK                                FL
500733630            NO                                   0                            HARTFORD                                    CT
500733809            NO                                   0                            OXON HILL                                   MD
500733925            NO                                   0                            PALINFIELD                                  NJ
500734388            NO                                   0                            TAMPA                                       FL
500734910            NO                                   0                            FORT LAUDERDALE                             FL
500734943            NO                                   0                            TALLAHASSEE                                 FL
500735284            NO                                   0                            COVINGTON                                   GA
500735302            NO                                   0                            KELSO                                       WA
500735358            NO                                   0                            OCALA                                       FL
500735504            NO                                   0                            TAMPA                                       FL
500735582            NO                                   0                            MORRISTOWN                                  NJ
500735641            NO                                   0                            DELRAY BEACH                                FL
500736044            NO                                   0                            MOUNT HOLLY SPRINGS                         PA
500736655            NO                                   0                            ORLANDO                                     FL
500736865            NO                                   0                            LAKE MARY                                   FL
500737024            NO                                   0                            WEST PALM BEACH                             FL
500737515            NO                                   0                            WASHINGTON                                  DC
500737724            NO                                   0                            ORLANDO                                     FL
500737906            NO                                   0                            BOCA RATON                                  FL
500737961            NO                                   0                            NEW BEDFORD                                 MA
500739023            NO                                   0                            MARIETTA                                    GA
500739386            NO                                   0                            POMPANO BEACH                               FL
500739978            NO                                   0                            PLAINFIELD                                  NJ
500740071            NO                                   0                            MYRTLE BEACH                                SC
500740716            NO                                   0                            TAMPA                                       FL
500740769            NO                                   0                            HAVERHILL                                   MA
500741684            NO                                   0                            STRATFORD                                   CT
500741817            NO                                   0                            ORLANDO                                     FL
500742096            NO                                   0                            DEERFIELD BEACH                             FL
500742202            NO                                   0                            CENTRAL FALLS                               RI
500742584            RDN                                  12                           NORTH FORT MYERS                            FL
500743271            NO                                   0                            COCONUT CREEK                               FL
500743395            NO                                   0                            RAHWAY                                      NJ
500743399            NO                                   0                            PEMBROKE PINES                              FL
500743400            NO                                   0                            LEOMINSTER                                  MA
500744580            NO                                   0                            PATERSON                                    NJ
500744604            NO                                   0                            CORAL SPRINGS                               FL
500744683            NO                                   0                            BALTIMORE                                   MD
500744913            NO                                   0                            VILLAGE OF PALMETTO BAY                     FL
500744926            NO                                   0                            PALM COAST                                  FL
500744949            NO                                   0                            OPA LOCKA                                   FL
500745282            NO                                   0                            DELRAY BEACH                                FL
500745303            NO                                   0                            TAMARAC                                     FL
500745339            NO                                   0                            MIAMI BEACH                                 FL
500745403            NO                                   0                            FRAMINGHAM                                  MA
500745847            NO                                   0                            BOCA RATON                                  FL
500745865            NO                                   0                            SARASOTA                                    FL
500745884            NO                                   0                            TRIANGLE                                    VA
500745918            RDN                                  12                           BINGHAMTON                                  NY
500746442            NO                                   0                            ACWORTH                                     GA
500746505            NO                                   0                            NORTH PORT                                  FL
500746613            NO                                   0                            QUAKERTOWN                                  PA
500746631            NO                                   0                            NORTH PORT                                  FL
500746708            NO                                   0                            BROCKTON                                    MA
500747618            NO                                   0                            CAPE CORAL                                  FL
500747683            NO                                   0                            NEW HAVEN                                   CT
500747698            NO                                   0                            BISCAYNE PARK                               FL
500747728            NO                                   0                            PINELLAS PARK                               FL
500747857            NO                                   0                            KISSIMMEE                                   FL
500748225            NO                                   0                            NORTH ADAMS                                 MA
500748317            NO                                   0                            ATLANTA                                     GA
500748388            NO                                   0                            PORT SAINT LUCIE                            FL
500748425            NO                                   0                            ATLANTA                                     GA
500748461            NO                                   0                            HIALEAH                                     FL
500748476            NO                                   0                            JACKSONVILLE                                FL
500748716            NO                                   0                            HOLLISTON                                   MA
500748750            NO                                   0                            MIAMI                                       FL
500748756            NO                                   0                            COCONUT CREEK                               FL
500749269            NO                                   0                            PHILADELPHIA                                PA
500749499            NO                                   0                            FORT MYERS                                  FL
500749524            NO                                   0                            DEERFIELD BEACH                             FL
500749662            NO                                   0                            ELMONT                                      NY
500750143            NO                                   0                            MIAMI                                       FL
500750225            NO                                   0                            SUITLAND                                    MD
500750544            NO                                   0                            MIAMI BEACH                                 FL
500750747            NO                                   0                            PORT SAINT LUCIE                            FL
500751171            NO                                   0                            CENTRAL FALLS                               RI
500751282            NO                                   0                            BRIDGEPORT                                  CT
500751351            NO                                   0                            KISSIMMEE                                   FL
500751831            NO                                   0                            BOYNTON BEACH                               FL
500751844            NO                                   0                            POWDER SPRINGS                              GA
500752570            NO                                   0                            MIAMI                                       FL
500752599            NO                                   0                            ATLANTA                                     GA
500752677            NO                                   0                            LAWRENCE                                    MA
500753014            NO                                   0                            BRONX                                       NY
500753056            NO                                   0                            GAITHERSBURG                                MD
500753288            NO                                   0                            LUTZ                                        FL
500753398            NO                                   0                            MOUNT DORA                                  FL
500753431            NO                                   0                            BOCA RATON                                  FL
500753835            NO                                   0                            PALM BEACH GARDENS                          FL
500754754            NO                                   0                            HOMESTEAD                                   FL
500754822            NO                                   0                            WEST WARWICK                                RI
500754873            NO                                   0                            ATLANTA                                     GA
500755019            NO                                   0                            JACKSONVILLE                                FL
500755040            NO                                   0                            HIALEAH                                     FL
500755101            NO                                   0                            ATLANTA                                     GA
500755591            NO                                   0                            OXON HILL                                   MD
500755804            NO                                   0                            SUNRISE                                     FL
500755961            NO                                   0                            LAKEWOOD                                    NJ
500756003            NO                                   0                            PEMBROKE PINES                              FL
500756018            NO                                   0                            ATLANTA                                     GA
500756252            NO                                   0                            BALTIMORE                                   MD
500756643            NO                                   0                            FORT MYERS                                  FL
500756682            NO                                   0                            WORCESTER                                   MA
500757298            NO                                   0                            FORT WASHINGTON                             MD
500757405            NO                                   0                            ATLANTA                                     GA
500758177            NO                                   0                            HOMESTEAD                                   FL
500758265            NO                                   0                            MIAMI                                       FL
500758729            NO                                   0                            JACKSONVILLE                                FL
500759464            NO                                   0                            BALTIMORE                                   MD
500759507            NO                                   0                            STUART                                      FL
500760369            NO                                   0                            HAWLEY                                      PA
500760462            NO                                   0                            TREASURE ISLAND                             FL
500761553            NO                                   0                            HOLLYWOOD                                   FL
500761614            NO                                   0                            CORAL SPRINGS                               FL
500761724            NO                                   0                            MIAMI                                       FL
500762014            NO                                   0                            BOYNTON BEACH                               FL
500762098            NO                                   0                            MIAMI                                       FL
500762110            NO                                   0                            ATLANTA                                     GA
500762121            NO                                   0                            TREASURE ISLAND                             FL
500762571            NO                                   0                            PORT SAINT LUCIE                            FL
500762599            NO                                   0                            CAPE CORAL                                  FL
500762667            NO                                   0                            BOSTON                                      MA
500762994            NO                                   0                            FAIRBURN                                    GA
500763506            NO                                   0                            KISSIMMEE                                   FL
500763702            NO                                   0                            TAMPA                                       FL
500764275            NO                                   0                            NORTH LAUDERDARLE                           FL
500764371            NO                                   0                            VERO BEACH                                  FL
500764835            NO                                   0                            COCONUT CREEK                               FL
500765013            NO                                   0                            SNELLVILLE                                  GA
500765041            NO                                   0                            LEHIGH ACRES                                FL
500765266            NO                                   0                            MACUNGIE                                    PA
500765285            NO                                   0                            MACUNGIE                                    PA
500765309            NO                                   0                            MACUNGIE                                    PA
500765414            NO                                   0                            MIAMI GARDENS                               FL
500765966            NO                                   0                            WASHINGTON                                  DC
500765983            NO                                   0                            CORAL SPRINGS                               FL
500767607            NO                                   0                            PEMBROKE PINES                              FL
500767935            NO                                   0                            PEMBROKE PINES                              FL
500768697            NO                                   0                            ROYAL PALM BEACH                            FL
500768750            NO                                   0                            MIAMI BEACH                                 FL
500769975            NO                                   0                            CLERMONT                                    FL
500770562            NO                                   0                            BOCA RATON                                  FL
500770685            NO                                   0                            MOORESVILLE                                 NC
500771950            NO                                   0                            BALTIMORE                                   MD
500772696            NO                                   0                            ORANGE                                      MA
500772818            RDN                                  25                           MIAMI                                       FL
500773211            NO                                   0                            WEST PALM BEACH                             FL
500773665            NO                                   0                            GIBSONTON                                   FL
500773913            NO                                   0                            MIAMI                                       FL
500774266            NO                                   0                            TAMPA                                       FL
500774803            NO                                   0                            ATLANTA                                     GA
500774839            NO                                   0                            WESTMINSTER                                 MD
500774940            NO                                   0                            MIRAMAR                                     FL
500775094            NO                                   0                            MIAMI BEACH                                 FL
500775430            NO                                   0                            TAMPA                                       FL
500775912            NO                                   0                            TAMPA                                       FL
500776024            NO                                   0                            HADDONFIELD BORO                            NJ
500776095            NO                                   0                            WEST PALM BEACH                             FL
500776154            NO                                   0                            MIAMI                                       FL
500776781            NO                                   0                            PEMBROKE PINES                              FL
500777016            NO                                   0                            LAUDERDALE LAKES                            FL
500777568            NO                                   0                            APOPKA                                      FL
500778410            NO                                   0                            ORLANDO                                     FL
500668401            UGI                                  12                           HUNTINGDON VALLEY                           PA
500703877            NO                                   0                            PHILADELPHIA                                PA
500725946            GE                                   30                           PHILADELPHIA                                PA
500737508            NO                                   0                            PHILADELPHIA                                PA
500738098            GE                                   25                           READING                                     PA
500742587            GE                                   25                           SICKLERVILLE                                NJ
500744011            GE                                   25                           CLIFTON HEIGHTS                             PA
500744436            RDN                                  30                           BERLIN                                      NJ
500744630            NO                                   0                            EASTON                                      PA
500747735            NO                                   0                            PHILADELPHIA                                PA
500747757            NO                                   0                            PHILADELPHIA                                PA
500748256            GE                                   12                           PHILADELPHIA                                PA
500748374            NO                                   0                            PHILADELPHIA                                PA
500752485            NO                                   0                            DOYLESTOWN                                  PA
500770807            GE                                   12                           WILMINGTON                                  DE
500727300            NO                                   0                            MIAMI                                       FL
500705260            NO                                   0                            SPRINGFIELD                                 VA
500715078            NO                                   0                            SILVER SPRING                               MD
500716241            NO                                   0                            FREDERICKSBURG                              VA
500731030            NO                                   0                            JESSUP                                      MD
500748992            NO                                   0                            FAIRFAX                                     VA
500751340            NO                                   0                            FALLS CHURCH                                VA
500762870            NO                                   0                            FRONT ROYAL                                 VA
500766004            NO                                   0                            WILLIAMSBURG                                VA
500766917            NO                                   0                            MANASSAS                                    VA
500769214            NO                                   0                            MONTGOMERY VILLAGE                          MD
500778109            NO                                   0                            KENSINGTON                                  MD
500778369            NO                                   0                            ALEXANDRIA                                  VA
500783685            NO                                   0                            SOUTH ALEXANDRIA                            VA
500732675            NO                                   0                            JERSEY CITY                                 NJ
500723906            NO                                   0                            MONTEREY                                    CA
500773664            NO                                   0                            GLENDALE                                    CA
500723846            NO                                   0                            HESPERIA                                    CA
500623422            NO                                   0                            RIVERSIDE                                   CA
500733742            NO                                   0                            CHICAGO                                     IL
407151847            NO                                   0                            Las Vegas                                   NV
500750846            NO                                   0                            TAMPA                                       FL
500752514            NO                                   0                            LAKE WORTH                                  FL
500756828            NO                                   0                            SAN CARLOS                                  CA
500758599            NO                                   0                            CRESTVIEW                                   FL
500759989            NO                                   0                            SAINT CHARLES                               MO
500762809            NO                                   0                            KANSAS CITY                                 MO
500771020            NO                                   0                            FORT COLLINS                                CO
500714217            NO                                   0                            THORNTON                                    CO
500729700            NO                                   0                            SOUTH CHARLESTON                            WV
500755577            NO                                   0                            DENVER                                      CO
500719152            NO                                   0                            SILVER SPRING                               MD
500750414            NO                                   0                            HYATTSVILLE                                 MD
500754877            NO                                   0                            COLUMBIA                                    MD
500769865            NO                                   0                            LOGANSPORT                                  IN
500725138            NO                                   0                            ROSEDALE                                    NY
500737525            NO                                   0                            NEW HAVEN                                   CT
500741600            NO                                   0                            SOUTH OZONE PARK                            NY
500753324            NO                                   0                            BROOKLYN                                    NY
500755733            NO                                   0                            BROOKLYN                                    NY
500758222            NO                                   0                            BROOKLYN                                    NY
500759298            NO                                   0                            AMITYVILLE                                  NY
500766846            NO                                   0                            FAR ROCKAWAY                                NY
500766870            NO                                   0                            OZONE PARK                                  NY
500776573            NO                                   0                            BROOKLYN                                    NY
500781372            NO                                   0                            DELTONA                                     FL
500783306            NO                                   0                            ROSLYN HEIGHTS                              NY
405817533            NO                                   0                            SANTA ROSA BEACH                            FL
406165643            NO                                   0                            Palm Coast                                  FL
500723235            NO                                   0                            LITHONIA                                    GA
500725078            NO                                   0                            EAST POINT                                  GA
500731723            NO                                   0                            LAWRENCEVILLE                               GA
500767540            NO                                   0                            ACWORTH                                     GA
500768735            NO                                   0                            SUWANEE                                     GA
500775797            NO                                   0                            DALLAS                                      GA
407538063            MGIC                                 30                           OCEANPORT                                   NJ
407171031            NO                                   0                            UNIVERSITY P                                IL
407171038            NO                                   0                            SCOTTSDALE                                  AZ
407171039            NO                                   0                            SCOTTSDALE                                  AZ
407171043            NO                                   0                            HOMESTEAD                                   FL
407171044            NO                                   0                            VISTA                                       CA
407171045            NO                                   0                            BAYPORT                                     NY
407171046            NO                                   0                            CRETE                                       IL
407171053            NO                                   0                            MIAMI                                       FL
407171055            NO                                   0                            HIALEAH                                     FL
407171056            NO                                   0                            NORTH PORT                                  FL
407171061            NO                                   0                            DENVER                                      CO
407171070            NO                                   0                            LAND O LAKES                                FL
407171071            NO                                   0                            GARLAND                                     TX
407171074            NO                                   0                            ANTHEM                                      AZ
407171078            NO                                   0                            SUMMERVILLE                                 SC
407171081            NO                                   0                            LITTLETON                                   CO
407171089            NO                                   0                            SAN PABLO                                   CA
407171091            NO                                   0                            MIAMI                                       FL
407171092            NO                                   0                            DAFTER                                      MI
407171096            NO                                   0                            ARLINGTON HE                                IL
407171097            NO                                   0                            NORTH FOND D                                WI
407171098            NO                                   0                            SOUTH HOLLAN                                IL
407171099            NO                                   0                            WHEATLAND                                   IN
407171105            NO                                   0                            BATTLE CREEK                                MI
407171106            NO                                   0                            PHOENIX                                     AZ
407171107            NO                                   0                            CAPE CORAL                                  FL
407171109            NO                                   0                            PLACENTIA                                   CA
407171110            NO                                   0                            KINCHELOE                                   MI
407171116            NO                                   0                            NORTH PORT                                  FL
407171117            NO                                   0                            LOS ANGELES                                 CA
407171120            NO                                   0                            BROADVIEW HE                                OH
407171121            NO                                   0                            BRADENTON                                   FL
407171122            NO                                   0                            STATEN ISLAN                                NY
407171125            NO                                   0                            CINCINNATI                                  OH
407171127            NO                                   0                            SEVIERVILLE                                 TN
407171129            NO                                   0                            DETROIT                                     MI
407171131            NO                                   0                            BIRMINGHAM                                  AL
407171132            NO                                   0                            NEW MILFORD                                 CT
407171133            NO                                   0                            NAMPA                                       ID
407171134            NO                                   0                            NILES                                       OH
407171135            NO                                   0                            FARMINGTON H                                MI
407171137            NO                                   0                            ORLANDO                                     FL
407171138            NO                                   0                            CHARLTON                                    MA
407171140            NO                                   0                            PEORIA                                      IL
407171141            NO                                   0                            NORFOLK                                     VA
407171142            NO                                   0                            ALPHARETTA                                  GA
407171143            NO                                   0                            WINSTON SALE                                NC
407171144            NO                                   0                            EXETER                                      NH
407171146            NO                                   0                            SATSUMA                                     AL
407171147            NO                                   0                            HARRISON                                    OH
407171148            NO                                   0                            INDIANAPOLIS                                IN
407171149            NO                                   0                            INDIANAPOLIS                                IN
407171150            NO                                   0                            HARVEST                                     AL
407171153            NO                                   0                            FORT WAYNE                                  IN
407171154            NO                                   0                            HOLLYWOOD                                   FL
407171155            NO                                   0                            MEMPHIS                                     TN
407362688            NO                                   0                            COLORADO SPR                                CO
407170751            NO                                   0                            CAPE CORAL                                  FL
407170753            NO                                   0                            CAPE CORAL                                  FL
407170778            NO                                   0                            STEPHENS CIT                                VA
407170780            UGI                                  30                           ATLANTA                                     GA
407170785            NO                                   0                            INDIANAPOLIS                                IN
407170791            TGIC                                 30                           HAVERSTRAW                                  NY
407170795            NO                                   0                            PATTERSON                                   CA
407170796            NO                                   0                            WINDERMERE                                  FL
407170798            NO                                   0                            SAN ANTONIO                                 TX
407170799            NO                                   0                            PASSAIC                                     NJ
407170803            NO                                   0                            WINDERMERE                                  FL
407170809            NO                                   0                            FONTANA                                     CA
407170812            NO                                   0                            CAPE CORAL                                  FL
407170814            NO                                   0                            CRYSTAL LAKE                                IL
407170818            NO                                   0                            DEER PARK                                   NY
407170822            NO                                   0                            DELRAY BEACH                                FL
407170829            NO                                   0                            STALLINGS                                   NC
407170831            NO                                   0                            NORTH READIN                                MA
407170843            NO                                   0                            SOUTHLAKE                                   TX
407170844            UGI                                  30                           SAINT PETERS                                FL
407170850            NO                                   0                            WEST GILGO B                                NY
407170853            NO                                   0                            RENO                                        NV
407170855            NO                                   0                            DURHAM                                      CA
407170863            NO                                   0                            CHICAGO                                     IL
407170866            NO                                   0                            NORTH LAS VE                                NV
407170870            NO                                   0                            ORLANDO                                     FL
407170871            RDN                                  30                           ALTAMONTE SP                                FL
407170872            RDN                                  30                           ALTAMONTE SP                                FL
407170873            RMIC                                 30                           NOYACK                                      NY
407170874            GE                                   30                           WEST PALM BE                                FL
407170877            NO                                   0                            WAXHAW                                      NC
407170879            GE                                   30                           SCOTTSDALE                                  AZ
407170885            NO                                   0                            PANORAMA CIT                                CA
407170886            NO                                   0                            SAN RAFAEL                                  CA
407170894            UGI                                  30                           PORT SAINT L                                FL
407170895            UGI                                  30                           COLLEGE PARK                                GA
407170897            TGIC                                 30                           DELRAY BEACH                                FL
407170899            NO                                   0                            HOMESTEAD                                   FL
407170901            NO                                   0                            MIAMI                                       FL
407170902            NO                                   0                            PORT SAINT L                                FL
407170905            RDN                                  30                           PENSACOLA                                   FL
407170910            UGI                                  30                           FREDERICKSBU                                VA
407170911            NO                                   0                            TAMPA                                       FL
407170913            NO                                   0                            TAMPA                                       FL
407170914            NO                                   0                            SARASOTA                                    FL
407170916            NO                                   0                            HASTINGS                                    MN
407170920            NO                                   0                            GILBERT                                     AZ
407170930            NO                                   0                            MIRA LOMA                                   CA
407170932            TGIC                                 30                           FLORENCE                                    AZ
407170934            NO                                   0                            FAIRHOPE                                    AL
407170938            TGIC                                 30                           MIAMI                                       FL
407170944            NO                                   0                            CHICAGO                                     IL
407170952            NO                                   0                            WHITNEYVILLE                                ME
407170953            NO                                   0                            CHICAGO                                     IL
407170958            NO                                   0                            PALM BEACH G                                FL
407170961            NO                                   0                            CHICAGO                                     IL
407170962            NO                                   0                            CHARLOTTE                                   NC
407170965            NO                                   0                            RENO                                        NV
407170966            NO                                   0                            NORTH PORT                                  FL
407170968            NO                                   0                            ORLANDO                                     FL
407170969            NO                                   0                            FORT PIERCE                                 FL
407170972            NO                                   0                            BENTONVILLE                                 AR
407170974            NO                                   0                            ORANGE PARK                                 FL
407170975            NO                                   0                            LAND O'LAKES                                FL
407170977            RMIC                                 30                           PORT SAINT L                                FL
407170979            NO                                   0                            PEEKSKILL                                   NY
407170980            NO                                   0                            LYNDONVILLE                                 NY
407170982            NO                                   0                            DORCHESTER                                  MA
407170984            NO                                   0                            DORCHESTER                                  MA
407170991            NO                                   0                            WILLINGBORO                                 NJ
407170992            NO                                   0                            VIRGINIA BEA                                VA
407170994            NO                                   0                            AKRON                                       OH
407170995            NO                                   0                            VACAVILLE                                   CA
407170998            NO                                   0                            MEMPHIS                                     TN
407171000            NO                                   0                            LAS VEGAS                                   NV
407171001            NO                                   0                            SCOTTSDALE                                  AZ
407171005            NO                                   0                            STOCKTON                                    CA
407171007            NO                                   0                            SCOTTSDALE                                  AZ
407171009            NO                                   0                            BOCA RATON                                  FL
407171010            NO                                   0                            MODESTO                                     CA
407171011            NO                                   0                            TRENTON                                     NJ
407171013            NO                                   0                            ALPENA                                      MI
407171020            NO                                   0                            SCOTTSDALE                                  AZ
407171023            NO                                   0                            BERRYVILLE                                  VA
407171026            NO                                   0                            ELGIN                                       IL
407171027            NO                                   0                            WEST BABYLON                                NY
500698329            NO                                   0                            SUTTER CREEK                                CA
500726912            NO                                   0                            SANTA CLARA                                 CA
500759122            NO                                   0                            LAS VEGAS                                   NV
500759938            NO                                   0                            GRAND JUNCTION                              CO
500777613            NO                                   0                            TOOELE                                      UT
500716584            NO                                   0                            RED HILL                                    PA
500719685            NO                                   0                            HOBOKEN                                     NJ
500719707            NO                                   0                            HOBOKEN                                     NJ
500724058            NO                                   0                            PEMBERTON TWP                               NJ
500732145            NO                                   0                            FAIRFIELD                                   NJ
500736526            NO                                   0                            SOUDERTON                                   PA
500744670            NO                                   0                            JEFFERSON TOWNSHIP                          NJ
500757942            RDN                                  30                           MERCHANTVILLE                               NJ
500699327            NO                                   0                            CALEXICO                                    CA
500699349            NO                                   0                            DENVER                                      CO
500704715            NO                                   0                            DENVER                                      CO
500708825            NO                                   0                            QUEEN CREEK                                 AZ
500711005            NO                                   0                            PHOENIX                                     AZ
500712295            NO                                   0                            PHOENIX                                     AZ
500717211            NO                                   0                            BOULDER                                     CO
500717223            NO                                   0                            TOLLESON                                    AZ
500744434            NO                                   0                            GLENDALE                                    AZ
500746315            NO                                   0                            HENDERSON                                   NV
500750656            NO                                   0                            MESA                                        AZ
500760430            NO                                   0                            MARICOPA                                    AZ
500767660            NO                                   0                            QUEEN CREEK                                 AZ
500769017            NO                                   0                            BUCKEYE                                     AZ
402632233            PMI                                  25                           FREDERICKSBURG                              VA
407157745            NO                                   0                            SANTA CRUZ                                  CA
407157746            NO                                   0                            PORTLAND                                    OR
407157747            NO                                   0                            SANTA MONIC                                 CA
407157748            NO                                   0                            PARKER                                      AZ
407157750            PMI                                  25                           LONG BEACH                                  CA
500744386            NO                                   0                            GEORGETOWN                                  TX
500737666            NO                                   0                            FOSTORIA                                    OH
500750369            NO                                   0                            YORK                                        PA
500726919            NO                                   0                            DES PLAINES                                 IL
500737095            NO                                   0                            CHICAGO                                     IL
500737758            NO                                   0                            BURBANK                                     IL
500749129            NO                                   0                            CHICAGO                                     IL
500762863            NO                                   0                            OREGON CITY                                 OR
500763559            NO                                   0                            PORTLAND                                    OR
500736778            NO                                   0                            MECHANICSVILLE                              VA
500696992            NO                                   0                            RIALTO                                      CA
500697654            NO                                   0                            LAS VEGAS                                   NV
500700892            NO                                   0                            BOYNTON BEACH                               FL
500702529            NO                                   0                            PASADENA                                    CA
500707281            NO                                   0                            PULASKI                                     TN
500718349            NO                                   0                            HACIENDA HEIGHTS AREA                       CA
500724642            NO                                   0                            HESPERIA AREA                               CA
500724645            NO                                   0                            Hemet                                       CA
500724906            NO                                   0                            HEMET                                       CA
500724907            NO                                   0                            HEMET                                       CA
500737978            NO                                   0                            GOLETA                                      CA
500745063            NO                                   0                            ANAHEIM                                     CA
500755170            NO                                   0                            CYPRESS                                     CA
500760063            NO                                   0                            LOS ANGELES                                 CA
500761143            NO                                   0                            LA QUINTA                                   CA
500764936            NO                                   0                            LAKE HUGHES AREA                            CA
500766606            NO                                   0                            LINCOLN                                     CA
500766611            NO                                   0                            MURRIETA                                    CA
500769001            NO                                   0                            HERCULES                                    CA
500769002            NO                                   0                            DELHI                                       CA
500769008            NO                                   0                            TULARE                                      CA
500770305            NO                                   0                            Adelanto                                    CA
500770306            NO                                   0                            Gardena                                     CA
500770307            NO                                   0                            FOLSOM                                      CA
500770311            NO                                   0                            TEMECULA                                    CA
500771166            NO                                   0                            LA PALMA                                    CA
500772194            NO                                   0                            LANCASTER                                   CA
500772195            NO                                   0                            Los Angeles                                 CA
500773295            NO                                   0                            STOCKTON                                    CA
500773449            NO                                   0                            CANYON LAKE                                 CA
500774435            NO                                   0                            LAGUNA HILLS                                CA
500712774            NO                                   0                            MODESTO                                     CA
500731004            NO                                   0                            SANTA ROSA                                  CA
500761007            NO                                   0                            BRENTWOOD                                   CA
500766402            NO                                   0                            GUERNEVILLE                                 CA
500768046            NO                                   0                            RIO VISTA                                   CA
500774363            NO                                   0                            PALO ALTO                                   CA
500778530            NO                                   0                            SANTA ROSA                                  CA
500729187            NO                                   0                            PHILADELPHIA                                PA
500748321            NO                                   0                            ATLANTA                                     GA
500730382            NO                                   0                            TAMPA                                       FL
500775763            NO                                   0                            OGILVIE                                     MN
500776172            NO                                   0                            DULUTH                                      MN
500676426            NO                                   0                            STEAMBOAT SPRINGS                           CO
500707067            NO                                   0                            BUCKEYE                                     AZ
500710494            NO                                   0                            PARKER                                      CO
500713191            NO                                   0                            DENVER                                      CO
500720034            NO                                   0                            DENVER                                      CO
500723852            NO                                   0                            ROCHESTER                                   MN
500744929            NO                                   0                            WHEAT RIDGE                                 CO
500744954            NO                                   0                            KENOSHA                                     WI
500745394            NO                                   0                            DENVER                                      CO
500746747            NO                                   0                            DENVER                                      CO
500754918            NO                                   0                            CHICAGO                                     IL
500709188            NO                                   0                            TUCSON                                      AZ
500746334            NO                                   0                            POCATELLO                                   ID
500746337            NO                                   0                            POCATELLO                                   ID
500747242            NO                                   0                            WEST BURLINGTON                             IA
500752508            NO                                   0                            PLEASANT GROVE                              UT
500753414            NO                                   0                            WYOMING                                     MI
500757858            NO                                   0                            RENO                                        NV
500762514            NO                                   0                            EATONVILLE                                  WA
500739081            NO                                   0                            BROOKLYN                                    NY
500739095            NO                                   0                            BROOKLYN                                    NY
500739118            NO                                   0                            BROOKLYN                                    NY
500747172            NO                                   0                            BROOKLYN                                    NY
500747194            NO                                   0                            BROOKLYN                                    NY
500751573            NO                                   0                            SCHENECTADY                                 NY
500753256            NO                                   0                            ST. LOUIS                                   MO
500757129            NO                                   0                            SACRAMENTO                                  CA
500758329            NO                                   0                            BROWNVILLE                                  ME
500758668            NO                                   0                            SAINT JAMES                                 NY
500775268            NO                                   0                            HOLLIS                                      NY
500722180            NO                                   0                            ST. PETERSBURG                              FL
500732780            NO                                   0                            SAINT PETERSBURG                            FL
500769828            NO                                   0                            HERNDON                                     VA
500741502            NO                                   0                            ORLANDO                                     FL
500741514            NO                                   0                            LAKELAND                                    FL
407633928            NO                                   0                            TRACY                                       CA
407633929            NO                                   0                            SPRING VALLEY                               CA
500670214            NO                                   0                            SALT LAKE                                   UT
500703218            RMIC                                 30                           MILWAUKEE                                   WI
500716481            NO                                   0                            POMERENE                                    AZ
500718368            NO                                   0                            QUEEN CREEK                                 AZ
500721095            RDN                                  30                           MARICOPA                                    AZ
500729274            NO                                   0                            LAKESIDE                                    CA
500731062            RMIC                                 30                           CLARKSTON                                   MI
500733220            NO                                   0                            LITTLE ROCK                                 AR
500741218            NO                                   0                            COOLIDGE                                    AZ
500743036            NO                                   0                            PHOENIX                                     AZ
500743129            NO                                   0                            GRANDVIEW                                   MO
500745017            NO                                   0                            TUCSON                                      AZ
500745777            NO                                   0                            MESA                                        AZ
500748692            NO                                   0                            PHOENIX                                     AZ
500761370            RDN                                  25                           PHOENIX                                     AZ
500762820            NO                                   0                            GLENDALE                                    AZ
405956915            NO                                   0                            SEDONA                                      AZ
500745261            NO                                   0                            NORTH BABYLON                               NY
500748544            NO                                   0                            CENTEREACH                                  NY
500752781            NO                                   0                            MASTIC BEACH                                NY
500763861            NO                                   0                            BROOKLYN                                    NY
500768545            NO                                   0                            CHARLOTTE                                   NC
500655594            NO                                   0                            SPRING                                      TX
500658085            NO                                   0                            SPRING                                      TX
500669051            NO                                   0                            CALDWELL                                    ID
500719169            NO                                   0                            LAS VEGAS                                   NV
500724323            UGI                                  25                           FORT COLLINS                                CO
500726923            NO                                   0                            LAS VEGAS                                   NV
500742904            NO                                   0                            OVERLAND PARK                               KS
500745874            NO                                   0                            KILLEEN                                     TX
500748764            NO                                   0                            FORT COLLINS                                CO
407485521            NO                                   0                            CHICAGO                                     IL
407485529            NO                                   0                            WEST PALM BEACH                             FL
407485532            NO                                   0                            MIAMI BEACH                                 FL
407485569            NO                                   0                            MARSTONS MILLS                              MA
407485575            NO                                   0                            BOSTON                                      MA
407485590            NO                                   0                            KING GEORGE                                 VA
407485603            NO                                   0                            GLENDALE                                    NY
407485607            NO                                   0                            LEXINGTON                                   MA
407485631            NO                                   0                            CORAL GABLES                                FL
407485686            NO                                   0                            NEWPORT BEACH                               CA
407485723            NO                                   0                            SAN JOSE                                    CA
407485745            NO                                   0                            INDIAN WELLS                                CA
407485746            NO                                   0                            BOSTON                                      MA
408191693            NO                                   0                            RIVERSIDE                                   CA
408191694            NO                                   0                            SAN JOSE                                    CA
408191695            NO                                   0                            BRENTWOOD                                   CA
408191696            NO                                   0                            LAS VEGAS                                   NV
408191697            NO                                   0                            ATLANTA                                     GA
408191698            NO                                   0                            HONOLULU                                    HI
408191699            NO                                   0                            BRENTWOOD                                   CA
408191700            NO                                   0                            LAS VEGAS                                   NV
408191701            NO                                   0                            SCOTTSDALE                                  AZ
408191702            NO                                   0                            ANTHEM                                      AZ
408191704            NO                                   0                            SYLMAR AREA                                 CA
408191705            NO                                   0                            SACRAMENTO                                  CA
408191706            NO                                   0                            SAN MARCOS                                  CA
408191707            NO                                   0                            GERMANTOWN                                  MD
408191708            NO                                   0                            ATLANTA                                     GA
408191709            NO                                   0                            VENTURA                                     CA
408191710            NO                                   0                            CORONA                                      CA
408191711            GE                                   25                           SURPRISE                                    AZ
408191712            NO                                   0                            BREA                                        CA
408191713            NO                                   0                            PENSACOLA BEACH                             FL
408191714            NO                                   0                            SANTA FE                                    NM
408191715            NO                                   0                            EL DORADO HILLS                             CA
408191716            NO                                   0                            PLACERVILLE                                 CA
408191717            NO                                   0                            WOODBRIDGE                                  VA
408191718            NO                                   0                            BRENTWOOD                                   CA
408191719            NO                                   0                            FULLERTON                                   CA
408191720            NO                                   0                            SNOWMASS VILLAGE                            CO
408191721            NO                                   0                            MOUNTAIN HOUSE                              CA
408191722            NO                                   0                            RANCHO CORDOVA                              CA
408191723            NO                                   0                            DELAND                                      FL
408191724            NO                                   0                            SAN FRANCISCO                               CA
408191725            NO                                   0                            NORTH FORT MYERS                            FL
408191726            NO                                   0                            MURRIETA                                    CA
408191728            NO                                   0                            SIMI VALLEY                                 CA
408191729            NO                                   0                            RIVERSIDE                                   CA
408191730            NO                                   0                            KIHEI                                       HI
408191731            NO                                   0                            SILVER SPRING                               MD
408191732            NO                                   0                            LAUREL                                      MD
408191733            NO                                   0                            KIRKLAND                                    WA
408191735            NO                                   0                            VALLEY SPRINGS                              CA
408191736            NO                                   0                            LAS VEGAS                                   NV
408191737            NO                                   0                            SAN BERNARDINO                              CA
408191738            NO                                   0                            LAKE FOREST                                 CA
408191739            NO                                   0                            LA QUINTA                                   CA
408191741            UGI                                  30                           CLERMONT                                    FL
408191742            NO                                   0                            CHESTER                                     NJ
408191743            NO                                   0                            IRVINE                                      CA
408191744            NO                                   0                            NORTHRIDGE                                  CA
408191745            NO                                   0                            LATHROP                                     CA
408191746            NO                                   0                            LA QUINTA                                   CA
408191747            NO                                   0                            CINCINNATI                                  OH
408191748            NO                                   0                            LOS OSOS                                    CA
408191750            NO                                   0                            LA QUINTA                                   CA
408191751            NO                                   0                            LOS ANGELES                                 CA
408191752            NO                                   0                            NEWPORT BEACH                               CA
408191753            NO                                   0                            FAIR OAKS                                   CA
408191754            NO                                   0                            SHERBORN                                    MA
408191756            NO                                   0                            SCOTTSDALE                                  AZ
408191757            NO                                   0                            MORRIS PLAINS                               NJ
408191759            NO                                   0                            BURKE                                       VA
408191760            NO                                   0                            CAPTIVA ISLAND                              FL
408191761            NO                                   0                            LOS ANGELES                                 CA
408191762            NO                                   0                            IRVINE                                      CA
408191763            NO                                   0                            FONTANA                                     CA
408191764            NO                                   0                            CARBONDALE                                  CO
408191765            NO                                   0                            KEY BISCAYNE                                FL
408191766            NO                                   0                            HOLLISTER                                   CA
408191767            NO                                   0                            Bradenton                                   FL
408191768            NO                                   0                            CANYON COUNTRY                              CA
408191769            NO                                   0                            Escondido                                   CA
408191770            NO                                   0                            SOLEDAD                                     CA
408191771            NO                                   0                            HONOLULU                                    HI
408191772            NO                                   0                            San Francisco                               CA
408191773            NO                                   0                            BAY POINT                                   CA
408191774            NO                                   0                            SAN DIEGO                                   CA
408191775            NO                                   0                            BURBANK                                     CA
408191776            NO                                   0                            RANCHO CUCAMONGA                            CA
408191777            NO                                   0                            MISSION HILLS                               CA
408191778            NO                                   0                            HONOLULU                                    HI
408191779            NO                                   0                            LAGUNA NIGUEL                               CA
408191781            NO                                   0                            WATSONVILLE                                 CA
408191783            NO                                   0                            OCEANSIDE                                   CA
408191784            NO                                   0                            BREA                                        CA
408191785            NO                                   0                            PALM CITY                                   FL
408191786            NO                                   0                            BOWIE                                       MD
408191787            NO                                   0                            YUCAIPA                                     CA
408191788            NO                                   0                            GLENVIEW                                    IL
408191789            NO                                   0                            FREMONT                                     CA
408191790            NO                                   0                            DEERPARK                                    IL
408191791            NO                                   0                            PLANTATION                                  FL
408191792            NO                                   0                            WHITTIER                                    CA
408191793            NO                                   0                            INDIO                                       CA
408191794            NO                                   0                            Hacienda Heights                            CA
408191796            NO                                   0                            CHICAGO                                     IL
408191797            NO                                   0                            WEST PALM BEACH                             FL
408191798            NO                                   0                            MARSHALL                                    VA
408191799            NO                                   0                            HUNTINGTON BEACH                            CA
408191800            RMIC                                 25                           CARSON                                      CA
408191802            NO                                   0                            SARATOGA                                    CA
408191803            NO                                   0                            SOUTH BARRINGTON                            IL
408191804            NO                                   0                            VENICE                                      CA
408191805            NO                                   0                            NORTHBROOK                                  IL
408191806            NO                                   0                            OCEANSIDE                                   CA
408191807            NO                                   0                            CHULA VISTA                                 CA
408191808            NO                                   0                            PARKLAND                                    FL
408191809            NO                                   0                            PITTSBURG                                   CA
408191811            NO                                   0                            OPELIKA                                     AL
408191812            NO                                   0                            Seattle                                     WA
408191813            NO                                   0                            BURKE                                       VA
408191814            NO                                   0                            Menifee                                     CA
408191815            NO                                   0                            CARLSBAD                                    CA
408191816            NO                                   0                            SAN MARCOS                                  CA
408191817            NO                                   0                            WATSONVILLE                                 CA
408191818            NO                                   0                            Downey                                      CA
408191819            NO                                   0                            GLENDALE                                    CA
408191820            NO                                   0                            Sun Valley                                  CA
408191821            NO                                   0                            RANCHO MIRAGE                               CA
408191822            NO                                   0                            CORAL SPRINGS                               FL
408191823            NO                                   0                            GARNERVILLE                                 NY
408191824            NO                                   0                            GARDENA                                     CA
408191825            NO                                   0                            PERRIS                                      CA
408191826            NO                                   0                            PAWLEYS ISLAND                              SC
408191827            NO                                   0                            LOS ANGELES                                 CA
408191828            NO                                   0                            BURBANK                                     CA
408191829            NO                                   0                            DUXBURY                                     MA
408191830            NO                                   0                            VISTA                                       CA
408191831            NO                                   0                            SIMI VALLEY                                 CA
408191832            NO                                   0                            NO. 478  LOS ANGELES                        CA
408191833            NO                                   0                            NORTH HILLS                                 CA
408191834            NO                                   0                            RANCHO CUCAMONGA                            CA
408191835            NO                                   0                            FOLSOM                                      CA
408191836            NO                                   0                            SAN DIEGO                                   CA
408191837            NO                                   0                            LOS ANGELES                                 CA
408191838            NO                                   0                            CORONADO                                    CA
408191839            NO                                   0                            CLARENCE                                    NY
408191840            NO                                   0                            EL CENTRO                                   CA
408191841            NO                                   0                            KEY LARGO                                   FL
408191842            NO                                   0                            BERKELEY                                    CA
408191843            NO                                   0                            ALISO VIEJO                                 CA
408191844            NO                                   0                            San Diego                                   CA
408191845            NO                                   0                            MERIDIAN                                    ID
408191846            NO                                   0                            BURBANK                                     CA
408191847            NO                                   0                            LOS ANGELES                                 CA
408191848            NO                                   0                            Lynnwood                                    WA
408191849            NO                                   0                            VALLEY STREAM                               NY
408191850            NO                                   0                            THOUSAND OAKS                               CA
408191851            NO                                   0                            DENVER                                      CO
408191852            NO                                   0                            LOS ANGELES                                 CA
408191853            NO                                   0                            NORTHRIDGE                                  CA
408191854            NO                                   0                            BRIAN HEAD                                  UT
408191855            NO                                   0                            MONROVIA                                    CA
408191856            NO                                   0                            KEY LARGO                                   FL
408191857            NO                                   0                            COEUR D'ALENE                               ID
408191858            NO                                   0                            SUNNYVALE                                   CA
408191859            NO                                   0                            SACRAMENTO                                  CA
408191860            NO                                   0                            CHANDLER                                    AZ
408191861            NO                                   0                            Riverside                                   CA
408191862            NO                                   0                            LOS ANGELES                                 CA
408191863            NO                                   0                            CORONA                                      CA
408191864            NO                                   0                            FAIRFIELD                                   CA
408191865            NO                                   0                            Las Vegas                                   NV
408191866            NO                                   0                            LAS VEGAS                                   NV
408191867            NO                                   0                            HENDERSON                                   NV
408191868            NO                                   0                            SACRAMENTO                                  CA
408191869            NO                                   0                            PALM CITY                                   FL
408191870            NO                                   0                            GLENDALE                                    CA
408191872            NO                                   0                            STOCKTON                                    CA
408191873            NO                                   0                            ESCONDIDO                                   CA
408191874            NO                                   0                            Santa Cruz                                  CA
408191875            NO                                   0                            Manhattan Beach                             CA
408191876            NO                                   0                            Snowmass                                    CO
408191877            NO                                   0                            San Diego                                   CA
408191878            NO                                   0                            VISALIA                                     CA
408191879            NO                                   0                            PASADENA                                    MD
408191880            NO                                   0                            MORGAN HILL                                 CA
408191881            NO                                   0                            San Jose                                    CA
408191882            NO                                   0                            EAST ELMHURST                               NY
408191883            NO                                   0                            HAYWARD                                     CA
408191884            NO                                   0                            Murrieta                                    CA
408191885            NO                                   0                            LINWOOD                                     NJ
408191886            NO                                   0                            Phoenix                                     AZ
408191887            NO                                   0                            SYLMAR                                      CA
408191888            NO                                   0                            UNIT 102 LOS ANGELES                        CA
408191889            NO                                   0                            San Diego                                   CA
408191890            NO                                   0                            SAN JOSE                                    CA
408191891            NO                                   0                            Agoura Hills                                CA
408191892            NO                                   0                            FALLS CHURCH                                VA
408191895            NO                                   0                            KEY LARGO                                   FL
408191896            NO                                   0                            Baldwin                                     MD
408191897            NO                                   0                            SAN JOSE                                    CA
408191898            NO                                   0                            SEATTLE                                     WA
408191900            NO                                   0                            LOS ANGELES                                 CA
408191901            NO                                   0                            Brush Prairie                               WA
408191902            NO                                   0                            LOS ANGELES                                 CA
408191904            NO                                   0                            Woodbridge                                  VA
408191905            NO                                   0                            Hawthorne                                   CA
408191906            NO                                   0                            Corona                                      CA
408191907            NO                                   0                            Marina                                      CA
408191908            NO                                   0                            WASHINGTON                                  DC
408191909            NO                                   0                            JENSEN BEACH                                FL
408191910            NO                                   0                            Eastsound                                   WA
408191911            NO                                   0                            Fountain Valley                             CA
408191912            NO                                   0                            Boulevard                                   CA
408191913            NO                                   0                            Wellington                                  FL
408191914            NO                                   0                            Manteca                                     CA
408191915            RMIC                                 25                           Canton                                      MI
408191916            NO                                   0                            Napa                                        CA
408191917            NO                                   0                            Henderson                                   NV
408191918            NO                                   0                            Corona                                      CA
408191919            NO                                   0                            Nashville                                   TN
408191920            NO                                   0                            Woodbridge                                  VA
408191921            NO                                   0                            San Jose                                    CA
408191922            NO                                   0                            RENO                                        NV
408191923            NO                                   0                            ANAHEIM                                     CA
408191925            NO                                   0                            Buford                                      GA
408191926            NO                                   0                            Miami                                       FL
408191927            NO                                   0                            SAN JOSE                                    CA
408191928            NO                                   0                            GLENDALE                                    CA
408191929            NO                                   0                            Brush Prairie                               WA
408191930            NO                                   0                            LAGUNA BEACH                                CA
408191931            NO                                   0                            Scotts Valley                               CA
408191932            NO                                   0                            GRAND RAPIDS                                MI
408191933            NO                                   0                            Long Beach                                  CA
408191934            NO                                   0                            Irvine                                      CA
408191935            NO                                   0                            Las Vegas                                   NV
408191936            NO                                   0                            CORONA                                      CA
408191938            UGI                                  12                           Goshen                                      NY
408191939            NO                                   0                            Scottsdale                                  AZ
408191940            NO                                   0                            WHITTIER                                    CA
408191941            NO                                   0                            Temecula                                    CA
408191942            NO                                   0                            Campbell                                    CA
408191943            NO                                   0                            DENVER                                      CO
408191944            NO                                   0                            Long Grove                                  IL
408191945            NO                                   0                            FOUNTAIN VALLEY                             CA
408191946            NO                                   0                            Las Vegas                                   NV
408191947            NO                                   0                            Pasadena                                    CA
408191948            NO                                   0                            Carlsbad                                    CA
408191949            NO                                   0                            VAN NUYS                                    CA
408191950            NO                                   0                            ALISO VIEJO                                 CA
408191951            NO                                   0                            SOUTH SAN FRANCISCO                         CA
408191952            NO                                   0                            FLOSSMOOR                                   IL
408191954            NO                                   0                            ARLINGTON                                   VA
408191955            NO                                   0                            FT LAUDERDALE                               FL
408191956            NO                                   0                            Los Angeles                                 CA
408191957            NO                                   0                            MALIBU                                      CA
408191959            NO                                   0                            NORTH HOLLYWOOD                             CA
408191960            NO                                   0                            LA Plata                                    MD
408191961            NO                                   0                            EL CERRITO                                  CA
408191962            NO                                   0                            Irvine                                      CA
408191963            NO                                   0                            SANTA CLARITA                               CA
408191964            NO                                   0                            Las Vegas                                   NV
408191965            NO                                   0                            Wilton                                      CA
408191966            NO                                   0                            Vista                                       CA
408191967            NO                                   0                            FULLERTON                                   CA
408191968            NO                                   0                            Bellevue                                    WA
408191969            NO                                   0                            TARZANA                                     CA
408191970            NO                                   0                            SAN JOSE                                    CA
408191971            NO                                   0                            WEST HOLLYWOOD                              CA
408191972            NO                                   0                            WOODLAND HILLS                              CA
408191973            NO                                   0                            KIHEI                                       HI
408191974            NO                                   0                            San Jose                                    CA
408191975            NO                                   0                            LAGUNA NIGUEL                               CA
408191976            NO                                   0                            CASTAIC                                     CA
408191977            NO                                   0                            Los Angeles                                 CA
408191978            NO                                   0                            NORTH POTOMAC                               MD
408191979            NO                                   0                            Fremont                                     CA
408191980            NO                                   0                            Azusa                                       CA
408191981            NO                                   0                            SANTA CLARITA                               CA
408191982            NO                                   0                            CHEVY CHASE                                 MD
408191983            NO                                   0                            Corona                                      CA
408191984            NO                                   0                            GARDEN GROVE                                CA
408191985            NO                                   0                            CORONA                                      CA
408191986            NO                                   0                            BELLEVUE                                    WA
408191987            NO                                   0                            Chicago                                     IL
408191988            NO                                   0                            Glendale                                    CA
408191989            NO                                   0                            SEATTLE                                     WA
408191990            NO                                   0                            WEST COVINA                                 CA
408191991            NO                                   0                            INGLEWOOD                                   CA
408191992            NO                                   0                            Brentwood                                   CA
408191993            NO                                   0                            San Jose                                    CA
408191994            NO                                   0                            Chino                                       CA
408191995            NO                                   0                            ALHAMBRA                                    CA
408191996            NO                                   0                            Palm Desert                                 CA
408191997            NO                                   0                            Shoreline                                   WA
408191998            NO                                   0                            San Jose                                    CA
408191999            NO                                   0                            MILPITAS                                    CA
408192000            NO                                   0                            DISCOVERY BAY                               CA
408192001            NO                                   0                            Santa Ana                                   CA
408192002            NO                                   0                            PATTERSON                                   CA
408381264            NO                                   0                            DES MOINES                                  IA
408381265            NO                                   0                            POLLOCK PINES                               CA
408381266            NO                                   0                            Kissimmee                                   FL
408381267            NO                                   0                            Brentwood                                   TN
408381268            NO                                   0                            Torrance                                    CA
408381269            NO                                   0                            Greensboro                                  GA
408381270            GE                                   30                           ROCKFORD                                    IL
408381272            NO                                   0                            INGLEWOOD                                   CA
408381273            NO                                   0                            CORONA                                      CA
408381274            NO                                   0                            JACKSON                                     WY
408381275            NO                                   0                            SOLANA BEACH                                CA
408381276            NO                                   0                            KILL DEVIL HILLS                            NC
408381277            NO                                   0                            GLEN BURNIE                                 MD
408381278            NO                                   0                            DICKERSON                                   MD
408381279            NO                                   0                            SANTA FE                                    NM
408381281            NO                                   0                            CULPEPER                                    VA
408381282            NO                                   0                            DRAPER                                      UT
408381284            NO                                   0                            FT MYERS                                    FL
408381285            NO                                   0                            TEMECULA                                    CA
408381286            NO                                   0                            CASTLE ROCK                                 CO
408381287            NO                                   0                            LA QUINTA                                   CA
408381288            NO                                   0                            BERLIN                                      MD
408381289            NO                                   0                            SAN RAMON                                   CA
408381290            NO                                   0                            RESTON                                      VA
408381291            NO                                   0                            SAINT MARYS                                 GA
408381292            NO                                   0                            ANTHEM                                      AZ
408381293            NO                                   0                            LEESBURG                                    VA
408381294            NO                                   0                            CHANTILLY                                   VA
408381295            NO                                   0                            WEST HILLS                                  CA
408381296            NO                                   0                            FREMONT                                     CA
408381297            NO                                   0                            VIRGINIA BEACH                              VA
408381298            NO                                   0                            DUBLIN                                      CA
408381299            NO                                   0                            SANTA FE                                    NM
408381300            NO                                   0                            ORO VALLEY                                  AZ
408381301            NO                                   0                            STAMFORD                                    CT
408381302            NO                                   0                            TAVERNIER                                   FL
408381303            NO                                   0                            WHITTIER                                    CA
408381304            NO                                   0                            ROSEMARY BEACH                              FL
408381305            NO                                   0                            LITTLE RIVER                                SC
408381306            NO                                   0                            RANCHO SANTA FE                             CA
408381307            NO                                   0                            MT PLEASANT                                 SC
408381308            NO                                   0                            CORONA                                      CA
408381309            NO                                   0                            YAKIMA                                      WA
408381310            NO                                   0                            TAMPA                                       FL
408381311            NO                                   0                            SEATTLE                                     WA
408381312            NO                                   0                            WEST NEW YORK                               NJ
408381313            NO                                   0                            GAINESVILLE                                 VA
408381314            NO                                   0                            FOUNTAIN VALLEY                             CA
408381315            NO                                   0                            PURCELLVILLE                                VA
408381317            NO                                   0                            DELRAY BEACH                                FL
408381318            NO                                   0                            LOS ANGELES                                 CA
408381319            NO                                   0                            LA CRESCENTA AREA                           CA
408381320            NO                                   0                            CULVER CITY                                 CA
408381321            NO                                   0                            LEESBURG                                    VA
408381323            NO                                   0                            HAMILTON                                    VA
408381324            NO                                   0                            RANCHO SANTA MARGARITA                      CA
408381325            NO                                   0                            INDIO                                       CA
408381327            NO                                   0                            LOS ANGELES                                 CA
408381328            NO                                   0                            CARLSBAD                                    CA
408381329            NO                                   0                            ROSEVILLE                                   CA
408381330            NO                                   0                            LOS ANGELES CANOGA PARK                     CA
408381331            NO                                   0                            TOWSON                                      MD
408381332            NO                                   0                            NAPLES                                      FL
408381333            NO                                   0                            SAN JUAN CAPISTRANO                         CA
408381334            NO                                   0                            WAYZATA                                     MN
408381335            NO                                   0                            FRANKLIN                                    TN
408381336            NO                                   0                            STOCKTON                                    CA
408381337            NO                                   0                            PORTLAND                                    OR
408381338            NO                                   0                            CAMARILLO                                   CA
408381339            NO                                   0                            WEST COVINA                                 CA
408381340            NO                                   0                            ELLINGTON                                   CT
408381341            NO                                   0                            CLARKSBURG                                  MD
408381342            NO                                   0                            BUENA PARK                                  CA
408381343            NO                                   0                            NORTH WILDWOOD                              NJ
408381344            NO                                   0                            FOUNTAIN HILLS                              AZ
408381346            NO                                   0                            ELK GROVE                                   CA
408381347            NO                                   0                            IRVINE                                      CA
408381348            NO                                   0                            SEATTLE                                     WA
408381349            NO                                   0                            SOUTH ORANGE                                NJ
408381350            NO                                   0                            GARDEN GROVE                                CA
408381351            NO                                   0                            DEERFIELD                                   IL
408381352            NO                                   0                            PARADISE VALLEY                             AZ
408381353            NO                                   0                            VANCOUVER                                   WA
408381354            NO                                   0                            WHITTIER                                    CA
408381355            NO                                   0                            GARDENA                                     CA
408381356            NO                                   0                            TOPANGA AREA                                CA
408381357            NO                                   0                            MISSION HILLS                               KS
408381358            NO                                   0                            BOYNTON BEACH                               FL
408381359            NO                                   0                            CHICAGO                                     IL
408381360            NO                                   0                            LEESBURG                                    VA
408381361            NO                                   0                            SAN JOSE                                    CA
408381362            NO                                   0                            GILBERT                                     AZ
408381363            NO                                   0                            LONG BEACH                                  CA
408381364            NO                                   0                            LIVERMORE                                   CA
408381365            NO                                   0                            FAIRFIELD                                   CA
408381366            NO                                   0                            MOUNT PLEASANT                              SC
408381367            NO                                   0                            SANTA FE                                    NM
408381368            NO                                   0                            SIMI VALLEY                                 CA
408381369            NO                                   0                            WHITTIER                                    CA
408381371            NO                                   0                            EL DORADO HILLS                             CA
408381372            NO                                   0                            TORRANCE                                    CA
408381374            NO                                   0                            CORONA AREA                                 CA
408381375            NO                                   0                            WILMINGTON                                  NC
408381376            NO                                   0                            PHOENIX                                     AZ
408381377            NO                                   0                            NAPLES                                      FL
408381378            NO                                   0                            HERNDON                                     VA
408381379            NO                                   0                            ORANGE                                      CA
408381380            NO                                   0                            MARTINEZ                                    CA
408381381            NO                                   0                            BLOOMINGDALE                                IL
408381382            NO                                   0                            COLUMBIA FALLS                              MT
408381384            NO                                   0                            COVINA                                      CA
408381385            NO                                   0                            SORRENTO                                    FL
408381386            NO                                   0                            HENDERSON                                   NV
408381387            NO                                   0                            FOSTER CITY                                 CA
408381388            NO                                   0                            CORONA                                      CA
408381389            NO                                   0                            ASHTON                                      MD
408381390            NO                                   0                            IRVINE                                      CA
408381391            NO                                   0                            JEFFERSON TOWNSHIP                          NJ
408381392            NO                                   0                            GOODYEAR                                    AZ
408381393            NO                                   0                            BURBANK                                     CA
408381394            NO                                   0                            TORRANCE                                    CA
408381395            NO                                   0                            SAN JOSE                                    CA
408381396            NO                                   0                            SANIBEL                                     FL
408381397            NO                                   0                            ROCHESTER                                   MN
408381398            NO                                   0                            ORANGE                                      CA
408381399            NO                                   0                            Lompoc                                      CA
408381400            NO                                   0                            OSHKOSH                                     WI
408381401            NO                                   0                            WALDORF                                     MD
408381402            NO                                   0                            Santa Fe                                    NM
408381403            NO                                   0                            MT. CRESTED BUTTE                           CO
408381404            NO                                   0                            CARLSBAD                                    CA
408381405            NO                                   0                            WESTON                                      FL
408381406            NO                                   0                            Folsom                                      CA
408381407            NO                                   0                            FONTANA                                     CA
408381408            NO                                   0                            UNION CITY                                  CA
408381409            NO                                   0                            LA QUINTA                                   CA
408381410            NO                                   0                            MORRIS TOWNSHIP                             NJ
408381411            NO                                   0                            CARLSBAD                                    CA
408381412            NO                                   0                            CARLSBAD                                    CA
408381413            NO                                   0                            WHITE PLAINS                                NY
408381414            NO                                   0                            TUSTIN                                      CA
408381416            NO                                   0                            ORANGE CITY                                 CA
408381417            NO                                   0                            SCOTTSDALE                                  AZ
408381418            NO                                   0                            FORT MYERS                                  FL
408381419            NO                                   0                            LAS VEGAS                                   NV
408381420            NO                                   0                            SLOUGHHOUSE                                 CA
408381421            NO                                   0                            LAS VEGAS                                   NV
408381422            NO                                   0                            SAN RAMON                                   CA
408381423            NO                                   0                            SAN JOSE                                    CA
408381424            NO                                   0                            SOUTH RIDING                                VA
408381425            NO                                   0                            MISSION VIEJO                               CA
408381426            NO                                   0                            AURORA                                      CO
408381427            NO                                   0                            LA MESA                                     CA
408381428            NO                                   0                            IRVINE                                      CA
408381429            NO                                   0                            SAN DIEGO                                   CA
408381430            NO                                   0                            LITTLE EGG HARBOR                           NJ
408381431            NO                                   0                            LOS GATOS                                   CA
408381432            NO                                   0                            TRACY                                       CA
408381434            NO                                   0                            NORTHRIDGE AREA                             CA
408381435            NO                                   0                            ALDIE                                       VA
408381436            RMIC                                 25                           ROCKY RIVER                                 OH
408381437            NO                                   0                            ATWATER                                     CA
408381438            NO                                   0                            CHESTERFIELD                                NJ
408381439            NO                                   0                            MIDWAY CITY AREA                            CA
408381440            NO                                   0                            SANTA CLARA                                 CA
408381441            NO                                   0                            FREMONT                                     CA
408381442            NO                                   0                            SAN LEANDRO                                 CA
408381443            NO                                   0                            ANNAPOLIS                                   MD
408381444            NO                                   0                            SANTA CLARITA                               CA
408381445            NO                                   0                            CAROLINA BEACH                              NC
408381446            NO                                   0                            KULA                                        HI
408381447            NO                                   0                            MARATHON                                    FL
408381448            NO                                   0                            Chicago                                     IL
408381449            NO                                   0                            PASADENA                                    CA
408381450            NO                                   0                            INGLEWOOD                                   CA
408381451            NO                                   0                            OCEAN ISLE BEACH                            NC
408381452            NO                                   0                            CORONA                                      CA
408381453            NO                                   0                            REDONDO BEACH                               CA
408381454            NO                                   0                            Cave Creek                                  AZ
408381455            NO                                   0                            PINE VALLEY                                 CA
408381456            NO                                   0                            SPRINGFIELD                                 VA
408381457            NO                                   0                            OAKLAND GARDENS                             NY
408381458            NO                                   0                            DANVILLE                                    CA
408381459            NO                                   0                            BOSTON                                      MA
408381460            NO                                   0                            ATLANTA                                     GA
408381461            NO                                   0                            ASHBURN                                     VA
408381462            NO                                   0                            Los Angeles                                 CA
408381463            NO                                   0                            LOWER BANK                                  NJ
408381464            NO                                   0                            RICHMOND                                    VA
408381465            NO                                   0                            TUSTIN                                      CA
408381466            NO                                   0                            LA MESA                                     CA
408381467            NO                                   0                            VISTA                                       CA
408381468            NO                                   0                            NAPA                                        CA
408381469            NO                                   0                            LA QUINTA                                   CA
408381470            NO                                   0                            SAN DIEGO                                   CA
408381471            NO                                   0                            CALABASAS                                   CA
408381472            NO                                   0                            SUGARLOAF KEY                               FL
408381473            NO                                   0                            PALATINE                                    IL
408381474            NO                                   0                            LOS ANGELES                                 CA
408381475            NO                                   0                            PITTSBURG                                   TX
408381476            NO                                   0                            CARLSBAD                                    CA
408381477            NO                                   0                            WEST HILLS                                  CA
408381478            NO                                   0                            HUNTINGTON BEACH                            CA
408381479            NO                                   0                            FAIRFAX                                     VA
408381480            NO                                   0                            FAIRFAX                                     VA
408381481            NO                                   0                            KIHEI                                       HI
408381482            NO                                   0                            Miami                                       FL
408381483            NO                                   0                            WELLINGTON                                  FL
408381484            NO                                   0                            PALM SPRINGS                                CA
408381485            NO                                   0                            Bradenton                                   FL
408381486            NO                                   0                            CHARLOTTESVILLE                             VA
408381487            NO                                   0                            GLOUCESTER                                  VA
408381488            MGIC                                 25                           CHICAGO                                     IL
408381489            NO                                   0                            INDIAN WELLS                                CA
408381490            NO                                   0                            MANHATTAN BEACH                             CA
408381491            NO                                   0                            ATLANTA                                     GA
408381492            NO                                   0                            SPARTA                                      NJ
408381493            NO                                   0                            Miramar                                     FL
408381494            NO                                   0                            ARROYO GRANDE                               CA
408381495            NO                                   0                            MONTGOMERY TOWNSHIP                         NJ
408381496            NO                                   0                            MIDDLE VILLAGE                              NY
408381497            NO                                   0                            ARDMORE                                     PA
408381498            NO                                   0                            MODESTO                                     CA
408381499            NO                                   0                            GRANADA HILLS                               CA
408381500            NO                                   0                            DOWNEY                                      CA
408381501            NO                                   0                            CARLSBAD                                    CA
408381502            NO                                   0                            FREMONT                                     CA
408381503            NO                                   0                            SAN JOSE                                    CA
408381504            NO                                   0                            NEWPORT BEACH                               CA
408381505            NO                                   0                            Boynton Beach                               FL
408381506            NO                                   0                            CAMARILLO                                   CA
408381507            NO                                   0                            OAK PARK                                    CA
408381508            NO                                   0                            IRVINE                                      CA
408381509            NO                                   0                            BRENTWOOD                                   CA
408381510            NO                                   0                            LAHAINA                                     HI
408381512            NO                                   0                            Andover                                     MA
408381513            NO                                   0                            VALLEY CENTER                               CA
408381514            NO                                   0                            GLEN ALLEN                                  VA
408381515            NO                                   0                            LOS ANGELES                                 CA
408381516            NO                                   0                            LA QUINTA                                   CA
408381517            NO                                   0                            KAPOLEI                                     HI
408381518            NO                                   0                            BOUNTIFUL                                   UT
408381519            NO                                   0                            ORANGE                                      CA
408381520            NO                                   0                            CORAL GABLES                                FL
408381521            NO                                   0                            OXNARD                                      CA
408381522            PMI                                  25                           NORWALK                                     CA
408381523            NO                                   0                            MODESTO                                     CA
408381524            NO                                   0                            TEMECULA                                    CA
408381525            NO                                   0                            WHITE BEAR LAKE                             MN
408381526            NO                                   0                            Arlington                                   VA
408381527            NO                                   0                            Las Vegas                                   NV
408381528            NO                                   0                            Las Vegas                                   NV
408381529            NO                                   0                            CORONA                                      CA
408381530            NO                                   0                            WILDWOOD                                    MO
408381531            NO                                   0                            SIERRA MADRE                                CA
408381532            TGIC                                 30                           Stephens City                               VA
408381533            NO                                   0                            OCEANSIDE                                   CA
408381534            NO                                   0                            PHOENIX                                     AZ
408381535            NO                                   0                            GLEN ELLEN                                  CA
408381536            NO                                   0                            STUDIO CITY                                 CA
408381537            NO                                   0                            SAN JOSE                                    CA
408381538            NO                                   0                            LOS ANGELES                                 CA
408381539            NO                                   0                            ORONO                                       MN
408381540            NO                                   0                            HINSDALE                                    IL
408381541            NO                                   0                            Napa                                        CA
408381542            NO                                   0                            RANCHO CUCAMONGA                            CA
408381543            NO                                   0                            MAKAWAO                                     HI
408381544            NO                                   0                            SARASOTA                                    FL
408381545            NO                                   0                            NEWARK                                      CA
408381546            NO                                   0                            AVALON                                      NJ
408381547            NO                                   0                            LIVERMORE                                   CA
408381548            NO                                   0                            VISALIA                                     CA
408381549            NO                                   0                            LAFAYETTE                                   CA
408381550            NO                                   0                            HIGHLAND PARK                               IL
408381551            NO                                   0                            BRENTWOOD                                   CA
408381552            NO                                   0                            CHULA VISTA                                 CA
408381553            NO                                   0                            PALM SPRINGS                                CA
408381554            NO                                   0                            LOMBARD                                     IL
408381555            NO                                   0                            BAINBRIDGE ISLAND                           WA
408381556            NO                                   0                            IRVINE                                      CA
408381557            NO                                   0                            DRAPER                                      UT
408381558            NO                                   0                            BUCKLEY                                     WA
408381559            NO                                   0                            TUSTIN                                      CA
408381560            NO                                   0                            ELKTON                                      MD
408381561            NO                                   0                            MARINA DEL REY                              CA
408381562            NO                                   0                            SAN DIEGO                                   CA
408381563            NO                                   0                            LOS ANGELES(STUDIO CITY AREA                CA
408381564            NO                                   0                            PHOENIX                                     AZ
408381565            NO                                   0                            RICHMOND                                    CA
408381566            NO                                   0                            GREENWICH                                   CT
408381567            NO                                   0                            SAN JOSE                                    CA
408381568            NO                                   0                            NAPERVILLE                                  IL
408381569            RMIC                                 25                           Surf City                                   NC
408381570            NO                                   0                            QUEEN CREEK                                 AZ
408381571            NO                                   0                            PARKVILLE                                   MD
408381572            NO                                   0                            NORTH BARRINGTON                            IL
408381573            NO                                   0                            SEAL BEACH                                  CA
408381574            NO                                   0                            SAN MARCOS                                  CA
408381577            NO                                   0                            VAN NUYS                                    CA
408381578            NO                                   0                            NEWHALL                                     CA
408381579            NO                                   0                            SHEPHERDSTOWN                               WV
408381580            NO                                   0                            BIG SKY                                     MT
408381581            NO                                   0                            Seattle                                     WA
408381582            NO                                   0                            SUNRIVER                                    OR
408381583            NO                                   0                            SAN DIEGO                                   CA
408381584            NO                                   0                            SYLMAR                                      CA
408381585            NO                                   0                            SAVANNAH                                    GA
408381586            NO                                   0                            DISCOVERY BAY                               CA
408381587            NO                                   0                            LAKEWOOD                                    CA
408381588            NO                                   0                            Redondo Beach                               CA
408381589            NO                                   0                            VIENNA                                      VA
408381590            NO                                   0                            OAKLAND                                     CA
408381591            NO                                   0                            LOOMIS                                      CA
408381592            NO                                   0                            Flower Mound                                TX
408381593            NO                                   0                            MIAMI BEACH                                 FL
408381595            NO                                   0                            MARTINEZ                                    CA
408381596            NO                                   0                            HIGHLAND                                    CA
408381597            NO                                   0                            CHARLOTTE                                   NC
408381598            NO                                   0                            MAMMOTH LAKES                               CA
408381599            NO                                   0                            SILVER SPRING                               MD
408381600            NO                                   0                            SAINT LOUIS                                 MO
408381602            NO                                   0                            COSTA MESA                                  CA
408381603            NO                                   0                            Seattle                                     WA
408381604            NO                                   0                            PINOLE                                      CA
408381605            NO                                   0                            Fairfax                                     CA
408381606            NO                                   0                            Bellingham                                  WA
408381607            NO                                   0                            WOODBRIDGE                                  VA
408381608            NO                                   0                            HENDERSON                                   NV
408381609            NO                                   0                            MORGAN HILL                                 CA
408381610            NO                                   0                            TRUCKEE                                     CA
408381611            NO                                   0                            SAN JOSE                                    CA
408381612            NO                                   0                            MC LEAN                                     VA
408381613            NO                                   0                            LINCOLNSHIRE                                IL
408381614            NO                                   0                            PITTSBURG                                   CA
408381615            NO                                   0                            ELMHURST                                    IL
408381616            NO                                   0                            SOUTH SAN FRANCISCO                         CA
408381617            NO                                   0                            CULVER CITY                                 CA
408381618            NO                                   0                            EL CAJON                                    CA
408381619            NO                                   0                            ESCONDIDO                                   CA
408381620            NO                                   0                            San Pablo                                   CA
408381621            NO                                   0                            SAMMAMISH                                   WA
408381622            NO                                   0                            IRVINE                                      CA
408381623            NO                                   0                            SAN DIEGO                                   CA
408381624            NO                                   0                            NIPOMO                                      CA
408381625            NO                                   0                            SAN JOSE                                    CA
408381626            NO                                   0                            BAKERSFIELD                                 CA
408381628            NO                                   0                            KEY WEST                                    FL
408381629            NO                                   0                            MIAMI                                       FL
408381630            NO                                   0                            SAN RAMON                                   CA
408381631            NO                                   0                            LADERA RANCH                                CA
408381632            NO                                   0                            LAKE FOREST                                 CA
408381633            NO                                   0                            RENO                                        NV
408381634            NO                                   0                            LAKE ARROWHEAD                              CA
408381635            NO                                   0                            SHERMAN OAKS                                CA
408381636            NO                                   0                            Henderson                                   NV
408381637            NO                                   0                            SAN FRANCISCO                               CA
408381638            NO                                   0                            LAS VEGAS                                   NV
408381639            NO                                   0                            ST. GEORGE                                  UT
408381640            NO                                   0                            EDWARDS                                     CO
408381641            NO                                   0                            MALIBU                                      CA
408381642            NO                                   0                            Santa Monica                                CA
408381643            NO                                   0                            OCEANSIDE                                   CA
408381644            NO                                   0                            NEWARK                                      DE
408381645            NO                                   0                            WILSON                                      WY
408381646            NO                                   0                            MIRAMAR                                     FL
408381647            NO                                   0                            FULLERTON                                   CA
408381648            NO                                   0                            NEWPORT BEACH                               CA
408381649            NO                                   0                            MIAMI BEACH                                 FL
408381651            NO                                   0                            LOVETTSVILLE                                VA
408381652            NO                                   0                            Sammamish                                   WA
408381654            NO                                   0                            PARKLAND                                    FL
408381655            NO                                   0                            SILVER SPRING                               MD
408381656            NO                                   0                            MCCALL                                      ID
408381657            NO                                   0                            LOS ANGELES                                 CA
408381658            NO                                   0                            Seattle                                     WA
408381659            NO                                   0                            Bellflower                                  CA
408381660            NO                                   0                            Monkton                                     MD
408381661            NO                                   0                            SAN JOSE                                    CA
408381662            NO                                   0                            SAN JOSE                                    CA
408381663            NO                                   0                            Daly City                                   CA
408381664            NO                                   0                            ENCINO                                      CA
408381665            NO                                   0                            Scottsdale                                  AZ
408381666            NO                                   0                            CASTAIC                                     CA
408381667            NO                                   0                            PINOLE                                      CA
408381668            NO                                   0                            FOLSOM                                      CA
408381669            NO                                   0                            WINNETKA                                    CA
408381670            NO                                   0                            BUENA PARK                                  CA
408381671            NO                                   0                            MOUNT PLEASANT                              SC
408381672            NO                                   0                            BROOKLYN PARK                               MN
408381673            NO                                   0                            CAMARILLO                                   CA
408381674            NO                                   0                            SAN RAMON                                   CA
408381675            NO                                   0                            NEWPORT BEACH                               CA
408381676            NO                                   0                            CUPERTINO                                   CA
408381677            NO                                   0                            DONNELLY                                    ID
408381678            NO                                   0                            SYLVA                                       NC
408381679            NO                                   0                            Walnut Creek                                CA
408381680            NO                                   0                            ORANGEVALE                                  CA
408381681            NO                                   0                            LOS ANGELES                                 CA
408381682            NO                                   0                            CORONA                                      CA
408381683            NO                                   0                            Corte Madera                                CA
408381684            NO                                   0                            SAN JOSE                                    CA
408381685            NO                                   0                            Las Vegas                                   NV
408381686            NO                                   0                            SAN JOSE                                    CA
408381687            NO                                   0                            SIMI VALLEY                                 CA
408381688            NO                                   0                            IRVINE                                      CA
408381689            NO                                   0                            GAITHERSBURG                                MD
408381690            NO                                   0                            Davie                                       FL
408381691            NO                                   0                            Hinsdale                                    IL
408381692            NO                                   0                            Escondido                                   CA
408381693            NO                                   0                            LOS ANGELES                                 CA
408381694            NO                                   0                            SAN RAFAEL                                  CA
408381695            NO                                   0                            NAPA                                        CA
408381696            NO                                   0                            CITRUS HEIGHTS                              CA
408381697            NO                                   0                            Montverde                                   FL
408381699            NO                                   0                            ISSAQUAH                                    WA
408381700            NO                                   0                            MONTGOMERY VILLAGE                          MD
408381701            NO                                   0                            Murrieta                                    CA
408381702            NO                                   0                            CORONA                                      CA
408381703            NO                                   0                            Kirkland                                    WA
408381704            NO                                   0                            MONTEBELLO                                  CA
408381705            NO                                   0                            MIRAMAR                                     FL
408381706            NO                                   0                            GRANADA HILLS                               CA
408381707            NO                                   0                            HAYWARD                                     CA
408381708            NO                                   0                            THOUSAND OAKS                               CA
408381709            NO                                   0                            PISMO BEACH                                 CA
408381710            NO                                   0                            ANAHEIM HILLS                               CA
408381711            NO                                   0                            San Jose                                    CA
408381712            NO                                   0                            ALISO VIEJO                                 CA
408381713            NO                                   0                            Fairfax                                     CA
408381714            NO                                   0                            VIENNA                                      VA
408381716            NO                                   0                            DALLAS                                      TX
408381717            NO                                   0                            Hollister                                   CA
408381718            NO                                   0                            ARLETA                                      CA
408381719            NO                                   0                            Las Vegas                                   NV
408381720            NO                                   0                            Newark                                      CA
408381721            NO                                   0                            LOS ANGELES                                 CA
408381722            NO                                   0                            IRVINE                                      CA
408381723            NO                                   0                            Livermore                                   CA
408381724            NO                                   0                            LAKE ELSINORE                               CA
408381725            NO                                   0                            Oxnard                                      CA
408381726            NO                                   0                            MONTROSE                                    CA
408381727            NO                                   0                            LOS ANGELES                                 CA
408381728            NO                                   0                            GLENDALE                                    CA
408381729            NO                                   0                            Tigard                                      OR
408381730            NO                                   0                            FRANKLIN                                    TN
408381731            NO                                   0                            Camarillo                                   CA
408381732            NO                                   0                            Laguna Niguel                               CA
408381733            NO                                   0                            Las Vegas                                   NV
408381734            NO                                   0                            MERCER ISLAND                               WA
408381736            NO                                   0                            LAUREL                                      MD
408381737            NO                                   0                            Ashburn                                     VA
408381738            NO                                   0                            DOUGLASTON                                  NY
408381739            NO                                   0                            CHAPEL HILL                                 NC
408381740            NO                                   0                            Menlo Park                                  CA
408381741            NO                                   0                            FREMONT                                     CA
408381742            NO                                   0                            Ashburn                                     VA
408381743            NO                                   0                            RENO                                        NV
408381744            NO                                   0                            Boca Raton                                  FL
408381745            NO                                   0                            TUSTIN                                      CA
408381746            NO                                   0                            SEATTLE                                     WA
408381747            NO                                   0                            WALNUT CREEK                                CA
408381748            NO                                   0                            OXNARD                                      CA
408381749            NO                                   0                            Egg Harbor Twp                              NJ
408381750            NO                                   0                            WOODLAND                                    CA
408381751            NO                                   0                            SUISUN CITY                                 CA
408381752            NO                                   0                            BURLINGAME                                  CA
408381753            NO                                   0                            NEWPORT BEACH                               CA
408381754            NO                                   0                            Sunnyvale                                   CA
408381755            NO                                   0                            Mira Loma                                   CA
408381756            NO                                   0                            GRANADA HILLS                               CA
408381757            NO                                   0                            SAN DIEGO                                   CA
408381758            NO                                   0                            Haymarket                                   VA
408381759            NO                                   0                            Henderson                                   NV
408381760            NO                                   0                            MCLEAN                                      VA
408381761            NO                                   0                            San Diego                                   CA
408381762            NO                                   0                            REDMOND                                     WA
408381763            NO                                   0                            San Diego                                   CA
408381764            NO                                   0                            Buckeye                                     AZ
408381765            NO                                   0                            Fremont                                     CA
408381766            NO                                   0                            Rosemead                                    CA
408381767            NO                                   0                            Monrovia                                    CA
408381768            NO                                   0                            Pilot Hill                                  CA
408381769            NO                                   0                            LOS ANGELES                                 CA
408381770            NO                                   0                            LOS ANGELES                                 CA
408381771            NO                                   0                            Carpinteria                                 CA
408381772            NO                                   0                            Atlanta                                     GA
408381773            NO                                   0                            Morrison                                    CO
408381774            NO                                   0                            LOS ANGELES                                 CA
408381775            NO                                   0                            PLEASANT HILL                               CA
408381777            NO                                   0                            Irvine                                      CA
408381778            NO                                   0                            Los Angeles                                 CA
408381780            NO                                   0                            SAN DIEGO                                   CA
408381781            NO                                   0                            Tarzana                                     CA
408381782            NO                                   0                            Stevensville                                MD
408381783            NO                                   0                            Irvine                                      CA
408381784            NO                                   0                            San Ramon                                   CA
408381785            NO                                   0                            WATSONVILLE                                 CA
408381786            UGI                                  12                           GLENN DALE                                  MD
408381787            NO                                   0                            DIAMOND BAR                                 CA
408381788            NO                                   0                            Dix Hills                                   NY
408381789            NO                                   0                            WINTER PARK                                 CO
408381790            NO                                   0                            SPRING LAKE BOROUGH                         NJ
408381791            NO                                   0                            Fort Myers Beach                            FL
408381792            NO                                   0                            SANTA CLARA                                 UT
408381793            NO                                   0                            LINCOLN                                     CA
408381794            NO                                   0                            San Francisco                               CA
408381795            NO                                   0                            Santa Barbara                               CA
408381796            NO                                   0                            Mission Viejo                               CA
408381797            NO                                   0                            BUENA PARK                                  CA
408381798            NO                                   0                            DISCOVERY BAY                               CA
408381799            NO                                   0                            DOWNERS GROVE                               IL
408381800            NO                                   0                            Brentwood                                   CA
408381801            NO                                   0                            Chino Hills                                 CA
408381802            NO                                   0                            BIG BEAR CITY                               CA
408381803            NO                                   0                            Auburn                                      NY
408381804            NO                                   0                            Denver                                      CO
408381805            NO                                   0                            Pasadena                                    MD
408381806            NO                                   0                            San Diego                                   CA
408381807            NO                                   0                            PIEDMONT                                    CA
408381808            NO                                   0                            San Luis Obispo                             CA
408381809            NO                                   0                            Brigantine                                  NJ
408381810            NO                                   0                            SAN JOSE                                    CA
408381811            NO                                   0                            Agoura Hills                                CA
408381812            NO                                   0                            CERRITOS                                    CA
408381813            NO                                   0                            Union City                                  CA
408381814            NO                                   0                            Sunland                                     CA
408381815            NO                                   0                            FULLERTON                                   CA
408381816            NO                                   0                            Chicago                                     IL
408381817            NO                                   0                            Seattle                                     WA
408381818            NO                                   0                            LA Crescenta                                CA
408381819            NO                                   0                            FRESNO                                      CA
408381820            NO                                   0                            LONGMONT                                    CO
408381821            NO                                   0                            CORONADO                                    CA
408381822            NO                                   0                            Castaic                                     CA
408381823            NO                                   0                            RANCHO CUCAMONGA                            CA
408381825            NO                                   0                            CLEARWATER                                  FL
408381826            NO                                   0                            Vista                                       CA
408381827            NO                                   0                            San Jose                                    CA
408381828            NO                                   0                            Fairfax                                     VA
408381829            NO                                   0                            Fort Walton Beach                           FL
408381830            NO                                   0                            Sacramento                                  CA
408381831            NO                                   0                            GRANADA HILLS                               CA
408381832            NO                                   0                            RANCHO CUCAMONGA                            CA
408381833            NO                                   0                            LOS ANGELES                                 CA
408381834            NO                                   0                            DANVILLE                                    CA
408381836            NO                                   0                            LOS ANGELES                                 CA
408381837            NO                                   0                            MILL VALLEY                                 CA
408381838            NO                                   0                            CERRITOS                                    CA
408381839            NO                                   0                            Simi Valley                                 CA
408381840            NO                                   0                            Corona                                      CA
408381841            NO                                   0                            PLEASANTON                                  CA
408381842            NO                                   0                            Alpine                                      UT
408381843            NO                                   0                            SAN CARLOS                                  CA
408381844            NO                                   0                            South Pasadena                              CA
408381845            NO                                   0                            Las Vegas                                   NV
408381846            NO                                   0                            Scottsdale                                  AZ
408381847            NO                                   0                            RESTON                                      VA
408381848            NO                                   0                            ESCONDIDO                                   CA
408381849            NO                                   0                            Spring Valley                               CA
408381850            NO                                   0                            Palo Alto                                   CA
408381851            NO                                   0                            Kenmore                                     WA
408381852            NO                                   0                            LOS ANGELES                                 CA
408381853            NO                                   0                            Lone Tree                                   CO
408381854            NO                                   0                            BETHESDA                                    MD
408381855            NO                                   0                            Yucaipa                                     CA
408381856            NO                                   0                            ST. LOUIS                                   MO
408381857            NO                                   0                            Las Vegas                                   NV
408381858            NO                                   0                            PASADENA                                    CA
408381859            NO                                   0                            FAIRFAX                                     VA
408381860            NO                                   0                            ASPEN                                       CO
408381861            NO                                   0                            Redwood City                                CA
408381862            NO                                   0                            Montclair                                   CA
408381863            NO                                   0                            LOS ANGELES                                 CA
408381864            NO                                   0                            FLAGSTAFF                                   AZ
408381865            NO                                   0                            RANCHO SANTA MARGARITA                      CA
408381867            NO                                   0                            Oak Park                                    CA
408381868            NO                                   0                            LAVEEN                                      AZ
408381869            NO                                   0                            San Diego                                   CA
408381870            NO                                   0                            RANCHO MIRAGE                               CA
408381871            NO                                   0                            Ramona                                      CA
408381872            NO                                   0                            Menlo Park                                  CA
408381873            NO                                   0                            Roseville                                   CA
408381874            NO                                   0                            Sunnyvale                                   CA
408381875            NO                                   0                            San Diego                                   CA
408381876            NO                                   0                            Beverly Hills                               CA
408381877            NO                                   0                            San Diego                                   CA
408381878            NO                                   0                            PHOENIX                                     AZ
408381879            NO                                   0                            Corona                                      CA
408381880            NO                                   0                            Encino                                      CA
408381881            NO                                   0                            Boca Raton                                  FL
408381882            NO                                   0                            ORANGE                                      CA
408381883            NO                                   0                            Laguna Niguel                               CA
408381884            NO                                   0                            Millbrae                                    CA
408381885            NO                                   0                            Del Mar                                     CA
408381886            NO                                   0                            LOS ANGELES                                 CA
408381887            NO                                   0                            Redmond                                     WA
408381888            NO                                   0                            Fullerton                                   CA
408381889            NO                                   0                            Pico Rivera                                 CA
408381890            NO                                   0                            Fremont                                     CA
408381891            GE                                   30                           LONGWOOD                                    FL
408381892            NO                                   0                            FONTANA                                     CA
408381893            NO                                   0                            PATTERSON                                   CA
408381894            NO                                   0                            OVIEDO                                      FL
408381895            NO                                   0                            MANISTEE                                    MI
408381896            NO                                   0                            KAILUA KONA                                 HI
408381897            NO                                   0                            QUEEN CREEK                                 AZ
408381898            NO                                   0                            UPLAND                                      CA
405599181            NO                                   0                            NAPLES                                      FL
405909189            NO                                   0                            SANTA ANA                                   CA
406451246            NO                                   0                            PASADENA                                    CA
406451373            NO                                   0                            COSTA MESA                                  CA
406786901            NO                                   0                            BLOOMFIELD HILLS                            MI
500745587            NO                                   0                            MONTPELIER                                  VA
407869238            NO                                   0                            Louisville                                  KY
407898335            RDN                                  20                           Berea                                       OH
700105962            NO                                   0                            SUNRISE                                     FL
700128447            NO                                   0                            SOUTH HAMPTON                               NY
700133968            NO                                   0                            Paradise Valley                             AZ
700207970            NO                                   0                            Yonkers                                     NY
700223410            NO                                   0                            SAN FRANCISCO                               CA
700225363            NO                                   0                            Laurelton                                   NY
700237600            NO                                   0                            Palm Bay                                    FL
700240408            NO                                   0                            West Palm Beach                             FL
700240476            NO                                   0                            New York                                    NY
700241377            NO                                   0                            Newark                                      NJ
700244291            NO                                   0                            EL CAJON                                    CA
700244294            NO                                   0                            SURPRISE                                    AZ
700244935            NO                                   0                            North Myrtle Beach                          SC
700245698            NO                                   0                            Newark                                      NJ
700246838            NO                                   0                            MYRTLE BEACH                                SC
700246979            NO                                   0                            Elburn                                      IL
700251640            NO                                   0                            Bonita Springs                              FL
700251772            NO                                   0                            Miramar                                     FL
700252351            NO                                   0                            GAINESVILLE                                 FL
700253196            NO                                   0                            Lehigh Acres                                FL
700253501            NO                                   0                            Estero                                      FL
700255953            NO                                   0                            Coral Springs                               FL
700257770            NO                                   0                            ALBERTSON                                   NY
700258300            NO                                   0                            WAUKEGAN                                    IL
700258817            NO                                   0                            JERSEY CITY                                 NJ
700259624            NO                                   0                            Redding                                     CT
700262466            NO                                   0                            ST. JOSEPH                                  MO
700262713            NO                                   0                            NORTH CHICAGO                               IL
700263762            NO                                   0                            Elizabeth                                   NJ
700263914            NO                                   0                            Myrtle Beach                                SC
700264331            NO                                   0                            White Lake                                  MI
700265226            NO                                   0                            CHICAGO                                     IL
700265302            NO                                   0                            New Bern                                    NC
700266066            NO                                   0                            AVONDALE                                    AZ
700266301            NO                                   0                            Corona                                      NY
700266651            NO                                   0                            Kekaha                                      HI
700267736            NO                                   0                            Pharr                                       TX
700267787            NO                                   0                            Pharr                                       TX
700268440            NO                                   0                            Ozone Park                                  NY
700269419            NO                                   0                            SAN FRANCISCO                               CA
700269692            NO                                   0                            Washington Crossing                         PA
700270439            RDN                                  25                           Miami                                       FL
700273731            NO                                   0                            Carlstadt                                   NJ
700274001            NO                                   0                            Lynnfield                                   MA
700274505            NO                                   0                            Upper Darby                                 PA
700275943            NO                                   0                            Baldwin                                     NY
700275948            NO                                   0                            TUCSON                                      AZ
700276320            NO                                   0                            Chatham                                     NJ
700276323            NO                                   0                            Hollywood                                   SC
700277076            NO                                   0                            Bronx                                       NY
700277152            NO                                   0                            Rye Brook                                   NY
700278115            NO                                   0                            LOUISVILLE                                  KY
700278565            NO                                   0                            NEW PORT RICHEY                             FL
700279211            NO                                   0                            LAS VEGAS                                   NV
700279407            NO                                   0                            Newark                                      NJ
700279655            NO                                   0                            Milwaukee                                   WI
700279686            NO                                   0                            PORTLAND                                    TN
700279692            NO                                   0                            Newark                                      NJ
700279720            NO                                   0                            Boynton Beach                               FL
700279862            NO                                   0                            Union City                                  NJ
700279869            NO                                   0                            Stafford Township                           NJ
700279901            NO                                   0                            LAS VEGAS                                   NV
700280067            NO                                   0                            Jersey City                                 NJ
700280831            NO                                   0                            ROGERS                                      AR
700280870            NO                                   0                            Mount Joy                                   PA
700281234            NO                                   0                            EAST ORANGE                                 NJ
700281545            NO                                   0                            TAMPA                                       FL
700281614            NO                                   0                            Phoenix                                     AZ
700281764            NO                                   0                            Myrtle Beach                                SC
700281930            NO                                   0                            Crowley                                     TX
700282147            NO                                   0                            KANSAS CITY                                 MO
700282447            NO                                   0                            Indian Orchard                              MA
700282468            NO                                   0                            Fort Pierce                                 FL
700282514            NO                                   0                            North Bergen                                NJ
700282516            NO                                   0                            CHICAGO                                     IL
700282695            NO                                   0                            Suffolk                                     VA
700282842            NO                                   0                            Granby                                      CO
700282997            NO                                   0                            West Palm Beach                             FL
700283114            NO                                   0                            LAS VEGAS                                   NV
700283996            NO                                   0                            Sunny Isles Beach                           FL
700284004            NO                                   0                            Norwalk                                     CT
700284123            NO                                   0                            FORT WORTH                                  TX
700284131            NO                                   0                            Orlando                                     FL
700284728            NO                                   0                            New York                                    NY
700284906            NO                                   0                            LOMBARD                                     IL
700285128            NO                                   0                            CICERO                                      IL
700285611            NO                                   0                            Trenton                                     NJ
700285685            NO                                   0                            North Bergen                                NJ
700286569            NO                                   0                            Buffalo                                     NY
700286618            NO                                   0                            PERTH AMBOY                                 NJ
700286671            NO                                   0                            Brockton                                    MA
700286787            NO                                   0                            Trenton                                     NJ
700286799            NO                                   0                            Twin Mountain                               NH
700286851            NO                                   0                            Trenton                                     NJ
700287016            NO                                   0                            East Hampton                                NY
700287045            NO                                   0                            LOS ANGELES                                 CA
700287351            NO                                   0                            PORTLAND                                    OR
700287828            NO                                   0                            BARTOW                                      FL
700287909            MGIC                                 30                           New Port Richey                             FL
700288187            NO                                   0                            MYRTLE BEACH                                SC
700288407            NO                                   0                            LOS ANGELES                                 CA
700288819            NO                                   0                            LAS VEGAS                                   NV
700288822            NO                                   0                            LAS VEGAS                                   NV
700288958            NO                                   0                            West Palm Beach                             FL
700288998            NO                                   0                            Perth Amboy                                 NJ
700289329            NO                                   0                            Chicago                                     IL
700289341            NO                                   0                            Beaufort                                    SC
700289552            NO                                   0                            Newark                                      NJ
700289847            NO                                   0                            CHICAGO                                     IL
700289864            NO                                   0                            Pittsburgh                                  PA
700289926            NO                                   0                            Athens                                      GA
700289960            NO                                   0                            DETROIT                                     MI
700290088            NO                                   0                            DETROIT                                     MI
700290089            NO                                   0                            Newark                                      NJ
700290096            NO                                   0                            DETROIT                                     MI
700290116            NO                                   0                            DETROIT                                     MI
700290575            NO                                   0                            ROGERS                                      AR
700290636            NO                                   0                            PEORIA                                      AZ
700290813            NO                                   0                            Browns Mills, Pemberton twp.                NJ
700290824            NO                                   0                            New York                                    NY
700290981            NO                                   0                            East Stroudsburg                            PA
700291368            NO                                   0                            ELK GROVE VILLAGE                           IL
700291485            NO                                   0                            Bay Village                                 OH
700291529            NO                                   0                            ST. PETERSBURG                              FL
700291590            NO                                   0                            Denver                                      NC
700291651            NO                                   0                            Westport                                    CT
700291766            MGIC                                 30                           Waldorf                                     MD
700291913            NO                                   0                            Homestead                                   FL
700291971            NO                                   0                            Long Branch / Ocean Township                NJ
700292129            NO                                   0                            Riverhead                                   NY
700292151            NO                                   0                            Monroe                                      NY
700292222            NO                                   0                            AVONDALE                                    AZ
700292440            NO                                   0                            New York                                    NY
700292555            NO                                   0                            Chicago                                     IL
700292602            MGIC                                 30                           Shelbyville                                 MI
700292624            NO                                   0                            Parma                                       OH
700292949            NO                                   0                            Fayetteville                                NC
700292986            NO                                   0                            Fayetteville                                NC
700293066            NO                                   0                            Romeoville                                  IL
700293112            NO                                   0                            Kennesaw                                    GA
700293171            NO                                   0                            Anderson                                    SC
700293605            NO                                   0                            Hackettstown                                NJ
700293608            NO                                   0                            Atlanta                                     GA
700293747            NO                                   0                            WAUKEGAN                                    IL
700293915            NO                                   0                            Miami                                       FL
700294361            RDN                                  30                           Fort Myers                                  FL
700294623            NO                                   0                            Brooklyn                                    NY
700294749            NO                                   0                            Columbus                                    OH
700294753            NO                                   0                            EVERGREEN PARK                              IL
700294819            NO                                   0                            Newburgh                                    NY
700294869            NO                                   0                            TOMBALL                                     TX
700294938            MGIC                                 25                           Tyler                                       TX
700295016            NO                                   0                            Cape Coral                                  FL
700295079            NO                                   0                            Charleston                                  SC
700295231            NO                                   0                            Lanham                                      MD
700295261            NO                                   0                            FORT MEYERS                                 FL
700295298            NO                                   0                            Brooklyn                                    NY
700295336            NO                                   0                            Baltimore                                   MD
700295444            NO                                   0                            Charleston                                  SC
700295616            NO                                   0                            RIVERHEAD                                   NY
700295738            NO                                   0                            Miami                                       FL
700295740            NO                                   0                            Danbury                                     CT
700295866            NO                                   0                            LOS ANGELES                                 CA
700296221            NO                                   0                            Aventura                                    FL
700296239            NO                                   0                            North Plainfield                            NJ
700296305            NO                                   0                            Newport News                                VA
700296829            NO                                   0                            Boston                                      MA
700296901            NO                                   0                            Irvington                                   NJ
700296995            NO                                   0                            Westport                                    CT
700297032            MGIC                                 30                           AUSTIN                                      TX
700297105            NO                                   0                            Passaic                                     NJ
700297165            NO                                   0                            PHILADELPHIA                                PA
700297443            RDN                                  12                           Ephrata                                     PA
700297500            NO                                   0                            Toledo                                      OH
700297533            NO                                   0                            Clio                                        MI
700297567            NO                                   0                            Toledo                                      OH
700297578            NO                                   0                            Toledo                                      OH
700297689            NO                                   0                            Ellijay                                     GA
700297744            NO                                   0                            Long Beach                                  NY
700297936            NO                                   0                            Port Charlotte                              FL
700298179            NO                                   0                            Bronx                                       NY
700298188            NO                                   0                            Austin                                      TX
700298375            NO                                   0                            Washington                                  DC
700298410            NO                                   0                            SPARTA                                      NJ
700298537            NO                                   0                            PORT SAINT LUCIE                            FL
700298585            MGIC                                 25                           Rock Falls                                  IL
700298600            NO                                   0                            BUCKEYE                                     AZ
700298736            NO                                   0                            New York                                    NY
700298889            NO                                   0                            NAPLES                                      FL
700299018            NO                                   0                            GULFPORT                                    MS
700299150            NO                                   0                            Myrtle Beach                                SC
700299162            NO                                   0                            Detroit                                     MI
700299296            NO                                   0                            Silver Spring                               MD
700299334            NO                                   0                            Detroit                                     MI
700299553            NO                                   0                            NORTH LAS VEGAS                             NV
700299590            NO                                   0                            CHICAGO                                     IL
700299767            NO                                   0                            Cape Coral                                  FL
700299819            NO                                   0                            York                                        PA
700300032            NO                                   0                            ST. CLOUD                                   MN
700300336            NO                                   0                            Norfolk                                     VA
700300356            NO                                   0                            Lakewood                                    NJ
700300430            NO                                   0                            Asbury Park                                 NJ
700300608            NO                                   0                            Deltona                                     FL
700300613            NO                                   0                            Cape Coral                                  FL
700300773            NO                                   0                            Lighthouse Point                            FL
700300774            NO                                   0                            Hyde Park                                   MA
700300775            NO                                   0                            Wayne                                       NJ
700300788            NO                                   0                            Fort Myers                                  FL
700300918            RDN                                  30                           Ottawa                                      KS
700301000            NO                                   0                            Weehawken                                   NJ
700301580            NO                                   0                            Greenwich                                   CT
700301778            NO                                   0                            New Rochelle                                NY
700301961            NO                                   0                            Gaithersburg                                MD
700302051            NO                                   0                            WAUKEGAN                                    IL
700302192            NO                                   0                            FRESNO                                      CA
700302325            NO                                   0                            CHICAGO                                     IL
700302430            NO                                   0                            PHILADELPHIA                                PA
700302447            NO                                   0                            Philadelphia                                PA
700302449            NO                                   0                            Boston                                      MA
700302559            NO                                   0                            Myrtle Beach                                SC
700302612            NO                                   0                            SAUK VILLAGE                                IL
700302775            NO                                   0                            CHICAGO                                     IL
700302864            NO                                   0                            CHICAGO                                     IL
700302908            NO                                   0                            newark                                      NJ
700302964            NO                                   0                            Newark                                      NJ
700303185            MGIC                                 25                           STREAMWOOD                                  IL
700303257            NO                                   0                            PALATINE                                    IL
700303372            NO                                   0                            Bradenton                                   FL
700303405            NO                                   0                            WAUKEGAN                                    IL
700303441            NO                                   0                            Stamford                                    CT
700303480            NO                                   0                            Myrtle Beach                                SC
700303658            RDN                                  25                           Miami                                       FL
700303743            NO                                   0                            Detroit                                     MI
700303918            NO                                   0                            BROOKLYN                                    NY
700304066            NO                                   0                            Schenectady                                 NY
700304091            NO                                   0                            Charleston                                  SC
700304113            NO                                   0                            NEW PRAGUE                                  MN
700304118            NO                                   0                            Milwaukee                                   WI
700304341            NO                                   0                            HORN LAKE                                   MS
700304592            NO                                   0                            Lakewood                                    NJ
700304811            NO                                   0                            Mt. Pleasant                                SC
700304818            NO                                   0                            New York                                    NY
700305207            NO                                   0                            KANSAS CITY                                 MO
700305510            NO                                   0                            Port St Lucie                               FL
700305568            NO                                   0                            PORTSMOUTH                                  VA
700305710            NO                                   0                            Norfolk                                     VA
700305989            NO                                   0                            Lynn                                        MA
700306058            NO                                   0                            Alexandria                                  VA
700306076            NO                                   0                            Smyrna                                      DE
700306084            NO                                   0                            Howell                                      MI
700306145            NO                                   0                            Alexandria                                  VA
700306212            NO                                   0                            Marlboro                                    NY
700306248            NO                                   0                            Summerville                                 SC
700306314            NO                                   0                            KANSAS CITY                                 MO
700306341            NO                                   0                            CHICAGO                                     IL
700306351            NO                                   0                            PHOENIX                                     AZ
700306857            NO                                   0                            Brooklyn                                    NY
700306861            NO                                   0                            CHICAGO                                     IL
700306868            NO                                   0                            White Lake                                  MI
700306994            NO                                   0                            Coral Springs                               FL
700307002            NO                                   0                            North Port                                  FL
700307006            NO                                   0                            Philadelphia                                PA
700307127            MGIC                                 12                           ROUND LAKE                                  IL
700307248            NO                                   0                            Brooklyn                                    NY
700307259            NO                                   0                            Columbus                                    OH
700307293            NO                                   0                            Charlotte                                   NC
700307296            NO                                   0                            St. Petersburg, FL                          FL
700307335            NO                                   0                            Columbus                                    OH
700307371            NO                                   0                            Albany                                      NY
700307372            NO                                   0                            Columbus                                    OH
700307400            NO                                   0                            Columbus                                    OH
700307568            NO                                   0                            PLEASANTON                                  CA
700307572            NO                                   0                            SCOTTSDALE                                  AZ
700307819            NO                                   0                            Cape Coral                                  FL
700307834            NO                                   0                            MEDFORD                                     NJ
700307989            NO                                   0                            Franklin                                    NJ
700308009            NO                                   0                            East Hampton                                NY
700308010            NO                                   0                            Ossining                                    NY
700308018            NO                                   0                            Bridgeport                                  CT
700308144            NO                                   0                            Richmond Hill                               NY
700308177            NO                                   0                            OCEAN CITY                                  NJ
700308199            NO                                   0                            FORT MYERS                                  FL
700308277            NO                                   0                            Port St Lucie                               FL
700308341            NO                                   0                            Houston                                     TX
700308360            NO                                   0                            Newark                                      NJ
700308534            RDN                                  30                           Scarborough                                 ME
700308577            NO                                   0                            CHICAGO                                     IL
700308672            NO                                   0                            PHOENIX                                     AZ
700308691            NO                                   0                            CHICAGO                                     IL
700308890            NO                                   0                            Philadelphia                                PA
700309079            NO                                   0                            AVONDALE                                    AZ
700309167            NO                                   0                            Chicago                                     IL
700309359            NO                                   0                            Miami                                       FL
700309416            NO                                   0                            NEW PORT RICHEY                             FL
700309670            NO                                   0                            Meriden                                     CT
700309814            NO                                   0                            Albany                                      NY
700309837            NO                                   0                            Albany                                      NY
700309865            NO                                   0                            College Park                                MD
700309874            NO                                   0                            Lincoln Park                                MI
700309886            NO                                   0                            Modesto                                     CA
700310239            NO                                   0                            Ocala                                       FL
700310333            NO                                   0                            Palm Coast                                  FL
700310363            NO                                   0                            Palm Coast                                  FL
700310425            NO                                   0                            Port Saint Joe                              FL
700310564            NO                                   0                            CHULA VISTA                                 CA
700310575            NO                                   0                            Hillside                                    NJ
700310578            NO                                   0                            West New York                               NJ
700310613            NO                                   0                            BROOKLYN                                    NY
700310688            NO                                   0                            Ozone Park                                  NY
700310744            NO                                   0                            Philadelphia                                PA
700310758            NO                                   0                            SELMA                                       NC
700310771            NO                                   0                            Cincinnati                                  OH
700310784            NO                                   0                            Bronx                                       NY
700310785            NO                                   0                            Newark                                      NJ
700310905            NO                                   0                            EMMIT                                       ID
700310946            NO                                   0                            Detroit                                     MI
700310997            NO                                   0                            Jersey City                                 NJ
700311196            NO                                   0                            Salem                                       NY
700311240            NO                                   0                            DANA POINT                                  CA
700311259            NO                                   0                            BAYONNE                                     NJ
700311338            NO                                   0                            ELIZABETH                                   NJ
700311369            NO                                   0                            CHICAGO                                     IL
700311403            NO                                   0                            LONGVIEW                                    WA
700311887            NO                                   0                            Medford                                     NY
700311949            MGIC                                 25                           Ayer                                        MA
700312097            NO                                   0                            Brockton                                    MA
700312116            NO                                   0                            Austin                                      TX
700312267            NO                                   0                            Durham                                      NC
700312280            NO                                   0                            Durham                                      NC
700312400            NO                                   0                            Hallandale                                  FL
700312466            NO                                   0                            Casselberry                                 FL
700312476            NO                                   0                            Apopka                                      FL
700312531            NO                                   0                            PATERSON                                    NJ
700312946            NO                                   0                            Sarasota                                    FL
700312962            NO                                   0                            Trenton                                     NJ
700313158            NO                                   0                            Forked River/ Lacey Township                NJ
700313165            NO                                   0                            North Bergen                                NJ
700313327            NO                                   0                            Everett                                     MA
700313427            NO                                   0                            INVER GROVE HEIGHTS                         MN
700313437            NO                                   0                            Harrison                                    NJ
700313859            NO                                   0                            Miami                                       FL
700314060            NO                                   0                            Paterson                                    NJ
700314106            NO                                   0                            White Plains                                NY
700314367            NO                                   0                            Verona                                      NJ
700314407            NO                                   0                            Murrysville                                 PA
700314496            MGIC                                 25                           TULSA                                       OK
700314547            NO                                   0                            Wallingford                                 CT
700314700            NO                                   0                            PATERSON                                    NJ
700314845            NO                                   0                            Levering                                    MI
700315167            NO                                   0                            NEW PORT RICHEY                             FL
700315289            NO                                   0                            Detroit                                     MI
700315730            MGIC                                 25                           TULSA                                       OK
700315735            NO                                   0                            West Palm Beach                             FL
700315739            RDN                                  25                           TULSA                                       OK
700315870            NO                                   0                            PUEBLO                                      CO
700315885            NO                                   0                            PUEBLO                                      CO
700315928            NO                                   0                            CHICAGO                                     IL
700315944            NO                                   0                            NEW PORT RICHEY                             FL
700316086            NO                                   0                            DEMING                                      WA
700316120            NO                                   0                            MARICOPA                                    AZ
700316311            NO                                   0                            SAINT PETERSBURG                            FL
700316376            NO                                   0                            Lomita                                      CA
700316801            NO                                   0                            CAMDEN                                      NJ
700316861            NO                                   0                            Carrboro                                    NC
700316864            NO                                   0                            Stone Mountain                              GA
700316866            NO                                   0                            Bloomfield                                  NJ
700316914            NO                                   0                            INVER GROVE HEIGHTS                         MN
700316923            NO                                   0                            LAVEEN                                      AZ
700316938            MGIC                                 25                           West Palm Beach                             FL
700317172            NO                                   0                            CORONA                                      CA
700317185            NO                                   0                            FORT MYERS                                  FL
700317288            NO                                   0                            Mt Joy                                      PA
700317402            NO                                   0                            HUDSON                                      WI
700317533            NO                                   0                            GALLOWAY                                    NJ
700317611            NO                                   0                            MILL VALLEY                                 CA
700317917            NO                                   0                            BROOKLYN CENTER                             MN
700318008            NO                                   0                            SUN CITY                                    AZ
700318085            NO                                   0                            BOLINGBROOK                                 IL
700318190            NO                                   0                            Chapel Hill                                 NC
700318262            NO                                   0                            Galveston                                   TX
700318283            NO                                   0                            Asbury Park                                 NJ
700318300            NO                                   0                            High Point                                  NC
700318490            NO                                   0                            Orange Park                                 FL
700318512            NO                                   0                            Fripp Island                                SC
700318555            NO                                   0                            Bronx                                       NY
700318581            NO                                   0                            Acworth                                     GA
700318630            NO                                   0                            Murrells Inlet                              SC
700318671            NO                                   0                            SANIT PETERSBURG                            FL
700318700            NO                                   0                            Columbus                                    OH
700318711            NO                                   0                            Hollywood                                   FL
700318728            NO                                   0                            PHOENIX                                     AZ
700318832            NO                                   0                            Myrtle Beach                                SC
700318895            NO                                   0                            Rochester                                   NH
700318931            NO                                   0                            RIDGE EDGE                                  NJ
700319004            NO                                   0                            Lake Mary                                   FL
700319065            NO                                   0                            Charleston                                  SC
700319089            NO                                   0                            WOODSTOCK                                   IL
700319112            NO                                   0                            CHICAGO                                     IL
700319142            NO                                   0                            Bloomfield                                  NJ
700319216            NO                                   0                            CHICAGO                                     IL
700319237            NO                                   0                            OGDEN                                       UT
700319239            NO                                   0                            CHICAGO                                     IL
700319254            NO                                   0                            PEARL                                       MS
700319281            NO                                   0                            PEARL                                       MS
700319346            NO                                   0                            RIVERSIDE                                   CA
700319383            NO                                   0                            HARMONY                                     MN
700319473            NO                                   0                            Livingston                                  NJ
700319562            NO                                   0                            Danbury                                     CT
700319627            NO                                   0                            Charleston                                  SC
700319728            NO                                   0                            West Palm Beach                             FL
700319872            NO                                   0                            Richmond                                    VA
700319877            NO                                   0                            Hollywood                                   FL
700320368            NO                                   0                            FOREST PARK                                 IL
700320598            NO                                   0                            Tampa                                       FL
700320645            NO                                   0                            Charleston                                  SC
700320646            NO                                   0                            Charlotte                                   NC
700320655            NO                                   0                            KEY WEST                                    FL
700320830            NO                                   0                            TUCSON                                      AZ
700320875            NO                                   0                            WEST PALM BEACH                             FL
700320916            NO                                   0                            Monroe Township                             NJ
700320951            NO                                   0                            Cape Coral                                  FL
700321054            NO                                   0                            WAUKEGAN                                    IL
700321200            NO                                   0                            TAFT                                        CA
700321229            MGIC                                 12                           TOPEKA                                      KS
700321269            NO                                   0                            Chapel Hill                                 NC
700321358            NO                                   0                            CHICAGO                                     IL
700321375            NO                                   0                            CHICAGO                                     IL
700321417            NO                                   0                            North Brunswick                             NJ
700321460            NO                                   0                            CHICAGO                                     IL
700321550            NO                                   0                            Fair Lawn                                   NJ
700321608            RDN                                  25                           Shelbyville                                 MI
700321692            RDN                                  12                           Virginia Beach                              VA
700321806            NO                                   0                            Chicago                                     IL
700321846            NO                                   0                            Seminole                                    FL
700321943            NO                                   0                            Hialeah                                     FL
700321999            NO                                   0                            Tampa                                       FL
700322100            NO                                   0                            Pembroke Pines                              FL
700322104            NO                                   0                            Tucker                                      GA
700322115            NO                                   0                            Manchester                                  NH
700322231            NO                                   0                            Loganville                                  GA
700322260            MGIC                                 25                           Lake Worth                                  FL
700322274            NO                                   0                            Orlando                                     FL
700322309            NO                                   0                            Middletown                                  DE
700322327            NO                                   0                            GILBERT                                     AZ
700322372            NO                                   0                            BERWYN                                      IL
700322413            NO                                   0                            Baltimore                                   MD
700322525            NO                                   0                            Englewood Cliffs                            NJ
700322615            NO                                   0                            West Palm Beach                             FL
700322616            RDN                                  25                           CHICAGO                                     IL
700322630            NO                                   0                            Charlotte                                   NC
700322731            NO                                   0                            HORN LAKE                                   MS
700322813            RDN                                  30                           Ecorse                                      MI
700322919            NO                                   0                            LEXINGTON PARK                              MD
700322987            NO                                   0                            MESA                                        AZ
700323112            NO                                   0                            Stamford                                    CT
700323139            NO                                   0                            Houston                                     TX
700323207            NO                                   0                            QUEEN CREEK                                 AZ
700323271            NO                                   0                            Staten Island                               NY
700323342            NO                                   0                            Smyrna                                      DE
700323364            NO                                   0                            SPRINGFIELD                                 VA
700323386            NO                                   0                            Pawleys Island                              SC
700323453            NO                                   0                            Miami                                       FL
700323505            NO                                   0                            Miramar                                     FL
700323556            NO                                   0                            Myrtle Beach                                SC
700323594            NO                                   0                            ST. LOUIS                                   MO
700323662            NO                                   0                            Tampa                                       FL
700323708            NO                                   0                            FULTON                                      MO
700323728            NO                                   0                            Apollo Beach                                FL
700323755            NO                                   0                            St. Louis                                   MO
700323783            NO                                   0                            Winston-Salem                               NC
700323929            NO                                   0                            North Mrytle Beach                          SC
700323974            NO                                   0                            Spanish Fort                                AL
700324034            NO                                   0                            Brooklyn                                    NY
700324103            NO                                   0                            MESA                                        AZ
700324229            NO                                   0                            Washington                                  DC
700324254            NO                                   0                            Toms River                                  NJ
700324365            NO                                   0                            Dover Plains                                NY
700324368            NO                                   0                            CHOWCHILLA                                  CA
700324552            NO                                   0                            QUEEN CREEK                                 AZ
700324594            NO                                   0                            CHICAGO                                     IL
700324678            NO                                   0                            Cohoes                                      NY
700324679            NO                                   0                            CHICAGO                                     IL
700324873            NO                                   0                            Dedham                                      MA
700325031            NO                                   0                            Paterson                                    NJ
700325232            NO                                   0                            Hingham                                     MA
700325324            NO                                   0                            Hyde Park                                   MA
700325432            NO                                   0                            Smyrna                                      DE
700325479            RDN                                  12                           Concord                                     NH
700325497            NO                                   0                            Grovetown                                   GA
700325548            NO                                   0                            Cumberland                                  RI
700325599            NO                                   0                            Charlotte                                   NC
700325615            NO                                   0                            NEWARK                                      NJ
700325730            NO                                   0                            Lehigh Acres                                FL
700325806            NO                                   0                            Hyattsville                                 MD
700325896            RDN                                  30                           Spartanburg                                 SC
700326021            NO                                   0                            Brigantine                                  NJ
700326023            NO                                   0                            ANNAPOLIS                                   MD
700326175            NO                                   0                            KANSAS CITY                                 MO
700326180            NO                                   0                            CHICAGO                                     IL
700326196            NO                                   0                            Brooklyn                                    NY
700326253            NO                                   0                            Orange Park                                 FL
700326314            NO                                   0                            Pawleys Island                              SC
700326361            NO                                   0                            QUEEN CREEK                                 AZ
700326434            NO                                   0                            Charlotte                                   NC
700326477            NO                                   0                            Little Egg Harbor                           NJ
700326597            NO                                   0                            Ft Myers                                    FL
700326876            NO                                   0                            Jersey City                                 NJ
700326881            NO                                   0                            Meriden                                     CT
700327234            NO                                   0                            BROOKLYN CENTER                             MN
700327324            NO                                   0                            Falls Church                                VA
700327382            NO                                   0                            Royal Oak                                   MI
700327412            NO                                   0                            Columbia                                    SC
700327429            NO                                   0                            MANHATTAN                                   IL
700327485            NO                                   0                            Akron                                       OH
700327593            NO                                   0                            Bonita Springs                              FL
700327594            NO                                   0                            Chelsea                                     MA
700327597            NO                                   0                            Salem                                       MA
700327652            NO                                   0                            ROCKY POINT                                 NC
700327666            NO                                   0                            Orlando                                     FL
700327674            NO                                   0                            MYRTLE BEACH                                SC
700327827            NO                                   0                            LOS ANGELES                                 CA
700328002            NO                                   0                            Miami                                       FL
700328074            NO                                   0                            CHICAGO                                     IL
700328113            NO                                   0                            CHICAGO                                     IL
700328150            NO                                   0                            CANNON  FALLS                               MN
700328208            NO                                   0                            Baltimore                                   MD
700328265            NO                                   0                            Manhasset                                   NY
700328313            NO                                   0                            Bronx                                       NY
700328485            NO                                   0                            Hooksett                                    NH
700328567            NO                                   0                            Danbury                                     NH
700328582            NO                                   0                            Goose Creek                                 SC
700328646            NO                                   0                            MONTGOMERY VILLAGE                          MD
700328719            NO                                   0                            Charleston                                  SC
700328844            NO                                   0                            WHEELING                                    IL
700328971            NO                                   0                            PARAMOUNT                                   CA
700329032            NO                                   0                            Mount Pleasant                              SC
700329047            NO                                   0                            BENTONVILLE                                 AR
700329098            NO                                   0                            Chincoteague                                VA
700329153            NO                                   0                            Pen Argyl                                   PA
700329223            NO                                   0                            New Fairfield                               CT
700329232            NO                                   0                            Franklin                                    NJ
700329259            NO                                   0                            Oak Park                                    MI
700329262            NO                                   0                            Middletown                                  DE
700329280            NO                                   0                            Coral Springs                               FL
700329300            NO                                   0                            Newport                                     MI
700329302            NO                                   0                            Manville                                    NJ
700329422            NO                                   0                            Wellington                                  OH
700329478            NO                                   0                            Bluffton                                    SC
700329528            NO                                   0                            KENNESAW                                    GA
700329581            NO                                   0                            Frederick                                   MD
700329600            NO                                   0                            RIO RANCHO                                  NM
700329616            NO                                   0                            Jacksonville                                FL
700329620            NO                                   0                            Princess Anne                               MD
700329622            NO                                   0                            Edison Township                             NJ
700329644            NO                                   0                            Chapel Hill                                 NC
700329684            NO                                   0                            Gaithersburg                                MD
700329705            NO                                   0                            BENTONVILLE                                 AR
700329733            NO                                   0                            Atlantic City                               NJ
700329784            NO                                   0                            Bronx                                       NY
700329798            NO                                   0                            Richmond                                    TX
700329900            NO                                   0                            Charleston                                  SC
700329919            NO                                   0                            Fort Worth                                  TX
700329971            NO                                   0                            Dorchester                                  MA
700329998            NO                                   0                            Beaufort                                    SC
700330339            NO                                   0                            Bluffton                                    SC
700330458            NO                                   0                            PUEBLO                                      CO
700330477            NO                                   0                            GLENDALE                                    AZ
700330685            MGIC                                 12                           LEXINGTON                                   SC
700330762            NO                                   0                            Fitchburg                                   MA
700330829            NO                                   0                            NEW BRUNSWICK                               NJ
700330934            NO                                   0                            Marietta                                    GA
700330937            NO                                   0                            Fort Pierce                                 FL
700330945            NO                                   0                            Brooklyn                                    NY
700330986            NO                                   0                            Fort Pierce                                 FL
700331172            NO                                   0                            CLOVIS                                      CA
700331206            NO                                   0                            Fort Mill                                   SC
700331305            NO                                   0                            Woodside                                    NY
700331363            NO                                   0                            STAMFORD                                    CT
700331416            NO                                   0                            Palm Beach Gardens                          FL
700331555            NO                                   0                            Parsippany                                  NJ
700331626            NO                                   0                            Plantation                                  FL
700331686            NO                                   0                            Danbury                                     CT
700331696            NO                                   0                            Willingboro                                 NJ
700331834            NO                                   0                            Lanham                                      MD
700331854            NO                                   0                            Pawleys Island                              SC
700331954            NO                                   0                            Miami                                       FL
700331998            NO                                   0                            CAROL STREAM                                IL
700332112            NO                                   0                            Midlothian                                  VA
700332298            NO                                   0                            GLENDALE                                    AZ
700332368            NO                                   0                            BERWYN                                      IL
700332394            NO                                   0                            Frisco                                      NC
700332442            NO                                   0                            BERWYN                                      IL
700332499            NO                                   0                            Mays Landing, Hamilton Townshi              NJ
700332639            NO                                   0                            PORT SAINT LUCIE                            FL
700332757            NO                                   0                            SCOTTSDALE                                  AZ
700332858            NO                                   0                            Atlanta                                     GA
700332965            NO                                   0                            Roseland                                    NJ
700332966            NO                                   0                            Windermere                                  FL
700332976            NO                                   0                            Londonderry                                 NH
700333007            NO                                   0                            Toms River                                  NJ
700333063            NO                                   0                            Ellmont                                     NY
700333075            NO                                   0                            Levittown                                   PA
700333099            NO                                   0                            MIDLOTHIAN                                  IL
700333109            NO                                   0                            PHOENIX                                     AZ
700333117            NO                                   0                            PHOENIX                                     AZ
700333136            NO                                   0                            CHICAGO                                     IL
700333218            NO                                   0                            Rockville                                   MD
700333287            NO                                   0                            Windsor Locks                               CT
700333563            NO                                   0                            Summerville                                 SC
700333601            NO                                   0                            Clermont                                    FL
700333607            NO                                   0                            Saint Cloud                                 FL
700333623            NO                                   0                            Passaic                                     NJ
700333624            NO                                   0                            NORTHBROOK                                  IL
700333648            NO                                   0                            Boca Raton                                  FL
700333669            NO                                   0                            Victory Gardens                             NJ
700333687            NO                                   0                            Durham                                      NC
700333858            MGIC                                 30                           FORDS                                       NJ
700333922            NO                                   0                            Providence                                  RI
700333995            NO                                   0                            Bethesda                                    MD
700334109            NO                                   0                            Elizabeth                                   NJ
700334122            NO                                   0                            Charleston                                  SC
700334125            NO                                   0                            FRANKLIN PARK                               IL
700334149            NO                                   0                            Myrtle Beach                                SC
700334157            NO                                   0                            PHOENIX                                     AZ
700334245            NO                                   0                            Sterling                                    VA
700334298            NO                                   0                            North Bergen                                NJ
700334303            NO                                   0                            Meriden                                     CT
700334312            NO                                   0                            Chantilly                                   VA
700334338            NO                                   0                            Baltimore                                   MD
700334591            NO                                   0                            Charlotte                                   NC
700334639            NO                                   0                            Waterford                                   MI
700334650            NO                                   0                            PHOENIX                                     AZ
700334704            NO                                   0                            QUEEN CREEK                                 AZ
700334711            NO                                   0                            Union                                       NJ
700334739            NO                                   0                            HENDERSON                                   NV
700334776            NO                                   0                            ARLINGTON HEIGHTS                           IL
700334839            NO                                   0                            Charleston                                  SC
700334896            NO                                   0                            Norwalk                                     CT
700335000            NO                                   0                            Orange Park                                 FL
700335050            NO                                   0                            BOWIE                                       MD
700335124            NO                                   0                            Bernards Township                           NJ
700335231            NO                                   0                            West Hartford                               CT
700335304            NO                                   0                            Clearwater                                  FL
700335307            NO                                   0                            Rye Brook                                   NY
700335370            NO                                   0                            PHOENIX                                     AZ
700335371            NO                                   0                            Goose Creek                                 SC
700335528            NO                                   0                            Avondale Estates                            GA
700335606            NO                                   0                            Alpharetta                                  GA
700335637            NO                                   0                            Bluffton                                    SC
700335719            NO                                   0                            Monroe                                      NY
700335765            NO                                   0                            Commack                                     NY
700335770            NO                                   0                            Raleigh                                     NC
700335785            NO                                   0                            Flower Mound                                TX
700335907            NO                                   0                            WASHINGTON                                  DC
700335920            NO                                   0                            Forest Hill                                 MD
700336079            NO                                   0                            LA MESA                                     CA
700336387            NO                                   0                            Atlanta                                     GA
700336400            NO                                   0                            Suwanee                                     GA
700336441            NO                                   0                            Lawrenceville                               GA
700336515            NO                                   0                            MEDINAH                                     IL
700336619            NO                                   0                            Eustis                                      FL
700336668            NO                                   0                            Longs                                       SC
700336728            NO                                   0                            Clermont                                    FL
700336770            NO                                   0                            Roslindale                                  MA
700336777            NO                                   0                            Union City                                  NJ
700336785            NO                                   0                            Wilmington                                  DE
700336846            NO                                   0                            Raleigh                                     NC
700336892            NO                                   0                            Mullins                                     SC
700336906            NO                                   0                            Katonah                                     NY
700336967            NO                                   0                            Houston                                     TX
700337018            NO                                   0                            Winchester                                  VA
700337038            RDN                                  25                           Union City                                  NJ
700337135            MGIC                                 25                           Chicago                                     IL
700337185            NO                                   0                            Calhoun                                     GA
700337193            NO                                   0                            Calhoun                                     GA
700337207            NO                                   0                            Detroit                                     MI
700337240            NO                                   0                            Columbia                                    SC
700337329            NO                                   0                            Jacksonville                                FL
700337335            NO                                   0                            Coral Springs                               FL
700337380            NO                                   0                            Huntersville                                NC
700337401            NO                                   0                            Frisco                                      NC
700337448            NO                                   0                            Charleston                                  SC
700337527            NO                                   0                            Newark                                      DE
700337552            NO                                   0                            Raleigh                                     NC
700337682            NO                                   0                            PHOENIX                                     AZ
700337722            NO                                   0                            Grand Blanc                                 MI
700337749            NO                                   0                            Tulsa                                       OK
700337925            NO                                   0                            Ponte Vedra Beach                           FL
700337931            NO                                   0                            MESQUITE                                    NV
700337934            NO                                   0                            BENSON                                      NC
700337952            NO                                   0                            Summit                                      NJ
700337964            NO                                   0                            San Diego                                   CA
700337997            NO                                   0                            Miami                                       FL
700338109            NO                                   0                            Gibsonton                                   FL
700338163            NO                                   0                            CHICAGO                                     IL
700338170            NO                                   0                            LAS VEGAS                                   NV
700338174            NO                                   0                            WEST PALM BEACH                             FL
700338193            NO                                   0                            NORTH LAS VEGAS                             NV
700338200            NO                                   0                            DAVIS                                       CA
700338271            NO                                   0                            SILVERDALE                                  WA
700338341            NO                                   0                            Shelton                                     CT
700338371            NO                                   0                            WEST PALM BEACH                             FL
700338404            NO                                   0                            Little River                                SC
700338700            NO                                   0                            Loveland                                    OH
700338757            NO                                   0                            Oak Park                                    MI
700338881            RDN                                  30                           West Bloomfield                             MI
700339149            NO                                   0                            Richmond                                    VA
700339210            NO                                   0                            White Plains                                NY
700339236            NO                                   0                            Raleigh                                     NC
700339242            NO                                   0                            Avalon                                      NJ
700339263            NO                                   0                            SCOTTSDALE                                  AZ
700339432            NO                                   0                            SAINT LOUIS                                 MO
700339758            NO                                   0                            Succasunna                                  NJ
700339763            NO                                   0                            Delray Beach                                FL
700339840            NO                                   0                            Jamaica                                     NY
700339914            NO                                   0                            SANDY                                       UT
700339981            NO                                   0                            SANDY                                       UT
700340149            NO                                   0                            SANGER                                      CA
700340165            NO                                   0                            Charleston                                  SC
700340318            NO                                   0                            Vienna                                      VA
700340394            NO                                   0                            Charleston                                  SC
700340421            NO                                   0                            Albuquerque                                 NM
700340435            NO                                   0                            Irvington                                   NJ
700340473            NO                                   0                            Wyckoff                                     NJ
700340559            NO                                   0                            Atlanta                                     GA
700340748            NO                                   0                            East Stroudsburg                            PA
700340958            NO                                   0                            NAPERVILLE                                  IL
700340987            NO                                   0                            Lehigh Acres                                FL
700341036            NO                                   0                            Orange City                                 FL
700341275            NO                                   0                            Hyattsville                                 MD
700341448            NO                                   0                            Pittsboro                                   NC
700341507            NO                                   0                            Charleston                                  SC
700341530            NO                                   0                            SALT LAKE CITY                              UT
700341609            NO                                   0                            LAS VEGAS                                   NV
700341735            NO                                   0                            Myrtle Beach                                SC
700341963            NO                                   0                            Orlando                                     FL
700341984            NO                                   0                            West Orange                                 NJ
700342046            NO                                   0                            Mount Pleasant                              SC
700342255            NO                                   0                            Dorchester                                  MA
700342286            NO                                   0                            Savannah                                    GA
700342327            NO                                   0                            STAMFORD                                    CT
700342367            NO                                   0                            Norwalk                                     CT
700342746            NO                                   0                            Palm Harbor                                 FL
700342766            NO                                   0                            DANA POINT                                  CA
700342877            NO                                   0                            Washington                                  DC
700342903            NO                                   0                            Leesburg                                    VA
700342915            NO                                   0                            Bronx                                       NY
700342932            NO                                   0                            Waterbury                                   CT
700342976            NO                                   0                            Cortlandt Manor                             NY
700343107            NO                                   0                            Silver Spring                               MD
700343164            NO                                   0                            Montgomery Village                          MD
700343172            NO                                   0                            KEIZER                                      OR
700343265            NO                                   0                            PLANO                                       TX
700343523            NO                                   0                            Myrtle Beach                                SC
700343623            NO                                   0                            CORNISH                                     NH
700343855            NO                                   0                            Deep River                                  CT
700343873            NO                                   0                            BENTON                                      AR
700343874            NO                                   0                            Delran                                      NJ
700343910            NO                                   0                            Deltona                                     FL
700343930            NO                                   0                            Portland                                    ME
700343970            NO                                   0                            CHICAGO                                     IL
700344067            NO                                   0                            Watertown                                   MA
700344454            NO                                   0                            Atlanta                                     GA
700344457            NO                                   0                            Neptune Twp                                 NJ
700344695            NO                                   0                            Treasure Island                             FL
700345041            NO                                   0                            WASHINGTON                                  DC
700345057            NO                                   0                            Apollo Beach                                FL
700345169            NO                                   0                            Orlando                                     FL
700345273            NO                                   0                            EVERETT                                     WA
700345279            NO                                   0                            Brooklyn                                    NY
700345420            NO                                   0                            RAPID CITY                                  SD
700345543            NO                                   0                            Boston                                      MA
700345732            NO                                   0                            Bedford                                     NH
700345873            NO                                   0                            Valrico                                     FL
700345889            NO                                   0                            Queen Creek                                 AZ
700346136            NO                                   0                            Delray Beach                                FL
700346310            NO                                   0                            Charleston                                  SC
700346455            NO                                   0                            Charleston                                  SC
700346683            NO                                   0                            Jamaica                                     NY
700346784            NO                                   0                            Wilmington                                  DE
700347013            NO                                   0                            Norco                                       CA
700347043            NO                                   0                            Charleston                                  SC
700347365            NO                                   0                            Killingly, Dayville village                 CT
700347616            NO                                   0                            Raleigh                                     NC
700347764            NO                                   0                            Alvarado                                    TX
700347825            NO                                   0                            Sarasota                                    FL
700347918            NO                                   0                            Pinellas Park                               FL
700348043            NO                                   0                            Old Saybrook                                CT
700348807            NO                                   0                            Turlock                                     CA
700348865            NO                                   0                            Mansfield                                   NJ
700349247            NO                                   0                            Silver Spring                               MD
700349948            NO                                   0                            MOUNT PROSPECT                              IL
700350123            NO                                   0                            Everett                                     MA
700350512            NO                                   0                            LITTLE RIVER                                SC
700351233            NO                                   0                            Raleigh                                     NC
700351987            NO                                   0                            Goose Creek                                 SC
700355234            RDN                                  12                           Hollywood                                   FL
500716970            PMI                                  12                           SMITHS GROVE                                KY
500733289            NO                                   0                            LAS VEGAS                                   NV
500753957            NO                                   0                            LAS VEGAS                                   NV
500773691            NO                                   0                            LONG BEACH                                  CA
500740099            NO                                   0                            ANAHEIM AREA                                CA
500745469            NO                                   0                            BARSTOW                                     CA
500751750            NO                                   0                            BARSTOW (UNINCORPORATED AREA)               CA
500766133            NO                                   0                            TRUCKEE                                     CA
500766467            NO                                   0                            FAIRFIELD                                   CA
500767655            NO                                   0                            NORWALK                                     CA
500519473            NO                                   0                            OLDSMAR                                     FL
500696797            NO                                   0                            CAPE CORAL                                  FL
500704452            NO                                   0                            FORT MYERS                                  FL
500711908            NO                                   0                            SPRING HILL                                 FL
500715089            NO                                   0                            MIAMI                                       FL
500715730            NO                                   0                            BRANDON                                     FL
500717960            NO                                   0                            ZEPHYRHILLS                                 FL
500720119            NO                                   0                            LEHIGH ACRES                                FL
500720123            NO                                   0                            MIRAMAR                                     FL
500724640            NO                                   0                            LEHIGH ACRES                                FL
500724732            NO                                   0                            WOODBRIDGE                                  VA
500726486            NO                                   0                            TAMPA                                       FL
500726873            NO                                   0                            MIAMI                                       FL
500727883            NO                                   0                            GIBSONTON                                   FL
500730249            NO                                   0                            GIBSONTON                                   FL
500730692            NO                                   0                            GIBSONTON                                   FL
500732403            NO                                   0                            WEST PALM BEACH                             FL
500733020            NO                                   0                            PINELLAS PARK                               FL
500734814            NO                                   0                            GIBSONTON                                   FL
500735973            NO                                   0                            CAPE CORAL                                  FL
500736748            NO                                   0                            TAMPA                                       FL
500736893            NO                                   0                            GIBSONTON                                   FL
500740586            NO                                   0                            NEW PORT RICHEY                             FL
500744547            NO                                   0                            STAFFORD                                    VA
500745289            NO                                   0                            WESLEY CHAPEL                               FL
500745326            NO                                   0                            DANIA BEACH                                 FL
500747856            NO                                   0                            GIBSONTON                                   FL
500748130            NO                                   0                            ZEPHYRHILLS                                 FL
500749106            NO                                   0                            RUSKIN                                      FL
500749115            NO                                   0                            RUSKIN                                      FL
500749378            NO                                   0                            ORLANDO                                     FL
500749542            NO                                   0                            CAPE CORAL                                  FL
500751159            NO                                   0                            SAINT PETERSBURG                            FL
500751425            NO                                   0                            LEHIGH ACRES                                FL
500752821            NO                                   0                            WEST PALM BEACH                             FL
500754631            NO                                   0                            ORLANDO                                     FL
500754821            NO                                   0                            CLEARWATER                                  FL
500757855            NO                                   0                            BRADENTON                                   FL
500758246            NO                                   0                            LAND O LAKES                                FL
500758554            NO                                   0                            GIBSONTON                                   FL
500758690            NO                                   0                            PALM HARBOR                                 FL
500758730            NO                                   0                            LAND O LAKES                                FL
500759510            NO                                   0                            FORT MYERS BEACH                            FL
500760200            NO                                   0                            ORLANDO                                     FL
500760518            NO                                   0                            CORAL SPRINGS                               FL
500760620            NO                                   0                            LAND O LAKES                                FL
500762828            NO                                   0                            SPRING HILL                                 FL
500764594            NO                                   0                            PALM HARBOR                                 FL
500767827            NO                                   0                            CAPE CORAL                                  FL
500769160            NO                                   0                            KISSIMMEE                                   FL
500771357            NO                                   0                            TAMPA                                       FL
500774983            NO                                   0                            LAND O LAKES                                FL
500777193            NO                                   0                            LAND O LAKES                                FL
500567687            NO                                   0                            SAN FRANCISCO                               CA
500712586            NO                                   0                            MOUNT DORA                                  FL
500723170            NO                                   0                            JERSEY CITY                                 NJ
500723823            NO                                   0                            RANCHO CORDOVA                              CA
500724619            NO                                   0                            BALTIMORE                                   MD
500728496            NO                                   0                            NORTH LAS VEGAS                             NV
500729455            NO                                   0                            BROOKELAND                                  TX
500729459            NO                                   0                            PAINESVILLE                                 OH
500734499            NO                                   0                            ARLINGTON                                   MA
500737209            NO                                   0                            PROVIDENCE                                  RI
500738190            NO                                   0                            CHICAGO                                     IL
500738447            NO                                   0                            BATON ROUGE                                 LA
500740295            NO                                   0                            LAUDERHILL                                  FL
500744392            NO                                   0                            NORTH LAS VEGAS                             NV
500753474            NO                                   0                            GERMANTON                                   NC
500756254            NO                                   0                            FORT PLAIN                                  NY
500758849            NO                                   0                            WHEELING                                    IL
500758894            NO                                   0                            JACKSON                                     MS
500758900            NO                                   0                            BUNNELL                                     FL
500758911            NO                                   0                            AUSTIN                                      TX
500759373            NO                                   0                            MYRTLE BEACH                                SC
500762179            NO                                   0                            OTIS ORCHARDS                               WA
500765303            NO                                   0                            NEWPORT                                     VT
500768198            NO                                   0                            CORAL SPRINGS                               FL
500634445            NO                                   0                            JERSEY CITY                                 NJ
500728612            NO                                   0                            NEWARK                                      NJ
500728667            NO                                   0                            BROOKLYN                                    NY
500735138            NO                                   0                            JERSEY CITY                                 NJ
500739384            NO                                   0                            MAHANOY CITY                                PA
500740487            NO                                   0                            BERNARDS TOWNSHIP                           NJ
500751335            NO                                   0                            DOVER                                       NJ
500754904            NO                                   0                            NEWARK                                      NJ
500762027            NO                                   0                            STATEN ISLAND                               NY
500767482            NO                                   0                            PASSAIC                                     NJ
500736901            NO                                   0                            INDIANAPOLIS                                IN
500736911            NO                                   0                            COLORADO SPRINGS                            CO
407869380            NO                                   0                            HACKENSACK                                  NJ
500615746            NO                                   0                            BROOKLYN                                    NY
500622223            NO                                   0                            FLUSHING                                    NY
500679328            NO                                   0                            PHILADELPHIA                                PA
500706257            GE                                   25                           PHILADELPHIA                                PA
500716689            NO                                   0                            SOUTH OZONE PARK                            NY
500722448            NO                                   0                            PHILADELPHIA                                PA
500729772            NO                                   0                            TOMS RIVER                                  NJ
500741450            NO                                   0                            WOODHAVEN                                   NY
500744615            NO                                   0                            JERSEY CITY                                 NJ
500751276            NO                                   0                            CEDARHURST                                  NY
500754892            GE                                   30                           TAMPA                                       FL
500759460            NO                                   0                            CORONA                                      NY
500762101            NO                                   0                            NEWARK                                      DE
500767257            NO                                   0                            CORONA                                      NY
407207624            NO                                   0                            SURPRISE                                    AZ
407207635            NO                                   0                            GREENFIELD                                  CA
407207639            NO                                   0                            INDIO                                       CA
407207645            NO                                   0                            Roseville                                   CA
407207646            NO                                   0                            Temecula                                    CA
407716439            NO                                   0                            Ladera Ranch Area                           CA
407716444            MGIC                                 30                           Boynton Beach                               FL
407716445            NO                                   0                            SAN CLEMENTE                                CA
407716450            NO                                   0                            Hayward                                     CA
407897338            NO                                   0                            SAN DIEGO                                   CA
407897348            NO                                   0                            Greenfield                                  CA
407897352            MGIC                                 30                           Pembroke Pines                              FL
500741553            NO                                   0                            WATERBURY                                   CT
500747157            NO                                   0                            HARTFORD                                    CT
500760699            NO                                   0                            BAY SHORE                                   NY
405779469            NO                                   0                            FORT  LAUDERDALE                            FL
407589978            NO                                   0                            BOISE                                       ID
407589979            NO                                   0                            BOISE                                       ID
407589980            NO                                   0                            MILFORD                                     ME
407589981            NO                                   0                            LAS VEGAS                                   NV
407589991            NO                                   0                            RED BLUFF                                   CA
407589992            NO                                   0                            OMAHA                                       NE
407589994            NO                                   0                            POCATELLO                                   ID
407589998            NO                                   0                            WOODLAND HILLS                              CA
407590002            NO                                   0                            NEW HAVEN                                   CT
407590008            NO                                   0                            BALTIMORE                                   MD
407590011            NO                                   0                            TORRINGTON                                  CT
407590012            NO                                   0                            BOISE                                       ID
407590016            NO                                   0                            OWINGS MILLS                                MD
407590017            NO                                   0                            CHARLOTTE                                   NC
407590021            NO                                   0                            ELGIN                                       IL
407590022            NO                                   0                            ALBUQUERQUE                                 NM
407590024            NO                                   0                            JACKSONVILLE                                FL
407590028            NO                                   0                            ALBUQUERQUE                                 NM
407590029            NO                                   0                            ALBUQUERQUE                                 NM
407590030            NO                                   0                            ALBUQUERQUE                                 NM
407590032            NO                                   0                            BOISE                                       ID
407590034            NO                                   0                            COMMERCE CITY                               CO
407590037            NO                                   0                            ALBUQUERQUE                                 NM
407590039            NO                                   0                            TOLLESON                                    AZ
407590040            NO                                   0                            PARKVILLE                                   MD
407590041            NO                                   0                            FARMINGTON                                  NM
407590044            NO                                   0                            BOISE                                       ID
407590045            NO                                   0                            CORONA                                      CA
407590048            NO                                   0                            TUCSON                                      AZ
407590049            NO                                   0                            QUEEN CREEK                                 AZ
407590050            NO                                   0                            QUEEN CREEK                                 AZ
407590053            NO                                   0                            COLUMBUS                                    OH
407590054            NO                                   0                            PROVIDENCE                                  RI
407590061            NO                                   0                            TACOMA                                      WA
407590063            NO                                   0                            PALMDALE                                    CA
407590064            NO                                   0                            TWIN FALLS                                  ID
407590068            NO                                   0                            FORT MYERS                                  FL
407590070            NO                                   0                            STREAMWOOD                                  IL
407590072            NO                                   0                            BALTIMORE                                   MD
407590073            NO                                   0                            GLENDALE                                    AZ
407590076            NO                                   0                            DESERT HOT SPRINGS                          CA
407590077            NO                                   0                            TULSA                                       OK
407590081            NO                                   0                            HERRIMAN                                    UT
407590082            NO                                   0                            NAMPA                                       ID
407590083            NO                                   0                            ATLANTA                                     GA
407590084            NO                                   0                            MERIDIAN                                    ID
407590085            NO                                   0                            SKYESVILLE                                  MD
407590087            NO                                   0                            NAMPA                                       ID
407590088            NO                                   0                            NAMPA                                       ID
407590090            NO                                   0                            OCALA                                       FL
407590091            NO                                   0                            COVINGTON                                   GA
407590093            NO                                   0                            EASTPOINTE                                  MI
407590094            NO                                   0                            CALDWELL                                    ID
407590095            NO                                   0                            MCKINNEY                                    TX
407590096            NO                                   0                            WASHINGTON                                  DC
407590101            NO                                   0                            BOISE                                       ID
407590102            NO                                   0                            LOS LUNAS                                   NM
407590103            NO                                   0                            MESA                                        AZ
407590105            NO                                   0                            CALDWELL                                    ID
407590106            NO                                   0                            RIO RANCHO                                  NM
407590107            NO                                   0                            PORTLAND                                    OR
407590108            NO                                   0                            EAGLE                                       ID
407590110            NO                                   0                            QUEEN CREEK                                 AZ
407590111            NO                                   0                            BOISE                                       ID
407590117            NO                                   0                            WASHINGTON                                  DC
407590119            NO                                   0                            CEDAR                                       UT
407590120            NO                                   0                            LARGO                                       FL
407590122            NO                                   0                            NAMPA                                       ID
407590126            NO                                   0                            QUEEN CREEK                                 AZ
407590127            NO                                   0                            YORKVILLE                                   IL
407590129            NO                                   0                            BOISE                                       ID
407590130            NO                                   0                            SNELLVILLE                                  GA
407590131            NO                                   0                            NAMPA                                       ID
407590135            NO                                   0                            SAN JOSE                                    CA
500722360            NO                                   0                            BERLIN TOWNSHIP                             NJ
407940942            NO                                   0                            CHANTILLY                                   VA
407940943            NO                                   0                            FAIRFAX                                     VA
407940945            NO                                   0                            ROUND HILL                                  VA
407940946            NO                                   0                            LEESBURG                                    VA
407940947            NO                                   0                            WASHINGTON                                  DC
407940948            NO                                   0                            WASHINGTON                                  DC
407940949            NO                                   0                            ODENTON                                     MD
407940950            NO                                   0                            FREDERICKSBURG                              VA
407940951            NO                                   0                            FREDERICKSBURG                              VA
407940952            NO                                   0                            WASHINGTON                                  DC
407940953            NO                                   0                            ROCKVILLE                                   MD
407940954            NO                                   0                            WASHINGTON                                  DC
407940955            NO                                   0                            BETHESDA                                    MD
407940957            NO                                   0                            WASHINGTON                                  DC
407940958            NO                                   0                            WASHINGTON                                  DC
407940959            NO                                   0                            MCLEAN                                      VA
407940960            NO                                   0                            MCLEAN                                      VA
407940961            NO                                   0                            ARLINGTON                                   VA
407940962            NO                                   0                            STERLING                                    VA
407940963            NO                                   0                            CENTREVILLE                                 VA
500725471            NO                                   0                            JERSEY CITY                                 NJ
500731291            NO                                   0                            LAS VEGAS                                   NV
500743179            NO                                   0                            DUMONT                                      NJ
500754622            NO                                   0                            SADDLE BROOK                                NJ
500763689            NO                                   0                            RIDGEFIELD PARK                             NJ
500721225            NO                                   0                            BRAINERD                                    MN
500728388            NO                                   0                            DULUTH                                      MN
500728420            NO                                   0                            DULUTH                                      MN
500758956            NO                                   0                            BOX ELDER                                   SD
500768271            NO                                   0                            EDINA                                       MN
500777591            NO                                   0                            NORTH OAKS                                  MN
500714188            NO                                   0                            BRONX                                       NY
500733769            NO                                   0                            ST. ALBANS                                  NY
500745414            NO                                   0                            BROOKLYN                                    NY
500749492            NO                                   0                            BROOKLYN                                    NY
500750032            NO                                   0                            BROOKLYN                                    NY
500750265            NO                                   0                            BROOKLYN                                    NY
500751560            NO                                   0                            FREEPORT                                    NY
500753355            NO                                   0                            BROOKLYN                                    NY
500755892            NO                                   0                            BROOKLYN                                    NY
500755946            NO                                   0                            CORONA                                      NY
500757948            NO                                   0                            OXFORD                                      CT
500758517            NO                                   0                            QUEENS VILLAGE                              NY
500758579            NO                                   0                            BROOKLYN                                    NY
500759037            NO                                   0                            BROOKLYN                                    NY
500759043            NO                                   0                            EAST ELMHURST                               NY
500762021            NO                                   0                            BROOKLYN                                    NY
500762407            NO                                   0                            FREEPORT                                    NY
500763831            NO                                   0                            BROOKLYN                                    NY
500764593            NO                                   0                            BRONX                                       NY
500765197            NO                                   0                            ROOSEVELT                                   NY
500768139            NO                                   0                            NORTH BELLMORE                              NY
500768395            NO                                   0                            BROOKLYN                                    NY
500768478            NO                                   0                            JAMAICA                                     NY
500768802            NO                                   0                            BROOKLYN                                    NY
500769902            NO                                   0                            BROOKLYN                                    NY
500769981            NO                                   0                            BROOKLYN                                    NY
500772427            NO                                   0                            FAR ROCKAWAY                                NY
500772714            NO                                   0                            FAR ROCKAWAY                                NY
500774790            NO                                   0                            JAMAICA                                     NY
500775091            NO                                   0                            BRONX                                       NY
500775129            NO                                   0                            BROOKLYN                                    NY
500775886            NO                                   0                            WOODSIDE                                    NY
500775908            NO                                   0                            BROOKLYN                                    NY
500778102            NO                                   0                            ROOSEVELT                                   NY
500779323            NO                                   0                            BROOKLYN                                    NY
500758088            NO                                   0                            MILLER PLACE                                NY
500479671            NO                                   0                            FORT LAUDERDALE                             FL
500691106            NO                                   0                            MARICOPA                                    AZ
500692466            NO                                   0                            ORO VALLEY                                  AZ
500694559            NO                                   0                            TUJUNGA                                     CA
500698450            NO                                   0                            GOODYEAR                                    AZ
500706350            NO                                   0                            SUISUN CITY                                 CA
500707080            NO                                   0                            LEONA VALLEY                                CA
500708861            NO                                   0                            SCOTTSDALE                                  AZ
500710184            NO                                   0                            SCOTTSDALE                                  AZ
500710525            NO                                   0                            PEORIA                                      AZ
500710755            NO                                   0                            MURRIETA                                    CA
500714541            NO                                   0                            CASA GRANDE                                 AZ
500716673            NO                                   0                            MESA                                        AZ
500716697            NO                                   0                            SAN DIEGO                                   CA
500719325            NO                                   0                            REDONDO BEACH                               CA
500729284            NO                                   0                            FRESNO                                      CA
500729383            NO                                   0                            CHINO VALLEY                                AZ
500729413            NO                                   0                            SAN DIEGO                                   CA
500729866            NO                                   0                            CHARLOTTE                                   NC
500731426            NO                                   0                            BONSALL                                     CA
500734054            NO                                   0                            SUN LAKES                                   AZ
500735753            NO                                   0                            SANTA ROSA                                  CA
500737912            NO                                   0                            PRESCOTT VALLEY                             AZ
500740307            NO                                   0                            SUNNYVALE                                   CA
500740320            NO                                   0                            CHINO HILLS                                 CA
500741268            NO                                   0                            GLENDALE                                    AZ
500741604            NO                                   0                            SCOTTSDALE                                  AZ
500741785            NO                                   0                            GOLD CANYON                                 AZ
500743468            NO                                   0                            MESA                                        AZ
500744680            NO                                   0                            PRESCOTT VALLEY                             AZ
500745697            NO                                   0                            LOS ANGELES                                 CA
500745996            NO                                   0                            HAYWARD                                     CA
500747498            NO                                   0                            PETALUMA                                    CA
500750137            NO                                   0                            WOODLAND                                    CA
500750362            NO                                   0                            MESA                                        AZ
500750439            NO                                   0                            TORRANCE                                    CA
500753999            NO                                   0                            OAK PARK                                    CA
500754015            NO                                   0                            CORONA                                      CA
500754022            NO                                   0                            CLOVIS                                      CA
500754030            NO                                   0                            SURPRISE                                    AZ
500754423            NO                                   0                            LITTLETON                                   CO
500755110            NO                                   0                            WHITTIER                                    CA
500755282            NO                                   0                            ALISO VIEJO                                 CA
500755284            NO                                   0                            PRESCOTT                                    AZ
500758219            NO                                   0                            TUCSON                                      AZ
500758568            NO                                   0                            SAN GABRIEL                                 CA
500761968            NO                                   0                            GILBERT                                     AZ
500762178            NO                                   0                            SAN DIEGO                                   CA
500762665            NO                                   0                            MESA                                        AZ
500764965            NO                                   0                            LOS ANGELES                                 CA
500765448            NO                                   0                            OCEANSIDE                                   CA
500765502            NO                                   0                            CHANDLER                                    AZ
500765504            NO                                   0                            SAN DIMAS                                   CA
500767239            NO                                   0                            MESA                                        AZ
500768337            NO                                   0                            CARLSBAD                                    CA
500769676            NO                                   0                            SYLMAR                                      CA
500777947            NO                                   0                            BULLHEAD CITY                               AZ
500685438            NO                                   0                            CORAL GABLES                                FL
500731337            NO                                   0                            EUSTIS                                      FL
405584831            NO                                   0                            MIAMI BEACH                                 FL
500740815            NO                                   0                            WOODVILLE                                   OH
500773694            NO                                   0                            LAGUNA NIGUEL                               CA
500709335            NO                                   0                            BOISE                                       ID
500716060            NO                                   0                            BOISE                                       ID
500716065            NO                                   0                            CALDWELL                                    ID
500497693            NO                                   0                            WOODSIDE                                    CA
500726381            NO                                   0                            MOUNT VERNON                                NY
500734014            NO                                   0                            CABAZON                                     CA
500740250            NO                                   0                            SAN BERNARDINO                              CA
500744570            NO                                   0                            MILWAUKIE                                   OR
500744743            NO                                   0                            MILWAUKIE                                   OR
500757940            NO                                   0                            SACRAMENTO                                  CA
500772789            NO                                   0                            HESPERIA                                    CA
500773883            NO                                   0                            ADELANTO                                    CA
500731164            NO                                   0                            NEW BRUNSWICK                               NJ
500772701            NO                                   0                            LOWER TWP                                   NJ
407675455            NO                                   0                            Chicago                                     IL
407675514            NO                                   0                            Los Angeles                                 CA
407675527            NO                                   0                            Redwood City                                CA
407675609            NO                                   0                            San Ramon                                   CA
407675636            NO                                   0                            San Ramon                                   CA
407675649            NO                                   0                            OXNARD                                      CA
407992388            NO                                   0                            Carmel                                      NY
407992389            NO                                   0                            New Hyde Park                               NY
407992390            NO                                   0                            Katy                                        TX
407992391            NO                                   0                            Whitefish                                   MT
407992392            NO                                   0                            Lehigh Acres                                FL
407992393            NO                                   0                            Gig Harbor                                  WA
407992394            NO                                   0                            Enterprise                                  AL
407992395            MGIC                                 25                           Philadelphia                                PA
407992396            NO                                   0                            Smithville                                  MO
407992397            NO                                   0                            Winchester                                  NH
407992398            MGIC                                 30                           Arlington                                   TX
407992399            NO                                   0                            Mount Vernon                                WA
407992400            NO                                   0                            Fort Lauderdale                             FL
407992401            NO                                   0                            Tallahassee                                 FL
407992402            NO                                   0                            Elizabeth                                   NJ
407992403            NO                                   0                            New Milford                                 PA
407992404            PMI                                  25                           Granite City                                IL
407992405            RDN                                  25                           Broken Arrow                                OK
407992406            NO                                   0                            Easley                                      SC
407992408            NO                                   0                            Bayonne                                     NJ
407992409            NO                                   0                            Miami                                       FL
407992410            NO                                   0                            Georgetown                                  TX
407992411            NO                                   0                            Brooklyn                                    NY
407992412            NO                                   0                            Union City                                  CA
407992413            NO                                   0                            Newport                                     WA
407992414            TGIC                                 25                           Virginia Beach                              VA
407992415            NO                                   0                            Chambersburg                                PA
407992416            NO                                   0                            Califon                                     NJ
407992417            NO                                   0                            Antioch                                     TN
407992418            NO                                   0                            Dickinson                                   TX
407992419            NO                                   0                            Canastota                                   NY
407992420            NO                                   0                            Jefferson                                   OR
407992421            NO                                   0                            Mentone                                     IN
407992422            NO                                   0                            Edmonds                                     WA
407992423            NO                                   0                            Everett                                     WA
407992424            NO                                   0                            Cocoa                                       FL
407992426            NO                                   0                            Seffner                                     FL
407992427            NO                                   0                            Charlotte                                   NC
407992428            NO                                   0                            Elizabeth                                   NJ
407992429            NO                                   0                            Atlantic City                               NJ
407992430            NO                                   0                            Twin Falls                                  ID
407992431            NO                                   0                            Little Elm                                  TX
407992432            NO                                   0                            Little Elm                                  TX
407992433            NO                                   0                            Little Elm                                  TX
407992434            NO                                   0                            Oakland                                     NJ
407992435            RDN                                  25                           Haskell                                     NJ
407992436            NO                                   0                            Plano                                       TX
407992437            NO                                   0                            Bay Shore                                   NY
407992438            NO                                   0                            Hubbard                                     TX
407992439            NO                                   0                            Fresno                                      CA
407992440            NO                                   0                            Brooklyn                                    NY
407992441            NO                                   0                            Miami                                       FL
407992442            NO                                   0                            Phoenix                                     AZ
407992443            NO                                   0                            Independence                                MO
407992444            NO                                   0                            Houston                                     TX
407992445            NO                                   0                            Houston                                     TX
407992446            NO                                   0                            New Port Richey                             FL
407992448            NO                                   0                            Gary                                        IN
407992449            NO                                   0                            Westbury                                    NY
407992450            NO                                   0                            Auburndale                                  FL
407992451            NO                                   0                            Madison                                     WI
407992452            NO                                   0                            Twin Falls                                  ID
407992453            NO                                   0                            Akron                                       OH
407992454            NO                                   0                            Lutherville Timonium                        MD
407992455            NO                                   0                            Houston                                     TX
407992456            NO                                   0                            Fort Worth                                  TX
407992457            NO                                   0                            Ash Grove                                   MO
407992458            NO                                   0                            Grandview                                   MO
407992459            NO                                   0                            Alexandria                                  VA
407992460            NO                                   0                            Wilmington                                  NC
407992461            NO                                   0                            West Chester                                PA
407992462            NO                                   0                            Orlando                                     FL
407992463            RDN                                  25                           Houston                                     TX
407992464            RDN                                  25                           Houston                                     TX
407992465            RDN                                  25                           Houston                                     TX
407992466            RDN                                  25                           Houston                                     TX
407992467            RDN                                  25                           Houston                                     TX
407992468            RDN                                  25                           Houston                                     TX
407992469            RDN                                  25                           Houston                                     TX
407992470            RDN                                  25                           Houston                                     TX
407992471            NO                                   0                            Chandler                                    AZ
407992472            NO                                   0                            Broomfield                                  CO
407992473            NO                                   0                            Salem                                       OR
407992474            NO                                   0                            Salem                                       OR
407992475            NO                                   0                            Aberdeen                                    MD
407992476            NO                                   0                            Houston                                     TX
407992477            UGI                                  25                           Pawleys Island                              SC
407992478            NO                                   0                            Norfolk                                     VA
407992479            NO                                   0                            Oregon City                                 OR
407992480            NO                                   0                            Little Elm                                  TX
407992481            NO                                   0                            Fayette                                     AL
407992482            NO                                   0                            Pikesville                                  MD
407992484            NO                                   0                            Asheville                                   NC
407992485            PMI                                  30                           Evesham TWP (Marlton)                       NJ
407992486            NO                                   0                            Franklin Township                           NJ
407992488            NO                                   0                            KENMORE                                     WA
407992489            NO                                   0                            Salisbury                                   MD
407992490            NO                                   0                            Canon City                                  CO
407992491            NO                                   0                            MYRTLE BEACH                                SC
407992492            NO                                   0                            Tamarac                                     FL
407992493            NO                                   0                            Bronx                                       NY
407992494            NO                                   0                            Brooklyn                                    NY
407992495            NO                                   0                            Bay Shore                                   NY
407992496            NO                                   0                            Brooklyn                                    NY
407992497            NO                                   0                            Floral Park                                 NY
407992498            NO                                   0                            Schoharie                                   NY
407992499            NO                                   0                            Mc Keesport                                 PA
407992500            NO                                   0                            Dobbs Ferry                                 NY
407992501            NO                                   0                            Elmira                                      NY
407992502            NO                                   0                            Brooklyn                                    NY
407992503            NO                                   0                            Ozone Park                                  NY
407992504            PMI                                  25                           Philadelphia                                PA
407992505            PMI                                  25                           Brooklyn                                    NY
407992506            NO                                   0                            Kiryas Joel                                 NY
407992507            NO                                   0                            NANUET                                      NY
407992508            NO                                   0                            Wantagh                                     NY
407992509            NO                                   0                            Edison                                      NJ
407992511            NO                                   0                            St. Louis                                   MO
407992512            NO                                   0                            Saint Louis                                 MO
407992513            NO                                   0                            Newark                                      NJ
407992514            NO                                   0                            Philadelphia                                PA
407992515            NO                                   0                            Baldwin                                     NY
407992516            NO                                   0                            Cicero                                      IL
407992517            RDN                                  30                           Sayville                                    NY
407992518            NO                                   0                            West Hempstead                              NY
407992519            NO                                   0                            Houston                                     TX
407992520            NO                                   0                            Baltimore                                   MD
407992521            NO                                   0                            North Las Vegas                             NV
407992522            NO                                   0                            Missoula                                    MT
407992523            NO                                   0                            Carrollton                                  TX
407992524            NO                                   0                            Quitman                                     TX
407992525            NO                                   0                            Brooklyn                                    NY
407992526            NO                                   0                            Morgantown                                  WV
407992527            NO                                   0                            San Antonio                                 TX
407992528            NO                                   0                            Plainfield                                  NJ
407992529            PMI                                  25                           Queens Village                              NY
407992530            NO                                   0                            Saint Albans                                NY
407992531            NO                                   0                            Elk Grove                                   CA
407992532            NO                                   0                            Bethpage                                    NY
407992533            NO                                   0                            Holden                                      MA
407992534            NO                                   0                            Keyport                                     NJ
407992535            NO                                   0                            Oakland                                     CA
407992536            NO                                   0                            Eastsound                                   WA
407992537            NO                                   0                            Franklin                                    PA
407992538            NO                                   0                            San Antonio                                 TX
407992539            NO                                   0                            Baltimore                                   MD
407992540            NO                                   0                            Chester                                     PA
407992541            NO                                   0                            Birmingham                                  AL
407992542            NO                                   0                            Lake Grove                                  NY
407992543            NO                                   0                            Jacksonville                                FL
407992544            NO                                   0                            West New York                               NJ
407992545            NO                                   0                            Braddock                                    PA
407992546            NO                                   0                            Brooklyn                                    NY
407992547            RDN                                  25                           Reading                                     PA
407992548            NO                                   0                            Hamilton                                    OH
407992549            NO                                   0                            Marstons Mills                              MA
407992550            NO                                   0                            GALLOWAY                                    NJ
407992551            NO                                   0                            Eagle Mountain                              UT
407992552            NO                                   0                            City of Hawthorne                           CA
407992553            NO                                   0                            Buffalo                                     NY
407992554            NO                                   0                            West Chester                                PA
407992555            NO                                   0                            St. Louis                                   MO
407992556            NO                                   0                            Deptford                                    NJ
407992557            NO                                   0                            Cullman                                     AL
407992559            NO                                   0                            WINTER PARK                                 FL
407992560            NO                                   0                            BALTIMORE                                   MD
407992561            NO                                   0                            Elizabeth                                   NJ
407992562            NO                                   0                            Bridgewater                                 NJ
407992563            NO                                   0                            South Padre Island                          TX
407992564            NO                                   0                            Tarrytown                                   NY
407992565            NO                                   0                            Bayside                                     NY
407992566            NO                                   0                            COAL CITY                                   IL
407992567            NO                                   0                            Newark                                      NJ
407992568            NO                                   0                            Philadelphia                                PA
407992569            NO                                   0                            Baltimore                                   MD
407992570            NO                                   0                            Brockton                                    MA
407992571            NO                                   0                            Clarks Summit                               PA
407992572            PMI                                  22                           Woolwich Township                           NJ
407992573            NO                                   0                            Baltimore                                   MD
407992574            NO                                   0                            Friendswood                                 TX
407992575            NO                                   0                            ARLINGTON HTS                               IL
407992576            NO                                   0                            Chicago                                     IL
407992577            NO                                   0                            Kemah                                       TX
407992578            NO                                   0                            El Paso                                     TX
407992579            NO                                   0                            Bedford                                     TX
407992580            PMI                                  25                           Houston                                     TX
407992581            NO                                   0                            Newark                                      NJ
407992582            NO                                   0                            Monroe                                      NC
407992583            NO                                   0                            Brooklyn                                    NY
407992584            NO                                   0                            Griffin                                     GA
407992585            NO                                   0                            Pueblo                                      CO
407992586            NO                                   0                            Port Chester                                NY
407992587            NO                                   0                            New York                                    NY
407992588            NO                                   0                            Garland                                     TX
407992589            NO                                   0                            Buffalo                                     NY
407992590            NO                                   0                            Philadelphia                                PA
407992591            NO                                   0                            CAMBRIA HEIGHTS                             NY
407992592            NO                                   0                            Irving                                      TX
407992593            NO                                   0                            Montgomery                                  TX
407992594            NO                                   0                            Houston                                     TX
407992595            NO                                   0                            Hillsboro                                   OR
407992597            NO                                   0                            Salem                                       NH
407992598            NO                                   0                            Coolidge                                    AZ
407992599            NO                                   0                            COVINGTON                                   GA
407992600            NO                                   0                            CHICAGO                                     IL
407992601            NO                                   0                            Oxford                                      GA
407992602            NO                                   0                            Newark                                      NJ
407992603            NO                                   0                            McConnellsburg                              PA
407992604            NO                                   0                            Millville                                   NJ
407992605            NO                                   0                            Corona                                      NY
407992606            NO                                   0                            Laurel                                      MD
407992607            RDN                                  25                           Floral Park                                 NY
407992608            NO                                   0                            Jersey City                                 NJ
407992609            NO                                   0                            Bloomingdale                                MI
407992610            NO                                   0                            Goshen                                      IN
407992611            PMI                                  25                           Ivey                                        GA
407992612            NO                                   0                            Lithonia                                    GA
407992613            NO                                   0                            Donora                                      PA
407992614            NO                                   0                            Donora                                      PA
407992615            NO                                   0                            McKinleyville                               CA
407992616            NO                                   0                            Los Angeles                                 CA
407992617            NO                                   0                            Malverne                                    NY
407992619            NO                                   0                            JEANNETTE                                   PA
407992620            NO                                   0                            South Plainfield                            NJ
407992621            NO                                   0                            Fort Worth                                  TX
407992622            NO                                   0                            Tulsa                                       OK
407992623            NO                                   0                            Columbus                                    OH
407992624            PMI                                  12                           New Bedford                                 MA
407992626            NO                                   0                            Columbus                                    OH
407992627            NO                                   0                            Jackson Heights                             NY
407992628            NO                                   0                            Fort Worth                                  TX
407992629            NO                                   0                            Chester                                     NY
407992630            NO                                   0                            Salem                                       OR
407992631            NO                                   0                            Billings                                    MT
407992632            NO                                   0                            Charlotte                                   NC
407992633            NO                                   0                            Griffith                                    IN
407992634            NO                                   0                            Rochester                                   NY
407992635            NO                                   0                            Minneapolis                                 MN
407992636            NO                                   0                            Cypress                                     TX
407992637            RDN                                  25                           Miami                                       FL
407992638            NO                                   0                            South Yarmouth                              MA
407992639            NO                                   0                            Los Angeles                                 CA
407992640            NO                                   0                            BIRMINGHAM                                  AL
407992641            NO                                   0                            Birmingham                                  AL
407992642            NO                                   0                            Foresthill                                  CA
407992643            NO                                   0                            Allentown                                   PA
407992645            NO                                   0                            Tamarac                                     FL
407992646            NO                                   0                            Powder Springs                              GA
407992647            NO                                   0                            CHICAGO                                     IL
407992648            NO                                   0                            Milford                                     CT
407992649            NO                                   0                            Pennsauken                                  NJ
407992650            NO                                   0                            Glendale Heights                            IL
407992651            NO                                   0                            Spotsylvania                                VA
407992652            NO                                   0                            BALTIMORE                                   MD
407992653            NO                                   0                            Dallas                                      TX
407992654            NO                                   0                            BIRMINGHAM                                  AL
407992655            NO                                   0                            BIRMINGHAM                                  AL
407992656            NO                                   0                            Fairport                                    NY
407992657            NO                                   0                            Fairport                                    NY
407992658            NO                                   0                            New City                                    NY
407992659            NO                                   0                            Chicago                                     IL
407992660            NO                                   0                            Galveston                                   TX
407992661            NO                                   0                            Phoenix                                     AZ
407992662            NO                                   0                            Delaware                                    OH
407992663            NO                                   0                            Mckeesport                                  PA
407992664            NO                                   0                            VALLEY STREAM                               NY
407992665            NO                                   0                            Asheboro                                    NC
407992666            NO                                   0                            Salt Lake City                              UT
407992667            NO                                   0                            Lake Elsinore                               CA
407992668            NO                                   0                            Ridgewood                                   NY
407992669            NO                                   0                            Houston                                     TX
407992670            NO                                   0                            Bozeman                                     MT
407992671            NO                                   0                            Philadelphia                                PA
407992672            NO                                   0                            Richmond                                    VA
407992673            NO                                   0                            Asheboro                                    NC
407992674            NO                                   0                            Richmond Hill                               NY
407992675            NO                                   0                            Glen Burnie                                 MD
407992676            NO                                   0                            PATERSON                                    NJ
407992677            NO                                   0                            Munster                                     IN
407992678            NO                                   0                            Washington                                  DC
407992679            NO                                   0                            Marblehead                                  MA
407992680            NO                                   0                            Buena Vista                                 CO
407992681            NO                                   0                            San Antonio                                 TX
407992682            PMI                                  25                           Paulsboro                                   NJ
407992683            NO                                   0                            Far Rockaway                                NY
407992685            NO                                   0                            Santa Clara                                 CA
407992686            NO                                   0                            San Antonio                                 TX
407992687            NO                                   0                            LYNDHURST                                   NJ
407992688            NO                                   0                            Downingtown                                 PA
407992689            NO                                   0                            Beaver Greek                                MI
407992690            NO                                   0                            PHILADELPHIA                                PA
407992691            NO                                   0                            Wildwood                                    NJ
407992692            NO                                   0                            Lawrenceville                               GA
407992693            NO                                   0                            Alvin                                       TX
407992694            NO                                   0                            Grand Junction                              CO
407992695            NO                                   0                            Salt Lake City                              UT
407992697            NO                                   0                            Mineral                                     VA
407992698            NO                                   0                            Kearny                                      NJ
407992699            NO                                   0                            Sun Valley                                  ID
407992700            NO                                   0                            Baltimore                                   MD
407992701            NO                                   0                            Silver Spring                               MD
407992702            NO                                   0                            Raleigh                                     NC
407992703            NO                                   0                            Cicero                                      IL
407992704            NO                                   0                            Spring                                      TX
407992705            NO                                   0                            Jacksonville                                FL
407992706            NO                                   0                            Jacksonville                                FL
407992707            NO                                   0                            NEWARK                                      NJ
407992708            NO                                   0                            Middle River                                MD
407992709            NO                                   0                            Montclair                                   NJ
407992710            NO                                   0                            Baltimore                                   MD
407992711            NO                                   0                            Chicago                                     IL
407992712            NO                                   0                            Fletcher                                    NC
407992713            NO                                   0                            ROYAL PALM BEACH                            FL
407992714            NO                                   0                            Totowa                                      NJ
407992716            PMI                                  25                           Newburyport                                 MA
407992717            NO                                   0                            Salt Lake City                              UT
407992718            NO                                   0                            Gilroy                                      CA
407992719            NO                                   0                            Austin                                      TX
407992720            NO                                   0                            ADDISON                                     IL
407992721            NO                                   0                            Pasadena                                    TX
407992723            NO                                   0                            Round Rock                                  TX
407992724            NO                                   0                            Birmingham                                  AL
407992725            NO                                   0                            Cicero                                      IL
407992726            NO                                   0                            Bridgeton                                   NJ
407992727            NO                                   0                            Pasadena                                    MD
407992728            NO                                   0                            Richmond                                    CA
407992729            NO                                   0                            Sunnyvale                                   CA
407992730            NO                                   0                            Philadelphia                                PA
407992731            NO                                   0                            Brooklyn                                    NY
407992732            NO                                   0                            Marine City                                 MI
407992734            NO                                   0                            Pataskala                                   OH
407992735            NO                                   0                            Albuquerque                                 NM
407992736            NO                                   0                            Brooklyn                                    NY
407992737            NO                                   0                            LAS VEGAS                                   NV
407992738            NO                                   0                            LAS VEGAS                                   NV
407992739            NO                                   0                            Bridgewater                                 MA
407992740            NO                                   0                            Pleasantville                               NJ
407992741            NO                                   0                            Richardson                                  TX
407992742            NO                                   0                            Staten Island                               NY
407992743            NO                                   0                            Charlotte                                   NC
407992744            NO                                   0                            Austin                                      TX
407992745            NO                                   0                            Sunnyvale                                   CA
407992746            NO                                   0                            Oakland                                     CA
407992747            RDN                                  30                           Mustang                                     OK
407992748            NO                                   0                            ZION                                        IL
407992749            NO                                   0                            Albuquerque                                 NM
407992750            NO                                   0                            Bethlehem                                   PA
407992751            NO                                   0                            NORCROSS                                    GA
407992753            PMI                                  25                           Philadelphia                                PA
407992754            NO                                   0                            Taunton                                     MA
407992755            NO                                   0                            Houston                                     TX
407992757            NO                                   0                            Los Angeles                                 CA
407992758            NO                                   0                            Land O Lakes                                FL
407992759            NO                                   0                            Brownsville                                 TX
407992760            NO                                   0                            Winthrop                                    MA
407992761            NO                                   0                            Tickfaw                                     LA
407992762            NO                                   0                            Warrenville                                 IL
407992763            NO                                   0                            Saint Helens                                OR
407992764            NO                                   0                            Coram                                       NY
407992765            NO                                   0                            Las Vegas                                   NV
407992766            NO                                   0                            Cumming                                     GA
407992767            NO                                   0                            Pawtucket                                   RI
407992768            NO                                   0                            Seattle                                     WA
407992769            NO                                   0                            Lynn                                        MA
407992770            NO                                   0                            Jackson                                     GA
407992771            NO                                   0                            Willingboro                                 NJ
407992772            NO                                   0                            Surprise                                    AZ
407992773            NO                                   0                            Milwaukie                                   OR
407992774            NO                                   0                            Seaford                                     DE
407992775            NO                                   0                            Shrewsbury                                  MA
407992776            NO                                   0                            Mobile                                      AL
407992777            NO                                   0                            PENDERGRASS                                 GA
407992778            NO                                   0                            CHICAGO                                     IL
407992779            NO                                   0                            Mountain Home                               ID
407992780            NO                                   0                            Big Bear Lake                               CA
407992781            NO                                   0                            Cranston                                    RI
407992782            NO                                   0                            Wilmington                                  NC
407992783            NO                                   0                            PHILADELPHIA                                PA
407992784            PMI                                  25                           Oklahoma City                               OK
407992785            NO                                   0                            Chanhassen                                  MN
407992786            NO                                   0                            Susanville                                  CA
407992787            NO                                   0                            Spanaway                                    WA
407992788            NO                                   0                            Oklahoma City                               OK
407992789            NO                                   0                            Saint Cloud                                 FL
407992790            NO                                   0                            Orem                                        UT
407992791            NO                                   0                            Saint George                                UT
407992793            PMI                                  25                           Detroit                                     MI
407992794            NO                                   0                            Fort Worth                                  TX
407992795            NO                                   0                            Marlborough                                 MA
407992796            NO                                   0                            SAINT PAUL                                  MN
407992797            NO                                   0                            Wharton                                     NJ
407992798            NO                                   0                            Charlotte                                   NC
407992799            NO                                   0                            Buffalo                                     NY
407992800            NO                                   0                            Dickinson                                   TX
407992801            NO                                   0                            Fredericksburg                              TX
407992802            NO                                   0                            Kalispell                                   MT
407992803            RDN                                  25                           Charlotte                                   NC
407992804            NO                                   0                            Sedro Woolley                               WA
407992805            NO                                   0                            Thornton                                    CO
407992806            NO                                   0                            Easton                                      PA
407992807            NO                                   0                            Lancaster                                   CA
407992808            NO                                   0                            Clifton                                     NJ
407992809            NO                                   0                            Norfolk                                     VA
407992810            NO                                   0                            Philadelphia                                PA
407992811            NO                                   0                            Englewood                                   CO
407992812            NO                                   0                            Philadelphia                                PA
407992813            NO                                   0                            Hayfork                                     CA
407992814            NO                                   0                            Brick                                       NJ
407992815            NO                                   0                            Reading                                     PA
407992816            NO                                   0                            Mendon                                      MI
407992818            NO                                   0                            Kalamazoo                                   MI
407992819            NO                                   0                            Bowie                                       MD
407992820            NO                                   0                            Vancouver                                   WA
407992821            NO                                   0                            West Haven                                  UT
407992822            NO                                   0                            Vancouver                                   WA
407992823            NO                                   0                            Cave Creek                                  AZ
407992824            NO                                   0                            Neptune                                     NJ
407992825            NO                                   0                            The Dalles                                  OR
407992826            NO                                   0                            The Woodlands                               TX
407992827            NO                                   0                            Stillwater                                  MN
407992828            NO                                   0                            Littleton                                   CO
407992829            NO                                   0                            Glen Allen                                  VA
407992830            NO                                   0                            Bellerose                                   NY
407992831            NO                                   0                            Bayfield                                    CO
407992832            NO                                   0                            Naugatuck                                   CT
407992833            NO                                   0                            San Bernardino                              CA
407992834            NO                                   0                            Capitol Heights                             MD
407992835            NO                                   0                            Point                                       TX
407992836            NO                                   0                            San Antonio                                 TX
407992837            NO                                   0                            Norwood                                     MA
407992838            NO                                   0                            Hempstead                                   NY
407992839            NO                                   0                            Leavenworth                                 WA
407992840            NO                                   0                            MIAMI                                       FL
407992841            NO                                   0                            Irving                                      TX
407992842            NO                                   0                            Vineland                                    NJ
407992843            NO                                   0                            Snohomish                                   WA
407992844            NO                                   0                            Detroit                                     MI
407992845            NO                                   0                            Claremont                                   NC
407992846            NO                                   0                            Mahopac                                     NY
407992847            NO                                   0                            Detroit                                     MI
407992848            NO                                   0                            Hanover                                     PA
407992849            NO                                   0                            Kelso                                       WA
407992850            NO                                   0                            Oregon City                                 OR
407992851            NO                                   0                            Avondale                                    AZ
407992852            NO                                   0                            Alhambra                                    CA
407992853            NO                                   0                            Citrus Heights                              CA
407992854            NO                                   0                            Willard                                     NC
407992855            NO                                   0                            Richmond Hill                               NY
407992856            NO                                   0                            Merrick                                     NY
407992857            NO                                   0                            Hayden                                      AL
407992858            NO                                   0                            Provo                                       UT
407992859            NO                                   0                            YORK                                        PA
407992860            NO                                   0                            Stockton                                    CA
407992861            RDN                                  25                           Philadelphia                                PA
407992862            NO                                   0                            Burleson                                    TX
407992863            NO                                   0                            Roanoke                                     VA
407992864            NO                                   0                            Akron                                       OH
407992865            NO                                   0                            VANCOUVER                                   WA
407992866            NO                                   0                            Destin                                      FL
407992867            NO                                   0                            Manchester                                  NH
407992868            NO                                   0                            Albuquerque                                 NM
407992870            NO                                   0                            Concord                                     CA
407992871            NO                                   0                            Phoenix                                     AZ
407992872            NO                                   0                            Union City                                  CA
407992873            NO                                   0                            Lynn                                        MA
407992874            NO                                   0                            Milwaukie                                   OR
407992875            NO                                   0                            Port Saint Lucie                            FL
407992877            NO                                   0                            Hicksville                                  NY
407992878            NO                                   0                            Indianapolis                                IN
407992879            NO                                   0                            Mobile                                      AL
407992880            NO                                   0                            Charlotte                                   NC
407992881            NO                                   0                            BRICK                                       NJ
407992882            NO                                   0                            HAINESVILLE                                 IL
407992883            NO                                   0                            Denver                                      CO
407992884            NO                                   0                            Nampa                                       ID
407992885            NO                                   0                            Indianapolis                                IN
407992886            NO                                   0                            Yacolt                                      WA
407992887            NO                                   0                            Granger                                     WA
407992888            NO                                   0                            Pleasantville                               NJ
407992889            NO                                   0                            COPIAGUE                                    NY
407992890            NO                                   0                            Oklahoma City                               OK
407992891            NO                                   0                            Portland                                    OR
407992892            NO                                   0                            Las Vegas                                   NV
407992893            NO                                   0                            Salem                                       OR
407992895            NO                                   0                            Beaverton                                   OR
407992896            NO                                   0                            Gloucester Twp.                             NJ
407992897            NO                                   0                            Nutley                                      NJ
407992898            NO                                   0                            Las Vegas                                   NV
407992899            NO                                   0                            Philadelphia                                PA
407992900            NO                                   0                            Fresno                                      CA
407992901            NO                                   0                            Las Cruces                                  NM
407992902            NO                                   0                            Gibsonia                                    PA
407992903            NO                                   0                            Princeton                                   NC
407992904            NO                                   0                            Millville                                   NJ
407992905            NO                                   0                            Missoula                                    MT
407992906            NO                                   0                            New River                                   AZ
407992907            NO                                   0                            Yakima                                      WA
500695741            NO                                   0                            CEDAR CITY                                  UT
500704718            NO                                   0                            BEAVER                                      UT
500712183            NO                                   0                            NORTH LAS VEGAS                             NV
500725168            PMI                                  25                           LAS VEGAS                                   NV
500728080            NO                                   0                            NORTH LAS VEGAS                             NV
500730077            NO                                   0                            NORTH LAS VEGAS                             NV
500735716            NO                                   0                            LAS VEGAS                                   NV
500744561            NO                                   0                            CEDAR CITY                                  UT
500750815            NO                                   0                            LAS VEGAS                                   NV
500650571            NO                                   0                            CHICAGO                                     IL
500763904            NO                                   0                            AURORA                                      CO
500768305            NO                                   0                            SAN LEANDRO                                 CA
500771002            NO                                   0                            COMMERCE CITY                               CO
500781862            NO                                   0                            CHICAGO                                     IL
500740605            NO                                   0                            PENROSE                                     CO
500756333            NO                                   0                            RICHMOND                                    VA
500744558            RMIC                                 25                           MIAMI                                       FL
500751921            NO                                   0                            MIAMI                                       FL
500763642            NO                                   0                            LOS ANGELES                                 CA
407800838            NO                                   0                            Plantation                                  FL
407800840            NO                                   0                            Huntersville                                NC
407800842            NO                                   0                            Marietta                                    GA
407800843            GE                                   25                           Brevard                                     NC
407800845            NO                                   0                            Palm Bay                                    FL
407800846            NO                                   0                            Miramar                                     FL
407800849            NO                                   0                            Lawrenceville                               GA
407800855            GE                                   30                           Stockbridge                                 GA
407800857            NO                                   0                            Marietta                                    GA
407800858            NO                                   0                            Kennesaw                                    GA
407800860            NO                                   0                            Riverdale                                   GA
407800861            GE                                   25                           Acworth                                     GA
407800864            GE                                   25                           Port St. Lucie                              FL
407800866            GE                                   25                           Lake Worth                                  FL
407800869            GE                                   30                           Huntersville                                NC
407800871            NO                                   0                            Norcross                                    GA
407800873            GE                                   25                           Bradenton                                   FL
407800878            GE                                   22                           Indialantic                                 FL
407800882            NO                                   0                            Riverdale                                   GA
407800888            GE                                   30                           Flowery Branch                              GA
407800891            GE                                   25                           Orlando                                     FL
407800893            NO                                   0                            Homestead                                   FL
407800896            NO                                   0                            Hollywood                                   FL
500652457            NO                                   0                            JACKSON                                     CA
500693820            NO                                   0                            ORLANDO                                     FL
500703465            NO                                   0                            BRADENTON                                   FL
500703488            NO                                   0                            BRADENTON                                   FL
500714657            NO                                   0                            MODESTO                                     CA
500726172            NO                                   0                            BAKERSFIELD                                 CA
500726222            NO                                   0                            APPLE VALLEY                                CA
500727990            NO                                   0                            LONG BEACH                                  CA
500728132            NO                                   0                            COLTON                                      CA
500731451            NO                                   0                            KINGMAN                                     AZ
500747911            NO                                   0                            EL MONTE                                    CA
500748311            NO                                   0                            MISSION VIEJO                               CA
500748378            NO                                   0                            MADERA                                      CA
500748871            NO                                   0                            PRESCOTT                                    AZ
500751392            NO                                   0                            EXETER                                      CA
500753980            NO                                   0                            KINGMAN                                     AZ
500754806            NO                                   0                            CASTRO VALLEY                               CA
500760318            NO                                   0                            INGLEWOOD                                   CA
500763933            NO                                   0                            RIDGEFIELD                                  CT
500764853            NO                                   0                            SAN DIEGO                                   CA
500767322            NO                                   0                            NORTH LAS VEGAS                             NV
500770499            NO                                   0                            VALENCIA                                    CA
500772982            NO                                   0                            BRUSH PRAIRIE                               WA
500773312            NO                                   0                            SANTA ANA                                   CA
500773394            NO                                   0                            APPLE VALLEY                                CA
500773912            NO                                   0                            PEORIA                                      AZ
500790037            NO                                   0                            COVINA                                      CA
500715080            NO                                   0                            MIRAMAR                                     FL
500728928            NO                                   0                            DUNNELLON                                   FL
500744971            NO                                   0                            ORANGE PARK                                 FL
500747334            NO                                   0                            DELRAY BEACH                                FL
500747376            NO                                   0                            DELRAY BEACH                                FL
500772528            NO                                   0                            DELAND                                      FL
500775039            NO                                   0                            CLANTON                                     AL
500693765            NO                                   0                            NEWARK                                      NJ
500713163            NO                                   0                            TRENTON                                     NJ
500724137            NO                                   0                            NEWARK                                      NJ
500727828            NO                                   0                            LAKE CITY                                   FL
500729155            NO                                   0                            CHESTER                                     PA
500733532            NO                                   0                            PASSAIC                                     NJ
500747851            NO                                   0                            NEWARK                                      NJ
500756059            NO                                   0                            NEWARK                                      NJ
500709603            NO                                   0                            CENTRALIA                                   WA
500720404            NO                                   0                            SPOKANE VALLEY                              WA
500735085            NO                                   0                            FAIRFIELD                                   CA
500742266            NO                                   0                            VANCOUVER                                   WA
500746964            NO                                   0                            TUKWILA                                     WA
500749764            NO                                   0                            SEATTLE                                     WA
500751559            NO                                   0                            RENTON                                      WA
500756242            NO                                   0                            SEATTLE                                     WA
500768609            NO                                   0                            SALEM                                       OR
500772894            NO                                   0                            TIGARD                                      OR
500775239            NO                                   0                            KENT                                        WA
500751851            NO                                   0                            NAPLES                                      FL
500733832            NO                                   0                            MURRIETA                                    CA
500657460            NO                                   0                            HAYWARD                                     CA
500737079            NO                                   0                            ARIZONA CITY                                AZ
500723681            NO                                   0                            PALISADES PARK                              NJ
500693697            NO                                   0                            CALERA                                      AL
500719714            NO                                   0                            CENTRALIA                                   WA
500744979            NO                                   0                            SULTAN                                      WA
500775347            NO                                   0                            BOTHELL                                     WA
407567243            NO                                   0                            LAS VEGAS                                   NV
405773403            NO                                   0                            SOCIAL CIRCLE                               GA
500756049            RDN                                  30                           POLSON                                      MT
500487487            NO                                   0                            STATEN ISLAND                               NY
500576049            NO                                   0                            KINGS POINT                                 NY
500618439            NO                                   0                            MIAMI BEACH                                 FL
500639164            NO                                   0                            BROOKLYN                                    NY
500694603            NO                                   0                            PALM BEACH GARDENS                          FL
500698948            NO                                   0                            TRENTON                                     NJ
500705403            NO                                   0                            PLANT CITY                                  FL
500706043            NO                                   0                            BROOKLYN                                    NY
500706860            NO                                   0                            AVENTURA                                    FL
500710151            NO                                   0                            UNION CITY                                  NJ
500720774            NO                                   0                            SAINT ALBANS                                NY
500720851            NO                                   0                            PALM BEACH GARDENS                          FL
500721978            NO                                   0                            LAKEWOOD                                    NJ
500724570            NO                                   0                            MIAMI                                       FL
500730856            NO                                   0                            HOMESTEAD                                   FL
500735658            NO                                   0                            PLANT CITY                                  FL
500736798            NO                                   0                            BROOKLYN                                    NY
500738117            NO                                   0                            BROOKLYN                                    NY
500750079            NO                                   0                            ASTORIA                                     NY
500750232            NO                                   0                            BROOKLYN                                    NY
500751170            GE                                   25                           WATERBURY                                   CT
500752110            NO                                   0                            SAN DIEGO                                   CA
500752115            NO                                   0                            BROOKLYN                                    NY
500753239            NO                                   0                            WATERBURY                                   CT
500754323            NO                                   0                            WATERBURY                                   CT
500755387            NO                                   0                            EAST NORTHPORT                              NY
500757014            GE                                   25                           PLANT CITY                                  FL
500757708            NO                                   0                            WATERBURY                                   CT
500759540            NO                                   0                            WOODMERE                                    NY
500761777            NO                                   0                            NEW HAVEN                                   CT
500762484            NO                                   0                            DORAL                                       FL
500763696            NO                                   0                            WATERBURY                                   CT
500763711            NO                                   0                            BROOKLYN                                    NY
500764448            NO                                   0                            WESTHAMPTON BEACH                           NY
500764733            NO                                   0                            MIAMI BEACH                                 FL
500765668            NO                                   0                            WATERBURY                                   CT
500767828            NO                                   0                            MIAMI                                       FL
500767938            NO                                   0                            AVENTURA                                    FL
500768491            NO                                   0                            BROOKLYN                                    NY
500768594            NO                                   0                            ALEXANDRIA                                  VA
500770635            NO                                   0                            WATERBURY                                   CT
500773911            NO                                   0                            BROOKLYN                                    NY
500773927            NO                                   0                            BROOKLYN                                    NY
500777219            NO                                   0                            ALTAMONTE SPRINGS                           FL
500777634            NO                                   0                            JACKSONVILLE                                FL
500783983            NO                                   0                            BOCA RATON                                  FL
407416425            NO                                   0                            LATHROP                                     CA
407416435            NO                                   0                            LAS VEGAS                                   NV
407416436            NO                                   0                            LAS VEGAS                                   NV
407416441            NO                                   0                            DALLAS                                      TX
407416442            NO                                   0                            LAS VEGAS                                   NV
407416445            NO                                   0                            LAS VEGAS                                   NV
407416446            NO                                   0                            HENDERSON                                   NV
407416447            NO                                   0                            GARLAND                                     TX
407416448            NO                                   0                            LAS VEGAS                                   NV
407416450            NO                                   0                            LAS VEGAS                                   NV
407416452            NO                                   0                            LAS VEGAS                                   NV
407416453            NO                                   0                            BROOKSVILLE                                 FL
407416454            NO                                   0                            LAS VEGAS                                   NV
407537394            NO                                   0                            WALDORF                                     MD
407537401            NO                                   0                            HEBER CITY                                  UT
407537405            NO                                   0                            LAS VEGAS                                   NV
407668826            NO                                   0                            MARICOPA                                    AZ
407668828            NO                                   0                            HERRIMAN                                    UT
407668831            NO                                   0                            LAS VEGAS                                   NV
407668833            NO                                   0                            LAS VEGAS                                   NV
407668835            NO                                   0                            HENDERSON                                   NV
407668836            NO                                   0                            RIVERTON                                    UT
407668839            NO                                   0                            NORTH LAS VEGAS                             NV
407956726            NO                                   0                            LAS VEGAS                                   NV
407956727            NO                                   0                            FORT WORTH                                  TX
407956728            NO                                   0                            BROKEN ARROW                                OK
407956729            NO                                   0                            DENTON                                      TX
407956730            NO                                   0                            TULSA                                       OK
407956731            NO                                   0                            TULSA                                       OK
407956734            NO                                   0                            MANSFIELD                                   TX
407956735            NO                                   0                            LAS VEGAS                                   NV
407956736            NO                                   0                            NORTH RICHLAND HILLS                        TX
407956737            NO                                   0                            LAS VEGAS                                   NV
407956738            NO                                   0                            MCKINNEY                                    TX
407956739            NO                                   0                            OKLAHOMA CITY                               OK
407956740            NO                                   0                            NORTH LAS VEGAS                             NV
407956741            NO                                   0                            HENDERSON                                   NV
407956742            NO                                   0                            MELISSA                                     TX
407956743            NO                                   0                            SCOTTSDALE                                  AZ
407956744            NO                                   0                            NORTH LAS VEGAS                             NV
407956745            NO                                   0                            LAS VEGAS                                   NV
407956746            NO                                   0                            MELISSA                                     TX
407956747            NO                                   0                            NORTH LAS VEGAS                             NV
407956748            NO                                   0                            ANCHORAGE                                   AK
407956749            NO                                   0                            PHOENIX                                     AZ
407956750            NO                                   0                            OZARK                                       MO
407956751            NO                                   0                            MOORE                                       OK
407956752            NO                                   0                            NOBLE                                       OK
407956753            NO                                   0                            ATASCADERO                                  CA
407956754            NO                                   0                            NORTH LAS VEGAS                             NV
407956755            NO                                   0                            AUSTIN                                      TX
407956756            NO                                   0                            NORTH LAS VEGAS                             NV
500556096            NO                                   0                            LAS VEGAS                                   NV
500657645            NO                                   0                            NEW BRAUNFELS                               TX
500679857            NO                                   0                            LITCHFIELD PARK                             AZ
500689575            NO                                   0                            SAN DIEGO                                   CA
500694354            NO                                   0                            POST FALLS                                  ID
500694606            NO                                   0                            NORTH LAS VEGAS                             NV
500696766            NO                                   0                            KUNA                                        ID
500701437            NO                                   0                            LAS VEGAS                                   NV
500703063            NO                                   0                            NORTH LAS VEGAS                             NV
500703358            NO                                   0                            HENDERSON                                   NV
500704315            NO                                   0                            REDDING                                     CA
500705393            NO                                   0                            SCOTTSDALE                                  AZ
500705396            NO                                   0                            ALBUQUERQUE                                 NM
500705540            NO                                   0                            NEW BRAUNFELS                               TX
500706839            NO                                   0                            RENSSELAER                                  IN
500706845            NO                                   0                            TAMPA                                       FL
500707144            NO                                   0                            NORTH LAS VEGAS                             NV
500708643            NO                                   0                            LAS VEGAS                                   NV
500708646            NO                                   0                            LAS VEGAS                                   NV
500710674            NO                                   0                            QUEEN CREEK                                 AZ
500710675            NO                                   0                            LAS VEGAS                                   NV
500710679            NO                                   0                            LAS VEGAS                                   NV
500710947            NO                                   0                            LAS VEGAS                                   NV
500710948            NO                                   0                            LAS VEGAS                                   NV
500711506            NO                                   0                            LAS VEGAS                                   NV
500713414            NO                                   0                            PARK CITY                                   UT
500713415            NO                                   0                            HENDERSON                                   NV
500713436            NO                                   0                            MESQUITE                                    NV
500713437            NO                                   0                            NORTH LAS VEGAS                             NV
500713714            NO                                   0                            ORO VALLEY                                  AZ
500714231            NO                                   0                            ALBUQUERQUE                                 NM
500714726            NO                                   0                            PHOENIX                                     AZ
500714740            NO                                   0                            LAS VEGAS                                   NV
500715894            NO                                   0                            LAS VEGAS                                   NV
500715897            NO                                   0                            NORTH LAS VEGAS                             NV
500716036            NO                                   0                            LAS VEGAS                                   NV
500716040            NO                                   0                            SUN CITY WEST                               AZ
500717236            NO                                   0                            DALLAS                                      TX
500717237            NO                                   0                            SALT LAKE CITY                              UT
500717731            NO                                   0                            ANNAPOLIS                                   MD
500719428            NO                                   0                            LAS VEGAS                                   NV
500720433            NO                                   0                            LAS VEGAS                                   NV
500720437            NO                                   0                            LAS VEGAS                                   NV
500720438            NO                                   0                            LAS VEGAS                                   NV
500720440            NO                                   0                            NORTH LAS VEGAS                             NV
500720442            NO                                   0                            LAS VEGAS                                   NV
500722329            NO                                   0                            NORTH LAS VEGAS                             NV
500722332            NO                                   0                            HENDERSON                                   NV
500722333            NO                                   0                            SALT LAKE CITY                              UT
500722494            NO                                   0                            LAS VEGAS                                   NV
500723437            NO                                   0                            WEST VALLEY CITY                            UT
500724890            NO                                   0                            LAS VEGAS                                   NV
500726177            NO                                   0                            HENDERSON                                   NV
500726962            NO                                   0                            LAS VEGAS                                   NV
500726963            NO                                   0                            LAS VEGAS                                   NV
500729000            NO                                   0                            RIO RANCHO                                  NM
500729001            NO                                   0                            BRADENTON                                   FL
500729007            NO                                   0                            SCOTTSDALE                                  AZ
500729074            NO                                   0                            ALBUQUERQUE                                 NM
500729253            NO                                   0                            SCOTTSDALE                                  AZ
500730226            NO                                   0                            HIGHLANDS RANCH                             CO
500730559            NO                                   0                            OKLAHOMA CITY                               OK
500731174            NO                                   0                            OKLAHOMA CITY                               OK
500731175            NO                                   0                            SPARKS                                      NV
500731555            NO                                   0                            DELTONA                                     FL
500732509            NO                                   0                            BOULDER CITY                                NV
500733420            NO                                   0                            NORTH LAS VEGAS                             NV
500734573            NO                                   0                            ANTHEM                                      AZ
500734724            NO                                   0                            NORTH LAS VEGAS                             NV
500735537            NO                                   0                            JACKSONVILLE                                FL
500737088            NO                                   0                            LAS VEGAS                                   NV
500737117            NO                                   0                            FORT WORTH                                  TX
500738201            NO                                   0                            LAS VEGAS                                   NV
500738225            NO                                   0                            LAS VEGAS                                   NV
500741281            NO                                   0                            LAS VEGAS                                   NV
500741902            NO                                   0                            HENDERSON                                   NV
500741903            NO                                   0                            KAPOLEI                                     HI
500742001            NO                                   0                            NORMAN                                      OK
500743014            NO                                   0                            HENDERSON                                   NV
500743043            NO                                   0                            TRENTON                                     UT
500743200            NO                                   0                            FORT WORTH                                  TX
500744645            NO                                   0                            MURRAY                                      UT
500745531            NO                                   0                            LAS VEGAS                                   NV
500745532            NO                                   0                            LAS VEGAS                                   NV
500745783            NO                                   0                            PHOENIX                                     AZ
500745785            NO                                   0                            EL PASO                                     TX
500745787            NO                                   0                            LAS VEGAS                                   NV
500745788            NO                                   0                            PHOENIX                                     AZ
500745789            NO                                   0                            PLANO                                       TX
500746892            NO                                   0                            PLANO                                       TX
500746895            PMI                                  30                           ALLEN                                       TX
500747867            NO                                   0                            BIXBY                                       OK
500747868            NO                                   0                            PARK CITY                                   UT
500747869            NO                                   0                            ROWLETT                                     TX
500748772            NO                                   0                            LAS VEGAS                                   NV
500749795            NO                                   0                            SURPRISE                                    AZ
500749828            NO                                   0                            NORTH LAS VEGAS                             NV
500750110            NO                                   0                            ALBUQUERQUE                                 NM
500750282            NO                                   0                            LAS VEGAS                                   NV
500750801            NO                                   0                            LAS VEGAS                                   NV
500750839            NO                                   0                            WEST HAVEN                                  UT
500751557            NO                                   0                            ST. GEORGE                                  UT
500751743            NO                                   0                            PHOENIX                                     AZ
500752146            NO                                   0                            PALMDALE                                    CA
500752147            NO                                   0                            ORLANDO                                     FL
500752601            RMIC                                 35                           HERRIMAN                                    UT
500752800            NO                                   0                            LAS VEGAS                                   NV
500753929            NO                                   0                            LAS VEGAS                                   NV
500754007            NO                                   0                            NORTH LAS VEGAS                             NV
500754046            NO                                   0                            LAS VEGAS                                   NV
500754629            NO                                   0                            LAS VEGAS                                   NV
500755109            NO                                   0                            HENDERSON                                   NV
500755136            NO                                   0                            KEARNS                                      UT
500755141            NO                                   0                            NORTH LAS VEGAS                             NV
500755175            NO                                   0                            KINGMAN                                     AZ
500757030            NO                                   0                            HENDERSON                                   NV
500757334            NO                                   0                            FARMINGTON                                  NM
500757474            NO                                   0                            AUSTIN                                      TX
500757477            NO                                   0                            AUSTIN                                      TX
500757483            NO                                   0                            AUSTIN                                      TX
500757486            NO                                   0                            AUSTIN                                      TX
500757487            NO                                   0                            AUSTIN                                      TX
500757570            NO                                   0                            NORTH LAS VEGAS                             NV
500757572            NO                                   0                            FORT WORTH                                  TX
500757950            NO                                   0                            NORTH LAS VEGAS                             NV
500758621            NO                                   0                            FRESNO                                      TX
500758841            NO                                   0                            LAS VEGAS                                   NV
500759677            NO                                   0                            LAS VEGAS                                   NV
500759782            NO                                   0                            SALT LAKE CITY                              UT
500760356            NO                                   0                            CHANDLER                                    AZ
500760451            NO                                   0                            NORTH LAS VEGAS                             NV
500760989            NO                                   0                            LAS VEGAS                                   NV
500761596            NO                                   0                            DALLAS                                      TX
500761900            NO                                   0                            LAS VEGAS                                   NV
500761945            NO                                   0                            FLOWER MOUND                                TX
500762126            NO                                   0                            LAKE WORTH                                  FL
500762799            NO                                   0                            LAS VEGAS                                   NV
500762938            NO                                   0                            NEW BRAUNFELS                               TX
500764226            NO                                   0                            LAS VEGAS                                   NV
500764227            NO                                   0                            ST. PETERSBURG                              FL
500765274            NO                                   0                            LUSBY                                       MD
500766306            NO                                   0                            TUCSON                                      AZ
500767227            NO                                   0                            LAS VEGAS                                   NV
500767468            NO                                   0                            LAS VEGAS                                   NV
500767516            NO                                   0                            MERCED                                      CA
500768358            NO                                   0                            LAS VEGAS                                   NV
500768403            NO                                   0                            HENDERSON                                   NV
500770705            NO                                   0                            RENO                                        NV
500770707            NO                                   0                            LAS VEGAS                                   NV
500771102            NO                                   0                            LAS VEGAS                                   NV
500771634            NO                                   0                            HENDERSON                                   NV
500771689            NO                                   0                            DRAPER                                      UT
500772579            NO                                   0                            SCOTTSDALE                                  AZ
500772691            NO                                   0                            HENDERSON                                   NV
500772724            NO                                   0                            LAS VEGAS                                   NV
500772734            NO                                   0                            BUNKERVILLE                                 NV
500772767            NO                                   0                            QUEEN CREEK                                 AZ
500773399            NO                                   0                            MONTGOMERY                                  TX
500773402            NO                                   0                            LAS VEGAS                                   NV
500773403            NO                                   0                            DENVER                                      CO
500773869            NO                                   0                            HENDERSON                                   NV
500774140            NO                                   0                            LAS VEGAS                                   NV
500774255            NO                                   0                            NORTH LAS VEGAS                             NV
500775073            NO                                   0                            LAS VEGAS                                   NV
500775074            NO                                   0                            LAS VEGAS                                   NV
500775131            NO                                   0                            LAS VEGAS                                   NV
500775541            NO                                   0                            SAN ANTONIO                                 TX
500775547            NO                                   0                            ROSEVILLE                                   CA
500775551            NO                                   0                            NAMPA                                       ID
500775552            NO                                   0                            LAS VEGAS                                   NV
500775961            NO                                   0                            LAS VEGAS                                   NV
500776639            NO                                   0                            PLANO                                       TX
500776815            NO                                   0                            LAS VEGAS                                   NV
500776884            NO                                   0                            HENDERSON                                   NV
500777042            NO                                   0                            PHOENIX                                     AZ
500779765            NO                                   0                            WEST VALLEY CITY                            UT
500780154            NO                                   0                            LAS VEGAS                                   NV
500780159            NO                                   0                            LAS CRUCES                                  NM
500780471            NO                                   0                            LAS VEGAS                                   NV
402558797            NO                                   0                            PASADENA                                    CA
407299504            NO                                   0                            LADERA RANCH                                CA
407299505            NO                                   0                            DOWNEY                                      CA
407299515            NO                                   0                            LONG BEACH                                  CA
407299546            NO                                   0                            LOS ANGELES                                 CA
407299549            NO                                   0                            PASADENA                                    CA
407299551            NO                                   0                            TORRANCE                                    CA
407676018            NO                                   0                            LOS ANGELES                                 CA
407676034            NO                                   0                            STEVENSON RANCH                             CA
407862006            NO                                   0                            TOMS RIVER                                  NJ
407862031            NO                                   0                            CARMEL                                      CA
405492280            NO                                   0                            HIDDEN HILLS                                CA
405689184            NO                                   0                            ORINDA                                      CA
405689219            NO                                   0                            JUPITER                                     FL
500741205            NO                                   0                            ROCKVILLE                                   MD
500745876            NO                                   0                            ASHBURN                                     VA
500759956            NO                                   0                            BRANDON                                     FL
500729446            NO                                   0                            JENKINS                                     MN
500744944            NO                                   0                            MINNEAPOLIS                                 MN
500774090            RDN                                  25                           PINE CITY                                   MN
500704130            NO                                   0                            LAS VEGAS                                   NV
500711555            NO                                   0                            LAS VEGAS                                   NV
500715328            NO                                   0                            NORTH LAS VEGAS                             NV
500723298            NO                                   0                            SANTA ANA                                   CA
500757810            NO                                   0                            LAS VEGAS                                   NV
500767489            NO                                   0                            LAS VEGAS                                   NV
500706794            NO                                   0                            ARIZONA CITY                                AZ
500706883            NO                                   0                            MESA                                        AZ
500711355            NO                                   0                            FLORENCE                                    AZ
500713167            NO                                   0                            QUEEN CREEK                                 AZ
500716641            NO                                   0                            SURPRISE                                    AZ
500718082            NO                                   0                            SURPRISE                                    AZ
500718735            NO                                   0                            FLORENCE                                    AZ
500718948            NO                                   0                            QUEEN CREEK                                 AZ
500721367            NO                                   0                            SURPRISE                                    AZ
500723770            NO                                   0                            TOLLESON                                    AZ
500734918            NO                                   0                            LAS VEGAS                                   NV
500741835            NO                                   0                            LAS VEGAS                                   NV
500743021            NO                                   0                            SURPRISE                                    AZ
500745427            NO                                   0                            TEMPE                                       AZ
500746321            NO                                   0                            TUCSON                                      AZ
500748369            NO                                   0                            CHANDLER                                    AZ
500749986            NO                                   0                            GILBERT                                     AZ
500750365            NO                                   0                            GLENDALE                                    AZ
500755836            NO                                   0                            SURPRISE                                    AZ
500756345            NO                                   0                            SURPRISE                                    AZ
500764338            NO                                   0                            LAS VEGAS                                   NV
500764909            NO                                   0                            FOREST LAKES                                AZ
500765213            NO                                   0                            CHANDLER                                    AZ
500768061            NO                                   0                            SURPRISE                                    AZ
500770190            NO                                   0                            MARANA                                      AZ
500771122            NO                                   0                            FLORENCE                                    AZ
500772176            NO                                   0                            MESA                                        AZ
500781041            NO                                   0                            LEHI                                        UT
500700311            NO                                   0                            MIAMI BEACH                                 FL
500702451            NO                                   0                            ORLANDO                                     FL
500702458            NO                                   0                            SAINT PETERSBURG                            FL
500711635            NO                                   0                            SUNNY ISLES BEACH                           FL
500718197            NO                                   0                            BAKERSFIELD AREA                            CA
500720368            NO                                   0                            SAINT PETERSBURG                            FL
500720661            NO                                   0                            ORLANDO                                     FL
500727338            NO                                   0                            MONTEBELLO                                  CA
500744474            NO                                   0                            EVANSVILLE                                  IN
500745952            NO                                   0                            ORLANDO                                     FL
500745962            NO                                   0                            ORLANDO                                     FL
500746238            NO                                   0                            CHICAGO                                     IL
500746939            NO                                   0                            LAS VEGAS                                   NV
500749555            NO                                   0                            BRADENTON                                   FL
500754025            NO                                   0                            TERRYVILLE                                  CT
500767395            NO                                   0                            LAS VEGAS                                   NV
500751146            NO                                   0                            PHILADELPHIA                                PA
500752294            NO                                   0                            COATESVILLE                                 PA
500760964            NO                                   0                            COLLEGEVILLE                                PA
407723683            NO                                   0                            Hilton Head                                 SC
407723688            NO                                   0                            Hilton Head Island                          SC
407723692            NO                                   0                            Las Vegas                                   NV
407723693            NO                                   0                            Minneapolis                                 MN
500730276            NO                                   0                            Delano                                      MN
500730277            NO                                   0                            West Newton                                 MA
500744726            NO                                   0                            WASECA                                      MN
500777622            NO                                   0                            FARMINGTON                                  MN
500782174            NO                                   0                            MOORHEAD                                    MN
500701042            UGI                                  25                           FRAMINGHAM                                  MA
500746188            NO                                   0                            LEOMINSTER                                  MA
500746194            NO                                   0                            SPRINGFIELD                                 MA
500746284            NO                                   0                            PORTSMOUTH                                  VA
500746296            NO                                   0                            PORTSMOUTH                                  VA
500746307            NO                                   0                            PORTSMOUTH                                  VA
500624463            NO                                   0                            LACEY TOWNSHIP                              NJ
500668327            NO                                   0                            NORTH BRUNSWICK                             NJ
500685946            NO                                   0                            HOBOKEN                                     NJ
500692111            NO                                   0                            EAST ORANGE                                 NJ
500693477            NO                                   0                            PROSPECT PARK                               NJ
500698816            NO                                   0                            PLAINFIELD                                  NJ
500702788            NO                                   0                            MORRIS TOWNSHIP                             NJ
500703783            NO                                   0                            JACKSON                                     NJ
500709607            NO                                   0                            PATERSON                                    NJ
500710918            NO                                   0                            BUTLER                                      NJ
500713057            NO                                   0                            BRICK                                       NJ
500714277            NO                                   0                            BRIDGEWATER                                 NJ
500716336            NO                                   0                            ELIZABETH                                   NJ
500722770            NO                                   0                            PERTH AMBOY                                 NJ
500724040            NO                                   0                            JAMESBURG                                   NJ
500726975            NO                                   0                            PATERSON                                    NJ
500733547            NO                                   0                            BERNARDS TWNSP                              NJ
500734222            NO                                   0                            UNION CITY                                  NJ
500735909            NO                                   0                            ORANGE                                      NJ
500736077            NO                                   0                            JERSEY CITY                                 NJ
500739952            NO                                   0                            COOKSTOWN                                   NJ
500739966            NO                                   0                            MANSFIELD                                   NJ
500745797            NO                                   0                            JERSEY CITY                                 NJ
500748200            NO                                   0                            LINCOLN PARK                                NJ
500748250            NO                                   0                            HALEDON                                     NJ
500748399            NO                                   0                            NEPTUNE                                     NJ
500749665            NO                                   0                            DOVER                                       NJ
500750061            NO                                   0                            HALEDON                                     NJ
500751225            NO                                   0                            WAYNE                                       NJ
500751789            NO                                   0                            WEST NEW YORK                               NJ
500752693            NO                                   0                            BOONTON                                     NJ
500754823            NO                                   0                            NORTH BERGEN                                NJ
500756014            NO                                   0                            NEWARK                                      NJ
500756056            NO                                   0                            UPPER SADDLE RIVER                          NJ
500756287            NO                                   0                            OCEAN TWSP                                  NJ
500757409            NO                                   0                            WAYNE                                       NJ
500758282            NO                                   0                            PERTH AMBOY                                 NJ
500762641            NO                                   0                            JERSEY CITY                                 NJ
500763057            NO                                   0                            BUTLER                                      NJ
500763250            NO                                   0                            CLOSTER                                     NJ
500763665            NO                                   0                            GUTTENBERG                                  NJ
500763970            NO                                   0                            COLTS NECK                                  NJ
500766618            NO                                   0                            RIVERDALE                                   NJ
500768745            NO                                   0                            OCALA                                       FL
500773695            NO                                   0                            ROCKLEDGE                                   FL
500779241            NO                                   0                            HOBOKEN                                     NJ
500758767            NO                                   0                            PORTLAND                                    OR
407502835            NO                                   0                            MCKINNEY                                    TX
407502839            NO                                   0                            FITCHBURG                                   MA
407502840            NO                                   0                            SACRAMENTO                                  CA
405629539            PMI                                  25                           NORTH MYRTLE BEACH                          SC
405629548            UGI                                  25                           BRADENTON                                   FL
405629626            NO                                   0                            MIAMI                                       FL
406600356            NO                                   0                            WASHINGTON                                  DC
406600373            MGIC                                 25                           BOYNTON BEACH                               FL
406600386            PMI                                  25                           RENO                                        NV
406600407            NO                                   0                            LAS VEGAS                                   NV
406600412            NO                                   0                            LAS VEGAS                                   NV
406600442            NO                                   0                            PORT ST LUCIE                               FL
406600453            MGIC                                 25                           LAS VEGAS                                   NV
406600475            UGI                                  25                           BOYNTON BEACH                               FL
406600545            MGIC                                 25                           WILMINGTON                                  NC
406600584            NO                                   0                            PAWTUCKET                                   RI
406600642            MGIC                                 25                           PUNTA GORDA                                 FL
406600778            NO                                   0                            AVENTURA                                    FL
500754596            NO                                   0                            PAHOA                                       HI
500723565            NO                                   0                            BIRMINGHAM                                  AL
500726273            NO                                   0                            TAMPA                                       FL
405967655            NO                                   0                            ELK GROVE                                   CA
405967695            NO                                   0                            LANCASTER                                   CA
500696504            RDN                                  35                           KISSIMMEE                                   FL
500704415            NO                                   0                            ORLANDO                                     FL
500712705            NO                                   0                            GROVELAND                                   FL
500718546            UGI                                  30                           ALTAMONTE SPRINGS                           FL
500730885            NO                                   0                            DELTONA                                     FL
500731718            NO                                   0                            WINTER GARDEN                               FL
500731767            UGI                                  25                           KISSIMMEE                                   FL
500742094            NO                                   0                            ORLANDO                                     FL
500743148            PMI                                  25                           WINTER PARK                                 FL
500748206            NO                                   0                            DELAND                                      FL
500753196            NO                                   0                            ORLANDO                                     FL
500761250            NO                                   0                            DELTONA                                     FL
500767815            NO                                   0                            DELTONA                                     FL
500769307            NO                                   0                            CASSELBERRY                                 FL
500769629            NO                                   0                            ORLANDO                                     FL
500770025            NO                                   0                            PORT ST LUCIE                               FL
500770067            NO                                   0                            LONGWOOD                                    FL
500773799            NO                                   0                            WINTER GARDEN                               FL
500700343            NO                                   0                            CORAL SPRINGS                               FL
500720051            NO                                   0                            DENVER                                      CO
500745174            NO                                   0                            CHARLOTTE                                   NC
500745183            NO                                   0                            MONROE                                      NC
500745190            NO                                   0                            CHARLOTTE                                   NC
500761733            NO                                   0                            CASTLE ROCK                                 CO
500775055            NO                                   0                            FESTUS                                      MO
500672072            NO                                   0                            BUFORD                                      GA
500675160            NO                                   0                            DAYTON                                      OR
500713989            NO                                   0                            EL CAJON                                    CA
500720413            NO                                   0                            POMONA                                      CA
500721162            NO                                   0                            LAS VEGAS                                   NV
500722455            NO                                   0                            NORTH LAS VEGAS                             NV
500728934            NO                                   0                            LAS VEGAS                                   NV
500742201            NO                                   0                            LAS VEGAS                                   NV
500743790            NO                                   0                            LAS VEGAS                                   NV
500744636            NO                                   0                            HENDERSON                                   NV
500746953            NO                                   0                            LAS VEGAS                                   NV
500747910            NO                                   0                            NORTH LAS VEGAS                             NV
500758341            NO                                   0                            HENDERSON                                   NV
500761744            NO                                   0                            LAS VEGAS                                   NV
500779730            NO                                   0                            LAS VEGAS                                   NV
407393892            NO                                   0                            El Monte                                    CA
407393893            NO                                   0                            Half Moon Bay                               CA
407393894            NO                                   0                            NORTH HOLLYWOOD AREA                        CA
407393898            NO                                   0                            South Gate                                  CA
407393900            NO                                   0                            LOS ANGELES                                 CA
407393902            NO                                   0                            Pacifica                                    CA
407393904            NO                                   0                            San Francisco                               CA
407393905            NO                                   0                            Fallbrook                                   CA
407393907            NO                                   0                            Woodland                                    CA
500437232            NO                                   0                            HILLSBOROUGH                                CA
500635416            NO                                   0                            SAN MATEO                                   CA
500710969            NO                                   0                            OAKLAND                                     CA
500720105            NO                                   0                            HOBOKEN                                     NJ
500730934            NO                                   0                            SAN FRANCISCO                               CA
500762066            NO                                   0                            HERNANDO                                    MS
500627745            NO                                   0                            CHELAN                                      WA
500722632            NO                                   0                            SCOTTSDALE                                  AZ
500732003            NO                                   0                            PHOENIX                                     AZ
500746862            NO                                   0                            CHELAN                                      WA
500766505            NO                                   0                            CHELAN                                      WA
500770211            NO                                   0                            GILBERT                                     AZ
500770335            NO                                   0                            GILBERT                                     AZ
500771768            NO                                   0                            MESA                                        AZ
500774122            NO                                   0                            NEWMAN LAKE                                 WA
500769627            NO                                   0                            MINNEAPOLIS                                 MN
500772414            NO                                   0                            WOODBURY                                    MN
500773575            NO                                   0                            SPRING PARK                                 MN
500731754            NO                                   0                            BRONX                                       NY
500734246            NO                                   0                            HEMPSTEAD                                   NY
500742994            NO                                   0                            CENTRAL ISLIP                               NY
500751193            NO                                   0                            BRENTWOOD                                   NY
500751751            NO                                   0                            BAY SHORE                                   NY
500754909            NO                                   0                            BRONX                                       NY
500754925            NO                                   0                            BAY SHORE                                   NY
500763736            NO                                   0                            PORT JEFFERSON STA.                         NY
500774241            NO                                   0                            WHEATON                                     IL
500742651            NO                                   0                            PHOENIX                                     AZ
500743068            NO                                   0                            LAS VEGAS                                   NV
500747906            NO                                   0                            LAS VEGAS                                   NV
500750377            NO                                   0                            LA PUENTE                                   CA
407027064            NO                                   0                            Bridgewater                                 VA
407027067            NO                                   0                            Gramercy                                    LA
500716370            NO                                   0                            HO-HO-KUS                                   NJ
500723584            NO                                   0                            DEPTFORD                                    NJ
500729987            NO                                   0                            LONG BRANCH                                 NJ
500745802            NO                                   0                            JACKSON                                     NJ
500767266            NO                                   0                            UNION CITY                                  NJ
500775529            NO                                   0                            DUMONT                                      NJ
407207352            NO                                   0                            LAS VEGAS                                   NV
407207353            NO                                   0                            BRADENTON                                   FL
407207354            NO                                   0                            BRADENTON                                   FL
407207355            NO                                   0                            BRADENTON                                   FL
407207356            NO                                   0                            BRADENTON                                   FL
407207357            NO                                   0                            BRADENTON                                   FL
407207360            NO                                   0                            FORT WORTH                                  TX
407207362            NO                                   0                            FREDERICKSBURG                              VA
407207363            NO                                   0                            LA PLATA                                    MD
407207371            NO                                   0                            ALBUQUERQUE                                 NM
407207372            NO                                   0                            ALBUQUERQUE                                 NM
500721374            NO                                   0                            LAS VEGAS                                   NV
500721859            NO                                   0                            SMYRNA                                      TN
500747656            NO                                   0                            MEMPHIS                                     TN
500759710            NO                                   0                            LAS VEGAS                                   NV
500760731            NO                                   0                            NASHVILLE                                   TN
500770763            NO                                   0                            HENDERSON                                   NV
500772959            NO                                   0                            MIAMI                                       FL
500774008            NO                                   0                            LAS VEGAS                                   NV
500781327            NO                                   0                            LAS VEGAS                                   NV
406005727            NO                                   0                            RIPON                                       CA
500706092            NO                                   0                            LAS VEGAS                                   NV
500717231            NO                                   0                            LAS VEGAS                                   NV
500721216            NO                                   0                            HENDERSON                                   NV
500723788            NO                                   0                            LAS VEGAS                                   NV
500742617            NO                                   0                            LAS VEGAS                                   NV
500745018            NO                                   0                            LAS VEGAS                                   NV
500758347            NO                                   0                            LAS VEGAS                                   NV
500634812            NO                                   0                            MYRTLE BEACH                                SC
500717675            NO                                   0                            BRONX                                       NY
500724473            NO                                   0                            HILLSIDE                                    NJ
500724625            NO                                   0                            FRELINGHUYSEN TWP                           NJ
500731038            NO                                   0                            PATERSON                                    NJ
500731108            NO                                   0                            HOPE TWP. (BLAIRSTOWN)                      NJ
500750185            NO                                   0                            BRONX                                       NY
407379007            NO                                   0                            SALINAS                                     CA
407379008            NO                                   0                            DESERT HOT SPRINGS                          CA
407379013            NO                                   0                            VALLEJO                                     CA
407379016            NO                                   0                            RICHMOND                                    CA
407379021            NO                                   0                            CORONA                                      CA
406877011            NO                                   0                            NAPA                                        CA
406877015            NO                                   0                            CANYON COUNTRY                              CA
500722566            NO                                   0                            LAS VEGAS                                   NV
500726371            NO                                   0                            LAS VEGAS                                   NV
500732171            NO                                   0                            LAS VEGAS                                   NV
500738045            NO                                   0                            LAS VEGAS                                   NV
500739976            NO                                   0                            LAS VEGAS                                   NV
500744327            NO                                   0                            LAS VEGAS                                   NV
500749808            NO                                   0                            LAS VEGAS                                   NV
500756982            NO                                   0                            LAS VEGAS                                   NV
500764450            NO                                   0                            LAS VEGAS                                   NV
500766170            NO                                   0                            LAS VEGAS                                   NV
500767415            NO                                   0                            LAS VEGAS                                   NV
500771779            NO                                   0                            LAS VEGAS                                   NV
500686506            NO                                   0                            DETROIT                                     MI
500709019            NO                                   0                            LEHIGH ACRES                                FL
500712964            NO                                   0                            OXON HILL                                   MD
500713410            NO                                   0                            FROSTBURG                                   MD
500717072            NO                                   0                            ALEXANDRIA                                  VA
500717078            NO                                   0                            ALEXANDRIA                                  VA
500717104            NO                                   0                            ALEXANDRIA                                  VA
500718096            PMI                                  25                           KISSIMMEE                                   FL
500719170            NO                                   0                            ALEXANDRIA                                  VA
500719653            NO                                   0                            ALLENTOWN                                   PA
500719724            NO                                   0                            ALLENTOWN                                   PA
500720047            NO                                   0                            VIRGINIA BEACH                              VA
500721603            NO                                   0                            YERMO                                       CA
500722005            NO                                   0                            HYATTSVILLE                                 MD
500722105            NO                                   0                            HERNDON                                     VA
500725051            NO                                   0                            WASECA                                      MN
500725120            NO                                   0                            WASHINGTON                                  DC
500725825            NO                                   0                            BURKE                                       VA
500726354            NO                                   0                            PORTSMOUTH                                  VA
500726696            NO                                   0                            HYATTSVILLE                                 MD
500728683            NO                                   0                            CHESAPEAKE                                  VA
500729622            NO                                   0                            MANCHESTER                                  NH
500729755            NO                                   0                            FREDERICKSBURG                              VA
500730034            NO                                   0                            VIRGINIA BEACH                              VA
500730436            NO                                   0                            GAITHERSBURG                                MD
500730724            NO                                   0                            ALEXANDRIA                                  VA
500730738            NO                                   0                            FORT MYERS                                  FL
500732010            NO                                   0                            ALEXANDRIA                                  VA
500732769            NO                                   0                            KISSIMMEE                                   FL
500732985            NO                                   0                            STAFFORD                                    VA
500735935            NO                                   0                            HOLLY HILL                                  FL
500737815            NO                                   0                            WOODBRIDGE                                  VA
500738083            NO                                   0                            LEESBURG                                    VA
500738149            NO                                   0                            ALEXANDRIA                                  VA
500738179            NO                                   0                            GERMANTOWN                                  MD
500740907            NO                                   0                            MANASSAS                                    VA
500741465            NO                                   0                            NEW SMYRNA BEACH                            FL
500741922            NO                                   0                            DECATUR                                     GA
500742177            NO                                   0                            WOODBRIDGE                                  VA
500742562            NO                                   0                            PANAMA CITY BEACH                           FL
500742581            NO                                   0                            LEHIGH ACRES                                FL
500744313            NO                                   0                            DAVIS                                       WV
500744349            NO                                   0                            COLUMBIA                                    MD
500745388            NO                                   0                            MANASSAS                                    VA
500745458            NO                                   0                            FORT SMITH                                  AR
500745607            NO                                   0                            TRIANGLE                                    VA
500745754            NO                                   0                            SEQUIN                                      TX
500746496            NO                                   0                            DUMFRIES                                    VA
500746509            NO                                   0                            SILVER SPRING                               MD
500746809            NO                                   0                            CULPEPER                                    VA
500747210            NO                                   0                            KENNESAW                                    GA
500747296            NO                                   0                            MANASSAS                                    VA
500747473            NO                                   0                            EAST STROUDSBURG                            PA
500748183            NO                                   0                            WEST CHESTER                                PA
500750240            NO                                   0                            LAUREL                                      MD
500750371            NO                                   0                            WOODBRIDGE                                  VA
500750442            NO                                   0                            SEVERN                                      MD
500750504            NO                                   0                            NORFOLK                                     VA
500750543            NO                                   0                            GERMANTOWN                                  MD
500750556            NO                                   0                            ANNANDALE                                   VA
500750613            NO                                   0                            SILVER SPRING                               MD
500750622            NO                                   0                            FALLS CHURCH                                VA
500750630            NO                                   0                            NEWPORT NEWS                                VA
500750638            NO                                   0                            GWYNN OAK                                   MD
500750640            NO                                   0                            WALDORF                                     MD
500750649            NO                                   0                            HYATTSVILLE                                 MD
500750664            NO                                   0                            CENTREVILLE                                 VA
500750697            NO                                   0                            ANNANDALE                                   VA
500750712            NO                                   0                            HERNDON                                     VA
500752005            NO                                   0                            ELLICOTT CITY                               MD
500753517            NO                                   0                            WOODBRIDGE                                  VA
500753830            NO                                   0                            CULPEPER                                    VA
500753833            NO                                   0                            MONETA                                      VA
500753840            NO                                   0                            JORDAN                                      MN
500755005            NO                                   0                            SILVER SPRING                               MD
500755337            NO                                   0                            LANHAM                                      MD
500755906            NO                                   0                            CHESAPEAKE                                  VA
500756222            NO                                   0                            WOODBRIDGE                                  VA
500756936            NO                                   0                            FORT SMITH                                  AR
500758343            NO                                   0                            ALEXANDRIA                                  VA
500758499            NO                                   0                            ROSEDALE                                    MD
500758547            NO                                   0                            VERONA                                      VA
500758798            NO                                   0                            ALEXANDRIA                                  VA
500759202            NO                                   0                            STERLING                                    VA
500760905            NO                                   0                            GETTYSBURG                                  PA
500760976            NO                                   0                            LYNCHBURG                                   VA
500762364            NO                                   0                            DUNKIRK                                     MD
500763896            NO                                   0                            PORTSMOUTH                                  VA
500764564            NO                                   0                            GERMANTOWN                                  MD
500765661            NO                                   0                            LEHIGH ACRES                                FL
500768451            NO                                   0                            PINELLAS  PARK                              FL
500770718            NO                                   0                            INDIAN HEAD                                 MD
500770868            NO                                   0                            ALEXANDRIA                                  VA
500773213            NO                                   0                            DISTRICT HEIGHTS                            MD
500773605            NO                                   0                            MANASSAS                                    VA
500773627            NO                                   0                            SILVER SPRING                               MD
500773776            NO                                   0                            OXON HILL                                   MD
500774846            NO                                   0                            KILL DEVIL HILLS                            NC
500775027            NO                                   0                            RIVERDALE                                   MD
500775526            NO                                   0                            ARLINGTON                                   VA
500775906            NO                                   0                            NEW PRAGUE                                  MN
500778800            NO                                   0                            CHESAPEAKE                                  VA
500773175            NO                                   0                            MARYSVILLE                                  WA
500656220            NO                                   0                            REVERE                                      MA
500708807            NO                                   0                            BOSTON                                      MA
500710411            NO                                   0                            WORCESTER                                   MA
500710441            NO                                   0                            WORCESTER                                   MA
500719250            NO                                   0                            NEW SMYRNA                                  FL
500729206            NO                                   0                            NORTH ATTLEBORO                             MA
500733231            NO                                   0                            MARLBOROUGH                                 CT
500737008            NO                                   0                            LAWRENCE                                    MA
500737013            NO                                   0                            WALPOLE                                     MA
500739296            NO                                   0                            CONCORD                                     MA
500741738            NO                                   0                            NEW BEDFORD                                 MA
500742329            NO                                   0                            SALEM                                       MA
500755106            NO                                   0                            FORT LAUDERDALE                             FL
500773724            NO                                   0                            WALTHAM                                     MA
500684580            NO                                   0                            CHICO                                       CA
500692038            NO                                   0                            LOS BANOS                                   CA
500696483            NO                                   0                            WATSONVILLE                                 CA
500704434            NO                                   0                            REDDING                                     CA
500709407            NO                                   0                            WATSONVILLE                                 CA
500747755            NO                                   0                            PALM DESERT                                 CA
500747769            NO                                   0                            LOS BANOS                                   CA
500749761            NO                                   0                            WATSONVILLE                                 CA
500755074            NO                                   0                            CLOVIS                                      CA
500756431            NO                                   0                            MODESTO                                     CA
500757372            NO                                   0                            SANTA CRUZ                                  CA
500758724            NO                                   0                            BOULDER CREEK                               CA
500759229            NO                                   0                            ANDERSON                                    CA
500761470            NO                                   0                            WATSONVILLE                                 CA
500764729            NO                                   0                            BOULDER CREEK                               CA
500771697            NO                                   0                            NORTH BEND                                  OR
500773373            NO                                   0                            TURLOCK                                     CA
500773918            NO                                   0                            WATSONVILLE                                 CA
500717384            NO                                   0                            EAST MEADOW                                 NY
500773583            NO                                   0                            BRONX                                       NY
500778299            NO                                   0                            BRONX                                       NY
500745406            NO                                   0                            BAKERSFIELD                                 CA
500760592            NO                                   0                            BAKERSFIELD                                 CA
500763785            NO                                   0                            LOS ANGELES                                 CA
500768988            NO                                   0                            VICTORVILLE                                 CA
500769016            NO                                   0                            LA MESA                                     CA
500771129            NO                                   0                            LA HABRA                                    CA
500771188            NO                                   0                            SANTA ANA                                   CA
500772232            NO                                   0                            LANCASTER                                   CA
500772236            NO                                   0                            LANCASTER                                   CA
407116196            NO                                   0                            MIRA LOMA                                   CA
407116199            NO                                   0                            LONG BEACH                                  CA
407116203            NO                                   0                            VISALIA                                     CA
407116204            NO                                   0                            CHINO HILLS                                 CA
407116206            NO                                   0                            SAN JUAN CAPISTRANO                         CA
407116208            NO                                   0                            MERCED                                      CA
407116210            NO                                   0                            STOCKTON                                    CA
407116211            NO                                   0                            STOCKTON                                    CA
407116213            NO                                   0                            VENICE AREA LOS ANGELES                     CA
407116216            NO                                   0                            NORWALK                                     CA
407116217            NO                                   0                            STUDIO CITY AREA LOS ANGELES                CA
407116226            NO                                   0                            RIVERSIDE                                   CA
407116227            NO                                   0                            VENICE AREA                                 CA
407116228            NO                                   0                            VENICE AREA  LOS ANGELES                    CA
407116235            NO                                   0                            CLAREMONT                                   CA
407116245            NO                                   0                            PALM DESERT                                 CA
407116246            NO                                   0                            PALM DESERT                                 CA
407116248            NO                                   0                            VISTA                                       CA
500687591            NO                                   0                            EDISON TWP                                  NJ
500703268            NO                                   0                            MIDDLETOWN                                  NY
500704848            NO                                   0                            NEWARK                                      NJ
500709094            RDN                                  30                           POMPANO BEACH                               FL
500709948            NO                                   0                            MIDDLESEX                                   NJ
500716719            NO                                   0                            DELRAY BEACH                                FL
500720990            NO                                   0                            HARRISON                                    NJ
500721113            NO                                   0                            BLOOMFIELD                                  NJ
500721178            NO                                   0                            NEWARK                                      NJ
500723346            NO                                   0                            EAST ORANGE                                 NJ
500723523            NO                                   0                            MIDDLETOWN                                  NY
500727381            NO                                   0                            NEWARK                                      NJ
500729575            NO                                   0                            WEST PALM BEACH                             FL
500730017            NO                                   0                            JACKSON                                     NJ
500730919            NO                                   0                            PATERSON                                    NJ
500732872            NO                                   0                            NEWARK                                      NJ
500734162            NO                                   0                            NEWARK                                      NJ
500740462            NO                                   0                            KEYPORT                                     NJ
500740534            NO                                   0                            MIDDLETOWN                                  NY
500740608            NO                                   0                            ELIZABETH                                   NJ
500741536            NO                                   0                            DELRAY BEACH                                FL
500741912            NO                                   0                            FREEHOLD                                    NJ
500744553            NO                                   0                            NEWARK                                      NJ
500745741            NO                                   0                            BRICK                                       NJ
500746295            NO                                   0                            NEWARK                                      NJ
500746388            NO                                   0                            ANDOVER                                     NJ
500746816            NO                                   0                            NEWARK                                      NJ
500748273            NO                                   0                            ELIZABETH                                   NJ
500752818            NO                                   0                            HALEDON                                     NJ
500752902            NO                                   0                            WESTFIELD                                   NJ
500753215            NO                                   0                            ROSELLE                                     NJ
500753419            NO                                   0                            IRVINGTON                                   NJ
500754559            NO                                   0                            HOMOSASSA                                   FL
500757294            NO                                   0                            WEST NORRITON TWP                           PA
500759546            NO                                   0                            HARRISON                                    NJ
500761912            NO                                   0                            SCRANTON                                    PA
500763737            RDN                                  30                           CAMDEN                                      NJ
500763841            NO                                   0                            ODESSA                                      FL
500766401            NO                                   0                            PHILADELPHIA                                PA
500773652            NO                                   0                            NEWARK                                      NJ
500775139            NO                                   0                            VINELAND                                    NJ
500713281            NO                                   0                            CASA GRANDE                                 AZ
500718807            NO                                   0                            CASA GRANDE                                 AZ
500747556            NO                                   0                            APACHE JUNCTION                             AZ
500749329            NO                                   0                            BUCKEY                                      AZ
500761161            NO                                   0                            ALBUQUERQUE                                 NM
407265536            MGIC                                 25                           SOMERTON                                    AZ
407265537            NO                                   0                            GROVELAND                                   CA
407265538            NO                                   0                            PORTLAND                                    OR
407265544            NO                                   0                            PEORIA                                      AZ
407265545            NO                                   0                            LAKESIDE                                    CA
407265547            NO                                   0                            SACRAMENTO                                  CA
407265548            NO                                   0                            FRESNO                                      CA
407265549            NO                                   0                            STOCKTON                                    CA
407265550            NO                                   0                            BURBANK                                     CA
407265555            NO                                   0                            MARTINEZ                                    CA
407265556            NO                                   0                            FREMONT                                     CA
407265562            NO                                   0                            CHANDLER                                    AZ
407265569            NO                                   0                            CITRUS HEIGHTS                              CA
407265571            NO                                   0                            LINCOLN                                     CA
407265573            NO                                   0                            VALLEJO                                     CA
407265577            NO                                   0                            NORTH LAS VEGAS                             NV
407265578            NO                                   0                            LOGANSPORT                                  IN
407265580            NO                                   0                            MOXEE                                       WA
407265590            NO                                   0                            GILBERT                                     AZ
407265593            NO                                   0                            CERES                                       CA
407265595            NO                                   0                            AVONDALE                                    AZ
407265598            NO                                   0                            SAN JOSE                                    CA
407265603            NO                                   0                            PORTLAND                                    OR
407265604            PMI                                  25                           WASHINGTON                                  UT
407265606            NO                                   0                            DALY CITY                                   CA
407265620            NO                                   0                            PILOT HILL                                  CA
407265622            NO                                   0                            TRACY                                       CA
407265631            NO                                   0                            GLENDALE                                    AZ
407265637            NO                                   0                            SCOTTSDALE                                  AZ
407265646            NO                                   0                            NEWBERG                                     OR
407265654            NO                                   0                            VANCOUVER                                   WA
407265658            NO                                   0                            MADERA                                      CA
407265670            NO                                   0                            PHOENIX                                     AZ
407265673            NO                                   0                            SEATAC                                      WA
407265674            NO                                   0                            EL CENTRO                                   CA
407265682            NO                                   0                            FRESNO                                      CA
407265683            NO                                   0                            FRESNO                                      CA
407265684            NO                                   0                            FRESNO                                      CA
407265688            NO                                   0                            SALIDA                                      CA
407265689            NO                                   0                            PHOENIX                                     AZ
407265692            NO                                   0                            CAMARILLO                                   CA
407265695            NO                                   0                            LOMPOC                                      CA
407265696            NO                                   0                            BEAVERTON                                   OR
407265702            NO                                   0                            FRIANT                                      CA
407265703            NO                                   0                            PORTLAND                                    OR
407265705            NO                                   0                            BAKERSFIELD                                 CA
407265707            NO                                   0                            STOCKTON                                    CA
407265708            NO                                   0                            TACOMA                                      WA
407265715            NO                                   0                            YUBA CITY                                   CA
407265718            NO                                   0                            HIGHLANDS RANCH                             CO
407265720            NO                                   0                            RIALTO                                      CA
407265727            NO                                   0                            TACOMA                                      WA
407265729            NO                                   0                            ESCONDIDO                                   CA
407265730            NO                                   0                            RENTON                                      WA
407265747            NO                                   0                            GLENDALE                                    AZ
407265751            NO                                   0                            SAN FERNANDO                                CA
407265758            NO                                   0                            GRESHAM                                     OR
407265760            NO                                   0                            APACHE JUNCTION                             AZ
407265761            NO                                   0                            APACHE JUNCTION                             AZ
407265763            NO                                   0                            HILLSBORO                                   OR
407265766            PMI                                  12                           SALT LAKE CITY                              UT
407265774            NO                                   0                            SOUTH LAKE TAHOE                            CA
407265776            NO                                   0                            CALDWELL                                    ID
407265780            NO                                   0                            GILBERT                                     AZ
407265782            NO                                   0                            FORT MYERS                                  FL
407265784            NO                                   0                            ERIE                                        CO
407265785            NO                                   0                            PALMDALE                                    CA
407265788            NO                                   0                            AURORA                                      CO
407265789            NO                                   0                            AURORA                                      CO
407265790            NO                                   0                            FRESNO                                      CA
407265791            NO                                   0                            PARKER                                      CO
407265792            NO                                   0                            THORNTON                                    CO
407265793            PMI                                  12                           FORT WORTH                                  TX
407265794            UGI                                  30                           AURORA                                      CO
407265795            NO                                   0                            COACHELLA                                   CA
500691861            NO                                   0                            HADDON HEIGHTS                              NJ
500708512            NO                                   0                            DENVER                                      PA
500752929            NO                                   0                            HIALEAH                                     FL
407576398            NO                                   0                            SUN LAKES                                   AZ
407576401            NO                                   0                            QUEEN CREEK                                 AZ
407576404            NO                                   0                            QUEEN CREEK                                 AZ
500697026            NO                                   0                            SCOTTSDALE                                  AZ
500719844            NO                                   0                            SURPRISE                                    AZ
500728724            NO                                   0                            QUEEN CREEK                                 AZ
500751730            NO                                   0                            YUMA                                        AZ
500760735            NO                                   0                            MESA                                        AZ
500700659            NO                                   0                            PHOENIX                                     AZ
500727410            NO                                   0                            SUN CITY WEST                               AZ
500728864            NO                                   0                            HENDERSON                                   NV
500730452            NO                                   0                            LAS VEGAS                                   NV
500732160            NO                                   0                            PHOENIX                                     AZ
500776019            NO                                   0                            SAHUARITA                                   AZ
500777381            NO                                   0                            APACHE JUNCTION                             AZ
500733256            RMIC                                 30                           Tampa                                       FL
500743169            NO                                   0                            TAMPA                                       FL
500758231            NO                                   0                            KISSIMMEE                                   FL
500756996            NO                                   0                            POOLESVILLE                                 MD
500759785            NO                                   0                            HARBOR SPRINGS                              MI
500766916            NO                                   0                            CINCINNATI                                  OH
407541202            NO                                   0                            Chickamauga                                 GA
407541210            NO                                   0                            Summerfield                                 FL
407541212            NO                                   0                            PORT CHARLOTTE                              FL
407541214            NO                                   0                            TAMPA                                       FL
407541216            NO                                   0                            Graceville                                  FL
407541221            NO                                   0                            Dundalk                                     MD
407541329            NO                                   0                            OAK ISLAND                                  NC
500723177            NO                                   0                            ORLANDO                                     FL
500733088            NO                                   0                            BOCA RATON                                  FL
500744353            NO                                   0                            FORT WORTH                                  TX
500746725            NO                                   0                            FORT WORTH                                  TX
500748823            NO                                   0                            SUGAR LAND                                  TX
500771746            NO                                   0                            FORT WORTH                                  TX
407262813            NO                                   0                            OZONE PARK                                  NY
407262827            NO                                   0                            RIDGEWOOD                                   NJ
407262828            NO                                   0                            LA (VAN NUYS AREA)                          CA
407262835            NO                                   0                            SANTA CLARITA                               CA
500721370            NO                                   0                            HENDERSON                                   NV
500722359            NO                                   0                            QUEEN CREEK                                 AZ
500730010            NO                                   0                            PAHRUMP                                     NV
500764060            NO                                   0                            MINNEAPOLIS                                 MN
500713761            NO                                   0                            HOMESTEAD                                   FL
500731085            NO                                   0                            WINSTON SALEM                               NC
500733830            NO                                   0                            BROOKEVILLE                                 MD
500743524            NO                                   0                            HOMESTEAD                                   FL
500754875            NO                                   0                            WEST PALM BEACH                             FL
500761654            NO                                   0                            ORLANDO                                     FL
500767507            NO                                   0                            ORLANDO                                     FL
500772563            NO                                   0                            ORLANDO                                     FL
500774952            NO                                   0                            ORLANDO                                     FL
500775252            NO                                   0                            TAMPA                                       FL
500775362            NO                                   0                            POMPANO BEACH                               FL
500717701            NO                                   0                            BEAR                                        DE
500718683            GE                                   30                           MOORESTOWN                                  NJ
500725634            UGI                                  25                           DELANCO                                     NJ
500729034            NO                                   0                            WOODLYNNE                                   NJ
500731833            NO                                   0                            ATLANTIC CITY                               NJ
500731976            NO                                   0                            WASHINGTON CROSSING                         PA
500734281            NO                                   0                            ATLANTIC CITY                               NJ
500737741            TGIC                                 25                           PHILADELPHIA                                PA
500746723            TGIC                                 35                           PLEASANTVILLE                               NJ
500747529            NO                                   0                            SWARTHMORE                                  PA
500748687            NO                                   0                            PHILADELPHIA                                PA
500756077            NO                                   0                            WEST CHESTER                                PA
500725794            NO                                   0                            RICHMOND                                    VA
500736725            NO                                   0                            MIAMI                                       FL
500753885            NO                                   0                            WESTBURY                                    NY
500765813            NO                                   0                            MIDLOTHIAN                                  VA
500738147            NO                                   0                            BALDWIN PARK                                CA
500745963            NO                                   0                            SANTA CLARITA                               CA
500749113            NO                                   0                            PLEASANT HILL                               CA
500750716            NO                                   0                            SYLMAR                                      CA
500772143            NO                                   0                            HESPERIA                                    CA
500684536            NO                                   0                            OMAHA                                       NE
500684559            NO                                   0                            OMAHA                                       NE
500746959            NO                                   0                            LAGO VISTA                                  TX
500755027            NO                                   0                            ROCKFORD                                    IL
500755035            NO                                   0                            ROCKFORD                                    IL
500755039            NO                                   0                            ROCKFORD                                    IL
500755051            NO                                   0                            ROCKFORD                                    IL
500755057            NO                                   0                            ROCKFORD                                    IL
500739938            NO                                   0                            HAUPPAUGE                                   NY
500725838            NO                                   0                            COUNTRY CLUB HILLS                          IL
500728205            PMI                                  12                           CHICAGO                                     IL
500734960            PMI                                  12                           BETHALTO                                    IL
500737914            NO                                   0                            CHICAGO                                     IL
500741195            NO                                   0                            DODGEVILLE                                  WI
500741251            NO                                   0                            BOLINGBROOK                                 IL
500744583            NO                                   0                            BOLINGBROOK                                 IL
500747937            NO                                   0                            COMPTON                                     CA
500750375            NO                                   0                            LAKEWOOD                                    CA
500754701            NO                                   0                            SAN BERNARDINO                              CA
500754796            NO                                   0                            JOLIET                                      IL
500764354            NO                                   0                            PARK FOREST                                 IL
500772230            NO                                   0                            CHICAGO                                     IL
500772453            NO                                   0                            BOULDER CITY                                NV
500777387            NO                                   0                            LAS VEGAS                                   NV
500713304            NO                                   0                            PORTLAND                                    OR
500730906            NO                                   0                            SEAGOVILLE                                  TX
500733676            NO                                   0                            KATY                                        TX
500741194            NO                                   0                            HOUSTON                                     TX
500741273            NO                                   0                            PLANO                                       TX
500742600            NO                                   0                            DALLAS                                      TX
500746911            NO                                   0                            EDMOND                                      OK
500747230            NO                                   0                            LITTLE ROCK                                 AR
500749675            NO                                   0                            SAN ANTONIO                                 TX
500750148            NO                                   0                            HOUSTON                                     TX
500750608            NO                                   0                            FORT WORTH                                  TX
500750723            NO                                   0                            GUTHRIE                                     OK
500752164            NO                                   0                            SPRING                                      TX
500752213            NO                                   0                            KINGWOOD                                    TX
500752551            RDN                                  30                           FORT WORTH                                  TX
500754975            NO                                   0                            DESOTO                                      TX
500759894            NO                                   0                            IRVING                                      TX
500765427            RDN                                  30                           SCOTTSDALE                                  AZ
500774352            NO                                   0                            DALLAS                                      TX
500710027            NO                                   0                            CLEARWATER                                  FL
500716176            NO                                   0                            ST PETERSBURG                               FL
500716256            NO                                   0                            CHATHAM                                     NJ
500717633            NO                                   0                            ROSELLE                                     NJ
500722067            NO                                   0                            ELIZABETH                                   NJ
500725023            NO                                   0                            BROOKLYN                                    NY
500728929            NO                                   0                            SOUTH HACKENSACK                            NJ
500732646            NO                                   0                            HARRIMAN                                    NY
500733104            NO                                   0                            BERGENFIELD                                 NJ
500736853            NO                                   0                            CARTERET                                    NJ
500741967            NO                                   0                            CONYERS                                     GA
500745570            NO                                   0                            NEWARK                                      NJ
500750216            NO                                   0                            RANDOLPH                                    NJ
500752267            NO                                   0                            SOUTH TOMS RIVER                            NJ
500754246            NO                                   0                            ROSELLE                                     NJ
500758181            NO                                   0                            NEW BRUNSWICK                               NJ
500758229            NO                                   0                            WILLINGBORO                                 NJ
500760696            NO                                   0                            GAINESVILLE                                 VA
500761881            NO                                   0                            STAFFORD                                    VA
500762286            NO                                   0                            PASSAIC                                     NJ
500763554            NO                                   0                            RICHMOND HILL                               NY
500776898            NO                                   0                            ELIZABETH                                   NJ
500779941            NO                                   0                            UNION                                       NJ
500761897            NO                                   0                            RYE                                         NY
500734245            NO                                   0                            SAINT LOUIS                                 MO
500758298            NO                                   0                            LOS ANGELES                                 CA
500758311            NO                                   0                            INGLEWOOD                                   CA
500758542            NO                                   0                            SAN DIEGO                                   CA
500759469            NO                                   0                            SAINT LOUIS                                 MO
500765008            NO                                   0                            WEST BLOOMFIELD                             MI
500769009            NO                                   0                            PHOENIX                                     AZ
500773461            NO                                   0                            FAIR OAKS                                   CA
500687189            MGIC                                 25                           OGDEN                                       UT
500713747            RDN                                  25                           DENVER                                      CO
500773895            NO                                   0                            JERSEY CITY                                 NJ
407848258            NO                                   0                            WADING RIVER                                NY
500374389            NO                                   0                            NEW YORK                                    NY
500727851            NO                                   0                            OSSINING                                    NY
500730994            NO                                   0                            BROOKLYN                                    NY
500738092            NO                                   0                            LLOYD HARBOR                                NY
500754635            NO                                   0                            BRONX                                       NY
500758349            NO                                   0                            BRONX                                       NY
500759692            NO                                   0                            BROOKLYN                                    NY
500759816            NO                                   0                            BROOKLYN                                    NY
500761326            NO                                   0                            SPRINGFIELD GARDENS                         NY
500763200            NO                                   0                            BROOKLYN                                    NY
500764665            NO                                   0                            BROOKLYN                                    NY
500765252            NO                                   0                            BRONX                                       NY
500765751            NO                                   0                            BRONX                                       NY
500767449            NO                                   0                            STATEN ISLAND                               NY
500767836            NO                                   0                            ONEONTA                                     NY
500779076            NO                                   0                            FAR ROCKAWAY                                NY
500779354            NO                                   0                            MOUNT VERNON                                NY
500780911            NO                                   0                            FAR ROCKAWAY                                NY
500780986            NO                                   0                            SPRINGFIELD GARDENS                         NY
500781070            NO                                   0                            BRONX                                       NY
500783340            NO                                   0                            BROOKLYN                                    NY
500784848            NO                                   0                            SPRINGFIELD GARDENS                         NY
406402919            NO                                   0                            STONY POINT                                 NY
406843878            NO                                   0                            BROOKLYN                                    NY
500782012            NO                                   0                            ALBUQUERQUE                                 NM
500756613            NO                                   0                            MABLETON                                    GA




--------------------------------------------------------------------------------




Loan_No                  Zip         Index            Margin     Note_Date
____________________________________________________________________________
500682545              20011         Fixed                 0      2/7/2006
500724090              22193    Six Month Libor        4.375     3/22/2006
500746247              20190         Fixed                 0     4/24/2006
500774649              20774    Six Month Libor          4.5     5/26/2006
407876295              34983    Six Month Libor         2.25      5/5/2006
407876317              33764    Six Month Libor         2.25      5/8/2006
407876339              34758    Six Month Libor         2.25      5/8/2006
407876346              33850    Six Month Libor         2.25      5/9/2006
500676038              33064    Six Month Libor        4.375     2/28/2006
500683295               7060         Fixed                 0     3/31/2006
500710413              33025    Six Month Libor            4     3/27/2006
500713928              33166    Six Month Libor        4.375     3/21/2006
500715569              33020    Six Month Libor         4.25     3/29/2006
500720987              33025    Six Month Libor         4.25     3/21/2006
500723137              33414    Six Month Libor        3.625     3/22/2006
500723301               8401    Six Month Libor        4.125      4/4/2006
500724204              32084    Six Month Libor        4.375     3/28/2006
500724662              33069    Six Month Libor         2.25     3/24/2006
500725465              32829    Six Month Libor         4.25     3/28/2006
500726637              33334    Six Month Libor        4.375     3/30/2006
500727346              33309    Six Month Libor            4      4/4/2006
500729809              33024    Six Month Libor        4.375     3/31/2006
500729840              33015    Six Month Libor        4.375     3/31/2006
500729936              33319         Fixed                 0     4/18/2006
500730040               7107         Fixed                 0     4/11/2006
500730842              33426    Six Month Libor        4.375      4/4/2006
500730875              30314    Six Month Libor         4.25      4/4/2006
500731123              34473    Six Month Libor        4.375     4/12/2006
500733140              33334    Six Month Libor         4.25      4/5/2006
500733630               6106         Fixed                 0      4/7/2006
500733809              20745    Six Month Libor        4.375     4/24/2006
500733925               7063         Fixed                 0     4/20/2006
500734388              33614         Fixed                 0      5/5/2006
500734910              33311         Fixed                 0     4/12/2006
500734943              32303    Six Month Libor            4      4/7/2006
500735284              30016         Fixed                 0     4/20/2006
500735302              98626         Fixed                 0     4/17/2006
500735358              34482         Fixed                 0     4/24/2006
500735504              33604    Six Month Libor        3.625     4/10/2006
500735582               7960         Fixed                 0     4/13/2006
500735641              33434         Fixed                 0     4/24/2006
500736044              17065         Fixed                 0     4/14/2006
500736655              32822         Fixed                 0     4/12/2006
500736865              32746         Fixed                 0     4/28/2006
500737024              33412    Six Month Libor        4.375     4/17/2006
500737515              20032         Fixed                 0     4/11/2006
500737724              32829         Fixed                 0     4/14/2006
500737906              33498         Fixed                 0     4/20/2006
500737961               2740         Fixed                 0     4/24/2006
500739023              30060         Fixed                 0     4/21/2006
500739386              33060         Fixed                 0     4/17/2006
500739978               7060         Fixed                 0     4/12/2006
500740071              29575         Fixed                 0     4/25/2006
500740716              33610    Six Month Libor        4.375     4/19/2006
500740769               1830         Fixed                 0     4/12/2006
500741684               6615         Fixed                 0     4/28/2006
500741817              32809    Six Month Libor        3.875     4/19/2006
500742096              33441         Fixed                 0     4/18/2006
500742202               2863         Fixed                 0      5/1/2006
500742584              33903         Fixed                 0     4/20/2006
500743271              33063         Fixed                 0     4/18/2006
500743395               7065         Fixed                 0     4/25/2006
500743399              33026    Six Month Libor        4.375     4/25/2006
500743400               1453         Fixed                 0     4/27/2006
500744580               7502         Fixed                 0      5/3/2006
500744604              33065         Fixed                 0     4/19/2006
500744683              21221         Fixed                 0     4/21/2006
500744913              33157         Fixed                 0     4/25/2006
500744926              32164         Fixed                 0     4/21/2006
500744949              33056         Fixed                 0      5/3/2006
500745282              33484         Fixed                 0     4/20/2006
500745303              33319         Fixed                 0     4/27/2006
500745339              33140         Fixed                 0     4/28/2006
500745403               1702         Fixed                 0      5/8/2006
500745847              33487         Fixed                 0      5/5/2006
500745865              34234         Fixed                 0     4/25/2006
500745884              22172         Fixed                 0      5/4/2006
500745918              13903         Fixed                 0     4/25/2006
500746442              30101         Fixed                 0     4/28/2006
500746505              34286         Fixed                 0     4/25/2006
500746613              18951         Fixed                 0      5/4/2006
500746631              34288    Six Month Libor        4.375      5/2/2006
500746708               2301         Fixed                 0      5/3/2006
500747618              33990         Fixed                 0      5/1/2006
500747683               6513         Fixed                 0      5/4/2006
500747698              33161         Fixed                 0      5/8/2006
500747728              33782         Fixed                 0     5/10/2006
500747857              34741         Fixed                 0      5/2/2006
500748225               1247         Fixed                 0     4/25/2006
500748317              30354         Fixed                 0     4/28/2006
500748388              34953    Six Month Libor        4.125      5/5/2006
500748425              30315         Fixed                 0      5/1/2006
500748461              33015         Fixed                 0     5/10/2006
500748476              32256    Six Month Libor        4.375     4/27/2006
500748716               1746         Fixed                 0     4/28/2006
500748750              33126         Fixed                 0      5/1/2006
500748756              33073    Six Month Libor        4.125     4/27/2006
500749269              19139         Fixed                 0     4/28/2006
500749499              33905         Fixed                 0      5/5/2006
500749524              33442         Fixed                 0     4/28/2006
500749662              11003         Fixed                 0     4/28/2006
500750143              33175         Fixed                 0     4/27/2006
500750225              20746    Six Month Libor         4.25     5/12/2006
500750544              33139         Fixed                 0      5/4/2006
500750747              34986         Fixed                 0      5/4/2006
500751171               2863         Fixed                 0     4/27/2006
500751282               6607         Fixed                 0      5/1/2006
500751351              34759         Fixed                 0     4/28/2006
500751831              33437         Fixed                 0      5/3/2006
500751844              30127         Fixed                 0      5/9/2006
500752570              33127    Six Month Libor        4.375     4/28/2006
500752599              30316         Fixed                 0      5/2/2006
500752677               1843         Fixed                 0      5/9/2006
500753014              10469    Six Month Libor         3.75     5/31/2006
500753056              20878    Six Month Libor        4.125      5/4/2006
500753288              33549    Six Month Libor        4.375      5/9/2006
500753398              32757    Six Month Libor         4.25      5/5/2006
500753431              33428    Six Month Libor        4.375      3/3/2006
500753835              33410    Six Month Libor            4     5/18/2006
500754754              33035         Fixed                 0     5/11/2006
500754822               2893         Fixed                 0      5/1/2006
500754873              30331         Fixed                 0      5/8/2006
500755019              32218         Fixed                 0      5/5/2006
500755040              33010         Fixed                 0      5/8/2006
500755101              30314         Fixed                 0      5/4/2006
500755591              20745         Fixed                 0      5/3/2006
500755804              33322    Six Month Libor        4.375     5/25/2006
500755961               8701    Six Month Libor            5      5/9/2006
500756003              33029    Six Month Libor        4.875     5/26/2006
500756018              30314         Fixed                 0      5/8/2006
500756252              21224         Fixed                 0      5/4/2006
500756643              33907         Fixed                 0      5/5/2006
500756682               1609    Six Month Libor            5      5/9/2006
500757298              20744         Fixed                 0      5/9/2006
500757405              30311         Fixed                 0      5/5/2006
500758177              33033    Six Month Libor            5     5/19/2006
500758265              33162    Six Month Libor         4.75     5/11/2006
500758729              32218         Fixed                 0     5/12/2006
500759464              21231    Six Month Libor         4.25      5/9/2006
500759507              34997         Fixed                 0     5/16/2006
500760369              18428    Six Month Libor         2.25     5/23/2006
500760462              33706    Six Month Libor            5     5/12/2006
500761553              33023    Six Month Libor            5     5/23/2006
500761614              33065         Fixed                 0     5/11/2006
500761724              33165    Six Month Libor        4.125     5/18/2006
500762014              33437    Six Month Libor        4.625     5/22/2006
500762098              33186    Six Month Libor        4.125     5/11/2006
500762110              30316    Six Month Libor         4.25     5/18/2006
500762121              33706    Six Month Libor            5     5/18/2006
500762571              34953    Six Month Libor            5     5/30/2006
500762599              33990    Six Month Libor         4.75     5/11/2006
500762667               2128         Fixed                 0     5/12/2006
500762994              30213    Six Month Libor            5     5/25/2006
500763506              34759    Six Month Libor         2.25     5/22/2006
500763702              33612         Fixed                 0     5/15/2006
500764275              33068    Six Month Libor         4.75     5/23/2006
500764371              32967    Six Month Libor        4.875     5/31/2006
500764835              33063    Six Month Libor            5     5/23/2006
500765013              30039    Six Month Libor            5      6/2/2006
500765041              33936    Six Month Libor         4.75      6/1/2006
500765266              18062    Six Month Libor        4.375     5/24/2006
500765285              18062    Six Month Libor        4.375     5/30/2006
500765309              18062    Six Month Libor        4.375     5/24/2006
500765414              33055    Six Month Libor            4      6/1/2006
500765966              20001    Six Month Libor        4.875     5/16/2006
500765983              33065    Six Month Libor        4.625     5/17/2006
500767607              33028    Six Month Libor         2.25     5/24/2006
500767935              33029    Six Month Libor            5     5/24/2006
500768697              33411    Six Month Libor         4.75     5/26/2006
500768750              33139    Six Month Libor            5     5/22/2006
500769975              34711    Six Month Libor        4.875     5/22/2006
500770562              33428    Six Month Libor         2.25     5/23/2006
500770685              28115    Six Month Libor        4.375     5/23/2006
500771950              21224    Six Month Libor         4.75     5/26/2006
500772696               1364    Six Month Libor            5     5/30/2006
500772818              33182    Six Month Libor          4.5     5/25/2006
500773211              33415    Six Month Libor        4.375     5/26/2006
500773665              33534    Six Month Libor        4.375     5/30/2006
500773913              33125    Six Month Libor        4.875      6/9/2006
500774266              33614    Six Month Libor            5     5/25/2006
500774803              30310    Six Month Libor            5     5/26/2006
500774839              21157    Six Month Libor            4     5/25/2006
500774940              33025    Six Month Libor            5      6/8/2006
500775094              33140    Six Month Libor            5     5/26/2006
500775430              33611    Six Month Libor        4.625      6/5/2006
500775912              33619    Six Month Libor            5      6/8/2006
500776024               8033    Six Month Libor            5     5/30/2006
500776095              33407    Six Month Libor        4.875     5/30/2006
500776154              33179    Six Month Libor         4.25      6/5/2006
500776781              33025    Six Month Libor         2.25      6/2/2006
500777016              33311    Six Month Libor         4.25     5/31/2006
500777568              32712    Six Month Libor        4.375      6/1/2006
500778410              32821    Six Month Libor        4.125      6/2/2006
500668401              19006         Fixed                 0      5/3/2006
500703877              19143         Fixed                 0      3/3/2006
500725946              19143         Fixed                 0     4/21/2006
500737508              19140         Fixed                 0      5/4/2006
500738098              19601         Fixed                 0      5/2/2006
500742587               8081         Fixed                 0     4/28/2006
500744011              19018         Fixed                 0     4/17/2006
500744436               8009         Fixed                 0     4/17/2006
500744630              18042         Fixed                 0     4/27/2006
500747735              19131         Fixed                 0     4/28/2006
500747757              19131         Fixed                 0     4/28/2006
500748256              19141         Fixed                 0     4/24/2006
500748374              19143         Fixed                 0     4/25/2006
500752485              18901         Fixed                 0     4/27/2006
500770807              19809    Six Month Libor            5     5/22/2006
500727300              33131         Fixed                 0     3/29/2006
500705260              22150    Six Month Libor            5     2/27/2006
500715078              20902    Six Month Libor        4.625     3/27/2006
500716241              22407    Six Month Libor            5     3/10/2006
500731030              20794    Six Month Libor            5      4/3/2006
500748992              22033         Fixed                 0     4/21/2006
500751340              22043    Six Month Libor         3.25     5/18/2006
500762870              22630    Six Month Libor            5      5/9/2006
500766004              23185    Six Month Libor            5     5/12/2006
500766917              20110    Six Month Libor            5     5/15/2006
500769214              20886    Six Month Libor            5     5/17/2006
500778109              20895    Six Month Libor            5     5/30/2006
500778369              22306    Six Month Libor            5     5/31/2006
500783685              22304    Six Month Libor            5      6/6/2006
500732675               7307         Fixed                 0      4/6/2006
500723906              93940    Six Month Libor        2.875     3/24/2006
500773664              91214    Six Month Libor         2.25     5/26/2006
500723846              92345         Fixed                 0      4/5/2006
500623422              92509    Six Month Libor            5    11/15/2005
500733742              60617         Fixed                 0      4/6/2006
407151847              89109         Fixed                 0      2/1/2006
500750846              33618    Six Month Libor         2.25     5/15/2006
500752514              33467    Six Month Libor        2.265      5/6/2006
500756828              94070    Six Month Libor         2.25     5/24/2006
500758599              32539     One Year Libor        2.375      5/4/2006
500759989              63304    Six Month Libor         2.25     5/10/2006
500762809              64113    Six Month Libor         2.25     5/25/2006
500771020              80526    Six Month Libor         2.25     5/19/2006
500714217              80260    Six Month Libor        3.375     3/16/2006
500729700              25309    Six Month Libor        4.375     4/19/2006
500755577              80203    Six Month Libor            5      5/5/2006
500719152              20906    Six Month Libor        3.125     3/30/2006
500750414              20781    Six Month Libor        4.375     5/15/2006
500754877              21045    Six Month Libor         2.25     5/10/2006
500769865              46947    Six Month Libor        4.375     5/26/2006
500725138              11413    Six Month Libor         4.25     3/23/2006
500737525               6513         Fixed                 0      4/7/2006
500741600              11420         Fixed                 0     4/12/2006
500753324              11221         Fixed                 0     4/28/2006
500755733              11207    Six Month Libor            5      5/2/2006
500758222              11236         Fixed                 0      5/5/2006
500759298              11701         Fixed                 0      5/3/2006
500766846              11691         Fixed                 0     5/16/2006
500766870              11416    Six Month Libor            5     5/17/2006
500776573              11208    Six Month Libor            5     5/30/2006
500781372              32738    Six Month Libor            5      6/6/2006
500783306              11577    Six Month Libor            5      6/7/2006
405817533              32459   One Year Treasury        2.75     9/29/2005
406165643              32137     One Year Libor         2.25    10/21/2005
500723235              30038    Six Month Libor         2.25     4/13/2006
500725078              30344    Six Month Libor        4.125     3/29/2006
500731723              30044         Fixed                 0     4/14/2006
500767540              30102    Six Month Libor            5     5/22/2006
500768735              30024    Six Month Libor        4.625     5/22/2006
500775797              30157    Six Month Libor        4.875     5/30/2006
407538063               7757    Six Month Libor         2.25      4/4/2006
407171031              60466    Six Month Libor        3.125     1/26/2006
407171038              85260    Six Month Libor         3.25     1/11/2006
407171039              85260    Six Month Libor        3.125     1/18/2006
407171043              33030    Six Month Libor            4     1/31/2006
407171044              92081    Six Month Libor         3.75      1/9/2006
407171045              11705    Six Month Libor        2.875     1/10/2006
407171046              60417    Six Month Libor         3.25     1/18/2006
407171053              33126    Six Month Libor            3     1/20/2006
407171055              33015    Six Month Libor         3.25     1/17/2006
407171056              34288    Six Month Libor        3.875     1/23/2006
407171061              80219    Six Month Libor         4.25     1/12/2006
407171070              34638    Six Month Libor        3.375     1/20/2006
407171071              75040    Six Month Libor         3.75     1/19/2006
407171074              85086    Six Month Libor            3     1/17/2006
407171078              29485    Six Month Libor        3.375     1/23/2006
407171081              80127    Six Month Libor        3.625     1/11/2006
407171089              94806    Six Month Libor         3.25     1/18/2006
407171091              33132    Six Month Libor            4     1/12/2006
407171092              49724    Six Month Libor         2.75     1/20/2006
407171096              60004    Six Month Libor        3.625      2/3/2006
407171097              54937    Six Month Libor         3.75     1/17/2006
407171098              60473    Six Month Libor         3.25     1/26/2006
407171099              47597    Six Month Libor          2.5      2/3/2006
407171105              49014    Six Month Libor         5.89     12/6/2005
407171106              85033    Six Month Libor         3.75     1/25/2006
407171107              33990    Six Month Libor        3.625     1/27/2006
407171109              92870    Six Month Libor        3.125     1/17/2006
407171110              49788    Six Month Libor        3.625     1/26/2006
407171116              34288    Six Month Libor        3.125     1/31/2006
407171117              91601    Six Month Libor            3     1/13/2006
407171120              44147    Six Month Libor        3.125     1/30/2006
407171121              34212    Six Month Libor        2.625     1/27/2006
407171122              10304    Six Month Libor            3     1/24/2006
407171125              45211    Six Month Libor        4.125     1/27/2006
407171127              37862    Six Month Libor          3.5     1/30/2006
407171129              48227    Six Month Libor            3    12/27/2005
407171131              35206    Six Month Libor        2.625     1/26/2006
407171132               6776    Six Month Libor            3     1/27/2006
407171133              83687    Six Month Libor        6.125     11/9/2005
407171134              44446    Six Month Libor         5.75     12/1/2005
407171135              48335    Six Month Libor         5.75    11/30/2005
407171137              32828    Six Month Libor          3.5     1/25/2006
407171138               1507    Six Month Libor            4      2/2/2006
407171140              61603    Six Month Libor        3.875     1/31/2006
407171141              23513    Six Month Libor        3.875      2/3/2006
407171142              30004    Six Month Libor            4      2/3/2006
407171143              27106    Six Month Libor        3.125     1/31/2006
407171144               3833    Six Month Libor        3.625     1/31/2006
407171146              36572    Six Month Libor         2.75     1/25/2006
407171147              45030    Six Month Libor          3.5      2/6/2006
407171148              46218    Six Month Libor         3.75     1/31/2006
407171149              46222    Six Month Libor         3.75     1/31/2006
407171150              35749    Six Month Libor        3.125      2/3/2006
407171153              46806    Six Month Libor          3.5     1/31/2006
407171154              33021    Six Month Libor         3.75     1/31/2006
407171155              38109    Six Month Libor          3.5      2/6/2006
407362688              80922   One Year Treasury        2.75    12/12/2005
407170751              33993    Six Month Libor          3.5     1/27/2006
407170753              33993    Six Month Libor        3.625    12/30/2005
407170778              22655    Six Month Libor        3.875     1/23/2006
407170780              30316    Six Month Libor        3.875     5/31/2005
407170785              46202    Six Month Libor        2.625     6/11/2005
407170791              10927    Six Month Libor         3.25    12/27/2005
407170795              95363    Six Month Libor        3.125     1/23/2006
407170796              34786    Six Month Libor        3.875     1/30/2006
407170798              78254    Six Month Libor        2.875     8/19/2005
407170799               7055    Six Month Libor         6.75      8/8/2005
407170803              34786    Six Month Libor        3.625     1/27/2006
407170809              92336    Six Month Libor        2.625    12/20/2005
407170812              33909    Six Month Libor        3.625     1/27/2006
407170814              60014    Six Month Libor         3.75     1/16/2006
407170818              11729    Six Month Libor            3     1/17/2006
407170822              33444    Six Month Libor         3.75     1/18/2006
407170829              28104    Six Month Libor         3.75     1/27/2006
407170831               1864    Six Month Libor         3.25      1/8/2006
407170843              76092    Six Month Libor        2.875    11/17/2005
407170844              33705    Six Month Libor        3.875      1/9/2006
407170850              11702    Six Month Libor          2.5    12/16/2005
407170853              89512    Six Month Libor          3.5     1/13/2006
407170855              95938    Six Month Libor        2.875      1/6/2006
407170863              60623    Six Month Libor         3.25      1/4/2006
407170866              89085    Six Month Libor          3.5     1/12/2006
407170870              32835    Six Month Libor        4.125     1/26/2006
407170871              32701    Six Month Libor        3.125    12/16/2005
407170872              32701    Six Month Libor        3.875    12/16/2005
407170873              11963    Six Month Libor        3.125      1/6/2006
407170874              33409    Six Month Libor        4.375      1/5/2006
407170877              28173    Six Month Libor        2.875     1/27/2006
407170879              85258    Six Month Libor         4.25    12/14/2005
407170885              91402    Six Month Libor        2.875     1/30/2006
407170886              94901    Six Month Libor        2.625      1/6/2006
407170894              34953    Six Month Libor        3.625      1/3/2006
407170895              30349    Six Month Libor         7.75     12/2/2005
407170897              33446    Six Month Libor            4    12/30/2005
407170899              33030    Six Month Libor         3.75     1/18/2006
407170901              33130    Six Month Libor        3.125    12/30/2005
407170902              34983    Six Month Libor        3.125     1/27/2006
407170905              32504    Six Month Libor          6.5     9/15/2005
407170910              22405    Six Month Libor        3.125      1/5/2006
407170911              33618    Six Month Libor         3.75      2/3/2006
407170913              33618    Six Month Libor         3.75      2/3/2006
407170914              34235    Six Month Libor        3.875     1/10/2006
407170916              55033    Six Month Libor        2.875     1/25/2006
407170920              85297    Six Month Libor        3.875      1/6/2006
407170930              91752    Six Month Libor         3.25     1/18/2006
407170932              85232    Six Month Libor          3.5      1/3/2006
407170934              36532    Six Month Libor         3.25     1/31/2006
407170938              33131    Six Month Libor        3.375      1/5/2006
407170944              60608    Six Month Libor         3.25     1/27/2006
407170952               4654    Six Month Libor        3.125     1/27/2006
407170953              60651    Six Month Libor          3.5     1/25/2006
407170958              33410    Six Month Libor        3.125      1/3/2006
407170961              60625    Six Month Libor         2.75     1/26/2006
407170962              28215    Six Month Libor        3.625     1/13/2006
407170965              89511    Six Month Libor        3.375      1/4/2006
407170966              34288    Six Month Libor            4      2/2/2006
407170968              32835    Six Month Libor        3.875     1/23/2006
407170969              34951    Six Month Libor        4.375     1/11/2006
407170972              72712    Six Month Libor        3.125     1/17/2006
407170974              32065    Six Month Libor         3.75     1/27/2006
407170975              34638    Six Month Libor        3.875     1/15/2006
407170977              34953    Six Month Libor            4      1/5/2006
407170979              10566    Six Month Libor            3      2/3/2006
407170980              14098    Six Month Libor          3.5     1/24/2006
407170982               2121    Six Month Libor         3.75     1/23/2006
407170984               2121    Six Month Libor         3.25     1/17/2006
407170991               8046    Six Month Libor          3.5     1/19/2006
407170992              23455    Six Month Libor        3.125    12/22/2005
407170994              44301    Six Month Libor        3.875     1/23/2006
407170995              95687    Six Month Libor        2.875     1/13/2006
407170998              38122    Six Month Libor        3.625      1/3/2006
407171000              89106    Six Month Libor        2.625     1/20/2006
407171001              85260    Six Month Libor          3.5     1/18/2006
407171005              95205    Six Month Libor        3.125      1/5/2006
407171007              85251    Six Month Libor        2.875     1/13/2006
407171009              33433    Six Month Libor        3.625     1/13/2006
407171010              95355    Six Month Libor        3.625      1/4/2006
407171011               8629    Six Month Libor         3.75     1/18/2006
407171013              49707    Six Month Libor          3.5     1/17/2006
407171020              85260    Six Month Libor        3.875     1/11/2006
407171023              22611    Six Month Libor        3.625     1/31/2006
407171026              60123    Six Month Libor         2.75     1/24/2006
407171027              11704    Six Month Libor        2.125     1/26/2006
500698329              95685    Six Month Libor        4.125     3/15/2006
500726912              95051    Six Month Libor         3.25     3/27/2006
500759122              89122    Six Month Libor            5      6/7/2006
500759938              81503    Six Month Libor            5     5/12/2006
500777613              84074    Six Month Libor            5      6/2/2006
500716584              18076    Six Month Libor        4.375     3/20/2006
500719685               7030         Fixed                 0     4/25/2006
500719707               7030         Fixed                 0     4/25/2006
500724058               8015         Fixed                 0     3/24/2006
500732145               7004         Fixed                 0      5/4/2006
500736526              18964         Fixed                 0     4/25/2006
500744670               7430         Fixed                 0      5/3/2006
500757942               8109    Six Month Libor         4.75      6/2/2006
500699327              92231    Six Month Libor            5     2/28/2006
500699349              80209    Six Month Libor        4.875     3/20/2006
500704715              80206    Six Month Libor        4.625     3/10/2006
500708825              85224    Six Month Libor            5     3/10/2006
500711005              85008    Six Month Libor            5     3/21/2006
500712295              85023    Six Month Libor            5      4/3/2006
500717211              80304    Six Month Libor            5     3/24/2006
500717223              85353    Six Month Libor            5     3/17/2006
500744434              85304         Fixed                 0     4/27/2006
500746315              89011         Fixed                 0      5/8/2006
500750656              85208    Six Month Libor            5     4/27/2006
500760430              85239    Six Month Libor            5     5/11/2006
500767660              85242    Six Month Libor            5     5/18/2006
500769017              85326    Six Month Libor            5     5/22/2006
402632233              22407     One Year Libor         2.25     1/11/2005
407157745              95062     One Year Libor         2.25     2/14/2002
407157746              97201   One Year Treasury       2.625      1/3/1994
407157747              90401   One Year Treasury        2.75      2/9/1999
407157748              85344   One Year Treasury        2.75     1/27/1999
407157750              90815   One Year Treasury        2.75    12/22/1999
500744386              78628    Six Month Libor        2.875     5/16/2006
500737666              44830         Fixed                 0     4/24/2006
500750369              17404    Six Month Libor        4.125      3/8/2006
500726919              60016         Fixed                 0     4/12/2006
500737095              60652    Six Month Libor         2.25     4/27/2006
500737758              60459         Fixed                 0     4/20/2006
500749129              60629         Fixed                 0      5/5/2006
500762863              97045    Six Month Libor         2.75      6/2/2006
500763559              97219         Fixed                 0     5/11/2006
500736778              23116         Fixed                 0     5/10/2006
500696992              92376    Six Month Libor        4.125      3/8/2006
500697654              89122    Six Month Libor         4.25     3/10/2006
500700892              33435    Six Month Libor        3.375     2/23/2006
500702529              91104    Six Month Libor         4.25     2/24/2006
500707281              38478         Fixed                 0      3/8/2006
500718349              91745    Six Month Libor        3.125     3/15/2006
500724642              92345         Fixed                 0     4/12/2006
500724645              92545    Six Month Libor          2.5     4/19/2006
500724906              92545    Six Month Libor          2.5     4/19/2006
500724907              92545    Six Month Libor          2.5     4/19/2006
500737978              93117         Fixed                 0      4/7/2006
500745063              92804         Fixed                 0     4/17/2006
500755170              90630    Six Month Libor         2.25      5/1/2006
500760063              90042    Six Month Libor          4.5      5/8/2006
500761143              92253    Six Month Libor         2.25     5/23/2006
500764936              93532    Six Month Libor         2.25     5/12/2006
500766606              95648    Six Month Libor         4.75     5/15/2006
500766611              92563    Six Month Libor         2.25     5/17/2006
500769001              94547    Six Month Libor         2.25     5/19/2006
500769002              95315    Six Month Libor        4.125     5/18/2006
500769008              93274    Six Month Libor         2.25     5/23/2006
500770305              92301    Six Month Libor         2.25     5/23/2006
500770306              90247    Six Month Libor         2.25     5/18/2006
500770307              95630    Six Month Libor         4.25      6/5/2006
500770311              92591    Six Month Libor         2.25     5/18/2006
500771166              90623    Six Month Libor         2.25     5/22/2006
500772194              93535    Six Month Libor         2.25     5/26/2006
500772195              91402    Six Month Libor         2.25     5/22/2006
500773295              95206    Six Month Libor         4.75     5/16/2006
500773449              92587    Six Month Libor         2.25     5/24/2006
500774435              92653    Six Month Libor         2.25     5/26/2006
500712774              95351    Six Month Libor          4.5      3/7/2006
500731004              95401    Six Month Libor        4.625     4/20/2006
500761007              94513    Six Month Libor         2.75     5/12/2006
500766402              95446    Six Month Libor        4.875     5/16/2006
500768046              94571    Six Month Libor         2.75     5/25/2006
500774363              94301    Six Month Libor         2.25     5/30/2006
500778530              95404    Six Month Libor         2.75     5/30/2006
500729187              19150         Fixed                 0     4/24/2006
500748321              30310         Fixed                 0     4/21/2006
500730382              33625         Fixed                 0     4/18/2006
500775763              56358    Six Month Libor         2.25     5/31/2006
500776172              55811    Six Month Libor         2.25      6/8/2006
500676426              80487    Six Month Libor        4.375     1/30/2006
500707067              85326    Six Month Libor        4.375     3/16/2006
500710494              80134    Six Month Libor         2.25     3/21/2006
500713191              80207    Six Month Libor        3.875     3/24/2006
500720034              80212    Six Month Libor         2.25     3/22/2006
500723852              55904         Fixed                 0     4/14/2006
500744929              80215         Fixed                 0     4/24/2006
500744954              53143         Fixed                 0     4/21/2006
500745394              80203         Fixed                 0     4/28/2006
500746747              80212         Fixed                 0      5/1/2006
500754918              60626    Six Month Libor         4.75      5/2/2006
500709188              85742         Fixed                 0      3/1/2006
500746334              83201         Fixed                 0     4/13/2006
500746337              83201         Fixed                 0     4/13/2006
500747242              52655         Fixed                 0     4/17/2006
500752508              84062         Fixed                 0     4/21/2006
500753414              49509         Fixed                 0     4/28/2006
500757858              89501         Fixed                 0     4/25/2006
500762514              98328         Fixed                 0      5/3/2006
500739081              11208         Fixed                 0     1/11/2006
500739095              11208         Fixed                 0     1/11/2006
500739118              11208         Fixed                 0     1/26/2006
500747172              11208         Fixed                 0    12/27/2005
500747194              11208         Fixed                 0    12/27/2005
500751573              12303    Six Month Libor        4.375     5/12/2006
500753256              63112         Fixed                 0     2/17/2006
500757129              95818    Six Month Libor          4.5      5/8/2006
500758329               4414         Fixed                 0      3/9/2006
500758668              11780    Six Month Libor         2.25     5/12/2006
500775268              11423    Six Month Libor         4.25      6/2/2006
500722180              33709         Fixed                 0     3/24/2006
500732780              33709         Fixed                 0      4/6/2006
500769828              20171    Six Month Libor         3.25     5/25/2006
500741502              32809         Fixed                 0     3/31/2006
500741514              33810         Fixed                 0     3/20/2006
407633928              95377     One Year Libor         2.25      4/7/2006
407633929              91977     One Year Libor         2.25      4/5/2006
500670214              84092    Six Month Libor            5     1/27/2006
500703218              53213         Fixed                 0      3/1/2006
500716481              85627         Fixed                 0     3/10/2006
500718368              85243    Six Month Libor         4.25     3/10/2006
500721095              85239    Six Month Libor        4.375     3/22/2006
500729274              92040         Fixed                 0     3/30/2006
500731062              48348    Six Month Libor        4.375     4/13/2006
500733220              72204         Fixed                 0     4/24/2006
500741218              85228         Fixed                 0     4/21/2006
500743036              85013         Fixed                 0      5/5/2006
500743129              64030    Six Month Libor        4.375     4/14/2006
500745017              85705         Fixed                 0      3/3/2006
500745777              85210         Fixed                 0     4/19/2006
500748692              85041         Fixed                 0      5/2/2006
500761370              85041    Six Month Libor        4.375      5/9/2006
500762820              85302    Six Month Libor         2.25     5/15/2006
405956915              86336         Fixed                 0    10/17/2005
500745261              11703         Fixed                 0     4/19/2006
500748544              11720         Fixed                 0     4/25/2006
500752781              11951         Fixed                 0      5/1/2006
500763861              11226         Fixed                 0     5/12/2006
500768545              28202    Six Month Libor         2.25     5/24/2006
500655594              77373         Fixed                 0     3/27/2006
500658085              77373         Fixed                 0     3/24/2006
500669051              83605    Six Month Libor        4.125     3/17/2006
500719169              89108    Six Month Libor        4.375     4/27/2006
500724323              80524    Six Month Libor        4.375     3/31/2006
500726923              89119         Fixed                 0     3/31/2006
500742904              66204         Fixed                 0     4/24/2006
500745874              76543         Fixed                 0     4/25/2006
500748764              80525    Six Month Libor        2.625      5/5/2006
407485521              60656     One Year Libor         2.25     7/20/2005
407485529              33401     One Year Libor         2.25     2/24/2006
407485532              33141     One Year Libor         2.25     2/28/2006
407485569               2648     One Year Libor         2.25      3/3/2006
407485575               2116     One Year Libor         2.25      3/6/2006
407485590              22485     One Year Libor         2.25     2/24/2006
407485603              11385     One Year Libor         2.25     1/20/2006
407485607               2421     One Year Libor         2.25     2/28/2006
407485631              33134     One Year Libor         2.25      3/6/2006
407485686              92660     One Year Libor         2.25      3/2/2006
407485723              95127     One Year Libor         2.25     2/17/2006
407485745              92210     One Year Libor        4.625    12/27/2004
407485746               2110     One Year Libor         2.25     2/27/2006
408191693              92509     One Year Libor         2.25     5/17/2006
408191694              95125     One Year Libor         2.25     5/18/2006
408191695              94513     One Year Libor         2.25     4/14/2006
408191696              89130     One Year Libor         2.25     4/13/2006
408191697              30326     One Year Libor         2.25     4/21/2006
408191698              96814     One Year Libor         2.25     3/24/2006
408191699              94513     One Year Libor         2.25     4/13/2006
408191700              89178     One Year Libor         2.25      4/7/2006
408191701              85255     One Year Libor         2.25     4/25/2006
408191702              85086     One Year Libor         2.25     5/12/2006
408191704              91342     One Year Libor         2.25     4/10/2006
408191705              95829     One Year Libor         2.25      5/1/2006
408191706              92078     One Year Libor         2.25     4/26/2006
408191707              20874     One Year Libor         2.25     4/28/2006
408191708              30305     One Year Libor         2.25      5/5/2006
408191709              93003     One Year Libor         2.25      5/9/2006
408191710              92883     One Year Libor         2.25     5/23/2006
408191711              85388     One Year Libor         2.25      5/8/2006
408191712              92821     One Year Libor         2.25     4/28/2006
408191713              32561     One Year Libor         2.25      5/1/2006
408191714              87501     One Year Libor         2.25      5/8/2006
408191715              95762     One Year Libor         2.25     5/17/2006
408191716              95667     One Year Libor         2.25     4/20/2006
408191717              22192     One Year Libor         2.25     4/26/2006
408191718              94513     One Year Libor         2.25      5/4/2006
408191719              92831     One Year Libor         2.25     4/28/2006
408191720              81615     One Year Libor         2.25     5/12/2006
408191721              95391     One Year Libor         2.25     5/12/2006
408191722              95742     One Year Libor         2.25     4/27/2006
408191723              32720     One Year Libor         2.25      5/8/2006
408191724              94124     One Year Libor         2.25      5/2/2006
408191725              33903     One Year Libor         2.25     5/15/2006
408191726              92562     One Year Libor         2.25     5/16/2006
408191728              93065     One Year Libor         2.25     5/10/2006
408191729              92501     One Year Libor         2.25      5/2/2006
408191730              96753   One Year Treasury        2.75     5/18/2006
408191731              20904     One Year Libor         2.25      5/8/2006
408191732              20707     One Year Libor         2.25     5/17/2006
408191733              98033     One Year Libor         2.25     5/17/2006
408191735              95252     One Year Libor         2.25     5/23/2006
408191736              89118     One Year Libor         2.25     5/30/2006
408191737              92407     One Year Libor         2.25     3/29/2006
408191738              92630     One Year Libor         2.25     5/22/2006
408191739              92253     One Year Libor         2.25     4/24/2006
408191741              34711     One Year Libor         2.25     5/31/2006
408191742               7930     One Year Libor         2.25     5/10/2006
408191743              92612     One Year Libor         2.25     1/27/2006
408191744              91324     One Year Libor         2.25     5/30/2006
408191745              95330     One Year Libor         2.25     5/15/2006
408191746              92253     One Year Libor         2.25     5/15/2006
408191747              45245     One Year Libor         2.25      6/2/2006
408191748              93402     One Year Libor         2.25      5/3/2006
408191750              92253     One Year Libor         2.25     5/31/2006
408191751              91324     One Year Libor         2.25     5/17/2006
408191752              92657     One Year Libor         2.25     5/26/2006
408191753              95628     One Year Libor         2.25     5/23/2006
408191754               1770     One Year Libor         2.25     5/30/2006
408191756              85262     One Year Libor         2.25      5/5/2006
408191757               7950     One Year Libor         2.25     5/31/2006
408191759              22015     One Year Libor         2.25     5/31/2006
408191760              33924     One Year Libor         2.25     5/18/2006
408191761              90015     One Year Libor         2.25     5/15/2006
408191762              92606     One Year Libor         2.25     4/21/2006
408191763              92336     One Year Libor         2.25     5/25/2006
408191764              81601     One Year Libor         2.25      5/8/2006
408191765              33149     One Year Libor         2.25     5/24/2006
408191766              95023     One Year Libor         2.25      5/3/2006
408191767              34202     One Year Libor         2.25     5/18/2006
408191768              91387     One Year Libor         2.25     5/18/2006
408191769              92027     One Year Libor         2.25     5/24/2006
408191770              93960     One Year Libor         2.25     5/11/2006
408191771              96814     One Year Libor         2.25     4/17/2006
408191772              94109     One Year Libor         2.25      6/1/2006
408191773              94565     One Year Libor         2.25     4/21/2006
408191774              92101     One Year Libor         2.25      5/1/2006
408191775              91506     One Year Libor         2.25      5/2/2006
408191776              91737     One Year Libor         2.25     5/10/2006
408191777              91345     One Year Libor         2.25     4/20/2006
408191778              96817     One Year Libor         2.25      4/7/2006
408191779              92677     One Year Libor         2.25     5/17/2006
408191781              95065     One Year Libor         2.25      5/3/2006
408191783              92057     One Year Libor         2.25      5/4/2006
408191784              92823     One Year Libor         2.25      5/4/2006
408191785              34990     One Year Libor         2.25     5/17/2006
408191786              20715     One Year Libor         2.25     5/24/2006
408191787              92399     One Year Libor         2.25     5/16/2006
408191788              60025     One Year Libor         2.25      5/8/2006
408191789              94539     One Year Libor         2.25     5/24/2006
408191790              60010     One Year Libor         2.25      6/9/2006
408191791              33323     One Year Libor         2.25      6/5/2006
408191792              90601     One Year Libor         2.25      6/6/2006
408191793              92203     One Year Libor         2.25      6/1/2006
408191794              91745     One Year Libor         2.25      6/1/2006
408191796              60605     One Year Libor         2.25     5/23/2006
408191797              33411     One Year Libor         2.25     5/23/2006
408191798              20115     One Year Libor         2.25     5/25/2006
408191799              92647     One Year Libor         2.25     5/12/2006
408191800              90746     One Year Libor        2.875     5/25/2006
408191802              95070     One Year Libor         2.25      5/1/2006
408191803              60010     One Year Libor         2.25     5/16/2006
408191804              90291     One Year Libor         2.25      5/5/2006
408191805              60062     One Year Libor         2.25     5/17/2006
408191806              92057     One Year Libor         2.25     5/10/2006
408191807              91910     One Year Libor         2.25     5/10/2006
408191808              33076     One Year Libor         2.25     5/26/2006
408191809              94565     One Year Libor         2.25      5/4/2006
408191811              36804     One Year Libor         2.25     4/12/2006
408191812              98115     One Year Libor         2.25     5/30/2006
408191813              22015     One Year Libor         2.25      6/1/2006
408191814              92584     One Year Libor         2.25     5/15/2006
408191815              92009     One Year Libor         2.25      5/3/2006
408191816              92069     One Year Libor         2.25     5/15/2006
408191817              95076     One Year Libor         2.25     5/10/2006
408191818              90240     One Year Libor         2.25     5/24/2006
408191819              91202     One Year Libor         2.25     5/10/2006
408191820              91352     One Year Libor         2.25     5/31/2006
408191821              92270     One Year Libor         2.25     5/15/2006
408191822              33065     One Year Libor         2.25     5/22/2006
408191823              10923     One Year Libor         2.25     5/26/2006
408191824              90248     One Year Libor         2.25     5/18/2006
408191825              92571     One Year Libor         2.25     5/26/2006
408191826              29585     One Year Libor         2.25     5/12/2006
408191827              91605     One Year Libor         2.25     5/10/2006
408191828              91506     One Year Libor         2.25      5/5/2006
408191829               2332     One Year Libor         2.25      6/2/2006
408191830              92081     One Year Libor         2.25     5/12/2006
408191831              93065     One Year Libor         2.25      5/9/2006
408191832              90012     One Year Libor         2.25     4/28/2006
408191833              91343     One Year Libor         2.25     5/19/2006
408191834              91739     One Year Libor         2.25     5/11/2006
408191835              95630     One Year Libor         2.25      5/2/2006
408191836              92115     One Year Libor         2.25     5/25/2006
408191837              90019     One Year Libor         2.25      5/9/2006
408191838              92118     One Year Libor         2.25     5/10/2006
408191839              14031     One Year Libor         2.25     5/26/2006
408191840              92243     One Year Libor         2.25     5/10/2006
408191841              33037     One Year Libor         2.25      5/8/2006
408191842              94702     One Year Libor         2.25     5/16/2006
408191843              92656     One Year Libor         2.25      5/9/2006
408191844              92101     One Year Libor         2.25      5/8/2006
408191845              83642     One Year Libor         2.25     5/10/2006
408191846              91506     One Year Libor         2.25     5/26/2006
408191847              90025     One Year Libor         2.25      6/2/2006
408191848              98037     One Year Libor         2.25     5/12/2006
408191849              11581     One Year Libor         2.25     5/31/2006
408191850              91361     One Year Libor         2.25     5/23/2006
408191851              80210     One Year Libor         2.25     5/30/2006
408191852              90077     One Year Libor         2.25      5/8/2006
408191853              91325     One Year Libor         2.25     5/16/2006
408191854              84719     One Year Libor         2.25      5/9/2006
408191855              91016     One Year Libor         2.25     5/19/2006
408191856              33037     One Year Libor         2.25     5/31/2006
408191857              83814     One Year Libor         2.25     5/16/2006
408191858              94086     One Year Libor         2.25      6/5/2006
408191859              95829     One Year Libor         2.25     5/19/2006
408191860              85249     One Year Libor         2.25     5/25/2006
408191861              92507     One Year Libor         2.25      5/5/2006
408191862              90007     One Year Libor         2.25      5/2/2006
408191863              92883     One Year Libor         2.25     5/11/2006
408191864              94534     One Year Libor         2.25     5/16/2006
408191865              89113     One Year Libor         2.25     5/18/2006
408191866              89178     One Year Libor         2.25     5/10/2006
408191867              89015     One Year Libor         2.25     5/17/2006
408191868              95819     One Year Libor         2.25      5/8/2006
408191869              34990     One Year Libor         2.25     5/24/2006
408191870              91204     One Year Libor         2.25     5/18/2006
408191872              95212     One Year Libor         2.25      5/9/2006
408191873              92025     One Year Libor         2.25     5/24/2006
408191874              95062     One Year Libor         2.25     5/23/2006
408191875              90266     One Year Libor         2.25      6/2/2006
408191876              81654     One Year Libor         2.25      6/9/2006
408191877              92128     One Year Libor         2.25     5/24/2006
408191878              93291     One Year Libor         2.25     5/19/2006
408191879              21122     One Year Libor         2.25     5/19/2006
408191880              95037     One Year Libor         2.25     5/11/2006
408191881              95116     One Year Libor         2.25     5/16/2006
408191882              11369     One Year Libor         2.25     5/25/2006
408191883              94544     One Year Libor         2.25     5/16/2006
408191884              92563     One Year Libor         2.25     5/23/2006
408191885               8221     One Year Libor         2.25      6/2/2006
408191886              85016     One Year Libor         2.25     6/12/2006
408191887              91342     One Year Libor         2.25     5/18/2006
408191888              90048     One Year Libor         2.25     5/12/2006
408191889              92107     One Year Libor         2.25      5/9/2006
408191890              95111     One Year Libor         2.25     5/15/2006
408191891              91301     One Year Libor         2.25     5/26/2006
408191892              22042     One Year Libor         2.25     5/30/2006
408191895              33037     One Year Libor         2.25     5/23/2006
408191896              21013     One Year Libor         2.25     5/24/2006
408191897              95132     One Year Libor         2.25     5/11/2006
408191898              98115     One Year Libor         2.25     5/25/2006
408191900              91042     One Year Libor         2.25      5/9/2006
408191901              98606     One Year Libor         2.25     5/10/2006
408191902              91306     One Year Libor         2.25     5/15/2006
408191904              22191     One Year Libor         2.25     5/15/2006
408191905              90250     One Year Libor         2.25     5/25/2006
408191906              92883     One Year Libor         2.25     5/16/2006
408191907              93933     One Year Libor         2.25     5/11/2006
408191908              20001     One Year Libor         2.25     5/11/2006
408191909              34957     One Year Libor         2.25     5/19/2006
408191910              98245     One Year Libor         2.25     5/12/2006
408191911              92708     One Year Libor         2.25     5/15/2006
408191912              91905     One Year Libor         2.25     5/23/2006
408191913              33414     One Year Libor         2.25     5/19/2006
408191914              95337     One Year Libor         2.25     5/26/2006
408191915              48188     One Year Libor         2.25      6/5/2006
408191916              94558     One Year Libor         2.25      6/8/2006
408191917              89074     One Year Libor         2.25     5/17/2006
408191918              92882     One Year Libor         2.25     5/17/2006
408191919              37209     One Year Libor         2.25      6/1/2006
408191920              22192     One Year Libor         2.25     5/22/2006
408191921              95119     One Year Libor         2.25      6/9/2006
408191922              89509     One Year Libor         2.25     5/17/2006
408191923              92804     One Year Libor         2.25     5/22/2006
408191925              30519     One Year Libor         2.25      6/2/2006
408191926              33177     One Year Libor         2.25      6/8/2006
408191927              95116     One Year Libor         2.25     5/11/2006
408191928              91201     One Year Libor         2.25     5/12/2006
408191929              98606     One Year Libor         2.25     5/19/2006
408191930              92651     One Year Libor         2.25     5/23/2006
408191931              95066     One Year Libor         2.25      6/6/2006
408191932              49503     One Year Libor         2.25     5/12/2006
408191933              90813     One Year Libor         2.25      6/7/2006
408191934              92614     One Year Libor         2.25     5/22/2006
408191935              89146     One Year Libor        2.375     5/26/2006
408191936              92880     One Year Libor         2.25      6/2/2006
408191938              10924     One Year Libor         2.25     5/30/2006
408191939              85251     One Year Libor         2.25     5/19/2006
408191940              90606     One Year Libor         2.25      6/7/2006
408191941              92591     One Year Libor         2.25     5/23/2006
408191942              95008     One Year Libor         2.25     5/31/2006
408191943              80210     One Year Libor         2.25     5/17/2006
408191944              60047     One Year Libor         2.25     5/31/2006
408191945              92708     One Year Libor         2.25     5/25/2006
408191946              89178     One Year Libor         2.25     5/24/2006
408191947              91107     One Year Libor         2.25     5/19/2006
408191948              92009     One Year Libor         2.25     5/25/2006
408191949              91406     One Year Libor         2.25      6/6/2006
408191950              92656     One Year Libor         2.25      6/2/2006
408191951              94080     One Year Libor         2.25     5/31/2006
408191952              60422     One Year Libor         2.25     5/26/2006
408191954              22203     One Year Libor         2.25     5/16/2006
408191955              33301     One Year Libor         2.25     5/26/2006
408191956              90068     One Year Libor         2.25      6/5/2006
408191957              90265     One Year Libor         2.25     5/19/2006
408191959              91601     One Year Libor         2.25     5/26/2006
408191960              20646     One Year Libor         2.25     5/25/2006
408191961              94530     One Year Libor         2.25     5/17/2006
408191962              92620     One Year Libor         2.25     5/25/2006
408191963              91350     One Year Libor         2.25      6/1/2006
408191964              89141     One Year Libor         2.25      6/6/2006
408191965              95693     One Year Libor         2.25     5/26/2006
408191966              92084     One Year Libor         2.25     5/23/2006
408191967              92833     One Year Libor         2.25      6/2/2006
408191968              98004     One Year Libor         2.25     5/30/2006
408191969              91356     One Year Libor         2.25     5/18/2006
408191970              95126     One Year Libor         2.25     5/19/2006
408191971              90069     One Year Libor         2.25      6/7/2006
408191972              91364     One Year Libor         2.25     5/18/2006
408191973              96753     One Year Libor         2.25     5/25/2006
408191974              95111     One Year Libor         2.25      6/5/2006
408191975              92677     One Year Libor         2.25     5/24/2006
408191976              91384     One Year Libor         2.25     5/26/2006
408191977              90068     One Year Libor         2.25      6/6/2006
408191978              20878     One Year Libor         2.25      6/2/2006
408191979              94536     One Year Libor         2.25     5/23/2006
408191980              91702     One Year Libor         2.25     5/25/2006
408191981              91321     One Year Libor         2.25     5/26/2006
408191982              20815     One Year Libor         2.25      6/2/2006
408191983              92882     One Year Libor         2.25     5/30/2006
408191984              92840     One Year Libor         2.25     5/26/2006
408191985              92880     One Year Libor         2.25     5/26/2006
408191986              98004     One Year Libor         2.25     5/31/2006
408191987              60657     One Year Libor         2.25      6/2/2006
408191988              91206     One Year Libor         2.25     5/26/2006
408191989              98177     One Year Libor         2.25      6/2/2006
408191990              91791     One Year Libor         2.25     5/24/2006
408191991              90301     One Year Libor         2.25      6/2/2006
408191992              94513     One Year Libor         2.25     5/26/2006
408191993              95111     One Year Libor         2.25      6/6/2006
408191994              91710     One Year Libor         2.25     5/30/2006
408191995              91801     One Year Libor         2.25      6/2/2006
408191996              92211     One Year Libor         2.25     5/31/2006
408191997              98177     One Year Libor         2.25      6/1/2006
408191998              95127     One Year Libor         2.25      6/8/2006
408191999              95035     One Year Libor         2.25      6/8/2006
408192000              94514     One Year Libor         2.25      6/7/2006
408192001              92706     One Year Libor         2.25      6/8/2006
408192002              95363     One Year Libor         2.25      2/6/2006
408381264              50310     One Year Libor         2.25      8/3/2005
408381265              95726     One Year Libor         2.25      5/8/2006
408381266              34746     One Year Libor         2.25     5/31/2006
408381267              37027     One Year Libor         2.25     6/12/2006
408381268              90501     One Year Libor         2.25     5/15/2006
408381269              30642     One Year Libor         2.25     5/18/2006
408381270              61114     One Year Libor        3.125     9/26/2005
408381272              90305     One Year Libor         2.25     5/12/2006
408381273              92880     One Year Libor         2.25      4/5/2006
408381274              83001     One Year Libor         2.25     4/28/2006
408381275              92075     One Year Libor         2.25      2/7/2006
408381276              27948     One Year Libor         2.25     3/20/2006
408381277              21060     One Year Libor         2.25     3/27/2006
408381278              20842     One Year Libor         2.25     4/24/2006
408381279              87505     One Year Libor         2.25     8/31/2004
408381281              22701     One Year Libor         2.25      4/6/2006
408381282              84020     One Year Libor         2.25      5/5/2006
408381284              33919     One Year Libor         2.25     3/24/2006
408381285              92592     One Year Libor         2.25     5/11/2006
408381286              80108     One Year Libor         2.25     3/27/2006
408381287              92253     One Year Libor         2.25     4/18/2006
408381288              21811     One Year Libor         2.25      5/3/2006
408381289              94583     One Year Libor         2.25      4/3/2006
408381290              20194     One Year Libor         2.25     4/28/2006
408381291              31558     One Year Libor         2.25     3/31/2006
408381292              85086     One Year Libor         2.25     4/13/2006
408381293              20175     One Year Libor         2.25     3/31/2006
408381294              20152     One Year Libor         2.25      5/4/2006
408381295              91304     One Year Libor         2.25     4/18/2006
408381296              94539     One Year Libor         2.25     4/18/2006
408381297              23451     One Year Libor         2.25     4/25/2006
408381298              94568     One Year Libor         2.25     5/10/2006
408381299              87501     One Year Libor         2.25      5/1/2006
408381300              85755     One Year Libor         2.25     4/18/2006
408381301               6903     One Year Libor         2.25     5/15/2006
408381302              33070     One Year Libor         2.25     4/28/2006
408381303              90603     One Year Libor         2.25     4/18/2006
408381304              32461     One Year Libor         2.25     4/28/2006
408381305              29566     One Year Libor         2.25     4/24/2006
408381306              92091     One Year Libor         2.25     4/20/2006
408381307              29466     One Year Libor         2.25      5/2/2006
408381308              92880     One Year Libor         2.25      4/7/2006
408381309              98908     One Year Libor         2.25     4/26/2006
408381310              33615     One Year Libor         2.25     4/28/2006
408381311              98118     One Year Libor         2.25     4/27/2006
408381312               7093     One Year Libor         2.25     4/28/2006
408381313              20155     One Year Libor         2.25      5/1/2006
408381314              92708     One Year Libor         2.25     4/21/2006
408381315              20132     One Year Libor         2.25     4/28/2006
408381317              33446     One Year Libor         2.25     4/21/2006
408381318              90049     One Year Libor         2.25     4/21/2006
408381319              91214     One Year Libor         2.25      5/1/2006
408381320              90230     One Year Libor         2.25     4/25/2006
408381321              20175     One Year Libor         2.25     4/24/2006
408381323              20158     One Year Libor         2.25     4/26/2006
408381324              92688     One Year Libor         2.25     4/24/2006
408381325              92201     One Year Libor         2.25     4/13/2006
408381327              90065     One Year Libor         2.75     4/17/2006
408381328              92009     One Year Libor         2.25     4/21/2006
408381329              95747     One Year Libor         2.25      5/3/2006
408381330              91304     One Year Libor         2.25      4/5/2006
408381331              21204     One Year Libor         2.25     5/10/2006
408381332              34109     One Year Libor         2.25     5/11/2006
408381333              92675     One Year Libor         2.25      5/9/2006
408381334              55391     One Year Libor         2.25     4/24/2006
408381335              37064     One Year Libor         2.25      5/5/2006
408381336              95209     One Year Libor         2.25     4/25/2006
408381337              97205     One Year Libor         2.25     5/10/2006
408381338              93010     One Year Libor         2.25     5/11/2006
408381339              91792     One Year Libor         2.25     4/21/2006
408381340               6029     One Year Libor         2.25     4/28/2006
408381341              20871     One Year Libor         2.25     5/11/2006
408381342              90620     One Year Libor         2.25     4/24/2006
408381343               8260     One Year Libor         2.25     4/28/2006
408381344              85268     One Year Libor         2.25     4/21/2006
408381346              95757     One Year Libor         2.25      5/1/2006
408381347              92606     One Year Libor         2.25     4/20/2006
408381348              98109     One Year Libor         2.25      5/4/2006
408381349               7079     One Year Libor         2.25     4/28/2006
408381350              92841     One Year Libor         2.25     4/25/2006
408381351              60015     One Year Libor         2.25     4/27/2006
408381352              85253     One Year Libor         2.25     4/24/2006
408381353              98685     One Year Libor         2.25     4/24/2006
408381354              90601     One Year Libor         2.25     4/11/2006
408381355              90247     One Year Libor         2.25     4/26/2006
408381356              90290     One Year Libor         2.25      5/4/2006
408381357              66208     One Year Libor         2.25     4/28/2006
408381358              33437     One Year Libor         2.25      5/9/2006
408381359              60618     One Year Libor         2.25      5/8/2006
408381360              20175     One Year Libor         2.25     5/19/2006
408381361              95120     One Year Libor         2.25      5/1/2006
408381362              85234     One Year Libor         2.25     4/26/2006
408381363              90814     One Year Libor         2.25      5/4/2006
408381364              94550     One Year Libor         2.25      5/2/2006
408381365              94534     One Year Libor         2.25      4/6/2006
408381366              29466     One Year Libor         2.25      5/8/2006
408381367              87505     One Year Libor         2.25     3/15/2006
408381368              93063     One Year Libor         2.25     4/14/2006
408381369              90603     One Year Libor         2.25      5/2/2006
408381371              95762     One Year Libor         2.25     5/22/2006
408381372              90503     One Year Libor         2.25     3/31/2006
408381374              92880     One Year Libor         2.25     4/20/2006
408381375              28405     One Year Libor         2.25     5/10/2006
408381376              85086     One Year Libor         2.25      5/1/2006
408381377              34113     One Year Libor         2.25      5/4/2006
408381378              20171     One Year Libor         2.25     5/24/2006
408381379              92869     One Year Libor         2.25     5/10/2006
408381380              94553     One Year Libor         2.25      5/8/2006
408381381              60108     One Year Libor         2.25     5/12/2006
408381382              59912     One Year Libor         2.25     5/24/2006
408381384              91724     One Year Libor         2.75      4/3/2006
408381385              32776     One Year Libor         2.25     5/31/2006
408381386              89044     One Year Libor         2.25     5/30/2006
408381387              94404     One Year Libor         2.25      5/9/2006
408381388              92880     One Year Libor         2.25     4/25/2006
408381389              20861     One Year Libor         2.25     5/11/2006
408381390              92618     One Year Libor         2.25     5/10/2006
408381391               7849     One Year Libor         2.25     5/19/2006
408381392              85338     One Year Libor         2.25     5/26/2006
408381393              91351     One Year Libor         2.25     5/30/2006
408381394              90504     One Year Libor         2.25     5/19/2006
408381395              95131     One Year Libor         2.25     4/13/2006
408381396              33957     One Year Libor         2.25      5/5/2006
408381397              55902     One Year Libor         2.25     5/18/2006
408381398              92867     One Year Libor         2.25      6/1/2006
408381399              93436     One Year Libor         2.25      5/3/2006
408381400              54904     One Year Libor         2.25     5/15/2006
408381401              20603     One Year Libor         2.25     6/16/2006
408381402              87506     One Year Libor         2.25      6/7/2006
408381403              81225     One Year Libor         2.25     5/25/2006
408381404              92009     One Year Libor         2.25     5/12/2006
408381405              33332     One Year Libor         2.25     5/12/2006
408381406              95630     One Year Libor         2.25      6/5/2006
408381407              92336     One Year Libor         2.25     5/15/2006
408381408              94587     One Year Libor         2.25     4/21/2006
408381409              92253     One Year Libor         2.25      6/1/2006
408381410               7960     One Year Libor         2.25      6/1/2006
408381411              92009     One Year Libor         2.25     5/10/2006
408381412              92009     One Year Libor         2.25     5/15/2006
408381413              10607     One Year Libor         2.25     5/10/2006
408381414              92782     One Year Libor         2.25     4/28/2006
408381416              92869     One Year Libor         2.25     5/12/2006
408381417              85255     One Year Libor         2.25     5/11/2006
408381418              33912     One Year Libor         2.25     5/25/2006
408381419              89138     One Year Libor         2.25     5/12/2006
408381420              95683     One Year Libor         2.25     5/15/2006
408381421              89148     One Year Libor         2.25     5/22/2006
408381422              94582     One Year Libor         2.25     4/28/2006
408381423              95133     One Year Libor         2.25     5/17/2006
408381424              20152     One Year Libor         2.25      5/4/2006
408381425              92692     One Year Libor         2.25     5/16/2006
408381426              80014     One Year Libor         2.25     5/23/2006
408381427              91941     One Year Libor         2.25      5/5/2006
408381428              92620     One Year Libor         2.25     5/22/2006
408381429              92130     One Year Libor         2.25     4/26/2006
408381430               8087     One Year Libor         2.25     5/26/2006
408381431              95032     One Year Libor         2.25     5/24/2006
408381432              95377     One Year Libor         2.25      5/8/2006
408381434              91325     One Year Libor         2.25     5/10/2006
408381435              20105     One Year Libor         2.25     5/25/2006
408381436              44116     One Year Libor         2.25      6/2/2006
408381437              95301     One Year Libor         2.25     5/17/2006
408381438               8515     One Year Libor         2.25     5/30/2006
408381439              92655     One Year Libor         2.25     5/31/2006
408381440              95051     One Year Libor         2.25     4/26/2006
408381441              94536     One Year Libor         2.25     4/19/2006
408381442              94579     One Year Libor         2.25      5/2/2006
408381443              21403     One Year Libor         2.25     5/24/2006
408381444              91350     One Year Libor         2.25     5/30/2006
408381445              28428     One Year Libor         2.25     5/25/2006
408381446              96790     One Year Libor         2.25      5/5/2006
408381447              33050     One Year Libor         2.25      5/2/2006
408381448              60613     One Year Libor         2.25      6/6/2006
408381449              91107     One Year Libor         2.25     4/28/2006
408381450              90305     One Year Libor         2.25     5/19/2006
408381451              28469     One Year Libor         2.25     4/24/2006
408381452              92880     One Year Libor         2.25     5/11/2006
408381453              90277     One Year Libor         2.25      5/3/2006
408381454              85331     One Year Libor         2.25     5/26/2006
408381455              91962     One Year Libor         2.25      5/3/2006
408381456              22150     One Year Libor         2.25      5/5/2006
408381457              11364     One Year Libor         2.25      5/5/2006
408381458              94526     One Year Libor         2.25     5/26/2006
408381459               2116     One Year Libor         2.25     5/15/2006
408381460              30327     One Year Libor         2.25     5/12/2006
408381461              20147     One Year Libor         2.25     5/19/2006
408381462              90019     One Year Libor         2.25     5/17/2006
408381463               8215     One Year Libor         2.25     5/17/2006
408381464              23235     One Year Libor         2.25     6/13/2006
408381465              92782     One Year Libor         2.25      5/5/2006
408381466              91941     One Year Libor         2.25      5/8/2006
408381467              92081     One Year Libor         2.25     5/16/2006
408381468              94559     One Year Libor         2.25     4/27/2006
408381469              92253     One Year Libor         2.25     5/30/2006
408381470              92124     One Year Libor         2.25     5/22/2006
408381471              91367     One Year Libor         2.25     4/21/2006
408381472              33042     One Year Libor         2.25      5/4/2006
408381473              60067     One Year Libor         2.25     5/12/2006
408381474              90035     One Year Libor         2.25     4/25/2006
408381475              75686     One Year Libor         2.25      5/5/2006
408381476              92009     One Year Libor         2.25     4/17/2006
408381477              91304     One Year Libor         2.25     5/19/2006
408381478              92648     One Year Libor         2.25     4/27/2006
408381479              22030     One Year Libor         2.25     5/15/2006
408381480              22032     One Year Libor         2.25     5/17/2006
408381481              96753     One Year Libor         2.25     5/15/2006
408381482              33157     One Year Libor         2.25     5/26/2006
408381483              33414     One Year Libor         2.25     5/11/2006
408381484              92262     One Year Libor         2.25     4/25/2006
408381485              34202     One Year Libor         2.25     5/11/2006
408381486              22902     One Year Libor         2.25     5/22/2006
408381487              23061     One Year Libor         2.25     5/10/2006
408381488              60634     One Year Libor         2.25     5/18/2006
408381489              92210     One Year Libor         2.25      5/3/2006
408381490              90266     One Year Libor         2.25      5/1/2006
408381491              30306     One Year Libor         2.25     5/25/2006
408381492               7871     One Year Libor         2.25     5/17/2006
408381493              33027     One Year Libor         2.25     5/25/2006
408381494              93420     One Year Libor         2.25      6/1/2006
408381495               8558     One Year Libor         2.25     5/19/2006
408381496              11379     One Year Libor         2.25      5/5/2006
408381497              19003     One Year Libor         2.25     5/24/2006
408381498              95356     One Year Libor         2.25     4/26/2006
408381499              91344     One Year Libor         2.25      5/2/2006
408381500              90240     One Year Libor         2.25     4/14/2006
408381501              92009     One Year Libor         2.25     4/24/2006
408381502              94539     One Year Libor         2.25     5/25/2006
408381503              95125     One Year Libor         2.25     5/18/2006
408381504              92661     One Year Libor         2.25      5/5/2006
408381505              33437     One Year Libor         2.25      6/5/2006
408381506              93012     One Year Libor         2.25      5/5/2006
408381507              91377     One Year Libor         2.25      5/8/2006
408381508              92603     One Year Libor         2.25      5/3/2006
408381509              94513     One Year Libor         2.25      5/5/2006
408381510              96761     One Year Libor         2.25      5/9/2006
408381512               1810     One Year Libor         2.25     5/10/2006
408381513              92082     One Year Libor         2.25      5/9/2006
408381514              23059     One Year Libor         2.25      5/3/2006
408381515              90024     One Year Libor         2.25      5/9/2006
408381516              92253     One Year Libor         2.25     5/10/2006
408381517              96707     One Year Libor         2.25     5/19/2006
408381518              84010     One Year Libor         2.25      5/3/2006
408381519              92869     One Year Libor         2.25     4/27/2006
408381520              33133     One Year Libor         2.25     5/12/2006
408381521              93035     One Year Libor         2.25      5/4/2006
408381522              90650     One Year Libor         2.75      5/2/2006
408381523              95355     One Year Libor         2.25      5/8/2006
408381524              92592     One Year Libor         2.25      5/1/2006
408381525              55110     One Year Libor         2.25      5/9/2006
408381526              22207     One Year Libor         2.25     5/24/2006
408381527              89149     One Year Libor         2.25     5/23/2006
408381528              89148     One Year Libor         2.25     5/18/2006
408381529              92882     One Year Libor         2.25     5/11/2006
408381530              63021     One Year Libor         2.25      5/5/2006
408381531              91024     One Year Libor         2.25     4/25/2006
408381532              22655     One Year Libor         2.25      6/8/2006
408381533              92057     One Year Libor         2.25     5/22/2006
408381534              85048     One Year Libor         2.25     5/22/2006
408381535              95442     One Year Libor         2.25      6/8/2006
408381536              91602     One Year Libor         2.25     5/18/2006
408381537              95124     One Year Libor         2.25     5/17/2006
408381538              90210     One Year Libor         2.25     5/11/2006
408381539              55364     One Year Libor         2.25     5/18/2006
408381540              60521     One Year Libor         2.25      6/2/2006
408381541              94559     One Year Libor         2.25     5/23/2006
408381542              91739     One Year Libor         2.25      5/4/2006
408381543              96768     One Year Libor         2.25      5/9/2006
408381544              34239     One Year Libor         2.25      5/6/2006
408381545              94560     One Year Libor         2.25      6/5/2006
408381546               8202     One Year Libor         2.25     5/12/2006
408381547              94550     One Year Libor         2.25     5/31/2006
408381548              93292     One Year Libor         2.25      5/1/2006
408381549              94549     One Year Libor         2.25      5/3/2006
408381550              60035     One Year Libor         2.25     6/15/2006
408381551              94513     One Year Libor         2.25     4/25/2006
408381552              91915     One Year Libor         2.25      5/2/2006
408381553              92264     One Year Libor         2.25     4/24/2006
408381554              60148     One Year Libor         2.25      6/2/2006
408381555              98110     One Year Libor         2.25      5/1/2006
408381556              92603     One Year Libor         2.25     5/11/2006
408381557              84020     One Year Libor         2.25     5/30/2006
408381558              98321     One Year Libor         2.25      5/1/2006
408381559              92782     One Year Libor         2.25      5/4/2006
408381560              21921     One Year Libor         2.25      5/5/2006
408381561              90292     One Year Libor         2.25     5/18/2006
408381562              92127     One Year Libor         2.25      5/3/2006
408381563              91604     One Year Libor         2.25     5/23/2006
408381564              85016     One Year Libor         2.25     5/31/2006
408381565              94806     One Year Libor         2.25      6/8/2006
408381566               6807     One Year Libor         2.25      6/2/2006
408381567              95127     One Year Libor         2.25     4/25/2006
408381568              60564     One Year Libor         2.25      5/8/2006
408381569              28445     One Year Libor        3.125     5/12/2006
408381570              85242     One Year Libor         2.25     5/12/2006
408381571              21234     One Year Libor         2.25      5/3/2006
408381572              60010     One Year Libor         2.25     5/25/2006
408381573              90740     One Year Libor         2.25      5/3/2006
408381574              92069     One Year Libor         2.25      5/2/2006
408381577              91402     One Year Libor         2.25      5/9/2006
408381578              91321     One Year Libor         2.25     5/22/2006
408381579              25443     One Year Libor         2.25      5/5/2006
408381580              59716     One Year Libor         2.25     5/18/2006
408381581              98199     One Year Libor         2.25     5/17/2006
408381582              97707     One Year Libor         2.25      5/9/2006
408381583              92111     One Year Libor         2.25      5/1/2006
408381584              91342     One Year Libor         2.25      5/4/2006
408381585              31411     One Year Libor         2.25     6/16/2006
408381586              94514     One Year Libor         2.25     5/19/2006
408381587              90715     One Year Libor         2.25      5/1/2006
408381588              90278     One Year Libor         2.25     5/18/2006
408381589              22180     One Year Libor         2.25     5/23/2006
408381590              94619     One Year Libor         2.25      5/8/2006
408381591              95650     One Year Libor         2.25     4/28/2006
408381592              75028     One Year Libor         2.25     5/31/2006
408381593              33141     One Year Libor         2.25      5/2/2006
408381595              94553     One Year Libor         2.25     5/10/2006
408381596              92346     One Year Libor         2.25      5/9/2006
408381597              28277     One Year Libor         2.25     5/12/2006
408381598              93546     One Year Libor         2.25      5/8/2006
408381599              20910     One Year Libor         2.25     5/17/2006
408381600              63141     One Year Libor         2.25      6/1/2006
408381602              92627     One Year Libor         2.25     5/11/2006
408381603              98199     One Year Libor         2.25     5/10/2006
408381604              94564     One Year Libor         2.25      5/5/2006
408381605              94930     One Year Libor         2.25     5/17/2006
408381606              98226     One Year Libor         2.25     5/23/2006
408381607              22192     One Year Libor         2.25     5/31/2006
408381608              89052     One Year Libor         2.25      5/1/2006
408381609              95037     One Year Libor         2.25     5/12/2006
408381610              96161     One Year Libor         2.25      5/8/2006
408381611              95128     One Year Libor         2.25     5/10/2006
408381612              22102     One Year Libor         2.25     5/12/2006
408381613              60069     One Year Libor         2.25     5/15/2006
408381614              94565     One Year Libor         2.25      5/4/2006
408381615              60126     One Year Libor         2.25      5/8/2006
408381616              94080     One Year Libor         2.25      5/1/2006
408381617              90232     One Year Libor         2.25     5/15/2006
408381618              92019     One Year Libor         2.25     5/16/2006
408381619              92026     One Year Libor         2.25     5/23/2006
408381620              94806     One Year Libor         2.25     5/24/2006
408381621              98074     One Year Libor         2.25     5/12/2006
408381622              92620     One Year Libor         2.25      6/5/2006
408381623              92131     One Year Libor         2.25      5/2/2006
408381624              93444     One Year Libor         2.25      5/9/2006
408381625              95136     One Year Libor         2.25      5/8/2006
408381626              93314     One Year Libor         2.25      5/9/2006
408381628              33040     One Year Libor         2.25      5/3/2006
408381629              33145     One Year Libor         2.25     5/30/2006
408381630              94582     One Year Libor         2.25      5/4/2006
408381631              92694     One Year Libor         2.25      5/8/2006
408381632              92630     One Year Libor         2.25      5/4/2006
408381633              89509     One Year Libor         2.25     5/12/2006
408381634              92352     One Year Libor         2.25     4/28/2006
408381635              91403     One Year Libor         2.25      5/2/2006
408381636              89014     One Year Libor         2.25     5/17/2006
408381637              94133     One Year Libor         2.25     5/19/2006
408381638              89139     One Year Libor         2.25      5/9/2006
408381639              84790     One Year Libor         2.25      6/8/2006
408381640              81632     One Year Libor         2.25     5/17/2006
408381641              90265     One Year Libor         2.25     5/30/2006
408381642              90403     One Year Libor         2.25     5/26/2006
408381643              92056     One Year Libor         2.25     5/16/2006
408381644              19711     One Year Libor         2.25     5/11/2006
408381645              83014     One Year Libor         2.25     6/15/2006
408381646              33029     One Year Libor         2.25     5/11/2006
408381647              92831     One Year Libor         2.25     5/22/2006
408381648              92663     One Year Libor         2.25     5/10/2006
408381649              33139     One Year Libor         2.25      5/9/2006
408381651              20180     One Year Libor         2.25     5/26/2006
408381652              98074     One Year Libor         2.25      5/8/2006
408381654              33076     One Year Libor         2.25     5/30/2006
408381655              20906     One Year Libor         2.25     5/25/2006
408381656              83638     One Year Libor         2.25     5/18/2006
408381657              90008     One Year Libor         2.25     5/11/2006
408381658              98118     One Year Libor         2.25     5/10/2006
408381659              90706     One Year Libor         2.25     5/10/2006
408381660              21111     One Year Libor         2.25     5/23/2006
408381661              95136     One Year Libor         2.25     5/10/2006
408381662              95124     One Year Libor         2.25     5/10/2006
408381663              94015     One Year Libor         2.25      5/8/2006
408381664              91316     One Year Libor         2.25     5/18/2006
408381665              85258     One Year Libor         2.25     5/25/2006
408381666              91384     One Year Libor         2.25     5/18/2006
408381667              94564     One Year Libor         2.25     5/15/2006
408381668              95630     One Year Libor         2.25      5/1/2006
408381669              91306     One Year Libor         2.25     5/16/2006
408381670              90620     One Year Libor         2.25      5/1/2006
408381671              29464     One Year Libor         2.25     5/11/2006
408381672              55443     One Year Libor         2.25      5/5/2006
408381673              93010     One Year Libor         2.25      5/5/2006
408381674              94582     One Year Libor         2.25      5/4/2006
408381675              92662     One Year Libor         2.25     5/11/2006
408381676              95014     One Year Libor         2.25      5/9/2006
408381677              83615     One Year Libor         2.25     5/19/2006
408381678              28779     One Year Libor         2.25     5/12/2006
408381679              94595     One Year Libor         2.25      6/6/2006
408381680              95662     One Year Libor         2.25      5/9/2006
408381681              90046     One Year Libor         2.25      5/5/2006
408381682              92883     One Year Libor         2.25      5/3/2006
408381683              94925     One Year Libor         2.25      5/1/2006
408381684              95148     One Year Libor         2.25      5/5/2006
408381685              89148     One Year Libor         2.25      6/6/2006
408381686              95118     One Year Libor         2.25     5/11/2006
408381687              93065     One Year Libor         2.25     5/19/2006
408381688              92602     One Year Libor         2.25      5/9/2006
408381689              20878     One Year Libor         2.25      6/7/2006
408381690              33328     One Year Libor         2.25      5/5/2006
408381691              60521     One Year Libor         2.25     5/17/2006
408381692              92025     One Year Libor         2.25     5/25/2006
408381693              90039     One Year Libor         2.25     5/10/2006
408381694              94901     One Year Libor         2.25     5/12/2006
408381695              94558     One Year Libor         2.25      5/8/2006
408381696              95610     One Year Libor         2.25     5/23/2006
408381697              34756     One Year Libor         2.25      6/9/2006
408381699              98027     One Year Libor         2.25      6/1/2006
408381700              20886     One Year Libor         2.25     5/25/2006
408381701              92563     One Year Libor         2.25     5/18/2006
408381702              92880     One Year Libor         2.25     5/30/2006
408381703              98033     One Year Libor         2.25     5/17/2006
408381704              90640   One Year Treasury        2.75      5/5/2006
408381705              33029     One Year Libor         2.25     5/25/2006
408381706              91344     One Year Libor         2.25      5/3/2006
408381707              94544     One Year Libor         2.25      5/4/2006
408381708              91360     One Year Libor         2.25      5/9/2006
408381709              93449     One Year Libor         2.25     5/18/2006
408381710              92807     One Year Libor         2.25     5/12/2006
408381711              95148     One Year Libor         2.25     5/11/2006
408381712              92656     One Year Libor         2.25     5/16/2006
408381713              94930     One Year Libor         2.25      5/5/2006
408381714              22182     One Year Libor         2.25     5/31/2006
408381716              75205     One Year Libor         2.25     5/19/2006
408381717              95023     One Year Libor         2.25     5/16/2006
408381718              91331     One Year Libor         2.25     5/15/2006
408381719              89178     One Year Libor         2.25     5/18/2006
408381720              94560     One Year Libor         2.25     5/12/2006
408381721              91606     One Year Libor         2.25     5/12/2006
408381722              92602     One Year Libor         2.25     5/15/2006
408381723              94551     One Year Libor         2.25      5/5/2006
408381724              92532     One Year Libor         2.25     5/10/2006
408381725              93035     One Year Libor         2.25     6/12/2006
408381726              91020     One Year Libor         2.25      5/9/2006
408381727              90043     One Year Libor         2.25     5/26/2006
408381728              91202     One Year Libor         2.25      6/1/2006
408381729              97223     One Year Libor         2.25      6/1/2006
408381730              37067     One Year Libor         2.25      6/1/2006
408381731              93010     One Year Libor         2.25     5/22/2006
408381732              92677     One Year Libor         2.25     5/19/2006
408381733              89141     One Year Libor         2.25     5/10/2006
408381734              98040     One Year Libor         2.25      5/9/2006
408381736              20707     One Year Libor         2.25     5/10/2006
408381737              20148     One Year Libor         2.25     5/26/2006
408381738              10920     One Year Libor         2.25     5/16/2006
408381739              27517     One Year Libor         2.25     5/31/2006
408381740              94027     One Year Libor         2.25     5/22/2006
408381741              94536     One Year Libor         2.25     5/23/2006
408381742              20147     One Year Libor         2.25     5/31/2006
408381743              89509     One Year Libor         2.25     5/18/2006
408381744              33432     One Year Libor         2.25     5/15/2006
408381745              92782     One Year Libor         2.25     5/10/2006
408381746              98199     One Year Libor         2.25     5/26/2006
408381747              94596     One Year Libor         2.25     5/24/2006
408381748              93033     One Year Libor         2.25      6/2/2006
408381749               8234     One Year Libor         2.25     5/31/2006
408381750              95776     One Year Libor         2.25     5/17/2006
408381751              94585     One Year Libor         2.25     5/15/2006
408381752              94010     One Year Libor         2.25     5/11/2006
408381753              92657     One Year Libor         2.25     5/24/2006
408381754              94086     One Year Libor         2.25     5/10/2006
408381755              91752     One Year Libor         2.25     5/16/2006
408381756              91344     One Year Libor         2.25      6/2/2006
408381757              92126     One Year Libor         2.25     5/12/2006
408381758              20169     One Year Libor         2.25     5/18/2006
408381759              89074     One Year Libor         2.25     5/12/2006
408381760              22101     One Year Libor         2.25     5/25/2006
408381761              92127     One Year Libor         2.25      6/1/2006
408381762              98053     One Year Libor         2.25     5/24/2006
408381763              92127     One Year Libor         2.25      6/1/2006
408381764              85396     One Year Libor         2.25     5/11/2006
408381765              94536     One Year Libor         2.25     5/16/2006
408381766              91770     One Year Libor         2.25      5/9/2006
408381767              91016     One Year Libor         2.25     5/17/2006
408381768              95664     One Year Libor         2.25      6/5/2006
408381769              90021     One Year Libor         2.25     5/22/2006
408381770              90012     One Year Libor         2.25     5/23/2006
408381771              93013     One Year Libor         2.25     5/18/2006
408381772              30303     One Year Libor         2.25     5/25/2006
408381773              80465     One Year Libor         2.25      6/7/2006
408381774              90036     One Year Libor         2.25     5/16/2006
408381775              94523     One Year Libor         2.25      6/2/2006
408381777              92603     One Year Libor         2.25     5/24/2006
408381778              90066     One Year Libor         2.25     5/25/2006
408381780              92130     One Year Libor         2.25     5/22/2006
408381781              91356     One Year Libor         2.25     5/22/2006
408381782              21666     One Year Libor         2.25     5/25/2006
408381783              92603     One Year Libor         2.25     5/11/2006
408381784              94582     One Year Libor         2.25     5/23/2006
408381785              95076     One Year Libor         2.25     5/16/2006
408381786              20769     One Year Libor         2.25     5/22/2006
408381787              91765     One Year Libor         2.25     5/15/2006
408381788              11746     One Year Libor         2.25      6/2/2006
408381789              80482     One Year Libor         2.25      6/5/2006
408381790               7762     One Year Libor         2.25     5/24/2006
408381791              33931     One Year Libor         2.25      6/7/2006
408381792              84765     One Year Libor         2.25     5/23/2006
408381793              95648     One Year Libor         2.25     5/22/2006
408381794              94110     One Year Libor         2.25     5/18/2006
408381795              93111     One Year Libor         2.25     5/15/2006
408381796              92691     One Year Libor         2.25     5/18/2006
408381797              90621     One Year Libor         2.25     5/22/2006
408381798              94514     One Year Libor         2.25     5/23/2006
408381799              60515     One Year Libor         2.25     5/25/2006
408381800              94513     One Year Libor         2.25      6/7/2006
408381801              91709     One Year Libor         2.25     5/25/2006
408381802              92314     One Year Libor         2.25     5/22/2006
408381803              13021     One Year Libor         2.25     5/30/2006
408381804              80209     One Year Libor         2.25     5/24/2006
408381805              21122     One Year Libor         2.25     5/31/2006
408381806              92120     One Year Libor         2.25      6/8/2006
408381807              94610     One Year Libor         2.25     5/18/2006
408381808              93405     One Year Libor         2.25      6/9/2006
408381809               8203     One Year Libor         2.25     5/19/2006
408381810              95138     One Year Libor         2.25     5/24/2006
408381811              91301     One Year Libor         2.25      6/5/2006
408381812              90703     One Year Libor         2.25     5/18/2006
408381813              94587     One Year Libor         2.25      6/2/2006
408381814              91040     One Year Libor         2.25     5/22/2006
408381815              92833     One Year Libor         2.25     5/23/2006
408381816              60618     One Year Libor         2.25     5/15/2006
408381817              98115     One Year Libor         2.25     6/13/2006
408381818              91214     One Year Libor         2.25     5/30/2006
408381819              93722     One Year Libor         2.25      6/5/2006
408381820              80501     One Year Libor         2.25     5/22/2006
408381821              92118     One Year Libor         2.25     5/26/2006
408381822              91384     One Year Libor         2.25     5/22/2006
408381823              91739     One Year Libor         2.25     5/17/2006
408381825              33767     One Year Libor         2.25      6/9/2006
408381826              92084     One Year Libor         2.25      6/5/2006
408381827              95132     One Year Libor         2.25     5/23/2006
408381828              22031     One Year Libor         2.25     5/23/2006
408381829              32548     One Year Libor         2.25     5/23/2006
408381830              95834     One Year Libor         2.25      6/8/2006
408381831              91344     One Year Libor         2.25      6/1/2006
408381832              91737     One Year Libor         2.25      6/2/2006
408381833              91423     One Year Libor         2.25     5/25/2006
408381834              94526     One Year Libor         2.25      6/1/2006
408381836              91335     One Year Libor         2.25     5/22/2006
408381837              94941     One Year Libor         2.25      6/6/2006
408381838              90703     One Year Libor         2.25     5/24/2006
408381839              93063     One Year Libor         2.25     5/22/2006
408381840              92881     One Year Libor         2.25      6/6/2006
408381841              94566     One Year Libor         2.25      6/6/2006
408381842              84004     One Year Libor         2.25     5/26/2006
408381843              94070     One Year Libor         2.25     5/24/2006
408381844              91030     One Year Libor         2.25      6/8/2006
408381845              89135     One Year Libor         2.25      6/9/2006
408381846              85258     One Year Libor         2.25      6/9/2006
408381847              20191     One Year Libor         2.25     6/15/2006
408381848              92025     One Year Libor         2.25     5/31/2006
408381849              91977     One Year Libor         2.25     5/26/2006
408381850              94301     One Year Libor         2.25     5/31/2006
408381851              98028     One Year Libor         2.25      6/9/2006
408381852              91401     One Year Libor         2.25     5/30/2006
408381853              80124     One Year Libor         2.25     5/26/2006
408381854              20817     One Year Libor         2.25     5/26/2006
408381855              92399     One Year Libor         2.25     5/23/2006
408381856              63130     One Year Libor         2.25     5/24/2006
408381857              89138     One Year Libor         2.25      6/1/2006
408381858              91105     One Year Libor         2.25     5/31/2006
408381859              22032     One Year Libor         2.25      6/5/2006
408381860              81611     One Year Libor         2.25      6/6/2006
408381861              94065     One Year Libor         2.25     5/30/2006
408381862              91763     One Year Libor         2.25      6/5/2006
408381863              90035     One Year Libor         2.25      6/5/2006
408381864              86004     One Year Libor         2.25      6/8/2006
408381865              92688     One Year Libor         2.25     5/30/2006
408381867              91377     One Year Libor         2.25      6/7/2006
408381868              85339     One Year Libor         2.25      6/2/2006
408381869              92130     One Year Libor         2.25      6/5/2006
408381870              92270     One Year Libor         2.25      6/5/2006
408381871              92065     One Year Libor         2.25     5/26/2006
408381872              94025     One Year Libor         2.25      6/6/2006
408381873              95747     One Year Libor         2.25     5/30/2006
408381874              94087     One Year Libor         2.25      6/9/2006
408381875              92129     One Year Libor         2.25     6/12/2006
408381876              90211     One Year Libor         2.25      6/7/2006
408381877              92107     One Year Libor         2.25      6/5/2006
408381878              85028     One Year Libor         2.25      6/1/2006
408381879              92883     One Year Libor         2.25      6/7/2006
408381880              91436     One Year Libor         2.25      6/7/2006
408381881              33428     One Year Libor         2.25      6/6/2006
408381882              92867     One Year Libor         2.25     6/13/2006
408381883              92677     One Year Libor         2.25     6/13/2006
408381884              94030     One Year Libor         2.25      6/6/2006
408381885              92014     One Year Libor         2.25      6/8/2006
408381886              91605     One Year Libor         2.25     6/14/2006
408381887              98052     One Year Libor         2.25     6/12/2006
408381888              92835     One Year Libor         2.25     6/12/2006
408381889              90660     One Year Libor         2.25     6/13/2006
408381890              94536     One Year Libor         2.25      6/9/2006
408381891              32750     One Year Libor         2.25     4/18/2006
408381892              92337     One Year Libor         2.25      3/1/2006
408381893              95363     One Year Libor         2.25      4/5/2006
408381894              32765     One Year Libor         2.25      4/6/2006
408381895              49660     One Year Libor         2.25     5/12/2006
408381896              96740     One Year Libor         2.25      5/2/2006
408381897              85242     One Year Libor         2.25     5/23/2005
408381898              91784     One Year Libor         2.25     4/26/2006
405599181              34114   One Year Treasury       2.875     7/20/2005
405909189              92703     One Year Libor         2.25    10/25/2005
406451246              91107     One Year Libor         2.25    11/18/2005
406451373              92627     One Year Libor         2.25    11/18/2005
406786901              48301         Fixed                 0    12/15/2005
500745587              23192         Fixed                 0     4/24/2006
407869238              40299    Six Month Libor            4     2/22/2006
407898335              44017    Six Month Libor            5     2/28/2006
700105962              33326    Six Month Libor            5     4/14/2006
700128447              11968         Fixed                 0     8/23/2005
700133968              85253    Six Month Libor        1.375     9/27/2005
700207970              10710         Fixed                 0      1/9/2006
700223410              94115    Six Month Libor            4     1/12/2006
700225363              11413    Six Month Libor         4.25      4/5/2006
700237600              32909         Fixed                 0     4/18/2006
700240408              33413         Fixed                 0     5/10/2006
700240476              10023    Six Month Libor         4.75     3/17/2006
700241377               7112         Fixed                 0     4/28/2006
700244291              92021    Six Month Libor        4.125     1/27/2006
700244294              85379    Six Month Libor        4.125     1/25/2006
700244935              29582    Six Month Libor          4.5     6/15/2006
700245698               7105    Six Month Libor            5     4/11/2006
700246838              29572         Fixed                 0     4/25/2006
700246979              60119    Six Month Libor        4.375     2/22/2006
700251640              34135         Fixed                 0     4/21/2006
700251772              33027         Fixed                 0     4/25/2006
700252351              32653         Fixed                 0      5/1/2006
700253196              33971    Six Month Libor            5      5/5/2006
700253501              33928         Fixed                 0      5/9/2006
700255953              33065    Six Month Libor         4.25     3/30/2006
700257770              11507    Six Month Libor        3.875     2/14/2006
700258300              60085         Fixed                 0     4/13/2006
700258817               7304    Six Month Libor            5     5/22/2006
700259624               6896    Six Month Libor            5      4/3/2006
700262466              64505    Six Month Libor        3.875     2/24/2006
700262713              60064         Fixed                 0     4/21/2006
700263762               7206    Six Month Libor            5     5/18/2006
700263914              29572         Fixed                 0     4/18/2006
700264331              48386         Fixed                 0     4/10/2006
700265226              60637         Fixed                 0     4/21/2006
700265302              28560    Six Month Libor        4.875     4/27/2006
700266066              85323    Six Month Libor         4.75     3/10/2006
700266301              11368         Fixed                 0      5/2/2006
700266651              96752    Six Month Libor         4.75     3/15/2006
700267736              78577         Fixed                 0      5/2/2006
700267787              78577         Fixed                 0      5/2/2006
700268440              11417    Six Month Libor            5     6/16/2006
700269419              94115    Six Month Libor        3.125     3/29/2006
700269692              18977    Six Month Libor         4.25     4/28/2006
700270439              33185    Six Month Libor        3.875      6/7/2006
700273731               7072         Fixed                 0      5/3/2006
700274001               1940    Six Month Libor        4.375     3/29/2006
700274505              19082         Fixed                 0     4/20/2006
700275943              11510    Six Month Libor        4.875     4/12/2006
700275948              85706    Six Month Libor         4.75     4/21/2006
700276320               7928    Six Month Libor         2.25      5/4/2006
700276323              29449    Six Month Libor         4.75      5/2/2006
700277076              10462         Fixed                 0     4/21/2006
700277152              10573    Six Month Libor            5      4/7/2006
700278115              40229    Six Month Libor            5     4/20/2006
700278565              34654    Six Month Libor            5     6/12/2006
700279211              89119    Six Month Libor            5     4/24/2006
700279407               7102         Fixed                 0      5/5/2006
700279655              53215    Six Month Libor            5     5/30/2006
700279686              37146         Fixed                 0     4/20/2006
700279692               7105         Fixed                 0     4/27/2006
700279720              33426    Six Month Libor        4.375      4/5/2006
700279862               7087    Six Month Libor            5     4/12/2006
700279869               8050    Six Month Libor            5      4/5/2006
700279901              89123    Six Month Libor            5     4/17/2006
700280067               7305         Fixed                 0     4/25/2006
700280831              72756         Fixed                 0     4/26/2006
700280870              17552         Fixed                 0     4/19/2006
700281234               7017         Fixed                 0     4/24/2006
700281545              33634    Six Month Libor            5      4/4/2006
700281614              85043    Six Month Libor            5     3/24/2006
700281764              29588    Six Month Libor        3.875     4/24/2006
700281930              76036         Fixed                 0      4/7/2006
700282147              64126         Fixed                 0      5/5/2006
700282447               1151    Six Month Libor        4.875     4/12/2006
700282468              34982    Six Month Libor        4.875     4/27/2006
700282514               7047    Six Month Libor        3.875      4/5/2006
700282516              60609    Six Month Libor        4.625     4/26/2006
700282695              23434         Fixed                 0     4/28/2006
700282842              80446         Fixed                 0     4/28/2006
700282997              33437         Fixed                 0      5/9/2006
700283114              89108    Six Month Libor            5      4/4/2006
700283996              33160    Six Month Libor        4.375     4/10/2006
700284004               6854         Fixed                 0     4/25/2006
700284123              76131         Fixed                 0     4/27/2006
700284131              32801    Six Month Libor            5      4/5/2006
700284728              10022    Six Month Libor        3.875     5/16/2006
700284906              60148    Six Month Libor            5     4/28/2006
700285128              60804         Fixed                 0     4/21/2006
700285611               8609         Fixed                 0     4/20/2006
700285685               7047    Six Month Libor        4.625      4/4/2006
700286569              14222         Fixed                 0     4/28/2006
700286618               8861         Fixed                 0     5/18/2006
700286671               2301         Fixed                 0     4/14/2006
700286787               8618         Fixed                 0     5/11/2006
700286799               3595         Fixed                 0     4/28/2006
700286851               8638         Fixed                 0     4/20/2006
700287016              11937    Six Month Libor         4.75     4/10/2006
700287045              90043    Six Month Libor          3.5     3/30/2006
700287351              97212    Six Month Libor            4     3/24/2006
700287828              33830    Six Month Libor            5     4/10/2006
700287909              34652    Six Month Libor        4.875     5/10/2006
700288187              29572    Six Month Libor            5     4/12/2006
700288407              90003    Six Month Libor         3.25     4/25/2006
700288819              89119    Six Month Libor            5     4/24/2006
700288822              89119    Six Month Libor            5     4/24/2006
700288958              33415    Six Month Libor        4.875      4/7/2006
700288998               8861         Fixed                 0      5/8/2006
700289329              60610    Six Month Libor            5      5/3/2006
700289341              29906         Fixed                 0     4/20/2006
700289552               7107    Six Month Libor            5     4/11/2006
700289847              60610    Six Month Libor            5     3/31/2006
700289864              15227         Fixed                 0     5/12/2006
700289926              30605         Fixed                 0     4/25/2006
700289960              48205         Fixed                 0     4/17/2006
700290088              48224         Fixed                 0     4/17/2006
700290089               7105    Six Month Libor          4.5     4/27/2006
700290096              48227         Fixed                 0     4/17/2006
700290116              48205         Fixed                 0     4/17/2006
700290575              72756    Six Month Libor            4     4/26/2006
700290636              85382    Six Month Libor         4.25      4/5/2006
700290813               8015    Six Month Libor            5     4/17/2006
700290824              10021    Six Month Libor            5     4/21/2006
700290981              18301    Six Month Libor            5     4/17/2006
700291368              60007         Fixed                 0      5/1/2006
700291485              44140    Six Month Libor            5     4/28/2006
700291529              33703    Six Month Libor        4.625     3/24/2006
700291590              28037    Six Month Libor            5     4/24/2006
700291651               6880    Six Month Libor            5      5/2/2006
700291766              20602    Six Month Libor            5     4/11/2006
700291913              33035    Six Month Libor         3.25     5/31/2006
700291971               7740    Six Month Libor            5     4/13/2006
700292129              11901    Six Month Libor        4.875     4/19/2006
700292151              10950    Six Month Libor         4.75     4/28/2006
700292222              85323    Six Month Libor         4.75      4/3/2006
700292440              10017    Six Month Libor        3.625     4/12/2006
700292555              60618    Six Month Libor        4.375     3/28/2006
700292602              49344    Six Month Libor        4.875     3/29/2006
700292624              44129         Fixed                 0      5/2/2006
700292949              28311         Fixed                 0     5/12/2006
700292986              28311         Fixed                 0     5/12/2006
700293066              60446         Fixed                 0     4/26/2006
700293112              30144         Fixed                 0     4/19/2006
700293171              29621    Six Month Libor        4.875      5/8/2006
700293605               7840    Six Month Libor        3.625     5/31/2006
700293608              30315    Six Month Libor         4.25     5/31/2006
700293747              60085    Six Month Libor            5     4/27/2006
700293915              33184    Six Month Libor        4.125     5/10/2006
700294361              33916    Six Month Libor        4.875     4/17/2006
700294623              11205    Six Month Libor         3.25      5/9/2006
700294749              43204         Fixed                 0     4/21/2006
700294753              60805    Six Month Libor            5      4/7/2006
700294819              12550         Fixed                 0     5/12/2006
700294869              77375    Six Month Libor        4.875     4/17/2006
700294938              75707    Six Month Libor            5     4/18/2006
700295016              33914    Six Month Libor         4.75      4/7/2006
700295079              29403    Six Month Libor            5     4/26/2006
700295231              20706    Six Month Libor        4.875     4/20/2006
700295261              33908    Six Month Libor        4.875     4/20/2006
700295298              11233    Six Month Libor            5      5/1/2006
700295336              21206         Fixed                 0     4/24/2006
700295444              29412         Fixed                 0      5/9/2006
700295616              11901         Fixed                 0      5/9/2006
700295738              33133    Six Month Libor            5     4/25/2006
700295740               6811    Six Month Libor         2.25      6/6/2006
700295866              90044    Six Month Libor            5      4/3/2006
700296221              33180         Fixed                 0     4/21/2006
700296239               7060    Six Month Libor            5     5/31/2006
700296305              23602    Six Month Libor            5     3/29/2006
700296829               2128    Six Month Libor            5     4/11/2006
700296901               7111         Fixed                 0      5/2/2006
700296995               6880    Six Month Libor            5     4/28/2006
700297032              78752    Six Month Libor            5      4/6/2006
700297105               7055         Fixed                 0      5/5/2006
700297165              19144    Six Month Libor            5      4/5/2006
700297443              17522    Six Month Libor          4.5     3/29/2006
700297500              43608         Fixed                 0      5/5/2006
700297533              48420    Six Month Libor        4.875     4/11/2006
700297567              43612         Fixed                 0      5/5/2006
700297578              43608         Fixed                 0      5/5/2006
700297689              30540    Six Month Libor        4.875      4/3/2006
700297744              11561    Six Month Libor            5     4/26/2006
700297936              33952         Fixed                 0     4/19/2006
700298179              10460    Six Month Libor            5     5/12/2006
700298188              78744         Fixed                 0     5/19/2006
700298375              20010    Six Month Libor        4.875     3/31/2006
700298410               7871         Fixed                 0     4/28/2006
700298537              34953    Six Month Libor         3.75     5/25/2006
700298585              61071    Six Month Libor            5     3/28/2006
700298600              85326    Six Month Libor        4.875      4/6/2006
700298736              10005         Fixed                 0     5/10/2006
700298889              34110    Six Month Libor            5     4/28/2006
700299018              39507    Six Month Libor         3.25     4/26/2006
700299150              29577    Six Month Libor            5     5/26/2006
700299162              48228         Fixed                 0     4/20/2006
700299296              20904    Six Month Libor            5      4/7/2006
700299334              48212         Fixed                 0     4/20/2006
700299553              89084    Six Month Libor        3.875     4/20/2006
700299590              60609         Fixed                 0     5/10/2006
700299767              33990    Six Month Libor            5     4/19/2006
700299819              17404         Fixed                 0      5/1/2006
700300032              56301    Six Month Libor            4      4/3/2006
700300336              23508         Fixed                 0      5/3/2006
700300356               8701    Six Month Libor        4.875     4/28/2006
700300430               7712         Fixed                 0      5/2/2006
700300608              32738         Fixed                 0     4/20/2006
700300613              33914    Six Month Libor        4.625      4/5/2006
700300773              33064    Six Month Libor            5     4/21/2006
700300774               2136         Fixed                 0     5/12/2006
700300775               7470         Fixed                 0     4/13/2006
700300788              33912    Six Month Libor            5     5/16/2006
700300918              66067    Six Month Libor            5     4/10/2006
700301000               7086         Fixed                 0     5/11/2006
700301580               6830    Six Month Libor         2.25     5/18/2006
700301778              10801         Fixed                 0     5/18/2006
700301961              20877    Six Month Libor         4.75     4/28/2006
700302051              60085         Fixed                 0      5/3/2006
700302192              93722    Six Month Libor         3.25      5/1/2006
700302325              60609    Six Month Libor        4.625     5/19/2006
700302430              19120         Fixed                 0      5/5/2006
700302447              19141         Fixed                 0      5/1/2006
700302449               2120         Fixed                 0     4/21/2006
700302559              29575    Six Month Libor            5     4/10/2006
700302612              60411         Fixed                 0     5/10/2006
700302775              60621         Fixed                 0     4/20/2006
700302864              60628         Fixed                 0     4/20/2006
700302908               7103         Fixed                 0     5/19/2006
700302964               7108         Fixed                 0      5/9/2006
700303185              60107    Six Month Libor            5     5/11/2006
700303257              60074    Six Month Libor            5      5/2/2006
700303372              34207         Fixed                 0     4/24/2006
700303405              60085         Fixed                 0     4/28/2006
700303441               6903    Six Month Libor        4.375     4/13/2006
700303480              29577    Six Month Libor        4.125     5/17/2006
700303658              33193    Six Month Libor            5      5/4/2006
700303743              48215         Fixed                 0     4/27/2006
700303918              11232    Six Month Libor            5     4/11/2006
700304066              12303    Six Month Libor            5      6/1/2006
700304091              29412    Six Month Libor            5     5/23/2006
700304113              56071    Six Month Libor            5      4/7/2006
700304118              53225         Fixed                 0      5/3/2006
700304341              38637         Fixed                 0     4/20/2006
700304592               8701         Fixed                 0      5/5/2006
700304811              29466    Six Month Libor            4     4/19/2006
700304818              10069         Fixed                 0      5/2/2006
700305207              64130         Fixed                 0     4/28/2006
700305510              34953         Fixed                 0     4/21/2006
700305568              23702         Fixed                 0      5/3/2006
700305710              23504         Fixed                 0      5/3/2006
700305989               1902    Six Month Libor            5     5/12/2006
700306058              22309    Six Month Libor        4.875     5/31/2006
700306076              19977         Fixed                 0     4/17/2006
700306084              48843    Six Month Libor            5     4/26/2006
700306145              22312    Six Month Libor         3.75     4/12/2006
700306212              12542         Fixed                 0      5/1/2006
700306248              29485    Six Month Libor            5      6/8/2006
700306314              64128         Fixed                 0     4/28/2006
700306341              60632         Fixed                 0      5/8/2006
700306351              85012         Fixed                 0     4/24/2006
700306857              11225    Six Month Libor            5     5/18/2006
700306861              60637         Fixed                 0      5/1/2006
700306868              48386    Six Month Libor            5      5/8/2006
700306994              33065    Six Month Libor            5      5/8/2006
700307002              34286    Six Month Libor        4.875      5/8/2006
700307006              19144         Fixed                 0      5/3/2006
700307127              60073    Six Month Libor         4.75     5/25/2006
700307248              11211         Fixed                 0     5/12/2006
700307259              43204         Fixed                 0      5/5/2006
700307293              28216         Fixed                 0     5/17/2006
700307296              33715         Fixed                 0      5/1/2006
700307335              43204         Fixed                 0      5/5/2006
700307371              12208         Fixed                 0      5/5/2006
700307372              43223         Fixed                 0      5/5/2006
700307400              43204         Fixed                 0      5/5/2006
700307568              94588    Six Month Libor            4     4/17/2006
700307572              85254    Six Month Libor         4.75     4/10/2006
700307819              33993    Six Month Libor         4.75      6/5/2006
700307834               8055         Fixed                 0      5/1/2006
700307989               8873         Fixed                 0     5/15/2006
700308009              11937    Six Month Libor        4.375     4/21/2006
700308010              10562         Fixed                 0      5/2/2006
700308018               6605    Six Month Libor          4.5     4/24/2006
700308144              11418    Six Month Libor         3.25     5/24/2006
700308177               8226    Six Month Libor            5     4/14/2006
700308199              33913    Six Month Libor         4.25     5/17/2006
700308277              34953         Fixed                 0     4/21/2006
700308341              77083         Fixed                 0      5/2/2006
700308360               7107    Six Month Libor         4.75     4/28/2006
700308534               4074    Six Month Libor            5      5/5/2006
700308577              60641    Six Month Libor         3.25     5/12/2006
700308672              85085    Six Month Libor            5     4/13/2006
700308691              60609         Fixed                 0     4/28/2006
700308890              19128         Fixed                 0     4/28/2006
700309079              85323    Six Month Libor            4     4/20/2006
700309167              60608         Fixed                 0     4/28/2006
700309359              33126    Six Month Libor            5     6/13/2006
700309416              34654    Six Month Libor            5     4/25/2006
700309670               6451         Fixed                 0     4/28/2006
700309814              12210         Fixed                 0      5/5/2006
700309837              12202         Fixed                 0      5/5/2006
700309865              20740         Fixed                 0     4/25/2006
700309874              48146         Fixed                 0     4/28/2006
700309886              95351    Six Month Libor            5     5/11/2006
700310239              34471    Six Month Libor         3.25     5/12/2006
700310333              32164    Six Month Libor            5     4/27/2006
700310363              32164    Six Month Libor            5     4/28/2006
700310425              32456    Six Month Libor        4.125     4/26/2006
700310564              91914    Six Month Libor         3.75      5/5/2006
700310575               7205         Fixed                 0      5/5/2006
700310578               7093         Fixed                 0      5/5/2006
700310613              11208    Six Month Libor        4.875     4/26/2006
700310688              11416    Six Month Libor        4.125     4/27/2006
700310744              19142         Fixed                 0     4/28/2006
700310758              27576         Fixed                 0     4/24/2006
700310771              45219         Fixed                 0      5/2/2006
700310784              10469         Fixed                 0     5/12/2006
700310785               7107    Six Month Libor        4.625     4/24/2006
700310905              83617    Six Month Libor         4.75     5/12/2006
700310946              48227         Fixed                 0     4/26/2006
700310997               7305         Fixed                 0     5/12/2006
700311196              12865         Fixed                 0     4/26/2006
700311240              92629         Fixed                 0     4/19/2006
700311259               7002         Fixed                 0      5/5/2006
700311338               7206    Six Month Libor            5     5/26/2006
700311369              60618    Six Month Libor         4.25     5/15/2006
700311403              98692         Fixed                 0     4/21/2006
700311887              11763         Fixed                 0      5/5/2006
700311949               1432         Fixed                 0     4/28/2006
700312097               2301    Six Month Libor        4.875      5/8/2006
700312116              78748    Six Month Libor          4.5     5/16/2006
700312267              27705         Fixed                 0      5/8/2006
700312280              27705         Fixed                 0      5/8/2006
700312400              33009    Six Month Libor        3.375      6/1/2006
700312466              32707    Six Month Libor          4.5      5/8/2006
700312476              32712    Six Month Libor          4.5      5/8/2006
700312531               7522    Six Month Libor            5     5/23/2006
700312946              34231    Six Month Libor            5     5/10/2006
700312962               8611         Fixed                 0     4/21/2006
700313158               8731         Fixed                 0      5/9/2006
700313165               7047         Fixed                 0     5/11/2006
700313327               2149    Six Month Libor            5     4/28/2006
700313427              55076         Fixed                 0     5/16/2006
700313437               7029         Fixed                 0      5/9/2006
700313859              33138    Six Month Libor         3.25     5/26/2006
700314060               7501    Six Month Libor            5     6/13/2006
700314106              10604         Fixed                 0      5/4/2006
700314367               7044         Fixed                 0     5/12/2006
700314407              15668    Six Month Libor        4.375     5/15/2006
700314496              74129         Fixed                 0      5/9/2006
700314547               6492         Fixed                 0     5/18/2006
700314700               7503         Fixed                 0     5/15/2006
700314845              49755    Six Month Libor            5     4/25/2006
700315167              34652         Fixed                 0      5/4/2006
700315289              48213         Fixed                 0      5/9/2006
700315730              74136         Fixed                 0     5/10/2006
700315735              33417    Six Month Libor            5      5/5/2006
700315739              74129         Fixed                 0      5/9/2006
700315870              81005         Fixed                 0     4/21/2006
700315885              81003         Fixed                 0     4/20/2006
700315928              60623         Fixed                 0      5/1/2006
700315944              34654         Fixed                 0     4/28/2006
700316086              98244    Six Month Libor        3.625      6/1/2006
700316120              85239         Fixed                 0      5/8/2006
700316311              33703         Fixed                 0     4/28/2006
700316376              90717         Fixed                 0     5/12/2006
700316801               8103         Fixed                 0      5/4/2006
700316861              27510    Six Month Libor            5     6/14/2006
700316864              30083    Six Month Libor         3.75      5/8/2006
700316866               7003    Six Month Libor            5     5/30/2006
700316914              55076         Fixed                 0     5/16/2006
700316923              85339    Six Month Libor        4.375     4/27/2006
700316938              33406    Six Month Libor            5      5/8/2006
700317172              92882    Six Month Libor        4.125      5/4/2006
700317185              33905         Fixed                 0      5/8/2006
700317288              17552         Fixed                 0     4/28/2006
700317402              54016         Fixed                 0     4/26/2006
700317533               8205         Fixed                 0      5/8/2006
700317611              94941    Six Month Libor        3.375      6/7/2006
700317917              55430    Six Month Libor            5     5/23/2006
700318008              85373    Six Month Libor        4.875      5/2/2006
700318085              60440    Six Month Libor        4.375     5/18/2006
700318190              27516         Fixed                 0     5/16/2006
700318262              77551    Six Month Libor         4.75     5/15/2006
700318283               7712         Fixed                 0      5/8/2006
700318300              27260         Fixed                 0      5/4/2006
700318490              32065    Six Month Libor            5     4/27/2006
700318512              29920    Six Month Libor        4.625     5/12/2006
700318555              10472         Fixed                 0      5/2/2006
700318581              30101    Six Month Libor            5     5/24/2006
700318630              29576    Six Month Libor            5     5/10/2006
700318671              33703    Six Month Libor            5     4/28/2006
700318700              43224         Fixed                 0      5/5/2006
700318711              33020    Six Month Libor        4.375     5/19/2006
700318728              85028    Six Month Libor        4.125      5/8/2006
700318832              29572    Six Month Libor            5     5/19/2006
700318895               3839         Fixed                 0      5/1/2006
700318931               7661    Six Month Libor            5     5/31/2006
700319004              32746    Six Month Libor            5     5/12/2006
700319065              29407    Six Month Libor        4.375     5/19/2006
700319089              60098    Six Month Libor         4.75     5/18/2006
700319112              60609         Fixed                 0      5/5/2006
700319142               7003    Six Month Libor         3.25     6/15/2006
700319216              60647         Fixed                 0      5/3/2006
700319237              84404    Six Month Libor            5     5/16/2006
700319239              60609         Fixed                 0      5/5/2006
700319254              39208         Fixed                 0      5/5/2006
700319281              39208         Fixed                 0      5/5/2006
700319346              92504    Six Month Libor        4.375     5/16/2006
700319383              55939         Fixed                 0      5/3/2006
700319473               7039    Six Month Libor         3.25     5/17/2006
700319562               6810    Six Month Libor            5      6/9/2006
700319627              29412    Six Month Libor        4.875     5/19/2006
700319728              33405         Fixed                 0     4/28/2006
700319872              23220    Six Month Libor        4.875     5/11/2006
700319877              33020    Six Month Libor        3.875     5/19/2006
700320368              60130         Fixed                 0      5/4/2006
700320598              33634    Six Month Libor        4.625     5/18/2006
700320645              29414    Six Month Libor         3.25     5/31/2006
700320646              28210    Six Month Libor         4.25     5/10/2006
700320655              33040    Six Month Libor         3.25     5/26/2006
700320830              85750    Six Month Libor         4.75      5/5/2006
700320875              33409    Six Month Libor            5     6/16/2006
700320916               8831    Six Month Libor            5     5/19/2006
700320951              33909    Six Month Libor        4.875     5/30/2006
700321054              60085    Six Month Libor        4.375      5/3/2006
700321200              93268    Six Month Libor        3.875     5/10/2006
700321229              66606    Six Month Libor        4.875     5/25/2006
700321269              27514    Six Month Libor            5      6/2/2006
700321358              60624    Six Month Libor          2.5      5/3/2006
700321375              60647    Six Month Libor            5     5/24/2006
700321417               8902    Six Month Libor         3.25     5/26/2006
700321460              60639    Six Month Libor            5     5/16/2006
700321550               7410         Fixed                 0     5/15/2006
700321608              49344         Fixed                 0     5/17/2006
700321692              23452    Six Month Libor            5     5/16/2006
700321806              60636    Six Month Libor            5      5/4/2006
700321846              33776    Six Month Libor         4.25     5/12/2006
700321943              33013    Six Month Libor            5      6/5/2006
700321999              33624    Six Month Libor         4.75      6/2/2006
700322100              33024    Six Month Libor        3.625     5/10/2006
700322104              30084    Six Month Libor         3.75      5/5/2006
700322115               3102    Six Month Libor            5      6/8/2006
700322231              30052         Fixed                 0     5/23/2006
700322260              33463    Six Month Libor            5     5/15/2006
700322274              32828    Six Month Libor         3.25     5/15/2006
700322309              19709    Six Month Libor            5     5/17/2006
700322327              85296    Six Month Libor         3.75     5/25/2006
700322372              60402    Six Month Libor         4.75     5/12/2006
700322413              21213         Fixed                 0     5/10/2006
700322525               7632    Six Month Libor            5     5/23/2006
700322615              33409    Six Month Libor            5     5/12/2006
700322616              60607         Fixed                 0     5/11/2006
700322630              28215         Fixed                 0     5/18/2006
700322731              38637    Six Month Libor         3.25     5/24/2006
700322813              48229         Fixed                 0      5/9/2006
700322919              20653    Six Month Libor            5     5/15/2006
700322987              85208    Six Month Libor        4.375      5/4/2006
700323112               6906    Six Month Libor        3.375      5/9/2006
700323139              77051         Fixed                 0     5/18/2006
700323207              85243    Six Month Libor            5      5/4/2006
700323271              10309    Six Month Libor         4.75     5/18/2006
700323342              19977    Six Month Libor        4.125     5/26/2006
700323364              22151    Six Month Libor         4.75     5/12/2006
700323386              29585    Six Month Libor            5     5/31/2006
700323453              33133    Six Month Libor         4.25     5/12/2006
700323505              33025    Six Month Libor            5     5/23/2006
700323556              29579    Six Month Libor            5     5/25/2006
700323594              63118         Fixed                 0      5/4/2006
700323662              33615    Six Month Libor            5     5/22/2006
700323708              65251    Six Month Libor        4.875      6/5/2006
700323728              33572    Six Month Libor         3.25     5/15/2006
700323755              63118         Fixed                 0      5/4/2006
700323783              27127    Six Month Libor            5     5/10/2006
700323929              29582    Six Month Libor        4.625     5/10/2006
700323974              36527    Six Month Libor        4.875     5/19/2006
700324034              11213    Six Month Libor            5     5/31/2006
700324103              85203    Six Month Libor            5      5/9/2006
700324229              20019    Six Month Libor            5     5/31/2006
700324254               8757    Six Month Libor        4.875     5/26/2006
700324365              12522    Six Month Libor         3.25     5/23/2006
700324368              93610    Six Month Libor        4.375     5/15/2006
700324552              85242    Six Month Libor         3.25     5/30/2006
700324594              60653    Six Month Libor            5     5/31/2006
700324678              12047    Six Month Libor            5     6/14/2006
700324679              60609         Fixed                 0     5/11/2006
700324873               2026    Six Month Libor         3.25     5/26/2006
700325031               7503    Six Month Libor          4.5     5/22/2006
700325232               2043    Six Month Libor            5     5/26/2006
700325324               2136    Six Month Libor            5      5/8/2006
700325432              19977    Six Month Libor        4.125     5/26/2006
700325479               3301    Six Month Libor            5     5/15/2006
700325497              30813    Six Month Libor        4.375     5/22/2006
700325548               2864    Six Month Libor         3.25     5/19/2006
700325599              28269    Six Month Libor            5      6/8/2006
700325615               7108         Fixed                 0     5/17/2006
700325730              33971    Six Month Libor         4.25     6/14/2006
700325806              20784    Six Month Libor            5     5/11/2006
700325896              29303    Six Month Libor         3.25     5/16/2006
700326021               8203         Fixed                 0     5/26/2006
700326023              21409         Fixed                 0     5/19/2006
700326175              64128         Fixed                 0     5/19/2006
700326180              60616         Fixed                 0     5/19/2006
700326196              11212    Six Month Libor            5     5/25/2006
700326253              32065    Six Month Libor            5     5/12/2006
700326314              29585    Six Month Libor        4.125      6/5/2006
700326361              85242    Six Month Libor          4.5      6/1/2006
700326434              28210    Six Month Libor          3.5     5/24/2006
700326477               8087    Six Month Libor         4.25     5/31/2006
700326597              33919         Fixed                 0     5/16/2006
700326876               7307    Six Month Libor            5      6/7/2006
700326881               6451    Six Month Libor            5     5/24/2006
700327234              55430    Six Month Libor            5     5/11/2006
700327324              22041    Six Month Libor         3.25     5/18/2006
700327382              48067    Six Month Libor            5     5/22/2006
700327412              29229    Six Month Libor         3.25     5/25/2006
700327429              60442    Six Month Libor            5     5/16/2006
700327485              44305    Six Month Libor            5     5/19/2006
700327593              34134    Six Month Libor            5     5/24/2006
700327594               2150    Six Month Libor            5     5/26/2006
700327597               1970    Six Month Libor            5      6/9/2006
700327652              28457    Six Month Libor         3.25      6/9/2006
700327666              32803    Six Month Libor         3.25      6/9/2006
700327674              29588    Six Month Libor         3.25      6/9/2006
700327827              90008    Six Month Libor         3.25     5/12/2006
700328002              33125         Fixed                 0     5/12/2006
700328074              60618    Six Month Libor            5     5/12/2006
700328113              60632    Six Month Libor         3.25      6/2/2006
700328150              55009    Six Month Libor         3.25      6/1/2006
700328208              21213         Fixed                 0     5/15/2006
700328265              11030    Six Month Libor         3.25      6/6/2006
700328313              10460         Fixed                 0     5/18/2006
700328485               3106    Six Month Libor            5     5/12/2006
700328567               3230    Six Month Libor            5     5/24/2006
700328582              29445    Six Month Libor            5     5/31/2006
700328646              20886    Six Month Libor         3.25     5/11/2006
700328719              29407    Six Month Libor            5     5/19/2006
700328844              60090    Six Month Libor         3.25      6/1/2006
700328971              90723    Six Month Libor         3.25      6/7/2006
700329032              29464    Six Month Libor            5     5/24/2006
700329047              72712    Six Month Libor            5     6/12/2006
700329098              23336    Six Month Libor            5     5/22/2006
700329153              18072    Six Month Libor            5     6/16/2006
700329223               6812    Six Month Libor         3.25     6/14/2006
700329232               8873    Six Month Libor         3.25      6/8/2006
700329259              48237    Six Month Libor            5     5/25/2006
700329262              19709    Six Month Libor            5     5/18/2006
700329280              33065    Six Month Libor            5     5/30/2006
700329300              48166    Six Month Libor            5     5/16/2006
700329302               8835    Six Month Libor            5     5/25/2006
700329422              44090    Six Month Libor            5     5/22/2006
700329478              29910    Six Month Libor         3.25     5/19/2006
700329528              30144    Six Month Libor         3.25     5/15/2006
700329581              21702    Six Month Libor            5     5/25/2006
700329600              87144    Six Month Libor         3.25     6/16/2006
700329616              32211    Six Month Libor         3.25     5/30/2006
700329620              21853    Six Month Libor            5     5/31/2006
700329622               8817    Six Month Libor            5     5/11/2006
700329644              27517    Six Month Libor         3.25     5/31/2006
700329684              20878    Six Month Libor         3.25      6/2/2006
700329705              72712    Six Month Libor            5     6/12/2006
700329733               8401         Fixed                 0     5/17/2006
700329784              10453    Six Month Libor         3.25      6/9/2006
700329798              77469    Six Month Libor            5     5/26/2006
700329900              29492    Six Month Libor            5     5/26/2006
700329919              76116    Six Month Libor         3.25     5/26/2006
700329971               2125         Fixed                 0     5/12/2006
700329998              29906    Six Month Libor            5     5/30/2006
700330339              29910    Six Month Libor         3.25      6/7/2006
700330458              81004         Fixed                 0     5/11/2006
700330477              85306    Six Month Libor         3.25     5/23/2006
700330685              29073    Six Month Libor            5     5/24/2006
700330762               1420    Six Month Libor            5     6/12/2006
700330829               8901    Six Month Libor         3.25     6/12/2006
700330934              30066    Six Month Libor         3.25     6/13/2006
700330937              34982    Six Month Libor            5     6/13/2006
700330945              11236    Six Month Libor            5      6/1/2006
700330986              34982    Six Month Libor         3.25     6/16/2006
700331172              93619    Six Month Libor         3.25     5/30/2006
700331206              29715    Six Month Libor            5     5/30/2006
700331305              11377    Six Month Libor            5     6/13/2006
700331363               6902    Six Month Libor         3.25     5/23/2006
700331416              33418    Six Month Libor         3.25     6/12/2006
700331555               7054    Six Month Libor         3.25      6/9/2006
700331626              33317    Six Month Libor         3.25     6/13/2006
700331686               6810    Six Month Libor            5      6/7/2006
700331696               8046    Six Month Libor            5     5/26/2006
700331834              20706    Six Month Libor            5      6/9/2006
700331854              29585    Six Month Libor            5     5/31/2006
700331954              33168    Six Month Libor         3.25     6/12/2006
700331998              60188    Six Month Libor         3.25     5/30/2006
700332112              23112    Six Month Libor            5      6/9/2006
700332298              85304    Six Month Libor         3.25      6/6/2006
700332368              60402    Six Month Libor            5      6/8/2006
700332394              27936    Six Month Libor         3.25     5/31/2006
700332442              60402    Six Month Libor            5      6/1/2006
700332499               8330         Fixed                 0     5/22/2006
700332639              34953    Six Month Libor            5      6/5/2006
700332757              85258    Six Month Libor         3.25     6/13/2006
700332858              30328    Six Month Libor         3.25      6/5/2006
700332965               7068    Six Month Libor         3.25     5/19/2006
700332966              34786    Six Month Libor            5      6/5/2006
700332976               3053    Six Month Libor         3.25      6/2/2006
700333007               8753    Six Month Libor         3.25     5/15/2006
700333063              11003    Six Month Libor         2.25     6/12/2006
700333075              19057    Six Month Libor         3.25      6/2/2006
700333099              60445    Six Month Libor            5      6/1/2006
700333109              85050    Six Month Libor         3.25     5/17/2006
700333117              85051    Six Month Libor            5     5/25/2006
700333136              60611    Six Month Libor            5     5/19/2006
700333218              20853    Six Month Libor            5     6/16/2006
700333287               6096    Six Month Libor            5     6/15/2006
700333563              29485    Six Month Libor         3.25     6/19/2006
700333601              34711    Six Month Libor         3.25      6/2/2006
700333607              34771    Six Month Libor            5      6/9/2006
700333623               7055    Six Month Libor         3.25     5/25/2006
700333624              60062         Fixed                 0     5/23/2006
700333648              33498    Six Month Libor         3.25     5/25/2006
700333669               7801    Six Month Libor         3.25     5/31/2006
700333687              27707    Six Month Libor         3.25     6/13/2006
700333858               8863    Six Month Libor         3.25      6/1/2006
700333922               2908    Six Month Libor            5     6/15/2006
700333995              20814    Six Month Libor         3.25      6/2/2006
700334109               7206    Six Month Libor            5     6/12/2006
700334122              29412    Six Month Libor         3.25     6/14/2006
700334125              60131    Six Month Libor         3.25     5/26/2006
700334149              29579    Six Month Libor            5     6/12/2006
700334157              85043    Six Month Libor            5     5/15/2006
700334245              20164    Six Month Libor            5      6/2/2006
700334298               7047    Six Month Libor         3.25     6/12/2006
700334303               6451    Six Month Libor            5      6/7/2006
700334312              20151    Six Month Libor         3.25     5/25/2006
700334338              21218    Six Month Libor         3.25     5/25/2006
700334591              28212    Six Month Libor            5     5/25/2006
700334639              48328    Six Month Libor         3.25      6/2/2006
700334650              85044    Six Month Libor         3.25      6/7/2006
700334704              85242    Six Month Libor            5     5/25/2006
700334711               7083    Six Month Libor         3.25      6/6/2006
700334739              89015    Six Month Libor         3.25      6/2/2006
700334776              60004    Six Month Libor         3.25     6/12/2006
700334839              29412    Six Month Libor         3.25      6/1/2006
700334896               6854    Six Month Libor            5     6/13/2006
700335000              32065    Six Month Libor            5     6/15/2006
700335050              20716    Six Month Libor         3.25     6/13/2006
700335124               7920    Six Month Libor         3.25      6/9/2006
700335231               6119    Six Month Libor         3.25      6/7/2006
700335304              33756    Six Month Libor            5      6/8/2006
700335307              10573    Six Month Libor            5      6/6/2006
700335370              85024    Six Month Libor         3.25      6/2/2006
700335371              29445    Six Month Libor         2.25      6/7/2006
700335528              30002    Six Month Libor         3.25     5/26/2006
700335606              30004    Six Month Libor         3.25     5/30/2006
700335637              29910    Six Month Libor            5     5/30/2006
700335719              10950    Six Month Libor            5     6/12/2006
700335765              11725    Six Month Libor         3.25     5/24/2006
700335770              27607    Six Month Libor         3.25     6/12/2006
700335785              75028    Six Month Libor         3.25      6/1/2006
700335907              20002    Six Month Libor            5      6/5/2006
700335920              21050    Six Month Libor            5     5/15/2006
700336079              91941    Six Month Libor         3.25      6/9/2006
700336387              30350    Six Month Libor         3.25     6/13/2006
700336400              30024    Six Month Libor         3.25     6/13/2006
700336441              30043    Six Month Libor         3.25     6/13/2006
700336515              60157    Six Month Libor            5     5/19/2006
700336619              32736    Six Month Libor            5     6/14/2006
700336668              29568    Six Month Libor            5     5/24/2006
700336728              34714    Six Month Libor         3.25      6/2/2006
700336770               2131    Six Month Libor            5      6/9/2006
700336777               7087    Six Month Libor            5     6/15/2006
700336785              19802    Six Month Libor         3.25     5/19/2006
700336846              27604    Six Month Libor            5     5/26/2006
700336892              29574    Six Month Libor            5     6/12/2006
700336906              10536    Six Month Libor            5     5/31/2006
700336967              77055    Six Month Libor            5     5/30/2006
700337018              22603    Six Month Libor            5     5/23/2006
700337038               7087    Six Month Libor            5     6/15/2006
700337135              60617    Six Month Libor            5     5/16/2006
700337185              30701    Six Month Libor            5      6/9/2006
700337193              30701    Six Month Libor            5      6/9/2006
700337207              48224    Six Month Libor            5     5/18/2006
700337240              29204    Six Month Libor            5     5/26/2006
700337329              32256    Six Month Libor            5     5/26/2006
700337335              33065    Six Month Libor         3.25     6/20/2006
700337380              28078    Six Month Libor            5     5/30/2006
700337401              27936    Six Month Libor            5     6/16/2006
700337448              29412    Six Month Libor         3.25      6/7/2006
700337527              19702    Six Month Libor         3.25     5/26/2006
700337552              27603    Six Month Libor         3.25     6/13/2006
700337682              85043    Six Month Libor            5      6/6/2006
700337722              48439    Six Month Libor            5     5/31/2006
700337749              74136    Six Month Libor            5      6/9/2006
700337925              32082    Six Month Libor            5     5/23/2006
700337931              89027    Six Month Libor            5      6/5/2006
700337934              27504    Six Month Libor            5     5/31/2006
700337952               7901    Six Month Libor         3.25     5/22/2006
700337964              92123    Six Month Libor         3.25     5/18/2006
700337997              33172    Six Month Libor         3.25     5/31/2006
700338109              33534    Six Month Libor            5     5/18/2006
700338163              60609    Six Month Libor            5     5/19/2006
700338170              89178    Six Month Libor            5     5/24/2006
700338174              33413    Six Month Libor         3.25     6/15/2006
700338193              89032    Six Month Libor            5     5/26/2006
700338200              95616    Six Month Libor            5     5/26/2006
700338271              98383    Six Month Libor         3.25     6/12/2006
700338341               6484    Six Month Libor         3.25     6/13/2006
700338371              33413    Six Month Libor         3.25      6/2/2006
700338404              29566    Six Month Libor            5     5/26/2006
700338700              45140    Six Month Libor         3.25      6/2/2006
700338757              48237    Six Month Libor         3.25      6/7/2006
700338881              48324    Six Month Libor         3.25     5/23/2006
700339149              23235    Six Month Libor         3.25     5/31/2006
700339210              10603    Six Month Libor            5      6/6/2006
700339236              27610    Six Month Libor         3.25      6/5/2006
700339242               8202    Six Month Libor         3.25     5/26/2006
700339263              85254    Six Month Libor         3.25     5/26/2006
700339432              63111         Fixed                 0     5/19/2006
700339758               7876    Six Month Libor            5      6/2/2006
700339763              33484    Six Month Libor            5      6/8/2006
700339840              11432    Six Month Libor            5     5/31/2006
700339914              84094    Six Month Libor         3.25      6/9/2006
700339981              84092    Six Month Libor         3.25      6/9/2006
700340149              93657    Six Month Libor         3.25     5/25/2006
700340165              29492    Six Month Libor         3.25     6/15/2006
700340318              22182    Six Month Libor         3.25     5/25/2006
700340394              29414    Six Month Libor            5     6/14/2006
700340421              87121    Six Month Libor            5      6/8/2006
700340435               7111    Six Month Libor            5     6/20/2006
700340473               7481    Six Month Libor         3.25      6/2/2006
700340559              30308    Six Month Libor         3.25     6/14/2006
700340748              18301    Six Month Libor         3.25     5/31/2006
700340958              60564    Six Month Libor         3.25     6/12/2006
700340987              33936    Six Month Libor            5     6/12/2006
700341036              32763    Six Month Libor            5     6/19/2006
700341275              20783    Six Month Libor         3.25     6/14/2006
700341448              27312    Six Month Libor         3.25     6/13/2006
700341507              29492    Six Month Libor            5      6/5/2006
700341530              84118    Six Month Libor         3.25      6/2/2006
700341609              89131    Six Month Libor            5     5/25/2006
700341735              29579    Six Month Libor         3.25      6/9/2006
700341963              32801    Six Month Libor         3.25     6/15/2006
700341984               7052    Six Month Libor         3.25      6/8/2006
700342046              29464    Six Month Libor         3.25     6/12/2006
700342255               2125    Six Month Libor         3.25     5/31/2006
700342286              31405    Six Month Libor         3.25      6/7/2006
700342327               6906    Six Month Libor            5     6/15/2006
700342367               6851    Six Month Libor         3.25      6/1/2006
700342746              34684    Six Month Libor            5      6/1/2006
700342766              92629    Six Month Libor         3.25      6/9/2006
700342877              20010    Six Month Libor         3.25     6/15/2006
700342903              20175    Six Month Libor         3.25      6/6/2006
700342915              10472    Six Month Libor            5     5/31/2006
700342932               6706    Six Month Libor            5     6/19/2006
700342976              10567    Six Month Libor         3.25     6/14/2006
700343107              20902    Six Month Libor         3.25      6/9/2006
700343164              20886    Six Month Libor            5     5/30/2006
700343172              97303    Six Month Libor            5      6/6/2006
700343265              75024    Six Month Libor            5      6/6/2006
700343523              29579    Six Month Libor            5     5/30/2006
700343623               3745    Six Month Libor         3.25      6/2/2006
700343855               6417    Six Month Libor         3.25      6/9/2006
700343873              72015    Six Month Libor            5      6/1/2006
700343874               8075    Six Month Libor         3.25      6/8/2006
700343910              32738    Six Month Libor            5     6/15/2006
700343930               4102    Six Month Libor            5      6/6/2006
700343970              60613    Six Month Libor            5      6/9/2006
700344067               2472    Six Month Libor            5      6/7/2006
700344454              30324    Six Month Libor         3.25      6/9/2006
700344457               7753    Six Month Libor            5      6/8/2006
700344695              33706    Six Month Libor            5      6/9/2006
700345041              20019    Six Month Libor         3.25     6/16/2006
700345057              33572    Six Month Libor            5      6/8/2006
700345169              32839    Six Month Libor            5      6/7/2006
700345273              98201    Six Month Libor         3.25      6/2/2006
700345279              11235    Six Month Libor            5      6/9/2006
700345420              57701    Six Month Libor         3.25      6/1/2006
700345543               2127    Six Month Libor         3.25     6/13/2006
700345732               3110    Six Month Libor         3.25      6/2/2006
700345873              33594    Six Month Libor            5     5/31/2006
700345889              85243    Six Month Libor         3.25      6/1/2006
700346136              33484    Six Month Libor            5     6/15/2006
700346310              29412    Six Month Libor         3.25     6/14/2006
700346455              29401    Six Month Libor            5      6/5/2006
700346683              11433    Six Month Libor            5      6/8/2006
700346784              19806    Six Month Libor         3.25      6/9/2006
700347013              92860    Six Month Libor         2.25      6/8/2006
700347043              29412    Six Month Libor            5     6/15/2006
700347365               6241    Six Month Libor         3.25      6/7/2006
700347616              27616    Six Month Libor            5      6/9/2006
700347764              76009    Six Month Libor            5      6/7/2006
700347825              34232    Six Month Libor            5      6/9/2006
700347918              33781    Six Month Libor         3.25      6/8/2006
700348043               6475    Six Month Libor         3.25     6/15/2006
700348807              95380    Six Month Libor            5      6/1/2006
700348865               7840    Six Month Libor         3.25     6/15/2006
700349247              20901    Six Month Libor         3.25     6/12/2006
700349948              60056    Six Month Libor            5      6/9/2006
700350123               2149    Six Month Libor         3.25      6/6/2006
700350512              29566    Six Month Libor            5     6/15/2006
700351233              27614    Six Month Libor            5     6/15/2006
700351987              29445    Six Month Libor            5     6/14/2006
700355234              33019    Six Month Libor            5      6/8/2006
500716970              42171         Fixed                 0     2/16/2006
500733289              89145         Fixed                 0      4/4/2006
500753957              89128         Fixed                 0      5/3/2006
500773691              90803    Six Month Libor         4.25     5/25/2006
500740099              92804    Six Month Libor        4.375     4/13/2006
500745469              92311    Six Month Libor        4.375     5/22/2006
500751750              92311    Six Month Libor        3.625      5/8/2006
500766133              96161    Six Month Libor         2.25     5/25/2006
500766467              94533    Six Month Libor         2.25     5/25/2006
500767655              90650    Six Month Libor         2.25     5/25/2006
500519473              34677         Fixed                 0     7/22/2005
500696797              33904         Fixed                 0     3/13/2006
500704452              33908    Six Month Libor            5     3/15/2006
500711908              34609         Fixed                 0     3/28/2006
500715089              33145    Six Month Libor            5     3/17/2006
500715730              33511    Six Month Libor            5     3/14/2006
500717960              33540    Six Month Libor          4.5     3/17/2006
500720119              33972    Six Month Libor        3.375     3/20/2006
500720123              33025    Six Month Libor            5     4/26/2006
500724640              33972    Six Month Libor            5     3/24/2006
500724732              22193    Six Month Libor            5     3/27/2006
500726486              33629    Six Month Libor            5      4/4/2006
500726873              33186         Fixed                 0     4/21/2006
500727883              33534    Six Month Libor            5     3/29/2006
500730249              33534    Six Month Libor        4.125     3/31/2006
500730692              33534    Six Month Libor            5     4/19/2006
500732403              33415         Fixed                 0     4/14/2006
500733020              33782    Six Month Libor            5     4/19/2006
500734814              33534    Six Month Libor            5     4/18/2006
500735973              33909         Fixed                 0     4/14/2006
500736748              33614         Fixed                 0     4/10/2006
500736893              33534    Six Month Libor            5     4/17/2006
500740586              34653    Six Month Libor            5     4/20/2006
500744547              22554         Fixed                 0     4/18/2006
500745289              33544    Six Month Libor        4.875     4/27/2006
500745326              33004         Fixed                 0     4/19/2006
500747856              33534    Six Month Libor            5     4/27/2006
500748130              33540    Six Month Libor         4.75     4/28/2006
500749106              33570         Fixed                 0     4/26/2006
500749115              33570         Fixed                 0     4/26/2006
500749378              32837    Six Month Libor        4.625     4/27/2006
500749542              33991    Six Month Libor            5      5/9/2006
500751159              33710         Fixed                 0      5/1/2006
500751425              33971         Fixed                 0      5/9/2006
500752821              33413         Fixed                 0      5/1/2006
500754631              32812         Fixed                 0      5/9/2006
500754821              33765         Fixed                 0      5/5/2006
500757855              34208    Six Month Libor            5     5/15/2006
500758246              34638    Six Month Libor            5      5/5/2006
500758554              33534         Fixed                 0     5/12/2006
500758690              34683    Six Month Libor            5     6/12/2006
500758730              34638    Six Month Libor            5     5/18/2006
500759510              33931    Six Month Libor            5     5/22/2006
500760200              32801    Six Month Libor            5     5/24/2006
500760518              33071         Fixed                 0     5/12/2006
500760620              34638    Six Month Libor            5     5/12/2006
500762828              34606    Six Month Libor            5     5/22/2006
500764594              34683    Six Month Libor            5     5/19/2006
500767827              33914    Six Month Libor            5     5/22/2006
500769160              34741    Six Month Libor            5     5/26/2006
500771357              33635    Six Month Libor            5     5/31/2006
500774983              34638    Six Month Libor            5     5/30/2006
500777193              34638    Six Month Libor            5      6/1/2006
500567687              94115    Six Month Libor         4.25      9/6/2005
500712586              32757    Six Month Libor        4.375      3/8/2006
500723170               7307    Six Month Libor         3.25     3/21/2006
500723823              95670         Fixed                 0     3/20/2006
500724619              21207    Six Month Libor            5     3/21/2006
500728496              89084    Six Month Libor          4.5     3/28/2006
500729455              75931         Fixed                 0     4/19/2006
500729459              44077         Fixed                 0      4/4/2006
500734499               2474         Fixed                 0      4/6/2006
500737209               2909    Six Month Libor        4.375      4/6/2006
500738190              60636         Fixed                 0     4/13/2006
500738447              70817         Fixed                 0     4/25/2006
500740295              33317         Fixed                 0     4/21/2006
500744392              89031         Fixed                 0     4/21/2006
500753474              27019         Fixed                 0     4/20/2006
500756254              13339         Fixed                 0     5/10/2006
500758849              60090         Fixed                 0      5/4/2006
500758894              39212         Fixed                 0      5/4/2006
500758900              32110         Fixed                 0      5/4/2006
500758911              78724         Fixed                 0      5/2/2006
500759373              29572         Fixed                 0     4/19/2006
500762179              99027         Fixed                 0      5/8/2006
500765303               5855         Fixed                 0     5/12/2006
500768198              33071    Six Month Libor            5     5/19/2006
500634445               7307         Fixed                 0     4/12/2006
500728612               7107         Fixed                 0     4/20/2006
500728667              11234         Fixed                 0      4/4/2006
500735138               7306         Fixed                 0      4/6/2006
500739384              17948         Fixed                 0     4/11/2006
500740487               7920         Fixed                 0     4/28/2006
500751335               7801    Six Month Libor        4.875     4/28/2006
500754904               7108    Six Month Libor            5     5/12/2006
500762027              10301    Six Month Libor         3.25     5/12/2006
500767482               7055    Six Month Libor            5     5/18/2006
500736901              46278         Fixed                 0     2/27/2006
500736911              80904         Fixed                 0      3/1/2006
407869380               7601    Six Month Libor            5     4/24/2006
500615746              11223         Fixed                 0    12/13/2005
500622223              11366         Fixed                 0     12/5/2005
500679328              19146         Fixed                 0     5/12/2006
500706257              19145    Six Month Libor        4.375      3/9/2006
500716689              11420         Fixed                 0     3/30/2006
500722448              19145         Fixed                 0     4/11/2006
500729772               8753         Fixed                 0     3/27/2006
500741450              11421         Fixed                 0     4/10/2006
500744615               7306         Fixed                 0     4/11/2006
500751276              11516    Six Month Libor        4.875     4/27/2006
500754892              33604         Fixed                 0     3/10/2006
500759460              11368         Fixed                 0      5/4/2006
500762101              19713         Fixed                 0     4/21/2006
500767257              11368         Fixed                 0     5/15/2006
407207624              85379    Six Month Libor            4     1/31/2006
407207635              93927    Six Month Libor            5      2/9/2006
407207639              92203     One Year Libor         2.25     1/23/2006
407207645              95661    Six Month Libor         3.25     2/14/2006
407207646              92592     One Year Libor         2.25     2/15/2006
407716439              92694     One Year Libor         2.25     3/21/2006
407716444              33426     One Year Libor         2.25     4/13/2006
407716445              92673     One Year Libor         2.25     4/24/2006
407716450              94545     One Year Libor         2.25      4/7/2006
407897338              92127     One Year Libor         2.25     4/25/2006
407897348              93927     One Year Libor         2.25      5/1/2006
407897352              33027    Six Month Libor        4.375      5/3/2006
500741553               6704         Fixed                 0     4/12/2006
500747157               6112         Fixed                 0     4/18/2006
500760699              11706         Fixed                 0      5/4/2006
405779469              33309    Six Month Libor         2.25     9/19/2005
407589978              83709    Six Month Libor         2.25     2/27/2006
407589979              83709    Six Month Libor         2.25     2/17/2006
407589980               4461    Six Month Libor         2.25     9/14/2005
407589981              89149    Six Month Libor         2.25     2/17/2006
407589991              96080    Six Month Libor         2.25     2/17/2006
407589992              68007    Six Month Libor         2.25     3/17/2006
407589994              83204    Six Month Libor         2.25     2/10/2006
407589998              91367    Six Month Libor         2.25      3/1/2006
407590002               6511    Six Month Libor         2.25     3/20/2006
407590008              21202    Six Month Libor         2.25      3/1/2006
407590011               6790    Six Month Libor         2.25     3/24/2006
407590012              83709    Six Month Libor         2.25     2/24/2006
407590016              21117    Six Month Libor         2.25     2/22/2006
407590017              28205    Six Month Libor         2.25     2/27/2006
407590021              60123    Six Month Libor         2.25     2/23/2006
407590022              87111    Six Month Libor         2.25      3/3/2006
407590024              32254    Six Month Libor         2.25     2/27/2006
407590028              87102    Six Month Libor         2.25     2/24/2006
407590029              87120    Six Month Libor         2.25     2/24/2006
407590030              87120    Six Month Libor         2.25     3/24/2006
407590032              83709    Six Month Libor         2.25     2/16/2006
407590034              80022    Six Month Libor         2.25     3/15/2006
407590037              87123    Six Month Libor         2.25      3/1/2006
407590039              85353    Six Month Libor         2.25     2/28/2006
407590040              21234    Six Month Libor         2.25     2/24/2006
407590041              87402    Six Month Libor         2.25      3/9/2006
407590044              83702    Six Month Libor         2.25     2/21/2006
407590045              92883    Six Month Libor         2.25      3/8/2006
407590048              85711    Six Month Libor         2.25      3/8/2006
407590049              85243    Six Month Libor         2.25      3/3/2006
407590050              85242    Six Month Libor         2.25      3/1/2006
407590053              43204    Six Month Libor         2.25     3/16/2006
407590054               2905    Six Month Libor         2.25     2/28/2006
407590061              98408    Six Month Libor         2.25      3/9/2006
407590063              93552    Six Month Libor         2.25      3/8/2006
407590064              83301    Six Month Libor         2.25      3/9/2006
407590068              33905    Six Month Libor         2.25     3/14/2006
407590070              60107    Six Month Libor         2.25     3/10/2006
407590072              21225    Six Month Libor         2.25     3/22/2006
407590073              85305    Six Month Libor         2.25     3/14/2006
407590076              92240    Six Month Libor         2.25     3/28/2006
407590077              74133    Six Month Libor         2.25     3/21/2006
407590081              84065    Six Month Libor         2.25      3/1/2006
407590082              83686    Six Month Libor         2.25      3/8/2006
407590083              30311    Six Month Libor         2.25     3/10/2006
407590084              83642    Six Month Libor         2.25      3/7/2006
407590085              21784    Six Month Libor         2.25     3/10/2006
407590087              83686    Six Month Libor         2.25      3/9/2006
407590088              83651    Six Month Libor         2.25      3/6/2006
407590090              34472    Six Month Libor         2.25     3/31/2006
407590091              30014    Six Month Libor         2.25     3/24/2006
407590093              48021    Six Month Libor         2.25     3/29/2006
407590094              83605    Six Month Libor         2.25      3/9/2006
407590095              75071    Six Month Libor         2.25     3/28/2006
407590096              20001    Six Month Libor         2.25     3/27/2006
407590101              83705    Six Month Libor         2.25     3/13/2006
407590102              87031    Six Month Libor         2.25     3/27/2006
407590103              85207    Six Month Libor         2.25     3/16/2006
407590105              83607    Six Month Libor         2.25     3/16/2006
407590106              87124    Six Month Libor         2.25     3/20/2006
407590107              97225    Six Month Libor         2.25     3/29/2006
407590108              83616    Six Month Libor         2.25     3/15/2006
407590110              85242    Six Month Libor         2.25     3/22/2006
407590111              83705    Six Month Libor         2.25     3/17/2006
407590117              20015    Six Month Libor         2.25     3/22/2006
407590119              84720    Six Month Libor         2.25     3/15/2006
407590120              33774    Six Month Libor         2.25     3/27/2006
407590122              83651    Six Month Libor         2.25     3/29/2006
407590126              85242    Six Month Libor         2.25     3/22/2006
407590127              60560    Six Month Libor         2.25     3/27/2006
407590129              83702    Six Month Libor         2.25     3/23/2006
407590130              30078    Six Month Libor         2.25     3/29/2006
407590131              83687    Six Month Libor         2.25     3/28/2006
407590135              95111    Six Month Libor         2.25     3/31/2006
500722360               8091         Fixed                 0     3/29/2006
407940942              20152    Six Month Libor         2.25     4/26/2006
407940943              22032    Six Month Libor         2.25     5/10/2006
407940945              20141    Six Month Libor         2.25     5/10/2006
407940946              20176    Six Month Libor         2.25     4/21/2006
407940947              20004    Six Month Libor         2.25     4/26/2006
407940948              20009    Six Month Libor         2.25     4/28/2006
407940949              21113    Six Month Libor         2.25     4/14/2006
407940950              22407    Six Month Libor         2.25     4/28/2006
407940951              22401    Six Month Libor         2.25     4/28/2006
407940952              20009    Six Month Libor         2.25     4/12/2006
407940953              20853    Six Month Libor         2.25     5/15/2006
407940954              20009    Six Month Libor         2.25     5/17/2006
407940955              20816    Six Month Libor         2.25     5/19/2006
407940957              20001    Six Month Libor         2.25      5/4/2006
407940958              20008    Six Month Libor         2.25     4/27/2006
407940959              22102    Six Month Libor         2.25     4/26/2006
407940960              22101    Six Month Libor         2.25     4/24/2006
407940961              22201    Six Month Libor         2.25      5/5/2006
407940962              20165    Six Month Libor         2.25     5/11/2006
407940963              20120    Six Month Libor         2.25     5/19/2006
500725471               7305         Fixed                 0     4/12/2006
500731291              89108         Fixed                 0     1/30/2006
500743179               7628         Fixed                 0     4/28/2006
500754622               7663    Six Month Libor         3.25      5/5/2006
500763689               7660    Six Month Libor         3.25     5/12/2006
500721225              56401    Six Month Libor            5     3/22/2006
500728388              55811         Fixed                 0     4/26/2006
500728420              55808         Fixed                 0     4/19/2006
500758956              57719    Six Month Libor            5     5/30/2006
500768271              55436    Six Month Libor         3.25     5/25/2006
500777591              55127    Six Month Libor            5      6/2/2006
500714188              10459    Six Month Libor        4.125      3/9/2006
500733769              11433    Six Month Libor        3.625      4/4/2006
500745414              11233         Fixed                 0     4/18/2006
500749492              11221    Six Month Libor        4.875     4/24/2006
500750032              11233    Six Month Libor         3.75     4/18/2006
500750265              11233         Fixed                 0      3/3/2006
500751560              11520         Fixed                 0     4/28/2006
500753355              11208    Six Month Libor        3.875     4/28/2006
500755892              11221    Six Month Libor            5      5/2/2006
500755946              11368    Six Month Libor            5      5/2/2006
500757948               6478         Fixed                 0      5/5/2006
500758517              11429    Six Month Libor         3.25      5/4/2006
500758579              11233    Six Month Libor            5      5/5/2006
500759037              11221    Six Month Libor         3.25      5/5/2006
500759043              11369    Six Month Libor            5      5/5/2006
500762021              11236    Six Month Libor            5     5/10/2006
500762407              11520    Six Month Libor            5     5/25/2006
500763831              11237    Six Month Libor            5     5/11/2006
500764593              10456    Six Month Libor            5     5/17/2006
500765197              11575    Six Month Libor            5     5/15/2006
500768139              11710    Six Month Libor         3.25     5/18/2006
500768395              11212    Six Month Libor         3.25     5/17/2006
500768478              11434    Six Month Libor         3.25     5/18/2006
500768802              11221    Six Month Libor            5     5/17/2006
500769902              11205    Six Month Libor            5     5/18/2006
500769981              11208    Six Month Libor        3.625     5/18/2006
500772427              11691    Six Month Libor         3.25     5/23/2006
500772714              11691    Six Month Libor         3.25     5/23/2006
500774790              11413    Six Month Libor         3.25     5/25/2006
500775091              10455    Six Month Libor            5     5/25/2006
500775129              11207    Six Month Libor            5     5/25/2006
500775886              11377    Six Month Libor            5     5/30/2006
500775908              11207    Six Month Libor         3.25     5/30/2006
500778102              11575    Six Month Libor            5     5/31/2006
500779323              11221    Six Month Libor        4.875     5/31/2006
500758088              11764    Six Month Libor         2.25      5/5/2006
500479671              33301         Fixed                 0     6/10/2005
500691106              85239    Six Month Libor        4.375     3/10/2006
500692466              85737    Six Month Libor         3.75     3/15/2006
500694559              91042    Six Month Libor            5     3/17/2006
500698450              85338    Six Month Libor         3.75     3/23/2006
500706350              94585    Six Month Libor        3.875      3/4/2006
500707080              93551    Six Month Libor        4.125      4/7/2006
500708861              85262    Six Month Libor         2.25     4/14/2006
500710184              85262    Six Month Libor            4     3/14/2006
500710525              85383    Six Month Libor        4.125      3/7/2006
500710755              92563    Six Month Libor         3.75     3/24/2006
500714541              85222    Six Month Libor         4.75     3/18/2006
500716673              85207    Six Month Libor         3.75     4/25/2006
500716697              92101    Six Month Libor            4     4/25/2006
500719325              90278    Six Month Libor         3.75     3/28/2006
500729284              93705    Six Month Libor         3.75     5/20/2006
500729383              86323    Six Month Libor         5.75     3/29/2006
500729413              92117    Six Month Libor        4.125     4/29/2006
500729866              28277    Six Month Libor         3.75     5/26/2006
500731426              92003    Six Month Libor         3.75     3/31/2006
500734054              85248    Six Month Libor         3.75      5/1/2006
500735753              95409    Six Month Libor         3.75      4/8/2006
500737912              86314    Six Month Libor        5.375     4/18/2006
500740307              94087    Six Month Libor         3.75     4/19/2006
500740320              91709    Six Month Libor         3.75     5/24/2006
500741268              85306    Six Month Libor        5.375     5/18/2006
500741604              85254    Six Month Libor        3.875     4/21/2006
500741785              85218    Six Month Libor         3.75     5/25/2006
500743468              85201    Six Month Libor        4.875     5/26/2006
500744680              86314    Six Month Libor         2.25     5/23/2006
500745697              90068    Six Month Libor         2.25     5/20/2006
500745996              94541    Six Month Libor         3.75     5/25/2006
500747498              94952    Six Month Libor        3.875     5/17/2006
500750137              95695    Six Month Libor         3.75     5/25/2006
500750362              85202    Six Month Libor         3.75     5/25/2006
500750439              90501    Six Month Libor         2.25     5/26/2006
500753999              91377    Six Month Libor         3.75     5/26/2006
500754015              92880    Six Month Libor        3.875      5/3/2006
500754022              93612    Six Month Libor        3.875     5/26/2006
500754030              85388    Six Month Libor         3.75     5/26/2006
500754423              80127    Six Month Libor         3.75      6/1/2006
500755110              90606    Six Month Libor         3.75     5/17/2006
500755282              92656    Six Month Libor         2.25     5/13/2006
500755284              86305    Six Month Libor         3.75     5/24/2006
500758219              85705    Six Month Libor         3.75     5/20/2006
500758568              91775    Six Month Libor         3.75     5/25/2006
500761968              85297    Six Month Libor         3.75     5/10/2006
500762178              92116    Six Month Libor         3.75     5/10/2006
500762665              85206    Six Month Libor         3.75     5/10/2006
500764965              90056    Six Month Libor         3.75     5/16/2006
500765448              92054    Six Month Libor         3.75     5/11/2006
500765502              85225    Six Month Libor         3.75     5/19/2006
500765504              91773    Six Month Libor         3.75     5/18/2006
500767239              85208    Six Month Libor         3.75     5/26/2006
500768337              92008    Six Month Libor         2.25     5/25/2006
500769676              91342    Six Month Libor         2.25     5/22/2006
500777947              86442    Six Month Libor         3.75     5/26/2006
500685438              33134         Fixed                 0    11/22/2005
500731337              32736    Six Month Libor          2.5     3/30/2006
405584831              33140         Fixed                 0     9/14/2005
500740815              43469         Fixed                 0     4/24/2006
500773694              92677    Six Month Libor         2.25     5/17/2006
500709335              83709         Fixed                 0     3/10/2006
500716060              83704         Fixed                 0     3/16/2006
500716065              83607         Fixed                 0     3/15/2006
500497693              94062    Six Month Libor        2.875      7/1/2005
500726381              10550         Fixed                 0     3/27/2006
500734014              92230         Fixed                 0      4/4/2006
500740250              92407         Fixed                 0     4/11/2006
500744570              97222         Fixed                 0     4/17/2006
500744743              97222         Fixed                 0     4/17/2006
500757940              95828    Six Month Libor        4.125      5/5/2006
500772789              92345    Six Month Libor         2.25     5/24/2006
500773883              92301    Six Month Libor         2.25     5/25/2006
500731164               8901         Fixed                 0     3/31/2006
500772701               8204    Six Month Libor          4.5     5/24/2006
407675455              60606    Six Month Libor         2.25     4/10/2006
407675514              91403    Six Month Libor         2.25     4/12/2006
407675527              94010    Six Month Libor         2.25     4/13/2006
407675609              94582    Six Month Libor         2.25     4/14/2006
407675636              94582    Six Month Libor         2.25     4/11/2006
407675649              93033    Six Month Libor         2.25     4/11/2006
407992388              10512         Fixed                 0      5/3/2006
407992389              11040         Fixed                 0     2/17/2006
407992390              77494         Fixed                 0     2/27/2006
407992391              59937         Fixed                 0     4/27/2006
407992392              33972         Fixed                 0      3/8/2006
407992393              98332         Fixed                 0     4/24/2006
407992394              36330         Fixed                 0     4/22/2006
407992395              19119         Fixed                 0     5/15/2006
407992396              64089         Fixed                 0     3/27/2006
407992397               3470         Fixed                 0     4/24/2006
407992398              76018         Fixed                 0     3/13/2006
407992399              98273         Fixed                 0     3/28/2006
407992400              33311         Fixed                 0     4/24/2006
407992401              32304         Fixed                 0     4/26/2006
407992402               7206         Fixed                 0     4/18/2006
407992403              18834         Fixed                 0     4/24/2006
407992404              62040         Fixed                 0     4/21/2006
407992405              74012         Fixed                 0     3/31/2006
407992406              29642         Fixed                 0     4/21/2006
407992408               7002         Fixed                 0     4/14/2006
407992409              33172         Fixed                 0     4/22/2006
407992410              78626         Fixed                 0     4/12/2006
407992411              11212         Fixed                 0     4/17/2006
407992412              94587         Fixed                 0     4/19/2006
407992413              99156         Fixed                 0     4/24/2006
407992414              23464         Fixed                 0     4/17/2006
407992415              17201         Fixed                 0     4/19/2006
407992416               7830         Fixed                 0     4/21/2006
407992417              37013         Fixed                 0     4/18/2006
407992418              77539         Fixed                 0     4/25/2006
407992419              13032         Fixed                 0     4/13/2006
407992420              97352         Fixed                 0     4/19/2006
407992421              46539         Fixed                 0     4/24/2006
407992422              98026         Fixed                 0     4/21/2006
407992423              98203         Fixed                 0      4/3/2006
407992424              32922         Fixed                 0     5/10/2006
407992426              33584         Fixed                 0     3/30/2006
407992427              28213         Fixed                 0     4/26/2006
407992428               7207         Fixed                 0     4/27/2006
407992429               8401         Fixed                 0      5/4/2006
407992430              83301         Fixed                 0     5/10/2006
407992431              75068         Fixed                 0     4/19/2006
407992432              75068         Fixed                 0     4/11/2006
407992433              75068         Fixed                 0     4/19/2006
407992434               7436         Fixed                 0     4/21/2006
407992435               7420         Fixed                 0     4/26/2006
407992436              75074         Fixed                 0     4/20/2006
407992437              11706         Fixed                 0     4/24/2006
407992438              76648         Fixed                 0     4/24/2006
407992439              93705         Fixed                 0     4/28/2006
407992440              11234         Fixed                 0     4/25/2006
407992441              33196         Fixed                 0     4/26/2006
407992442              85019         Fixed                 0     4/21/2006
407992443              64055         Fixed                 0     4/25/2006
407992444              77035         Fixed                 0     4/26/2006
407992445              77019         Fixed                 0     4/21/2006
407992446              34653         Fixed                 0     4/26/2006
407992448              46408         Fixed                 0      5/2/2006
407992449              11590         Fixed                 0     4/24/2006
407992450              33823         Fixed                 0     4/17/2006
407992451              53711         Fixed                 0     4/21/2006
407992452              83301         Fixed                 0      5/4/2006
407992453              44310         Fixed                 0      5/2/2006
407992454              21093         Fixed                 0     5/10/2006
407992455              77051         Fixed                 0     4/25/2006
407992456              76248         Fixed                 0     4/25/2006
407992457              65604         Fixed                 0     4/28/2006
407992458              64138         Fixed                 0      5/5/2006
407992459              22303         Fixed                 0      5/1/2006
407992460              28411         Fixed                 0      5/6/2006
407992461              19382         Fixed                 0      5/4/2006
407992462              32818         Fixed                 0      5/4/2006
407992463              77080         Fixed                 0     4/28/2006
407992464              77080         Fixed                 0     4/28/2006
407992465              77080         Fixed                 0     4/28/2006
407992466              77080         Fixed                 0     4/28/2006
407992467              77080         Fixed                 0     4/28/2006
407992468              77080         Fixed                 0      5/1/2006
407992469              77080         Fixed                 0      5/1/2006
407992470              77080         Fixed                 0     4/28/2006
407992471              85249         Fixed                 0      5/9/2006
407992472              80020         Fixed                 0     4/28/2006
407992473              97303         Fixed                 0      5/3/2006
407992474              97301         Fixed                 0      5/3/2006
407992475              21001         Fixed                 0      5/9/2006
407992476              77081         Fixed                 0      5/3/2006
407992477              29585         Fixed                 0     4/13/2006
407992478              23517         Fixed                 0      5/2/2006
407992479              97045         Fixed                 0     5/11/2006
407992480              75068         Fixed                 0     4/19/2006
407992481              35555         Fixed                 0      1/9/2006
407992482              21208         Fixed                 0     4/27/2006
407992484              28801         Fixed                 0     4/19/2006
407992485               8053         Fixed                 0     4/20/2006
407992486               8322         Fixed                 0     4/21/2006
407992488              98028         Fixed                 0     4/21/2006
407992489              21801         Fixed                 0     4/26/2006
407992490              81212         Fixed                 0     4/26/2006
407992491              29588         Fixed                 0     4/28/2006
407992492              33321         Fixed                 0     4/25/2006
407992493              10461         Fixed                 0      5/8/2006
407992494              11230         Fixed                 0     4/18/2006
407992495              11706         Fixed                 0     4/26/2006
407992496              11209         Fixed                 0     4/21/2006
407992497              11001         Fixed                 0     4/24/2006
407992498              12157         Fixed                 0     5/10/2006
407992499              15132         Fixed                 0    11/14/2005
407992500              10522         Fixed                 0      2/2/2006
407992501              14904         Fixed                 0      2/9/2006
407992502              11221         Fixed                 0     5/10/2006
407992503              11417         Fixed                 0     3/31/2006
407992504              19134         Fixed                 0     3/16/2006
407992505              11210         Fixed                 0      5/3/2006
407992506              10950         Fixed                 0      2/9/2006
407992507              10954         Fixed                 0     4/28/2006
407992508              11793         Fixed                 0     4/27/2006
407992509               8817         Fixed                 0     4/25/2006
407992511              63110         Fixed                 0     3/10/2006
407992512              63104         Fixed                 0     3/10/2006
407992513               7112         Fixed                 0      5/1/2006
407992514              19145         Fixed                 0     3/28/2006
407992515              11510         Fixed                 0      5/8/2006
407992516              60804         Fixed                 0     4/28/2006
407992517              11782         Fixed                 0     5/11/2006
407992518              11552         Fixed                 0      5/9/2006
407992519              77084         Fixed                 0     4/27/2006
407992520              21229         Fixed                 0      5/4/2006
407992521              89031         Fixed                 0     4/20/2006
407992522              59804         Fixed                 0      5/3/2006
407992523              75006         Fixed                 0     3/21/2006
407992524              75783         Fixed                 0     4/25/2006
407992525              11208         Fixed                 0     4/28/2006
407992526              26505         Fixed                 0     4/24/2006
407992527              78245         Fixed                 0     4/12/2006
407992528               7060         Fixed                 0     4/28/2006
407992529              11427         Fixed                 0     4/25/2006
407992530              11412         Fixed                 0     4/25/2006
407992531              95757         Fixed                 0      5/1/2006
407992532              11714         Fixed                 0     4/14/2006
407992533               1520         Fixed                 0     3/22/2006
407992534               7735         Fixed                 0     4/17/2006
407992535              94606         Fixed                 0      5/1/2006
407992536              98245         Fixed                 0     4/25/2006
407992537              16323         Fixed                 0     4/20/2006
407992538              78210         Fixed                 0      5/1/2006
407992539              21202         Fixed                 0     4/24/2006
407992540              19013         Fixed                 0     4/19/2006
407992541              35234         Fixed                 0     4/11/2006
407992542              11755         Fixed                 0      5/1/2006
407992543              32211         Fixed                 0     4/27/2006
407992544               7093         Fixed                 0     4/13/2006
407992545              15104         Fixed                 0      5/9/2006
407992546              11237         Fixed                 0     3/23/2006
407992547              19601         Fixed                 0     5/12/2006
407992548              45015         Fixed                 0     5/10/2006
407992549               2648         Fixed                 0     4/27/2006
407992550               8205         Fixed                 0      5/4/2006
407992551              84043         Fixed                 0     4/18/2006
407992552              90303         Fixed                 0     4/19/2006
407992553              14213         Fixed                 0     4/27/2006
407992554              19382         Fixed                 0     4/28/2006
407992555              63139         Fixed                 0      5/8/2006
407992556               8096         Fixed                 0     4/25/2006
407992557              35055         Fixed                 0     4/19/2006
407992559              32792         Fixed                 0     4/21/2006
407992560              21215         Fixed                 0     4/17/2006
407992561               7202         Fixed                 0     4/17/2006
407992562               8807         Fixed                 0     4/24/2006
407992563              78597         Fixed                 0     4/25/2006
407992564              10591         Fixed                 0     4/25/2006
407992565              11361         Fixed                 0     5/10/2006
407992566              60416         Fixed                 0     4/25/2006
407992567               7112         Fixed                 0      5/5/2006
407992568              19145         Fixed                 0     5/10/2006
407992569              21223         Fixed                 0     4/24/2006
407992570               2302         Fixed                 0     4/21/2006
407992571              18411         Fixed                 0     4/27/2006
407992572               8085         Fixed                 0     4/24/2006
407992573              21218         Fixed                 0     4/26/2006
407992574              77546         Fixed                 0     4/24/2006
407992575              60005         Fixed                 0     4/13/2006
407992576              60652         Fixed                 0     4/25/2006
407992577              77565         Fixed                 0     4/21/2006
407992578              79928         Fixed                 0      5/8/2006
407992579              76021         Fixed                 0     5/12/2006
407992580              77025         Fixed                 0     4/24/2006
407992581               7107         Fixed                 0     4/19/2006
407992582              28110         Fixed                 0      5/1/2006
407992583              11225         Fixed                 0     5/12/2006
407992584              30223         Fixed                 0     4/28/2006
407992585              81003         Fixed                 0      5/5/2006
407992586              10573         Fixed                 0     4/28/2006
407992587              10019         Fixed                 0     4/17/2006
407992588              75044         Fixed                 0     4/24/2006
407992589              14215         Fixed                 0     5/10/2006
407992590              19134         Fixed                 0     4/26/2006
407992591              11411         Fixed                 0     4/27/2006
407992592              75061         Fixed                 0      5/9/2006
407992593              77356         Fixed                 0      5/5/2006
407992594              77082         Fixed                 0     4/18/2006
407992595              97123         Fixed                 0     5/10/2006
407992597               3079         Fixed                 0     4/21/2006
407992598              85228         Fixed                 0     4/25/2006
407992599              30014         Fixed                 0     4/26/2006
407992600              60610         Fixed                 0      5/1/2006
407992601              30054         Fixed                 0     4/26/2006
407992602               7104         Fixed                 0     4/21/2006
407992603              17233         Fixed                 0      5/2/2006
407992604               8360         Fixed                 0     4/28/2006
407992605              11368         Fixed                 0      5/1/2006
407992606              20724         Fixed                 0     4/21/2006
407992607              11004         Fixed                 0      5/3/2006
407992608               7307         Fixed                 0     4/18/2006
407992609              49026         Fixed                 0     4/27/2006
407992610              46528         Fixed                 0      5/8/2006
407992611              31031         Fixed                 0      5/8/2006
407992612              30038         Fixed                 0     5/10/2006
407992613              15033         Fixed                 0     5/10/2006
407992614              15033         Fixed                 0      5/5/2006
407992615              95519         Fixed                 0     4/25/2006
407992616              90065         Fixed                 0     4/26/2006
407992617              11565         Fixed                 0      5/9/2006
407992619              15644         Fixed                 0     4/28/2006
407992620               7080         Fixed                 0      5/5/2006
407992621              76110         Fixed                 0      5/3/2006
407992622              74127         Fixed                 0      5/9/2006
407992623              43211         Fixed                 0     4/27/2006
407992624               2745         Fixed                 0     4/24/2006
407992626              43205         Fixed                 0     4/27/2006
407992627              11369         Fixed                 0      5/1/2006
407992628              76248         Fixed                 0     4/28/2006
407992629              10918         Fixed                 0     5/11/2006
407992630              97305         Fixed                 0     4/24/2006
407992631              59101         Fixed                 0     5/12/2006
407992632              28216         Fixed                 0     4/27/2006
407992633              46319         Fixed                 0      5/1/2006
407992634              14619         Fixed                 0     4/25/2006
407992635              55414         Fixed                 0     4/26/2006
407992636              77429         Fixed                 0     4/26/2006
407992637              33157         Fixed                 0     4/28/2006
407992638               2664         Fixed                 0     4/24/2006
407992639              90063         Fixed                 0      5/9/2006
407992640              35204         Fixed                 0     4/28/2006
407992641              35234         Fixed                 0     4/28/2006
407992642              95631         Fixed                 0     4/27/2006
407992643              18102         Fixed                 0     4/28/2006
407992645              33321         Fixed                 0      5/3/2006
407992646              30127         Fixed                 0     4/21/2006
407992647              60634         Fixed                 0     4/21/2006
407992648               6460         Fixed                 0     4/24/2006
407992649               8110         Fixed                 0      5/2/2006
407992650              60139         Fixed                 0     4/26/2006
407992651              22553         Fixed                 0     4/26/2006
407992652              21213         Fixed                 0     4/20/2006
407992653              75232         Fixed                 0      5/4/2006
407992654              35206         Fixed                 0     4/28/2006
407992655              35206         Fixed                 0     4/28/2006
407992656              14450         Fixed                 0      5/5/2006
407992657              14450         Fixed                 0      5/5/2006
407992658              10956         Fixed                 0     4/28/2006
407992659              60634         Fixed                 0     4/24/2006
407992660              77550         Fixed                 0     4/17/2006
407992661              85007         Fixed                 0      5/8/2006
407992662              43015         Fixed                 0     4/21/2006
407992663              15132         Fixed                 0      5/5/2006
407992664              11580         Fixed                 0     4/25/2006
407992665              27203         Fixed                 0     4/28/2006
407992666              84102         Fixed                 0     4/21/2006
407992667              92530         Fixed                 0     4/18/2006
407992668              11385         Fixed                 0     5/19/2006
407992669              77037         Fixed                 0     4/27/2006
407992670              59718         Fixed                 0      5/8/2006
407992671              19111         Fixed                 0     4/25/2006
407992672              23231         Fixed                 0      5/1/2006
407992673              27203         Fixed                 0     4/28/2006
407992674              11418         Fixed                 0     5/10/2006
407992675              21061         Fixed                 0     4/27/2006
407992676               7524         Fixed                 0     4/28/2006
407992677              46321         Fixed                 0     4/27/2006
407992678              20017         Fixed                 0     4/21/2006
407992679               1945         Fixed                 0      5/4/2006
407992680              81211         Fixed                 0      5/5/2006
407992681              78250         Fixed                 0     4/20/2006
407992682               8066         Fixed                 0     4/28/2006
407992683              11691         Fixed                 0      5/4/2006
407992685              95054         Fixed                 0     4/25/2006
407992686              78216         Fixed                 0     4/26/2006
407992687               7071         Fixed                 0     5/24/2006
407992688              19335         Fixed                 0     4/21/2006
407992689              48653         Fixed                 0      5/8/2006
407992690              19153         Fixed                 0     4/28/2006
407992691               8260         Fixed                 0     4/26/2006
407992692              30045         Fixed                 0     4/21/2006
407992693              77511         Fixed                 0     4/27/2006
407992694              81504         Fixed                 0      5/1/2006
407992695              84109         Fixed                 0     4/24/2006
407992697              23117         Fixed                 0     4/21/2006
407992698               7032         Fixed                 0      5/2/2006
407992699              83353         Fixed                 0      5/3/2006
407992700              21204         Fixed                 0     4/27/2006
407992701              20906         Fixed                 0     4/28/2006
407992702              27610         Fixed                 0      5/2/2006
407992703              60804         Fixed                 0     4/24/2006
407992704              77388         Fixed                 0     4/24/2006
407992705              32210         Fixed                 0     4/28/2006
407992706              32210         Fixed                 0     5/11/2006
407992707               7104         Fixed                 0     4/28/2006
407992708              21220         Fixed                 0     4/21/2006
407992709               7042         Fixed                 0     4/26/2006
407992710              21229         Fixed                 0     4/28/2006
407992711              60628         Fixed                 0     4/27/2006
407992712              28732         Fixed                 0     4/26/2006
407992713              33411         Fixed                 0     4/28/2006
407992714               7512         Fixed                 0     4/28/2006
407992716               1950         Fixed                 0      5/9/2006
407992717              84115         Fixed                 0     4/26/2006
407992718              95020         Fixed                 0     4/24/2006
407992719              78723         Fixed                 0     4/24/2006
407992720              60101         Fixed                 0      5/3/2006
407992721              77504         Fixed                 0     4/27/2006
407992723              78680         Fixed                 0      5/2/2006
407992724              35242         Fixed                 0     4/27/2006
407992725              60804         Fixed                 0     4/28/2006
407992726               8302         Fixed                 0      5/2/2006
407992727              21122         Fixed                 0     4/24/2006
407992728              94801         Fixed                 0      5/1/2006
407992729              94089         Fixed                 0     4/25/2006
407992730              19134         Fixed                 0      5/9/2006
407992731              11223         Fixed                 0      5/3/2006
407992732              48039         Fixed                 0     4/21/2006
407992734              43062         Fixed                 0     4/20/2006
407992735              87110         Fixed                 0      5/4/2006
407992736              11236         Fixed                 0     5/16/2006
407992737              89113         Fixed                 0      5/2/2006
407992738              89113         Fixed                 0      5/2/2006
407992739               2324         Fixed                 0     4/26/2006
407992740               8232         Fixed                 0     4/28/2006
407992741              75080         Fixed                 0      5/3/2006
407992742              10305         Fixed                 0      5/5/2006
407992743              28278         Fixed                 0      5/4/2006
407992744              78744         Fixed                 0      5/2/2006
407992745              94086         Fixed                 0     4/19/2006
407992746              94601         Fixed                 0     4/26/2006
407992747              73064         Fixed                 0      5/5/2006
407992748              60099         Fixed                 0      5/9/2006
407992749              87110         Fixed                 0      5/4/2006
407992750              18015         Fixed                 0     4/28/2006
407992751              30071         Fixed                 0     4/28/2006
407992753              19140         Fixed                 0      5/9/2006
407992754               2780         Fixed                 0     4/28/2006
407992755              77092         Fixed                 0     4/28/2006
407992757              90003         Fixed                 0     4/20/2006
407992758              34638         Fixed                 0      5/3/2006
407992759              78520         Fixed                 0      5/8/2006
407992760               2152         Fixed                 0     4/28/2006
407992761              70466         Fixed                 0     4/27/2006
407992762              60555         Fixed                 0      5/1/2006
407992763              97051         Fixed                 0      5/5/2006
407992764              11727         Fixed                 0      5/2/2006
407992765              89123         Fixed                 0     4/26/2006
407992766              30041         Fixed                 0      5/5/2006
407992767               2861         Fixed                 0     5/11/2006
407992768              98103         Fixed                 0      5/4/2006
407992769               1902         Fixed                 0     5/10/2006
407992770              30233         Fixed                 0      5/4/2006
407992771               8046         Fixed                 0      5/2/2006
407992772              85379         Fixed                 0      5/1/2006
407992773              97222         Fixed                 0     4/20/2006
407992774              19973         Fixed                 0      5/4/2006
407992775               1545         Fixed                 0      5/5/2006
407992776              36609         Fixed                 0     5/10/2006
407992777              30567         Fixed                 0     4/24/2006
407992778              60618         Fixed                 0     5/15/2006
407992779              83647         Fixed                 0     4/25/2006
407992780              92315         Fixed                 0      5/2/2006
407992781               2910         Fixed                 0      5/3/2006
407992782              28411         Fixed                 0     5/10/2006
407992783              19126         Fixed                 0      5/5/2006
407992784              73112         Fixed                 0      5/1/2006
407992785              55317         Fixed                 0      5/3/2006
407992786              96130         Fixed                 0      5/9/2006
407992787              98387         Fixed                 0      5/2/2006
407992788              73162         Fixed                 0     5/16/2006
407992789              34769         Fixed                 0     5/19/2006
407992790              84058         Fixed                 0      5/1/2006
407992791              84770         Fixed                 0     4/28/2006
407992793              48204         Fixed                 0     4/28/2006
407992794              76133         Fixed                 0     5/12/2006
407992795               1752         Fixed                 0     5/10/2006
407992796              55117         Fixed                 0     4/26/2006
407992797               7885         Fixed                 0      5/2/2006
407992798              28277         Fixed                 0     4/27/2006
407992799              14215         Fixed                 0     5/17/2006
407992800              77539         Fixed                 0     4/26/2006
407992801              78624         Fixed                 0      5/1/2006
407992802              59901         Fixed                 0     5/16/2006
407992803              28215         Fixed                 0     4/26/2006
407992804              98284         Fixed                 0      5/5/2006
407992805              80229         Fixed                 0      5/9/2006
407992806              18042         Fixed                 0      5/3/2006
407992807              93535         Fixed                 0      5/3/2006
407992808               7011         Fixed                 0      5/9/2006
407992809              23513         Fixed                 0     4/27/2006
407992810              19145         Fixed                 0      5/5/2006
407992811              80113         Fixed                 0      5/2/2006
407992812              19120         Fixed                 0     5/10/2006
407992813              96041         Fixed                 0      5/2/2006
407992814               8723         Fixed                 0     5/10/2006
407992815              19601         Fixed                 0     5/19/2006
407992816              49072         Fixed                 0     5/12/2006
407992818              49001         Fixed                 0     5/12/2006
407992819              20720         Fixed                 0      5/5/2006
407992820              98662         Fixed                 0     4/27/2006
407992821              84401         Fixed                 0      5/4/2006
407992822              98662         Fixed                 0     4/27/2006
407992823              85331         Fixed                 0     5/10/2006
407992824               7753         Fixed                 0     5/10/2006
407992825              97058         Fixed                 0     4/25/2006
407992826              77382         Fixed                 0     4/28/2006
407992827              55082         Fixed                 0     5/11/2006
407992828              80130         Fixed                 0     5/11/2006
407992829              23060         Fixed                 0      5/3/2006
407992830              11426         Fixed                 0      5/9/2006
407992831              81122         Fixed                 0     5/11/2006
407992832               6770         Fixed                 0      5/8/2006
407992833              92408         Fixed                 0      5/8/2006
407992834              20743         Fixed                 0      5/5/2006
407992835              75472         Fixed                 0      5/2/2006
407992836              78213         Fixed                 0      5/8/2006
407992837               2062         Fixed                 0     5/10/2006
407992838              11550         Fixed                 0     5/11/2006
407992839              98826         Fixed                 0     5/17/2006
407992840              33176         Fixed                 0     5/15/2006
407992841              75062         Fixed                 0      5/9/2006
407992842               8360         Fixed                 0      5/8/2006
407992843              98296         Fixed                 0     4/27/2006
407992844              48205         Fixed                 0      5/5/2006
407992845              28610         Fixed                 0      5/9/2006
407992846              10541         Fixed                 0      5/8/2006
407992847              48205         Fixed                 0      5/5/2006
407992848              17331         Fixed                 0     5/11/2006
407992849              98626         Fixed                 0     5/16/2006
407992850              97045         Fixed                 0     5/10/2006
407992851              85323         Fixed                 0      5/3/2006
407992852              91803         Fixed                 0     4/27/2006
407992853              95610         Fixed                 0     5/10/2006
407992854              28478         Fixed                 0      5/8/2006
407992855              11419         Fixed                 0     5/11/2006
407992856              11566         Fixed                 0     5/15/2006
407992857              35079         Fixed                 0      5/9/2006
407992858              84606         Fixed                 0      5/5/2006
407992859              17403         Fixed                 0      5/3/2006
407992860              95204         Fixed                 0      5/3/2006
407992861              19145         Fixed                 0     5/12/2006
407992862              76028         Fixed                 0     5/15/2006
407992863              24016         Fixed                 0     5/17/2006
407992864              44306         Fixed                 0      5/4/2006
407992865              98662         Fixed                 0     4/27/2006
407992866              32541         Fixed                 0     5/12/2006
407992867               3109         Fixed                 0      5/9/2006
407992868              87112         Fixed                 0      5/4/2006
407992870              94520         Fixed                 0     5/12/2006
407992871              85017         Fixed                 0     5/15/2006
407992872              94587         Fixed                 0      5/2/2006
407992873               1902         Fixed                 0     5/12/2006
407992874              97267         Fixed                 0      5/2/2006
407992875              34953         Fixed                 0      5/9/2006
407992877              11801         Fixed                 0     5/15/2006
407992878              46208         Fixed                 0      5/5/2006
407992879              36695         Fixed                 0     5/10/2006
407992880              28213         Fixed                 0     5/15/2006
407992881               8724         Fixed                 0     5/12/2006
407992882              60073         Fixed                 0      5/8/2006
407992883              80210         Fixed                 0     5/11/2006
407992884              83687         Fixed                 0     5/11/2006
407992885              46256         Fixed                 0     5/11/2006
407992886              98675         Fixed                 0      5/5/2006
407992887              98932         Fixed                 0      5/3/2006
407992888               8232         Fixed                 0     5/18/2006
407992889              11726         Fixed                 0     5/17/2006
407992890              73120         Fixed                 0     5/12/2006
407992891              97233         Fixed                 0     5/17/2006
407992892              89107         Fixed                 0     5/10/2006
407992893              97304         Fixed                 0      5/8/2006
407992895              97006         Fixed                 0      5/9/2006
407992896               8029         Fixed                 0     5/16/2006
407992897               7110         Fixed                 0     5/12/2006
407992898              89121         Fixed                 0     5/16/2006
407992899              19147         Fixed                 0     5/12/2006
407992900              93722         Fixed                 0     5/18/2006
407992901              88011         Fixed                 0     5/17/2006
407992902              15044         Fixed                 0     5/12/2006
407992903              27569         Fixed                 0     5/16/2006
407992904               8332         Fixed                 0     5/17/2006
407992905              59802         Fixed                 0     5/17/2006
407992906              85087         Fixed                 0     5/15/2006
407992907              98902         Fixed                 0     5/19/2006
500695741              84720    Six Month Libor            5      3/6/2006
500704718              84713    Six Month Libor            5      3/8/2006
500712183              89081    Six Month Libor        4.625      3/8/2006
500725168              89156    Six Month Libor         4.75     3/17/2006
500728080              89084    Six Month Libor         4.25     3/28/2006
500730077              89032         Fixed                 0      4/4/2006
500735716              89123    Six Month Libor            5      4/7/2006
500744561              84720    Six Month Libor         3.25     5/26/2006
500750815              89138    Six Month Libor         3.25     5/23/2006
500650571              60605    Six Month Libor         2.25      2/2/2006
500763904              80018    Six Month Libor         2.25     5/24/2006
500768305              94578    Six Month Libor         2.25     5/30/2006
500771002              80022    Six Month Libor         2.25     5/25/2006
500781862              60657    Six Month Libor         2.25     6/12/2006
500740605              81240         Fixed                 0     4/21/2006
500756333              23223         Fixed                 0      5/9/2006
500744558              33185         Fixed                 0     4/24/2006
500751921              33133    Six Month Libor        4.375     5/15/2006
500763642              90061    Six Month Libor         3.25      5/1/2006
407800838              33317    Six Month Libor         2.25     3/31/2006
407800840              28078    Six Month Libor         2.25     3/31/2006
407800842              30060    Six Month Libor         2.25     3/28/2006
407800843              28712    Six Month Libor         2.25     3/31/2006
407800845              32907    Six Month Libor         2.25     3/20/2006
407800846              33025    Six Month Libor         2.25     3/20/2006
407800849              30044    Six Month Libor         2.25     3/30/2006
407800855              30281     One Year Libor         2.25     3/23/2006
407800857              30064     One Year Libor         2.25     3/27/2006
407800858              30144     One Year Libor         2.25     3/29/2006
407800860              30296    Six Month Libor         2.25     3/29/2006
407800861              30101     One Year Libor         2.25     3/17/2006
407800864              34986     One Year Libor         2.25      3/1/2006
407800866              33463     One Year Libor         2.25     3/20/2006
407800869              28078     One Year Libor         2.25     3/31/2006
407800871              30071    Six Month Libor         2.25     3/23/2006
407800873              34212     One Year Libor         2.25      3/8/2006
407800878              32903     One Year Libor         2.25     3/17/2006
407800882              30296    Six Month Libor         2.25     3/30/2006
407800888              30542     One Year Libor         2.25     3/29/2006
407800891              32839    Six Month Libor         2.25     12/2/2005
407800893              33035    Six Month Libor         2.25     3/21/2006
407800896              33019    Six Month Libor         2.25     3/13/2006
500652457              95642    Six Month Libor            5    12/28/2005
500693820              32806         Fixed                 0     2/22/2006
500703465              34205    Six Month Libor            5      3/1/2006
500703488              34207    Six Month Libor            5      3/3/2006
500714657              95350    Six Month Libor        3.625     3/20/2006
500726172              93304    Six Month Libor            5      4/3/2006
500726222              92307    Six Month Libor        4.625      4/3/2006
500727990              90813    Six Month Libor         4.25      3/9/2006
500728132              92324    Six Month Libor         3.75     3/28/2006
500731451              86401    Six Month Libor         3.75      2/3/2006
500747911              91732         Fixed                 0     4/21/2006
500748311              92692    Six Month Libor        3.875     4/21/2006
500748378              93638    Six Month Libor            5     4/22/2006
500748871              86305    Six Month Libor         4.25     5/10/2006
500751392              93221    Six Month Libor        4.875     4/26/2006
500753980              86409    Six Month Libor         4.25     5/25/2006
500754806              94546    Six Month Libor         3.25     5/16/2006
500760318              90303    Six Month Libor            5     5/10/2006
500763933               6877    Six Month Libor            5     5/17/2006
500764853              92127    Six Month Libor         3.25     5/12/2006
500767322              89081    Six Month Libor         3.25     5/17/2006
500770499              91354    Six Month Libor         3.25     5/22/2006
500772982              98606    Six Month Libor         3.25     5/25/2006
500773312              92705    Six Month Libor         3.25     5/24/2006
500773394              92307    Six Month Libor            5      6/1/2006
500773912              85382    Six Month Libor         3.25     5/24/2006
500790037              91724    Six Month Libor         3.25     5/24/2006
500715080              33025         Fixed                 0     3/13/2006
500728928              34434         Fixed                 0     3/30/2006
500744971              32065         Fixed                 0     4/18/2006
500747334              33445         Fixed                 0     4/25/2006
500747376              33445         Fixed                 0     4/25/2006
500772528              32724    Six Month Libor        4.125     5/23/2006
500775039              35045    Six Month Libor          4.5     5/26/2006
500693765               7104         Fixed                 0     3/31/2006
500713163               8610         Fixed                 0     3/31/2006
500724137               7107         Fixed                 0     3/28/2006
500727828              32025         Fixed                 0     4/13/2006
500729155              19013         Fixed                 0     4/20/2006
500733532               7055         Fixed                 0      4/6/2006
500747851               7106         Fixed                 0     4/28/2006
500756059               7104         Fixed                 0      5/4/2006
500709603              98531    Six Month Libor            5     3/16/2006
500720404              99212    Six Month Libor          4.5      4/1/2006
500735085              94533         Fixed                 0     4/21/2006
500742266              98684         Fixed                 0     4/20/2006
500746964              98188         Fixed                 0     4/21/2006
500749764              98178         Fixed                 0      5/1/2006
500751559              98058         Fixed                 0      5/3/2006
500756242              98199    Six Month Libor            5     5/23/2006
500768609              97304    Six Month Libor          4.5     5/26/2006
500772894              97224    Six Month Libor         4.75     5/24/2006
500775239              98031    Six Month Libor         2.25      6/1/2006
500751851              34105         Fixed                 0     4/28/2006
500733832              92562    Six Month Libor            5     4/25/2006
500657460              94544     One Year Libor         2.25    11/28/2005
500737079              85223         Fixed                 0     3/30/2006
500723681               7650         Fixed                 0     3/24/2006
500693697              35040         Fixed                 0     2/24/2006
500719714              98531    Six Month Libor        4.375     3/22/2006
500744979              98294         Fixed                 0     4/25/2006
500775347              98011    Six Month Libor         2.25     5/11/2006
407567243              89147    Six Month Libor         2.25     1/30/2006
405773403              30025     One Year Libor         2.25     7/13/2005
500756049              59860         Fixed                 0     4/27/2006
500487487              10304    Six Month Libor         4.25     7/20/2005
500576049              11024    Six Month Libor         3.75     9/21/2005
500618439              33139         Fixed                 0    11/10/2005
500639164              11201    Six Month Libor            3    12/12/2005
500694603              33410    Six Month Libor            5     2/21/2006
500698948               8629         Fixed                 0     4/24/2006
500705403              33566    Six Month Libor            5      3/1/2006
500706043              11210    Six Month Libor         3.25     3/10/2006
500706860              33180    Six Month Libor        4.875     3/13/2006
500710151               7087    Six Month Libor         4.75      3/8/2006
500720774              11412    Six Month Libor            5     3/27/2006
500720851              33410    Six Month Libor         4.75     3/24/2006
500721978               8701    Six Month Libor            5     3/20/2006
500724570              33138    Six Month Libor        3.875     3/31/2006
500730856              33033    Six Month Libor         4.25     4/11/2006
500735658              33567         Fixed                 0     4/10/2006
500736798              11206    Six Month Libor            5      4/7/2006
500738117              11221         Fixed                 0      5/2/2006
500750079              11103    Six Month Libor         3.25     5/24/2006
500750232              11206         Fixed                 0     5/10/2006
500751170               6704    Six Month Libor         4.75      5/2/2006
500752110              92122    Six Month Libor         4.75     5/10/2006
500752115              11211    Six Month Libor         4.25      5/4/2006
500753239               6704    Six Month Libor        4.875      5/2/2006
500754323               6710         Fixed                 0      5/2/2006
500755387              11731    Six Month Libor         3.25      5/8/2006
500757014              33567    Six Month Libor            5      5/5/2006
500757708               6710    Six Month Libor            5      5/8/2006
500759540              11598    Six Month Libor         3.25     5/31/2006
500761777               6511         Fixed                 0     3/29/2006
500762484              33166    Six Month Libor            5     5/15/2006
500763696               6704    Six Month Libor            5     5/15/2006
500763711              11230    Six Month Libor         3.25     5/11/2006
500764448              11978    Six Month Libor        4.125     5/17/2006
500764733              33139    Six Month Libor            5     5/31/2006
500765668               6704         Fixed                 0     5/15/2006
500767828              33193    Six Month Libor            5     5/18/2006
500767938              33180    Six Month Libor            5     5/30/2006
500768491              11203    Six Month Libor         3.25     5/22/2006
500768594              22304    Six Month Libor         3.25      6/9/2006
500770635               6710    Six Month Libor         3.25     5/22/2006
500773911              11233    Six Month Libor            5     5/25/2006
500773927              11233    Six Month Libor            5     5/25/2006
500777219              32714    Six Month Libor            5     5/31/2006
500777634              32225    Six Month Libor         3.25     5/25/2006
500783983              33498    Six Month Libor            5      6/8/2006
407416425              95330    Six Month Libor            5     3/10/2006
407416435              89107    Six Month Libor         2.75      3/8/2006
407416436              89145    Six Month Libor            5      3/6/2006
407416441              75215    Six Month Libor         2.75     3/10/2006
407416442              89123    Six Month Libor         2.75     3/13/2006
407416445              89118    Six Month Libor         2.75      3/8/2006
407416446              89015    Six Month Libor            4      3/9/2006
407416447              75042    Six Month Libor         2.75     3/10/2006
407416448              89139    Six Month Libor         2.75      3/8/2006
407416450              89156    Six Month Libor         2.75      3/9/2006
407416452              89128    Six Month Libor         2.75     3/13/2006
407416453              34604    Six Month Libor         2.75     3/16/2006
407416454              89178    Six Month Libor         2.75     3/10/2006
407537394              20602    Six Month Libor         2.75     3/15/2006
407537401              84032    Six Month Libor         2.75     3/17/2006
407537405              89149    Six Month Libor            4     3/27/2006
407668826              85239    Six Month Libor         2.75     1/12/2006
407668828              84065    Six Month Libor         2.75     3/14/2006
407668831              89148    Six Month Libor         2.75      4/6/2006
407668833              89109    Six Month Libor         2.75     3/29/2006
407668835              89044    Six Month Libor         2.75     3/30/2006
407668836              84065    Six Month Libor            5      4/6/2006
407668839              89081    Six Month Libor            5     4/11/2006
407956726              89139         Fixed                 0     3/23/2006
407956727              76248         Fixed                 0      5/5/2006
407956728              74014         Fixed                 0     5/10/2006
407956729              76207         Fixed                 0      5/1/2006
407956730              74115         Fixed                 0     4/20/2006
407956731              74115         Fixed                 0     4/20/2006
407956734              76063         Fixed                 0     4/25/2006
407956735              89119         Fixed                 0      5/2/2006
407956736              76180         Fixed                 0     4/26/2006
407956737              89101         Fixed                 0     4/24/2006
407956738              75070         Fixed                 0     5/11/2006
407956739              73099         Fixed                 0      5/1/2006
407956740              89031         Fixed                 0      5/1/2006
407956741              89014         Fixed                 0      5/1/2006
407956742              75454         Fixed                 0      5/5/2006
407956743              85257         Fixed                 0      5/2/2006
407956744              89084         Fixed                 0      5/8/2006
407956745              89104         Fixed                 0     5/11/2006
407956746              75454         Fixed                 0      5/8/2006
407956747              89030         Fixed                 0      5/2/2006
407956748              99508         Fixed                 0      5/5/2006
407956749              85051         Fixed                 0      5/9/2006
407956750              65721         Fixed                 0      5/9/2006
407956751              73160         Fixed                 0     5/11/2006
407956752              73068         Fixed                 0      5/8/2006
407956753              93422         Fixed                 0      5/9/2006
407956754              89032         Fixed                 0     5/12/2006
407956755              78721         Fixed                 0     5/11/2006
407956756              89031         Fixed                 0     5/18/2006
500556096              89113    Six Month Libor        3.875     8/26/2005
500657645              78130    Six Month Libor            5      3/9/2006
500679857              85340    Six Month Libor            5     1/31/2006
500689575              92101    Six Month Libor        3.625     3/14/2006
500694354              83854    Six Month Libor         4.75      3/2/2006
500694606              89030    Six Month Libor         2.25     3/13/2006
500696766              83634    Six Month Libor            5      3/7/2006
500701437              89115    Six Month Libor            5      3/3/2006
500703063              89030    Six Month Libor        3.875     2/24/2006
500703358              89015    Six Month Libor            5     3/22/2006
500704315              96003         Fixed                 0     4/13/2006
500705393              85257         Fixed                 0     3/28/2006
500705396              87113    Six Month Libor         3.75      3/6/2006
500705540              78130    Six Month Libor            5      3/2/2006
500706839              47978    Six Month Libor         4.25     3/14/2006
500706845              33624    Six Month Libor            5     3/21/2006
500707144              89030    Six Month Libor         4.25      3/2/2006
500708643              89123    Six Month Libor            5      3/3/2006
500708646              89032    Six Month Libor         3.25      3/9/2006
500710674              85242    Six Month Libor            5     3/23/2006
500710675              89123    Six Month Libor            5     3/16/2006
500710679              89128    Six Month Libor         4.25     3/21/2006
500710947              89104    Six Month Libor        3.625     3/23/2006
500710948              89131    Six Month Libor         4.75      3/8/2006
500711506              89121    Six Month Libor            5      3/8/2006
500713414              84060    Six Month Libor         3.75     3/10/2006
500713415              89015    Six Month Libor        3.625     3/15/2006
500713436              89027    Six Month Libor          4.5     3/22/2006
500713437              89081    Six Month Libor          4.5      3/9/2006
500713714              85737    Six Month Libor         4.25      4/1/2006
500714231              87121    Six Month Libor            5     3/13/2006
500714726              85041    Six Month Libor            5      5/2/2006
500714740              89103    Six Month Libor            5     3/30/2006
500715894              89156    Six Month Libor        4.875     3/20/2006
500715897              89030    Six Month Libor            5     3/29/2006
500716036              89131    Six Month Libor         2.25     3/20/2006
500716040              85375    Six Month Libor         2.25     3/17/2006
500717236              75248    Six Month Libor            5     3/24/2006
500717237              84116    Six Month Libor            5     3/17/2006
500717731              21401    Six Month Libor         4.25     2/23/2006
500719428              89104    Six Month Libor          4.5     3/29/2006
500720433              89146    Six Month Libor        4.625      3/7/2006
500720437              89110    Six Month Libor            5     3/23/2006
500720438              89156    Six Month Libor         4.75     3/14/2006
500720440              89032    Six Month Libor        4.625     3/22/2006
500720442              89121    Six Month Libor          3.5     3/17/2006
500722329              89032    Six Month Libor        4.125     4/12/2006
500722332              89015    Six Month Libor         4.25     4/11/2006
500722333              84116    Six Month Libor            5     3/27/2006
500722494              89131    Six Month Libor        3.625     3/24/2006
500723437              84119    Six Month Libor            5     3/23/2006
500724890              89117    Six Month Libor            5     3/23/2006
500726177              89044    Six Month Libor         2.25     3/28/2006
500726962              89130    Six Month Libor        3.875     3/27/2006
500726963              89108    Six Month Libor        3.875     3/27/2006
500729000              87144    Six Month Libor            5      4/7/2006
500729001              34210    Six Month Libor            5      4/7/2006
500729007              85259    Six Month Libor            5      4/3/2006
500729074              87114    Six Month Libor            5      4/4/2006
500729253              85255    Six Month Libor        4.125      4/7/2006
500730226              80130    Six Month Libor        4.125     4/13/2006
500730559              73132         Fixed                 0      4/1/2006
500731174              73132         Fixed                 0      4/1/2006
500731175              89436    Six Month Libor        4.375     4/20/2006
500731555              32725    Six Month Libor            5      4/6/2006
500732509              89005         Fixed                 0     3/31/2006
500733420              89032    Six Month Libor            5     4/21/2006
500734573              85086    Six Month Libor            5     4/19/2006
500734724              89030    Six Month Libor        4.375     4/13/2006
500735537              32217         Fixed                 0     4/19/2006
500737088              89145         Fixed                 0     4/11/2006
500737117              76179    Six Month Libor        4.875     4/25/2006
500738201              89135    Six Month Libor         3.75     4/11/2006
500738225              89123    Six Month Libor            5     4/11/2006
500741281              89145    Six Month Libor            5     4/20/2006
500741902              89012         Fixed                 0     4/25/2006
500741903              96707         Fixed                 0     4/14/2006
500742001              73071         Fixed                 0     4/13/2006
500743014              89015         Fixed                 0     4/24/2006
500743043              84338         Fixed                 0      5/1/2006
500743200              76052         Fixed                 0     4/21/2006
500744645              84107         Fixed                 0     4/18/2006
500745531              89107         Fixed                 0      5/8/2006
500745532              89145    Six Month Libor        4.875     4/21/2006
500745783              85048    Six Month Libor            5     5/16/2006
500745785              79904         Fixed                 0      5/4/2006
500745787              89135    Six Month Libor         4.75      5/5/2006
500745788              85048    Six Month Libor            5     5/16/2006
500745789              75074    Six Month Libor         3.25     4/27/2006
500746892              75024    Six Month Libor          2.5     5/18/2006
500746895              75002    Six Month Libor            5      5/1/2006
500747867              74008         Fixed                 0     4/20/2006
500747868              84098    Six Month Libor          4.5     4/24/2006
500747869              75089         Fixed                 0     4/24/2006
500748772              89178    Six Month Libor            5     4/21/2006
500749795              85379    Six Month Libor            5     4/25/2006
500749828              89030    Six Month Libor         4.75     4/26/2006
500750110              87114    Six Month Libor            5      5/5/2006
500750282              89156    Six Month Libor         4.75      5/4/2006
500750801              89131    Six Month Libor         4.25      6/1/2006
500750839              84401    Six Month Libor        4.625     5/12/2006
500751557              84770    Six Month Libor            5     5/17/2006
500751743              85007    Six Month Libor            5     5/10/2006
500752146              93551    Six Month Libor         3.25      5/2/2006
500752147              32083    Six Month Libor            5      5/4/2006
500752601              84065         Fixed                 0      3/3/2006
500752800              89141    Six Month Libor         4.75     4/27/2006
500753929              89122    Six Month Libor         4.75     5/11/2006
500754007              89032         Fixed                 0      5/1/2006
500754046              89123    Six Month Libor         4.75      5/1/2006
500754629              89104    Six Month Libor            5      5/1/2006
500755109              89015    Six Month Libor            5      5/3/2006
500755136              84118    Six Month Libor            5      5/4/2006
500755141              89030         Fixed                 0      5/2/2006
500755175              86401    Six Month Libor            5     5/15/2006
500757030              89074    Six Month Libor         2.25     5/18/2006
500757334              87402    Six Month Libor         2.25     5/25/2006
500757474              78750    Six Month Libor         3.25     5/15/2006
500757477              78750    Six Month Libor         3.25     5/15/2006
500757483              78750    Six Month Libor         3.25     5/15/2006
500757486              78750    Six Month Libor         3.25     5/15/2006
500757487              78750    Six Month Libor         3.25     1/15/2006
500757570              89115    Six Month Libor         3.25     5/17/2006
500757572              76248         Fixed                 0      5/8/2006
500757950              89031    Six Month Libor            5     5/16/2006
500758621              77545    Six Month Libor            5      6/1/2006
500758841              89149    Six Month Libor         3.25     5/15/2006
500759677              89145    Six Month Libor         3.25     5/15/2006
500759782              84111    Six Month Libor            5     5/18/2006
500760356              85249    Six Month Libor            5      5/8/2006
500760451              89081    Six Month Libor         3.25     5/23/2006
500760989              89148    Six Month Libor         3.25      5/8/2006
500761596              75220    Six Month Libor            5     5/23/2006
500761900              89102    Six Month Libor            5      5/9/2006
500761945              75022    Six Month Libor         3.25      6/1/2006
500762126              33460    Six Month Libor            5      6/1/2006
500762799              89148    Six Month Libor         3.25      6/1/2006
500762938              78130    Six Month Libor            5     5/16/2006
500764226              89149    Six Month Libor            5     5/15/2006
500764227              33710    Six Month Libor         3.25     5/19/2006
500765274              20657    Six Month Libor         3.25     5/26/2006
500766306              85757    Six Month Libor         3.25     5/15/2006
500767227              89143    Six Month Libor            5     5/16/2006
500767468              89110    Six Month Libor         3.25     5/22/2006
500767516              95340    Six Month Libor            5     5/22/2006
500768358              89131    Six Month Libor            5     5/22/2006
500768403              89015    Six Month Libor            5     5/19/2006
500770705              89511    Six Month Libor         3.25     5/24/2006
500770707              89109    Six Month Libor         3.25     5/25/2006
500771102              89135    Six Month Libor         3.25     5/19/2006
500771634              89052    Six Month Libor         2.25     5/30/2006
500771689              84020    Six Month Libor            5     5/23/2006
500772579              85255    Six Month Libor            5     5/23/2006
500772691              89052    Six Month Libor         2.25      6/7/2006
500772724              89138    Six Month Libor         3.25     5/25/2006
500772734              89007    Six Month Libor         2.25     5/26/2006
500772767              85243    Six Month Libor         3.25     5/26/2006
500773399              77316    Six Month Libor            5     5/30/2006
500773402              89141    Six Month Libor            5     5/24/2006
500773403              80205    Six Month Libor            5     5/26/2006
500773869              89052    Six Month Libor         3.25     5/24/2006
500774140              89178    Six Month Libor         3.25     5/25/2006
500774255              89084    Six Month Libor         3.25     5/25/2006
500775073              89122    Six Month Libor         3.25     5/25/2006
500775074              89108    Six Month Libor         3.25     5/26/2006
500775131              89134    Six Month Libor         2.25      6/2/2006
500775541              78232    Six Month Libor            5     5/30/2006
500775547              95747    Six Month Libor            5      6/1/2006
500775551              83651    Six Month Libor            5      6/2/2006
500775552              89122    Six Month Libor         3.25     5/26/2006
500775961              89145    Six Month Libor         3.25     5/26/2006
500776639              75023    Six Month Libor            5      6/1/2006
500776815              89107    Six Month Libor            5     5/30/2006
500776884              89015    Six Month Libor         3.25      6/1/2006
500777042              85041    Six Month Libor         3.25     5/30/2006
500779765              84119    Six Month Libor         3.25      6/5/2006
500780154              89148    Six Month Libor         3.25      6/1/2006
500780159              88012    Six Month Libor            5      6/2/2006
500780471              89135    Six Month Libor         3.25      6/5/2006
402558797              91101     One Year Libor         2.25      1/3/2005
407299504              92694    Six Month Libor         2.25     2/27/2006
407299505              90240    Six Month Libor         2.25      2/9/2006
407299515              90813    Six Month Libor         2.25      3/2/2006
407299546              90019    Six Month Libor         2.25     2/28/2006
407299549              91107    Six Month Libor         2.25     2/28/2006
407299551              90501    Six Month Libor         2.25      3/2/2006
407676018              90027     One Year Libor         2.25     4/10/2006
407676034              91381     One Year Libor         2.25     4/14/2006
407862006               8753     One Year Libor         2.25      5/1/2006
407862031              93923     One Year Libor         2.25     4/18/2006
405492280              91302     One Year Libor         2.25     6/15/2005
405689184              94563     One Year Libor         2.25     8/23/2005
405689219              33477    Six Month Libor         2.25     9/23/2005
500741205              20851    Six Month Libor        4.125     4/26/2006
500745876              20148         Fixed                 0     4/26/2006
500759956              33511    Six Month Libor        4.875     5/16/2006
500729446              56456         Fixed                 0      5/5/2006
500744944              55410    Six Month Libor        4.875     4/25/2006
500774090              55063    Six Month Libor            5     5/26/2006
500704130              89122    Six Month Libor            5     2/27/2006
500711555              89129    Six Month Libor            5      3/7/2006
500715328              89031    Six Month Libor            5     3/16/2006
500723298              92704         Fixed                 0      3/9/2006
500757810              89101    Six Month Libor            5      5/4/2006
500767489              89135    Six Month Libor            5     5/16/2006
500706794              85223    Six Month Libor        3.625     3/13/2006
500706883              85202    Six Month Libor        4.625     3/17/2006
500711355              85232    Six Month Libor        4.625     3/13/2006
500713167              85243    Six Month Libor        4.375     3/10/2006
500716641              85379    Six Month Libor            5     3/16/2006
500718082              85379    Six Month Libor            4     3/27/2006
500718735              85232    Six Month Libor        4.125     3/28/2006
500718948              85242    Six Month Libor            5     3/22/2006
500721367              85379    Six Month Libor        2.875     3/28/2006
500723770              85353    Six Month Libor        4.625     4/21/2006
500734918              89149    Six Month Libor         4.25     5/24/2006
500741835              89149    Six Month Libor         2.25     4/25/2006
500743021              85379    Six Month Libor        3.875     4/24/2006
500745427              85283         Fixed                 0      5/4/2006
500746321              85746    Six Month Libor            5     4/24/2006
500748369              85224    Six Month Libor        3.625     4/21/2006
500749986              85296    Six Month Libor        4.375      6/7/2006
500750365              85308    Six Month Libor            3      5/3/2006
500755836              85379    Six Month Libor            4     5/19/2006
500756345              85379    Six Month Libor         3.25      5/4/2006
500764338              89131    Six Month Libor        4.875     5/23/2006
500764909              85931    Six Month Libor        4.375      6/7/2006
500765213              85248    Six Month Libor         2.25      6/2/2006
500768061              85379    Six Month Libor         3.25     5/25/2006
500770190              85653    Six Month Libor            5     5/22/2006
500771122              85232    Six Month Libor            5     5/30/2006
500772176              85206    Six Month Libor         3.25      6/5/2006
500781041              84043    Six Month Libor            5      6/5/2006
500700311              33139    Six Month Libor            5      3/3/2006
500702451              32836         Fixed                 0     4/10/2006
500702458              33709         Fixed                 0     3/17/2006
500711635              33160         Fixed                 0     3/20/2006
500718197              93312    Six Month Libor            5     3/20/2006
500720368              33709         Fixed                 0     3/17/2006
500720661              32836         Fixed                 0     3/24/2006
500727338              90640         Fixed                 0      5/1/2006
500744474              47711         Fixed                 0      5/1/2006
500745952              32822         Fixed                 0     4/27/2006
500745962              32822         Fixed                 0     4/27/2006
500746238              60609    Six Month Libor            5     4/28/2006
500746939              89119    Six Month Libor            5     4/19/2006
500749555              34202         Fixed                 0     4/25/2006
500754025               6786    Six Month Libor            5      5/5/2006
500767395              89115    Six Month Libor         2.25     5/26/2006
500751146              19145    Six Month Libor          3.5     4/28/2006
500752294              19320    Six Month Libor        4.125      5/2/2006
500760964              19426    Six Month Libor          4.5      6/2/2006
407723683              29926    Six Month Libor         2.25      5/1/2006
407723688              29926    Six Month Libor         2.25     4/24/2006
407723692              89109    Six Month Libor         2.25     4/25/2006
407723693              55405    Six Month Libor         2.25     4/27/2006
500730276              55328    Six Month Libor         2.25      3/6/2006
500730277               2461    Six Month Libor         2.25     3/13/2006
500744726              56093         Fixed                 0     4/27/2006
500777622              55024    Six Month Libor            5      6/5/2006
500782174              56560    Six Month Libor            5      6/6/2006
500701042               1702    Six Month Libor        3.875    12/21/2005
500746188               1453         Fixed                 0      2/3/2006
500746194               1107         Fixed                 0     2/28/2006
500746284              23704         Fixed                 0     1/23/2006
500746296              23704         Fixed                 0     1/20/2006
500746307              23704         Fixed                 0     1/30/2006
500624463               8731    Six Month Libor            3    11/28/2005
500668327               8902    Six Month Libor         3.25     3/16/2006
500685946               7030         Fixed                 0     4/17/2000
500692111               7018    Six Month Libor        3.875     3/13/2006
500693477               7508         Fixed                 0      4/5/2006
500698816               7062         Fixed                 0     4/27/2006
500702788               7950    Six Month Libor        3.625     3/16/2006
500703783               8527         Fixed                 0     3/29/2006
500709607               7522         Fixed                 0     4/25/2006
500710918               7405    Six Month Libor        3.875      5/3/2006
500713057               8723    Six Month Libor        4.375     3/15/2006
500714277               8807    Six Month Libor            5     3/15/2006
500716336               7206    Six Month Libor        3.875      5/1/2006
500722770               8861         Fixed                 0     3/28/2006
500724040               8831    Six Month Libor        4.875     3/28/2006
500726975               7501    Six Month Libor         4.25     3/28/2006
500733547               7920    Six Month Libor            5      4/6/2006
500734222               7087    Six Month Libor        3.375      4/7/2006
500735909               7050         Fixed                 0     4/19/2006
500736077               7306         Fixed                 0     4/27/2006
500739952               8511    Six Month Libor        4.375     4/27/2006
500739966               8022    Six Month Libor        4.375     4/27/2006
500745797               7306         Fixed                 0     4/28/2006
500748200               7035    Six Month Libor        4.375      5/3/2006
500748250               7508         Fixed                 0     3/30/2006
500748399               7753    Six Month Libor            3     5/11/2006
500749665               8753    Six Month Libor        2.375     5/16/2006
500750061               7508         Fixed                 0     5/10/2006
500751225               7470         Fixed                 0     4/27/2006
500751789               7093    Six Month Libor            4     5/30/2006
500752693               7005         Fixed                 0     4/28/2006
500754823               7047    Six Month Libor         2.25     5/16/2006
500756014               7104    Six Month Libor        4.375     5/22/2006
500756056               7458    Six Month Libor        4.875     5/19/2006
500756287               7755    Six Month Libor         2.25     5/16/2006
500757409               7470    Six Month Libor         2.25      5/5/2006
500758282               8861    Six Month Libor        4.875      5/9/2006
500762641               7306    Six Month Libor          4.5     5/10/2006
500763057               7405    Six Month Libor         2.25      6/5/2006
500763250               7624    Six Month Libor         3.25     5/30/2006
500763665               7093    Six Month Libor         2.25     5/31/2006
500763970               7722    Six Month Libor            5     5/15/2006
500766618               7457    Six Month Libor         4.25      6/8/2006
500768745              34475    Six Month Libor          4.5     5/19/2006
500773695              32955    Six Month Libor         2.25     5/31/2006
500779241               7030    Six Month Libor         3.25      6/7/2006
500758767              97212    Six Month Libor         2.25     5/11/2006
407502835              75070    Six Month Libor            5     2/17/2006
407502839               1420    Six Month Libor          5.5     3/24/2006
407502840              95833    Six Month Libor        5.375     3/27/2006
405629539              29582     One Year Libor         2.75      6/6/2005
405629548              34207     One Year Libor         2.75     9/16/2005
405629626              33131     One Year Libor         2.75     8/24/2005
406600356              20018     One Year Libor         2.75    10/14/2005
406600373              33436     One Year Libor         2.75    11/23/2005
406600386              89512     One Year Libor         2.75     12/1/2005
406600407              89118     One Year Libor         2.75    11/16/2005
406600412              89118     One Year Libor         2.75     11/2/2005
406600442              34984     One Year Libor         2.75      9/7/2005
406600453              89166     One Year Libor         2.75    10/31/2005
406600475              33436     One Year Libor         2.75    10/14/2005
406600545              28403     One Year Libor         2.75    11/18/2005
406600584               2861     One Year Libor         2.75    12/19/2005
406600642              33983     One Year Libor         2.75    11/23/2005
406600778              33180     One Year Libor         2.75     12/7/2005
500754596              96778    Six Month Libor        4.125     2/21/2006
500723565              35212         Fixed                 0      4/5/2006
500726273              33629         Fixed                 0     4/12/2006
405967655              95758    Six Month Libor         4.99     8/12/2005
405967695              93536    Six Month Libor            5      8/8/2005
500696504              34741    Six Month Libor        4.375     2/24/2006
500704415              32832         Fixed                 0      3/3/2006
500712705              34736    Six Month Libor            5     3/13/2006
500718546              32714         Fixed                 0     3/27/2006
500730885              32738         Fixed                 0      4/7/2006
500731718              34787    Six Month Libor            5      4/6/2006
500731767              34758    Six Month Libor        4.875      4/3/2006
500742094              32837         Fixed                 0     4/24/2006
500743148              32789         Fixed                 0     4/17/2006
500748206              32720    Six Month Libor        4.625     4/27/2006
500753196              32828    Six Month Libor         4.25     5/25/2006
500761250              32738    Six Month Libor            5     5/18/2006
500767815              32738    Six Month Libor         4.25     5/19/2006
500769307              32707    Six Month Libor         3.25     5/26/2006
500769629              32806    Six Month Libor         3.25     5/24/2006
500770025              34953    Six Month Libor            5     5/25/2006
500770067              32750    Six Month Libor            5      6/5/2006
500773799              34787    Six Month Libor         2.75     4/27/2006
500700343              33065    Six Month Libor            5     2/28/2006
500720051              80204    Six Month Libor            5     3/22/2006
500745174              28216         Fixed                 0     4/21/2006
500745183              28110         Fixed                 0     4/21/2006
500745190              28278         Fixed                 0     4/21/2006
500761733              80109    Six Month Libor         2.25      6/8/2006
500775055              63028    Six Month Libor        4.875      6/1/2006
500672072              30519    Six Month Libor         2.25     8/30/2005
500675160              97114    Six Month Libor            4     3/10/2006
500713989              92019    Six Month Libor        4.375     3/10/2006
500720413              91766    Six Month Libor        4.125     4/19/2005
500721162              89147    Six Month Libor            5     3/28/2006
500722455              89032    Six Month Libor            4     3/22/2006
500728934              89115    Six Month Libor         3.75     3/28/2006
500742201              89149         Fixed                 0     4/25/2006
500743790              89145         Fixed                 0      5/1/2006
500744636              89074         Fixed                 0     4/27/2006
500746953              89110    Six Month Libor        3.375     4/25/2006
500747910              89032         Fixed                 0      5/3/2006
500758341              89014    Six Month Libor        4.375     5/30/2006
500761744              89104    Six Month Libor        3.125      5/1/2006
500779730              89113    Six Month Libor         2.25      6/5/2006
407393892              91731    Six Month Libor         2.25      2/9/2006
407393893              94019    Six Month Libor         2.25      3/1/2006
407393894              91601    Six Month Libor         2.25     2/23/2006
407393898              90280    Six Month Libor         3.25      3/6/2006
407393900              90042    Six Month Libor         2.25     2/28/2006
407393902              94044    Six Month Libor         2.25     2/23/2006
407393904              94124    Six Month Libor         2.25      3/1/2006
407393905              92028    Six Month Libor         2.25      3/3/2006
407393907              95695    Six Month Libor         2.25      3/6/2006
500437232              94010    Six Month Libor         3.75      5/2/2005
500635416              94401    Six Month Libor         2.25     11/1/2005
500710969              94608    Six Month Libor        4.375      3/7/2006
500720105               7030         Fixed                 0     4/20/2006
500730934              94118    Six Month Libor         2.25      3/3/2006
500762066              38632    Six Month Libor            5     5/11/2006
500627745              98816    Six Month Libor        4.375    12/27/2005
500722632              85250    Six Month Libor         4.75     3/30/2006
500732003              85021         Fixed                 0     4/10/2006
500746862              98816    Six Month Libor        4.375     5/22/2006
500766505              98816    Six Month Libor            5     5/25/2006
500770211              85206    Six Month Libor            5     5/24/2006
500770335              85206    Six Month Libor         3.25      6/1/2006
500771768              85203    Six Month Libor         2.25      6/8/2006
500774122              99025    Six Month Libor            5     5/25/2006
500769627              55406    Six Month Libor         4.25      6/2/2006
500772414              55125    Six Month Libor         4.75      6/7/2006
500773575              55384    Six Month Libor         2.75     5/25/2006
500731754              10459         Fixed                 0      4/4/2006
500734246              11550    Six Month Libor        3.375     4/20/2006
500742994              11722         Fixed                 0     4/17/2006
500751193              11717    Six Month Libor            5     4/27/2006
500751751              11706         Fixed                 0     4/28/2006
500754909              10469         Fixed                 0      5/8/2006
500754925              11708         Fixed                 0      5/3/2006
500763736              11776         Fixed                 0     4/20/2006
500774241              60187    Six Month Libor          4.5     5/30/2006
500742651              85040    Six Month Libor        4.375     4/11/2006
500743068              89129         Fixed                 0      4/7/2006
500747906              89101         Fixed                 0     4/12/2006
500750377              91744         Fixed                 0     4/12/2006
407027064              22812    Six Month Libor         2.25     1/27/2006
407027067              70052    Six Month Libor         2.25     1/20/2006
500716370               7423    Six Month Libor         3.25     3/31/2006
500723584               8090         Fixed                 0     3/31/2006
500729987               7740         Fixed                 0      4/4/2006
500745802               8527         Fixed                 0     4/24/2006
500767266               7087    Six Month Libor         4.25     5/26/2006
500775529               7628    Six Month Libor         3.25      6/2/2006
407207352              89115    Six Month Libor         2.25     2/23/2006
407207353              34205    Six Month Libor         2.25     2/20/2006
407207354              34205    Six Month Libor         2.25     2/17/2006
407207355              34205    Six Month Libor         2.25     2/17/2006
407207356              34205    Six Month Libor         2.25     2/17/2006
407207357              34205    Six Month Libor         2.25     2/20/2006
407207360              76112    Six Month Libor         2.25     1/10/2006
407207362              22407    Six Month Libor        3.625     2/24/2006
407207363              20646    Six Month Libor         2.25     2/24/2006
407207371              87102    Six Month Libor         2.25     2/10/2006
407207372              87121    Six Month Libor         2.25      3/1/2006
500721374              89131    Six Month Libor            5     3/30/2006
500721859              37167         Fixed                 0     3/10/2006
500747656              38106         Fixed                 0     4/18/2006
500759710              89103    Six Month Libor            5      5/3/2006
500760731              37201    Six Month Libor        3.875      5/5/2006
500770763              89015    Six Month Libor            5     5/22/2006
500772959              33186    Six Month Libor         2.25     5/22/2006
500774008              89103    Six Month Libor            5     5/25/2006
500781327              89142    Six Month Libor         2.25      5/3/2006
406005727              95366     One Year Libor         2.25     10/4/2005
500706092              89131         Fixed                 0     4/12/2006
500717231              89108         Fixed                 0     3/23/2006
500721216              89012         Fixed                 0     3/17/2006
500723788              89101         Fixed                 0     3/22/2006
500742617              89113         Fixed                 0     4/17/2006
500745018              89149    Six Month Libor        4.125     4/27/2006
500758347              89129    Six Month Libor         4.25     5/25/2006
500634812              29575    Six Month Libor            4    12/21/2005
500717675              10462         Fixed                 0     4/24/2006
500724473               7205    Six Month Libor        2.875     4/28/2006
500724625               7860    Six Month Libor         4.25     4/12/2006
500731038               7522         Fixed                 0     4/17/2006
500731108               7825         Fixed                 0     4/25/2006
500750185              10466    Six Month Libor            4      5/3/2006
407379007              93905    Six Month Libor            3      3/1/2006
407379008              92241    Six Month Libor         2.25      3/8/2006
407379013              94590    Six Month Libor         2.25      3/1/2006
407379016              94801    Six Month Libor         2.25     3/10/2006
407379021              92879    Six Month Libor         2.25      3/3/2006
406877011              94558    Six Month Libor         2.25     1/12/2006
406877015              91387    Six Month Libor         2.25     1/17/2006
500722566              89141         Fixed                 0     3/24/2006
500726371              89121    Six Month Libor        4.125     4/20/2006
500732171              89156         Fixed                 0     4/25/2006
500738045              89102         Fixed                 0     4/13/2006
500739976              89135         Fixed                 0     4/21/2006
500744327              89122         Fixed                 0     4/20/2006
500749808              89130         Fixed                 0      5/1/2006
500756982              89122    Six Month Libor          2.5     5/30/2006
500764450              89148    Six Month Libor            5      6/5/2006
500766170              89110    Six Month Libor            5     5/24/2006
500767415              89149    Six Month Libor            5     5/16/2006
500771779              89123    Six Month Libor            5      6/1/2006
500686506              48205         Fixed                 0     3/31/2006
500709019              33971    Six Month Libor            5      3/6/2006
500712964              20745    Six Month Libor         4.75      3/9/2006
500713410              21532         Fixed                 0      4/7/2006
500717072              22309    Six Month Libor            5     3/14/2006
500717078              22309    Six Month Libor            5     3/14/2006
500717104              22309    Six Month Libor            5     3/14/2006
500718096              34741    Six Month Libor            5     3/24/2006
500719170              22309    Six Month Libor            5     3/16/2006
500719653              18109         Fixed                 0     3/27/2006
500719724              18109         Fixed                 0     4/17/2006
500720047              23454         Fixed                 0     4/14/2006
500721603              92398         Fixed                 0     4/14/2006
500722005              20781    Six Month Libor         4.75     3/20/2006
500722105              20170    Six Month Libor        4.875     3/17/2006
500725051              56093         Fixed                 0     4/10/2006
500725120              20002         Fixed                 0     3/24/2006
500725825              22015    Six Month Libor            5     3/22/2006
500726354              23704         Fixed                 0     4/11/2006
500726696              20783    Six Month Libor            5     3/24/2006
500728683              23325    Six Month Libor        4.375     4/13/2006
500729622               3103    Six Month Libor         4.25     3/31/2006
500729755              22407         Fixed                 0     4/25/2006
500730034              23453         Fixed                 0     4/20/2006
500730436              20878         Fixed                 0     3/29/2006
500730724              22306    Six Month Libor            5     3/30/2006
500730738              33907         Fixed                 0     3/30/2006
500732010              22309         Fixed                 0      3/1/2006
500732769              34746         Fixed                 0      4/4/2006
500732985              22554    Six Month Libor            5      4/3/2006
500735935              32117         Fixed                 0     4/11/2006
500737815              22193         Fixed                 0     4/14/2006
500738083              20176         Fixed                 0     4/26/2006
500738149              22309         Fixed                 0     4/14/2006
500738179              20874         Fixed                 0     4/20/2006
500740907              20110         Fixed                 0     3/29/2006
500741465              32169         Fixed                 0     4/17/2006
500741922              30033         Fixed                 0     4/17/2006
500742177              22192         Fixed                 0     4/21/2006
500742562              32413         Fixed                 0     4/13/2006
500742581              33971         Fixed                 0     4/14/2006
500744313              26260         Fixed                 0     4/18/2006
500744349              21046         Fixed                 0     4/18/2006
500745388              20110         Fixed                 0     4/14/2006
500745458              72903         Fixed                 0     4/13/2006
500745607              22172    Six Month Libor          4.5     4/27/2006
500745754              78155         Fixed                 0     4/27/2006
500746496              22026    Six Month Libor            5     4/19/2006
500746509              20906    Six Month Libor         4.25     4/20/2006
500746809              22701         Fixed                 0     4/28/2006
500747210              30144    Six Month Libor            5     5/12/2006
500747296              20110         Fixed                 0     4/24/2006
500747473              18301    Six Month Libor            5     5/19/2006
500748183              19380    Six Month Libor        3.625     4/24/2006
500750240              20707         Fixed                 0     4/27/2006
500750371              22193         Fixed                 0     4/26/2006
500750442              21144         Fixed                 0     4/27/2006
500750504              23505    Six Month Libor         3.75     5/12/2006
500750543              20874    Six Month Libor        4.625     4/26/2006
500750556              22003         Fixed                 0     4/25/2006
500750613              20902         Fixed                 0     4/24/2006
500750622              22042         Fixed                 0     4/20/2006
500750630              23608         Fixed                 0     4/27/2006
500750638              21207    Six Month Libor            5     4/26/2006
500750640              20602         Fixed                 0     4/24/2006
500750649              20706    Six Month Libor        4.875      5/1/2006
500750664              20121         Fixed                 0     4/27/2006
500750697              22003         Fixed                 0     4/24/2006
500750712              20170         Fixed                 0      5/5/2006
500752005              21043    Six Month Libor            5      5/4/2006
500753517              22192         Fixed                 0     4/27/2006
500753830              22701         Fixed                 0     4/28/2006
500753833              24121         Fixed                 0     4/28/2006
500753840              55352         Fixed                 0     4/28/2006
500755005              20902         Fixed                 0      5/8/2006
500755337              20706    Six Month Libor            5      5/5/2006
500755906              23322    Six Month Libor          4.5     5/31/2006
500756222              22193    Six Month Libor            5      5/5/2006
500756936              72903         Fixed                 0      5/3/2006
500758343              22309         Fixed                 0      5/3/2006
500758499              21237    Six Month Libor            5      5/5/2006
500758547              24482    Six Month Libor            5     5/16/2006
500758798              22310    Six Month Libor            5      5/5/2006
500759202              20165         Fixed                 0      5/9/2006
500760905              17325    Six Month Libor            5     5/15/2006
500760976              24502         Fixed                 0      5/9/2006
500762364              20754    Six Month Libor            5     5/10/2006
500763896              23704    Six Month Libor            5     5/19/2006
500764564              20876    Six Month Libor         3.25     5/15/2006
500765661              33972    Six Month Libor            5     5/23/2006
500768451              33781    Six Month Libor            5     5/23/2006
500770718              20640    Six Month Libor         2.75     5/19/2006
500770868              22315    Six Month Libor            5     5/23/2006
500773213              20747    Six Month Libor            5     5/24/2006
500773605              20111    Six Month Libor            5     5/24/2006
500773627              20904    Six Month Libor            5     5/24/2006
500773776              20745    Six Month Libor            5     5/24/2006
500774846              27948    Six Month Libor        4.875     5/26/2006
500775027              20737    Six Month Libor            5     5/25/2006
500775526              22204    Six Month Libor            5     5/26/2006
500775906              56071    Six Month Libor            5     5/30/2006
500778800              23320    Six Month Libor         4.75      6/2/2006
500773175              98271    Six Month Libor         2.25     5/18/2006
500656220               2151         Fixed                 0      1/6/2006
500708807               2116    Six Month Libor            4     3/31/2006
500710411               1605         Fixed                 0     3/31/2006
500710441               1605         Fixed                 0     3/31/2006
500719250              32168    Six Month Libor        3.625     3/31/2006
500729206               2760         Fixed                 0     4/27/2006
500733231               6447         Fixed                 0     4/28/2006
500737008               1841         Fixed                 0     4/21/2006
500737013               2032         Fixed                 0     4/20/2006
500739296               1742    Six Month Libor        3.625      6/6/2006
500741738               2744         Fixed                 0     4/14/2006
500742329               1970         Fixed                 0      5/5/2006
500755106              33308    Six Month Libor            5     5/16/2006
500773724               2453    Six Month Libor         4.25      6/2/2006
500684580              95928    Six Month Libor         4.25      3/3/2006
500692038              93635    Six Month Libor            5      3/6/2006
500696483              95076    Six Month Libor        4.375     3/16/2006
500704434              96003    Six Month Libor         4.75      3/3/2006
500709407              95076    Six Month Libor        3.625     3/13/2006
500747755              92211    Six Month Libor         3.25      5/1/2006
500747769              93635    Six Month Libor         4.25     4/26/2006
500749761              95076    Six Month Libor            5     5/10/2006
500755074              93611    Six Month Libor         3.25      6/2/2006
500756431              95354    Six Month Libor         2.25      6/1/2006
500757372              95060    Six Month Libor            5     5/25/2006
500758724              95006    Six Month Libor         3.25     5/25/2006
500759229              96007    Six Month Libor            5      6/2/2006
500761470              95076    Six Month Libor         3.25     5/24/2006
500764729              95006    Six Month Libor         3.25     5/19/2006
500771697              97459    Six Month Libor         3.25     5/23/2006
500773373              95382    Six Month Libor         3.25     5/24/2006
500773918              95076    Six Month Libor         3.25     5/26/2006
500717384              11554         Fixed                 0     4/24/2006
500773583              10452    Six Month Libor          4.5     5/25/2006
500778299              10452    Six Month Libor         2.25      6/7/2006
500745406              93304         Fixed                 0      5/2/2006
500760592              93307    Six Month Libor         3.25      6/1/2006
500763785              90003    Six Month Libor            5     5/15/2006
500768988              92392    Six Month Libor            5     5/30/2006
500769016              91941    Six Month Libor         3.25     5/25/2006
500771129              90631    Six Month Libor            5     5/26/2006
500771188              92701    Six Month Libor            5      6/2/2006
500772232              93535    Six Month Libor            5     5/26/2006
500772236              93535    Six Month Libor            5     5/26/2006
407116196              91752    One Month Libor         2.25      2/6/2006
407116199              90807     One Year Libor         2.25      2/2/2006
407116203              93291     One Year Libor         2.25     1/24/2006
407116204              91709    Six Month Libor         2.25      2/1/2006
407116206              92675     One Year Libor         2.25      2/3/2006
407116208              95340     One Year Libor         2.25      2/3/2006
407116210              95206     One Year Libor         2.25      2/3/2006
407116211              95205     One Year Libor         2.25      2/2/2006
407116213              90291    Six Month Libor         2.25    11/22/2005
407116216              90650     One Year Libor         2.25     1/27/2006
407116217              91604     One Year Libor         2.25     1/27/2006
407116226              92504     One Year Libor         2.25     1/31/2006
407116227              90291     One Year Libor         2.25      2/2/2006
407116228              90291     One Year Libor         2.25      2/2/2006
407116235              91711     One Year Libor         2.25      2/2/2006
407116245              92211     One Year Libor         2.25      2/7/2006
407116246              92211     One Year Libor         2.25      2/7/2006
407116248              92083     One Year Libor         2.25     1/31/2006
500687591               8837         Fixed                 0     2/16/2006
500703268              10940         Fixed                 0      3/2/2006
500704848               7105    Six Month Libor            5      3/3/2006
500709094              33069    Six Month Libor            5      3/7/2006
500709948               8846    Six Month Libor        4.875      3/8/2006
500716719              33445    Six Month Libor        4.375     3/17/2006
500720990               7029    Six Month Libor            5     3/20/2006
500721113               7003    Six Month Libor            5     3/21/2006
500721178               7107    Six Month Libor            5     3/21/2006
500723346               7018    Six Month Libor            5     3/22/2006
500723523              10940    Six Month Libor            5     3/22/2006
500727381               7104    Six Month Libor            5     3/28/2006
500729575              33411    Six Month Libor          4.5     3/30/2006
500730017               8527    Six Month Libor        3.875      4/3/2006
500730919               7501         Fixed                 0     3/31/2006
500732872               7103         Fixed                 0     4/17/2006
500734162               7108         Fixed                 0     4/21/2006
500740462               7735         Fixed                 0     4/12/2006
500740534              10940         Fixed                 0     4/21/2006
500740608               7206         Fixed                 0     4/28/2006
500741536              33483         Fixed                 0     4/17/2006
500741912               7728         Fixed                 0     4/19/2006
500744553               7106         Fixed                 0     4/26/2006
500745741               8723         Fixed                 0     4/20/2006
500746295               7104         Fixed                 0     4/26/2006
500746388               7821         Fixed                 0     4/21/2006
500746816               7107         Fixed                 0     4/20/2006
500748273               7201    Six Month Libor            5     4/27/2006
500752818               7508         Fixed                 0      5/1/2006
500752902               7090         Fixed                 0     4/28/2006
500753215               7203         Fixed                 0     4/28/2006
500753419               7111    Six Month Libor            5      5/8/2006
500754559              34446    Six Month Libor            5      5/5/2006
500757294              19403    Six Month Libor            5      5/4/2006
500759546               7029    Six Month Libor            5     5/10/2006
500761912              18504    Six Month Libor        4.875     5/11/2006
500763737               8104         Fixed                 0     5/15/2006
500763841              33556    Six Month Libor            5     5/15/2006
500766401              19139    Six Month Libor            5     5/17/2006
500773652               7104    Six Month Libor            5     5/31/2006
500775139               8360    Six Month Libor            5     5/30/2006
500713281              85222    Six Month Libor         2.75     3/10/2006
500718807              85222         Fixed                 0     3/20/2006
500747556              85218         Fixed                 0     4/25/2006
500749329              85326    Six Month Libor         2.75     3/29/2006
500761161              87105    Six Month Libor            5     5/25/2006
407265536              85350     One Year Libor         2.25     1/27/2006
407265537              95321     One Year Libor         2.25     1/20/2006
407265538              97203     One Year Libor         2.25     12/2/2005
407265544              85383     One Year Libor         2.25     1/30/2006
407265545              92040     One Year Libor         2.25     2/22/2006
407265547              95822     One Year Libor         2.25     2/16/2006
407265548              93703     One Year Libor         2.25     1/26/2006
407265549              95219     One Year Libor         2.25     1/11/2006
407265550              91501     One Year Libor         2.25     2/21/2006
407265555              94553     One Year Libor         2.25      2/8/2006
407265556              94536     One Year Libor         2.25     1/30/2006
407265562              85225     One Year Libor         2.25     1/30/2006
407265569              95621     One Year Libor         2.25     1/18/2006
407265571              95648     One Year Libor         2.25     1/30/2006
407265573              94591     One Year Libor         2.25     1/25/2006
407265577              89032     One Year Libor         2.25     1/27/2006
407265578              46947     One Year Libor         2.25     2/28/2006
407265580              98936     One Year Libor         2.25     1/17/2006
407265590              85234     One Year Libor         2.25     1/30/2006
407265593              95307     One Year Libor         2.25      2/3/2006
407265595              85323     One Year Libor         2.25     1/27/2006
407265598              95136     One Year Libor         2.25     1/31/2006
407265603              97206     One Year Libor         2.25      2/6/2006
407265604              84780     One Year Libor         2.25      2/3/2006
407265606              94015     One Year Libor         2.25      2/9/2006
407265620              95664     One Year Libor         2.25     1/26/2006
407265622              95377     One Year Libor         2.25      2/1/2006
407265631              85303     One Year Libor         2.25      2/9/2006
407265637              85258     One Year Libor         2.25     2/21/2006
407265646              97132     One Year Libor         2.25     1/31/2006
407265654              98661     One Year Libor         2.25     2/15/2006
407265658              93638     One Year Libor         2.25     2/14/2006
407265670              85031     One Year Libor         2.25      2/9/2006
407265673              98188     One Year Libor         2.25     2/21/2006
407265674              92243     One Year Libor         2.25     2/24/2006
407265682              93725     One Year Libor         2.25     2/15/2006
407265683              93727     One Year Libor         2.25      2/9/2006
407265684              93728     One Year Libor         2.25      2/9/2006
407265688              95368     One Year Libor         2.25     2/15/2006
407265689              85013     One Year Libor         2.25     2/16/2006
407265692              93012     One Year Libor         2.25      2/8/2006
407265695              93436     One Year Libor         2.25     2/14/2006
407265696              97007     One Year Libor         2.25     2/17/2006
407265702              93626     One Year Libor         2.25     2/13/2006
407265703              97211     One Year Libor         2.25      2/7/2006
407265705              93305     One Year Libor         2.25     2/16/2006
407265707              95204     One Year Libor         2.25      2/3/2006
407265708              98498     One Year Libor         2.25     2/27/2006
407265715              95991     One Year Libor         2.25     2/16/2006
407265718              80129     One Year Libor         2.25     2/22/2006
407265720              92376     One Year Libor         2.25     2/14/2006
407265727              98445     One Year Libor         2.25     2/10/2006
407265729              92027     One Year Libor         2.25     2/10/2006
407265730              98059     One Year Libor         2.25     2/16/2006
407265747              85053     One Year Libor         2.25     2/10/2006
407265751              91340     One Year Libor         2.25     2/16/2006
407265758              97030     One Year Libor         2.25     2/21/2006
407265760              85220     One Year Libor         2.25     2/24/2006
407265761              85220     One Year Libor         2.25     2/24/2006
407265763              97124     One Year Libor         2.25     2/17/2006
407265766              84106     One Year Libor         2.25     2/23/2006
407265774              96158     One Year Libor         2.25     2/16/2006
407265776              83607     One Year Libor         2.25     2/24/2006
407265780              85296     One Year Libor         2.25     2/24/2006
407265782              33907     One Year Libor         2.25      3/1/2006
407265784              80516     One Year Libor         2.25     2/27/2006
407265785              93551     One Year Libor         2.25     2/22/2006
407265788              80013     One Year Libor         2.25     2/27/2006
407265789              80013     One Year Libor         2.25     2/27/2006
407265790              93722     One Year Libor         2.25     2/21/2006
407265791              80134     One Year Libor         2.25     2/24/2006
407265792              80602     One Year Libor         2.25     2/24/2006
407265793              76107     One Year Libor         2.25     2/28/2006
407265794              80011     One Year Libor         2.25     2/28/2006
407265795              92236     One Year Libor         2.25     2/24/2006
500691861               8035    Six Month Libor        4.625     3/22/2006
500708512              17517         Fixed                 0     4/11/2006
500752929              33012    Six Month Libor         2.25     5/15/2006
407576398              85248    Six Month Libor         2.25      3/6/2006
407576401              85242    Six Month Libor         2.25     2/28/2006
407576404              85242    Six Month Libor         2.25     3/20/2006
500697026              85257    Six Month Libor         4.25      3/2/2006
500719844              85374    Six Month Libor         4.25      4/1/2006
500728724              85242    Six Month Libor            5     3/29/2006
500751730              85364         Fixed                 0     4/28/2006
500760735              85208    Six Month Libor         2.25     5/22/2006
500700659              85016    Six Month Libor            5     2/23/2006
500727410              85375    Six Month Libor            5     3/27/2006
500728864              89052    Six Month Libor            5      4/3/2006
500730452              89110    Six Month Libor            5     3/30/2006
500732160              85019    Six Month Libor            5      4/5/2006
500776019              85629    Six Month Libor        4.875     5/26/2006
500777381              85220    Six Month Libor            5      4/7/2006
500733256              33647    Six Month Libor        4.375     4/11/2006
500743169              33617         Fixed                 0     4/14/2006
500758231              34746    Six Month Libor          4.5      5/5/2006
500756996              20837         Fixed                 0      5/4/2006
500759785              49740    Six Month Libor         4.25      5/9/2006
500766916              45238    Six Month Libor         2.25     5/22/2006
407541202              30707    Six Month Libor          7.5    12/20/2005
407541210              34491    Six Month Libor         6.55    11/23/2005
407541212              33980    Six Month Libor          5.5     11/1/2005
407541214              33624    Six Month Libor         5.15     11/2/2005
407541216              32440    Six Month Libor          6.2    11/30/2005
407541221              21222    Six Month Libor          5.3    11/23/2005
407541329              28465         Fixed                 0     1/19/2006
500723177              32820    Six Month Libor          5.6     9/20/2005
500733088              33487    Six Month Libor         3.25     5/10/2006
500744353              76131         Fixed                 0     4/26/2006
500746725              76248         Fixed                 0     4/26/2006
500748823              77478         Fixed                 0     4/28/2006
500771746              76179    Six Month Libor        4.625     5/27/2006
407262813              11417     One Year Libor         2.25     1/25/2006
407262827               7450     One Year Libor         2.25     1/17/2006
407262828              91405     One Year Libor         2.25    12/28/2005
407262835              91355     One Year Libor         2.25     1/26/2006
500721370              89015         Fixed                 0     3/17/2006
500722359              85242    Six Month Libor            5     3/21/2006
500730010              89048         Fixed                 0     3/30/2006
500764060              55419    Six Month Libor         3.25     5/12/2006
500713761              33034    Six Month Libor        4.125      3/9/2006
500731085              27101         Fixed                 0     4/21/2006
500733830              20833    Six Month Libor            5      5/1/2006
500743524              33030         Fixed                 0     4/24/2006
500754875              33403    Six Month Libor        4.875     5/16/2006
500761654              32822    Six Month Libor         2.25     5/19/2006
500767507              32822    Six Month Libor         2.25     5/30/2006
500772563              32822    Six Month Libor         2.25     5/31/2006
500774952              32822    Six Month Libor         2.25     5/31/2006
500775252              33619    Six Month Libor         2.25      6/7/2006
500775362              33069    Six Month Libor         2.25     5/31/2006
500717701              19701         Fixed                 0     3/31/2006
500718683               8057    Six Month Libor        4.375     3/30/2006
500725634               8075    Six Month Libor         2.25     3/31/2006
500729034               8107         Fixed                 0      4/4/2006
500731833               8401    Six Month Libor        4.375      4/5/2006
500731976              18977         Fixed                 0     4/12/2006
500734281               8401    Six Month Libor        4.375      4/7/2006
500737741              19140         Fixed                 0     4/17/2006
500746723               8232    Six Month Libor        4.375      5/1/2006
500747529              19081    Six Month Libor         3.75     5/31/2006
500748687              19130         Fixed                 0     4/24/2006
500756077              19380         Fixed                 0      5/5/2006
500725794              23222         Fixed                 0     3/24/2006
500736725              33015         Fixed                 0     3/14/2006
500753885              11590         Fixed                 0      5/1/2006
500765813              23113    Six Month Libor            5     5/23/2006
500738147              91706    Six Month Libor            5      5/1/2006
500745963              91387         Fixed                 0     4/19/2006
500749113              94523    Six Month Libor        4.625     4/24/2006
500750716              91342    Six Month Libor        4.125     4/26/2006
500772143              92345    Six Month Libor         3.25     5/24/2006
500684536              68104         Fixed                 0     2/22/2006
500684559              68104         Fixed                 0     2/22/2006
500746959              78645         Fixed                 0     4/26/2006
500755027              61108         Fixed                 0     3/29/2006
500755035              61109         Fixed                 0     3/29/2006
500755039              61101         Fixed                 0     3/29/2006
500755051              61104         Fixed                 0     3/29/2006
500755057              61101         Fixed                 0     3/29/2006
500739938              11788         Fixed                 0     4/11/2006
500725838              60478    Six Month Libor            5     3/15/2006
500728205              60637    Six Month Libor            5     3/23/2006
500734960              62010    Six Month Libor            5      4/1/2006
500737914              60637    Six Month Libor        4.375      4/3/2006
500741195              53533         Fixed                 0     4/10/2006
500741251              60440         Fixed                 0     4/12/2006
500744583              60440         Fixed                 0     4/17/2006
500747937              90222    Six Month Libor         4.75     4/18/2006
500750375              90712         Fixed                 0     4/21/2006
500754701              92408         Fixed                 0     4/26/2006
500754796              60436         Fixed                 0     4/25/2006
500764354              60466         Fixed                 0     5/10/2006
500772230              60612    Six Month Libor         3.25     5/12/2006
500772453              89005    Six Month Libor         3.25     5/19/2006
500777387              89120    Six Month Libor            5     5/23/2006
500713304              97230         Fixed                 0     2/28/2006
500730906              75159         Fixed                 0      4/4/2006
500733676              77449         Fixed                 0     4/17/2006
500741194              77088         Fixed                 0     4/20/2006
500741273              75074         Fixed                 0     4/27/2006
500742600              75214         Fixed                 0      5/1/2006
500746911              73013         Fixed                 0      5/1/2006
500747230              72204         Fixed                 0      5/1/2006
500749675              78247         Fixed                 0      5/1/2006
500750148              77084         Fixed                 0     4/25/2006
500750608              76111         Fixed                 0      5/4/2006
500750723              73044         Fixed                 0      5/1/2006
500752164              77373         Fixed                 0      5/9/2006
500752213              77339         Fixed                 0      5/5/2006
500752551              76135         Fixed                 0     4/27/2006
500754975              75115         Fixed                 0      5/2/2006
500759894              75062         Fixed                 0     5/10/2006
500765427              85257    Six Month Libor            5     5/26/2006
500774352              75218    Six Month Libor            5      6/1/2006
500710027              33764    Six Month Libor         2.75     3/10/2006
500716176              33710    Six Month Libor         3.25     3/31/2006
500716256               7928         Fixed                 0     3/23/2006
500717633               7203         Fixed                 0      4/5/2006
500722067               7202         Fixed                 0      5/3/2006
500725023              11208    Six Month Libor            5     3/30/2006
500728929               7606    Six Month Libor        4.875     3/30/2006
500732646              10926         Fixed                 0     5/12/2006
500733104               7621    Six Month Libor            5     5/15/2006
500736853               7008         Fixed                 0     4/26/2006
500741967              30013         Fixed                 0     4/14/2006
500745570               7104         Fixed                 0     4/25/2006
500750216               7869    Six Month Libor        4.625     5/22/2006
500752267               8757    Six Month Libor            5      5/1/2006
500754246               7203    Six Month Libor         3.25     5/18/2006
500758181               8901    Six Month Libor        4.875     5/11/2006
500758229               8046    Six Month Libor         2.75      6/1/2006
500760696              20155    Six Month Libor         3.25     5/18/2006
500761881              22556    Six Month Libor         2.75     5/22/2006
500762286               7055    Six Month Libor         3.25     5/25/2006
500763554              11419    Six Month Libor         2.75     5/26/2006
500776898               7202    Six Month Libor         2.75     5/31/2006
500779941               7083    Six Month Libor            5      6/2/2006
500761897              10580         Fixed                 0     5/17/2006
500734245              63118         Fixed                 0     3/30/2006
500758298              90047         Fixed                 0     4/27/2006
500758311              90305         Fixed                 0     4/27/2006
500758542              92105         Fixed                 0     4/19/2006
500759469              63110         Fixed                 0     4/28/2006
500765008              48322         Fixed                 0      5/9/2006
500769009              85032    Six Month Libor         2.75     5/19/2006
500773461              95628    Six Month Libor         2.25     5/24/2006
500687189              84404         Fixed                 0     4/20/2006
500713747              80202    Six Month Libor        4.375     3/15/2006
500773895               7302    Six Month Libor            4     5/25/2006
407848258              11792     One Year Libor         2.25      6/2/2005
500374389              10013    Six Month Libor        2.625     3/23/2005
500727851              10564         Fixed                 0      4/3/2006
500730994              11207         Fixed                 0      5/2/2006
500738092              11743    Six Month Libor         2.25      4/4/2006
500754635              10459         Fixed                 0     4/28/2006
500758349              10472         Fixed                 0      5/4/2006
500759692              11236         Fixed                 0      5/9/2006
500759816              11216         Fixed                 0      5/5/2006
500761326              11434    Six Month Libor         2.25      5/8/2006
500763200              11207         Fixed                 0     5/10/2006
500764665              11236    Six Month Libor         2.25     5/15/2006
500765252              10458    Six Month Libor         3.25     5/11/2006
500765751              10469    Six Month Libor         4.25     5/18/2006
500767449              10302         Fixed                 0     5/16/2006
500767836              13820         Fixed                 0     5/16/2006
500779076              11691    Six Month Libor         2.25      6/1/2006
500779354              10550    Six Month Libor          4.5     5/31/2006
500780911              11691    Six Month Libor         2.25      6/2/2006
500780986              11434    Six Month Libor         2.25      6/2/2006
500781070              10465    Six Month Libor          4.5     5/31/2006
500783340              11207    Six Month Libor         2.25      6/6/2006
500784848              11434    Six Month Libor         2.25      6/8/2006
406402919              10980     One Year Libor         3.25     11/1/2005
406843878              11229    Six Month Libor         2.25      1/6/2006
500782012              87114    Six Month Libor            5     5/30/2006
500756613              30126    Six Month Libor            5     5/19/2006




--------------------------------------------------------------------------------




Loan_No                   First_Pay_Date     Maturity_Date    Orig_Rate      Current_Rate
__________________________________________________________________________________________
500682545                       4/1/2006          3/1/2036        8.125             8.125
500724090                       5/1/2006          4/1/2036            8                 8
500746247                       6/1/2006          5/1/2036            8                 8
500774649                       7/1/2006          6/1/2036          7.5               7.5
407876295                       7/1/2006          6/1/2036        7.125             7.125
407876317                       7/1/2006          6/1/2036        8.125             8.125
407876339                       7/1/2006          6/1/2036         7.75              7.75
407876346                       7/1/2006          6/1/2036        7.375             7.375
500676038                       4/1/2006          3/1/2036        7.875             7.875
500683295                       5/1/2006          4/1/2036         8.75              8.75
500710413                       5/1/2006          4/1/2036        7.625             7.625
500713928                       5/1/2006          4/1/2036            8                 8
500715569                       5/1/2006          4/1/2036        7.875             7.875
500720987                       5/1/2006          4/1/2036        7.875             7.875
500723137                       5/1/2006          4/1/2036         7.75              7.75
500723301                       6/1/2006          5/1/2036         7.75              7.75
500724204                       5/1/2006          4/1/2036            8                 8
500724662                       5/1/2006          4/1/2036            5                 5
500725465                       5/1/2006          4/1/2036        7.875             7.875
500726637                       5/1/2006          4/1/2036            8                 8
500727346                       6/1/2006          5/1/2036        7.625             7.625
500729809                       5/1/2006          4/1/2036            8                 8
500729840                       5/1/2006          4/1/2036            8                 8
500729936                       6/1/2006          5/1/2036         8.75              8.75
500730040                       6/1/2006          5/1/2036         8.75              8.75
500730842                       6/1/2006          5/1/2036            8                 8
500730875                       6/1/2006          5/1/2036        7.875             7.875
500731123                       6/1/2006          5/1/2036            8                 8
500733140                       5/1/2006          4/1/2036        7.875             7.875
500733630                       6/1/2006          5/1/2036         8.75              8.75
500733809                       6/1/2006          5/1/2036            8                 8
500733925                       6/1/2006          5/1/2036          8.5               8.5
500734388                       7/1/2006          6/1/2036         8.75              8.75
500734910                       6/1/2006          5/1/2036         7.75              7.75
500734943                       6/1/2006          5/1/2036        7.875             7.875
500735284                       6/1/2006          5/1/2036         8.75              8.75
500735302                       6/1/2006          5/1/2036         8.75              8.75
500735358                       6/1/2006          5/1/2036        8.625             8.625
500735504                       6/1/2006          5/1/2036         7.25              7.25
500735582                       6/1/2006          5/1/2036        7.625             7.625
500735641                       6/1/2006          5/1/2036         8.75              8.75
500736044                       6/1/2006          5/1/2036          8.5               8.5
500736655                       6/1/2006          5/1/2036         8.75              8.75
500736865                       6/1/2006          5/1/2036        8.625             8.625
500737024                       6/1/2006          5/1/2036            8                 8
500737515                       6/1/2006          5/1/2036         8.75              8.75
500737724                       6/1/2006          5/1/2036         8.75              8.75
500737906                       6/1/2006          5/1/2036         7.75              7.75
500737961                       6/1/2006          5/1/2036        8.125             8.125
500739023                       6/1/2006          5/1/2036        8.625             8.625
500739386                       6/1/2006          5/1/2036        8.375             8.375
500739978                       6/1/2006          5/1/2036        8.625             8.625
500740071                       6/1/2006          5/1/2036         8.75              8.75
500740716                       6/1/2006          5/1/2036            8                 8
500740769                       6/1/2006          5/1/2036         8.75              8.75
500741684                       6/1/2006          5/1/2036         8.25              8.25
500741817                       6/1/2006          5/1/2036          7.5               7.5
500742096                       6/1/2006          5/1/2036        8.625             8.625
500742202                       6/1/2006          5/1/2036          9.5               9.5
500742584                       6/1/2006          5/1/2036          8.5               8.5
500743271                       6/1/2006          5/1/2036          8.5               8.5
500743395                       6/1/2006          5/1/2036        8.875             8.875
500743399                       6/1/2006          5/1/2036            8                 8
500743400                       6/1/2006          5/1/2036         8.75              8.75
500744580                       7/1/2006          6/1/2036        7.375             7.375
500744604                       6/1/2006          5/1/2036            9                 9
500744683                       6/1/2006          5/1/2036        7.875             7.875
500744913                       6/1/2006          5/1/2036         8.75              8.75
500744926                       6/1/2006          5/1/2036        8.875             8.875
500744949                       6/1/2006          5/1/2036        8.625             8.625
500745282                       6/1/2006          5/1/2036         8.75              8.75
500745303                       6/1/2006          5/1/2036        7.375             7.375
500745339                       6/1/2006          5/1/2036         7.75              7.75
500745403                       7/1/2006          6/1/2036        8.875             8.875
500745847                       7/1/2006          6/1/2036        8.625             8.625
500745865                       6/1/2006          5/1/2036        8.875             8.875
500745884                       7/1/2006          6/1/2036        7.875             7.875
500745918                       6/1/2006          5/1/2036         8.75              8.75
500746442                       6/1/2006          5/1/2036          9.5               9.5
500746505                       6/1/2006          5/1/2036        8.875             8.875
500746613                       7/1/2006          6/1/2036         7.75              7.75
500746631                       6/1/2006          5/1/2036            8                 8
500746708                       7/1/2006          6/1/2036        8.375             8.375
500747618                       7/1/2006          6/1/2036            7                 7
500747683                       6/1/2006          5/1/2036        7.375             7.375
500747698                       7/1/2006          6/1/2036         7.75              7.75
500747728                       7/1/2006          6/1/2036        8.125             8.125
500747857                       7/1/2006          6/1/2036         9.25              9.25
500748225                       6/1/2006          5/1/2036          8.5               8.5
500748317                       6/1/2006          5/1/2036        8.375             8.375
500748388                       7/1/2006          6/1/2036            8                 8
500748425                       7/1/2006          6/1/2036        9.375             9.375
500748461                       7/1/2006          6/1/2036        7.875             7.875
500748476                       6/1/2006          5/1/2036            8                 8
500748716                       6/1/2006          5/1/2036        9.125             9.125
500748750                       7/1/2006          6/1/2036         7.25              7.25
500748756                       6/1/2006          5/1/2036            8                 8
500749269                       6/1/2006          5/1/2036        8.875             8.875
500749499                       7/1/2006          6/1/2036        9.125             9.125
500749524                       6/1/2006          5/1/2036        8.625             8.625
500749662                       6/1/2006          5/1/2036          9.5               9.5
500750143                       6/1/2006          5/1/2036          8.5               8.5
500750225                       7/1/2006          6/1/2036          7.5               7.5
500750544                       7/1/2006          6/1/2036        8.875             8.875
500750747                       7/1/2006          6/1/2036        8.875             8.875
500751171                       6/1/2006          5/1/2036        8.125             8.125
500751282                       7/1/2006          6/1/2036          8.5               8.5
500751351                       6/1/2006          5/1/2036            9                 9
500751831                       7/1/2006          6/1/2036          8.5               8.5
500751844                       7/1/2006          6/1/2036        9.125             9.125
500752570                       6/1/2006          5/1/2036            8                 8
500752599                       7/1/2006          6/1/2036        8.875             8.875
500752677                       7/1/2006          6/1/2036        8.875             8.875
500753014                       7/1/2006          6/1/2036        7.375             7.375
500753056                       7/1/2006          6/1/2036         7.75              7.75
500753288                       7/1/2006          6/1/2036            8                 8
500753398                       7/1/2006          6/1/2036        7.875             7.875
500753431                       7/1/2006          6/1/2036            8                 8
500753835                       7/1/2006          6/1/2036        7.875             7.875
500754754                       7/1/2006          6/1/2036        7.875             7.875
500754822                       7/1/2006          6/1/2036          9.5               9.5
500754873                       7/1/2006          6/1/2036          8.5               8.5
500755019                       7/1/2006          6/1/2036         9.25              9.25
500755040                       7/1/2006          6/1/2036         7.25              7.25
500755101                       7/1/2006          6/1/2036        8.375             8.375
500755591                       7/1/2006          6/1/2036            9                 9
500755804                       7/1/2006          6/1/2036        7.375             7.375
500755961                       7/1/2006          6/1/2036            8                 8
500756003                       7/1/2006          6/1/2036        7.875             7.875
500756018                       7/1/2006          6/1/2036        9.375             9.375
500756252                       7/1/2006          6/1/2036         8.75              8.75
500756643                       6/1/2006          5/1/2036        8.375             8.375
500756682                       7/1/2006          6/1/2036            8                 8
500757298                       7/1/2006          6/1/2036        7.875             7.875
500757405                       7/1/2006          6/1/2036          9.5               9.5
500758177                       7/1/2006          6/1/2036            8                 8
500758265                       7/1/2006          6/1/2036         7.75              7.75
500758729                       7/1/2006          6/1/2036          9.5               9.5
500759464                       7/1/2006          6/1/2036         7.25              7.25
500759507                       7/1/2006          6/1/2036        8.375             8.375
500760369                       7/1/2006          6/1/2036            6                 6
500760462                       7/1/2006          6/1/2036            8                 8
500761553                       7/1/2006          6/1/2036            8                 8
500761614                       7/1/2006          6/1/2036        8.875             8.875
500761724                       7/1/2006          6/1/2036        7.125             7.125
500762014                       7/1/2006          6/1/2036        7.625             7.625
500762098                       7/1/2006          6/1/2036        7.375             7.375
500762110                       7/1/2006          6/1/2036         7.25              7.25
500762121                       7/1/2006          6/1/2036            8                 8
500762571                       7/1/2006          6/1/2036            8                 8
500762599                       7/1/2006          6/1/2036         7.75              7.75
500762667                       7/1/2006          6/1/2036        8.875             8.875
500762994                       7/1/2006          6/1/2036            8                 8
500763506                       7/1/2006          6/1/2036         6.25              6.25
500763702                       7/1/2006          6/1/2036        9.125             9.125
500764275                       7/1/2006          6/1/2036         7.75              7.75
500764371                       7/1/2006          6/1/2036        7.875             7.875
500764835                       7/1/2006          6/1/2036            8                 8
500765013                       8/1/2006          7/1/2036            8                 8
500765041                       8/1/2006          7/1/2036         7.75              7.75
500765266                       7/1/2006          6/1/2036        7.375             7.375
500765285                       7/1/2006          6/1/2036        7.375             7.375
500765309                       7/1/2006          6/1/2036        7.375             7.375
500765414                       8/1/2006          7/1/2036            7                 7
500765966                       7/1/2006          6/1/2036        7.875             7.875
500765983                       7/1/2006          6/1/2036        7.625             7.625
500767607                       7/1/2006          6/1/2036        5.875             5.875
500767935                       7/1/2006          6/1/2036            8                 8
500768697                       7/1/2006          6/1/2036            8                 8
500768750                       7/1/2006          6/1/2036            8                 8
500769975                       7/1/2006          6/1/2036        7.875             7.875
500770562                       7/1/2006          6/1/2036        6.625             6.625
500770685                       7/1/2006          6/1/2036        7.375             7.375
500771950                       7/1/2006          6/1/2036         7.75              7.75
500772696                       7/1/2006          6/1/2036            8                 8
500772818                       7/1/2006          6/1/2036            8                 8
500773211                       7/1/2006          6/1/2036        7.375             7.375
500773665                       7/1/2006          6/1/2036        7.375             7.375
500773913                       8/1/2006          7/1/2036            8                 8
500774266                       7/1/2006          6/1/2036            8                 8
500774803                       7/1/2006          6/1/2036            8                 8
500774839                       7/1/2006          6/1/2036            7                 7
500774940                       8/1/2006          7/1/2036            8                 8
500775094                       7/1/2006          6/1/2036            8                 8
500775430                       8/1/2006          7/1/2036        7.625             7.625
500775912                       8/1/2006          7/1/2036            8                 8
500776024                       7/1/2006          6/1/2036            8                 8
500776095                       7/1/2006          6/1/2036        7.875             7.875
500776154                       8/1/2006          7/1/2036         7.25              7.25
500776781                       8/1/2006          7/1/2036        6.875             6.875
500777016                       7/1/2006          6/1/2036         7.25              7.25
500777568                       8/1/2006          7/1/2036        7.375             7.375
500778410                       8/1/2006          7/1/2036        7.625             7.625
500668401                       7/1/2006          6/1/2036            9                 9
500703877                       4/1/2006          3/1/2036         8.25              8.25
500725946                       6/1/2006          5/1/2036         8.75              8.75
500737508                       7/1/2006          6/1/2036         7.25              7.25
500738098                       7/1/2006          6/1/2036          9.5               9.5
500742587                       6/1/2006          5/1/2036         8.75              8.75
500744011                       6/1/2006          5/1/2026         8.75              8.75
500744436                       6/1/2006          5/1/2036          7.5               7.5
500744630                       6/1/2006          5/1/2036         7.75              7.75
500747735                       6/1/2006          5/1/2036        7.875             7.875
500747757                       6/1/2006          5/1/2036        7.875             7.875
500748256                       6/1/2006          5/1/2036        7.625             7.625
500748374                       6/1/2006          5/1/2036            9                 9
500752485                       6/1/2006          5/1/2036        9.375             9.375
500770807                       7/1/2006          6/1/2036            8                 8
500727300                       5/1/2006          4/1/2036         8.75              8.75
500705260                       4/1/2006          3/1/2036        7.875             7.875
500715078                       5/1/2006          4/1/2036         7.25              7.25
500716241                       5/1/2006          4/1/2036        7.875             7.875
500731030                       6/1/2006          5/1/2036            8                 8
500748992                       6/1/2006          5/1/2036         8.75              8.75
500751340                       7/1/2006          6/1/2036            6                 6
500762870                       7/1/2006          6/1/2036         7.75              7.75
500766004                       7/1/2006          6/1/2036            8                 8
500766917                       7/1/2006          6/1/2036        7.875             7.875
500769214                       7/1/2006          6/1/2036         7.75              7.75
500778109                       7/1/2006          6/1/2036         7.75              7.75
500778369                       7/1/2006          6/1/2036            8                 8
500783685                       8/1/2006          7/1/2036          7.5               7.5
500732675                       6/1/2006          5/1/2036         7.25              7.25
500723906                       6/1/2006          5/1/2036          6.5               6.5
500773664                       8/1/2006          7/1/2036         6.75              6.75
500723846                       6/1/2006          5/1/2036         8.75              8.75
500623422                       1/1/2006         12/1/2035         7.75              7.75
500733742                       6/1/2006          5/1/2036         8.75              8.75
407151847                       3/1/2006          2/1/2036          8.5               8.5
500750846                       7/1/2006          6/1/2036         5.75              5.75
500752514                       7/1/2006          6/1/2036         6.25              6.25
500756828                       7/1/2006          6/1/2036         5.25              5.25
500758599                       7/1/2006          6/1/2036            6                 6
500759989                       7/1/2006          6/1/2036        5.875             5.875
500762809                       7/1/2006          6/1/2036         5.75              5.75
500771020                       7/1/2006          6/1/2036        5.125             5.125
500714217                       5/1/2006          4/1/2036            7                 7
500729700                       6/1/2006          5/1/2036            8                 8
500755577                       6/1/2006          5/1/2036            8                 8
500719152                       5/1/2006          4/1/2036         6.75              6.75
500750414                       7/1/2006          6/1/2036            8                 8
500754877                       7/1/2006          6/1/2036        6.875             6.875
500769865                       7/1/2006          6/1/2036        7.375             7.375
500725138                       5/1/2006          4/1/2036        6.875             6.875
500737525                       6/1/2006          5/1/2036          8.5               8.5
500741600                       6/1/2006          5/1/2036         7.25              7.25
500753324                       6/1/2006          5/1/2036         8.25              8.25
500755733                       7/1/2006          6/1/2036         7.75              7.75
500758222                       7/1/2006          6/1/2036        7.625             7.625
500759298                       7/1/2006          6/1/2036            8                 8
500766846                       7/1/2006          6/1/2036        8.375             8.375
500766870                       7/1/2006          6/1/2036          7.5               7.5
500776573                       7/1/2006          6/1/2036         7.75              7.75
500781372                       8/1/2006          7/1/2036         7.75              7.75
500783306                       8/1/2006          7/1/2036          7.5               7.5
405817533                      11/1/2005         10/1/2035          5.5               5.5
406165643                      12/1/2005         11/1/2035        5.125             5.125
500723235                       6/1/2006          5/1/2036         7.75              7.75
500725078                       5/1/2006          4/1/2036         7.75              7.75
500731723                       6/1/2006          5/1/2036         8.25              8.25
500767540                       7/1/2006          6/1/2036            8                 8
500768735                       7/1/2006          6/1/2036        7.625             7.625
500775797                       7/1/2006          6/1/2036        7.875             7.875
407538063                       6/1/2006          5/1/2036            8                 8
407171031                       3/1/2006          2/1/2036        7.875             7.875
407171038                       3/1/2006          2/1/2036        8.625             8.625
407171039                       3/1/2006          2/1/2036          8.5               8.5
407171043                       3/1/2006          2/1/2036         8.75              8.75
407171044                       3/1/2006          2/1/2036        8.625             8.625
407171045                       3/1/2006          2/1/2036        7.875             7.875
407171046                       3/1/2006          2/1/2036            8                 8
407171053                       3/1/2006          2/1/2036         7.75              7.75
407171055                       3/1/2006          2/1/2036        8.125             8.125
407171056                       3/1/2006          2/1/2036         9.25              9.25
407171061                       3/1/2006          2/1/2036         9.25              9.25
407171070                       3/1/2006          2/1/2036        8.375             8.375
407171071                       3/1/2006          2/1/2036        8.375             8.375
407171074                       3/1/2006          2/1/2036        7.625             7.625
407171078                       3/1/2006          2/1/2036        8.125             8.125
407171081                       3/1/2006          2/1/2036          8.5               8.5
407171089                       3/1/2006          2/1/2036         7.75              7.75
407171091                       3/1/2006          2/1/2036        8.875             8.875
407171092                       3/1/2006          2/1/2036          7.5               7.5
407171096                       4/1/2006          3/1/2036         8.75              8.75
407171097                       3/1/2006          2/1/2036         9.25              9.25
407171098                       3/1/2006          2/1/2036        7.875             7.875
407171099                       4/1/2006          3/1/2036        7.625             7.625
407171105                       2/1/2006          1/1/2036         7.89              7.89
407171106                       3/1/2006          2/1/2036        8.875             8.875
407171107                       3/1/2006          2/1/2036         8.25              8.25
407171109                       3/1/2006          2/1/2036         7.75              7.75
407171110                       3/1/2006          2/1/2036        8.875             8.875
407171116                       3/1/2006          2/1/2036        8.375             8.375
407171117                       3/1/2006          2/1/2036         6.75              6.75
407171120                       3/1/2006          2/1/2036        8.125             8.125
407171121                       3/1/2006          2/1/2036          7.5               7.5
407171122                       3/1/2006          2/1/2036        7.625             7.625
407171125                       3/1/2006          2/1/2036         9.25              9.25
407171127                       3/1/2006          2/1/2036          8.5               8.5
407171129                       2/1/2006          1/1/2036        8.125             8.125
407171131                       3/1/2006          2/1/2036         7.75              7.75
407171132                       3/1/2006          2/1/2036         7.95              7.95
407171133                       1/1/2006         12/1/2035         8.45              8.45
407171134                       1/1/2006         12/1/2035        7.975             7.975
407171135                       2/1/2006          1/1/2036         7.35              7.35
407171137                       3/1/2006          2/1/2036        8.625             8.625
407171138                       3/1/2006          2/1/2036        8.875             8.875
407171140                       3/1/2006          2/1/2036         9.95              9.95
407171141                       4/1/2006          3/1/2036         9.25              9.25
407171142                       4/1/2006          3/1/2036         8.75              8.75
407171143                       3/1/2006          2/1/2036        8.125             8.125
407171144                       3/1/2006          2/1/2036        8.625             8.625
407171146                       3/1/2006          2/1/2036         7.75              7.75
407171147                       4/1/2006          3/1/2036          8.5               8.5
407171148                       3/1/2006          2/1/2036         8.75              8.75
407171149                       3/1/2006          2/1/2036         8.75              8.75
407171150                       3/1/2006          2/1/2036        8.125             8.125
407171153                       3/1/2006          2/1/2036        8.125             8.125
407171154                       3/1/2006          2/1/2036        8.875             8.875
407171155                       4/1/2006          3/1/2036        8.625             8.625
407362688                       2/1/2006          1/1/2036            6                 6
407170751                       3/1/2006          2/1/2036         7.75              7.75
407170753                       3/1/2006          2/1/2036        8.125             8.125
407170778                       3/1/2006          2/1/2036          8.5               8.5
407170780                       7/1/2005          6/1/2035         7.25              7.25
407170785                       8/1/2005          7/1/2035         7.75              7.75
407170791                       2/1/2006          1/1/2036        8.375             8.375
407170795                       3/1/2006          2/1/2036         7.75              7.75
407170796                       3/1/2006          2/1/2036        8.625             8.625
407170798                      10/1/2005          9/1/2035        6.375             6.375
407170799                      10/1/2005          9/1/2035         7.75              7.75
407170803                       3/1/2006          2/1/2036        8.625             8.625
407170809                       2/1/2006          1/1/2036         6.95              6.95
407170812                       3/1/2006          2/1/2036         7.95              7.95
407170814                       3/1/2006          2/1/2036         8.75              8.75
407170818                       3/1/2006          2/1/2036        7.875             7.875
407170822                       3/1/2006          2/1/2036         7.75              7.75
407170829                       3/1/2006          2/1/2036        8.375             8.375
407170831                       3/1/2006          2/1/2036         7.25              7.25
407170843                       1/1/2006         12/1/2035         7.75              7.75
407170844                       3/1/2006          2/1/2036        8.875             8.875
407170850                       2/1/2006          1/1/2036            7                 7
407170853                       3/1/2006          2/1/2036        7.875             7.875
407170855                       3/1/2006          2/1/2036         6.95              6.95
407170863                       3/1/2006          2/1/2036        8.125             8.125
407170866                       3/1/2006          2/1/2036         7.95              7.95
407170870                       3/1/2006          2/1/2036          9.5               9.5
407170871                       2/1/2006          1/1/2036         7.95              7.95
407170872                       2/1/2006          1/1/2036         8.75              8.75
407170873                       3/1/2006          2/1/2036         7.75              7.75
407170874                       3/1/2006          2/1/2036          9.5               9.5
407170877                       3/1/2006          2/1/2036         7.25              7.25
407170879                       2/1/2006          1/1/2036         8.95              8.95
407170885                       3/1/2006          2/1/2036        7.625             7.625
407170886                       3/1/2006          2/1/2036         6.95              6.95
407170894                       3/1/2006          2/1/2036         8.75              8.75
407170895                       2/1/2006          1/1/2036         9.75              9.75
407170897                       2/1/2006          1/1/2036          8.5               8.5
407170899                       3/1/2006          2/1/2036        8.625             8.625
407170901                       2/1/2006          1/1/2036        7.625             7.625
407170902                       3/1/2006          2/1/2036        8.125             8.125
407170905                      11/1/2005         10/1/2035          8.5               8.5
407170910                       3/1/2006          2/1/2036        7.375             7.375
407170911                       4/1/2006          3/1/2036            9                 9
407170913                       4/1/2006          3/1/2036            9                 9
407170914                       3/1/2006          2/1/2036          7.5               7.5
407170916                       3/1/2006          2/1/2036          7.5               7.5
407170920                       3/1/2006          2/1/2036        7.875             7.875
407170930                       3/1/2006          2/1/2036        7.625             7.625
407170932                       3/1/2006          2/1/2036         7.95              7.95
407170934                       3/1/2006          2/1/2036        8.375             8.375
407170938                       3/1/2006          2/1/2036        8.125             8.125
407170944                       3/1/2006          2/1/2036         7.75              7.75
407170952                       3/1/2006          2/1/2036        7.875             7.875
407170953                       3/1/2006          2/1/2036        8.375             8.375
407170958                       3/1/2006          2/1/2036        7.625             7.625
407170961                       3/1/2006          2/1/2036        7.375             7.375
407170962                       3/1/2006          2/1/2036        8.875             8.875
407170965                       3/1/2006          2/1/2036         7.95              7.95
407170966                       4/1/2006          3/1/2036          9.5               9.5
407170968                       3/1/2006          2/1/2036        8.875             8.875
407170969                       3/1/2006          2/1/2036        9.875             9.875
407170972                       3/1/2006          2/1/2036         7.75              7.75
407170974                       3/1/2006          2/1/2036            9                 9
407170975                       3/1/2006          2/1/2036        8.625             8.625
407170977                       3/1/2006          2/1/2036        9.125             9.125
407170979                       4/1/2006          3/1/2036         7.25              7.25
407170980                       3/1/2006          2/1/2036        8.625             8.625
407170982                       3/1/2006          2/1/2036         8.75              8.75
407170984                       3/1/2006          2/1/2036         8.25              8.25
407170991                       3/1/2006          2/1/2036         8.25              8.25
407170992                       2/1/2006          1/1/2036         8.25              8.25
407170994                       3/1/2006          2/1/2036        9.125             9.125
407170995                       3/1/2006          2/1/2036        7.375             7.375
407170998                       3/1/2006          2/1/2036        8.375             8.375
407171000                       3/1/2006          2/1/2036        7.125             7.125
407171001                       3/1/2006          2/1/2036        8.375             8.375
407171005                       3/1/2006          2/1/2036         6.95              6.95
407171007                       3/1/2006          2/1/2036        7.875             7.875
407171009                       3/1/2006          2/1/2036        8.625             8.625
407171010                       3/1/2006          2/1/2036         7.75              7.75
407171011                       3/1/2006          2/1/2036          8.5               8.5
407171013                       3/1/2006          2/1/2036        8.375             8.375
407171020                       3/1/2006          2/1/2036         8.75              8.75
407171023                       3/1/2006          2/1/2036        8.875             8.875
407171026                       3/1/2006          2/1/2036        7.625             7.625
407171027                       3/1/2006          2/1/2036        6.625             6.625
500698329                       5/1/2006          4/1/2036        6.625             6.625
500726912                       5/1/2006          4/1/2036          5.5               5.5
500759122                       8/1/2006          7/1/2036        7.375             7.375
500759938                       7/1/2006          6/1/2036        7.125             7.125
500777613                       8/1/2006          7/1/2036        7.375             7.375
500716584                       5/1/2006          4/1/2036            8                 8
500719685                       6/1/2006          5/1/2036        8.375             8.375
500719707                       6/1/2006          5/1/2036        8.375             8.375
500724058                       5/1/2006          4/1/2036        7.375             7.375
500732145                       7/1/2006          6/1/2036        6.875             6.875
500736526                       6/1/2006          5/1/2036        7.125             7.125
500744670                       7/1/2006          6/1/2036        7.875             7.875
500757942                       8/1/2006          7/1/2036         7.75              7.75
500699327                       4/1/2006          3/1/2036        7.875             7.875
500699349                       5/1/2006          4/1/2036        7.375             7.375
500704715                       5/1/2006          4/1/2036         7.25              7.25
500708825                       5/1/2006          4/1/2036        7.125             7.125
500711005                       5/1/2006          4/1/2036            8                 8
500712295                       6/1/2006          5/1/2036            8                 8
500717211                       5/1/2006          4/1/2036            8                 8
500717223                       5/1/2006          4/1/2036            8                 8
500744434                       6/1/2006          5/1/2036        7.625             7.625
500746315                       7/1/2006          6/1/2036         9.25              9.25
500750656                       6/1/2006          5/1/2036        7.875             7.875
500760430                       7/1/2006          6/1/2036            8                 8
500767660                       7/1/2006          6/1/2036            8                 8
500769017                       7/1/2006          6/1/2036        7.625             7.625
402632233                       3/1/2005          2/1/2035         5.75              5.75
407157745                       4/1/2002          3/1/2032        6.625             7.125
407157746                       3/1/1994          2/1/2024        6.375                 7
407157747                       4/1/1999          3/1/2029            7             7.125
407157748                       4/1/1999          3/1/2029        6.875             7.125
407157750                       2/1/2000          1/1/2030          7.5               7.5
500744386                       7/1/2006          6/1/2036          6.5               6.5
500737666                       6/1/2006          5/1/2036            7                 7
500750369                       5/1/2006          4/1/2036        8.625             8.625
500726919                       6/1/2006          5/1/2036          8.5               8.5
500737095                       6/1/2006          5/1/2036        7.875             7.875
500737758                       6/1/2006          5/1/2036         8.75              8.75
500749129                       7/1/2006          6/1/2036            9                 9
500762863                       8/1/2006          7/1/2036          7.5               7.5
500763559                       7/1/2006          6/1/2036        7.875             7.875
500736778                       7/1/2006          6/1/2036        6.875             6.875
500696992                       5/1/2006          4/1/2036        7.625             7.625
500697654                       5/1/2006          4/1/2036        7.875             7.875
500700892                       4/1/2006          3/1/2036        6.875             6.875
500702529                       4/1/2006          3/1/2036         7.75              7.75
500707281                       5/1/2006          4/1/2036         7.75              7.75
500718349                       5/1/2006          4/1/2036         6.75              6.75
500724642                       6/1/2006          5/1/2036          8.5               8.5
500724645                       6/1/2006          5/1/2036        6.125             6.125
500724906                       6/1/2006          5/1/2036        6.125             6.125
500724907                       6/1/2006          5/1/2036        6.125             6.125
500737978                       6/1/2006          5/1/2036        8.625             8.625
500745063                       6/1/2006          5/1/2036         7.25              7.25
500755170                       7/1/2006          6/1/2036        6.125             6.125
500760063                       7/1/2006          6/1/2036          7.5               7.5
500761143                       7/1/2006          6/1/2036        5.875             5.875
500764936                       7/1/2006          6/1/2036        6.875             6.875
500766606                       7/1/2006          6/1/2036         7.75              7.75
500766611                       7/1/2006          6/1/2036        6.375             6.375
500769001                       7/1/2006          6/1/2036        6.375             6.375
500769002                       7/1/2006          6/1/2036        7.125             7.125
500769008                       7/1/2006          6/1/2036            6                 6
500770305                       7/1/2006          6/1/2036        6.625             6.625
500770306                       7/1/2006          6/1/2036        6.375             6.375
500770307                       8/1/2006          7/1/2036         7.25              7.25
500770311                       7/1/2006          6/1/2036        5.875             5.875
500771166                       7/1/2006          6/1/2036        6.875             6.875
500772194                       7/1/2006          6/1/2036        6.375             6.375
500772195                       7/1/2006          6/1/2036         6.75              6.75
500773295                       7/1/2006          6/1/2036         7.75              7.75
500773449                       7/1/2006          6/1/2036        6.125             6.125
500774435                       7/1/2006          6/1/2036          6.5               6.5
500712774                       5/1/2006          4/1/2036        7.625             7.625
500731004                       6/1/2006          5/1/2036         7.75              7.75
500761007                       7/1/2006          6/1/2036         6.75              6.75
500766402                       7/1/2006          6/1/2036        7.375             7.375
500768046                       7/1/2006          6/1/2036        5.375             5.375
500774363                       8/1/2006          7/1/2036        6.625             6.625
500778530                       8/1/2006          7/1/2036        5.875             5.875
500729187                       6/1/2006          5/1/2036         8.75              8.75
500748321                       6/1/2006          5/1/2036          8.5               8.5
500730382                       6/1/2006          5/1/2036        7.875             7.875
500775763                       7/1/2006          6/1/2036          6.5               6.5
500776172                       8/1/2006          7/1/2036         6.75              6.75
500676426                       3/1/2006          2/1/2036        7.875             7.875
500707067                       5/1/2006          4/1/2036            8                 8
500710494                       5/1/2006          4/1/2036            8                 8
500713191                       5/1/2006          4/1/2036          7.5               7.5
500720034                       5/1/2006          4/1/2036            8                 8
500723852                       6/1/2006          5/1/2036        7.625             7.625
500744929                       6/1/2006          5/1/2036        8.125             8.125
500744954                       6/1/2006          5/1/2036        8.625             8.625
500745394                       6/1/2006          5/1/2036         7.25              7.25
500746747                       6/1/2006          5/1/2036        7.125             7.125
500754918                       7/1/2006          6/1/2036         7.75              7.75
500709188                       5/1/2006          4/1/2036        6.875             6.875
500746334                       6/1/2006          5/1/2036         7.25              7.25
500746337                       6/1/2006          5/1/2036         7.25              7.25
500747242                       6/1/2006          5/1/2036        6.625             6.625
500752508                       6/1/2006          5/1/2036         8.75              8.75
500753414                       6/1/2006          5/1/2036        6.875             6.875
500757858                       6/1/2006          5/1/2036        7.625             7.625
500762514                       7/1/2006          6/1/2036        7.875             7.875
500739081                       3/1/2006          2/1/2036         8.75              8.75
500739095                       3/1/2006          2/1/2036         8.75              8.75
500739118                       3/1/2006          2/1/2036         8.75              8.75
500747172                       2/1/2006          1/1/2036        7.875             7.875
500747194                       2/1/2006          1/1/2036          8.5               8.5
500751573                       7/1/2006          6/1/2036            8                 8
500753256                       4/1/2006          3/1/2036        7.875             7.875
500757129                       7/1/2006          6/1/2036          7.5               7.5
500758329                       5/1/2006          4/1/2036         8.75              8.75
500758668                       7/1/2006          6/1/2036         5.75              5.75
500775268                       8/1/2006          7/1/2036         7.25              7.25
500722180                       5/1/2006          4/1/2036         8.75              8.75
500732780                       6/1/2006          5/1/2036         8.75              8.75
500769828                       7/1/2006          6/1/2036        6.625             6.625
500741502                       5/1/2006          4/1/2036         8.75              8.75
500741514                       5/1/2006          4/1/2036         8.75              8.75
407633928                       6/1/2006          5/1/2036         6.25              6.25
407633929                       6/1/2006          5/1/2036        6.375             6.375
500670214                       4/1/2006          3/1/2036        7.875             7.875
500703218                       4/1/2006          3/1/2036         8.75              8.75
500716481                       5/1/2006          4/1/2036         8.75              8.75
500718368                       5/1/2006          4/1/2036        7.875             7.875
500721095                       5/1/2006          4/1/2036            8                 8
500729274                       5/1/2006          4/1/2036        8.375             8.375
500731062                       6/1/2006          5/1/2036            8                 8
500733220                       6/1/2006          5/1/2036        8.125             8.125
500741218                       6/1/2006          5/1/2036        8.625             8.625
500743036                       7/1/2006          6/1/2036          7.5               7.5
500743129                       6/1/2006          5/1/2036            8                 8
500745017                       5/1/2006          4/1/2036        8.375             8.375
500745777                       6/1/2006          5/1/2036         8.75              8.75
500748692                       7/1/2006          6/1/2036          8.5               8.5
500761370                       7/1/2006          6/1/2036            8                 8
500762820                       7/1/2006          6/1/2036            7                 7
405956915                      12/1/2005         11/1/2035        6.875             6.875
500745261                       6/1/2006          5/1/2036          7.5               7.5
500748544                       6/1/2006          5/1/2036         7.25              7.25
500752781                       6/1/2006          5/1/2036         7.25              7.25
500763861                       7/1/2006          6/1/2036          7.5               7.5
500768545                       7/1/2006          6/1/2036         6.25              6.25
500655594                       5/1/2006          4/1/2036        7.625             7.625
500658085                       5/1/2006          4/1/2036        7.625             7.625
500669051                       5/1/2006          4/1/2036        7.625             7.625
500719169                       6/1/2006          5/1/2036            8                 8
500724323                       5/1/2006          4/1/2036            8                 8
500726923                       5/1/2006          4/1/2036        7.375             7.375
500742904                       6/1/2006          5/1/2036            8                 8
500745874                       6/1/2006          5/1/2036          8.5               8.5
500748764                       7/1/2006          6/1/2036         6.25              6.25
407485521                       3/1/2006          2/1/2036        6.625             6.625
407485529                       4/1/2006          3/1/2036            7                 7
407485532                       4/1/2006          3/1/2036          7.5               7.5
407485569                       4/1/2006          3/1/2036        6.875             6.875
407485575                       4/1/2006          3/1/2036        7.125             7.125
407485590                       4/1/2006          3/1/2036         6.75              6.75
407485603                       3/1/2006          2/1/2036        6.875             6.875
407485607                       4/1/2006          3/1/2036        6.625             6.625
407485631                       5/1/2006          4/1/2036          6.5               6.5
407485686                       5/1/2006          4/1/2036        6.875             6.875
407485723                       4/1/2006          3/1/2036            7                 7
407485745                       3/1/2006          2/1/2036        6.625             6.625
407485746                       4/1/2006          3/1/2036         6.25              6.25
408191693                       7/1/2006          6/1/2036        6.625             6.625
408191694                       7/1/2006          6/1/2036         8.25              8.25
408191695                       6/1/2006          5/1/2036        5.875             5.875
408191696                       6/1/2006          5/1/2036        6.875             6.875
408191697                       6/1/2006          5/1/2036            4                 4
408191698                       7/1/2006          6/1/2036        7.875             7.875
408191699                       6/1/2006          5/1/2036         6.75              6.75
408191700                       6/1/2006          5/1/2036        7.375             7.375
408191701                       6/1/2006          5/1/2036        7.375             7.375
408191702                       7/1/2006          6/1/2036        6.625             6.625
408191704                       6/1/2006          5/1/2036        7.875             7.875
408191705                       7/1/2006          6/1/2036        6.625             6.625
408191706                       6/1/2006          5/1/2036            6                 6
408191707                       6/1/2006          5/1/2036         7.25              7.25
408191708                       7/1/2006          6/1/2036          6.5               6.5
408191709                       7/1/2006          6/1/2036          6.5               6.5
408191710                       7/1/2006          6/1/2036        6.875             6.875
408191711                       7/1/2006          6/1/2036         6.75              6.75
408191712                       6/1/2006          5/1/2036          6.5               6.5
408191713                       6/1/2006          5/1/2036        6.875             6.875
408191714                       6/1/2006          5/1/2036          6.5               6.5
408191715                       7/1/2006          6/1/2036        6.875             6.875
408191716                       6/1/2006          5/1/2036            6                 6
408191717                       6/1/2006          5/1/2036         7.25              7.25
408191718                       7/1/2006          6/1/2036         6.75              6.75
408191719                       6/1/2006          5/1/2036        6.625             6.625
408191720                       7/1/2006          6/1/2036         7.25              7.25
408191721                       7/1/2006          6/1/2036          7.5               7.5
408191722                       6/1/2006          5/1/2036         6.25              6.25
408191723                       7/1/2006          6/1/2036        7.125             7.125
408191724                       7/1/2006          6/1/2036         8.25              8.25
408191725                       7/1/2006          6/1/2036            7                 7
408191726                       7/1/2006          6/1/2036            7                 7
408191728                       7/1/2006          6/1/2036          6.5               6.5
408191729                       7/1/2006          6/1/2036        6.375             6.375
408191730                       7/1/2006          6/1/2036        6.875             6.875
408191731                       7/1/2006          6/1/2036        6.625             6.625
408191732                       7/1/2006          6/1/2036        6.625             6.625
408191733                       7/1/2006          6/1/2036        6.875             6.875
408191735                       7/1/2006          6/1/2036        6.875             6.875
408191736                       7/1/2006          6/1/2036          6.5               6.5
408191737                       6/1/2006          5/1/2036         5.75              5.75
408191738                       7/1/2006          6/1/2036         6.25              6.25
408191739                       6/1/2006          5/1/2036         6.75              6.75
408191741                       7/1/2006          6/1/2036          7.5               7.5
408191742                       7/1/2006          6/1/2036          7.5               7.5
408191743                       3/1/2006          2/1/2036          6.5               6.5
408191744                       7/1/2006          6/1/2036        6.625             6.625
408191745                       7/1/2006          6/1/2036        6.125             6.125
408191746                       7/1/2006          6/1/2036        6.375             6.375
408191747                       8/1/2006          7/1/2036         6.25              6.25
408191748                       7/1/2006          6/1/2036         6.75              6.75
408191750                       8/1/2006          7/1/2036         6.75              6.75
408191751                       7/1/2006          6/1/2036         6.75              6.75
408191752                       7/1/2006          6/1/2036        6.875             6.875
408191753                       7/1/2006          6/1/2036            7                 7
408191754                       7/1/2006          6/1/2036          6.5               6.5
408191756                       7/1/2006          6/1/2036            7                 7
408191757                       8/1/2006          7/1/2036        7.125             7.125
408191759                       7/1/2006          6/1/2036        6.875             6.875
408191760                       7/1/2006          6/1/2036         7.25              7.25
408191761                       7/1/2006          6/1/2036         8.25              8.25
408191762                       7/1/2006          6/1/2036        6.625             6.625
408191763                       7/1/2006          6/1/2036        6.875             6.875
408191764                       6/1/2006          5/1/2036            7                 7
408191765                       7/1/2006          6/1/2036         6.75              6.75
408191766                       7/1/2006          6/1/2036         6.25              6.25
408191767                       7/1/2006          6/1/2036         7.25              7.25
408191768                       7/1/2006          6/1/2036        7.125             7.125
408191769                       7/1/2006          6/1/2036        6.875             6.875
408191770                       7/1/2006          6/1/2036         6.75              6.75
408191771                       7/1/2006          6/1/2036        6.125             6.125
408191772                       8/1/2006          7/1/2036          7.5               7.5
408191773                       6/1/2006          5/1/2036        6.875             6.875
408191774                       7/1/2006          6/1/2036        6.375             6.375
408191775                       7/1/2006          6/1/2036        6.375             6.375
408191776                       7/1/2006          6/1/2036         6.25              6.25
408191777                       6/1/2006          5/1/2036        7.625             7.625
408191778                       7/1/2006          6/1/2036         8.25              8.25
408191779                       7/1/2006          6/1/2036         7.25              7.25
408191781                       7/1/2006          6/1/2036            6                 6
408191783                       7/1/2006          6/1/2036        6.625             6.625
408191784                       7/1/2006          6/1/2036         6.75              6.75
408191785                       7/1/2006          6/1/2036        7.125             7.125
408191786                       7/1/2006          6/1/2036        6.125             6.125
408191787                       7/1/2006          6/1/2036         7.25              7.25
408191788                       7/1/2006          6/1/2036         6.75              6.75
408191789                       7/1/2006          6/1/2036        6.875             6.875
408191790                       8/1/2006          7/1/2036         6.75              6.75
408191791                       8/1/2006          7/1/2036         7.25              7.25
408191792                       8/1/2006          7/1/2036          6.5               6.5
408191793                       8/1/2006          7/1/2036        5.875             5.875
408191794                       8/1/2006          7/1/2036            7                 7
408191796                       7/1/2006          6/1/2036        7.375             7.375
408191797                       7/1/2006          6/1/2036         7.25              7.25
408191798                       7/1/2006          6/1/2036        7.375             7.375
408191799                       7/1/2006          6/1/2036          7.5               7.5
408191800                       7/1/2006          6/1/2036        6.125             6.125
408191802                       7/1/2006          6/1/2036        6.375             6.375
408191803                       7/1/2006          6/1/2036          7.5               7.5
408191804                       7/1/2006          6/1/2036         6.75              6.75
408191805                       7/1/2006          6/1/2036         6.25              6.25
408191806                       7/1/2006          6/1/2036        6.625             6.625
408191807                       7/1/2006          6/1/2036          6.5               6.5
408191808                       7/1/2006          6/1/2036        6.625             6.625
408191809                       7/1/2006          6/1/2036          5.5               5.5
408191811                       6/1/2006          5/1/2036        6.375             6.375
408191812                       7/1/2006          6/1/2036          7.5               7.5
408191813                       8/1/2006          7/1/2036            6                 6
408191814                       7/1/2006          6/1/2036            8                 8
408191815                       7/1/2006          6/1/2036        6.625             6.625
408191816                       7/1/2006          6/1/2036        6.875             6.875
408191817                       7/1/2006          6/1/2036        7.125             7.125
408191818                       7/1/2006          6/1/2036          7.5               7.5
408191819                       7/1/2006          6/1/2036         7.75              7.75
408191820                       7/1/2006          6/1/2036        6.875             6.875
408191821                       7/1/2006          6/1/2036            8                 8
408191822                       7/1/2006          6/1/2036        6.875             6.875
408191823                       7/1/2006          6/1/2036        7.375             7.375
408191824                       7/1/2006          6/1/2036        6.875             6.875
408191825                       7/1/2006          6/1/2036         7.75              7.75
408191826                       7/1/2006          6/1/2036          7.5               7.5
408191827                       7/1/2006          6/1/2036         6.25              6.25
408191828                       7/1/2006          6/1/2036         7.25              7.25
408191829                       7/1/2006          6/1/2036            8                 8
408191830                       7/1/2006          6/1/2036        6.875             6.875
408191831                       7/1/2006          6/1/2036        7.125             7.125
408191832                       7/1/2006          6/1/2036          7.5               7.5
408191833                       7/1/2006          6/1/2036          6.5               6.5
408191834                       7/1/2006          6/1/2036        6.625             6.625
408191835                       7/1/2006          6/1/2036        6.125             6.125
408191836                       7/1/2006          6/1/2036        6.875             6.875
408191837                       7/1/2006          6/1/2036        7.125             7.125
408191838                       7/1/2006          6/1/2036        6.875             6.875
408191839                       7/1/2006          6/1/2036            7                 7
408191840                       7/1/2006          6/1/2036        6.875             6.875
408191841                       7/1/2006          6/1/2036        6.875             6.875
408191842                       7/1/2006          6/1/2036        7.375             7.375
408191843                       7/1/2006          6/1/2036         7.25              7.25
408191844                       7/1/2006          6/1/2036         6.25              6.25
408191845                       7/1/2006          6/1/2036         7.25              7.25
408191846                       7/1/2006          6/1/2036        7.375             7.375
408191847                       8/1/2006          7/1/2036        6.875             6.875
408191848                       7/1/2006          6/1/2036        6.875             6.875
408191849                       7/1/2006          6/1/2036        6.625             6.625
408191850                       7/1/2006          6/1/2036            7                 7
408191851                       7/1/2006          6/1/2036         7.75              7.75
408191852                       7/1/2006          6/1/2036        6.625             6.625
408191853                       7/1/2006          6/1/2036            7                 7
408191854                       7/1/2006          6/1/2036         6.75              6.75
408191855                       7/1/2006          6/1/2036         8.25              8.25
408191856                       7/1/2006          6/1/2036        6.875             6.875
408191857                       7/1/2006          6/1/2036        5.375             5.375
408191858                       7/1/2006          6/1/2036        7.125             7.125
408191859                       7/1/2006          6/1/2036        5.875             5.875
408191860                       7/1/2006          6/1/2036        7.875             7.875
408191861                       7/1/2006          6/1/2036            7                 7
408191862                       7/1/2006          6/1/2036         7.25              7.25
408191863                       7/1/2006          6/1/2036        6.625             6.625
408191864                       7/1/2006          6/1/2036         6.25              6.25
408191865                       7/1/2006          6/1/2036        6.875             6.875
408191866                       7/1/2006          6/1/2036            8                 8
408191867                       7/1/2006          6/1/2036        6.875             6.875
408191868                       7/1/2006          6/1/2036         7.25              7.25
408191869                       7/1/2006          6/1/2036        5.875             5.875
408191870                       7/1/2006          6/1/2036          7.5               7.5
408191872                       7/1/2006          6/1/2036        6.625             6.625
408191873                       7/1/2006          6/1/2036         6.75              6.75
408191874                       7/1/2006          6/1/2036         6.25              6.25
408191875                       8/1/2006          7/1/2036         7.25              7.25
408191876                       8/1/2006          7/1/2036        7.375             7.375
408191877                       7/1/2006          6/1/2036        6.875             6.875
408191878                       7/1/2006          6/1/2036         6.75              6.75
408191879                       7/1/2006          6/1/2036        6.875             6.875
408191880                       7/1/2006          6/1/2036        6.875             6.875
408191881                       7/1/2006          6/1/2036         6.75              6.75
408191882                       7/1/2006          6/1/2036          6.5               6.5
408191883                       7/1/2006          6/1/2036          6.5               6.5
408191884                       7/1/2006          6/1/2036          6.5               6.5
408191885                       8/1/2006          7/1/2036          7.5               7.5
408191886                       8/1/2006          7/1/2036        7.375             7.375
408191887                       7/1/2006          6/1/2036        6.875             6.875
408191888                       7/1/2006          6/1/2036         7.75              7.75
408191889                       7/1/2006          6/1/2036        7.625             7.625
408191890                       7/1/2006          6/1/2036         6.75              6.75
408191891                       7/1/2006          6/1/2036         7.25              7.25
408191892                       7/1/2006          6/1/2036        6.625             6.625
408191895                       7/1/2006          6/1/2036        6.875             6.875
408191896                       7/1/2006          6/1/2036        6.625             6.625
408191897                       7/1/2006          6/1/2036        6.625             6.625
408191898                       7/1/2006          6/1/2036         7.75              7.75
408191900                       7/1/2006          6/1/2036         6.75              6.75
408191901                       7/1/2006          6/1/2036        6.875             6.875
408191902                       7/1/2006          6/1/2036          7.5               7.5
408191904                       7/1/2006          6/1/2036        5.875             5.875
408191905                       7/1/2006          6/1/2036        6.875             6.875
408191906                       7/1/2006          6/1/2036         7.75              7.75
408191907                       7/1/2006          6/1/2036        6.875             6.875
408191908                       7/1/2006          6/1/2036        7.375             7.375
408191909                       7/1/2006          6/1/2036        6.625             6.625
408191910                       7/1/2006          6/1/2036          6.5               6.5
408191911                       7/1/2006          6/1/2036        7.125             7.125
408191912                       7/1/2006          6/1/2036         6.25              6.25
408191913                       7/1/2006          6/1/2036            7                 7
408191914                       7/1/2006          6/1/2036         6.75              6.75
408191915                       8/1/2006          7/1/2036         7.25              7.25
408191916                       8/1/2006          7/1/2036          6.5               6.5
408191917                       7/1/2006          6/1/2036         7.75              7.75
408191918                       7/1/2006          6/1/2036        6.625             6.625
408191919                       7/1/2006          6/1/2036        6.875             6.875
408191920                       7/1/2006          6/1/2036         6.75              6.75
408191921                       8/1/2006          7/1/2036         6.75              6.75
408191922                       7/1/2006          6/1/2036            7                 7
408191923                       7/1/2006          6/1/2036        7.125             7.125
408191925                       8/1/2006          7/1/2036        6.625             6.625
408191926                       8/1/2006          7/1/2036            7                 7
408191927                       7/1/2006          6/1/2036          6.5               6.5
408191928                       7/1/2006          6/1/2036            7                 7
408191929                       7/1/2006          6/1/2036            7                 7
408191930                       7/1/2006          6/1/2036         6.75              6.75
408191931                       8/1/2006          7/1/2036        6.875             6.875
408191932                       7/1/2006          6/1/2036         6.75              6.75
408191933                       8/1/2006          7/1/2036        6.375             6.375
408191934                       7/1/2006          6/1/2036        8.125             8.125
408191935                       7/1/2006          6/1/2036        7.625             7.625
408191936                       8/1/2006          7/1/2036         6.75              6.75
408191938                       7/1/2006          6/1/2036        6.125             6.125
408191939                       7/1/2006          6/1/2036         8.25              8.25
408191940                       8/1/2006          7/1/2036          6.5               6.5
408191941                       7/1/2006          6/1/2036         6.75              6.75
408191942                       8/1/2006          7/1/2036            7                 7
408191943                       7/1/2006          6/1/2036            7                 7
408191944                       7/1/2006          6/1/2036          6.5               6.5
408191945                       7/1/2006          6/1/2036         6.75              6.75
408191946                       7/1/2006          6/1/2036            7                 7
408191947                       7/1/2006          6/1/2036        6.875             6.875
408191948                       7/1/2006          6/1/2036         8.25              8.25
408191949                       8/1/2006          7/1/2036          7.5               7.5
408191950                       8/1/2006          7/1/2036        6.375             6.375
408191951                       8/1/2006          7/1/2036         6.75              6.75
408191952                       7/1/2006          6/1/2036        7.375             7.375
408191954                       7/1/2006          6/1/2036         6.75              6.75
408191955                       7/1/2006          6/1/2036         7.75              7.75
408191956                       8/1/2006          7/1/2036            7                 7
408191957                       7/1/2006          6/1/2036        7.375             7.375
408191959                       7/1/2006          6/1/2036         7.25              7.25
408191960                       7/1/2006          6/1/2036          6.5               6.5
408191961                       7/1/2006          6/1/2036         8.25              8.25
408191962                       7/1/2006          6/1/2036         7.75              7.75
408191963                       8/1/2006          7/1/2036         6.75              6.75
408191964                       8/1/2006          7/1/2036        7.375             7.375
408191965                       7/1/2006          6/1/2036        6.875             6.875
408191966                       7/1/2006          6/1/2036        6.625             6.625
408191967                       8/1/2006          7/1/2036        6.625             6.625
408191968                       7/1/2006          6/1/2036        6.875             6.875
408191969                       7/1/2006          6/1/2036        7.375             7.375
408191970                       7/1/2006          6/1/2036        6.625             6.625
408191971                       8/1/2006          7/1/2036          7.5               7.5
408191972                       7/1/2006          6/1/2036        7.875             7.875
408191973                       7/1/2006          6/1/2036        7.125             7.125
408191974                       8/1/2006          7/1/2036        6.875             6.875
408191975                       7/1/2006          6/1/2036        6.875             6.875
408191976                       7/1/2006          6/1/2036          6.5               6.5
408191977                       8/1/2006          7/1/2036          7.5               7.5
408191978                       8/1/2006          7/1/2036        6.625             6.625
408191979                       7/1/2006          6/1/2036         6.75              6.75
408191980                       7/1/2006          6/1/2036        6.875             6.875
408191981                       7/1/2006          6/1/2036          7.5               7.5
408191982                       8/1/2006          7/1/2036        7.125             7.125
408191983                       7/1/2006          6/1/2036            7                 7
408191984                       7/1/2006          6/1/2036         7.75              7.75
408191985                       7/1/2006          6/1/2036        6.625             6.625
408191986                       7/1/2006          6/1/2036          6.5               6.5
408191987                       8/1/2006          7/1/2036        6.875             6.875
408191988                       7/1/2006          6/1/2036        5.125             5.125
408191989                       8/1/2006          7/1/2036         6.75              6.75
408191990                       7/1/2006          6/1/2036            8                 8
408191991                       8/1/2006          7/1/2036        7.375             7.375
408191992                       7/1/2006          6/1/2036         7.25              7.25
408191993                       8/1/2006          7/1/2036        7.125             7.125
408191994                       8/1/2006          7/1/2036        6.875             6.875
408191995                       8/1/2006          7/1/2036          6.5               6.5
408191996                       8/1/2006          7/1/2036          7.5               7.5
408191997                       8/1/2006          7/1/2036         7.25              7.25
408191998                       8/1/2006          7/1/2036        6.875             6.875
408191999                       8/1/2006          7/1/2036        7.625             7.625
408192000                       7/1/2006          6/1/2036        6.875             6.875
408192001                       8/1/2006          7/1/2036          6.5               6.5
408192002                       4/1/2006          3/1/2036         7.25              7.25
408381264                      10/1/2005          9/1/2035        5.125             5.125
408381265                       7/1/2006          6/1/2036         6.25              6.25
408381266                       7/1/2006          6/1/2036         6.25              6.25
408381267                       8/1/2006          7/1/2036         6.25              6.25
408381268                       7/1/2006          6/1/2036        6.375             6.375
408381269                       7/1/2006          6/1/2036         6.75              6.75
408381270                      11/1/2005         10/1/2035          6.5               6.5
408381272                       7/1/2006          6/1/2036         5.75              5.75
408381273                       6/1/2006          5/1/2036         5.75              5.75
408381274                       6/1/2006          5/1/2036        6.125             6.125
408381275                       4/1/2006          3/1/2036        5.875             5.875
408381276                       5/1/2006          4/1/2036            6                 6
408381277                       5/1/2006          4/1/2036        6.375             6.375
408381278                       6/1/2006          5/1/2036        6.125             6.125
408381279                       6/1/2006          5/1/2036        5.875             5.875
408381281                       6/1/2006          5/1/2036        6.625             6.625
408381282                       7/1/2006          6/1/2036        6.375             6.375
408381284                       5/1/2006          4/1/2036            7                 7
408381285                       7/1/2006          6/1/2036            6                 6
408381286                       5/1/2006          4/1/2036          6.5               6.5
408381287                       6/1/2006          5/1/2036        6.375             6.375
408381288                       6/1/2006          5/1/2036          6.5               6.5
408381289                       6/1/2006          5/1/2036        6.375             6.375
408381290                       6/1/2006          5/1/2036        5.875             5.875
408381291                       5/1/2006          4/1/2036        5.875             5.875
408381292                       6/1/2006          5/1/2036        6.125             6.125
408381293                       5/1/2006          4/1/2036        5.125             5.125
408381294                       7/1/2006          6/1/2036         5.75              5.75
408381295                       6/1/2006          5/1/2036        6.625             6.625
408381296                       6/1/2006          5/1/2036          6.5               6.5
408381297                       6/1/2006          5/1/2036         6.75              6.75
408381298                       7/1/2006          6/1/2036         6.25              6.25
408381299                       7/1/2006          6/1/2036        6.375             6.375
408381300                       6/1/2006          5/1/2036        6.875             6.875
408381301                       7/1/2006          6/1/2036        6.625             6.625
408381302                       6/1/2006          5/1/2036        6.125             6.125
408381303                       6/1/2006          5/1/2036         6.75              6.75
408381304                       6/1/2006          5/1/2036            7                 7
408381305                       6/1/2006          5/1/2036        6.125             6.125
408381306                       6/1/2006          5/1/2036        6.875             6.875
408381307                       7/1/2006          6/1/2036        6.625             6.625
408381308                       6/1/2006          5/1/2036        5.875             5.875
408381309                       7/1/2006          6/1/2036          6.5               6.5
408381310                       6/1/2006          5/1/2036        6.875             6.875
408381311                       6/1/2006          5/1/2036          6.5               6.5
408381312                       6/1/2006          5/1/2036         6.75              6.75
408381313                       6/1/2006          5/1/2036        6.625             6.625
408381314                       6/1/2006          5/1/2036          6.5               6.5
408381315                       6/1/2006          5/1/2036        6.875             6.875
408381317                       6/1/2006          5/1/2036         7.25              7.25
408381318                       6/1/2006          5/1/2036        5.625             5.625
408381319                       7/1/2006          6/1/2036         6.25              6.25
408381320                       7/1/2006          6/1/2036        6.375             6.375
408381321                       6/1/2006          5/1/2036        6.375             6.375
408381323                       6/1/2006          5/1/2036        5.875             5.875
408381324                       7/1/2006          6/1/2036          5.5               5.5
408381325                       6/1/2006          5/1/2036        6.125             6.125
408381327                       6/1/2006          5/1/2036          6.5               6.5
408381328                       6/1/2006          5/1/2036          6.5               6.5
408381329                       7/1/2006          6/1/2036         6.25              6.25
408381330                       6/1/2006          5/1/2036        6.375             6.375
408381331                       7/1/2006          6/1/2036         6.25              6.25
408381332                       7/1/2006          6/1/2036        6.375             6.375
408381333                       7/1/2006          6/1/2036          6.5               6.5
408381334                       6/1/2006          5/1/2036          6.5               6.5
408381335                       7/1/2006          6/1/2036        6.625             6.625
408381336                       6/1/2006          5/1/2036        6.625             6.625
408381337                       7/1/2006          6/1/2036          6.5               6.5
408381338                       7/1/2006          6/1/2036          6.5               6.5
408381339                       6/1/2006          5/1/2036        6.375             6.375
408381340                       6/1/2006          5/1/2036          6.5               6.5
408381341                       7/1/2006          6/1/2036         6.25              6.25
408381342                       6/1/2006          5/1/2036        6.625             6.625
408381343                       6/1/2006          5/1/2036         6.75              6.75
408381344                       6/1/2006          5/1/2036        6.125             6.125
408381346                       7/1/2006          6/1/2036        5.875             5.875
408381347                       6/1/2006          5/1/2036         6.75              6.75
408381348                       7/1/2006          6/1/2036          6.5               6.5
408381349                       6/1/2006          5/1/2036        7.625             7.625
408381350                       7/1/2006          6/1/2036            6                 6
408381351                       6/1/2006          5/1/2036        6.125             6.125
408381352                       6/1/2006          5/1/2036        6.375             6.375
408381353                       6/1/2006          5/1/2036        6.625             6.625
408381354                       6/1/2006          5/1/2036         5.75              5.75
408381355                       6/1/2006          5/1/2036          6.5               6.5
408381356                       7/1/2006          6/1/2036         6.25              6.25
408381357                       6/1/2006          5/1/2036        6.375             6.375
408381358                       7/1/2006          6/1/2036        6.875             6.875
408381359                       7/1/2006          6/1/2036          6.5               6.5
408381360                       7/1/2006          6/1/2036         6.25              6.25
408381361                       7/1/2006          6/1/2036        6.375             6.375
408381362                       6/1/2006          5/1/2036         6.75              6.75
408381363                       7/1/2006          6/1/2036        5.875             5.875
408381364                       7/1/2006          6/1/2036         6.25              6.25
408381365                       6/1/2006          5/1/2036        6.375             6.375
408381366                       7/1/2006          6/1/2036         6.75              6.75
408381367                       5/1/2006          4/1/2036        5.125             5.125
408381368                       6/1/2006          5/1/2036            6                 6
408381369                       7/1/2006          6/1/2036         6.75              6.75
408381371                       7/1/2006          6/1/2036        6.125             6.125
408381372                       5/1/2006          4/1/2036            7                 7
408381374                       6/1/2006          5/1/2036        6.375             6.375
408381375                       7/1/2006          6/1/2036          6.5               6.5
408381376                       7/1/2006          6/1/2036        6.625             6.625
408381377                       7/1/2006          6/1/2036         6.75              6.75
408381378                       7/1/2006          6/1/2036        6.625             6.625
408381379                       7/1/2006          6/1/2036        6.625             6.625
408381380                       7/1/2006          6/1/2036          6.5               6.5
408381381                       7/1/2006          6/1/2036        6.875             6.875
408381382                       7/1/2006          6/1/2036        6.375             6.375
408381384                       6/1/2006          5/1/2036          6.5               6.5
408381385                       7/1/2006          6/1/2036          6.5               6.5
408381386                       7/1/2006          6/1/2036        6.625             6.625
408381387                       7/1/2006          6/1/2036         6.75              6.75
408381388                       7/1/2006          6/1/2036        6.375             6.375
408381389                       7/1/2006          6/1/2036            6                 6
408381390                       7/1/2006          6/1/2036          6.5               6.5
408381391                       7/1/2006          6/1/2036        6.375             6.375
408381392                       7/1/2006          6/1/2036          6.5               6.5
408381393                       7/1/2006          6/1/2036         6.25              6.25
408381394                       7/1/2006          6/1/2036        6.375             6.375
408381395                       6/1/2006          5/1/2036          7.5               7.5
408381396                       7/1/2006          6/1/2036        5.875             5.875
408381397                       7/1/2006          6/1/2036        6.375             6.375
408381398                       8/1/2006          7/1/2036        6.125             6.125
408381399                       7/1/2006          6/1/2036         5.75              5.75
408381400                       7/1/2006          6/1/2036        6.125             6.125
408381401                       8/1/2006          7/1/2036        5.875             5.875
408381402                       8/1/2006          7/1/2036        5.875             5.875
408381403                       7/1/2006          6/1/2036        5.875             5.875
408381404                       7/1/2006          6/1/2036        5.875             5.875
408381405                       7/1/2006          6/1/2036        5.875             5.875
408381406                       8/1/2006          7/1/2036        6.375             6.375
408381407                       7/1/2006          6/1/2036        6.125             6.125
408381408                       6/1/2006          5/1/2036         4.25              4.25
408381409                       8/1/2006          7/1/2036        6.375             6.375
408381410                       8/1/2006          7/1/2036        6.625             6.625
408381411                       7/1/2006          6/1/2036        5.875             5.875
408381412                       7/1/2006          6/1/2036         6.25              6.25
408381413                       7/1/2006          6/1/2036        5.875             5.875
408381414                       7/1/2006          6/1/2036         6.25              6.25
408381416                       7/1/2006          6/1/2036        6.375             6.375
408381417                       7/1/2006          6/1/2036        6.375             6.375
408381418                       7/1/2006          6/1/2036        6.625             6.625
408381419                       7/1/2006          6/1/2036        6.375             6.375
408381420                       7/1/2006          6/1/2036          6.5               6.5
408381421                       7/1/2006          6/1/2036         6.75              6.75
408381422                       6/1/2006          5/1/2036            7                 7
408381423                       7/1/2006          6/1/2036        6.375             6.375
408381424                       7/1/2006          6/1/2036         5.75              5.75
408381425                       7/1/2006          6/1/2036        6.625             6.625
408381426                       7/1/2006          6/1/2036         7.25              7.25
408381427                       7/1/2006          6/1/2036            7                 7
408381428                       7/1/2006          6/1/2036          6.5               6.5
408381429                       6/1/2006          5/1/2036        6.875             6.875
408381430                       7/1/2006          6/1/2036            7                 7
408381431                       7/1/2006          6/1/2036         5.75              5.75
408381432                       7/1/2006          6/1/2036         6.25              6.25
408381434                       7/1/2006          6/1/2036        6.625             6.625
408381435                       7/1/2006          6/1/2036            6                 6
408381436                       7/1/2006          6/1/2036         6.75              6.75
408381437                       7/1/2006          6/1/2036        6.625             6.625
408381438                       7/1/2006          6/1/2036          6.5               6.5
408381439                       8/1/2006          7/1/2036        6.375             6.375
408381440                       6/1/2006          5/1/2036         6.75              6.75
408381441                       6/1/2006          5/1/2036          6.5               6.5
408381442                       7/1/2006          6/1/2036        6.375             6.375
408381443                       7/1/2006          6/1/2036        6.625             6.625
408381444                       8/1/2006          7/1/2036        6.125             6.125
408381445                       7/1/2006          6/1/2036         6.25              6.25
408381446                       7/1/2006          6/1/2036          6.5               6.5
408381447                       6/1/2006          5/1/2036         6.25              6.25
408381448                       7/1/2006          6/1/2036         6.75              6.75
408381449                       6/1/2006          5/1/2036            6                 6
408381450                       7/1/2006          6/1/2036            6                 6
408381451                       6/1/2006          5/1/2036            6                 6
408381452                       7/1/2006          6/1/2036        5.875             5.875
408381453                       7/1/2006          6/1/2036        6.625             6.625
408381454                       8/1/2006          7/1/2036        6.125             6.125
408381455                       7/1/2006          6/1/2036         6.25              6.25
408381456                       7/1/2006          6/1/2036         6.25              6.25
408381457                       7/1/2006          6/1/2036         6.75              6.75
408381458                       7/1/2006          6/1/2036         5.25              5.25
408381459                       7/1/2006          6/1/2036        6.125             6.125
408381460                       7/1/2006          6/1/2036        5.875             5.875
408381461                       7/1/2006          6/1/2036            6                 6
408381462                       7/1/2006          6/1/2036          6.5               6.5
408381463                       7/1/2006          6/1/2036         6.75              6.75
408381464                       8/1/2006          7/1/2036            7                 7
408381465                       7/1/2006          6/1/2036        6.375             6.375
408381466                       7/1/2006          6/1/2036          6.5               6.5
408381467                       7/1/2006          6/1/2036         6.25              6.25
408381468                       7/1/2006          6/1/2036         6.25              6.25
408381469                       7/1/2006          6/1/2036        6.625             6.625
408381470                       8/1/2006          7/1/2036        6.125             6.125
408381471                       6/1/2006          5/1/2036            6                 6
408381472                       7/1/2006          6/1/2036        5.875             5.875
408381473                       7/1/2006          6/1/2036         6.25              6.25
408381474                       6/1/2006          5/1/2036            7                 7
408381475                       7/1/2006          6/1/2036          6.5               6.5
408381476                       6/1/2006          5/1/2036            6                 6
408381477                       7/1/2006          6/1/2036         6.25              6.25
408381478                       7/1/2006          6/1/2036        5.875             5.875
408381479                       7/1/2006          6/1/2036          6.5               6.5
408381480                       7/1/2006          6/1/2036            4                 4
408381481                       7/1/2006          6/1/2036        6.875             6.875
408381482                       7/1/2006          6/1/2036        6.125             6.125
408381483                       7/1/2006          6/1/2036        6.125             6.125
408381484                       7/1/2006          6/1/2036        5.875             5.875
408381485                       7/1/2006          6/1/2036        7.125             7.125
408381486                       7/1/2006          6/1/2036        6.125             6.125
408381487                       7/1/2006          6/1/2036         6.25              6.25
408381488                       7/1/2006          6/1/2036          6.5               6.5
408381489                       7/1/2006          6/1/2036          6.5               6.5
408381490                       7/1/2006          6/1/2036        5.625             5.625
408381491                       7/1/2006          6/1/2036        5.875             5.875
408381492                       7/1/2006          6/1/2036         5.75              5.75
408381493                       7/1/2006          6/1/2036        5.125             5.125
408381494                       8/1/2006          7/1/2036          6.5               6.5
408381495                       7/1/2006          6/1/2036          5.5               5.5
408381496                       7/1/2006          6/1/2036        5.875             5.875
408381497                       7/1/2006          6/1/2036        5.625             5.625
408381498                       7/1/2006          6/1/2036         6.25              6.25
408381499                       7/1/2006          6/1/2036          6.5               6.5
408381500                       6/1/2006          5/1/2036        6.375             6.375
408381501                       6/1/2006          5/1/2036         6.25              6.25
408381502                       7/1/2006          6/1/2036        6.125             6.125
408381503                       7/1/2006          6/1/2036          6.5               6.5
408381504                       7/1/2006          6/1/2036        6.125             6.125
408381505                       7/1/2006          6/1/2036        6.125             6.125
408381506                       7/1/2006          6/1/2036        5.875             5.875
408381507                       7/1/2006          6/1/2036        6.375             6.375
408381508                       6/1/2006          5/1/2036        6.625             6.625
408381509                       7/1/2006          6/1/2036         6.25              6.25
408381510                       7/1/2006          6/1/2036         6.25              6.25
408381512                       7/1/2006          6/1/2036         5.75              5.75
408381513                       7/1/2006          6/1/2036        6.875             6.875
408381514                       7/1/2006          6/1/2036            6                 6
408381515                       7/1/2006          6/1/2036        6.125             6.125
408381516                       7/1/2006          6/1/2036        6.125             6.125
408381517                       7/1/2006          6/1/2036        6.375             6.375
408381518                       6/1/2006          5/1/2036         5.75              5.75
408381519                       6/1/2006          5/1/2036         6.25              6.25
408381520                       7/1/2006          6/1/2036          7.5               7.5
408381521                       7/1/2006          6/1/2036         6.25              6.25
408381522                       7/1/2006          6/1/2036        5.625             5.625
408381523                       7/1/2006          6/1/2036          5.5               5.5
408381524                       7/1/2006          6/1/2036        6.125             6.125
408381525                       7/1/2006          6/1/2036            6                 6
408381526                       7/1/2006          6/1/2036            6                 6
408381527                       7/1/2006          6/1/2036        6.625             6.625
408381528                       7/1/2006          6/1/2036         6.25              6.25
408381529                       7/1/2006          6/1/2036        6.125             6.125
408381530                       7/1/2006          6/1/2036        6.125             6.125
408381531                       6/1/2006          5/1/2036         6.25              6.25
408381532                       8/1/2006          7/1/2036        5.875             5.875
408381533                       7/1/2006          6/1/2036         6.25              6.25
408381534                       7/1/2006          6/1/2036            6                 6
408381535                       8/1/2006          7/1/2036        6.125             6.125
408381536                       7/1/2006          6/1/2036        5.875             5.875
408381537                       7/1/2006          6/1/2036         6.75              6.75
408381538                       7/1/2006          6/1/2036         6.75              6.75
408381539                       7/1/2006          6/1/2036        6.125             6.125
408381540                       8/1/2006          7/1/2036            6                 6
408381541                       7/1/2006          6/1/2036         6.25              6.25
408381542                       7/1/2006          6/1/2036         5.75              5.75
408381543                       7/1/2006          6/1/2036        6.375             6.375
408381544                       7/1/2006          6/1/2036         6.25              6.25
408381545                       8/1/2006          7/1/2036        5.875             5.875
408381546                       7/1/2006          6/1/2036         6.25              6.25
408381547                       7/1/2006          6/1/2036         6.25              6.25
408381548                       7/1/2006          6/1/2036         6.75              6.75
408381549                       7/1/2006          6/1/2036         6.75              6.75
408381550                       8/1/2006          7/1/2036        6.375             6.375
408381551                       6/1/2006          5/1/2036        6.375             6.375
408381552                       7/1/2006          6/1/2036         6.25              6.25
408381553                       6/1/2006          5/1/2036         6.25              6.25
408381554                       7/1/2006          6/1/2036        6.375             6.375
408381555                       7/1/2006          6/1/2036          6.5               6.5
408381556                       7/1/2006          6/1/2036         6.25              6.25
408381557                       7/1/2006          6/1/2036         5.75              5.75
408381558                       6/1/2006          5/1/2036        5.625             5.625
408381559                       7/1/2006          6/1/2036        6.375             6.375
408381560                       7/1/2006          6/1/2036        6.375             6.375
408381561                       7/1/2006          6/1/2036        5.625             5.625
408381562                       7/1/2006          6/1/2036        6.375             6.375
408381563                       8/1/2006          7/1/2036         6.25              6.25
408381564                       8/1/2006          7/1/2036        6.375             6.375
408381565                       8/1/2006          7/1/2036        6.375             6.375
408381566                       7/1/2006          6/1/2036            7                 7
408381567                       6/1/2006          5/1/2036        6.625             6.625
408381568                       7/1/2006          6/1/2036        7.125             7.125
408381569                       7/1/2006          6/1/2036          7.5               7.5
408381570                       7/1/2006          6/1/2036        7.125             7.125
408381571                       7/1/2006          6/1/2036        6.375             6.375
408381572                       7/1/2006          6/1/2036         6.25              6.25
408381573                       7/1/2006          6/1/2036        6.375             6.375
408381574                       7/1/2006          6/1/2036          5.5               5.5
408381577                       7/1/2006          6/1/2036         6.75              6.75
408381578                       7/1/2006          6/1/2036         6.75              6.75
408381579                       7/1/2006          6/1/2036        6.125             6.125
408381580                       7/1/2006          6/1/2036          6.5               6.5
408381581                       7/1/2006          6/1/2036         6.75              6.75
408381582                       7/1/2006          6/1/2036        6.375             6.375
408381583                       7/1/2006          6/1/2036          6.5               6.5
408381584                       7/1/2006          6/1/2036          6.5               6.5
408381585                       8/1/2006          7/1/2036         6.25              6.25
408381586                       7/1/2006          6/1/2036         5.75              5.75
408381587                       7/1/2006          6/1/2036            6                 6
408381588                       7/1/2006          6/1/2036        6.875             6.875
408381589                       7/1/2006          6/1/2036            6                 6
408381590                       7/1/2006          6/1/2036        6.375             6.375
408381591                       7/1/2006          6/1/2036          6.5               6.5
408381592                       7/1/2006          6/1/2036        5.875             5.875
408381593                       6/1/2006          5/1/2036            6                 6
408381595                       7/1/2006          6/1/2036         6.25              6.25
408381596                       7/1/2006          6/1/2036         6.25              6.25
408381597                       7/1/2006          6/1/2036        6.375             6.375
408381598                       7/1/2006          6/1/2036        6.625             6.625
408381599                       7/1/2006          6/1/2036         6.75              6.75
408381600                       8/1/2006          7/1/2036          6.5               6.5
408381602                       7/1/2006          6/1/2036        6.125             6.125
408381603                       7/1/2006          6/1/2036            6                 6
408381604                       7/1/2006          6/1/2036         5.75              5.75
408381605                       7/1/2006          6/1/2036        6.375             6.375
408381606                       7/1/2006          6/1/2036        6.375             6.375
408381607                       7/1/2006          6/1/2036         7.25              7.25
408381608                       7/1/2006          6/1/2036         6.75              6.75
408381609                       7/1/2006          6/1/2036        6.375             6.375
408381610                       7/1/2006          6/1/2036          6.5               6.5
408381611                       7/1/2006          6/1/2036            6                 6
408381612                       7/1/2006          6/1/2036          6.5               6.5
408381613                       7/1/2006          6/1/2036        6.125             6.125
408381614                       7/1/2006          6/1/2036        6.375             6.375
408381615                       7/1/2006          6/1/2036         6.25              6.25
408381616                       7/1/2006          6/1/2036         6.25              6.25
408381617                       7/1/2006          6/1/2036         6.25              6.25
408381618                       7/1/2006          6/1/2036            6                 6
408381619                       7/1/2006          6/1/2036        6.375             6.375
408381620                       7/1/2006          6/1/2036         6.75              6.75
408381621                       7/1/2006          6/1/2036        6.125             6.125
408381622                       8/1/2006          7/1/2036         6.25              6.25
408381623                       7/1/2006          6/1/2036        6.375             6.375
408381624                       7/1/2006          6/1/2036        6.375             6.375
408381625                       7/1/2006          6/1/2036            6                 6
408381626                       7/1/2006          6/1/2036        6.375             6.375
408381628                       7/1/2006          6/1/2036         6.25              6.25
408381629                       7/1/2006          6/1/2036         6.25              6.25
408381630                       7/1/2006          6/1/2036        6.875             6.875
408381631                       7/1/2006          6/1/2036         5.25              5.25
408381632                       7/1/2006          6/1/2036        6.125             6.125
408381633                       7/1/2006          6/1/2036         6.75              6.75
408381634                       7/1/2006          6/1/2036         6.25              6.25
408381635                       7/1/2006          6/1/2036         6.75              6.75
408381636                       7/1/2006          6/1/2036        6.125             6.125
408381637                       7/1/2006          6/1/2036            6                 6
408381638                       7/1/2006          6/1/2036        5.875             5.875
408381639                       8/1/2006          7/1/2036        6.625             6.625
408381640                       7/1/2006          6/1/2036         6.25              6.25
408381641                       7/1/2006          6/1/2036        6.625             6.625
408381642                       7/1/2006          6/1/2036        6.625             6.625
408381643                       7/1/2006          6/1/2036        5.875             5.875
408381644                       7/1/2006          6/1/2036          6.5               6.5
408381645                       8/1/2006          7/1/2036        5.875             5.875
408381646                       7/1/2006          6/1/2036        6.375             6.375
408381647                       7/1/2006          6/1/2036        6.125             6.125
408381648                       7/1/2006          6/1/2036        6.375             6.375
408381649                       7/1/2006          6/1/2036        6.625             6.625
408381651                       7/1/2006          6/1/2036        6.625             6.625
408381652                       7/1/2006          6/1/2036         6.25              6.25
408381654                       7/1/2006          6/1/2036          6.5               6.5
408381655                       7/1/2006          6/1/2036         6.25              6.25
408381656                       7/1/2006          6/1/2036        6.625             6.625
408381657                       7/1/2006          6/1/2036        5.875             5.875
408381658                       7/1/2006          6/1/2036         6.25              6.25
408381659                       7/1/2006          6/1/2036            6                 6
408381660                       7/1/2006          6/1/2036            6                 6
408381661                       7/1/2006          6/1/2036        6.125             6.125
408381662                       7/1/2006          6/1/2036        6.375             6.375
408381663                       7/1/2006          6/1/2036        6.625             6.625
408381664                       7/1/2006          6/1/2036         6.25              6.25
408381665                       7/1/2006          6/1/2036         6.75              6.75
408381666                       7/1/2006          6/1/2036         6.25              6.25
408381667                       7/1/2006          6/1/2036         6.25              6.25
408381668                       7/1/2006          6/1/2036        6.625             6.625
408381669                       7/1/2006          6/1/2036        6.875             6.875
408381670                       7/1/2006          6/1/2036         6.75              6.75
408381671                       7/1/2006          6/1/2036            6                 6
408381672                       7/1/2006          6/1/2036         6.75              6.75
408381673                       7/1/2006          6/1/2036          6.5               6.5
408381674                       7/1/2006          6/1/2036            6                 6
408381675                       7/1/2006          6/1/2036        6.125             6.125
408381676                       7/1/2006          6/1/2036        6.125             6.125
408381677                       7/1/2006          6/1/2036          6.5               6.5
408381678                       7/1/2006          6/1/2036         5.75              5.75
408381679                       8/1/2006          7/1/2036          6.5               6.5
408381680                       7/1/2006          6/1/2036          5.5               5.5
408381681                       7/1/2006          6/1/2036        7.125             7.125
408381682                       7/1/2006          6/1/2036        6.375             6.375
408381683                       7/1/2006          6/1/2036        6.125             6.125
408381684                       7/1/2006          6/1/2036        5.875             5.875
408381685                       8/1/2006          7/1/2036        6.125             6.125
408381686                       7/1/2006          6/1/2036        5.875             5.875
408381687                       7/1/2006          6/1/2036        6.125             6.125
408381688                       7/1/2006          6/1/2036        6.375             6.375
408381689                       8/1/2006          7/1/2036        6.375             6.375
408381690                       7/1/2006          6/1/2036        6.875             6.875
408381691                       7/1/2006          6/1/2036         6.25              6.25
408381692                       7/1/2006          6/1/2036            6                 6
408381693                       7/1/2006          6/1/2036        6.625             6.625
408381694                       7/1/2006          6/1/2036            6                 6
408381695                       7/1/2006          6/1/2036        6.375             6.375
408381696                       7/1/2006          6/1/2036            6                 6
408381697                       8/1/2006          7/1/2036        6.125             6.125
408381699                       7/1/2006          6/1/2036            6                 6
408381700                       7/1/2006          6/1/2036          6.5               6.5
408381701                       7/1/2006          6/1/2036            6                 6
408381702                       8/1/2006          7/1/2036        6.375             6.375
408381703                       7/1/2006          6/1/2036        6.125             6.125
408381704                       7/1/2006          6/1/2036          6.5               6.5
408381705                       7/1/2006          6/1/2036        6.625             6.625
408381706                       7/1/2006          6/1/2036        7.125             7.125
408381707                       7/1/2006          6/1/2036         6.25              6.25
408381708                       7/1/2006          6/1/2036         6.25              6.25
408381709                       7/1/2006          6/1/2036          6.5               6.5
408381710                       7/1/2006          6/1/2036          6.5               6.5
408381711                       7/1/2006          6/1/2036         7.25              7.25
408381712                       7/1/2006          6/1/2036          6.5               6.5
408381713                       7/1/2006          6/1/2036         6.75              6.75
408381714                       7/1/2006          6/1/2036         6.25              6.25
408381716                       7/1/2006          6/1/2036         6.25              6.25
408381717                       7/1/2006          6/1/2036        6.375             6.375
408381718                       7/1/2006          6/1/2036            6                 6
408381719                       7/1/2006          6/1/2036        6.875             6.875
408381720                       7/1/2006          6/1/2036        6.375             6.375
408381721                       7/1/2006          6/1/2036          6.5               6.5
408381722                       7/1/2006          6/1/2036        6.375             6.375
408381723                       7/1/2006          6/1/2036        6.375             6.375
408381724                       7/1/2006          6/1/2036        6.125             6.125
408381725                       8/1/2006          7/1/2036            6                 6
408381726                       7/1/2006          6/1/2036         7.75              7.75
408381727                       8/1/2006          7/1/2036            7                 7
408381728                       8/1/2006          7/1/2036        6.125             6.125
408381729                       8/1/2006          7/1/2036        6.625             6.625
408381730                       7/1/2006          6/1/2036        5.375             5.375
408381731                       8/1/2006          7/1/2036        6.875             6.875
408381732                       7/1/2006          6/1/2036          7.5               7.5
408381733                       7/1/2006          6/1/2036         6.25              6.25
408381734                       7/1/2006          6/1/2036        6.625             6.625
408381736                       7/1/2006          6/1/2036        6.375             6.375
408381737                       7/1/2006          6/1/2036        6.375             6.375
408381738                       7/1/2006          6/1/2036            8                 8
408381739                       7/1/2006          6/1/2036         5.75              5.75
408381740                       7/1/2006          6/1/2036        5.625             5.625
408381741                       7/1/2006          6/1/2036            6                 6
408381742                       7/1/2006          6/1/2036         6.25              6.25
408381743                       7/1/2006          6/1/2036        6.125             6.125
408381744                       7/1/2006          6/1/2036        6.625             6.625
408381745                       7/1/2006          6/1/2036          6.5               6.5
408381746                       7/1/2006          6/1/2036         6.75              6.75
408381747                       7/1/2006          6/1/2036            6                 6
408381748                       7/1/2006          6/1/2036         5.75              5.75
408381749                       7/1/2006          6/1/2036        5.875             5.875
408381750                       7/1/2006          6/1/2036         6.25              6.25
408381751                       7/1/2006          6/1/2036          6.5               6.5
408381752                       7/1/2006          6/1/2036          6.5               6.5
408381753                       7/1/2006          6/1/2036        7.375             7.375
408381754                       7/1/2006          6/1/2036        6.625             6.625
408381755                       7/1/2006          6/1/2036          6.5               6.5
408381756                       8/1/2006          7/1/2036        6.125             6.125
408381757                       7/1/2006          6/1/2036        6.375             6.375
408381758                       7/1/2006          6/1/2036         6.75              6.75
408381759                       7/1/2006          6/1/2036        6.375             6.375
408381760                       7/1/2006          6/1/2036         6.25              6.25
408381761                       8/1/2006          7/1/2036        6.375             6.375
408381762                       7/1/2006          6/1/2036        6.625             6.625
408381763                       8/1/2006          7/1/2036         6.25              6.25
408381764                       7/1/2006          6/1/2036        6.875             6.875
408381765                       7/1/2006          6/1/2036          6.5               6.5
408381766                       7/1/2006          6/1/2036          6.5               6.5
408381767                       7/1/2006          6/1/2036        5.875             5.875
408381768                       8/1/2006          7/1/2036        5.875             5.875
408381769                       7/1/2006          6/1/2036            6                 6
408381770                       7/1/2006          6/1/2036        6.625             6.625
408381771                       7/1/2006          6/1/2036        6.625             6.625
408381772                       7/1/2006          6/1/2036        6.125             6.125
408381773                       8/1/2006          7/1/2036         6.75              6.75
408381774                       7/1/2006          6/1/2036        6.625             6.625
408381775                       8/1/2006          7/1/2036         6.75              6.75
408381777                       7/1/2006          6/1/2036        6.625             6.625
408381778                       7/1/2006          6/1/2036         6.75              6.75
408381780                       7/1/2006          6/1/2036            6                 6
408381781                       7/1/2006          6/1/2036         6.25              6.25
408381782                       7/1/2006          6/1/2036        6.375             6.375
408381783                       7/1/2006          6/1/2036          6.5               6.5
408381784                       7/1/2006          6/1/2036            7                 7
408381785                       7/1/2006          6/1/2036        6.375             6.375
408381786                       7/1/2006          6/1/2036         5.75              5.75
408381787                       7/1/2006          6/1/2036        6.375             6.375
408381788                       8/1/2006          7/1/2036          6.5               6.5
408381789                       8/1/2006          7/1/2036          6.5               6.5
408381790                       7/1/2006          6/1/2036        6.375             6.375
408381791                       8/1/2006          7/1/2036          6.5               6.5
408381792                       7/1/2006          6/1/2036         6.75              6.75
408381793                       7/1/2006          6/1/2036        6.375             6.375
408381794                       7/1/2006          6/1/2036          6.5               6.5
408381795                       7/1/2006          6/1/2036        6.375             6.375
408381796                       7/1/2006          6/1/2036         6.25              6.25
408381797                       7/1/2006          6/1/2036        6.625             6.625
408381798                       7/1/2006          6/1/2036          6.5               6.5
408381799                       7/1/2006          6/1/2036          6.5               6.5
408381800                       8/1/2006          7/1/2036        5.875             5.875
408381801                       7/1/2006          6/1/2036        6.375             6.375
408381802                       7/1/2006          6/1/2036         6.75              6.75
408381803                       7/1/2006          6/1/2036            7                 7
408381804                       7/1/2006          6/1/2036          5.5               5.5
408381805                       7/1/2006          6/1/2036          6.5               6.5
408381806                       8/1/2006          7/1/2036          6.5               6.5
408381807                       7/1/2006          6/1/2036          6.5               6.5
408381808                       8/1/2006          7/1/2036        6.375             6.375
408381809                       7/1/2006          6/1/2036         6.75              6.75
408381810                       7/1/2006          6/1/2036        6.625             6.625
408381811                       8/1/2006          7/1/2036         6.25              6.25
408381812                       7/1/2006          6/1/2036         6.25              6.25
408381813                       8/1/2006          7/1/2036         6.75              6.75
408381814                       7/1/2006          6/1/2036         6.75              6.75
408381815                       7/1/2006          6/1/2036        6.375             6.375
408381816                       7/1/2006          6/1/2036          6.5               6.5
408381817                       8/1/2006          7/1/2036        6.625             6.625
408381818                       7/1/2006          6/1/2036          6.5               6.5
408381819                       8/1/2006          7/1/2036        6.625             6.625
408381820                       7/1/2006          6/1/2036        6.875             6.875
408381821                       8/1/2006          7/1/2036        6.125             6.125
408381822                       7/1/2006          6/1/2036        6.125             6.125
408381823                       7/1/2006          6/1/2036          6.5               6.5
408381825                       8/1/2006          7/1/2036        6.875             6.875
408381826                       8/1/2006          7/1/2036        5.875             5.875
408381827                       7/1/2006          6/1/2036         6.25              6.25
408381828                       7/1/2006          6/1/2036        6.625             6.625
408381829                       7/1/2006          6/1/2036        6.625             6.625
408381830                       8/1/2006          7/1/2036        6.875             6.875
408381831                       8/1/2006          7/1/2036        6.375             6.375
408381832                       8/1/2006          7/1/2036        6.375             6.375
408381833                       8/1/2006          7/1/2036        6.875             6.875
408381834                       8/1/2006          7/1/2036            6                 6
408381836                       7/1/2006          6/1/2036          6.5               6.5
408381837                       8/1/2006          7/1/2036         6.25              6.25
408381838                       7/1/2006          6/1/2036          6.5               6.5
408381839                       7/1/2006          6/1/2036            6                 6
408381840                       8/1/2006          7/1/2036         6.25              6.25
408381841                       8/1/2006          7/1/2036            6                 6
408381842                       7/1/2006          6/1/2036        6.625             6.625
408381843                       7/1/2006          6/1/2036         6.75              6.75
408381844                       8/1/2006          7/1/2036        6.125             6.125
408381845                       8/1/2006          7/1/2036            7                 7
408381846                       8/1/2006          7/1/2036          6.5               6.5
408381847                       8/1/2006          7/1/2036            6                 6
408381848                       8/1/2006          7/1/2036         6.25              6.25
408381849                       7/1/2006          6/1/2036        6.875             6.875
408381850                       8/1/2006          7/1/2036         5.75              5.75
408381851                       8/1/2006          7/1/2036         6.25              6.25
408381852                       7/1/2006          6/1/2036         6.25              6.25
408381853                       7/1/2006          6/1/2036          6.5               6.5
408381854                       7/1/2006          6/1/2036          6.5               6.5
408381855                       7/1/2006          6/1/2036        6.625             6.625
408381856                       7/1/2006          6/1/2036        7.375             7.375
408381857                       8/1/2006          7/1/2036            6                 6
408381858                       7/1/2006          6/1/2036        6.625             6.625
408381859                       8/1/2006          7/1/2036        6.375             6.375
408381860                       7/1/2006          6/1/2036        6.875             6.875
408381861                       8/1/2006          7/1/2036        6.625             6.625
408381862                       8/1/2006          7/1/2036        6.125             6.125
408381863                       8/1/2006          7/1/2036        5.875             5.875
408381864                       8/1/2006          7/1/2036        7.125             7.125
408381865                       7/1/2006          6/1/2036            6                 6
408381867                       8/1/2006          7/1/2036         6.25              6.25
408381868                       8/1/2006          7/1/2036         6.25              6.25
408381869                       8/1/2006          7/1/2036            6                 6
408381870                       8/1/2006          7/1/2036          6.5               6.5
408381871                       7/1/2006          6/1/2036        6.375             6.375
408381872                       8/1/2006          7/1/2036         6.75              6.75
408381873                       7/1/2006          6/1/2036            5                 5
408381874                       8/1/2006          7/1/2036        6.375             6.375
408381875                       8/1/2006          7/1/2036         6.25              6.25
408381876                       8/1/2006          7/1/2036        5.875             5.875
408381877                       8/1/2006          7/1/2036         6.25              6.25
408381878                       8/1/2006          7/1/2036          6.5               6.5
408381879                       8/1/2006          7/1/2036        6.625             6.625
408381880                       8/1/2006          7/1/2036            7                 7
408381881                       8/1/2006          7/1/2036        6.375             6.375
408381882                       8/1/2006          7/1/2036         5.75              5.75
408381883                       8/1/2006          7/1/2036         7.25              7.25
408381884                       8/1/2006          7/1/2036        6.875             6.875
408381885                       8/1/2006          7/1/2036          6.5               6.5
408381886                       8/1/2006          7/1/2036            6                 6
408381887                       8/1/2006          7/1/2036            7                 7
408381888                       8/1/2006          7/1/2036        6.375             6.375
408381889                       8/1/2006          7/1/2036        5.875             5.875
408381890                       8/1/2006          7/1/2036         6.25              6.25
408381891                       6/1/2006          5/1/2036          6.5               6.5
408381892                       5/1/2006          4/1/2036        6.375             6.375
408381893                       6/1/2006          5/1/2036        6.375             6.375
408381894                       6/1/2006          5/1/2036        5.375             5.375
408381895                       7/1/2006          6/1/2036        6.125             6.125
408381896                       7/1/2006          6/1/2036         6.25              6.25
408381897                       7/1/2005          6/1/2035        6.125             6.125
408381898                       6/1/2006          5/1/2036         6.25              6.25
405599181                       9/1/2005          8/1/2035         5.75              5.75
405909189                      12/1/2005         11/1/2035          6.5               6.5
406451246                       1/1/2006         12/1/2035        6.375             6.375
406451373                       1/1/2006         12/1/2035            7                 7
406786901                       2/1/2006          1/1/2036          8.5               8.5
500745587                       6/1/2006          5/1/2036        7.125             7.125
407869238                       4/1/2006          3/1/2036          6.5               6.5
407898335                       4/1/2006          3/1/2036        7.625             7.625
700105962                       6/1/2006          5/1/2036        7.625             7.625
700128447                      10/1/2005          9/1/2035         8.75              8.75
700133968                      11/1/2005         10/1/2035            5             6.125
700207970                       3/1/2006          2/1/2036        8.375             8.375
700223410                       3/1/2006          2/1/2036          6.5               6.5
700225363                       6/1/2006          5/1/2036        6.875             6.875
700237600                       6/1/2006          5/1/2036          7.5               7.5
700240408                       7/1/2006          6/1/2036        7.625             7.625
700240476                       5/1/2006          4/1/2036        7.375             7.375
700241377                       6/1/2006          5/1/2036        8.375             8.375
700244291                       3/1/2006          2/1/2036        6.625             6.625
700244294                       3/1/2006          2/1/2036        6.625             6.625
700244935                       8/1/2006          7/1/2036            7                 7
700245698                       6/1/2006          5/1/2036            8                 8
700246838                       6/1/2006          5/1/2036        8.375             8.375
700246979                       4/1/2006          3/1/2036        6.875             6.875
700251640                       6/1/2006          5/1/2036         8.75              8.75
700251772                       6/1/2006          5/1/2036         8.75              8.75
700252351                       7/1/2006          6/1/2036        7.375             7.375
700253196                       7/1/2006          6/1/2036         7.75              7.75
700253501                       7/1/2006          6/1/2036        8.875             8.875
700255953                       6/1/2006          5/1/2036         6.75              6.75
700257770                       4/1/2006          3/1/2036          6.5               6.5
700258300                       6/1/2006          5/1/2036         8.75              8.75
700258817                       7/1/2006          6/1/2036         7.75              7.75
700259624                       6/1/2006          5/1/2036          7.5               7.5
700262466                       4/1/2006          3/1/2036        6.375             6.375
700262713                       6/1/2006          5/1/2036          7.5               7.5
700263762                       7/1/2006          6/1/2036         7.75              7.75
700263914                       6/1/2006          5/1/2036        8.375             8.375
700264331                       6/1/2006          5/1/2036         8.25              8.25
700265226                       6/1/2006          5/1/2036            8                 8
700265302                       7/1/2006          6/1/2036          7.5               7.5
700266066                       5/1/2006          4/1/2036        7.375             7.375
700266301                       6/1/2006          5/1/2036        7.875             7.875
700266651                       5/1/2006          4/1/2036        7.375             7.375
700267736                       7/1/2006          6/1/2036         8.75              8.75
700267787                       7/1/2006          6/1/2036         8.75              8.75
700268440                       8/1/2006          7/1/2036        7.125             7.125
700269419                       5/1/2006          4/1/2036        6.875             6.875
700269692                       6/1/2006          5/1/2036        6.875             6.875
700270439                       8/1/2006          7/1/2036          6.5               6.5
700273731                       7/1/2006          6/1/2036         7.75              7.75
700274001                       6/1/2006          5/1/2036            7                 7
700274505                       6/1/2006          5/1/2036         7.75              7.75
700275943                       6/1/2006          5/1/2036          7.5               7.5
700275948                       6/1/2006          5/1/2036        7.375             7.375
700276320                       7/1/2006          6/1/2036         5.75              5.75
700276323                       7/1/2006          6/1/2036        7.375             7.375
700277076                       6/1/2006          5/1/2036        7.875             7.875
700277152                       6/1/2006          5/1/2036        7.875             7.875
700278115                       6/1/2006          5/1/2036        7.875             7.875
700278565                       8/1/2006          7/1/2036         7.25              7.25
700279211                       6/1/2006          5/1/2036            8                 8
700279407                       7/1/2006          6/1/2036          9.5               9.5
700279655                       7/1/2006          6/1/2036        7.625             7.625
700279686                       6/1/2006          5/1/2036         7.75              7.75
700279692                       6/1/2006          5/1/2036        8.125             8.125
700279720                       6/1/2006          5/1/2036            7                 7
700279862                       6/1/2006          5/1/2036            8                 8
700279869                       6/1/2006          5/1/2036            8                 8
700279901                       6/1/2006          5/1/2036            8                 8
700280067                       6/1/2006          5/1/2036        7.875             7.875
700280831                       6/1/2006          5/1/2036        7.625             7.625
700280870                       6/1/2006          5/1/2036          8.5               8.5
700281234                       6/1/2006          5/1/2036         8.75              8.75
700281545                       6/1/2006          5/1/2036         7.75              7.75
700281614                       5/1/2006          4/1/2036            8                 8
700281764                       6/1/2006          5/1/2036          6.5               6.5
700281930                       6/1/2006          5/1/2036         8.25              8.25
700282147                       7/1/2006          6/1/2036        7.375             7.375
700282447                       6/1/2006          5/1/2036          7.5               7.5
700282468                       6/1/2006          5/1/2036          7.5               7.5
700282514                       6/1/2006          5/1/2036          6.5               6.5
700282516                       6/1/2006          5/1/2036         7.25              7.25
700282695                       6/1/2006          5/1/2036         8.75              8.75
700282842                       6/1/2006          5/1/2036         8.75              8.75
700282997                       7/1/2006          6/1/2036         8.75              8.75
700283114                       6/1/2006          5/1/2036        7.625             7.625
700283996                       6/1/2006          5/1/2036            7                 7
700284004                       6/1/2006          5/1/2036          8.5               8.5
700284123                       6/1/2006          5/1/2036        7.875             7.875
700284131                       5/1/2006          4/1/2036        7.875             7.875
700284728                       7/1/2006          6/1/2036          6.5               6.5
700284906                       6/1/2006          5/1/2036            8                 8
700285128                       6/1/2006          5/1/2036        7.875             7.875
700285611                       6/1/2006          5/1/2036         8.75              8.75
700285685                       6/1/2006          5/1/2036         7.25              7.25
700286569                       6/1/2006          5/1/2036          7.5               7.5
700286618                       7/1/2006          6/1/2036        8.875             8.875
700286671                       6/1/2006          5/1/2036        8.125             8.125
700286787                       7/1/2006          6/1/2036         8.75              8.75
700286799                       6/1/2006          5/1/2036         8.75              8.75
700286851                       6/1/2006          5/1/2036         8.75              8.75
700287016                       6/1/2006          5/1/2036        7.375             7.375
700287045                       5/1/2006          4/1/2036        6.125             6.125
700287351                       5/1/2006          4/1/2036        6.625             6.625
700287828                       6/1/2006          5/1/2036            8                 8
700287909                       7/1/2006          6/1/2036          7.5               7.5
700288187                       6/1/2006          5/1/2036            8                 8
700288407                       6/1/2006          5/1/2036        5.875             5.875
700288819                       6/1/2006          5/1/2036            8                 8
700288822                       6/1/2006          5/1/2036            8                 8
700288958                       6/1/2006          5/1/2036          7.5               7.5
700288998                       7/1/2006          6/1/2036        8.125             8.125
700289329                       6/1/2006          5/1/2036            8                 8
700289341                       6/1/2006          5/1/2036          7.5               7.5
700289552                       6/1/2006          5/1/2036        7.625             7.625
700289847                       5/1/2006          4/1/2036            8                 8
700289864                       7/1/2006          6/1/2036         8.75              8.75
700289926                       6/1/2006          5/1/2036        7.875             7.875
700289960                       6/1/2006          5/1/2036          7.5               7.5
700290088                       6/1/2006          5/1/2036          7.5               7.5
700290089                       6/1/2006          5/1/2036        7.125             7.125
700290096                       6/1/2006          5/1/2036          7.5               7.5
700290116                       6/1/2006          5/1/2036          7.5               7.5
700290575                       6/1/2006          5/1/2036        6.625             6.625
700290636                       6/1/2006          5/1/2036        6.875             6.875
700290813                       6/1/2006          5/1/2036            8                 8
700290824                       6/1/2006          5/1/2036            8                 8
700290981                       6/1/2006          5/1/2036        7.625             7.625
700291368                       6/1/2006          5/1/2036        8.625             8.625
700291485                       6/1/2006          5/1/2036         7.75              7.75
700291529                       5/1/2006          4/1/2036         7.25              7.25
700291590                       6/1/2006          5/1/2036            8                 8
700291651                       7/1/2006          6/1/2036            8                 8
700291766                       6/1/2006          5/1/2036            8                 8
700291913                       7/1/2006          6/1/2036        6.375             6.375
700291971                       6/1/2006          5/1/2036            8                 8
700292129                       6/1/2006          5/1/2036          7.5               7.5
700292151                       6/1/2006          5/1/2036        7.375             7.375
700292222                       6/1/2006          5/1/2036        7.375             7.375
700292440                       6/1/2006          5/1/2036         6.25              6.25
700292555                       6/1/2006          5/1/2036            7                 7
700292602                       6/1/2006          5/1/2036          7.5               7.5
700292624                       7/1/2006          6/1/2036         8.75              8.75
700292949                       7/1/2006          6/1/2036         8.75              8.75
700292986                       7/1/2006          6/1/2036         8.75              8.75
700293066                       6/1/2006          5/1/2036        8.375             8.375
700293112                       6/1/2006          5/1/2036        7.875             7.875
700293171                       7/1/2006          6/1/2036          7.5               7.5
700293605                       7/1/2006          6/1/2036         6.25              6.25
700293608                       7/1/2006          6/1/2036        6.875             6.875
700293747                       6/1/2006          5/1/2036            8                 8
700293915                       7/1/2006          6/1/2036         6.75              6.75
700294361                       6/1/2006          5/1/2036          7.5               7.5
700294623                       7/1/2006          6/1/2036        5.875             5.875
700294749                       6/1/2006          5/1/2036        8.375             8.375
700294753                       6/1/2006          5/1/2036            8                 8
700294819                       7/1/2006          6/1/2036        8.875             8.875
700294869                       6/1/2006          5/1/2036          7.5               7.5
700294938                       6/1/2006          5/1/2036         7.75              7.75
700295016                       6/1/2006          5/1/2036        7.375             7.375
700295079                       6/1/2006          5/1/2036            8                 8
700295231                       6/1/2006          5/1/2036          7.5               7.5
700295261                       6/1/2006          5/1/2036          7.5               7.5
700295298                       7/1/2006          6/1/2036        7.875             7.875
700295336                       6/1/2006          5/1/2036        8.375             8.375
700295444                       7/1/2006          6/1/2036         7.75              7.75
700295616                       7/1/2006          6/1/2036        7.375             7.375
700295738                       6/1/2006          5/1/2036        7.875             7.875
700295740                       8/1/2006          7/1/2036        6.125             6.125
700295866                       6/1/2006          5/1/2036        7.625             7.625
700296221                       6/1/2006          5/1/2036        7.875             7.875
700296239                       7/1/2006          6/1/2036          7.5               7.5
700296305                       6/1/2006          5/1/2036        7.875             7.875
700296829                       6/1/2006          5/1/2036        7.625             7.625
700296901                       7/1/2006          6/1/2036        7.375             7.375
700296995                       6/1/2006          5/1/2036         7.75              7.75
700297032                       6/1/2006          5/1/2036         7.75              7.75
700297105                       7/1/2006          6/1/2036        7.875             7.875
700297165                       6/1/2006          5/1/2036        7.875             7.875
700297443                       6/1/2006          5/1/2036        7.125             7.125
700297500                       6/1/2006          5/1/2036        7.375             7.375
700297533                       6/1/2006          5/1/2036          7.5               7.5
700297567                       6/1/2006          5/1/2036        7.375             7.375
700297578                       6/1/2006          5/1/2036        7.375             7.375
700297689                       6/1/2006          5/1/2036          7.5               7.5
700297744                       6/1/2006          5/1/2036            8                 8
700297936                       6/1/2006          5/1/2036        7.625             7.625
700298179                       7/1/2006          6/1/2036        7.875             7.875
700298188                       7/1/2006          6/1/2036         8.75              8.75
700298375                       6/1/2006          5/1/2036          7.5               7.5
700298410                       6/1/2006          5/1/2036        8.625             8.625
700298537                       7/1/2006          6/1/2036        6.375             6.375
700298585                       6/1/2006          5/1/2036            8                 8
700298600                       6/1/2006          5/1/2036          7.5               7.5
700298736                       7/1/2006          6/1/2036         8.75              8.75
700298889                       6/1/2006          5/1/2036         7.75              7.75
700299018                       6/1/2006          5/1/2036         5.75              5.75
700299150                       7/1/2006          6/1/2036        7.625             7.625
700299162                       6/1/2006          5/1/2036        8.125             8.125
700299296                       6/1/2006          5/1/2036        7.875             7.875
700299334                       6/1/2006          5/1/2036          8.5               8.5
700299553                       6/1/2006          5/1/2036          6.5               6.5
700299590                       7/1/2006          6/1/2036        7.875             7.875
700299767                       6/1/2006          5/1/2036            8                 8
700299819                       6/1/2006          5/1/2036         8.75              8.75
700300032                       5/1/2006          4/1/2036        6.625             6.625
700300336                       7/1/2006          6/1/2036         8.75              8.75
700300356                       6/1/2006          5/1/2036          7.5               7.5
700300430                       7/1/2006          6/1/2026          7.5               7.5
700300608                       6/1/2006          5/1/2036         7.75              7.75
700300613                       6/1/2006          5/1/2036         7.25              7.25
700300773                       6/1/2006          5/1/2036            8                 8
700300774                       7/1/2006          6/1/2036        8.875             8.875
700300775                       6/1/2006          5/1/2036          8.5               8.5
700300788                       7/1/2006          6/1/2036        7.625             7.625
700300918                       6/1/2006          5/1/2036            8                 8
700301000                       7/1/2006          6/1/2036          8.5               8.5
700301580                       7/1/2006          6/1/2036          6.5               6.5
700301778                       7/1/2006          6/1/2036         8.75              8.75
700301961                       7/1/2006          6/1/2036        7.375             7.375
700302051                       7/1/2006          6/1/2036          8.5               8.5
700302192                       7/1/2006          6/1/2036        6.875             6.875
700302325                       7/1/2006          6/1/2036         7.25              7.25
700302430                       7/1/2006          6/1/2036          8.5               8.5
700302447                       6/1/2006          5/1/2036         8.75              8.75
700302449                       6/1/2006          5/1/2036        8.375             8.375
700302559                       6/1/2006          5/1/2036         7.75              7.75
700302612                       7/1/2006          6/1/2036         8.75              8.75
700302775                       6/1/2006          5/1/2036          8.5               8.5
700302864                       6/1/2006          5/1/2036          8.5               8.5
700302908                       7/1/2006          6/1/2036        8.625             8.625
700302964                       7/1/2006          6/1/2036         8.75              8.75
700303185                       7/1/2006          6/1/2036         7.75              7.75
700303257                       6/1/2006          5/1/2036            8                 8
700303372                       6/1/2006          5/1/2036        8.125             8.125
700303405                       6/1/2006          5/1/2036        8.375             8.375
700303441                       6/1/2006          5/1/2036            7                 7
700303480                       7/1/2006          6/1/2036         6.75              6.75
700303658                       7/1/2006          6/1/2036            8                 8
700303743                       7/1/2006          6/1/2036        8.375             8.375
700303918                       6/1/2006          5/1/2036            8                 8
700304066                       8/1/2006          7/1/2036            8                 8
700304091                       7/1/2006          6/1/2036            8                 8
700304113                       6/1/2006          5/1/2036        7.875             7.875
700304118                       7/1/2006          6/1/2036         8.75              8.75
700304341                       6/1/2006          5/1/2036        7.125             7.125
700304592                       7/1/2006          6/1/2036        7.625             7.625
700304811                       6/1/2006          5/1/2036        6.625             6.625
700304818                       7/1/2006          6/1/2036         8.75              8.75
700305207                       6/1/2006          5/1/2036        8.875             8.875
700305510                       6/1/2006          5/1/2036            7                 7
700305568                       7/1/2006          6/1/2036         8.75              8.75
700305710                       7/1/2006          6/1/2036         8.75              8.75
700305989                       7/1/2006          6/1/2036            8                 8
700306058                       8/1/2006          7/1/2036          7.5               7.5
700306076                       6/1/2006          5/1/2036          7.5               7.5
700306084                       6/1/2006          5/1/2036        7.875             7.875
700306145                       6/1/2006          5/1/2036        6.375             6.375
700306212                       7/1/2006          6/1/2036         8.75              8.75
700306248                       8/1/2006          7/1/2036        7.375             7.375
700306314                       6/1/2006          5/1/2036        8.875             8.875
700306341                       7/1/2006          6/1/2036        8.375             8.375
700306351                       6/1/2006          5/1/2036         8.75              8.75
700306857                       7/1/2006          6/1/2036        7.375             7.375
700306861                       7/1/2006          6/1/2036          8.5               8.5
700306868                       7/1/2006          6/1/2036            8                 8
700306994                       7/1/2006          6/1/2036        7.875             7.875
700307002                       7/1/2006          6/1/2036          7.5               7.5
700307006                       7/1/2006          6/1/2036        7.625             7.625
700307127                       7/1/2006          6/1/2036        7.375             7.375
700307248                       7/1/2006          6/1/2036        7.875             7.875
700307259                       6/1/2006          5/1/2036        8.375             8.375
700307293                       7/1/2006          6/1/2036        8.375             8.375
700307296                       7/1/2006          6/1/2036          8.5               8.5
700307335                       6/1/2006          5/1/2036        8.375             8.375
700307371                       6/1/2006          5/1/2036         8.25              8.25
700307372                       6/1/2006          5/1/2036        8.375             8.375
700307400                       6/1/2006          5/1/2036        8.375             8.375
700307568                       6/1/2006          5/1/2036        6.625             6.625
700307572                       6/1/2006          5/1/2036        7.375             7.375
700307819                       7/1/2006          6/1/2036        7.375             7.375
700307834                       7/1/2006          6/1/2036        8.875             8.875
700307989                       7/1/2006          6/1/2036        9.125             9.125
700308009                       6/1/2006          5/1/2036            7                 7
700308010                       7/1/2006          6/1/2036         8.75              8.75
700308018                       6/1/2006          5/1/2036        7.125             7.125
700308144                       7/1/2006          6/1/2036        6.375             6.375
700308177                       6/1/2006          5/1/2036        7.875             7.875
700308199                       7/1/2006          6/1/2036        6.875             6.875
700308277                       6/1/2006          5/1/2036        7.125             7.125
700308341                       7/1/2006          6/1/2036        8.625             8.625
700308360                       6/1/2006          5/1/2036        7.375             7.375
700308534                       7/1/2006          6/1/2036         7.75              7.75
700308577                       7/1/2006          6/1/2036        5.875             5.875
700308672                       6/1/2006          5/1/2036            8                 8
700308691                       6/1/2006          5/1/2036        8.375             8.375
700308890                       6/1/2006          5/1/2036         8.25              8.25
700309079                       6/1/2006          5/1/2036        6.625             6.625
700309167                       6/1/2006          5/1/2036        7.125             7.125
700309359                       8/1/2006          7/1/2036            8                 8
700309416                       6/1/2006          5/1/2036        7.875             7.875
700309670                       6/1/2006          5/1/2036         8.75              8.75
700309814                       6/1/2006          5/1/2036         8.25              8.25
700309837                       6/1/2006          5/1/2036         8.25              8.25
700309865                       6/1/2006          5/1/2036         8.75              8.75
700309874                       6/1/2006          5/1/2036         8.75              8.75
700309886                       7/1/2006          6/1/2036         7.75              7.75
700310239                       7/1/2006          6/1/2036        6.875             6.875
700310333                       6/1/2006          5/1/2036         7.75              7.75
700310363                       6/1/2006          5/1/2036         7.75              7.75
700310425                       7/1/2006          6/1/2036         6.75              6.75
700310564                       7/1/2006          6/1/2036        6.375             6.375
700310575                       7/1/2006          6/1/2036            8                 8
700310578                       7/1/2006          6/1/2036        7.875             7.875
700310613                       6/1/2006          5/1/2036          7.5               7.5
700310688                       6/1/2006          5/1/2036         6.75              6.75
700310744                       6/1/2006          5/1/2036         8.75              8.75
700310758                       6/1/2006          5/1/2036         7.75              7.75
700310771                       7/1/2006          6/1/2036        7.875             7.875
700310784                       7/1/2006          6/1/2036          7.5               7.5
700310785                       6/1/2006          5/1/2036         7.25              7.25
700310905                       7/1/2006          6/1/2036        7.375             7.375
700310946                       6/1/2006          5/1/2036        8.125             8.125
700310997                       7/1/2006          6/1/2036        8.875             8.875
700311196                       6/1/2006          5/1/2036        7.875             7.875
700311240                       6/1/2006          5/1/2036          7.5               7.5
700311259                       7/1/2006          6/1/2036        8.125             8.125
700311338                       7/1/2006          6/1/2036         7.75              7.75
700311369                       7/1/2006          6/1/2036        6.875             6.875
700311403                       6/1/2006          5/1/2036         7.25              7.25
700311887                       7/1/2006          6/1/2036          7.5               7.5
700311949                       6/1/2006          5/1/2036         8.75              8.75
700312097                       7/1/2006          6/1/2036          7.5               7.5
700312116                       7/1/2006          6/1/2036        7.125             7.125
700312267                       7/1/2006          6/1/2036         8.75              8.75
700312280                       7/1/2006          6/1/2036         8.75              8.75
700312400                       8/1/2006          7/1/2036            6                 6
700312466                       7/1/2006          6/1/2036        7.125             7.125
700312476                       7/1/2006          6/1/2036        7.125             7.125
700312531                       7/1/2006          6/1/2036        7.875             7.875
700312946                       7/1/2006          6/1/2036            8                 8
700312962                       6/1/2006          5/1/2036        8.625             8.625
700313158                       7/1/2006          6/1/2036            7                 7
700313165                       7/1/2006          6/1/2036        6.875             6.875
700313327                       6/1/2006          5/1/2036        7.875             7.875
700313427                       7/1/2006          6/1/2036            8                 8
700313437                       7/1/2006          6/1/2036        8.375             8.375
700313859                       7/1/2006          6/1/2036        6.625             6.625
700314060                       8/1/2006          7/1/2036         7.25              7.25
700314106                       7/1/2006          6/1/2036          8.5               8.5
700314367                       7/1/2006          6/1/2036            9                 9
700314407                       7/1/2006          6/1/2036            7                 7
700314496                       7/1/2006          6/1/2036          9.5               9.5
700314547                       7/1/2006          6/1/2036        6.875             6.875
700314700                       7/1/2006          6/1/2036          7.5               7.5
700314845                       6/1/2006          5/1/2036            8                 8
700315167                       7/1/2006          6/1/2036          7.5               7.5
700315289                       7/1/2006          6/1/2036        9.375             9.375
700315730                       7/1/2006          6/1/2036          9.5               9.5
700315735                       7/1/2006          6/1/2036            8                 8
700315739                       7/1/2006          6/1/2036          9.5               9.5
700315870                       6/1/2006          5/1/2036         8.75              8.75
700315885                       6/1/2006          5/1/2036         8.75              8.75
700315928                       7/1/2006          6/1/2036        8.875             8.875
700315944                       6/1/2006          5/1/2036        8.375             8.375
700316086                       8/1/2006          7/1/2036         6.25              6.25
700316120                       7/1/2006          6/1/2036        7.875             7.875
700316311                       6/1/2006          5/1/2036            8                 8
700316376                       7/1/2006          6/1/2036        7.375             7.375
700316801                       7/1/2006          6/1/2036          9.5               9.5
700316861                       8/1/2006          7/1/2036        7.625             7.625
700316864                       7/1/2006          6/1/2036        6.375             6.375
700316866                       7/1/2006          6/1/2036        7.875             7.875
700316914                       7/1/2006          6/1/2036            8                 8
700316923                       6/1/2006          5/1/2036            7                 7
700316938                       7/1/2006          6/1/2036        7.875             7.875
700317172                       7/1/2006          6/1/2036         6.75              6.75
700317185                       7/1/2006          6/1/2036        8.875             8.875
700317288                       6/1/2006          5/1/2036        8.625             8.625
700317402                       6/1/2006          5/1/2036         7.75              7.75
700317533                       7/1/2006          6/1/2036        7.375             7.375
700317611                       8/1/2006          7/1/2036            6                 6
700317917                       7/1/2006          6/1/2036         7.75              7.75
700318008                       7/1/2006          6/1/2036          7.5               7.5
700318085                       7/1/2006          6/1/2036            7                 7
700318190                       7/1/2006          6/1/2036         8.75              8.75
700318262                       7/1/2006          6/1/2036        7.375             7.375
700318283                       7/1/2006          6/1/2036          8.5               8.5
700318300                       7/1/2006          6/1/2036         9.25              9.25
700318490                       6/1/2006          5/1/2036            8                 8
700318512                       7/1/2006          6/1/2036         7.25              7.25
700318555                       7/1/2006          6/1/2036        7.875             7.875
700318581                       7/1/2006          6/1/2036            8                 8
700318630                       7/1/2006          6/1/2036         7.75              7.75
700318671                       6/1/2006          5/1/2036            8                 8
700318700                       6/1/2006          5/1/2036        7.125             7.125
700318711                       7/1/2006          6/1/2036            7                 7
700318728                       7/1/2006          6/1/2036         6.75              6.75
700318832                       7/1/2006          6/1/2036            8                 8
700318895                       6/1/2006          5/1/2036        8.625             8.625
700318931                       7/1/2006          6/1/2036            8                 8
700319004                       7/1/2006          6/1/2036            7                 7
700319065                       7/1/2006          6/1/2036            7                 7
700319089                       7/1/2006          6/1/2036        7.375             7.375
700319112                       7/1/2006          6/1/2036        8.375             8.375
700319142                       8/1/2006          7/1/2036         6.75              6.75
700319216                       7/1/2006          6/1/2036          9.5               9.5
700319237                       7/1/2006          6/1/2036          7.5               7.5
700319239                       7/1/2006          6/1/2036        8.375             8.375
700319254                       7/1/2006          6/1/2036        7.625             7.625
700319281                       7/1/2006          6/1/2036        7.625             7.625
700319346                       7/1/2006          6/1/2036            7                 7
700319383                       7/1/2006          6/1/2036        7.875             7.875
700319473                       7/1/2006          6/1/2036        6.875             6.875
700319562                       8/1/2006          7/1/2036            8                 8
700319627                       7/1/2006          6/1/2036          7.5               7.5
700319728                       6/1/2006          5/1/2036        8.875             8.875
700319872                       7/1/2006          6/1/2036          7.5               7.5
700319877                       7/1/2006          6/1/2036          6.5               6.5
700320368                       7/1/2006          6/1/2036         9.25              9.25
700320598                       7/1/2006          6/1/2036         7.25              7.25
700320645                       7/1/2006          6/1/2036            6                 6
700320646                       7/1/2006          6/1/2036        6.875             6.875
700320655                       7/1/2006          6/1/2036         6.25              6.25
700320830                       7/1/2006          6/1/2036        7.375             7.375
700320875                       8/1/2006          7/1/2036         7.25              7.25
700320916                       7/1/2006          6/1/2036        7.875             7.875
700320951                       7/1/2006          6/1/2036          7.5               7.5
700321054                       7/1/2006          6/1/2036            7                 7
700321200                       7/1/2006          6/1/2036          6.5               6.5
700321229                       7/1/2006          6/1/2036          7.5               7.5
700321269                       7/1/2006          6/1/2036        7.375             7.375
700321358                       7/1/2006          6/1/2036        6.375             6.375
700321375                       7/1/2006          6/1/2036         7.75              7.75
700321417                       7/1/2006          6/1/2036        6.125             6.125
700321460                       7/1/2006          6/1/2036            8                 8
700321550                       7/1/2006          6/1/2036         7.25              7.25
700321608                       7/1/2006          6/1/2036        9.375             9.375
700321692                       7/1/2006          6/1/2036            8                 8
700321806                       7/1/2006          6/1/2036            8                 8
700321846                       7/1/2006          6/1/2036        6.875             6.875
700321943                       8/1/2006          7/1/2036            8                 8
700321999                       8/1/2006          7/1/2036        7.375             7.375
700322100                       7/1/2006          6/1/2036         6.25              6.25
700322104                       6/1/2006          5/1/2036        6.375             6.375
700322115                       8/1/2006          7/1/2036            8                 8
700322231                       7/1/2006          6/1/2036        7.875             7.875
700322260                       7/1/2006          6/1/2036         7.75              7.75
700322274                       7/1/2006          6/1/2036        6.875             6.875
700322309                       7/1/2006          6/1/2036            8                 8
700322327                       7/1/2006          6/1/2036        6.375             6.375
700322372                       7/1/2006          6/1/2036        7.375             7.375
700322413                       7/1/2006          6/1/2036        8.375             8.375
700322525                       7/1/2006          6/1/2036         7.75              7.75
700322615                       7/1/2006          6/1/2036            8                 8
700322616                       7/1/2006          6/1/2036          9.5               9.5
700322630                       7/1/2006          6/1/2036            9                 9
700322731                       7/1/2006          6/1/2036        6.625             6.625
700322813                       7/1/2006          6/1/2036          9.5               9.5
700322919                       7/1/2006          6/1/2036         7.75              7.75
700322987                       7/1/2006          6/1/2036            7                 7
700323112                       7/1/2006          6/1/2036         7.25              7.25
700323139                       7/1/2006          6/1/2036            9                 9
700323207                       7/1/2006          6/1/2036        7.625             7.625
700323271                       7/1/2006          6/1/2036        7.375             7.375
700323342                       7/1/2006          6/1/2036         6.75              6.75
700323364                       7/1/2006          6/1/2036        7.375             7.375
700323386                       7/1/2006          6/1/2036            7                 7
700323453                       7/1/2006          6/1/2036        6.875             6.875
700323505                       7/1/2006          6/1/2036         7.75              7.75
700323556                       7/1/2006          6/1/2036         7.75              7.75
700323594                       6/1/2006          5/1/2036        8.875             8.875
700323662                       7/1/2006          6/1/2036        7.875             7.875
700323708                       8/1/2006          7/1/2036          7.5               7.5
700323728                       7/1/2006          6/1/2036        6.875             6.875
700323755                       6/1/2006          5/1/2036        8.875             8.875
700323783                       7/1/2006          6/1/2036            7                 7
700323929                       7/1/2006          6/1/2036         7.25              7.25
700323974                       7/1/2006          6/1/2036          7.5               7.5
700324034                       7/1/2006          6/1/2036         7.25              7.25
700324103                       7/1/2006          6/1/2036          7.5               7.5
700324229                       7/1/2006          6/1/2036        7.875             7.875
700324254                       7/1/2006          6/1/2036          7.5               7.5
700324365                       7/1/2006          6/1/2036        6.625             6.625
700324368                       7/1/2006          6/1/2036            7                 7
700324552                       7/1/2006          6/1/2036        5.875             5.875
700324594                       7/1/2006          6/1/2036         7.75              7.75
700324678                       8/1/2006          7/1/2036            8                 8
700324679                       7/1/2006          6/1/2036            8                 8
700324873                       7/1/2006          6/1/2036        6.375             6.375
700325031                       7/1/2006          6/1/2036        7.125             7.125
700325232                       7/1/2006          6/1/2036        7.625             7.625
700325324                       7/1/2006          6/1/2036         7.75              7.75
700325432                       7/1/2006          6/1/2036         6.75              6.75
700325479                       7/1/2006          6/1/2036         7.75              7.75
700325497                       7/1/2006          6/1/2036            7                 7
700325548                       7/1/2006          6/1/2036        6.875             6.875
700325599                       8/1/2006          7/1/2036         7.25              7.25
700325615                       7/1/2006          6/1/2036            9                 9
700325730                       8/1/2006          7/1/2036        6.875             6.875
700325806                       7/1/2006          6/1/2036        7.625             7.625
700325896                       7/1/2006          6/1/2036        6.375             6.375
700326021                       7/1/2006          6/1/2036        9.375             9.375
700326023                       7/1/2006          6/1/2036            8                 8
700326175                       7/1/2006          6/1/2036         9.25              9.25
700326180                       7/1/2006          6/1/2036          7.5               7.5
700326196                       7/1/2006          6/1/2036         7.75              7.75
700326253                       7/1/2006          6/1/2036        7.375             7.375
700326314                       8/1/2006          7/1/2036         6.75              6.75
700326361                       7/1/2006          6/1/2036        7.125             7.125
700326434                       7/1/2006          6/1/2036        6.125             6.125
700326477                       7/1/2006          6/1/2036        6.875             6.875
700326597                       7/1/2006          6/1/2036          9.5               9.5
700326876                       8/1/2006          7/1/2036        7.375             7.375
700326881                       7/1/2006          6/1/2036            7                 7
700327234                       7/1/2006          6/1/2036          7.5               7.5
700327324                       7/1/2006          6/1/2036        6.625             6.625
700327382                       7/1/2006          6/1/2036        7.625             7.625
700327412                       7/1/2006          6/1/2036        6.875             6.875
700327429                       7/1/2006          6/1/2036         7.75              7.75
700327485                       7/1/2006          6/1/2036            8                 8
700327593                       7/1/2006          6/1/2036        7.375             7.375
700327594                       7/1/2006          6/1/2036         7.25              7.25
700327597                       8/1/2006          7/1/2036          7.5               7.5
700327652                       8/1/2006          7/1/2036        5.625             5.625
700327666                       8/1/2006          7/1/2036          6.5               6.5
700327674                       8/1/2006          7/1/2036        5.875             5.875
700327827                       7/1/2006          6/1/2036        6.125             6.125
700328002                       7/1/2006          6/1/2036        7.875             7.875
700328074                       7/1/2006          6/1/2036            8                 8
700328113                       8/1/2006          7/1/2036         6.75              6.75
700328150                       7/1/2006          6/1/2036        6.375             6.375
700328208                       7/1/2006          6/1/2036        8.625             8.625
700328265                       8/1/2006          7/1/2036            6                 6
700328313                       7/1/2006          6/1/2036            8                 8
700328485                       7/1/2006          6/1/2036            7                 7
700328567                       7/1/2006          6/1/2036        7.875             7.875
700328582                       7/1/2006          6/1/2036        7.125             7.125
700328646                       7/1/2006          6/1/2036            7                 7
700328719                       7/1/2006          6/1/2036         7.75              7.75
700328844                       7/1/2006          6/1/2036        6.875             6.875
700328971                       8/1/2006          7/1/2036          6.5               6.5
700329032                       7/1/2006          6/1/2036            7                 7
700329047                       8/1/2006          7/1/2036        7.375             7.375
700329098                       7/1/2006          6/1/2036            7                 7
700329153                       8/1/2006          7/1/2036            7                 7
700329223                       8/1/2006          7/1/2036         6.25              6.25
700329232                       8/1/2006          7/1/2036         6.25              6.25
700329259                       7/1/2006          6/1/2036        7.375             7.375
700329262                       7/1/2006          6/1/2036        7.375             7.375
700329280                       7/1/2006          6/1/2036            7                 7
700329300                       7/1/2006          6/1/2036        7.375             7.375
700329302                       7/1/2006          6/1/2036        7.875             7.875
700329422                       7/1/2006          6/1/2036        7.875             7.875
700329478                       7/1/2006          6/1/2036        5.875             5.875
700329528                       7/1/2006          6/1/2036        6.875             6.875
700329581                       7/1/2006          6/1/2036         7.25              7.25
700329600                       8/1/2006          7/1/2036        6.875             6.875
700329616                       7/1/2006          6/1/2036        6.625             6.625
700329620                       7/1/2006          6/1/2036        7.875             7.875
700329622                       7/1/2006          6/1/2036        7.875             7.875
700329644                       7/1/2006          6/1/2036        5.875             5.875
700329684                       7/1/2006          6/1/2036        6.625             6.625
700329705                       8/1/2006          7/1/2036        7.375             7.375
700329733                       7/1/2006          6/1/2036          8.5               8.5
700329784                       8/1/2006          7/1/2036        6.375             6.375
700329798                       7/1/2006          6/1/2036            7                 7
700329900                       7/1/2006          6/1/2036            7                 7
700329919                       7/1/2006          6/1/2036        6.375             6.375
700329971                       7/1/2006          6/1/2036          9.5               9.5
700329998                       7/1/2006          6/1/2036            8                 8
700330339                       8/1/2006          7/1/2036          6.5               6.5
700330458                       7/1/2006          6/1/2036         8.75              8.75
700330477                       7/1/2006          6/1/2036        6.625             6.625
700330685                       7/1/2006          6/1/2036            8                 8
700330762                       8/1/2006          7/1/2036         7.75              7.75
700330829                       8/1/2006          7/1/2036        6.875             6.875
700330934                       8/1/2006          7/1/2036        6.375             6.375
700330937                       8/1/2006          7/1/2036        7.625             7.625
700330945                       8/1/2006          7/1/2036         7.75              7.75
700330986                       8/1/2006          7/1/2036        6.875             6.875
700331172                       7/1/2006          6/1/2036         6.25              6.25
700331206                       7/1/2006          6/1/2036         7.75              7.75
700331305                       8/1/2006          7/1/2036        7.125             7.125
700331363                       7/1/2006          6/1/2036        5.125             5.125
700331416                       8/1/2006          7/1/2036         6.25              6.25
700331555                       8/1/2006          7/1/2036        6.375             6.375
700331626                       8/1/2006          7/1/2036          6.5               6.5
700331686                       8/1/2006          7/1/2036        7.625             7.625
700331696                       7/1/2006          6/1/2036         7.75              7.75
700331834                       8/1/2006          7/1/2036        7.375             7.375
700331854                       7/1/2006          6/1/2036            8                 8
700331954                       8/1/2006          7/1/2036        6.875             6.875
700331998                       7/1/2006          6/1/2036        6.875             6.875
700332112                       8/1/2006          7/1/2036        7.375             7.375
700332298                       8/1/2006          7/1/2036         6.25              6.25
700332368                       8/1/2006          7/1/2036          7.5               7.5
700332394                       7/1/2006          6/1/2036            6                 6
700332442                       8/1/2006          7/1/2036          7.5               7.5
700332499                       7/1/2006          6/1/2036          9.5               9.5
700332639                       7/1/2006          6/1/2036          7.5               7.5
700332757                       8/1/2006          7/1/2036          6.5               6.5
700332858                       8/1/2006          7/1/2036        6.375             6.375
700332965                       7/1/2006          6/1/2036        6.625             6.625
700332966                       7/1/2006          6/1/2036            7                 7
700332976                       8/1/2006          7/1/2036        6.375             6.375
700333007                       7/1/2006          6/1/2036        6.375             6.375
700333063                       8/1/2006          7/1/2036         6.75              6.75
700333075                       8/1/2006          7/1/2036        6.625             6.625
700333099                       8/1/2006          7/1/2036        7.375             7.375
700333109                       7/1/2006          6/1/2036         6.25              6.25
700333117                       7/1/2006          6/1/2036          7.5               7.5
700333136                       7/1/2006          6/1/2036         7.25              7.25
700333218                       8/1/2006          7/1/2036          7.5               7.5
700333287                       8/1/2006          7/1/2036        7.125             7.125
700333563                       8/1/2006          7/1/2036        6.875             6.875
700333601                       8/1/2006          7/1/2036        6.625             6.625
700333607                       8/1/2006          7/1/2036         7.25              7.25
700333623                       7/1/2006          6/1/2036        6.875             6.875
700333624                       7/1/2006          6/1/2036            9                 9
700333648                       7/1/2006          6/1/2036        6.625             6.625
700333669                       7/1/2006          6/1/2036        6.875             6.875
700333687                       8/1/2006          7/1/2036          6.5               6.5
700333858                       8/1/2006          7/1/2036        6.875             6.875
700333922                       8/1/2006          7/1/2036            8                 8
700333995                       7/1/2006          6/1/2036        6.625             6.625
700334109                       8/1/2006          7/1/2036            7                 7
700334122                       8/1/2006          7/1/2036          6.5               6.5
700334125                       7/1/2006          6/1/2036         6.25              6.25
700334149                       8/1/2006          7/1/2036         7.75              7.75
700334157                       7/1/2006          6/1/2036        7.625             7.625
700334245                       7/1/2006          6/1/2036          7.5               7.5
700334298                       8/1/2006          7/1/2036        6.875             6.875
700334303                       8/1/2006          7/1/2036        7.875             7.875
700334312                       7/1/2006          6/1/2036        5.875             5.875
700334338                       7/1/2006          6/1/2036         6.75              6.75
700334591                       7/1/2006          6/1/2036            8                 8
700334639                       7/1/2006          6/1/2036        6.625             6.625
700334650                       8/1/2006          7/1/2036            6                 6
700334704                       7/1/2006          6/1/2036         7.25              7.25
700334711                       8/1/2006          7/1/2036         6.25              6.25
700334739                       8/1/2006          7/1/2036        5.875             5.875
700334776                       8/1/2006          7/1/2036         6.75              6.75
700334839                       7/1/2006          6/1/2036        6.875             6.875
700334896                       8/1/2006          7/1/2036        7.125             7.125
700335000                       8/1/2006          7/1/2036            8                 8
700335050                       8/1/2006          7/1/2036         5.75              5.75
700335124                       8/1/2006          7/1/2036            6                 6
700335231                       8/1/2006          7/1/2036          6.5               6.5
700335304                       8/1/2006          7/1/2036         7.75              7.75
700335307                       8/1/2006          7/1/2036            8                 8
700335370                       8/1/2006          7/1/2036         6.75              6.75
700335371                       8/1/2006          7/1/2036         6.75              6.75
700335528                       7/1/2006          6/1/2036            6                 6
700335606                       7/1/2006          6/1/2036         5.75              5.75
700335637                       7/1/2006          6/1/2036        7.125             7.125
700335719                       8/1/2006          7/1/2036            8                 8
700335765                       7/1/2006          6/1/2036        6.875             6.875
700335770                       8/1/2006          7/1/2036        5.875             5.875
700335785                       7/1/2006          6/1/2036         6.25              6.25
700335907                       7/1/2006          6/1/2036          7.5               7.5
700335920                       7/1/2006          6/1/2036         7.75              7.75
700336079                       8/9/2006          7/9/2036          5.5               5.5
700336387                       8/1/2006          7/1/2036            6                 6
700336400                       8/1/2006          7/1/2036        6.125             6.125
700336441                       8/1/2006          7/1/2036        6.125             6.125
700336515                       7/1/2006          6/1/2036            8                 8
700336619                       8/1/2006          7/1/2036        7.375             7.375
700336668                       7/1/2006          6/1/2036         7.25              7.25
700336728                       8/1/2006          7/1/2036        6.625             6.625
700336770                       8/1/2006          7/1/2036          7.5               7.5
700336777                       8/1/2006          7/1/2036         7.25              7.25
700336785                       7/1/2006          6/1/2036        6.875             6.875
700336846                       7/1/2006          6/1/2036          7.5               7.5
700336892                       8/1/2006          7/1/2036        7.125             7.125
700336906                       7/1/2006          6/1/2036            7                 7
700336967                       7/1/2006          6/1/2036         7.75              7.75
700337018                       7/1/2006          6/1/2036        7.875             7.875
700337038                       8/1/2006          7/1/2036        7.125             7.125
700337135                       7/1/2006          6/1/2036         7.25              7.25
700337185                       8/1/2006          7/1/2036         7.25              7.25
700337193                       8/1/2006          7/1/2036         7.25              7.25
700337207                       7/1/2006          6/1/2036          7.5               7.5
700337240                       7/1/2006          6/1/2036            8                 8
700337329                       7/1/2006          6/1/2036         7.75              7.75
700337335                       8/1/2006          7/1/2036        6.875             6.875
700337380                       7/1/2006          6/1/2036        7.625             7.625
700337401                       8/1/2006          7/1/2036         7.25              7.25
700337448                       8/1/2006          7/1/2036          6.5               6.5
700337527                       7/1/2006          6/1/2036         6.75              6.75
700337552                       8/1/2006          7/1/2036          6.5               6.5
700337682                       8/1/2006          7/1/2036        7.625             7.625
700337722                       7/1/2006          6/1/2036            8                 8
700337749                       8/1/2006          7/1/2036         7.75              7.75
700337925                       7/1/2006          6/1/2036         7.75              7.75
700337931                       8/1/2006          7/1/2036        7.625             7.625
700337934                       7/1/2006          6/1/2036            8                 8
700337952                       7/1/2006          6/1/2036            6                 6
700337964                       7/1/2006          6/1/2036        6.375             6.375
700337997                       8/1/2006          7/1/2036        5.875             5.875
700338109                       7/1/2006          6/1/2036        7.125             7.125
700338163                       7/1/2006          6/1/2036            8                 8
700338170                       7/1/2006          6/1/2036        7.625             7.625
700338174                       8/1/2006          7/1/2036        6.875             6.875
700338193                       7/1/2006          6/1/2036         7.25              7.25
700338200                       7/1/2006          6/1/2036            7                 7
700338271                       8/1/2006          7/1/2036        6.375             6.375
700338341                       8/1/2006          7/1/2036        5.875             5.875
700338371                       8/1/2006          7/1/2036        6.625             6.625
700338404                       7/1/2006          6/1/2036         7.75              7.75
700338700                       7/1/2006          6/1/2036         6.75              6.75
700338757                       8/1/2006          7/1/2036         6.75              6.75
700338881                       7/1/2006          6/1/2036         6.75              6.75
700339149                       7/1/2006          6/1/2036        6.875             6.875
700339210                       8/1/2006          7/1/2036         7.75              7.75
700339236                       8/1/2006          7/1/2036         6.75              6.75
700339242                       7/1/2006          6/1/2036          6.5               6.5
700339263                       7/1/2006          6/1/2036         6.25              6.25
700339432                       7/1/2006          6/1/2036        7.875             7.875
700339758                       8/1/2006          7/1/2036         7.25              7.25
700339763                       8/1/2006          7/1/2036          7.5               7.5
700339840                       7/1/2006          6/1/2036            8                 8
700339914                       8/1/2006          7/1/2036         6.75              6.75
700339981                       8/1/2006          7/1/2036         6.75              6.75
700340149                       7/1/2006          6/1/2036        6.875             6.875
700340165                       8/1/2006          7/1/2036        6.875             6.875
700340318                       7/1/2006          6/1/2036        6.375             6.375
700340394                       8/1/2006          7/1/2036         7.75              7.75
700340421                       8/1/2006          7/1/2036            7                 7
700340435                       8/1/2006          7/1/2036        7.125             7.125
700340473                       8/1/2006          7/1/2036        6.375             6.375
700340559                       8/1/2006          7/1/2036        6.375             6.375
700340748                       7/1/2006          6/1/2036        6.625             6.625
700340958                       8/1/2006          7/1/2036          6.5               6.5
700340987                       8/1/2006          7/1/2036          7.5               7.5
700341036                       8/1/2006          7/1/2036        7.125             7.125
700341275                       8/1/2006          7/1/2036        5.875             5.875
700341448                       8/1/2006          7/1/2036         6.25              6.25
700341507                       7/1/2006          6/1/2036        7.875             7.875
700341530                       8/1/2006          7/1/2036         6.75              6.75
700341609                       7/1/2006          6/1/2036         7.75              7.75
700341735                       8/1/2006          7/1/2036         6.75              6.75
700341963                       8/1/2006          7/1/2036        6.625             6.625
700341984                       8/1/2006          7/1/2036        6.875             6.875
700342046                       8/1/2006          7/1/2036            6                 6
700342255                       7/1/2006          6/1/2036        6.125             6.125
700342286                       8/1/2006          7/1/2036        6.375             6.375
700342327                       8/1/2006          7/1/2036            8                 8
700342367                       8/1/2006          7/1/2036        6.875             6.875
700342746                       8/1/2006          7/1/2036          7.5               7.5
700342766                       8/1/2006          7/1/2036        6.875             6.875
700342877                       8/1/2006          7/1/2036         6.25              6.25
700342903                       8/1/2006          7/1/2036        5.875             5.875
700342915                       7/1/2006          6/1/2036        7.375             7.375
700342932                       8/1/2006          7/1/2036         7.25              7.25
700342976                       8/1/2006          7/1/2036            6                 6
700343107                       8/1/2006          7/1/2036        6.875             6.875
700343164                       7/1/2006          6/1/2036        7.875             7.875
700343172                       8/1/2006          7/1/2036            8                 8
700343265                       8/1/2006          7/1/2036        7.375             7.375
700343523                       7/1/2006          6/1/2036            8                 8
700343623                       8/1/2006          7/1/2036         5.75              5.75
700343855                       8/1/2006          7/1/2036        6.875             6.875
700343873                       8/1/2006          7/1/2036          7.5               7.5
700343874                       8/1/2006          7/1/2036        6.875             6.875
700343910                       8/1/2006          7/1/2036          7.5               7.5
700343930                       8/1/2006          7/1/2036        7.375             7.375
700343970                       8/1/2006          7/1/2036            8                 8
700344067                       8/1/2006          7/1/2036            7                 7
700344454                       8/1/2006          7/1/2036        6.125             6.125
700344457                       8/1/2006          7/1/2036        7.375             7.375
700344695                       8/1/2006          7/1/2036        7.875             7.875
700345041                       8/1/2006          7/1/2036          6.5               6.5
700345057                       8/1/2006          7/1/2036        7.875             7.875
700345169                       8/1/2006          7/1/2036            8                 8
700345273                       8/1/2006          7/1/2036        6.875             6.875
700345279                       8/1/2006          7/1/2036            7                 7
700345420                       8/1/2006          7/1/2036         6.25              6.25
700345543                       8/1/2006          7/1/2036         6.25              6.25
700345732                       8/1/2006          7/1/2036        6.625             6.625
700345873                       7/1/2006          6/1/2036         7.75              7.75
700345889                       8/1/2006          7/1/2036            7                 7
700346136                       8/1/2006          7/1/2036         7.75              7.75
700346310                       8/1/2006          7/1/2036         6.75              6.75
700346455                       8/1/2006          7/1/2036        7.375             7.375
700346683                       8/1/2006          7/1/2036            8                 8
700346784                       8/1/2006          7/1/2036        6.875             6.875
700347013                       8/1/2006          7/1/2036          6.5               6.5
700347043                       8/1/2006          7/1/2036         7.75              7.75
700347365                       8/1/2006          7/1/2036        6.875             6.875
700347616                       8/1/2006          7/1/2036        7.125             7.125
700347764                       8/1/2006          7/1/2036            8                 8
700347825                       8/1/2006          7/1/2036         7.75              7.75
700347918                       8/1/2006          7/1/2036          6.5               6.5
700348043                       8/1/2006          7/1/2036         6.75              6.75
700348807                       8/1/2006          7/1/2036            7                 7
700348865                       8/1/2006          7/1/2036         6.75              6.75
700349247                       8/1/2006          7/1/2036        6.375             6.375
700349948                       8/1/2006          7/1/2036            8                 8
700350123                       7/1/2006          6/1/2036        6.875             6.875
700350512                       8/1/2006          7/1/2036         7.25              7.25
700351233                       8/1/2006          7/1/2036          7.5               7.5
700351987                       8/1/2006          7/1/2036          7.5               7.5
700355234                       8/1/2006          7/1/2036        7.125             7.125
500716970                       4/1/2006          3/1/2036        7.375             7.375
500733289                       6/1/2006          5/1/2036          8.5               8.5
500753957                       7/1/2006          6/1/2036         8.75              8.75
500773691                       7/1/2006          6/1/2036         7.25              7.25
500740099                       6/1/2006          5/1/2036            8                 8
500745469                       7/1/2006          6/1/2036            8                 8
500751750                       7/1/2006          6/1/2036         7.25              7.25
500766133                       7/1/2006          6/1/2036        5.875             5.875
500766467                       7/1/2006          6/1/2036            6                 6
500767655                       7/1/2006          6/1/2036        5.875             5.875
500519473                       9/1/2005          8/1/2035         6.75              6.75
500696797                       5/1/2006          4/1/2036        8.375             8.375
500704452                       5/1/2006          4/1/2036        7.875             7.875
500711908                       5/1/2006          4/1/2036         8.75              8.75
500715089                       5/1/2006          4/1/2036            8                 8
500715730                       5/1/2006          4/1/2036            8                 8
500717960                       5/1/2006          4/1/2036        7.125             7.125
500720119                       5/1/2006          4/1/2036            6                 6
500720123                       6/1/2006          5/1/2036        7.875             7.875
500724640                       5/1/2006          4/1/2036            8                 8
500724732                       5/1/2006          4/1/2036        7.625             7.625
500726486                       5/1/2006          4/1/2036            8                 8
500726873                       6/1/2006          5/1/2036            7                 7
500727883                       5/1/2006          4/1/2036            8                 8
500730249                       5/1/2006          4/1/2036         6.75              6.75
500730692                       6/1/2006          5/1/2036            8                 8
500732403                       6/1/2006          5/1/2036            8                 8
500733020                       6/1/2006          5/1/2036            8                 8
500734814                       6/1/2006          5/1/2036            8                 8
500735973                       6/1/2006          5/1/2036         8.75              8.75
500736748                       6/1/2006          5/1/2036        8.375             8.375
500736893                       6/1/2006          5/1/2036            8                 8
500740586                       6/1/2006          5/1/2036            8                 8
500744547                       6/1/2006          5/1/2036         7.75              7.75
500745289                       6/1/2006          5/1/2036          7.5               7.5
500745326                       6/1/2006          5/1/2036            8                 8
500747856                       6/1/2006          5/1/2036            8                 8
500748130                       6/1/2006          5/1/2036        7.375             7.375
500749106                       6/1/2006          5/1/2036         9.25              9.25
500749115                       6/1/2006          5/1/2036         9.25              9.25
500749378                       6/1/2006          5/1/2036         7.25              7.25
500749542                       7/1/2006          6/1/2036            8                 8
500751159                       7/1/2006          6/1/2036        9.375             9.375
500751425                       7/1/2006          6/1/2036         7.25              7.25
500752821                       6/1/2006          5/1/2036          8.5               8.5
500754631                       7/1/2006          6/1/2036         8.75              8.75
500754821                       7/1/2006          6/1/2036         7.25              7.25
500757855                       7/1/2006          6/1/2036         7.75              7.75
500758246                       7/1/2006          6/1/2036            8                 8
500758554                       7/1/2006          6/1/2036            8                 8
500758690                       8/1/2006          7/1/2036            8                 8
500758730                       7/1/2006          6/1/2036            8                 8
500759510                       7/1/2006          6/1/2036         7.75              7.75
500760200                       7/1/2006          6/1/2036        7.875             7.875
500760518                       7/1/2006          6/1/2036          9.5               9.5
500760620                       7/1/2006          6/1/2036        7.875             7.875
500762828                       7/1/2006          6/1/2036        7.125             7.125
500764594                       7/1/2006          6/1/2036          7.5               7.5
500767827                       7/1/2006          6/1/2036            8                 8
500769160                       7/1/2006          6/1/2036         7.25              7.25
500771357                       7/1/2006          6/1/2036        7.625             7.625
500774983                       7/1/2006          6/1/2036        7.875             7.875
500777193                       8/1/2006          7/1/2036            8                 8
500567687                      11/1/2005         10/1/2035         6.75              6.75
500712586                       5/1/2006          4/1/2036            7                 7
500723170                       5/1/2006          4/1/2036        5.875             5.875
500723823                       5/1/2006          4/1/2036          7.5               7.5
500724619                       5/1/2006          4/1/2036        7.625             7.625
500728496                       5/1/2006          4/1/2036        7.125             7.125
500729455                       6/1/2006          5/1/2036          8.5               8.5
500729459                       6/1/2006          5/1/2036        7.125             7.125
500734499                       6/1/2006          5/1/2036         6.75              6.75
500737209                       6/1/2006          5/1/2036            7                 7
500738190                       6/1/2006          5/1/2036         8.75              8.75
500738447                       6/1/2006          5/1/2036          7.5               7.5
500740295                       6/1/2006          5/1/2036          8.5               8.5
500744392                       6/1/2006          5/1/2036        8.625             8.625
500753474                       6/1/2006          5/1/2036        7.375             7.375
500756254                       7/1/2006          6/1/2036         7.25              7.25
500758849                       7/1/2006          6/1/2036          7.5               7.5
500758894                       7/1/2006          6/1/2036        7.125             7.125
500758900                       7/1/2006          6/1/2036         7.75              7.75
500758911                       7/1/2006          6/1/2036        7.875             7.875
500759373                       6/1/2006          5/1/2036         8.75              8.75
500762179                       7/1/2006          6/1/2036          7.5               7.5
500765303                       7/1/2006          6/1/2036         6.75              6.75
500768198                       7/1/2006          6/1/2036        7.625             7.625
500634445                       6/1/2006          5/1/2036          7.5               7.5
500728612                       6/1/2006          5/1/2036          7.5               7.5
500728667                       6/1/2006          5/1/2036        8.625             8.625
500735138                       6/1/2006          5/1/2036         7.25              7.25
500739384                       6/1/2006          5/1/2036         8.75              8.75
500740487                       6/1/2006          5/1/2036            8                 8
500751335                       6/1/2006          5/1/2036          7.5               7.5
500754904                       7/1/2006          6/1/2036            7                 7
500762027                       7/1/2006          6/1/2036            6                 6
500767482                       7/1/2006          6/1/2036            8                 8
500736901                       4/1/2006          3/1/2036        7.625             7.625
500736911                       4/1/2006          3/1/2036          8.5               8.5
407869380                       6/1/2006          5/1/2036          7.5               7.5
500615746                       2/1/2006          1/1/2036          8.5               8.5
500622223                       2/1/2006          1/1/2036        8.375             8.375
500679328                       7/1/2006          6/1/2036         7.75              7.75
500706257                       5/1/2006          4/1/2036            8                 8
500716689                       5/1/2006          4/1/2036            8                 8
500722448                       6/1/2006          5/1/2036         7.75              7.75
500729772                       5/1/2006          4/1/2036         8.75              8.75
500741450                       6/1/2006          5/1/2036          8.5               8.5
500744615                       6/1/2006          5/1/2036        8.625             8.625
500751276                       6/1/2006          5/1/2036          7.5               7.5
500754892                       5/1/2006          4/1/2036         8.25              8.25
500759460                       7/1/2006          6/1/2036         8.75              8.75
500762101                       6/1/2006          5/1/2036        7.875             7.875
500767257                       7/1/2006          6/1/2036        7.875             7.875
407207624                       3/1/2006          2/1/2036          7.5               7.5
407207635                       4/1/2006          3/1/2036        6.875             6.875
407207639                       3/1/2006          2/1/2036        5.875             5.875
407207645                       4/1/2006          3/1/2036        6.875             6.875
407207646                       4/1/2006          3/1/2036        6.375             6.375
407716439                       5/1/2006          4/1/2036         6.25              6.25
407716444                       6/1/2006          5/1/2036        6.875             6.875
407716445                       6/1/2006          5/1/2036          6.5               6.5
407716450                       6/1/2006          5/1/2036         5.75              5.75
407897338                       6/1/2006          5/1/2036         6.25              6.25
407897348                       7/1/2006          6/1/2036         6.25              6.25
407897352                       7/1/2006          6/1/2036            8                 8
500741553                       6/1/2006          5/1/2036        7.875             7.875
500747157                       6/1/2006          5/1/2036        7.875             7.875
500760699                       7/1/2006          6/1/2036        7.375             7.375
405779469                      11/1/2005         10/1/2035        6.625             6.625
407589978                       4/1/2006          3/1/2036        6.875             6.875
407589979                       4/1/2006          3/1/2036        7.875             7.875
407589980                      11/1/2005         10/1/2035          7.5               7.5
407589981                       4/1/2006          3/1/2036        7.125             7.125
407589991                       4/1/2006          3/1/2036        6.875             6.875
407589992                       5/1/2006          4/1/2036        8.125             8.125
407589994                       4/1/2006          3/1/2036        7.375             7.375
407589998                       5/1/2006          4/1/2036        8.375             8.375
407590002                       5/1/2006          4/1/2036         7.25              7.25
407590008                       4/1/2006          3/1/2036            7                 7
407590011                       5/1/2006          4/1/2036         8.25              8.25
407590012                       4/1/2006          3/1/2036        8.125             8.125
407590016                       4/1/2006          3/1/2036         8.25              8.25
407590017                       4/1/2006          3/1/2036        7.875             7.875
407590021                       4/1/2006          3/1/2036         8.25              8.25
407590022                       5/1/2006          4/1/2036        7.875             7.875
407590024                       4/1/2006          3/1/2036         8.25              8.25
407590028                       4/1/2006          3/1/2036         8.25              8.25
407590029                       4/1/2006          3/1/2036        8.375             8.375
407590030                       5/1/2006          4/1/2036        8.375             8.375
407590032                       4/1/2006          3/1/2036          7.5               7.5
407590034                       5/1/2006          4/1/2036        7.625             7.625
407590037                       4/1/2006          3/1/2036         7.75              7.75
407590039                       4/1/2006          3/1/2036        8.375             8.375
407590040                       4/1/2006          3/1/2036         8.25              8.25
407590041                       5/1/2006          4/1/2036         8.25              8.25
407590044                       4/1/2006          3/1/2036        8.375             8.375
407590045                       5/1/2006          4/1/2036         8.25              8.25
407590048                       5/1/2006          4/1/2036         7.75              7.75
407590049                       5/1/2006          4/1/2036        7.625             7.625
407590050                       5/1/2006          4/1/2036         8.25              8.25
407590053                       5/1/2006          4/1/2036            8                 8
407590054                       4/1/2006          3/1/2036        8.375             8.375
407590061                       5/1/2006          4/1/2036         6.75              6.75
407590063                       5/1/2006          4/1/2036        7.875             7.875
407590064                       5/1/2006          4/1/2036        6.875             6.875
407590068                       5/1/2006          4/1/2036            8                 8
407590070                       5/1/2006          4/1/2036        8.375             8.375
407590072                       5/1/2006          4/1/2036        7.375             7.375
407590073                       5/1/2006          4/1/2036        8.375             8.375
407590076                       5/1/2006          4/1/2036        7.125             7.125
407590077                       5/1/2006          4/1/2036         8.25              8.25
407590081                       5/1/2006          4/1/2036          7.5               7.5
407590082                       5/1/2006          4/1/2036        8.375             8.375
407590083                       5/1/2006          4/1/2036          7.5               7.5
407590084                       5/1/2006          4/1/2036        8.375             8.375
407590085                       5/1/2006          4/1/2036        8.125             8.125
407590087                       5/1/2006          4/1/2036            8                 8
407590088                       5/1/2006          4/1/2036        8.125             8.125
407590090                       5/1/2006          4/1/2036        8.375             8.375
407590091                       5/1/2006          4/1/2036        7.875             7.875
407590093                       5/1/2006          4/1/2036        8.375             8.375
407590094                       5/1/2006          4/1/2036        7.875             7.875
407590095                       5/1/2006          4/1/2036         7.75              7.75
407590096                       5/1/2006          4/1/2036         8.25              8.25
407590101                       5/1/2006          4/1/2036        7.375             7.375
407590102                       5/1/2006          4/1/2036         8.25              8.25
407590103                       5/1/2006          4/1/2036        8.375             8.375
407590105                       5/1/2006          4/1/2036         7.75              7.75
407590106                       5/1/2006          4/1/2036          7.5               7.5
407590107                       5/1/2006          4/1/2036        8.375             8.375
407590108                       5/1/2006          4/1/2036        8.375             8.375
407590110                       5/1/2006          4/1/2036            8                 8
407590111                       5/1/2006          4/1/2036            8                 8
407590117                       5/1/2006          4/1/2036         8.25              8.25
407590119                       5/1/2006          4/1/2036         8.25              8.25
407590120                       5/1/2006          4/1/2036        8.375             8.375
407590122                       5/1/2006          4/1/2036        7.875             7.875
407590126                       5/1/2006          4/1/2036            8                 8
407590127                       5/1/2006          4/1/2036        8.375             8.375
407590129                       5/1/2006          4/1/2036        8.375             8.375
407590130                       5/1/2006          4/1/2036         8.25              8.25
407590131                       5/1/2006          4/1/2036        8.375             8.375
407590135                       5/1/2006          4/1/2036        8.375             8.375
500722360                       5/1/2006          4/1/2036          7.5               7.5
407940942                       6/1/2006          5/1/2036        5.875             5.875
407940943                       7/1/2006          6/1/2036            6                 6
407940945                       7/1/2006          6/1/2036         5.75              5.75
407940946                       6/1/2006          5/1/2036        5.375             5.375
407940947                       6/1/2006          5/1/2036          5.5               5.5
407940948                       6/1/2006          5/1/2036        6.375             6.375
407940949                       6/1/2006          5/1/2036          5.5               5.5
407940950                       6/1/2006          5/1/2036            5                 5
407940951                       6/1/2006          5/1/2036            5                 5
407940952                       6/1/2006          5/1/2036        6.125             6.125
407940953                       7/1/2006          6/1/2036        6.375             6.375
407940954                       7/1/2006          6/1/2036         5.75              5.75
407940955                       7/1/2006          6/1/2036         5.75              5.75
407940957                       7/1/2006          6/1/2036         6.25              6.25
407940958                       6/1/2006          5/1/2036        6.625             6.625
407940959                       6/1/2006          5/1/2036        5.625             5.625
407940960                       6/1/2006          5/1/2036        5.875             5.875
407940961                       7/1/2006          6/1/2036            6                 6
407940962                       7/1/2006          6/1/2036        6.125             6.125
407940963                       7/1/2006          6/1/2036        6.125             6.125
500725471                       6/1/2006          5/1/2036        7.375             7.375
500731291                       3/1/2006          2/1/2036          7.5               7.5
500743179                       6/1/2006          5/1/2036        8.125             8.125
500754622                       7/1/2006          6/1/2036        6.875             6.875
500763689                       7/1/2006          6/1/2036        6.875             6.875
500721225                       5/1/2006          4/1/2036        7.625             7.625
500728388                       6/1/2006          5/1/2036        8.625             8.625
500728420                       6/1/2006          5/1/2036        8.375             8.375
500758956                       7/1/2006          6/1/2036         7.75              7.75
500768271                       7/1/2006          6/1/2036        6.375             6.375
500777591                       8/1/2006          7/1/2036          7.5               7.5
500714188                       5/1/2006          4/1/2036         6.75              6.75
500733769                       5/1/2006          4/1/2036         6.25              6.25
500745414                       6/1/2006          5/1/2036         6.25              6.25
500749492                       6/1/2006          5/1/2036          7.5               7.5
500750032                       6/1/2006          5/1/2036        6.375             6.375
500750265                       4/1/2006          3/1/2036            7                 7
500751560                       6/1/2006          5/1/2036          7.5               7.5
500753355                       6/1/2006          5/1/2036          6.5               6.5
500755892                       6/1/2006          5/1/2036         7.75              7.75
500755946                       7/1/2006          6/1/2036        7.625             7.625
500757948                       7/1/2006          6/1/2036        8.875             8.875
500758517                       6/1/2006          5/1/2036          6.5               6.5
500758579                       7/1/2006          6/1/2036            8                 8
500759037                       7/1/2006          6/1/2036        6.625             6.625
500759043                       7/1/2006          6/1/2036        7.125             7.125
500762021                       7/1/2006          6/1/2036          7.5               7.5
500762407                       7/1/2006          6/1/2036            8                 8
500763831                       7/1/2006          6/1/2036         7.25              7.25
500764593                       7/1/2006          6/1/2036        7.625             7.625
500765197                       7/1/2006          6/1/2036         7.25              7.25
500768139                       7/1/2006          6/1/2036        6.875             6.875
500768395                       7/1/2006          6/1/2036         6.25              6.25
500768478                       7/1/2006          6/1/2036          6.5               6.5
500768802                       7/1/2006          6/1/2036        7.125             7.125
500769902                       7/1/2006          6/1/2036         7.25              7.25
500769981                       7/1/2006          6/1/2036        6.375             6.375
500772427                       7/1/2006          6/1/2036        6.375             6.375
500772714                       7/1/2006          6/1/2036        6.625             6.625
500774790                       7/1/2006          6/1/2036          6.5               6.5
500775091                       7/1/2006          6/1/2036        7.625             7.625
500775129                       7/1/2006          6/1/2036         6.75              6.75
500775886                       7/1/2006          6/1/2036         7.25              7.25
500775908                       7/1/2006          6/1/2036         5.75              5.75
500778102                       7/1/2006          6/1/2036        7.125             7.125
500779323                       8/1/2006          7/1/2036        7.875             7.875
500758088                       7/1/2006          6/1/2036        6.875             6.875
500479671                       8/1/2005          7/1/2035        6.875             6.875
500691106                       5/1/2006          4/1/2036          6.5               6.5
500692466                       5/1/2006          4/1/2036        5.875             5.875
500694559                       5/1/2006          4/1/2036            7                 7
500698450                       5/1/2006          4/1/2036         5.75              5.75
500706350                       5/1/2006          4/1/2036            6                 6
500707080                       6/1/2006          5/1/2036         6.25              6.25
500708861                       6/1/2006          5/1/2036         5.75              5.75
500710184                       5/1/2006          4/1/2036        6.125             6.125
500710525                       5/1/2006          4/1/2036         6.25              6.25
500710755                       5/1/2006          4/1/2036         5.75              5.75
500714541                       5/1/2006          4/1/2036        6.625             6.625
500716673                       6/1/2006          5/1/2036        5.375             5.375
500716697                       7/1/2006          6/1/2036        6.125             6.125
500719325                       6/1/2006          5/1/2036         5.75              5.75
500729284                       7/1/2006          6/1/2036         5.75              5.75
500729383                       6/1/2006          5/1/2036        7.875             7.875
500729413                       7/1/2006          6/1/2036         6.25              6.25
500729866                       8/1/2006          7/1/2036        5.625             5.625
500731426                       6/1/2006          5/1/2036         5.75              5.75
500734054                       7/1/2006          6/1/2036        6.125             6.125
500735753                       6/1/2006          5/1/2036        5.875             5.875
500737912                       6/1/2006          5/1/2036          7.5               7.5
500740307                       6/1/2006          5/1/2036         5.75              5.75
500740320                       7/1/2006          6/1/2036         5.75              5.75
500741268                       7/1/2006          6/1/2036          7.5               7.5
500741604                       6/1/2006          5/1/2036            6                 6
500741785                       7/1/2006          6/1/2036         5.75              5.75
500743468                       7/1/2006          6/1/2036            7                 7
500744680                       7/1/2006          6/1/2036        5.875             5.875
500745697                       7/1/2006          6/1/2036         5.75              5.75
500745996                       7/1/2006          6/1/2036          5.5               5.5
500747498                       7/1/2006          6/1/2036            6                 6
500750137                       7/1/2006          6/1/2036        5.625             5.625
500750362                       7/1/2006          6/1/2036        6.375             6.375
500750439                       7/1/2006          6/1/2036          5.5               5.5
500753999                       7/1/2006          6/1/2036        6.125             6.125
500754015                       7/1/2006          6/1/2036            6                 6
500754022                       7/1/2006          6/1/2036        6.125             6.125
500754030                       7/1/2006          6/1/2036          5.5               5.5
500754423                       8/1/2006          7/1/2036        5.625             5.625
500755110                       7/1/2006          6/1/2036        6.625             6.625
500755282                       7/1/2006          6/1/2036            6                 6
500755284                       7/1/2006          6/1/2036         5.25              5.25
500758219                       7/1/2006          6/1/2036            6                 6
500758568                       7/1/2006          6/1/2036        6.375             6.375
500761968                       7/1/2006          6/1/2036         6.25              6.25
500762178                       7/1/2006          6/1/2036        6.875             6.875
500762665                       7/1/2006          6/1/2036         6.75              6.75
500764965                       7/1/2006          6/1/2036        6.875             6.875
500765448                       7/1/2006          6/1/2036        5.125             5.125
500765502                       7/1/2006          6/1/2036          5.5               5.5
500765504                       7/1/2006          6/1/2036         5.75              5.75
500767239                       8/1/2006          7/1/2036        5.875             5.875
500768337                       7/1/2006          6/1/2036        5.875             5.875
500769676                       7/1/2006          6/1/2036        5.625             5.625
500777947                       7/1/2006          6/1/2036          6.5               6.5
500685438                       1/1/2006         12/1/2035         8.25              8.25
500731337                       6/1/2006          5/1/2036        6.125             6.125
405584831                      11/1/2005         10/1/2035         7.25              7.25
500740815                       6/1/2006          5/1/2036        7.875             7.875
500773694                       7/1/2006          6/1/2036        6.875             6.875
500709335                       5/1/2006          4/1/2036         8.75              8.75
500716060                       5/1/2006          4/1/2036         8.75              8.75
500716065                       5/1/2006          4/1/2036         8.75              8.75
500497693                       9/1/2005          8/1/2035        6.625             6.625
500726381                       5/1/2006          4/1/2036        6.875             6.875
500734014                       6/1/2006          5/1/2036            8                 8
500740250                       6/1/2006          5/1/2036         8.75              8.75
500744570                       6/1/2006          5/1/2036          8.5               8.5
500744743                       6/1/2006          5/1/2036          8.5               8.5
500757940                       7/1/2006          6/1/2036        7.125             7.125
500772789                       7/1/2006          6/1/2036          5.5               5.5
500773883                       7/1/2006          6/1/2036        6.625             6.625
500731164                       5/1/2006          4/1/2036         8.75              8.75
500772701                       7/1/2006          6/1/2036        7.375             7.375
407675455                       6/1/2006          5/1/2036         7.75              7.75
407675514                       6/1/2006          5/1/2036            7                 7
407675527                       6/1/2006          5/1/2036        6.375             6.375
407675609                       6/1/2006          5/1/2036         6.25              6.25
407675636                       6/1/2006          5/1/2036        6.375             6.375
407675649                       6/1/2006          5/1/2036        6.875             6.875
407992388                       7/1/2006          6/1/2036         7.75              7.75
407992389                       4/1/2006          3/1/2021            6                 6
407992390                       4/1/2006          3/1/2036         7.25              7.25
407992391                       6/1/2006          5/1/2036         7.25              7.25
407992392                       5/1/2006          4/1/2036         7.25              7.25
407992393                       6/1/2006          5/1/2036        7.625             7.625
407992394                       6/1/2006          5/1/2036          7.5               7.5
407992395                       7/1/2006          6/1/2036        7.125             7.125
407992396                       5/1/2006          4/1/2036        7.375             7.375
407992397                       6/1/2006          5/1/2036        7.375             7.375
407992398                       5/1/2006          4/1/2036        9.125             9.125
407992399                       5/1/2006          4/1/2036        7.875             7.875
407992400                       6/1/2006          5/1/2036        6.875             6.875
407992401                       6/1/2006          5/1/2036         7.75              7.75
407992402                       6/1/2006          5/1/2021        6.875             6.875
407992403                       6/1/2006          5/1/2036        7.875             7.875
407992404                       6/1/2006          5/1/2036         8.25              8.25
407992405                       5/1/2006          4/1/2036          7.5               7.5
407992406                       6/1/2006          5/1/2021          6.5               6.5
407992408                       6/1/2006          5/1/2036            7                 7
407992409                       6/1/2006          5/1/2036         7.25              7.25
407992410                       6/1/2006          5/1/2036        7.625             7.625
407992411                       6/1/2006          5/1/2021          6.5               6.5
407992412                       6/1/2006          5/1/2021        6.375             6.375
407992413                       6/1/2006          5/1/2036          7.5               7.5
407992414                       6/1/2006          5/1/2021        7.125             7.125
407992415                       6/1/2006          5/1/2036            8                 8
407992416                       6/1/2006          5/1/2036        7.125             7.125
407992417                       6/1/2006          5/1/2036          7.5               7.5
407992418                       6/1/2006          5/1/2036          7.5               7.5
407992419                       6/1/2006          5/1/2021        6.875             6.875
407992420                       6/1/2006          5/1/2036         7.75              7.75
407992421                       6/1/2006          5/1/2036        7.375             7.375
407992422                       6/1/2006          5/1/2036        6.875             6.875
407992423                       6/1/2006          5/1/2036        7.375             7.375
407992424                       7/1/2006          6/1/2036        7.375             7.375
407992426                       5/1/2006          4/1/2036        6.875             6.875
407992427                       6/1/2006          5/1/2036        7.625             7.625
407992428                       6/1/2006          5/1/2036        7.875             7.875
407992429                       7/1/2006          6/1/2036          7.5               7.5
407992430                       7/1/2006          6/1/2036            7                 7
407992431                       6/1/2006          5/1/2036            7                 7
407992432                       6/1/2006          5/1/2021          6.5               6.5
407992433                       6/1/2006          5/1/2036        6.875             6.875
407992434                       6/1/2006          5/1/2036        7.375             7.375
407992435                       6/1/2006          5/1/2036            8                 8
407992436                       6/1/2006          5/1/2036        7.375             7.375
407992437                       6/1/2006          5/1/2036          7.5               7.5
407992438                       6/1/2006          5/1/2021         6.25              6.25
407992439                       6/1/2006          5/1/2036         7.25              7.25
407992440                       6/1/2006          5/1/2021          6.5               6.5
407992441                       6/1/2006          5/1/2021         6.75              6.75
407992442                       6/1/2006          5/1/2036        7.375             7.375
407992443                       6/1/2006          5/1/2036         7.25              7.25
407992444                       6/1/2006          5/1/2021         6.75              6.75
407992445                       6/1/2006          5/1/2036        7.375             7.375
407992446                       6/1/2006          5/1/2036        7.625             7.625
407992448                       7/1/2006          6/1/2036        7.125             7.125
407992449                       6/1/2006          5/1/2036        6.875             6.875
407992450                       6/1/2006          5/1/2036         7.25              7.25
407992451                       6/1/2006          5/1/2036         8.25              8.25
407992452                       7/1/2006          6/1/2021        6.875             6.875
407992453                       7/1/2006          6/1/2036        7.125             7.125
407992454                       7/1/2006          6/1/2036            7                 7
407992455                       6/1/2006          5/1/2036         7.75              7.75
407992456                       6/1/2006          5/1/2036            7                 7
407992457                       6/1/2006          5/1/2036          7.5               7.5
407992458                       7/1/2006          6/1/2036          7.5               7.5
407992459                       7/1/2006          6/1/2021        7.125             7.125
407992460                       7/1/2006          6/1/2036        7.625             7.625
407992461                       7/1/2006          6/1/2036        7.375             7.375
407992462                       7/1/2006          6/1/2036          7.5               7.5
407992463                       6/1/2006          5/1/2036        8.625             8.625
407992464                       6/1/2006          5/1/2036        8.625             8.625
407992465                       6/1/2006          5/1/2036        8.625             8.625
407992466                       6/1/2006          5/1/2036        8.625             8.625
407992467                       6/1/2006          5/1/2036        8.625             8.625
407992468                       6/1/2006          5/1/2036        8.625             8.625
407992469                       6/1/2006          5/1/2036        8.625             8.625
407992470                       6/1/2006          5/1/2036        8.625             8.625
407992471                       7/1/2006          6/1/2036        7.375             7.375
407992472                       6/1/2006          5/1/2036            7                 7
407992473                       7/1/2006          6/1/2036        7.125             7.125
407992474                       7/1/2006          6/1/2036        7.125             7.125
407992475                       7/1/2006          6/1/2036        7.375             7.375
407992476                       7/1/2006          6/1/2036        7.375             7.375
407992477                       6/1/2006          5/1/2036            7                 7
407992478                       7/1/2006          6/1/2036        6.875             6.875
407992479                       7/1/2006          6/1/2036        7.125             7.125
407992480                       6/1/2006          5/1/2036        6.875             6.875
407992481                       3/1/2006          2/1/2021        6.875             6.875
407992482                       6/1/2006          5/1/2036        6.875             6.875
407992484                       6/1/2006          5/1/2036         7.25              7.25
407992485                       6/1/2006          5/1/2036        7.375             7.375
407992486                       6/1/2006          5/1/2036            7                 7
407992488                       6/1/2006          5/1/2021         6.75              6.75
407992489                       6/1/2006          5/1/2036         7.75              7.75
407992490                       6/1/2006          5/1/2036        6.875             6.875
407992491                       7/1/2006          6/1/2036        6.625             6.625
407992492                       6/1/2006          5/1/2036         7.25              7.25
407992493                       7/1/2006          6/1/2021        6.625             6.625
407992494                       6/1/2006          5/1/2021         7.75              7.75
407992495                       6/1/2006          5/1/2036         7.75              7.75
407992496                       6/1/2006          5/1/2036        7.125             7.125
407992497                       6/1/2006          5/1/2021         6.25              6.25
407992498                       7/1/2006          6/1/2036        7.375             7.375
407992499                       1/1/2006         12/1/2035          7.5               7.5
407992500                       4/1/2006          3/1/2036        6.625             6.625
407992501                       4/1/2006          3/1/2021        7.625             7.625
407992502                       7/1/2006          6/1/2036        6.875             6.875
407992503                       5/1/2006          4/1/2036        7.625             7.625
407992504                       5/1/2006          4/1/2021        8.125             8.125
407992505                       7/1/2006          6/1/2036        7.375             7.375
407992506                       4/1/2006          3/1/2036          7.5               7.5
407992507                       6/1/2006          5/1/2036          7.5               7.5
407992508                       6/1/2006          5/1/2036        7.125             7.125
407992509                       6/1/2006          5/1/2036        7.875             7.875
407992511                       5/1/2006          4/1/2036        7.375             7.375
407992512                       5/1/2006          4/1/2036        7.375             7.375
407992513                       6/1/2006          5/1/2021            7                 7
407992514                       5/1/2006          4/1/2021        5.875             5.875
407992515                       7/1/2006          6/1/2036         7.25              7.25
407992516                       6/1/2006          5/1/2036        7.125             7.125
407992517                       7/1/2006          6/1/2036         7.25              7.25
407992518                       7/1/2006          6/1/2036         6.75              6.75
407992519                       6/1/2006          5/1/2036          7.5               7.5
407992520                       7/1/2006          6/1/2036        7.625             7.625
407992521                       6/1/2006          5/1/2036        7.375             7.375
407992522                       7/1/2006          6/1/2036        7.375             7.375
407992523                       5/1/2006          4/1/2021         7.75              7.75
407992524                       6/1/2006          5/1/2036            8                 8
407992525                       6/1/2006          5/1/2036         7.75              7.75
407992526                       6/1/2006          5/1/2036         7.25              7.25
407992527                       6/1/2006          5/1/2021        7.375             7.375
407992528                       6/1/2006          5/1/2036        6.875             6.875
407992529                       6/1/2006          5/1/2036         7.75              7.75
407992530                       6/1/2006          5/1/2036        7.625             7.625
407992531                       7/1/2006          6/1/2036            7                 7
407992532                       6/1/2006          5/1/2036        7.375             7.375
407992533                       5/1/2006          4/1/2021        6.125             6.125
407992534                       6/1/2006          5/1/2036        7.375             7.375
407992535                       7/1/2006          6/1/2036        7.125             7.125
407992536                       6/1/2006          5/1/2036            7                 7
407992537                       6/1/2006          5/1/2036         7.25              7.25
407992538                       7/1/2006          6/1/2036        7.375             7.375
407992539                       6/1/2006          5/1/2036        7.375             7.375
407992540                       6/1/2006          5/1/2036        7.875             7.875
407992541                       6/1/2006          5/1/2036         7.75              7.75
407992542                       7/1/2006          6/1/2036            7                 7
407992543                       6/1/2006          5/1/2036         7.25              7.25
407992544                       6/1/2006          5/1/2021        6.625             6.625
407992545                       7/1/2006          6/1/2036         7.25              7.25
407992546                       5/1/2006          4/1/2021          5.5               5.5
407992547                       7/1/2006          6/1/2036        8.625             8.625
407992548                       7/1/2006          6/1/2036         7.25              7.25
407992549                       6/1/2006          5/1/2036        7.125             7.125
407992550                       7/1/2006          6/1/2036        7.375             7.375
407992551                       6/1/2006          5/1/2036         7.75              7.75
407992552                       6/1/2006          5/1/2036        7.375             7.375
407992553                       6/1/2006          5/1/2021        6.875             6.875
407992554                       6/1/2006          5/1/2036          7.5               7.5
407992555                       7/1/2006          6/1/2021          7.5               7.5
407992556                       6/1/2006          5/1/2036         7.25              7.25
407992557                       6/1/2006          5/1/2021         6.75              6.75
407992559                       6/1/2006          5/1/2036         7.25              7.25
407992560                       6/1/2006          5/1/2036        7.375             7.375
407992561                       6/1/2006          5/1/2036          7.5               7.5
407992562                       6/1/2006          5/1/2036            7                 7
407992563                       6/1/2006          5/1/2036          7.5               7.5
407992564                       6/1/2006          5/1/2036            7                 7
407992565                       7/1/2006          6/1/2036            7                 7
407992566                       6/1/2006          5/1/2036         7.75              7.75
407992567                       7/1/2006          6/1/2036          7.5               7.5
407992568                       7/1/2006          6/1/2036         7.25              7.25
407992569                       6/1/2006          5/1/2021            7                 7
407992570                       6/1/2006          5/1/2036         7.75              7.75
407992571                       6/1/2006          5/1/2036        7.375             7.375
407992572                       6/1/2006          5/1/2036         7.25              7.25
407992573                       6/1/2006          5/1/2036        7.375             7.375
407992574                       6/1/2006          5/1/2036        7.375             7.375
407992575                       6/1/2006          5/1/2036          7.5               7.5
407992576                       6/1/2006          5/1/2036        7.125             7.125
407992577                       6/1/2006          5/1/2036        7.375             7.375
407992578                       7/1/2006          6/1/2036          8.5               8.5
407992579                       7/1/2006          6/1/2036        7.375             7.375
407992580                       6/1/2006          5/1/2036        7.625             7.625
407992581                       6/1/2006          5/1/2036        7.375             7.375
407992582                       6/1/2006          5/1/2036          7.5               7.5
407992583                       7/1/2006          6/1/2036        7.875             7.875
407992584                       6/1/2006          5/1/2036        7.375             7.375
407992585                       7/1/2006          6/1/2021            7                 7
407992586                       6/1/2006          5/1/2036          7.5               7.5
407992587                       6/1/2006          5/1/2036        7.375             7.375
407992588                       6/1/2006          5/1/2036          7.5               7.5
407992589                       7/1/2006          6/1/2036         7.25              7.25
407992590                       6/1/2006          5/1/2036        7.375             7.375
407992591                       6/1/2006          5/1/2036          7.5               7.5
407992592                       7/1/2006          6/1/2021        6.875             6.875
407992593                       7/1/2006          6/1/2036        7.375             7.375
407992594                       6/1/2006          5/1/2036        7.875             7.875
407992595                       7/1/2006          6/1/2036          7.5               7.5
407992597                       6/1/2006          5/1/2036        7.875             7.875
407992598                       6/1/2006          5/1/2036         7.25              7.25
407992599                       6/1/2006          5/1/2036         7.25              7.25
407992600                       7/1/2006          6/1/2036          7.5               7.5
407992601                       6/1/2006          5/1/2036        7.375             7.375
407992602                       6/1/2006          5/1/2036         7.25              7.25
407992603                       6/1/2006          5/1/2036         7.75              7.75
407992604                       6/1/2006          5/1/2036        7.875             7.875
407992605                       7/1/2006          6/1/2036        7.125             7.125
407992606                       6/1/2006          5/1/2036        7.125             7.125
407992607                       7/1/2006          6/1/2036        6.875             6.875
407992608                       6/1/2006          5/1/2036         7.25              7.25
407992609                       6/1/2006          5/1/2036         7.25              7.25
407992610                       6/1/2006          5/1/2036         7.75              7.75
407992611                       7/1/2006          6/1/2036        7.625             7.625
407992612                       7/1/2006          6/1/2036          7.5               7.5
407992613                       7/1/2006          6/1/2036         7.25              7.25
407992614                       6/1/2006          5/1/2021        6.875             6.875
407992615                       6/1/2006          5/1/2036         7.25              7.25
407992616                       6/1/2006          5/1/2036        7.625             7.625
407992617                       7/1/2006          6/1/2036        6.875             6.875
407992619                       6/1/2006          5/1/2021        7.125             7.125
407992620                       7/1/2006          6/1/2036            7                 7
407992621                       7/1/2006          6/1/2036        7.125             7.125
407992622                       7/1/2006          6/1/2021        6.875             6.875
407992623                       6/1/2006          5/1/2021        7.375             7.375
407992624                       6/1/2006          5/1/2036        8.375             8.375
407992626                       6/1/2006          5/1/2036         7.25              7.25
407992627                       6/1/2006          5/1/2036        6.875             6.875
407992628                       6/1/2006          5/1/2036        7.125             7.125
407992629                       7/1/2006          6/1/2021         7.25              7.25
407992630                       6/1/2006          5/1/2036        7.375             7.375
407992631                       7/1/2006          6/1/2036          7.5               7.5
407992632                       6/1/2006          5/1/2036          7.5               7.5
407992633                       7/1/2006          6/1/2036        7.875             7.875
407992634                       6/1/2006          5/1/2036        7.125             7.125
407992635                       6/1/2006          5/1/2036        7.625             7.625
407992636                       6/1/2006          5/1/2036        7.625             7.625
407992637                       6/1/2006          5/1/2036        7.625             7.625
407992638                       6/1/2006          5/1/2036          7.5               7.5
407992639                       7/1/2006          6/1/2036        7.625             7.625
407992640                       6/1/2006          5/1/2036          7.5               7.5
407992641                       6/1/2006          5/1/2036          7.5               7.5
407992642                       6/1/2006          5/1/2036        7.625             7.625
407992643                       6/1/2006          5/1/2036          7.5               7.5
407992645                       6/1/2006          5/1/2021          6.5               6.5
407992646                       6/1/2006          5/1/2036        7.875             7.875
407992647                       6/1/2006          5/1/2036          7.5               7.5
407992648                       6/1/2006          5/1/2036         7.25              7.25
407992649                       7/1/2006          6/1/2021            7                 7
407992650                       6/1/2006          5/1/2036        7.875             7.875
407992651                       6/1/2006          5/1/2036        7.125             7.125
407992652                       6/1/2006          5/1/2036         7.25              7.25
407992653                       7/1/2006          6/1/2036        7.125             7.125
407992654                       6/1/2006          5/1/2036          7.5               7.5
407992655                       6/1/2006          5/1/2036        7.625             7.625
407992656                       7/1/2006          6/1/2036        7.375             7.375
407992657                       7/1/2006          6/1/2036        7.125             7.125
407992658                       6/1/2006          5/1/2036         7.25              7.25
407992659                       6/1/2006          5/1/2036            8                 8
407992660                       6/1/2006          5/1/2036        7.375             7.375
407992661                       7/1/2006          6/1/2036         7.25              7.25
407992662                       6/1/2006          5/1/2036        7.125             7.125
407992663                       7/1/2006          6/1/2036            7                 7
407992664                       6/1/2006          5/1/2036         8.25              8.25
407992665                       6/1/2006          5/1/2036        7.375             7.375
407992666                       6/1/2006          5/1/2036        7.625             7.625
407992667                       6/1/2006          5/1/2036        7.375             7.375
407992668                       7/1/2006          6/1/2036          7.5               7.5
407992669                       6/1/2006          5/1/2036        7.375             7.375
407992670                       7/1/2006          6/1/2036        7.125             7.125
407992671                       6/1/2006          5/1/2036         7.25              7.25
407992672                       7/1/2006          6/1/2036        7.125             7.125
407992673                       6/1/2006          5/1/2036        7.375             7.375
407992674                       7/1/2006          6/1/2036          7.5               7.5
407992675                       6/1/2006          5/1/2021        6.875             6.875
407992676                       6/1/2006          5/1/2036         7.25              7.25
407992677                       6/1/2006          5/1/2036        7.875             7.875
407992678                       6/1/2006          5/1/2036        6.875             6.875
407992679                       7/1/2006          6/1/2036         7.25              7.25
407992680                       7/1/2006          6/1/2036         7.25              7.25
407992681                       6/1/2006          5/1/2036        7.125             7.125
407992682                       6/1/2006          5/1/2036        8.375             8.375
407992683                       7/1/2006          6/1/2036         7.25              7.25
407992685                       6/1/2006          5/1/2036            7                 7
407992686                       6/1/2006          5/1/2021          6.5               6.5
407992687                       7/1/2006          6/1/2036        7.125             7.125
407992688                       6/1/2006          5/1/2036        7.625             7.625
407992689                       7/1/2006          6/1/2036        7.625             7.625
407992690                       6/1/2006          5/1/2036        7.625             7.625
407992691                       6/1/2006          5/1/2036        7.375             7.375
407992692                       6/1/2006          5/1/2021            7                 7
407992693                       6/1/2006          5/1/2021         7.25              7.25
407992694                       7/1/2006          6/1/2036        7.375             7.375
407992695                       6/1/2006          5/1/2036        7.375             7.375
407992697                       6/1/2006          5/1/2036          7.5               7.5
407992698                       7/1/2006          6/1/2036        7.625             7.625
407992699                       7/1/2006          6/1/2036         7.25              7.25
407992700                       6/1/2006          5/1/2036        7.125             7.125
407992701                       6/1/2006          5/1/2036          7.5               7.5
407992702                       6/1/2006          5/1/2036        7.125             7.125
407992703                       6/1/2006          5/1/2021        6.875             6.875
407992704                       6/1/2006          5/1/2036        7.125             7.125
407992705                       6/1/2006          5/1/2036          7.5               7.5
407992706                       7/1/2006          6/1/2036          7.5               7.5
407992707                       6/1/2006          5/1/2036          7.5               7.5
407992708                       6/1/2006          5/1/2036         7.25              7.25
407992709                       6/1/2006          5/1/2036        7.375             7.375
407992710                       6/1/2006          5/1/2036        7.125             7.125
407992711                       6/1/2006          5/1/2036        7.375             7.375
407992712                       6/1/2006          5/1/2036        7.375             7.375
407992713                       6/1/2006          5/1/2036          7.5               7.5
407992714                       6/1/2006          5/1/2036         7.25              7.25
407992716                       7/1/2006          6/1/2036        7.875             7.875
407992717                       6/1/2006          5/1/2036         7.25              7.25
407992718                       6/1/2006          5/1/2036         7.25              7.25
407992719                       6/1/2006          5/1/2036        7.125             7.125
407992720                       7/1/2006          6/1/2036        7.375             7.375
407992721                       6/1/2006          5/1/2036          7.5               7.5
407992723                       7/1/2006          6/1/2036          7.5               7.5
407992724                       6/1/2006          5/1/2036         7.25              7.25
407992725                       6/1/2006          5/1/2036          7.5               7.5
407992726                       6/1/2006          5/1/2021          7.5               7.5
407992727                       6/1/2006          5/1/2036         7.25              7.25
407992728                       7/1/2006          6/1/2036            7                 7
407992729                       6/1/2006          5/1/2021        6.375             6.375
407992730                       7/1/2006          6/1/2036         7.25              7.25
407992731                       7/1/2006          6/1/2036        6.875             6.875
407992732                       6/1/2006          5/1/2036          7.5               7.5
407992734                       6/1/2006          5/1/2036         7.75              7.75
407992735                       7/1/2006          6/1/2036        7.375             7.375
407992736                       7/1/2006          6/1/2036         7.25              7.25
407992737                       7/1/2006          6/1/2036        7.125             7.125
407992738                       7/1/2006          6/1/2036        7.125             7.125
407992739                       7/1/2006          6/1/2036          7.5               7.5
407992740                       6/1/2006          5/1/2036         7.25              7.25
407992741                       7/1/2006          6/1/2036        6.875             6.875
407992742                       7/1/2006          6/1/2036        7.625             7.625
407992743                       6/1/2006          5/1/2036        7.125             7.125
407992744                       7/1/2006          6/1/2021            7                 7
407992745                       6/1/2006          5/1/2036         7.25              7.25
407992746                       6/1/2006          5/1/2036         7.25              7.25
407992747                       7/1/2006          6/1/2036         7.25              7.25
407992748                       7/1/2006          6/1/2036         7.75              7.75
407992749                       7/1/2006          6/1/2036        7.375             7.375
407992750                       6/1/2006          5/1/2036         7.75              7.75
407992751                       6/1/2006          5/1/2036        6.625             6.625
407992753                       7/1/2006          6/1/2036        8.125             8.125
407992754                       6/1/2006          5/1/2036         7.75              7.75
407992755                       6/1/2006          5/1/2036        7.875             7.875
407992757                       6/1/2006          5/1/2036         7.75              7.75
407992758                       7/1/2006          6/1/2036        7.375             7.375
407992759                       7/1/2006          6/1/2036          7.5               7.5
407992760                       6/1/2006          5/1/2036          7.5               7.5
407992761                       6/1/2006          5/1/2036        7.125             7.125
407992762                       7/1/2006          6/1/2021        6.875             6.875
407992763                       7/1/2006          6/1/2036         7.25              7.25
407992764                       7/1/2006          6/1/2036            7                 7
407992765                       6/1/2006          5/1/2036            8                 8
407992766                       6/1/2006          5/1/2036          7.5               7.5
407992767                       7/1/2006          6/1/2036          7.5               7.5
407992768                       7/1/2006          6/1/2036         7.75              7.75
407992769                       7/1/2006          6/1/2036        7.375             7.375
407992770                       7/1/2006          6/1/2036        7.125             7.125
407992771                       7/1/2006          6/1/2036          7.5               7.5
407992772                       7/1/2006          6/1/2036        7.375             7.375
407992773                       6/1/2006          5/1/2036        7.375             7.375
407992774                       7/1/2006          6/1/2021            7                 7
407992775                       7/1/2006          6/1/2036          7.5               7.5
407992776                       7/1/2006          6/1/2021        7.125             7.125
407992777                       6/1/2006          5/1/2036        7.875             7.875
407992778                       7/1/2006          6/1/2036        7.875             7.875
407992779                       6/1/2006          5/1/2036        7.375             7.375
407992780                       7/1/2006          6/1/2021          6.5               6.5
407992781                       6/1/2006          5/1/2036        7.625             7.625
407992782                       7/1/2006          6/1/2036        7.375             7.375
407992783                       7/1/2006          6/1/2036        7.375             7.375
407992784                       7/1/2006          6/1/2036         8.75              8.75
407992785                       7/1/2006          6/1/2036        7.375             7.375
407992786                       7/1/2006          6/1/2036         7.25              7.25
407992787                       7/1/2006          6/1/2036        7.125             7.125
407992788                       7/1/2006          6/1/2036        7.125             7.125
407992789                       7/1/2006          6/1/2036        7.625             7.625
407992790                       6/1/2006          5/1/2036          7.5               7.5
407992791                       6/1/2006          5/1/2036        7.125             7.125
407992793                       6/1/2006          5/1/2036         7.75              7.75
407992794                       7/1/2006          6/1/2021         6.75              6.75
407992795                       7/1/2006          6/1/2036        7.375             7.375
407992796                       6/1/2006          5/1/2036        7.625             7.625
407992797                       7/1/2006          6/1/2036        7.125             7.125
407992798                       6/1/2006          5/1/2036         7.75              7.75
407992799                       7/1/2006          6/1/2036        7.625             7.625
407992800                       6/1/2006          5/1/2036        7.375             7.375
407992801                       7/1/2006          6/1/2036          7.5               7.5
407992802                       7/1/2006          6/1/2036        7.875             7.875
407992803                       6/1/2006          5/1/2036          8.5               8.5
407992804                       7/1/2006          6/1/2036        7.375             7.375
407992805                       7/1/2006          6/1/2036        7.375             7.375
407992806                       7/1/2006          6/1/2036         7.25              7.25
407992807                       7/1/2006          6/1/2021          7.5               7.5
407992808                       7/1/2006          6/1/2036        7.125             7.125
407992809                       6/1/2006          5/1/2036        7.375             7.375
407992810                       7/1/2006          6/1/2036        7.875             7.875
407992811                       7/1/2006          6/1/2036         7.25              7.25
407992812                       7/1/2006          6/1/2036        7.625             7.625
407992813                       7/1/2006          6/1/2036        7.375             7.375
407992814                       7/1/2006          6/1/2036        6.875             6.875
407992815                       7/1/2006          6/1/2036        7.625             7.625
407992816                       7/1/2006          6/1/2036        7.875             7.875
407992818                       7/1/2006          6/1/2036        7.375             7.375
407992819                       7/1/2006          6/1/2036            7                 7
407992820                       6/1/2006          5/1/2036        7.625             7.625
407992821                       7/1/2006          6/1/2036        7.125             7.125
407992822                       6/1/2006          5/1/2036          7.5               7.5
407992823                       7/1/2006          6/1/2036         7.25              7.25
407992824                       7/1/2006          6/1/2036         7.25              7.25
407992825                       6/1/2006          5/1/2036          7.5               7.5
407992826                       6/1/2006          5/1/2036         7.25              7.25
407992827                       7/1/2006          6/1/2036        7.125             7.125
407992828                       7/1/2006          6/1/2036         7.25              7.25
407992829                       7/1/2006          6/1/2036          7.5               7.5
407992830                       7/1/2006          6/1/2036        7.625             7.625
407992831                       7/1/2006          6/1/2036         7.25              7.25
407992832                       7/1/2006          6/1/2036        7.875             7.875
407992833                       7/1/2006          6/1/2036        6.875             6.875
407992834                       7/1/2006          6/1/2036        7.375             7.375
407992835                       7/1/2006          6/1/2036         6.75              6.75
407992836                       7/1/2006          6/1/2021        7.125             7.125
407992837                       7/1/2006          6/1/2036            8                 8
407992838                       7/1/2006          6/1/2036            7                 7
407992839                       7/1/2006          6/1/2036        7.625             7.625
407992840                       7/1/2006          6/1/2036          7.5               7.5
407992841                       7/1/2006          6/1/2036         7.25              7.25
407992842                       7/1/2006          6/1/2036        7.375             7.375
407992843                       6/1/2006          5/1/2036         7.25              7.25
407992844                       7/1/2006          6/1/2036        7.375             7.375
407992845                       7/1/2006          6/1/2036        7.875             7.875
407992846                       7/1/2006          6/1/2036          7.5               7.5
407992847                       7/1/2006          6/1/2036        7.375             7.375
407992848                       7/1/2006          6/1/2036         7.75              7.75
407992849                       7/1/2006          6/1/2036        6.625             6.625
407992850                       7/1/2006          6/1/2036        7.375             7.375
407992851                       7/1/2006          6/1/2036            7                 7
407992852                       6/1/2006          5/1/2036            7                 7
407992853                       7/1/2006          6/1/2036        7.125             7.125
407992854                       7/1/2006          6/1/2036         7.75              7.75
407992855                       7/1/2006          6/1/2036         7.25              7.25
407992856                       7/1/2006          6/1/2021         6.25              6.25
407992857                       7/1/2006          6/1/2036        7.625             7.625
407992858                       7/1/2006          6/1/2036         7.25              7.25
407992859                       7/1/2006          6/1/2036        7.375             7.375
407992860                       7/1/2006          6/1/2036        7.375             7.375
407992861                       7/1/2006          6/1/2036        7.125             7.125
407992862                       7/1/2006          6/1/2036            7                 7
407992863                       7/1/2006          6/1/2036        7.625             7.625
407992864                       7/1/2006          6/1/2036         7.25              7.25
407992865                       6/1/2006          5/1/2036        7.625             7.625
407992866                       7/1/2006          6/1/2036        7.375             7.375
407992867                       7/1/2006          6/1/2036        7.375             7.375
407992868                       7/1/2006          6/1/2036            7                 7
407992870                       7/1/2006          6/1/2036          7.5               7.5
407992871                       7/1/2006          6/1/2036        7.125             7.125
407992872                       7/1/2006          6/1/2021          6.5               6.5
407992873                       7/1/2006          6/1/2036        7.375             7.375
407992874                       7/1/2006          6/1/2021        6.875             6.875
407992875                       7/1/2006          6/1/2036         7.75              7.75
407992877                       7/1/2006          6/1/2036          7.5               7.5
407992878                       7/1/2006          6/1/2036        6.625             6.625
407992879                       7/1/2006          6/1/2021            7                 7
407992880                       7/1/2006          6/1/2036        7.375             7.375
407992881                       7/1/2006          6/1/2036        7.125             7.125
407992882                       7/1/2006          6/1/2036          7.5               7.5
407992883                       7/1/2006          6/1/2036        7.375             7.375
407992884                       7/1/2006          6/1/2036        7.125             7.125
407992885                       7/1/2006          6/1/2036          7.5               7.5
407992886                       7/1/2006          6/1/2036        7.375             7.375
407992887                       7/1/2006          6/1/2036        7.125             7.125
407992888                       7/1/2006          6/1/2036        7.625             7.625
407992889                       7/1/2006          6/1/2036            8                 8
407992890                       7/1/2006          6/1/2036            7                 7
407992891                       7/1/2006          6/1/2036        7.375             7.375
407992892                       7/1/2006          6/1/2036         7.25              7.25
407992893                       7/1/2006          6/1/2036        7.375             7.375
407992895                       7/1/2006          6/1/2036        7.125             7.125
407992896                       7/1/2006          6/1/2036          7.5               7.5
407992897                       7/1/2006          6/1/2036          7.5               7.5
407992898                       7/1/2006          6/1/2021          6.5               6.5
407992899                       7/1/2006          6/1/2036        6.875             6.875
407992900                       7/1/2006          6/1/2021          6.5               6.5
407992901                       7/1/2006          6/1/2036         7.25              7.25
407992902                       7/1/2006          6/1/2036        7.875             7.875
407992903                       7/1/2006          6/1/2036          7.5               7.5
407992904                       7/1/2006          6/1/2036        7.375             7.375
407992905                       7/1/2006          6/1/2036        6.875             6.875
407992906                       7/1/2006          6/1/2036          7.5               7.5
407992907                       7/1/2006          6/1/2036          7.5               7.5
500695741                       5/1/2006          4/1/2036        7.875             7.875
500704718                       5/1/2006          4/1/2036        7.875             7.875
500712183                       5/1/2006          4/1/2036         7.25              7.25
500725168                       5/1/2006          4/1/2036        7.375             7.375
500728080                       5/1/2006          4/1/2036        6.875             6.875
500730077                       6/1/2006          5/1/2036        7.625             7.625
500735716                       6/1/2006          5/1/2036            8                 8
500744561                       7/1/2006          6/1/2036        6.875             6.875
500750815                       7/1/2006          6/1/2036        6.125             6.125
500650571                       4/1/2006          3/1/2036        6.875             6.875
500763904                       7/1/2006          6/1/2036        6.875             6.875
500768305                       7/1/2006          6/1/2036         7.25              7.25
500771002                       7/1/2006          6/1/2036            7                 7
500781862                       8/1/2006          7/1/2036        7.125             7.125
500740605                       6/1/2006          5/1/2026          7.5               7.5
500756333                       7/1/2006          6/1/2036        7.875             7.875
500744558                       6/1/2006          5/1/2036        8.375             8.375
500751921                       7/1/2006          6/1/2036            7                 7
500763642                       7/1/2006          6/1/2036            6                 6
407800838                       5/1/2006          4/1/2036        6.875             6.875
407800840                       5/1/2006          4/1/2036            8                 8
407800842                       5/1/2006          4/1/2036         7.75              7.75
407800843                       5/1/2006          4/1/2036        8.375             8.375
407800845                       5/1/2006          4/1/2036         7.75              7.75
407800846                       5/1/2006          4/1/2036        7.375             7.375
407800849                       5/1/2006          4/1/2036        6.875             6.875
407800855                       5/1/2006          4/1/2036        5.625             5.625
407800857                       5/1/2006          4/1/2036        6.625             6.625
407800858                       5/1/2006          4/1/2036         7.25              7.25
407800860                       5/1/2006          4/1/2036          6.5               6.5
407800861                       5/1/2006          4/1/2036        7.875             7.875
407800864                       4/1/2006          3/1/2036        6.875             6.875
407800866                       5/1/2006          4/1/2036         7.75              7.75
407800869                       5/1/2006          4/1/2036        6.625             6.625
407800871                       5/1/2006          4/1/2036        8.125             8.125
407800873                       5/1/2006          4/1/2036         7.25              7.25
407800878                       5/1/2006          4/1/2036         7.25              7.25
407800882                       5/1/2006          4/1/2036        7.375             7.375
407800888                       5/1/2006          4/1/2036        6.875             6.875
407800891                       2/1/2006          1/1/2036        7.125             7.125
407800893                       5/1/2006          4/1/2036        8.375             8.375
407800896                       5/1/2006          4/1/2036          7.5               7.5
500652457                       2/1/2006          1/1/2036        7.875             7.875
500693820                       4/1/2006          3/1/2036         7.75              7.75
500703465                       5/1/2006          4/1/2036         7.75              7.75
500703488                       5/1/2006          4/1/2036         7.75              7.75
500714657                       5/1/2006          4/1/2036         6.25              6.25
500726172                       6/1/2006          5/1/2036            8                 8
500726222                       6/1/2006          5/1/2036         7.25              7.25
500727990                       5/1/2006          4/1/2036        6.875             6.875
500728132                       5/1/2006          4/1/2036        6.375             6.375
500731451                       4/1/2006          3/1/2036         7.75              7.75
500747911                       6/1/2006          5/1/2036         8.75              8.75
500748311                       6/1/2006          5/1/2036          6.5               6.5
500748378                       6/1/2006          5/1/2036            8                 8
500748871                       7/1/2006          6/1/2036        6.875             6.875
500751392                       6/1/2006          5/1/2036          7.5               7.5
500753980                       7/1/2006          6/1/2036        6.875             6.875
500754806                       7/1/2006          6/1/2036        6.375             6.375
500760318                       7/1/2006          6/1/2036        7.875             7.875
500763933                       7/1/2006          6/1/2036        7.375             7.375
500764853                       7/1/2006          6/1/2036        6.875             6.875
500767322                       7/1/2006          6/1/2036        6.625             6.625
500770499                       7/1/2006          6/1/2036        5.875             5.875
500772982                       7/1/2006          6/1/2036        6.125             6.125
500773312                       7/1/2006          6/1/2036         5.75              5.75
500773394                       8/1/2006          7/1/2036          7.5               7.5
500773912                       7/1/2006          6/1/2036         6.75              6.75
500790037                       7/1/2006          6/1/2036        6.375             6.375
500715080                       5/1/2006          4/1/2036         8.75              8.75
500728928                       5/1/2006          4/1/2036        8.375             8.375
500744971                       6/1/2006          5/1/2036          8.5               8.5
500747334                       6/1/2006          5/1/2036         8.75              8.75
500747376                       6/1/2006          5/1/2036         8.75              8.75
500772528                       7/1/2006          6/1/2036        7.125             7.125
500775039                       7/1/2006          6/1/2036          7.5               7.5
500693765                       5/1/2006          4/1/2036         8.75              8.75
500713163                       5/1/2006          4/1/2036        8.875             8.875
500724137                       5/1/2006          4/1/2036         8.75              8.75
500727828                       6/1/2006          5/1/2036            8                 8
500729155                       6/1/2006          5/1/2036            8                 8
500733532                       6/1/2006          5/1/2036         8.25              8.25
500747851                       6/1/2006          5/1/2036        8.875             8.875
500756059                       7/1/2006          6/1/2036         8.75              8.75
500709603                       5/1/2006          4/1/2036        7.875             7.875
500720404                       6/1/2006          5/1/2036        7.125             7.125
500735085                       6/1/2006          5/1/2036         8.75              8.75
500742266                       6/1/2006          5/1/2036         7.75              7.75
500746964                       6/1/2006          5/1/2036            7                 7
500749764                       7/1/2006          6/1/2036        8.375             8.375
500751559                       7/1/2006          6/1/2036          8.5               8.5
500756242                       7/1/2006          6/1/2036            8                 8
500768609                       7/1/2006          6/1/2036          7.5               7.5
500772894                       7/1/2006          6/1/2036         7.75              7.75
500775239                       8/1/2006          7/1/2036        6.875             6.875
500751851                       6/1/2006          5/1/2036        9.375             9.375
500733832                       6/1/2006          5/1/2036        7.625             7.625
500657460                       1/1/2006         12/1/2035         5.25              5.25
500737079                       5/1/2006          4/1/2036         7.25              7.25
500723681                       5/1/2006          4/1/2036        6.875             6.875
500693697                       4/1/2006          3/1/2036        8.375             8.375
500719714                       5/1/2006          4/1/2036            8                 8
500744979                       6/1/2006          5/1/2036         7.25              7.25
500775347                       7/1/2006          6/1/2036          7.5               7.5
407567243                       4/1/2006          3/1/2036         6.75              6.75
405773403                       9/1/2005          8/1/2035        5.625             5.625
500756049                       6/1/2006          5/1/2036         7.75              7.75
500487487                       9/1/2005          8/1/2035            7                 7
500576049                      11/1/2005         10/1/2035        6.375             6.375
500618439                       1/1/2006         12/1/2035        6.875             6.875
500639164                       2/1/2006          1/1/2036          6.5               6.5
500694603                       4/1/2006          3/1/2036        7.625             7.625
500698948                       6/1/2006          5/1/2036        6.625             6.625
500705403                       5/1/2006          4/1/2036        7.875             7.875
500706043                       5/1/2006          4/1/2036        5.625             5.625
500706860                       5/1/2006          4/1/2036          7.5               7.5
500710151                       5/1/2006          4/1/2036        7.375             7.375
500720774                       5/1/2006          4/1/2036            8                 8
500720851                       5/1/2006          4/1/2036        7.375             7.375
500721978                       5/1/2006          4/1/2036            8                 8
500724570                       6/1/2006          5/1/2036          6.5               6.5
500730856                       6/1/2006          5/1/2036        6.875             6.875
500735658                       6/1/2006          5/1/2036          8.5               8.5
500736798                       6/1/2006          5/1/2036            8                 8
500738117                       7/1/2006          6/1/2036         7.25              7.25
500750079                       7/1/2006          6/1/2036         6.25              6.25
500750232                       7/1/2006          6/1/2036        6.875             6.875
500751170                       7/1/2006          6/1/2036        7.375             7.375
500752110                       7/1/2006          6/1/2036        7.375             7.375
500752115                       7/1/2006          6/1/2036            7                 7
500753239                       7/1/2006          6/1/2036          7.5               7.5
500754323                       7/1/2006          6/1/2036          7.5               7.5
500755387                       7/1/2006          6/1/2036        6.625             6.625
500757014                       7/1/2006          6/1/2036            8                 8
500757708                       7/1/2006          6/1/2036          7.5               7.5
500759540                       7/1/2006          6/1/2036         6.75              6.75
500761777                       5/1/2006          4/1/2036        6.375             6.375
500762484                       7/1/2006          6/1/2036            8                 8
500763696                       7/1/2006          6/1/2036          7.5               7.5
500763711                       7/1/2006          6/1/2036        6.625             6.625
500764448                       7/1/2006          6/1/2036        7.125             7.125
500764733                       7/1/2006          6/1/2036          6.5               6.5
500765668                       7/1/2006          6/1/2036          7.5               7.5
500767828                       7/1/2006          6/1/2036          7.5               7.5
500767938                       7/1/2006          6/1/2036            8                 8
500768491                       7/1/2006          6/1/2036        6.375             6.375
500768594                       8/1/2006          7/1/2036         5.75              5.75
500770635                       7/1/2006          6/1/2036        6.625             6.625
500773911                       7/1/2006          6/1/2036         7.75              7.75
500773927                       7/1/2006          6/1/2036         7.75              7.75
500777219                       7/1/2006          6/1/2036        7.125             7.125
500777634                       7/1/2006          6/1/2036        6.375             6.375
500783983                       8/1/2006          7/1/2036            7                 7
407416425                       5/1/2006          4/1/2036        8.125             8.125
407416435                       5/1/2006          4/1/2036            9                 9
407416436                       5/1/2006          4/1/2036          6.5               6.5
407416441                       5/1/2006          4/1/2036         7.75              7.75
407416442                       5/1/2006          4/1/2036        8.125             8.125
407416445                       5/1/2006          4/1/2036        8.125             8.125
407416446                       5/1/2006          4/1/2036        7.875             7.875
407416447                       5/1/2006          4/1/2036        7.875             7.875
407416448                       5/1/2006          4/1/2036        7.125             7.125
407416450                       5/1/2006          4/1/2036            7                 7
407416452                       5/1/2006          4/1/2036         8.75              8.75
407416453                       5/1/2006          4/1/2036          7.5               7.5
407416454                       5/1/2006          4/1/2036        7.375             7.375
407537394                       5/1/2006          4/1/2036          8.5               8.5
407537401                       6/1/2006          5/1/2036        7.875             7.875
407537405                       5/1/2006          4/1/2036        8.125             8.125
407668826                       3/1/2006          2/1/2036         7.25              7.25
407668828                       5/1/2006          4/1/2036         8.75              8.75
407668831                       6/1/2006          5/1/2036        7.375             7.375
407668833                       5/1/2006          4/1/2036        8.375             8.375
407668835                       5/1/2006          4/1/2036            7                 7
407668836                       6/1/2006          5/1/2036            7                 7
407668839                       6/1/2006          5/1/2036          7.5               7.5
407956726                       5/1/2006          4/1/2036         7.25              7.25
407956727                       7/1/2006          6/1/2036        6.875             6.875
407956728                       7/1/2006          6/1/2036        7.625             7.625
407956729                       7/1/2006          6/1/2036        7.125             7.125
407956730                       6/1/2006          5/1/2036         8.75              8.75
407956731                       6/1/2006          5/1/2036         8.75              8.75
407956734                       6/1/2006          5/1/2036         9.25              9.25
407956735                       7/1/2006          6/1/2036         6.75              6.75
407956736                       6/1/2006          5/1/2036          7.5               7.5
407956737                       6/1/2006          5/1/2036         7.75              7.75
407956738                       7/1/2006          6/1/2036        9.875             9.875
407956739                       7/1/2006          6/1/2036          7.5               7.5
407956740                       7/1/2006          6/1/2036        8.125             8.125
407956741                       7/1/2006          6/1/2036        6.875             6.875
407956742                       7/1/2006          6/1/2036        7.375             7.375
407956743                       7/1/2006          6/1/2036        7.375             7.375
407956744                       7/1/2006          6/1/2036         7.75              7.75
407956745                       7/1/2006          6/1/2036        6.625             6.625
407956746                       7/1/2006          6/1/2036        6.875             6.875
407956747                       7/1/2006          6/1/2036        8.875             8.875
407956748                       7/1/2006          6/1/2036        8.875             8.875
407956749                       7/1/2006          6/1/2036            8                 8
407956750                       7/1/2006          6/1/2036        7.375             7.375
407956751                       7/1/2006          6/1/2036        8.375             8.375
407956752                       7/1/2006          6/1/2036         8.75              8.75
407956753                       7/1/2006          6/1/2036        6.625             6.625
407956754                       7/1/2006          6/1/2036          8.5               8.5
407956755                       7/1/2006          6/1/2036        8.125             8.125
407956756                       7/1/2006          6/1/2036          8.5               8.5
500556096                      10/1/2005          9/1/2035        6.375             6.375
500657645                       5/1/2006          4/1/2036        7.625             7.625
500679857                       3/1/2006          2/1/2036        7.875             7.875
500689575                       5/1/2006          4/1/2036        6.125             6.125
500694354                       5/1/2006          4/1/2036         7.25              7.25
500694606                       5/1/2006          4/1/2036        7.375             7.375
500696766                       5/1/2006          4/1/2036         7.75              7.75
500701437                       5/1/2006          4/1/2036         7.75              7.75
500703063                       4/1/2006          3/1/2036        6.375             6.375
500703358                       5/1/2006          4/1/2036        7.875             7.875
500704315                       6/1/2006          5/1/2036         7.75              7.75
500705393                       5/1/2006          4/1/2036        7.875             7.875
500705396                       5/1/2006          4/1/2036        6.375             6.375
500705540                       5/1/2006          4/1/2036        7.875             7.875
500706839                       5/1/2006          4/1/2036        6.875             6.875
500706845                       5/1/2006          4/1/2036            8                 8
500707144                       5/1/2006          4/1/2036        6.875             6.875
500708643                       5/1/2006          4/1/2036        7.625             7.625
500708646                       5/1/2006          4/1/2036         5.75              5.75
500710674                       5/1/2006          4/1/2036        7.875             7.875
500710675                       5/1/2006          4/1/2036        7.875             7.875
500710679                       5/1/2006          4/1/2036        6.875             6.875
500710947                       5/1/2006          4/1/2036         6.25              6.25
500710948                       5/1/2006          4/1/2036        7.375             7.375
500711506                       5/1/2006          4/1/2036        7.875             7.875
500713414                       5/1/2006          4/1/2036        6.375             6.375
500713415                       5/1/2006          4/1/2036         6.25              6.25
500713436                       5/1/2006          4/1/2036        7.125             7.125
500713437                       5/1/2006          4/1/2036        7.125             7.125
500713714                       6/1/2006          5/1/2036        6.875             6.875
500714231                       5/1/2006          4/1/2036            8                 8
500714726                       7/1/2006          6/1/2036            8                 8
500714740                       5/1/2006          4/1/2036        7.875             7.875
500715894                       5/1/2006          4/1/2036          7.5               7.5
500715897                       5/1/2006          4/1/2036         7.75              7.75
500716036                       5/1/2006          4/1/2036        6.625             6.625
500716040                       5/1/2006          4/1/2036        7.375             7.375
500717236                       5/1/2006          4/1/2036            8                 8
500717237                       5/1/2006          4/1/2036        7.625             7.625
500717731                       4/1/2006          3/1/2036         6.75              6.75
500719428                       5/1/2006          4/1/2036        7.125             7.125
500720433                       5/1/2006          4/1/2036         7.25              7.25
500720437                       5/1/2006          4/1/2036            8                 8
500720438                       5/1/2006          4/1/2036        7.375             7.375
500720440                       5/1/2006          4/1/2036         7.25              7.25
500720442                       5/1/2006          4/1/2036        6.125             6.125
500722329                       6/1/2006          5/1/2036         6.75              6.75
500722332                       6/1/2006          5/1/2036        6.875             6.875
500722333                       5/1/2006          4/1/2036            8                 8
500722494                       5/1/2006          4/1/2036         6.25              6.25
500723437                       5/1/2006          4/1/2036         7.75              7.75
500724890                       5/1/2006          4/1/2036         7.75              7.75
500726177                       5/1/2006          4/1/2036        6.375             6.375
500726962                       5/1/2006          4/1/2036          6.5               6.5
500726963                       5/1/2006          4/1/2036          6.5               6.5
500729000                       6/1/2006          5/1/2036            8                 8
500729001                       6/1/2006          5/1/2036         7.75              7.75
500729007                       6/1/2006          5/1/2036            8                 8
500729074                       6/1/2006          5/1/2036            8                 8
500729253                       6/1/2006          5/1/2036         6.75              6.75
500730226                       6/1/2006          5/1/2036         6.75              6.75
500730559                       6/1/2006          5/1/2036         7.75              7.75
500731174                       6/1/2006          5/1/2036         7.75              7.75
500731175                       6/1/2006          5/1/2036            7                 7
500731555                       6/1/2006          5/1/2036         7.75              7.75
500732509                       5/1/2006          4/1/2036          8.5               8.5
500733420                       6/1/2006          5/1/2036        7.625             7.625
500734573                       6/1/2006          5/1/2036            8                 8
500734724                       6/1/2006          5/1/2036            7                 7
500735537                       6/1/2006          5/1/2036        7.875             7.875
500737088                       6/1/2006          5/1/2036        7.375             7.375
500737117                       6/1/2006          5/1/2036          7.5               7.5
500738201                       6/1/2006          5/1/2036        6.375             6.375
500738225                       6/1/2006          5/1/2036            8                 8
500741281                       6/1/2006          5/1/2036            8                 8
500741902                       6/1/2006          5/1/2036         7.75              7.75
500741903                       6/1/2006          5/1/2036        8.125             8.125
500742001                       6/1/2006          5/1/2036         8.75              8.75
500743014                       6/1/2006          5/1/2036        7.875             7.875
500743043                       7/1/2006          6/1/2036            8                 8
500743200                       6/1/2006          5/1/2036        7.625             7.625
500744645                       6/1/2006          5/1/2036         8.25              8.25
500745531                       7/1/2006          6/1/2036         7.25              7.25
500745532                       6/1/2006          5/1/2036          7.5               7.5
500745783                       7/1/2006          6/1/2036            8                 8
500745785                       7/1/2006          6/1/2036        7.125             7.125
500745787                       7/1/2006          6/1/2036        7.375             7.375
500745788                       7/1/2006          6/1/2036            8                 8
500745789                       6/1/2006          5/1/2036         5.25              5.25
500746892                       7/1/2006          6/1/2036        6.375             6.375
500746895                       7/1/2006          6/1/2036            8                 8
500747867                       6/1/2006          5/1/2036        8.375             8.375
500747868                       6/1/2006          5/1/2036        7.125             7.125
500747869                       6/1/2006          5/1/2036        9.125             9.125
500748772                       6/1/2006          5/1/2036         7.75              7.75
500749795                       6/1/2006          5/1/2036        7.875             7.875
500749828                       6/1/2006          5/1/2036        7.375             7.375
500750110                       7/1/2006          6/1/2036            8                 8
500750282                       7/1/2006          6/1/2036        7.375             7.375
500750801                       8/1/2006          7/1/2036        6.875             6.875
500750839                       7/1/2006          6/1/2036         7.25              7.25
500751557                       7/1/2006          6/1/2036        7.875             7.875
500751743                       7/1/2006          6/1/2036        7.875             7.875
500752146                       7/1/2006          6/1/2036         5.25              5.25
500752147                       7/1/2006          6/1/2036         7.75              7.75
500752601                       5/1/2006          4/1/2036          8.5               8.5
500752800                       6/1/2006          5/1/2036        7.375             7.375
500753929                       7/1/2006          6/1/2036        7.375             7.375
500754007                       7/1/2006          6/1/2036          8.5               8.5
500754046                       7/1/2006          6/1/2036        7.375             7.375
500754629                       7/1/2006          6/1/2036        7.375             7.375
500755109                       7/1/2006          6/1/2036         7.25              7.25
500755136                       7/1/2006          6/1/2036         7.75              7.75
500755141                       7/1/2006          6/1/2036        7.875             7.875
500755175                       7/1/2006          6/1/2036          7.5               7.5
500757030                       7/1/2006          6/1/2036        6.125             6.125
500757334                       7/1/2006          6/1/2036        6.875             6.875
500757474                       7/1/2006          6/1/2036        6.875             6.875
500757477                       7/1/2006          6/1/2036        6.875             6.875
500757483                       7/1/2006          6/1/2036        6.875             6.875
500757486                       7/1/2006          6/1/2036        6.875             6.875
500757487                       7/1/2006          6/1/2036        6.875             6.875
500757570                       7/1/2006          6/1/2036          6.5               6.5
500757572                       7/1/2006          6/1/2036         7.25              7.25
500757950                       7/1/2006          6/1/2036         7.75              7.75
500758621                       8/1/2006          7/1/2036          7.5               7.5
500758841                       7/1/2006          6/1/2036        6.125             6.125
500759677                       7/1/2006          6/1/2036        5.875             5.875
500759782                       7/1/2006          6/1/2036         7.25              7.25
500760356                       7/1/2006          6/1/2036        7.875             7.875
500760451                       7/1/2006          6/1/2036          6.5               6.5
500760989                       7/1/2006          6/1/2036         6.75              6.75
500761596                       7/1/2006          6/1/2036        7.875             7.875
500761900                       7/1/2006          6/1/2036         7.75              7.75
500761945                       7/1/2006          6/1/2036          6.5               6.5
500762126                       8/1/2006          7/1/2036            8                 8
500762799                       8/1/2006          7/1/2036         6.25              6.25
500762938                       7/1/2006          6/1/2036         7.75              7.75
500764226                       7/1/2006          6/1/2036        7.125             7.125
500764227                       7/1/2006          6/1/2036        6.875             6.875
500765274                       7/1/2006          6/1/2036         5.75              5.75
500766306                       7/1/2006          6/1/2036        6.875             6.875
500767227                       7/1/2006          6/1/2036          7.5               7.5
500767468                       7/1/2006          6/1/2036        6.625             6.625
500767516                       7/1/2006          6/1/2036            8                 8
500768358                       7/1/2006          6/1/2036            7                 7
500768403                       7/1/2006          6/1/2036          7.5               7.5
500770705                       7/1/2006          6/1/2036        6.375             6.375
500770707                       7/1/2006          6/1/2036        6.625             6.625
500771102                       7/1/2006          6/1/2036         6.75              6.75
500771634                       7/1/2006          6/1/2036        6.875             6.875
500771689                       7/1/2006          6/1/2036            8                 8
500772579                       7/1/2006          6/1/2036         7.25              7.25
500772691                       8/1/2006          7/1/2036            7                 7
500772724                       7/1/2006          6/1/2036         6.75              6.75
500772734                       7/1/2006          6/1/2036        6.875             6.875
500772767                       7/1/2006          6/1/2036        6.875             6.875
500773399                       7/1/2006          6/1/2036        7.375             7.375
500773402                       7/1/2006          6/1/2036            7                 7
500773403                       7/1/2006          6/1/2036            8                 8
500773869                       7/1/2006          6/1/2036        6.875             6.875
500774140                       7/1/2006          6/1/2036         6.25              6.25
500774255                       7/1/2006          6/1/2036        6.875             6.875
500775073                       7/1/2006          6/1/2036        6.375             6.375
500775074                       7/1/2006          6/1/2036          6.5               6.5
500775131                       8/1/2006          7/1/2036         7.25              7.25
500775541                       7/1/2006          6/1/2036            8                 8
500775547                       8/1/2006          7/1/2036        7.875             7.875
500775551                       8/1/2006          7/1/2036            7                 7
500775552                       7/1/2006          6/1/2036        6.625             6.625
500775961                       7/1/2006          6/1/2036         6.25              6.25
500776639                       8/1/2006          7/1/2036            8                 8
500776815                       7/1/2006          6/1/2036          7.5               7.5
500776884                       8/1/2006          7/1/2036          6.5               6.5
500777042                       7/1/2006          6/1/2036          6.5               6.5
500779765                       8/1/2006          7/1/2036          6.5               6.5
500780154                       8/1/2006          7/1/2036         6.25              6.25
500780159                       8/1/2006          7/1/2036         7.25              7.25
500780471                       8/1/2006          7/1/2036         6.25              6.25
402558797                       2/1/2005          1/1/2035        5.625             5.625
407299504                       4/1/2006          3/1/2036          6.5               6.5
407299505                       4/1/2006          3/1/2036        6.125             6.125
407299515                       5/1/2006          4/1/2036        7.625             7.625
407299546                       4/1/2006          3/1/2036        6.625             6.625
407299549                       4/1/2006          3/1/2036         6.75              6.75
407299551                       5/1/2006          4/1/2036         7.25              7.25
407676018                       6/1/2006          5/1/2036        6.625             6.625
407676034                       6/1/2006          5/1/2036          6.5               6.5
407862006                       6/1/2006          5/1/2036          6.5               6.5
407862031                       6/1/2006          5/1/2036        6.125             6.125
405492280                       8/1/2005          7/1/2035        5.625             5.625
405689184                      10/1/2005          9/1/2035        5.875             5.875
405689219                      11/1/2005         10/1/2035          6.5               6.5
500741205                       6/1/2006          5/1/2036         7.75              7.75
500745876                       6/1/2006          5/1/2036         7.75              7.75
500759956                       7/1/2006          6/1/2036        7.875             7.875
500729446                       7/1/2006          6/1/2036        7.875             7.875
500744944                       6/1/2006          5/1/2036          7.5               7.5
500774090                       7/1/2006          6/1/2036        7.625             7.625
500704130                       4/1/2006          3/1/2036        7.875             7.875
500711555                       5/1/2006          4/1/2036         7.75              7.75
500715328                       5/1/2006          4/1/2036         7.75              7.75
500723298                       5/1/2006          4/1/2036          8.5               8.5
500757810                       7/1/2006          6/1/2036        7.625             7.625
500767489                       7/1/2006          6/1/2036          7.5               7.5
500706794                       5/1/2006          4/1/2036         7.25              7.25
500706883                       5/1/2006          4/1/2036         7.25              7.25
500711355                       5/1/2006          4/1/2036         7.25              7.25
500713167                       5/1/2006          4/1/2036            8                 8
500716641                       5/1/2006          4/1/2036        7.875             7.875
500718082                       5/1/2006          4/1/2036         7.25              7.25
500718735                       5/1/2006          4/1/2036        6.875             6.875
500718948                       5/1/2006          4/1/2036        7.625             7.625
500721367                       5/1/2006          4/1/2036          6.5               6.5
500723770                       6/1/2006          5/1/2036         7.25              7.25
500734918                       7/1/2006          6/1/2036        6.875             6.875
500741835                       6/1/2006          5/1/2036        7.875             7.875
500743021                       6/1/2006          5/1/2036          6.5               6.5
500745427                       7/1/2006          6/1/2036        7.125             7.125
500746321                       6/1/2006          5/1/2036        7.625             7.625
500748369                       6/1/2006          5/1/2036         6.25              6.25
500749986                       8/1/2006          7/1/2036            7                 7
500750365                       7/1/2006          6/1/2036        6.625             6.625
500755836                       7/1/2006          6/1/2036            7                 7
500756345                       7/1/2006          6/1/2036         6.75              6.75
500764338                       7/1/2006          6/1/2036        7.875             7.875
500764909                       8/1/2006          7/1/2036        7.375             7.375
500765213                       8/1/2006          7/1/2036        6.875             6.875
500768061                       7/1/2006          6/1/2036        6.875             6.875
500770190                       7/1/2006          6/1/2036         7.75              7.75
500771122                       7/1/2006          6/1/2036        7.375             7.375
500772176                       8/1/2006          7/1/2036        6.625             6.625
500781041                       8/1/2006          7/1/2036        7.375             7.375
500700311                       5/1/2006          4/1/2036         7.75              7.75
500702451                       6/1/2006          5/1/2036         8.75              8.75
500702458                       5/1/2006          4/1/2036         8.75              8.75
500711635                       5/1/2006          4/1/2036         8.75              8.75
500718197                       5/1/2006          4/1/2036            8                 8
500720368                       5/1/2006          4/1/2036         8.75              8.75
500720661                       5/1/2006          4/1/2036         8.75              8.75
500727338                       7/1/2006          6/1/2036            7                 7
500744474                       7/1/2006          6/1/2036            8                 8
500745952                       6/1/2006          5/1/2036            8                 8
500745962                       6/1/2006          5/1/2036            8                 8
500746238                       6/1/2006          5/1/2036            8                 8
500746939                       6/1/2006          5/1/2036            8                 8
500749555                       6/1/2006          5/1/2036          9.5               9.5
500754025                       7/1/2006          6/1/2036        7.625             7.625
500767395                       7/1/2006          6/1/2036        6.875             6.875
500751146                       7/1/2006          6/1/2036        7.125             7.125
500752294                       7/1/2006          6/1/2036         7.75              7.75
500760964                       8/1/2006          7/1/2036          7.5               7.5
407723683                       6/1/2006          5/1/2036        7.375             7.375
407723688                       6/1/2006          5/1/2036            8                 8
407723692                       6/1/2006          5/1/2036        6.875             6.875
407723693                       6/1/2006          5/1/2036        6.875             6.875
500730276                       5/1/2006          4/1/2036        6.375             6.375
500730277                       5/1/2006          4/1/2036          6.5               6.5
500744726                       6/1/2006          5/1/2036        8.875             8.875
500777622                       8/1/2006          7/1/2036         7.25              7.25
500782174                       8/1/2006          7/1/2036        7.625             7.625
500701042                       2/1/2006          1/1/2036        7.375             7.375
500746188                       3/1/2006          2/1/2036        8.625             8.625
500746194                       4/1/2006          3/1/2036          8.5               8.5
500746284                       3/1/2006          2/1/2036         8.25              8.25
500746296                       3/1/2006          2/1/2036         8.25              8.25
500746307                       3/1/2006          2/1/2036         8.25              8.25
500624463                       1/1/2006         12/1/2035        6.625             6.625
500668327                       5/1/2006          4/1/2036        5.875             5.875
500685946                       6/1/2006          5/1/2036        6.875             6.875
500692111                       5/1/2006          4/1/2036        7.375             7.375
500693477                       6/1/2006          5/1/2036         7.75              7.75
500698816                       6/1/2006          5/1/2036         7.25              7.25
500702788                       5/1/2006          4/1/2036        6.125             6.125
500703783                       6/1/2006          5/1/2036         7.25              7.25
500709607                       6/1/2006          5/1/2036         6.75              6.75
500710918                       7/1/2006          6/1/2036          7.5               7.5
500713057                       5/1/2006          4/1/2036            7                 7
500714277                       5/1/2006          4/1/2036        7.875             7.875
500716336                       6/1/2006          5/1/2036        7.375             7.375
500722770                       5/1/2006          4/1/2036         7.25              7.25
500724040                       6/1/2006          5/1/2036          7.5               7.5
500726975                       5/1/2006          4/1/2036        7.875             7.875
500733547                       6/1/2006          5/1/2036            8                 8
500734222                       6/1/2006          5/1/2036            6                 6
500735909                       6/1/2006          5/1/2036        7.875             7.875
500736077                       6/1/2006          5/1/2036         7.25              7.25
500739952                       6/1/2006          5/1/2036            8                 8
500739966                       6/1/2006          5/1/2036            8                 8
500745797                       7/1/2006          6/1/2036          7.5               7.5
500748200                       7/1/2006          6/1/2036            8                 8
500748250                       5/1/2006          4/1/2036        7.625             7.625
500748399                       7/1/2006          6/1/2036        6.625             6.625
500749665                       7/1/2006          6/1/2036            6                 6
500750061                       7/1/2006          6/1/2036        7.625             7.625
500751225                       6/1/2006          5/1/2036        8.875             8.875
500751789                       7/1/2006          6/1/2036            7                 7
500752693                       6/1/2006          5/1/2036         7.25              7.25
500754823                       7/1/2006          6/1/2036            6                 6
500756014                       7/1/2006          6/1/2036        7.375             7.375
500756056                       7/1/2006          6/1/2036        7.875             7.875
500756287                       7/1/2006          6/1/2036        6.875             6.875
500757409                       7/1/2006          6/1/2036        6.375             6.375
500758282                       7/1/2006          6/1/2036        7.875             7.875
500762641                       7/1/2006          6/1/2036          7.5               7.5
500763057                       8/1/2006          7/1/2036         6.75              6.75
500763250                       7/1/2006          6/1/2036         6.25              6.25
500763665                       7/1/2006          6/1/2036        6.625             6.625
500763970                       7/1/2006          6/1/2036            8                 8
500766618                       8/1/2006          7/1/2036         7.25              7.25
500768745                       7/1/2006          6/1/2036            8                 8
500773695                       7/1/2006          6/1/2036         6.75              6.75
500779241                       8/1/2006          7/1/2036            6                 6
500758767                       7/1/2006          6/1/2036            6                 6
407502835                       4/1/2006          3/1/2036          7.9               7.9
407502839                       5/1/2006          4/1/2036        8.125             8.125
407502840                       5/1/2006          4/1/2036        6.375             6.375
405629539                       8/1/2005          7/1/2035        5.875             5.875
405629548                      11/1/2005         10/1/2035        6.375             6.375
405629626                      10/1/2005          9/1/2035         7.25              7.25
406600356                      12/1/2005         11/1/2035        6.875             6.875
406600373                       1/1/2006         12/1/2035        7.375             7.375
406600386                       2/1/2006          1/1/2036          7.5               7.5
406600407                       1/1/2006         12/1/2035        6.875             6.875
406600412                       1/1/2006         12/1/2035         6.75              6.75
406600442                      11/1/2005         10/1/2035            6                 6
406600453                      12/1/2005         11/1/2035         7.25              7.25
406600475                      12/1/2005         11/1/2035         7.75              7.75
406600545                       1/1/2006         12/1/2035        6.625             6.625
406600584                       2/1/2006          1/1/2036        6.875             6.875
406600642                       1/1/2006         12/1/2035        7.375             7.375
406600778                       1/1/2006         12/1/2035          6.5               6.5
500754596                       4/1/2006          3/1/2036         7.75              7.75
500723565                       6/1/2006          5/1/2036         8.75              8.75
500726273                       6/1/2006          5/1/2036         8.75              8.75
405967655                      10/1/2005          9/1/2035         5.99              5.99
405967695                       9/1/2005          8/1/2035         5.99              5.99
500696504                       4/1/2006          3/1/2036        7.875             7.875
500704415                       4/1/2006          3/1/2036         8.25              8.25
500712705                       5/1/2006          4/1/2036        7.875             7.875
500718546                       5/1/2006          4/1/2036         8.75              8.75
500730885                       6/1/2006          5/1/2036         8.75              8.75
500731718                       6/1/2006          5/1/2036            8                 8
500731767                       5/1/2006          4/1/2036            8                 8
500742094                       6/1/2006          5/1/2036        8.375             8.375
500743148                       6/1/2006          5/1/2036         9.25              9.25
500748206                       6/1/2006          5/1/2036            8                 8
500753196                       7/1/2006          6/1/2036        7.875             7.875
500761250                       7/1/2006          6/1/2036            8                 8
500767815                       7/1/2006          6/1/2036         7.25              7.25
500769307                       7/1/2006          6/1/2036        6.125             6.125
500769629                       7/1/2006          6/1/2036        6.125             6.125
500770025                       7/1/2006          6/1/2036        7.125             7.125
500770067                       8/1/2006          7/1/2036         7.25              7.25
500773799                       6/1/2006          5/1/2036        7.875             7.875
500700343                       4/1/2006          3/1/2036        7.875             7.875
500720051                       5/1/2006          4/1/2036        7.875             7.875
500745174                       6/1/2006          5/1/2036         8.75              8.75
500745183                       6/1/2006          5/1/2036         8.75              8.75
500745190                       6/1/2006          5/1/2036         8.75              8.75
500761733                       8/1/2006          7/1/2036         5.75              5.75
500775055                       7/1/2006          6/1/2036        7.875             7.875
500672072                      10/1/2005          9/1/2035         6.25              6.25
500675160                       5/1/2006          4/1/2036        7.375             7.375
500713989                       5/1/2006          4/1/2036            8                 8
500720413                       6/1/2006          5/1/2036         7.75              7.75
500721162                       5/1/2006          4/1/2036         7.75              7.75
500722455                       5/1/2006          4/1/2036         6.75              6.75
500728934                       5/1/2006          4/1/2036        7.375             7.375
500742201                       6/1/2006          5/1/2036         7.25              7.25
500743790                       7/1/2006          6/1/2036          7.5               7.5
500744636                       6/1/2006          5/1/2036        7.375             7.375
500746953                       6/1/2006          5/1/2036            7                 7
500747910                       7/1/2006          6/1/2036          7.5               7.5
500758341                       7/1/2006          6/1/2036        7.375             7.375
500761744                       7/1/2006          6/1/2036         6.75              6.75
500779730                       8/1/2006          7/1/2036        6.625             6.625
407393892                       4/1/2006          3/1/2036        6.875             6.875
407393893                       5/1/2006          4/1/2036        6.375             6.375
407393894                       4/1/2006          3/1/2036        8.375             8.375
407393898                       5/1/2006          4/1/2036         6.25              6.25
407393900                       4/1/2006          3/1/2036        6.875             6.875
407393902                       4/1/2006          3/1/2036        6.625             6.625
407393904                       5/1/2006          4/1/2036        6.625             6.625
407393905                       5/1/2006          4/1/2036         7.75              7.75
407393907                       5/1/2006          4/1/2036          6.5               6.5
500437232                       7/1/2005          6/1/2035         6.75              6.75
500635416                       1/1/2006         12/1/2035         6.25              6.25
500710969                       5/1/2006          4/1/2036        7.375             7.375
500720105                       6/1/2006          5/1/2036          7.5               7.5
500730934                       5/1/2006          4/1/2036        6.875             6.875
500762066                       7/1/2006          6/1/2036            8                 8
500627745                       2/1/2006          1/1/2036        6.875             6.875
500722632                       5/1/2006          4/1/2036         7.75              7.75
500732003                       6/1/2006          5/1/2036        7.625             7.625
500746862                       7/1/2006          6/1/2036         7.25              7.25
500766505                       7/1/2006          6/1/2036         7.25              7.25
500770211                       7/1/2006          6/1/2036            7                 7
500770335                       8/1/2006          7/1/2036        6.875             6.875
500771768                       8/1/2006          7/1/2036        6.625             6.625
500774122                       7/1/2006          6/1/2036        7.125             7.125
500769627                       8/1/2006          7/1/2036         7.25              7.25
500772414                       8/1/2006          7/1/2036         7.75              7.75
500773575                       7/1/2006          6/1/2036        7.375             7.375
500731754                       6/1/2006          5/1/2036        7.875             7.875
500734246                       6/1/2006          5/1/2036            6                 6
500742994                       6/1/2006          5/1/2036          7.5               7.5
500751193                       6/1/2006          5/1/2036            8                 8
500751751                       6/1/2006          5/1/2036        7.875             7.875
500754909                       7/1/2006          6/1/2036        7.875             7.875
500754925                       7/1/2006          6/1/2036        7.875             7.875
500763736                       6/1/2006          5/1/2036        8.125             8.125
500774241                       7/1/2006          6/1/2036          7.5               7.5
500742651                       6/1/2006          5/1/2036            8                 8
500743068                       6/1/2006          5/1/2036            9                 9
500747906                       6/1/2006          5/1/2036        8.125             8.125
500750377                       6/1/2006          5/1/2036        9.125             9.125
407027064                       3/1/2006          2/1/2036          6.5               6.5
407027067                       3/1/2006          2/1/2036        6.625             6.625
500716370                       5/1/2006          4/1/2036        5.875             5.875
500723584                       5/1/2006          4/1/2036        7.375             7.375
500729987                       6/1/2006          5/1/2036        7.625             7.625
500745802                       6/1/2006          5/1/2036        8.375             8.375
500767266                       7/1/2006          6/1/2036         7.25              7.25
500775529                       8/1/2006          7/1/2036         6.25              6.25
407207352                       4/1/2006          3/1/2036        7.625             7.625
407207353                       4/1/2006          3/1/2036        8.125             8.125
407207354                       4/1/2006          3/1/2036        8.125             8.125
407207355                       4/1/2006          3/1/2036        8.125             8.125
407207356                       4/1/2006          3/1/2036        8.125             8.125
407207357                       4/1/2006          3/1/2036         8.25              8.25
407207360                       3/1/2006          2/1/2036          6.5               6.5
407207362                       4/1/2006          3/1/2036        7.375             7.375
407207363                       4/1/2006          3/1/2036            8                 8
407207371                       4/1/2006          3/1/2036         8.75              8.75
407207372                       5/1/2006          4/1/2036         8.25              8.25
500721374                       5/1/2006          4/1/2036            8                 8
500721859                       5/1/2006          4/1/2036          7.5               7.5
500747656                       6/1/2006          5/1/2036            8                 8
500759710                       7/1/2006          6/1/2036        7.875             7.875
500760731                       6/1/2006          5/1/2036          7.5               7.5
500770763                       7/1/2006          6/1/2036         7.25              7.25
500772959                       7/1/2006          6/1/2036        7.625             7.625
500774008                       7/1/2006          6/1/2036        7.875             7.875
500781327                       7/1/2006          6/1/2036         6.75              6.75
406005727                      12/1/2005         11/1/2035        5.875             5.875
500706092                       6/1/2006          5/1/2036        7.375             7.375
500717231                       5/1/2006          4/1/2036        8.875             8.875
500721216                       5/1/2006          4/1/2036         8.75              8.75
500723788                       5/1/2006          4/1/2036        8.625             8.625
500742617                       6/1/2006          5/1/2036         8.25              8.25
500745018                       6/1/2006          5/1/2036         7.75              7.75
500758347                       7/1/2006          6/1/2036         7.25              7.25
500634812                       2/1/2006          1/1/2036          6.5               6.5
500717675                       6/1/2006          5/1/2036         6.75              6.75
500724473                       6/1/2006          5/1/2036          6.5               6.5
500724625                       6/1/2006          5/1/2036        7.875             7.875
500731038                       6/1/2006          5/1/2036        7.875             7.875
500731108                       6/1/2006          5/1/2036         7.25              7.25
500750185                       7/1/2006          6/1/2036        7.625             7.625
407379007                       5/1/2006          4/1/2036         6.75              6.75
407379008                       5/1/2006          4/1/2036        6.875             6.875
407379013                       5/1/2006          4/1/2036        6.375             6.375
407379016                       5/1/2006          4/1/2036        6.625             6.625
407379021                       5/1/2006          4/1/2036          6.5               6.5
406877011                       3/1/2006          2/1/2036            7                 7
406877015                       3/1/2006          2/1/2036        6.875             6.875
500722566                       5/1/2006          4/1/2036         8.75              8.75
500726371                       6/1/2006          5/1/2036         6.75              6.75
500732171                       6/1/2006          5/1/2036         7.75              7.75
500738045                       6/1/2006          5/1/2036          8.5               8.5
500739976                       6/1/2006          5/1/2036            7                 7
500744327                       6/1/2006          5/1/2036            7                 7
500749808                       7/1/2006          6/1/2036         7.75              7.75
500756982                       7/1/2006          6/1/2036        6.875             6.875
500764450                       8/1/2006          7/1/2036         7.25              7.25
500766170                       7/1/2006          6/1/2036        7.125             7.125
500767415                       7/1/2006          6/1/2036            8                 8
500771779                       8/1/2006          7/1/2036            8                 8
500686506                       5/1/2006          4/1/2036         8.75              8.75
500709019                       5/1/2006          4/1/2036            8                 8
500712964                       5/1/2006          4/1/2036        7.375             7.375
500713410                       6/1/2006          5/1/2036         8.75              8.75
500717072                       5/1/2006          4/1/2036            8                 8
500717078                       5/1/2006          4/1/2036            8                 8
500717104                       5/1/2006          4/1/2036            8                 8
500718096                       5/1/2006          4/1/2036        7.875             7.875
500719170                       5/1/2006          4/1/2036            8                 8
500719653                       5/1/2006          4/1/2036         8.75              8.75
500719724                       6/1/2006          5/1/2036         8.75              8.75
500720047                       6/1/2006          5/1/2036        7.875             7.875
500721603                       6/1/2006          5/1/2036         8.75              8.75
500722005                       5/1/2006          4/1/2036        7.375             7.375
500722105                       5/1/2006          4/1/2036        7.625             7.625
500725051                       6/1/2006          5/1/2036        7.875             7.875
500725120                       5/1/2006          4/1/2036         8.75              8.75
500725825                       5/1/2006          4/1/2036        7.875             7.875
500726354                       6/1/2006          5/1/2036        7.875             7.875
500726696                       5/1/2006          4/1/2036        7.875             7.875
500728683                       6/1/2006          5/1/2036            8                 8
500729622                       5/1/2006          4/1/2036        7.875             7.875
500729755                       6/1/2006          5/1/2036          7.5               7.5
500730034                       6/1/2006          5/1/2036         8.75              8.75
500730436                       5/1/2006          4/1/2036         8.75              8.75
500730724                       5/1/2006          4/1/2036            8                 8
500730738                       5/1/2006          4/1/2036        8.625             8.625
500732010                       4/1/2006          3/1/2036        7.875             7.875
500732769                       5/1/2006          4/1/2036          8.5               8.5
500732985                       5/1/2006          4/1/2036         7.75              7.75
500735935                       6/1/2006          5/1/2036         8.75              8.75
500737815                       6/1/2006          5/1/2036         8.75              8.75
500738083                       6/1/2006          5/1/2036        8.375             8.375
500738149                       6/1/2006          5/1/2036         8.75              8.75
500738179                       6/1/2006          5/1/2036        7.875             7.875
500740907                       5/1/2006          4/1/2036          8.5               8.5
500741465                       6/1/2006          5/1/2036            8                 8
500741922                       6/1/2006          5/1/2036         8.75              8.75
500742177                       6/1/2006          5/1/2036          8.5               8.5
500742562                       6/1/2006          5/1/2036        8.375             8.375
500742581                       6/1/2006          5/1/2036         8.75              8.75
500744313                       6/1/2006          5/1/2036          7.5               7.5
500744349                       6/1/2006          5/1/2036        7.875             7.875
500745388                       6/1/2006          5/1/2036          7.5               7.5
500745458                       6/1/2006          5/1/2036         8.75              8.75
500745607                       6/1/2006          5/1/2036        7.125             7.125
500745754                       6/1/2006          5/1/2036        8.625             8.625
500746496                       6/1/2006          5/1/2036            8                 8
500746509                       6/1/2006          5/1/2036        6.875             6.875
500746809                       6/1/2006          5/1/2036        8.875             8.875
500747210                       7/1/2006          6/1/2036            8                 8
500747296                       6/1/2006          5/1/2036            8                 8
500747473                       7/1/2006          6/1/2036            8                 8
500748183                       6/1/2006          5/1/2036         6.25              6.25
500750240                       6/1/2006          5/1/2036        7.875             7.875
500750371                       6/1/2006          5/1/2036        8.875             8.875
500750442                       6/1/2006          5/1/2036        7.875             7.875
500750504                       7/1/2006          6/1/2036        6.375             6.375
500750543                       6/1/2006          5/1/2036         7.25              7.25
500750556                       6/1/2006          5/1/2036         9.25              9.25
500750613                       6/1/2006          5/1/2036        8.625             8.625
500750622                       6/1/2006          5/1/2036        8.375             8.375
500750630                       6/1/2006          5/1/2036         8.75              8.75
500750638                       6/1/2006          5/1/2036        7.875             7.875
500750640                       6/1/2006          5/1/2036         7.75              7.75
500750649                       7/1/2006          6/1/2036          7.5               7.5
500750664                       6/1/2006          5/1/2036        7.875             7.875
500750697                       6/1/2006          5/1/2036         8.75              8.75
500750712                       6/1/2006          5/1/2036        8.125             8.125
500752005                       6/1/2006          5/1/2036        7.625             7.625
500753517                       6/1/2006          5/1/2036          8.5               8.5
500753830                       6/1/2006          5/1/2036        7.875             7.875
500753833                       6/1/2006          5/1/2036          8.5               8.5
500753840                       6/1/2006          5/1/2036         8.75              8.75
500755005                       7/1/2006          6/1/2036            7                 7
500755337                       6/1/2006          5/1/2036        7.875             7.875
500755906                       7/1/2006          6/1/2036          7.5               7.5
500756222                       6/1/2006          5/1/2036        7.375             7.375
500756936                       6/1/2006          5/1/2036         8.75              8.75
500758343                       7/1/2006          6/1/2036          8.5               8.5
500758499                       6/1/2006          5/1/2036         7.25              7.25
500758547                       7/1/2006          6/1/2036            8                 8
500758798                       6/1/2006          5/1/2036        7.625             7.625
500759202                       7/1/2006          6/1/2036          7.5               7.5
500760905                       7/1/2006          6/1/2036            8                 8
500760976                       7/1/2006          6/1/2036            8                 8
500762364                       7/1/2006          6/1/2036        7.625             7.625
500763896                       7/1/2006          6/1/2036            8                 8
500764564                       7/1/2006          6/1/2036        6.875             6.875
500765661                       7/1/2006          6/1/2036        7.875             7.875
500768451                       7/1/2006          6/1/2036         7.75              7.75
500770718                       7/1/2006          6/1/2036        7.875             7.875
500770868                       7/1/2006          6/1/2036            8                 8
500773213                       7/1/2006          6/1/2036        7.875             7.875
500773605                       7/1/2006          6/1/2036        7.625             7.625
500773627                       7/1/2006          6/1/2036        7.875             7.875
500773776                       7/1/2006          6/1/2036        7.625             7.625
500774846                       7/1/2006          6/1/2036        7.875             7.875
500775027                       7/1/2006          6/1/2036          7.5               7.5
500775526                       7/1/2006          6/1/2036        7.875             7.875
500775906                       7/1/2006          6/1/2036            8                 8
500778800                       7/1/2006          6/1/2036         7.75              7.75
500773175                       7/1/2006          6/1/2036         6.75              6.75
500656220                       2/1/2006          1/1/2036          8.5               8.5
500708807                       5/1/2006          4/1/2036        6.625             6.625
500710411                       5/1/2006          4/1/2036         8.75              8.75
500710441                       5/1/2006          4/1/2036         8.75              8.75
500719250                       5/1/2006          4/1/2036         6.25              6.25
500729206                       6/1/2006          5/1/2036         8.75              8.75
500733231                       6/1/2006          5/1/2036        8.625             8.625
500737008                       6/1/2006          5/1/2036         8.75              8.75
500737013                       6/1/2006          5/1/2036        8.125             8.125
500739296                       8/1/2006          7/1/2036         6.25              6.25
500741738                       6/1/2006          5/1/2036         8.75              8.75
500742329                       6/1/2006          5/1/2036         6.75              6.75
500755106                       7/1/2006          6/1/2036            8                 8
500773724                       7/1/2006          6/1/2036         7.25              7.25
500684580                       5/1/2006          4/1/2036        6.875             6.875
500692038                       5/1/2006          4/1/2036        7.875             7.875
500696483                       5/1/2006          4/1/2036        6.875             6.875
500704434                       5/1/2006          4/1/2036        7.375             7.375
500709407                       5/1/2006          4/1/2036         6.25              6.25
500747755                       7/1/2006          6/1/2036        5.875             5.875
500747769                       6/1/2006          5/1/2036        6.875             6.875
500749761                       7/1/2006          6/1/2036        7.625             7.625
500755074                       8/1/2006          7/1/2036         6.25              6.25
500756431                       8/1/2006          7/1/2036        6.375             6.375
500757372                       7/1/2006          6/1/2036         7.25              7.25
500758724                       7/1/2006          6/1/2036         6.75              6.75
500759229                       8/1/2006          7/1/2036         7.25              7.25
500761470                       7/1/2006          6/1/2036        6.375             6.375
500764729                       7/1/2006          6/1/2036         5.75              5.75
500771697                       7/1/2006          6/1/2036        6.875             6.875
500773373                       7/1/2006          6/1/2036          6.5               6.5
500773918                       7/1/2006          6/1/2036        6.875             6.875
500717384                       6/1/2006          5/1/2036        7.625             7.625
500773583                       7/1/2006          6/1/2036          7.5               7.5
500778299                       8/1/2006          7/1/2036         6.75              6.75
500745406                       7/1/2006          6/1/2036        7.875             7.875
500760592                       8/1/2006          7/1/2036        6.875             6.875
500763785                       7/1/2006          6/1/2036        7.875             7.875
500768988                       7/1/2006          6/1/2036          7.5               7.5
500769016                       7/1/2006          6/1/2036        6.875             6.875
500771129                       7/1/2006          6/1/2036         7.75              7.75
500771188                       8/1/2006          7/1/2036        7.875             7.875
500772232                       7/1/2006          6/1/2036        7.875             7.875
500772236                       7/1/2006          6/1/2036         7.25              7.25
407116196                       4/1/2006          3/1/2036            7             7.375
407116199                       4/1/2006          3/1/2036            6                 6
407116203                       3/1/2006          2/1/2036        6.375             6.375
407116204                       4/1/2006          3/1/2036          6.5               6.5
407116206                       4/1/2006          3/1/2036         6.25              6.25
407116208                       4/1/2006          3/1/2036        6.375             6.375
407116210                       4/1/2006          3/1/2036         6.75              6.75
407116211                       4/1/2006          3/1/2036        7.625             7.625
407116213                       1/1/2006         12/1/2035        6.375             7.375
407116216                       3/1/2006          2/1/2036         7.25              7.25
407116217                       3/1/2006          2/1/2036        6.875             6.875
407116226                       4/1/2006          3/1/2036        6.875             6.875
407116227                       4/1/2006          3/1/2036        6.875             6.875
407116228                       4/1/2006          3/1/2036        6.875             6.875
407116235                       4/1/2006          3/1/2036         6.75              6.75
407116245                       4/1/2006          3/1/2036         6.75              6.75
407116246                       4/1/2006          3/1/2036         6.75              6.75
407116248                       4/1/2006          3/1/2036        6.875             6.875
500687591                       4/1/2006          3/1/2036        8.375             8.375
500703268                       4/1/2006          3/1/2036        7.875             7.875
500704848                       4/1/2006          3/1/2036            8                 8
500709094                       5/1/2006          4/1/2036        7.875             7.875
500709948                       5/1/2006          4/1/2036          7.5               7.5
500716719                       5/1/2006          4/1/2036            7                 7
500720990                       5/1/2006          4/1/2036            8                 8
500721113                       5/1/2006          4/1/2036            8                 8
500721178                       5/1/2006          4/1/2036            8                 8
500723346                       5/1/2006          4/1/2036            8                 8
500723523                       5/1/2006          4/1/2036            8                 8
500727381                       5/1/2006          4/1/2036            8                 8
500729575                       5/1/2006          4/1/2036        7.125             7.125
500730017                       6/1/2006          5/1/2036          6.5               6.5
500730919                       5/1/2006          4/1/2036         8.75              8.75
500732872                       6/1/2006          5/1/2036         8.75              8.75
500734162                       6/1/2006          5/1/2036         8.75              8.75
500740462                       6/1/2006          5/1/2036         8.75              8.75
500740534                       6/1/2006          5/1/2036        8.375             8.375
500740608                       7/1/2006          6/1/2036         8.75              8.75
500741536                       6/1/2006          5/1/2036         7.75              7.75
500741912                       6/1/2006          5/1/2036         9.25              9.25
500744553                       6/1/2006          5/1/2036         8.25              8.25
500745741                       6/1/2006          5/1/2036          9.5               9.5
500746295                       6/1/2006          5/1/2036        8.875             8.875
500746388                       6/1/2006          5/1/2036         8.75              8.75
500746816                       6/1/2006          5/1/2036          8.5               8.5
500748273                       6/1/2006          5/1/2036            8                 8
500752818                       6/1/2006          5/1/2036          9.5               9.5
500752902                       6/1/2006          5/1/2036            8                 8
500753215                       6/1/2006          5/1/2036        8.375             8.375
500753419                       7/1/2006          6/1/2036            8                 8
500754559                       7/1/2006          6/1/2036            8                 8
500757294                       7/1/2006          6/1/2036            8                 8
500759546                       7/1/2006          6/1/2036            8                 8
500761912                       7/1/2006          6/1/2036          7.5               7.5
500763737                       7/1/2006          6/1/2036          9.5               9.5
500763841                       7/1/2006          6/1/2036         7.75              7.75
500766401                       7/1/2006          6/1/2036            8                 8
500773652                       7/1/2006          6/1/2036            8                 8
500775139                       7/1/2006          6/1/2036        7.375             7.375
500713281                       5/1/2006          4/1/2036        7.625             7.625
500718807                       5/1/2006          4/1/2036        7.625             7.625
500747556                       6/1/2006          5/1/2036         8.75              8.75
500749329                       5/1/2006          4/1/2036         6.75              6.75
500761161                       7/1/2006          6/1/2036            8                 8
407265536                       3/1/2006          2/1/2036          7.5               7.5
407265537                       3/1/2006          2/1/2036        6.625             6.625
407265538                       2/1/2006          1/1/2036          6.5               6.5
407265544                       3/1/2006          2/1/2036        6.875             6.875
407265545                       4/1/2006          3/1/2036        6.625             6.625
407265547                       4/1/2006          3/1/2036          6.5               6.5
407265548                       3/1/2006          2/1/2036        6.625             6.625
407265549                       3/1/2006          2/1/2036         7.25              7.25
407265550                       4/1/2006          3/1/2036          6.5               6.5
407265555                       4/1/2006          3/1/2036        6.875             6.875
407265556                       3/1/2006          2/1/2036          6.5               6.5
407265562                       3/1/2006          2/1/2036        6.375             6.375
407265569                       3/1/2006          2/1/2036        6.875             6.875
407265571                       4/1/2006          3/1/2036         6.25              6.25
407265573                       3/1/2006          2/1/2036          6.5               6.5
407265577                       3/1/2006          2/1/2036         7.25              7.25
407265578                       4/1/2006          3/1/2036        7.375             7.375
407265580                       3/1/2006          2/1/2036            7                 7
407265590                       3/1/2006          2/1/2036         6.75              6.75
407265593                       4/1/2006          3/1/2036         6.75              6.75
407265595                       3/1/2006          2/1/2036        7.625             7.625
407265598                       4/1/2006          3/1/2036          6.5               6.5
407265603                       4/1/2006          3/1/2036        6.375             6.375
407265604                       4/1/2006          3/1/2036         7.75              7.75
407265606                       4/1/2006          3/1/2036        6.375             6.375
407265620                       3/1/2006          2/1/2036         7.25              7.25
407265622                       4/1/2006          3/1/2036            7                 7
407265631                       4/1/2006          3/1/2036        7.125             7.125
407265637                       4/1/2006          3/1/2036          7.5               7.5
407265646                       4/1/2006          3/1/2036         7.25              7.25
407265654                       4/1/2006          3/1/2036        6.125             6.125
407265658                       4/1/2006          3/1/2036        7.125             7.125
407265670                       4/1/2006          3/1/2036        6.875             6.875
407265673                       4/1/2006          3/1/2036        6.375             6.375
407265674                       4/1/2006          3/1/2036        6.375             6.375
407265682                       4/1/2006          3/1/2036         6.25              6.25
407265683                       4/1/2006          3/1/2036        7.875             7.875
407265684                       4/1/2006          3/1/2036        7.875             7.875
407265688                       4/1/2006          3/1/2036        6.375             6.375
407265689                       4/1/2006          3/1/2036          7.5               7.5
407265692                       4/1/2006          3/1/2036        6.125             6.125
407265695                       4/1/2006          3/1/2036            6                 6
407265696                       4/1/2006          3/1/2036            7                 7
407265702                       4/1/2006          3/1/2036          7.5               7.5
407265703                       4/1/2006          3/1/2036        7.125             7.125
407265705                       4/1/2006          3/1/2036        6.125             6.125
407265707                       4/1/2006          3/1/2036          6.5               6.5
407265708                       4/1/2006          3/1/2036        6.125             6.125
407265715                       4/1/2006          3/1/2036        7.625             7.625
407265718                       4/1/2006          3/1/2036            7                 7
407265720                       4/1/2006          3/1/2036        6.125             6.125
407265727                       4/1/2006          3/1/2036         6.75              6.75
407265729                       4/1/2006          3/1/2036        6.875             6.875
407265730                       4/1/2006          3/1/2036        6.875             6.875
407265747                       4/1/2006          3/1/2036         7.25              7.25
407265751                       4/1/2006          3/1/2036        6.875             6.875
407265758                       4/1/2006          3/1/2036         6.75              6.75
407265760                       4/1/2006          3/1/2036        7.125             7.125
407265761                       4/1/2006          3/1/2036        7.125             7.125
407265763                       4/1/2006          3/1/2036        6.625             6.625
407265766                       4/1/2006          3/1/2036          7.5               7.5
407265774                       4/1/2006          3/1/2036         6.75              6.75
407265776                       4/1/2006          3/1/2036        7.125             7.125
407265780                       4/1/2006          3/1/2036         7.25              7.25
407265782                       5/1/2006          4/1/2036        6.375             6.375
407265784                       4/1/2006          3/1/2036            7                 7
407265785                       4/1/2006          3/1/2036         6.75              6.75
407265788                       4/1/2006          3/1/2036        7.125             7.125
407265789                       4/1/2006          3/1/2036        7.125             7.125
407265790                       4/1/2006          3/1/2036        7.875             7.875
407265791                       4/1/2006          3/1/2036        7.125             7.125
407265792                       4/1/2006          3/1/2036        7.125             7.125
407265793                       4/1/2006          3/1/2036        6.875             6.875
407265794                       4/1/2006          3/1/2036         7.75              7.75
407265795                       4/1/2006          3/1/2036         6.75              6.75
500691861                       5/1/2006          4/1/2036        7.125             7.125
500708512                       6/1/2006          5/1/2036        7.875             7.875
500752929                       7/1/2006          6/1/2036        6.875             6.875
407576398                       5/1/2006          4/1/2036        6.375             6.375
407576401                       4/1/2006          3/1/2036        7.125             7.125
407576404                       5/1/2006          4/1/2036         7.75              7.75
500697026                       5/1/2006          4/1/2036         6.75              6.75
500719844                       6/1/2006          5/1/2036        7.875             7.875
500728724                       5/1/2006          4/1/2036        7.875             7.875
500751730                       6/1/2006          5/1/2036        7.375             7.375
500760735                       7/1/2006          6/1/2036        6.875             6.875
500700659                       4/1/2006          3/1/2036        7.625             7.625
500727410                       5/1/2006          4/1/2036        7.875             7.875
500728864                       6/1/2006          5/1/2036          7.5               7.5
500730452                       5/1/2006          4/1/2036        7.875             7.875
500732160                       6/1/2006          5/1/2036        7.875             7.875
500776019                       7/1/2006          6/1/2036        7.875             7.875
500777381                       6/1/2006          5/1/2036            8                 8
500733256                       6/1/2006          5/1/2036            8                 8
500743169                       6/1/2006          5/1/2036        7.875             7.875
500758231                       6/1/2006          5/1/2036          7.5               7.5
500756996                       6/1/2006          5/1/2036        8.125             8.125
500759785                       7/1/2006          6/1/2036         7.25              7.25
500766916                       7/1/2006          6/1/2036        6.875             6.875
407541202                       2/1/2006          1/1/2036          9.8               9.8
407541210                       1/1/2006         12/1/2035         7.55              7.55
407541212                      12/1/2005         11/1/2035          6.5               6.5
407541214                       1/1/2006         12/1/2035         6.15              6.15
407541216                       1/1/2006         12/1/2035          7.2               7.2
407541221                       1/1/2006         12/1/2035          6.3               6.3
407541329                       3/1/2006          2/1/2036         8.75              8.75
500723177                      11/1/2005         10/1/2035          6.6               6.6
500733088                       7/1/2006          6/1/2036        6.875             6.875
500744353                       6/1/2006          5/1/2036        8.875             8.875
500746725                       6/1/2006          5/1/2036        8.125             8.125
500748823                       6/1/2006          5/1/2036        7.875             7.875
500771746                       7/1/2006          6/1/2036        7.625             7.625
407262813                       3/1/2006          2/1/2036         6.75              6.75
407262827                       3/1/2006          2/1/2036          6.5               6.5
407262828                       3/1/2006          2/1/2036        6.375             6.375
407262835                       3/1/2006          2/1/2036        6.375             6.375
500721370                       5/1/2006          4/1/2036          8.5               8.5
500722359                       5/1/2006          4/1/2036            8                 8
500730010                       5/1/2006          4/1/2036         8.75              8.75
500764060                       7/1/2006          6/1/2036        6.625             6.625
500713761                       5/1/2006          4/1/2036         7.75              7.75
500731085                       6/1/2006          5/1/2036         8.75              8.75
500733830                       7/1/2006          6/1/2036        7.875             7.875
500743524                       6/1/2006          5/1/2036         8.75              8.75
500754875                       7/1/2006          6/1/2036        7.875             7.875
500761654                       7/1/2006          6/1/2036          5.5               5.5
500767507                       7/1/2006          6/1/2036         5.25              5.25
500772563                       7/1/2006          6/1/2036          5.5               5.5
500774952                       7/1/2006          6/1/2036         4.75              4.75
500775252                       8/1/2006          7/1/2036         4.75              4.75
500775362                       7/1/2006          6/1/2036          5.5               5.5
500717701                       5/1/2006          4/1/2036        8.625             8.625
500718683                       5/1/2006          4/1/2036            8                 8
500725634                       5/1/2006          4/1/2036        7.125             7.125
500729034                       5/1/2006          4/1/2036        8.625             8.625
500731833                       6/1/2006          5/1/2036            8                 8
500731976                       6/1/2006          5/1/2036         8.75              8.75
500734281                       6/1/2006          5/1/2036            8                 8
500737741                       6/1/2006          5/1/2036          8.5               8.5
500746723                       6/1/2006          5/1/2036            8                 8
500747529                       7/1/2006          6/1/2036        7.375             7.375
500748687                       6/1/2006          5/1/2036         8.75              8.75
500756077                       7/1/2006          6/1/2036         8.25              8.25
500725794                       5/1/2006          4/1/2036          8.5               8.5
500736725                       5/1/2006          4/1/2036        8.625             8.625
500753885                       6/1/2006          5/1/2036          8.5               8.5
500765813                       7/1/2006          6/1/2036        7.125             7.125
500738147                       7/1/2006          6/1/2036            8                 8
500745963                       6/1/2006          5/1/2036        7.125             7.125
500749113                       6/1/2006          5/1/2036        7.125             7.125
500750716                       6/1/2006          5/1/2036         6.75              6.75
500772143                       7/1/2006          6/1/2036         6.75              6.75
500684536                       4/1/2006          3/1/2036            7                 7
500684559                       4/1/2006          3/1/2036            7                 7
500746959                       6/1/2006          5/1/2036        8.375             8.375
500755027                       5/1/2006          4/1/2036            8                 8
500755035                       5/1/2006          4/1/2036            8                 8
500755039                       5/1/2006          4/1/2036            8                 8
500755051                       5/1/2006          4/1/2036            8                 8
500755057                       5/1/2006          4/1/2036            8                 8
500739938                       6/1/2006          5/1/2036         8.75              8.75
500725838                       5/1/2006          4/1/2036         7.75              7.75
500728205                       5/1/2006          4/1/2036        7.875             7.875
500734960                       5/1/2006          4/1/2036            8                 8
500737914                       6/1/2006          5/1/2036            7                 7
500741195                       6/1/2006          5/1/2036        7.875             7.875
500741251                       6/1/2006          5/1/2036         8.75              8.75
500744583                       6/1/2006          5/1/2036         9.25              9.25
500747937                       6/1/2006          5/1/2036        7.375             7.375
500750375                       6/1/2006          5/1/2036         7.25              7.25
500754701                       6/1/2006          5/1/2036            7                 7
500754796                       6/1/2006          5/1/2036         7.25              7.25
500764354                       7/1/2006          6/1/2036        7.875             7.875
500772230                       7/1/2006          6/1/2036        6.875             6.875
500772453                       7/1/2006          6/1/2036          6.5               6.5
500777387                       7/1/2006          6/1/2036            8                 8
500713304                       4/1/2006          3/1/2036         8.75              8.75
500730906                       6/1/2006          5/1/2036        8.375             8.375
500733676                       6/1/2006          5/1/2036         8.75              8.75
500741194                       6/1/2006          5/1/2036         8.75              8.75
500741273                       6/1/2006          5/1/2036        8.875             8.875
500742600                       6/1/2006          5/1/2036        8.125             8.125
500746911                       6/1/2006          5/1/2036          8.5               8.5
500747230                       6/1/2006          5/1/2036         7.25              7.25
500749675                       6/1/2006          5/1/2036        8.625             8.625
500750148                       6/1/2006          5/1/2036        8.875             8.875
500750608                       7/1/2006          6/1/2036        8.875             8.875
500750723                       7/1/2006          6/1/2036        8.625             8.625
500752164                       7/1/2006          6/1/2036        8.125             8.125
500752213                       7/1/2006          6/1/2036        9.375             9.375
500752551                       6/1/2006          5/1/2036         8.99              8.99
500754975                       7/1/2006          6/1/2036        8.125             8.125
500759894                       7/1/2006          6/1/2036        7.625             7.625
500765427                       7/1/2006          6/1/2036            8                 8
500774352                       8/1/2006          7/1/2036         7.25              7.25
500710027                       5/1/2006          4/1/2036         7.25              7.25
500716176                       5/1/2006          4/1/2036            7                 7
500716256                       5/1/2006          4/1/2036         7.75              7.75
500717633                       6/1/2006          5/1/2036        7.875             7.875
500722067                       7/1/2006          6/1/2036            8                 8
500725023                       5/1/2006          4/1/2036        7.625             7.625
500728929                      5/15/2006         4/15/2036        6.875             6.875
500732646                       7/1/2006          6/1/2036        7.125             7.125
500733104                       7/1/2006          6/1/2036            8                 8
500736853                       6/1/2006          5/1/2036        8.125             8.125
500741967                       6/1/2006          5/1/2036          8.5               8.5
500745570                       6/1/2006          5/1/2036        7.875             7.875
500750216                       7/1/2006          6/1/2036         7.25              7.25
500752267                       6/1/2006          5/1/2036            8                 8
500754246                       7/1/2006          6/1/2036        6.875             6.875
500758181                       7/1/2006          6/1/2036        7.875             7.875
500758229                       7/1/2006          6/1/2036         7.25              7.25
500760696                       7/1/2006          6/1/2036         5.75              5.75
500761881                       7/1/2006          6/1/2036        5.375             5.375
500762286                       7/1/2006          6/1/2036        6.875             6.875
500763554                       7/1/2006          6/1/2036         6.25              6.25
500776898                       7/1/2006          6/1/2036          7.5               7.5
500779941                       8/1/2006          7/1/2036        7.375             7.375
500761897                       7/1/2006          6/1/2036        8.875             8.875
500734245                       5/1/2006          4/1/2036        8.375             8.375
500758298                       6/1/2006          5/1/2036         7.25              7.25
500758311                       6/1/2006          5/1/2036         7.25              7.25
500758542                       6/1/2006          5/1/2036        7.125             7.125
500759469                       6/1/2006          5/1/2036         8.75              8.75
500765008                       7/1/2006          6/1/2036        8.625             8.625
500769009                       7/1/2006          6/1/2036            6                 6
500773461                       7/1/2006          6/1/2036         6.75              6.75
500687189                       6/1/2006          5/1/2036         8.75              8.75
500713747                       5/1/2006          4/1/2036            8                 8
500773895                       7/1/2006          6/1/2036            7                 7
407848258                       8/1/2005          7/1/2035         5.75              5.75
500374389                       5/1/2005          4/1/2035            6                 6
500727851                       6/1/2006          5/1/2036        6.625             6.625
500730994                       7/1/2006          6/1/2036         6.75              6.75
500738092                       6/1/2006          5/1/2036          5.5               5.5
500754635                       6/1/2006          5/1/2036        7.375             7.375
500758349                       7/1/2006          6/1/2036        7.375             7.375
500759692                       7/1/2006          6/1/2036         7.75              7.75
500759816                       7/1/2006          6/1/2036         8.75              8.75
500761326                       7/1/2006          6/1/2036            6                 6
500763200                       7/1/2006          6/1/2036         6.75              6.75
500764665                       7/1/2006          6/1/2036        7.875             7.875
500765252                       7/1/2006          6/1/2036        6.875             6.875
500765751                       7/1/2006          6/1/2036         7.25              7.25
500767449                       7/1/2006          6/1/2036         7.25              7.25
500767836                       7/1/2006          6/1/2036        7.875             7.875
500779076                       7/1/2006          6/1/2036          6.5               6.5
500779354                       7/1/2006          6/1/2036          7.5               7.5
500780911                       8/1/2006          7/1/2036            6                 6
500780986                       8/1/2006          7/1/2036            6                 6
500781070                       7/1/2006          6/1/2036          7.5               7.5
500783340                       8/1/2006          7/1/2036         6.25              6.25
500784848                       8/1/2006          7/1/2036          6.5               6.5
406402919                      12/1/2005         11/1/2035            7                 7
406843878                       3/1/2006          2/1/2036        6.875             6.875
500782012                       7/1/2006          6/1/2036         7.75              7.75
500756613                       7/1/2006          6/1/2036         7.25              7.25




--------------------------------------------------------------------------------




Loan_No                      Current_PI_Payment       First_Pay_Adjust_Date        First_Rate_Adjust_Date         Next_Pay_Adj_Date
_____________________________________________________________________________________________________________________________________
500682545                              4,367.19                    1/1/1950                      1/1/1950                  1/1/1950
500724090                              2,058.67                    5/1/2011                      4/1/2011                  5/1/2011
500746247                              1,866.13                    1/1/1950                      1/1/1950                  1/1/1950
500774649                              2,518.19                    7/1/2011                      6/1/2011                  7/1/2011
407876295                              1,509.50                    7/1/2013                      6/1/2013                  7/1/2013
407876317                              3,150.24                    7/1/2013                      6/1/2013                  7/1/2013
407876339                              1,175.42                    7/1/2013                      6/1/2013                  7/1/2013
407876346                              2,147.48                    7/1/2011                      6/1/2011                  7/1/2011
500676038                              1,176.00                    4/1/2011                      3/1/2011                  4/1/2011
500683295                              2,516.46                    1/1/1950                      1/1/1950                  1/1/1950
500710413                                965.78                    5/1/2011                      4/1/2011                  5/1/2011
500713928                                586.67                    5/1/2011                      4/1/2011                  5/1/2011
500715569                              1,627.50                    5/1/2011                      4/1/2011                  5/1/2011
500720987                              1,426.85                    5/1/2011                      4/1/2011                  5/1/2011
500723137                              1,395.00                    5/1/2011                      4/1/2011                  5/1/2011
500723301                              2,738.33                    6/1/2011                      5/1/2011                  6/1/2011
500724204                              2,933.33                    5/1/2011                      4/1/2011                  5/1/2011
500724662                                579.77                    5/1/2011                      4/1/2011                  5/1/2011
500725465                              1,107.75                    5/1/2011                      4/1/2011                  5/1/2011
500726637                              2,075.00                    5/1/2011                      4/1/2011                  5/1/2011
500727346                              1,358.20                    6/1/2011                      5/1/2011                  6/1/2011
500729809                              1,092.80                    5/1/2011                      4/1/2011                  5/1/2011
500729840                              1,023.47                    5/1/2011                      4/1/2011                  5/1/2011
500729936                              1,061.30                    1/1/1950                      1/1/1950                  1/1/1950
500730040                              2,328.63                    1/1/1950                      1/1/1950                  1/1/1950
500730842                              1,434.13                    6/1/2011                      5/1/2011                  6/1/2011
500730875                                928.09                    6/1/2011                      5/1/2011                  6/1/2011
500731123                                663.32                    6/1/2011                      5/1/2011                  6/1/2011
500733140                                950.25                    5/1/2011                      4/1/2011                  5/1/2011
500733630                              1,636.34                    1/1/1950                      1/1/1950                  1/1/1950
500733809                              1,573.33                    6/1/2011                      5/1/2011                  6/1/2011
500733925                              2,169.96                    1/1/1950                      1/1/1950                  1/1/1950
500734388                              1,069.91                    1/1/1950                      1/1/1950                  1/1/1950
500734910                                501.17                    1/1/1950                      1/1/1950                  1/1/1950
500734943                                484.35                    6/1/2008                      5/1/2008                  6/1/2008
500735284                                 865.9                    1/1/1950                      1/1/1950                  1/1/1950
500735302                                761.53                    1/1/1950                      1/1/1950                  1/1/1950
500735358                              1,344.02                    1/1/1950                      1/1/1950                  1/1/1950
500735504                                816.57                    6/1/2011                      5/1/2011                  6/1/2011
500735582                              2,378.19                    1/1/1950                      1/1/1950                  1/1/1950
500735641                              1,779.17                    1/1/1950                      1/1/1950                  1/1/1950
500736044                                910.39                    1/1/1950                      1/1/1950                  1/1/1950
500736655                              1,252.43                    1/1/1950                      1/1/1950                  1/1/1950
500736865                              1,325.35                    1/1/1950                      1/1/1950                  1/1/1950
500737024                              3,214.80                    6/1/2011                      5/1/2011                  6/1/2011
500737515                              1,965.10                    1/1/1950                      1/1/1950                  1/1/1950
500737724                              1,260.84                    1/1/1950                      1/1/1950                  1/1/1950
500737906                              1,719.39                    1/1/1950                      1/1/1950                  1/1/1950
500737961                              1,691.30                    1/1/1950                      1/1/1950                  1/1/1950
500739023                                626.12                    1/1/1950                      1/1/1950                  1/1/1950
500739386                              1,496.33                    1/1/1950                      1/1/1950                  1/1/1950
500739978                              1,981.81                    1/1/1950                      1/1/1950                  1/1/1950
500740071                              1,458.33                    1/1/1950                      1/1/1950                  1/1/1950
500740716                                773.33                    6/1/2011                      5/1/2011                  6/1/2011
500740769                              1,207.50                    1/1/1950                      1/1/1950                  1/1/1950
500741684                              2,112.94                    1/1/1950                      1/1/1950                  1/1/1950
500741817                                867.19                    6/1/2011                      5/1/2011                  6/1/2011
500742096                                888.38                    1/1/1950                      1/1/1950                  1/1/1950
500742202                              2,365.38                    1/1/1950                      1/1/1950                  1/1/1950
500742584                              1,078.40                    1/1/1950                      1/1/1950                  1/1/1950
500743271                                832.79                    1/1/1950                      1/1/1950                  1/1/1950
500743395                                942.97                    1/1/1950                      1/1/1950                  1/1/1950
500743399                              1,120.00                    6/1/2011                      5/1/2011                  6/1/2011
500743400                              1,947.08                    1/1/1950                      1/1/1950                  1/1/1950
500744580                              1,740.50                    1/1/1950                      1/1/1950                  1/1/1950
500744604                              2,058.00                    1/1/1950                      1/1/1950                  1/1/1950
500744683                                 839.6                    1/1/1950                      1/1/1950                  1/1/1950
500744913                              1,019.11                    1/1/1950                      1/1/1950                  1/1/1950
500744926                              2,102.44                    1/1/1950                      1/1/1950                  1/1/1950
500744949                              1,396.12                    1/1/1950                      1/1/1950                  1/1/1950
500745282                                842.43                    1/1/1950                      1/1/1950                  1/1/1950
500745303                                857.34                    1/1/1950                      1/1/1950                  1/1/1950
500745339                              1,937.50                    1/1/1950                      1/1/1950                  1/1/1950
500745403                              1,974.46                    1/1/1950                      1/1/1950                  1/1/1950
500745847                              2,177.19                    1/1/1950                      1/1/1950                  1/1/1950
500745865                              4,455.61                    1/1/1950                      1/1/1950                  1/1/1950
500745884                              2,469.41                    1/1/1950                      1/1/1950                  1/1/1950
500745918                                823.81                    1/1/1950                      1/1/1950                  1/1/1950
500746442                              1,412.75                    1/1/1950                      1/1/1950                  1/1/1950
500746505                              1,550.17                    1/1/1950                      1/1/1950                  1/1/1950
500746613                              1,352.01                    1/1/1950                      1/1/1950                  1/1/1950
500746631                              1,386.13                    6/1/2011                      5/1/2011                  6/1/2011
500746708                              2,130.28                    1/1/1950                      1/1/1950                  1/1/1950
500747618                              1,506.35                    1/1/1950                      1/1/1950                  1/1/1950
500747683                              1,323.51                    1/1/1950                      1/1/1950                  1/1/1950
500747698                              1,746.25                    1/1/1950                      1/1/1950                  1/1/1950
500747728                              1,063.26                    1/1/1950                      1/1/1950                  1/1/1950
500747857                              1,152.55                    1/1/1950                      1/1/1950                  1/1/1950
500748225                              1,137.99                    1/1/1950                      1/1/1950                  1/1/1950
500748317                                798.42                    1/1/1950                      1/1/1950                  1/1/1950
500748388                              1,776.00                    7/1/2013                      6/1/2013                  7/1/2013
500748425                              1,230.99                    1/1/1950                      1/1/1950                  1/1/1950
500748461                              1,166.48                    1/1/1950                      1/1/1950                  1/1/1950
500748476                                   765                    6/1/2011                      5/1/2011                  6/1/2011
500748716                                891.74                    1/1/1950                      1/1/1950                  1/1/1950
500748750                              1,570.83                    1/1/1950                      1/1/1950                  1/1/1950
500748756                              1,496.29                    6/1/2008                      5/1/2008                  6/1/2008
500749269                                 859.3                    1/1/1950                      1/1/1950                  1/1/1950
500749499                              1,499.52                    1/1/1950                      1/1/1950                  1/1/1950
500749524                              1,897.50                    1/1/1950                      1/1/1950                  1/1/1950
500749662                              2,236.67                    1/1/1950                      1/1/1950                  1/1/1950
500750143                              2,143.57                    1/1/1950                      1/1/1950                  1/1/1950
500750225                              1,012.46                    7/1/2011                      6/1/2011                  7/1/2011
500750544                              1,094.58                    1/1/1950                      1/1/1950                  1/1/1950
500750747                              2,248.33                    1/1/1950                      1/1/1950                  1/1/1950
500751171                              1,692.89                    1/1/1950                      1/1/1950                  1/1/1950
500751282                              1,614.72                    1/1/1950                      1/1/1950                  1/1/1950
500751351                              1,323.19                    1/1/1950                      1/1/1950                  1/1/1950
500751831                              1,864.33                    1/1/1950                      1/1/1950                  1/1/1950
500751844                                694.11                    1/1/1950                      1/1/1950                  1/1/1950
500752570                              1,306.67                    6/1/2011                      5/1/2011                  6/1/2011
500752599                              1,479.17                    1/1/1950                      1/1/1950                  1/1/1950
500752677                              1,662.58                    1/1/1950                      1/1/1950                  1/1/1950
500753014                              1,944.54                    7/1/2011                      6/1/2011                  7/1/2011
500753056                              1,932.33                    7/1/2011                      6/1/2011                  7/1/2011
500753288                                550.32                    7/1/2011                      6/1/2011                  7/1/2011
500753398                              1,257.23                    7/1/2011                      6/1/2011                  7/1/2011
500753431                              1,078.63                    7/1/2011                      6/1/2011                  7/1/2011
500753835                              1,139.25                    7/1/2009                      6/1/2009                  7/1/2009
500754754                              1,953.58                    1/1/1950                      1/1/1950                  1/1/1950
500754822                              2,085.32                    1/1/1950                      1/1/1950                  1/1/1950
500754873                                807.36                    1/1/1950                      1/1/1950                  1/1/1950
500755019                              1,473.95                    1/1/1950                      1/1/1950                  1/1/1950
500755040                              1,125.82                    1/1/1950                      1/1/1950                  1/1/1950
500755101                                854.25                    1/1/1950                      1/1/1950                  1/1/1950
500755591                              1,962.64                    1/1/1950                      1/1/1950                  1/1/1950
500755804                              1,863.42                    7/1/2011                      6/1/2011                  7/1/2011
500755961                              1,900.45                    7/1/2011                      6/1/2011                  7/1/2011
500756003                              1,575.00                    7/1/2011                      6/1/2011                  7/1/2011
500756018                              1,154.05                    1/1/1950                      1/1/1950                  1/1/1950
500756252                              1,301.56                    1/1/1950                      1/1/1950                  1/1/1950
500756643                              1,898.33                    1/1/1950                      1/1/1950                  1/1/1950
500756682                              2,201.29                    7/1/2011                      6/1/2011                  7/1/2011
500757298                              2,387.10                    1/1/1950                      1/1/1950                  1/1/1950
500757405                              1,809.52                    1/1/1950                      1/1/1950                  1/1/1950
500758177                                796.08                    7/1/2011                      6/1/2011                  7/1/2011
500758265                                734.64                    7/1/2011                      6/1/2011                  7/1/2011
500758729                              1,594.19                    1/1/1950                      1/1/1950                  1/1/1950
500759464                              1,779.97                    7/1/2011                      6/1/2011                  7/1/2011
500759507                              2,233.33                    1/1/1950                      1/1/1950                  1/1/1950
500760369                                719.46                    7/1/2011                      6/1/2011                  7/1/2011
500760462                              2,230.64                    7/1/2011                      6/1/2011                  7/1/2011
500761553                              1,130.67                    7/1/2011                      6/1/2011                  7/1/2011
500761614                                846.08                    1/1/1950                      1/1/1950                  1/1/1950
500761724                              1,919.00                    7/1/2011                      6/1/2011                  7/1/2011
500762014                              1,092.92                    7/1/2011                      6/1/2011                  7/1/2011
500762098                              1,819.17                    7/1/2011                      6/1/2011                  7/1/2011
500762110                              1,309.78                    7/1/2011                      6/1/2011                  7/1/2011
500762121                              2,248.25                    7/1/2011                      6/1/2011                  7/1/2011
500762571                              1,776.00                    7/1/2011                      6/1/2011                  7/1/2011
500762599                              1,513.42                    7/1/2011                      6/1/2011                  7/1/2011
500762667                              3,199.36                    1/1/1950                      1/1/1950                  1/1/1950
500762994                              1,620.15                    7/1/2011                      6/1/2011                  7/1/2011
500763506                                   725                    7/1/2011                      6/1/2011                  7/1/2011
500763702                                813.63                    1/1/1950                      1/1/1950                  1/1/1950
500764275                              1,295.27                    7/1/2011                      6/1/2011                  7/1/2011
500764371                              1,290.42                    7/1/2011                      6/1/2011                  7/1/2011
500764835                              2,213.33                    7/1/2011                      6/1/2011                  7/1/2011
500765013                              1,091.47                    8/1/2011                      7/1/2011                  8/1/2011
500765041                              1,799.99                    8/1/2011                      7/1/2011                  8/1/2011
500765266                                990.08                    7/1/2011                      6/1/2011                  7/1/2011
500765285                                990.08                    7/1/2011                      6/1/2011                  7/1/2011
500765309                                990.08                    7/1/2011                      6/1/2011                  7/1/2011
500765414                                997.95                    8/1/2011                      7/1/2011                  8/1/2011
500765966                              1,921.43                    7/1/2011                      6/1/2011                  7/1/2011
500765983                              2,454.30                    7/1/2011                      6/1/2011                  7/1/2011
500767607                              1,656.31                    7/1/2011                      6/1/2011                  7/1/2011
500767935                              2,293.33                    7/1/2011                      6/1/2011                  7/1/2011
500768697                              1,208.67                    7/1/2011                      6/1/2011                  7/1/2011
500768750                              3,900.00                    7/1/2011                      6/1/2011                  7/1/2011
500769975                              1,374.73                    7/1/2011                      6/1/2011                  7/1/2011
500770562                              2,208.33                    7/1/2011                      6/1/2011                  7/1/2011
500770685                              1,219.43                    7/1/2011                      6/1/2011                  7/1/2011
500771950                                671.67                    7/1/2011                      6/1/2011                  7/1/2011
500772696                              1,232.72                    7/1/2011                      6/1/2011                  7/1/2011
500772818                              2,140.00                    7/1/2009                      6/1/2009                  7/1/2009
500773211                              1,010.99                    7/1/2011                      6/1/2011                  7/1/2011
500773665                              1,352.39                    7/1/2011                      6/1/2011                  7/1/2011
500773913                              1,550.08                    8/1/2011                      7/1/2011                  8/1/2011
500774266                              1,040.00                    7/1/2011                      6/1/2011                  7/1/2011
500774803                              1,167.57                    7/1/2011                      6/1/2011                  7/1/2011
500774839                              1,750.00                    7/1/2011                      6/1/2011                  7/1/2011
500774940                              1,385.29                    8/1/2011                      7/1/2011                  8/1/2011
500775094                              2,746.67                    7/1/2011                      6/1/2011                  7/1/2011
500775430                              2,825.51                    8/1/2011                      7/1/2011                  8/1/2011
500775912                                   760                    8/1/2011                      7/1/2011                  8/1/2011
500776024                              2,720.00                    7/1/2011                      6/1/2011                  7/1/2011
500776095                                 787.5                    7/1/2011                      6/1/2011                  7/1/2011
500776154                                573.03                    8/1/2011                      7/1/2011                  8/1/2011
500776781                              1,443.75                    8/1/2011                      7/1/2011                  8/1/2011
500777016                              1,232.50                    7/1/2011                      6/1/2011                  7/1/2011
500777568                                831.57                    8/1/2011                      7/1/2011                  8/1/2011
500778410                              1,137.07                    8/1/2011                      7/1/2011                  8/1/2011
500668401                              1,443.09                    1/1/1950                      1/1/1950                  1/1/1950
500703877                                369.57                    1/1/1950                      1/1/1950                  1/1/1950
500725946                                298.95                    1/1/1950                      1/1/1950                  1/1/1950
500737508                                443.41                    1/1/1950                      1/1/1950                  1/1/1950
500738098                                340.55                    1/1/1950                      1/1/1950                  1/1/1950
500742587                                571.65                    1/1/1950                      1/1/1950                  1/1/1950
500744011                                795.34                    1/1/1950                      1/1/1950                  1/1/1950
500744436                                973.75                    1/1/1950                      1/1/1950                  1/1/1950
500744630                              1,002.98                    1/1/1950                      1/1/1950                  1/1/1950
500747735                              1,185.32                    1/1/1950                      1/1/1950                  1/1/1950
500747757                              1,196.29                    1/1/1950                      1/1/1950                  1/1/1950
500748256                                629.94                    1/1/1950                      1/1/1950                  1/1/1950
500748374                                 418.4                    1/1/1950                      1/1/1950                  1/1/1950
500752485                              3,525.00                    1/1/1950                      1/1/1950                  1/1/1950
500770807                              1,683.99                    7/1/2011                      6/1/2011                  7/1/2011
500727300                              2,373.44                    1/1/1950                      1/1/1950                  1/1/1950
500705260                              2,572.50                    4/1/2011                      3/1/2011                  4/1/2011
500715078                              2,217.08                    5/1/2011                      4/1/2011                  5/1/2011
500716241                              1,827.00                    5/1/2011                      4/1/2011                  5/1/2011
500731030                              2,720.00                    6/1/2011                      5/1/2011                  6/1/2011
500748992                              2,537.50                    1/1/1950                      1/1/1950                  1/1/1950
500751340                              2,428.18                    7/1/2013                      6/1/2013                  7/1/2013
500762870                              1,369.17                    7/1/2011                      6/1/2011                  7/1/2011
500766004                              1,013.33                    7/1/2011                      6/1/2011                  7/1/2011
500766917                              1,522.50                    7/1/2011                      6/1/2011                  7/1/2011
500769214                              1,291.67                    7/1/2011                      6/1/2011                  7/1/2011
500778109                              1,734.06                    7/1/2011                      6/1/2011                  7/1/2011
500778369                              3,102.00                    7/1/2011                      6/1/2011                  7/1/2011
500783685                              1,975.00                    8/1/2011                      7/1/2011                  8/1/2011
500732675                              2,465.00                    1/1/1950                      1/1/1950                  1/1/1950
500723906                              3,097.13                    6/1/2011                      5/1/2011                  6/1/2011
500773664                              2,857.50                    8/1/2013                      7/1/2013                  8/1/2013
500723846                              3,496.88                    1/1/1950                      1/1/1950                  1/1/1950
500623422                              1,977.30                    1/1/2008                     12/1/2007                  1/1/2008
500733742                                 881.1                    1/1/1950                      1/1/1950                  1/1/1950
407151847                              3,880.53                    1/1/1950                      1/1/1950                  1/1/1950
500750846                              1,634.00                    7/1/2011                      6/1/2011                  7/1/2011
500752514                              2,062.50                    7/1/2011                      6/1/2011                  7/1/2011
500756828                              3,528.58                    7/1/2011                      6/1/2011                  7/1/2011
500758599                                773.42                    7/1/2011                      6/1/2011                  7/1/2011
500759989                                859.22                    7/1/2011                      6/1/2011                  7/1/2011
500762809                              2,235.08                    7/1/2011                      6/1/2011                  7/1/2011
500771020                              1,277.49                    7/1/2011                      6/1/2011                  7/1/2011
500714217                                583.33                    5/1/2011                      4/1/2011                  5/1/2011
500729700                                594.35                    6/1/2011                      5/1/2011                  6/1/2011
500755577                              1,413.33                    6/1/2011                      5/1/2011                  6/1/2011
500719152                              1,980.00                    5/1/2011                      4/1/2011                  5/1/2011
500750414                              1,920.00                    7/1/2011                      6/1/2011                  7/1/2011
500754877                              1,833.33                    7/1/2011                      6/1/2011                  7/1/2011
500769865                                883.51                    7/1/2011                      6/1/2011                  7/1/2011
500725138                              2,233.56                    5/1/2011                      4/1/2011                  5/1/2011
500737525                                699.71                    1/1/1950                      1/1/1950                  1/1/1950
500741600                              2,657.76                    1/1/1950                      1/1/1950                  1/1/1950
500753324                              4,056.84                    1/1/1950                      1/1/1950                  1/1/1950
500755733                              3,229.17                    7/1/2011                      6/1/2011                  7/1/2011
500758222                              3,991.96                    1/1/1950                      1/1/1950                  1/1/1950
500759298                              1,161.17                    1/1/1950                      1/1/1950                  1/1/1950
500766846                              4,052.16                    1/1/1950                      1/1/1950                  1/1/1950
500766870                              4,017.19                    7/1/2011                      6/1/2011                  7/1/2011
500776573                              2,764.17                    7/1/2011                      6/1/2011                  7/1/2011
500781372                              1,346.86                    8/1/2011                      7/1/2011                  8/1/2011
500783306                              4,925.00                    8/1/2011                      7/1/2011                  8/1/2011
405817533                              5,041.67                   11/1/2010                     10/1/2010                 11/1/2010
406165643                              1,153.13                   12/1/2010                     11/1/2010                 12/1/2010
500723235                              1,285.98                    6/1/2011                      5/1/2011                  6/1/2011
500725078                                629.27                    5/1/2011                      4/1/2011                  5/1/2011
500731723                                   550                    1/1/1950                      1/1/1950                  1/1/1950
500767540                                761.07                    7/1/2011                      6/1/2011                  7/1/2011
500768735                              1,557.15                    7/1/2011                      6/1/2011                  7/1/2011
500775797                                524.48                    7/1/2011                      6/1/2011                  7/1/2011
407538063                              1,812.40                    6/1/2011                      5/1/2011                  6/1/2011
407171031                                461.51                    3/1/2009                      2/1/2009                  3/1/2009
407171038                              1,078.02                    3/1/2008                      2/1/2008                  3/1/2008
407171039                                985.44                    3/1/2008                      2/1/2008                  3/1/2008
407171043                              1,288.19                    3/1/2009                      2/1/2009                  3/1/2009
407171044                              4,204.69                    3/1/2008                      2/1/2008                  3/1/2008
407171045                              2,215.57                    3/1/2009                      2/1/2009                  3/1/2009
407171046                              2,201.30                    3/1/2009                      2/1/2009                  3/1/2009
407171053                              1,823.99                    3/1/2009                      2/1/2009                  3/1/2009
407171055                              2,278.36                    3/1/2008                      2/1/2008                  3/1/2008
407171056                              1,313.49                    3/1/2009                      2/1/2009                  3/1/2009
407171061                                857.92                    3/1/2008                      2/1/2008                  3/1/2008
407171070                              2,509.86                    3/1/2008                      2/1/2008                  3/1/2008
407171071                                881.82                    3/1/2008                      2/1/2008                  3/1/2008
407171074                              1,964.10                    3/1/2009                      2/1/2009                  3/1/2009
407171078                              2,186.66                    3/1/2009                      2/1/2009                  3/1/2009
407171081                              2,833.34                    3/1/2008                      2/1/2008                  3/1/2008
407171089                              2,034.37                    3/1/2008                      2/1/2008                  3/1/2008
407171091                              2,178.07                    3/1/2009                      2/1/2009                  3/1/2009
407171092                                943.94                    3/1/2009                      2/1/2009                  3/1/2009
407171096                              2,216.14                    4/1/2009                      3/1/2009                  4/1/2009
407171097                                781.55                    3/1/2008                      2/1/2008                  3/1/2008
407171098                              2,806.02                    3/1/2008                      2/1/2008                  3/1/2008
407171099                                764.42                    4/1/2009                      3/1/2009                  4/1/2009
407171105                                555.47                    2/1/2008                      1/1/2008                  2/1/2008
407171106                              1,181.54                    3/1/2008                      2/1/2008                  3/1/2008
407171107                              1,342.54                    3/1/2009                      2/1/2009                  3/1/2009
407171109                              4,133.33                    3/1/2009                      2/1/2009                  3/1/2009
407171110                                 347.7                    3/1/2008                      2/1/2008                  3/1/2008
407171116                              1,299.04                    3/1/2009                      2/1/2009                  3/1/2009
407171117                              2,531.25                    3/1/2008                      2/1/2008                  3/1/2008
407171120                              1,868.54                    3/1/2008                      2/1/2008                  3/1/2008
407171121                              4,312.88                    3/1/2009                      2/1/2009                  3/1/2009
407171122                              2,064.29                    3/1/2009                      2/1/2009                  3/1/2009
407171125                              1,184.66                    3/1/2008                      2/1/2008                  3/1/2008
407171127                              2,483.60                    3/1/2009                      2/1/2009                  3/1/2009
407171129                                556.87                    2/1/2008                      1/1/2008                  2/1/2008
407171131                                462.09                    3/1/2008                      2/1/2008                  3/1/2008
407171132                                797.84                    3/1/2008                      2/1/2008                  3/1/2008
407171133                                858.75                    1/1/2008                     12/1/2007                  1/1/2008
407171134                                468.49                    1/1/2008                     12/1/2007                  1/1/2008
407171135                              1,109.25                    2/1/2008                      1/1/2008                  2/1/2008
407171137                              1,420.65                    3/1/2009                      2/1/2009                  3/1/2009
407171138                              1,479.17                    3/1/2008                      2/1/2008                  3/1/2008
407171140                                137.64                    3/1/2008                      2/1/2008                  3/1/2008
407171141                                998.73                    4/1/2009                      3/1/2009                  4/1/2009
407171142                              1,731.77                    4/1/2009                      3/1/2009                  4/1/2009
407171143                                987.53                    3/1/2008                      2/1/2008                  3/1/2008
407171144                              2,142.82                    3/1/2008                      2/1/2008                  3/1/2008
407171146                                644.78                    3/1/2009                      2/1/2009                  3/1/2009
407171147                              1,959.20                    4/1/2008                      3/1/2008                  4/1/2008
407171148                                545.19                    3/1/2009                      2/1/2009                  3/1/2009
407171149                                438.98                    3/1/2009                      2/1/2009                  3/1/2009
407171150                                895.12                    3/1/2008                      2/1/2008                  3/1/2008
407171153                                240.57                    3/1/2008                      2/1/2008                  3/1/2008
407171154                              1,387.83                    3/1/2008                      2/1/2008                  3/1/2008
407171155                                448.01                    4/1/2008                      3/1/2008                  4/1/2008
407362688                                 785.5                    2/1/2013                      1/1/2013                  2/1/2013
407170751                              1,330.42                    3/1/2009                      2/1/2009                  3/1/2009
407170753                              1,377.86                    3/1/2009                      2/1/2009                  3/1/2009
407170778                              1,543.21                    3/1/2008                      2/1/2008                  3/1/2008
407170780                              1,320.02                    7/1/2007                      6/1/2007                  7/1/2007
407170785                                831.04                    8/1/2007                      7/1/2007                  8/1/2007
407170791                              3,715.41                    2/1/2009                      1/1/2009                  2/1/2009
407170795                              2,949.35                    3/1/2008                      2/1/2008                  3/1/2008
407170796                              3,154.04                    3/1/2008                      2/1/2008                  3/1/2008
407170798                                873.42                   10/1/2007                      9/1/2007                 10/1/2007
407170799                              2,005.95                   10/1/2007                      9/1/2007                 10/1/2007
407170803                              2,374.63                    3/1/2009                      2/1/2009                  3/1/2009
407170809                              2,415.00                    2/1/2008                      1/1/2008                  2/1/2008
407170812                              1,132.88                    3/1/2009                      2/1/2009                  3/1/2009
407170814                              1,975.83                    3/1/2008                      2/1/2008                  3/1/2008
407170818                              3,030.80                    3/1/2008                      2/1/2008                  3/1/2008
407170822                              3,178.08                    3/1/2008                      2/1/2008                  3/1/2008
407170829                              1,980.60                    3/1/2008                      2/1/2008                  3/1/2008
407170831                              2,947.01                    3/1/2008                      2/1/2008                  3/1/2008
407170843                              3,183.74                    1/1/2008                     12/1/2007                  1/1/2008
407170844                              1,993.78                    3/1/2009                      2/1/2009                  3/1/2009
407170850                              3,492.84                    2/1/2009                      1/1/2009                  2/1/2009
407170853                              1,398.30                    3/1/2008                      2/1/2008                  3/1/2008
407170855                              4,170.28                    3/1/2008                      2/1/2008                  3/1/2008
407170863                              1,960.20                    3/1/2009                      2/1/2009                  3/1/2009
407170866                              1,963.30                    3/1/2009                      2/1/2009                  3/1/2009
407170870                              1,473.38                    3/1/2008                      2/1/2008                  3/1/2008
407170871                                605.19                    2/1/2008                      1/1/2008                  2/1/2008
407170872                                652.97                    2/1/2008                      1/1/2008                  2/1/2008
407170873                              3,997.59                    3/1/2008                      2/1/2008                  3/1/2008
407170874                              1,253.29                    3/1/2009                      2/1/2009                  3/1/2009
407170877                              3,020.83                    3/1/2008                      2/1/2008                  3/1/2008
407170879                              1,132.06                    2/1/2008                      1/1/2008                  2/1/2008
407170885                              1,779.17                    3/1/2009                      2/1/2009                  3/1/2009
407170886                              3,035.04                    3/1/2008                      2/1/2008                  3/1/2008
407170894                              2,043.56                    3/1/2008                      2/1/2008                  3/1/2008
407170895                              1,221.72                    2/1/2008                      1/1/2008                  2/1/2008
407170897                              1,444.75                    2/1/2009                      1/1/2009                  2/1/2009
407170899                              1,449.66                    3/1/2008                      2/1/2008                  3/1/2008
407170901                              1,397.92                    2/1/2009                      1/1/2009                  2/1/2009
407170902                              2,020.79                    3/1/2008                      2/1/2008                  3/1/2008
407170905                              1,259.48                   11/1/2007                     10/1/2007                 11/1/2007
407170910                              4,320.18                    3/1/2008                      2/1/2008                  3/1/2008
407170911                              1,223.03                    4/1/2008                      3/1/2008                  4/1/2008
407170913                              1,099.92                    4/1/2008                      3/1/2008                  4/1/2008
407170914                              1,049.38                    3/1/2008                      2/1/2008                  3/1/2008
407170916                              1,594.21                    3/1/2009                      2/1/2009                  3/1/2009
407170920                              2,680.78                    3/1/2008                      2/1/2008                  3/1/2008
407170930                              3,097.66                    3/1/2009                      2/1/2009                  3/1/2009
407170932                              1,371.38                    3/1/2008                      2/1/2008                  3/1/2008
407170934                              1,263.63                    3/1/2009                      2/1/2009                  3/1/2009
407170938                              2,589.84                    3/1/2008                      2/1/2008                  3/1/2008
407170944                              2,392.11                    3/1/2009                      2/1/2009                  3/1/2009
407170952                                365.44                    3/1/2009                      2/1/2009                  3/1/2009
407170953                                994.53                    3/1/2009                      2/1/2009                  3/1/2009
407170958                              4,765.63                    3/1/2009                      2/1/2009                  3/1/2009
407170961                              2,788.61                    3/1/2009                      2/1/2009                  3/1/2009
407170962                                832.03                    3/1/2009                      2/1/2009                  3/1/2009
407170965                              1,043.44                    3/1/2009                      2/1/2009                  3/1/2009
407170966                              1,275.54                    4/1/2008                      3/1/2008                  4/1/2008
407170968                              1,674.13                    3/1/2009                      2/1/2009                  3/1/2009
407170969                              1,165.74                    3/1/2008                      2/1/2008                  3/1/2008
407170972                              1,211.46                    3/1/2008                      2/1/2008                  3/1/2008
407170974                              1,766.58                    3/1/2009                      2/1/2009                  3/1/2009
407170975                              1,326.42                    3/1/2009                      2/1/2009                  3/1/2009
407170977                              2,242.32                    3/1/2008                      2/1/2008                  3/1/2008
407170979                              2,926.75                    4/1/2009                      3/1/2009                  4/1/2009
407170980                                420.01                    3/1/2008                      2/1/2008                  3/1/2008
407170982                              2,204.73                    3/1/2008                      2/1/2008                  3/1/2008
407170984                              1,990.86                    3/1/2009                      2/1/2009                  3/1/2009
407170991                              1,183.25                    3/1/2008                      2/1/2008                  3/1/2008
407170992                              1,386.84                    2/1/2009                      1/1/2009                  2/1/2009
407170994                                270.94                    3/1/2008                      2/1/2008                  3/1/2008
407170995                              2,467.55                    3/1/2009                      2/1/2009                  3/1/2009
407170998                                279.52                    3/1/2008                      2/1/2008                  3/1/2008
407171000                                 830.7                    3/1/2009                      2/1/2009                  3/1/2009
407171001                                803.58                    3/1/2009                      2/1/2009                  3/1/2009
407171005                              1,855.58                    3/1/2008                      2/1/2008                  3/1/2008
407171007                              1,673.44                    3/1/2008                      2/1/2008                  3/1/2008
407171009                              2,475.32                    3/1/2008                      2/1/2008                  3/1/2008
407171010                              3,229.17                    3/1/2009                      2/1/2009                  3/1/2009
407171011                                761.23                    3/1/2009                      2/1/2009                  3/1/2009
407171013                              1,210.80                    3/1/2008                      2/1/2008                  3/1/2008
407171020                              1,064.88                    3/1/2009                      2/1/2009                  3/1/2009
407171023                              1,398.35                    3/1/2009                      2/1/2009                  3/1/2009
407171026                              4,600.66                    3/1/2009                      2/1/2009                  3/1/2009
407171027                              1,760.86                    3/1/2009                      2/1/2009                  3/1/2009
500698329                              1,656.25                    5/1/2011                      4/1/2011                  5/1/2011
500726912                              1,054.17                    5/1/2011                      4/1/2011                  5/1/2011
500759122                              1,160.33                    8/1/2011                      7/1/2011                  8/1/2011
500759938                              2,303.75                    7/1/2009                      6/1/2009                  7/1/2009
500777613                                812.23                    8/1/2011                      7/1/2011                  8/1/2011
500716584                              1,169.36                    5/1/2011                      4/1/2011                  5/1/2011
500719685                              4,309.64                    1/1/1950                      1/1/1950                  1/1/1950
500719707                              4,309.64                    1/1/1950                      1/1/1950                  1/1/1950
500724058                                938.63                    1/1/1950                      1/1/1950                  1/1/1950
500732145                              2,837.94                    1/1/1950                      1/1/1950                  1/1/1950
500736526                                878.75                    1/1/1950                      1/1/1950                  1/1/1950
500744670                              1,044.10                    1/1/1950                      1/1/1950                  1/1/1950
500757942                                418.46                    8/1/2011                      7/1/2011                  8/1/2011
500699327                              1,588.07                    4/1/2011                      3/1/2011                  4/1/2011
500699349                                760.55                    5/1/2011                      4/1/2011                  5/1/2011
500704715                              2,107.03                    5/1/2011                      4/1/2011                  5/1/2011
500708825                              2,021.16                    5/1/2011                      4/1/2011                  5/1/2011
500711005                              1,028.14                    5/1/2011                      4/1/2011                  5/1/2011
500712295                              2,975.00                    6/1/2011                      5/1/2011                  6/1/2011
500717211                              4,333.33                    5/1/2011                      4/1/2011                  5/1/2011
500717223                              1,381.12                    5/1/2011                      4/1/2011                  5/1/2011
500744434                                733.91                    1/1/1950                      1/1/1950                  1/1/1950
500746315                              6,783.33                    1/1/1950                      1/1/1950                  1/1/1950
500750656                              1,414.52                    6/1/2011                      5/1/2011                  6/1/2011
500760430                              1,316.07                    7/1/2011                      6/1/2011                  7/1/2011
500767660                              1,061.33                    7/1/2011                      6/1/2011                  7/1/2011
500769017                              1,209.83                    7/1/2011                      6/1/2011                  7/1/2011
402632233                                887.62                    3/1/2010                      2/1/2010                  3/1/2010
407157745                              2,976.78                    4/1/2005                      3/1/2005                  4/1/2007
407157746                              2,974.85                    3/1/2001                      2/1/2001                  3/1/2007
407157747                              3,146.93                    4/1/2006                      3/1/2006                  4/1/2007
407157748                              2,630.72                    4/1/2006                      3/1/2006                  4/1/2007
407157750                              2,409.41                    2/1/2007                      1/1/2007                  2/1/2007
500744386                                536.25                    7/1/2011                      6/1/2011                  7/1/2011
500737666                                606.67                    1/1/1950                      1/1/1950                  1/1/1950
500750369                              1,268.73                    5/1/2011                      4/1/2011                  5/1/2011
500726919                              1,753.13                    1/1/1950                      1/1/1950                  1/1/1950
500737095                                580.78                    7/1/2011                      6/1/2011                  7/1/2011
500737758                              1,195.79                    1/1/1950                      1/1/1950                  1/1/1950
500749129                              1,512.69                    1/1/1950                      1/1/1950                  1/1/1950
500762863                              3,125.00                    8/1/2011                      7/1/2011                  8/1/2011
500763559                              2,784.27                    1/1/1950                      1/1/1950                  1/1/1950
500736778                                961.93                    1/1/1950                      1/1/1950                  1/1/1950
500696992                              2,646.52                    5/1/2011                      4/1/2011                  5/1/2011
500697654                              1,407.00                    5/1/2011                      4/1/2011                  5/1/2011
500700892                                919.71                    4/1/2011                      3/1/2011                  4/1/2011
500702529                              4,298.48                    4/1/2011                      3/1/2011                  4/1/2011
500707281                                678.13                    1/1/1950                      1/1/1950                  1/1/1950
500718349                              1,687.50                    5/1/2011                      4/1/2011                  5/1/2011
500724642                              3,003.34                    1/1/1950                      1/1/1950                  1/1/1950
500724645                                653.33                    6/1/2011                      5/1/2011                  6/1/2011
500724906                                622.71                    6/1/2011                      5/1/2011                  6/1/2011
500724907                                622.71                    6/1/2011                      5/1/2011                  6/1/2011
500737978                              6,468.75                    1/1/1950                      1/1/1950                  1/1/1950
500745063                              1,706.17                    1/1/1950                      1/1/1950                  1/1/1950
500755170                              1,230.36                    7/1/2011                      6/1/2011                  7/1/2011
500760063                              2,125.00                    7/1/2011                      6/1/2011                  7/1/2011
500761143                              1,135.84                    7/1/2011                      6/1/2011                  7/1/2011
500764936                                701.83                    7/1/2011                      6/1/2011                  7/1/2011
500766606                              1,683.69                    7/1/2011                      6/1/2011                  7/1/2011
500766611                              1,846.63                    7/1/2011                      6/1/2011                  7/1/2011
500769001                              2,928.25                    7/1/2011                      6/1/2011                  7/1/2011
500769002                              2,119.69                    7/1/2011                      6/1/2011                  7/1/2011
500769008                              1,080.00                    7/1/2011                      6/1/2011                  7/1/2011
500770305                              1,324.45                    7/1/2011                      6/1/2011                  7/1/2011
500770306                              2,563.29                    7/1/2011                      6/1/2011                  7/1/2011
500770307                              4,391.99                    8/1/2011                      7/1/2011                  8/1/2011
500770311                              2,864.07                    7/1/2011                      6/1/2011                  7/1/2011
500771166                              3,437.50                    7/1/2011                      6/1/2011                  7/1/2011
500772194                              1,640.50                    7/1/2011                      6/1/2011                  7/1/2011
500772195                              1,980.00                    7/1/2011                      6/1/2011                  7/1/2011
500773295                              3,125.84                    7/1/2011                      6/1/2011                  7/1/2011
500773449                              2,985.94                    7/1/2011                      6/1/2011                  7/1/2011
500774435                              2,899.00                    7/1/2011                      6/1/2011                  7/1/2011
500712774                              1,436.04                    5/1/2011                      4/1/2011                  5/1/2011
500731004                              2,041.77                    6/1/2011                      5/1/2011                  6/1/2011
500761007                              1,468.13                    7/1/2009                      6/1/2009                  7/1/2009
500766402                              1,917.50                    7/1/2011                      6/1/2011                  7/1/2011
500768046                              1,182.50                    7/1/2009                      6/1/2009                  7/1/2009
500774363                              3,119.27                    8/1/2011                      7/1/2011                  8/1/2011
500778530                              1,664.58                    8/1/2011                      7/1/2011                  8/1/2011
500729187                                859.08                    1/1/1950                      1/1/1950                  1/1/1950
500748321                              1,937.67                    1/1/1950                      1/1/1950                  1/1/1950
500730382                                459.38                    1/1/1950                      1/1/1950                  1/1/1950
500775763                                649.57                    7/1/2011                      6/1/2011                  7/1/2011
500776172                                596.25                    8/1/2011                      7/1/2011                  8/1/2011
500676426                              1,092.00                    3/1/2011                      2/1/2011                  3/1/2011
500707067                              1,267.95                    5/1/2011                      4/1/2011                  5/1/2011
500710494                              1,100.91                    5/1/2011                      4/1/2011                  5/1/2011
500713191                              1,185.00                    5/1/2011                      4/1/2011                  5/1/2011
500720034                              1,066.67                    5/1/2011                      4/1/2011                  5/1/2011
500723852                                798.39                    1/1/1950                      1/1/1950                  1/1/1950
500744929                              2,329.17                    1/1/1950                      1/1/1950                  1/1/1950
500744954                                983.13                    1/1/1950                      1/1/1950                  1/1/1950
500745394                                592.13                    1/1/1950                      1/1/1950                  1/1/1950
500746747                              1,391.75                    1/1/1950                      1/1/1950                  1/1/1950
500754918                                888.35                    7/1/2011                      6/1/2011                  7/1/2011
500709188                              2,933.33                    1/1/1950                      1/1/1950                  1/1/1950
500746334                              1,091.48                    1/1/1950                      1/1/1950                  1/1/1950
500746337                              1,091.48                    1/1/1950                      1/1/1950                  1/1/1950
500747242                                616.94                    1/1/1950                      1/1/1950                  1/1/1950
500752508                                742.65                    1/1/1950                      1/1/1950                  1/1/1950
500753414                                324.52                    1/1/1950                      1/1/1950                  1/1/1950
500757858                              1,353.76                    1/1/1950                      1/1/1950                  1/1/1950
500762514                              2,888.68                    1/1/1950                      1/1/1950                  1/1/1950
500739081                              4,484.19                    1/1/1950                      1/1/1950                  1/1/1950
500739095                              3,933.50                    1/1/1950                      1/1/1950                  1/1/1950
500739118                              4,387.43                    1/1/1950                      1/1/1950                  1/1/1950
500747172                              4,364.92                    1/1/1950                      1/1/1950                  1/1/1950
500747194                              4,575.04                    1/1/1950                      1/1/1950                  1/1/1950
500751573                                997.92                    7/1/2011                      6/1/2011                  7/1/2011
500753256                              1,537.15                    1/1/1950                      1/1/1950                  1/1/1950
500757129                              3,303.79                    7/1/2011                      6/1/2011                  7/1/2011
500758329                                830.76                    1/1/1950                      1/1/1950                  1/1/1950
500758668                              4,216.67                    7/1/2011                      6/1/2011                  7/1/2011
500775268                              4,666.09                    8/1/2011                      7/1/2011                  8/1/2011
500722180                              1,669.79                    1/1/1950                      1/1/1950                  1/1/1950
500732780                              1,669.79                    1/1/1950                      1/1/1950                  1/1/1950
500769828                              1,600.78                    7/1/2011                      6/1/2011                  7/1/2011
500741502                                758.33                    1/1/1950                      1/1/1950                  1/1/1950
500741514                              1,474.25                    1/1/1950                      1/1/1950                  1/1/1950
407633928                              1,994.79                    6/1/2013                      5/1/2013                  6/1/2013
407633929                                950.94                    6/1/2011                      5/1/2011                  6/1/2011
500670214                              2,942.63                    4/1/2011                      3/1/2011                  4/1/2011
500703218                                769.79                    1/1/1950                      1/1/1950                  1/1/1950
500716481                                660.83                    1/1/1950                      1/1/1950                  1/1/1950
500718368                              1,202.29                    5/1/2011                      4/1/2011                  5/1/2011
500721095                              2,079.98                    5/1/2011                      4/1/2011                  5/1/2011
500729274                              1,625.25                    1/1/1950                      1/1/1950                  1/1/1950
500731062                                   998                    6/1/2011                      5/1/2011                  6/1/2011
500733220                                317.19                    1/1/1950                      1/1/1950                  1/1/1950
500741218                                867.17                    1/1/1950                      1/1/1950                  1/1/1950
500743036                              1,299.50                    1/1/1950                      1/1/1950                  1/1/1950
500743129                                422.65                    6/1/2011                      5/1/2011                  6/1/2011
500745017                              1,361.29                    1/1/1950                      1/1/1950                  1/1/1950
500745777                              2,041.67                    1/1/1950                      1/1/1950                  1/1/1950
500748692                              1,581.00                    1/1/1950                      1/1/1950                  1/1/1950
500761370                              1,542.75                    7/1/2011                      6/1/2011                  7/1/2011
500762820                              1,110.67                    7/1/2011                      6/1/2011                  7/1/2011
405956915                              4,244.17                    1/1/1950                      1/1/1950                  1/1/1950
500745261                              1,825.00                    1/1/1950                      1/1/1950                  1/1/1950
500748544                              1,691.67                    1/1/1950                      1/1/1950                  1/1/1950
500752781                              1,617.96                    1/1/1950                      1/1/1950                  1/1/1950
500763861                              4,033.13                    1/1/1950                      1/1/1950                  1/1/1950
500768545                              1,990.00                    7/1/2011                      6/1/2011                  7/1/2011
500655594                                649.33                    1/1/1950                      1/1/1950                  1/1/1950
500658085                                602.19                    1/1/1950                      1/1/1950                  1/1/1950
500669051                                528.03                    5/1/2011                      4/1/2011                  5/1/2011
500719169                              2,266.67                    6/1/2011                      5/1/2011                  6/1/2011
500724323                              3,837.59                    5/1/2011                      4/1/2011                  5/1/2011
500726923                                786.68                    1/1/1950                      1/1/1950                  1/1/1950
500742904                                839.43                    1/1/1950                      1/1/1950                  1/1/1950
500745874                              1,414.03                    1/1/1950                      1/1/1950                  1/1/1950
500748764                              1,666.67                    7/1/2011                      6/1/2011                  7/1/2011
407485521                              2,844.52                    3/1/2013                      2/1/2013                  3/1/2013
407485529                             11,025.00                    4/1/2013                      3/1/2013                  4/1/2013
407485532                              8,968.75                    4/1/2013                      3/1/2013                  4/1/2013
407485569                              3,362.10                    4/1/2013                      3/1/2013                  4/1/2013
407485575                              3,785.16                    4/1/2013                      3/1/2013                  4/1/2013
407485590                              2,700.00                    4/1/2013                      3/1/2013                  4/1/2013
407485603                              3,322.92                    3/1/2013                      2/1/2013                  3/1/2013
407485607                              5,520.83                    4/1/2013                      3/1/2013                  4/1/2013
407485631                              6,616.46                    5/1/2013                      4/1/2013                  5/1/2013
407485686                              2,979.17                    5/1/2013                      4/1/2013                  5/1/2013
407485723                              2,893.33                    4/1/2013                      3/1/2013                  4/1/2013
407485745                              5,998.19                    3/1/2013                      2/1/2013                  3/1/2013
407485746                              2,270.83                    4/1/2013                      3/1/2013                  4/1/2013
408191693                              2,938.73                    7/1/2011                      6/1/2011                  7/1/2011
408191694                              3,109.71                    7/1/2011                      6/1/2011                  7/1/2011
408191695                              2,105.21                    6/1/2011                      5/1/2011                  6/1/2011
408191696                              2,588.72                    6/1/2011                      5/1/2011                  6/1/2011
408191697                              2,960.00                    6/1/2011                      5/1/2011                  6/1/2011
408191698                              4,593.75                    7/1/2011                      6/1/2011                  7/1/2011
408191699                              2,700.56                    6/1/2011                      5/1/2011                  6/1/2011
408191700                              2,977.96                    6/1/2011                      5/1/2011                  6/1/2011
408191701                              5,531.25                    6/1/2011                      5/1/2011                  6/1/2011
408191702                              2,659.52                    7/1/2011                      6/1/2011                  7/1/2011
408191704                              4,296.04                    6/1/2011                      5/1/2011                  6/1/2011
408191705                              2,478.63                    7/1/2011                      6/1/2011                  7/1/2011
408191706                              2,977.21                    6/1/2011                      5/1/2011                  6/1/2011
408191707                              2,759.83                    6/1/2011                      5/1/2011                  6/1/2011
408191708                              3,520.83                    7/1/2011                      6/1/2011                  7/1/2011
408191709                              2,595.67                    7/1/2011                      6/1/2011                  7/1/2011
408191710                              3,366.46                    7/1/2011                      6/1/2011                  7/1/2011
408191711                              2,440.13                    7/1/2011                      6/1/2011                  7/1/2011
408191712                              4,116.67                    6/1/2011                      5/1/2011                  6/1/2011
408191713                              5,139.06                    6/1/2011                      5/1/2011                  6/1/2011
408191714                              3,358.33                    6/1/2011                      5/1/2011                  6/1/2011
408191715                              3,107.50                    7/1/2011                      6/1/2011                  7/1/2011
408191716                              2,605.00                    6/1/2011                      5/1/2011                  6/1/2011
408191717                              2,682.50                    6/1/2011                      5/1/2011                  6/1/2011
408191718                              2,884.50                    7/1/2011                      6/1/2011                  7/1/2011
408191719                              3,411.88                    6/1/2011                      5/1/2011                  6/1/2011
408191720                              5,890.63                    7/1/2011                      6/1/2011                  7/1/2011
408191721                              2,883.13                    7/1/2011                      6/1/2011                  7/1/2011
408191722                              2,352.04                    6/1/2011                      5/1/2011                  6/1/2011
408191723                              3,859.38                    7/1/2011                      6/1/2011                  7/1/2011
408191724                              3,030.50                    7/1/2011                      6/1/2011                  7/1/2011
408191725                              2,589.58                    7/1/2011                      6/1/2011                  7/1/2011
408191726                              2,816.04                    7/1/2011                      6/1/2011                  7/1/2011
408191728                              3,098.33                    7/1/2011                      6/1/2011                  7/1/2011
408191729                              3,336.25                    7/1/2011                      6/1/2011                  7/1/2011
408191730                              5,879.51                    7/1/2011                      6/1/2011                  7/1/2011
408191731                              3,462.67                    7/1/2011                      6/1/2011                  7/1/2011
408191732                              3,341.87                    7/1/2011                      6/1/2011                  7/1/2011
408191733                              3,254.17                    7/1/2011                      6/1/2011                  7/1/2011
408191735                              2,606.77                    7/1/2011                      6/1/2011                  7/1/2011
408191736                              3,520.83                    7/1/2011                      6/1/2011                  7/1/2011
408191737                              2,008.62                    6/1/2011                      5/1/2011                  6/1/2011
408191738                              3,029.17                    7/1/2011                      6/1/2011                  7/1/2011
408191739                              3,656.25                    6/1/2011                      5/1/2011                  6/1/2011
408191741                              2,654.38                    7/1/2011                      6/1/2011                  7/1/2011
408191742                              5,645.00                    7/1/2011                      6/1/2011                  7/1/2011
408191743                              4,101.44                    3/1/2011                      2/1/2011                  3/1/2011
408191744                              2,684.63                    7/1/2011                      6/1/2011                  7/1/2011
408191745                              2,466.36                    7/1/2011                      6/1/2011                  7/1/2011
408191746                              3,453.13                    7/1/2011                      6/1/2011                  7/1/2011
408191747                              2,458.33                    8/1/2011                      7/1/2011                  8/1/2011
408191748                              3,577.50                    7/1/2011                      6/1/2011                  7/1/2011
408191750                              4,113.03                    8/1/2011                      7/1/2011                  8/1/2011
408191751                              2,564.55                    7/1/2011                      6/1/2011                  7/1/2011
408191752                              6,332.79                    7/1/2011                      6/1/2011                  7/1/2011
408191753                              3,782.92                    7/1/2011                      6/1/2011                  7/1/2011
408191754                              3,071.85                    7/1/2011                      6/1/2011                  7/1/2011
408191756                              3,791.67                    7/1/2011                      6/1/2011                  7/1/2011
408191757                              2,553.13                    8/1/2011                      7/1/2011                  8/1/2011
408191759                              2,939.06                    7/1/2011                      6/1/2011                  7/1/2011
408191760                              6,766.67                    7/1/2011                      6/1/2011                  7/1/2011
408191761                              4,045.26                    7/1/2011                      6/1/2011                  7/1/2011
408191762                              2,424.75                    7/1/2011                      6/1/2011                  7/1/2011
408191763                              3,185.42                    7/1/2011                      6/1/2011                  7/1/2011
408191764                              3,791.67                    6/1/2011                      5/1/2011                  6/1/2011
408191765                              8,437.50                    7/1/2011                      6/1/2011                  7/1/2011
408191766                              2,304.17                    7/1/2011                      6/1/2011                  7/1/2011
408191767                              3,016.00                    7/1/2011                      6/1/2011                  7/1/2011
408191768                              3,681.25                    7/1/2011                      6/1/2011                  7/1/2011
408191769                              3,437.50                    7/1/2011                      6/1/2011                  7/1/2011
408191770                              2,520.00                    7/1/2011                      6/1/2011                  7/1/2011
408191771                              4,900.00                    7/1/2011                      6/1/2011                  7/1/2011
408191772                              4,062.50                    8/1/2011                      7/1/2011                  8/1/2011
408191773                              2,591.02                    6/1/2011                      5/1/2011                  6/1/2011
408191774                              3,325.54                    7/1/2011                      6/1/2011                  7/1/2011
408191775                              2,975.00                    7/1/2011                      6/1/2011                  7/1/2011
408191776                              5,208.33                    7/1/2011                      6/1/2011                  7/1/2011
408191777                              3,532.92                    6/1/2011                      5/1/2011                  6/1/2011
408191778                              4,468.75                    7/1/2011                      6/1/2011                  7/1/2011
408191779                              5,686.72                    7/1/2011                      6/1/2011                  7/1/2011
408191781                              2,680.00                    7/1/2011                      6/1/2011                  7/1/2011
408191783                              2,385.00                    7/1/2011                      6/1/2011                  7/1/2011
408191784                              4,078.13                    7/1/2011                      6/1/2011                  7/1/2011
408191785                              3,954.73                    7/1/2011                      6/1/2011                  7/1/2011
408191786                              2,954.51                    7/1/2011                      6/1/2011                  7/1/2011
408191787                              3,306.00                    7/1/2011                      6/1/2011                  7/1/2011
408191788                              4,218.75                    7/1/2011                      6/1/2011                  7/1/2011
408191789                              3,547.42                    7/1/2011                      6/1/2011                  7/1/2011
408191790                              5,707.66                    8/1/2011                      7/1/2011                  8/1/2011
408191791                              3,899.80                    8/1/2011                      7/1/2011                  8/1/2011
408191792                              3,250.00                    8/1/2011                      7/1/2011                  8/1/2011
408191793                              2,089.62                    8/1/2011                      7/1/2011                  8/1/2011
408191794                              3,791.67                    8/1/2011                      7/1/2011                  8/1/2011
408191796                              6,823.96                    7/1/2011                      6/1/2011                  7/1/2011
408191797                              2,900.00                    7/1/2011                      6/1/2011                  7/1/2011
408191798                              3,585.99                    7/1/2011                      6/1/2011                  7/1/2011
408191799                              3,525.00                    7/1/2011                      6/1/2011                  7/1/2011
408191800                              2,205.00                    7/1/2011                      6/1/2011                  7/1/2011
408191802                              4,834.38                    7/1/2011                      6/1/2011                  7/1/2011
408191803                              6,087.50                    7/1/2011                      6/1/2011                  7/1/2011
408191804                              4,162.50                    7/1/2011                      6/1/2011                  7/1/2011
408191805                              2,970.31                    7/1/2011                      6/1/2011                  7/1/2011
408191806                              2,446.83                    7/1/2011                      6/1/2011                  7/1/2011
408191807                              3,757.81                    7/1/2011                      6/1/2011                  7/1/2011
408191808                              5,146.80                    7/1/2011                      6/1/2011                  7/1/2011
408191809                              2,714.05                    7/1/2011                      6/1/2011                  7/1/2011
408191811                              3,291.09                    6/1/2011                      5/1/2011                  6/1/2011
408191812                              6,023.44                    7/1/2011                      6/1/2011                  7/1/2011
408191813                              2,900.00                    8/1/2011                      7/1/2011                  8/1/2011
408191814                              3,468.80                    7/1/2011                      6/1/2011                  7/1/2011
408191815                              5,186.52                    7/1/2011                      6/1/2011                  7/1/2011
408191816                              2,635.42                    7/1/2011                      6/1/2011                  7/1/2011
408191817                              3,918.75                    7/1/2011                      6/1/2011                  7/1/2011
408191818                              2,737.50                    7/1/2011                      6/1/2011                  7/1/2011
408191819                              4,856.67                    7/1/2011                      6/1/2011                  7/1/2011
408191820                              2,589.58                    7/1/2011                      6/1/2011                  7/1/2011
408191821                              6,560.00                    7/1/2011                      6/1/2011                  7/1/2011
408191822                              5,729.17                    7/1/2011                      6/1/2011                  7/1/2011
408191823                              2,900.84                    7/1/2011                      6/1/2011                  7/1/2011
408191824                              2,856.36                    7/1/2011                      6/1/2011                  7/1/2011
408191825                              2,893.33                    7/1/2011                      6/1/2011                  7/1/2011
408191826                              4,625.00                    7/1/2011                      6/1/2011                  7/1/2011
408191827                              2,412.50                    7/1/2011                      6/1/2011                  7/1/2011
408191828                              3,262.50                    7/1/2011                      6/1/2011                  7/1/2011
408191829                              5,466.67                    7/1/2011                      6/1/2011                  7/1/2011
408191830                              3,148.75                    7/1/2011                      6/1/2011                  7/1/2011
408191831                              5,183.25                    7/1/2011                      6/1/2011                  7/1/2011
408191832                              3,760.00                    7/1/2011                      6/1/2011                  7/1/2011
408191833                              2,437.50                    7/1/2011                      6/1/2011                  7/1/2011
408191834                              3,202.08                    7/1/2011                      6/1/2011                  7/1/2011
408191835                              2,225.42                    7/1/2011                      6/1/2011                  7/1/2011
408191836                              3,176.82                    7/1/2011                      6/1/2011                  7/1/2011
408191837                              4,037.50                    7/1/2011                      6/1/2011                  7/1/2011
408191838                              3,974.42                    7/1/2011                      6/1/2011                  7/1/2011
408191839                              4,112.50                    7/1/2011                      6/1/2011                  7/1/2011
408191840                              2,969.32                    7/1/2011                      6/1/2011                  7/1/2011
408191841                              5,263.67                    7/1/2011                      6/1/2011                  7/1/2011
408191842                              3,933.33                    7/1/2011                      6/1/2011                  7/1/2011
408191843                              6,041.67                    7/1/2011                      6/1/2011                  7/1/2011
408191844                              2,552.08                    7/1/2011                      6/1/2011                  7/1/2011
408191845                              3,045.00                    7/1/2011                      6/1/2011                  7/1/2011
408191846                              3,441.67                    7/1/2011                      6/1/2011                  7/1/2011
408191847                              4,079.17                    8/1/2011                      7/1/2011                  8/1/2011
408191848                              2,520.83                    7/1/2011                      6/1/2011                  7/1/2011
408191849                              3,422.92                    7/1/2011                      6/1/2011                  7/1/2011
408191850                             15,822.92                    7/1/2011                      6/1/2011                  7/1/2011
408191851                              2,815.83                    7/1/2011                      6/1/2011                  7/1/2011
408191852                             13,029.17                    7/1/2011                      6/1/2011                  7/1/2011
408191853                              2,940.00                    7/1/2011                      6/1/2011                  7/1/2011
408191854                              5,624.44                    7/1/2011                      6/1/2011                  7/1/2011
408191855                             10,312.50                    7/1/2011                      6/1/2011                  7/1/2011
408191856                              5,729.17                    7/1/2011                      6/1/2011                  7/1/2011
408191857                              2,379.33                    7/1/2011                      6/1/2011                  7/1/2011
408191858                              4,868.75                    7/1/2011                      6/1/2011                  7/1/2011
408191859                              2,389.13                    7/1/2011                      6/1/2011                  7/1/2011
408191860                              7,218.75                    7/1/2011                      6/1/2011                  7/1/2011
408191861                              2,625.00                    7/1/2011                      6/1/2011                  7/1/2011
408191862                              4,004.37                    7/1/2011                      6/1/2011                  7/1/2011
408191863                              3,176.90                    7/1/2011                      6/1/2011                  7/1/2011
408191864                              2,686.35                    7/1/2011                      6/1/2011                  7/1/2011
408191865                              7,333.33                    7/1/2011                      6/1/2011                  7/1/2011
408191866                              3,091.67                    7/1/2011                      6/1/2011                  7/1/2011
408191867                              2,974.58                    7/1/2011                      6/1/2011                  7/1/2011
408191868                              3,915.00                    7/1/2011                      6/1/2011                  7/1/2011
408191869                              2,325.52                    7/1/2011                      6/1/2011                  7/1/2011
408191870                              2,700.00                    7/1/2011                      6/1/2011                  7/1/2011
408191872                              2,451.03                    7/1/2011                      6/1/2011                  7/1/2011
408191873                              3,136.50                    7/1/2011                      6/1/2011                  7/1/2011
408191874                              2,500.00                    7/1/2011                      6/1/2011                  7/1/2011
408191875                              8,941.67                    8/1/2011                      7/1/2011                  8/1/2011
408191876                              4,955.08                    8/1/2011                      7/1/2011                  8/1/2011
408191877                              3,345.42                    7/1/2011                      6/1/2011                  7/1/2011
408191878                              2,688.58                    7/1/2011                      6/1/2011                  7/1/2011
408191879                              3,433.20                    7/1/2011                      6/1/2011                  7/1/2011
408191880                              4,275.39                    7/1/2011                      6/1/2011                  7/1/2011
408191881                              2,970.00                    7/1/2011                      6/1/2011                  7/1/2011
408191882                              3,539.58                    7/1/2011                      6/1/2011                  7/1/2011
408191883                              2,554.50                    7/1/2011                      6/1/2011                  7/1/2011
408191884                              2,881.67                    7/1/2011                      6/1/2011                  7/1/2011
408191885                              3,800.00                    8/1/2011                      7/1/2011                  8/1/2011
408191886                              5,001.10                    8/1/2011                      7/1/2011                  8/1/2011
408191887                              2,406.25                    7/1/2011                      6/1/2011                  7/1/2011
408191888                              4,133.33                    7/1/2011                      6/1/2011                  7/1/2011
408191889                              3,002.34                    7/1/2011                      6/1/2011                  7/1/2011
408191890                              3,796.88                    7/1/2011                      6/1/2011                  7/1/2011
408191891                              3,510.21                    7/1/2011                      6/1/2011                  7/1/2011
408191892                              2,627.92                    7/1/2011                      6/1/2011                  7/1/2011
408191895                              4,619.14                    7/1/2011                      6/1/2011                  7/1/2011
408191896                              2,503.81                    7/1/2011                      6/1/2011                  7/1/2011
408191897                              3,180.00                    7/1/2011                      6/1/2011                  7/1/2011
408191898                              3,022.50                    7/1/2011                      6/1/2011                  7/1/2011
408191900                              2,430.00                    7/1/2011                      6/1/2011                  7/1/2011
408191901                              3,723.96                    7/1/2011                      6/1/2011                  7/1/2011
408191902                              3,500.00                    7/1/2011                      6/1/2011                  7/1/2011
408191904                              2,330.42                    7/1/2011                      6/1/2011                  7/1/2011
408191905                              2,635.42                    7/1/2011                      6/1/2011                  7/1/2011
408191906                              4,783.69                    7/1/2011                      6/1/2011                  7/1/2011
408191907                              2,933.33                    7/1/2011                      6/1/2011                  7/1/2011
408191908                              3,639.66                    7/1/2011                      6/1/2011                  7/1/2011
408191909                              2,424.75                    7/1/2011                      6/1/2011                  7/1/2011
408191910                              3,792.41                    7/1/2011                      6/1/2011                  7/1/2011
408191911                              3,770.31                    7/1/2011                      6/1/2011                  7/1/2011
408191912                              2,395.83                    7/1/2011                      6/1/2011                  7/1/2011
408191913                              4,106.67                    7/1/2011                      6/1/2011                  7/1/2011
408191914                              2,413.13                    7/1/2011                      6/1/2011                  7/1/2011
408191915                              1,033.13                    8/1/2011                      7/1/2011                  8/1/2011
408191916                              4,875.00                    8/1/2011                      7/1/2011                  8/1/2011
408191917                              5,570.31                    7/1/2011                      6/1/2011                  7/1/2011
408191918                              2,870.83                    7/1/2011                      6/1/2011                  7/1/2011
408191919                              4,814.51                    7/1/2011                      6/1/2011                  7/1/2011
408191920                              2,655.00                    7/1/2011                      6/1/2011                  7/1/2011
408191921                              3,240.00                    8/1/2011                      7/1/2011                  8/1/2011
408191922                              2,537.50                    7/1/2011                      6/1/2011                  7/1/2011
408191923                              2,845.25                    7/1/2011                      6/1/2011                  7/1/2011
408191925                              4,085.42                    8/1/2011                      7/1/2011                  8/1/2011
408191926                              5,833.33                    8/1/2011                      7/1/2011                  8/1/2011
408191927                              2,405.00                    7/1/2011                      6/1/2011                  7/1/2011
408191928                              3,476.67                    7/1/2011                      6/1/2011                  7/1/2011
408191929                              3,269.58                    7/1/2011                      6/1/2011                  7/1/2011
408191930                              5,625.00                    7/1/2011                      6/1/2011                  7/1/2011
408191931                              5,465.63                    8/1/2011                      7/1/2011                  8/1/2011
408191932                              4,148.44                    7/1/2011                      6/1/2011                  7/1/2011
408191933                              3,453.13                    8/1/2011                      7/1/2011                  8/1/2011
408191934                              4,333.33                    7/1/2011                      6/1/2011                  7/1/2011
408191935                              4,765.63                    7/1/2011                      6/1/2011                  7/1/2011
408191936                              2,830.50                    8/1/2011                      7/1/2011                  8/1/2011
408191938                              2,271.35                    7/1/2011                      6/1/2011                  7/1/2011
408191939                              3,575.00                    7/1/2011                      6/1/2011                  7/1/2011
408191940                              2,296.67                    8/1/2011                      7/1/2011                  8/1/2011
408191941                              2,500.31                    7/1/2011                      6/1/2011                  7/1/2011
408191942                              3,091.67                    8/1/2011                      7/1/2011                  8/1/2011
408191943                              5,804.17                    7/1/2011                      6/1/2011                  7/1/2011
408191944                              8,016.67                    7/1/2011                      6/1/2011                  7/1/2011
408191945                              5,175.00                    7/1/2011                      6/1/2011                  7/1/2011
408191946                              3,106.25                    7/1/2011                      6/1/2011                  7/1/2011
408191947                              3,967.85                    7/1/2011                      6/1/2011                  7/1/2011
408191948                              3,774.38                    7/1/2011                      6/1/2011                  7/1/2011
408191949                              2,925.00                    8/1/2011                      7/1/2011                  8/1/2011
408191950                              3,888.75                    8/1/2011                      7/1/2011                  8/1/2011
408191951                              2,745.00                    8/1/2011                      7/1/2011                  8/1/2011
408191952                              3,589.17                    7/1/2011                      6/1/2011                  7/1/2011
408191954                              3,037.50                    7/1/2011                      6/1/2011                  7/1/2011
408191955                              4,128.17                    7/1/2011                      6/1/2011                  7/1/2011
408191956                              3,937.50                    8/1/2011                      7/1/2011                  8/1/2011
408191957                              5,913.83                    7/1/2011                      6/1/2011                  7/1/2011
408191959                              3,238.33                    7/1/2011                      6/1/2011                  7/1/2011
408191960                              2,491.67                    7/1/2011                      6/1/2011                  7/1/2011
408191961                              3,300.00                    7/1/2011                      6/1/2011                  7/1/2011
408191962                              5,842.42                    7/1/2011                      6/1/2011                  7/1/2011
408191963                              3,060.00                    8/1/2011                      7/1/2011                  8/1/2011
408191964                              5,005.47                    8/1/2011                      7/1/2011                  8/1/2011
408191965                              3,723.96                    7/1/2011                      6/1/2011                  7/1/2011
408191966                              3,308.08                    7/1/2011                      6/1/2011                  7/1/2011
408191967                              3,213.08                    8/1/2011                      7/1/2011                  8/1/2011
408191968                              3,666.67                    7/1/2011                      6/1/2011                  7/1/2011
408191969                              6,022.92                    7/1/2011                      6/1/2011                  7/1/2011
408191970                              2,857.58                    7/1/2011                      6/1/2011                  7/1/2011
408191971                              3,171.88                    8/1/2011                      7/1/2011                  8/1/2011
408191972                              6,825.00                    7/1/2011                      6/1/2011                  7/1/2011
408191973                              4,275.00                    7/1/2011                      6/1/2011                  7/1/2011
408191974                              3,162.50                    8/1/2011                      7/1/2011                  8/1/2011
408191975                              3,574.54                    7/1/2011                      6/1/2011                  7/1/2011
408191976                              2,275.00                    7/1/2011                      6/1/2011                  7/1/2011
408191977                              2,812.50                    8/1/2011                      7/1/2011                  8/1/2011
408191978                              2,760.42                    8/1/2011                      7/1/2011                  8/1/2011
408191979                              3,217.50                    7/1/2011                      6/1/2011                  7/1/2011
408191980                              3,487.92                    7/1/2011                      6/1/2011                  7/1/2011
408191981                              3,100.00                    7/1/2011                      6/1/2011                  7/1/2011
408191982                              2,968.75                    8/1/2011                      7/1/2011                  8/1/2011
408191983                              3,709.42                    7/1/2011                      6/1/2011                  7/1/2011
408191984                              3,229.17                    7/1/2011                      6/1/2011                  7/1/2011
408191985                              2,782.22                    7/1/2011                      6/1/2011                  7/1/2011
408191986                              5,200.00                    7/1/2011                      6/1/2011                  7/1/2011
408191987                              5,213.54                    8/1/2011                      7/1/2011                  8/1/2011
408191988                              2,818.75                    7/1/2011                      6/1/2011                  7/1/2011
408191989                              3,150.00                    8/1/2011                      7/1/2011                  8/1/2011
408191990                              4,370.00                    7/1/2011                      6/1/2011                  7/1/2011
408191991                              3,072.92                    8/1/2011                      7/1/2011                  8/1/2011
408191992                              3,335.00                    7/1/2011                      6/1/2011                  7/1/2011
408191993                              3,491.25                    8/1/2011                      7/1/2011                  8/1/2011
408191994                              2,887.50                    8/1/2011                      7/1/2011                  8/1/2011
408191995                              2,570.19                    8/1/2011                      7/1/2011                  8/1/2011
408191996                              3,475.00                    8/1/2011                      7/1/2011                  8/1/2011
408191997                              2,788.83                    8/1/2011                      7/1/2011                  8/1/2011
408191998                              2,750.00                    8/1/2011                      7/1/2011                  8/1/2011
408191999                              3,355.00                    8/1/2011                      7/1/2011                  8/1/2011
408192000                              5,729.17                    7/1/2011                      6/1/2011                  7/1/2011
408192001                              3,141.67                    8/1/2011                      7/1/2011                  8/1/2011
408192002                              2,757.11                    4/1/2011                      3/1/2011                  4/1/2011
408381264                                666.45                   10/1/2010                      9/1/2010                 10/1/2010
408381265                              3,866.70                    7/1/2011                      6/1/2011                  7/1/2011
408381266                              2,881.96                    7/1/2011                      6/1/2011                  7/1/2011
408381267                              3,775.00                    8/1/2011                      7/1/2011                  8/1/2011
408381268                              2,848.77                    7/1/2011                      6/1/2011                  7/1/2011
408381269                              2,847.38                    7/1/2011                      6/1/2011                  7/1/2011
408381270                              1,543.75                   11/1/2010                     10/1/2010                 11/1/2010
408381272                              2,039.91                    7/1/2011                      6/1/2011                  7/1/2011
408381273                              2,875.85                    6/1/2011                      5/1/2011                  6/1/2011
408381274                              6,635.42                    6/1/2011                      5/1/2011                  6/1/2011
408381275                              3,133.33                    4/1/2011                      3/1/2011                  4/1/2011
408381276                              3,000.00                    5/1/2011                      4/1/2011                  5/1/2011
408381277                              3,187.50                    5/1/2011                      4/1/2011                  5/1/2011
408381278                              3,001.25                    6/1/2011                      5/1/2011                  6/1/2011
408381279                              6,861.84                    6/1/2011                      5/1/2011                  6/1/2011
408381281                              2,362.92                    6/1/2011                      5/1/2011                  6/1/2011
408381282                              3,531.75                    7/1/2011                      6/1/2011                  7/1/2011
408381284                              5,792.50                    5/1/2011                      4/1/2011                  5/1/2011
408381285                              2,740.00                    7/1/2011                      6/1/2011                  7/1/2011
408381286                              4,902.08                    5/1/2011                      4/1/2011                  5/1/2011
408381287                              2,571.25                    6/1/2011                      5/1/2011                  6/1/2011
408381288                              2,949.31                    6/1/2011                      5/1/2011                  6/1/2011
408381289                              4,803.80                    6/1/2011                      5/1/2011                  6/1/2011
408381290                              3,564.17                    6/1/2011                      5/1/2011                  6/1/2011
408381291                              3,427.08                    5/1/2011                      4/1/2011                  5/1/2011
408381292                              2,169.55                    6/1/2011                      5/1/2011                  6/1/2011
408381293                              1,998.75                    5/1/2011                      4/1/2011                  5/1/2011
408381294                              3,105.00                    7/1/2011                      6/1/2011                  7/1/2011
408381295                              4,559.01                    6/1/2011                      5/1/2011                  6/1/2011
408381296                              2,686.29                    6/1/2011                      5/1/2011                  6/1/2011
408381297                              3,150.00                    6/1/2011                      5/1/2011                  6/1/2011
408381298                              4,812.70                    7/1/2011                      6/1/2011                  7/1/2011
408381299                              2,546.02                    7/1/2011                      6/1/2011                  7/1/2011
408381300                              3,431.80                    6/1/2011                      5/1/2011                  6/1/2011
408381301                              2,499.83                    7/1/2011                      6/1/2011                  7/1/2011
408381302                              4,430.42                    6/1/2011                      5/1/2011                  6/1/2011
408381303                              2,421.56                    6/1/2011                      5/1/2011                  6/1/2011
408381304                              2,784.25                    6/1/2011                      5/1/2011                  6/1/2011
408381305                              2,769.01                    6/1/2011                      5/1/2011                  6/1/2011
408381306                              3,408.85                    6/1/2011                      5/1/2011                  6/1/2011
408381307                              3,660.31                    7/1/2011                      6/1/2011                  7/1/2011
408381308                              2,898.49                    6/1/2011                      5/1/2011                  6/1/2011
408381309                              2,816.67                    7/1/2011                      6/1/2011                  7/1/2011
408381310                              3,258.75                    6/1/2011                      5/1/2011                  6/1/2011
408381311                              2,383.33                    6/1/2011                      5/1/2011                  6/1/2011
408381312                              3,478.78                    6/1/2011                      5/1/2011                  6/1/2011
408381313                              3,200.70                    6/1/2011                      5/1/2011                  6/1/2011
408381314                              3,250.00                    6/1/2011                      5/1/2011                  6/1/2011
408381315                              3,200.31                    6/1/2011                      5/1/2011                  6/1/2011
408381317                              3,446.77                    6/1/2011                      5/1/2011                  6/1/2011
408381318                              2,179.69                    6/1/2011                      5/1/2011                  6/1/2011
408381319                              5,026.04                    7/1/2011                      6/1/2011                  7/1/2011
408381320                              3,244.12                    7/1/2011                      6/1/2011                  7/1/2011
408381321                              2,538.84                    6/1/2011                      5/1/2011                  6/1/2011
408381323                              2,325.52                    6/1/2011                      5/1/2011                  6/1/2011
408381324                              2,236.67                    7/1/2011                      6/1/2011                  7/1/2011
408381325                              3,670.66                    6/1/2011                      5/1/2011                  6/1/2011
408381327                              2,757.08                    6/1/2011                      5/1/2011                  6/1/2011
408381328                              5,870.95                    6/1/2011                      5/1/2011                  6/1/2011
408381329                              3,505.21                    7/1/2011                      6/1/2011                  7/1/2011
408381330                              2,443.54                    6/1/2011                      5/1/2011                  6/1/2011
408381331                              4,741.02                    7/1/2011                      6/1/2011                  7/1/2011
408381332                              5,311.97                    7/1/2011                      6/1/2011                  7/1/2011
408381333                              3,098.33                    7/1/2011                      6/1/2011                  7/1/2011
408381334                              3,222.92                    6/1/2011                      5/1/2011                  6/1/2011
408381335                              2,484.38                    7/1/2011                      6/1/2011                  7/1/2011
408381336                              3,040.88                    6/1/2011                      5/1/2011                  6/1/2011
408381337                              3,802.50                    7/1/2011                      6/1/2011                  7/1/2011
408381338                              2,654.17                    7/1/2011                      6/1/2011                  7/1/2011
408381339                              2,252.50                    6/1/2011                      5/1/2011                  6/1/2011
408381340                              2,530.67                    6/1/2011                      5/1/2011                  6/1/2011
408381341                              3,247.92                    7/1/2011                      6/1/2011                  7/1/2011
408381342                              2,561.67                    6/1/2011                      5/1/2011                  6/1/2011
408381343                              3,330.28                    6/1/2011                      5/1/2011                  6/1/2011
408381344                              3,304.95                    6/1/2011                      5/1/2011                  6/1/2011
408381346                              2,107.66                    7/1/2011                      6/1/2011                  7/1/2011
408381347                              5,625.00                    6/1/2011                      5/1/2011                  6/1/2011
408381348                              2,270.67                    7/1/2011                      6/1/2011                  7/1/2011
408381349                              4,828.66                    6/1/2011                      5/1/2011                  6/1/2011
408381350                              2,230.00                    7/1/2011                      6/1/2011                  7/1/2011
408381351                              4,976.56                    6/1/2011                      5/1/2011                  6/1/2011
408381352                              4,940.63                    6/1/2011                      5/1/2011                  6/1/2011
408381353                              2,983.85                    6/1/2011                      5/1/2011                  6/1/2011
408381354                              2,587.50                    6/1/2011                      5/1/2011                  6/1/2011
408381355                              2,812.33                    6/1/2011                      5/1/2011                  6/1/2011
408381356                              2,994.79                    7/1/2011                      6/1/2011                  7/1/2011
408381357                              5,312.49                    6/1/2011                      5/1/2011                  6/1/2011
408381358                              2,598.18                    7/1/2011                      6/1/2011                  7/1/2011
408381359                              3,943.33                    7/1/2011                      6/1/2011                  7/1/2011
408381360                              4,635.68                    7/1/2011                      6/1/2011                  7/1/2011
408381361                              4,721.48                    7/1/2011                      6/1/2011                  7/1/2011
408381362                              3,388.50                    6/1/2011                      5/1/2011                  6/1/2011
408381363                              2,585.00                    7/1/2011                      6/1/2011                  7/1/2011
408381364                              3,385.42                    7/1/2011                      6/1/2011                  7/1/2011
408381365                              3,705.47                    6/1/2011                      5/1/2011                  6/1/2011
408381366                              2,619.00                    7/1/2011                      6/1/2011                  7/1/2011
408381367                              4,132.03                    5/1/2011                      4/1/2011                  5/1/2011
408381368                              2,270.00                    6/1/2011                      5/1/2011                  6/1/2011
408381369                              2,671.88                    7/1/2011                      6/1/2011                  7/1/2011
408381371                              2,577.60                    7/1/2011                      6/1/2011                  7/1/2011
408381372                              3,430.00                    5/1/2011                      4/1/2011                  5/1/2011
408381374                              3,194.21                    6/1/2011                      5/1/2011                  6/1/2011
408381375                              2,614.08                    7/1/2011                      6/1/2011                  7/1/2011
408381376                              3,268.33                    7/1/2011                      6/1/2011                  7/1/2011
408381377                              3,426.47                    7/1/2011                      6/1/2011                  7/1/2011
408381378                              3,180.00                    7/1/2011                      6/1/2011                  7/1/2011
408381379                              3,438.47                    7/1/2011                      6/1/2011                  7/1/2011
408381380                              2,816.67                    7/1/2011                      6/1/2011                  7/1/2011
408381381                              3,025.00                    7/1/2011                      6/1/2011                  7/1/2011
408381382                              3,001.56                    7/1/2011                      6/1/2011                  7/1/2011
408381384                              2,282.31                    6/1/2011                      5/1/2011                  6/1/2011
408381385                              2,339.86                    7/1/2011                      6/1/2011                  7/1/2011
408381386                              4,154.96                    7/1/2011                      6/1/2011                  7/1/2011
408381387                              3,825.00                    7/1/2011                      6/1/2011                  7/1/2011
408381388                              2,443.75                    7/1/2011                      6/1/2011                  7/1/2011
408381389                              2,670.00                    7/1/2011                      6/1/2011                  7/1/2011
408381390                              2,868.67                    7/1/2011                      6/1/2011                  7/1/2011
408381391                              2,709.38                    7/1/2011                      6/1/2011                  7/1/2011
408381392                              3,791.67                    7/1/2011                      6/1/2011                  7/1/2011
408381393                              2,458.33                    7/1/2011                      6/1/2011                  7/1/2011
408381394                              4,055.15                    7/1/2011                      6/1/2011                  7/1/2011
408381395                              4,305.56                    6/1/2011                      5/1/2011                  6/1/2011
408381396                              6,151.99                    7/1/2011                      6/1/2011                  7/1/2011
408381397                              2,332.19                    7/1/2011                      6/1/2011                  7/1/2011
408381398                              2,477.00                    8/1/2011                      7/1/2011                  8/1/2011
408381399                              2,583.43                    7/1/2011                      6/1/2011                  7/1/2011
408381400                              3,657.82                    7/1/2011                      6/1/2011                  7/1/2011
408381401                              2,705.84                    8/1/2011                      7/1/2011                  8/1/2011
408381402                              2,992.33                    8/1/2011                      7/1/2011                  8/1/2011
408381403                              3,671.88                    7/1/2011                      6/1/2011                  7/1/2011
408381404                              3,827.76                    7/1/2011                      6/1/2011                  7/1/2011
408381405                              2,350.00                    7/1/2011                      6/1/2011                  7/1/2011
408381406                              4,887.50                    8/1/2011                      7/1/2011                  8/1/2011
408381407                              3,412.04                    7/1/2011                      6/1/2011                  7/1/2011
408381408                              2,669.71                    6/1/2011                      5/1/2011                  6/1/2011
408381409                              3,676.25                    8/1/2011                      7/1/2011                  8/1/2011
408381410                              4,195.83                    8/1/2011                      7/1/2011                  8/1/2011
408381411                              3,182.29                    7/1/2011                      6/1/2011                  7/1/2011
408381412                              5,142.03                    7/1/2011                      6/1/2011                  7/1/2011
408381413                              2,287.33                    7/1/2011                      6/1/2011                  7/1/2011
408381414                              4,398.47                    7/1/2011                      6/1/2011                  7/1/2011
408381416                              3,698.92                    7/1/2011                      6/1/2011                  7/1/2011
408381417                              3,219.38                    7/1/2011                      6/1/2011                  7/1/2011
408381418                              2,843.97                    7/1/2011                      6/1/2011                  7/1/2011
408381419                              4,033.25                    7/1/2011                      6/1/2011                  7/1/2011
408381420                              3,791.67                    7/1/2011                      6/1/2011                  7/1/2011
408381421                              2,905.72                    7/1/2011                      6/1/2011                  7/1/2011
408381422                              5,643.17                    6/1/2011                      5/1/2011                  6/1/2011
408381423                              3,782.50                    7/1/2011                      6/1/2011                  7/1/2011
408381424                              4,168.75                    7/1/2011                      6/1/2011                  7/1/2011
408381425                              3,533.33                    7/1/2011                      6/1/2011                  7/1/2011
408381426                              2,827.50                    7/1/2011                      6/1/2011                  7/1/2011
408381427                              3,966.67                    7/1/2011                      6/1/2011                  7/1/2011
408381428                              2,285.83                    7/1/2011                      6/1/2011                  7/1/2011
408381429                              5,729.17                    6/1/2011                      5/1/2011                  6/1/2011
408381430                              3,202.21                    7/1/2011                      6/1/2011                  7/1/2011
408381431                              4,791.67                    7/1/2011                      6/1/2011                  7/1/2011
408381432                              2,708.33                    7/1/2011                      6/1/2011                  7/1/2011
408381434                              2,658.83                    7/1/2011                      6/1/2011                  7/1/2011
408381435                              2,700.00                    7/1/2011                      6/1/2011                  7/1/2011
408381436                              2,953.13                    7/1/2011                      6/1/2011                  7/1/2011
408381437                              2,525.78                    7/1/2011                      6/1/2011                  7/1/2011
408381438                              3,055.42                    7/1/2011                      6/1/2011                  7/1/2011
408381439                              2,894.76                    8/1/2011                      7/1/2011                  8/1/2011
408381440                              2,700.00                    6/1/2011                      5/1/2011                  6/1/2011
408381441                              2,734.33                    6/1/2011                      5/1/2011                  6/1/2011
408381442                              2,430.47                    7/1/2011                      6/1/2011                  7/1/2011
408381443                              3,588.54                    7/1/2011                      6/1/2011                  7/1/2011
408381444                              2,615.89                    8/1/2011                      7/1/2011                  8/1/2011
408381445                              2,968.75                    7/1/2011                      6/1/2011                  7/1/2011
408381446                              4,062.50                    7/1/2011                      6/1/2011                  7/1/2011
408381447                              5,175.78                    6/1/2011                      5/1/2011                  6/1/2011
408381448                              5,348.25                    7/1/2011                      6/1/2011                  7/1/2011
408381449                              2,500.00                    6/1/2011                      5/1/2011                  6/1/2011
408381450                              2,470.24                    7/1/2011                      6/1/2011                  7/1/2011
408381451                              2,697.98                    6/1/2011                      5/1/2011                  6/1/2011
408381452                              2,560.50                    7/1/2011                      6/1/2011                  7/1/2011
408381453                              2,556.15                    7/1/2011                      6/1/2011                  7/1/2011
408381454                              2,398.96                    8/1/2011                      7/1/2011                  8/1/2011
408381455                              2,447.92                    7/1/2011                      6/1/2011                  7/1/2011
408381456                              2,918.50                    7/1/2011                      6/1/2011                  7/1/2011
408381457                              2,947.50                    7/1/2011                      6/1/2011                  7/1/2011
408381458                              3,589.32                    7/1/2011                      6/1/2011                  7/1/2011
408381459                              2,854.25                    7/1/2011                      6/1/2011                  7/1/2011
408381460                              4,014.58                    7/1/2011                      6/1/2011                  7/1/2011
408381461                              2,520.00                    7/1/2011                      6/1/2011                  7/1/2011
408381462                              2,903.33                    7/1/2011                      6/1/2011                  7/1/2011
408381463                              2,441.25                    7/1/2011                      6/1/2011                  7/1/2011
408381464                              2,566.43                    8/1/2011                      7/1/2011                  8/1/2011
408381465                              5,159.40                    7/1/2011                      6/1/2011                  7/1/2011
408381466                              2,410.42                    7/1/2011                      6/1/2011                  7/1/2011
408381467                              2,442.06                    7/1/2011                      6/1/2011                  7/1/2011
408381468                              3,152.47                    7/1/2011                      6/1/2011                  7/1/2011
408381469                              3,058.85                    7/1/2011                      6/1/2011                  7/1/2011
408381470                              2,184.58                    8/1/2011                      7/1/2011                  8/1/2011
408381471                              6,595.06                    6/1/2011                      5/1/2011                  6/1/2011
408381472                              3,639.69                    7/1/2011                      6/1/2011                  7/1/2011
408381473                              2,402.67                    7/1/2011                      6/1/2011                  7/1/2011
408381474                              4,386.67                    6/1/2011                      5/1/2011                  6/1/2011
408381475                              2,953.17                    7/1/2011                      6/1/2011                  7/1/2011
408381476                              2,125.00                    6/1/2011                      5/1/2011                  6/1/2011
408381477                              3,958.33                    7/1/2011                      6/1/2011                  7/1/2011
408381478                              3,993.97                    7/1/2011                      6/1/2011                  7/1/2011
408381479                              3,247.29                    7/1/2011                      6/1/2011                  7/1/2011
408381480                              1,400.00                    7/1/2011                      6/1/2011                  7/1/2011
408381481                              3,738.28                    7/1/2011                      6/1/2011                  7/1/2011
408381482                              3,919.95                    7/1/2011                      6/1/2011                  7/1/2011
408381483                              3,039.88                    7/1/2011                      6/1/2011                  7/1/2011
408381484                              2,913.02                    7/1/2011                      6/1/2011                  7/1/2011
408381485                              3,249.00                    7/1/2011                      6/1/2011                  7/1/2011
408381486                              2,483.50                    7/1/2011                      6/1/2011                  7/1/2011
408381487                              3,078.59                    7/1/2011                      6/1/2011                  7/1/2011
408381488                              2,437.50                    7/1/2011                      6/1/2011                  7/1/2011
408381489                              4,756.31                    7/1/2011                      6/1/2011                  7/1/2011
408381490                              3,412.50                    7/1/2011                      6/1/2011                  7/1/2011
408381491                              2,408.75                    7/1/2011                      6/1/2011                  7/1/2011
408381492                              2,491.67                    7/1/2011                      6/1/2011                  7/1/2011
408381493                              2,809.55                    7/1/2011                      6/1/2011                  7/1/2011
408381494                              3,682.79                    8/1/2011                      7/1/2011                  8/1/2011
408381495                              3,406.73                    7/1/2011                      6/1/2011                  7/1/2011
408381496                              2,252.08                    7/1/2011                      6/1/2011                  7/1/2011
408381497                              3,684.20                    7/1/2011                      6/1/2011                  7/1/2011
408381498                              2,479.17                    7/1/2011                      6/1/2011                  7/1/2011
408381499                              2,600.00                    7/1/2011                      6/1/2011                  7/1/2011
408381500                              3,442.50                    6/1/2011                      5/1/2011                  6/1/2011
408381501                              3,395.83                    6/1/2011                      5/1/2011                  6/1/2011
408381502                              5,104.17                    7/1/2011                      6/1/2011                  7/1/2011
408381503                              3,060.42                    7/1/2011                      6/1/2011                  7/1/2011
408381504                              4,338.54                    7/1/2011                      6/1/2011                  7/1/2011
408381505                              3,577.07                    7/1/2011                      6/1/2011                  7/1/2011
408381506                              3,476.04                    7/1/2011                      6/1/2011                  7/1/2011
408381507                              2,443.75                    7/1/2011                      6/1/2011                  7/1/2011
408381508                              5,520.83                    6/1/2011                      5/1/2011                  6/1/2011
408381509                              2,213.54                    7/1/2011                      6/1/2011                  7/1/2011
408381510                              3,333.33                    7/1/2011                      6/1/2011                  7/1/2011
408381512                              4,085.01                    7/1/2011                      6/1/2011                  7/1/2011
408381513                              2,664.06                    7/1/2011                      6/1/2011                  7/1/2011
408381514                              2,280.00                    7/1/2011                      6/1/2011                  7/1/2011
408381515                              2,989.00                    7/1/2011                      6/1/2011                  7/1/2011
408381516                              2,281.56                    7/1/2011                      6/1/2011                  7/1/2011
408381517                              3,718.75                    7/1/2011                      6/1/2011                  7/1/2011
408381518                              2,994.79                    6/1/2011                      5/1/2011                  6/1/2011
408381519                              3,694.30                    6/1/2011                      5/1/2011                  6/1/2011
408381520                              3,750.00                    7/1/2011                      6/1/2011                  7/1/2011
408381521                              3,750.00                    7/1/2011                      6/1/2011                  7/1/2011
408381522                              1,959.38                    7/1/2011                      6/1/2011                  7/1/2011
408381523                              2,465.83                    7/1/2011                      6/1/2011                  7/1/2011
408381524                              4,874.48                    7/1/2011                      6/1/2011                  7/1/2011
408381525                              7,554.34                    7/1/2011                      6/1/2011                  7/1/2011
408381526                              2,679.60                    7/1/2011                      6/1/2011                  7/1/2011
408381527                              2,817.79                    7/1/2011                      6/1/2011                  7/1/2011
408381528                              3,037.50                    7/1/2011                      6/1/2011                  7/1/2011
408381529                              2,715.42                    7/1/2011                      6/1/2011                  7/1/2011
408381530                              2,576.58                    7/1/2011                      6/1/2011                  7/1/2011
408381531                              3,578.13                    6/1/2011                      5/1/2011                  6/1/2011
408381532                              2,467.01                    8/1/2011                      7/1/2011                  8/1/2011
408381533                              3,831.71                    7/1/2011                      6/1/2011                  7/1/2011
408381534                              3,157.23                    7/1/2011                      6/1/2011                  7/1/2011
408381535                              3,828.13                    8/1/2011                      7/1/2011                  8/1/2011
408381536                              2,820.00                    7/1/2011                      6/1/2011                  7/1/2011
408381537                              2,812.50                    7/1/2011                      6/1/2011                  7/1/2011
408381538                             12,582.80                    7/1/2011                      6/1/2011                  7/1/2011
408381539                              4,976.56                    7/1/2011                      6/1/2011                  7/1/2011
408381540                              3,645.27                    8/1/2011                      7/1/2011                  8/1/2011
408381541                              4,229.17                    7/1/2011                      6/1/2011                  7/1/2011
408381542                              2,752.33                    7/1/2011                      6/1/2011                  7/1/2011
408381543                              5,737.50                    7/1/2011                      6/1/2011                  7/1/2011
408381544                              3,069.65                    7/1/2011                      6/1/2011                  7/1/2011
408381545                              4,210.42                    8/1/2011                      7/1/2011                  8/1/2011
408381546                              5,494.79                    7/1/2011                      6/1/2011                  7/1/2011
408381547                              5,156.25                    7/1/2011                      6/1/2011                  7/1/2011
408381548                              2,947.23                    7/1/2011                      6/1/2011                  7/1/2011
408381549                              5,195.27                    7/1/2011                      6/1/2011                  7/1/2011
408381550                              2,473.50                    8/1/2011                      7/1/2011                  8/1/2011
408381551                              2,545.75                    6/1/2011                      5/1/2011                  6/1/2011
408381552                              3,322.92                    7/1/2011                      6/1/2011                  7/1/2011
408381553                              2,333.33                    6/1/2011                      5/1/2011                  6/1/2011
408381554                              2,235.50                    7/1/2011                      6/1/2011                  7/1/2011
408381555                              2,925.00                    7/1/2011                      6/1/2011                  7/1/2011
408381556                              3,133.33                    7/1/2011                      6/1/2011                  7/1/2011
408381557                              3,501.44                    7/1/2011                      6/1/2011                  7/1/2011
408381558                              2,137.31                    6/1/2011                      5/1/2011                  6/1/2011
408381559                              2,418.25                    7/1/2011                      6/1/2011                  7/1/2011
408381560                              2,656.25                    7/1/2011                      6/1/2011                  7/1/2011
408381561                              5,756.56                    7/1/2011                      6/1/2011                  7/1/2011
408381562                              3,888.75                    7/1/2011                      6/1/2011                  7/1/2011
408381563                              3,906.25                    8/1/2011                      7/1/2011                  8/1/2011
408381564                              3,995.00                    8/1/2011                      7/1/2011                  8/1/2011
408381565                              4,010.94                    8/1/2011                      7/1/2011                  8/1/2011
408381566                              5,600.00                    7/1/2011                      6/1/2011                  7/1/2011
408381567                              2,870.83                    6/1/2011                      5/1/2011                  6/1/2011
408381568                              2,565.00                    7/1/2011                      6/1/2011                  7/1/2011
408381569                              2,671.88                    7/1/2011                      6/1/2011                  7/1/2011
408381570                              3,353.80                    7/1/2011                      6/1/2011                  7/1/2011
408381571                              2,273.75                    7/1/2011                      6/1/2011                  7/1/2011
408381572                              2,520.83                    7/1/2011                      6/1/2011                  7/1/2011
408381573                              2,677.50                    7/1/2011                      6/1/2011                  7/1/2011
408381574                              2,181.67                    7/1/2011                      6/1/2011                  7/1/2011
408381577                              3,015.00                    7/1/2011                      6/1/2011                  7/1/2011
408381578                              2,542.50                    7/1/2011                      6/1/2011                  7/1/2011
408381579                              2,133.54                    7/1/2011                      6/1/2011                  7/1/2011
408381580                              2,782.81                    7/1/2011                      6/1/2011                  7/1/2011
408381581                              2,657.81                    7/1/2011                      6/1/2011                  7/1/2011
408381582                              2,758.25                    7/1/2011                      6/1/2011                  7/1/2011
408381583                              2,621.67                    7/1/2011                      6/1/2011                  7/1/2011
408381584                              3,317.71                    7/1/2011                      6/1/2011                  7/1/2011
408381585                              3,915.96                    8/1/2011                      7/1/2011                  8/1/2011
408381586                              2,888.63                    7/1/2011                      6/1/2011                  7/1/2011
408381587                              2,580.00                    7/1/2011                      6/1/2011                  7/1/2011
408381588                              3,529.17                    7/1/2011                      6/1/2011                  7/1/2011
408381589                              2,250.00                    7/1/2011                      6/1/2011                  7/1/2011
408381590                              2,805.00                    7/1/2011                      6/1/2011                  7/1/2011
408381591                              4,826.25                    7/1/2011                      6/1/2011                  7/1/2011
408381592                              2,900.90                    7/1/2011                      6/1/2011                  7/1/2011
408381593                              4,694.80                    6/1/2011                      5/1/2011                  6/1/2011
408381595                              2,338.54                    7/1/2011                      6/1/2011                  7/1/2011
408381596                              2,591.67                    7/1/2011                      6/1/2011                  7/1/2011
408381597                              2,779.50                    7/1/2011                      6/1/2011                  7/1/2011
408381598                              2,778.95                    7/1/2011                      6/1/2011                  7/1/2011
408381599                              3,510.00                    7/1/2011                      6/1/2011                  7/1/2011
408381600                              3,141.38                    8/1/2011                      7/1/2011                  8/1/2011
408381602                              2,592.92                    7/1/2011                      6/1/2011                  7/1/2011
408381603                              3,250.00                    7/1/2011                      6/1/2011                  7/1/2011
408381604                              2,300.00                    7/1/2011                      6/1/2011                  7/1/2011
408381605                              3,966.31                    7/1/2011                      6/1/2011                  7/1/2011
408381606                              2,757.19                    7/1/2011                      6/1/2011                  7/1/2011
408381607                              3,654.91                    7/1/2011                      6/1/2011                  7/1/2011
408381608                              2,604.38                    7/1/2011                      6/1/2011                  7/1/2011
408381609                              5,301.88                    7/1/2011                      6/1/2011                  7/1/2011
408381610                              3,336.67                    7/1/2011                      6/1/2011                  7/1/2011
408381611                              2,640.00                    7/1/2011                      6/1/2011                  7/1/2011
408381612                              3,748.33                    7/1/2011                      6/1/2011                  7/1/2011
408381613                              2,723.07                    7/1/2011                      6/1/2011                  7/1/2011
408381614                              2,696.42                    7/1/2011                      6/1/2011                  7/1/2011
408381615                              2,333.33                    7/1/2011                      6/1/2011                  7/1/2011
408381616                              2,416.67                    7/1/2011                      6/1/2011                  7/1/2011
408381617                              2,708.33                    7/1/2011                      6/1/2011                  7/1/2011
408381618                              2,460.00                    7/1/2011                      6/1/2011                  7/1/2011
408381619                              2,656.25                    7/1/2011                      6/1/2011                  7/1/2011
408381620                              3,397.50                    7/1/2011                      6/1/2011                  7/1/2011
408381621                              2,327.30                    7/1/2011                      6/1/2011                  7/1/2011
408381622                              2,645.83                    8/1/2011                      7/1/2011                  8/1/2011
408381623                              3,612.50                    7/1/2011                      6/1/2011                  7/1/2011
408381624                              2,975.00                    7/1/2011                      6/1/2011                  7/1/2011
408381625                              2,384.00                    7/1/2011                      6/1/2011                  7/1/2011
408381626                              2,751.22                    7/1/2011                      6/1/2011                  7/1/2011
408381628                              2,533.85                    7/1/2011                      6/1/2011                  7/1/2011
408381629                              2,708.33                    7/1/2011                      6/1/2011                  7/1/2011
408381630                              3,809.90                    7/1/2011                      6/1/2011                  7/1/2011
408381631                              1,890.00                    7/1/2011                      6/1/2011                  7/1/2011
408381632                              2,711.33                    7/1/2011                      6/1/2011                  7/1/2011
408381633                              2,514.38                    7/1/2011                      6/1/2011                  7/1/2011
408381634                              2,647.58                    7/1/2011                      6/1/2011                  7/1/2011
408381635                              3,550.50                    7/1/2011                      6/1/2011                  7/1/2011
408381636                              2,266.25                    7/1/2011                      6/1/2011                  7/1/2011
408381637                              3,195.00                    7/1/2011                      6/1/2011                  7/1/2011
408381638                              2,545.83                    7/1/2011                      6/1/2011                  7/1/2011
408381639                              2,871.15                    8/1/2011                      7/1/2011                  8/1/2011
408381640                              2,750.00                    7/1/2011                      6/1/2011                  7/1/2011
408381641                              5,520.83                    7/1/2011                      6/1/2011                  7/1/2011
408381642                              2,484.38                    7/1/2011                      6/1/2011                  7/1/2011
408381643                              3,035.42                    7/1/2011                      6/1/2011                  7/1/2011
408381644                              2,275.00                    7/1/2011                      6/1/2011                  7/1/2011
408381645                              4,895.83                    8/1/2011                      7/1/2011                  8/1/2011
408381646                              3,905.75                    7/1/2011                      6/1/2011                  7/1/2011
408381647                              4,399.10                    7/1/2011                      6/1/2011                  7/1/2011
408381648                              3,346.88                    7/1/2011                      6/1/2011                  7/1/2011
408381649                              3,099.11                    7/1/2011                      6/1/2011                  7/1/2011
408381651                              2,699.14                    7/1/2011                      6/1/2011                  7/1/2011
408381652                              2,520.31                    7/1/2011                      6/1/2011                  7/1/2011
408381654                              3,077.02                    7/1/2011                      6/1/2011                  7/1/2011
408381655                              2,457.92                    7/1/2011                      6/1/2011                  7/1/2011
408381656                              2,870.83                    7/1/2011                      6/1/2011                  7/1/2011
408381657                              2,252.08                    7/1/2011                      6/1/2011                  7/1/2011
408381658                              5,208.07                    7/1/2011                      6/1/2011                  7/1/2011
408381659                              2,542.09                    7/1/2011                      6/1/2011                  7/1/2011
408381660                              3,910.65                    7/1/2011                      6/1/2011                  7/1/2011
408381661                              3,203.32                    7/1/2011                      6/1/2011                  7/1/2011
408381662                              4,297.81                    7/1/2011                      6/1/2011                  7/1/2011
408381663                              2,959.17                    7/1/2011                      6/1/2011                  7/1/2011
408381664                              2,691.92                    7/1/2011                      6/1/2011                  7/1/2011
408381665                              2,362.50                    7/1/2011                      6/1/2011                  7/1/2011
408381666                              2,645.83                    7/1/2011                      6/1/2011                  7/1/2011
408381667                              2,281.25                    7/1/2011                      6/1/2011                  7/1/2011
408381668                              2,760.42                    7/1/2011                      6/1/2011                  7/1/2011
408381669                              3,048.15                    7/1/2011                      6/1/2011                  7/1/2011
408381670                              4,050.00                    7/1/2011                      6/1/2011                  7/1/2011
408381671                              2,340.00                    7/1/2011                      6/1/2011                  7/1/2011
408381672                              3,172.50                    7/1/2011                      6/1/2011                  7/1/2011
408381673                              2,437.50                    7/1/2011                      6/1/2011                  7/1/2011
408381674                              3,760.00                    7/1/2011                      6/1/2011                  7/1/2011
408381675                              6,635.42                    7/1/2011                      6/1/2011                  7/1/2011
408381676                              4,552.92                    7/1/2011                      6/1/2011                  7/1/2011
408381677                              3,033.33                    7/1/2011                      6/1/2011                  7/1/2011
408381678                              3,921.61                    7/1/2011                      6/1/2011                  7/1/2011
408381679                              2,930.42                    8/1/2011                      7/1/2011                  8/1/2011
408381680                              1,943.33                    7/1/2011                      6/1/2011                  7/1/2011
408381681                              3,562.50                    7/1/2011                      6/1/2011                  7/1/2011
408381682                              2,421.97                    7/1/2011                      6/1/2011                  7/1/2011
408381683                              3,838.33                    7/1/2011                      6/1/2011                  7/1/2011
408381684                              2,692.71                    7/1/2011                      6/1/2011                  7/1/2011
408381685                              4,083.33                    8/1/2011                      7/1/2011                  8/1/2011
408381686                              2,203.13                    7/1/2011                      6/1/2011                  7/1/2011
408381687                              2,883.85                    7/1/2011                      6/1/2011                  7/1/2011
408381688                              5,312.50                    7/1/2011                      6/1/2011                  7/1/2011
408381689                              4,439.13                    8/1/2011                      7/1/2011                  8/1/2011
408381690                              3,723.96                    7/1/2011                      6/1/2011                  7/1/2011
408381691                              3,166.67                    7/1/2011                      6/1/2011                  7/1/2011
408381692                              2,704.00                    7/1/2011                      6/1/2011                  7/1/2011
408381693                              2,804.58                    7/1/2011                      6/1/2011                  7/1/2011
408381694                              7,500.00                    7/1/2011                      6/1/2011                  7/1/2011
408381695                              2,231.25                    7/1/2011                      6/1/2011                  7/1/2011
408381696                              2,104.00                    7/1/2011                      6/1/2011                  7/1/2011
408381697                              2,296.88                    8/1/2011                      7/1/2011                  8/1/2011
408381699                              2,639.80                    7/1/2011                      6/1/2011                  7/1/2011
408381700                              2,838.33                    7/1/2011                      6/1/2011                  7/1/2011
408381701                              3,147.64                    7/1/2011                      6/1/2011                  7/1/2011
408381702                              2,975.00                    8/1/2011                      7/1/2011                  8/1/2011
408381703                              2,225.42                    7/1/2011                      6/1/2011                  7/1/2011
408381704                              3,008.64                    7/1/2011                      6/1/2011                  7/1/2011
408381705                              2,650.00                    7/1/2011                      6/1/2011                  7/1/2011
408381706                              3,740.63                    7/1/2011                      6/1/2011                  7/1/2011
408381707                              2,270.83                    7/1/2011                      6/1/2011                  7/1/2011
408381708                              2,648.96                    7/1/2011                      6/1/2011                  7/1/2011
408381709                              4,875.00                    7/1/2011                      6/1/2011                  7/1/2011
408381710                              2,470.00                    7/1/2011                      6/1/2011                  7/1/2011
408381711                              6,041.67                    7/1/2011                      6/1/2011                  7/1/2011
408381712                              2,374.67                    7/1/2011                      6/1/2011                  7/1/2011
408381713                              3,195.00                    7/1/2011                      6/1/2011                  7/1/2011
408381714                              3,062.50                    7/1/2011                      6/1/2011                  7/1/2011
408381716                              3,645.83                    7/1/2011                      6/1/2011                  7/1/2011
408381717                              3,336.25                    7/1/2011                      6/1/2011                  7/1/2011
408381718                              2,100.00                    7/1/2011                      6/1/2011                  7/1/2011
408381719                              2,908.13                    7/1/2011                      6/1/2011                  7/1/2011
408381720                              2,443.75                    7/1/2011                      6/1/2011                  7/1/2011
408381721                              2,773.33                    7/1/2011                      6/1/2011                  7/1/2011
408381722                              3,700.00                    7/1/2011                      6/1/2011                  7/1/2011
408381723                              4,165.00                    7/1/2011                      6/1/2011                  7/1/2011
408381724                              2,163.64                    7/1/2011                      6/1/2011                  7/1/2011
408381725                              4,968.75                    8/1/2011                      7/1/2011                  8/1/2011
408381726                              3,229.17                    7/1/2011                      6/1/2011                  7/1/2011
408381727                              2,620.63                    8/1/2011                      7/1/2011                  8/1/2011
408381728                              3,940.42                    8/1/2011                      7/1/2011                  8/1/2011
408381729                              2,589.27                    8/1/2011                      7/1/2011                  8/1/2011
408381730                              3,952.48                    7/1/2011                      6/1/2011                  7/1/2011
408381731                              5,133.33                    8/1/2011                      7/1/2011                  8/1/2011
408381732                              6,000.00                    7/1/2011                      6/1/2011                  7/1/2011
408381733                              3,694.30                    7/1/2011                      6/1/2011                  7/1/2011
408381734                              3,312.50                    7/1/2011                      6/1/2011                  7/1/2011
408381736                              2,401.25                    7/1/2011                      6/1/2011                  7/1/2011
408381737                              2,805.00                    7/1/2011                      6/1/2011                  7/1/2011
408381738                              5,666.67                    7/1/2011                      6/1/2011                  7/1/2011
408381739                              4,575.21                    7/1/2011                      6/1/2011                  7/1/2011
408381740                              6,093.75                    7/1/2011                      6/1/2011                  7/1/2011
408381741                              3,400.00                    7/1/2011                      6/1/2011                  7/1/2011
408381742                              2,685.42                    7/1/2011                      6/1/2011                  7/1/2011
408381743                              2,380.58                    7/1/2011                      6/1/2011                  7/1/2011
408381744                              2,782.50                    7/1/2011                      6/1/2011                  7/1/2011
408381745                              4,593.33                    7/1/2011                      6/1/2011                  7/1/2011
408381746                              3,595.50                    7/1/2011                      6/1/2011                  7/1/2011
408381747                              2,500.00                    7/1/2011                      6/1/2011                  7/1/2011
408381748                              2,012.50                    7/1/2011                      6/1/2011                  7/1/2011
408381749                              2,521.35                    7/1/2011                      6/1/2011                  7/1/2011
408381750                              2,397.94                    7/1/2011                      6/1/2011                  7/1/2011
408381751                              2,712.67                    7/1/2011                      6/1/2011                  7/1/2011
408381752                              2,643.33                    7/1/2011                      6/1/2011                  7/1/2011
408381753                              6,047.50                    7/1/2011                      6/1/2011                  7/1/2011
408381754                              4,217.92                    7/1/2011                      6/1/2011                  7/1/2011
408381755                              2,470.00                    7/1/2011                      6/1/2011                  7/1/2011
408381756                              2,205.00                    8/1/2011                      7/1/2011                  8/1/2011
408381757                              2,762.50                    7/1/2011                      6/1/2011                  7/1/2011
408381758                              3,037.50                    7/1/2011                      6/1/2011                  7/1/2011
408381759                              2,380.00                    7/1/2011                      6/1/2011                  7/1/2011
408381760                              3,921.88                    7/1/2011                      6/1/2011                  7/1/2011
408381761                              3,391.23                    8/1/2011                      7/1/2011                  8/1/2011
408381762                              2,511.98                    7/1/2011                      6/1/2011                  7/1/2011
408381763                              3,673.44                    8/1/2011                      7/1/2011                  8/1/2011
408381764                              3,081.43                    7/1/2011                      6/1/2011                  7/1/2011
408381765                              3,092.92                    7/1/2011                      6/1/2011                  7/1/2011
408381766                              2,540.42                    7/1/2011                      6/1/2011                  7/1/2011
408381767                              2,154.17                    7/1/2011                      6/1/2011                  7/1/2011
408381768                              5,890.70                    8/1/2011                      7/1/2011                  8/1/2011
408381769                              2,973.77                    7/1/2011                      6/1/2011                  7/1/2011
408381770                              2,937.08                    7/1/2011                      6/1/2011                  7/1/2011
408381771                              3,422.92                    7/1/2011                      6/1/2011                  7/1/2011
408381772                              2,197.34                    7/1/2011                      6/1/2011                  7/1/2011
408381773                              2,992.50                    8/1/2011                      7/1/2011                  8/1/2011
408381774                              5,520.83                    7/1/2011                      6/1/2011                  7/1/2011
408381775                              2,812.50                    8/1/2011                      7/1/2011                  8/1/2011
408381777                              2,586.51                    7/1/2011                      6/1/2011                  7/1/2011
408381778                              4,021.88                    7/1/2011                      6/1/2011                  7/1/2011
408381780                              2,752.66                    7/1/2011                      6/1/2011                  7/1/2011
408381781                              3,281.25                    7/1/2011                      6/1/2011                  7/1/2011
408381782                              3,718.75                    7/1/2011                      6/1/2011                  7/1/2011
408381783                              9,262.50                    7/1/2011                      6/1/2011                  7/1/2011
408381784                              4,083.33                    7/1/2011                      6/1/2011                  7/1/2011
408381785                              2,592.50                    7/1/2011                      6/1/2011                  7/1/2011
408381786                              3,764.04                    7/1/2011                      6/1/2011                  7/1/2011
408381787                              2,284.38                    7/1/2011                      6/1/2011                  7/1/2011
408381788                              2,830.21                    8/1/2011                      7/1/2011                  8/1/2011
408381789                              2,426.67                    8/1/2011                      7/1/2011                  8/1/2011
408381790                              4,010.94                    7/1/2011                      6/1/2011                  7/1/2011
408381791                              3,520.83                    8/1/2011                      7/1/2011                  8/1/2011
408381792                              2,475.00                    7/1/2011                      6/1/2011                  7/1/2011
408381793                              2,752.27                    7/1/2011                      6/1/2011                  7/1/2011
408381794                              4,525.61                    7/1/2011                      6/1/2011                  7/1/2011
408381795                              3,782.50                    7/1/2011                      6/1/2011                  7/1/2011
408381796                              3,041.67                    7/1/2011                      6/1/2011                  7/1/2011
408381797                              3,511.25                    7/1/2011                      6/1/2011                  7/1/2011
408381798                              5,286.67                    7/1/2011                      6/1/2011                  7/1/2011
408381799                              2,445.63                    7/1/2011                      6/1/2011                  7/1/2011
408381800                              2,443.02                    8/1/2011                      7/1/2011                  8/1/2011
408381801                              2,709.38                    7/1/2011                      6/1/2011                  7/1/2011
408381802                              3,656.25                    7/1/2011                      6/1/2011                  7/1/2011
408381803                              3,266.67                    7/1/2011                      6/1/2011                  7/1/2011
408381804                              1,918.58                    7/1/2011                      6/1/2011                  7/1/2011
408381805                              2,512.90                    7/1/2011                      6/1/2011                  7/1/2011
408381806                              3,547.92                    8/1/2011                      7/1/2011                  8/1/2011
408381807                              5,416.67                    7/1/2011                      6/1/2011                  7/1/2011
408381808                              3,655.00                    8/1/2011                      7/1/2011                  8/1/2011
408381809                              3,656.25                    7/1/2011                      6/1/2011                  7/1/2011
408381810                              4,251.04                    7/1/2011                      6/1/2011                  7/1/2011
408381811                              5,989.58                    8/1/2011                      7/1/2011                  8/1/2011
408381812                              4,063.73                    7/1/2011                      6/1/2011                  7/1/2011
408381813                              2,660.63                    8/1/2011                      7/1/2011                  8/1/2011
408381814                              2,868.75                    7/1/2011                      6/1/2011                  7/1/2011
408381815                              2,975.00                    7/1/2011                      6/1/2011                  7/1/2011
408381816                              3,059.21                    7/1/2011                      6/1/2011                  7/1/2011
408381817                              4,394.58                    8/1/2011                      7/1/2011                  8/1/2011
408381818                              6,391.67                    7/1/2011                      6/1/2011                  7/1/2011
408381819                              2,468.92                    8/1/2011                      7/1/2011                  8/1/2011
408381820                              2,404.82                    7/1/2011                      6/1/2011                  7/1/2011
408381821                              2,772.58                    8/1/2011                      7/1/2011                  8/1/2011
408381822                              3,981.25                    7/1/2011                      6/1/2011                  7/1/2011
408381823                              4,034.33                    7/1/2011                      6/1/2011                  7/1/2011
408381825                              2,400.52                    8/1/2011                      7/1/2011                  8/1/2011
408381826                              2,173.75                    8/1/2011                      7/1/2011                  8/1/2011
408381827                              3,595.79                    7/1/2011                      6/1/2011                  7/1/2011
408381828                              5,244.79                    7/1/2011                      6/1/2011                  7/1/2011
408381829                              3,534.77                    7/1/2011                      6/1/2011                  7/1/2011
408381830                              2,530.00                    8/1/2011                      7/1/2011                  8/1/2011
408381831                              3,387.78                    8/1/2011                      7/1/2011                  8/1/2011
408381832                              4,080.00                    8/1/2011                      7/1/2011                  8/1/2011
408381833                              3,524.58                    8/1/2011                      7/1/2011                  8/1/2011
408381834                              4,870.00                    8/1/2011                      7/1/2011                  8/1/2011
408381836                              2,512.90                    7/1/2011                      6/1/2011                  7/1/2011
408381837                              5,989.58                    8/1/2011                      7/1/2011                  8/1/2011
408381838                              3,222.92                    7/1/2011                      6/1/2011                  7/1/2011
408381839                              3,460.00                    7/1/2011                      6/1/2011                  7/1/2011
408381840                              2,604.17                    8/1/2011                      7/1/2011                  8/1/2011
408381841                              3,400.00                    8/1/2011                      7/1/2011                  8/1/2011
408381842                              5,344.17                    7/1/2011                      6/1/2011                  7/1/2011
408381843                              3,375.00                    7/1/2011                      6/1/2011                  7/1/2011
408381844                              9,108.69                    8/1/2011                      7/1/2011                  8/1/2011
408381845                              5,553.33                    8/1/2011                      7/1/2011                  8/1/2011
408381846                              3,381.35                    8/1/2011                      7/1/2011                  8/1/2011
408381847                              2,120.00                    8/1/2011                      7/1/2011                  8/1/2011
408381848                              4,666.67                    8/1/2011                      7/1/2011                  8/1/2011
408381849                              3,093.75                    7/1/2011                      6/1/2011                  7/1/2011
408381850                              5,719.01                    8/1/2011                      7/1/2011                  8/1/2011
408381851                              2,750.00                    8/1/2011                      7/1/2011                  8/1/2011
408381852                              2,473.96                    7/1/2011                      6/1/2011                  7/1/2011
408381853                              3,010.17                    7/1/2011                      6/1/2011                  7/1/2011
408381854                              3,710.42                    7/1/2011                      6/1/2011                  7/1/2011
408381855                              2,760.42                    7/1/2011                      6/1/2011                  7/1/2011
408381856                              4,179.17                    7/1/2011                      6/1/2011                  7/1/2011
408381857                              2,664.50                    8/1/2011                      7/1/2011                  8/1/2011
408381858                              3,091.67                    7/1/2011                      6/1/2011                  7/1/2011
408381859                              2,528.75                    8/1/2011                      7/1/2011                  8/1/2011
408381860                              5,465.63                    7/1/2011                      6/1/2011                  7/1/2011
408381861                              3,588.54                    8/1/2011                      7/1/2011                  8/1/2011
408381862                              2,862.82                    8/1/2011                      7/1/2011                  8/1/2011
408381863                              4,406.25                    8/1/2011                      7/1/2011                  8/1/2011
408381864                              2,850.00                    8/1/2011                      7/1/2011                  8/1/2011
408381865                              2,599.50                    7/1/2011                      6/1/2011                  7/1/2011
408381867                              3,250.99                    8/1/2011                      7/1/2011                  8/1/2011
408381868                              2,760.42                    8/1/2011                      7/1/2011                  8/1/2011
408381869                              4,425.00                    8/1/2011                      7/1/2011                  8/1/2011
408381870                              4,464.96                    8/1/2011                      7/1/2011                  8/1/2011
408381871                              4,499.69                    7/1/2011                      6/1/2011                  7/1/2011
408381872                              4,073.20                    8/1/2011                      7/1/2011                  8/1/2011
408381873                              2,833.33                    7/1/2011                      6/1/2011                  7/1/2011
408381874                              4,080.00                    8/1/2011                      7/1/2011                  8/1/2011
408381875                              2,466.67                    8/1/2011                      7/1/2011                  8/1/2011
408381876                              2,514.50                    8/1/2011                      7/1/2011                  8/1/2011
408381877                              2,666.67                    8/1/2011                      7/1/2011                  8/1/2011
408381878                              2,812.33                    8/1/2011                      7/1/2011                  8/1/2011
408381879                              2,484.38                    8/1/2011                      7/1/2011                  8/1/2011
408381880                              5,063.33                    8/1/2011                      7/1/2011                  8/1/2011
408381881                              3,102.50                    8/1/2011                      7/1/2011                  8/1/2011
408381882                              2,031.67                    8/1/2011                      7/1/2011                  8/1/2011
408381883                              4,211.04                    8/1/2011                      7/1/2011                  8/1/2011
408381884                              4,308.33                    8/1/2011                      7/1/2011                  8/1/2011
408381885                              3,520.83                    8/1/2011                      7/1/2011                  8/1/2011
408381886                              2,158.00                    8/1/2011                      7/1/2011                  8/1/2011
408381887                              3,491.25                    8/1/2011                      7/1/2011                  8/1/2011
408381888                              2,544.69                    8/1/2011                      7/1/2011                  8/1/2011
408381889                              2,111.08                    8/1/2011                      7/1/2011                  8/1/2011
408381890                              3,450.00                    8/1/2011                      7/1/2011                  8/1/2011
408381891                              2,687.24                    6/1/2011                      5/1/2011                  6/1/2011
408381892                              3,328.35                    5/1/2011                      4/1/2011                  5/1/2011
408381893                              2,588.14                    6/1/2011                      5/1/2011                  6/1/2011
408381894                              2,771.86                    6/1/2011                      5/1/2011                  6/1/2011
408381895                              2,534.98                    7/1/2011                      6/1/2011                  7/1/2011
408381896                             10,416.67                    7/1/2011                      6/1/2011                  7/1/2011
408381897                                775.83                    7/1/2010                      6/1/2010                  7/1/2010
408381898                              2,588.54                    6/1/2011                      5/1/2011                  6/1/2011
405599181                              3,076.60                    9/1/2010                      8/1/2010                  9/1/2010
405909189                              2,426.67                   12/1/2008                     11/1/2008                 12/1/2008
406451246                              3,017.50                    1/1/2011                     12/1/2010                  1/1/2011
406451373                              4,460.85                    1/1/2009                     12/1/2008                  1/1/2009
406786901                              4,997.94                    1/1/1950                      1/1/1950                  1/1/1950
500745587                              2,694.88                    1/1/1950                      1/1/1950                  1/1/1950
407869238                                826.04                    4/1/2011                      3/1/2011                  4/1/2011
407898335                                 540.1                    4/1/2011                      3/1/2011                  4/1/2011
700105962                              2,033.33                    6/1/2011                      5/1/2011                  6/1/2011
700128447                              5,820.25                    1/1/1950                      1/1/1950                  1/1/1950
700133968                              9,646.88                    5/1/2006                      4/1/2006                 11/1/2006
700207970                              3,489.58                    1/1/1950                      1/1/1950                  1/1/1950
700223410                              9,259.79                    3/1/2011                      2/1/2011                  3/1/2011
700225363                              1,267.87                    6/1/2011                      5/1/2011                  6/1/2011
700237600                              2,181.26                    1/1/1950                      1/1/1950                  1/1/1950
700240408                              4,129.53                    1/1/1950                      1/1/1950                  1/1/1950
700240476                              4,489.39                    5/1/2011                      4/1/2011                  5/1/2011
700241377                              1,712.33                    1/1/1950                      1/1/1950                  1/1/1950
700244291                              1,983.08                    3/1/2011                      2/1/2011                  3/1/2011
700244294                              1,706.71                    3/1/2011                      2/1/2011                  3/1/2011
700244935                              1,744.07                    8/1/2011                      7/1/2011                  8/1/2011
700245698                              3,573.33                    6/1/2011                      5/1/2011                  6/1/2011
700246838                              1,027.01                    1/1/1950                      1/1/1950                  1/1/1950
700246979                              1,865.68                    4/1/2011                      3/1/2011                  4/1/2011
700251640                              1,510.46                    1/1/1950                      1/1/1950                  1/1/1950
700251772                              3,055.94                    1/1/1950                      1/1/1950                  1/1/1950
700252351                              1,270.84                    1/1/1950                      1/1/1950                  1/1/1950
700253196                              1,091.46                    7/1/2011                      6/1/2011                  7/1/2011
700253501                              1,369.12                    1/1/1950                      1/1/1950                  1/1/1950
700255953                              1,905.58                    6/1/2011                      5/1/2011                  6/1/2011
700257770                              3,779.77                    4/1/2009                      3/1/2009                  4/1/2009
700258300                              1,137.50                    1/1/1950                      1/1/1950                  1/1/1950
700258817                              1,614.58                    7/1/2011                      6/1/2011                  7/1/2011
700259624                              2,000.00                    6/1/2011                      5/1/2011                  6/1/2011
700262466                                   425                    4/1/2011                      3/1/2011                  4/1/2011
700262713                                   870                    1/1/1950                      1/1/1950                  1/1/1950
700263762                              1,829.00                    7/1/2011                      6/1/2011                  7/1/2011
700263914                              1,154.70                    1/1/1950                      1/1/1950                  1/1/1950
700264331                              3,726.28                    1/1/1950                      1/1/1950                  1/1/1950
700265226                              1,200.00                    1/1/1950                      1/1/1950                  1/1/1950
700265302                              1,262.78                    7/1/2011                      6/1/2011                  7/1/2011
700266066                              1,557.80                    5/1/2011                      4/1/2011                  5/1/2011
700266301                              4,252.50                    1/1/1950                      1/1/1950                  1/1/1950
700266651                              2,427.60                    5/1/2011                      4/1/2011                  5/1/2011
700267736                              1,384.59                    1/1/1950                      1/1/1950                  1/1/1950
700267787                              1,384.59                    1/1/1950                      1/1/1950                  1/1/1950
700268440                              2,042.50                    8/1/2011                      7/1/2011                  8/1/2011
700269419                              1,237.50                    5/1/2013                      4/1/2013                  5/1/2013
700269692                              1,103.64                    6/1/2011                      5/1/2011                  6/1/2011
700270439                              2,278.67                    8/1/2011                      7/1/2011                  8/1/2011
700273731                              3,951.46                    1/1/1950                      1/1/1950                  1/1/1950
700274001                              4,091.61                    6/1/2011                      5/1/2011                  6/1/2011
700274505                                425.84                    1/1/1950                      1/1/1950                  1/1/1950
700275943                              3,600.00                    6/1/2011                      5/1/2011                  6/1/2011
700275948                                 737.5                    6/1/2011                      5/1/2011                  6/1/2011
700276320                              2,611.46                    7/1/2013                      6/1/2013                  7/1/2013
700276323                                924.33                    7/1/2011                      6/1/2011                  7/1/2011
700277076                              2,514.49                    1/1/1950                      1/1/1950                  1/1/1950
700277152                              4,410.00                    6/1/2011                      5/1/2011                  6/1/2011
700278115                              1,014.37                    6/1/2011                      5/1/2011                  6/1/2011
700278565                              1,522.50                    8/1/2011                      7/1/2011                  8/1/2011
700279211                              2,175.00                    6/1/2011                      5/1/2011                  6/1/2011
700279407                              2,615.67                    1/1/1950                      1/1/1950                  1/1/1950
700279655                                821.04                    7/1/2011                      6/1/2011                  7/1/2011
700279686                              1,110.83                    1/1/1950                      1/1/1950                  1/1/1950
700279692                              3,493.75                    1/1/1950                      1/1/1950                  1/1/1950
700279720                                598.77                    6/1/2011                      5/1/2011                  6/1/2011
700279862                              3,466.67                    6/1/2011                      5/1/2011                  6/1/2011
700279869                              4,402.59                    6/1/2011                      5/1/2011                  6/1/2011
700279901                              1,411.51                    6/1/2011                      5/1/2011                  6/1/2011
700280067                              2,100.00                    1/1/1950                      1/1/1950                  1/1/1950
700280831                              1,062.42                    1/1/1950                      1/1/1950                  1/1/1950
700280870                                984.21                    1/1/1950                      1/1/1950                  1/1/1950
700281234                              1,604.17                    1/1/1950                      1/1/1950                  1/1/1950
700281545                              1,188.33                    6/1/2011                      5/1/2011                  6/1/2011
700281614                              1,099.54                    5/1/2011                      4/1/2011                  5/1/2011
700281764                              1,327.34                    6/1/2011                      5/1/2011                  6/1/2011
700281930                                895.51                    1/1/1950                      1/1/1950                  1/1/1950
700282147                                   295                    1/1/1950                      1/1/1950                  1/1/1950
700282447                                584.38                    6/1/2011                      5/1/2011                  6/1/2011
700282468                                834.63                    6/1/2011                      5/1/2011                  6/1/2011
700282514                              2,547.23                    6/1/2011                      5/1/2011                  6/1/2011
700282516                              1,644.25                    6/1/2011                      5/1/2011                  6/1/2011
700282695                                503.49                    1/1/1950                      1/1/1950                  1/1/1950
700282842                              1,164.32                    1/1/1950                      1/1/1950                  1/1/1950
700282997                              1,856.61                    1/1/1950                      1/1/1950                  1/1/1950
700283114                              1,194.58                    6/1/2011                      5/1/2011                  6/1/2011
700283996                              4,929.89                    6/1/2011                      5/1/2011                  6/1/2011
700284004                              2,029.93                    1/1/1950                      1/1/1950                  1/1/1950
700284123                                667.01                    1/1/1950                      1/1/1950                  1/1/1950
700284131                              3,346.88                    5/1/2011                      4/1/2011                  5/1/2011
700284728                              3,444.77                    7/1/2011                      6/1/2011                  7/1/2011
700284906                              1,010.00                    6/1/2011                      5/1/2011                  6/1/2011
700285128                                306.34                    1/1/1950                      1/1/1950                  1/1/1950
700285611                                469.35                    1/1/1950                      1/1/1950                  1/1/1950
700285685                              2,378.00                    6/1/2011                      5/1/2011                  6/1/2011
700286569                                587.34                    1/1/1950                      1/1/1950                  1/1/1950
700286618                              2,396.25                    1/1/1950                      1/1/1950                  1/1/1950
700286671                              1,247.33                    1/1/1950                      1/1/1950                  1/1/1950
700286787                                511.48                    1/1/1950                      1/1/1950                  1/1/1950
700286799                              4,090.84                    1/1/1950                      1/1/1950                  1/1/1950
700286851                                 451.3                    1/1/1950                      1/1/1950                  1/1/1950
700287016                              3,503.13                    6/1/2011                      5/1/2011                  6/1/2011
700287045                              1,184.84                    5/1/2011                      4/1/2011                  5/1/2011
700287351                              3,227.17                    5/1/2011                      4/1/2011                  5/1/2011
700287828                              2,017.85                    6/1/2011                      5/1/2011                  6/1/2011
700287909                                882.79                    7/1/2011                      6/1/2011                  7/1/2011
700288187                              1,306.00                    6/1/2011                      5/1/2011                  6/1/2011
700288407                              1,116.25                    6/1/2011                      5/1/2011                  6/1/2011
700288819                              2,150.00                    6/1/2011                      5/1/2011                  6/1/2011
700288822                              2,175.00                    6/1/2011                      5/1/2011                  6/1/2011
700288958                              1,132.73                    6/1/2011                      5/1/2011                  6/1/2011
700288998                              2,004.17                    1/1/1950                      1/1/1950                  1/1/1950
700289329                              1,573.33                    6/1/2011                      5/1/2011                  6/1/2011
700289341                              3,500.00                    1/1/1950                      1/1/1950                  1/1/1950
700289552                              2,264.94                    6/1/2011                      5/1/2011                  6/1/2011
700289847                              1,346.91                    5/1/2011                      4/1/2011                  5/1/2011
700289864                                316.65                    1/1/1950                      1/1/1950                  1/1/1950
700289926                                877.47                    1/1/1950                      1/1/1950                  1/1/1950
700289960                                408.34                    1/1/1950                      1/1/1950                  1/1/1950
700290088                                514.62                    1/1/1950                      1/1/1950                  1/1/1950
700290089                              2,375.00                    6/1/2011                      5/1/2011                  6/1/2011
700290096                                 352.4                    1/1/1950                      1/1/1950                  1/1/1950
700290116                                391.56                    1/1/1950                      1/1/1950                  1/1/1950
700290575                                923.08                    6/1/2011                      5/1/2011                  6/1/2011
700290636                              1,117.19                    6/1/2011                      5/1/2011                  6/1/2011
700290813                                634.67                    6/1/2011                      5/1/2011                  6/1/2011
700290824                              4,622.72                    6/1/2011                      5/1/2011                  6/1/2011
700290981                              1,670.39                    6/1/2011                      5/1/2011                  6/1/2011
700291368                                730.25                    1/1/1950                      1/1/1950                  1/1/1950
700291485                                330.67                    6/1/2011                      5/1/2011                  6/1/2011
700291529                              1,610.54                    5/1/2011                      4/1/2011                  5/1/2011
700291590                              1,254.00                    6/1/2011                      5/1/2011                  6/1/2011
700291651                              4,853.33                    7/1/2011                      6/1/2011                  7/1/2011
700291766                              1,393.79                    6/1/2011                      5/1/2011                  6/1/2011
700291913                                799.13                    7/1/2011                      6/1/2011                  7/1/2011
700291971                              2,054.54                    6/1/2011                      5/1/2011                  6/1/2011
700292129                              1,747.50                    6/1/2011                      5/1/2011                  6/1/2011
700292151                                 718.3                    6/1/2011                      5/1/2011                  6/1/2011
700292222                              2,163.33                    6/1/2011                      5/1/2011                  6/1/2011
700292440                              2,462.87                    6/1/2011                      5/1/2011                  6/1/2011
700292555                                700.23                    6/1/2011                      5/1/2011                  6/1/2011
700292602                                819.38                    6/1/2011                      5/1/2011                  6/1/2011
700292624                                503.49                    1/1/1950                      1/1/1950                  1/1/1950
700292949                                 437.5                    1/1/1950                      1/1/1950                  1/1/1950
700292986                                 437.5                    1/1/1950                      1/1/1950                  1/1/1950
700293066                              1,018.50                    1/1/1950                      1/1/1950                  1/1/1950
700293112                                732.38                    1/1/1950                      1/1/1950                  1/1/1950
700293171                                 626.5                    7/1/2011                      6/1/2011                  7/1/2011
700293605                              1,354.17                    7/1/2011                      6/1/2011                  7/1/2011
700293608                              1,650.53                    7/1/2011                      6/1/2011                  7/1/2011
700293747                              1,215.11                    6/1/2011                      5/1/2011                  6/1/2011
700293915                                804.26                    7/1/2011                      6/1/2011                  7/1/2011
700294361                                694.09                    6/1/2011                      5/1/2011                  6/1/2011
700294623                              2,425.30                    7/1/2011                      6/1/2011                  7/1/2011
700294749                                   469                    1/1/1950                      1/1/1950                  1/1/1950
700294753                              1,338.67                    6/1/2011                      5/1/2011                  6/1/2011
700294819                              1,850.35                    1/1/1950                      1/1/1950                  1/1/1950
700294869                                590.25                    6/1/2011                      5/1/2011                  6/1/2011
700294938                              1,346.14                    6/1/2011                      5/1/2011                  6/1/2011
700295016                              1,259.90                    6/1/2011                      5/1/2011                  6/1/2011
700295079                                986.67                    6/1/2011                      5/1/2011                  6/1/2011
700295231                              1,750.00                    6/1/2011                      5/1/2011                  6/1/2011
700295261                              1,697.50                    6/1/2011                      5/1/2011                  6/1/2011
700295298                              2,610.25                    7/1/2011                      6/1/2011                  7/1/2011
700295336                                789.87                    1/1/1950                      1/1/1950                  1/1/1950
700295444                                   992                    1/1/1950                      1/1/1950                  1/1/1950
700295616                              1,804.04                    1/1/1950                      1/1/1950                  1/1/1950
700295738                              1,205.86                    6/1/2011                      5/1/2011                  6/1/2011
700295740                              1,298.50                    8/1/2013                      7/1/2013                  8/1/2013
700295866                              1,477.34                    6/1/2011                      5/1/2011                  6/1/2011
700296221                              1,758.74                    1/1/1950                      1/1/1950                  1/1/1950
700296239                              2,250.00                    7/1/2011                      6/1/2011                  7/1/2011
700296305                              1,357.65                    6/1/2011                      5/1/2011                  6/1/2011
700296829                              2,592.50                    6/1/2011                      5/1/2011                  6/1/2011
700296901                              2,210.16                    1/1/1950                      1/1/1950                  1/1/1950
700296995                              5,244.17                    6/1/2011                      5/1/2011                  6/1/2011
700297032                              1,460.23                    6/1/2011                      5/1/2011                  6/1/2011
700297105                              2,411.72                    1/1/1950                      1/1/1950                  1/1/1950
700297165                              1,428.00                    6/1/2011                      5/1/2011                  6/1/2011
700297443                              1,482.18                    6/1/2011                      5/1/2011                  6/1/2011
700297500                                442.03                    1/1/1950                      1/1/1950                  1/1/1950
700297533                                479.66                    6/1/2011                      5/1/2011                  6/1/2011
700297567                                442.03                    1/1/1950                      1/1/1950                  1/1/1950
700297578                                414.41                    1/1/1950                      1/1/1950                  1/1/1950
700297689                                783.12                    6/1/2011                      5/1/2011                  6/1/2011
700297744                              5,796.74                    6/1/2011                      5/1/2011                  6/1/2011
700297936                              1,105.09                    1/1/1950                      1/1/1950                  1/1/1950
700298179                              3,450.30                    7/1/2011                      6/1/2011                  7/1/2011
700298188                                   692                    1/1/1950                      1/1/1950                  1/1/1950
700298375                              3,548.51                    6/1/2011                      5/1/2011                  6/1/2011
700298410                              3,546.72                    1/1/1950                      1/1/1950                  1/1/1950
700298537                              1,062.50                    7/1/2011                      6/1/2011                  7/1/2011
700298585                                719.09                    6/1/2011                      5/1/2011                  6/1/2011
700298600                              1,228.59                    6/1/2011                      5/1/2011                  6/1/2011
700298736                              2,013.95                    1/1/1950                      1/1/1950                  1/1/1950
700298889                              2,660.83                    6/1/2011                      5/1/2011                  6/1/2011
700299018                              1,265.00                    6/1/2011                      5/1/2011                  6/1/2011
700299150                              1,219.49                    7/1/2011                      6/1/2011                  7/1/2011
700299162                                400.21                    1/1/1950                      1/1/1950                  1/1/1950
700299296                              2,698.50                    6/1/2011                      5/1/2011                  6/1/2011
700299334                                   366                    1/1/1950                      1/1/1950                  1/1/1950
700299553                              2,165.04                    6/1/2011                      5/1/2011                  6/1/2011
700299590                              1,627.50                    1/1/1950                      1/1/1950                  1/1/1950
700299767                              3,200.00                    6/1/2011                      5/1/2011                  6/1/2011
700299819                                324.12                    1/1/1950                      1/1/1950                  1/1/1950
700300032                                705.12                    5/1/2011                      4/1/2011                  5/1/2011
700300336                              1,056.56                    1/1/1950                      1/1/1950                  1/1/1950
700300356                              1,504.71                    6/1/2011                      5/1/2011                  6/1/2011
700300430                              2,763.18                    1/1/1950                      1/1/1950                  1/1/1950
700300608                              1,033.33                    1/1/1950                      1/1/1950                  1/1/1950
700300613                              1,184.17                    6/1/2011                      5/1/2011                  6/1/2011
700300773                              4,746.67                    6/1/2011                      5/1/2011                  6/1/2011
700300774                              3,199.36                    1/1/1950                      1/1/1950                  1/1/1950
700300775                              3,020.35                    1/1/1950                      1/1/1950                  1/1/1950
700300788                              1,539.74                    7/1/2011                      6/1/2011                  7/1/2011
700300918                              1,298.33                    6/1/2011                      5/1/2011                  6/1/2011
700301000                              3,834.96                    1/1/1950                      1/1/1950                  1/1/1950
700301580                              1,625.00                    7/1/2013                      6/1/2013                  7/1/2013
700301778                              5,034.88                    1/1/1950                      1/1/1950                  1/1/1950
700301961                              2,335.42                    7/1/2011                      6/1/2011                  7/1/2011
700302051                                645.12                    1/1/1950                      1/1/1950                  1/1/1950
700302192                              1,352.08                    7/1/2011                      6/1/2011                  7/1/2011
700302325                              1,636.68                    7/1/2011                      6/1/2011                  7/1/2011
700302430                                522.25                    1/1/1950                      1/1/1950                  1/1/1950
700302447                                495.62                    1/1/1950                      1/1/1950                  1/1/1950
700302449                              3,952.38                    1/1/1950                      1/1/1950                  1/1/1950
700302559                              1,484.41                    6/1/2011                      5/1/2011                  6/1/2011
700302612                              1,000.05                    1/1/1950                      1/1/1950                  1/1/1950
700302775                                658.19                    1/1/1950                      1/1/1950                  1/1/1950
700302864                                710.48                    1/1/1950                      1/1/1950                  1/1/1950
700302908                              3,266.72                    1/1/1950                      1/1/1950                  1/1/1950
700302964                              2,737.90                    1/1/1950                      1/1/1950                  1/1/1950
700303185                              1,078.54                    7/1/2011                      6/1/2011                  7/1/2011
700303257                              1,000.00                    6/1/2011                      5/1/2011                  6/1/2011
700303372                                730.71                    1/1/1950                      1/1/1950                  1/1/1950
700303405                                943.03                    1/1/1950                      1/1/1950                  1/1/1950
700303441                              3,659.16                    6/1/2011                      5/1/2011                  6/1/2011
700303480                              1,945.15                    7/1/2011                      6/1/2011                  7/1/2011
700303658                              2,852.88                    7/1/2011                      6/1/2011                  7/1/2011
700303743                                 595.9                    1/1/1950                      1/1/1950                  1/1/1950
700303918                              3,440.00                    6/1/2011                      5/1/2011                  6/1/2011
700304066                                 547.5                    8/1/2011                      7/1/2011                  8/1/2011
700304091                              1,180.53                    7/1/2011                      6/1/2011                  7/1/2011
700304113                              2,188.84                    6/1/2011                      5/1/2011                  6/1/2011
700304118                              1,604.87                    1/1/1950                      1/1/1950                  1/1/1950
700304341                                448.88                    1/1/1950                      1/1/1950                  1/1/1950
700304592                              1,668.32                    1/1/1950                      1/1/1950                  1/1/1950
700304811                              1,883.98                    6/1/2011                      5/1/2011                  6/1/2011
700304818                              4,170.83                    1/1/1950                      1/1/1950                  1/1/1950
700305207                                459.48                    1/1/1950                      1/1/1950                  1/1/1950
700305510                                730.92                    1/1/1950                      1/1/1950                  1/1/1950
700305568                                928.96                    1/1/1950                      1/1/1950                  1/1/1950
700305710                                954.48                    1/1/1950                      1/1/1950                  1/1/1950
700305989                              2,560.00                    7/1/2011                      6/1/2011                  7/1/2011
700306058                                   625                    8/1/2011                      7/1/2011                  8/1/2011
700306076                              1,175.00                    1/1/1950                      1/1/1950                  1/1/1950
700306084                                767.16                    6/1/2011                      5/1/2011                  6/1/2011
700306145                              2,869.18                    6/1/2011                      5/1/2011                  6/1/2011
700306212                              1,925.56                    1/1/1950                      1/1/1950                  1/1/1950
700306248                                619.01                    8/1/2011                      7/1/2011                  8/1/2011
700306314                                626.57                    1/1/1950                      1/1/1950                  1/1/1950
700306341                              1,471.50                    1/1/1950                      1/1/1950                  1/1/1950
700306351                              1,315.42                    1/1/1950                      1/1/1950                  1/1/1950
700306857                              2,696.48                    7/1/2011                      6/1/2011                  7/1/2011
700306861                              1,384.04                    1/1/1950                      1/1/1950                  1/1/1950
700306868                                   800                    7/1/2011                      6/1/2011                  7/1/2011
700306994                              1,421.14                    7/1/2011                      6/1/2011                  7/1/2011
700307002                              1,125.00                    7/1/2011                      6/1/2011                  7/1/2011
700307006                                452.99                    1/1/1950                      1/1/1950                  1/1/1950
700307127                                755.94                    7/1/2011                      6/1/2011                  7/1/2011
700307248                              2,929.28                    1/1/1950                      1/1/1950                  1/1/1950
700307259                                516.85                    1/1/1950                      1/1/1950                  1/1/1950
700307293                                368.85                    1/1/1950                      1/1/1950                  1/1/1950
700307296                              1,267.17                    1/1/1950                      1/1/1950                  1/1/1950
700307335                                456.04                    1/1/1950                      1/1/1950                  1/1/1950
700307371                              1,005.47                    1/1/1950                      1/1/1950                  1/1/1950
700307372                                449.96                    1/1/1950                      1/1/1950                  1/1/1950
700307400                                498.61                    1/1/1950                      1/1/1950                  1/1/1950
700307568                              1,280.62                    6/1/2011                      5/1/2011                  6/1/2011
700307572                              1,954.38                    6/1/2011                      5/1/2011                  6/1/2011
700307819                              1,360.84                    7/1/2011                      6/1/2011                  7/1/2011
700307834                              5,410.39                    1/1/1950                      1/1/1950                  1/1/1950
700307989                              1,698.87                    1/1/1950                      1/1/1950                  1/1/1950
700308009                                898.16                    6/1/2011                      5/1/2011                  6/1/2011
700308010                              3,854.83                    1/1/1950                      1/1/1950                  1/1/1950
700308018                              1,219.43                    6/1/2011                      5/1/2011                  6/1/2011
700308144                              2,557.87                    7/1/2011                      6/1/2011                  7/1/2011
700308177                              6,351.52                    6/1/2011                      5/1/2011                  6/1/2011
700308199                              1,133.00                    7/1/2011                      6/1/2011                  7/1/2011
700308277                                 683.7                    1/1/1950                      1/1/1950                  1/1/1950
700308341                                653.34                    1/1/1950                      1/1/1950                  1/1/1950
700308360                              1,933.89                    6/1/2011                      5/1/2011                  6/1/2011
700308534                              3,546.24                    7/1/2011                      6/1/2011                  7/1/2011
700308577                                881.39                    7/1/2011                      6/1/2011                  7/1/2011
700308672                              2,670.45                    6/1/2011                      5/1/2011                  6/1/2011
700308691                              2,010.00                    1/1/1950                      1/1/1950                  1/1/1950
700308890                                   792                    1/1/1950                      1/1/1950                  1/1/1950
700309079                              1,387.94                    6/1/2011                      5/1/2011                  6/1/2011
700309167                              1,805.00                    1/1/1950                      1/1/1950                  1/1/1950
700309359                              1,093.33                    8/1/2011                      7/1/2011                  8/1/2011
700309416                              1,483.07                    6/1/2011                      5/1/2011                  6/1/2011
700309670                                907.54                    1/1/1950                      1/1/1950                  1/1/1950
700309814                              1,005.47                    1/1/1950                      1/1/1950                  1/1/1950
700309837                              1,027.81                    1/1/1950                      1/1/1950                  1/1/1950
700309865                              2,245.83                    1/1/1950                      1/1/1950                  1/1/1950
700309874                                318.61                    1/1/1950                      1/1/1950                  1/1/1950
700309886                              1,619.09                    7/1/2011                      6/1/2011                  7/1/2011
700310239                              1,283.33                    7/1/2011                      6/1/2011                  7/1/2011
700310333                              2,005.95                    6/1/2011                      5/1/2011                  6/1/2011
700310363                              1,948.64                    6/1/2011                      5/1/2011                  6/1/2011
700310425                              1,195.04                    7/1/2011                      6/1/2011                  7/1/2011
700310564                              3,524.86                    7/1/2011                      6/1/2011                  7/1/2011
700310575                              1,837.35                    1/1/1950                      1/1/1950                  1/1/1950
700310578                              3,155.36                    1/1/1950                      1/1/1950                  1/1/1950
700310613                              2,925.00                    6/1/2011                      5/1/2011                  6/1/2011
700310688                              2,880.00                    6/1/2011                      5/1/2011                  6/1/2011
700310744                                501.52                    1/1/1950                      1/1/1950                  1/1/1950
700310758                                745.07                    1/1/1950                      1/1/1950                  1/1/1950
700310771                              1,044.10                    1/1/1950                      1/1/1950                  1/1/1950
700310784                              3,025.00                    1/1/1950                      1/1/1950                  1/1/1950
700310785                              1,764.17                    6/1/2011                      5/1/2011                  6/1/2011
700310905                                703.08                    7/1/2011                      6/1/2011                  7/1/2011
700310946                                704.71                    1/1/1950                      1/1/1950                  1/1/1950
700310997                              2,425.46                    1/1/1950                      1/1/1950                  1/1/1950
700311196                                609.06                    1/1/1950                      1/1/1950                  1/1/1950
700311240                              1,810.00                    1/1/1950                      1/1/1950                  1/1/1950
700311259                              2,001.37                    1/1/1950                      1/1/1950                  1/1/1950
700311338                              2,693.71                    7/1/2011                      6/1/2011                  7/1/2011
700311369                              1,780.61                    7/1/2011                      6/1/2011                  7/1/2011
700311403                              1,511.36                    1/1/1950                      1/1/1950                  1/1/1950
700311887                              1,800.00                    1/1/1950                      1/1/1950                  1/1/1950
700311949                              1,675.46                    1/1/1950                      1/1/1950                  1/1/1950
700312097                              2,545.14                    7/1/2011                      6/1/2011                  7/1/2011
700312116                              1,225.50                    7/1/2011                      6/1/2011                  7/1/2011
700312267                                793.33                    1/1/1950                      1/1/1950                  1/1/1950
700312280                                   595                    1/1/1950                      1/1/1950                  1/1/1950
700312400                                   630                    8/1/2011                      7/1/2011                  8/1/2011
700312466                              1,393.83                    7/1/2011                      6/1/2011                  7/1/2011
700312476                              1,335.94                    7/1/2011                      6/1/2011                  7/1/2011
700312531                              2,465.24                    7/1/2011                      6/1/2011                  7/1/2011
700312946                              1,600.00                    7/1/2011                      6/1/2011                  7/1/2011
700312962                                653.34                    1/1/1950                      1/1/1950                  1/1/1950
700313158                              2,206.83                    1/1/1950                      1/1/1950                  1/1/1950
700313165                              2,023.34                    1/1/1950                      1/1/1950                  1/1/1950
700313327                              1,176.00                    6/1/2011                      5/1/2011                  6/1/2011
700313427                                997.92                    1/1/1950                      1/1/1950                  1/1/1950
700313437                              2,680.00                    1/1/1950                      1/1/1950                  1/1/1950
700313859                              2,186.25                    7/1/2011                      6/1/2011                  7/1/2011
700314060                              1,715.83                    8/1/2011                      7/1/2011                  8/1/2011
700314106                              3,106.41                    1/1/1950                      1/1/1950                  1/1/1950
700314367                              2,739.30                    1/1/1950                      1/1/1950                  1/1/1950
700314407                              6,586.49                    7/1/2011                      6/1/2011                  7/1/2011
700314496                                639.47                    1/1/1950                      1/1/1950                  1/1/1950
700314547                              1,576.63                    1/1/1950                      1/1/1950                  1/1/1950
700314700                              2,740.92                    1/1/1950                      1/1/1950                  1/1/1950
700314845                              1,350.13                    6/1/2011                      5/1/2011                  6/1/2011
700315167                              1,006.31                    1/1/1950                      1/1/1950                  1/1/1950
700315289                                467.86                    1/1/1950                      1/1/1950                  1/1/1950
700315730                                446.49                    1/1/1950                      1/1/1950                  1/1/1950
700315735                                909.87                    7/1/2011                      6/1/2011                  7/1/2011
700315739                                650.82                    1/1/1950                      1/1/1950                  1/1/1950
700315870                                628.91                    1/1/1950                      1/1/1950                  1/1/1950
700315885                                514.06                    1/1/1950                      1/1/1950                  1/1/1950
700315928                              1,744.05                    1/1/1950                      1/1/1950                  1/1/1950
700315944                              1,696.05                    1/1/1950                      1/1/1950                  1/1/1950
700316086                              1,269.53                    8/1/2011                      7/1/2011                  8/1/2011
700316120                              1,551.65                    1/1/1950                      1/1/1950                  1/1/1950
700316311                              1,793.73                    1/1/1950                      1/1/1950                  1/1/1950
700316376                              2,348.30                    1/1/1950                      1/1/1950                  1/1/1950
700316801                                630.64                    1/1/1950                      1/1/1950                  1/1/1950
700316861                                583.22                    8/1/2011                      7/1/2011                  8/1/2011
700316864                                583.58                    7/1/2011                      6/1/2011                  7/1/2011
700316866                              2,189.25                    7/1/2011                      6/1/2011                  7/1/2011
700316914                                997.92                    1/1/1950                      1/1/1950                  1/1/1950
700316923                              2,625.00                    6/1/2011                      5/1/2011                  6/1/2011
700316938                              1,761.27                    7/1/2011                      6/1/2011                  7/1/2011
700317172                              1,462.50                    7/1/2011                      6/1/2011                  7/1/2011
700317185                                652.06                    1/1/1950                      1/1/1950                  1/1/1950
700317288                                745.59                    1/1/1950                      1/1/1950                  1/1/1950
700317402                              1,254.98                    1/1/1950                      1/1/1950                  1/1/1950
700317533                              1,593.00                    1/1/1950                      1/1/1950                  1/1/1950
700317611                              5,935.55                    8/1/2011                      7/1/2011                  8/1/2011
700317917                                594.17                    7/1/2011                      6/1/2011                  7/1/2011
700318008                                969.41                    7/1/2011                      6/1/2011                  7/1/2011
700318085                                800.63                    7/1/2011                      6/1/2011                  7/1/2011
700318190                                959.58                    1/1/1950                      1/1/1950                  1/1/1950
700318262                                900.81                    7/1/2011                      6/1/2011                  7/1/2011
700318283                              1,133.33                    1/1/1950                      1/1/1950                  1/1/1950
700318300                                417.92                    1/1/1950                      1/1/1950                  1/1/1950
700318490                                906.67                    6/1/2011                      5/1/2011                  6/1/2011
700318512                              1,498.33                    7/1/2011                      6/1/2011                  7/1/2011
700318555                              2,703.75                    1/1/1950                      1/1/1950                  1/1/1950
700318581                              2,488.93                    7/1/2011                      6/1/2011                  7/1/2011
700318630                              1,188.33                    7/1/2011                      6/1/2011                  7/1/2011
700318671                              1,765.28                    6/1/2011                      5/1/2011                  6/1/2011
700318700                                 576.7                    1/1/1950                      1/1/1950                  1/1/1950
700318711                                   700                    7/1/2011                      6/1/2011                  7/1/2011
700318728                              1,816.07                    7/1/2011                      6/1/2011                  7/1/2011
700318832                                767.47                    7/1/2011                      6/1/2011                  7/1/2011
700318895                              1,660.58                    1/1/1950                      1/1/1950                  1/1/1950
700318931                              2,524.15                    7/1/2011                      6/1/2011                  7/1/2011
700319004                                942.67                    7/1/2011                      6/1/2011                  7/1/2011
700319065                                   700                    7/1/2011                      6/1/2011                  7/1/2011
700319089                              1,239.00                    7/1/2011                      6/1/2011                  7/1/2011
700319112                              2,010.00                    1/1/1950                      1/1/1950                  1/1/1950
700319142                              2,188.55                    8/1/2011                      7/1/2011                  8/1/2011
700319216                              4,439.71                    1/1/1950                      1/1/1950                  1/1/1950
700319237                                609.72                    7/1/2011                      6/1/2011                  7/1/2011
700319239                              2,010.00                    1/1/1950                      1/1/1950                  1/1/1950
700319254                                782.33                    1/1/1950                      1/1/1950                  1/1/1950
700319281                                711.16                    1/1/1950                      1/1/1950                  1/1/1950
700319346                              1,633.33                    7/1/2011                      6/1/2011                  7/1/2011
700319383                                580.06                    1/1/1950                      1/1/1950                  1/1/1950
700319473                              4,445.83                    7/1/2011                      6/1/2011                  7/1/2011
700319562                              3,013.33                    8/1/2011                      7/1/2011                  8/1/2011
700319627                              1,332.50                    7/1/2011                      6/1/2011                  7/1/2011
700319728                              2,926.65                    1/1/1950                      1/1/1950                  1/1/1950
700319872                                   930                    7/1/2011                      6/1/2011                  7/1/2011
700319877                                595.83                    7/1/2011                      6/1/2011                  7/1/2011
700320368                              2,529.48                    1/1/1950                      1/1/1950                  1/1/1950
700320598                              4,202.21                    7/1/2011                      6/1/2011                  7/1/2011
700320645                              1,675.74                    7/1/2011                      6/1/2011                  7/1/2011
700320646                              1,031.54                    7/1/2011                      6/1/2011                  7/1/2011
700320655                              3,296.88                    7/1/2011                      6/1/2011                  7/1/2011
700320830                              2,556.67                    7/1/2011                      6/1/2011                  7/1/2011
700320875                                   841                    8/1/2011                      7/1/2011                  8/1/2011
700320916                              5,817.00                    7/1/2011                      6/1/2011                  7/1/2011
700320951                              1,327.01                    7/1/2011                      6/1/2011                  7/1/2011
700321054                                666.87                    7/1/2011                      6/1/2011                  7/1/2011
700321200                                758.48                    7/1/2011                      6/1/2011                  7/1/2011
700321229                                594.33                    7/1/2011                      6/1/2011                  7/1/2011
700321269                                900.09                    7/1/2011                      6/1/2011                  7/1/2011
700321358                                796.88                    7/1/2013                      6/1/2013                  7/1/2013
700321375                              1,501.56                    7/1/2011                      6/1/2011                  7/1/2011
700321417                              1,346.46                    7/1/2011                      6/1/2011                  7/1/2011
700321460                              1,648.00                    7/1/2011                      6/1/2011                  7/1/2011
700321550                              2,609.86                    1/1/1950                      1/1/1950                  1/1/1950
700321608                                898.29                    1/1/1950                      1/1/1950                  1/1/1950
700321692                              1,275.00                    7/1/2011                      6/1/2011                  7/1/2011
700321806                              1,262.08                    7/1/2011                      6/1/2011                  7/1/2011
700321846                              1,379.55                    7/1/2011                      6/1/2011                  7/1/2011
700321943                              1,594.67                    8/1/2011                      7/1/2011                  8/1/2011
700321999                              1,450.42                    8/1/2011                      7/1/2011                  8/1/2011
700322100                                987.08                    7/1/2011                      6/1/2011                  7/1/2011
700322104                                743.33                    6/1/2011                      5/1/2011                  6/1/2011
700322115                              1,600.00                    8/1/2011                      7/1/2011                  8/1/2011
700322231                                614.25                    1/1/1950                      1/1/1950                  1/1/1950
700322260                              1,424.06                    7/1/2011                      6/1/2011                  7/1/2011
700322274                              1,168.75                    7/1/2011                      6/1/2011                  7/1/2011
700322309                              2,079.47                    7/1/2011                      6/1/2011                  7/1/2011
700322327                              1,955.00                    7/1/2011                      6/1/2011                  7/1/2011
700322372                              1,353.72                    7/1/2011                      6/1/2011                  7/1/2011
700322413                                723.59                    1/1/1950                      1/1/1950                  1/1/1950
700322525                              6,458.33                    7/1/2011                      6/1/2011                  7/1/2011
700322615                                   854                    7/1/2011                      6/1/2011                  7/1/2011
700322616                              1,637.96                    1/1/1950                      1/1/1950                  1/1/1950
700322630                                360.47                    1/1/1950                      1/1/1950                  1/1/1950
700322731                                417.38                    7/1/2011                      6/1/2011                  7/1/2011
700322813                                479.29                    1/1/1950                      1/1/1950                  1/1/1950
700322919                              1,834.17                    7/1/2011                      6/1/2011                  7/1/2011
700322987                              1,137.67                    7/1/2011                      6/1/2011                  7/1/2011
700323112                              2,865.14                    7/1/2013                      6/1/2013                  7/1/2013
700323139                                525.42                    1/1/1950                      1/1/1950                  1/1/1950
700323207                              1,423.33                    7/1/2011                      6/1/2011                  7/1/2011
700323271                              3,495.75                    7/1/2011                      6/1/2011                  7/1/2011
700323342                              1,147.40                    7/1/2011                      6/1/2011                  7/1/2011
700323364                              2,704.17                    7/1/2011                      6/1/2011                  7/1/2011
700323386                              1,750.00                    7/1/2011                      6/1/2011                  7/1/2011
700323453                              2,016.67                    7/1/2011                      6/1/2011                  7/1/2011
700323505                              1,351.63                    7/1/2011                      6/1/2011                  7/1/2011
700323556                              2,893.33                    7/1/2011                      6/1/2011                  7/1/2011
700323594                                768.95                    1/1/1950                      1/1/1950                  1/1/1950
700323662                              1,097.25                    7/1/2011                      6/1/2011                  7/1/2011
700323708                                842.81                    8/1/2011                      7/1/2011                  8/1/2011
700323728                              3,483.33                    7/1/2011                      6/1/2011                  7/1/2011
700323755                                776.56                    1/1/1950                      1/1/1950                  1/1/1950
700323783                              2,461.62                    7/1/2011                      6/1/2011                  7/1/2011
700323929                              1,596.29                    7/1/2011                      6/1/2011                  7/1/2011
700323974                                823.39                    7/1/2011                      6/1/2011                  7/1/2011
700324034                              4,365.93                    7/1/2011                      6/1/2011                  7/1/2011
700324103                              1,124.34                    7/1/2011                      6/1/2011                  7/1/2011
700324229                              1,968.75                    7/1/2011                      6/1/2011                  7/1/2011
700324254                                955.13                    7/1/2011                      6/1/2011                  7/1/2011
700324365                              1,677.61                    7/1/2011                      6/1/2011                  7/1/2011
700324368                              1,131.01                    7/1/2011                      6/1/2011                  7/1/2011
700324552                              2,007.29                    7/1/2011                      6/1/2011                  7/1/2011
700324594                              1,364.32                    7/1/2011                      6/1/2011                  7/1/2011
700324678                                   853                    8/1/2011                      7/1/2011                  8/1/2011
700324679                              1,840.00                    1/1/1950                      1/1/1950                  1/1/1950
700324873                              1,912.50                    7/1/2011                      6/1/2011                  7/1/2011
700325031                              1,357.54                    7/1/2011                      6/1/2011                  7/1/2011
700325232                              4,066.67                    7/1/2011                      6/1/2011                  7/1/2011
700325324                              2,470.31                    7/1/2011                      6/1/2011                  7/1/2011
700325432                              1,146.09                    7/1/2011                      6/1/2011                  7/1/2011
700325479                              1,701.77                    7/1/2011                      6/1/2011                  7/1/2011
700325497                                536.67                    7/1/2011                      6/1/2011                  7/1/2011
700325548                              1,886.17                    7/1/2011                      6/1/2011                  7/1/2011
700325599                                700.69                    8/1/2011                      7/1/2011                  8/1/2011
700325615                                804.62                    1/1/1950                      1/1/1950                  1/1/1950
700325730                              1,256.05                    8/1/2011                      7/1/2011                  8/1/2011
700325806                              1,524.49                    7/1/2011                      6/1/2011                  7/1/2011
700325896                                252.34                    7/1/2011                      6/1/2011                  7/1/2011
700326021                              4,218.75                    1/1/1950                      1/1/1950                  1/1/1950
700326023                              2,259.99                    1/1/1950                      1/1/1950                  1/1/1950
700326175                                723.95                    1/1/1950                      1/1/1950                  1/1/1950
700326180                                773.89                    1/1/1950                      1/1/1950                  1/1/1950
700326196                              3,074.17                    7/1/2011                      6/1/2011                  7/1/2011
700326253                                746.82                    7/1/2011                      6/1/2011                  7/1/2011
700326314                              5,512.50                    8/1/2011                      7/1/2011                  8/1/2011
700326361                              1,059.84                    7/1/2011                      6/1/2011                  7/1/2011
700326434                              1,454.69                    7/1/2011                      6/1/2011                  7/1/2011
700326477                              1,839.14                    7/1/2011                      6/1/2011                  7/1/2011
700326597                              5,800.04                    1/1/1950                      1/1/1950                  1/1/1950
700326876                              3,151.58                    8/1/2011                      7/1/2011                  8/1/2011
700326881                              1,026.67                    7/1/2011                      6/1/2011                  7/1/2011
700327234                                   525                    7/1/2011                      6/1/2011                  7/1/2011
700327324                              1,214.58                    7/1/2011                      6/1/2011                  7/1/2011
700327382                              1,274.03                    7/1/2011                      6/1/2011                  7/1/2011
700327412                                621.61                    7/1/2011                      6/1/2011                  7/1/2011
700327429                                981.84                    7/1/2011                      6/1/2011                  7/1/2011
700327485                                434.39                    7/1/2011                      6/1/2011                  7/1/2011
700327593                              1,784.75                    7/1/2011                      6/1/2011                  7/1/2011
700327594                              2,078.33                    7/1/2011                      6/1/2011                  7/1/2011
700327597                              1,213.84                    8/1/2011                      7/1/2011                  8/1/2011
700327652                              1,078.13                    8/1/2011                      7/1/2011                  8/1/2011
700327666                                 913.9                    8/1/2011                      7/1/2011                  8/1/2011
700327674                                536.09                    8/1/2011                      7/1/2011                  8/1/2011
700327827                              2,387.91                    7/1/2011                      6/1/2011                  7/1/2011
700328002                                508.73                    1/1/1950                      1/1/1950                  1/1/1950
700328074                              1,360.29                    7/1/2011                      6/1/2011                  7/1/2011
700328113                              1,271.25                    8/1/2011                      7/1/2011                  8/1/2011
700328150                              2,255.04                    7/1/2011                      6/1/2011                  7/1/2011
700328208                                 808.9                    1/1/1950                      1/1/1950                  1/1/1950
700328265                              2,697.98                    8/1/2011                      7/1/2011                  8/1/2011
700328313                              3,316.62                    1/1/1950                      1/1/1950                  1/1/1950
700328485                              1,261.41                    7/1/2011                      6/1/2011                  7/1/2011
700328567                              1,333.55                    7/1/2011                      6/1/2011                  7/1/2011
700328582                              1,229.06                    7/1/2011                      6/1/2011                  7/1/2011
700328646                              1,395.33                    7/1/2011                      6/1/2011                  7/1/2011
700328719                              1,214.17                    7/1/2011                      6/1/2011                  7/1/2011
700328844                                893.75                    7/1/2011                      6/1/2011                  7/1/2011
700328971                              1,538.33                    8/1/2011                      7/1/2011                  8/1/2011
700329032                              3,785.83                    7/1/2011                      6/1/2011                  7/1/2011
700329047                              1,093.96                    8/1/2011                      7/1/2011                  8/1/2011
700329098                              1,236.67                    7/1/2011                      6/1/2011                  7/1/2011
700329153                              1,874.60                    8/1/2011                      7/1/2011                  8/1/2011
700329223                              2,412.50                    8/1/2011                      7/1/2011                  8/1/2011
700329232                              1,068.89                    8/1/2011                      7/1/2011                  8/1/2011
700329259                                 737.5                    7/1/2011                      6/1/2011                  7/1/2011
700329262                              1,426.24                    7/1/2011                      6/1/2011                  7/1/2011
700329280                              1,237.25                    7/1/2011                      6/1/2011                  7/1/2011
700329300                              1,044.79                    7/1/2011                      6/1/2011                  7/1/2011
700329302                              1,575.00                    7/1/2011                      6/1/2011                  7/1/2011
700329422                              1,566.15                    7/1/2011                      6/1/2011                  7/1/2011
700329478                                744.17                    7/1/2011                      6/1/2011                  7/1/2011
700329528                                870.83                    7/1/2011                      6/1/2011                  7/1/2011
700329581                              1,975.58                    7/1/2011                      6/1/2011                  7/1/2011
700329600                                967.26                    8/1/2011                      7/1/2011                  8/1/2011
700329616                                684.58                    7/1/2011                      6/1/2011                  7/1/2011
700329620                              3,360.00                    7/1/2011                      6/1/2011                  7/1/2011
700329622                              2,066.45                    7/1/2011                      6/1/2011                  7/1/2011
700329644                              2,717.43                    7/1/2011                      6/1/2011                  7/1/2011
700329684                              1,863.30                    7/1/2011                      6/1/2011                  7/1/2011
700329705                              1,140.67                    8/1/2011                      7/1/2011                  8/1/2011
700329733                              1,297.93                    1/1/1950                      1/1/1950                  1/1/1950
700329784                              1,260.39                    8/1/2009                      7/1/2009                  8/1/2009
700329798                                834.29                    7/1/2011                      6/1/2011                  7/1/2011
700329900                              1,006.25                    7/1/2011                      6/1/2011                  7/1/2011
700329919                                752.39                    7/1/2011                      6/1/2011                  7/1/2011
700329971                              3,799.99                    1/1/1950                      1/1/1950                  1/1/1950
700329998                                848.23                    7/1/2011                      6/1/2011                  7/1/2011
700330339                              1,321.67                    8/1/2011                      7/1/2011                  8/1/2011
700330458                                423.65                    1/1/1950                      1/1/1950                  1/1/1950
700330477                              1,229.40                    7/1/2011                      6/1/2011                  7/1/2011
700330685                                605.74                    7/1/2011                      6/1/2011                  7/1/2011
700330762                              1,224.50                    8/1/2011                      7/1/2011                  8/1/2011
700330829                              1,329.16                    8/1/2011                      7/1/2011                  8/1/2011
700330934                                709.75                    8/1/2011                      7/1/2011                  8/1/2011
700330937                                873.95                    8/1/2011                      7/1/2011                  8/1/2011
700330945                              3,337.67                    8/1/2011                      7/1/2011                  8/1/2011
700330986                                765.07                    8/1/2011                      7/1/2011                  8/1/2011
700331172                              3,083.33                    7/1/2011                      6/1/2011                  7/1/2011
700331206                              2,251.68                    7/1/2011                      6/1/2011                  7/1/2011
700331305                              3,135.00                    8/1/2011                      7/1/2011                  8/1/2011
700331363                              2,116.63                    7/1/2011                      6/1/2011                  7/1/2011
700331416                              1,285.62                    8/1/2011                      7/1/2011                  8/1/2011
700331555                              3,992.77                    8/1/2011                      7/1/2011                  8/1/2011
700331626                              1,772.33                    8/1/2011                      7/1/2011                  8/1/2011
700331686                              1,670.39                    8/1/2011                      7/1/2011                  8/1/2011
700331696                              1,286.50                    7/1/2011                      6/1/2011                  7/1/2011
700331834                              1,794.58                    8/1/2011                      7/1/2011                  8/1/2011
700331854                              4,075.00                    7/1/2011                      6/1/2011                  7/1/2011
700331954                                704.69                    8/1/2011                      7/1/2011                  8/1/2011
700331998                              1,051.09                    7/1/2011                      6/1/2011                  7/1/2011
700332112                              1,654.86                    8/1/2011                      7/1/2011                  8/1/2011
700332298                                910.94                    8/1/2011                      7/1/2011                  8/1/2011
700332368                              1,339.69                    8/1/2011                      7/1/2011                  8/1/2011
700332394                              2,488.13                    7/1/2011                      6/1/2011                  7/1/2011
700332442                              1,328.51                    8/1/2011                      7/1/2011                  8/1/2011
700332499                              1,533.96                    1/1/1950                      1/1/1950                  1/1/1950
700332639                                883.75                    7/1/2011                      6/1/2011                  7/1/2011
700332757                              1,014.47                    8/1/2011                      7/1/2011                  8/1/2011
700332858                              2,571.25                    8/1/2011                      7/1/2011                  8/1/2011
700332965                              3,456.04                    7/1/2011                      6/1/2011                  7/1/2011
700332966                              4,316.67                    7/1/2011                      6/1/2011                  7/1/2011
700332976                              2,495.48                    8/1/2011                      7/1/2011                  8/1/2011
700333007                              1,441.13                    7/1/2011                      6/1/2011                  7/1/2011
700333063                              1,755.00                    8/1/2013                      7/1/2013                  8/1/2013
700333075                                968.15                    8/1/2011                      7/1/2011                  8/1/2011
700333099                                784.61                    8/1/2011                      7/1/2011                  8/1/2011
700333109                              1,216.67                    7/1/2011                      6/1/2011                  7/1/2011
700333117                                   980                    7/1/2011                      6/1/2011                  7/1/2011
700333136                              1,531.56                    7/1/2011                      6/1/2011                  7/1/2011
700333218                              2,260.00                    8/1/2011                      7/1/2011                  8/1/2011
700333287                              1,013.27                    8/1/2009                      7/1/2009                  8/1/2009
700333563                                893.75                    8/1/2011                      7/1/2011                  8/1/2011
700333601                              1,047.85                    8/1/2011                      7/1/2011                  8/1/2011
700333607                              1,178.13                    8/1/2011                      7/1/2011                  8/1/2011
700333623                              1,947.92                    7/1/2011                      6/1/2011                  7/1/2011
700333624                              4,441.52                    1/1/1950                      1/1/1950                  1/1/1950
700333648                              1,501.67                    7/1/2011                      6/1/2011                  7/1/2011
700333669                              1,104.58                    7/1/2011                      6/1/2011                  7/1/2011
700333687                              1,457.08                    8/1/2011                      7/1/2011                  8/1/2011
700333858                              2,714.76                    8/1/2011                      7/1/2011                  8/1/2011
700333922                              1,333.33                    8/1/2011                      7/1/2011                  8/1/2011
700333995                              1,410.61                    7/1/2011                      6/1/2011                  7/1/2011
700334109                              2,053.33                    8/1/2011                      7/1/2011                  8/1/2011
700334122                              1,036.53                    8/1/2011                      7/1/2011                  8/1/2011
700334125                              1,616.26                    7/1/2011                      6/1/2011                  7/1/2011
700334149                              1,404.17                    8/1/2011                      7/1/2011                  8/1/2011
700334157                              1,236.06                    7/1/2011                      6/1/2011                  7/1/2011
700334245                              1,830.00                    7/1/2011                      6/1/2011                  7/1/2011
700334298                              2,080.83                    8/1/2011                      7/1/2011                  8/1/2011
700334303                              1,392.13                    8/1/2011                      7/1/2011                  8/1/2011
700334312                              1,334.73                    7/1/2011                      6/1/2011                  7/1/2011
700334338                                   694                    7/1/2009                      6/1/2009                  7/1/2009
700334591                                314.34                    7/1/2011                      6/1/2011                  7/1/2011
700334639                              2,670.10                    7/1/2011                      6/1/2011                  7/1/2011
700334650                              1,035.00                    8/1/2011                      7/1/2011                  8/1/2011
700334704                              1,193.81                    7/1/2011                      6/1/2011                  7/1/2011
700334711                              1,291.67                    8/1/2011                      7/1/2011                  8/1/2011
700334739                              1,014.42                    8/1/2011                      7/1/2011                  8/1/2011
700334776                              1,161.00                    8/1/2011                      7/1/2011                  8/1/2011
700334839                              1,168.75                    7/1/2011                      6/1/2011                  7/1/2011
700334896                              2,090.00                    8/1/2011                      7/1/2011                  8/1/2011
700335000                              1,693.47                    8/1/2011                      7/1/2011                  8/1/2011
700335050                              1,844.79                    8/1/2011                      7/1/2011                  8/1/2011
700335124                              2,725.00                    8/1/2011                      7/1/2011                  8/1/2011
700335231                              1,327.34                    8/1/2011                      7/1/2011                  8/1/2011
700335304                              1,079.83                    8/1/2011                      7/1/2011                  8/1/2011
700335307                              3,746.67                    8/1/2011                      7/1/2011                  8/1/2011
700335370                                778.32                    8/1/2011                      7/1/2011                  8/1/2011
700335371                              1,125.00                    8/1/2013                      7/1/2013                  8/1/2013
700335528                              1,470.00                    7/1/2011                      6/1/2011                  7/1/2011
700335606                              1,955.00                    7/1/2011                      6/1/2011                  7/1/2011
700335637                                896.56                    7/1/2011                      6/1/2011                  7/1/2011
700335719                              1,027.27                    8/1/2011                      7/1/2011                  8/1/2011
700335765                              2,220.42                    7/1/2011                      6/1/2011                  7/1/2011
700335770                              2,632.34                    8/1/2011                      7/1/2011                  8/1/2011
700335785                              1,369.36                    7/1/2011                      6/1/2011                  7/1/2011
700335907                              1,345.00                    7/1/2011                      6/1/2011                  7/1/2011
700335920                              1,769.54                    7/1/2011                      6/1/2011                  7/1/2011
700336079                              1,466.67                    8/9/2011                      7/9/2011                  8/9/2011
700336387                                   995                    8/1/2011                      7/1/2011                  8/1/2011
700336400                                806.46                    8/1/2011                      7/1/2011                  8/1/2011
700336441                                763.07                    8/1/2011                      7/1/2011                  8/1/2011
700336515                              2,866.67                    7/1/2011                      6/1/2011                  7/1/2011
700336619                              1,522.94                    8/1/2011                      7/1/2011                  8/1/2011
700336668                                851.88                    7/1/2011                      6/1/2011                  7/1/2011
700336728                              1,047.85                    8/1/2011                      7/1/2011                  8/1/2011
700336770                              2,528.36                    8/1/2011                      7/1/2011                  8/1/2011
700336777                              2,150.83                    8/1/2011                      7/1/2011                  8/1/2011
700336785                                517.92                    7/1/2011                      6/1/2011                  7/1/2011
700336846                                827.31                    7/1/2011                      6/1/2011                  7/1/2011
700336892                                969.62                    8/1/2011                      7/1/2011                  8/1/2011
700336906                              2,421.70                    7/1/2011                      6/1/2011                  7/1/2011
700336967                              5,687.85                    7/1/2011                      6/1/2011                  7/1/2011
700337018                              1,132.03                    7/1/2011                      6/1/2011                  7/1/2011
700337038                              2,997.84                    8/1/2011                      7/1/2011                  8/1/2011
700337135                              1,534.90                    7/1/2011                      6/1/2011                  7/1/2011
700337185                              1,135.83                    8/1/2011                      7/1/2011                  8/1/2011
700337193                              1,135.83                    8/1/2011                      7/1/2011                  8/1/2011
700337207                                   625                    7/1/2011                      6/1/2011                  7/1/2011
700337240                                431.33                    7/1/2011                      6/1/2011                  7/1/2011
700337329                              3,203.33                    7/1/2011                      6/1/2011                  7/1/2011
700337335                              1,993.75                    8/1/2011                      7/1/2011                  8/1/2011
700337380                              1,067.50                    7/1/2011                      6/1/2011                  7/1/2011
700337401                              1,981.72                    8/1/2011                      7/1/2011                  8/1/2011
700337448                              1,153.75                    8/1/2011                      7/1/2011                  8/1/2011
700337527                              1,008.00                    7/1/2011                      6/1/2011                  7/1/2011
700337552                                671.67                    8/1/2011                      7/1/2011                  8/1/2011
700337682                              1,339.51                    8/1/2011                      7/1/2011                  8/1/2011
700337722                                698.54                    7/1/2011                      6/1/2011                  7/1/2011
700337749                              1,392.71                    8/1/2011                      7/1/2011                  8/1/2011
700337925                              1,278.08                    7/1/2011                      6/1/2011                  7/1/2011
700337931                              1,614.51                    8/1/2011                      7/1/2011                  8/1/2011
700337934                              1,061.02                    7/1/2011                      6/1/2011                  7/1/2011
700337952                              1,820.00                    7/1/2011                      6/1/2011                  7/1/2011
700337964                              1,552.84                    7/1/2011                      6/1/2011                  7/1/2011
700337997                                842.08                    8/1/2011                      7/1/2011                  8/1/2011
700338109                              1,412.11                    7/1/2011                      6/1/2011                  7/1/2011
700338163                              1,813.33                    7/1/2011                      6/1/2011                  7/1/2011
700338170                              3,934.20                    7/1/2011                      6/1/2011                  7/1/2011
700338174                              3,406.37                    8/1/2011                      7/1/2011                  8/1/2011
700338193                              1,396.53                    7/1/2011                      6/1/2011                  7/1/2011
700338200                              1,516.67                    7/1/2011                      6/1/2011                  7/1/2011
700338271                              1,726.56                    8/1/2011                      7/1/2011                  8/1/2011
700338341                              1,067.29                    8/1/2011                      7/1/2011                  8/1/2011
700338371                              3,139.66                    8/1/2011                      7/1/2011                  8/1/2011
700338404                              1,061.55                    7/1/2011                      6/1/2011                  7/1/2011
700338700                                   801                    7/1/2011                      6/1/2011                  7/1/2011
700338757                                   711                    8/1/2011                      7/1/2011                  8/1/2011
700338881                              1,035.00                    7/1/2011                      6/1/2011                  7/1/2011
700339149                                820.13                    7/1/2011                      6/1/2011                  7/1/2011
700339210                              1,692.52                    8/1/2011                      7/1/2011                  8/1/2011
700339236                                691.88                    8/1/2011                      7/1/2011                  8/1/2011
700339242                              2,258.75                    7/1/2011                      6/1/2011                  7/1/2011
700339263                              3,385.42                    7/1/2011                      6/1/2011                  7/1/2011
700339432                                638.06                    1/1/1950                      1/1/1950                  1/1/1950
700339758                              2,123.65                    8/1/2011                      7/1/2011                  8/1/2011
700339763                              1,101.26                    8/1/2011                      7/1/2011                  8/1/2011
700339840                              3,440.00                    7/1/2011                      6/1/2011                  7/1/2011
700339914                              1,225.85                    8/1/2011                      7/1/2011                  8/1/2011
700339981                              1,430.16                    8/1/2011                      7/1/2011                  8/1/2011
700340149                              1,544.13                    7/1/2011                      6/1/2011                  7/1/2011
700340165                              1,117.19                    8/1/2011                      7/1/2011                  8/1/2011
700340318                              2,215.31                    7/1/2011                      6/1/2011                  7/1/2011
700340394                                942.92                    8/1/2011                      7/1/2011                  8/1/2011
700340421                                756.67                    8/1/2011                      7/1/2011                  8/1/2011
700340435                                 997.1                    8/1/2011                      7/1/2011                  8/1/2011
700340473                              3,532.81                    8/1/2011                      7/1/2011                  8/1/2011
700340559                              1,658.56                    8/1/2011                      7/1/2011                  8/1/2011
700340748                              1,276.42                    7/1/2011                      6/1/2011                  7/1/2011
700340958                              1,437.95                    8/1/2011                      7/1/2011                  8/1/2011
700340987                              1,400.00                    8/1/2011                      7/1/2011                  8/1/2011
700341036                                949.53                    8/1/2011                      7/1/2011                  8/1/2011
700341275                              1,175.00                    8/1/2011                      7/1/2011                  8/1/2011
700341448                                849.69                    8/1/2011                      7/1/2011                  8/1/2011
700341507                              3,090.94                    7/1/2011                      6/1/2011                  7/1/2011
700341530                                705.03                    8/1/2011                      7/1/2011                  8/1/2011
700341609                              3,221.37                    7/1/2011                      6/1/2011                  7/1/2011
700341735                              1,350.00                    8/1/2011                      7/1/2011                  8/1/2011
700341963                              1,581.17                    8/1/2011                      7/1/2011                  8/1/2011
700341984                              2,227.50                    8/1/2011                      7/1/2011                  8/1/2011
700342046                                 711.8                    8/1/2011                      7/1/2011                  8/1/2011
700342255                              1,265.83                    7/1/2011                      6/1/2011                  7/1/2011
700342286                              1,514.06                    8/1/2011                      7/1/2011                  8/1/2011
700342327                              2,524.15                    8/1/2011                      7/1/2011                  8/1/2011
700342367                              3,153.26                    8/1/2011                      7/1/2011                  8/1/2011
700342746                              1,934.03                    8/1/2011                      7/1/2011                  8/1/2011
700342766                              3,924.48                    8/1/2011                      7/1/2011                  8/1/2011
700342877                              1,302.08                    8/1/2011                      7/1/2011                  8/1/2011
700342903                              1,649.90                    8/1/2011                      7/1/2011                  8/1/2011
700342915                              2,210.16                    7/1/2011                      6/1/2011                  7/1/2011
700342932                              1,091.48                    8/1/2011                      7/1/2011                  8/1/2011
700342976                              1,528.00                    8/1/2011                      7/1/2011                  8/1/2011
700343107                              1,902.08                    8/1/2011                      7/1/2011                  8/1/2011
700343164                              1,496.25                    7/1/2011                      6/1/2011                  7/1/2011
700343172                              1,702.33                    8/1/2011                      7/1/2011                  8/1/2011
700343265                              2,655.00                    8/1/2011                      7/1/2011                  8/1/2011
700343523                              2,333.33                    7/1/2011                      6/1/2011                  7/1/2011
700343623                                691.53                    8/1/2011                      7/1/2011                  8/1/2011
700343855                              1,065.63                    8/1/2011                      7/1/2011                  8/1/2011
700343873                                   500                    8/1/2011                      7/1/2011                  8/1/2011
700343874                              1,865.68                    8/1/2011                      7/1/2011                  8/1/2011
700343910                              2,100.00                    8/1/2011                      7/1/2011                  8/1/2011
700343930                              1,440.58                    8/1/2011                      7/1/2011                  8/1/2011
700343970                              1,350.13                    8/1/2011                      7/1/2011                  8/1/2011
700344067                              3,379.74                    8/1/2011                      7/1/2011                  8/1/2011
700344454                              1,057.58                    8/1/2011                      7/1/2011                  8/1/2011
700344457                              1,081.67                    8/1/2011                      7/1/2011                  8/1/2011
700344695                              2,331.82                    8/1/2011                      7/1/2011                  8/1/2011
700345041                              1,330.33                    8/1/2011                      7/1/2011                  8/1/2011
700345057                              1,316.15                    8/1/2011                      7/1/2011                  8/1/2011
700345169                              1,149.11                    8/1/2011                      7/1/2011                  8/1/2011
700345273                              2,016.67                    8/1/2011                      7/1/2011                  8/1/2011
700345279                              2,566.67                    8/1/2009                      7/1/2009                  8/1/2009
700345420                              1,520.42                    8/1/2011                      7/1/2011                  8/1/2011
700345543                              2,387.29                    8/1/2011                      7/1/2011                  8/1/2011
700345732                              2,232.89                    8/1/2011                      7/1/2011                  8/1/2011
700345873                              1,409.90                    7/1/2011                      6/1/2011                  7/1/2011
700345889                              1,703.33                    8/1/2011                      7/1/2011                  8/1/2011
700346136                              1,420.83                    8/1/2011                      7/1/2011                  8/1/2011
700346310                              1,117.55                    8/1/2011                      7/1/2011                  8/1/2011
700346455                              2,458.33                    8/1/2011                      7/1/2011                  8/1/2011
700346683                              2,586.67                    8/1/2011                      7/1/2011                  8/1/2011
700346784                              3,910.16                    8/1/2011                      7/1/2011                  8/1/2011
700347013                              5,081.83                    8/1/2013                      7/1/2013                  8/1/2013
700347043                              1,059.17                    8/1/2011                      7/1/2011                  8/1/2011
700347365                              1,353.52                    8/1/2011                      7/1/2011                  8/1/2011
700347616                                769.17                    8/1/2011                      7/1/2011                  8/1/2011
700347764                              2,083.89                    8/1/2011                      7/1/2011                  8/1/2011
700347825                              1,489.42                    8/1/2011                      7/1/2011                  8/1/2011
700347918                                   624                    8/1/2011                      7/1/2011                  8/1/2011
700348043                              1,183.69                    8/1/2011                      7/1/2011                  8/1/2011
700348807                              2,059.17                    8/1/2011                      7/1/2011                  8/1/2011
700348865                              2,283.07                    8/1/2011                      7/1/2011                  8/1/2011
700349247                              1,997.08                    8/1/2011                      7/1/2011                  8/1/2011
700349948                                   584                    8/1/2011                      7/1/2011                  8/1/2011
700350123                              2,076.25                    7/1/2011                      6/1/2011                  7/1/2011
700350512                                 681.9                    8/1/2011                      7/1/2011                  8/1/2011
700351233                                849.75                    8/1/2011                      7/1/2011                  8/1/2011
700351987                              1,313.53                    8/1/2011                      7/1/2011                  8/1/2011
700355234                              1,665.47                    8/1/2011                      7/1/2011                  8/1/2011
500716970                              1,094.03                    1/1/1950                      1/1/1950                  1/1/1950
500733289                              1,242.56                    1/1/1950                      1/1/1950                  1/1/1950
500753957                              3,245.14                    1/1/1950                      1/1/1950                  1/1/1950
500773691                              4,038.48                    7/1/2011                      6/1/2011                  7/1/2011
500740099                              2,960.00                    6/1/2011                      5/1/2011                  6/1/2011
500745469                                680.93                    7/1/2011                      6/1/2011                  7/1/2011
500751750                                704.01                    7/1/2011                      6/1/2011                  7/1/2011
500766133                              1,523.21                    7/1/2011                      6/1/2011                  7/1/2011
500766467                              2,058.00                    7/1/2011                      6/1/2011                  7/1/2011
500767655                              1,183.08                    7/1/2011                      6/1/2011                  7/1/2011
500519473                              3,103.88                    1/1/1950                      1/1/1950                  1/1/1950
500696797                              4,536.46                    1/1/1950                      1/1/1950                  1/1/1950
500704452                              2,152.50                    5/1/2011                      4/1/2011                  5/1/2011
500711908                              1,560.75                    1/1/1950                      1/1/1950                  1/1/1950
500715089                                733.76                    5/1/2011                      4/1/2011                  5/1/2011
500715730                              1,373.61                    5/1/2011                      4/1/2011                  5/1/2011
500717960                              1,050.89                    5/1/2011                      4/1/2011                  5/1/2011
500720119                              1,399.95                    5/1/2011                      4/1/2011                  5/1/2011
500720123                                729.93                    6/1/2011                      5/1/2011                  6/1/2011
500724640                              1,175.00                    5/1/2011                      4/1/2011                  5/1/2011
500724732                              1,702.92                    5/1/2011                      4/1/2011                  5/1/2011
500726486                              2,130.85                    5/1/2011                      4/1/2011                  5/1/2011
500726873                              1,640.58                    1/1/1950                      1/1/1950                  1/1/1950
500727883                              1,301.28                    5/1/2011                      4/1/2011                  5/1/2011
500730249                                874.63                    5/1/2011                      4/1/2011                  5/1/2011
500730692                                937.45                    6/1/2011                      5/1/2011                  6/1/2011
500732403                              1,085.97                    1/1/1950                      1/1/1950                  1/1/1950
500733020                              3,290.20                    6/1/2011                      5/1/2011                  6/1/2011
500734814                              1,078.58                    6/1/2011                      5/1/2011                  6/1/2011
500735973                              1,322.03                    1/1/1950                      1/1/1950                  1/1/1950
500736748                                881.68                    1/1/1950                      1/1/1950                  1/1/1950
500736893                              1,301.28                    6/1/2011                      5/1/2011                  6/1/2011
500740586                                801.27                    6/1/2011                      5/1/2011                  6/1/2011
500744547                              1,601.15                    1/1/1950                      1/1/1950                  1/1/1950
500745289                              1,129.95                    6/1/2011                      5/1/2011                  6/1/2011
500745326                              1,375.81                    1/1/1950                      1/1/1950                  1/1/1950
500747856                              1,179.83                    6/1/2011                      5/1/2011                  6/1/2011
500748130                              1,207.24                    6/1/2011                      5/1/2011                  6/1/2011
500749106                              1,434.68                    1/1/1950                      1/1/1950                  1/1/1950
500749115                              1,487.33                    1/1/1950                      1/1/1950                  1/1/1950
500749378                              1,595.00                    6/1/2011                      5/1/2011                  6/1/2011
500749542                              1,280.00                    7/1/2011                      6/1/2011                  7/1/2011
500751159                                951.31                    1/1/1950                      1/1/1950                  1/1/1950
500751425                              1,616.76                    1/1/1950                      1/1/1950                  1/1/1950
500752821                              1,445.56                    1/1/1950                      1/1/1950                  1/1/1950
500754631                              1,207.50                    1/1/1950                      1/1/1950                  1/1/1950
500754821                                911.39                    1/1/1950                      1/1/1950                  1/1/1950
500757855                                703.96                    7/1/2011                      6/1/2011                  7/1/2011
500758246                              1,089.95                    7/1/2011                      6/1/2011                  7/1/2011
500758554                              1,314.61                    1/1/1950                      1/1/1950                  1/1/1950
500758690                                770.45                    8/1/2011                      7/1/2011                  8/1/2011
500758730                              1,702.45                    7/1/2011                      6/1/2011                  7/1/2011
500759510                              2,471.62                    7/1/2011                      6/1/2011                  7/1/2011
500760200                              1,537.99                    7/1/2011                      6/1/2011                  7/1/2011
500760518                                630.64                    1/1/1950                      1/1/1950                  1/1/1950
500760620                              1,249.45                    7/1/2011                      6/1/2011                  7/1/2011
500762828                                943.21                    7/1/2011                      6/1/2011                  7/1/2011
500764594                              1,225.00                    7/1/2011                      6/1/2011                  7/1/2011
500767827                                   950                    7/1/2011                      6/1/2011                  7/1/2011
500769160                                821.18                    7/1/2011                      6/1/2011                  7/1/2011
500771357                              1,702.92                    7/1/2011                      6/1/2011                  7/1/2011
500774983                              1,426.87                    7/1/2011                      6/1/2011                  7/1/2011
500777193                              1,293.20                    8/1/2011                      7/1/2011                  8/1/2011
500567687                             10,420.31                   11/1/2010                     10/1/2010                 11/1/2010
500712586                              1,551.67                    5/1/2011                      4/1/2011                  5/1/2011
500723170                              1,410.00                    5/1/2011                      4/1/2011                  5/1/2011
500723823                              1,805.75                    1/1/1950                      1/1/1950                  1/1/1950
500724619                              1,016.67                    5/1/2011                      4/1/2011                  5/1/2011
500728496                              1,322.16                    5/1/2011                      4/1/2011                  5/1/2011
500729455                              1,230.26                    1/1/1950                      1/1/1950                  1/1/1950
500729459                              1,347.44                    1/1/1950                      1/1/1950                  1/1/1950
500734499                              2,467.97                    1/1/1950                      1/1/1950                  1/1/1950
500737209                              1,085.00                    6/1/2011                      5/1/2011                  6/1/2011
500738190                                708.03                    1/1/1950                      1/1/1950                  1/1/1950
500738447                                 837.5                    1/1/1950                      1/1/1950                  1/1/1950
500740295                                706.63                    1/1/1950                      1/1/1950                  1/1/1950
500744392                              1,543.13                    1/1/1950                      1/1/1950                  1/1/1950
500753474                              1,504.50                    1/1/1950                      1/1/1950                  1/1/1950
500756254                                 845.9                    1/1/1950                      1/1/1950                  1/1/1950
500758849                              2,725.00                    1/1/1950                      1/1/1950                  1/1/1950
500758894                              1,116.25                    1/1/1950                      1/1/1950                  1/1/1950
500758900                                730.74                    1/1/1950                      1/1/1950                  1/1/1950
500758911                              1,107.91                    1/1/1950                      1/1/1950                  1/1/1950
500759373                              4,703.13                    1/1/1950                      1/1/1950                  1/1/1950
500762179                              2,699.90                    1/1/1950                      1/1/1950                  1/1/1950
500765303                                830.21                    1/1/1950                      1/1/1950                  1/1/1950
500768198                                808.25                    7/1/2011                      6/1/2011                  7/1/2011
500634445                              3,190.00                    1/1/1950                      1/1/1950                  1/1/1950
500728612                              3,317.07                    1/1/1950                      1/1/1950                  1/1/1950
500728667                              1,151.13                    1/1/1950                      1/1/1950                  1/1/1950
500735138                              1,773.66                    1/1/1950                      1/1/1950                  1/1/1950
500739384                                313.89                    1/1/1950                      1/1/1950                  1/1/1950
500740487                              2,641.55                    1/1/1950                      1/1/1950                  1/1/1950
500751335                              2,243.08                    6/1/2011                      5/1/2011                  6/1/2011
500754904                              1,167.61                    7/1/2011                      6/1/2011                  7/1/2011
500762027                              1,900.00                    7/1/2011                      6/1/2011                  7/1/2011
500767482                              2,197.33                    7/1/2011                      6/1/2011                  7/1/2011
500736901                              2,951.50                    1/1/1950                      1/1/1950                  1/1/1950
500736911                                639.74                    1/1/1950                      1/1/1950                  1/1/1950
407869380                              2,019.33                    6/1/2009                      5/1/2009                  6/1/2009
500615746                              4,834.38                    1/1/1950                      1/1/1950                  1/1/1950
500622223                              5,168.49                    1/1/1950                      1/1/1950                  1/1/1950
500679328                                315.22                    1/1/1950                      1/1/1950                  1/1/1950
500706257                                587.01                    5/1/2011                      4/1/2011                  5/1/2011
500716689                              2,025.19                    1/1/1950                      1/1/1950                  1/1/1950
500722448                                349.61                    1/1/1950                      1/1/1950                  1/1/1950
500729772                              2,153.67                    1/1/1950                      1/1/1950                  1/1/1950
500741450                              3,541.67                    1/1/1950                      1/1/1950                  1/1/1950
500744615                              1,925.81                    1/1/1950                      1/1/1950                  1/1/1950
500751276                              4,025.00                    6/1/2011                      5/1/2011                  6/1/2011
500754892                                816.41                    1/1/1950                      1/1/1950                  1/1/1950
500759460                              5,454.17                    1/1/1950                      1/1/1950                  1/1/1950
500762101                              2,800.58                    1/1/1950                      1/1/1950                  1/1/1950
500767257                              3,330.47                    1/1/1950                      1/1/1950                  1/1/1950
407207624                              1,232.02                    3/1/2011                      2/1/2011                  3/1/2011
407207635                              2,044.17                    4/1/2008                      3/1/2008                  4/1/2008
407207639                              1,885.23                    3/1/2011                      2/1/2011                  3/1/2011
407207645                              1,627.08                    4/1/2008                      3/1/2008                  4/1/2008
407207646                              1,858.05                    4/1/2011                      3/1/2011                  4/1/2011
407716439                              2,548.44                    5/1/2011                      4/1/2011                  5/1/2011
407716444                              1,780.63                    6/1/2011                      5/1/2011                  6/1/2011
407716445                              4,456.83                    6/1/2011                      5/1/2011                  6/1/2011
407716450                              4,005.83                    6/1/2011                      5/1/2011                  6/1/2011
407897338                              4,241.41                    6/1/2011                      5/1/2011                  6/1/2011
407897348                              2,083.33                    7/1/2011                      6/1/2011                  7/1/2011
407897352                              1,714.44                    7/1/2011                      6/1/2011                  7/1/2011
500741553                                955.94                    1/1/1950                      1/1/1950                  1/1/1950
500747157                              1,207.50                    1/1/1950                      1/1/1950                  1/1/1950
500760699                              1,818.33                    1/1/1950                      1/1/1950                  1/1/1950
405779469                                967.21                   11/1/2010                     10/1/2010                 11/1/2010
407589978                              1,143.54                    4/1/2011                      3/1/2011                  4/1/2011
407589979                              1,309.88                    4/1/2011                      3/1/2011                  4/1/2011
407589980                                995.69                   11/1/2010                     10/1/2010                 11/1/2010
407589981                              1,593.25                    4/1/2011                      3/1/2011                  4/1/2011
407589991                              2,800.42                    4/1/2011                      3/1/2011                  4/1/2011
407589992                              1,473.33                    5/1/2011                      4/1/2011                  5/1/2011
407589994                                 455.3                    4/1/2011                      3/1/2011                  4/1/2011
407589998                              1,977.90                    5/1/2011                      4/1/2011                  5/1/2011
407590002                              1,146.06                    5/1/2011                      4/1/2011                  5/1/2011
407590008                              2,286.67                    4/1/2011                      3/1/2011                  4/1/2011
407590011                                651.75                    5/1/2011                      4/1/2011                  5/1/2011
407590012                              1,109.88                    4/1/2011                      3/1/2011                  4/1/2011
407590016                              1,201.43                    4/1/2011                      3/1/2011                  4/1/2011
407590017                                422.87                    4/1/2011                      3/1/2011                  4/1/2011
407590021                              1,428.03                    4/1/2011                      3/1/2011                  4/1/2011
407590022                              1,015.10                    5/1/2011                      4/1/2011                  5/1/2011
407590024                                429.73                    4/1/2011                      3/1/2011                  4/1/2011
407590028                              1,207.25                    4/1/2011                      3/1/2011                  4/1/2011
407590029                                820.75                    4/1/2011                      3/1/2011                  4/1/2011
407590030                              1,239.50                    5/1/2011                      4/1/2011                  5/1/2011
407590032                                   875                    4/1/2011                      3/1/2011                  4/1/2011
407590034                                858.07                    5/1/2011                      4/1/2011                  5/1/2011
407590037                              1,059.17                    4/1/2011                      3/1/2011                  4/1/2011
407590039                              1,507.50                    4/1/2011                      3/1/2011                  4/1/2011
407590040                                961.63                    4/1/2011                      3/1/2011                  4/1/2011
407590041                                804.61                    5/1/2011                      4/1/2011                  5/1/2011
407590044                              1,178.08                    4/1/2011                      3/1/2011                  4/1/2011
407590045                              6,875.00                    5/1/2011                      4/1/2011                  5/1/2011
407590048                                678.13                    5/1/2011                      4/1/2011                  5/1/2011
407590049                              1,134.22                    5/1/2011                      4/1/2011                  5/1/2011
407590050                              1,973.13                    5/1/2011                      4/1/2011                  5/1/2011
407590053                                366.89                    5/1/2011                      4/1/2011                  5/1/2011
407590054                              1,954.17                    4/1/2011                      3/1/2011                  4/1/2011
407590061                              1,102.28                    5/1/2011                      4/1/2011                  5/1/2011
407590063                              2,184.00                    5/1/2011                      4/1/2011                  5/1/2011
407590064                                634.56                    5/1/2011                      4/1/2011                  5/1/2011
407590068                                792.47                    5/1/2011                      4/1/2011                  5/1/2011
407590070                              1,192.04                    5/1/2011                      4/1/2011                  5/1/2011
407590072                                319.58                    5/1/2011                      4/1/2011                  5/1/2011
407590073                              1,187.16                    5/1/2011                      4/1/2011                  5/1/2011
407590076                              1,775.80                    5/1/2011                      4/1/2011                  5/1/2011
407590077                                961.63                    5/1/2011                      4/1/2011                  5/1/2011
407590081                              1,775.00                    5/1/2011                      4/1/2011                  5/1/2011
407590082                              1,292.44                    5/1/2011                      4/1/2011                  5/1/2011
407590083                                721.88                    5/1/2011                      4/1/2011                  5/1/2011
407590084                              1,116.67                    5/1/2011                      4/1/2011                  5/1/2011
407590085                              1,993.33                    5/1/2011                      4/1/2011                  5/1/2011
407590087                              1,147.55                    5/1/2011                      4/1/2011                  5/1/2011
407590088                                498.33                    5/1/2011                      4/1/2011                  5/1/2011
407590090                              1,145.62                    5/1/2011                      4/1/2011                  5/1/2011
407590091                                846.31                    5/1/2011                      4/1/2011                  5/1/2011
407590093                                381.26                    5/1/2011                      4/1/2011                  5/1/2011
407590094                                713.47                    5/1/2011                      4/1/2011                  5/1/2011
407590095                              2,510.31                    5/1/2011                      4/1/2011                  5/1/2011
407590096                              2,860.00                    5/1/2011                      4/1/2011                  5/1/2011
407590101                                892.36                    5/1/2011                      4/1/2011                  5/1/2011
407590102                              1,001.00                    5/1/2011                      4/1/2011                  5/1/2011
407590103                              1,651.72                    5/1/2011                      4/1/2011                  5/1/2011
407590105                                831.32                    5/1/2011                      4/1/2011                  5/1/2011
407590106                                514.07                    5/1/2011                      4/1/2011                  5/1/2011
407590107                              1,786.67                    5/1/2011                      4/1/2011                  5/1/2011
407590108                              1,465.63                    5/1/2011                      4/1/2011                  5/1/2011
407590110                              1,269.33                    5/1/2011                      4/1/2011                  5/1/2011
407590111                                703.47                    5/1/2011                      4/1/2011                  5/1/2011
407590117                              4,471.54                    5/1/2011                      4/1/2011                  5/1/2011
407590119                                   836                    5/1/2011                      4/1/2011                  5/1/2011
407590120                              5,025.00                    5/1/2011                      4/1/2011                  5/1/2011
407590122                                597.98                    5/1/2011                      4/1/2011                  5/1/2011
407590126                              1,306.67                    5/1/2011                      4/1/2011                  5/1/2011
407590127                                736.36                    5/1/2011                      4/1/2011                  5/1/2011
407590129                              1,786.67                    5/1/2011                      4/1/2011                  5/1/2011
407590130                                841.42                    5/1/2011                      4/1/2011                  5/1/2011
407590131                                893.33                    5/1/2011                      4/1/2011                  5/1/2011
407590135                              3,350.00                    5/1/2011                      4/1/2011                  5/1/2011
500722360                              1,213.84                    1/1/1950                      1/1/1950                  1/1/1950
407940942                              2,937.50                    6/1/2011                      5/1/2011                  6/1/2011
407940943                              1,400.00                    7/1/2011                      6/1/2011                  7/1/2011
407940945                              1,832.57                    7/1/2011                      6/1/2011                  7/1/2011
407940946                              2,586.94                    6/1/2009                      5/1/2009                  6/1/2009
407940947                              2,354.00                    6/1/2011                      5/1/2011                  6/1/2011
407940948                              3,400.00                    6/1/2009                      5/1/2009                  6/1/2009
407940949                              1,283.33                    6/1/2011                      5/1/2011                  6/1/2011
407940950                              1,666.46                    6/1/2011                      5/1/2011                  6/1/2011
407940951                              2,139.79                    6/1/2011                      5/1/2011                  6/1/2011
407940952                              7,145.83                    6/1/2013                      5/1/2013                  6/1/2013
407940953                              3,809.06                    7/1/2013                      6/1/2013                  7/1/2013
407940954                              2,994.79                    7/1/2013                      6/1/2013                  7/1/2013
407940955                              4,197.50                    7/1/2013                      6/1/2013                  7/1/2013
407940957                              2,630.21                    7/1/2013                      6/1/2013                  7/1/2013
407940958                              2,125.52                    6/1/2011                      5/1/2011                  6/1/2011
407940959                              1,200.00                    6/1/2011                      5/1/2011                  6/1/2011
407940960                              2,839.58                    6/1/2009                      5/1/2009                  6/1/2009
407940961                              1,403.00                    7/1/2013                      6/1/2013                  7/1/2013
407940962                              3,180.92                    7/1/2013                      6/1/2013                  7/1/2013
407940963                              2,511.25                    7/1/2011                      6/1/2011                  7/1/2011
500725471                              2,187.92                    1/1/1950                      1/1/1950                  1/1/1950
500731291                              1,678.11                    1/1/1950                      1/1/1950                  1/1/1950
500743179                              2,257.19                    1/1/1950                      1/1/1950                  1/1/1950
500754622                              2,086.41                    7/1/2011                      6/1/2011                  7/1/2011
500763689                              2,338.67                    7/1/2011                      6/1/2011                  7/1/2011
500721225                                707.79                    5/1/2011                      4/1/2011                  5/1/2011
500728388                              1,981.81                    1/1/1950                      1/1/1950                  1/1/1950
500728420                              2,493.04                    1/1/1950                      1/1/1950                  1/1/1950
500758956                              1,057.42                    7/1/2011                      6/1/2011                  7/1/2011
500768271                                568.44                    7/1/2011                      6/1/2011                  7/1/2011
500777591                              2,750.00                    8/1/2011                      7/1/2011                  8/1/2011
500714188                              2,812.50                    5/1/2011                      4/1/2011                  5/1/2011
500733769                              2,500.00                    5/1/2011                      4/1/2011                  5/1/2011
500745414                              3,287.50                    1/1/1950                      1/1/1950                  1/1/1950
500749492                              3,995.00                    6/1/2011                      5/1/2011                  6/1/2011
500750032                              3,353.25                    6/1/2011                      5/1/2011                  6/1/2011
500750265                              3,612.00                    1/1/1950                      1/1/1950                  1/1/1950
500751560                              2,125.00                    1/1/1950                      1/1/1950                  1/1/1950
500753355                              2,574.00                    6/1/2011                      5/1/2011                  6/1/2011
500755892                              4,128.17                    6/1/2011                      5/1/2011                  6/1/2011
500755946                              3,380.42                    7/1/2011                      6/1/2011                  7/1/2011
500757948                              2,070.83                    1/1/1950                      1/1/1950                  1/1/1950
500758517                              3,382.83                    6/1/2011                      5/1/2011                  6/1/2011
500758579                              3,413.33                    7/1/2011                      6/1/2011                  7/1/2011
500759037                              2,716.25                    7/1/2011                      6/1/2011                  7/1/2011
500759043                              4,303.50                    7/1/2011                      6/1/2011                  7/1/2011
500762021                              2,750.00                    7/1/2011                      6/1/2011                  7/1/2011
500762407                              1,040.00                    7/1/2011                      6/1/2011                  7/1/2011
500763831                              3,171.88                    7/1/2011                      6/1/2011                  7/1/2011
500764593                              3,227.92                    7/1/2011                      6/1/2011                  7/1/2011
500765197                              2,392.50                    7/1/2011                      6/1/2011                  7/1/2011
500768139                              1,856.25                    7/1/2011                      6/1/2011                  7/1/2011
500768395                              2,787.50                    7/1/2011                      6/1/2011                  7/1/2011
500768478                              1,993.33                    7/1/2011                      6/1/2011                  7/1/2011
500768802                              3,747.75                    7/1/2011                      6/1/2011                  7/1/2011
500769902                              3,813.50                    7/1/2011                      6/1/2011                  7/1/2011
500769981                              2,418.25                    7/1/2011                      6/1/2011                  7/1/2011
500772427                              2,805.00                    7/1/2011                      6/1/2011                  7/1/2011
500772714                              2,915.00                    7/1/2011                      6/1/2011                  7/1/2011
500774790                              2,838.33                    7/1/2011                      6/1/2011                  7/1/2011
500775091                              3,227.92                    7/1/2011                      6/1/2011                  7/1/2011
500775129                              2,965.50                    7/1/2011                      6/1/2011                  7/1/2011
500775886                              3,552.50                    7/1/2011                      6/1/2011                  7/1/2011
500775908                              2,219.50                    7/1/2011                      6/1/2011                  7/1/2011
500778102                              1,995.00                    7/1/2011                      6/1/2011                  7/1/2011
500779323                              3,561.54                    8/1/2011                      7/1/2011                  8/1/2011
500758088                              2,348.96                    7/1/2011                      6/1/2011                  7/1/2011
500479671                              5,729.17                    1/1/1950                      1/1/1950                  1/1/1950
500691106                              1,123.96                    5/1/2011                      4/1/2011                  5/1/2011
500692466                              1,958.33                    5/1/2011                      4/1/2011                  5/1/2011
500694559                              3,659.16                    5/1/2011                      4/1/2011                  5/1/2011
500698450                              1,056.56                    5/1/2011                      4/1/2011                  5/1/2011
500706350                              2,072.50                    5/1/2011                      4/1/2011                  5/1/2011
500707080                              1,523.96                    6/1/2011                      5/1/2011                  6/1/2011
500708861                              2,771.97                    6/1/2013                      5/1/2013                  6/1/2013
500710184                              1,531.25                    5/1/2011                      4/1/2011                  5/1/2011
500710525                              2,388.02                    5/1/2011                      4/1/2011                  5/1/2011
500710755                              1,967.70                    5/1/2011                      4/1/2011                  5/1/2011
500714541                              1,200.78                    5/1/2011                      4/1/2011                  5/1/2011
500716673                              2,174.64                    6/1/2011                      5/1/2011                  6/1/2011
500716697                              2,296.88                    7/1/2011                      6/1/2011                  7/1/2011
500719325                              2,170.63                    6/1/2011                      5/1/2011                  6/1/2011
500729284                              1,111.67                    7/1/2011                      6/1/2011                  7/1/2011
500729383                              1,754.67                    6/1/2011                      5/1/2011                  6/1/2011
500729413                              1,666.67                    7/1/2011                      6/1/2011                  7/1/2011
500729866                                955.78                    8/1/2011                      7/1/2011                  8/1/2011
500731426                              4,470.17                    6/1/2011                      5/1/2011                  6/1/2011
500734054                              1,572.08                    7/1/2011                      6/1/2011                  7/1/2011
500735753                              2,203.13                    6/1/2011                      5/1/2011                  6/1/2011
500737912                              1,828.75                    6/1/2011                      5/1/2011                  6/1/2011
500740307                              1,762.39                    6/1/2011                      5/1/2011                  6/1/2011
500740320                              2,556.05                    7/1/2011                      6/1/2011                  7/1/2011
500741268                              1,921.88                    7/1/2011                      6/1/2011                  7/1/2011
500741604                              1,787.86                    6/1/2011                      5/1/2011                  6/1/2011
500741785                              1,341.63                    7/1/2011                      6/1/2011                  7/1/2011
500743468                                898.33                    7/1/2011                      6/1/2011                  7/1/2011
500744680                              1,273.73                    7/1/2013                      6/1/2013                  7/1/2013
500745697                              2,280.83                    7/1/2013                      6/1/2013                  7/1/2013
500745996                              1,581.25                    7/1/2011                      6/1/2011                  7/1/2011
500747498                              2,400.00                    7/1/2011                      6/1/2011                  7/1/2011
500750137                              2,193.75                    7/1/2011                      6/1/2011                  7/1/2011
500750362                                828.75                    7/1/2011                      6/1/2011                  7/1/2011
500750439                              1,947.92                    7/1/2013                      6/1/2013                  7/1/2013
500753999                              2,128.44                    7/1/2011                      6/1/2011                  7/1/2011
500754015                              1,805.00                    7/1/2011                      6/1/2011                  7/1/2011
500754022                                903.44                    7/1/2011                      6/1/2011                  7/1/2011
500754030                                952.18                    7/1/2011                      6/1/2011                  7/1/2011
500754423                              2,700.00                    8/1/2011                      7/1/2011                  8/1/2011
500755110                              2,036.08                    7/1/2011                      6/1/2011                  7/1/2011
500755282                              2,480.50                    7/1/2013                      6/1/2013                  7/1/2013
500755284                              1,356.25                    7/1/2011                      6/1/2011                  7/1/2011
500758219                                   715                    7/1/2011                      6/1/2011                  7/1/2011
500758568                              2,450.39                    7/1/2011                      6/1/2011                  7/1/2011
500761968                                770.83                    7/1/2011                      6/1/2011                  7/1/2011
500762178                              3,236.98                    7/1/2011                      6/1/2011                  7/1/2011
500762665                              1,862.77                    7/1/2011                      6/1/2011                  7/1/2011
500764965                              4,010.42                    7/1/2011                      6/1/2011                  7/1/2011
500765448                              2,088.11                    7/1/2011                      6/1/2011                  7/1/2011
500765502                              1,384.17                    7/1/2011                      6/1/2011                  7/1/2011
500765504                              2,539.58                    7/1/2011                      6/1/2011                  7/1/2011
500767239                              1,029.28                    8/1/2011                      7/1/2011                  8/1/2011
500768337                              2,865.04                    7/1/2013                      6/1/2013                  7/1/2013
500769676                              2,507.81                    7/1/2013                      6/1/2013                  7/1/2013
500777947                                815.21                    7/1/2011                      6/1/2011                  7/1/2011
500685438                              5,494.50                    1/1/1950                      1/1/1950                  1/1/1950
500731337                              1,327.08                    6/1/2011                      5/1/2011                  6/1/2011
405584831                              2,865.14                    1/1/1950                      1/1/1950                  1/1/1950
500740815                                733.69                    1/1/1950                      1/1/1950                  1/1/1950
500773694                              2,291.67                    7/1/2011                      6/1/2011                  7/1/2011
500709335                                732.81                    1/1/1950                      1/1/1950                  1/1/1950
500716060                                442.52                    1/1/1950                      1/1/1950                  1/1/1950
500716065                                609.22                    1/1/1950                      1/1/1950                  1/1/1950
500497693                             16,838.54                    9/1/2010                      8/1/2010                  9/1/2010
500726381                              3,437.50                    1/1/1950                      1/1/1950                  1/1/1950
500734014                              1,913.66                    1/1/1950                      1/1/1950                  1/1/1950
500740250                              2,296.88                    1/1/1950                      1/1/1950                  1/1/1950
500744570                              2,460.52                    1/1/1950                      1/1/1950                  1/1/1950
500744743                              2,460.52                    1/1/1950                      1/1/1950                  1/1/1950
500757940                              1,415.50                    7/1/2011                      6/1/2011                  7/1/2011
500772789                              1,499.67                    7/1/2011                      6/1/2011                  7/1/2011
500773883                              1,351.50                    7/1/2011                      6/1/2011                  7/1/2011
500731164                              3,441.67                    1/1/1950                      1/1/1950                  1/1/1950
500772701                              3,681.30                    7/1/2011                      6/1/2011                  7/1/2011
407675455                              6,458.34                    6/1/2009                      5/1/2009                  6/1/2009
407675514                              2,006.67                    6/1/2011                      5/1/2011                  6/1/2011
407675527                              2,746.57                    6/1/2011                      5/1/2011                  6/1/2011
407675609                              2,853.91                    6/1/2009                      5/1/2009                  6/1/2009
407675636                              4,289.32                    6/1/2009                      5/1/2009                  6/1/2009
407675649                              2,731.67                    6/1/2009                      5/1/2009                  6/1/2009
407992388                              2,865.65                    1/1/1950                      1/1/1950                  1/1/1950
407992389                                421.93                    1/1/1950                      1/1/1950                  1/1/1950
407992390                              1,887.24                    1/1/1950                      1/1/1950                  1/1/1950
407992391                                989.16                    1/1/1950                      1/1/1950                  1/1/1950
407992392                              1,358.21                    1/1/1950                      1/1/1950                  1/1/1950
407992393                              2,604.69                    1/1/1950                      1/1/1950                  1/1/1950
407992394                                420.93                    1/1/1950                      1/1/1950                  1/1/1950
407992395                              1,303.65                    1/1/1950                      1/1/1950                  1/1/1950
407992396                              2,210.17                    1/1/1950                      1/1/1950                  1/1/1950
407992397                                889.59                    1/1/1950                      1/1/1950                  1/1/1950
407992398                                870.59                    1/1/1950                      1/1/1950                  1/1/1950
407992399                                313.95                    1/1/1950                      1/1/1950                  1/1/1950
407992400                              1,202.18                    1/1/1950                      1/1/1950                  1/1/1950
407992401                                742.92                    1/1/1950                      1/1/1950                  1/1/1950
407992402                              3,018.93                    1/1/1950                      1/1/1950                  1/1/1950
407992403                              1,790.92                    1/1/1950                      1/1/1950                  1/1/1950
407992404                                622.05                    1/1/1950                      1/1/1950                  1/1/1950
407992405                                597.83                    1/1/1950                      1/1/1950                  1/1/1950
407992406                              1,115.02                    1/1/1950                      1/1/1950                  1/1/1950
407992408                              2,441.67                    1/1/1950                      1/1/1950                  1/1/1950
407992409                                750.39                    1/1/1950                      1/1/1950                  1/1/1950
407992410                                916.95                    1/1/1950                      1/1/1950                  1/1/1950
407992411                              2,500.08                    1/1/1950                      1/1/1950                  1/1/1950
407992412                              1,296.38                    1/1/1950                      1/1/1950                  1/1/1950
407992413                                839.06                    1/1/1950                      1/1/1950                  1/1/1950
407992414                              1,884.13                    1/1/1950                      1/1/1950                  1/1/1950
407992415                                729.73                    1/1/1950                      1/1/1950                  1/1/1950
407992416                              2,358.01                    1/1/1950                      1/1/1950                  1/1/1950
407992417                                961.42                    1/1/1950                      1/1/1950                  1/1/1950
407992418                                581.75                    1/1/1950                      1/1/1950                  1/1/1950
407992419                              1,248.60                    1/1/1950                      1/1/1950                  1/1/1950
407992420                                870.08                    1/1/1950                      1/1/1950                  1/1/1950
407992421                                290.08                    1/1/1950                      1/1/1950                  1/1/1950
407992422                              1,888.67                    1/1/1950                      1/1/1950                  1/1/1950
407992423                              1,864.82                    1/1/1950                      1/1/1950                  1/1/1950
407992424                                660.98                    1/1/1950                      1/1/1950                  1/1/1950
407992426                                710.14                    1/1/1950                      1/1/1950                  1/1/1950
407992427                              1,019.22                    1/1/1950                      1/1/1950                  1/1/1950
407992428                                870.08                    1/1/1950                      1/1/1950                  1/1/1950
407992429                              1,160.00                    1/1/1950                      1/1/1950                  1/1/1950
407992430                              1,091.10                    1/1/1950                      1/1/1950                  1/1/1950
407992431                                817.99                    1/1/1950                      1/1/1950                  1/1/1950
407992432                              1,034.44                    1/1/1950                      1/1/1950                  1/1/1950
407992433                                807.69                    1/1/1950                      1/1/1950                  1/1/1950
407992434                              2,569.31                    1/1/1950                      1/1/1950                  1/1/1950
407992435                              2,370.06                    1/1/1950                      1/1/1950                  1/1/1950
407992436                                663.81                    1/1/1950                      1/1/1950                  1/1/1950
407992437                              2,097.64                    1/1/1950                      1/1/1950                  1/1/1950
407992438                              1,871.33                    1/1/1950                      1/1/1950                  1/1/1950
407992439                              1,637.22                    1/1/1950                      1/1/1950                  1/1/1950
407992440                              2,282.30                    1/1/1950                      1/1/1950                  1/1/1950
407992441                              1,221.18                    1/1/1950                      1/1/1950                  1/1/1950
407992442                              1,015.29                    1/1/1950                      1/1/1950                  1/1/1950
407992443                                567.58                    1/1/1950                      1/1/1950                  1/1/1950
407992444                                345.11                    1/1/1950                      1/1/1950                  1/1/1950
407992445                                700.35                    1/1/1950                      1/1/1950                  1/1/1950
407992446                                762.29                    1/1/1950                      1/1/1950                  1/1/1950
407992448                                363.81                    1/1/1950                      1/1/1950                  1/1/1950
407992449                                361.31                    1/1/1950                      1/1/1950                  1/1/1950
407992450                                818.62                    1/1/1950                      1/1/1950                  1/1/1950
407992451                              1,138.17                    1/1/1950                      1/1/1950                  1/1/1950
407992452                                649.27                    1/1/1950                      1/1/1950                  1/1/1950
407992453                                425.79                    1/1/1950                      1/1/1950                  1/1/1950
407992454                              1,330.60                    1/1/1950                      1/1/1950                  1/1/1950
407992455                                 323.1                    1/1/1950                      1/1/1950                  1/1/1950
407992456                                753.12                    1/1/1950                      1/1/1950                  1/1/1950
407992457                                811.09                    1/1/1950                      1/1/1950                  1/1/1950
407992458                                281.43                    1/1/1950                      1/1/1950                  1/1/1950
407992459                              1,449.33                    1/1/1950                      1/1/1950                  1/1/1950
407992460                                990.91                    1/1/1950                      1/1/1950                  1/1/1950
407992461                              2,327.58                    1/1/1950                      1/1/1950                  1/1/1950
407992462                              1,381.65                    1/1/1950                      1/1/1950                  1/1/1950
407992463                                329.01                    1/1/1950                      1/1/1950                  1/1/1950
407992464                                329.01                    1/1/1950                      1/1/1950                  1/1/1950
407992465                                329.01                    1/1/1950                      1/1/1950                  1/1/1950
407992466                                329.01                    1/1/1950                      1/1/1950                  1/1/1950
407992467                                329.01                    1/1/1950                      1/1/1950                  1/1/1950
407992468                                399.01                    1/1/1950                      1/1/1950                  1/1/1950
407992469                                   280                    1/1/1950                      1/1/1950                  1/1/1950
407992470                                329.01                    1/1/1950                      1/1/1950                  1/1/1950
407992471                              2,259.89                    1/1/1950                      1/1/1950                  1/1/1950
407992472                              1,894.14                    1/1/1950                      1/1/1950                  1/1/1950
407992473                                640.03                    1/1/1950                      1/1/1950                  1/1/1950
407992474                                505.29                    1/1/1950                      1/1/1950                  1/1/1950
407992475                              2,044.40                    1/1/1950                      1/1/1950                  1/1/1950
407992476                              1,217.31                    1/1/1950                      1/1/1950                  1/1/1950
407992477                              2,305.27                    1/1/1950                      1/1/1950                  1/1/1950
407992478                              1,235.03                    1/1/1950                      1/1/1950                  1/1/1950
407992479                              1,347.44                    1/1/1950                      1/1/1950                  1/1/1950
407992480                                937.77                    1/1/1950                      1/1/1950                  1/1/1950
407992481                                160.53                    1/1/1950                      1/1/1950                  1/1/1950
407992482                              1,471.52                    1/1/1950                      1/1/1950                  1/1/1950
407992484                              1,377.46                    1/1/1950                      1/1/1950                  1/1/1950
407992485                              1,804.39                    1/1/1950                      1/1/1950                  1/1/1950
407992486                              2,661.21                    1/1/1950                      1/1/1950                  1/1/1950
407992488                              2,698.97                    1/1/1950                      1/1/1950                  1/1/1950
407992489                                802.38                    1/1/1950                      1/1/1950                  1/1/1950
407992490                              2,506.84                    1/1/1950                      1/1/1950                  1/1/1950
407992491                                896.44                    1/1/1950                      1/1/1950                  1/1/1950
407992492                                757.22                    1/1/1950                      1/1/1950                  1/1/1950
407992493                              3,511.98                    1/1/1950                      1/1/1950                  1/1/1950
407992494                              4,565.19                    1/1/1950                      1/1/1950                  1/1/1950
407992495                              1,253.72                    1/1/1950                      1/1/1950                  1/1/1950
407992496                              1,347.44                    1/1/1950                      1/1/1950                  1/1/1950
407992497                              2,117.83                    1/1/1950                      1/1/1950                  1/1/1950
407992498                                801.18                    1/1/1950                      1/1/1950                  1/1/1950
407992499                                195.79                    1/1/1950                      1/1/1950                  1/1/1950
407992500                                557.08                    1/1/1950                      1/1/1950                  1/1/1950
407992501                                 194.3                    1/1/1950                      1/1/1950                  1/1/1950
407992502                              3,218.95                    1/1/1950                      1/1/1950                  1/1/1950
407992503                              3,142.61                    1/1/1950                      1/1/1950                  1/1/1950
407992504                                329.31                    1/1/1950                      1/1/1950                  1/1/1950
407992505                                783.23                    1/1/1950                      1/1/1950                  1/1/1950
407992506                              1,342.50                    1/1/1950                      1/1/1950                  1/1/1950
407992507                              2,209.52                    1/1/1950                      1/1/1950                  1/1/1950
407992508                              2,290.65                    1/1/1950                      1/1/1950                  1/1/1950
407992509                              1,653.16                    1/1/1950                      1/1/1950                  1/1/1950
407992511                              1,143.76                    1/1/1950                      1/1/1950                  1/1/1950
407992512                              1,116.14                    1/1/1950                      1/1/1950                  1/1/1950
407992513                                817.94                    1/1/1950                      1/1/1950                  1/1/1950
407992514                                 669.7                    1/1/1950                      1/1/1950                  1/1/1950
407992515                              2,619.56                    1/1/1950                      1/1/1950                  1/1/1950
407992516                                538.97                    1/1/1950                      1/1/1950                  1/1/1950
407992517                              2,035.61                    1/1/1950                      1/1/1950                  1/1/1950
407992518                              2,464.67                    1/1/1950                      1/1/1950                  1/1/1950
407992519                                657.26                    1/1/1950                      1/1/1950                  1/1/1950
407992520                                 481.3                    1/1/1950                      1/1/1950                  1/1/1950
407992521                              2,527.88                    1/1/1950                      1/1/1950                  1/1/1950
407992522                              2,154.91                    1/1/1950                      1/1/1950                  1/1/1950
407992523                              1,565.35                    1/1/1950                      1/1/1950                  1/1/1950
407992524                                675.07                    1/1/1950                      1/1/1950                  1/1/1950
407992525                              2,888.57                    1/1/1950                      1/1/1950                  1/1/1950
407992526                                544.38                    1/1/1950                      1/1/1950                  1/1/1950
407992527                                772.74                    1/1/1950                      1/1/1950                  1/1/1950
407992528                              1,051.09                    1/1/1950                      1/1/1950                  1/1/1950
407992529                                967.16                    1/1/1950                      1/1/1950                  1/1/1950
407992530                              2,043.76                    1/1/1950                      1/1/1950                  1/1/1950
407992531                              2,774.31                    1/1/1950                      1/1/1950                  1/1/1950
407992532                              2,880.12                    1/1/1950                      1/1/1950                  1/1/1950
407992533                              3,547.11                    1/1/1950                      1/1/1950                  1/1/1950
407992534                              1,464.24                    1/1/1950                      1/1/1950                  1/1/1950
407992535                                774.78                    1/1/1950                      1/1/1950                  1/1/1950
407992536                              1,746.42                    1/1/1950                      1/1/1950                  1/1/1950
407992537                                435.92                    1/1/1950                      1/1/1950                  1/1/1950
407992538                                314.95                    1/1/1950                      1/1/1950                  1/1/1950
407992539                                585.69                    1/1/1950                      1/1/1950                  1/1/1950
407992540                                638.07                    1/1/1950                      1/1/1950                  1/1/1950
407992541                                 540.9                    1/1/1950                      1/1/1950                  1/1/1950
407992542                              1,629.66                    1/1/1950                      1/1/1950                  1/1/1950
407992543                                764.04                    1/1/1950                      1/1/1950                  1/1/1950
407992544                                983.36                    1/1/1950                      1/1/1950                  1/1/1950
407992545                                206.02                    1/1/1950                      1/1/1950                  1/1/1950
407992546                              2,859.80                    1/1/1950                      1/1/1950                  1/1/1950
407992547                                385.01                    1/1/1950                      1/1/1950                  1/1/1950
407992548                                463.88                    1/1/1950                      1/1/1950                  1/1/1950
407992549                              2,223.28                    1/1/1950                      1/1/1950                  1/1/1950
407992550                                635.42                    1/1/1950                      1/1/1950                  1/1/1950
407992551                                 584.6                    1/1/1950                      1/1/1950                  1/1/1950
407992552                              3,367.04                    1/1/1950                      1/1/1950                  1/1/1950
407992553                                 428.1                    1/1/1950                      1/1/1950                  1/1/1950
407992554                              1,573.24                    1/1/1950                      1/1/1950                  1/1/1950
407992555                              1,928.19                    1/1/1950                      1/1/1950                  1/1/1950
407992556                              1,091.49                    1/1/1950                      1/1/1950                  1/1/1950
407992557                              1,168.09                    1/1/1950                      1/1/1950                  1/1/1950
407992559                                684.23                    1/1/1950                      1/1/1950                  1/1/1950
407992560                                621.61                    1/1/1950                      1/1/1950                  1/1/1950
407992561                              2,321.40                    1/1/1950                      1/1/1950                  1/1/1950
407992562                              2,075.75                    1/1/1950                      1/1/1950                  1/1/1950
407992563                              1,384.45                    1/1/1950                      1/1/1950                  1/1/1950
407992564                              2,448.32                    1/1/1950                      1/1/1950                  1/1/1950
407992565                              2,448.31                    1/1/1950                      1/1/1950                  1/1/1950
407992566                                917.01                    1/1/1950                      1/1/1950                  1/1/1950
407992567                              2,097.64                    1/1/1950                      1/1/1950                  1/1/1950
407992568                                693.09                    1/1/1950                      1/1/1950                  1/1/1950
407992569                                449.41                    1/1/1950                      1/1/1950                  1/1/1950
407992570                              1,280.59                    1/1/1950                      1/1/1950                  1/1/1950
407992571                              1,596.85                    1/1/1950                      1/1/1950                  1/1/1950
407992572                              2,387.62                    1/1/1950                      1/1/1950                  1/1/1950
407992573                              1,105.09                    1/1/1950                      1/1/1950                  1/1/1950
407992574                              1,270.85                    1/1/1950                      1/1/1950                  1/1/1950
407992575                              1,006.87                    1/1/1950                      1/1/1950                  1/1/1950
407992576                                921.65                    1/1/1950                      1/1/1950                  1/1/1950
407992577                              2,210.17                    1/1/1950                      1/1/1950                  1/1/1950
407992578                                261.43                    1/1/1950                      1/1/1950                  1/1/1950
407992579                              1,094.03                    1/1/1950                      1/1/1950                  1/1/1950
407992580                                573.32                    1/1/1950                      1/1/1950                  1/1/1950
407992581                              2,707.45                    1/1/1950                      1/1/1950                  1/1/1950
407992582                                671.25                    1/1/1950                      1/1/1950                  1/1/1950
407992583                              4,242.38                    1/1/1950                      1/1/1950                  1/1/1950
407992584                                542.18                    1/1/1950                      1/1/1950                  1/1/1950
407992585                                524.92                    1/1/1950                      1/1/1950                  1/1/1950
407992586                              3,859.67                    1/1/1950                      1/1/1950                  1/1/1950
407992587                              1,554.02                    1/1/1950                      1/1/1950                  1/1/1950
407992588                                771.94                    1/1/1950                      1/1/1950                  1/1/1950
407992589                                441.03                    1/1/1950                      1/1/1950                  1/1/1950
407992590                                221.02                    1/1/1950                      1/1/1950                  1/1/1950
407992591                              2,698.97                    1/1/1950                      1/1/1950                  1/1/1950
407992592                                820.51                    1/1/1950                      1/1/1950                  1/1/1950
407992593                              1,795.76                    1/1/1950                      1/1/1950                  1/1/1950
407992594                                920.84                    1/1/1950                      1/1/1950                  1/1/1950
407992595                                807.59                    1/1/1950                      1/1/1950                  1/1/1950
407992597                              1,176.79                    1/1/1950                      1/1/1950                  1/1/1950
407992598                                725.15                    1/1/1950                      1/1/1950                  1/1/1950
407992599                                611.23                    1/1/1950                      1/1/1950                  1/1/1950
407992600                              2,796.86                    1/1/1950                      1/1/1950                  1/1/1950
407992601                                607.79                    1/1/1950                      1/1/1950                  1/1/1950
407992602                              3,056.15                    1/1/1950                      1/1/1950                  1/1/1950
407992603                              1,391.99                    1/1/1950                      1/1/1950                  1/1/1950
407992604                                551.06                    1/1/1950                      1/1/1950                  1/1/1950
407992605                              3,348.39                    1/1/1950                      1/1/1950                  1/1/1950
407992606                              1,967.26                    1/1/1950                      1/1/1950                  1/1/1950
407992607                              3,074.43                    1/1/1950                      1/1/1950                  1/1/1950
407992608                              2,728.71                    1/1/1950                      1/1/1950                  1/1/1950
407992609                                272.88                    1/1/1950                      1/1/1950                  1/1/1950
407992610                                687.76                    1/1/1950                      1/1/1950                  1/1/1950
407992611                                668.87                    1/1/1950                      1/1/1950                  1/1/1950
407992612                                411.84                    1/1/1950                      1/1/1950                  1/1/1950
407992613                                267.41                    1/1/1950                      1/1/1950                  1/1/1950
407992614                                217.61                    1/1/1950                      1/1/1950                  1/1/1950
407992615                              2,292.11                    1/1/1950                      1/1/1950                  1/1/1950
407992616                              3,538.97                    1/1/1950                      1/1/1950                  1/1/1950
407992617                              2,542.31                    1/1/1950                      1/1/1950                  1/1/1950
407992619                                390.42                    1/1/1950                      1/1/1950                  1/1/1950
407992620                              2,075.74                    1/1/1950                      1/1/1950                  1/1/1950
407992621                                202.12                    1/1/1950                      1/1/1950                  1/1/1950
407992622                                448.16                    1/1/1950                      1/1/1950                  1/1/1950
407992623                                603.47                    1/1/1950                      1/1/1950                  1/1/1950
407992624                              1,998.99                    1/1/1950                      1/1/1950                  1/1/1950
407992626                                354.73                    1/1/1950                      1/1/1950                  1/1/1950
407992627                              3,506.69                    1/1/1950                      1/1/1950                  1/1/1950
407992628                                807.79                    1/1/1950                      1/1/1950                  1/1/1950
407992629                                730.29                    1/1/1950                      1/1/1950                  1/1/1950
407992630                                939.32                    1/1/1950                      1/1/1950                  1/1/1950
407992631                              1,566.24                    1/1/1950                      1/1/1950                  1/1/1950
407992632                                458.69                    1/1/1950                      1/1/1950                  1/1/1950
407992633                                562.65                    1/1/1950                      1/1/1950                  1/1/1950
407992634                                398.85                    1/1/1950                      1/1/1950                  1/1/1950
407992635                              2,038.45                    1/1/1950                      1/1/1950                  1/1/1950
407992636                              1,296.68                    1/1/1950                      1/1/1950                  1/1/1950
407992637                              1,114.78                    1/1/1950                      1/1/1950                  1/1/1950
407992638                              2,908.73                    1/1/1950                      1/1/1950                  1/1/1950
407992639                              2,689.62                    1/1/1950                      1/1/1950                  1/1/1950
407992640                                 312.9                    1/1/1950                      1/1/1950                  1/1/1950
407992641                                376.18                    1/1/1950                      1/1/1950                  1/1/1950
407992642                              1,964.49                    1/1/1950                      1/1/1950                  1/1/1950
407992643                                415.34                    1/1/1950                      1/1/1950                  1/1/1950
407992645                              1,306.66                    1/1/1950                      1/1/1950                  1/1/1950
407992646                                794.68                    1/1/1950                      1/1/1950                  1/1/1950
407992647                              1,879.49                    1/1/1950                      1/1/1950                  1/1/1950
407992648                              2,674.13                    1/1/1950                      1/1/1950                  1/1/1950
407992649                              1,101.06                    1/1/1950                      1/1/1950                  1/1/1950
407992650                                928.09                    1/1/1950                      1/1/1950                  1/1/1950
407992651                              2,080.44                    1/1/1950                      1/1/1950                  1/1/1950
407992652                                422.95                    1/1/1950                      1/1/1950                  1/1/1950
407992653                                437.92                    1/1/1950                      1/1/1950                  1/1/1950
407992654                                335.62                    1/1/1950                      1/1/1950                  1/1/1950
407992655                                368.05                    1/1/1950                      1/1/1950                  1/1/1950
407992656                              1,464.23                    1/1/1950                      1/1/1950                  1/1/1950
407992657                                727.62                    1/1/1950                      1/1/1950                  1/1/1950
407992658                              2,701.42                    1/1/1950                      1/1/1950                  1/1/1950
407992659                              2,318.70                    1/1/1950                      1/1/1950                  1/1/1950
407992660                                591.22                    1/1/1950                      1/1/1950                  1/1/1950
407992661                              1,091.48                    1/1/1950                      1/1/1950                  1/1/1950
407992662                                555.82                    1/1/1950                      1/1/1950                  1/1/1950
407992663                                158.01                    1/1/1950                      1/1/1950                  1/1/1950
407992664                              1,690.35                    1/1/1950                      1/1/1950                  1/1/1950
407992665                                 648.2                    1/1/1950                      1/1/1950                  1/1/1950
407992666                              1,047.54                    1/1/1950                      1/1/1950                  1/1/1950
407992667                              2,210.17                    1/1/1950                      1/1/1950                  1/1/1950
407992668                              2,338.87                    1/1/1950                      1/1/1950                  1/1/1950
407992669                                524.91                    1/1/1950                      1/1/1950                  1/1/1950
407992670                              1,145.32                    1/1/1950                      1/1/1950                  1/1/1950
407992671                                518.46                    1/1/1950                      1/1/1950                  1/1/1950
407992672                                437.92                    1/1/1950                      1/1/1950                  1/1/1950
407992673                                529.75                    1/1/1950                      1/1/1950                  1/1/1950
407992674                              2,517.17                    1/1/1950                      1/1/1950                  1/1/1950
407992675                              2,559.62                    1/1/1950                      1/1/1950                  1/1/1950
407992676                              1,195.17                    1/1/1950                      1/1/1950                  1/1/1950
407992677                                965.79                    1/1/1950                      1/1/1950                  1/1/1950
407992678                              1,455.75                    1/1/1950                      1/1/1950                  1/1/1950
407992679                              2,777.82                    1/1/1950                      1/1/1950                  1/1/1950
407992680                                844.53                    1/1/1950                      1/1/1950                  1/1/1950
407992681                                571.32                    1/1/1950                      1/1/1950                  1/1/1950
407992682                                 991.9                    1/1/1950                      1/1/1950                  1/1/1950
407992683                              3,296.28                    1/1/1950                      1/1/1950                  1/1/1950
407992685                              2,548.11                    1/1/1950                      1/1/1950                  1/1/1950
407992686                              3,379.90                    1/1/1950                      1/1/1950                  1/1/1950
407992687                              2,661.19                    1/1/1950                      1/1/1950                  1/1/1950
407992688                                 835.2                    1/1/1950                      1/1/1950                  1/1/1950
407992689                                566.23                    1/1/1950                      1/1/1950                  1/1/1950
407992690                                508.91                    1/1/1950                      1/1/1950                  1/1/1950
407992691                              2,175.63                    1/1/1950                      1/1/1950                  1/1/1950
407992692                              1,069.61                    1/1/1950                      1/1/1950                  1/1/1950
407992693                                657.27                    1/1/1950                      1/1/1950                  1/1/1950
407992694                                638.18                    1/1/1950                      1/1/1950                  1/1/1950
407992695                                884.07                    1/1/1950                      1/1/1950                  1/1/1950
407992697                              1,922.84                    1/1/1950                      1/1/1950                  1/1/1950
407992698                              2,831.17                    1/1/1950                      1/1/1950                  1/1/1950
407992699                              2,483.12                    1/1/1950                      1/1/1950                  1/1/1950
407992700                              1,414.81                    1/1/1950                      1/1/1950                  1/1/1950
407992701                              1,398.43                    1/1/1950                      1/1/1950                  1/1/1950
407992702                                899.08                    1/1/1950                      1/1/1950                  1/1/1950
407992703                              1,204.01                    1/1/1950                      1/1/1950                  1/1/1950
407992704                                478.34                    1/1/1950                      1/1/1950                  1/1/1950
407992705                              1,762.02                    1/1/1950                      1/1/1950                  1/1/1950
407992706                              1,762.02                    1/1/1950                      1/1/1950                  1/1/1950
407992707                              2,181.55                    1/1/1950                      1/1/1950                  1/1/1950
407992708                              1,528.08                    1/1/1950                      1/1/1950                  1/1/1950
407992709                              2,094.13                    1/1/1950                      1/1/1950                  1/1/1950
407992710                                781.51                    1/1/1950                      1/1/1950                  1/1/1950
407992711                                718.31                    1/1/1950                      1/1/1950                  1/1/1950
407992712                                870.95                    1/1/1950                      1/1/1950                  1/1/1950
407992713                              2,496.20                    1/1/1950                      1/1/1950                  1/1/1950
407992714                              2,455.83                    1/1/1950                      1/1/1950                  1/1/1950
407992716                              2,610.25                    1/1/1950                      1/1/1950                  1/1/1950
407992717                                398.05                    1/1/1950                      1/1/1950                  1/1/1950
407992718                              2,582.04                    1/1/1950                      1/1/1950                  1/1/1950
407992719                                842.15                    1/1/1950                      1/1/1950                  1/1/1950
407992720                              1,298.47                    1/1/1950                      1/1/1950                  1/1/1950
407992721                                285.28                    1/1/1950                      1/1/1950                  1/1/1950
407992723                              1,423.25                    1/1/1950                      1/1/1950                  1/1/1950
407992724                              1,453.72                    1/1/1950                      1/1/1950                  1/1/1950
407992725                              1,280.97                    1/1/1950                      1/1/1950                  1/1/1950
407992726                                704.53                    1/1/1950                      1/1/1950                  1/1/1950
407992727                              2,660.49                    1/1/1950                      1/1/1950                  1/1/1950
407992728                              2,405.73                    1/1/1950                      1/1/1950                  1/1/1950
407992729                              1,296.38                    1/1/1950                      1/1/1950                  1/1/1950
407992730                                225.12                    1/1/1950                      1/1/1950                  1/1/1950
407992731                              3,061.29                    1/1/1950                      1/1/1950                  1/1/1950
407992732                                755.16                    1/1/1950                      1/1/1950                  1/1/1950
407992734                                838.21                    1/1/1950                      1/1/1950                  1/1/1950
407992735                                656.14                    1/1/1950                      1/1/1950                  1/1/1950
407992736                              2,843.31                    1/1/1950                      1/1/1950                  1/1/1950
407992737                              1,037.53                    1/1/1950                      1/1/1950                  1/1/1950
407992738                              1,037.53                    1/1/1950                      1/1/1950                  1/1/1950
407992739                              2,347.61                    1/1/1950                      1/1/1950                  1/1/1950
407992740                              1,337.07                    1/1/1950                      1/1/1950                  1/1/1950
407992741                              1,340.13                    1/1/1950                      1/1/1950                  1/1/1950
407992742                              2,095.07                    1/1/1950                      1/1/1950                  1/1/1950
407992743                                808.46                    1/1/1950                      1/1/1950                  1/1/1950
407992744                                848.04                    1/1/1950                      1/1/1950                  1/1/1950
407992745                              1,650.87                    1/1/1950                      1/1/1950                  1/1/1950
407992746                              3,206.23                    1/1/1950                      1/1/1950                  1/1/1950
407992747                              1,201.99                    1/1/1950                      1/1/1950                  1/1/1950
407992748                                446.32                    1/1/1950                      1/1/1950                  1/1/1950
407992749                                656.14                    1/1/1950                      1/1/1950                  1/1/1950
407992750                                716.42                    1/1/1950                      1/1/1950                  1/1/1950
407992751                                722.27                    1/1/1950                      1/1/1950                  1/1/1950
407992753                                347.49                    1/1/1950                      1/1/1950                  1/1/1950
407992754                              2,399.98                    1/1/1950                      1/1/1950                  1/1/1950
407992755                                771.47                    1/1/1950                      1/1/1950                  1/1/1950
407992757                              3,725.35                    1/1/1950                      1/1/1950                  1/1/1950
407992758                              1,431.08                    1/1/1950                      1/1/1950                  1/1/1950
407992759                                478.26                    1/1/1950                      1/1/1950                  1/1/1950
407992760                              1,622.18                    1/1/1950                      1/1/1950                  1/1/1950
407992761                                798.69                    1/1/1950                      1/1/1950                  1/1/1950
407992762                              1,801.55                    1/1/1950                      1/1/1950                  1/1/1950
407992763                                656.59                    1/1/1950                      1/1/1950                  1/1/1950
407992764                              1,503.58                    1/1/1950                      1/1/1950                  1/1/1950
407992765                              2,409.69                    1/1/1950                      1/1/1950                  1/1/1950
407992766                              1,497.02                    1/1/1950                      1/1/1950                  1/1/1950
407992767                              1,845.93                    1/1/1950                      1/1/1950                  1/1/1950
407992768                              1,289.54                    1/1/1950                      1/1/1950                  1/1/1950
407992769                              2,817.95                    1/1/1950                      1/1/1950                  1/1/1950
407992770                                548.07                    1/1/1950                      1/1/1950                  1/1/1950
407992771                              1,398.43                    1/1/1950                      1/1/1950                  1/1/1950
407992772                              1,375.13                    1/1/1950                      1/1/1950                  1/1/1950
407992773                              1,036.02                    1/1/1950                      1/1/1950                  1/1/1950
407992774                                719.06                    1/1/1950                      1/1/1950                  1/1/1950
407992775                              2,013.74                    1/1/1950                      1/1/1950                  1/1/1950
407992776                                471.03                    1/1/1950                      1/1/1950                  1/1/1950
407992777                              1,486.40                    1/1/1950                      1/1/1950                  1/1/1950
407992778                              2,740.76                    1/1/1950                      1/1/1950                  1/1/1950
407992779                                812.24                    1/1/1950                      1/1/1950                  1/1/1950
407992780                              2,996.61                    1/1/1950                      1/1/1950                  1/1/1950
407992781                              1,245.72                    1/1/1950                      1/1/1950                  1/1/1950
407992782                              2,265.41                    1/1/1950                      1/1/1950                  1/1/1950
407992783                                839.86                    1/1/1950                      1/1/1950                  1/1/1950
407992784                              1,408.99                    1/1/1950                      1/1/1950                  1/1/1950
407992785                              1,105.08                    1/1/1950                      1/1/1950                  1/1/1950
407992786                              2,387.62                    1/1/1950                      1/1/1950                  1/1/1950
407992787                              1,589.98                    1/1/1950                      1/1/1950                  1/1/1950
407992788                                 684.5                    1/1/1950                      1/1/1950                  1/1/1950
407992789                                416.18                    1/1/1950                      1/1/1950                  1/1/1950
407992790                                427.23                    1/1/1950                      1/1/1950                  1/1/1950
407992791                              1,563.03                    1/1/1950                      1/1/1950                  1/1/1950
407992793                                426.27                    1/1/1950                      1/1/1950                  1/1/1950
407992794                                707.93                    1/1/1950                      1/1/1950                  1/1/1950
407992795                              1,085.74                    1/1/1950                      1/1/1950                  1/1/1950
407992796                              1,379.14                    1/1/1950                      1/1/1950                  1/1/1950
407992797                              1,280.07                    1/1/1950                      1/1/1950                  1/1/1950
407992798                                713.55                    1/1/1950                      1/1/1950                  1/1/1950
407992799                                169.87                    1/1/1950                      1/1/1950                  1/1/1950
407992800                                591.91                    1/1/1950                      1/1/1950                  1/1/1950
407992801                                721.59                    1/1/1950                      1/1/1950                  1/1/1950
407992802                              1,160.11                    1/1/1950                      1/1/1950                  1/1/1950
407992803                                472.12                    1/1/1950                      1/1/1950                  1/1/1950
407992804                                621.61                    1/1/1950                      1/1/1950                  1/1/1950
407992805                                809.47                    1/1/1950                      1/1/1950                  1/1/1950
407992806                                 279.7                    1/1/1950                      1/1/1950                  1/1/1950
407992807                                 528.4                    1/1/1950                      1/1/1950                  1/1/1950
407992808                              2,748.77                    1/1/1950                      1/1/1950                  1/1/1950
407992809                                448.94                    1/1/1950                      1/1/1950                  1/1/1950
407992810                              1,044.10                    1/1/1950                      1/1/1950                  1/1/1950
407992811                              1,230.65                    1/1/1950                      1/1/1950                  1/1/1950
407992812                                693.64                    1/1/1950                      1/1/1950                  1/1/1950
407992813                                961.42                    1/1/1950                      1/1/1950                  1/1/1950
407992814                              1,136.49                    1/1/1950                      1/1/1950                  1/1/1950
407992815                                311.08                    1/1/1950                      1/1/1950                  1/1/1950
407992816                                719.27                    1/1/1950                      1/1/1950                  1/1/1950
407992818                                668.57                    1/1/1950                      1/1/1950                  1/1/1950
407992819                              2,272.67                    1/1/1950                      1/1/1950                  1/1/1950
407992820                              1,669.69                    1/1/1950                      1/1/1950                  1/1/1950
407992821                              2,037.32                    1/1/1950                      1/1/1950                  1/1/1950
407992822                              1,651.54                    1/1/1950                      1/1/1950                  1/1/1950
407992823                              1,540.35                    1/1/1950                      1/1/1950                  1/1/1950
407992824                              1,511.70                    1/1/1950                      1/1/1950                  1/1/1950
407992825                                941.85                    1/1/1950                      1/1/1950                  1/1/1950
407992826                              1,195.52                    1/1/1950                      1/1/1950                  1/1/1950
407992827                              1,449.84                    1/1/1950                      1/1/1950                  1/1/1950
407992828                              1,413.47                    1/1/1950                      1/1/1950                  1/1/1950
407992829                              1,398.43                    1/1/1950                      1/1/1950                  1/1/1950
407992830                              2,638.66                    1/1/1950                      1/1/1950                  1/1/1950
407992831                              1,186.99                    1/1/1950                      1/1/1950                  1/1/1950
407992832                              1,522.65                    1/1/1950                      1/1/1950                  1/1/1950
407992833                              1,379.55                    1/1/1950                      1/1/1950                  1/1/1950
407992834                              1,187.96                    1/1/1950                      1/1/1950                  1/1/1950
407992835                                 876.9                    1/1/1950                      1/1/1950                  1/1/1950
407992836                                563.88                    1/1/1950                      1/1/1950                  1/1/1950
407992837                              1,755.16                    1/1/1950                      1/1/1950                  1/1/1950
407992838                              1,995.91                    1/1/1950                      1/1/1950                  1/1/1950
407992839                              1,592.54                    1/1/1950                      1/1/1950                  1/1/1950
407992840                                 982.4                    1/1/1950                      1/1/1950                  1/1/1950
407992841                                600.32                    1/1/1950                      1/1/1950                  1/1/1950
407992842                                 821.9                    1/1/1950                      1/1/1950                  1/1/1950
407992843                              1,487.15                    1/1/1950                      1/1/1950                  1/1/1950
407992844                                486.24                    1/1/1950                      1/1/1950                  1/1/1950
407992845                                812.08                    1/1/1950                      1/1/1950                  1/1/1950
407992846                              1,454.37                    1/1/1950                      1/1/1950                  1/1/1950
407992847                                453.08                    1/1/1950                      1/1/1950                  1/1/1950
407992848                              1,180.65                    1/1/1950                      1/1/1950                  1/1/1950
407992849                                717.15                    1/1/1950                      1/1/1950                  1/1/1950
407992850                              1,464.23                    1/1/1950                      1/1/1950                  1/1/1950
407992851                              1,453.02                    1/1/1950                      1/1/1950                  1/1/1950
407992852                              2,594.68                    1/1/1950                      1/1/1950                  1/1/1950
407992853                              1,740.89                    1/1/1950                      1/1/1950                  1/1/1950
407992854                                859.69                    1/1/1950                      1/1/1950                  1/1/1950
407992855                              1,309.78                    1/1/1950                      1/1/1950                  1/1/1950
407992856                              2,160.71                    1/1/1950                      1/1/1950                  1/1/1950
407992857                                537.92                    1/1/1950                      1/1/1950                  1/1/1950
407992858                                955.05                    1/1/1950                      1/1/1950                  1/1/1950
407992859                                779.08                    1/1/1950                      1/1/1950                  1/1/1950
407992860                              1,911.79                    1/1/1950                      1/1/1950                  1/1/1950
407992861                                559.19                    1/1/1950                      1/1/1950                  1/1/1950
407992862                                 665.3                    1/1/1950                      1/1/1950                  1/1/1950
407992863                                543.94                    1/1/1950                      1/1/1950                  1/1/1950
407992864                                   440                    1/1/1950                      1/1/1950                  1/1/1950
407992865                              1,622.26                    1/1/1950                      1/1/1950                  1/1/1950
407992866                              1,989.14                    1/1/1950                      1/1/1950                  1/1/1950
407992867                              1,596.15                    1/1/1950                      1/1/1950                  1/1/1950
407992868                              1,471.98                    1/1/1950                      1/1/1950                  1/1/1950
407992870                              2,013.74                    1/1/1950                      1/1/1950                  1/1/1950
407992871                                662.94                    1/1/1950                      1/1/1950                  1/1/1950
407992872                              2,569.77                    1/1/1950                      1/1/1950                  1/1/1950
407992873                                780.46                    1/1/1950                      1/1/1950                  1/1/1950
407992874                              2,675.56                    1/1/1950                      1/1/1950                  1/1/1950
407992875                              1,862.67                    1/1/1950                      1/1/1950                  1/1/1950
407992877                              2,629.05                    1/1/1950                      1/1/1950                  1/1/1950
407992878                                701.78                    1/1/1950                      1/1/1950                  1/1/1950
407992879                                719.06                    1/1/1950                      1/1/1950                  1/1/1950
407992880                                884.06                    1/1/1950                      1/1/1950                  1/1/1950
407992881                              1,603.45                    1/1/1950                      1/1/1950                  1/1/1950
407992882                              1,588.62                    1/1/1950                      1/1/1950                  1/1/1950
407992883                              1,287.42                    1/1/1950                      1/1/1950                  1/1/1950
407992884                                908.17                    1/1/1950                      1/1/1950                  1/1/1950
407992885                              1,034.14                    1/1/1950                      1/1/1950                  1/1/1950
407992886                              1,513.96                    1/1/1950                      1/1/1950                  1/1/1950
407992887                                862.36                    1/1/1950                      1/1/1950                  1/1/1950
407992888                                 481.3                    1/1/1950                      1/1/1950                  1/1/1950
407992889                              1,796.26                    1/1/1950                      1/1/1950                  1/1/1950
407992890                                364.59                    1/1/1950                      1/1/1950                  1/1/1950
407992891                              1,105.08                    1/1/1950                      1/1/1950                  1/1/1950
407992892                                 845.9                    1/1/1950                      1/1/1950                  1/1/1950
407992893                              1,671.43                    1/1/1950                      1/1/1950                  1/1/1950
407992895                              1,600.76                    1/1/1950                      1/1/1950                  1/1/1950
407992896                                 978.9                    1/1/1950                      1/1/1950                  1/1/1950
407992897                              2,349.36                    1/1/1950                      1/1/1950                  1/1/1950
407992898                              1,986.12                    1/1/1950                      1/1/1950                  1/1/1950
407992899                                525.54                    1/1/1950                      1/1/1950                  1/1/1950
407992900                              2,473.94                    1/1/1950                      1/1/1950                  1/1/1950
407992901                                862.27                    1/1/1950                      1/1/1950                  1/1/1950
407992902                                683.74                    1/1/1950                      1/1/1950                  1/1/1950
407992903                                173.75                    1/1/1950                      1/1/1950                  1/1/1950
407992904                                420.28                    1/1/1950                      1/1/1950                  1/1/1950
407992905                                755.47                    1/1/1950                      1/1/1950                  1/1/1950
407992906                              2,097.64                    1/1/1950                      1/1/1950                  1/1/1950
407992907                              1,062.81                    1/1/1950                      1/1/1950                  1/1/1950
500695741                                 766.5                    5/1/2011                      4/1/2011                  5/1/2011
500704718                              1,155.00                    5/1/2011                      4/1/2011                  5/1/2011
500712183                                916.63                    5/1/2011                      4/1/2011                  5/1/2011
500725168                              1,290.80                    5/1/2011                      4/1/2011                  5/1/2011
500728080                              1,546.08                    5/1/2011                      4/1/2011                  5/1/2011
500730077                              1,753.75                    1/1/1950                      1/1/1950                  1/1/1950
500735716                              1,898.59                    6/1/2011                      5/1/2011                  6/1/2011
500744561                              1,443.29                    7/1/2011                      6/1/2011                  7/1/2011
500750815                              2,272.46                    7/1/2013                      6/1/2013                  7/1/2013
500650571                                832.45                    4/1/2011                      3/1/2011                  4/1/2011
500763904                              1,329.17                    7/1/2011                      6/1/2011                  7/1/2011
500768305                              2,519.37                    7/1/2011                      6/1/2011                  7/1/2011
500771002                                   840                    7/1/2011                      6/1/2011                  7/1/2011
500781862                              1,334.16                    8/1/2011                      7/1/2011                  8/1/2011
500740605                              1,256.73                    1/1/1950                      1/1/1950                  1/1/1950
500756333                              1,608.93                    1/1/1950                      1/1/1950                  1/1/1950
500744558                              1,826.45                    1/1/1950                      1/1/1950                  1/1/1950
500751921                                 976.5                    7/1/2011                      6/1/2011                  7/1/2011
500763642                              2,038.47                    7/1/2011                      6/1/2011                  7/1/2011
407800838                              2,299.25                    5/1/2009                      4/1/2009                  5/1/2009
407800840                                787.67                    5/1/2011                      4/1/2011                  5/1/2011
407800842                                774.35                    5/1/2011                      4/1/2011                  5/1/2011
407800843                                868.56                    5/1/2011                      4/1/2011                  5/1/2011
407800845                                909.66                    5/1/2013                      4/1/2013                  5/1/2013
407800846                                   767                    5/1/2013                      4/1/2013                  5/1/2013
407800849                                   550                    5/1/2009                      4/1/2009                  5/1/2009
407800855                              1,734.84                    5/1/2011                      4/1/2011                  5/1/2011
407800857                              1,620.92                    5/1/2011                      4/1/2011                  5/1/2011
407800858                                525.93                    5/1/2011                      4/1/2011                  5/1/2011
407800860                                605.04                    5/1/2009                      4/1/2009                  5/1/2009
407800861                              2,186.95                    5/1/2013                      4/1/2013                  5/1/2013
407800864                              1,449.48                    4/1/2013                      3/1/2013                  4/1/2013
407800866                              1,140.54                    5/1/2013                      4/1/2013                  5/1/2013
407800869                                565.89                    5/1/2013                      4/1/2013                  5/1/2013
407800871                                897.81                    5/1/2009                      4/1/2009                  5/1/2009
407800873                              2,347.79                    5/1/2013                      4/1/2013                  5/1/2013
407800878                                996.57                    5/1/2013                      4/1/2013                  5/1/2013
407800882                                751.02                    5/1/2009                      4/1/2009                  5/1/2009
407800888                              1,896.07                    5/1/2013                      4/1/2013                  5/1/2013
407800891                              1,440.73                    2/1/2013                      1/1/2013                  2/1/2013
407800893                              1,059.09                    5/1/2011                      4/1/2011                  5/1/2011
407800896                              4,171.88                    5/1/2011                      4/1/2011                  5/1/2011
500652457                              1,392.13                    2/1/2011                      1/1/2011                  2/1/2011
500693820                                958.09                    1/1/1950                      1/1/1950                  1/1/1950
500703465                              1,065.63                    5/1/2011                      4/1/2011                  5/1/2011
500703488                              1,404.69                    5/1/2011                      4/1/2011                  5/1/2011
500714657                                703.13                    5/1/2011                      4/1/2011                  5/1/2011
500726172                              1,408.83                    6/1/2011                      5/1/2011                  6/1/2011
500726222                              3,035.68                    6/1/2011                      5/1/2011                  6/1/2011
500727990                              3,723.96                    5/1/2011                      4/1/2011                  5/1/2011
500728132                              1,285.63                    5/1/2011                      4/1/2011                  5/1/2011
500731451                                322.92                    4/1/2011                      3/1/2011                  4/1/2011
500747911                              3,494.17                    1/1/1950                      1/1/1950                  1/1/1950
500748311                              3,921.67                    6/1/2011                      5/1/2011                  6/1/2011
500748378                                933.33                    6/1/2011                      5/1/2011                  6/1/2011
500748871                              2,291.67                    7/1/2011                      6/1/2011                  7/1/2011
500751392                                   898                    6/1/2011                      5/1/2011                  6/1/2011
500753980                                980.83                    7/1/2011                      6/1/2011                  7/1/2011
500754806                              1,434.38                    7/1/2011                      6/1/2011                  7/1/2011
500760318                              2,100.00                    7/1/2011                      6/1/2011                  7/1/2011
500763933                              3,515.42                    7/1/2011                      6/1/2011                  7/1/2011
500764853                              4,742.32                    7/1/2011                      6/1/2011                  7/1/2011
500767322                              1,333.83                    7/1/2011                      6/1/2011                  7/1/2011
500770499                              2,526.25                    7/1/2011                      6/1/2011                  7/1/2011
500772982                              1,163.75                    7/1/2011                      6/1/2011                  7/1/2011
500773312                              3,641.67                    7/1/2011                      6/1/2011                  7/1/2011
500773394                              3,075.00                    8/1/2011                      7/1/2011                  8/1/2011
500773912                              1,703.81                    7/1/2011                      6/1/2011                  7/1/2011
500790037                              3,718.75                    7/1/2011                      6/1/2011                  7/1/2011
500715080                              1,165.93                    1/1/1950                      1/1/1950                  1/1/1950
500728928                              1,453.64                    1/1/1950                      1/1/1950                  1/1/1950
500744971                              1,008.43                    1/1/1950                      1/1/1950                  1/1/1950
500747334                              1,447.53                    1/1/1950                      1/1/1950                  1/1/1950
500747376                              1,364.93                    1/1/1950                      1/1/1950                  1/1/1950
500772528                                861.01                    7/1/2011                      6/1/2011                  7/1/2011
500775039                                660.06                    7/1/2011                      6/1/2011                  7/1/2011
500693765                              2,895.06                    1/1/1950                      1/1/1950                  1/1/1950
500713163                                 620.6                    1/1/1950                      1/1/1950                  1/1/1950
500724137                              2,978.60                    1/1/1950                      1/1/1950                  1/1/1950
500727828                                680.77                    1/1/1950                      1/1/1950                  1/1/1950
500729155                                440.26                    1/1/1950                      1/1/1950                  1/1/1950
500733532                              1,999.59                    1/1/1950                      1/1/1950                  1/1/1950
500747851                              1,999.83                    1/1/1950                      1/1/1950                  1/1/1950
500756059                              1,573.40                    1/1/1950                      1/1/1950                  1/1/1950
500709603                                653.95                    5/1/2011                      4/1/2011                  5/1/2011
500720404                              1,452.54                    6/1/2011                      5/1/2011                  6/1/2011
500735085                              2,517.44                    1/1/1950                      1/1/1950                  1/1/1950
500742266                              1,534.50                    1/1/1950                      1/1/1950                  1/1/1950
500746964                              1,367.15                    1/1/1950                      1/1/1950                  1/1/1950
500749764                              1,753.17                    1/1/1950                      1/1/1950                  1/1/1950
500751559                              2,052.66                    1/1/1950                      1/1/1950                  1/1/1950
500756242                              2,706.43                    7/1/2011                      6/1/2011                  7/1/2011
500768609                              1,840.00                    7/1/2011                      6/1/2011                  7/1/2011
500772894                              2,683.59                    7/1/2011                      6/1/2011                  7/1/2011
500775239                              1,603.94                    8/1/2011                      7/1/2011                  8/1/2011
500751851                              1,493.82                    1/1/1950                      1/1/1950                  1/1/1950
500733832                              6,004.69                    6/1/2011                      5/1/2011                  6/1/2011
500657460                              2,385.52                    1/1/2011                     12/1/2010                  1/1/2011
500737079                                982.33                    1/1/1950                      1/1/1950                  1/1/1950
500723681                              3,289.74                    1/1/1950                      1/1/1950                  1/1/1950
500693697                                798.98                    1/1/1950                      1/1/1950                  1/1/1950
500719714                                986.13                    5/1/2011                      4/1/2011                  5/1/2011
500744979                              1,169.67                    1/1/1950                      1/1/1950                  1/1/1950
500775347                              1,332.50                    7/1/2011                      6/1/2011                  7/1/2011
407567243                              1,278.00                    4/1/2011                      3/1/2011                  4/1/2011
405773403                              1,406.25                    9/1/2010                      8/1/2010                  9/1/2010
500756049                                 596.2                    1/1/1950                      1/1/1950                  1/1/1950
500487487                             20,416.67                    9/1/2010                      8/1/2010                  9/1/2010
500576049                             12,477.40                   11/1/2007                     10/1/2007                 11/1/2007
500618439                              4,619.14                    1/1/1950                      1/1/1950                  1/1/1950
500639164                              9,154.17                    2/1/2011                      1/1/2011                  2/1/2011
500694603                                952.65                    4/1/2011                      3/1/2011                  4/1/2011
500698948                                624.43                    1/1/1950                      1/1/1950                  1/1/1950
500705403                              1,223.40                    5/1/2011                      4/1/2011                  5/1/2011
500706043                              4,453.13                    5/1/2011                      4/1/2011                  5/1/2011
500706860                              1,493.84                    5/1/2011                      4/1/2011                  5/1/2011
500710151                              2,151.04                    5/1/2011                      4/1/2011                  5/1/2011
500720774                              1,745.00                    5/1/2011                      4/1/2011                  5/1/2011
500720851                              1,474.51                    5/1/2011                      4/1/2011                  5/1/2011
500721978                              3,733.33                    5/1/2011                      4/1/2011                  5/1/2011
500724570                              2,112.50                    6/1/2011                      5/1/2011                  6/1/2011
500730856                                653.08                    6/1/2011                      5/1/2011                  6/1/2011
500735658                              1,370.55                    1/1/1950                      1/1/1950                  1/1/1950
500736798                              4,666.67                    6/1/2009                      5/1/2009                  6/1/2009
500738117                              3,298.75                    1/1/1950                      1/1/1950                  1/1/1950
500750079                              1,562.50                    7/1/2011                      6/1/2011                  7/1/2011
500750232                              4,099.24                    1/1/1950                      1/1/1950                  1/1/1950
500751170                                714.85                    7/1/2011                      6/1/2011                  7/1/2011
500752110                              1,577.33                    7/1/2011                      6/1/2011                  7/1/2011
500752115                              4,550.00                    7/1/2011                      6/1/2011                  7/1/2011
500753239                              1,125.74                    7/1/2011                      6/1/2011                  7/1/2011
500754323                                883.95                    1/1/1950                      1/1/1950                  1/1/1950
500755387                              2,009.58                    7/1/2011                      6/1/2011                  7/1/2011
500757014                              1,566.67                    7/1/2011                      6/1/2011                  7/1/2011
500757708                                 978.9                    7/1/2011                      6/1/2011                  7/1/2011
500759540                              2,345.63                    7/1/2011                      6/1/2011                  7/1/2011
500761777                              1,801.42                    1/1/1950                      1/1/1950                  1/1/1950
500762484                                   932                    7/1/2011                      6/1/2011                  7/1/2011
500763696                              1,169.09                    7/1/2011                      6/1/2011                  7/1/2011
500763711                                 832.4                    7/1/2011                      6/1/2011                  7/1/2011
500764448                              3,562.50                    7/1/2011                      6/1/2011                  7/1/2011
500764733                              1,083.33                    7/1/2011                      6/1/2011                  7/1/2011
500765668                              1,202.65                    1/1/1950                      1/1/1950                  1/1/1950
500767828                                656.25                    7/1/2011                      6/1/2011                  7/1/2011
500767938                              2,008.68                    7/1/2011                      6/1/2011                  7/1/2011
500768491                              1,603.35                    7/1/2011                      6/1/2011                  7/1/2011
500768594                              1,329.78                    8/1/2011                      7/1/2011                  8/1/2011
500770635                                984.48                    7/1/2011                      6/1/2011                  7/1/2011
500773911                              3,148.44                    7/1/2011                      6/1/2011                  7/1/2011
500773927                              3,062.86                    7/1/2011                      6/1/2011                  7/1/2011
500777219                                830.78                    7/1/2011                      6/1/2011                  7/1/2011
500777634                              1,636.25                    7/1/2011                      6/1/2011                  7/1/2011
500783983                              2,128.97                    8/1/2011                      7/1/2011                  8/1/2011
407416425                              3,261.38                    5/1/2009                      4/1/2009                  5/1/2009
407416435                              1,440.00                    5/1/2011                      4/1/2011                  5/1/2011
407416436                              1,083.33                    5/1/2009                      4/1/2009                  5/1/2009
407416441                                472.83                    5/1/2011                      4/1/2011                  5/1/2011
407416442                                946.08                    5/1/2011                      4/1/2011                  5/1/2011
407416445                              2,031.25                    5/1/2011                      4/1/2011                  5/1/2011
407416446                              1,139.25                    5/1/2008                      4/1/2008                  5/1/2008
407416447                                728.78                    5/1/2011                      4/1/2011                  5/1/2011
407416448                              1,785.14                    5/1/2011                      4/1/2011                  5/1/2011
407416450                              1,194.67                    5/1/2011                      4/1/2011                  5/1/2011
407416452                              1,044.11                    5/1/2011                      4/1/2011                  5/1/2011
407416453                              1,164.38                    5/1/2011                      4/1/2011                  5/1/2011
407416454                              1,813.64                    5/1/2011                      4/1/2011                  5/1/2011
407537394                              2,139.17                    5/1/2011                      4/1/2011                  5/1/2011
407537401                              1,021.13                    6/1/2011                      5/1/2011                  6/1/2011
407537405                              1,457.76                    5/1/2008                      4/1/2008                  5/1/2008
407668826                              1,595.00                    3/1/2011                      2/1/2011                  3/1/2011
407668828                              2,770.83                    5/1/2011                      4/1/2011                  5/1/2011
407668831                              1,425.83                    6/1/2011                      5/1/2011                  6/1/2011
407668833                              3,511.92                    5/1/2011                      4/1/2011                  5/1/2011
407668835                              1,706.25                    5/1/2011                      4/1/2011                  5/1/2011
407668836                              1,717.33                    6/1/2009                      5/1/2009                  6/1/2009
407668839                              1,825.00                    6/1/2009                      5/1/2009                  6/1/2009
407956726                              1,401.67                    1/1/1950                      1/1/1950                  1/1/1950
407956727                              1,238.80                    1/1/1950                      1/1/1950                  1/1/1950
407956728                                584.58                    1/1/1950                      1/1/1950                  1/1/1950
407956729                                678.03                    1/1/1950                      1/1/1950                  1/1/1950
407956730                                566.42                    1/1/1950                      1/1/1950                  1/1/1950
407956731                                566.42                    1/1/1950                      1/1/1950                  1/1/1950
407956734                                856.78                    1/1/1950                      1/1/1950                  1/1/1950
407956735                              1,122.07                    1/1/1950                      1/1/1950                  1/1/1950
407956736                              1,815.00                    1/1/1950                      1/1/1950                  1/1/1950
407956737                              1,460.91                    1/1/1950                      1/1/1950                  1/1/1950
407956738                              3,618.84                    1/1/1950                      1/1/1950                  1/1/1950
407956739                                632.09                    1/1/1950                      1/1/1950                  1/1/1950
407956740                              1,354.17                    1/1/1950                      1/1/1950                  1/1/1950
407956741                              1,308.60                    1/1/1950                      1/1/1950                  1/1/1950
407956742                              1,032.25                    1/1/1950                      1/1/1950                  1/1/1950
407956743                              1,554.02                    1/1/1950                      1/1/1950                  1/1/1950
407956744                              1,265.83                    1/1/1950                      1/1/1950                  1/1/1950
407956745                              1,192.50                    1/1/1950                      1/1/1950                  1/1/1950
407956746                                328.46                    1/1/1950                      1/1/1950                  1/1/1950
407956747                              1,218.83                    1/1/1950                      1/1/1950                  1/1/1950
407956748                              2,378.26                    1/1/1950                      1/1/1950                  1/1/1950
407956749                                   800                    1/1/1950                      1/1/1950                  1/1/1950
407956750                                375.73                    1/1/1950                      1/1/1950                  1/1/1950
407956751                                461.55                    1/1/1950                      1/1/1950                  1/1/1950
407956752                                 490.9                    1/1/1950                      1/1/1950                  1/1/1950
407956753                              3,146.88                    1/1/1950                      1/1/1950                  1/1/1950
407956754                              1,462.00                    1/1/1950                      1/1/1950                  1/1/1950
407956755                                563.33                    1/1/1950                      1/1/1950                  1/1/1950
407956756                              2,261.00                    1/1/1950                      1/1/1950                  1/1/1950
500556096                              8,765.62                   10/1/2010                      9/1/2010                 10/1/2010
500657645                                833.76                    5/1/2011                      4/1/2011                  5/1/2011
500679857                              3,018.75                    3/1/2011                      2/1/2011                  3/1/2011
500689575                              1,731.33                    5/1/2011                      4/1/2011                  5/1/2011
500694354                                550.67                    5/1/2011                      4/1/2011                  5/1/2011
500694606                              1,057.08                    5/1/2013                      4/1/2013                  5/1/2013
500696766                              1,120.26                    5/1/2011                      4/1/2011                  5/1/2011
500701437                                800.83                    5/1/2011                      4/1/2011                  5/1/2011
500703063                                   935                    4/1/2011                      3/1/2011                  4/1/2011
500703358                                992.25                    5/1/2011                      4/1/2011                  5/1/2011
500704315                                862.83                    1/1/1950                      1/1/1950                  1/1/1950
500705393                              1,522.65                    1/1/1950                      1/1/1950                  1/1/1950
500705396                              1,381.25                    5/1/2011                      4/1/2011                  5/1/2011
500705540                              1,296.75                    5/1/2011                      4/1/2011                  5/1/2011
500706839                                525.54                    5/1/2011                      4/1/2011                  5/1/2011
500706845                                709.28                    5/1/2011                      4/1/2011                  5/1/2011
500707144                              1,077.08                    5/1/2011                      4/1/2011                  5/1/2011
500708643                              1,031.63                    5/1/2011                      4/1/2011                  5/1/2011
500708646                              1,039.79                    5/1/2011                      4/1/2011                  5/1/2011
500710674                              2,047.50                    5/1/2011                      4/1/2011                  5/1/2011
500710675                              1,417.50                    5/1/2011                      4/1/2011                  5/1/2011
500710679                              1,054.17                    5/1/2011                      4/1/2011                  5/1/2011
500710947                                895.83                    5/1/2011                      4/1/2011                  5/1/2011
500710948                              2,067.77                    5/1/2011                      4/1/2011                  5/1/2011
500711506                              1,233.75                    5/1/2011                      4/1/2011                  5/1/2011
500713414                              2,111.72                    5/1/2011                      4/1/2011                  5/1/2011
500713415                              1,125.00                    5/1/2011                      4/1/2011                  5/1/2011
500713436                              1,515.25                    5/1/2011                      4/1/2011                  5/1/2011
500713437                              1,187.49                    5/1/2011                      4/1/2011                  5/1/2011
500713714                              1,445.24                    6/1/2011                      5/1/2011                  6/1/2011
500714231                                796.37                    5/1/2011                      4/1/2011                  5/1/2011
500714726                              2,579.67                    7/1/2011                      6/1/2011                  7/1/2011
500714740                                918.75                    5/1/2011                      4/1/2011                  5/1/2011
500715894                              1,082.50                    5/1/2011                      4/1/2011                  5/1/2011
500715897                              1,085.00                    5/1/2011                      4/1/2011                  5/1/2011
500716036                              3,131.42                    5/1/2013                      4/1/2013                  5/1/2013
500716040                              2,138.75                    5/1/2011                      4/1/2011                  5/1/2011
500717236                              1,450.67                    5/1/2011                      4/1/2011                  5/1/2011
500717237                                   915                    5/1/2011                      4/1/2011                  5/1/2011
500717731                              1,302.75                    4/1/2011                      3/1/2011                  4/1/2011
500719428                              1,225.50                    5/1/2011                      4/1/2011                  5/1/2011
500720433                              2,368.33                    5/1/2011                      4/1/2011                  5/1/2011
500720437                                613.33                    5/1/2011                      4/1/2011                  5/1/2011
500720438                              1,125.92                    5/1/2011                      4/1/2011                  5/1/2011
500720440                              1,145.50                    5/1/2011                      4/1/2011                  5/1/2011
500720442                              1,467.45                    5/1/2011                      4/1/2011                  5/1/2011
500722329                              1,259.55                    6/1/2011                      5/1/2011                  6/1/2011
500722332                              2,039.03                    6/1/2011                      5/1/2011                  6/1/2011
500722333                                827.69                    5/1/2011                      4/1/2011                  5/1/2011
500722494                              2,236.92                    5/1/2011                      4/1/2011                  5/1/2011
500723437                                630.44                    5/1/2011                      4/1/2011                  5/1/2011
500724890                                769.32                    5/1/2011                      4/1/2011                  5/1/2011
500726177                              1,649.00                    5/1/2011                      4/1/2011                  5/1/2011
500726962                                   650                    5/1/2011                      4/1/2011                  5/1/2011
500726963                                   650                    5/1/2011                      4/1/2011                  5/1/2011
500729000                                   640                    6/1/2011                      5/1/2011                  6/1/2011
500729001                              3,163.07                    6/1/2011                      5/1/2011                  6/1/2011
500729007                              4,216.27                    6/1/2011                      5/1/2011                  6/1/2011
500729074                              1,174.39                    6/1/2011                      5/1/2011                  6/1/2011
500729253                              3,524.06                    6/1/2011                      5/1/2011                  6/1/2011
500730226                              1,001.25                    6/1/2011                      5/1/2011                  6/1/2011
500730559                              1,719.39                    1/1/1950                      1/1/1950                  1/1/1950
500731174                              1,719.39                    1/1/1950                      1/1/1950                  1/1/1950
500731175                              3,263.75                    6/1/2011                      5/1/2011                  6/1/2011
500731555                                893.83                    6/1/2011                      5/1/2011                  6/1/2011
500732509                                623.33                    1/1/1950                      1/1/1950                  1/1/1950
500733420                                965.83                    6/1/2011                      5/1/2011                  6/1/2011
500734573                              3,355.12                    6/1/2011                      5/1/2011                  6/1/2011
500734724                              1,954.17                    6/1/2011                      5/1/2011                  6/1/2011
500735537                              1,123.50                    1/1/1950                      1/1/1950                  1/1/1950
500737088                              1,401.25                    1/1/1950                      1/1/1950                  1/1/1950
500737117                              1,015.00                    6/1/2011                      5/1/2011                  6/1/2011
500738201                              1,195.31                    6/1/2011                      5/1/2011                  6/1/2011
500738225                              2,133.33                    6/1/2011                      5/1/2011                  6/1/2011
500741281                              1,360.00                    6/1/2011                      5/1/2011                  6/1/2011
500741902                              2,609.17                    1/1/1950                      1/1/1950                  1/1/1950
500741903                              5,206.39                    1/1/1950                      1/1/1950                  1/1/1950
500742001                                452.35                    1/1/1950                      1/1/1950                  1/1/1950
500743014                                935.16                    1/1/1950                      1/1/1950                  1/1/1950
500743043                                537.12                    1/1/1950                      1/1/1950                  1/1/1950
500743200                                627.06                    1/1/1950                      1/1/1950                  1/1/1950
500744645                              1,253.91                    1/1/1950                      1/1/1950                  1/1/1950
500745531                              1,174.50                    1/1/1950                      1/1/1950                  1/1/1950
500745532                              1,549.50                    6/1/2011                      5/1/2011                  6/1/2011
500745783                                922.61                    7/1/2011                      6/1/2011                  7/1/2011
500745785                                679.11                    1/1/1950                      1/1/1950                  1/1/1950
500745787                             11,717.30                    7/1/2011                      6/1/2011                  7/1/2011
500745788                                986.61                    7/1/2011                      6/1/2011                  7/1/2011
500745789                                690.25                    6/1/2011                      5/1/2011                  6/1/2011
500746892                              1,880.63                    7/1/2013                      6/1/2013                  7/1/2013
500746895                                825.49                    7/1/2011                      6/1/2011                  7/1/2011
500747867                                509.25                    1/1/1950                      1/1/1950                  1/1/1950
500747868                              1,721.87                    6/1/2011                      5/1/2011                  6/1/2011
500747869                              1,553.71                    1/1/1950                      1/1/1950                  1/1/1950
500748772                              1,165.60                    6/1/2011                      5/1/2011                  6/1/2011
500749795                              1,210.81                    6/1/2011                      5/1/2011                  6/1/2011
500749828                                 914.5                    6/1/2011                      5/1/2011                  6/1/2011
500750110                              1,141.00                    7/1/2011                      6/1/2011                  7/1/2011
500750282                                688.33                    7/1/2011                      6/1/2011                  7/1/2011
500750801                              2,314.58                    8/1/2011                      7/1/2011                  8/1/2011
500750839                                880.97                    7/1/2011                      6/1/2011                  7/1/2011
500751557                              1,296.42                    7/1/2011                      6/1/2011                  7/1/2011
500751743                              1,542.19                    7/1/2011                      6/1/2011                  7/1/2011
500752146                              1,380.51                    7/1/2013                      6/1/2013                  7/1/2013
500752147                              1,855.51                    7/1/2011                      6/1/2011                  7/1/2011
500752601                              2,764.97                    1/1/1950                      1/1/1950                  1/1/1950
500752800                              1,450.42                    6/1/2011                      5/1/2011                  6/1/2011
500753929                                762.08                    7/1/2011                      6/1/2011                  7/1/2011
500754007                              1,716.69                    1/1/1950                      1/1/1950                  1/1/1950
500754046                                731.05                    7/1/2011                      6/1/2011                  7/1/2011
500754629                              1,057.08                    7/1/2011                      6/1/2011                  7/1/2011
500755109                                682.18                    7/1/2011                      6/1/2011                  7/1/2011
500755136                                   775                    7/1/2011                      6/1/2011                  7/1/2011
500755141                              1,191.75                    1/1/1950                      1/1/1950                  1/1/1950
500755175                                   675                    7/1/2011                      6/1/2011                  7/1/2011
500757030                              1,259.71                    7/1/2013                      6/1/2013                  7/1/2013
500757334                                   825                    7/1/2011                      6/1/2011                  7/1/2011
500757474                                802.08                    7/1/2011                      6/1/2011                  7/1/2011
500757477                                802.08                    7/1/2011                      6/1/2011                  7/1/2011
500757483                                802.08                    7/1/2011                      6/1/2011                  7/1/2011
500757486                                802.08                    7/1/2011                      6/1/2011                  7/1/2011
500757487                                802.08                    7/1/2011                      6/1/2011                  7/1/2011
500757570                              1,490.13                    7/1/2011                      6/1/2011                  7/1/2011
500757572                                861.59                    1/1/1950                      1/1/1950                  1/1/1950
500757950                              1,528.69                    7/1/2011                      6/1/2011                  7/1/2011
500758621                                831.62                    8/1/2011                      7/1/2011                  8/1/2011
500758841                              1,034.36                    7/1/2011                      6/1/2011                  7/1/2011
500759677                                779.66                    7/1/2011                      6/1/2011                  7/1/2011
500759782                                 652.5                    7/1/2011                      6/1/2011                  7/1/2011
500760356                              2,703.75                    7/1/2011                      6/1/2011                  7/1/2011
500760451                              1,278.33                    7/1/2011                      6/1/2011                  7/1/2011
500760989                              2,345.63                    7/1/2011                      6/1/2011                  7/1/2011
500761596                              3,150.00                    7/1/2011                      6/1/2011                  7/1/2011
500761900                              1,662.08                    7/1/2011                      6/1/2011                  7/1/2011
500761945                              1,282.67                    7/1/2011                      6/1/2011                  7/1/2011
500762126                              1,865.07                    8/1/2011                      7/1/2011                  8/1/2011
500762799                              1,666.25                    8/1/2011                      7/1/2011                  8/1/2011
500762938                              1,214.17                    7/1/2011                      6/1/2011                  7/1/2011
500764226                              2,887.70                    7/1/2011                      6/1/2011                  7/1/2011
500764227                                   715                    7/1/2011                      6/1/2011                  7/1/2011
500765274                              1,389.58                    7/1/2011                      6/1/2011                  7/1/2011
500766306                              1,558.33                    7/1/2011                      6/1/2011                  7/1/2011
500767227                              2,226.56                    7/1/2011                      6/1/2011                  7/1/2011
500767468                              1,383.07                    7/1/2011                      6/1/2011                  7/1/2011
500767516                              3,653.33                    7/1/2011                      6/1/2011                  7/1/2011
500768358                              1,470.00                    7/1/2011                      6/1/2011                  7/1/2011
500768403                                724.94                    7/1/2011                      6/1/2011                  7/1/2011
500770705                              1,593.75                    7/1/2011                      6/1/2011                  7/1/2011
500770707                              1,229.90                    7/1/2011                      6/1/2011                  7/1/2011
500771102                              2,996.55                    7/1/2011                      6/1/2011                  7/1/2011
500771634                              2,016.67                    7/1/2011                      6/1/2011                  7/1/2011
500771689                              1,706.67                    7/1/2011                      6/1/2011                  7/1/2011
500772579                              3,927.08                    7/1/2011                      6/1/2011                  7/1/2011
500772691                              2,729.53                    8/1/2013                      7/1/2013                  8/1/2013
500772724                              2,947.50                    7/1/2011                      6/1/2011                  7/1/2011
500772734                              1,235.21                    7/1/2011                      6/1/2011                  7/1/2011
500772767                              1,489.58                    7/1/2011                      6/1/2011                  7/1/2011
500773399                                604.75                    7/1/2011                      6/1/2011                  7/1/2011
500773402                              3,383.33                    7/1/2011                      6/1/2011                  7/1/2011
500773403                              1,120.00                    7/1/2011                      6/1/2011                  7/1/2011
500773869                              1,764.58                    7/1/2011                      6/1/2011                  7/1/2011
500774140                                991.67                    7/1/2011                      6/1/2011                  7/1/2011
500774255                                990.86                    7/1/2011                      6/1/2011                  7/1/2011
500775073                              1,016.28                    7/1/2011                      6/1/2011                  7/1/2011
500775074                                879.67                    7/1/2011                      6/1/2011                  7/1/2011
500775131                              1,353.33                    8/1/2011                      7/1/2011                  8/1/2011
500775541                                814.37                    7/1/2011                      6/1/2011                  7/1/2011
500775547                              4,106.79                    8/1/2011                      7/1/2011                  8/1/2011
500775551                                898.04                    8/1/2011                      7/1/2011                  8/1/2011
500775552                              1,579.51                    7/1/2011                      6/1/2011                  7/1/2011
500775961                              1,833.33                    7/1/2011                      6/1/2011                  7/1/2011
500776639                              1,120.00                    8/1/2011                      7/1/2011                  8/1/2011
500776815                              1,375.01                    7/1/2011                      6/1/2011                  7/1/2011
500776884                              1,213.33                    8/1/2011                      7/1/2011                  8/1/2011
500777042                              2,593.23                    7/1/2011                      6/1/2011                  7/1/2011
500779765                                632.07                    8/1/2011                      7/1/2011                  8/1/2011
500780154                              1,104.17                    8/1/2011                      7/1/2011                  8/1/2011
500780159                                737.08                    8/1/2011                      7/1/2011                  8/1/2011
500780471                              2,037.50                    8/1/2011                      7/1/2011                  8/1/2011
402558797                              7,265.63                    2/1/2012                      1/1/2012                  2/1/2012
407299504                              5,416.67                    4/1/2013                      3/1/2013                  4/1/2013
407299505                              1,658.85                    4/1/2011                      3/1/2011                  4/1/2011
407299515                              3,741.02                    5/1/2013                      4/1/2013                  5/1/2013
407299546                              4,792.08                    4/1/2013                      3/1/2013                  4/1/2013
407299549                              3,015.00                    4/1/2013                      3/1/2013                  4/1/2013
407299551                              3,335.00                    5/1/2013                      4/1/2013                  5/1/2013
407676018                              4,347.66                    6/1/2013                      5/1/2013                  6/1/2013
407676034                              2,616.25                    6/1/2011                      5/1/2011                  6/1/2011
407862006                              2,979.17                    6/1/2011                      5/1/2011                  6/1/2011
407862031                              4,338.54                    6/1/2011                      5/1/2011                  6/1/2011
405492280                              9,140.63                    8/1/2010                      7/1/2010                  8/1/2010
405689184                              9,424.48                   10/1/2012                      9/1/2012                 10/1/2012
405689219                              9,966.67                   11/1/2012                     10/1/2012                 11/1/2012
500741205                              2,195.83                    6/1/2011                      5/1/2011                  6/1/2011
500745876                              2,758.19                    1/1/1950                      1/1/1950                  1/1/1950
500759956                                 850.5                    7/1/2011                      6/1/2011                  7/1/2011
500729446                              1,047.00                    1/1/1950                      1/1/1950                  1/1/1950
500744944                              1,437.59                    6/1/2011                      5/1/2011                  6/1/2011
500774090                              1,624.13                    7/1/2011                      6/1/2011                  7/1/2011
500704130                              2,042.58                    4/1/2011                      3/1/2011                  4/1/2011
500711555                              1,290.65                    5/1/2011                      4/1/2011                  5/1/2011
500715328                              2,273.26                    5/1/2011                      4/1/2011                  5/1/2011
500723298                              1,898.33                    1/1/1950                      1/1/1950                  1/1/1950
500757810                              1,525.00                    7/1/2011                      6/1/2011                  7/1/2011
500767489                              1,639.66                    7/1/2011                      6/1/2011                  7/1/2011
500706794                                889.33                    5/1/2011                      4/1/2011                  5/1/2011
500706883                              1,595.00                    5/1/2011                      4/1/2011                  5/1/2011
500711355                              1,164.23                    5/1/2011                      4/1/2011                  5/1/2011
500713167                              1,556.27                    5/1/2011                      4/1/2011                  5/1/2011
500716641                              2,497.42                    5/1/2011                      4/1/2011                  5/1/2011
500718082                              1,578.28                    5/1/2011                      4/1/2011                  5/1/2011
500718735                              1,023.69                    5/1/2011                      4/1/2011                  5/1/2011
500718948                              1,500.88                    5/1/2011                      4/1/2011                  5/1/2011
500721367                              1,063.18                    5/1/2011                      4/1/2011                  5/1/2011
500723770                              1,051.79                    6/1/2011                      5/1/2011                  6/1/2011
500734918                              1,409.09                    7/1/2011                      6/1/2011                  7/1/2011
500741835                              1,534.05                    6/1/2011                      5/1/2011                  6/1/2011
500743021                              1,386.67                    6/1/2011                      5/1/2011                  6/1/2011
500745427                              1,913.36                    1/1/1950                      1/1/1950                  1/1/1950
500746321                              1,114.27                    6/1/2011                      5/1/2011                  6/1/2011
500748369                              1,089.82                    6/1/2011                      5/1/2011                  6/1/2011
500749986                              1,633.33                    8/1/2011                      7/1/2011                  8/1/2011
500750365                              2,115.58                    7/1/2011                      6/1/2011                  7/1/2011
500755836                              1,085.00                    7/1/2011                      6/1/2011                  7/1/2011
500756345                              1,327.50                    7/1/2011                      6/1/2011                  7/1/2011
500764338                              1,684.07                    7/1/2011                      6/1/2011                  7/1/2011
500764909                              2,320.67                    8/1/2011                      7/1/2011                  8/1/2011
500765213                              1,168.75                    8/1/2011                      7/1/2011                  8/1/2011
500768061                              1,059.04                    7/1/2011                      6/1/2011                  7/1/2011
500770190                              1,565.36                    7/1/2011                      6/1/2011                  7/1/2011
500771122                              1,397.44                    7/1/2011                      6/1/2011                  7/1/2011
500772176                                865.67                    8/1/2011                      7/1/2011                  8/1/2011
500781041                              1,521.70                    8/1/2011                      7/1/2011                  8/1/2011
500700311                              2,181.48                    5/1/2011                      4/1/2011                  5/1/2011
500702451                              1,069.91                    1/1/1950                      1/1/1950                  1/1/1950
500702458                              1,679.27                    1/1/1950                      1/1/1950                  1/1/1950
500711635                              2,333.33                    1/1/1950                      1/1/1950                  1/1/1950
500718197                              1,849.09                    5/1/2011                      4/1/2011                  5/1/2011
500720368                              1,679.27                    1/1/1950                      1/1/1950                  1/1/1950
500720661                                849.64                    1/1/1950                      1/1/1950                  1/1/1950
500727338                              1,164.28                    1/1/1950                      1/1/1950                  1/1/1950
500744474                                733.76                    1/1/1950                      1/1/1950                  1/1/1950
500745952                                526.67                    1/1/1950                      1/1/1950                  1/1/1950
500745962                                564.33                    1/1/1950                      1/1/1950                  1/1/1950
500746238                              2,144.00                    6/1/2011                      5/1/2011                  6/1/2011
500746939                                721.67                    6/1/2011                      5/1/2011                  6/1/2011
500749555                              4,341.50                    1/1/1950                      1/1/1950                  1/1/1950
500754025                              1,436.82                    7/1/2011                      6/1/2011                  7/1/2011
500767395                              1,432.29                    7/1/2011                      6/1/2011                  7/1/2011
500751146                                571.31                    7/1/2011                      6/1/2011                  7/1/2011
500752294                                926.77                    7/1/2011                      6/1/2011                  7/1/2011
500760964                              3,625.00                    8/1/2011                      7/1/2011                  8/1/2011
407723683                              1,976.81                    6/1/2011                      5/1/2011                  6/1/2011
407723688                              1,070.00                    6/1/2011                      5/1/2011                  6/1/2011
407723692                              1,077.08                    6/1/2011                      5/1/2011                  6/1/2011
407723693                              1,271.88                    6/1/2011                      5/1/2011                  6/1/2011
500730276                              1,275.00                    5/1/2011                      4/1/2011                  5/1/2011
500730277                              4,266.46                    5/1/2011                      4/1/2011                  5/1/2011
500744726                                492.28                    1/1/1950                      1/1/1950                  1/1/1950
500777622                              2,295.83                    8/1/2011                      7/1/2011                  8/1/2011
500782174                                915.53                    8/1/2011                      7/1/2011                  8/1/2011
500701042                              2,455.35                    2/1/2011                      1/1/2011                  2/1/2011
500746188                              1,568.02                    1/1/1950                      1/1/1950                  1/1/1950
500746194                              1,137.99                    1/1/1950                      1/1/1950                  1/1/1950
500746284                                 772.9                    1/1/1950                      1/1/1950                  1/1/1950
500746296                                728.43                    1/1/1950                      1/1/1950                  1/1/1950
500746307                                727.23                    1/1/1950                      1/1/1950                  1/1/1950
500624463                              1,137.29                    1/1/2009                     12/1/2008                  1/1/2009
500668327                              1,277.81                    5/1/2011                      4/1/2011                  5/1/2011
500685946                              2,085.42                    1/1/1950                      1/1/1950                  1/1/1950
500692111                              1,740.51                    5/1/2011                      4/1/2011                  5/1/2011
500693477                              1,318.20                    1/1/1950                      1/1/1950                  1/1/1950
500698816                              1,135.83                    1/1/1950                      1/1/1950                  1/1/1950
500702788                              1,510.83                    5/1/2011                      4/1/2011                  5/1/2011
500703783                              1,015.00                    1/1/1950                      1/1/1950                  1/1/1950
500709607                                 778.5                    1/1/1950                      1/1/1950                  1/1/1950
500710918                              1,103.75                    7/1/2011                      6/1/2011                  7/1/2011
500713057                              1,639.17                    5/1/2011                      4/1/2011                  5/1/2011
500714277                              2,813.27                    5/1/2011                      4/1/2011                  5/1/2011
500716336                              2,384.58                    6/1/2011                      5/1/2011                  6/1/2011
500722770                              1,337.07                    1/1/1950                      1/1/1950                  1/1/1950
500724040                              1,800.00                    6/1/2011                      5/1/2011                  6/1/2011
500726975                              1,914.19                    5/1/2011                      4/1/2011                  5/1/2011
500733547                              3,637.33                    6/1/2011                      5/1/2011                  6/1/2011
500734222                                   820                    6/1/2011                      5/1/2011                  6/1/2011
500735909                              1,160.12                    1/1/1950                      1/1/1950                  1/1/1950
500736077                              2,416.67                    1/1/1950                      1/1/1950                  1/1/1950
500739952                              1,463.33                    6/1/2011                      5/1/2011                  6/1/2011
500739966                              1,546.67                    6/1/2011                      5/1/2011                  6/1/2011
500745797                              1,755.03                    1/1/1950                      1/1/1950                  1/1/1950
500748200                              1,966.49                    7/1/2011                      6/1/2011                  7/1/2011
500748250                              1,474.17                    1/1/1950                      1/1/1950                  1/1/1950
500748399                              1,370.27                    7/1/2011                      6/1/2011                  7/1/2011
500749665                              1,225.00                    7/1/2011                      6/1/2011                  7/1/2011
500750061                              1,499.58                    1/1/1950                      1/1/1950                  1/1/1950
500751225                              2,751.25                    1/1/1950                      1/1/1950                  1/1/1950
500751789                              1,866.67                    7/1/2011                      6/1/2011                  7/1/2011
500752693                              2,728.71                    1/1/1950                      1/1/1950                  1/1/1950
500754823                              1,978.52                    7/1/2011                      6/1/2011                  7/1/2011
500756014                              1,630.49                    7/1/2011                      6/1/2011                  7/1/2011
500756056                              6,562.50                    7/1/2011                      6/1/2011                  7/1/2011
500756287                              2,287.08                    7/1/2011                      6/1/2011                  7/1/2011
500757409                              2,008.13                    7/1/2011                      6/1/2011                  7/1/2011
500758282                              2,257.50                    7/1/2011                      6/1/2011                  7/1/2011
500762641                              1,985.77                    7/1/2011                      6/1/2011                  7/1/2011
500763057                              1,988.44                    8/1/2011                      7/1/2011                  8/1/2011
500763250                              2,020.83                    7/1/2011                      6/1/2011                  7/1/2011
500763665                              1,921.25                    7/1/2011                      6/1/2011                  7/1/2011
500763970                              4,285.19                    7/1/2011                      6/1/2011                  7/1/2011
500766618                              1,450.00                    8/1/2011                      7/1/2011                  8/1/2011
500768745                                799.33                    7/1/2011                      6/1/2011                  7/1/2011
500773695                                   801                    7/1/2013                      6/1/2013                  7/1/2013
500779241                              1,798.66                    8/1/2011                      7/1/2011                  8/1/2011
500758767                              3,021.73                    7/1/2011                      6/1/2011                  7/1/2011
407502835                              1,889.69                    4/1/2009                      3/1/2009                  4/1/2009
407502839                              2,275.00                    5/1/2008                      4/1/2008                  5/1/2008
407502840                              1,245.25                    5/1/2008                      4/1/2008                  5/1/2008
405629539                              1,517.30                    8/1/2006                      7/1/2006                  8/1/2007
405629548                                594.55                   11/1/2006                     10/1/2006                 11/1/2006
405629626                              2,605.92                   10/1/2008                      9/1/2008                 10/1/2008
406600356                              1,108.57                   12/1/2008                     11/1/2008                 12/1/2008
406600373                              1,099.63                    1/1/2009                     12/1/2008                  1/1/2009
406600386                                566.36                    2/1/2009                      1/1/2009                  2/1/2009
406600407                                742.04                    1/1/2009                     12/1/2008                  1/1/2009
406600412                                715.05                    1/1/2009                     12/1/2008                  1/1/2009
406600442                                   666                   11/1/2008                     10/1/2008                 11/1/2008
406600453                              1,005.39                   12/1/2008                     11/1/2008                 12/1/2008
406600475                                805.72                   12/1/2008                     11/1/2008                 12/1/2008
406600545                                462.09                    1/1/2009                     12/1/2008                  1/1/2009
406600584                              1,228.91                    2/1/2009                      1/1/2009                  2/1/2009
406600642                                658.29                    1/1/2011                     12/1/2010                  1/1/2011
406600778                              1,422.15                    1/1/2013                     12/1/2012                  1/1/2013
500754596                              1,436.33                    4/1/2011                      3/1/2011                  4/1/2011
500723565                                755.23                    1/1/1950                      1/1/1950                  1/1/1950
500726273                              1,231.34                    1/1/1950                      1/1/1950                  1/1/1950
405967655                              1,384.09                   10/1/2008                      9/1/2008                 10/1/2008
405967695                              1,703.66                    9/1/2008                      8/1/2008                  9/1/2008
500696504                                783.07                    4/1/2011                      3/1/2011                  4/1/2011
500704415                              3,024.31                    1/1/1950                      1/1/1950                  1/1/1950
500712705                                898.36                    5/1/2011                      4/1/2011                  5/1/2011
500718546                              1,113.57                    1/1/1950                      1/1/1950                  1/1/1950
500730885                              1,541.93                    1/1/1950                      1/1/1950                  1/1/1950
500731718                              1,724.33                    6/1/2011                      5/1/2011                  6/1/2011
500731767                              1,710.00                    5/1/2011                      4/1/2011                  5/1/2011
500742094                              1,124.91                    1/1/1950                      1/1/1950                  1/1/1950
500743148                              2,406.33                    1/1/1950                      1/1/1950                  1/1/1950
500748206                              1,039.01                    6/1/2011                      5/1/2011                  6/1/2011
500753196                              1,006.69                    7/1/2011                      6/1/2011                  7/1/2011
500761250                              1,667.11                    7/1/2011                      6/1/2011                  7/1/2011
500767815                                688.75                    7/1/2011                      6/1/2011                  7/1/2011
500769307                                877.92                    7/1/2011                      6/1/2011                  7/1/2011
500769629                              1,225.00                    7/1/2011                      6/1/2011                  7/1/2011
500770025                              1,243.91                    7/1/2011                      6/1/2011                  7/1/2011
500770067                              1,369.04                    8/1/2011                      7/1/2011                  8/1/2011
500773799                              1,223.58                    6/1/2011                      5/1/2011                  6/1/2011
500700343                              3,255.00                    4/1/2011                      3/1/2011                  4/1/2011
500720051                                   735                    5/1/2011                      4/1/2011                  5/1/2011
500745174                                596.09                    1/1/1950                      1/1/1950                  1/1/1950
500745183                                689.06                    1/1/1950                      1/1/1950                  1/1/1950
500745190                                727.34                    1/1/1950                      1/1/1950                  1/1/1950
500761733                              2,231.00                    8/1/2013                      7/1/2013                  8/1/2013
500775055                              1,073.10                    7/1/2011                      6/1/2011                  7/1/2011
500672072                                789.58                   10/1/2010                      9/1/2010                 10/1/2010
500675160                              2,315.14                    5/1/2011                      4/1/2011                  5/1/2011
500713989                              2,258.93                    5/1/2011                      4/1/2011                  5/1/2011
500720413                              1,558.20                    6/1/2011                      5/1/2011                  6/1/2011
500721162                              1,591.33                    5/1/2011                      4/1/2011                  5/1/2011
500722455                              1,037.76                    5/1/2011                      4/1/2011                  5/1/2011
500728934                              1,475.00                    5/1/2011                      4/1/2011                  5/1/2011
500742201                              1,637.22                    1/1/1950                      1/1/1950                  1/1/1950
500743790                              1,454.37                    1/1/1950                      1/1/1950                  1/1/1950
500744636                              1,745.42                    1/1/1950                      1/1/1950                  1/1/1950
500746953                              1,260.00                    6/1/2011                      5/1/2011                  6/1/2011
500747910                              1,762.02                    1/1/1950                      1/1/1950                  1/1/1950
500758341                              1,659.38                    7/1/2011                      6/1/2011                  7/1/2011
500761744                              1,027.38                    7/1/2011                      6/1/2011                  7/1/2011
500779730                              1,639.20                    8/1/2011                      7/1/2011                  8/1/2011
407393892                              2,199.66                    4/1/2011                      3/1/2011                  4/1/2011
407393893                              4,834.38                    5/1/2013                      4/1/2013                  5/1/2013
407393894                              3,219.14                    4/1/2011                      3/1/2011                  4/1/2011
407393898                              1,645.83                    5/1/2011                      4/1/2011                  5/1/2011
407393900                              2,979.17                    4/1/2013                      3/1/2013                  4/1/2013
407393902                              3,290.42                    4/1/2013                      3/1/2013                  4/1/2013
407393904                              2,302.19                    5/1/2011                      4/1/2011                  5/1/2011
407393905                              2,340.50                    5/1/2011                      4/1/2011                  5/1/2011
407393907                              1,300.00                    5/1/2011                      4/1/2011                  5/1/2011
500437232                             20,657.85                    7/1/2010                      6/1/2010                  7/1/2010
500635416                              2,773.44                    1/1/2013                     12/1/2012                  1/1/2013
500710969                              2,630.42                    5/1/2011                      4/1/2011                  5/1/2011
500720105                              1,887.88                    1/1/1950                      1/1/1950                  1/1/1950
500730934                              8,565.10                    5/1/2013                      4/1/2013                  5/1/2013
500762066                              1,333.33                    7/1/2011                      6/1/2011                  7/1/2011
500627745                              1,804.69                    2/1/2011                      1/1/2011                  2/1/2011
500722632                              1,152.17                    5/1/2011                      4/1/2011                  5/1/2011
500732003                              1,113.25                    1/1/1950                      1/1/1950                  1/1/1950
500746862                              2,424.22                    7/1/2011                      6/1/2011                  7/1/2011
500766505                              2,469.53                    7/1/2011                      6/1/2011                  7/1/2011
500770211                              1,080.19                    7/1/2011                      6/1/2011                  7/1/2011
500770335                              1,099.57                    8/1/2011                      7/1/2011                  8/1/2011
500771768                              1,320.58                    8/1/2011                      7/1/2011                  8/1/2011
500774122                              2,155.90                    7/1/2011                      6/1/2011                  7/1/2011
500769627                                 797.5                    8/1/2011                      7/1/2011                  8/1/2011
500772414                              1,136.15                    8/1/2011                      7/1/2011                  8/1/2011
500773575                              1,622.01                    7/1/2011                      6/1/2011                  7/1/2011
500731754                              2,900.28                    1/1/1950                      1/1/1950                  1/1/1950
500734246                              1,654.76                    6/1/2011                      5/1/2011                  6/1/2011
500742994                              2,225.00                    1/1/1950                      1/1/1950                  1/1/1950
500751193                              2,623.94                    6/1/2011                      5/1/2011                  6/1/2011
500751751                              2,509.32                    1/1/1950                      1/1/1950                  1/1/1950
500754909                              3,857.37                    1/1/1950                      1/1/1950                  1/1/1950
500754925                              2,533.13                    1/1/1950                      1/1/1950                  1/1/1950
500763736                              2,542.31                    1/1/1950                      1/1/1950                  1/1/1950
500774241                              1,275.00                    7/1/2011                      6/1/2011                  7/1/2011
500742651                              1,150.00                    6/1/2011                      5/1/2011                  6/1/2011
500743068                              2,445.96                    1/1/1950                      1/1/1950                  1/1/1950
500747906                              1,396.48                    1/1/1950                      1/1/1950                  1/1/1950
500750377                              2,737.50                    1/1/1950                      1/1/1950                  1/1/1950
407027064                                311.46                    3/1/2011                      2/1/2011                  3/1/2011
407027067                              1,126.25                    3/1/2009                      2/1/2009                  3/1/2009
500716370                              3,818.75                    5/1/2011                      4/1/2011                  5/1/2011
500723584                              1,106.25                    1/1/1950                      1/1/1950                  1/1/1950
500729987                              1,715.63                    1/1/1950                      1/1/1950                  1/1/1950
500745802                              2,110.50                    1/1/1950                      1/1/1950                  1/1/1950
500767266                              2,208.83                    7/1/2011                      6/1/2011                  7/1/2011
500775529                              1,489.58                    8/1/2011                      7/1/2011                  8/1/2011
407207352                              1,321.67                    4/1/2011                      3/1/2011                  4/1/2011
407207353                              1,218.72                    4/1/2011                      3/1/2011                  4/1/2011
407207354                              1,359.56                    4/1/2011                      3/1/2011                  4/1/2011
407207355                              1,218.72                    4/1/2011                      3/1/2011                  4/1/2011
407207356                              1,316.22                    4/1/2011                      3/1/2011                  4/1/2011
407207357                              1,237.47                    4/1/2011                      3/1/2011                  4/1/2011
407207360                                542.34                    3/1/2011                      2/1/2011                  3/1/2011
407207362                              1,701.17                    4/1/2011                      3/1/2011                  4/1/2011
407207363                              1,200.00                    4/1/2011                      3/1/2011                  4/1/2011
407207371                              1,132.85                    4/1/2009                      3/1/2009                  4/1/2009
407207372                                803.86                    5/1/2011                      4/1/2011                  5/1/2011
500721374                              3,770.67                    5/1/2011                      4/1/2011                  5/1/2011
500721859                                911.72                    1/1/1950                      1/1/1950                  1/1/1950
500747656                                190.78                    1/1/1950                      1/1/1950                  1/1/1950
500759710                              1,259.34                    7/1/2011                      6/1/2011                  7/1/2011
500760731                                676.84                    6/1/2011                      5/1/2011                  6/1/2011
500770763                              1,488.67                    7/1/2011                      6/1/2011                  7/1/2011
500772959                              1,371.86                    7/1/2011                      6/1/2011                  7/1/2011
500774008                              1,230.47                    7/1/2011                      6/1/2011                  7/1/2011
500781327                                928.13                    7/1/2011                      6/1/2011                  7/1/2011
406005727                              2,454.29                   12/1/2010                     11/1/2010                 12/1/2010
500706092                              3,242.03                    1/1/1950                      1/1/1950                  1/1/1950
500717231                              1,322.38                    1/1/1950                      1/1/1950                  1/1/1950
500721216                              5,566.06                    1/1/1950                      1/1/1950                  1/1/1950
500723788                                891.25                    1/1/1950                      1/1/1950                  1/1/1950
500742617                              1,632.88                    1/1/1950                      1/1/1950                  1/1/1950
500745018                              1,520.94                    6/1/2011                      5/1/2011                  6/1/2011
500758347                              1,089.55                    7/1/2011                      6/1/2011                  7/1/2011
500634812                                966.88                    2/1/2011                      1/1/2011                  2/1/2011
500717675                              3,891.59                    1/1/1950                      1/1/1950                  1/1/1950
500724473                                880.21                    6/1/2011                      5/1/2011                  6/1/2011
500724625                              3,625.35                    6/1/2011                      5/1/2011                  6/1/2011
500731038                              2,360.54                    1/1/1950                      1/1/1950                  1/1/1950
500731108                              2,431.17                    1/1/1950                      1/1/1950                  1/1/1950
500750185                              2,872.08                    7/1/2011                      6/1/2011                  7/1/2011
407379007                              1,158.75                    5/1/2009                      4/1/2009                  5/1/2009
407379008                              1,805.83                    5/1/2011                      4/1/2011                  5/1/2011
407379013                              1,628.81                    5/1/2011                      4/1/2011                  5/1/2011
407379016                              2,058.17                    5/1/2009                      4/1/2009                  5/1/2009
407379021                              2,101.67                    5/1/2011                      4/1/2011                  5/1/2011
406877011                              8,750.00                    3/1/2009                      2/1/2009                  3/1/2009
406877015                              2,515.10                    3/1/2009                      2/1/2009                  3/1/2009
500722566                              1,954.17                    1/1/1950                      1/1/1950                  1/1/1950
500726371                              1,291.50                    6/1/2011                      5/1/2011                  6/1/2011
500732171                              1,291.67                    1/1/1950                      1/1/1950                  1/1/1950
500738045                              1,348.89                    1/1/1950                      1/1/1950                  1/1/1950
500739976                              5,722.50                    1/1/1950                      1/1/1950                  1/1/1950
500744327                              1,400.00                    1/1/1950                      1/1/1950                  1/1/1950
500749808                              1,844.50                    1/1/1950                      1/1/1950                  1/1/1950
500756982                              1,104.58                    7/1/2011                      6/1/2011                  7/1/2011
500764450                              1,587.62                    8/1/2011                      7/1/2011                  8/1/2011
500766170                              1,662.03                    7/1/2011                      6/1/2011                  7/1/2011
500767415                              1,513.48                    7/1/2011                      6/1/2011                  7/1/2011
500771779                              1,706.61                    8/1/2011                      7/1/2011                  8/1/2011
500686506                                   455                    1/1/1950                      1/1/1950                  1/1/1950
500709019                              1,283.67                    5/1/2011                      4/1/2011                  5/1/2011
500712964                              1,548.75                    5/1/2011                      4/1/2011                  5/1/2011
500713410                                440.55                    1/1/1950                      1/1/1950                  1/1/1950
500717072                              3,010.35                    5/1/2011                      4/1/2011                  5/1/2011
500717078                              3,060.53                    5/1/2011                      4/1/2011                  5/1/2011
500717104                              3,088.53                    5/1/2011                      4/1/2011                  5/1/2011
500718096                              2,014.03                    5/1/2011                      4/1/2011                  5/1/2011
500719170                              3,050.64                    5/1/2011                      4/1/2011                  5/1/2011
500719653                                413.02                    1/1/1950                      1/1/1950                  1/1/1950
500719724                                688.36                    1/1/1950                      1/1/1950                  1/1/1950
500720047                                971.25                    1/1/1950                      1/1/1950                  1/1/1950
500721603                                 740.1                    1/1/1950                      1/1/1950                  1/1/1950
500722005                              1,425.83                    5/1/2011                      4/1/2011                  5/1/2011
500722105                              1,804.58                    5/1/2011                      4/1/2011                  5/1/2011
500725051                                829.48                    1/1/1950                      1/1/1950                  1/1/1950
500725120                              3,253.79                    1/1/1950                      1/1/1950                  1/1/1950
500725825                              2,436.00                    5/1/2011                      4/1/2011                  5/1/2011
500726354                                576.81                    1/1/1950                      1/1/1950                  1/1/1950
500726696                              2,231.25                    5/1/2011                      4/1/2011                  5/1/2011
500728683                                709.33                    6/1/2011                      5/1/2011                  6/1/2011
500729622                              1,548.75                    5/1/2011                      4/1/2011                  5/1/2011
500729755                              1,716.57                    1/1/1950                      1/1/1950                  1/1/1950
500730034                              1,271.31                    1/1/1950                      1/1/1950                  1/1/1950
500730436                              2,122.75                    1/1/1950                      1/1/1950                  1/1/1950
500730724                              2,780.00                    5/1/2011                      4/1/2011                  5/1/2011
500730738                                995.57                    1/1/1950                      1/1/1950                  1/1/1950
500732010                              3,264.57                    1/1/1950                      1/1/1950                  1/1/1950
500732769                              1,839.24                    1/1/1950                      1/1/1950                  1/1/1950
500732985                              1,663.67                    5/1/2011                      4/1/2011                  5/1/2011
500735935                                 764.9                    1/1/1950                      1/1/1950                  1/1/1950
500737815                              1,985.13                    1/1/1950                      1/1/1950                  1/1/1950
500738083                              2,428.19                    1/1/1950                      1/1/1950                  1/1/1950
500738149                              1,512.91                    1/1/1950                      1/1/1950                  1/1/1950
500738179                              2,057.85                    1/1/1950                      1/1/1950                  1/1/1950
500740907                              1,258.00                    1/1/1950                      1/1/1950                  1/1/1950
500741465                              1,744.00                    1/1/1950                      1/1/1950                  1/1/1950
500741922                              1,982.49                    1/1/1950                      1/1/1950                  1/1/1950
500742177                              1,847.40                    1/1/1950                      1/1/1950                  1/1/1950
500742562                              2,039.49                    1/1/1950                      1/1/1950                  1/1/1950
500742581                              1,524.31                    1/1/1950                      1/1/1950                  1/1/1950
500744313                              1,950.00                    1/1/1950                      1/1/1950                  1/1/1950
500744349                              1,470.00                    1/1/1950                      1/1/1950                  1/1/1950
500745388                              2,100.00                    1/1/1950                      1/1/1950                  1/1/1950
500745458                                761.53                    1/1/1950                      1/1/1950                  1/1/1950
500745607                              1,662.50                    6/1/2011                      5/1/2011                  6/1/2011
500745754                                573.56                    1/1/1950                      1/1/1950                  1/1/1950
500746496                              1,386.67                    6/1/2011                      5/1/2011                  6/1/2011
500746509                              2,039.13                    6/1/2011                      5/1/2011                  6/1/2011
500746809                              2,957.74                    1/1/1950                      1/1/1950                  1/1/1950
500747210                                508.67                    7/1/2011                      6/1/2011                  7/1/2011
500747296                              1,919.06                    1/1/1950                      1/1/1950                  1/1/1950
500747473                                816.67                    7/1/2011                      6/1/2011                  7/1/2011
500748183                                978.99                    6/1/2011                      5/1/2011                  6/1/2011
500750240                              1,786.57                    1/1/1950                      1/1/1950                  1/1/1950
500750371                              2,307.50                    1/1/1950                      1/1/1950                  1/1/1950
500750442                              3,312.04                    1/1/1950                      1/1/1950                  1/1/1950
500750504                                   510                    7/1/2011                      6/1/2011                  7/1/2011
500750543                              1,298.86                    6/1/2011                      5/1/2011                  6/1/2011
500750556                              1,171.67                    1/1/1950                      1/1/1950                  1/1/1950
500750613                              2,944.00                    1/1/1950                      1/1/1950                  1/1/1950
500750622                              3,648.35                    1/1/1950                      1/1/1950                  1/1/1950
500750630                                740.83                    1/1/1950                      1/1/1950                  1/1/1950
500750638                              1,783.67                    6/1/2011                      5/1/2011                  6/1/2011
500750640                              1,214.17                    1/1/1950                      1/1/1950                  1/1/1950
500750649                              1,367.50                    7/1/2011                      6/1/2011                  7/1/2011
500750664                              2,277.35                    1/1/1950                      1/1/1950                  1/1/1950
500750697                              1,636.34                    1/1/1950                      1/1/1950                  1/1/1950
500750712                              1,973.18                    1/1/1950                      1/1/1950                  1/1/1950
500752005                              2,859.49                    6/1/2011                      5/1/2011                  6/1/2011
500753517                              1,967.80                    1/1/1950                      1/1/1950                  1/1/1950
500753830                              2,070.47                    1/1/1950                      1/1/1950                  1/1/1950
500753833                              1,075.71                    1/1/1950                      1/1/1950                  1/1/1950
500753840                              1,428.65                    1/1/1950                      1/1/1950                  1/1/1950
500755005                              2,137.72                    1/1/1950                      1/1/1950                  1/1/1950
500755337                              2,175.21                    6/1/2011                      5/1/2011                  6/1/2011
500755906                              1,005.00                    7/1/2011                      6/1/2011                  7/1/2011
500756222                              1,961.75                    6/1/2011                      5/1/2011                  6/1/2011
500756936                                761.53                    1/1/1950                      1/1/1950                  1/1/1950
500758343                              2,436.67                    1/1/1950                      1/1/1950                  1/1/1950
500758499                              1,102.40                    6/1/2011                      5/1/2011                  6/1/2011
500758547                              1,115.32                    7/1/2011                      6/1/2011                  7/1/2011
500758798                              5,188.81                    6/1/2011                      5/1/2011                  6/1/2011
500759202                              2,000.00                    1/1/1950                      1/1/1950                  1/1/1950
500760905                                663.32                    7/1/2011                      6/1/2011                  7/1/2011
500760976                                909.28                    1/1/1950                      1/1/1950                  1/1/1950
500762364                              4,935.66                    7/1/2011                      6/1/2011                  7/1/2011
500763896                                509.33                    7/1/2011                      6/1/2011                  7/1/2011
500764564                              3,993.60                    7/1/2011                      6/1/2011                  7/1/2011
500765661                              1,083.98                    7/1/2011                      6/1/2011                  7/1/2011
500768451                                939.93                    7/1/2011                      6/1/2011                  7/1/2011
500770718                              2,887.50                    7/1/2011                      6/1/2011                  7/1/2011
500770868                              3,338.63                    7/1/2011                      6/1/2011                  7/1/2011
500773213                              1,113.71                    7/1/2011                      6/1/2011                  7/1/2011
500773605                              1,906.25                    7/1/2011                      6/1/2011                  7/1/2011
500773627                              2,257.50                    7/1/2011                      6/1/2011                  7/1/2011
500773776                              1,575.83                    7/1/2011                      6/1/2011                  7/1/2011
500774846                              4,200.00                    7/1/2011                      6/1/2011                  7/1/2011
500775027                              1,700.00                    7/1/2011                      6/1/2011                  7/1/2011
500775526                                957.09                    7/1/2011                      6/1/2011                  7/1/2011
500775906                              2,514.24                    7/1/2011                      6/1/2011                  7/1/2011
500778800                                958.42                    7/1/2011                      6/1/2011                  7/1/2011
500773175                                818.44                    7/1/2013                      6/1/2013                  7/1/2013
500656220                              2,921.88                    1/1/1950                      1/1/1950                  1/1/1950
500708807                              2,539.58                    5/1/2011                      4/1/2011                  5/1/2011
500710411                              1,828.30                    1/1/1950                      1/1/1950                  1/1/1950
500710441                              1,888.08                    1/1/1950                      1/1/1950                  1/1/1950
500719250                              1,163.71                    5/1/2011                      4/1/2011                  5/1/2011
500729206                              1,951.02                    1/1/1950                      1/1/1950                  1/1/1950
500733231                              2,544.93                    1/1/1950                      1/1/1950                  1/1/1950
500737008                              2,435.63                    1/1/1950                      1/1/1950                  1/1/1950
500737013                              2,969.99                    1/1/1950                      1/1/1950                  1/1/1950
500739296                              4,925.74                    8/1/2011                      7/1/2011                  8/1/2011
500741738                              2,070.60                    1/1/1950                      1/1/1950                  1/1/1950
500742329                              2,251.94                    1/1/1950                      1/1/1950                  1/1/1950
500755106                              4,696.10                    7/1/2011                      6/1/2011                  7/1/2011
500773724                              1,418.25                    7/1/2011                      6/1/2011                  7/1/2011
500684580                              1,002.60                    5/1/2011                      4/1/2011                  5/1/2011
500692038                              2,367.75                    5/1/2011                      4/1/2011                  5/1/2011
500696483                              3,034.17                    5/1/2011                      4/1/2011                  5/1/2011
500704434                              1,130.83                    5/1/2011                      4/1/2011                  5/1/2011
500709407                              2,083.33                    5/1/2011                      4/1/2011                  5/1/2011
500747755                                979.17                    7/1/2011                      6/1/2011                  7/1/2011
500747769                              2,360.42                    6/1/2011                      5/1/2011                  6/1/2011
500749761                              3,242.53                    7/1/2011                      6/1/2011                  7/1/2011
500755074                                921.88                    8/1/2011                      7/1/2011                  8/1/2011
500756431                              1,368.50                    8/1/2013                      7/1/2013                  8/1/2013
500757372                              3,504.17                    7/1/2011                      6/1/2011                  7/1/2011
500758724                              3,195.00                    7/1/2011                      6/1/2011                  7/1/2011
500759229                                915.92                    8/1/2011                      7/1/2011                  8/1/2011
500761470                              3,230.00                    7/1/2011                      6/1/2011                  7/1/2011
500764729                              1,413.54                    7/1/2011                      6/1/2011                  7/1/2011
500771697                              1,319.77                    7/1/2011                      6/1/2011                  7/1/2011
500773373                              1,296.37                    7/1/2011                      6/1/2011                  7/1/2011
500773918                              3,226.67                    7/1/2011                      6/1/2011                  7/1/2011
500717384                              2,434.66                    1/1/1950                      1/1/1950                  1/1/1950
500773583                              1,225.00                    7/1/2011                      6/1/2011                  7/1/2011
500778299                              1,271.25                    8/1/2011                      7/1/2011                  8/1/2011
500745406                              2,063.25                    1/1/1950                      1/1/1950                  1/1/1950
500760592                              1,902.08                    8/1/2011                      7/1/2011                  8/1/2011
500763785                              2,940.00                    7/1/2011                      6/1/2011                  7/1/2011
500768988                              1,649.38                    7/1/2011                      6/1/2011                  7/1/2011
500769016                              2,406.25                    7/1/2011                      6/1/2011                  7/1/2011
500771129                              3,151.67                    7/1/2011                      6/1/2011                  7/1/2011
500771188                              4,410.00                    8/1/2011                      7/1/2011                  8/1/2011
500772232                              1,732.50                    7/1/2011                      6/1/2011                  7/1/2011
500772236                              1,498.33                    7/1/2011                      6/1/2011                  7/1/2011
407116196                              3,367.88                    7/1/2006                      6/1/2006                  9/1/2006
407116199                              2,085.00                    4/1/2011                      3/1/2011                  4/1/2011
407116203                                 892.5                    3/1/2011                      2/1/2011                  3/1/2011
407116204                              1,489.58                    4/1/2011                      3/1/2011                  4/1/2011
407116206                              1,221.35                    4/1/2011                      3/1/2011                  4/1/2011
407116208                              1,168.75                    4/1/2011                      3/1/2011                  4/1/2011
407116210                              1,535.63                    4/1/2011                      3/1/2011                  4/1/2011
407116211                              1,509.75                    4/1/2011                      3/1/2011                  4/1/2011
407116213                              5,193.23                    7/1/2006                      6/1/2006                  1/1/2007
407116216                              1,648.17                    3/1/2011                      2/1/2011                  3/1/2011
407116217                              2,148.44                    3/1/2011                      2/1/2011                  3/1/2011
407116226                              1,599.58                    4/1/2011                      3/1/2011                  4/1/2011
407116227                              3,723.96                    4/1/2013                      3/1/2013                  4/1/2013
407116228                              3,723.96                    4/1/2013                      3/1/2013                  4/1/2013
407116235                              3,505.50                    4/1/2011                      3/1/2011                  4/1/2011
407116245                              1,497.66                    4/1/2011                      3/1/2011                  4/1/2011
407116246                              1,425.94                    4/1/2011                      3/1/2011                  4/1/2011
407116248                              2,314.04                    4/1/2011                      3/1/2011                  4/1/2011
500687591                              4,023.12                    1/1/1950                      1/1/1950                  1/1/1950
500703268                              1,479.14                    1/1/1950                      1/1/1950                  1/1/1950
500704848                              3,029.33                    5/1/2011                      4/1/2011                  5/1/2011
500709094                                861.02                    5/1/2011                      4/1/2011                  5/1/2011
500709948                              1,681.61                    5/1/2011                      4/1/2011                  5/1/2011
500716719                              1,189.23                    5/1/2011                      4/1/2011                  5/1/2011
500720990                              1,966.49                    5/1/2011                      4/1/2011                  5/1/2011
500721113                              2,612.20                    5/1/2011                      4/1/2011                  5/1/2011
500721178                              2,729.60                    5/1/2011                      4/1/2011                  5/1/2011
500723346                              1,632.00                    5/1/2011                      4/1/2011                  5/1/2011
500723523                              1,584.93                    5/1/2011                      4/1/2011                  5/1/2011
500727381                              1,925.00                    5/1/2011                      4/1/2011                  5/1/2011
500729575                                641.25                    5/1/2011                      4/1/2011                  5/1/2011
500730017                              1,232.53                    6/1/2011                      5/1/2011                  6/1/2011
500730919                              2,548.91                    1/1/1950                      1/1/1950                  1/1/1950
500732872                              2,045.42                    1/1/1950                      1/1/1950                  1/1/1950
500734162                              2,023.39                    1/1/1950                      1/1/1950                  1/1/1950
500740462                                944.04                    1/1/1950                      1/1/1950                  1/1/1950
500740534                              1,216.12                    1/1/1950                      1/1/1950                  1/1/1950
500740608                              3,052.40                    1/1/1950                      1/1/1950                  1/1/1950
500741536                              2,015.00                    1/1/1950                      1/1/1950                  1/1/1950
500741912                              3,817.21                    1/1/1950                      1/1/1950                  1/1/1950
500744553                              2,554.31                    1/1/1950                      1/1/1950                  1/1/1950
500745741                              5,446.67                    1/1/1950                      1/1/1950                  1/1/1950
500746295                              3,087.10                    1/1/1950                      1/1/1950                  1/1/1950
500746388                                918.87                    1/1/1950                      1/1/1950                  1/1/1950
500746816                              2,805.00                    1/1/1950                      1/1/1950                  1/1/1950
500748273                              2,362.13                    6/1/2011                      5/1/2011                  6/1/2011
500752818                              2,253.49                    1/1/1950                      1/1/1950                  1/1/1950
500752902                              2,348.05                    1/1/1950                      1/1/1950                  1/1/1950
500753215                              2,523.44                    1/1/1950                      1/1/1950                  1/1/1950
500753419                              1,931.27                    7/1/2011                      6/1/2011                  7/1/2011
500754559                              1,453.32                    7/1/2011                      6/1/2011                  7/1/2011
500757294                              2,266.67                    7/1/2011                      6/1/2011                  7/1/2011
500759546                              1,914.67                    7/1/2011                      6/1/2011                  7/1/2011
500761912                                713.48                    7/1/2011                      6/1/2011                  7/1/2011
500763737                                416.22                    1/1/1950                      1/1/1950                  1/1/1950
500763841                              5,874.58                    7/1/2011                      6/1/2011                  7/1/2011
500766401                              1,400.00                    7/1/2011                      6/1/2011                  7/1/2011
500773652                              2,666.67                    7/1/2011                      6/1/2011                  7/1/2011
500775139                                 737.5                    7/1/2011                      6/1/2011                  7/1/2011
500713281                                493.08                    5/1/2011                      4/1/2011                  5/1/2011
500718807                              1,029.38                    1/1/1950                      1/1/1950                  1/1/1950
500747556                              4,212.15                    1/1/1950                      1/1/1950                  1/1/1950
500749329                              1,125.00                    5/1/2011                      4/1/2011                  5/1/2011
500761161                                907.64                    7/1/2011                      6/1/2011                  7/1/2011
407265536                                618.75                    3/1/2011                      2/1/2011                  3/1/2011
407265537                              1,148.33                    3/1/2011                      2/1/2011                  3/1/2011
407265538                                719.33                    2/1/2011                      1/1/2011                  2/1/2011
407265544                              1,626.51                    3/1/2013                      2/1/2013                  3/1/2013
407265545                              2,120.00                    4/1/2013                      3/1/2013                  4/1/2013
407265547                              1,300.00                    4/1/2013                      3/1/2013                  4/1/2013
407265548                                971.67                    3/1/2011                      2/1/2011                  3/1/2011
407265549                              1,208.33                    3/1/2011                      2/1/2011                  3/1/2011
407265550                              1,927.81                    4/1/2011                      3/1/2011                  4/1/2011
407265555                              2,131.25                    4/1/2011                      3/1/2011                  4/1/2011
407265556                              2,570.21                    3/1/2011                      2/1/2011                  3/1/2011
407265562                                871.25                    3/1/2011                      2/1/2011                  3/1/2011
407265569                              1,672.92                    3/1/2011                      2/1/2011                  3/1/2011
407265571                              1,770.83                    4/1/2011                      3/1/2011                  4/1/2011
407265573                              1,646.67                    3/1/2013                      2/1/2013                  3/1/2013
407265577                              1,251.35                    3/1/2013                      2/1/2013                  3/1/2013
407265578                                480.64                    4/1/2009                      3/1/2009                  4/1/2009
407265580                                603.43                    3/1/2011                      2/1/2011                  3/1/2011
407265590                                700.31                    3/1/2011                      2/1/2011                  3/1/2011
407265593                              1,422.00                    4/1/2013                      3/1/2013                  4/1/2013
407265595                              1,682.58                    3/1/2011                      2/1/2011                  3/1/2011
407265598                              3,033.33                    4/1/2013                      3/1/2013                  4/1/2013
407265603                                812.81                    4/1/2013                      3/1/2013                  4/1/2013
407265604                              1,714.69                    4/1/2013                      3/1/2013                  4/1/2013
407265606                              3,072.75                    4/1/2013                      3/1/2013                  4/1/2013
407265620                              1,709.79                    3/1/2011                      2/1/2011                  3/1/2011
407265622                              2,625.00                    4/1/2013                      3/1/2013                  4/1/2013
407265631                              1,543.75                    4/1/2013                      3/1/2013                  4/1/2013
407265637                              1,315.00                    4/1/2013                      3/1/2013                  4/1/2013
407265646                              1,773.66                    4/1/2013                      3/1/2013                  4/1/2013
407265654                                714.58                    4/1/2013                      3/1/2013                  4/1/2013
407265658                              1,187.50                    4/1/2013                      3/1/2013                  4/1/2013
407265670                                   605                    4/1/2011                      3/1/2011                  4/1/2011
407265673                              1,105.00                    4/1/2011                      3/1/2011                  4/1/2011
407265674                              1,661.48                    4/1/2011                      3/1/2011                  4/1/2011
407265682                                468.75                    4/1/2011                      3/1/2011                  4/1/2011
407265683                              2,205.00                    4/1/2011                      3/1/2011                  4/1/2011
407265684                              1,968.75                    4/1/2011                      3/1/2011                  4/1/2011
407265688                              1,163.44                    4/1/2013                      3/1/2013                  4/1/2013
407265689                                   975                    4/1/2013                      3/1/2013                  4/1/2013
407265692                              1,990.63                    4/1/2013                      3/1/2013                  4/1/2013
407265695                              1,413.75                    4/1/2013                      3/1/2013                  4/1/2013
407265696                              1,227.33                    4/1/2013                      3/1/2013                  4/1/2013
407265702                                   850                    4/1/2013                      3/1/2013                  4/1/2013
407265703                              1,331.48                    4/1/2013                      3/1/2013                  4/1/2013
407265705                                 495.1                    4/1/2013                      3/1/2013                  4/1/2013
407265707                              1,302.71                    4/1/2013                      3/1/2013                  4/1/2013
407265708                              1,041.25                    4/1/2011                      3/1/2011                  4/1/2011
407265715                                965.83                    4/1/2011                      3/1/2011                  4/1/2011
407265718                              1,784.42                    4/1/2013                      3/1/2013                  4/1/2013
407265720                              1,301.56                    4/1/2013                      3/1/2013                  4/1/2013
407265727                              1,018.13                    4/1/2011                      3/1/2011                  4/1/2011
407265729                              2,389.06                    4/1/2013                      3/1/2013                  4/1/2013
407265730                              1,576.63                    4/1/2013                      3/1/2013                  4/1/2013
407265747                              1,208.33                    4/1/2013                      3/1/2013                  4/1/2013
407265751                              2,337.50                    4/1/2013                      3/1/2013                  4/1/2013
407265758                              1,408.50                    4/1/2013                      3/1/2013                  4/1/2013
407265760                              1,049.75                    4/1/2013                      3/1/2013                  4/1/2013
407265761                              1,050.94                    4/1/2013                      3/1/2013                  4/1/2013
407265763                              1,843.96                    4/1/2013                      3/1/2013                  4/1/2013
407265766                              1,350.00                    4/1/2013                      3/1/2013                  4/1/2013
407265774                              2,704.65                    4/1/2013                      3/1/2013                  4/1/2013
407265776                                546.25                    4/1/2013                      3/1/2013                  4/1/2013
407265780                              1,812.50                    4/1/2013                      3/1/2013                  4/1/2013
407265782                              1,260.22                    5/1/2013                      4/1/2013                  5/1/2013
407265784                              1,429.17                    4/1/2013                      3/1/2013                  4/1/2013
407265785                              2,153.35                    4/1/2013                      3/1/2013                  4/1/2013
407265788                              1,245.88                    4/1/2013                      3/1/2013                  4/1/2013
407265789                              1,370.95                    4/1/2013                      3/1/2013                  4/1/2013
407265790                              1,443.75                    4/1/2013                      3/1/2013                  4/1/2013
407265791                              1,250.62                    4/1/2013                      3/1/2013                  4/1/2013
407265792                              1,173.93                    4/1/2013                      3/1/2013                  4/1/2013
407265793                              1,144.70                    4/1/2013                      3/1/2013                  4/1/2013
407265794                                576.73                    4/1/2013                      3/1/2013                  4/1/2013
407265795                              1,748.25                    4/1/2013                      3/1/2013                  4/1/2013
500691861                              1,111.64                    5/1/2011                      4/1/2011                  5/1/2011
500708512                              1,096.30                    1/1/1950                      1/1/1950                  1/1/1950
500752929                                779.17                    7/1/2011                      6/1/2011                  7/1/2011
407576398                                589.69                    5/1/2011                      4/1/2011                  5/1/2011
407576401                              1,280.74                    4/1/2011                      3/1/2011                  4/1/2011
407576404                              1,326.96                    5/1/2011                      4/1/2011                  5/1/2011
500697026                                940.05                    5/1/2011                      4/1/2011                  5/1/2011
500719844                              1,325.43                    6/1/2011                      5/1/2011                  6/1/2011
500728724                              1,213.19                    5/1/2011                      4/1/2011                  5/1/2011
500751730                                951.47                    1/1/1950                      1/1/1950                  1/1/1950
500760735                                801.63                    7/1/2011                      6/1/2011                  7/1/2011
500700659                              2,363.75                    4/1/2011                      3/1/2011                  4/1/2011
500727410                              1,150.08                    5/1/2011                      4/1/2011                  5/1/2011
500728864                              2,275.00                    6/1/2011                      5/1/2011                  6/1/2011
500730452                              1,575.00                    5/1/2011                      4/1/2011                  5/1/2011
500732160                              1,160.11                    6/1/2011                      5/1/2011                  6/1/2011
500776019                              1,027.42                    7/1/2011                      6/1/2011                  7/1/2011
500777381                              1,120.00                    6/1/2011                      5/1/2011                  6/1/2011
500733256                              1,251.81                    6/1/2011                      5/1/2011                  6/1/2011
500743169                                524.83                    1/1/1950                      1/1/1950                  1/1/1950
500758231                                 892.2                    6/1/2011                      5/1/2011                  6/1/2011
500756996                              3,602.08                    1/1/1950                      1/1/1950                  1/1/1950
500759785                              1,446.21                    7/1/2011                      6/1/2011                  7/1/2011
500766916                                840.87                    7/1/2011                      6/1/2011                  7/1/2011
407541202                                 793.8                    2/1/2008                      1/1/2008                  2/1/2008
407541210                                730.18                    1/1/2008                     12/1/2007                  1/1/2008
407541212                              1,195.75                   12/1/2007                     11/1/2007                 12/1/2007
407541214                                867.54                    1/1/2008                     12/1/2007                  1/1/2008
407541216                                976.91                    1/1/2008                     12/1/2007                  1/1/2008
407541221                                989.86                    1/1/2008                     12/1/2007                  1/1/2008
407541329                              5,884.52                    1/1/1950                      1/1/1950                  1/1/1950
500723177                              1,394.83                   11/1/2007                     10/1/2007                 11/1/2007
500733088                              1,642.98                    7/1/2011                      6/1/2011                  7/1/2011
500744353                                 986.6                    1/1/1950                      1/1/1950                  1/1/1950
500746725                                945.55                    1/1/1950                      1/1/1950                  1/1/1950
500748823                                994.31                    1/1/1950                      1/1/1950                  1/1/1950
500771746                                743.18                    7/1/2011                      6/1/2011                  7/1/2011
407262813                              2,250.00                    3/1/2009                      2/1/2009                  3/1/2009
407262827                              2,446.98                    3/1/2009                      2/1/2009                  3/1/2009
407262828                              1,859.38                    3/1/2009                      2/1/2009                  3/1/2009
407262835                              2,677.50                    3/1/2009                      2/1/2009                  3/1/2009
500721370                              1,675.21                    1/1/1950                      1/1/1950                  1/1/1950
500722359                              1,733.33                    5/1/2011                      4/1/2011                  5/1/2011
500730010                              1,456.88                    1/1/1950                      1/1/1950                  1/1/1950
500764060                              1,472.72                    7/1/2011                      6/1/2011                  7/1/2011
500713761                                716.88                    5/1/2011                      4/1/2011                  5/1/2011
500731085                                860.26                    1/1/1950                      1/1/1950                  1/1/1950
500733830                              6,978.79                    7/1/2011                      6/1/2011                  7/1/2011
500743524                                950.25                    1/1/1950                      1/1/1950                  1/1/1950
500754875                                929.24                    7/1/2011                      6/1/2011                  7/1/2011
500761654                                637.96                    7/1/2011                      6/1/2011                  7/1/2011
500767507                                647.47                    7/1/2011                      6/1/2011                  7/1/2011
500772563                                637.96                    7/1/2011                      6/1/2011                  7/1/2011
500774952                                 538.3                    7/1/2011                      6/1/2011                  7/1/2011
500775252                                408.18                    8/1/2011                      7/1/2011                  8/1/2011
500775362                                677.97                    7/1/2011                      6/1/2011                  7/1/2011
500717701                              1,580.47                    1/1/1950                      1/1/1950                  1/1/1950
500718683                              1,171.67                    5/1/2011                      4/1/2011                  5/1/2011
500725634                              1,072.44                    5/1/2011                      4/1/2011                  5/1/2011
500729034                                653.34                    1/1/1950                      1/1/1950                  1/1/1950
500731833                                346.67                    6/1/2011                      5/1/2011                  6/1/2011
500731976                              2,926.53                    1/1/1950                      1/1/1950                  1/1/1950
500734281                              1,973.33                    6/1/2011                      5/1/2011                  6/1/2011
500737741                                311.41                    1/1/1950                      1/1/1950                  1/1/1950
500746723                              1,819.74                    6/1/2011                      5/1/2011                  6/1/2011
500747529                              1,425.83                    7/1/2011                      6/1/2011                  7/1/2011
500748687                              1,636.34                    1/1/1950                      1/1/1950                  1/1/1950
500756077                              1,592.69                    1/1/1950                      1/1/1950                  1/1/1950
500725794                                692.02                    1/1/1950                      1/1/1950                  1/1/1950
500736725                              1,673.74                    1/1/1950                      1/1/1950                  1/1/1950
500753885                              2,879.58                    1/1/1950                      1/1/1950                  1/1/1950
500765813                                693.93                    7/1/2009                      6/1/2009                  7/1/2009
500738147                              5,066.67                    7/1/2011                      6/1/2011                  7/1/2011
500745963                              2,068.14                    1/1/1950                      1/1/1950                  1/1/1950
500749113                              1,372.75                    6/1/2011                      5/1/2011                  6/1/2011
500750716                              2,029.22                    6/1/2011                      5/1/2011                  6/1/2011
500772143                              1,755.00                    7/1/2011                      6/1/2011                  7/1/2011
500684536                                510.96                    1/1/1950                      1/1/1950                  1/1/1950
500684559                                500.31                    1/1/1950                      1/1/1950                  1/1/1950
500746959                              1,383.34                    1/1/1950                      1/1/1950                  1/1/1950
500755027                                516.58                    1/1/1950                      1/1/1950                  1/1/1950
500755035                                575.28                    1/1/1950                      1/1/1950                  1/1/1950
500755039                                287.64                    1/1/1950                      1/1/1950                  1/1/1950
500755051                                223.07                    1/1/1950                      1/1/1950                  1/1/1950
500755057                                246.55                    1/1/1950                      1/1/1950                  1/1/1950
500739938                              3,367.08                    1/1/1950                      1/1/1950                  1/1/1950
500725838                                848.23                    5/1/2011                      4/1/2011                  5/1/2011
500728205                              1,873.58                    5/1/2011                      4/1/2011                  5/1/2011
500734960                                729.73                    5/1/2011                      4/1/2011                  5/1/2011
500737914                                625.63                    6/1/2011                      5/1/2011                  6/1/2011
500741195                              1,773.19                    1/1/1950                      1/1/1950                  1/1/1950
500741251                                805.58                    1/1/1950                      1/1/1950                  1/1/1950
500744583                              1,053.02                    1/1/1950                      1/1/1950                  1/1/1950
500747937                              1,402.07                    6/1/2011                      5/1/2011                  6/1/2011
500750375                              2,735.67                    1/1/1950                      1/1/1950                  1/1/1950
500754701                              1,437.05                    1/1/1950                      1/1/1950                  1/1/1950
500754796                                982.33                    1/1/1950                      1/1/1950                  1/1/1950
500764354                                765.67                    1/1/1950                      1/1/1950                  1/1/1950
500772230                              1,100.00                    7/1/2011                      6/1/2011                  7/1/2011
500772453                              3,453.13                    7/1/2011                      6/1/2011                  7/1/2011
500777387                              1,040.00                    7/1/2011                      6/1/2011                  7/1/2011
500713304                              1,195.78                    1/1/1950                      1/1/1950                  1/1/1950
500730906                                570.06                    1/1/1950                      1/1/1950                  1/1/1950
500733676                                525.52                    1/1/1950                      1/1/1950                  1/1/1950
500741194                                568.31                    1/1/1950                      1/1/1950                  1/1/1950
500741273                                652.43                    1/1/1950                      1/1/1950                  1/1/1950
500742600                                735.07                    1/1/1950                      1/1/1950                  1/1/1950
500746911                                 682.8                    1/1/1950                      1/1/1950                  1/1/1950
500747230                                578.26                    1/1/1950                      1/1/1950                  1/1/1950
500749675                                547.56                    1/1/1950                      1/1/1950                  1/1/1950
500750148                                604.69                    1/1/1950                      1/1/1950                  1/1/1950
500750608                                727.92                    1/1/1950                      1/1/1950                  1/1/1950
500750723                                466.67                    1/1/1950                      1/1/1950                  1/1/1950
500752164                                632.01                    1/1/1950                      1/1/1950                  1/1/1950
500752213                              1,327.48                    1/1/1950                      1/1/1950                  1/1/1950
500752551                                651.16                    1/1/1950                      1/1/1950                  1/1/1950
500754975                                925.46                    1/1/1950                      1/1/1950                  1/1/1950
500759894                              1,174.94                    1/1/1950                      1/1/1950                  1/1/1950
500765427                              2,788.31                    7/1/2009                      6/1/2009                  7/1/2009
500774352                              1,571.73                    8/1/2009                      7/1/2009                  8/1/2009
500710027                                 942.5                    5/1/2011                      4/1/2011                  5/1/2011
500716176                                848.27                    5/1/2013                      4/1/2013                  5/1/2013
500716256                              1,687.15                    1/1/1950                      1/1/1950                  1/1/1950
500717633                                 619.5                    1/1/1950                      1/1/1950                  1/1/1950
500722067                              2,826.67                    1/1/1950                      1/1/1950                  1/1/1950
500725023                              2,851.75                    5/1/2011                      4/1/2011                  5/1/2011
500728929                              3,025.00                    5/1/2011                      4/1/2011                  5/1/2011
500732646                              1,234.26                    1/1/1950                      1/1/1950                  1/1/1950
500733104                              1,973.33                    7/1/2011                      6/1/2011                  7/1/2011
500736853                              2,079.00                    1/1/1950                      1/1/1950                  1/1/1950
500741967                              1,261.02                    1/1/1950                      1/1/1950                  1/1/1950
500745570                              2,493.75                    1/1/1950                      1/1/1950                  1/1/1950
500750216                              2,718.75                    7/1/2011                      6/1/2011                  7/1/2011
500752267                              1,426.67                    6/1/2011                      5/1/2011                  6/1/2011
500754246                              1,477.55                    7/1/2011                      6/1/2011                  7/1/2011
500758181                              1,968.75                    7/1/2011                      6/1/2011                  7/1/2011
500758229                              1,474.17                    7/1/2011                      6/1/2011                  7/1/2011
500760696                              3,100.21                    7/1/2011                      6/1/2011                  7/1/2011
500761881                              2,167.92                    7/1/2011                      6/1/2011                  7/1/2011
500762286                              1,483.85                    7/1/2011                      6/1/2011                  7/1/2011
500763554                              1,484.38                    7/1/2011                      6/1/2011                  7/1/2011
500776898                              2,925.00                    7/1/2011                      6/1/2011                  7/1/2011
500779941                              2,655.00                    8/1/2011                      7/1/2011                  8/1/2011
500761897                              7,956.45                    1/1/1950                      1/1/1950                  1/1/1950
500734245                                 737.8                    1/1/1950                      1/1/1950                  1/1/1950
500758298                              2,881.51                    1/1/1950                      1/1/1950                  1/1/1950
500758311                              3,110.72                    1/1/1950                      1/1/1950                  1/1/1950
500758542                              3,126.05                    1/1/1950                      1/1/1950                  1/1/1950
500759469                                660.83                    1/1/1950                      1/1/1950                  1/1/1950
500765008                              3,111.16                    1/1/1950                      1/1/1950                  1/1/1950
500769009                                   900                    7/1/2011                      6/1/2011                  7/1/2011
500773461                              3,079.69                    7/1/2011                      6/1/2011                  7/1/2011
500687189                                471.04                    1/1/1950                      1/1/1950                  1/1/1950
500713747                                957.56                    5/1/2011                      4/1/2011                  5/1/2011
500773895                              6,519.96                    7/1/2011                      6/1/2011                  7/1/2011
407848258                              1,581.25                    8/1/2010                      7/1/2010                  8/1/2010
500374389                             16,700.00                    5/1/2010                      4/1/2010                  5/1/2010
500727851                              3,246.38                    1/1/1950                      1/1/1950                  1/1/1950
500730994                              3,782.62                    1/1/1950                      1/1/1950                  1/1/1950
500738092                              1,672.92                    6/1/2011                      5/1/2011                  6/1/2011
500754635                              2,404.25                    1/1/1950                      1/1/1950                  1/1/1950
500758349                              1,712.87                    1/1/1950                      1/1/1950                  1/1/1950
500759692                              2,583.57                    1/1/1950                      1/1/1950                  1/1/1950
500759816                              4,570.10                    1/1/1950                      1/1/1950                  1/1/1950
500761326                              2,596.00                    7/1/2011                      6/1/2011                  7/1/2011
500763200                              2,947.50                    1/1/1950                      1/1/1950                  1/1/1950
500764665                              3,987.88                    7/1/2013                      6/1/2013                  7/1/2013
500765252                              1,714.45                    7/1/2011                      6/1/2011                  7/1/2011
500765751                              2,737.23                    7/1/2011                      6/1/2011                  7/1/2011
500767449                              2,264.83                    1/1/1950                      1/1/1950                  1/1/1950
500767836                              1,094.56                    1/1/1950                      1/1/1950                  1/1/1950
500779076                              2,509.00                    7/1/2011                      6/1/2011                  7/1/2011
500779354                              1,181.25                    7/1/2011                      6/1/2011                  7/1/2011
500780911                              2,825.08                    8/1/2013                      7/1/2013                  8/1/2013
500780986                              2,556.00                    8/1/2013                      7/1/2013                  8/1/2013
500781070                              1,684.38                    7/1/2011                      6/1/2011                  7/1/2011
500783340                              2,995.83                    8/1/2011                      7/1/2011                  8/1/2011
500784848                              2,769.00                    8/1/2011                      7/1/2011                  8/1/2011
406402919                              9,041.67                   12/1/2010                     11/1/2010                 12/1/2010
406843878                              5,371.09                    3/1/2009                      2/1/2009                  3/1/2009
500782012                                923.54                    7/1/2011                      6/1/2011                  7/1/2011
500756613                              1,328.68                    7/1/2011                      6/1/2011                  7/1/2011




--------------------------------------------------------------------------------




Loan_No                     Next_Rate_Adj_Date         Orig_Rate_Adj_Period         Months_To_PI_Reset          Months_To_Rate_Reset
______________________________________________________________________________________________________________________________________
500682545                             1/1/1950                            0                          0                             0
500724090                             4/1/2011                           60                         58                            57
500746247                             1/1/1950                            0                          0                             0
500774649                             6/1/2011                           60                         60                            59
407876295                             6/1/2013                           84                         84                            83
407876317                             6/1/2013                           84                         84                            83
407876339                             6/1/2013                           84                         84                            83
407876346                             6/1/2011                           60                         60                            59
500676038                             3/1/2011                           60                         57                            56
500683295                             1/1/1950                            0                          0                             0
500710413                             4/1/2011                           60                         58                            57
500713928                             4/1/2011                           60                         58                            57
500715569                             4/1/2011                           60                         58                            57
500720987                             4/1/2011                           60                         58                            57
500723137                             4/1/2011                           60                         58                            57
500723301                             5/1/2011                           60                         59                            58
500724204                             4/1/2011                           60                         58                            57
500724662                             4/1/2011                           60                         58                            57
500725465                             4/1/2011                           60                         58                            57
500726637                             4/1/2011                           60                         58                            57
500727346                             5/1/2011                           60                         59                            58
500729809                             4/1/2011                           60                         58                            57
500729840                             4/1/2011                           60                         58                            57
500729936                             1/1/1950                            0                          0                             0
500730040                             1/1/1950                            0                          0                             0
500730842                             5/1/2011                           60                         59                            58
500730875                             5/1/2011                           60                         59                            58
500731123                             5/1/2011                           60                         59                            58
500733140                             4/1/2011                           60                         58                            57
500733630                             1/1/1950                            0                          0                             0
500733809                             5/1/2011                           60                         59                            58
500733925                             1/1/1950                            0                          0                             0
500734388                             1/1/1950                            0                          0                             0
500734910                             1/1/1950                            0                          0                             0
500734943                             5/1/2008                           24                         23                            22
500735284                             1/1/1950                            0                          0                             0
500735302                             1/1/1950                            0                          0                             0
500735358                             1/1/1950                            0                          0                             0
500735504                             5/1/2011                           60                         59                            58
500735582                             1/1/1950                            0                          0                             0
500735641                             1/1/1950                            0                          0                             0
500736044                             1/1/1950                            0                          0                             0
500736655                             1/1/1950                            0                          0                             0
500736865                             1/1/1950                            0                          0                             0
500737024                             5/1/2011                           60                         59                            58
500737515                             1/1/1950                            0                          0                             0
500737724                             1/1/1950                            0                          0                             0
500737906                             1/1/1950                            0                          0                             0
500737961                             1/1/1950                            0                          0                             0
500739023                             1/1/1950                            0                          0                             0
500739386                             1/1/1950                            0                          0                             0
500739978                             1/1/1950                            0                          0                             0
500740071                             1/1/1950                            0                          0                             0
500740716                             5/1/2011                           60                         59                            58
500740769                             1/1/1950                            0                          0                             0
500741684                             1/1/1950                            0                          0                             0
500741817                             5/1/2011                           60                         59                            58
500742096                             1/1/1950                            0                          0                             0
500742202                             1/1/1950                            0                          0                             0
500742584                             1/1/1950                            0                          0                             0
500743271                             1/1/1950                            0                          0                             0
500743395                             1/1/1950                            0                          0                             0
500743399                             5/1/2011                           60                         59                            58
500743400                             1/1/1950                            0                          0                             0
500744580                             1/1/1950                            0                          0                             0
500744604                             1/1/1950                            0                          0                             0
500744683                             1/1/1950                            0                          0                             0
500744913                             1/1/1950                            0                          0                             0
500744926                             1/1/1950                            0                          0                             0
500744949                             1/1/1950                            0                          0                             0
500745282                             1/1/1950                            0                          0                             0
500745303                             1/1/1950                            0                          0                             0
500745339                             1/1/1950                            0                          0                             0
500745403                             1/1/1950                            0                          0                             0
500745847                             1/1/1950                            0                          0                             0
500745865                             1/1/1950                            0                          0                             0
500745884                             1/1/1950                            0                          0                             0
500745918                             1/1/1950                            0                          0                             0
500746442                             1/1/1950                            0                          0                             0
500746505                             1/1/1950                            0                          0                             0
500746613                             1/1/1950                            0                          0                             0
500746631                             5/1/2011                           60                         59                            58
500746708                             1/1/1950                            0                          0                             0
500747618                             1/1/1950                            0                          0                             0
500747683                             1/1/1950                            0                          0                             0
500747698                             1/1/1950                            0                          0                             0
500747728                             1/1/1950                            0                          0                             0
500747857                             1/1/1950                            0                          0                             0
500748225                             1/1/1950                            0                          0                             0
500748317                             1/1/1950                            0                          0                             0
500748388                             6/1/2013                           84                         84                            83
500748425                             1/1/1950                            0                          0                             0
500748461                             1/1/1950                            0                          0                             0
500748476                             5/1/2011                           60                         59                            58
500748716                             1/1/1950                            0                          0                             0
500748750                             1/1/1950                            0                          0                             0
500748756                             5/1/2008                           24                         23                            22
500749269                             1/1/1950                            0                          0                             0
500749499                             1/1/1950                            0                          0                             0
500749524                             1/1/1950                            0                          0                             0
500749662                             1/1/1950                            0                          0                             0
500750143                             1/1/1950                            0                          0                             0
500750225                             6/1/2011                           60                         60                            59
500750544                             1/1/1950                            0                          0                             0
500750747                             1/1/1950                            0                          0                             0
500751171                             1/1/1950                            0                          0                             0
500751282                             1/1/1950                            0                          0                             0
500751351                             1/1/1950                            0                          0                             0
500751831                             1/1/1950                            0                          0                             0
500751844                             1/1/1950                            0                          0                             0
500752570                             5/1/2011                           60                         59                            58
500752599                             1/1/1950                            0                          0                             0
500752677                             1/1/1950                            0                          0                             0
500753014                             6/1/2011                           60                         60                            59
500753056                             6/1/2011                           60                         60                            59
500753288                             6/1/2011                           60                         60                            59
500753398                             6/1/2011                           60                         60                            59
500753431                             6/1/2011                           60                         60                            59
500753835                             6/1/2009                           36                         36                            35
500754754                             1/1/1950                            0                          0                             0
500754822                             1/1/1950                            0                          0                             0
500754873                             1/1/1950                            0                          0                             0
500755019                             1/1/1950                            0                          0                             0
500755040                             1/1/1950                            0                          0                             0
500755101                             1/1/1950                            0                          0                             0
500755591                             1/1/1950                            0                          0                             0
500755804                             6/1/2011                           60                         60                            59
500755961                             6/1/2011                           60                         60                            59
500756003                             6/1/2011                           60                         60                            59
500756018                             1/1/1950                            0                          0                             0
500756252                             1/1/1950                            0                          0                             0
500756643                             1/1/1950                            0                          0                             0
500756682                             6/1/2011                           60                         60                            59
500757298                             1/1/1950                            0                          0                             0
500757405                             1/1/1950                            0                          0                             0
500758177                             6/1/2011                           60                         60                            59
500758265                             6/1/2011                           60                         60                            59
500758729                             1/1/1950                            0                          0                             0
500759464                             6/1/2011                           60                         60                            59
500759507                             1/1/1950                            0                          0                             0
500760369                             6/1/2011                           60                         60                            59
500760462                             6/1/2011                           60                         60                            59
500761553                             6/1/2011                           60                         60                            59
500761614                             1/1/1950                            0                          0                             0
500761724                             6/1/2011                           60                         60                            59
500762014                             6/1/2011                           60                         60                            59
500762098                             6/1/2011                           60                         60                            59
500762110                             6/1/2011                           60                         60                            59
500762121                             6/1/2011                           60                         60                            59
500762571                             6/1/2011                           60                         60                            59
500762599                             6/1/2011                           60                         60                            59
500762667                             1/1/1950                            0                          0                             0
500762994                             6/1/2011                           60                         60                            59
500763506                             6/1/2011                           60                         60                            59
500763702                             1/1/1950                            0                          0                             0
500764275                             6/1/2011                           60                         60                            59
500764371                             6/1/2011                           60                         60                            59
500764835                             6/1/2011                           60                         60                            59
500765013                             7/1/2011                           60                         61                            60
500765041                             7/1/2011                           60                         61                            60
500765266                             6/1/2011                           60                         60                            59
500765285                             6/1/2011                           60                         60                            59
500765309                             6/1/2011                           60                         60                            59
500765414                             7/1/2011                           60                         61                            60
500765966                             6/1/2011                           60                         60                            59
500765983                             6/1/2011                           60                         60                            59
500767607                             6/1/2011                           60                         60                            59
500767935                             6/1/2011                           60                         60                            59
500768697                             6/1/2011                           60                         60                            59
500768750                             6/1/2011                           60                         60                            59
500769975                             6/1/2011                           60                         60                            59
500770562                             6/1/2011                           60                         60                            59
500770685                             6/1/2011                           60                         60                            59
500771950                             6/1/2011                           60                         60                            59
500772696                             6/1/2011                           60                         60                            59
500772818                             6/1/2009                           36                         36                            35
500773211                             6/1/2011                           60                         60                            59
500773665                             6/1/2011                           60                         60                            59
500773913                             7/1/2011                           60                         61                            60
500774266                             6/1/2011                           60                         60                            59
500774803                             6/1/2011                           60                         60                            59
500774839                             6/1/2011                           60                         60                            59
500774940                             7/1/2011                           60                         61                            60
500775094                             6/1/2011                           60                         60                            59
500775430                             7/1/2011                           60                         61                            60
500775912                             7/1/2011                           60                         61                            60
500776024                             6/1/2011                           60                         60                            59
500776095                             6/1/2011                           60                         60                            59
500776154                             7/1/2011                           60                         61                            60
500776781                             7/1/2011                           60                         61                            60
500777016                             6/1/2011                           60                         60                            59
500777568                             7/1/2011                           60                         61                            60
500778410                             7/1/2011                           60                         61                            60
500668401                             1/1/1950                            0                          0                             0
500703877                             1/1/1950                            0                          0                             0
500725946                             1/1/1950                            0                          0                             0
500737508                             1/1/1950                            0                          0                             0
500738098                             1/1/1950                            0                          0                             0
500742587                             1/1/1950                            0                          0                             0
500744011                             1/1/1950                            0                          0                             0
500744436                             1/1/1950                            0                          0                             0
500744630                             1/1/1950                            0                          0                             0
500747735                             1/1/1950                            0                          0                             0
500747757                             1/1/1950                            0                          0                             0
500748256                             1/1/1950                            0                          0                             0
500748374                             1/1/1950                            0                          0                             0
500752485                             1/1/1950                            0                          0                             0
500770807                             6/1/2011                           60                         60                            59
500727300                             1/1/1950                            0                          0                             0
500705260                             3/1/2011                           60                         57                            56
500715078                             4/1/2011                           60                         58                            57
500716241                             4/1/2011                           60                         58                            57
500731030                             5/1/2011                           60                         59                            58
500748992                             1/1/1950                            0                          0                             0
500751340                             6/1/2013                           84                         84                            83
500762870                             6/1/2011                           60                         60                            59
500766004                             6/1/2011                           60                         60                            59
500766917                             6/1/2011                           60                         60                            59
500769214                             6/1/2011                           60                         60                            59
500778109                             6/1/2011                           60                         60                            59
500778369                             6/1/2011                           60                         60                            59
500783685                             7/1/2011                           60                         61                            60
500732675                             1/1/1950                            0                          0                             0
500723906                             5/1/2011                           60                         59                            58
500773664                             7/1/2013                           84                         85                            84
500723846                             1/1/1950                            0                          0                             0
500623422                            12/1/2007                           24                         18                            17
500733742                             1/1/1950                            0                          0                             0
407151847                             1/1/1950                            0                          0                             0
500750846                             6/1/2011                           60                         60                            59
500752514                             6/1/2011                           60                         60                            59
500756828                             6/1/2011                           60                         60                            59
500758599                             6/1/2011                           60                         60                            59
500759989                             6/1/2011                           60                         60                            59
500762809                             6/1/2011                           60                         60                            59
500771020                             6/1/2011                           60                         60                            59
500714217                             4/1/2011                           60                         58                            57
500729700                             5/1/2011                           60                         59                            58
500755577                             5/1/2011                           60                         59                            58
500719152                             4/1/2011                           60                         58                            57
500750414                             6/1/2011                           60                         60                            59
500754877                             6/1/2011                           60                         60                            59
500769865                             6/1/2011                           60                         60                            59
500725138                             4/1/2011                           60                         58                            57
500737525                             1/1/1950                            0                          0                             0
500741600                             1/1/1950                            0                          0                             0
500753324                             1/1/1950                            0                          0                             0
500755733                             6/1/2011                           60                         60                            59
500758222                             1/1/1950                            0                          0                             0
500759298                             1/1/1950                            0                          0                             0
500766846                             1/1/1950                            0                          0                             0
500766870                             6/1/2011                           60                         60                            59
500776573                             6/1/2011                           60                         60                            59
500781372                             7/1/2011                           60                         61                            60
500783306                             7/1/2011                           60                         61                            60
405817533                            10/1/2010                           60                         52                            51
406165643                            11/1/2010                           60                         53                            52
500723235                             5/1/2011                           60                         59                            58
500725078                             4/1/2011                           60                         58                            57
500731723                             1/1/1950                            0                          0                             0
500767540                             6/1/2011                           60                         60                            59
500768735                             6/1/2011                           60                         60                            59
500775797                             6/1/2011                           60                         60                            59
407538063                             5/1/2011                           60                         59                            58
407171031                             2/1/2009                           36                         32                            31
407171038                             2/1/2008                           24                         20                            19
407171039                             2/1/2008                           24                         20                            19
407171043                             2/1/2009                           36                         32                            31
407171044                             2/1/2008                           24                         20                            19
407171045                             2/1/2009                           36                         32                            31
407171046                             2/1/2009                           36                         32                            31
407171053                             2/1/2009                           36                         32                            31
407171055                             2/1/2008                           24                         20                            19
407171056                             2/1/2009                           36                         32                            31
407171061                             2/1/2008                           24                         20                            19
407171070                             2/1/2008                           24                         20                            19
407171071                             2/1/2008                           24                         20                            19
407171074                             2/1/2009                           36                         32                            31
407171078                             2/1/2009                           36                         32                            31
407171081                             2/1/2008                           24                         20                            19
407171089                             2/1/2008                           24                         20                            19
407171091                             2/1/2009                           36                         32                            31
407171092                             2/1/2009                           36                         32                            31
407171096                             3/1/2009                           36                         33                            32
407171097                             2/1/2008                           24                         20                            19
407171098                             2/1/2008                           24                         20                            19
407171099                             3/1/2009                           36                         33                            32
407171105                             1/1/2008                           24                         19                            18
407171106                             2/1/2008                           24                         20                            19
407171107                             2/1/2009                           36                         32                            31
407171109                             2/1/2009                           36                         32                            31
407171110                             2/1/2008                           24                         20                            19
407171116                             2/1/2009                           36                         32                            31
407171117                             2/1/2008                           24                         20                            19
407171120                             2/1/2008                           24                         20                            19
407171121                             2/1/2009                           36                         32                            31
407171122                             2/1/2009                           36                         32                            31
407171125                             2/1/2008                           24                         20                            19
407171127                             2/1/2009                           36                         32                            31
407171129                             1/1/2008                           24                         19                            18
407171131                             2/1/2008                           24                         20                            19
407171132                             2/1/2008                           24                         20                            19
407171133                            12/1/2007                           24                         18                            17
407171134                            12/1/2007                           24                         18                            17
407171135                             1/1/2008                           24                         19                            18
407171137                             2/1/2009                           36                         32                            31
407171138                             2/1/2008                           24                         20                            19
407171140                             2/1/2008                           24                         20                            19
407171141                             3/1/2009                           36                         33                            32
407171142                             3/1/2009                           36                         33                            32
407171143                             2/1/2008                           24                         20                            19
407171144                             2/1/2008                           24                         20                            19
407171146                             2/1/2009                           36                         32                            31
407171147                             3/1/2008                           24                         21                            20
407171148                             2/1/2009                           36                         32                            31
407171149                             2/1/2009                           36                         32                            31
407171150                             2/1/2008                           24                         20                            19
407171153                             2/1/2008                           24                         20                            19
407171154                             2/1/2008                           24                         20                            19
407171155                             3/1/2008                           24                         21                            20
407362688                             1/1/2013                           84                         79                            78
407170751                             2/1/2009                           36                         32                            31
407170753                             2/1/2009                           36                         32                            31
407170778                             2/1/2008                           24                         20                            19
407170780                             6/1/2007                           24                         12                            11
407170785                             7/1/2007                           24                         13                            12
407170791                             1/1/2009                           36                         31                            30
407170795                             2/1/2008                           24                         20                            19
407170796                             2/1/2008                           24                         20                            19
407170798                             9/1/2007                           24                         15                            14
407170799                             9/1/2007                           24                         15                            14
407170803                             2/1/2009                           36                         32                            31
407170809                             1/1/2008                           24                         19                            18
407170812                             2/1/2009                           36                         32                            31
407170814                             2/1/2008                           24                         20                            19
407170818                             2/1/2008                           24                         20                            19
407170822                             2/1/2008                           24                         20                            19
407170829                             2/1/2008                           24                         20                            19
407170831                             2/1/2008                           24                         20                            19
407170843                            12/1/2007                           24                         18                            17
407170844                             2/1/2009                           36                         32                            31
407170850                             1/1/2009                           36                         31                            30
407170853                             2/1/2008                           24                         20                            19
407170855                             2/1/2008                           24                         20                            19
407170863                             2/1/2009                           36                         32                            31
407170866                             2/1/2009                           36                         32                            31
407170870                             2/1/2008                           24                         20                            19
407170871                             1/1/2008                           24                         19                            18
407170872                             1/1/2008                           24                         19                            18
407170873                             2/1/2008                           24                         20                            19
407170874                             2/1/2009                           36                         32                            31
407170877                             2/1/2008                           24                         20                            19
407170879                             1/1/2008                           24                         19                            18
407170885                             2/1/2009                           36                         32                            31
407170886                             2/1/2008                           24                         20                            19
407170894                             2/1/2008                           24                         20                            19
407170895                             1/1/2008                           24                         19                            18
407170897                             1/1/2009                           36                         31                            30
407170899                             2/1/2008                           24                         20                            19
407170901                             1/1/2009                           36                         31                            30
407170902                             2/1/2008                           24                         20                            19
407170905                            10/1/2007                           24                         16                            15
407170910                             2/1/2008                           24                         20                            19
407170911                             3/1/2008                           24                         21                            20
407170913                             3/1/2008                           24                         21                            20
407170914                             2/1/2008                           24                         20                            19
407170916                             2/1/2009                           36                         32                            31
407170920                             2/1/2008                           24                         20                            19
407170930                             2/1/2009                           36                         32                            31
407170932                             2/1/2008                           24                         20                            19
407170934                             2/1/2009                           36                         32                            31
407170938                             2/1/2008                           24                         20                            19
407170944                             2/1/2009                           36                         32                            31
407170952                             2/1/2009                           36                         32                            31
407170953                             2/1/2009                           36                         32                            31
407170958                             2/1/2009                           36                         32                            31
407170961                             2/1/2009                           36                         32                            31
407170962                             2/1/2009                           36                         32                            31
407170965                             2/1/2009                           36                         32                            31
407170966                             3/1/2008                           24                         21                            20
407170968                             2/1/2009                           36                         32                            31
407170969                             2/1/2008                           24                         20                            19
407170972                             2/1/2008                           24                         20                            19
407170974                             2/1/2009                           36                         32                            31
407170975                             2/1/2009                           36                         32                            31
407170977                             2/1/2008                           24                         20                            19
407170979                             3/1/2009                           36                         33                            32
407170980                             2/1/2008                           24                         20                            19
407170982                             2/1/2008                           24                         20                            19
407170984                             2/1/2009                           36                         32                            31
407170991                             2/1/2008                           24                         20                            19
407170992                             1/1/2009                           36                         31                            30
407170994                             2/1/2008                           24                         20                            19
407170995                             2/1/2009                           36                         32                            31
407170998                             2/1/2008                           24                         20                            19
407171000                             2/1/2009                           36                         32                            31
407171001                             2/1/2009                           36                         32                            31
407171005                             2/1/2008                           24                         20                            19
407171007                             2/1/2008                           24                         20                            19
407171009                             2/1/2008                           24                         20                            19
407171010                             2/1/2009                           36                         32                            31
407171011                             2/1/2009                           36                         32                            31
407171013                             2/1/2008                           24                         20                            19
407171020                             2/1/2009                           36                         32                            31
407171023                             2/1/2009                           36                         32                            31
407171026                             2/1/2009                           36                         32                            31
407171027                             2/1/2009                           36                         32                            31
500698329                             4/1/2011                           60                         58                            57
500726912                             4/1/2011                           60                         58                            57
500759122                             7/1/2011                           60                         61                            60
500759938                             6/1/2009                           36                         36                            35
500777613                             7/1/2011                           60                         61                            60
500716584                             4/1/2011                           60                         58                            57
500719685                             1/1/1950                            0                          0                             0
500719707                             1/1/1950                            0                          0                             0
500724058                             1/1/1950                            0                          0                             0
500732145                             1/1/1950                            0                          0                             0
500736526                             1/1/1950                            0                          0                             0
500744670                             1/1/1950                            0                          0                             0
500757942                             7/1/2011                           60                         61                            60
500699327                             3/1/2011                           60                         57                            56
500699349                             4/1/2011                           60                         58                            57
500704715                             4/1/2011                           60                         58                            57
500708825                             4/1/2011                           60                         58                            57
500711005                             4/1/2011                           60                         58                            57
500712295                             5/1/2011                           60                         59                            58
500717211                             4/1/2011                           60                         58                            57
500717223                             4/1/2011                           60                         58                            57
500744434                             1/1/1950                            0                          0                             0
500746315                             1/1/1950                            0                          0                             0
500750656                             5/1/2011                           60                         59                            58
500760430                             6/1/2011                           60                         60                            59
500767660                             6/1/2011                           60                         60                            59
500769017                             6/1/2011                           60                         60                            59
402632233                             2/1/2010                           60                         44                            43
407157745                             3/1/2007                           36                          9                             8
407157746                             2/1/2007                           84                          8                             7
407157747                             3/1/2007                           84                          9                             8
407157748                             3/1/2007                           84                          9                             8
407157750                             1/1/2007                           84                          7                             6
500744386                             6/1/2011                           60                         60                            59
500737666                             1/1/1950                            0                          0                             0
500750369                             4/1/2011                           60                         58                            57
500726919                             1/1/1950                            0                          0                             0
500737095                             6/1/2011                           61                         60                            59
500737758                             1/1/1950                            0                          0                             0
500749129                             1/1/1950                            0                          0                             0
500762863                             7/1/2011                           60                         61                            60
500763559                             1/1/1950                            0                          0                             0
500736778                             1/1/1950                            0                          0                             0
500696992                             4/1/2011                           60                         58                            57
500697654                             4/1/2011                           60                         58                            57
500700892                             3/1/2011                           60                         57                            56
500702529                             3/1/2011                           60                         57                            56
500707281                             1/1/1950                            0                          0                             0
500718349                             4/1/2011                           60                         58                            57
500724642                             1/1/1950                            0                          0                             0
500724645                             5/1/2011                           60                         59                            58
500724906                             5/1/2011                           60                         59                            58
500724907                             5/1/2011                           60                         59                            58
500737978                             1/1/1950                            0                          0                             0
500745063                             1/1/1950                            0                          0                             0
500755170                             6/1/2011                           60                         60                            59
500760063                             6/1/2011                           60                         60                            59
500761143                             6/1/2011                           60                         60                            59
500764936                             6/1/2011                           60                         60                            59
500766606                             6/1/2011                           60                         60                            59
500766611                             6/1/2011                           60                         60                            59
500769001                             6/1/2011                           60                         60                            59
500769002                             6/1/2011                           60                         60                            59
500769008                             6/1/2011                           60                         60                            59
500770305                             6/1/2011                           60                         60                            59
500770306                             6/1/2011                           60                         60                            59
500770307                             7/1/2011                           60                         61                            60
500770311                             6/1/2011                           60                         60                            59
500771166                             6/1/2011                           60                         60                            59
500772194                             6/1/2011                           60                         60                            59
500772195                             6/1/2011                           60                         60                            59
500773295                             6/1/2011                           60                         60                            59
500773449                             6/1/2011                           60                         60                            59
500774435                             6/1/2011                           60                         60                            59
500712774                             4/1/2011                           60                         58                            57
500731004                             5/1/2011                           60                         59                            58
500761007                             6/1/2009                           36                         36                            35
500766402                             6/1/2011                           60                         60                            59
500768046                             6/1/2009                           36                         36                            35
500774363                             7/1/2011                           60                         61                            60
500778530                             7/1/2011                           60                         61                            60
500729187                             1/1/1950                            0                          0                             0
500748321                             1/1/1950                            0                          0                             0
500730382                             1/1/1950                            0                          0                             0
500775763                             6/1/2011                           60                         60                            59
500776172                             7/1/2011                           60                         61                            60
500676426                             2/1/2011                           60                         56                            55
500707067                             4/1/2011                           60                         58                            57
500710494                             4/1/2011                           60                         58                            57
500713191                             4/1/2011                           60                         58                            57
500720034                             4/1/2011                           60                         58                            57
500723852                             1/1/1950                            0                          0                             0
500744929                             1/1/1950                            0                          0                             0
500744954                             1/1/1950                            0                          0                             0
500745394                             1/1/1950                            0                          0                             0
500746747                             1/1/1950                            0                          0                             0
500754918                             6/1/2011                           60                         60                            59
500709188                             1/1/1950                            0                          0                             0
500746334                             1/1/1950                            0                          0                             0
500746337                             1/1/1950                            0                          0                             0
500747242                             1/1/1950                            0                          0                             0
500752508                             1/1/1950                            0                          0                             0
500753414                             1/1/1950                            0                          0                             0
500757858                             1/1/1950                            0                          0                             0
500762514                             1/1/1950                            0                          0                             0
500739081                             1/1/1950                            0                          0                             0
500739095                             1/1/1950                            0                          0                             0
500739118                             1/1/1950                            0                          0                             0
500747172                             1/1/1950                            0                          0                             0
500747194                             1/1/1950                            0                          0                             0
500751573                             6/1/2011                           60                         60                            59
500753256                             1/1/1950                            0                          0                             0
500757129                             6/1/2011                           60                         60                            59
500758329                             1/1/1950                            0                          0                             0
500758668                             6/1/2011                           60                         60                            59
500775268                             7/1/2011                           60                         61                            60
500722180                             1/1/1950                            0                          0                             0
500732780                             1/1/1950                            0                          0                             0
500769828                             6/1/2011                           60                         60                            59
500741502                             1/1/1950                            0                          0                             0
500741514                             1/1/1950                            0                          0                             0
407633928                             5/1/2013                           84                         83                            82
407633929                             5/1/2011                           60                         59                            58
500670214                             3/1/2011                           60                         57                            56
500703218                             1/1/1950                            0                          0                             0
500716481                             1/1/1950                            0                          0                             0
500718368                             4/1/2011                           60                         58                            57
500721095                             4/1/2011                           60                         58                            57
500729274                             1/1/1950                            0                          0                             0
500731062                             5/1/2011                           60                         59                            58
500733220                             1/1/1950                            0                          0                             0
500741218                             1/1/1950                            0                          0                             0
500743036                             1/1/1950                            0                          0                             0
500743129                             5/1/2011                           60                         59                            58
500745017                             1/1/1950                            0                          0                             0
500745777                             1/1/1950                            0                          0                             0
500748692                             1/1/1950                            0                          0                             0
500761370                             6/1/2011                           60                         60                            59
500762820                             6/1/2011                           60                         60                            59
405956915                             1/1/1950                            0                          0                             0
500745261                             1/1/1950                            0                          0                             0
500748544                             1/1/1950                            0                          0                             0
500752781                             1/1/1950                            0                          0                             0
500763861                             1/1/1950                            0                          0                             0
500768545                             6/1/2011                           60                         60                            59
500655594                             1/1/1950                            0                          0                             0
500658085                             1/1/1950                            0                          0                             0
500669051                             4/1/2011                           60                         58                            57
500719169                             5/1/2011                           60                         59                            58
500724323                             4/1/2011                           60                         58                            57
500726923                             1/1/1950                            0                          0                             0
500742904                             1/1/1950                            0                          0                             0
500745874                             1/1/1950                            0                          0                             0
500748764                             6/1/2011                           60                         60                            59
407485521                             2/1/2013                           84                         80                            79
407485529                             3/1/2013                           84                         81                            80
407485532                             3/1/2013                           84                         81                            80
407485569                             3/1/2013                           84                         81                            80
407485575                             3/1/2013                           84                         81                            80
407485590                             3/1/2013                           84                         81                            80
407485603                             2/1/2013                           84                         80                            79
407485607                             3/1/2013                           84                         81                            80
407485631                             4/1/2013                           84                         82                            81
407485686                             4/1/2013                           84                         82                            81
407485723                             3/1/2013                           84                         81                            80
407485745                             2/1/2013                           84                         80                            79
407485746                             3/1/2013                           84                         81                            80
408191693                             6/1/2011                           60                         60                            59
408191694                             6/1/2011                           60                         60                            59
408191695                             5/1/2011                           60                         59                            58
408191696                             5/1/2011                           60                         59                            58
408191697                             5/1/2011                           60                         59                            58
408191698                             6/1/2011                           60                         60                            59
408191699                             5/1/2011                           60                         59                            58
408191700                             5/1/2011                           60                         59                            58
408191701                             5/1/2011                           60                         59                            58
408191702                             6/1/2011                           60                         60                            59
408191704                             5/1/2011                           60                         59                            58
408191705                             6/1/2011                           60                         60                            59
408191706                             5/1/2011                           60                         59                            58
408191707                             5/1/2011                           60                         59                            58
408191708                             6/1/2011                           60                         60                            59
408191709                             6/1/2011                           60                         60                            59
408191710                             6/1/2011                           60                         60                            59
408191711                             6/1/2011                           60                         60                            59
408191712                             5/1/2011                           60                         59                            58
408191713                             5/1/2011                           60                         59                            58
408191714                             5/1/2011                           60                         59                            58
408191715                             6/1/2011                           60                         60                            59
408191716                             5/1/2011                           60                         59                            58
408191717                             5/1/2011                           60                         59                            58
408191718                             6/1/2011                           60                         60                            59
408191719                             5/1/2011                           60                         59                            58
408191720                             6/1/2011                           60                         60                            59
408191721                             6/1/2011                           60                         60                            59
408191722                             5/1/2011                           60                         59                            58
408191723                             6/1/2011                           60                         60                            59
408191724                             6/1/2011                           60                         60                            59
408191725                             6/1/2011                           60                         60                            59
408191726                             6/1/2011                           60                         60                            59
408191728                             6/1/2011                           60                         60                            59
408191729                             6/1/2011                           60                         60                            59
408191730                             6/1/2011                           60                         60                            59
408191731                             6/1/2011                           60                         60                            59
408191732                             6/1/2011                           60                         60                            59
408191733                             6/1/2011                           60                         60                            59
408191735                             6/1/2011                           60                         60                            59
408191736                             6/1/2011                           60                         60                            59
408191737                             5/1/2011                           60                         59                            58
408191738                             6/1/2011                           60                         60                            59
408191739                             5/1/2011                           60                         59                            58
408191741                             6/1/2011                           60                         60                            59
408191742                             6/1/2011                           60                         60                            59
408191743                             2/1/2011                           60                         56                            55
408191744                             6/1/2011                           60                         60                            59
408191745                             6/1/2011                           60                         60                            59
408191746                             6/1/2011                           60                         60                            59
408191747                             7/1/2011                           60                         61                            60
408191748                             6/1/2011                           60                         60                            59
408191750                             7/1/2011                           60                         61                            60
408191751                             6/1/2011                           60                         60                            59
408191752                             6/1/2011                           60                         60                            59
408191753                             6/1/2011                           60                         60                            59
408191754                             6/1/2011                           60                         60                            59
408191756                             6/1/2011                           60                         60                            59
408191757                             7/1/2011                           60                         61                            60
408191759                             6/1/2011                           60                         60                            59
408191760                             6/1/2011                           60                         60                            59
408191761                             6/1/2011                           60                         60                            59
408191762                             6/1/2011                           60                         60                            59
408191763                             6/1/2011                           60                         60                            59
408191764                             5/1/2011                           60                         59                            58
408191765                             6/1/2011                           60                         60                            59
408191766                             6/1/2011                           60                         60                            59
408191767                             6/1/2011                           60                         60                            59
408191768                             6/1/2011                           60                         60                            59
408191769                             6/1/2011                           60                         60                            59
408191770                             6/1/2011                           60                         60                            59
408191771                             6/1/2011                           60                         60                            59
408191772                             7/1/2011                           60                         61                            60
408191773                             5/1/2011                           60                         59                            58
408191774                             6/1/2011                           60                         60                            59
408191775                             6/1/2011                           60                         60                            59
408191776                             6/1/2011                           60                         60                            59
408191777                             5/1/2011                           60                         59                            58
408191778                             6/1/2011                           60                         60                            59
408191779                             6/1/2011                           60                         60                            59
408191781                             6/1/2011                           60                         60                            59
408191783                             6/1/2011                           60                         60                            59
408191784                             6/1/2011                           60                         60                            59
408191785                             6/1/2011                           60                         60                            59
408191786                             6/1/2011                           60                         60                            59
408191787                             6/1/2011                           60                         60                            59
408191788                             6/1/2011                           60                         60                            59
408191789                             6/1/2011                           60                         60                            59
408191790                             7/1/2011                           60                         61                            60
408191791                             7/1/2011                           60                         61                            60
408191792                             7/1/2011                           60                         61                            60
408191793                             7/1/2011                           60                         61                            60
408191794                             7/1/2011                           60                         61                            60
408191796                             6/1/2011                           60                         60                            59
408191797                             6/1/2011                           60                         60                            59
408191798                             6/1/2011                           60                         60                            59
408191799                             6/1/2011                           60                         60                            59
408191800                             6/1/2011                           60                         60                            59
408191802                             6/1/2011                           60                         60                            59
408191803                             6/1/2011                           60                         60                            59
408191804                             6/1/2011                           60                         60                            59
408191805                             6/1/2011                           60                         60                            59
408191806                             6/1/2011                           60                         60                            59
408191807                             6/1/2011                           60                         60                            59
408191808                             6/1/2011                           60                         60                            59
408191809                             6/1/2011                           60                         60                            59
408191811                             5/1/2011                           60                         59                            58
408191812                             6/1/2011                           60                         60                            59
408191813                             7/1/2011                           60                         61                            60
408191814                             6/1/2011                           60                         60                            59
408191815                             6/1/2011                           60                         60                            59
408191816                             6/1/2011                           60                         60                            59
408191817                             6/1/2011                           60                         60                            59
408191818                             6/1/2011                           60                         60                            59
408191819                             6/1/2011                           60                         60                            59
408191820                             6/1/2011                           60                         60                            59
408191821                             6/1/2011                           60                         60                            59
408191822                             6/1/2011                           60                         60                            59
408191823                             6/1/2011                           60                         60                            59
408191824                             6/1/2011                           60                         60                            59
408191825                             6/1/2011                           60                         60                            59
408191826                             6/1/2011                           60                         60                            59
408191827                             6/1/2011                           60                         60                            59
408191828                             6/1/2011                           60                         60                            59
408191829                             6/1/2011                           60                         60                            59
408191830                             6/1/2011                           60                         60                            59
408191831                             6/1/2011                           60                         60                            59
408191832                             6/1/2011                           60                         60                            59
408191833                             6/1/2011                           60                         60                            59
408191834                             6/1/2011                           60                         60                            59
408191835                             6/1/2011                           60                         60                            59
408191836                             6/1/2011                           60                         60                            59
408191837                             6/1/2011                           60                         60                            59
408191838                             6/1/2011                           60                         60                            59
408191839                             6/1/2011                           60                         60                            59
408191840                             6/1/2011                           60                         60                            59
408191841                             6/1/2011                           60                         60                            59
408191842                             6/1/2011                           60                         60                            59
408191843                             6/1/2011                           60                         60                            59
408191844                             6/1/2011                           60                         60                            59
408191845                             6/1/2011                           60                         60                            59
408191846                             6/1/2011                           60                         60                            59
408191847                             7/1/2011                           60                         61                            60
408191848                             6/1/2011                           60                         60                            59
408191849                             6/1/2011                           60                         60                            59
408191850                             6/1/2011                           60                         60                            59
408191851                             6/1/2011                           60                         60                            59
408191852                             6/1/2011                           60                         60                            59
408191853                             6/1/2011                           60                         60                            59
408191854                             6/1/2011                           60                         60                            59
408191855                             6/1/2011                           60                         60                            59
408191856                             6/1/2011                           60                         60                            59
408191857                             6/1/2011                           60                         60                            59
408191858                             6/1/2011                           60                         60                            59
408191859                             6/1/2011                           60                         60                            59
408191860                             6/1/2011                           60                         60                            59
408191861                             6/1/2011                           60                         60                            59
408191862                             6/1/2011                           60                         60                            59
408191863                             6/1/2011                           60                         60                            59
408191864                             6/1/2011                           60                         60                            59
408191865                             6/1/2011                           60                         60                            59
408191866                             6/1/2011                           60                         60                            59
408191867                             6/1/2011                           60                         60                            59
408191868                             6/1/2011                           60                         60                            59
408191869                             6/1/2011                           60                         60                            59
408191870                             6/1/2011                           60                         60                            59
408191872                             6/1/2011                           60                         60                            59
408191873                             6/1/2011                           60                         60                            59
408191874                             6/1/2011                           60                         60                            59
408191875                             7/1/2011                           60                         61                            60
408191876                             7/1/2011                           60                         61                            60
408191877                             6/1/2011                           60                         60                            59
408191878                             6/1/2011                           60                         60                            59
408191879                             6/1/2011                           60                         60                            59
408191880                             6/1/2011                           60                         60                            59
408191881                             6/1/2011                           60                         60                            59
408191882                             6/1/2011                           60                         60                            59
408191883                             6/1/2011                           60                         60                            59
408191884                             6/1/2011                           60                         60                            59
408191885                             7/1/2011                           60                         61                            60
408191886                             7/1/2011                           60                         61                            60
408191887                             6/1/2011                           60                         60                            59
408191888                             6/1/2011                           60                         60                            59
408191889                             6/1/2011                           60                         60                            59
408191890                             6/1/2011                           60                         60                            59
408191891                             6/1/2011                           60                         60                            59
408191892                             6/1/2011                           60                         60                            59
408191895                             6/1/2011                           60                         60                            59
408191896                             6/1/2011                           60                         60                            59
408191897                             6/1/2011                           60                         60                            59
408191898                             6/1/2011                           60                         60                            59
408191900                             6/1/2011                           60                         60                            59
408191901                             6/1/2011                           60                         60                            59
408191902                             6/1/2011                           60                         60                            59
408191904                             6/1/2011                           60                         60                            59
408191905                             6/1/2011                           60                         60                            59
408191906                             6/1/2011                           60                         60                            59
408191907                             6/1/2011                           60                         60                            59
408191908                             6/1/2011                           60                         60                            59
408191909                             6/1/2011                           60                         60                            59
408191910                             6/1/2011                           60                         60                            59
408191911                             6/1/2011                           60                         60                            59
408191912                             6/1/2011                           60                         60                            59
408191913                             6/1/2011                           60                         60                            59
408191914                             6/1/2011                           60                         60                            59
408191915                             7/1/2011                           60                         61                            60
408191916                             7/1/2011                           60                         61                            60
408191917                             6/1/2011                           60                         60                            59
408191918                             6/1/2011                           60                         60                            59
408191919                             6/1/2011                           60                         60                            59
408191920                             6/1/2011                           60                         60                            59
408191921                             7/1/2011                           60                         61                            60
408191922                             6/1/2011                           60                         60                            59
408191923                             6/1/2011                           60                         60                            59
408191925                             7/1/2011                           60                         61                            60
408191926                             7/1/2011                           60                         61                            60
408191927                             6/1/2011                           60                         60                            59
408191928                             6/1/2011                           60                         60                            59
408191929                             6/1/2011                           60                         60                            59
408191930                             6/1/2011                           60                         60                            59
408191931                             7/1/2011                           60                         61                            60
408191932                             6/1/2011                           60                         60                            59
408191933                             7/1/2011                           60                         61                            60
408191934                             6/1/2011                           60                         60                            59
408191935                             6/1/2011                           60                         60                            59
408191936                             7/1/2011                           60                         61                            60
408191938                             6/1/2011                           60                         60                            59
408191939                             6/1/2011                           60                         60                            59
408191940                             7/1/2011                           60                         61                            60
408191941                             6/1/2011                           60                         60                            59
408191942                             7/1/2011                           60                         61                            60
408191943                             6/1/2011                           60                         60                            59
408191944                             6/1/2011                           60                         60                            59
408191945                             6/1/2011                           60                         60                            59
408191946                             6/1/2011                           60                         60                            59
408191947                             6/1/2011                           60                         60                            59
408191948                             6/1/2011                           60                         60                            59
408191949                             7/1/2011                           60                         61                            60
408191950                             7/1/2011                           60                         61                            60
408191951                             7/1/2011                           60                         61                            60
408191952                             6/1/2011                           60                         60                            59
408191954                             6/1/2011                           60                         60                            59
408191955                             6/1/2011                           60                         60                            59
408191956                             7/1/2011                           60                         61                            60
408191957                             6/1/2011                           60                         60                            59
408191959                             6/1/2011                           60                         60                            59
408191960                             6/1/2011                           60                         60                            59
408191961                             6/1/2011                           60                         60                            59
408191962                             6/1/2011                           60                         60                            59
408191963                             7/1/2011                           60                         61                            60
408191964                             7/1/2011                           60                         61                            60
408191965                             6/1/2011                           60                         60                            59
408191966                             6/1/2011                           60                         60                            59
408191967                             7/1/2011                           60                         61                            60
408191968                             6/1/2011                           60                         60                            59
408191969                             6/1/2011                           60                         60                            59
408191970                             6/1/2011                           60                         60                            59
408191971                             7/1/2011                           60                         61                            60
408191972                             6/1/2011                           60                         60                            59
408191973                             6/1/2011                           60                         60                            59
408191974                             7/1/2011                           60                         61                            60
408191975                             6/1/2011                           60                         60                            59
408191976                             6/1/2011                           60                         60                            59
408191977                             7/1/2011                           60                         61                            60
408191978                             7/1/2011                           60                         61                            60
408191979                             6/1/2011                           60                         60                            59
408191980                             6/1/2011                           60                         60                            59
408191981                             6/1/2011                           60                         60                            59
408191982                             7/1/2011                           60                         61                            60
408191983                             6/1/2011                           60                         60                            59
408191984                             6/1/2011                           60                         60                            59
408191985                             6/1/2011                           60                         60                            59
408191986                             6/1/2011                           60                         60                            59
408191987                             7/1/2011                           60                         61                            60
408191988                             6/1/2011                           60                         60                            59
408191989                             7/1/2011                           60                         61                            60
408191990                             6/1/2011                           60                         60                            59
408191991                             7/1/2011                           60                         61                            60
408191992                             6/1/2011                           60                         60                            59
408191993                             7/1/2011                           60                         61                            60
408191994                             7/1/2011                           60                         61                            60
408191995                             7/1/2011                           60                         61                            60
408191996                             7/1/2011                           60                         61                            60
408191997                             7/1/2011                           60                         61                            60
408191998                             7/1/2011                           60                         61                            60
408191999                             7/1/2011                           60                         61                            60
408192000                             6/1/2011                           60                         60                            59
408192001                             7/1/2011                           60                         61                            60
408192002                             3/1/2011                           60                         57                            56
408381264                             9/1/2010                           60                         51                            50
408381265                             6/1/2011                           60                         60                            59
408381266                             6/1/2011                           60                         60                            59
408381267                             7/1/2011                           60                         61                            60
408381268                             6/1/2011                           60                         60                            59
408381269                             6/1/2011                           60                         60                            59
408381270                            10/1/2010                           60                         52                            51
408381272                             6/1/2011                           60                         60                            59
408381273                             5/1/2011                           60                         59                            58
408381274                             5/1/2011                           60                         59                            58
408381275                             3/1/2011                           60                         57                            56
408381276                             4/1/2011                           60                         58                            57
408381277                             4/1/2011                           60                         58                            57
408381278                             5/1/2011                           60                         59                            58
408381279                             5/1/2011                           60                         59                            58
408381281                             5/1/2011                           60                         59                            58
408381282                             6/1/2011                           60                         60                            59
408381284                             4/1/2011                           60                         58                            57
408381285                             6/1/2011                           60                         60                            59
408381286                             4/1/2011                           60                         58                            57
408381287                             5/1/2011                           60                         59                            58
408381288                             5/1/2011                           60                         59                            58
408381289                             5/1/2011                           60                         59                            58
408381290                             5/1/2011                           60                         59                            58
408381291                             4/1/2011                           60                         58                            57
408381292                             5/1/2011                           60                         59                            58
408381293                             4/1/2011                           60                         58                            57
408381294                             6/1/2011                           60                         60                            59
408381295                             5/1/2011                           60                         59                            58
408381296                             5/1/2011                           60                         59                            58
408381297                             5/1/2011                           60                         59                            58
408381298                             6/1/2011                           60                         60                            59
408381299                             6/1/2011                           60                         60                            59
408381300                             5/1/2011                           60                         59                            58
408381301                             6/1/2011                           60                         60                            59
408381302                             5/1/2011                           60                         59                            58
408381303                             5/1/2011                           60                         59                            58
408381304                             5/1/2011                           60                         59                            58
408381305                             5/1/2011                           60                         59                            58
408381306                             5/1/2011                           60                         59                            58
408381307                             6/1/2011                           60                         60                            59
408381308                             5/1/2011                           60                         59                            58
408381309                             6/1/2011                           60                         60                            59
408381310                             5/1/2011                           60                         59                            58
408381311                             5/1/2011                           60                         59                            58
408381312                             5/1/2011                           60                         59                            58
408381313                             5/1/2011                           60                         59                            58
408381314                             5/1/2011                           60                         59                            58
408381315                             5/1/2011                           60                         59                            58
408381317                             5/1/2011                           60                         59                            58
408381318                             5/1/2011                           60                         59                            58
408381319                             6/1/2011                           60                         60                            59
408381320                             6/1/2011                           60                         60                            59
408381321                             5/1/2011                           60                         59                            58
408381323                             5/1/2011                           60                         59                            58
408381324                             6/1/2011                           60                         60                            59
408381325                             5/1/2011                           60                         59                            58
408381327                             5/1/2011                           60                         59                            58
408381328                             5/1/2011                           60                         59                            58
408381329                             6/1/2011                           60                         60                            59
408381330                             5/1/2011                           60                         59                            58
408381331                             6/1/2011                           60                         60                            59
408381332                             6/1/2011                           60                         60                            59
408381333                             6/1/2011                           60                         60                            59
408381334                             5/1/2011                           60                         59                            58
408381335                             6/1/2011                           60                         60                            59
408381336                             5/1/2011                           60                         59                            58
408381337                             6/1/2011                           60                         60                            59
408381338                             6/1/2011                           60                         60                            59
408381339                             5/1/2011                           60                         59                            58
408381340                             5/1/2011                           60                         59                            58
408381341                             6/1/2011                           60                         60                            59
408381342                             5/1/2011                           60                         59                            58
408381343                             5/1/2011                           60                         59                            58
408381344                             5/1/2011                           60                         59                            58
408381346                             6/1/2011                           60                         60                            59
408381347                             5/1/2011                           60                         59                            58
408381348                             6/1/2011                           60                         60                            59
408381349                             5/1/2011                           60                         59                            58
408381350                             6/1/2011                           60                         60                            59
408381351                             5/1/2011                           60                         59                            58
408381352                             5/1/2011                           60                         59                            58
408381353                             5/1/2011                           60                         59                            58
408381354                             5/1/2011                           60                         59                            58
408381355                             5/1/2011                           60                         59                            58
408381356                             6/1/2011                           60                         60                            59
408381357                             5/1/2011                           60                         59                            58
408381358                             6/1/2011                           60                         60                            59
408381359                             6/1/2011                           60                         60                            59
408381360                             6/1/2011                           60                         60                            59
408381361                             6/1/2011                           60                         60                            59
408381362                             5/1/2011                           60                         59                            58
408381363                             6/1/2011                           60                         60                            59
408381364                             6/1/2011                           60                         60                            59
408381365                             5/1/2011                           60                         59                            58
408381366                             6/1/2011                           60                         60                            59
408381367                             4/1/2011                           60                         58                            57
408381368                             5/1/2011                           60                         59                            58
408381369                             6/1/2011                           60                         60                            59
408381371                             6/1/2011                           60                         60                            59
408381372                             4/1/2011                           60                         58                            57
408381374                             5/1/2011                           60                         59                            58
408381375                             6/1/2011                           60                         60                            59
408381376                             6/1/2011                           60                         60                            59
408381377                             6/1/2011                           60                         60                            59
408381378                             6/1/2011                           60                         60                            59
408381379                             6/1/2011                           60                         60                            59
408381380                             6/1/2011                           60                         60                            59
408381381                             6/1/2011                           60                         60                            59
408381382                             6/1/2011                           60                         60                            59
408381384                             5/1/2011                           60                         59                            58
408381385                             6/1/2011                           60                         60                            59
408381386                             6/1/2011                           60                         60                            59
408381387                             6/1/2011                           60                         60                            59
408381388                             6/1/2011                           60                         60                            59
408381389                             6/1/2011                           60                         60                            59
408381390                             6/1/2011                           60                         60                            59
408381391                             6/1/2011                           60                         60                            59
408381392                             6/1/2011                           60                         60                            59
408381393                             6/1/2011                           60                         60                            59
408381394                             6/1/2011                           60                         60                            59
408381395                             5/1/2011                           60                         59                            58
408381396                             6/1/2011                           60                         60                            59
408381397                             6/1/2011                           60                         60                            59
408381398                             7/1/2011                           60                         61                            60
408381399                             6/1/2011                           60                         60                            59
408381400                             6/1/2011                           60                         60                            59
408381401                             7/1/2011                           60                         61                            60
408381402                             7/1/2011                           60                         61                            60
408381403                             6/1/2011                           60                         60                            59
408381404                             6/1/2011                           60                         60                            59
408381405                             6/1/2011                           60                         60                            59
408381406                             7/1/2011                           60                         61                            60
408381407                             6/1/2011                           60                         60                            59
408381408                             5/1/2011                           60                         59                            58
408381409                             7/1/2011                           60                         61                            60
408381410                             7/1/2011                           60                         61                            60
408381411                             6/1/2011                           60                         60                            59
408381412                             6/1/2011                           60                         60                            59
408381413                             6/1/2011                           60                         60                            59
408381414                             6/1/2011                           60                         60                            59
408381416                             6/1/2011                           60                         60                            59
408381417                             6/1/2011                           60                         60                            59
408381418                             6/1/2011                           60                         60                            59
408381419                             6/1/2011                           60                         60                            59
408381420                             6/1/2011                           60                         60                            59
408381421                             6/1/2011                           60                         60                            59
408381422                             5/1/2011                           60                         59                            58
408381423                             6/1/2011                           60                         60                            59
408381424                             6/1/2011                           60                         60                            59
408381425                             6/1/2011                           60                         60                            59
408381426                             6/1/2011                           60                         60                            59
408381427                             6/1/2011                           60                         60                            59
408381428                             6/1/2011                           60                         60                            59
408381429                             5/1/2011                           60                         59                            58
408381430                             6/1/2011                           60                         60                            59
408381431                             6/1/2011                           60                         60                            59
408381432                             6/1/2011                           60                         60                            59
408381434                             6/1/2011                           60                         60                            59
408381435                             6/1/2011                           60                         60                            59
408381436                             6/1/2011                           60                         60                            59
408381437                             6/1/2011                           60                         60                            59
408381438                             6/1/2011                           60                         60                            59
408381439                             7/1/2011                           60                         61                            60
408381440                             5/1/2011                           60                         59                            58
408381441                             5/1/2011                           60                         59                            58
408381442                             6/1/2011                           60                         60                            59
408381443                             6/1/2011                           60                         60                            59
408381444                             7/1/2011                           60                         61                            60
408381445                             6/1/2011                           60                         60                            59
408381446                             6/1/2011                           60                         60                            59
408381447                             5/1/2011                           60                         59                            58
408381448                             6/1/2011                           60                         60                            59
408381449                             5/1/2011                           60                         59                            58
408381450                             6/1/2011                           60                         60                            59
408381451                             5/1/2011                           60                         59                            58
408381452                             6/1/2011                           60                         60                            59
408381453                             6/1/2011                           60                         60                            59
408381454                             7/1/2011                           60                         61                            60
408381455                             6/1/2011                           60                         60                            59
408381456                             6/1/2011                           60                         60                            59
408381457                             6/1/2011                           60                         60                            59
408381458                             6/1/2011                           60                         60                            59
408381459                             6/1/2011                           60                         60                            59
408381460                             6/1/2011                           60                         60                            59
408381461                             6/1/2011                           60                         60                            59
408381462                             6/1/2011                           60                         60                            59
408381463                             6/1/2011                           60                         60                            59
408381464                             7/1/2011                           60                         61                            60
408381465                             6/1/2011                           60                         60                            59
408381466                             6/1/2011                           60                         60                            59
408381467                             6/1/2011                           60                         60                            59
408381468                             6/1/2011                           60                         60                            59
408381469                             6/1/2011                           60                         60                            59
408381470                             7/1/2011                           60                         61                            60
408381471                             5/1/2011                           60                         59                            58
408381472                             6/1/2011                           60                         60                            59
408381473                             6/1/2011                           60                         60                            59
408381474                             5/1/2011                           60                         59                            58
408381475                             6/1/2011                           60                         60                            59
408381476                             5/1/2011                           60                         59                            58
408381477                             6/1/2011                           60                         60                            59
408381478                             6/1/2011                           60                         60                            59
408381479                             6/1/2011                           60                         60                            59
408381480                             6/1/2011                           60                         60                            59
408381481                             6/1/2011                           60                         60                            59
408381482                             6/1/2011                           60                         60                            59
408381483                             6/1/2011                           60                         60                            59
408381484                             6/1/2011                           60                         60                            59
408381485                             6/1/2011                           60                         60                            59
408381486                             6/1/2011                           60                         60                            59
408381487                             6/1/2011                           60                         60                            59
408381488                             6/1/2011                           60                         60                            59
408381489                             6/1/2011                           60                         60                            59
408381490                             6/1/2011                           60                         60                            59
408381491                             6/1/2011                           60                         60                            59
408381492                             6/1/2011                           60                         60                            59
408381493                             6/1/2011                           60                         60                            59
408381494                             7/1/2011                           60                         61                            60
408381495                             6/1/2011                           60                         60                            59
408381496                             6/1/2011                           60                         60                            59
408381497                             6/1/2011                           60                         60                            59
408381498                             6/1/2011                           60                         60                            59
408381499                             6/1/2011                           60                         60                            59
408381500                             5/1/2011                           60                         59                            58
408381501                             5/1/2011                           60                         59                            58
408381502                             6/1/2011                           60                         60                            59
408381503                             6/1/2011                           60                         60                            59
408381504                             6/1/2011                           60                         60                            59
408381505                             6/1/2011                           60                         60                            59
408381506                             6/1/2011                           60                         60                            59
408381507                             6/1/2011                           60                         60                            59
408381508                             5/1/2011                           60                         59                            58
408381509                             6/1/2011                           60                         60                            59
408381510                             6/1/2011                           60                         60                            59
408381512                             6/1/2011                           60                         60                            59
408381513                             6/1/2011                           60                         60                            59
408381514                             6/1/2011                           60                         60                            59
408381515                             6/1/2011                           60                         60                            59
408381516                             6/1/2011                           60                         60                            59
408381517                             6/1/2011                           60                         60                            59
408381518                             5/1/2011                           60                         59                            58
408381519                             5/1/2011                           60                         59                            58
408381520                             6/1/2011                           60                         60                            59
408381521                             6/1/2011                           60                         60                            59
408381522                             6/1/2011                           60                         60                            59
408381523                             6/1/2011                           60                         60                            59
408381524                             6/1/2011                           60                         60                            59
408381525                             6/1/2011                           60                         60                            59
408381526                             6/1/2011                           60                         60                            59
408381527                             6/1/2011                           60                         60                            59
408381528                             6/1/2011                           60                         60                            59
408381529                             6/1/2011                           60                         60                            59
408381530                             6/1/2011                           60                         60                            59
408381531                             5/1/2011                           60                         59                            58
408381532                             7/1/2011                           60                         61                            60
408381533                             6/1/2011                           60                         60                            59
408381534                             6/1/2011                           60                         60                            59
408381535                             7/1/2011                           60                         61                            60
408381536                             6/1/2011                           60                         60                            59
408381537                             6/1/2011                           60                         60                            59
408381538                             6/1/2011                           60                         60                            59
408381539                             6/1/2011                           60                         60                            59
408381540                             7/1/2011                           60                         61                            60
408381541                             6/1/2011                           60                         60                            59
408381542                             6/1/2011                           60                         60                            59
408381543                             6/1/2011                           60                         60                            59
408381544                             6/1/2011                           60                         60                            59
408381545                             7/1/2011                           60                         61                            60
408381546                             6/1/2011                           60                         60                            59
408381547                             6/1/2011                           60                         60                            59
408381548                             6/1/2011                           60                         60                            59
408381549                             6/1/2011                           60                         60                            59
408381550                             7/1/2011                           60                         61                            60
408381551                             5/1/2011                           60                         59                            58
408381552                             6/1/2011                           60                         60                            59
408381553                             5/1/2011                           60                         59                            58
408381554                             6/1/2011                           60                         60                            59
408381555                             6/1/2011                           60                         60                            59
408381556                             6/1/2011                           60                         60                            59
408381557                             6/1/2011                           60                         60                            59
408381558                             5/1/2011                           60                         59                            58
408381559                             6/1/2011                           60                         60                            59
408381560                             6/1/2011                           60                         60                            59
408381561                             6/1/2011                           60                         60                            59
408381562                             6/1/2011                           60                         60                            59
408381563                             7/1/2011                           60                         61                            60
408381564                             7/1/2011                           60                         61                            60
408381565                             7/1/2011                           60                         61                            60
408381566                             6/1/2011                           60                         60                            59
408381567                             5/1/2011                           60                         59                            58
408381568                             6/1/2011                           60                         60                            59
408381569                             6/1/2011                           60                         60                            59
408381570                             6/1/2011                           60                         60                            59
408381571                             6/1/2011                           60                         60                            59
408381572                             6/1/2011                           60                         60                            59
408381573                             6/1/2011                           60                         60                            59
408381574                             6/1/2011                           60                         60                            59
408381577                             6/1/2011                           60                         60                            59
408381578                             6/1/2011                           60                         60                            59
408381579                             6/1/2011                           60                         60                            59
408381580                             6/1/2011                           60                         60                            59
408381581                             6/1/2011                           60                         60                            59
408381582                             6/1/2011                           60                         60                            59
408381583                             6/1/2011                           60                         60                            59
408381584                             6/1/2011                           60                         60                            59
408381585                             7/1/2011                           60                         61                            60
408381586                             6/1/2011                           60                         60                            59
408381587                             6/1/2011                           60                         60                            59
408381588                             6/1/2011                           60                         60                            59
408381589                             6/1/2011                           60                         60                            59
408381590                             6/1/2011                           60                         60                            59
408381591                             6/1/2011                           60                         60                            59
408381592                             6/1/2011                           60                         60                            59
408381593                             5/1/2011                           60                         59                            58
408381595                             6/1/2011                           60                         60                            59
408381596                             6/1/2011                           60                         60                            59
408381597                             6/1/2011                           60                         60                            59
408381598                             6/1/2011                           60                         60                            59
408381599                             6/1/2011                           60                         60                            59
408381600                             7/1/2011                           60                         61                            60
408381602                             6/1/2011                           60                         60                            59
408381603                             6/1/2011                           60                         60                            59
408381604                             6/1/2011                           60                         60                            59
408381605                             6/1/2011                           60                         60                            59
408381606                             6/1/2011                           60                         60                            59
408381607                             6/1/2011                           60                         60                            59
408381608                             6/1/2011                           60                         60                            59
408381609                             6/1/2011                           60                         60                            59
408381610                             6/1/2011                           60                         60                            59
408381611                             6/1/2011                           60                         60                            59
408381612                             6/1/2011                           60                         60                            59
408381613                             6/1/2011                           60                         60                            59
408381614                             6/1/2011                           60                         60                            59
408381615                             6/1/2011                           60                         60                            59
408381616                             6/1/2011                           60                         60                            59
408381617                             6/1/2011                           60                         60                            59
408381618                             6/1/2011                           60                         60                            59
408381619                             6/1/2011                           60                         60                            59
408381620                             6/1/2011                           60                         60                            59
408381621                             6/1/2011                           60                         60                            59
408381622                             7/1/2011                           60                         61                            60
408381623                             6/1/2011                           60                         60                            59
408381624                             6/1/2011                           60                         60                            59
408381625                             6/1/2011                           60                         60                            59
408381626                             6/1/2011                           60                         60                            59
408381628                             6/1/2011                           60                         60                            59
408381629                             6/1/2011                           60                         60                            59
408381630                             6/1/2011                           60                         60                            59
408381631                             6/1/2011                           60                         60                            59
408381632                             6/1/2011                           60                         60                            59
408381633                             6/1/2011                           60                         60                            59
408381634                             6/1/2011                           60                         60                            59
408381635                             6/1/2011                           60                         60                            59
408381636                             6/1/2011                           60                         60                            59
408381637                             6/1/2011                           60                         60                            59
408381638                             6/1/2011                           60                         60                            59
408381639                             7/1/2011                           60                         61                            60
408381640                             6/1/2011                           60                         60                            59
408381641                             6/1/2011                           60                         60                            59
408381642                             6/1/2011                           60                         60                            59
408381643                             6/1/2011                           60                         60                            59
408381644                             6/1/2011                           60                         60                            59
408381645                             7/1/2011                           60                         61                            60
408381646                             6/1/2011                           60                         60                            59
408381647                             6/1/2011                           60                         60                            59
408381648                             6/1/2011                           60                         60                            59
408381649                             6/1/2011                           60                         60                            59
408381651                             6/1/2011                           60                         60                            59
408381652                             6/1/2011                           60                         60                            59
408381654                             6/1/2011                           60                         60                            59
408381655                             6/1/2011                           60                         60                            59
408381656                             6/1/2011                           60                         60                            59
408381657                             6/1/2011                           60                         60                            59
408381658                             6/1/2011                           60                         60                            59
408381659                             6/1/2011                           60                         60                            59
408381660                             6/1/2011                           60                         60                            59
408381661                             6/1/2011                           60                         60                            59
408381662                             6/1/2011                           60                         60                            59
408381663                             6/1/2011                           60                         60                            59
408381664                             6/1/2011                           60                         60                            59
408381665                             6/1/2011                           60                         60                            59
408381666                             6/1/2011                           60                         60                            59
408381667                             6/1/2011                           60                         60                            59
408381668                             6/1/2011                           60                         60                            59
408381669                             6/1/2011                           60                         60                            59
408381670                             6/1/2011                           60                         60                            59
408381671                             6/1/2011                           60                         60                            59
408381672                             6/1/2011                           60                         60                            59
408381673                             6/1/2011                           60                         60                            59
408381674                             6/1/2011                           60                         60                            59
408381675                             6/1/2011                           60                         60                            59
408381676                             6/1/2011                           60                         60                            59
408381677                             6/1/2011                           60                         60                            59
408381678                             6/1/2011                           60                         60                            59
408381679                             7/1/2011                           60                         61                            60
408381680                             6/1/2011                           60                         60                            59
408381681                             6/1/2011                           60                         60                            59
408381682                             6/1/2011                           60                         60                            59
408381683                             6/1/2011                           60                         60                            59
408381684                             6/1/2011                           60                         60                            59
408381685                             7/1/2011                           60                         61                            60
408381686                             6/1/2011                           60                         60                            59
408381687                             6/1/2011                           60                         60                            59
408381688                             6/1/2011                           60                         60                            59
408381689                             7/1/2011                           60                         61                            60
408381690                             6/1/2011                           60                         60                            59
408381691                             6/1/2011                           60                         60                            59
408381692                             6/1/2011                           60                         60                            59
408381693                             6/1/2011                           60                         60                            59
408381694                             6/1/2011                           60                         60                            59
408381695                             6/1/2011                           60                         60                            59
408381696                             6/1/2011                           60                         60                            59
408381697                             7/1/2011                           60                         61                            60
408381699                             6/1/2011                           60                         60                            59
408381700                             6/1/2011                           60                         60                            59
408381701                             6/1/2011                           60                         60                            59
408381702                             7/1/2011                           60                         61                            60
408381703                             6/1/2011                           60                         60                            59
408381704                             6/1/2011                           60                         60                            59
408381705                             6/1/2011                           60                         60                            59
408381706                             6/1/2011                           60                         60                            59
408381707                             6/1/2011                           60                         60                            59
408381708                             6/1/2011                           60                         60                            59
408381709                             6/1/2011                           60                         60                            59
408381710                             6/1/2011                           60                         60                            59
408381711                             6/1/2011                           60                         60                            59
408381712                             6/1/2011                           60                         60                            59
408381713                             6/1/2011                           60                         60                            59
408381714                             6/1/2011                           60                         60                            59
408381716                             6/1/2011                           60                         60                            59
408381717                             6/1/2011                           60                         60                            59
408381718                             6/1/2011                           60                         60                            59
408381719                             6/1/2011                           60                         60                            59
408381720                             6/1/2011                           60                         60                            59
408381721                             6/1/2011                           60                         60                            59
408381722                             6/1/2011                           60                         60                            59
408381723                             6/1/2011                           60                         60                            59
408381724                             6/1/2011                           60                         60                            59
408381725                             7/1/2011                           60                         61                            60
408381726                             6/1/2011                           60                         60                            59
408381727                             7/1/2011                           60                         61                            60
408381728                             7/1/2011                           60                         61                            60
408381729                             7/1/2011                           60                         61                            60
408381730                             6/1/2011                           60                         60                            59
408381731                             7/1/2011                           60                         61                            60
408381732                             6/1/2011                           60                         60                            59
408381733                             6/1/2011                           60                         60                            59
408381734                             6/1/2011                           60                         60                            59
408381736                             6/1/2011                           60                         60                            59
408381737                             6/1/2011                           60                         60                            59
408381738                             6/1/2011                           60                         60                            59
408381739                             6/1/2011                           60                         60                            59
408381740                             6/1/2011                           60                         60                            59
408381741                             6/1/2011                           60                         60                            59
408381742                             6/1/2011                           60                         60                            59
408381743                             6/1/2011                           60                         60                            59
408381744                             6/1/2011                           60                         60                            59
408381745                             6/1/2011                           60                         60                            59
408381746                             6/1/2011                           60                         60                            59
408381747                             6/1/2011                           60                         60                            59
408381748                             6/1/2011                           60                         60                            59
408381749                             6/1/2011                           60                         60                            59
408381750                             6/1/2011                           60                         60                            59
408381751                             6/1/2011                           60                         60                            59
408381752                             6/1/2011                           60                         60                            59
408381753                             6/1/2011                           60                         60                            59
408381754                             6/1/2011                           60                         60                            59
408381755                             6/1/2011                           60                         60                            59
408381756                             7/1/2011                           60                         61                            60
408381757                             6/1/2011                           60                         60                            59
408381758                             6/1/2011                           60                         60                            59
408381759                             6/1/2011                           60                         60                            59
408381760                             6/1/2011                           60                         60                            59
408381761                             7/1/2011                           60                         61                            60
408381762                             6/1/2011                           60                         60                            59
408381763                             7/1/2011                           60                         61                            60
408381764                             6/1/2011                           60                         60                            59
408381765                             6/1/2011                           60                         60                            59
408381766                             6/1/2011                           60                         60                            59
408381767                             6/1/2011                           60                         60                            59
408381768                             7/1/2011                           60                         61                            60
408381769                             6/1/2011                           60                         60                            59
408381770                             6/1/2011                           60                         60                            59
408381771                             6/1/2011                           60                         60                            59
408381772                             6/1/2011                           60                         60                            59
408381773                             7/1/2011                           60                         61                            60
408381774                             6/1/2011                           60                         60                            59
408381775                             7/1/2011                           60                         61                            60
408381777                             6/1/2011                           60                         60                            59
408381778                             6/1/2011                           60                         60                            59
408381780                             6/1/2011                           60                         60                            59
408381781                             6/1/2011                           60                         60                            59
408381782                             6/1/2011                           60                         60                            59
408381783                             6/1/2011                           60                         60                            59
408381784                             6/1/2011                           60                         60                            59
408381785                             6/1/2011                           60                         60                            59
408381786                             6/1/2011                           60                         60                            59
408381787                             6/1/2011                           60                         60                            59
408381788                             7/1/2011                           60                         61                            60
408381789                             7/1/2011                           60                         61                            60
408381790                             6/1/2011                           60                         60                            59
408381791                             7/1/2011                           60                         61                            60
408381792                             6/1/2011                           60                         60                            59
408381793                             6/1/2011                           60                         60                            59
408381794                             6/1/2011                           60                         60                            59
408381795                             6/1/2011                           60                         60                            59
408381796                             6/1/2011                           60                         60                            59
408381797                             6/1/2011                           60                         60                            59
408381798                             6/1/2011                           60                         60                            59
408381799                             6/1/2011                           60                         60                            59
408381800                             7/1/2011                           60                         61                            60
408381801                             6/1/2011                           60                         60                            59
408381802                             6/1/2011                           60                         60                            59
408381803                             6/1/2011                           60                         60                            59
408381804                             6/1/2011                           60                         60                            59
408381805                             6/1/2011                           60                         60                            59
408381806                             7/1/2011                           60                         61                            60
408381807                             6/1/2011                           60                         60                            59
408381808                             7/1/2011                           60                         61                            60
408381809                             6/1/2011                           60                         60                            59
408381810                             6/1/2011                           60                         60                            59
408381811                             7/1/2011                           60                         61                            60
408381812                             6/1/2011                           60                         60                            59
408381813                             7/1/2011                           60                         61                            60
408381814                             6/1/2011                           60                         60                            59
408381815                             6/1/2011                           60                         60                            59
408381816                             6/1/2011                           60                         60                            59
408381817                             7/1/2011                           60                         61                            60
408381818                             6/1/2011                           60                         60                            59
408381819                             7/1/2011                           60                         61                            60
408381820                             6/1/2011                           60                         60                            59
408381821                             7/1/2011                           60                         61                            60
408381822                             6/1/2011                           60                         60                            59
408381823                             6/1/2011                           60                         60                            59
408381825                             7/1/2011                           60                         61                            60
408381826                             7/1/2011                           60                         61                            60
408381827                             6/1/2011                           60                         60                            59
408381828                             6/1/2011                           60                         60                            59
408381829                             6/1/2011                           60                         60                            59
408381830                             7/1/2011                           60                         61                            60
408381831                             7/1/2011                           60                         61                            60
408381832                             7/1/2011                           60                         61                            60
408381833                             7/1/2011                           60                         61                            60
408381834                             7/1/2011                           60                         61                            60
408381836                             6/1/2011                           60                         60                            59
408381837                             7/1/2011                           60                         61                            60
408381838                             6/1/2011                           60                         60                            59
408381839                             6/1/2011                           60                         60                            59
408381840                             7/1/2011                           60                         61                            60
408381841                             7/1/2011                           60                         61                            60
408381842                             6/1/2011                           60                         60                            59
408381843                             6/1/2011                           60                         60                            59
408381844                             7/1/2011                           60                         61                            60
408381845                             7/1/2011                           60                         61                            60
408381846                             7/1/2011                           60                         61                            60
408381847                             7/1/2011                           60                         61                            60
408381848                             7/1/2011                           60                         61                            60
408381849                             6/1/2011                           60                         60                            59
408381850                             7/1/2011                           60                         61                            60
408381851                             7/1/2011                           60                         61                            60
408381852                             6/1/2011                           60                         60                            59
408381853                             6/1/2011                           60                         60                            59
408381854                             6/1/2011                           60                         60                            59
408381855                             6/1/2011                           60                         60                            59
408381856                             6/1/2011                           60                         60                            59
408381857                             7/1/2011                           60                         61                            60
408381858                             6/1/2011                           60                         60                            59
408381859                             7/1/2011                           60                         61                            60
408381860                             6/1/2011                           60                         60                            59
408381861                             7/1/2011                           60                         61                            60
408381862                             7/1/2011                           60                         61                            60
408381863                             7/1/2011                           60                         61                            60
408381864                             7/1/2011                           60                         61                            60
408381865                             6/1/2011                           60                         60                            59
408381867                             7/1/2011                           60                         61                            60
408381868                             7/1/2011                           60                         61                            60
408381869                             7/1/2011                           60                         61                            60
408381870                             7/1/2011                           60                         61                            60
408381871                             6/1/2011                           60                         60                            59
408381872                             7/1/2011                           60                         61                            60
408381873                             6/1/2011                           60                         60                            59
408381874                             7/1/2011                           60                         61                            60
408381875                             7/1/2011                           60                         61                            60
408381876                             7/1/2011                           60                         61                            60
408381877                             7/1/2011                           60                         61                            60
408381878                             7/1/2011                           60                         61                            60
408381879                             7/1/2011                           60                         61                            60
408381880                             7/1/2011                           60                         61                            60
408381881                             7/1/2011                           60                         61                            60
408381882                             7/1/2011                           60                         61                            60
408381883                             7/1/2011                           60                         61                            60
408381884                             7/1/2011                           60                         61                            60
408381885                             7/1/2011                           60                         61                            60
408381886                             7/1/2011                           60                         61                            60
408381887                             7/1/2011                           60                         61                            60
408381888                             7/1/2011                           60                         61                            60
408381889                             7/1/2011                           60                         61                            60
408381890                             7/1/2011                           60                         61                            60
408381891                             5/1/2011                           60                         59                            58
408381892                             4/1/2011                           60                         58                            57
408381893                             5/1/2011                           60                         59                            58
408381894                             5/1/2011                           60                         59                            58
408381895                             6/1/2011                           60                         60                            59
408381896                             6/1/2011                           60                         60                            59
408381897                             6/1/2010                           60                         48                            47
408381898                             5/1/2011                           60                         59                            58
405599181                             8/1/2010                           60                         50                            49
405909189                            11/1/2008                           36                         29                            28
406451246                            12/1/2010                           60                         54                            53
406451373                            12/1/2008                           36                         30                            29
406786901                             1/1/1950                            0                          0                             0
500745587                             1/1/1950                            0                          0                             0
407869238                             3/1/2011                           60                         57                            56
407898335                             3/1/2011                           60                         57                            56
700105962                             5/1/2011                           60                         59                            58
700128447                             1/1/1950                            0                          0                             0
700133968                            10/1/2006                            6                          4                             3
700207970                             1/1/1950                            0                          0                             0
700223410                             2/1/2011                           60                         56                            55
700225363                             5/1/2011                           60                         59                            58
700237600                             1/1/1950                            0                          0                             0
700240408                             1/1/1950                            0                          0                             0
700240476                             4/1/2011                           60                         58                            57
700241377                             1/1/1950                            0                          0                             0
700244291                             2/1/2011                           60                         56                            55
700244294                             2/1/2011                           60                         56                            55
700244935                             7/1/2011                           60                         61                            60
700245698                             5/1/2011                           60                         59                            58
700246838                             1/1/1950                            0                          0                             0
700246979                             3/1/2011                           60                         57                            56
700251640                             1/1/1950                            0                          0                             0
700251772                             1/1/1950                            0                          0                             0
700252351                             1/1/1950                            0                          0                             0
700253196                             6/1/2011                           60                         60                            59
700253501                             1/1/1950                            0                          0                             0
700255953                             5/1/2011                           60                         59                            58
700257770                             3/1/2009                           36                         33                            32
700258300                             1/1/1950                            0                          0                             0
700258817                             6/1/2011                           60                         60                            59
700259624                             5/1/2011                           60                         59                            58
700262466                             3/1/2011                           60                         57                            56
700262713                             1/1/1950                            0                          0                             0
700263762                             6/1/2011                           60                         60                            59
700263914                             1/1/1950                            0                          0                             0
700264331                             1/1/1950                            0                          0                             0
700265226                             1/1/1950                            0                          0                             0
700265302                             6/1/2011                           60                         60                            59
700266066                             4/1/2011                           60                         58                            57
700266301                             1/1/1950                            0                          0                             0
700266651                             4/1/2011                           60                         58                            57
700267736                             1/1/1950                            0                          0                             0
700267787                             1/1/1950                            0                          0                             0
700268440                             7/1/2011                           60                         61                            60
700269419                             4/1/2013                           84                         82                            81
700269692                             5/1/2011                           60                         59                            58
700270439                             7/1/2011                           60                         61                            60
700273731                             1/1/1950                            0                          0                             0
700274001                             5/1/2011                           60                         59                            58
700274505                             1/1/1950                            0                          0                             0
700275943                             5/1/2011                           60                         59                            58
700275948                             5/1/2011                           60                         59                            58
700276320                             6/1/2013                           84                         84                            83
700276323                             6/1/2011                           60                         60                            59
700277076                             1/1/1950                            0                          0                             0
700277152                             5/1/2011                           60                         59                            58
700278115                             5/1/2011                           60                         59                            58
700278565                             7/1/2011                           60                         61                            60
700279211                             5/1/2011                           60                         59                            58
700279407                             1/1/1950                            0                          0                             0
700279655                             6/1/2011                           60                         60                            59
700279686                             1/1/1950                            0                          0                             0
700279692                             1/1/1950                            0                          0                             0
700279720                             5/1/2011                           60                         59                            58
700279862                             5/1/2011                           60                         59                            58
700279869                             5/1/2011                           60                         59                            58
700279901                             5/1/2011                           60                         59                            58
700280067                             1/1/1950                            0                          0                             0
700280831                             1/1/1950                            0                          0                             0
700280870                             1/1/1950                            0                          0                             0
700281234                             1/1/1950                            0                          0                             0
700281545                             5/1/2011                           60                         59                            58
700281614                             4/1/2011                           60                         58                            57
700281764                             5/1/2011                           60                         59                            58
700281930                             1/1/1950                            0                          0                             0
700282147                             1/1/1950                            0                          0                             0
700282447                             5/1/2011                           60                         59                            58
700282468                             5/1/2011                           60                         59                            58
700282514                             5/1/2011                           60                         59                            58
700282516                             5/1/2011                           60                         59                            58
700282695                             1/1/1950                            0                          0                             0
700282842                             1/1/1950                            0                          0                             0
700282997                             1/1/1950                            0                          0                             0
700283114                             5/1/2011                           60                         59                            58
700283996                             5/1/2011                           60                         59                            58
700284004                             1/1/1950                            0                          0                             0
700284123                             1/1/1950                            0                          0                             0
700284131                             4/1/2011                           60                         58                            57
700284728                             6/1/2011                           60                         60                            59
700284906                             5/1/2011                           60                         59                            58
700285128                             1/1/1950                            0                          0                             0
700285611                             1/1/1950                            0                          0                             0
700285685                             5/1/2011                           60                         59                            58
700286569                             1/1/1950                            0                          0                             0
700286618                             1/1/1950                            0                          0                             0
700286671                             1/1/1950                            0                          0                             0
700286787                             1/1/1950                            0                          0                             0
700286799                             1/1/1950                            0                          0                             0
700286851                             1/1/1950                            0                          0                             0
700287016                             5/1/2011                           60                         59                            58
700287045                             4/1/2011                           60                         58                            57
700287351                             4/1/2011                           60                         58                            57
700287828                             5/1/2011                           60                         59                            58
700287909                             6/1/2011                           60                         60                            59
700288187                             5/1/2011                           60                         59                            58
700288407                             5/1/2011                           60                         59                            58
700288819                             5/1/2011                           60                         59                            58
700288822                             5/1/2011                           60                         59                            58
700288958                             5/1/2011                           60                         59                            58
700288998                             1/1/1950                            0                          0                             0
700289329                             5/1/2011                           60                         59                            58
700289341                             1/1/1950                            0                          0                             0
700289552                             5/1/2011                           60                         59                            58
700289847                             4/1/2011                           60                         58                            57
700289864                             1/1/1950                            0                          0                             0
700289926                             1/1/1950                            0                          0                             0
700289960                             1/1/1950                            0                          0                             0
700290088                             1/1/1950                            0                          0                             0
700290089                             5/1/2011                           60                         59                            58
700290096                             1/1/1950                            0                          0                             0
700290116                             1/1/1950                            0                          0                             0
700290575                             5/1/2011                           60                         59                            58
700290636                             5/1/2011                           60                         59                            58
700290813                             5/1/2011                           60                         59                            58
700290824                             5/1/2011                           60                         59                            58
700290981                             5/1/2011                           60                         59                            58
700291368                             1/1/1950                            0                          0                             0
700291485                             5/1/2011                           60                         59                            58
700291529                             4/1/2011                           60                         58                            57
700291590                             5/1/2011                           60                         59                            58
700291651                             6/1/2011                           60                         60                            59
700291766                             5/1/2011                           60                         59                            58
700291913                             6/1/2011                           60                         60                            59
700291971                             5/1/2011                           60                         59                            58
700292129                             5/1/2011                           60                         59                            58
700292151                             5/1/2011                           60                         59                            58
700292222                             5/1/2011                           60                         59                            58
700292440                             5/1/2011                           60                         59                            58
700292555                             5/1/2011                           60                         59                            58
700292602                             5/1/2011                           60                         59                            58
700292624                             1/1/1950                            0                          0                             0
700292949                             1/1/1950                            0                          0                             0
700292986                             1/1/1950                            0                          0                             0
700293066                             1/1/1950                            0                          0                             0
700293112                             1/1/1950                            0                          0                             0
700293171                             6/1/2011                           60                         60                            59
700293605                             6/1/2011                           60                         60                            59
700293608                             6/1/2011                           60                         60                            59
700293747                             5/1/2011                           60                         59                            58
700293915                             6/1/2011                           60                         60                            59
700294361                             5/1/2011                           60                         59                            58
700294623                             6/1/2011                           60                         60                            59
700294749                             1/1/1950                            0                          0                             0
700294753                             5/1/2011                           60                         59                            58
700294819                             1/1/1950                            0                          0                             0
700294869                             5/1/2011                           60                         59                            58
700294938                             5/1/2011                           60                         59                            58
700295016                             5/1/2011                           60                         59                            58
700295079                             5/1/2011                           60                         59                            58
700295231                             5/1/2011                           60                         59                            58
700295261                             5/1/2011                           60                         59                            58
700295298                             6/1/2011                           60                         60                            59
700295336                             1/1/1950                            0                          0                             0
700295444                             1/1/1950                            0                          0                             0
700295616                             1/1/1950                            0                          0                             0
700295738                             5/1/2011                           60                         59                            58
700295740                             7/1/2013                           84                         85                            84
700295866                             5/1/2011                           60                         59                            58
700296221                             1/1/1950                            0                          0                             0
700296239                             6/1/2011                           60                         60                            59
700296305                             5/1/2011                           60                         59                            58
700296829                             5/1/2011                           60                         59                            58
700296901                             1/1/1950                            0                          0                             0
700296995                             5/1/2011                           60                         59                            58
700297032                             5/1/2011                           60                         59                            58
700297105                             1/1/1950                            0                          0                             0
700297165                             5/1/2011                           60                         59                            58
700297443                             5/1/2011                           60                         59                            58
700297500                             1/1/1950                            0                          0                             0
700297533                             5/1/2011                           60                         59                            58
700297567                             1/1/1950                            0                          0                             0
700297578                             1/1/1950                            0                          0                             0
700297689                             5/1/2011                           60                         59                            58
700297744                             5/1/2011                           60                         59                            58
700297936                             1/1/1950                            0                          0                             0
700298179                             6/1/2011                           60                         60                            59
700298188                             1/1/1950                            0                          0                             0
700298375                             5/1/2011                           60                         59                            58
700298410                             1/1/1950                            0                          0                             0
700298537                             6/1/2011                           60                         60                            59
700298585                             5/1/2011                           60                         59                            58
700298600                             5/1/2011                           60                         59                            58
700298736                             1/1/1950                            0                          0                             0
700298889                             5/1/2011                           60                         59                            58
700299018                             5/1/2011                           60                         59                            58
700299150                             6/1/2011                           60                         60                            59
700299162                             1/1/1950                            0                          0                             0
700299296                             5/1/2011                           60                         59                            58
700299334                             1/1/1950                            0                          0                             0
700299553                             5/1/2011                           60                         59                            58
700299590                             1/1/1950                            0                          0                             0
700299767                             5/1/2011                           60                         59                            58
700299819                             1/1/1950                            0                          0                             0
700300032                             4/1/2011                           60                         58                            57
700300336                             1/1/1950                            0                          0                             0
700300356                             5/1/2011                           60                         59                            58
700300430                             1/1/1950                            0                          0                             0
700300608                             1/1/1950                            0                          0                             0
700300613                             5/1/2011                           60                         59                            58
700300773                             5/1/2011                           60                         59                            58
700300774                             1/1/1950                            0                          0                             0
700300775                             1/1/1950                            0                          0                             0
700300788                             6/1/2011                           60                         60                            59
700300918                             5/1/2011                           60                         59                            58
700301000                             1/1/1950                            0                          0                             0
700301580                             6/1/2013                           84                         84                            83
700301778                             1/1/1950                            0                          0                             0
700301961                             6/1/2011                           60                         60                            59
700302051                             1/1/1950                            0                          0                             0
700302192                             6/1/2011                           60                         60                            59
700302325                             6/1/2011                           60                         60                            59
700302430                             1/1/1950                            0                          0                             0
700302447                             1/1/1950                            0                          0                             0
700302449                             1/1/1950                            0                          0                             0
700302559                             5/1/2011                           60                         59                            58
700302612                             1/1/1950                            0                          0                             0
700302775                             1/1/1950                            0                          0                             0
700302864                             1/1/1950                            0                          0                             0
700302908                             1/1/1950                            0                          0                             0
700302964                             1/1/1950                            0                          0                             0
700303185                             6/1/2011                           60                         60                            59
700303257                             5/1/2011                           60                         59                            58
700303372                             1/1/1950                            0                          0                             0
700303405                             1/1/1950                            0                          0                             0
700303441                             5/1/2011                           60                         59                            58
700303480                             6/1/2011                           60                         60                            59
700303658                             6/1/2011                           60                         60                            59
700303743                             1/1/1950                            0                          0                             0
700303918                             5/1/2011                           60                         59                            58
700304066                             7/1/2011                           60                         61                            60
700304091                             6/1/2011                           60                         60                            59
700304113                             5/1/2011                           60                         59                            58
700304118                             1/1/1950                            0                          0                             0
700304341                             1/1/1950                            0                          0                             0
700304592                             1/1/1950                            0                          0                             0
700304811                             5/1/2011                           60                         59                            58
700304818                             1/1/1950                            0                          0                             0
700305207                             1/1/1950                            0                          0                             0
700305510                             1/1/1950                            0                          0                             0
700305568                             1/1/1950                            0                          0                             0
700305710                             1/1/1950                            0                          0                             0
700305989                             6/1/2011                           60                         60                            59
700306058                             7/1/2011                           60                         61                            60
700306076                             1/1/1950                            0                          0                             0
700306084                             5/1/2011                           60                         59                            58
700306145                             5/1/2011                           60                         59                            58
700306212                             1/1/1950                            0                          0                             0
700306248                             7/1/2011                           60                         61                            60
700306314                             1/1/1950                            0                          0                             0
700306341                             1/1/1950                            0                          0                             0
700306351                             1/1/1950                            0                          0                             0
700306857                             6/1/2011                           60                         60                            59
700306861                             1/1/1950                            0                          0                             0
700306868                             6/1/2011                           60                         60                            59
700306994                             6/1/2011                           60                         60                            59
700307002                             6/1/2011                           60                         60                            59
700307006                             1/1/1950                            0                          0                             0
700307127                             6/1/2011                           60                         60                            59
700307248                             1/1/1950                            0                          0                             0
700307259                             1/1/1950                            0                          0                             0
700307293                             1/1/1950                            0                          0                             0
700307296                             1/1/1950                            0                          0                             0
700307335                             1/1/1950                            0                          0                             0
700307371                             1/1/1950                            0                          0                             0
700307372                             1/1/1950                            0                          0                             0
700307400                             1/1/1950                            0                          0                             0
700307568                             5/1/2011                           60                         59                            58
700307572                             5/1/2011                           60                         59                            58
700307819                             6/1/2011                           60                         60                            59
700307834                             1/1/1950                            0                          0                             0
700307989                             1/1/1950                            0                          0                             0
700308009                             5/1/2011                           60                         59                            58
700308010                             1/1/1950                            0                          0                             0
700308018                             5/1/2011                           60                         59                            58
700308144                             6/1/2011                           60                         60                            59
700308177                             5/1/2011                           60                         59                            58
700308199                             6/1/2011                           60                         60                            59
700308277                             1/1/1950                            0                          0                             0
700308341                             1/1/1950                            0                          0                             0
700308360                             5/1/2011                           60                         59                            58
700308534                             6/1/2011                           60                         60                            59
700308577                             6/1/2011                           60                         60                            59
700308672                             5/1/2011                           60                         59                            58
700308691                             1/1/1950                            0                          0                             0
700308890                             1/1/1950                            0                          0                             0
700309079                             5/1/2011                           60                         59                            58
700309167                             1/1/1950                            0                          0                             0
700309359                             7/1/2011                           60                         61                            60
700309416                             5/1/2011                           60                         59                            58
700309670                             1/1/1950                            0                          0                             0
700309814                             1/1/1950                            0                          0                             0
700309837                             1/1/1950                            0                          0                             0
700309865                             1/1/1950                            0                          0                             0
700309874                             1/1/1950                            0                          0                             0
700309886                             6/1/2011                           60                         60                            59
700310239                             6/1/2011                           60                         60                            59
700310333                             5/1/2011                           60                         59                            58
700310363                             5/1/2011                           60                         59                            58
700310425                             6/1/2011                           60                         60                            59
700310564                             6/1/2011                           60                         60                            59
700310575                             1/1/1950                            0                          0                             0
700310578                             1/1/1950                            0                          0                             0
700310613                             5/1/2011                           60                         59                            58
700310688                             5/1/2011                           60                         59                            58
700310744                             1/1/1950                            0                          0                             0
700310758                             1/1/1950                            0                          0                             0
700310771                             1/1/1950                            0                          0                             0
700310784                             1/1/1950                            0                          0                             0
700310785                             5/1/2011                           60                         59                            58
700310905                             6/1/2011                           60                         60                            59
700310946                             1/1/1950                            0                          0                             0
700310997                             1/1/1950                            0                          0                             0
700311196                             1/1/1950                            0                          0                             0
700311240                             1/1/1950                            0                          0                             0
700311259                             1/1/1950                            0                          0                             0
700311338                             6/1/2011                           60                         60                            59
700311369                             6/1/2011                           60                         60                            59
700311403                             1/1/1950                            0                          0                             0
700311887                             1/1/1950                            0                          0                             0
700311949                             1/1/1950                            0                          0                             0
700312097                             6/1/2011                           60                         60                            59
700312116                             6/1/2011                           60                         60                            59
700312267                             1/1/1950                            0                          0                             0
700312280                             1/1/1950                            0                          0                             0
700312400                             7/1/2011                           60                         61                            60
700312466                             6/1/2011                           60                         60                            59
700312476                             6/1/2011                           60                         60                            59
700312531                             6/1/2011                           60                         60                            59
700312946                             6/1/2011                           60                         60                            59
700312962                             1/1/1950                            0                          0                             0
700313158                             1/1/1950                            0                          0                             0
700313165                             1/1/1950                            0                          0                             0
700313327                             5/1/2011                           60                         59                            58
700313427                             1/1/1950                            0                          0                             0
700313437                             1/1/1950                            0                          0                             0
700313859                             6/1/2011                           60                         60                            59
700314060                             7/1/2011                           60                         61                            60
700314106                             1/1/1950                            0                          0                             0
700314367                             1/1/1950                            0                          0                             0
700314407                             6/1/2011                           60                         60                            59
700314496                             1/1/1950                            0                          0                             0
700314547                             1/1/1950                            0                          0                             0
700314700                             1/1/1950                            0                          0                             0
700314845                             5/1/2011                           60                         59                            58
700315167                             1/1/1950                            0                          0                             0
700315289                             1/1/1950                            0                          0                             0
700315730                             1/1/1950                            0                          0                             0
700315735                             6/1/2011                           60                         60                            59
700315739                             1/1/1950                            0                          0                             0
700315870                             1/1/1950                            0                          0                             0
700315885                             1/1/1950                            0                          0                             0
700315928                             1/1/1950                            0                          0                             0
700315944                             1/1/1950                            0                          0                             0
700316086                             7/1/2011                           60                         61                            60
700316120                             1/1/1950                            0                          0                             0
700316311                             1/1/1950                            0                          0                             0
700316376                             1/1/1950                            0                          0                             0
700316801                             1/1/1950                            0                          0                             0
700316861                             7/1/2011                           60                         61                            60
700316864                             6/1/2011                           60                         60                            59
700316866                             6/1/2011                           60                         60                            59
700316914                             1/1/1950                            0                          0                             0
700316923                             5/1/2011                           60                         59                            58
700316938                             6/1/2011                           60                         60                            59
700317172                             6/1/2011                           60                         60                            59
700317185                             1/1/1950                            0                          0                             0
700317288                             1/1/1950                            0                          0                             0
700317402                             1/1/1950                            0                          0                             0
700317533                             1/1/1950                            0                          0                             0
700317611                             7/1/2011                           60                         61                            60
700317917                             6/1/2011                           60                         60                            59
700318008                             6/1/2011                           60                         60                            59
700318085                             6/1/2011                           60                         60                            59
700318190                             1/1/1950                            0                          0                             0
700318262                             6/1/2011                           60                         60                            59
700318283                             1/1/1950                            0                          0                             0
700318300                             1/1/1950                            0                          0                             0
700318490                             5/1/2011                           60                         59                            58
700318512                             6/1/2011                           60                         60                            59
700318555                             1/1/1950                            0                          0                             0
700318581                             6/1/2011                           60                         60                            59
700318630                             6/1/2011                           60                         60                            59
700318671                             5/1/2011                           60                         59                            58
700318700                             1/1/1950                            0                          0                             0
700318711                             6/1/2011                           60                         60                            59
700318728                             6/1/2011                           60                         60                            59
700318832                             6/1/2011                           60                         60                            59
700318895                             1/1/1950                            0                          0                             0
700318931                             6/1/2011                           60                         60                            59
700319004                             6/1/2011                           60                         60                            59
700319065                             6/1/2011                           60                         60                            59
700319089                             6/1/2011                           60                         60                            59
700319112                             1/1/1950                            0                          0                             0
700319142                             7/1/2011                           60                         61                            60
700319216                             1/1/1950                            0                          0                             0
700319237                             6/1/2011                           60                         60                            59
700319239                             1/1/1950                            0                          0                             0
700319254                             1/1/1950                            0                          0                             0
700319281                             1/1/1950                            0                          0                             0
700319346                             6/1/2011                           60                         60                            59
700319383                             1/1/1950                            0                          0                             0
700319473                             6/1/2011                           60                         60                            59
700319562                             7/1/2011                           60                         61                            60
700319627                             6/1/2011                           60                         60                            59
700319728                             1/1/1950                            0                          0                             0
700319872                             6/1/2011                           60                         60                            59
700319877                             6/1/2011                           60                         60                            59
700320368                             1/1/1950                            0                          0                             0
700320598                             6/1/2011                           60                         60                            59
700320645                             6/1/2011                           60                         60                            59
700320646                             6/1/2011                           60                         60                            59
700320655                             6/1/2011                           60                         60                            59
700320830                             6/1/2011                           60                         60                            59
700320875                             7/1/2011                           60                         61                            60
700320916                             6/1/2011                           60                         60                            59
700320951                             6/1/2011                           60                         60                            59
700321054                             6/1/2011                           60                         60                            59
700321200                             6/1/2011                           60                         60                            59
700321229                             6/1/2011                           60                         60                            59
700321269                             6/1/2011                           60                         60                            59
700321358                             6/1/2013                           84                         84                            83
700321375                             6/1/2011                           60                         60                            59
700321417                             6/1/2011                           60                         60                            59
700321460                             6/1/2011                           60                         60                            59
700321550                             1/1/1950                            0                          0                             0
700321608                             1/1/1950                            0                          0                             0
700321692                             6/1/2011                           60                         60                            59
700321806                             6/1/2011                           60                         60                            59
700321846                             6/1/2011                           60                         60                            59
700321943                             7/1/2011                           60                         61                            60
700321999                             7/1/2011                           60                         61                            60
700322100                             6/1/2011                           60                         60                            59
700322104                             5/1/2011                           60                         59                            58
700322115                             7/1/2011                           60                         61                            60
700322231                             1/1/1950                            0                          0                             0
700322260                             6/1/2011                           60                         60                            59
700322274                             6/1/2011                           60                         60                            59
700322309                             6/1/2011                           60                         60                            59
700322327                             6/1/2011                           60                         60                            59
700322372                             6/1/2011                           60                         60                            59
700322413                             1/1/1950                            0                          0                             0
700322525                             6/1/2011                           60                         60                            59
700322615                             6/1/2011                           60                         60                            59
700322616                             1/1/1950                            0                          0                             0
700322630                             1/1/1950                            0                          0                             0
700322731                             6/1/2011                           60                         60                            59
700322813                             1/1/1950                            0                          0                             0
700322919                             6/1/2011                           60                         60                            59
700322987                             6/1/2011                           60                         60                            59
700323112                             6/1/2013                           84                         84                            83
700323139                             1/1/1950                            0                          0                             0
700323207                             6/1/2011                           60                         60                            59
700323271                             6/1/2011                           60                         60                            59
700323342                             6/1/2011                           60                         60                            59
700323364                             6/1/2011                           60                         60                            59
700323386                             6/1/2011                           60                         60                            59
700323453                             6/1/2011                           60                         60                            59
700323505                             6/1/2011                           60                         60                            59
700323556                             6/1/2011                           60                         60                            59
700323594                             1/1/1950                            0                          0                             0
700323662                             6/1/2011                           60                         60                            59
700323708                             7/1/2011                           60                         61                            60
700323728                             6/1/2011                           60                         60                            59
700323755                             1/1/1950                            0                          0                             0
700323783                             6/1/2011                           60                         60                            59
700323929                             6/1/2011                           60                         60                            59
700323974                             6/1/2011                           60                         60                            59
700324034                             6/1/2011                           60                         60                            59
700324103                             6/1/2011                           60                         60                            59
700324229                             6/1/2011                           60                         60                            59
700324254                             6/1/2011                           60                         60                            59
700324365                             6/1/2011                           60                         60                            59
700324368                             6/1/2011                           60                         60                            59
700324552                             6/1/2011                           60                         60                            59
700324594                             6/1/2011                           60                         60                            59
700324678                             7/1/2011                           60                         61                            60
700324679                             1/1/1950                            0                          0                             0
700324873                             6/1/2011                           60                         60                            59
700325031                             6/1/2011                           60                         60                            59
700325232                             6/1/2011                           60                         60                            59
700325324                             6/1/2011                           60                         60                            59
700325432                             6/1/2011                           60                         60                            59
700325479                             6/1/2011                           60                         60                            59
700325497                             6/1/2011                           60                         60                            59
700325548                             6/1/2011                           60                         60                            59
700325599                             7/1/2011                           60                         61                            60
700325615                             1/1/1950                            0                          0                             0
700325730                             7/1/2011                           60                         61                            60
700325806                             6/1/2011                           60                         60                            59
700325896                             6/1/2011                           60                         60                            59
700326021                             1/1/1950                            0                          0                             0
700326023                             1/1/1950                            0                          0                             0
700326175                             1/1/1950                            0                          0                             0
700326180                             1/1/1950                            0                          0                             0
700326196                             6/1/2011                           60                         60                            59
700326253                             6/1/2011                           60                         60                            59
700326314                             7/1/2011                           60                         61                            60
700326361                             6/1/2011                           60                         60                            59
700326434                             6/1/2011                           60                         60                            59
700326477                             6/1/2011                           60                         60                            59
700326597                             1/1/1950                            0                          0                             0
700326876                             7/1/2011                           60                         61                            60
700326881                             6/1/2011                           60                         60                            59
700327234                             6/1/2011                           60                         60                            59
700327324                             6/1/2011                           60                         60                            59
700327382                             6/1/2011                           60                         60                            59
700327412                             6/1/2011                           60                         60                            59
700327429                             6/1/2011                           60                         60                            59
700327485                             6/1/2011                           60                         60                            59
700327593                             6/1/2011                           60                         60                            59
700327594                             6/1/2011                           60                         60                            59
700327597                             7/1/2011                           60                         61                            60
700327652                             7/1/2011                           60                         61                            60
700327666                             7/1/2011                           60                         61                            60
700327674                             7/1/2011                           60                         61                            60
700327827                             6/1/2011                           60                         60                            59
700328002                             1/1/1950                            0                          0                             0
700328074                             6/1/2011                           60                         60                            59
700328113                             7/1/2011                           60                         61                            60
700328150                             6/1/2011                           60                         60                            59
700328208                             1/1/1950                            0                          0                             0
700328265                             7/1/2011                           60                         61                            60
700328313                             1/1/1950                            0                          0                             0
700328485                             6/1/2011                           60                         60                            59
700328567                             6/1/2011                           60                         60                            59
700328582                             6/1/2011                           60                         60                            59
700328646                             6/1/2011                           60                         60                            59
700328719                             6/1/2011                           60                         60                            59
700328844                             6/1/2011                           60                         60                            59
700328971                             7/1/2011                           60                         61                            60
700329032                             6/1/2011                           60                         60                            59
700329047                             7/1/2011                           60                         61                            60
700329098                             6/1/2011                           60                         60                            59
700329153                             7/1/2011                           60                         61                            60
700329223                             7/1/2011                           60                         61                            60
700329232                             7/1/2011                           60                         61                            60
700329259                             6/1/2011                           60                         60                            59
700329262                             6/1/2011                           60                         60                            59
700329280                             6/1/2011                           60                         60                            59
700329300                             6/1/2011                           60                         60                            59
700329302                             6/1/2011                           60                         60                            59
700329422                             6/1/2011                           60                         60                            59
700329478                             6/1/2011                           60                         60                            59
700329528                             6/1/2011                           60                         60                            59
700329581                             6/1/2011                           60                         60                            59
700329600                             7/1/2011                           60                         61                            60
700329616                             6/1/2011                           60                         60                            59
700329620                             6/1/2011                           60                         60                            59
700329622                             6/1/2011                           60                         60                            59
700329644                             6/1/2011                           60                         60                            59
700329684                             6/1/2011                           60                         60                            59
700329705                             7/1/2011                           60                         61                            60
700329733                             1/1/1950                            0                          0                             0
700329784                             7/1/2009                           36                         37                            36
700329798                             6/1/2011                           60                         60                            59
700329900                             6/1/2011                           60                         60                            59
700329919                             6/1/2011                           60                         60                            59
700329971                             1/1/1950                            0                          0                             0
700329998                             6/1/2011                           60                         60                            59
700330339                             7/1/2011                           60                         61                            60
700330458                             1/1/1950                            0                          0                             0
700330477                             6/1/2011                           60                         60                            59
700330685                             6/1/2011                           60                         60                            59
700330762                             7/1/2011                           60                         61                            60
700330829                             7/1/2011                           60                         61                            60
700330934                             7/1/2011                           60                         61                            60
700330937                             7/1/2011                           60                         61                            60
700330945                             7/1/2011                           60                         61                            60
700330986                             7/1/2011                           60                         61                            60
700331172                             6/1/2011                           60                         60                            59
700331206                             6/1/2011                           60                         60                            59
700331305                             7/1/2011                           60                         61                            60
700331363                             6/1/2011                           60                         60                            59
700331416                             7/1/2011                           60                         61                            60
700331555                             7/1/2011                           60                         61                            60
700331626                             7/1/2011                           60                         61                            60
700331686                             7/1/2011                           60                         61                            60
700331696                             6/1/2011                           60                         60                            59
700331834                             7/1/2011                           60                         61                            60
700331854                             6/1/2011                           60                         60                            59
700331954                             7/1/2011                           60                         61                            60
700331998                             6/1/2011                           60                         60                            59
700332112                             7/1/2011                           60                         61                            60
700332298                             7/1/2011                           60                         61                            60
700332368                             7/1/2011                           60                         61                            60
700332394                             6/1/2011                           60                         60                            59
700332442                             7/1/2011                           60                         61                            60
700332499                             1/1/1950                            0                          0                             0
700332639                             6/1/2011                           60                         60                            59
700332757                             7/1/2011                           60                         61                            60
700332858                             7/1/2011                           60                         61                            60
700332965                             6/1/2011                           60                         60                            59
700332966                             6/1/2011                           60                         60                            59
700332976                             7/1/2011                           60                         61                            60
700333007                             6/1/2011                           60                         60                            59
700333063                             7/1/2013                           84                         85                            84
700333075                             7/1/2011                           60                         61                            60
700333099                             7/1/2011                           60                         61                            60
700333109                             6/1/2011                           60                         60                            59
700333117                             6/1/2011                           60                         60                            59
700333136                             6/1/2011                           60                         60                            59
700333218                             7/1/2011                           60                         61                            60
700333287                             7/1/2009                           36                         37                            36
700333563                             7/1/2011                           60                         61                            60
700333601                             7/1/2011                           60                         61                            60
700333607                             7/1/2011                           60                         61                            60
700333623                             6/1/2011                           60                         60                            59
700333624                             1/1/1950                            0                          0                             0
700333648                             6/1/2011                           60                         60                            59
700333669                             6/1/2011                           60                         60                            59
700333687                             7/1/2011                           60                         61                            60
700333858                             7/1/2011                           60                         61                            60
700333922                             7/1/2011                           60                         61                            60
700333995                             6/1/2011                           60                         60                            59
700334109                             7/1/2011                           60                         61                            60
700334122                             7/1/2011                           60                         61                            60
700334125                             6/1/2011                           60                         60                            59
700334149                             7/1/2011                           60                         61                            60
700334157                             6/1/2011                           60                         60                            59
700334245                             6/1/2011                           60                         60                            59
700334298                             7/1/2011                           60                         61                            60
700334303                             7/1/2011                           60                         61                            60
700334312                             6/1/2011                           60                         60                            59
700334338                             6/1/2009                           36                         36                            35
700334591                             6/1/2011                           60                         60                            59
700334639                             6/1/2011                           60                         60                            59
700334650                             7/1/2011                           60                         61                            60
700334704                             6/1/2011                           60                         60                            59
700334711                             7/1/2011                           60                         61                            60
700334739                             7/1/2011                           60                         61                            60
700334776                             7/1/2011                           60                         61                            60
700334839                             6/1/2011                           60                         60                            59
700334896                             7/1/2011                           60                         61                            60
700335000                             7/1/2011                           60                         61                            60
700335050                             7/1/2011                           60                         61                            60
700335124                             7/1/2011                           60                         61                            60
700335231                             7/1/2011                           60                         61                            60
700335304                             7/1/2011                           60                         61                            60
700335307                             7/1/2011                           60                         61                            60
700335370                             7/1/2011                           60                         61                            60
700335371                             7/1/2013                           84                         85                            84
700335528                             6/1/2011                           60                         60                            59
700335606                             6/1/2011                           60                         60                            59
700335637                             6/1/2011                           60                         60                            59
700335719                             7/1/2011                           60                         61                            60
700335765                             6/1/2011                           60                         60                            59
700335770                             7/1/2011                           60                         61                            60
700335785                             6/1/2011                           60                         60                            59
700335907                             6/1/2011                           60                         60                            59
700335920                             6/1/2011                           60                         60                            59
700336079                             7/9/2011                           60                         61                            60
700336387                             7/1/2011                           60                         61                            60
700336400                             7/1/2011                           60                         61                            60
700336441                             7/1/2011                           60                         61                            60
700336515                             6/1/2011                           60                         60                            59
700336619                             7/1/2011                           60                         61                            60
700336668                             6/1/2011                           60                         60                            59
700336728                             7/1/2011                           60                         61                            60
700336770                             7/1/2011                           60                         61                            60
700336777                             7/1/2011                           60                         61                            60
700336785                             6/1/2011                           60                         60                            59
700336846                             6/1/2011                           60                         60                            59
700336892                             7/1/2011                           60                         61                            60
700336906                             6/1/2011                           60                         60                            59
700336967                             6/1/2011                           60                         60                            59
700337018                             6/1/2011                           60                         60                            59
700337038                             7/1/2011                           60                         61                            60
700337135                             6/1/2011                           60                         60                            59
700337185                             7/1/2011                           60                         61                            60
700337193                             7/1/2011                           60                         61                            60
700337207                             6/1/2011                           60                         60                            59
700337240                             6/1/2011                           60                         60                            59
700337329                             6/1/2011                           60                         60                            59
700337335                             7/1/2011                           60                         61                            60
700337380                             6/1/2011                           60                         60                            59
700337401                             7/1/2011                           60                         61                            60
700337448                             7/1/2011                           60                         61                            60
700337527                             6/1/2011                           60                         60                            59
700337552                             7/1/2011                           60                         61                            60
700337682                             7/1/2011                           60                         61                            60
700337722                             6/1/2011                           60                         60                            59
700337749                             7/1/2011                           60                         61                            60
700337925                             6/1/2011                           60                         60                            59
700337931                             7/1/2011                           60                         61                            60
700337934                             6/1/2011                           60                         60                            59
700337952                             6/1/2011                           60                         60                            59
700337964                             6/1/2011                           60                         60                            59
700337997                             7/1/2011                           60                         61                            60
700338109                             6/1/2011                           60                         60                            59
700338163                             6/1/2011                           60                         60                            59
700338170                             6/1/2011                           60                         60                            59
700338174                             7/1/2011                           60                         61                            60
700338193                             6/1/2011                           60                         60                            59
700338200                             6/1/2011                           60                         60                            59
700338271                             7/1/2011                           60                         61                            60
700338341                             7/1/2011                           60                         61                            60
700338371                             7/1/2011                           60                         61                            60
700338404                             6/1/2011                           60                         60                            59
700338700                             6/1/2011                           60                         60                            59
700338757                             7/1/2011                           60                         61                            60
700338881                             6/1/2011                           60                         60                            59
700339149                             6/1/2011                           60                         60                            59
700339210                             7/1/2011                           60                         61                            60
700339236                             7/1/2011                           60                         61                            60
700339242                             6/1/2011                           60                         60                            59
700339263                             6/1/2011                           60                         60                            59
700339432                             1/1/1950                            0                          0                             0
700339758                             7/1/2011                           60                         61                            60
700339763                             7/1/2011                           60                         61                            60
700339840                             6/1/2011                           60                         60                            59
700339914                             7/1/2011                           60                         61                            60
700339981                             7/1/2011                           60                         61                            60
700340149                             6/1/2011                           60                         60                            59
700340165                             7/1/2011                           60                         61                            60
700340318                             6/1/2011                           60                         60                            59
700340394                             7/1/2011                           60                         61                            60
700340421                             7/1/2011                           60                         61                            60
700340435                             7/1/2011                           60                         61                            60
700340473                             7/1/2011                           60                         61                            60
700340559                             7/1/2011                           60                         61                            60
700340748                             6/1/2011                           60                         60                            59
700340958                             7/1/2011                           60                         61                            60
700340987                             7/1/2011                           60                         61                            60
700341036                             7/1/2011                           60                         61                            60
700341275                             7/1/2011                           60                         61                            60
700341448                             7/1/2011                           60                         61                            60
700341507                             6/1/2011                           60                         60                            59
700341530                             7/1/2011                           60                         61                            60
700341609                             6/1/2011                           60                         60                            59
700341735                             7/1/2011                           60                         61                            60
700341963                             7/1/2011                           60                         61                            60
700341984                             7/1/2011                           60                         61                            60
700342046                             7/1/2011                           60                         61                            60
700342255                             6/1/2011                           60                         60                            59
700342286                             7/1/2011                           60                         61                            60
700342327                             7/1/2011                           60                         61                            60
700342367                             7/1/2011                           60                         61                            60
700342746                             7/1/2011                           60                         61                            60
700342766                             7/1/2011                           60                         61                            60
700342877                             7/1/2011                           60                         61                            60
700342903                             7/1/2011                           60                         61                            60
700342915                             6/1/2011                           60                         60                            59
700342932                             7/1/2011                           60                         61                            60
700342976                             7/1/2011                           60                         61                            60
700343107                             7/1/2011                           60                         61                            60
700343164                             6/1/2011                           60                         60                            59
700343172                             7/1/2011                           60                         61                            60
700343265                             7/1/2011                           60                         61                            60
700343523                             6/1/2011                           60                         60                            59
700343623                             7/1/2011                           60                         61                            60
700343855                             7/1/2011                           60                         61                            60
700343873                             7/1/2011                           60                         61                            60
700343874                             7/1/2011                           60                         61                            60
700343910                             7/1/2011                           60                         61                            60
700343930                             7/1/2011                           60                         61                            60
700343970                             7/1/2011                           60                         61                            60
700344067                             7/1/2011                           60                         61                            60
700344454                             7/1/2011                           60                         61                            60
700344457                             7/1/2011                           60                         61                            60
700344695                             7/1/2011                           60                         61                            60
700345041                             7/1/2011                           60                         61                            60
700345057                             7/1/2011                           60                         61                            60
700345169                             7/1/2011                           60                         61                            60
700345273                             7/1/2011                           60                         61                            60
700345279                             7/1/2009                           36                         37                            36
700345420                             7/1/2011                           60                         61                            60
700345543                             7/1/2011                           60                         61                            60
700345732                             7/1/2011                           60                         61                            60
700345873                             6/1/2011                           60                         60                            59
700345889                             7/1/2011                           60                         61                            60
700346136                             7/1/2011                           60                         61                            60
700346310                             7/1/2011                           60                         61                            60
700346455                             7/1/2011                           60                         61                            60
700346683                             7/1/2011                           60                         61                            60
700346784                             7/1/2011                           60                         61                            60
700347013                             7/1/2013                           84                         85                            84
700347043                             7/1/2011                           60                         61                            60
700347365                             7/1/2011                           60                         61                            60
700347616                             7/1/2011                           60                         61                            60
700347764                             7/1/2011                           60                         61                            60
700347825                             7/1/2011                           60                         61                            60
700347918                             7/1/2011                           60                         61                            60
700348043                             7/1/2011                           60                         61                            60
700348807                             7/1/2011                           60                         61                            60
700348865                             7/1/2011                           60                         61                            60
700349247                             7/1/2011                           60                         61                            60
700349948                             7/1/2011                           60                         61                            60
700350123                             6/1/2011                           60                         60                            59
700350512                             7/1/2011                           60                         61                            60
700351233                             7/1/2011                           60                         61                            60
700351987                             7/1/2011                           60                         61                            60
700355234                             7/1/2011                           60                         61                            60
500716970                             1/1/1950                            0                          0                             0
500733289                             1/1/1950                            0                          0                             0
500753957                             1/1/1950                            0                          0                             0
500773691                             6/1/2011                           60                         60                            59
500740099                             5/1/2011                           60                         59                            58
500745469                             6/1/2011                           60                         60                            59
500751750                             6/1/2011                           60                         60                            59
500766133                             6/1/2011                           60                         60                            59
500766467                             6/1/2011                           60                         60                            59
500767655                             6/1/2011                           60                         60                            59
500519473                             1/1/1950                            0                          0                             0
500696797                             1/1/1950                            0                          0                             0
500704452                             4/1/2011                           60                         58                            57
500711908                             1/1/1950                            0                          0                             0
500715089                             4/1/2011                           60                         58                            57
500715730                             4/1/2011                           60                         58                            57
500717960                             4/1/2011                           60                         58                            57
500720119                             4/1/2011                           60                         58                            57
500720123                             5/1/2011                           60                         59                            58
500724640                             4/1/2011                           60                         58                            57
500724732                             4/1/2011                           60                         58                            57
500726486                             4/1/2011                           60                         58                            57
500726873                             1/1/1950                            0                          0                             0
500727883                             4/1/2011                           60                         58                            57
500730249                             4/1/2011                           60                         58                            57
500730692                             5/1/2011                           60                         59                            58
500732403                             1/1/1950                            0                          0                             0
500733020                             5/1/2011                           60                         59                            58
500734814                             5/1/2011                           60                         59                            58
500735973                             1/1/1950                            0                          0                             0
500736748                             1/1/1950                            0                          0                             0
500736893                             5/1/2011                           60                         59                            58
500740586                             5/1/2011                           60                         59                            58
500744547                             1/1/1950                            0                          0                             0
500745289                             5/1/2011                           60                         59                            58
500745326                             1/1/1950                            0                          0                             0
500747856                             5/1/2011                           60                         59                            58
500748130                             5/1/2011                           60                         59                            58
500749106                             1/1/1950                            0                          0                             0
500749115                             1/1/1950                            0                          0                             0
500749378                             5/1/2011                           60                         59                            58
500749542                             6/1/2011                           60                         60                            59
500751159                             1/1/1950                            0                          0                             0
500751425                             1/1/1950                            0                          0                             0
500752821                             1/1/1950                            0                          0                             0
500754631                             1/1/1950                            0                          0                             0
500754821                             1/1/1950                            0                          0                             0
500757855                             6/1/2011                           60                         60                            59
500758246                             6/1/2011                           60                         60                            59
500758554                             1/1/1950                            0                          0                             0
500758690                             7/1/2011                           60                         61                            60
500758730                             6/1/2011                           60                         60                            59
500759510                             6/1/2011                           60                         60                            59
500760200                             6/1/2011                           60                         60                            59
500760518                             1/1/1950                            0                          0                             0
500760620                             6/1/2011                           60                         60                            59
500762828                             6/1/2011                           60                         60                            59
500764594                             6/1/2011                           60                         60                            59
500767827                             6/1/2011                           60                         60                            59
500769160                             6/1/2011                           60                         60                            59
500771357                             6/1/2011                           60                         60                            59
500774983                             6/1/2011                           60                         60                            59
500777193                             7/1/2011                           60                         61                            60
500567687                            10/1/2010                           60                         52                            51
500712586                             4/1/2011                           60                         58                            57
500723170                             4/1/2011                           60                         58                            57
500723823                             1/1/1950                            0                          0                             0
500724619                             4/1/2011                           60                         58                            57
500728496                             4/1/2011                           60                         58                            57
500729455                             1/1/1950                            0                          0                             0
500729459                             1/1/1950                            0                          0                             0
500734499                             1/1/1950                            0                          0                             0
500737209                             5/1/2011                           60                         59                            58
500738190                             1/1/1950                            0                          0                             0
500738447                             1/1/1950                            0                          0                             0
500740295                             1/1/1950                            0                          0                             0
500744392                             1/1/1950                            0                          0                             0
500753474                             1/1/1950                            0                          0                             0
500756254                             1/1/1950                            0                          0                             0
500758849                             1/1/1950                            0                          0                             0
500758894                             1/1/1950                            0                          0                             0
500758900                             1/1/1950                            0                          0                             0
500758911                             1/1/1950                            0                          0                             0
500759373                             1/1/1950                            0                          0                             0
500762179                             1/1/1950                            0                          0                             0
500765303                             1/1/1950                            0                          0                             0
500768198                             6/1/2011                           60                         60                            59
500634445                             1/1/1950                            0                          0                             0
500728612                             1/1/1950                            0                          0                             0
500728667                             1/1/1950                            0                          0                             0
500735138                             1/1/1950                            0                          0                             0
500739384                             1/1/1950                            0                          0                             0
500740487                             1/1/1950                            0                          0                             0
500751335                             5/1/2011                           60                         59                            58
500754904                             6/1/2011                           60                         60                            59
500762027                             6/1/2011                           60                         60                            59
500767482                             6/1/2011                           60                         60                            59
500736901                             1/1/1950                            0                          0                             0
500736911                             1/1/1950                            0                          0                             0
407869380                             5/1/2009                           36                         35                            34
500615746                             1/1/1950                            0                          0                             0
500622223                             1/1/1950                            0                          0                             0
500679328                             1/1/1950                            0                          0                             0
500706257                             4/1/2011                           60                         58                            57
500716689                             1/1/1950                            0                          0                             0
500722448                             1/1/1950                            0                          0                             0
500729772                             1/1/1950                            0                          0                             0
500741450                             1/1/1950                            0                          0                             0
500744615                             1/1/1950                            0                          0                             0
500751276                             5/1/2011                           60                         59                            58
500754892                             1/1/1950                            0                          0                             0
500759460                             1/1/1950                            0                          0                             0
500762101                             1/1/1950                            0                          0                             0
500767257                             1/1/1950                            0                          0                             0
407207624                             2/1/2011                           60                         56                            55
407207635                             3/1/2008                           24                         21                            20
407207639                             2/1/2011                           60                         56                            55
407207645                             3/1/2008                           24                         21                            20
407207646                             3/1/2011                           60                         57                            56
407716439                             4/1/2011                           60                         58                            57
407716444                             5/1/2011                           60                         59                            58
407716445                             5/1/2011                           60                         59                            58
407716450                             5/1/2011                           60                         59                            58
407897338                             5/1/2011                           60                         59                            58
407897348                             6/1/2011                           60                         60                            59
407897352                             6/1/2011                           60                         60                            59
500741553                             1/1/1950                            0                          0                             0
500747157                             1/1/1950                            0                          0                             0
500760699                             1/1/1950                            0                          0                             0
405779469                            10/1/2010                           60                         52                            51
407589978                             3/1/2011                           60                         57                            56
407589979                             3/1/2011                           60                         57                            56
407589980                            10/1/2010                           60                         52                            51
407589981                             3/1/2011                           60                         57                            56
407589991                             3/1/2011                           60                         57                            56
407589992                             4/1/2011                           60                         58                            57
407589994                             3/1/2011                           60                         57                            56
407589998                             4/1/2011                           60                         58                            57
407590002                             4/1/2011                           60                         58                            57
407590008                             3/1/2011                           60                         57                            56
407590011                             4/1/2011                           60                         58                            57
407590012                             3/1/2011                           60                         57                            56
407590016                             3/1/2011                           60                         57                            56
407590017                             3/1/2011                           60                         57                            56
407590021                             3/1/2011                           60                         57                            56
407590022                             4/1/2011                           60                         58                            57
407590024                             3/1/2011                           60                         57                            56
407590028                             3/1/2011                           60                         57                            56
407590029                             3/1/2011                           60                         57                            56
407590030                             4/1/2011                           60                         58                            57
407590032                             3/1/2011                           60                         57                            56
407590034                             4/1/2011                           60                         58                            57
407590037                             3/1/2011                           60                         57                            56
407590039                             3/1/2011                           60                         57                            56
407590040                             3/1/2011                           60                         57                            56
407590041                             4/1/2011                           60                         58                            57
407590044                             3/1/2011                           60                         57                            56
407590045                             4/1/2011                           60                         58                            57
407590048                             4/1/2011                           60                         58                            57
407590049                             4/1/2011                           60                         58                            57
407590050                             4/1/2011                           60                         58                            57
407590053                             4/1/2011                           60                         58                            57
407590054                             3/1/2011                           60                         57                            56
407590061                             4/1/2011                           60                         58                            57
407590063                             4/1/2011                           60                         58                            57
407590064                             4/1/2011                           60                         58                            57
407590068                             4/1/2011                           60                         58                            57
407590070                             4/1/2011                           60                         58                            57
407590072                             4/1/2011                           60                         58                            57
407590073                             4/1/2011                           60                         58                            57
407590076                             4/1/2011                           60                         58                            57
407590077                             4/1/2011                           60                         58                            57
407590081                             4/1/2011                           60                         58                            57
407590082                             4/1/2011                           60                         58                            57
407590083                             4/1/2011                           60                         58                            57
407590084                             4/1/2011                           60                         58                            57
407590085                             4/1/2011                           60                         58                            57
407590087                             4/1/2011                           60                         58                            57
407590088                             4/1/2011                           60                         58                            57
407590090                             4/1/2011                           60                         58                            57
407590091                             4/1/2011                           60                         58                            57
407590093                             4/1/2011                           60                         58                            57
407590094                             4/1/2011                           60                         58                            57
407590095                             4/1/2011                           60                         58                            57
407590096                             4/1/2011                           60                         58                            57
407590101                             4/1/2011                           60                         58                            57
407590102                             4/1/2011                           60                         58                            57
407590103                             4/1/2011                           60                         58                            57
407590105                             4/1/2011                           60                         58                            57
407590106                             4/1/2011                           60                         58                            57
407590107                             4/1/2011                           60                         58                            57
407590108                             4/1/2011                           60                         58                            57
407590110                             4/1/2011                           60                         58                            57
407590111                             4/1/2011                           60                         58                            57
407590117                             4/1/2011                           60                         58                            57
407590119                             4/1/2011                           60                         58                            57
407590120                             4/1/2011                           60                         58                            57
407590122                             4/1/2011                           60                         58                            57
407590126                             4/1/2011                           60                         58                            57
407590127                             4/1/2011                           60                         58                            57
407590129                             4/1/2011                           60                         58                            57
407590130                             4/1/2011                           60                         58                            57
407590131                             4/1/2011                           60                         58                            57
407590135                             4/1/2011                           60                         58                            57
500722360                             1/1/1950                            0                          0                             0
407940942                             5/1/2011                           60                         59                            58
407940943                             6/1/2011                           60                         60                            59
407940945                             6/1/2011                           60                         60                            59
407940946                             5/1/2009                           36                         35                            34
407940947                             5/1/2011                           60                         59                            58
407940948                             5/1/2009                           36                         35                            34
407940949                             5/1/2011                           60                         59                            58
407940950                             5/1/2011                           60                         59                            58
407940951                             5/1/2011                           60                         59                            58
407940952                             5/1/2013                           84                         83                            82
407940953                             6/1/2013                           84                         84                            83
407940954                             6/1/2013                           84                         84                            83
407940955                             6/1/2013                           84                         84                            83
407940957                             6/1/2013                           84                         84                            83
407940958                             5/1/2011                           60                         59                            58
407940959                             5/1/2011                           60                         59                            58
407940960                             5/1/2009                           36                         35                            34
407940961                             6/1/2013                           84                         84                            83
407940962                             6/1/2013                           84                         84                            83
407940963                             6/1/2011                           60                         60                            59
500725471                             1/1/1950                            0                          0                             0
500731291                             1/1/1950                            0                          0                             0
500743179                             1/1/1950                            0                          0                             0
500754622                             6/1/2011                           60                         60                            59
500763689                             6/1/2011                           60                         60                            59
500721225                             4/1/2011                           60                         58                            57
500728388                             1/1/1950                            0                          0                             0
500728420                             1/1/1950                            0                          0                             0
500758956                             6/1/2011                           60                         60                            59
500768271                             6/1/2011                           60                         60                            59
500777591                             7/1/2011                           60                         61                            60
500714188                             4/1/2011                           60                         58                            57
500733769                             4/1/2011                           60                         58                            57
500745414                             1/1/1950                            0                          0                             0
500749492                             5/1/2011                           60                         59                            58
500750032                             5/1/2011                           60                         59                            58
500750265                             1/1/1950                            0                          0                             0
500751560                             1/1/1950                            0                          0                             0
500753355                             5/1/2011                           60                         59                            58
500755892                             5/1/2011                           60                         59                            58
500755946                             6/1/2011                           60                         60                            59
500757948                             1/1/1950                            0                          0                             0
500758517                             5/1/2011                           60                         59                            58
500758579                             6/1/2011                           60                         60                            59
500759037                             6/1/2011                           60                         60                            59
500759043                             6/1/2011                           60                         60                            59
500762021                             6/1/2011                           60                         60                            59
500762407                             6/1/2011                           60                         60                            59
500763831                             6/1/2011                           60                         60                            59
500764593                             6/1/2011                           60                         60                            59
500765197                             6/1/2011                           60                         60                            59
500768139                             6/1/2011                           60                         60                            59
500768395                             6/1/2011                           60                         60                            59
500768478                             6/1/2011                           60                         60                            59
500768802                             6/1/2011                           60                         60                            59
500769902                             6/1/2011                           60                         60                            59
500769981                             6/1/2011                           60                         60                            59
500772427                             6/1/2011                           60                         60                            59
500772714                             6/1/2011                           60                         60                            59
500774790                             6/1/2011                           60                         60                            59
500775091                             6/1/2011                           60                         60                            59
500775129                             6/1/2011                           60                         60                            59
500775886                             6/1/2011                           60                         60                            59
500775908                             6/1/2011                           60                         60                            59
500778102                             6/1/2011                           60                         60                            59
500779323                             7/1/2011                           60                         61                            60
500758088                             6/1/2011                           60                         60                            59
500479671                             1/1/1950                            0                          0                             0
500691106                             4/1/2011                           60                         58                            57
500692466                             4/1/2011                           60                         58                            57
500694559                             4/1/2011                           60                         58                            57
500698450                             4/1/2011                           60                         58                            57
500706350                             4/1/2011                           60                         58                            57
500707080                             5/1/2011                           60                         59                            58
500708861                             5/1/2013                           84                         83                            82
500710184                             4/1/2011                           60                         58                            57
500710525                             4/1/2011                           60                         58                            57
500710755                             4/1/2011                           60                         58                            57
500714541                             4/1/2011                           60                         58                            57
500716673                             5/1/2011                           60                         59                            58
500716697                             6/1/2011                           60                         60                            59
500719325                             5/1/2011                           60                         59                            58
500729284                             6/1/2011                           60                         60                            59
500729383                             5/1/2011                           60                         59                            58
500729413                             6/1/2011                           60                         60                            59
500729866                             7/1/2011                           60                         61                            60
500731426                             5/1/2011                           60                         59                            58
500734054                             6/1/2011                           60                         60                            59
500735753                             5/1/2011                           60                         59                            58
500737912                             5/1/2011                           60                         59                            58
500740307                             5/1/2011                           60                         59                            58
500740320                             6/1/2011                           60                         60                            59
500741268                             6/1/2011                           60                         60                            59
500741604                             5/1/2011                           60                         59                            58
500741785                             6/1/2011                           60                         60                            59
500743468                             6/1/2011                           60                         60                            59
500744680                             6/1/2013                           84                         84                            83
500745697                             6/1/2013                           84                         84                            83
500745996                             6/1/2011                           60                         60                            59
500747498                             6/1/2011                           60                         60                            59
500750137                             6/1/2011                           60                         60                            59
500750362                             6/1/2011                           60                         60                            59
500750439                             6/1/2013                           84                         84                            83
500753999                             6/1/2011                           60                         60                            59
500754015                             6/1/2011                           60                         60                            59
500754022                             6/1/2011                           60                         60                            59
500754030                             6/1/2011                           60                         60                            59
500754423                             7/1/2011                           60                         61                            60
500755110                             6/1/2011                           60                         60                            59
500755282                             6/1/2013                           84                         84                            83
500755284                             6/1/2011                           60                         60                            59
500758219                             6/1/2011                           60                         60                            59
500758568                             6/1/2011                           60                         60                            59
500761968                             6/1/2011                           60                         60                            59
500762178                             6/1/2011                           60                         60                            59
500762665                             6/1/2011                           60                         60                            59
500764965                             6/1/2011                           60                         60                            59
500765448                             6/1/2011                           60                         60                            59
500765502                             6/1/2011                           60                         60                            59
500765504                             6/1/2011                           60                         60                            59
500767239                             7/1/2011                           60                         61                            60
500768337                             6/1/2013                           84                         84                            83
500769676                             6/1/2013                           84                         84                            83
500777947                             6/1/2011                           60                         60                            59
500685438                             1/1/1950                            0                          0                             0
500731337                             5/1/2011                           60                         59                            58
405584831                             1/1/1950                            0                          0                             0
500740815                             1/1/1950                            0                          0                             0
500773694                             6/1/2011                           60                         60                            59
500709335                             1/1/1950                            0                          0                             0
500716060                             1/1/1950                            0                          0                             0
500716065                             1/1/1950                            0                          0                             0
500497693                             8/1/2010                           60                         50                            49
500726381                             1/1/1950                            0                          0                             0
500734014                             1/1/1950                            0                          0                             0
500740250                             1/1/1950                            0                          0                             0
500744570                             1/1/1950                            0                          0                             0
500744743                             1/1/1950                            0                          0                             0
500757940                             6/1/2011                           60                         60                            59
500772789                             6/1/2011                           60                         60                            59
500773883                             6/1/2011                           60                         60                            59
500731164                             1/1/1950                            0                          0                             0
500772701                             6/1/2011                           60                         60                            59
407675455                             5/1/2009                           36                         35                            34
407675514                             5/1/2011                           60                         59                            58
407675527                             5/1/2011                           60                         59                            58
407675609                             5/1/2009                           36                         35                            34
407675636                             5/1/2009                           36                         35                            34
407675649                             5/1/2009                           36                         35                            34
407992388                             1/1/1950                            0                          0                             0
407992389                             1/1/1950                            0                          0                             0
407992390                             1/1/1950                            0                          0                             0
407992391                             1/1/1950                            0                          0                             0
407992392                             1/1/1950                            0                          0                             0
407992393                             1/1/1950                            0                          0                             0
407992394                             1/1/1950                            0                          0                             0
407992395                             1/1/1950                            0                          0                             0
407992396                             1/1/1950                            0                          0                             0
407992397                             1/1/1950                            0                          0                             0
407992398                             1/1/1950                            0                          0                             0
407992399                             1/1/1950                            0                          0                             0
407992400                             1/1/1950                            0                          0                             0
407992401                             1/1/1950                            0                          0                             0
407992402                             1/1/1950                            0                          0                             0
407992403                             1/1/1950                            0                          0                             0
407992404                             1/1/1950                            0                          0                             0
407992405                             1/1/1950                            0                          0                             0
407992406                             1/1/1950                            0                          0                             0
407992408                             1/1/1950                            0                          0                             0
407992409                             1/1/1950                            0                          0                             0
407992410                             1/1/1950                            0                          0                             0
407992411                             1/1/1950                            0                          0                             0
407992412                             1/1/1950                            0                          0                             0
407992413                             1/1/1950                            0                          0                             0
407992414                             1/1/1950                            0                          0                             0
407992415                             1/1/1950                            0                          0                             0
407992416                             1/1/1950                            0                          0                             0
407992417                             1/1/1950                            0                          0                             0
407992418                             1/1/1950                            0                          0                             0
407992419                             1/1/1950                            0                          0                             0
407992420                             1/1/1950                            0                          0                             0
407992421                             1/1/1950                            0                          0                             0
407992422                             1/1/1950                            0                          0                             0
407992423                             1/1/1950                            0                          0                             0
407992424                             1/1/1950                            0                          0                             0
407992426                             1/1/1950                            0                          0                             0
407992427                             1/1/1950                            0                          0                             0
407992428                             1/1/1950                            0                          0                             0
407992429                             1/1/1950                            0                          0                             0
407992430                             1/1/1950                            0                          0                             0
407992431                             1/1/1950                            0                          0                             0
407992432                             1/1/1950                            0                          0                             0
407992433                             1/1/1950                            0                          0                             0
407992434                             1/1/1950                            0                          0                             0
407992435                             1/1/1950                            0                          0                             0
407992436                             1/1/1950                            0                          0                             0
407992437                             1/1/1950                            0                          0                             0
407992438                             1/1/1950                            0                          0                             0
407992439                             1/1/1950                            0                          0                             0
407992440                             1/1/1950                            0                          0                             0
407992441                             1/1/1950                            0                          0                             0
407992442                             1/1/1950                            0                          0                             0
407992443                             1/1/1950                            0                          0                             0
407992444                             1/1/1950                            0                          0                             0
407992445                             1/1/1950                            0                          0                             0
407992446                             1/1/1950                            0                          0                             0
407992448                             1/1/1950                            0                          0                             0
407992449                             1/1/1950                            0                          0                             0
407992450                             1/1/1950                            0                          0                             0
407992451                             1/1/1950                            0                          0                             0
407992452                             1/1/1950                            0                          0                             0
407992453                             1/1/1950                            0                          0                             0
407992454                             1/1/1950                            0                          0                             0
407992455                             1/1/1950                            0                          0                             0
407992456                             1/1/1950                            0                          0                             0
407992457                             1/1/1950                            0                          0                             0
407992458                             1/1/1950                            0                          0                             0
407992459                             1/1/1950                            0                          0                             0
407992460                             1/1/1950                            0                          0                             0
407992461                             1/1/1950                            0                          0                             0
407992462                             1/1/1950                            0                          0                             0
407992463                             1/1/1950                            0                          0                             0
407992464                             1/1/1950                            0                          0                             0
407992465                             1/1/1950                            0                          0                             0
407992466                             1/1/1950                            0                          0                             0
407992467                             1/1/1950                            0                          0                             0
407992468                             1/1/1950                            0                          0                             0
407992469                             1/1/1950                            0                          0                             0
407992470                             1/1/1950                            0                          0                             0
407992471                             1/1/1950                            0                          0                             0
407992472                             1/1/1950                            0                          0                             0
407992473                             1/1/1950                            0                          0                             0
407992474                             1/1/1950                            0                          0                             0
407992475                             1/1/1950                            0                          0                             0
407992476                             1/1/1950                            0                          0                             0
407992477                             1/1/1950                            0                          0                             0
407992478                             1/1/1950                            0                          0                             0
407992479                             1/1/1950                            0                          0                             0
407992480                             1/1/1950                            0                          0                             0
407992481                             1/1/1950                            0                          0                             0
407992482                             1/1/1950                            0                          0                             0
407992484                             1/1/1950                            0                          0                             0
407992485                             1/1/1950                            0                          0                             0
407992486                             1/1/1950                            0                          0                             0
407992488                             1/1/1950                            0                          0                             0
407992489                             1/1/1950                            0                          0                             0
407992490                             1/1/1950                            0                          0                             0
407992491                             1/1/1950                            0                          0                             0
407992492                             1/1/1950                            0                          0                             0
407992493                             1/1/1950                            0                          0                             0
407992494                             1/1/1950                            0                          0                             0
407992495                             1/1/1950                            0                          0                             0
407992496                             1/1/1950                            0                          0                             0
407992497                             1/1/1950                            0                          0                             0
407992498                             1/1/1950                            0                          0                             0
407992499                             1/1/1950                            0                          0                             0
407992500                             1/1/1950                            0                          0                             0
407992501                             1/1/1950                            0                          0                             0
407992502                             1/1/1950                            0                          0                             0
407992503                             1/1/1950                            0                          0                             0
407992504                             1/1/1950                            0                          0                             0
407992505                             1/1/1950                            0                          0                             0
407992506                             1/1/1950                            0                          0                             0
407992507                             1/1/1950                            0                          0                             0
407992508                             1/1/1950                            0                          0                             0
407992509                             1/1/1950                            0                          0                             0
407992511                             1/1/1950                            0                          0                             0
407992512                             1/1/1950                            0                          0                             0
407992513                             1/1/1950                            0                          0                             0
407992514                             1/1/1950                            0                          0                             0
407992515                             1/1/1950                            0                          0                             0
407992516                             1/1/1950                            0                          0                             0
407992517                             1/1/1950                            0                          0                             0
407992518                             1/1/1950                            0                          0                             0
407992519                             1/1/1950                            0                          0                             0
407992520                             1/1/1950                            0                          0                             0
407992521                             1/1/1950                            0                          0                             0
407992522                             1/1/1950                            0                          0                             0
407992523                             1/1/1950                            0                          0                             0
407992524                             1/1/1950                            0                          0                             0
407992525                             1/1/1950                            0                          0                             0
407992526                             1/1/1950                            0                          0                             0
407992527                             1/1/1950                            0                          0                             0
407992528                             1/1/1950                            0                          0                             0
407992529                             1/1/1950                            0                          0                             0
407992530                             1/1/1950                            0                          0                             0
407992531                             1/1/1950                            0                          0                             0
407992532                             1/1/1950                            0                          0                             0
407992533                             1/1/1950                            0                          0                             0
407992534                             1/1/1950                            0                          0                             0
407992535                             1/1/1950                            0                          0                             0
407992536                             1/1/1950                            0                          0                             0
407992537                             1/1/1950                            0                          0                             0
407992538                             1/1/1950                            0                          0                             0
407992539                             1/1/1950                            0                          0                             0
407992540                             1/1/1950                            0                          0                             0
407992541                             1/1/1950                            0                          0                             0
407992542                             1/1/1950                            0                          0                             0
407992543                             1/1/1950                            0                          0                             0
407992544                             1/1/1950                            0                          0                             0
407992545                             1/1/1950                            0                          0                             0
407992546                             1/1/1950                            0                          0                             0
407992547                             1/1/1950                            0                          0                             0
407992548                             1/1/1950                            0                          0                             0
407992549                             1/1/1950                            0                          0                             0
407992550                             1/1/1950                            0                          0                             0
407992551                             1/1/1950                            0                          0                             0
407992552                             1/1/1950                            0                          0                             0
407992553                             1/1/1950                            0                          0                             0
407992554                             1/1/1950                            0                          0                             0
407992555                             1/1/1950                            0                          0                             0
407992556                             1/1/1950                            0                          0                             0
407992557                             1/1/1950                            0                          0                             0
407992559                             1/1/1950                            0                          0                             0
407992560                             1/1/1950                            0                          0                             0
407992561                             1/1/1950                            0                          0                             0
407992562                             1/1/1950                            0                          0                             0
407992563                             1/1/1950                            0                          0                             0
407992564                             1/1/1950                            0                          0                             0
407992565                             1/1/1950                            0                          0                             0
407992566                             1/1/1950                            0                          0                             0
407992567                             1/1/1950                            0                          0                             0
407992568                             1/1/1950                            0                          0                             0
407992569                             1/1/1950                            0                          0                             0
407992570                             1/1/1950                            0                          0                             0
407992571                             1/1/1950                            0                          0                             0
407992572                             1/1/1950                            0                          0                             0
407992573                             1/1/1950                            0                          0                             0
407992574                             1/1/1950                            0                          0                             0
407992575                             1/1/1950                            0                          0                             0
407992576                             1/1/1950                            0                          0                             0
407992577                             1/1/1950                            0                          0                             0
407992578                             1/1/1950                            0                          0                             0
407992579                             1/1/1950                            0                          0                             0
407992580                             1/1/1950                            0                          0                             0
407992581                             1/1/1950                            0                          0                             0
407992582                             1/1/1950                            0                          0                             0
407992583                             1/1/1950                            0                          0                             0
407992584                             1/1/1950                            0                          0                             0
407992585                             1/1/1950                            0                          0                             0
407992586                             1/1/1950                            0                          0                             0
407992587                             1/1/1950                            0                          0                             0
407992588                             1/1/1950                            0                          0                             0
407992589                             1/1/1950                            0                          0                             0
407992590                             1/1/1950                            0                          0                             0
407992591                             1/1/1950                            0                          0                             0
407992592                             1/1/1950                            0                          0                             0
407992593                             1/1/1950                            0                          0                             0
407992594                             1/1/1950                            0                          0                             0
407992595                             1/1/1950                            0                          0                             0
407992597                             1/1/1950                            0                          0                             0
407992598                             1/1/1950                            0                          0                             0
407992599                             1/1/1950                            0                          0                             0
407992600                             1/1/1950                            0                          0                             0
407992601                             1/1/1950                            0                          0                             0
407992602                             1/1/1950                            0                          0                             0
407992603                             1/1/1950                            0                          0                             0
407992604                             1/1/1950                            0                          0                             0
407992605                             1/1/1950                            0                          0                             0
407992606                             1/1/1950                            0                          0                             0
407992607                             1/1/1950                            0                          0                             0
407992608                             1/1/1950                            0                          0                             0
407992609                             1/1/1950                            0                          0                             0
407992610                             1/1/1950                            0                          0                             0
407992611                             1/1/1950                            0                          0                             0
407992612                             1/1/1950                            0                          0                             0
407992613                             1/1/1950                            0                          0                             0
407992614                             1/1/1950                            0                          0                             0
407992615                             1/1/1950                            0                          0                             0
407992616                             1/1/1950                            0                          0                             0
407992617                             1/1/1950                            0                          0                             0
407992619                             1/1/1950                            0                          0                             0
407992620                             1/1/1950                            0                          0                             0
407992621                             1/1/1950                            0                          0                             0
407992622                             1/1/1950                            0                          0                             0
407992623                             1/1/1950                            0                          0                             0
407992624                             1/1/1950                            0                          0                             0
407992626                             1/1/1950                            0                          0                             0
407992627                             1/1/1950                            0                          0                             0
407992628                             1/1/1950                            0                          0                             0
407992629                             1/1/1950                            0                          0                             0
407992630                             1/1/1950                            0                          0                             0
407992631                             1/1/1950                            0                          0                             0
407992632                             1/1/1950                            0                          0                             0
407992633                             1/1/1950                            0                          0                             0
407992634                             1/1/1950                            0                          0                             0
407992635                             1/1/1950                            0                          0                             0
407992636                             1/1/1950                            0                          0                             0
407992637                             1/1/1950                            0                          0                             0
407992638                             1/1/1950                            0                          0                             0
407992639                             1/1/1950                            0                          0                             0
407992640                             1/1/1950                            0                          0                             0
407992641                             1/1/1950                            0                          0                             0
407992642                             1/1/1950                            0                          0                             0
407992643                             1/1/1950                            0                          0                             0
407992645                             1/1/1950                            0                          0                             0
407992646                             1/1/1950                            0                          0                             0
407992647                             1/1/1950                            0                          0                             0
407992648                             1/1/1950                            0                          0                             0
407992649                             1/1/1950                            0                          0                             0
407992650                             1/1/1950                            0                          0                             0
407992651                             1/1/1950                            0                          0                             0
407992652                             1/1/1950                            0                          0                             0
407992653                             1/1/1950                            0                          0                             0
407992654                             1/1/1950                            0                          0                             0
407992655                             1/1/1950                            0                          0                             0
407992656                             1/1/1950                            0                          0                             0
407992657                             1/1/1950                            0                          0                             0
407992658                             1/1/1950                            0                          0                             0
407992659                             1/1/1950                            0                          0                             0
407992660                             1/1/1950                            0                          0                             0
407992661                             1/1/1950                            0                          0                             0
407992662                             1/1/1950                            0                          0                             0
407992663                             1/1/1950                            0                          0                             0
407992664                             1/1/1950                            0                          0                             0
407992665                             1/1/1950                            0                          0                             0
407992666                             1/1/1950                            0                          0                             0
407992667                             1/1/1950                            0                          0                             0
407992668                             1/1/1950                            0                          0                             0
407992669                             1/1/1950                            0                          0                             0
407992670                             1/1/1950                            0                          0                             0
407992671                             1/1/1950                            0                          0                             0
407992672                             1/1/1950                            0                          0                             0
407992673                             1/1/1950                            0                          0                             0
407992674                             1/1/1950                            0                          0                             0
407992675                             1/1/1950                            0                          0                             0
407992676                             1/1/1950                            0                          0                             0
407992677                             1/1/1950                            0                          0                             0
407992678                             1/1/1950                            0                          0                             0
407992679                             1/1/1950                            0                          0                             0
407992680                             1/1/1950                            0                          0                             0
407992681                             1/1/1950                            0                          0                             0
407992682                             1/1/1950                            0                          0                             0
407992683                             1/1/1950                            0                          0                             0
407992685                             1/1/1950                            0                          0                             0
407992686                             1/1/1950                            0                          0                             0
407992687                             1/1/1950                            0                          0                             0
407992688                             1/1/1950                            0                          0                             0
407992689                             1/1/1950                            0                          0                             0
407992690                             1/1/1950                            0                          0                             0
407992691                             1/1/1950                            0                          0                             0
407992692                             1/1/1950                            0                          0                             0
407992693                             1/1/1950                            0                          0                             0
407992694                             1/1/1950                            0                          0                             0
407992695                             1/1/1950                            0                          0                             0
407992697                             1/1/1950                            0                          0                             0
407992698                             1/1/1950                            0                          0                             0
407992699                             1/1/1950                            0                          0                             0
407992700                             1/1/1950                            0                          0                             0
407992701                             1/1/1950                            0                          0                             0
407992702                             1/1/1950                            0                          0                             0
407992703                             1/1/1950                            0                          0                             0
407992704                             1/1/1950                            0                          0                             0
407992705                             1/1/1950                            0                          0                             0
407992706                             1/1/1950                            0                          0                             0
407992707                             1/1/1950                            0                          0                             0
407992708                             1/1/1950                            0                          0                             0
407992709                             1/1/1950                            0                          0                             0
407992710                             1/1/1950                            0                          0                             0
407992711                             1/1/1950                            0                          0                             0
407992712                             1/1/1950                            0                          0                             0
407992713                             1/1/1950                            0                          0                             0
407992714                             1/1/1950                            0                          0                             0
407992716                             1/1/1950                            0                          0                             0
407992717                             1/1/1950                            0                          0                             0
407992718                             1/1/1950                            0                          0                             0
407992719                             1/1/1950                            0                          0                             0
407992720                             1/1/1950                            0                          0                             0
407992721                             1/1/1950                            0                          0                             0
407992723                             1/1/1950                            0                          0                             0
407992724                             1/1/1950                            0                          0                             0
407992725                             1/1/1950                            0                          0                             0
407992726                             1/1/1950                            0                          0                             0
407992727                             1/1/1950                            0                          0                             0
407992728                             1/1/1950                            0                          0                             0
407992729                             1/1/1950                            0                          0                             0
407992730                             1/1/1950                            0                          0                             0
407992731                             1/1/1950                            0                          0                             0
407992732                             1/1/1950                            0                          0                             0
407992734                             1/1/1950                            0                          0                             0
407992735                             1/1/1950                            0                          0                             0
407992736                             1/1/1950                            0                          0                             0
407992737                             1/1/1950                            0                          0                             0
407992738                             1/1/1950                            0                          0                             0
407992739                             1/1/1950                            0                          0                             0
407992740                             1/1/1950                            0                          0                             0
407992741                             1/1/1950                            0                          0                             0
407992742                             1/1/1950                            0                          0                             0
407992743                             1/1/1950                            0                          0                             0
407992744                             1/1/1950                            0                          0                             0
407992745                             1/1/1950                            0                          0                             0
407992746                             1/1/1950                            0                          0                             0
407992747                             1/1/1950                            0                          0                             0
407992748                             1/1/1950                            0                          0                             0
407992749                             1/1/1950                            0                          0                             0
407992750                             1/1/1950                            0                          0                             0
407992751                             1/1/1950                            0                          0                             0
407992753                             1/1/1950                            0                          0                             0
407992754                             1/1/1950                            0                          0                             0
407992755                             1/1/1950                            0                          0                             0
407992757                             1/1/1950                            0                          0                             0
407992758                             1/1/1950                            0                          0                             0
407992759                             1/1/1950                            0                          0                             0
407992760                             1/1/1950                            0                          0                             0
407992761                             1/1/1950                            0                          0                             0
407992762                             1/1/1950                            0                          0                             0
407992763                             1/1/1950                            0                          0                             0
407992764                             1/1/1950                            0                          0                             0
407992765                             1/1/1950                            0                          0                             0
407992766                             1/1/1950                            0                          0                             0
407992767                             1/1/1950                            0                          0                             0
407992768                             1/1/1950                            0                          0                             0
407992769                             1/1/1950                            0                          0                             0
407992770                             1/1/1950                            0                          0                             0
407992771                             1/1/1950                            0                          0                             0
407992772                             1/1/1950                            0                          0                             0
407992773                             1/1/1950                            0                          0                             0
407992774                             1/1/1950                            0                          0                             0
407992775                             1/1/1950                            0                          0                             0
407992776                             1/1/1950                            0                          0                             0
407992777                             1/1/1950                            0                          0                             0
407992778                             1/1/1950                            0                          0                             0
407992779                             1/1/1950                            0                          0                             0
407992780                             1/1/1950                            0                          0                             0
407992781                             1/1/1950                            0                          0                             0
407992782                             1/1/1950                            0                          0                             0
407992783                             1/1/1950                            0                          0                             0
407992784                             1/1/1950                            0                          0                             0
407992785                             1/1/1950                            0                          0                             0
407992786                             1/1/1950                            0                          0                             0
407992787                             1/1/1950                            0                          0                             0
407992788                             1/1/1950                            0                          0                             0
407992789                             1/1/1950                            0                          0                             0
407992790                             1/1/1950                            0                          0                             0
407992791                             1/1/1950                            0                          0                             0
407992793                             1/1/1950                            0                          0                             0
407992794                             1/1/1950                            0                          0                             0
407992795                             1/1/1950                            0                          0                             0
407992796                             1/1/1950                            0                          0                             0
407992797                             1/1/1950                            0                          0                             0
407992798                             1/1/1950                            0                          0                             0
407992799                             1/1/1950                            0                          0                             0
407992800                             1/1/1950                            0                          0                             0
407992801                             1/1/1950                            0                          0                             0
407992802                             1/1/1950                            0                          0                             0
407992803                             1/1/1950                            0                          0                             0
407992804                             1/1/1950                            0                          0                             0
407992805                             1/1/1950                            0                          0                             0
407992806                             1/1/1950                            0                          0                             0
407992807                             1/1/1950                            0                          0                             0
407992808                             1/1/1950                            0                          0                             0
407992809                             1/1/1950                            0                          0                             0
407992810                             1/1/1950                            0                          0                             0
407992811                             1/1/1950                            0                          0                             0
407992812                             1/1/1950                            0                          0                             0
407992813                             1/1/1950                            0                          0                             0
407992814                             1/1/1950                            0                          0                             0
407992815                             1/1/1950                            0                          0                             0
407992816                             1/1/1950                            0                          0                             0
407992818                             1/1/1950                            0                          0                             0
407992819                             1/1/1950                            0                          0                             0
407992820                             1/1/1950                            0                          0                             0
407992821                             1/1/1950                            0                          0                             0
407992822                             1/1/1950                            0                          0                             0
407992823                             1/1/1950                            0                          0                             0
407992824                             1/1/1950                            0                          0                             0
407992825                             1/1/1950                            0                          0                             0
407992826                             1/1/1950                            0                          0                             0
407992827                             1/1/1950                            0                          0                             0
407992828                             1/1/1950                            0                          0                             0
407992829                             1/1/1950                            0                          0                             0
407992830                             1/1/1950                            0                          0                             0
407992831                             1/1/1950                            0                          0                             0
407992832                             1/1/1950                            0                          0                             0
407992833                             1/1/1950                            0                          0                             0
407992834                             1/1/1950                            0                          0                             0
407992835                             1/1/1950                            0                          0                             0
407992836                             1/1/1950                            0                          0                             0
407992837                             1/1/1950                            0                          0                             0
407992838                             1/1/1950                            0                          0                             0
407992839                             1/1/1950                            0                          0                             0
407992840                             1/1/1950                            0                          0                             0
407992841                             1/1/1950                            0                          0                             0
407992842                             1/1/1950                            0                          0                             0
407992843                             1/1/1950                            0                          0                             0
407992844                             1/1/1950                            0                          0                             0
407992845                             1/1/1950                            0                          0                             0
407992846                             1/1/1950                            0                          0                             0
407992847                             1/1/1950                            0                          0                             0
407992848                             1/1/1950                            0                          0                             0
407992849                             1/1/1950                            0                          0                             0
407992850                             1/1/1950                            0                          0                             0
407992851                             1/1/1950                            0                          0                             0
407992852                             1/1/1950                            0                          0                             0
407992853                             1/1/1950                            0                          0                             0
407992854                             1/1/1950                            0                          0                             0
407992855                             1/1/1950                            0                          0                             0
407992856                             1/1/1950                            0                          0                             0
407992857                             1/1/1950                            0                          0                             0
407992858                             1/1/1950                            0                          0                             0
407992859                             1/1/1950                            0                          0                             0
407992860                             1/1/1950                            0                          0                             0
407992861                             1/1/1950                            0                          0                             0
407992862                             1/1/1950                            0                          0                             0
407992863                             1/1/1950                            0                          0                             0
407992864                             1/1/1950                            0                          0                             0
407992865                             1/1/1950                            0                          0                             0
407992866                             1/1/1950                            0                          0                             0
407992867                             1/1/1950                            0                          0                             0
407992868                             1/1/1950                            0                          0                             0
407992870                             1/1/1950                            0                          0                             0
407992871                             1/1/1950                            0                          0                             0
407992872                             1/1/1950                            0                          0                             0
407992873                             1/1/1950                            0                          0                             0
407992874                             1/1/1950                            0                          0                             0
407992875                             1/1/1950                            0                          0                             0
407992877                             1/1/1950                            0                          0                             0
407992878                             1/1/1950                            0                          0                             0
407992879                             1/1/1950                            0                          0                             0
407992880                             1/1/1950                            0                          0                             0
407992881                             1/1/1950                            0                          0                             0
407992882                             1/1/1950                            0                          0                             0
407992883                             1/1/1950                            0                          0                             0
407992884                             1/1/1950                            0                          0                             0
407992885                             1/1/1950                            0                          0                             0
407992886                             1/1/1950                            0                          0                             0
407992887                             1/1/1950                            0                          0                             0
407992888                             1/1/1950                            0                          0                             0
407992889                             1/1/1950                            0                          0                             0
407992890                             1/1/1950                            0                          0                             0
407992891                             1/1/1950                            0                          0                             0
407992892                             1/1/1950                            0                          0                             0
407992893                             1/1/1950                            0                          0                             0
407992895                             1/1/1950                            0                          0                             0
407992896                             1/1/1950                            0                          0                             0
407992897                             1/1/1950                            0                          0                             0
407992898                             1/1/1950                            0                          0                             0
407992899                             1/1/1950                            0                          0                             0
407992900                             1/1/1950                            0                          0                             0
407992901                             1/1/1950                            0                          0                             0
407992902                             1/1/1950                            0                          0                             0
407992903                             1/1/1950                            0                          0                             0
407992904                             1/1/1950                            0                          0                             0
407992905                             1/1/1950                            0                          0                             0
407992906                             1/1/1950                            0                          0                             0
407992907                             1/1/1950                            0                          0                             0
500695741                             4/1/2011                           60                         58                            57
500704718                             4/1/2011                           60                         58                            57
500712183                             4/1/2011                           60                         58                            57
500725168                             4/1/2011                           60                         58                            57
500728080                             4/1/2011                           60                         58                            57
500730077                             1/1/1950                            0                          0                             0
500735716                             5/1/2011                           60                         59                            58
500744561                             6/1/2011                           60                         60                            59
500750815                             6/1/2013                           84                         84                            83
500650571                             3/1/2011                           60                         57                            56
500763904                             6/1/2011                           60                         60                            59
500768305                             6/1/2011                           60                         60                            59
500771002                             6/1/2011                           60                         60                            59
500781862                             7/1/2011                           60                         61                            60
500740605                             1/1/1950                            0                          0                             0
500756333                             1/1/1950                            0                          0                             0
500744558                             1/1/1950                            0                          0                             0
500751921                             6/1/2011                           60                         60                            59
500763642                             6/1/2011                           60                         60                            59
407800838                             4/1/2009                           36                         34                            33
407800840                             4/1/2011                           60                         58                            57
407800842                             4/1/2011                           60                         58                            57
407800843                             4/1/2011                           60                         58                            57
407800845                             4/1/2013                           84                         82                            81
407800846                             4/1/2013                           84                         82                            81
407800849                             4/1/2009                           36                         34                            33
407800855                             4/1/2011                           60                         58                            57
407800857                             4/1/2011                           60                         58                            57
407800858                             4/1/2011                           60                         58                            57
407800860                             4/1/2009                           36                         34                            33
407800861                             4/1/2013                           84                         82                            81
407800864                             3/1/2013                           84                         81                            80
407800866                             4/1/2013                           84                         82                            81
407800869                             4/1/2013                           84                         82                            81
407800871                             4/1/2009                           36                         34                            33
407800873                             4/1/2013                           84                         82                            81
407800878                             4/1/2013                           84                         82                            81
407800882                             4/1/2009                           36                         34                            33
407800888                             4/1/2013                           84                         82                            81
407800891                             1/1/2013                           84                         79                            78
407800893                             4/1/2011                           60                         58                            57
407800896                             4/1/2011                           60                         58                            57
500652457                             1/1/2011                           60                         55                            54
500693820                             1/1/1950                            0                          0                             0
500703465                             4/1/2011                           60                         58                            57
500703488                             4/1/2011                           60                         58                            57
500714657                             4/1/2011                           60                         58                            57
500726172                             5/1/2011                           60                         59                            58
500726222                             5/1/2011                           60                         59                            58
500727990                             4/1/2011                           60                         58                            57
500728132                             4/1/2011                           60                         58                            57
500731451                             3/1/2011                           60                         57                            56
500747911                             1/1/1950                            0                          0                             0
500748311                             5/1/2011                           60                         59                            58
500748378                             5/1/2011                           60                         59                            58
500748871                             6/1/2011                           60                         60                            59
500751392                             5/1/2011                           60                         59                            58
500753980                             6/1/2011                           60                         60                            59
500754806                             6/1/2011                           60                         60                            59
500760318                             6/1/2011                           60                         60                            59
500763933                             6/1/2011                           60                         60                            59
500764853                             6/1/2011                           60                         60                            59
500767322                             6/1/2011                           60                         60                            59
500770499                             6/1/2011                           60                         60                            59
500772982                             6/1/2011                           60                         60                            59
500773312                             6/1/2011                           60                         60                            59
500773394                             7/1/2011                           60                         61                            60
500773912                             6/1/2011                           60                         60                            59
500790037                             6/1/2011                           60                         60                            59
500715080                             1/1/1950                            0                          0                             0
500728928                             1/1/1950                            0                          0                             0
500744971                             1/1/1950                            0                          0                             0
500747334                             1/1/1950                            0                          0                             0
500747376                             1/1/1950                            0                          0                             0
500772528                             6/1/2011                           60                         60                            59
500775039                             6/1/2011                           60                         60                            59
500693765                             1/1/1950                            0                          0                             0
500713163                             1/1/1950                            0                          0                             0
500724137                             1/1/1950                            0                          0                             0
500727828                             1/1/1950                            0                          0                             0
500729155                             1/1/1950                            0                          0                             0
500733532                             1/1/1950                            0                          0                             0
500747851                             1/1/1950                            0                          0                             0
500756059                             1/1/1950                            0                          0                             0
500709603                             4/1/2011                           60                         58                            57
500720404                             5/1/2011                           60                         59                            58
500735085                             1/1/1950                            0                          0                             0
500742266                             1/1/1950                            0                          0                             0
500746964                             1/1/1950                            0                          0                             0
500749764                             1/1/1950                            0                          0                             0
500751559                             1/1/1950                            0                          0                             0
500756242                             6/1/2011                           60                         60                            59
500768609                             6/1/2011                           60                         60                            59
500772894                             6/1/2011                           60                         60                            59
500775239                             7/1/2011                           60                         61                            60
500751851                             1/1/1950                            0                          0                             0
500733832                             5/1/2011                           60                         59                            58
500657460                            12/1/2010                           60                         54                            53
500737079                             1/1/1950                            0                          0                             0
500723681                             1/1/1950                            0                          0                             0
500693697                             1/1/1950                            0                          0                             0
500719714                             4/1/2011                           60                         58                            57
500744979                             1/1/1950                            0                          0                             0
500775347                             6/1/2011                           60                         60                            59
407567243                             3/1/2011                           60                         57                            56
405773403                             8/1/2010                           60                         50                            49
500756049                             1/1/1950                            0                          0                             0
500487487                             8/1/2010                           60                         50                            49
500576049                            10/1/2007                           24                         16                            15
500618439                             1/1/1950                            0                          0                             0
500639164                             1/1/2011                           60                         55                            54
500694603                             3/1/2011                           60                         57                            56
500698948                             1/1/1950                            0                          0                             0
500705403                             4/1/2011                           60                         58                            57
500706043                             4/1/2011                           60                         58                            57
500706860                             4/1/2011                           60                         58                            57
500710151                             4/1/2011                           60                         58                            57
500720774                             4/1/2011                           60                         58                            57
500720851                             4/1/2011                           60                         58                            57
500721978                             4/1/2011                           60                         58                            57
500724570                             5/1/2011                           60                         59                            58
500730856                             5/1/2011                           60                         59                            58
500735658                             1/1/1950                            0                          0                             0
500736798                             5/1/2009                           36                         35                            34
500738117                             1/1/1950                            0                          0                             0
500750079                             6/1/2011                           60                         60                            59
500750232                             1/1/1950                            0                          0                             0
500751170                             6/1/2011                           60                         60                            59
500752110                             6/1/2011                           60                         60                            59
500752115                             6/1/2011                           60                         60                            59
500753239                             6/1/2011                           60                         60                            59
500754323                             1/1/1950                            0                          0                             0
500755387                             6/1/2011                           60                         60                            59
500757014                             6/1/2011                           60                         60                            59
500757708                             6/1/2011                           60                         60                            59
500759540                             6/1/2011                           60                         60                            59
500761777                             1/1/1950                            0                          0                             0
500762484                             6/1/2011                           60                         60                            59
500763696                             6/1/2011                           60                         60                            59
500763711                             6/1/2011                           60                         60                            59
500764448                             6/1/2011                           60                         60                            59
500764733                             6/1/2011                           60                         60                            59
500765668                             1/1/1950                            0                          0                             0
500767828                             6/1/2011                           60                         60                            59
500767938                             6/1/2011                           60                         60                            59
500768491                             6/1/2011                           60                         60                            59
500768594                             7/1/2011                           60                         61                            60
500770635                             6/1/2011                           60                         60                            59
500773911                             6/1/2011                           60                         60                            59
500773927                             6/1/2011                           60                         60                            59
500777219                             6/1/2011                           60                         60                            59
500777634                             6/1/2011                           60                         60                            59
500783983                             7/1/2011                           60                         61                            60
407416425                             4/1/2009                           36                         34                            33
407416435                             4/1/2011                           60                         58                            57
407416436                             4/1/2009                           36                         34                            33
407416441                             4/1/2011                           60                         58                            57
407416442                             4/1/2011                           60                         58                            57
407416445                             4/1/2011                           60                         58                            57
407416446                             4/1/2008                           24                         22                            21
407416447                             4/1/2011                           60                         58                            57
407416448                             4/1/2011                           60                         58                            57
407416450                             4/1/2011                           60                         58                            57
407416452                             4/1/2011                           60                         58                            57
407416453                             4/1/2011                           60                         58                            57
407416454                             4/1/2011                           60                         58                            57
407537394                             4/1/2011                           60                         58                            57
407537401                             5/1/2011                           60                         59                            58
407537405                             4/1/2008                           24                         22                            21
407668826                             2/1/2011                           60                         56                            55
407668828                             4/1/2011                           60                         58                            57
407668831                             5/1/2011                           60                         59                            58
407668833                             4/1/2011                           60                         58                            57
407668835                             4/1/2011                           60                         58                            57
407668836                             5/1/2009                           36                         35                            34
407668839                             5/1/2009                           36                         35                            34
407956726                             1/1/1950                            0                          0                             0
407956727                             1/1/1950                            0                          0                             0
407956728                             1/1/1950                            0                          0                             0
407956729                             1/1/1950                            0                          0                             0
407956730                             1/1/1950                            0                          0                             0
407956731                             1/1/1950                            0                          0                             0
407956734                             1/1/1950                            0                          0                             0
407956735                             1/1/1950                            0                          0                             0
407956736                             1/1/1950                            0                          0                             0
407956737                             1/1/1950                            0                          0                             0
407956738                             1/1/1950                            0                          0                             0
407956739                             1/1/1950                            0                          0                             0
407956740                             1/1/1950                            0                          0                             0
407956741                             1/1/1950                            0                          0                             0
407956742                             1/1/1950                            0                          0                             0
407956743                             1/1/1950                            0                          0                             0
407956744                             1/1/1950                            0                          0                             0
407956745                             1/1/1950                            0                          0                             0
407956746                             1/1/1950                            0                          0                             0
407956747                             1/1/1950                            0                          0                             0
407956748                             1/1/1950                            0                          0                             0
407956749                             1/1/1950                            0                          0                             0
407956750                             1/1/1950                            0                          0                             0
407956751                             1/1/1950                            0                          0                             0
407956752                             1/1/1950                            0                          0                             0
407956753                             1/1/1950                            0                          0                             0
407956754                             1/1/1950                            0                          0                             0
407956755                             1/1/1950                            0                          0                             0
407956756                             1/1/1950                            0                          0                             0
500556096                             9/1/2010                           60                         51                            50
500657645                             4/1/2011                           60                         58                            57
500679857                             2/1/2011                           60                         56                            55
500689575                             4/1/2011                           60                         58                            57
500694354                             4/1/2011                           60                         58                            57
500694606                             4/1/2013                           84                         82                            81
500696766                             4/1/2011                           60                         58                            57
500701437                             4/1/2011                           60                         58                            57
500703063                             3/1/2011                           60                         57                            56
500703358                             4/1/2011                           60                         58                            57
500704315                             1/1/1950                            0                          0                             0
500705393                             1/1/1950                            0                          0                             0
500705396                             4/1/2011                           60                         58                            57
500705540                             4/1/2011                           60                         58                            57
500706839                             4/1/2011                           60                         58                            57
500706845                             4/1/2011                           60                         58                            57
500707144                             4/1/2011                           60                         58                            57
500708643                             4/1/2011                           60                         58                            57
500708646                             4/1/2011                           60                         58                            57
500710674                             4/1/2011                           60                         58                            57
500710675                             4/1/2011                           60                         58                            57
500710679                             4/1/2011                           60                         58                            57
500710947                             4/1/2011                           60                         58                            57
500710948                             4/1/2011                           60                         58                            57
500711506                             4/1/2011                           60                         58                            57
500713414                             4/1/2011                           60                         58                            57
500713415                             4/1/2011                           60                         58                            57
500713436                             4/1/2011                           60                         58                            57
500713437                             4/1/2011                           60                         58                            57
500713714                             5/1/2011                           60                         59                            58
500714231                             4/1/2011                           60                         58                            57
500714726                             6/1/2011                           60                         60                            59
500714740                             4/1/2011                           60                         58                            57
500715894                             4/1/2011                           60                         58                            57
500715897                             4/1/2011                           60                         58                            57
500716036                             4/1/2013                           84                         82                            81
500716040                             4/1/2011                           60                         58                            57
500717236                             4/1/2011                           60                         58                            57
500717237                             4/1/2011                           60                         58                            57
500717731                             3/1/2011                           60                         57                            56
500719428                             4/1/2011                           60                         58                            57
500720433                             4/1/2011                           60                         58                            57
500720437                             4/1/2011                           60                         58                            57
500720438                             4/1/2011                           60                         58                            57
500720440                             4/1/2011                           60                         58                            57
500720442                             4/1/2011                           60                         58                            57
500722329                             5/1/2011                           60                         59                            58
500722332                             5/1/2011                           60                         59                            58
500722333                             4/1/2011                           60                         58                            57
500722494                             4/1/2011                           60                         58                            57
500723437                             4/1/2011                           60                         58                            57
500724890                             4/1/2011                           60                         58                            57
500726177                             4/1/2011                           60                         58                            57
500726962                             4/1/2011                           60                         58                            57
500726963                             4/1/2011                           60                         58                            57
500729000                             5/1/2011                           60                         59                            58
500729001                             5/1/2011                           60                         59                            58
500729007                             5/1/2011                           60                         59                            58
500729074                             5/1/2011                           60                         59                            58
500729253                             5/1/2011                           60                         59                            58
500730226                             5/1/2011                           60                         59                            58
500730559                             1/1/1950                            0                          0                             0
500731174                             1/1/1950                            0                          0                             0
500731175                             5/1/2011                           60                         59                            58
500731555                             5/1/2011                           60                         59                            58
500732509                             1/1/1950                            0                          0                             0
500733420                             5/1/2011                           60                         59                            58
500734573                             5/1/2011                           60                         59                            58
500734724                             5/1/2011                           60                         59                            58
500735537                             1/1/1950                            0                          0                             0
500737088                             1/1/1950                            0                          0                             0
500737117                             5/1/2011                           60                         59                            58
500738201                             5/1/2011                           60                         59                            58
500738225                             5/1/2011                           60                         59                            58
500741281                             5/1/2011                           60                         59                            58
500741902                             1/1/1950                            0                          0                             0
500741903                             1/1/1950                            0                          0                             0
500742001                             1/1/1950                            0                          0                             0
500743014                             1/1/1950                            0                          0                             0
500743043                             1/1/1950                            0                          0                             0
500743200                             1/1/1950                            0                          0                             0
500744645                             1/1/1950                            0                          0                             0
500745531                             1/1/1950                            0                          0                             0
500745532                             5/1/2011                           60                         59                            58
500745783                             6/1/2011                           60                         60                            59
500745785                             1/1/1950                            0                          0                             0
500745787                             6/1/2011                           60                         60                            59
500745788                             6/1/2011                           60                         60                            59
500745789                             5/1/2011                           60                         59                            58
500746892                             6/1/2013                           84                         84                            83
500746895                             6/1/2011                           60                         60                            59
500747867                             1/1/1950                            0                          0                             0
500747868                             5/1/2011                           60                         59                            58
500747869                             1/1/1950                            0                          0                             0
500748772                             5/1/2011                           60                         59                            58
500749795                             5/1/2011                           60                         59                            58
500749828                             5/1/2011                           60                         59                            58
500750110                             6/1/2011                           60                         60                            59
500750282                             6/1/2011                           60                         60                            59
500750801                             7/1/2011                           60                         61                            60
500750839                             6/1/2011                           60                         60                            59
500751557                             6/1/2011                           60                         60                            59
500751743                             6/1/2011                           60                         60                            59
500752146                             6/1/2013                           84                         84                            83
500752147                             6/1/2011                           60                         60                            59
500752601                             1/1/1950                            0                          0                             0
500752800                             5/1/2011                           60                         59                            58
500753929                             6/1/2011                           60                         60                            59
500754007                             1/1/1950                            0                          0                             0
500754046                             6/1/2011                           60                         60                            59
500754629                             6/1/2011                           60                         60                            59
500755109                             6/1/2011                           60                         60                            59
500755136                             6/1/2011                           60                         60                            59
500755141                             1/1/1950                            0                          0                             0
500755175                             6/1/2011                           60                         60                            59
500757030                             6/1/2013                           84                         84                            83
500757334                             6/1/2011                           60                         60                            59
500757474                             6/1/2011                           60                         60                            59
500757477                             6/1/2011                           60                         60                            59
500757483                             6/1/2011                           60                         60                            59
500757486                             6/1/2011                           60                         60                            59
500757487                             6/1/2011                           60                         60                            59
500757570                             6/1/2011                           60                         60                            59
500757572                             1/1/1950                            0                          0                             0
500757950                             6/1/2011                           60                         60                            59
500758621                             7/1/2011                           60                         61                            60
500758841                             6/1/2011                           60                         60                            59
500759677                             6/1/2011                           60                         60                            59
500759782                             6/1/2011                           60                         60                            59
500760356                             6/1/2011                           60                         60                            59
500760451                             6/1/2011                           60                         60                            59
500760989                             6/1/2011                           60                         60                            59
500761596                             6/1/2011                           60                         60                            59
500761900                             6/1/2011                           60                         60                            59
500761945                             6/1/2011                           60                         60                            59
500762126                             7/1/2011                           60                         61                            60
500762799                             7/1/2011                           60                         61                            60
500762938                             6/1/2011                           60                         60                            59
500764226                             6/1/2011                           60                         60                            59
500764227                             6/1/2011                           60                         60                            59
500765274                             6/1/2011                           60                         60                            59
500766306                             6/1/2011                           60                         60                            59
500767227                             6/1/2011                           60                         60                            59
500767468                             6/1/2011                           60                         60                            59
500767516                             6/1/2011                           60                         60                            59
500768358                             6/1/2011                           60                         60                            59
500768403                             6/1/2011                           60                         60                            59
500770705                             6/1/2011                           60                         60                            59
500770707                             6/1/2011                           60                         60                            59
500771102                             6/1/2011                           60                         60                            59
500771634                             6/1/2011                           60                         60                            59
500771689                             6/1/2011                           60                         60                            59
500772579                             6/1/2011                           60                         60                            59
500772691                             7/1/2013                           84                         85                            84
500772724                             6/1/2011                           60                         60                            59
500772734                             6/1/2011                           60                         60                            59
500772767                             6/1/2011                           60                         60                            59
500773399                             6/1/2011                           60                         60                            59
500773402                             6/1/2011                           60                         60                            59
500773403                             6/1/2011                           60                         60                            59
500773869                             6/1/2011                           60                         60                            59
500774140                             6/1/2011                           60                         60                            59
500774255                             6/1/2011                           60                         60                            59
500775073                             6/1/2011                           60                         60                            59
500775074                             6/1/2011                           60                         60                            59
500775131                             7/1/2011                           60                         61                            60
500775541                             6/1/2011                           60                         60                            59
500775547                             7/1/2011                           60                         61                            60
500775551                             7/1/2011                           60                         61                            60
500775552                             6/1/2011                           60                         60                            59
500775961                             6/1/2011                           60                         60                            59
500776639                             7/1/2011                           60                         61                            60
500776815                             6/1/2011                           60                         60                            59
500776884                             7/1/2011                           60                         61                            60
500777042                             6/1/2011                           60                         60                            59
500779765                             7/1/2011                           60                         61                            60
500780154                             7/1/2011                           60                         61                            60
500780159                             7/1/2011                           60                         61                            60
500780471                             7/1/2011                           60                         61                            60
402558797                             1/1/2012                           84                         67                            66
407299504                             3/1/2013                           84                         81                            80
407299505                             3/1/2011                           60                         57                            56
407299515                             4/1/2013                           84                         82                            81
407299546                             3/1/2013                           84                         81                            80
407299549                             3/1/2013                           84                         81                            80
407299551                             4/1/2013                           84                         82                            81
407676018                             5/1/2013                           84                         83                            82
407676034                             5/1/2011                           60                         59                            58
407862006                             5/1/2011                           60                         59                            58
407862031                             5/1/2011                           60                         59                            58
405492280                             7/1/2010                           60                         49                            48
405689184                             9/1/2012                           84                         75                            74
405689219                            10/1/2012                           84                         76                            75
500741205                             5/1/2011                           60                         59                            58
500745876                             1/1/1950                            0                          0                             0
500759956                             6/1/2011                           60                         60                            59
500729446                             1/1/1950                            0                          0                             0
500744944                             5/1/2011                           60                         59                            58
500774090                             6/1/2011                           60                         60                            59
500704130                             3/1/2011                           60                         57                            56
500711555                             4/1/2011                           60                         58                            57
500715328                             4/1/2011                           60                         58                            57
500723298                             1/1/1950                            0                          0                             0
500757810                             6/1/2011                           60                         60                            59
500767489                             6/1/2011                           60                         60                            59
500706794                             4/1/2011                           60                         58                            57
500706883                             4/1/2011                           60                         58                            57
500711355                             4/1/2011                           60                         58                            57
500713167                             4/1/2011                           60                         58                            57
500716641                             4/1/2011                           60                         58                            57
500718082                             4/1/2011                           60                         58                            57
500718735                             4/1/2011                           60                         58                            57
500718948                             4/1/2011                           60                         58                            57
500721367                             4/1/2011                           60                         58                            57
500723770                             5/1/2011                           60                         59                            58
500734918                             6/1/2011                           60                         60                            59
500741835                             5/1/2011                           60                         59                            58
500743021                             5/1/2011                           60                         59                            58
500745427                             1/1/1950                            0                          0                             0
500746321                             5/1/2011                           60                         59                            58
500748369                             5/1/2011                           60                         59                            58
500749986                             7/1/2011                           60                         61                            60
500750365                             6/1/2011                           60                         60                            59
500755836                             6/1/2011                           60                         60                            59
500756345                             6/1/2011                           60                         60                            59
500764338                             6/1/2011                           60                         60                            59
500764909                             7/1/2011                           60                         61                            60
500765213                             7/1/2011                           60                         61                            60
500768061                             6/1/2011                           60                         60                            59
500770190                             6/1/2011                           60                         60                            59
500771122                             6/1/2011                           60                         60                            59
500772176                             7/1/2011                           60                         61                            60
500781041                             7/1/2011                           60                         61                            60
500700311                             4/1/2011                           60                         58                            57
500702451                             1/1/1950                            0                          0                             0
500702458                             1/1/1950                            0                          0                             0
500711635                             1/1/1950                            0                          0                             0
500718197                             4/1/2011                           60                         58                            57
500720368                             1/1/1950                            0                          0                             0
500720661                             1/1/1950                            0                          0                             0
500727338                             1/1/1950                            0                          0                             0
500744474                             1/1/1950                            0                          0                             0
500745952                             1/1/1950                            0                          0                             0
500745962                             1/1/1950                            0                          0                             0
500746238                             5/1/2011                           60                         59                            58
500746939                             5/1/2011                           60                         59                            58
500749555                             1/1/1950                            0                          0                             0
500754025                             6/1/2011                           60                         60                            59
500767395                             6/1/2011                           60                         60                            59
500751146                             6/1/2011                           60                         60                            59
500752294                             6/1/2011                           60                         60                            59
500760964                             7/1/2011                           60                         61                            60
407723683                             5/1/2011                           60                         59                            58
407723688                             5/1/2011                           60                         59                            58
407723692                             5/1/2011                           60                         59                            58
407723693                             5/1/2011                           60                         59                            58
500730276                             4/1/2011                           60                         58                            57
500730277                             4/1/2011                           60                         58                            57
500744726                             1/1/1950                            0                          0                             0
500777622                             7/1/2011                           60                         61                            60
500782174                             7/1/2011                           60                         61                            60
500701042                             1/1/2011                           60                         55                            54
500746188                             1/1/1950                            0                          0                             0
500746194                             1/1/1950                            0                          0                             0
500746284                             1/1/1950                            0                          0                             0
500746296                             1/1/1950                            0                          0                             0
500746307                             1/1/1950                            0                          0                             0
500624463                            12/1/2008                           36                         30                            29
500668327                             4/1/2011                           60                         58                            57
500685946                             1/1/1950                            0                          0                             0
500692111                             4/1/2011                           60                         58                            57
500693477                             1/1/1950                            0                          0                             0
500698816                             1/1/1950                            0                          0                             0
500702788                             4/1/2011                           60                         58                            57
500703783                             1/1/1950                            0                          0                             0
500709607                             1/1/1950                            0                          0                             0
500710918                             6/1/2011                           60                         60                            59
500713057                             4/1/2011                           60                         58                            57
500714277                             4/1/2011                           60                         58                            57
500716336                             5/1/2011                           60                         59                            58
500722770                             1/1/1950                            0                          0                             0
500724040                             5/1/2011                           60                         59                            58
500726975                             4/1/2011                           60                         58                            57
500733547                             5/1/2011                           60                         59                            58
500734222                             5/1/2011                           60                         59                            58
500735909                             1/1/1950                            0                          0                             0
500736077                             1/1/1950                            0                          0                             0
500739952                             5/1/2011                           60                         59                            58
500739966                             5/1/2011                           60                         59                            58
500745797                             1/1/1950                            0                          0                             0
500748200                             6/1/2011                           60                         60                            59
500748250                             1/1/1950                            0                          0                             0
500748399                             6/1/2011                           60                         60                            59
500749665                             6/1/2011                           60                         60                            59
500750061                             1/1/1950                            0                          0                             0
500751225                             1/1/1950                            0                          0                             0
500751789                             6/1/2011                           60                         60                            59
500752693                             1/1/1950                            0                          0                             0
500754823                             6/1/2011                           60                         60                            59
500756014                             6/1/2011                           60                         60                            59
500756056                             6/1/2011                           60                         60                            59
500756287                             6/1/2011                           60                         60                            59
500757409                             6/1/2011                           60                         60                            59
500758282                             6/1/2011                           60                         60                            59
500762641                             6/1/2011                           60                         60                            59
500763057                             7/1/2011                           60                         61                            60
500763250                             6/1/2011                           60                         60                            59
500763665                             6/1/2011                           60                         60                            59
500763970                             6/1/2011                           60                         60                            59
500766618                             7/1/2011                           60                         61                            60
500768745                             6/1/2011                           60                         60                            59
500773695                             6/1/2013                           84                         84                            83
500779241                             7/1/2011                           60                         61                            60
500758767                             6/1/2011                           60                         60                            59
407502835                             3/1/2009                           36                         33                            32
407502839                             4/1/2008                           24                         22                            21
407502840                             4/1/2008                           24                         22                            21
405629539                             7/1/2007                           12                         13                            12
405629548                            10/1/2006                           12                          4                             3
405629626                             9/1/2008                           36                         27                            26
406600356                            11/1/2008                           36                         29                            28
406600373                            12/1/2008                           36                         30                            29
406600386                             1/1/2009                           36                         31                            30
406600407                            12/1/2008                           36                         30                            29
406600412                            12/1/2008                           36                         30                            29
406600442                            10/1/2008                           36                         28                            27
406600453                            11/1/2008                           36                         29                            28
406600475                            11/1/2008                           36                         29                            28
406600545                            12/1/2008                           36                         30                            29
406600584                             1/1/2009                           36                         31                            30
406600642                            12/1/2010                           60                         54                            53
406600778                            12/1/2012                           84                         78                            77
500754596                             3/1/2011                           60                         57                            56
500723565                             1/1/1950                            0                          0                             0
500726273                             1/1/1950                            0                          0                             0
405967655                             9/1/2008                           36                         27                            26
405967695                             8/1/2008                           36                         26                            25
500696504                             3/1/2011                           60                         57                            56
500704415                             1/1/1950                            0                          0                             0
500712705                             4/1/2011                           60                         58                            57
500718546                             1/1/1950                            0                          0                             0
500730885                             1/1/1950                            0                          0                             0
500731718                             5/1/2011                           60                         59                            58
500731767                             4/1/2011                           60                         58                            57
500742094                             1/1/1950                            0                          0                             0
500743148                             1/1/1950                            0                          0                             0
500748206                             5/1/2011                           60                         59                            58
500753196                             6/1/2011                           60                         60                            59
500761250                             6/1/2011                           60                         60                            59
500767815                             6/1/2011                           60                         60                            59
500769307                             6/1/2011                           60                         60                            59
500769629                             6/1/2011                           60                         60                            59
500770025                             6/1/2011                           60                         60                            59
500770067                             7/1/2011                           60                         61                            60
500773799                             5/1/2011                           60                         59                            58
500700343                             3/1/2011                           60                         57                            56
500720051                             4/1/2011                           60                         58                            57
500745174                             1/1/1950                            0                          0                             0
500745183                             1/1/1950                            0                          0                             0
500745190                             1/1/1950                            0                          0                             0
500761733                             7/1/2013                           84                         85                            84
500775055                             6/1/2011                           60                         60                            59
500672072                             9/1/2010                           60                         51                            50
500675160                             4/1/2011                           60                         58                            57
500713989                             4/1/2011                           60                         58                            57
500720413                             5/1/2011                           60                         59                            58
500721162                             4/1/2011                           60                         58                            57
500722455                             4/1/2011                           60                         58                            57
500728934                             4/1/2011                           60                         58                            57
500742201                             1/1/1950                            0                          0                             0
500743790                             1/1/1950                            0                          0                             0
500744636                             1/1/1950                            0                          0                             0
500746953                             5/1/2011                           60                         59                            58
500747910                             1/1/1950                            0                          0                             0
500758341                             6/1/2011                           60                         60                            59
500761744                             6/1/2011                           60                         60                            59
500779730                             7/1/2011                           60                         61                            60
407393892                             3/1/2011                           60                         57                            56
407393893                             4/1/2013                           84                         82                            81
407393894                             3/1/2011                           60                         57                            56
407393898                             4/1/2011                           60                         58                            57
407393900                             3/1/2013                           84                         81                            80
407393902                             3/1/2013                           84                         81                            80
407393904                             4/1/2011                           60                         58                            57
407393905                             4/1/2011                           60                         58                            57
407393907                             4/1/2011                           60                         58                            57
500437232                             6/1/2010                           60                         48                            47
500635416                            12/1/2012                           84                         78                            77
500710969                             4/1/2011                           60                         58                            57
500720105                             1/1/1950                            0                          0                             0
500730934                             4/1/2013                           84                         82                            81
500762066                             6/1/2011                           60                         60                            59
500627745                             1/1/2011                           60                         55                            54
500722632                             4/1/2011                           60                         58                            57
500732003                             1/1/1950                            0                          0                             0
500746862                             6/1/2011                           60                         60                            59
500766505                             6/1/2011                           60                         60                            59
500770211                             6/1/2011                           60                         60                            59
500770335                             7/1/2011                           60                         61                            60
500771768                             7/1/2011                           60                         61                            60
500774122                             6/1/2011                           60                         60                            59
500769627                             7/1/2011                           60                         61                            60
500772414                             7/1/2011                           60                         61                            60
500773575                             6/1/2011                           60                         60                            59
500731754                             1/1/1950                            0                          0                             0
500734246                             5/1/2011                           60                         59                            58
500742994                             1/1/1950                            0                          0                             0
500751193                             5/1/2011                           60                         59                            58
500751751                             1/1/1950                            0                          0                             0
500754909                             1/1/1950                            0                          0                             0
500754925                             1/1/1950                            0                          0                             0
500763736                             1/1/1950                            0                          0                             0
500774241                             6/1/2011                           60                         60                            59
500742651                             5/1/2011                           60                         59                            58
500743068                             1/1/1950                            0                          0                             0
500747906                             1/1/1950                            0                          0                             0
500750377                             1/1/1950                            0                          0                             0
407027064                             2/1/2011                           60                         56                            55
407027067                             2/1/2009                           36                         32                            31
500716370                             4/1/2011                           60                         58                            57
500723584                             1/1/1950                            0                          0                             0
500729987                             1/1/1950                            0                          0                             0
500745802                             1/1/1950                            0                          0                             0
500767266                             6/1/2011                           60                         60                            59
500775529                             7/1/2011                           60                         61                            60
407207352                             3/1/2011                           60                         57                            56
407207353                             3/1/2011                           60                         57                            56
407207354                             3/1/2011                           60                         57                            56
407207355                             3/1/2011                           60                         57                            56
407207356                             3/1/2011                           60                         57                            56
407207357                             3/1/2011                           60                         57                            56
407207360                             2/1/2011                           60                         56                            55
407207362                             3/1/2011                           60                         57                            56
407207363                             3/1/2011                           60                         57                            56
407207371                             3/1/2009                           36                         33                            32
407207372                             4/1/2011                           60                         58                            57
500721374                             4/1/2011                           60                         58                            57
500721859                             1/1/1950                            0                          0                             0
500747656                             1/1/1950                            0                          0                             0
500759710                             6/1/2011                           60                         60                            59
500760731                             5/1/2011                           60                         59                            58
500770763                             6/1/2011                           60                         60                            59
500772959                             6/1/2011                           60                         60                            59
500774008                             6/1/2011                           60                         60                            59
500781327                             6/1/2011                           60                         60                            59
406005727                            11/1/2010                           60                         53                            52
500706092                             1/1/1950                            0                          0                             0
500717231                             1/1/1950                            0                          0                             0
500721216                             1/1/1950                            0                          0                             0
500723788                             1/1/1950                            0                          0                             0
500742617                             1/1/1950                            0                          0                             0
500745018                             5/1/2011                           60                         59                            58
500758347                             6/1/2011                           60                         60                            59
500634812                             1/1/2011                           60                         55                            54
500717675                             1/1/1950                            0                          0                             0
500724473                             5/1/2011                           60                         59                            58
500724625                             5/1/2011                           60                         59                            58
500731038                             1/1/1950                            0                          0                             0
500731108                             1/1/1950                            0                          0                             0
500750185                             6/1/2011                           60                         60                            59
407379007                             4/1/2009                           36                         34                            33
407379008                             4/1/2011                           60                         58                            57
407379013                             4/1/2011                           60                         58                            57
407379016                             4/1/2009                           36                         34                            33
407379021                             4/1/2011                           60                         58                            57
406877011                             2/1/2009                           36                         32                            31
406877015                             2/1/2009                           36                         32                            31
500722566                             1/1/1950                            0                          0                             0
500726371                             5/1/2011                           60                         59                            58
500732171                             1/1/1950                            0                          0                             0
500738045                             1/1/1950                            0                          0                             0
500739976                             1/1/1950                            0                          0                             0
500744327                             1/1/1950                            0                          0                             0
500749808                             1/1/1950                            0                          0                             0
500756982                             6/1/2011                           60                         60                            59
500764450                             7/1/2011                           60                         61                            60
500766170                             6/1/2011                           60                         60                            59
500767415                             6/1/2011                           60                         60                            59
500771779                             7/1/2011                           60                         61                            60
500686506                             1/1/1950                            0                          0                             0
500709019                             4/1/2011                           60                         58                            57
500712964                             4/1/2011                           60                         58                            57
500713410                             1/1/1950                            0                          0                             0
500717072                             4/1/2011                           60                         58                            57
500717078                             4/1/2011                           60                         58                            57
500717104                             4/1/2011                           60                         58                            57
500718096                             4/1/2011                           60                         58                            57
500719170                             4/1/2011                           60                         58                            57
500719653                             1/1/1950                            0                          0                             0
500719724                             1/1/1950                            0                          0                             0
500720047                             1/1/1950                            0                          0                             0
500721603                             1/1/1950                            0                          0                             0
500722005                             4/1/2011                           60                         58                            57
500722105                             4/1/2011                           60                         58                            57
500725051                             1/1/1950                            0                          0                             0
500725120                             1/1/1950                            0                          0                             0
500725825                             4/1/2011                           60                         58                            57
500726354                             1/1/1950                            0                          0                             0
500726696                             4/1/2011                           60                         58                            57
500728683                             5/1/2011                           60                         59                            58
500729622                             4/1/2011                           60                         58                            57
500729755                             1/1/1950                            0                          0                             0
500730034                             1/1/1950                            0                          0                             0
500730436                             1/1/1950                            0                          0                             0
500730724                             4/1/2011                           60                         58                            57
500730738                             1/1/1950                            0                          0                             0
500732010                             1/1/1950                            0                          0                             0
500732769                             1/1/1950                            0                          0                             0
500732985                             4/1/2011                           60                         58                            57
500735935                             1/1/1950                            0                          0                             0
500737815                             1/1/1950                            0                          0                             0
500738083                             1/1/1950                            0                          0                             0
500738149                             1/1/1950                            0                          0                             0
500738179                             1/1/1950                            0                          0                             0
500740907                             1/1/1950                            0                          0                             0
500741465                             1/1/1950                            0                          0                             0
500741922                             1/1/1950                            0                          0                             0
500742177                             1/1/1950                            0                          0                             0
500742562                             1/1/1950                            0                          0                             0
500742581                             1/1/1950                            0                          0                             0
500744313                             1/1/1950                            0                          0                             0
500744349                             1/1/1950                            0                          0                             0
500745388                             1/1/1950                            0                          0                             0
500745458                             1/1/1950                            0                          0                             0
500745607                             5/1/2011                           60                         59                            58
500745754                             1/1/1950                            0                          0                             0
500746496                             5/1/2011                           60                         59                            58
500746509                             5/1/2011                           60                         59                            58
500746809                             1/1/1950                            0                          0                             0
500747210                             6/1/2011                           60                         60                            59
500747296                             1/1/1950                            0                          0                             0
500747473                             6/1/2011                           60                         60                            59
500748183                             5/1/2011                           60                         59                            58
500750240                             1/1/1950                            0                          0                             0
500750371                             1/1/1950                            0                          0                             0
500750442                             1/1/1950                            0                          0                             0
500750504                             6/1/2011                           60                         60                            59
500750543                             5/1/2011                           60                         59                            58
500750556                             1/1/1950                            0                          0                             0
500750613                             1/1/1950                            0                          0                             0
500750622                             1/1/1950                            0                          0                             0
500750630                             1/1/1950                            0                          0                             0
500750638                             5/1/2011                           60                         59                            58
500750640                             1/1/1950                            0                          0                             0
500750649                             6/1/2011                           60                         60                            59
500750664                             1/1/1950                            0                          0                             0
500750697                             1/1/1950                            0                          0                             0
500750712                             1/1/1950                            0                          0                             0
500752005                             5/1/2011                           60                         59                            58
500753517                             1/1/1950                            0                          0                             0
500753830                             1/1/1950                            0                          0                             0
500753833                             1/1/1950                            0                          0                             0
500753840                             1/1/1950                            0                          0                             0
500755005                             1/1/1950                            0                          0                             0
500755337                             5/1/2011                           60                         59                            58
500755906                             6/1/2011                           60                         60                            59
500756222                             5/1/2011                           60                         59                            58
500756936                             1/1/1950                            0                          0                             0
500758343                             1/1/1950                            0                          0                             0
500758499                             5/1/2011                           60                         59                            58
500758547                             6/1/2011                           60                         60                            59
500758798                             5/1/2011                           60                         59                            58
500759202                             1/1/1950                            0                          0                             0
500760905                             6/1/2011                           60                         60                            59
500760976                             1/1/1950                            0                          0                             0
500762364                             6/1/2011                           60                         60                            59
500763896                             6/1/2011                           60                         60                            59
500764564                             6/1/2011                           60                         60                            59
500765661                             6/1/2011                           60                         60                            59
500768451                             6/1/2011                           60                         60                            59
500770718                             6/1/2011                           60                         60                            59
500770868                             6/1/2011                           60                         60                            59
500773213                             6/1/2011                           60                         60                            59
500773605                             6/1/2011                           60                         60                            59
500773627                             6/1/2011                           60                         60                            59
500773776                             6/1/2011                           60                         60                            59
500774846                             6/1/2011                           60                         60                            59
500775027                             6/1/2011                           60                         60                            59
500775526                             6/1/2011                           60                         60                            59
500775906                             6/1/2011                           60                         60                            59
500778800                             6/1/2011                           60                         60                            59
500773175                             6/1/2013                           84                         84                            83
500656220                             1/1/1950                            0                          0                             0
500708807                             4/1/2011                           60                         58                            57
500710411                             1/1/1950                            0                          0                             0
500710441                             1/1/1950                            0                          0                             0
500719250                             4/1/2011                           60                         58                            57
500729206                             1/1/1950                            0                          0                             0
500733231                             1/1/1950                            0                          0                             0
500737008                             1/1/1950                            0                          0                             0
500737013                             1/1/1950                            0                          0                             0
500739296                             7/1/2011                           60                         61                            60
500741738                             1/1/1950                            0                          0                             0
500742329                             1/1/1950                            0                          0                             0
500755106                             6/1/2011                           60                         60                            59
500773724                             6/1/2011                           60                         60                            59
500684580                             4/1/2011                           60                         58                            57
500692038                             4/1/2011                           60                         58                            57
500696483                             4/1/2011                           60                         58                            57
500704434                             4/1/2011                           60                         58                            57
500709407                             4/1/2011                           60                         58                            57
500747755                             6/1/2011                           60                         60                            59
500747769                             5/1/2011                           60                         59                            58
500749761                             6/1/2011                           60                         60                            59
500755074                             7/1/2011                           60                         61                            60
500756431                             7/1/2013                           84                         85                            84
500757372                             6/1/2011                           60                         60                            59
500758724                             6/1/2011                           60                         60                            59
500759229                             7/1/2011                           60                         61                            60
500761470                             6/1/2011                           60                         60                            59
500764729                             6/1/2011                           60                         60                            59
500771697                             6/1/2011                           60                         60                            59
500773373                             6/1/2011                           60                         60                            59
500773918                             6/1/2011                           60                         60                            59
500717384                             1/1/1950                            0                          0                             0
500773583                             6/1/2011                           60                         60                            59
500778299                             7/1/2011                           60                         61                            60
500745406                             1/1/1950                            0                          0                             0
500760592                             7/1/2011                           60                         61                            60
500763785                             6/1/2011                           60                         60                            59
500768988                             6/1/2011                           60                         60                            59
500769016                             6/1/2011                           60                         60                            59
500771129                             6/1/2011                           60                         60                            59
500771188                             7/1/2011                           60                         61                            60
500772232                             6/1/2011                           60                         60                            59
500772236                             6/1/2011                           60                         60                            59
407116196                             8/1/2006                            1                          2                             1
407116199                             3/1/2011                           60                         57                            56
407116203                             2/1/2011                           60                         56                            55
407116204                             3/1/2011                           60                         57                            56
407116206                             3/1/2011                           60                         57                            56
407116208                             3/1/2011                           60                         57                            56
407116210                             3/1/2011                           60                         57                            56
407116211                             3/1/2011                           60                         57                            56
407116213                            12/1/2006                            6                          6                             5
407116216                             2/1/2011                           60                         56                            55
407116217                             2/1/2011                           60                         56                            55
407116226                             3/1/2011                           60                         57                            56
407116227                             3/1/2013                           84                         81                            80
407116228                             3/1/2013                           84                         81                            80
407116235                             3/1/2011                           60                         57                            56
407116245                             3/1/2011                           60                         57                            56
407116246                             3/1/2011                           60                         57                            56
407116248                             3/1/2011                           60                         57                            56
500687591                             1/1/1950                            0                          0                             0
500703268                             1/1/1950                            0                          0                             0
500704848                             4/1/2011                           61                         58                            57
500709094                             4/1/2011                           60                         58                            57
500709948                             4/1/2011                           60                         58                            57
500716719                             4/1/2011                           60                         58                            57
500720990                             4/1/2011                           60                         58                            57
500721113                             4/1/2011                           60                         58                            57
500721178                             4/1/2011                           60                         58                            57
500723346                             4/1/2011                           60                         58                            57
500723523                             4/1/2011                           60                         58                            57
500727381                             4/1/2011                           60                         58                            57
500729575                             4/1/2011                           60                         58                            57
500730017                             5/1/2011                           60                         59                            58
500730919                             1/1/1950                            0                          0                             0
500732872                             1/1/1950                            0                          0                             0
500734162                             1/1/1950                            0                          0                             0
500740462                             1/1/1950                            0                          0                             0
500740534                             1/1/1950                            0                          0                             0
500740608                             1/1/1950                            0                          0                             0
500741536                             1/1/1950                            0                          0                             0
500741912                             1/1/1950                            0                          0                             0
500744553                             1/1/1950                            0                          0                             0
500745741                             1/1/1950                            0                          0                             0
500746295                             1/1/1950                            0                          0                             0
500746388                             1/1/1950                            0                          0                             0
500746816                             1/1/1950                            0                          0                             0
500748273                             5/1/2011                           60                         59                            58
500752818                             1/1/1950                            0                          0                             0
500752902                             1/1/1950                            0                          0                             0
500753215                             1/1/1950                            0                          0                             0
500753419                             6/1/2011                           60                         60                            59
500754559                             6/1/2011                           60                         60                            59
500757294                             6/1/2011                           60                         60                            59
500759546                             6/1/2011                           60                         60                            59
500761912                             6/1/2011                           60                         60                            59
500763737                             1/1/1950                            0                          0                             0
500763841                             6/1/2011                           60                         60                            59
500766401                             6/1/2011                           60                         60                            59
500773652                             6/1/2011                           60                         60                            59
500775139                             6/1/2011                           60                         60                            59
500713281                             4/1/2011                           60                         58                            57
500718807                             1/1/1950                            0                          0                             0
500747556                             1/1/1950                            0                          0                             0
500749329                             4/1/2011                           60                         58                            57
500761161                             6/1/2011                           60                         60                            59
407265536                             2/1/2011                           60                         56                            55
407265537                             2/1/2011                           60                         56                            55
407265538                             1/1/2011                           60                         55                            54
407265544                             2/1/2013                           84                         80                            79
407265545                             3/1/2013                           84                         81                            80
407265547                             3/1/2013                           84                         81                            80
407265548                             2/1/2011                           60                         56                            55
407265549                             2/1/2011                           60                         56                            55
407265550                             3/1/2011                           60                         57                            56
407265555                             3/1/2011                           60                         57                            56
407265556                             2/1/2011                           60                         56                            55
407265562                             2/1/2011                           60                         56                            55
407265569                             2/1/2011                           60                         56                            55
407265571                             3/1/2011                           60                         57                            56
407265573                             2/1/2013                           84                         80                            79
407265577                             2/1/2013                           84                         80                            79
407265578                             3/1/2009                           36                         33                            32
407265580                             2/1/2011                           60                         56                            55
407265590                             2/1/2011                           60                         56                            55
407265593                             3/1/2013                           84                         81                            80
407265595                             2/1/2011                           60                         56                            55
407265598                             3/1/2013                           84                         81                            80
407265603                             3/1/2013                           84                         81                            80
407265604                             3/1/2013                           84                         81                            80
407265606                             3/1/2013                           84                         81                            80
407265620                             2/1/2011                           60                         56                            55
407265622                             3/1/2013                           84                         81                            80
407265631                             3/1/2013                           84                         81                            80
407265637                             3/1/2013                           84                         81                            80
407265646                             3/1/2013                           84                         81                            80
407265654                             3/1/2013                           84                         81                            80
407265658                             3/1/2013                           84                         81                            80
407265670                             3/1/2011                           60                         57                            56
407265673                             3/1/2011                           60                         57                            56
407265674                             3/1/2011                           60                         57                            56
407265682                             3/1/2011                           60                         57                            56
407265683                             3/1/2011                           60                         57                            56
407265684                             3/1/2011                           60                         57                            56
407265688                             3/1/2013                           84                         81                            80
407265689                             3/1/2013                           84                         81                            80
407265692                             3/1/2013                           84                         81                            80
407265695                             3/1/2013                           84                         81                            80
407265696                             3/1/2013                           84                         81                            80
407265702                             3/1/2013                           84                         81                            80
407265703                             3/1/2013                           84                         81                            80
407265705                             3/1/2013                           84                         81                            80
407265707                             3/1/2013                           84                         81                            80
407265708                             3/1/2011                           60                         57                            56
407265715                             3/1/2011                           60                         57                            56
407265718                             3/1/2013                           84                         81                            80
407265720                             3/1/2013                           84                         81                            80
407265727                             3/1/2011                           60                         57                            56
407265729                             3/1/2013                           84                         81                            80
407265730                             3/1/2013                           84                         81                            80
407265747                             3/1/2013                           84                         81                            80
407265751                             3/1/2013                           84                         81                            80
407265758                             3/1/2013                           84                         81                            80
407265760                             3/1/2013                           84                         81                            80
407265761                             3/1/2013                           84                         81                            80
407265763                             3/1/2013                           84                         81                            80
407265766                             3/1/2013                           84                         81                            80
407265774                             3/1/2013                           84                         81                            80
407265776                             3/1/2013                           84                         81                            80
407265780                             3/1/2013                           84                         81                            80
407265782                             4/1/2013                           84                         82                            81
407265784                             3/1/2013                           84                         81                            80
407265785                             3/1/2013                           84                         81                            80
407265788                             3/1/2013                           84                         81                            80
407265789                             3/1/2013                           84                         81                            80
407265790                             3/1/2013                           84                         81                            80
407265791                             3/1/2013                           84                         81                            80
407265792                             3/1/2013                           84                         81                            80
407265793                             3/1/2013                           84                         81                            80
407265794                             3/1/2013                           84                         81                            80
407265795                             3/1/2013                           84                         81                            80
500691861                             4/1/2011                           60                         58                            57
500708512                             1/1/1950                            0                          0                             0
500752929                             6/1/2011                           60                         60                            59
407576398                             4/1/2011                           60                         58                            57
407576401                             3/1/2011                           60                         57                            56
407576404                             4/1/2011                           60                         58                            57
500697026                             4/1/2011                           60                         58                            57
500719844                             5/1/2011                           60                         59                            58
500728724                             4/1/2011                           60                         58                            57
500751730                             1/1/1950                            0                          0                             0
500760735                             6/1/2011                           60                         60                            59
500700659                             3/1/2011                           60                         57                            56
500727410                             4/1/2011                           60                         58                            57
500728864                             5/1/2011                           60                         59                            58
500730452                             4/1/2011                           60                         58                            57
500732160                             5/1/2011                           60                         59                            58
500776019                             6/1/2011                           60                         60                            59
500777381                             5/1/2011                           60                         59                            58
500733256                             5/1/2011                           60                         59                            58
500743169                             1/1/1950                            0                          0                             0
500758231                             5/1/2011                           60                         59                            58
500756996                             1/1/1950                            0                          0                             0
500759785                             6/1/2011                           60                         60                            59
500766916                             6/1/2011                           60                         60                            59
407541202                             1/1/2008                           24                         19                            18
407541210                            12/1/2007                           24                         18                            17
407541212                            11/1/2007                           24                         17                            16
407541214                            12/1/2007                           24                         18                            17
407541216                            12/1/2007                           24                         18                            17
407541221                            12/1/2007                           24                         18                            17
407541329                             1/1/1950                            0                          0                             0
500723177                            10/1/2007                           24                         16                            15
500733088                             6/1/2011                           60                         60                            59
500744353                             1/1/1950                            0                          0                             0
500746725                             1/1/1950                            0                          0                             0
500748823                             1/1/1950                            0                          0                             0
500771746                             6/1/2011                           60                         60                            59
407262813                             2/1/2009                           36                         32                            31
407262827                             2/1/2009                           36                         32                            31
407262828                             2/1/2009                           36                         32                            31
407262835                             2/1/2009                           36                         32                            31
500721370                             1/1/1950                            0                          0                             0
500722359                             4/1/2011                           60                         58                            57
500730010                             1/1/1950                            0                          0                             0
500764060                             6/1/2011                           60                         60                            59
500713761                             4/1/2011                           60                         58                            57
500731085                             1/1/1950                            0                          0                             0
500733830                             6/1/2011                           60                         60                            59
500743524                             1/1/1950                            0                          0                             0
500754875                             6/1/2011                           60                         60                            59
500761654                             6/1/2011                           60                         60                            59
500767507                             6/1/2011                           60                         60                            59
500772563                             6/1/2011                           60                         60                            59
500774952                             6/1/2011                           60                         60                            59
500775252                             7/1/2011                           60                         61                            60
500775362                             6/1/2011                           60                         60                            59
500717701                             1/1/1950                            0                          0                             0
500718683                             4/1/2011                           60                         58                            57
500725634                             4/1/2011                           60                         58                            57
500729034                             1/1/1950                            0                          0                             0
500731833                             5/1/2011                           60                         59                            58
500731976                             1/1/1950                            0                          0                             0
500734281                             5/1/2011                           60                         59                            58
500737741                             1/1/1950                            0                          0                             0
500746723                             5/1/2011                           60                         59                            58
500747529                             6/1/2011                           60                         60                            59
500748687                             1/1/1950                            0                          0                             0
500756077                             1/1/1950                            0                          0                             0
500725794                             1/1/1950                            0                          0                             0
500736725                             1/1/1950                            0                          0                             0
500753885                             1/1/1950                            0                          0                             0
500765813                             6/1/2009                           36                         36                            35
500738147                             6/1/2011                           60                         60                            59
500745963                             1/1/1950                            0                          0                             0
500749113                             5/1/2011                           60                         59                            58
500750716                             5/1/2011                           60                         59                            58
500772143                             6/1/2011                           60                         60                            59
500684536                             1/1/1950                            0                          0                             0
500684559                             1/1/1950                            0                          0                             0
500746959                             1/1/1950                            0                          0                             0
500755027                             1/1/1950                            0                          0                             0
500755035                             1/1/1950                            0                          0                             0
500755039                             1/1/1950                            0                          0                             0
500755051                             1/1/1950                            0                          0                             0
500755057                             1/1/1950                            0                          0                             0
500739938                             1/1/1950                            0                          0                             0
500725838                             4/1/2011                           60                         58                            57
500728205                             4/1/2011                           60                         58                            57
500734960                             4/1/2011                           60                         58                            57
500737914                             5/1/2011                           60                         59                            58
500741195                             1/1/1950                            0                          0                             0
500741251                             1/1/1950                            0                          0                             0
500744583                             1/1/1950                            0                          0                             0
500747937                             5/1/2011                           60                         59                            58
500750375                             1/1/1950                            0                          0                             0
500754701                             1/1/1950                            0                          0                             0
500754796                             1/1/1950                            0                          0                             0
500764354                             1/1/1950                            0                          0                             0
500772230                             6/1/2011                           60                         60                            59
500772453                             6/1/2011                           60                         60                            59
500777387                             6/1/2011                           60                         60                            59
500713304                             1/1/1950                            0                          0                             0
500730906                             1/1/1950                            0                          0                             0
500733676                             1/1/1950                            0                          0                             0
500741194                             1/1/1950                            0                          0                             0
500741273                             1/1/1950                            0                          0                             0
500742600                             1/1/1950                            0                          0                             0
500746911                             1/1/1950                            0                          0                             0
500747230                             1/1/1950                            0                          0                             0
500749675                             1/1/1950                            0                          0                             0
500750148                             1/1/1950                            0                          0                             0
500750608                             1/1/1950                            0                          0                             0
500750723                             1/1/1950                            0                          0                             0
500752164                             1/1/1950                            0                          0                             0
500752213                             1/1/1950                            0                          0                             0
500752551                             1/1/1950                            0                          0                             0
500754975                             1/1/1950                            0                          0                             0
500759894                             1/1/1950                            0                          0                             0
500765427                             6/1/2009                           36                         36                            35
500774352                             7/1/2009                           36                         37                            36
500710027                             4/1/2011                           60                         58                            57
500716176                             4/1/2013                           84                         82                            81
500716256                             1/1/1950                            0                          0                             0
500717633                             1/1/1950                            0                          0                             0
500722067                             1/1/1950                            0                          0                             0
500725023                             4/1/2011                           60                         58                            57
500728929                             4/1/2011                           60                         58                            57
500732646                             1/1/1950                            0                          0                             0
500733104                             6/1/2011                           60                         60                            59
500736853                             1/1/1950                            0                          0                             0
500741967                             1/1/1950                            0                          0                             0
500745570                             1/1/1950                            0                          0                             0
500750216                             6/1/2011                           60                         60                            59
500752267                             5/1/2011                           60                         59                            58
500754246                             6/1/2011                           60                         60                            59
500758181                             6/1/2011                           60                         60                            59
500758229                             6/1/2011                           60                         60                            59
500760696                             6/1/2011                           60                         60                            59
500761881                             6/1/2011                           60                         60                            59
500762286                             6/1/2011                           60                         60                            59
500763554                             6/1/2011                           60                         60                            59
500776898                             6/1/2011                           60                         60                            59
500779941                             7/1/2011                           60                         61                            60
500761897                             1/1/1950                            0                          0                             0
500734245                             1/1/1950                            0                          0                             0
500758298                             1/1/1950                            0                          0                             0
500758311                             1/1/1950                            0                          0                             0
500758542                             1/1/1950                            0                          0                             0
500759469                             1/1/1950                            0                          0                             0
500765008                             1/1/1950                            0                          0                             0
500769009                             6/1/2011                           60                         60                            59
500773461                             6/1/2011                           60                         60                            59
500687189                             1/1/1950                            0                          0                             0
500713747                             4/1/2011                           60                         58                            57
500773895                             6/1/2011                           60                         60                            59
407848258                             7/1/2010                           60                         49                            48
500374389                             4/1/2010                           60                         46                            45
500727851                             1/1/1950                            0                          0                             0
500730994                             1/1/1950                            0                          0                             0
500738092                             5/1/2011                           60                         59                            58
500754635                             1/1/1950                            0                          0                             0
500758349                             1/1/1950                            0                          0                             0
500759692                             1/1/1950                            0                          0                             0
500759816                             1/1/1950                            0                          0                             0
500761326                             6/1/2011                           60                         60                            59
500763200                             1/1/1950                            0                          0                             0
500764665                             6/1/2013                           84                         84                            83
500765252                             6/1/2011                           60                         60                            59
500765751                             6/1/2011                           60                         60                            59
500767449                             1/1/1950                            0                          0                             0
500767836                             1/1/1950                            0                          0                             0
500779076                             6/1/2011                           60                         60                            59
500779354                             6/1/2011                           60                         60                            59
500780911                             7/1/2013                           84                         85                            84
500780986                             7/1/2013                           84                         85                            84
500781070                             6/1/2011                           60                         60                            59
500783340                             7/1/2011                           60                         61                            60
500784848                             7/1/2011                           60                         61                            60
406402919                            11/1/2010                           60                         53                            52
406843878                             2/1/2009                           36                         32                            31
500782012                             6/1/2011                           60                         60                            59
500756613                             6/1/2011                           60                         60                            59




--------------------------------------------------------------------------------




Loan_No                       Prepay_Penalty_Period    Prepay_Penalty        Interest Only Period        Initial_Rate_Cap_Up
______________________________________________________________________________________________________________________________
500682545                                         0          N                                120                          0
500724090                                        24          Y                                120                          5
500746247                                         0          N                                120                          0
500774649                                         0          N                                120                          6
407876295                                        36          Y                                120                          6
407876317                                        36          Y                                  0                          6
407876339                                        36          Y                                120                          6
407876346                                        36          Y                                  0                          6
500676038                                        36          Y                                120                          6
500683295                                         0          N                                  0                          0
500710413                                         0          N                                120                          6
500713928                                        36          Y                                120                          6
500715569                                        36          Y                                120                          6
500720987                                         0          N                                120                          6
500723137                                        36          Y                                120                          6
500723301                                         0          N                                120                          6
500724204                                        36          Y                                120                          6
500724662                                         0          N                                  0                          6
500725465                                        36          Y                                120                          6
500726637                                        36          Y                                120                          6
500727346                                        36          Y                                120                          6
500729809                                         0          N                                120                          6
500729840                                         0          N                                120                          6
500729936                                        36          Y                                120                          0
500730040                                         0          N                                  0                          0
500730842                                         0          N                                120                          6
500730875                                        24          Y                                  0                          6
500731123                                        36          Y                                  0                          6
500733140                                        36          Y                                120                          6
500733630                                        36          Y                                  0                          0
500733809                                         0          N                                120                          6
500733925                                         0          N                                  0                          0
500734388                                         0          N                                  0                          0
500734910                                        36          Y                                120                          0
500734943                                         0          N                                  0                          3
500735284                                         0          N                                  0                          0
500735302                                         0          N                                  0                          0
500735358                                        36          Y                                  0                          0
500735504                                        36          Y                                  0                          6
500735582                                         0          N                                  0                          0
500735641                                        36          Y                                120                          0
500736044                                        36          Y                                  0                          0
500736655                                        36          Y                                  0                          0
500736865                                        36          Y                                  0                          0
500737024                                        36          Y                                120                          6
500737515                                         0          N                                120                          0
500737724                                         0          N                                120                          0
500737906                                        36          Y                                  0                          0
500737961                                         0          N                                  0                          0
500739023                                         0          N                                  0                          0
500739386                                        36          Y                                120                          0
500739978                                         0          N                                  0                          0
500740071                                         0          N                                120                          0
500740716                                        36          Y                                120                          6
500740769                                         0          N                                120                          0
500741684                                        36          Y                                  0                          0
500741817                                        36          Y                                120                          6
500742096                                         0          N                                120                          0
500742202                                         0          N                                  0                          0
500742584                                         0          N                                  0                          0
500743271                                        36          Y                                  0                          0
500743395                                         0          N                                120                          0
500743399                                        36          Y                                120                          6
500743400                                         0          N                                  0                          0
500744580                                         0          N                                  0                          0
500744604                                         0          N                                120                          0
500744683                                         0          N                                  0                          0
500744913                                         0          N                                120                          0
500744926                                        36          Y                                  0                          0
500744949                                         0          N                                  0                          0
500745282                                        36          Y                                  0                          0
500745303                                         0          N                                120                          0
500745339                                        36          Y                                120                          0
500745403                                         0          N                                  0                          0
500745847                                        36          Y                                  0                          0
500745865                                        36          Y                                  0                          0
500745884                                        36          Y                                  0                          0
500745918                                         0          N                                  0                          0
500746442                                         0          N                                  0                          0
500746505                                        36          Y                                120                          0
500746613                                        36          Y                                  0                          0
500746631                                        36          Y                                120                          6
500746708                                         0          N                                  0                          0
500747618                                        36          Y                                  0                          0
500747683                                        36          Y                                  0                          0
500747698                                        36          Y                                  0                          0
500747728                                        36          Y                                  0                          0
500747857                                        36          Y                                120                          0
500748225                                         0          N                                  0                          0
500748317                                         0          N                                120                          0
500748388                                        36          Y                                120                          6
500748425                                        24          Y                                  0                          0
500748461                                        36          Y                                120                          0
500748476                                        36          Y                                120                          6
500748716                                         0          N                                  0                          0
500748750                                        36          Y                                120                          0
500748756                                        24          Y                                  0                          3
500749269                                        36          Y                                  0                          0
500749499                                        36          Y                                  0                          0
500749524                                        36          Y                                120                          0
500749662                                         0          N                                  0                          0
500750143                                        36          Y                                  0                          0
500750225                                         0          N                                  0                          6
500750544                                         0          N                                120                          0
500750747                                        36          Y                                120                          0
500751171                                         0          N                                  0                          0
500751282                                         0          N                                  0                          0
500751351                                        36          Y                                  0                          0
500751831                                        36          Y                                120                          0
500751844                                         0          N                                  0                          0
500752570                                        36          Y                                120                          6
500752599                                         0          N                                120                          0
500752677                                         0          N                                120                          0
500753014                                         0          N                                120                          6
500753056                                         0          N                                120                          6
500753288                                         0          N                                  0                          6
500753398                                        36          Y                                120                          6
500753431                                        36          Y                                  0                          6
500753835                                         0          N                                120                          6
500754754                                        36          Y                                  0                          0
500754822                                         0          N                                  0                          0
500754873                                         0          N                                  0                          0
500755019                                         0          N                                  0                          0
500755040                                        36          Y                                  0                          0
500755101                                        12          Y                                120                          0
500755591                                         0          N                                  0                          0
500755804                                        36          Y                                120                          6
500755961                                         0          N                                  0                          6
500756003                                        36          Y                                120                          6
500756018                                         0          N                                  0                          0
500756252                                         0          N                                120                          0
500756643                                         0          N                                120                          0
500756682                                         0          N                                  0                          6
500757298                                         0          N                                  0                          0
500757405                                        24          Y                                  0                          0
500758177                                         0          N                                  0                          6
500758265                                        36          Y                                120                          6
500758729                                         0          N                                  0                          0
500759464                                         0          N                                  0                          6
500759507                                         0          N                                120                          0
500760369                                         0          N                                  0                          6
500760462                                         0          N                                  0                          6
500761553                                         0          N                                120                          6
500761614                                        36          Y                                120                          0
500761724                                        36          Y                                120                          6
500762014                                        36          Y                                120                          6
500762098                                         0          N                                120                          6
500762110                                         0          N                                  0                          6
500762121                                         0          N                                  0                          6
500762571                                        36          Y                                120                          6
500762599                                        36          Y                                  0                          6
500762667                                         0          N                                  0                          0
500762994                                         0          N                                  0                          6
500763506                                         0          N                                120                          6
500763702                                        36          Y                                  0                          0
500764275                                        36          Y                                  0                          6
500764371                                         0          N                                120                          6
500764835                                        36          Y                                120                          6
500765013                                         0          N                                  0                          6
500765041                                         0          N                                  0                          6
500765266                                        36          Y                                  0                          6
500765285                                        36          Y                                  0                          6
500765309                                        36          Y                                  0                          6
500765414                                         0          N                                  0                          6
500765966                                         0          N                                  0                          6
500765983                                         0          N                                120                          6
500767607                                         0          N                                  0                          6
500767935                                         0          N                                120                          6
500768697                                         0          N                                120                          6
500768750                                         0          N                                120                          6
500769975                                        36          Y                                  0                          6
500770562                                         0          N                                120                          6
500770685                                         0          N                                120                          6
500771950                                         0          N                                120                          6
500772696                                         0          N                                  0                          6
500772818                                        36          Y                                120                          6
500773211                                        36          Y                                120                          6
500773665                                        36          Y                                120                          6
500773913                                        36          Y                                  0                          6
500774266                                        36          Y                                120                          6
500774803                                         0          N                                  0                          6
500774839                                         0          N                                120                          6
500774940                                        36          Y                                  0                          6
500775094                                        36          Y                                120                          6
500775430                                        36          Y                                  0                          6
500775912                                        36          Y                                120                          6
500776024                                         0          N                                120                          6
500776095                                         0          N                                120                          6
500776154                                         0          N                                  0                          6
500776781                                        36          Y                                120                          6
500777016                                         0          N                                120                          6
500777568                                        36          Y                                  0                          6
500778410                                        36          Y                                  0                          6
500668401                                         0          N                                  0                          0
500703877                                        24          Y                                  0                          0
500725946                                         0          N                                  0                          0
500737508                                         0          N                                  0                          0
500738098                                         0          N                                  0                          0
500742587                                         0          N                                  0                          0
500744011                                        36          Y                                  0                          0
500744436                                         0          N                                120                          0
500744630                                         0          N                                  0                          0
500747735                                         0          N                                  0                          0
500747757                                         0          N                                  0                          0
500748256                                         0          N                                  0                          0
500748374                                        36          Y                                  0                          0
500752485                                        36          Y                                120                          0
500770807                                         0          N                                  0                          6
500727300                                         0          N                                120                          0
500705260                                        24          Y                                120                          6
500715078                                        24          Y                                  0                          6
500716241                                        24          Y                                120                          6
500731030                                        24          Y                                120                          6
500748992                                        24          Y                                120                          0
500751340                                         0          N                                  0                          6
500762870                                        24          Y                                120                          6
500766004                                        24          Y                                120                          6
500766917                                        24          Y                                120                          6
500769214                                        24          Y                                120                          6
500778109                                         0          N                                120                          6
500778369                                        24          Y                                120                          6
500783685                                        12          Y                                120                          6
500732675                                         0          N                                120                          0
500723906                                         0          N                                  0                          6
500773664                                        12          Y                                120                          6
500723846                                        12          Y                                  0                          0
500623422                                         0          N                                  0                          3
500733742                                         0          N                                  0                          0
407151847                                         0          N                                120                          0
500750846                                        36          Y                                  0                          6
500752514                                         0          N                                 60                          5
500756828                                         0          N                                  0                          5
500758599                                         0          N                                  0                          3
500759989                                        36          Y                                 60                          5
500762809                                         0          N                                  0                          6
500771020                                         0          N                                120                          6
500714217                                         0          N                                120                          5
500729700                                         0          N                                  0                          5
500755577                                         0          N                                120                          5
500719152                                         0          N                                120                          5
500750414                                         0          N                                120                          5
500754877                                         0          N                                120                          5
500769865                                        36          Y                                  0                          6
500725138                                         0          N                                  0                          5
500737525                                         0          N                                  0                          0
500741600                                         0          N                                  0                          0
500753324                                         0          N                                  0                          0
500755733                                         0          N                                120                          6
500758222                                         0          N                                  0                          0
500759298                                         0          N                                  0                          0
500766846                                         0          N                                  0                          0
500766870                                        36          Y                                120                          6
500776573                                         0          N                                120                          6
500781372                                         0          N                                  0                          6
500783306                                         0          N                                120                          6
405817533                                         0          N                                120                          5
406165643                                         0          N                                120                          5
500723235                                         0          N                                120                          5
500725078                                         0          N                                120                          5
500731723                                         0          N                                120                          0
500767540                                         0          N                                120                          5
500768735                                         0          N                                  0                          5
500775797                                         0          N                                120                          6
407538063                                         0          N                                  0                          6
407171031                                        36          Y                                  0                          3
407171038                                         0          N                                  0                          3
407171039                                         0          N                                  0                          3
407171043                                         0          N                                  0                          3
407171044                                         0          N                                 60                          3
407171045                                         0          N                                 60                          3
407171046                                        24          Y                                  0                          3
407171053                                        36          Y                                  0                          3
407171055                                        24          Y                                  0                          3
407171056                                         0          N                                  0                          3
407171061                                         0          N                                 60                          3
407171070                                         0          N                                  0                          3
407171071                                         0          N                                 60                          3
407171074                                        36          Y                                  0                          3
407171078                                         0          N                                  0                          3
407171081                                         0          N                                 60                          3
407171089                                         0          N                                 60                          3
407171091                                         0          N                                 60                          3
407171092                                        36          Y                                  0                          3
407171096                                         0          N                                  0                          3
407171097                                         0          N                                  0                          3
407171098                                        24          Y                                  0                          3
407171099                                        24          Y                                  0                          3
407171105                                        24          Y                                  0                          3
407171106                                         0          N                                  0                          3
407171107                                         0          N                                 60                          3
407171109                                         0          N                                 60                          3
407171110                                         0          N                                  0                          3
407171116                                         0          N                                  0                          3
407171117                                        24          Y                                 60                          3
407171120                                        24          Y                                  0                          3
407171121                                        36          Y                                 60                          3
407171122                                        36          Y                                  0                          3
407171125                                         0          N                                  0                          3
407171127                                         0          N                                  0                          3
407171129                                        24          Y                                  0                          3
407171131                                        24          Y                                  0                          3
407171132                                        24          Y                                  0                          3
407171133                                        24          Y                                  0                          3
407171134                                        24          Y                                  0                          3
407171135                                         0          N                                  0                          3
407171137                                         0          N                                 60                          3
407171138                                         0          N                                 60                          3
407171140                                         0          N                                  0                          3
407171141                                         0          N                                  0                          3
407171142                                         0          N                                 60                          3
407171143                                         0          N                                  0                          3
407171144                                         0          N                                  0                          3
407171146                                        36          Y                                  0                          3
407171147                                         0          N                                  0                          3
407171148                                         0          N                                  0                          3
407171149                                         0          N                                  0                          3
407171150                                        24          Y                                  0                          3
407171153                                        24          Y                                  0                          3
407171154                                        24          Y                                 60                          3
407171155                                        24          Y                                  0                          3
407362688                                         0          N                                 84                          5
407170751                                         0          N                                 60                          3
407170753                                         0          N                                 60                          3
407170778                                         0          N                                  0                          3
407170780                                         0          N                                  0                          3
407170785                                         0          N                                  0                          3
407170791                                         0          N                                  0                          3
407170795                                         0          N                                 60                          3
407170796                                         0          N                                  0                          3
407170798                                         0          N                                  0                          3
407170799                                         0          N                                  0                          3
407170803                                         0          N                                  0                          3
407170809                                        24          Y                                 60                          3
407170812                                         0          N                                 60                          3
407170814                                         0          N                                  0                          3
407170818                                        24          Y                                  0                          3
407170822                                         0          N                                  0                          3
407170829                                         0          N                                  0                          3
407170831                                         0          N                                  0                          3
407170843                                         0          N                                  0                          3
407170844                                         0          N                                 60                          3
407170850                                        36          Y                                  0                          3
407170853                                         0          N                                  0                          3
407170855                                         0          N                                  0                          3
407170863                                         0          N                                  0                          3
407170866                                         0          N                                 60                          3
407170870                                         0          N                                 60                          3
407170871                                        24          Y                                 60                          3
407170872                                        24          Y                                 60                          3
407170873                                         0          N                                  0                          3
407170874                                         0          N                                 60                          3
407170877                                         0          N                                 60                          3
407170879                                         0          N                                 60                          3
407170885                                        24          Y                                 60                          3
407170886                                         0          N                                  0                          3
407170894                                         0          N                                 60                          3
407170895                                         0          N                                  0                          3
407170897                                         0          N                                 60                          3
407170899                                         0          N                                  0                          3
407170901                                         0          N                                 60                          3
407170902                                         0          N                                  0                          3
407170905                                        24          Y                                  0                          3
407170910                                         0          N                                  0                          3
407170911                                         0          N                                  0                          3
407170913                                         0          N                                  0                          3
407170914                                         0          N                                 60                          3
407170916                                        36          Y                                  0                          3
407170920                                         0          N                                 60                          3
407170930                                        24          Y                                 60                          3
407170932                                         0          N                                 60                          3
407170934                                        36          Y                                  0                          3
407170938                                         0          N                                 60                          3
407170944                                         0          N                                  0                          3
407170952                                         0          N                                  0                          3
407170953                                        24          Y                                 60                          3
407170958                                         0          N                                 60                          3
407170961                                        36          Y                                  0                          3
407170962                                         0          N                                 60                          3
407170965                                         0          N                                 60                          3
407170966                                         0          N                                  0                          3
407170968                                         0          N                                  0                          3
407170969                                         0          N                                 60                          3
407170972                                        24          Y                                  0                          3
407170974                                         0          N                                  0                          3
407170975                                         0          N                                  0                          3
407170977                                         0          N                                 60                          3
407170979                                        36          Y                                  0                          3
407170980                                        24          Y                                  0                          3
407170982                                         0          N                                  0                          3
407170984                                         0          N                                  0                          3
407170991                                         0          N                                  0                          3
407170992                                        36          Y                                  0                          3
407170994                                         0          N                                  0                          3
407170995                                        24          Y                                 60                          3
407170998                                         0          N                                 60                          3
407171000                                        36          Y                                  0                          3
407171001                                         0          N                                 60                          3
407171005                                        24          Y                                 60                          3
407171007                                        24          Y                                 60                          3
407171009                                         0          N                                  0                          3
407171010                                        36          Y                                 60                          3
407171011                                         0          N                                  0                          3
407171013                                         0          N                                  0                          3
407171020                                         0          N                                  0                          3
407171023                                         0          N                                  0                          3
407171026                                        36          Y                                  0                          3
407171027                                        36          Y                                  0                          3
500698329                                         0          N                                120                          5
500726912                                        24          Y                                120                          5
500759122                                         0          N                                120                          6
500759938                                        36          Y                                120                          6
500777613                                         0          N                                  0                          6
500716584                                        36          Y                                120                          5
500719685                                         0          N                                120                          0
500719707                                         0          N                                120                          0
500724058                                         0          N                                  0                          0
500732145                                         0          N                                  0                          0
500736526                                        36          Y                                120                          0
500744670                                         0          N                                  0                          0
500757942                                         0          N                                  0                          5
500699327                                        36          Y                                120                          5
500699349                                        36          Y                                120                          5
500704715                                        36          Y                                120                          5
500708825                                         6          Y                                  0                          5
500711005                                         6          Y                                120                          5
500712295                                        36          Y                                120                          5
500717211                                         6          Y                                120                          5
500717223                                         0          N                                120                          5
500744434                                        36          Y                                120                          0
500746315                                        36          Y                                120                          0
500750656                                         0          N                                  0                          5
500760430                                        36          Y                                120                          5
500767660                                         6          Y                                120                          6
500769017                                        36          Y                                 60                          6
402632233                                         0          N                                  0                          5
407157745                                         0          N                                  0                          2
407157746                                         0          N                                  0                          2
407157747                                         0          N                                  0                          3
407157748                                         0          N                                  0                          3
407157750                                        36          Y                                  0                          3
500744386                                        36          Y                                120                          5
500737666                                        36          Y                                 60                          0
500750369                                        36          Y                                  0                          5
500726919                                        36          Y                                  0                          0
500737095                                        36          Y                                120                          5
500737758                                        36          Y                                  0                          0
500749129                                        36          Y                                  0                          0
500762863                                         0          N                                120                          6
500763559                                        12          Y                                  0                          0
500736778                                         0          N                                120                          0
500696992                                        36          Y                                120                          5
500697654                                        36          Y                                120                          5
500700892                                        36          Y                                  0                          5
500702529                                        12          Y                                  0                          5
500707281                                         0          N                                120                          0
500718349                                        12          Y                                120                          5
500724642                                        36          Y                                120                          0
500724645                                        12          Y                                120                          5
500724906                                        12          Y                                120                          5
500724907                                        12          Y                                120                          5
500737978                                        36          Y                                120                          0
500745063                                        36          Y                                120                          0
500755170                                        36          Y                                120                          5
500760063                                        36          Y                                120                          5
500761143                                        36          Y                                120                          6
500764936                                        36          Y                                120                          5
500766606                                        12          Y                                120                          6
500766611                                        36          Y                                120                          6
500769001                                        12          Y                                120                          6
500769002                                        12          Y                                120                          6
500769008                                        36          Y                                120                          6
500770305                                        36          Y                                120                          6
500770306                                        36          Y                                120                          6
500770307                                        36          Y                                120                          6
500770311                                        36          Y                                120                          6
500771166                                        36          Y                                120                          6
500772194                                        36          Y                                120                          6
500772195                                        36          Y                                120                          6
500773295                                        12          Y                                120                          6
500773449                                        36          Y                                120                          6
500774435                                        36          Y                                120                          6
500712774                                         0          N                                120                          5
500731004                                         0          N                                  0                          5
500761007                                         0          N                                120                          3
500766402                                         0          N                                120                          6
500768046                                         0          N                                120                          6
500774363                                         0          N                                120                          6
500778530                                         0          N                                120                          6
500729187                                         0          N                                  0                          0
500748321                                         0          N                                  0                          0
500730382                                         0          N                                120                          0
500775763                                         0          N                                120                          6
500776172                                         0          N                                120                          6
500676426                                         0          N                                120                          5
500707067                                        36          Y                                  0                          5
500710494                                        24          Y                                120                          5
500713191                                        36          Y                                120                          5
500720034                                        36          Y                                120                          5
500723852                                         0          N                                  0                          0
500744929                                        36          Y                                120                          0
500744954                                         0          N                                  0                          0
500745394                                         0          N                                  0                          0
500746747                                        36          Y                                120                          0
500754918                                         0          N                                  0                          5
500709188                                        36          Y                                120                          0
500746334                                        36          Y                                  0                          0
500746337                                        36          Y                                  0                          0
500747242                                         0          N                                  0                          0
500752508                                         0          N                                  0                          0
500753414                                         0          N                                  0                          0
500757858                                        36          Y                                120                          0
500762514                                         0          N                                  0                          0
500739081                                         0          N                                  0                          0
500739095                                         0          N                                  0                          0
500739118                                         0          N                                  0                          0
500747172                                         0          N                                  0                          0
500747194                                         0          N                                  0                          0
500751573                                         0          N                                  0                          5
500753256                                         0          N                                  0                          0
500757129                                         0          N                                  0                          5
500758329                                         0          N                                  0                          0
500758668                                         0          N                                120                          5
500775268                                         0          N                                  0                          6
500722180                                        36          Y                                120                          0
500732780                                        36          Y                                120                          0
500769828                                        36          Y                                  0                          6
500741502                                        24          Y                                120                          0
500741514                                        24          Y                                  0                          0
407633928                                         0          N                                 84                          5
407633929                                         0          N                                 60                          5
500670214                                        36          Y                                120                          5
500703218                                        24          Y                                  0                          0
500716481                                        36          Y                                  0                          0
500718368                                        36          Y                                120                          5
500721095                                         4          Y                                120                          5
500729274                                        36          Y                                120                          0
500731062                                        36          Y                                  0                          5
500733220                                        36          Y                                  0                          0
500741218                                         0          N                                120                          0
500743036                                         6          Y                                120                          0
500743129                                        36          Y                                  0                          5
500745017                                         4          Y                                  0                          0
500745777                                         6          Y                                120                          0
500748692                                         0          N                                120                          0
500761370                                         6          Y                                  0                          5
500762820                                         6          Y                                120                          5
405956915                                         6          Y                                120                          0
500745261                                         0          N                                120                          0
500748544                                         0          N                                120                          0
500752781                                         0          N                                120                          0
500763861                                         0          N                                120                          0
500768545                                         0          N                                  0                          6
500655594                                         0          N                                  0                          0
500658085                                         0          N                                  0                          0
500669051                                         0          N                                120                          5
500719169                                         0          N                                120                          5
500724323                                         0          N                                  0                          5
500726923                                         0          N                                  0                          0
500742904                                         0          N                                  0                          0
500745874                                         0          N                                  0                          0
500748764                                         0          N                                120                          5
407485521                                         0          N                                  0                          5
407485529                                         0          N                                 84                          5
407485532                                         0          N                                 84                          5
407485569                                         0          N                                 84                          5
407485575                                         0          N                                 84                          5
407485590                                         0          N                                 84                          5
407485603                                        36          Y                                 84                          5
407485607                                         0          N                                 84                          5
407485631                                        36          Y                                 84                          5
407485686                                        12          Y                                 84                          5
407485723                                        12          Y                                 84                          5
407485745                                        15          Y                                 84                          5
407485746                                         0          N                                 84                          5
408191693                                         0          N                                 60                          5
408191694                                         0          N                                 60                          5
408191695                                         0          N                                 60                          5
408191696                                         0          N                                 60                          5
408191697                                         0          N                                 60                          5
408191698                                         0          N                                120                          5
408191699                                         0          N                                 60                          5
408191700                                         0          N                                 60                          5
408191701                                         0          N                                 60                          5
408191702                                         0          N                                 60                          5
408191704                                         0          N                                  0                          5
408191705                                        36          Y                                 60                          5
408191706                                         0          N                                 60                          5
408191707                                        36          Y                                 60                          5
408191708                                         0          N                                 60                          5
408191709                                         0          N                                 60                          5
408191710                                         0          N                                 60                          5
408191711                                         0          N                                 60                          5
408191712                                         0          N                                120                          5
408191713                                        36          Y                                120                          5
408191714                                         0          N                                 60                          5
408191715                                         0          N                                 60                          5
408191716                                         0          N                                 60                          5
408191717                                         0          N                                 60                          5
408191718                                         0          N                                 60                          5
408191719                                        12          Y                                 60                          5
408191720                                         0          N                                 60                          5
408191721                                         0          N                                 60                          5
408191722                                         0          N                                 60                          5
408191723                                         0          N                                 60                          5
408191724                                         0          N                                120                          5
408191725                                         0          N                                 60                          5
408191726                                         0          N                                 60                          5
408191728                                         0          N                                120                          5
408191729                                         0          N                                 60                          5
408191730                                         0          N                                  0                          5
408191731                                         0          N                                 60                          5
408191732                                         0          N                                 60                          5
408191733                                         0          N                                 60                          5
408191735                                         0          N                                 60                          5
408191736                                         0          N                                 60                          5
408191737                                         0          N                                 60                          5
408191738                                         0          N                                120                          5
408191739                                         0          N                                 60                          5
408191741                                         0          N                                120                          5
408191742                                         0          N                                 60                          5
408191743                                         0          N                                 60                          5
408191744                                        12          Y                                 60                          5
408191745                                        12          Y                                120                          5
408191746                                         0          N                                 60                          5
408191747                                         0          N                                120                          5
408191748                                         0          N                                 60                          5
408191750                                        36          Y                                 60                          5
408191751                                        12          Y                                 60                          5
408191752                                        12          Y                                  0                          5
408191753                                        36          Y                                 60                          5
408191754                                         0          N                                  0                          5
408191756                                         0          N                                 60                          5
408191757                                         0          N                                120                          5
408191759                                         0          N                                 60                          5
408191760                                         0          N                                 60                          5
408191761                                         0          N                                 60                          5
408191762                                         0          N                                 60                          5
408191763                                        12          Y                                120                          5
408191764                                         0          N                                 60                          5
408191765                                        12          Y                                 60                          5
408191766                                        12          Y                                 60                          5
408191767                                        60          Y                                120                          5
408191768                                         0          N                                120                          5
408191769                                        12          Y                                 60                          5
408191770                                        12          Y                                 60                          5
408191771                                         0          N                                 60                          5
408191772                                         0          N                                 60                          5
408191773                                         0          N                                 60                          5
408191774                                         0          N                                  0                          5
408191775                                        12          Y                                120                          5
408191776                                         0          N                                 60                          5
408191777                                        12          Y                                 60                          5
408191778                                         0          N                                 60                          5
408191779                                        12          Y                                 60                          5
408191781                                        12          Y                                 60                          5
408191783                                        12          Y                                 60                          5
408191784                                        12          Y                                 60                          5
408191785                                        60          Y                                  0                          5
408191786                                         0          N                                  0                          5
408191787                                         0          N                                 60                          5
408191788                                         0          N                                 60                          5
408191789                                         0          N                                  0                          5
408191790                                         0          N                                  0                          5
408191791                                         0          N                                 60                          5
408191792                                        12          Y                                120                          5
408191793                                         0          N                                 60                          5
408191794                                        12          Y                                 60                          5
408191796                                         0          N                                120                          5
408191797                                        12          Y                                 60                          5
408191798                                         0          N                                  0                          5
408191799                                         0          N                                 60                          5
408191800                                        12          Y                                120                          5
408191802                                        12          Y                                 60                          5
408191803                                         0          N                                120                          5
408191804                                        12          Y                                 60                          5
408191805                                         0          N                                 60                          5
408191806                                        12          Y                                 60                          5
408191807                                        12          Y                                 60                          5
408191808                                         0          N                                 60                          5
408191809                                         0          N                                120                          5
408191811                                        60          Y                                 60                          5
408191812                                         0          N                                 60                          5
408191813                                         0          N                                120                          5
408191814                                         0          N                                120                          5
408191815                                        60          Y                                  0                          5
408191816                                        12          Y                                120                          5
408191817                                        12          Y                                 60                          5
408191818                                         0          N                                120                          5
408191819                                         0          N                                120                          5
408191820                                         0          N                                 60                          5
408191821                                         0          N                                 60                          5
408191822                                         0          N                                 60                          5
408191823                                         0          N                                  0                          5
408191824                                         0          N                                120                          5
408191825                                        36          Y                                 60                          5
408191826                                         0          N                                 60                          5
408191827                                        12          Y                                 60                          5
408191828                                         0          N                                 60                          5
408191829                                         0          N                                 60                          5
408191830                                        12          Y                                 60                          5
408191831                                         0          N                                 60                          5
408191832                                        12          Y                                 60                          5
408191833                                         0          N                                 60                          5
408191834                                        12          Y                                120                          5
408191835                                        12          Y                                 60                          5
408191836                                        60          Y                                 60                          5
408191837                                         0          N                                120                          5
408191838                                         0          N                                  0                          5
408191839                                         0          N                                 60                          5
408191840                                         0          N                                  0                          5
408191841                                        60          Y                                 60                          5
408191842                                        12          Y                                 60                          5
408191843                                         0          N                                120                          5
408191844                                         0          N                                 60                          5
408191845                                         0          N                                 60                          5
408191846                                         0          N                                 60                          5
408191847                                        12          Y                                 60                          5
408191848                                         0          N                                 60                          5
408191849                                        12          Y                                 60                          5
408191850                                        12          Y                                 60                          5
408191851                                         0          N                                 60                          5
408191852                                        12          Y                                 60                          5
408191853                                        12          Y                                120                          5
408191854                                         0          N                                 60                          5
408191855                                         0          N                                 60                          5
408191856                                        60          Y                                 60                          5
408191857                                         0          N                                 60                          5
408191858                                        12          Y                                120                          5
408191859                                        12          Y                                 60                          5
408191860                                        60          Y                                120                          5
408191861                                         0          N                                 60                          5
408191862                                        12          Y                                  0                          5
408191863                                         0          N                                  0                          5
408191864                                         0          N                                 60                          5
408191865                                         0          N                                 60                          5
408191866                                         0          N                                120                          5
408191867                                         0          N                                 60                          5
408191868                                         0          N                                 60                          5
408191869                                        12          Y                                 60                          5
408191870                                        12          Y                                120                          5
408191872                                         0          N                                 60                          5
408191873                                         0          N                                 60                          5
408191874                                        12          Y                                 60                          5
408191875                                         0          N                                 60                          5
408191876                                         0          N                                 60                          5
408191877                                        12          Y                                120                          5
408191878                                        36          Y                                 60                          5
408191879                                         0          N                                 60                          5
408191880                                         0          N                                 60                          5
408191881                                         0          N                                120                          5
408191882                                        12          Y                                  0                          5
408191883                                         0          N                                 60                          5
408191884                                        60          Y                                120                          5
408191885                                         0          N                                 60                          5
408191886                                        60          Y                                 60                          5
408191887                                         0          N                                 60                          5
408191888                                         0          N                                 60                          5
408191889                                         0          N                                 60                          5
408191890                                         0          N                                 60                          5
408191891                                        36          Y                                 60                          5
408191892                                         0          N                                 60                          5
408191895                                        60          Y                                120                          5
408191896                                         0          N                                 60                          5
408191897                                         0          N                                 60                          5
408191898                                        12          Y                                 60                          5
408191900                                        12          Y                                120                          5
408191901                                         0          N                                 60                          5
408191902                                         0          N                                 60                          5
408191904                                        60          Y                                 60                          5
408191905                                        12          Y                                 60                          5
408191906                                         0          N                                 60                          5
408191907                                        36          Y                                 60                          5
408191908                                         0          N                                 60                          5
408191909                                         0          N                                 60                          5
408191910                                         0          N                                  0                          5
408191911                                        12          Y                                 60                          5
408191912                                        12          Y                                 60                          5
408191913                                        60          Y                                 60                          5
408191914                                         0          N                                 60                          5
408191915                                        36          Y                                 60                          5
408191916                                        12          Y                                120                          5
408191917                                         0          N                                 60                          5
408191918                                         0          N                                 60                          5
408191919                                         0          N                                 60                          5
408191920                                         0          N                                 60                          5
408191921                                         0          N                                120                          5
408191922                                         0          N                                 60                          5
408191923                                         0          N                                 60                          5
408191925                                         0          N                                 60                          5
408191926                                         0          N                                120                          5
408191927                                        12          Y                                 60                          5
408191928                                        12          Y                                 60                          5
408191929                                         0          N                                 60                          5
408191930                                        12          Y                                 60                          5
408191931                                        12          Y                                 60                          5
408191932                                        12          Y                                 60                          5
408191933                                         0          N                                 60                          5
408191934                                         0          N                                 60                          5
408191935                                        12          Y                                120                          5
408191936                                         0          N                                 60                          5
408191938                                         0          N                                120                          5
408191939                                         0          N                                 60                          5
408191940                                        12          Y                                120                          5
408191941                                        12          Y                                 60                          5
408191942                                         0          N                                 60                          5
408191943                                         0          N                                 60                          5
408191944                                         0          N                                120                          5
408191945                                         0          N                                 60                          5
408191946                                         0          N                                 60                          5
408191947                                        60          Y                                  0                          5
408191948                                         0          N                                 60                          5
408191949                                        12          Y                                 60                          5
408191950                                         0          N                                 60                          5
408191951                                         0          N                                 60                          5
408191952                                         0          N                                 60                          5
408191954                                         0          N                                 60                          5
408191955                                         0          N                                 60                          5
408191956                                         0          N                                 60                          5
408191957                                         0          N                                 60                          5
408191959                                         0          N                                 60                          5
408191960                                         0          N                                 60                          5
408191961                                         0          N                                120                          5
408191962                                        60          Y                                 60                          5
408191963                                         0          N                                 60                          5
408191964                                         0          N                                 60                          5
408191965                                         0          N                                 60                          5
408191966                                        36          Y                                 60                          5
408191967                                         0          N                                  0                          5
408191968                                         0          N                                 60                          5
408191969                                         0          N                                120                          5
408191970                                        36          Y                                 60                          5
408191971                                         0          N                                 60                          5
408191972                                        60          Y                                120                          5
408191973                                         0          N                                120                          5
408191974                                         0          N                                120                          5
408191975                                        12          Y                                 60                          5
408191976                                        12          Y                                 60                          5
408191977                                         0          N                                120                          5
408191978                                         0          N                                 60                          5
408191979                                        12          Y                                120                          5
408191980                                         0          N                                 60                          5
408191981                                         0          N                                 60                          5
408191982                                         0          N                                 60                          5
408191983                                         0          N                                 60                          5
408191984                                        12          Y                                 60                          5
408191985                                         0          N                                 60                          5
408191986                                        12          Y                                 60                          5
408191987                                         0          N                                120                          5
408191988                                        12          Y                                 60                          5
408191989                                         0          N                                 60                          5
408191990                                         0          N                                 60                          5
408191991                                        12          Y                                 60                          5
408191992                                         0          N                                 60                          5
408191993                                         0          N                                 60                          5
408191994                                         0          N                                 60                          5
408191995                                         0          N                                 60                          5
408191996                                         0          N                                 60                          5
408191997                                         0          N                                 60                          5
408191998                                         0          N                                 60                          5
408191999                                         0          N                                 60                          5
408192000                                        12          Y                                120                          5
408192001                                        12          Y                                 60                          5
408192002                                         0          N                                 60                          5
408381264                                         0          N                                  0                          2
408381265                                         0          N                                  0                          5
408381266                                         0          N                                 60                          5
408381267                                        12          Y                                 60                          5
408381268                                        60          Y                                 60                          5
408381269                                         0          N                                120                          5
408381270                                         0          N                                 60                          5
408381272                                        12          Y                                 60                          5
408381273                                        12          Y                                  0                          5
408381274                                         0          N                                 60                          5
408381275                                        12          Y                                 60                          5
408381276                                         0          N                                 60                          5
408381277                                         0          N                                120                          5
408381278                                         0          N                                120                          5
408381279                                         0          N                                  0                          5
408381281                                         0          N                                120                          5
408381282                                         0          N                                 60                          5
408381284                                         0          N                                 60                          5
408381285                                         0          N                                 60                          5
408381286                                         0          N                                 60                          5
408381287                                        12          Y                                120                          5
408381288                                         0          N                                  0                          5
408381289                                         0          N                                  0                          5
408381290                                         0          N                                120                          5
408381291                                         0          N                                 60                          5
408381292                                         0          N                                 60                          5
408381293                                         0          N                                 60                          5
408381294                                         0          N                                 60                          5
408381295                                         0          N                                  0                          5
408381296                                         0          N                                  0                          5
408381297                                        12          Y                                120                          5
408381298                                         0          N                                 60                          5
408381299                                         0          N                                 60                          5
408381300                                         0          N                                  0                          5
408381301                                         0          N                                 60                          5
408381302                                         0          N                                 60                          5
408381303                                        60          Y                                120                          5
408381304                                         0          N                                 60                          5
408381305                                         0          N                                 60                          5
408381306                                         0          N                                 60                          5
408381307                                         0          N                                120                          5
408381308                                         0          N                                  0                          5
408381309                                         0          N                                 60                          5
408381310                                         0          N                                 60                          5
408381311                                         0          N                                 60                          5
408381312                                         0          N                                 60                          5
408381313                                         0          N                                 60                          5
408381314                                         0          N                                 60                          5
408381315                                         0          N                                 60                          5
408381317                                         0          N                                120                          5
408381318                                         0          N                                 60                          5
408381319                                         0          N                                 60                          5
408381320                                        36          Y                                  0                          5
408381321                                         0          N                                 60                          5
408381323                                         0          N                                 60                          5
408381324                                         0          N                                 60                          5
408381325                                         0          N                                 60                          5
408381327                                         0          N                                 60                          5
408381328                                         0          N                                 60                          5
408381329                                         0          N                                 60                          5
408381330                                         0          N                                 60                          5
408381331                                         0          N                                  0                          5
408381332                                         0          N                                 60                          5
408381333                                        12          Y                                 60                          5
408381334                                         0          N                                 60                          5
408381335                                         0          N                                120                          5
408381336                                         0          N                                 60                          5
408381337                                         0          N                                120                          5
408381338                                         0          N                                 60                          5
408381339                                        12          Y                                 60                          5
408381340                                         0          N                                 60                          5
408381341                                         0          N                                 60                          5
408381342                                        60          Y                                 60                          5
408381343                                         0          N                                 60                          5
408381344                                         0          N                                 60                          5
408381346                                         0          N                                 60                          5
408381347                                         0          N                                 60                          5
408381348                                         0          N                                 60                          5
408381349                                         0          N                                 60                          5
408381350                                         0          N                                 60                          5
408381351                                         0          N                                 60                          5
408381352                                         0          N                                 60                          5
408381353                                         0          N                                  0                          5
408381354                                         0          N                                 60                          5
408381355                                         0          N                                 60                          5
408381356                                         0          N                                 60                          5
408381357                                         0          N                                 60                          5
408381358                                        60          Y                                 60                          5
408381359                                         0          N                                120                          5
408381360                                         0          N                                 60                          5
408381361                                         0          N                                 60                          5
408381362                                         0          N                                 60                          2
408381363                                         0          N                                 60                          5
408381364                                        12          Y                                120                          5
408381365                                         0          N                                 60                          5
408381366                                         0          N                                 60                          5
408381367                                         0          N                                 60                          5
408381368                                         0          N                                 60                          5
408381369                                         0          N                                 60                          5
408381371                                         0          N                                 60                          5
408381372                                         0          N                                 60                          5
408381374                                         0          N                                  0                          5
408381375                                         0          N                                 60                          5
408381376                                         0          N                                 60                          5
408381377                                         0          N                                120                          5
408381378                                         0          N                                 60                          5
408381379                                         0          N                                  0                          5
408381380                                         0          N                                 60                          5
408381381                                         0          N                                 60                          5
408381382                                         0          N                                 60                          5
408381384                                         0          N                                 60                          5
408381385                                         0          N                                120                          5
408381386                                         0          N                                 60                          5
408381387                                         0          N                                 60                          5
408381388                                         0          N                                 60                          5
408381389                                         0          N                                 60                          5
408381390                                         0          N                                 60                          5
408381391                                         0          N                                 60                          5
408381392                                         0          N                                120                          5
408381393                                        12          Y                                120                          5
408381394                                         0          N                                  0                          5
408381395                                         0          N                                120                          5
408381396                                         0          N                                  0                          5
408381397                                         0          N                                 60                          5
408381398                                        12          Y                                 60                          5
408381399                                         0          N                                 60                          5
408381400                                         0          N                                  0                          5
408381401                                         0          N                                  0                          5
408381402                                         0          N                                 60                          5
408381403                                         0          N                                 60                          5
408381404                                         0          N                                 60                          5
408381405                                        60          Y                                 60                          5
408381406                                         0          N                                120                          5
408381407                                        12          Y                                  0                          5
408381408                                         0          N                                 60                          5
408381409                                         0          N                                 60                          5
408381410                                         0          N                                 60                          5
408381411                                         0          N                                 60                          5
408381412                                         0          N                                 60                          5
408381413                                        60          Y                                 60                          5
408381414                                         0          N                                 60                          5
408381416                                         0          N                                  0                          5
408381417                                         0          N                                 60                          5
408381418                                         0          N                                 60                          5
408381419                                         0          N                                 60                          5
408381420                                         0          N                                 60                          5
408381421                                        60          Y                                  0                          5
408381422                                         0          N                                 60                          5
408381423                                        12          Y                                 60                          5
408381424                                         0          N                                 60                          5
408381425                                         0          N                                 60                          5
408381426                                        36          Y                                120                          5
408381427                                         0          N                                 60                          5
408381428                                         0          N                                 60                          5
408381429                                         0          N                                 60                          5
408381430                                         0          N                                 60                          5
408381431                                         0          N                                120                          5
408381432                                         0          N                                 60                          5
408381434                                         0          N                                 60                          5
408381435                                         0          N                                 60                          5
408381436                                         0          N                                 60                          5
408381437                                         0          N                                 60                          5
408381438                                         0          N                                  0                          5
408381439                                         0          N                                  0                          5
408381440                                         0          N                                 60                          5
408381441                                         0          N                                 60                          5
408381442                                         0          N                                 60                          5
408381443                                         0          N                                 60                          5
408381444                                         0          N                                 60                          5
408381445                                         0          N                                 60                          5
408381446                                        12          Y                                 60                          5
408381447                                         0          N                                 60                          5
408381448                                         0          N                                 60                          5
408381449                                        12          Y                                120                          5
408381450                                        12          Y                                120                          5
408381451                                         0          N                                  0                          5
408381452                                         0          N                                120                          5
408381453                                         0          N                                 60                          5
408381454                                         0          N                                 60                          5
408381455                                         0          N                                120                          5
408381456                                         0          N                                  0                          5
408381457                                         0          N                                 60                          5
408381458                                         0          N                                  0                          5
408381459                                         0          N                                 60                          5
408381460                                         0          N                                 60                          5
408381461                                         0          N                                 60                          5
408381462                                        12          Y                                 60                          5
408381463                                         0          N                                 60                          5
408381464                                         0          N                                120                          5
408381465                                         0          N                                  0                          5
408381466                                        12          Y                                 60                          5
408381467                                        12          Y                                 60                          5
408381468                                        60          Y                                  0                          5
408381469                                        12          Y                                 60                          5
408381470                                         0          N                                 60                          5
408381471                                        12          Y                                  0                          5
408381472                                         0          N                                 60                          5
408381473                                         0          N                                 60                          5
408381474                                         0          N                                 60                          5
408381475                                         0          N                                 60                          5
408381476                                         0          N                                 60                          5
408381477                                         0          N                                120                          5
408381478                                        12          Y                                 60                          5
408381479                                         0          N                                120                          5
408381480                                         0          N                                 60                          5
408381481                                        12          Y                                 60                          5
408381482                                        36          Y                                 60                          5
408381483                                         0          N                                 60                          5
408381484                                         0          N                                 60                          5
408381485                                         0          N                                 60                          5
408381486                                         0          N                                 60                          5
408381487                                         0          N                                  0                          5
408381488                                         0          N                                120                          5
408381489                                        36          Y                                  0                          5
408381490                                        12          Y                                 60                          5
408381491                                        12          Y                                 60                          5
408381492                                         0          N                                120                          5
408381493                                         0          N                                  0                          5
408381494                                         0          N                                 60                          5
408381495                                         0          N                                  0                          5
408381496                                         0          N                                 60                          5
408381497                                         0          N                                  0                          5
408381498                                        12          Y                                120                          5
408381499                                        12          Y                                 60                          5
408381500                                        12          Y                                 60                          5
408381501                                        12          Y                                 60                          5
408381502                                         0          N                                 60                          5
408381503                                         0          N                                 60                          5
408381504                                        12          Y                                 60                          5
408381505                                         0          N                                 60                          5
408381506                                        12          Y                                 60                          5
408381507                                        12          Y                                120                          5
408381508                                        12          Y                                 60                          5
408381509                                         0          N                                 60                          5
408381510                                         0          N                                 60                          5
408381512                                         0          N                                  0                          5
408381513                                         0          N                                 60                          5
408381514                                         0          N                                 60                          5
408381515                                        12          Y                                 60                          5
408381516                                        12          Y                                 60                          5
408381517                                         0          N                                 60                          5
408381518                                         0          N                                 60                          5
408381519                                        36          Y                                  0                          5
408381520                                         0          N                                 60                          5
408381521                                        12          Y                                120                          5
408381522                                        12          Y                                 60                          5
408381523                                         0          N                                 60                          5
408381524                                         0          N                                 60                          5
408381525                                         0          N                                  0                          5
408381526                                         0          N                                 60                          5
408381527                                        12          Y                                 60                          5
408381528                                         0          N                                 60                          5
408381529                                        36          Y                                120                          5
408381530                                         0          N                                 60                          5
408381531                                         0          N                                 60                          5
408381532                                         0          N                                  0                          5
408381533                                         0          N                                  0                          5
408381534                                        12          Y                                  0                          5
408381535                                        12          Y                                120                          5
408381536                                         0          N                                 60                          5
408381537                                        12          Y                                 60                          5
408381538                                         0          N                                  0                          5
408381539                                         0          N                                 60                          5
408381540                                         0          N                                  0                          5
408381541                                         0          N                                120                          5
408381542                                         0          N                                 60                          5
408381543                                        12          Y                                120                          5
408381544                                        12          Y                                 60                          5
408381545                                        12          Y                                 60                          5
408381546                                         0          N                                 60                          5
408381547                                        12          Y                                 60                          5
408381548                                         0          N                                  0                          5
408381549                                        12          Y                                  0                          5
408381550                                         0          N                                 60                          5
408381551                                         0          N                                 60                          5
408381552                                         0          N                                 60                          5
408381553                                         0          N                                120                          5
408381554                                         0          N                                 60                          5
408381555                                         0          N                                 60                          5
408381556                                        12          Y                                 60                          5
408381557                                         0          N                                  0                          5
408381558                                        12          Y                                 60                          5
408381559                                         0          N                                120                          5
408381560                                         0          N                                120                          5
408381561                                         0          N                                  0                          5
408381562                                        12          Y                                 60                          5
408381563                                        12          Y                                 60                          5
408381564                                         0          N                                 60                          5
408381565                                         0          N                                 60                          5
408381566                                        12          Y                                120                          5
408381567                                        12          Y                                120                          5
408381568                                         0          N                                 60                          5
408381569                                         0          N                                 60                          5
408381570                                        36          Y                                 60                          5
408381571                                         0          N                                 60                          5
408381572                                         0          N                                 60                          5
408381573                                        12          Y                                 60                          5
408381574                                        12          Y                                 60                          5
408381577                                         0          N                                 60                          5
408381578                                        12          Y                                120                          5
408381579                                         0          N                                120                          5
408381580                                         0          N                                120                          5
408381581                                         0          N                                120                          5
408381582                                         0          N                                 60                          5
408381583                                        12          Y                                 60                          5
408381584                                        12          Y                                 60                          5
408381585                                         0          N                                  0                          5
408381586                                         0          N                                  0                          5
408381587                                         0          N                                 60                          5
408381588                                         0          N                                 60                          5
408381589                                         0          N                                 60                          5
408381590                                        60          Y                                 60                          5
408381591                                        36          Y                                 60                          5
408381592                                        60          Y                                  0                          5
408381593                                        60          Y                                 60                          5
408381595                                        12          Y                                 60                          5
408381596                                        12          Y                                120                          5
408381597                                         0          N                                120                          5
408381598                                        60          Y                                  0                          5
408381599                                         0          N                                 60                          5
408381600                                        60          Y                                  0                          5
408381602                                         0          N                                120                          5
408381603                                        12          Y                                 60                          5
408381604                                         0          N                                 60                          5
408381605                                         0          N                                 60                          5
408381606                                         0          N                                 60                          5
408381607                                         0          N                                 60                          5
408381608                                         0          N                                120                          5
408381609                                        12          Y                                120                          5
408381610                                        12          Y                                 60                          5
408381611                                         0          N                                 60                          5
408381612                                         0          N                                 60                          5
408381613                                         0          N                                 60                          5
408381614                                        12          Y                                  0                          5
408381615                                         0          N                                 60                          5
408381616                                        12          Y                                 60                          5
408381617                                         0          N                                 60                          5
408381618                                        12          Y                                 60                          5
408381619                                        12          Y                                 60                          5
408381620                                        12          Y                                120                          5
408381621                                         0          N                                 60                          5
408381622                                         0          N                                 60                          5
408381623                                         0          N                                 60                          5
408381624                                         0          N                                 60                          5
408381625                                         0          N                                120                          5
408381626                                         0          N                                 60                          5
408381628                                        12          Y                                 60                          5
408381629                                        36          Y                                 60                          5
408381630                                         0          N                                 60                          5
408381631                                         0          N                                 60                          5
408381632                                         0          N                                 60                          5
408381633                                         0          N                                 60                          5
408381634                                        12          Y                                  0                          5
408381635                                         0          N                                 60                          5
408381636                                         0          N                                120                          5
408381637                                         0          N                                120                          5
408381638                                         0          N                                 60                          5
408381639                                         0          N                                  0                          5
408381640                                         0          N                                 60                          5
408381641                                         0          N                                 60                          5
408381642                                         0          N                                 60                          5
408381643                                         0          N                                120                          5
408381644                                        12          Y                                 60                          5
408381645                                         0          N                                 60                          5
408381646                                         0          N                                120                          5
408381647                                        36          Y                                  0                          5
408381648                                        12          Y                                 60                          5
408381649                                         0          N                                  0                          5
408381651                                         0          N                                 60                          5
408381652                                         0          N                                 60                          5
408381654                                        60          Y                                120                          5
408381655                                         0          N                                 60                          5
408381656                                         0          N                                 60                          5
408381657                                        12          Y                                 60                          5
408381658                                         0          N                                 60                          5
408381659                                        60          Y                                  0                          5
408381660                                         0          N                                 60                          5
408381661                                        12          Y                                  0                          5
408381662                                         0          N                                 60                          5
408381663                                        12          Y                                 60                          5
408381664                                         0          N                                  0                          5
408381665                                        60          Y                                 60                          5
408381666                                         0          N                                 60                          5
408381667                                        12          Y                                 60                          5
408381668                                         0          N                                 60                          5
408381669                                        12          Y                                  0                          5
408381670                                         0          N                                 60                          5
408381671                                         0          N                                 60                          5
408381672                                         0          N                                 60                          5
408381673                                        12          Y                                 60                          5
408381674                                         0          N                                 60                          5
408381675                                         0          N                                 60                          5
408381676                                        12          Y                                 60                          5
408381677                                        12          Y                                 60                          5
408381678                                         0          N                                  0                          5
408381679                                         0          N                                 60                          5
408381680                                        12          Y                                120                          5
408381681                                         0          N                                 60                          5
408381682                                         0          N                                 60                          5
408381683                                         0          N                                 60                          5
408381684                                         0          N                                 60                          5
408381685                                        12          Y                                 60                          5
408381686                                         0          N                                 60                          5
408381687                                        36          Y                                 60                          5
408381688                                         0          N                                 60                          5
408381689                                         0          N                                 60                          5
408381690                                         0          N                                 60                          5
408381691                                         0          N                                120                          5
408381692                                         0          N                                120                          5
408381693                                        36          Y                                 60                          5
408381694                                        12          Y                                 60                          5
408381695                                        12          Y                                120                          5
408381696                                        12          Y                                120                          5
408381697                                         0          N                                 60                          5
408381699                                         0          N                                 60                          5
408381700                                         0          N                                 60                          5
408381701                                        60          Y                                  0                          5
408381702                                        60          Y                                 60                          5
408381703                                         0          N                                 60                          5
408381704                                         0          N                                  0                          5
408381705                                         0          N                                 60                          5
408381706                                         0          N                                 60                          5
408381707                                         0          N                                 60                          5
408381708                                        12          Y                                 60                          5
408381709                                        12          Y                                 60                          5
408381710                                         0          N                                 60                          5
408381711                                         0          N                                 60                          5
408381712                                        12          Y                                 60                          5
408381713                                         0          N                                 60                          5
408381714                                         0          N                                 60                          5
408381716                                         0          N                                 60                          5
408381717                                        12          Y                                 60                          5
408381718                                        12          Y                                120                          5
408381719                                        36          Y                                 60                          5
408381720                                         0          N                                 60                          5
408381721                                         0          N                                 60                          5
408381722                                        60          Y                                 60                          5
408381723                                         0          N                                 60                          5
408381724                                         0          N                                 60                          5
408381725                                        12          Y                                 60                          5
408381726                                         0          N                                 60                          5
408381727                                         0          N                                 60                          5
408381728                                         0          N                                 60                          5
408381729                                         0          N                                 60                          5
408381730                                         0          N                                  0                          5
408381731                                        12          Y                                 60                          5
408381732                                         0          N                                 60                          5
408381733                                        12          Y                                  0                          5
408381734                                         0          N                                 60                          5
408381736                                         0          N                                 60                          5
408381737                                         0          N                                120                          5
408381738                                         0          N                                 60                          5
408381739                                         0          N                                  0                          5
408381740                                         0          N                                120                          5
408381741                                         0          N                                 60                          5
408381742                                        12          Y                                 60                          5
408381743                                         0          N                                 60                          5
408381744                                         0          N                                 60                          5
408381745                                         0          N                                 60                          5
408381746                                         0          N                                 60                          5
408381747                                         0          N                                 60                          5
408381748                                         0          N                                 60                          5
408381749                                         0          N                                 60                          5
408381750                                         0          N                                120                          5
408381751                                         0          N                                 60                          5
408381752                                        12          Y                                 60                          5
408381753                                         0          N                                 60                          5
408381754                                         0          N                                 60                          5
408381755                                        12          Y                                 60                          5
408381756                                        12          Y                                120                          5
408381757                                        12          Y                                120                          5
408381758                                         0          N                                 60                          5
408381759                                         0          N                                 60                          5
408381760                                         0          N                                 60                          5
408381761                                         0          N                                 60                          5
408381762                                         0          N                                 60                          5
408381763                                         0          N                                 60                          5
408381764                                        36          Y                                 60                          5
408381765                                         0          N                                 60                          5
408381766                                         0          N                                 60                          5
408381767                                         0          N                                120                          5
408381768                                        12          Y                                  0                          5
408381769                                        12          Y                                  0                          5
408381770                                         0          N                                 60                          5
408381771                                         0          N                                 60                          5
408381772                                         0          N                                 60                          5
408381773                                         0          N                                 60                          5
408381774                                         0          N                                 60                          5
408381775                                         0          N                                 60                          5
408381777                                        12          Y                                 60                          5
408381778                                        60          Y                                 60                          5
408381780                                         0          N                                  0                          5
408381781                                        12          Y                                 60                          5
408381782                                         0          N                                 60                          5
408381783                                         0          N                                 60                          5
408381784                                         0          N                                 60                          5
408381785                                         0          N                                 60                          5
408381786                                         0          N                                  0                          5
408381787                                         0          N                                 60                          5
408381788                                        12          Y                                 60                          5
408381789                                         0          N                                 60                          5
408381790                                         0          N                                 60                          5
408381791                                        36          Y                                 60                          5
408381792                                         0          N                                120                          5
408381793                                         0          N                                 60                          5
408381794                                         0          N                                  0                          5
408381795                                        36          Y                                 60                          5
408381796                                         0          N                                 60                          5
408381797                                        12          Y                                120                          5
408381798                                         0          N                                 60                          5
408381799                                         0          N                                120                          5
408381800                                        12          Y                                120                          5
408381801                                        12          Y                                 60                          5
408381802                                        12          Y                                 60                          5
408381803                                         0          N                                 60                          5
408381804                                         0          N                                 60                          5
408381805                                         0          N                                 60                          5
408381806                                         0          N                                 60                          5
408381807                                         0          N                                 60                          5
408381808                                        12          Y                                 60                          5
408381809                                         0          N                                 60                          5
408381810                                         0          N                                 60                          5
408381811                                         0          N                                 60                          5
408381812                                        12          Y                                  0                          5
408381813                                         0          N                                 60                          5
408381814                                         0          N                                 60                          5
408381815                                         0          N                                 60                          5
408381816                                         0          N                                  0                          5
408381817                                         0          N                                 60                          5
408381818                                         0          N                                 60                          5
408381819                                         0          N                                 60                          5
408381820                                        12          Y                                 60                          5
408381821                                         0          N                                 60                          5
408381822                                        12          Y                                 60                          5
408381823                                         0          N                                 60                          5
408381825                                         0          N                                 60                          5
408381826                                         0          N                                 60                          5
408381827                                         0          N                                  0                          5
408381828                                         0          N                                120                          5
408381829                                         0          N                                 60                          5
408381830                                         0          N                                120                          5
408381831                                        12          Y                                120                          5
408381832                                         0          N                                 60                          5
408381833                                         0          N                                 60                          5
408381834                                         0          N                                 60                          5
408381836                                         0          N                                 60                          5
408381837                                         0          N                                 60                          5
408381838                                         0          N                                 60                          5
408381839                                        12          Y                                 60                          5
408381840                                        12          Y                                 60                          5
408381841                                         0          N                                 60                          5
408381842                                        60          Y                                 60                          5
408381843                                         0          N                                 60                          5
408381844                                         0          N                                 60                          5
408381845                                        12          Y                                120                          5
408381846                                         0          N                                 60                          5
408381847                                         0          N                                 60                          5
408381848                                         0          N                                 60                          5
408381849                                         0          N                                 60                          5
408381850                                         0          N                                  0                          5
408381851                                         0          N                                 60                          5
408381852                                        12          Y                                 60                          5
408381853                                        12          Y                                 60                          5
408381854                                         0          N                                 60                          5
408381855                                         0          N                                 60                          5
408381856                                         0          N                                 60                          5
408381857                                        60          Y                                 60                          5
408381858                                         0          N                                 60                          5
408381859                                         0          N                                 60                          5
408381860                                         0          N                                 60                          5
408381861                                         0          N                                 60                          5
408381862                                        12          Y                                  0                          5
408381863                                        12          Y                                 60                          5
408381864                                         0          N                                 60                          5
408381865                                        12          Y                                 60                          5
408381867                                         0          N                                  0                          5
408381868                                         0          N                                 60                          5
408381869                                         0          N                                120                          5
408381870                                         0          N                                 60                          5
408381871                                         0          N                                 60                          5
408381872                                         0          N                                  0                          5
408381873                                         0          N                                120                          5
408381874                                        12          Y                                 60                          5
408381875                                        36          Y                                 60                          5
408381876                                         0          N                                 60                          5
408381877                                         0          N                                 60                          5
408381878                                         0          N                                 60                          5
408381879                                         0          N                                 60                          5
408381880                                         0          N                                 60                          5
408381881                                         0          N                                120                          5
408381882                                         0          N                                120                          5
408381883                                         0          N                                 60                          5
408381884                                         0          N                                 60                          5
408381885                                         0          N                                 60                          5
408381886                                         0          N                                120                          5
408381887                                         0          N                                 60                          5
408381888                                        12          Y                                120                          5
408381889                                        36          Y                                 60                          5
408381890                                         0          N                                 60                          5
408381891                                         0          N                                  0                          5
408381892                                         0          N                                  0                          5
408381893                                         0          N                                 60                          5
408381894                                         0          N                                  0                          5
408381895                                        36          Y                                120                          5
408381896                                         0          N                                 60                          5
408381897                                         0          N                                 60                          2
408381898                                        12          Y                                120                          5
405599181                                         0          N                                  0                          5
405909189                                        12          Y                                 36                          2
406451246                                        12          Y                                 60                          5
406451373                                         0          N                                  0                          2
406786901                                         0          N                                  0                          0
500745587                                        36          Y                                  0                          0
407869238                                        24          Y                                120                          5
407898335                                        36          Y                                120                          5
700105962                                         0          N                                120                          6
700128447                                         0          N                                120                          0
700133968                                         0          N                                120                          1
700207970                                         0          N                                120                          0
700223410                                         0          N                                120                          5
700225363                                         0          N                                  0                          5
700237600                                        24          Y                                120                          0
700240408                                        24          Y                                  0                          0
700240476                                         0          N                                  0                          5
700241377                                         0          N                                  0                          0
700244291                                         0          N                                120                          5
700244294                                        24          Y                                120                          5
700244935                                         0          N                                120                          5
700245698                                         0          N                                120                          5
700246838                                        36          Y                                  0                          0
700246979                                         0          N                                  0                          5
700251640                                        36          Y                                  0                          0
700251772                                         0          N                                  0                          0
700252351                                        36          Y                                  0                          0
700253196                                         0          N                                120                          5
700253501                                        36          Y                                120                          0
700255953                                        36          Y                                  0                          5
700257770                                         0          N                                  0                          3
700258300                                         0          N                                120                          0
700258817                                         0          N                                120                          5
700259624                                         0          N                                120                          5
700262466                                         0          N                                120                          5
700262713                                         0          N                                120                          0
700263762                                         0          N                                120                          5
700263914                                        36          Y                                  0                          0
700264331                                        24          Y                                  0                          0
700265226                                         0          N                                120                          0
700265302                                        24          Y                                  0                          5
700266066                                         0          N                                120                          5
700266301                                         0          N                                120                          0
700266651                                         0          N                                120                          5
700267736                                         0          N                                  0                          0
700267787                                         0          N                                  0                          0
700268440                                         0          N                                120                          5
700269419                                         0          N                                120                          5
700269692                                        24          Y                                  0                          5
700270439                                         0          N                                  0                          5
700273731                                         0          N                                  0                          0
700274001                                         0          N                                  0                          5
700274505                                        36          Y                                  0                          0
700275943                                         0          N                                120                          5
700275948                                        24          Y                                120                          6
700276320                                         0          N                                120                          5
700276323                                        36          Y                                120                          5
700277076                                         0          N                                120                          0
700277152                                         0          N                                120                          5
700278115                                         0          N                                  0                          5
700278565                                        36          Y                                120                          6
700279211                                        36          Y                                120                          5
700279407                                         0          N                                120                          0
700279655                                         0          N                                  0                          6
700279686                                         0          N                                120                          0
700279692                                         0          N                                120                          0
700279720                                         0          N                                  0                          5
700279862                                         0          N                                120                          5
700279869                                         0          N                                  0                          6
700279901                                         0          N                                  0                          5
700280067                                         0          N                                120                          0
700280831                                         0          N                                120                          0
700280870                                        36          Y                                  0                          0
700281234                                         0          N                                120                          0
700281545                                         0          N                                120                          5
700281614                                         0          N                                120                          5
700281764                                         0          N                                  0                          5
700281930                                        36          Y                                  0                          0
700282147                                         0          N                                120                          0
700282447                                         0          N                                120                          5
700282468                                         0          N                                120                          5
700282514                                         0          N                                  0                          5
700282516                                         0          N                                  0                          5
700282695                                        36          Y                                  0                          0
700282842                                         0          N                                  0                          0
700282997                                         0          N                                  0                          0
700283114                                        36          Y                                120                          5
700283996                                        36          Y                                  0                          5
700284004                                         0          N                                  0                          0
700284123                                        36          Y                                  0                          0
700284131                                        36          Y                                120                          5
700284728                                         0          N                                  0                          5
700284906                                         0          N                                120                          5
700285128                                         0          N                                  0                          0
700285611                                         0          N                                  0                          0
700285685                                         0          N                                120                          5
700286569                                         0          N                                  0                          0
700286618                                         0          N                                120                          0
700286671                                         0          N                                  0                          0
700286787                                         0          N                                  0                          0
700286799                                         0          N                                  0                          0
700286851                                         0          N                                  0                          0
700287016                                         0          N                                120                          5
700287045                                        36          Y                                  0                          5
700287351                                        24          Y                                  0                          5
700287828                                         0          N                                  0                          6
700287909                                        24          Y                                  0                          5
700288187                                         0          N                                120                          5
700288407                                        24          Y                                120                          5
700288819                                        36          Y                                120                          5
700288822                                        36          Y                                120                          5
700288958                                        36          Y                                  0                          5
700288998                                         0          N                                120                          0
700289329                                         0          N                                120                          5
700289341                                        36          Y                                120                          0
700289552                                         0          N                                  0                          5
700289847                                         0          N                                120                          5
700289864                                         0          N                                  0                          0
700289926                                         0          N                                  0                          0
700289960                                        36          Y                                  0                          0
700290088                                        36          Y                                  0                          0
700290089                                         0          N                                120                          5
700290096                                        36          Y                                  0                          0
700290116                                        36          Y                                  0                          0
700290575                                        36          Y                                120                          5
700290636                                         0          N                                120                          6
700290813                                         0          N                                120                          5
700290824                                         0          N                                  0                          5
700290981                                        24          Y                                  0                          5
700291368                                         0          N                                120                          0
700291485                                        36          Y                                120                          5
700291529                                        36          Y                                120                          6
700291590                                         0          N                                120                          5
700291651                                         0          N                                120                          5
700291766                                         0          N                                  0                          5
700291913                                         0          N                                  0                          5
700291971                                         0          N                                  0                          5
700292129                                         0          N                                120                          5
700292151                                         0          N                                  0                          5
700292222                                        36          Y                                120                          5
700292440                                         0          N                                  0                          5
700292555                                         0          N                                  0                          5
700292602                                        36          Y                                120                          5
700292624                                        36          Y                                  0                          0
700292949                                         0          N                                120                          0
700292986                                         0          N                                120                          0
700293066                                         0          N                                  0                          0
700293112                                        36          Y                                120                          0
700293171                                         0          N                                  0                          5
700293605                                         0          N                                120                          5
700293608                                        36          Y                                  0                          5
700293747                                         0          N                                  0                          6
700293915                                        36          Y                                  0                          5
700294361                                        36          Y                                120                          5
700294623                                         0          N                                  0                          5
700294749                                        36          Y                                120                          0
700294753                                         0          N                                120                          5
700294819                                         0          N                                  0                          0
700294869                                        36          Y                                120                          5
700294938                                         0          N                                  0                          6
700295016                                        24          Y                                120                          5
700295079                                         0          N                                120                          5
700295231                                         0          N                                120                          5
700295261                                        36          Y                                120                          6
700295298                                         0          N                                  0                          5
700295336                                         0          N                                  0                          0
700295444                                         0          N                                120                          0
700295616                                         0          N                                  0                          0
700295738                                        36          Y                                120                          5
700295740                                         0          N                                120                          5
700295866                                         0          N                                120                          5
700296221                                        36          Y                                120                          0
700296239                                         0          N                                120                          5
700296305                                        24          Y                                120                          5
700296829                                         0          N                                120                          6
700296901                                         0          N                                  0                          0
700296995                                         0          N                                120                          5
700297032                                         0          N                                120                          6
700297105                                         0          N                                120                          0
700297165                                         0          N                                120                          5
700297443                                        24          Y                                  0                          5
700297500                                         0          N                                  0                          0
700297533                                        36          Y                                  0                          6
700297567                                         0          N                                  0                          0
700297578                                         0          N                                  0                          0
700297689                                         0          N                                  0                          5
700297744                                         0          N                                  0                          5
700297936                                         0          N                                  0                          0
700298179                                         0          N                                120                          5
700298188                                         0          N                                  0                          0
700298375                                        24          Y                                  0                          5
700298410                                         0          N                                  0                          0
700298537                                         0          N                                120                          6
700298585                                         0          N                                  0                          5
700298600                                         0          N                                  0                          5
700298736                                         0          N                                  0                          0
700298889                                        36          Y                                120                          6
700299018                                         0          N                                120                          6
700299150                                        36          Y                                120                          5
700299162                                        36          Y                                  0                          0
700299296                                         0          N                                120                          5
700299334                                         0          N                                  0                          0
700299553                                        36          Y                                120                          6
700299590                                         0          N                                120                          0
700299767                                        24          Y                                120                          5
700299819                                         0          N                                  0                          0
700300032                                        36          Y                                120                          6
700300336                                        36          Y                                120                          0
700300356                                         0          N                                  0                          5
700300430                                         0          N                                  0                          0
700300608                                         0          N                                120                          0
700300613                                        36          Y                                120                          5
700300773                                         0          N                                120                          5
700300774                                         0          N                                  0                          0
700300775                                         0          N                                  0                          0
700300788                                        36          Y                                120                          6
700300918                                         0          N                                120                          5
700301000                                         0          N                                  0                          0
700301580                                         0          N                                120                          5
700301778                                         0          N                                  0                          0
700301961                                         0          N                                120                          5
700302051                                         0          N                                  0                          0
700302192                                        36          Y                                120                          6
700302325                                         0          N                                  0                          6
700302430                                         0          N                                  0                          0
700302447                                        36          Y                                  0                          0
700302449                                         0          N                                  0                          0
700302559                                         0          N                                  0                          5
700302612                                         0          N                                  0                          0
700302775                                         0          N                                  0                          0
700302864                                         0          N                                  0                          0
700302908                                         0          N                                  0                          0
700302964                                         0          N                                  0                          0
700303185                                         0          N                                120                          6
700303257                                         0          N                                120                          5
700303372                                        36          Y                                120                          0
700303405                                         0          N                                120                          0
700303441                                         0          N                                  0                          5
700303480                                        36          Y                                  0                          5
700303658                                         0          N                                  0                          6
700303743                                         0          N                                  0                          0
700303918                                         0          N                                120                          6
700304066                                         0          N                                120                          6
700304091                                         0          N                                120                          5
700304113                                        36          Y                                120                          6
700304118                                         0          N                                  0                          0
700304341                                        36          Y                                120                          0
700304592                                         0          N                                  0                          0
700304811                                         0          N                                120                          5
700304818                                         0          N                                120                          0
700305207                                         0          N                                  0                          0
700305510                                        36          Y                                120                          0
700305568                                        36          Y                                120                          0
700305710                                        36          Y                                120                          0
700305989                                         0          N                                120                          6
700306058                                         0          N                                120                          6
700306076                                        36          Y                                120                          0
700306084                                        36          Y                                120                          6
700306145                                        36          Y                                  0                          6
700306212                                         0          N                                  0                          0
700306248                                         0          N                                120                          6
700306314                                         0          N                                  0                          0
700306341                                         0          N                                  0                          0
700306351                                        24          Y                                120                          0
700306857                                         0          N                                120                          6
700306861                                         0          N                                  0                          0
700306868                                         0          N                                120                          6
700306994                                        36          Y                                  0                          6
700307002                                        24          Y                                120                          6
700307006                                         0          N                                  0                          0
700307127                                         0          N                                120                          6
700307248                                         0          N                                  0                          0
700307259                                        36          Y                                  0                          0
700307293                                         0          N                                120                          0
700307296                                        36          Y                                  0                          0
700307335                                        36          Y                                  0                          0
700307371                                         0          N                                120                          0
700307372                                        36          Y                                  0                          0
700307400                                        36          Y                                  0                          0
700307568                                         0          N                                  0                          6
700307572                                         0          N                                120                          6
700307819                                        24          Y                                120                          6
700307834                                         0          N                                  0                          0
700307989                                         0          N                                  0                          0
700308009                                         0          N                                  0                          6
700308010                                         0          N                                  0                          0
700308018                                         0          N                                  0                          5
700308144                                         0          N                                  0                          6
700308177                                         0          N                                120                          5
700308199                                        36          Y                                120                          6
700308277                                        36          Y                                120                          0
700308341                                         0          N                                  0                          0
700308360                                         0          N                                  0                          6
700308534                                         0          N                                  0                          5
700308577                                         0          N                                  0                          6
700308672                                         0          N                                120                          6
700308691                                         0          N                                120                          0
700308890                                        36          Y                                120                          0
700309079                                         0          N                                120                          6
700309167                                         0          N                                120                          0
700309359                                        24          Y                                120                          6
700309416                                        36          Y                                120                          6
700309670                                         0          N                                  0                          0
700309814                                         0          N                                120                          0
700309837                                         0          N                                120                          0
700309865                                         0          N                                120                          0
700309874                                        36          Y                                  0                          0
700309886                                         0          N                                  0                          6
700310239                                        36          Y                                120                          6
700310333                                        36          Y                                  0                          5
700310363                                        36          Y                                  0                          5
700310425                                         0          N                                  0                          5
700310564                                        36          Y                                  0                          6
700310575                                         0          N                                  0                          0
700310578                                         0          N                                  0                          0
700310613                                         0          N                                120                          6
700310688                                         0          N                                120                          6
700310744                                        36          Y                                  0                          0
700310758                                         0          N                                  0                          0
700310771                                         0          N                                  0                          0
700310784                                         0          N                                120                          0
700310785                                         0          N                                120                          6
700310905                                         0          N                                120                          6
700310946                                        36          Y                                  0                          0
700310997                                         0          N                                120                          0
700311196                                         0          N                                  0                          0
700311240                                         0          N                                120                          0
700311259                                         0          N                                  0                          0
700311338                                         0          N                                  0                          6
700311369                                         0          N                                  0                          6
700311403                                        36          Y                                  0                          0
700311887                                         0          N                                120                          0
700311949                                         0          N                                  0                          0
700312097                                         0          N                                  0                          6
700312116                                        36          Y                                120                          6
700312267                                         0          N                                120                          0
700312280                                         0          N                                120                          0
700312400                                        36          Y                                120                          6
700312466                                        36          Y                                120                          6
700312476                                        36          Y                                120                          6
700312531                                         0          N                                  0                          6
700312946                                        36          Y                                120                          6
700312962                                         0          N                                  0                          0
700313158                                         0          N                                  0                          0
700313165                                         0          N                                  0                          0
700313327                                         0          N                                120                          6
700313427                                        36          Y                                  0                          0
700313437                                         0          N                                120                          0
700313859                                        36          Y                                120                          6
700314060                                         0          N                                120                          6
700314106                                         0          N                                  0                          0
700314367                                         0          N                                  0                          0
700314407                                         0          N                                  0                          6
700314496                                         0          N                                  0                          0
700314547                                         0          N                                  0                          0
700314700                                         0          N                                  0                          0
700314845                                        24          Y                                  0                          5
700315167                                        24          Y                                  0                          0
700315289                                        36          Y                                  0                          0
700315730                                         0          N                                  0                          0
700315735                                        24          Y                                  0                          6
700315739                                         0          N                                  0                          0
700315870                                         0          N                                120                          0
700315885                                         0          N                                120                          0
700315928                                         0          N                                  0                          0
700315944                                        36          Y                                120                          0
700316086                                         0          N                                120                          6
700316120                                        24          Y                                  0                          0
700316311                                        36          Y                                120                          0
700316376                                         0          N                                  0                          0
700316801                                         0          N                                  0                          0
700316861                                         0          N                                  0                          6
700316864                                        36          Y                                120                          6
700316866                                         0          N                                120                          6
700316914                                        36          Y                                  0                          0
700316923                                         0          N                                120                          6
700316938                                        36          Y                                  0                          6
700317172                                         0          N                                120                          6
700317185                                        36          Y                                  0                          0
700317288                                        36          Y                                  0                          0
700317402                                        36          Y                                120                          0
700317533                                         0          N                                120                          0
700317611                                        36          Y                                  0                          6
700317917                                        36          Y                                120                          6
700318008                                         0          N                                120                          6
700318085                                         0          N                                120                          6
700318190                                         0          N                                120                          0
700318262                                        36          Y                                  0                          6
700318283                                         0          N                                120                          0
700318300                                         0          N                                  0                          0
700318490                                        36          Y                                120                          6
700318512                                         0          N                                120                          6
700318555                                         0          N                                120                          0
700318581                                         0          N                                  0                          6
700318630                                         0          N                                120                          6
700318671                                        36          Y                                120                          6
700318700                                        36          Y                                  0                          0
700318711                                         0          N                                120                          6
700318728                                         0          N                                  0                          6
700318832                                         0          N                                120                          6
700318895                                         0          N                                  0                          0
700318931                                         0          N                                  0                          6
700319004                                        36          Y                                120                          5
700319065                                         0          N                                120                          6
700319089                                         0          N                                120                          6
700319112                                         0          N                                120                          0
700319142                                         0          N                                  0                          6
700319216                                         0          N                                  0                          0
700319237                                         0          N                                  0                          6
700319239                                         0          N                                120                          0
700319254                                         0          N                                120                          0
700319281                                         0          N                                120                          0
700319346                                        36          Y                                120                          6
700319383                                        36          Y                                  0                          0
700319473                                         0          N                                120                          6
700319562                                         0          N                                120                          6
700319627                                         0          N                                120                          6
700319728                                        36          Y                                  0                          0
700319872                                         0          N                                120                          6
700319877                                         0          N                                120                          6
700320368                                         0          N                                  0                          0
700320598                                        36          Y                                  0                          6
700320645                                         0          N                                  0                          5
700320646                                         0          N                                120                          6
700320655                                        24          Y                                120                          6
700320830                                         0          N                                120                          6
700320875                                        36          Y                                120                          6
700320916                                         0          N                                120                          6
700320951                                         0          N                                120                          6
700321054                                         0          N                                120                          6
700321200                                         0          N                                  0                          6
700321229                                         0          N                                  0                          6
700321269                                         0          N                                  0                          6
700321358                                         0          N                                120                          6
700321375                                         0          N                                120                          6
700321417                                         0          N                                  0                          6
700321460                                         0          N                                120                          6
700321550                                         0          N                                  0                          0
700321608                                        36          Y                                  0                          0
700321692                                        36          Y                                120                          6
700321806                                         0          N                                  0                          6
700321846                                        36          Y                                  0                          5
700321943                                         0          N                                120                          6
700321999                                        36          Y                                  0                          6
700322100                                        24          Y                                120                          6
700322104                                        24          Y                                120                          6
700322115                                         0          N                                120                          6
700322231                                        36          Y                                120                          0
700322260                                        36          Y                                120                          6
700322274                                        36          Y                                120                          6
700322309                                         0          N                                120                          6
700322327                                        24          Y                                120                          6
700322372                                         0          N                                  0                          6
700322413                                         0          N                                  0                          0
700322525                                         0          N                                120                          6
700322615                                        36          Y                                120                          6
700322616                                         0          N                                120                          0
700322630                                         0          N                                  0                          0
700322731                                        36          Y                                120                          6
700322813                                         0          N                                  0                          0
700322919                                         0          N                                120                          5
700322987                                        36          Y                                  0                          6
700323112                                        36          Y                                  0                          6
700323139                                         0          N                                  0                          0
700323207                                         0          N                                120                          6
700323271                                         0          N                                120                          5
700323342                                        36          Y                                120                          6
700323364                                        36          Y                                120                          5
700323386                                        24          Y                                120                          6
700323453                                        24          Y                                120                          5
700323505                                        36          Y                                120                          6
700323556                                        36          Y                                120                          6
700323594                                         0          N                                120                          0
700323662                                        36          Y                                120                          6
700323708                                         0          N                                120                          6
700323728                                        24          Y                                120                          6
700323755                                         0          N                                120                          0
700323783                                        36          Y                                  0                          6
700323929                                         0          N                                  0                          6
700323974                                         0          N                                120                          6
700324034                                         0          N                                  0                          5
700324103                                        24          Y                                  0                          6
700324229                                        36          Y                                120                          6
700324254                                         0          N                                  0                          6
700324365                                         0          N                                  0                          6
700324368                                         0          N                                  0                          6
700324552                                         0          N                                120                          6
700324594                                         0          N                                120                          6
700324678                                         0          N                                  0                          6
700324679                                         0          N                                120                          0
700324873                                         0          N                                120                          6
700325031                                         0          N                                  0                          6
700325232                                         0          N                                120                          6
700325324                                         0          N                                120                          6
700325432                                        36          Y                                120                          6
700325479                                        24          Y                                120                          5
700325497                                         0          N                                120                          6
700325548                                         0          N                                  0                          5
700325599                                         0          N                                120                          6
700325615                                         0          N                                  0                          0
700325730                                        36          Y                                  0                          6
700325806                                         0          N                                120                          6
700325896                                         0          N                                120                          5
700326021                                         0          N                                120                          0
700326023                                         0          N                                  0                          0
700326175                                         0          N                                  0                          0
700326180                                         0          N                                  0                          0
700326196                                         0          N                                120                          6
700326253                                        36          Y                                120                          6
700326314                                         0          N                                120                          6
700326361                                         0          N                                120                          6
700326434                                         0          N                                120                          6
700326477                                         0          N                                  0                          5
700326597                                        36          Y                                  0                          0
700326876                                         0          N                                120                          6
700326881                                         0          N                                120                          6
700327234                                        36          Y                                120                          6
700327324                                         0          N                                120                          6
700327382                                         0          N                                  0                          6
700327412                                         0          N                                120                          6
700327429                                         0          N                                  0                          6
700327485                                        36          Y                                  0                          6
700327593                                        24          Y                                120                          6
700327594                                         0          N                                120                          6
700327597                                         0          N                                  0                          6
700327652                                        36          Y                                120                          6
700327666                                        36          Y                                120                          6
700327674                                         0          N                                120                          6
700327827                                         0          N                                  0                          6
700328002                                        24          Y                                120                          0
700328074                                         0          N                                120                          6
700328113                                         0          N                                  0                          6
700328150                                        36          Y                                120                          6
700328208                                         0          N                                  0                          0
700328265                                         0          N                                  0                          6
700328313                                         0          N                                  0                          0
700328485                                         0          N                                  0                          6
700328567                                         0          N                                  0                          6
700328582                                         0          N                                120                          6
700328646                                         0          N                                120                          6
700328719                                         0          N                                120                          6
700328844                                         0          N                                120                          6
700328971                                        36          Y                                120                          6
700329032                                         0          N                                120                          6
700329047                                        36          Y                                120                          6
700329098                                        24          Y                                120                          6
700329153                                        36          Y                                120                          6
700329223                                         0          N                                120                          5
700329232                                         0          N                                  0                          6
700329259                                        36          Y                                120                          6
700329262                                         0          N                                  0                          6
700329280                                         0          N                                120                          5
700329300                                        36          Y                                120                          6
700329302                                         0          N                                120                          6
700329422                                        36          Y                                  0                          6
700329478                                        36          Y                                120                          6
700329528                                         0          N                                120                          6
700329581                                         0          N                                  0                          6
700329600                                         0          N                                120                          6
700329616                                        36          Y                                120                          5
700329620                                         0          N                                120                          6
700329622                                         0          N                                  0                          6
700329644                                         0          N                                120                          6
700329684                                         0          N                                  0                          6
700329705                                        36          Y                                120                          6
700329733                                         0          N                                  0                          0
700329784                                         0          N                                120                          5
700329798                                        36          Y                                  0                          6
700329900                                        36          Y                                120                          6
700329919                                         0          N                                  0                          6
700329971                                         0          N                                  0                          0
700329998                                         0          N                                  0                          6
700330339                                         0          N                                120                          6
700330458                                         0          N                                120                          0
700330477                                         0          N                                  0                          6
700330685                                         0          N                                  0                          5
700330762                                         0          N                                120                          6
700330829                                         0          N                                120                          6
700330934                                         0          N                                120                          6
700330937                                         0          N                                120                          6
700330945                                         0          N                                120                          5
700330986                                         0          N                                120                          5
700331172                                         0          N                                120                          6
700331206                                         0          N                                  0                          6
700331305                                         0          N                                120                          6
700331363                                         0          N                                120                          6
700331416                                        36          Y                                  0                          6
700331555                                         0          N                                  0                          6
700331626                                        24          Y                                120                          6
700331686                                        36          Y                                  0                          6
700331696                                         0          N                                120                          6
700331834                                         0          N                                120                          6
700331854                                         0          N                                120                          6
700331954                                        36          Y                                120                          6
700331998                                         0          N                                  0                          6
700332112                                         0          N                                  0                          6
700332298                                        36          Y                                120                          6
700332368                                         0          N                                  0                          6
700332394                                         0          N                                  0                          6
700332442                                         0          N                                  0                          6
700332499                                         0          N                                  0                          0
700332639                                        36          Y                                120                          6
700332757                                         0          N                                  0                          6
700332858                                         0          N                                120                          6
700332965                                         0          N                                120                          6
700332966                                         0          N                                120                          6
700332976                                         0          N                                  0                          6
700333007                                         0          N                                120                          5
700333063                                         0          N                                120                          6
700333075                                         0          N                                  0                          6
700333099                                         0          N                                  0                          6
700333109                                         0          N                                120                          6
700333117                                         0          N                                120                          6
700333136                                         0          N                                120                          6
700333218                                         0          N                                120                          6
700333287                                         0          N                                  0                          6
700333563                                         0          N                                120                          6
700333601                                        36          Y                                120                          6
700333607                                        36          Y                                120                          6
700333623                                         0          N                                120                          6
700333624                                         0          N                                  0                          0
700333648                                        36          Y                                120                          6
700333669                                         0          N                                120                          6
700333687                                        36          Y                                120                          6
700333858                                         0          N                                  0                          6
700333922                                         0          N                                120                          6
700333995                                         0          N                                  0                          6
700334109                                         0          N                                120                          6
700334122                                        36          Y                                120                          6
700334125                                         0          N                                  0                          6
700334149                                        36          Y                                  0                          6
700334157                                         0          N                                120                          6
700334245                                         0          N                                120                          6
700334298                                         0          N                                120                          5
700334303                                        36          Y                                  0                          6
700334312                                         0          N                                120                          6
700334338                                         0          N                                  0                          6
700334591                                         0          N                                  0                          6
700334639                                         0          N                                  0                          6
700334650                                        24          Y                                120                          6
700334704                                         0          N                                  0                          6
700334711                                         0          N                                120                          6
700334739                                         0          N                                120                          6
700334776                                         0          N                                120                          6
700334839                                         0          N                                120                          6
700334896                                         0          N                                120                          6
700335000                                        36          Y                                120                          6
700335050                                         0          N                                120                          6
700335124                                         0          N                                120                          6
700335231                                        24          Y                                  0                          6
700335304                                         0          N                                120                          6
700335307                                         0          N                                120                          6
700335370                                         0          N                                  0                          6
700335371                                         0          N                                120                          6
700335528                                        24          Y                                120                          6
700335606                                         0          N                                120                          6
700335637                                         0          N                                120                          6
700335719                                         0          N                                  0                          6
700335765                                         0          N                                  0                          6
700335770                                         0          N                                  0                          6
700335785                                        36          Y                                  0                          6
700335907                                         0          N                                120                          6
700335920                                         0          N                                  0                          6
700336079                                         0          N                                120                          6
700336387                                         0          N                                120                          6
700336400                                         0          N                                120                          6
700336441                                         0          N                                120                          6
700336515                                         0          N                                120                          6
700336619                                         0          N                                  0                          6
700336668                                         0          N                                120                          6
700336728                                        36          Y                                120                          6
700336770                                         0          N                                  0                          6
700336777                                         0          N                                120                          6
700336785                                        36          Y                                120                          6
700336846                                         0          N                                  0                          6
700336892                                         0          N                                  0                          6
700336906                                         0          N                                  0                          6
700336967                                         0          N                                120                          6
700337018                                         0          N                                120                          6
700337038                                         0          N                                120                          6
700337135                                         0          N                                  0                          6
700337185                                        36          Y                                120                          6
700337193                                        36          Y                                120                          6
700337207                                        36          Y                                120                          6
700337240                                         0          N                                120                          6
700337329                                        36          Y                                120                          5
700337335                                        36          Y                                120                          6
700337380                                         0          N                                120                          6
700337401                                         0          N                                  0                          6
700337448                                         0          N                                120                          6
700337527                                        36          Y                                120                          6
700337552                                         0          N                                120                          6
700337682                                         0          N                                120                          6
700337722                                        36          Y                                  0                          6
700337749                                        24          Y                                  0                          6
700337925                                        36          Y                                  0                          6
700337931                                         0          N                                120                          6
700337934                                         0          N                                  0                          6
700337952                                         0          N                                120                          6
700337964                                        36          Y                                120                          6
700337997                                        36          Y                                120                          6
700338109                                        36          Y                                  0                          6
700338163                                         0          N                                120                          6
700338170                                         0          N                                120                          6
700338174                                        36          Y                                120                          6
700338193                                         0          N                                120                          6
700338200                                         0          N                                120                          6
700338271                                         0          N                                120                          6
700338341                                         0          N                                120                          6
700338371                                         0          N                                120                          6
700338404                                         0          N                                  0                          6
700338700                                        36          Y                                120                          6
700338757                                        36          Y                                120                          6
700338881                                        24          Y                                120                          6
700339149                                         0          N                                120                          6
700339210                                         0          N                                  0                          6
700339236                                         0          N                                120                          6
700339242                                         0          N                                120                          5
700339263                                         0          N                                120                          6
700339432                                         0          N                                  0                          0
700339758                                         0          N                                120                          6
700339763                                        24          Y                                  0                          6
700339840                                         0          N                                120                          6
700339914                                         0          N                                  0                          6
700339981                                         0          N                                  0                          6
700340149                                         0          N                                120                          6
700340165                                        36          Y                                120                          6
700340318                                         0          N                                120                          6
700340394                                         0          N                                120                          6
700340421                                         0          N                                  0                          6
700340435                                         0          N                                  0                          6
700340473                                         0          N                                120                          6
700340559                                        36          Y                                120                          6
700340748                                        36          Y                                120                          6
700340958                                         0          N                                  0                          6
700340987                                        24          Y                                120                          6
700341036                                        36          Y                                120                          6
700341275                                         0          N                                120                          6
700341448                                         0          N                                  0                          6
700341507                                        36          Y                                120                          6
700341530                                         0          N                                  0                          6
700341609                                         0          N                                120                          6
700341735                                         0          N                                120                          6
700341963                                        36          Y                                120                          6
700341984                                         0          N                                120                          6
700342046                                         0          N                                120                          6
700342255                                        24          Y                                120                          6
700342286                                         0          N                                120                          6
700342327                                         0          N                                  0                          6
700342367                                         0          N                                  0                          6
700342746                                         0          N                                  0                          6
700342766                                         0          N                                120                          6
700342877                                         0          N                                120                          6
700342903                                         0          N                                120                          6
700342915                                         0          N                                  0                          6
700342932                                        24          Y                                  0                          6
700342976                                         0          N                                120                          6
700343107                                         0          N                                120                          6
700343164                                         0          N                                120                          6
700343172                                         0          N                                  0                          6
700343265                                        36          Y                                120                          6
700343523                                        36          Y                                120                          6
700343623                                         0          N                                  0                          6
700343855                                        24          Y                                120                          6
700343873                                         0          N                                120                          6
700343874                                         0          N                                  0                          6
700343910                                        36          Y                                120                          6
700343930                                         0          N                                120                          6
700343970                                         0          N                                  0                          6
700344067                                         0          N                                  0                          6
700344454                                         0          N                                120                          6
700344457                                         0          N                                120                          6
700344695                                         0          N                                  0                          6
700345041                                         0          N                                120                          6
700345057                                        24          Y                                  0                          6
700345169                                         0          N                                  0                          6
700345273                                        36          Y                                120                          6
700345279                                         0          N                                120                          6
700345420                                        36          Y                                120                          6
700345543                                         0          N                                  0                          6
700345732                                         0          N                                  0                          6
700345873                                         0          N                                  0                          6
700345889                                         0          N                                120                          6
700346136                                        36          Y                                120                          6
700346310                                         0          N                                120                          6
700346455                                         0          N                                120                          6
700346683                                         0          N                                120                          6
700346784                                        36          Y                                120                          6
700347013                                        36          Y                                  0                          6
700347043                                         0          N                                120                          6
700347365                                         0          N                                120                          6
700347616                                         0          N                                  0                          6
700347764                                        36          Y                                  0                          6
700347825                                         0          N                                  0                          6
700347918                                         0          N                                120                          6
700348043                                        36          Y                                  0                          6
700348807                                         0          N                                120                          5
700348865                                         0          N                                  0                          6
700349247                                         0          N                                120                          6
700349948                                         0          N                                120                          6
700350123                                         0          N                                120                          6
700350512                                         0          N                                  0                          6
700351233                                         0          N                                120                          6
700351987                                         0          N                                  0                          6
700355234                                        36          Y                                120                          5
500716970                                         0          N                                  0                          0
500733289                                        24          Y                                  0                          0
500753957                                         0          N                                  0                          0
500773691                                         0          N                                  0                          6
500740099                                         0          N                                120                          6
500745469                                         0          N                                  0                          6
500751750                                         0          N                                  0                          6
500766133                                         0          N                                  0                          6
500766467                                         0          N                                120                          6
500767655                                         0          N                                  0                          6
500519473                                        36          Y                                120                          0
500696797                                        36          Y                                120                          0
500704452                                        36          Y                                120                          5
500711908                                        36          Y                                  0                          0
500715089                                        36          Y                                  0                          5
500715730                                         6          Y                                  0                          5
500717960                                        36          Y                                120                          5
500720119                                        36          Y                                  0                          5
500720123                                        36          Y                                  0                          5
500724640                                        36          Y                                120                          5
500724732                                        36          Y                                120                          5
500726486                                        36          Y                                  0                          5
500726873                                        36          Y                                  0                          0
500727883                                        36          Y                                120                          5
500730249                                        36          Y                                120                          5
500730692                                         4          Y                                120                          5
500732403                                        36          Y                                  0                          0
500733020                                        36          Y                                  0                          5
500734814                                        36          Y                                  0                          5
500735973                                        36          Y                                  0                          0
500736748                                        36          Y                                  0                          0
500736893                                        36          Y                                120                          5
500740586                                        36          Y                                  0                          5
500744547                                        36          Y                                120                          0
500745289                                        36          Y                                120                          5
500745326                                        36          Y                                  0                          0
500747856                                        36          Y                                  0                          5
500748130                                        36          Y                                  0                          5
500749106                                        36          Y                                  0                          0
500749115                                        36          Y                                  0                          0
500749378                                        36          Y                                120                          5
500749542                                        36          Y                                120                          5
500751159                                        36          Y                                  0                          0
500751425                                         6          Y                                  0                          0
500752821                                        36          Y                                  0                          0
500754631                                        36          Y                                120                          0
500754821                                         0          N                                  0                          0
500757855                                        36          Y                                120                          5
500758246                                        36          Y                                120                          5
500758554                                         4          Y                                120                          0
500758690                                        36          Y                                  0                          5
500758730                                        36          Y                                120                          5
500759510                                         6          Y                                  0                          5
500760200                                        36          Y                                120                          5
500760518                                         6          Y                                  0                          0
500760620                                        36          Y                                120                          5
500762828                                        36          Y                                  0                          5
500764594                                        36          Y                                120                          5
500767827                                        36          Y                                120                          6
500769160                                        36          Y                                120                          6
500771357                                        36          Y                                120                          6
500774983                                         4          Y                                  0                          6
500777193                                         4          Y                                  0                          6
500567687                                         0          N                                120                          5
500712586                                        36          Y                                120                          5
500723170                                         0          N                                120                          5
500723823                                        36          Y                                  0                          0
500724619                                        36          Y                                120                          5
500728496                                         0          N                                120                          5
500729455                                        36          Y                                  0                          0
500729459                                        36          Y                                  0                          0
500734499                                        36          Y                                120                          0
500737209                                        36          Y                                120                          5
500738190                                         0          N                                  0                          0
500738447                                        36          Y                                120                          0
500740295                                         0          N                                  0                          0
500744392                                         0          N                                  0                          0
500753474                                        36          Y                                120                          0
500756254                                        12          Y                                  0                          0
500758849                                        36          Y                                120                          0
500758894                                        36          Y                                120                          0
500758900                                        36          Y                                  0                          0
500758911                                         0          N                                  0                          0
500759373                                        36          Y                                120                          0
500762179                                        36          Y                                120                          0
500765303                                         0          N                                  0                          0
500768198                                        36          Y                                120                          6
500634445                                         0          N                                120                          0
500728612                                         0          N                                  0                          0
500728667                                         0          N                                  0                          0
500735138                                         0          N                                  0                          0
500739384                                         0          N                                  0                          0
500740487                                         0          N                                  0                          0
500751335                                         0          N                                  0                          5
500754904                                         0          N                                  0                          5
500762027                                         0          N                                120                          5
500767482                                         0          N                                120                          6
500736901                                        36          Y                                  0                          0
500736911                                        36          Y                                  0                          0
407869380                                         0          N                                  0                          2
500615746                                         0          N                                120                          0
500622223                                         0          N                                  0                          0
500679328                                         0          N                                  0                          0
500706257                                         0          N                                  0                          5
500716689                                         0          N                                  0                          0
500722448                                         0          N                                  0                          0
500729772                                         0          N                                  0                          0
500741450                                         0          N                                120                          0
500744615                                         0          N                                  0                          0
500751276                                        36          Y                                120                          6
500754892                                         0          N                                120                          0
500759460                                         0          N                                120                          0
500762101                                         0          N                                  0                          0
500767257                                         0          N                                120                          0
407207624                                         0          N                                  0                          5
407207635                                        36          Y                                 60                          2
407207639                                         0          N                                  0                          5
407207645                                         0          N                                120                          3
407207646                                         0          N                                 60                          5
407716439                                         0          N                                 60                          5
407716444                                         0          N                                 60                          5
407716445                                         0          N                                 60                          5
407716450                                         0          N                                 60                          5
407897338                                         0          N                                 60                          5
407897348                                         0          N                                 60                          5
407897352                                        36          Y                                  0                          6
500741553                                        36          Y                                  0                          0
500747157                                        36          Y                                120                          0
500760699                                         0          N                                  0                          0
405779469                                        36          Y                                120                          6
407589978                                         0          N                                120                          6
407589979                                         0          N                                120                          5
407589980                                         0          N                                  0                          5
407589981                                         0          N                                120                          5
407589991                                         0          N                                120                          6
407589992                                         0          N                                120                          6
407589994                                         0          N                                  0                          6
407589998                                         0          N                                120                          5
407590002                                         0          N                                  0                          5
407590008                                         0          N                                120                          5
407590011                                         0          N                                120                          6
407590012                                         0          N                                120                          5
407590016                                         0          N                                  0                          6
407590017                                         0          N                                  0                          5
407590021                                         0          N                                120                          5
407590022                                         0          N                                  0                          5
407590024                                         0          N                                  0                          5
407590028                                         0          N                                120                          6
407590029                                         0          N                                120                          6
407590030                                         0          N                                120                          6
407590032                                         0          N                                120                          6
407590034                                         0          N                                120                          6
407590037                                         0          N                                120                          6
407590039                                         0          N                                120                          6
407590040                                         0          N                                  0                          6
407590041                                         0          N                                  0                          6
407590044                                         0          N                                120                          6
407590045                                         0          N                                120                          6
407590048                                         0          N                                120                          6
407590049                                         0          N                                120                          6
407590050                                         0          N                                120                          6
407590053                                         0          N                                  0                          6
407590054                                         0          N                                120                          6
407590061                                         0          N                                120                          6
407590063                                         0          N                                120                          6
407590064                                         0          N                                120                          6
407590068                                         0          N                                  0                          6
407590070                                         0          N                                120                          6
407590072                                         0          N                                120                          6
407590073                                         0          N                                120                          6
407590076                                         0          N                                120                          6
407590077                                         0          N                                  0                          6
407590081                                         0          N                                120                          6
407590082                                         0          N                                120                          6
407590083                                         0          N                                120                          6
407590084                                         0          N                                120                          6
407590085                                         0          N                                120                          6
407590087                                         0          N                                120                          6
407590088                                         0          N                                120                          6
407590090                                         0          N                                120                          6
407590091                                         0          N                                  0                          6
407590093                                         0          N                                  0                          6
407590094                                         0          N                                  0                          6
407590095                                         0          N                                  0                          6
407590096                                         0          N                                120                          6
407590101                                         0          N                                  0                          6
407590102                                         0          N                                120                          6
407590103                                         0          N                                120                          6
407590105                                         0          N                                120                          6
407590106                                         0          N                                  0                          6
407590107                                         0          N                                120                          6
407590108                                         0          N                                120                          6
407590110                                         0          N                                120                          6
407590111                                         0          N                                120                          6
407590117                                         0          N                                  0                          6
407590119                                         0          N                                120                          6
407590120                                         0          N                                120                          6
407590122                                         0          N                                120                          6
407590126                                         0          N                                120                          6
407590127                                         0          N                                120                          6
407590129                                         0          N                                120                          6
407590130                                         0          N                                  0                          6
407590131                                         0          N                                120                          6
407590135                                         0          N                                120                          6
500722360                                         0          N                                  0                          0
407940942                                         0          N                                120                          5
407940943                                         0          N                                120                          5
407940945                                         0          N                                120                          5
407940946                                         0          N                                120                          3
407940947                                         0          N                                120                          5
407940948                                         0          N                                120                          3
407940949                                         0          N                                120                          5
407940950                                         0          N                                120                          5
407940951                                         0          N                                120                          5
407940952                                         0          N                                120                          5
407940953                                         0          N                                120                          5
407940954                                         0          N                                120                          5
407940955                                         0          N                                120                          5
407940957                                         0          N                                120                          5
407940958                                         0          N                                120                          5
407940959                                         0          N                                120                          5
407940960                                         0          N                                120                          3
407940961                                         0          N                                120                          5
407940962                                         0          N                                120                          5
407940963                                         0          N                                120                          5
500725471                                         0          N                                120                          0
500731291                                         0          N                                  0                          0
500743179                                         0          N                                  0                          0
500754622                                         0          N                                  0                          6
500763689                                         0          N                                  0                          5
500721225                                        36          Y                                  0                          6
500728388                                        36          Y                                  0                          0
500728420                                        24          Y                                  0                          0
500758956                                        36          Y                                  0                          6
500768271                                        36          Y                                120                          6
500777591                                        36          Y                                120                          6
500714188                                         0          N                                120                          5
500733769                                         0          N                                120                          5
500745414                                         0          N                                120                          0
500749492                                         0          N                                120                          5
500750032                                         0          N                                120                          5
500750265                                         0          N                                120                          0
500751560                                         0          N                                120                          0
500753355                                         0          N                                120                          5
500755892                                         0          N                                120                          5
500755946                                         0          N                                120                          5
500757948                                         0          N                                120                          0
500758517                                         0          N                                  0                          5
500758579                                         0          N                                120                          5
500759037                                         0          N                                120                          5
500759043                                         0          N                                120                          5
500762021                                         0          N                                120                          5
500762407                                         0          N                                120                          5
500763831                                         0          N                                120                          5
500764593                                         0          N                                120                          5
500765197                                         0          N                                120                          5
500768139                                         0          N                                120                          6
500768395                                         0          N                                120                          5
500768478                                         0          N                                120                          6
500768802                                         0          N                                120                          6
500769902                                         0          N                                120                          6
500769981                                         0          N                                120                          6
500772427                                         0          N                                120                          6
500772714                                         0          N                                120                          6
500774790                                         0          N                                120                          6
500775091                                         0          N                                120                          6
500775129                                         0          N                                120                          6
500775886                                         0          N                                120                          6
500775908                                         0          N                                120                          6
500778102                                         0          N                                120                          6
500779323                                         0          N                                  0                          6
500758088                                         0          N                                120                          6
500479671                                        36          Y                                120                          0
500691106                                        36          Y                                120                          6
500692466                                        36          Y                                120                          6
500694559                                        36          Y                                  0                          6
500698450                                        36          Y                                120                          6
500706350                                        36          Y                                120                          6
500707080                                        36          Y                                120                          6
500708861                                        36          Y                                  0                          5
500710184                                         0          N                                120                          6
500710525                                        36          Y                                120                          6
500710755                                         0          N                                120                          6
500714541                                        36          Y                                120                          6
500716673                                        36          Y                                120                          6
500716697                                        36          Y                                120                          6
500719325                                        36          Y                                120                          6
500729284                                        36          Y                                120                          6
500729383                                        36          Y                                  0                          6
500729413                                        36          Y                                120                          6
500729866                                        36          Y                                120                          6
500731426                                        36          Y                                  0                          6
500734054                                        36          Y                                120                          6
500735753                                        36          Y                                120                          6
500737912                                        36          Y                                120                          6
500740307                                        36          Y                                  0                          6
500740320                                        36          Y                                  0                          6
500741268                                         0          N                                120                          6
500741604                                        36          Y                                  0                          6
500741785                                        36          Y                                  0                          6
500743468                                        36          Y                                120                          6
500744680                                        36          Y                                120                          5
500745697                                        36          Y                                120                          6
500745996                                        36          Y                                120                          6
500747498                                        36          Y                                120                          6
500750137                                        36          Y                                120                          6
500750362                                        60          Y                                120                          6
500750439                                        36          Y                                120                          6
500753999                                        36          Y                                120                          6
500754015                                        36          Y                                120                          6
500754022                                        36          Y                                120                          6
500754030                                        36          Y                                  0                          5
500754423                                        36          Y                                120                          6
500755110                                        36          Y                                120                          6
500755282                                         0          N                                120                          5
500755284                                         0          N                                120                          6
500758219                                        36          Y                                120                          6
500758568                                        36          Y                                120                          6
500761968                                        36          Y                                120                          6
500762178                                        36          Y                                120                          6
500762665                                        36          Y                                  0                          6
500764965                                        36          Y                                120                          6
500765448                                         0          N                                  0                          6
500765502                                        36          Y                                120                          6
500765504                                        36          Y                                120                          6
500767239                                        60          Y                                  0                          6
500768337                                        36          Y                                120                          6
500769676                                        36          Y                                120                          6
500777947                                         0          N                                120                          6
500685438                                        36          Y                                120                          0
500731337                                        36          Y                                120                          5
405584831                                        60          Y                                  0                          0
500740815                                        36          Y                                120                          0
500773694                                        12          Y                                120                          5
500709335                                        36          Y                                120                          0
500716060                                        36          Y                                  0                          0
500716065                                        36          Y                                  0                          0
500497693                                         0          N                                120                          5
500726381                                         0          N                                120                          0
500734014                                        36          Y                                  0                          0
500740250                                         0          N                                120                          0
500744570                                         0          N                                  0                          0
500744743                                         0          N                                  0                          0
500757940                                        36          Y                                120                          6
500772789                                         0          N                                120                          6
500773883                                         0          N                                120                          6
500731164                                         0          N                                120                          0
500772701                                         0          N                                  0                          6
407675455                                        36          Y                                120                          5
407675514                                         0          N                                120                          5
407675527                                        12          Y                                120                          5
407675609                                         0          N                                120                          5
407675636                                         0          N                                120                          5
407675649                                        36          Y                                120                          5
407992388                                         0          N                                  0                          0
407992389                                         0          N                                  0                          0
407992390                                         0          N                                  0                          0
407992391                                         0          N                                  0                          0
407992392                                         0          N                                  0                          0
407992393                                         0          N                                  0                          0
407992394                                         0          N                                  0                          0
407992395                                         0          N                                  0                          0
407992396                                         0          N                                  0                          0
407992397                                         0          N                                  0                          0
407992398                                         0          N                                  0                          0
407992399                                         0          N                                  0                          0
407992400                                         0          N                                  0                          0
407992401                                         0          N                                  0                          0
407992402                                         0          N                                  0                          0
407992403                                         0          N                                  0                          0
407992404                                         0          N                                  0                          0
407992405                                         0          N                                  0                          0
407992406                                         0          N                                  0                          0
407992408                                         0          N                                  0                          0
407992409                                         0          N                                  0                          0
407992410                                         0          N                                  0                          0
407992411                                         0          N                                  0                          0
407992412                                         0          N                                  0                          0
407992413                                         0          N                                  0                          0
407992414                                         0          N                                  0                          0
407992415                                         0          N                                  0                          0
407992416                                         0          N                                  0                          0
407992417                                         0          N                                  0                          0
407992418                                         0          N                                  0                          0
407992419                                         0          N                                  0                          0
407992420                                         0          N                                  0                          0
407992421                                         0          N                                  0                          0
407992422                                         0          N                                  0                          0
407992423                                         0          N                                  0                          0
407992424                                         0          N                                  0                          0
407992426                                         0          N                                  0                          0
407992427                                         0          N                                  0                          0
407992428                                         0          N                                  0                          0
407992429                                         0          N                                  0                          0
407992430                                         0          N                                  0                          0
407992431                                         0          N                                  0                          0
407992432                                         0          N                                  0                          0
407992433                                         0          N                                  0                          0
407992434                                         0          N                                  0                          0
407992435                                         0          N                                  0                          0
407992436                                         0          N                                  0                          0
407992437                                         0          N                                  0                          0
407992438                                         0          N                                  0                          0
407992439                                         0          N                                  0                          0
407992440                                         0          N                                  0                          0
407992441                                         0          N                                  0                          0
407992442                                         0          N                                  0                          0
407992443                                         0          N                                  0                          0
407992444                                         0          N                                  0                          0
407992445                                         0          N                                  0                          0
407992446                                         0          N                                  0                          0
407992448                                         0          N                                  0                          0
407992449                                         0          N                                  0                          0
407992450                                         0          N                                  0                          0
407992451                                         0          N                                  0                          0
407992452                                         0          N                                  0                          0
407992453                                         0          N                                  0                          0
407992454                                         0          N                                  0                          0
407992455                                         0          N                                  0                          0
407992456                                         0          N                                  0                          0
407992457                                         0          N                                  0                          0
407992458                                         0          N                                  0                          0
407992459                                         0          N                                  0                          0
407992460                                         0          N                                  0                          0
407992461                                         0          N                                  0                          0
407992462                                         0          N                                  0                          0
407992463                                         0          N                                  0                          0
407992464                                         0          N                                  0                          0
407992465                                         0          N                                  0                          0
407992466                                         0          N                                  0                          0
407992467                                         0          N                                  0                          0
407992468                                         0          N                                  0                          0
407992469                                         0          N                                  0                          0
407992470                                         0          N                                  0                          0
407992471                                         0          N                                  0                          0
407992472                                         0          N                                  0                          0
407992473                                         0          N                                  0                          0
407992474                                         0          N                                  0                          0
407992475                                         0          N                                  0                          0
407992476                                         0          N                                  0                          0
407992477                                         0          N                                  0                          0
407992478                                         0          N                                  0                          0
407992479                                         0          N                                  0                          0
407992480                                         0          N                                  0                          0
407992481                                         0          N                                  0                          0
407992482                                         0          N                                  0                          0
407992484                                         0          N                                  0                          0
407992485                                         0          N                                  0                          0
407992486                                         0          N                                  0                          0
407992488                                         0          N                                  0                          0
407992489                                         0          N                                  0                          0
407992490                                         0          N                                  0                          0
407992491                                         0          N                                  0                          0
407992492                                         0          N                                  0                          0
407992493                                         0          N                                  0                          0
407992494                                         0          N                                  0                          0
407992495                                         0          N                                  0                          0
407992496                                         0          N                                  0                          0
407992497                                         0          N                                  0                          0
407992498                                         0          N                                  0                          0
407992499                                         0          N                                  0                          0
407992500                                         0          N                                  0                          0
407992501                                         0          N                                  0                          0
407992502                                         0          N                                  0                          0
407992503                                         0          N                                  0                          0
407992504                                         0          N                                  0                          0
407992505                                         0          N                                  0                          0
407992506                                         0          N                                  0                          0
407992507                                         0          N                                  0                          0
407992508                                         0          N                                  0                          0
407992509                                         0          N                                  0                          0
407992511                                         0          N                                  0                          0
407992512                                         0          N                                  0                          0
407992513                                         0          N                                  0                          0
407992514                                         0          N                                  0                          0
407992515                                         0          N                                  0                          0
407992516                                         0          N                                  0                          0
407992517                                         0          N                                  0                          0
407992518                                         0          N                                  0                          0
407992519                                         0          N                                  0                          0
407992520                                         0          N                                  0                          0
407992521                                         0          N                                  0                          0
407992522                                         0          N                                  0                          0
407992523                                         0          N                                  0                          0
407992524                                         0          N                                  0                          0
407992525                                         0          N                                  0                          0
407992526                                         0          N                                  0                          0
407992527                                         0          N                                  0                          0
407992528                                         0          N                                  0                          0
407992529                                         0          N                                  0                          0
407992530                                         0          N                                  0                          0
407992531                                         0          N                                  0                          0
407992532                                         0          N                                  0                          0
407992533                                         0          N                                  0                          0
407992534                                         0          N                                  0                          0
407992535                                         0          N                                  0                          0
407992536                                         0          N                                  0                          0
407992537                                         0          N                                  0                          0
407992538                                         0          N                                  0                          0
407992539                                         0          N                                  0                          0
407992540                                         0          N                                  0                          0
407992541                                         0          N                                  0                          0
407992542                                         0          N                                  0                          0
407992543                                         0          N                                  0                          0
407992544                                         0          N                                  0                          0
407992545                                         0          N                                  0                          0
407992546                                         0          N                                  0                          0
407992547                                         0          N                                  0                          0
407992548                                         0          N                                  0                          0
407992549                                         0          N                                  0                          0
407992550                                         0          N                                  0                          0
407992551                                         0          N                                  0                          0
407992552                                         0          N                                  0                          0
407992553                                         0          N                                  0                          0
407992554                                         0          N                                  0                          0
407992555                                         0          N                                  0                          0
407992556                                         0          N                                  0                          0
407992557                                         0          N                                  0                          0
407992559                                         0          N                                  0                          0
407992560                                         0          N                                  0                          0
407992561                                         0          N                                  0                          0
407992562                                         0          N                                  0                          0
407992563                                         0          N                                  0                          0
407992564                                         0          N                                  0                          0
407992565                                         0          N                                  0                          0
407992566                                         0          N                                  0                          0
407992567                                         0          N                                  0                          0
407992568                                         0          N                                  0                          0
407992569                                         0          N                                  0                          0
407992570                                         0          N                                  0                          0
407992571                                         0          N                                  0                          0
407992572                                         0          N                                  0                          0
407992573                                         0          N                                  0                          0
407992574                                         0          N                                  0                          0
407992575                                         0          N                                  0                          0
407992576                                         0          N                                  0                          0
407992577                                         0          N                                  0                          0
407992578                                         0          N                                  0                          0
407992579                                         0          N                                  0                          0
407992580                                         0          N                                  0                          0
407992581                                         0          N                                  0                          0
407992582                                         0          N                                  0                          0
407992583                                         0          N                                  0                          0
407992584                                         0          N                                  0                          0
407992585                                         0          N                                  0                          0
407992586                                         0          N                                  0                          0
407992587                                         0          N                                  0                          0
407992588                                         0          N                                  0                          0
407992589                                         0          N                                  0                          0
407992590                                         0          N                                  0                          0
407992591                                         0          N                                  0                          0
407992592                                         0          N                                  0                          0
407992593                                         0          N                                  0                          0
407992594                                         0          N                                  0                          0
407992595                                         0          N                                  0                          0
407992597                                         0          N                                  0                          0
407992598                                         0          N                                  0                          0
407992599                                         0          N                                  0                          0
407992600                                         0          N                                  0                          0
407992601                                         0          N                                  0                          0
407992602                                         0          N                                  0                          0
407992603                                         0          N                                  0                          0
407992604                                         0          N                                  0                          0
407992605                                         0          N                                  0                          0
407992606                                         0          N                                  0                          0
407992607                                         0          N                                  0                          0
407992608                                         0          N                                  0                          0
407992609                                         0          N                                  0                          0
407992610                                         0          N                                  0                          0
407992611                                         0          N                                  0                          0
407992612                                         0          N                                  0                          0
407992613                                         0          N                                  0                          0
407992614                                         0          N                                  0                          0
407992615                                         0          N                                  0                          0
407992616                                         0          N                                  0                          0
407992617                                         0          N                                  0                          0
407992619                                         0          N                                  0                          0
407992620                                         0          N                                  0                          0
407992621                                         0          N                                  0                          0
407992622                                         0          N                                  0                          0
407992623                                         0          N                                  0                          0
407992624                                         0          N                                  0                          0
407992626                                         0          N                                  0                          0
407992627                                         0          N                                  0                          0
407992628                                         0          N                                  0                          0
407992629                                         0          N                                  0                          0
407992630                                         0          N                                  0                          0
407992631                                         0          N                                  0                          0
407992632                                         0          N                                  0                          0
407992633                                         0          N                                  0                          0
407992634                                         0          N                                  0                          0
407992635                                         0          N                                  0                          0
407992636                                         0          N                                  0                          0
407992637                                         0          N                                  0                          0
407992638                                         0          N                                  0                          0
407992639                                         0          N                                  0                          0
407992640                                         0          N                                  0                          0
407992641                                         0          N                                  0                          0
407992642                                         0          N                                  0                          0
407992643                                         0          N                                  0                          0
407992645                                         0          N                                  0                          0
407992646                                         0          N                                  0                          0
407992647                                         0          N                                  0                          0
407992648                                         0          N                                  0                          0
407992649                                         0          N                                  0                          0
407992650                                         0          N                                  0                          0
407992651                                         0          N                                  0                          0
407992652                                         0          N                                  0                          0
407992653                                         0          N                                  0                          0
407992654                                         0          N                                  0                          0
407992655                                         0          N                                  0                          0
407992656                                         0          N                                  0                          0
407992657                                         0          N                                  0                          0
407992658                                         0          N                                  0                          0
407992659                                         0          N                                  0                          0
407992660                                         0          N                                  0                          0
407992661                                         0          N                                  0                          0
407992662                                         0          N                                  0                          0
407992663                                         0          N                                  0                          0
407992664                                         0          N                                  0                          0
407992665                                         0          N                                  0                          0
407992666                                         0          N                                  0                          0
407992667                                         0          N                                  0                          0
407992668                                         0          N                                  0                          0
407992669                                         0          N                                  0                          0
407992670                                         0          N                                  0                          0
407992671                                         0          N                                  0                          0
407992672                                         0          N                                  0                          0
407992673                                         0          N                                  0                          0
407992674                                         0          N                                  0                          0
407992675                                         0          N                                  0                          0
407992676                                         0          N                                  0                          0
407992677                                         0          N                                  0                          0
407992678                                         0          N                                  0                          0
407992679                                         0          N                                  0                          0
407992680                                         0          N                                  0                          0
407992681                                         0          N                                  0                          0
407992682                                         0          N                                  0                          0
407992683                                         0          N                                  0                          0
407992685                                         0          N                                  0                          0
407992686                                         0          N                                  0                          0
407992687                                         0          N                                  0                          0
407992688                                         0          N                                  0                          0
407992689                                         0          N                                  0                          0
407992690                                         0          N                                  0                          0
407992691                                         0          N                                  0                          0
407992692                                         0          N                                  0                          0
407992693                                         0          N                                  0                          0
407992694                                         0          N                                  0                          0
407992695                                         0          N                                  0                          0
407992697                                         0          N                                  0                          0
407992698                                         0          N                                  0                          0
407992699                                         0          N                                  0                          0
407992700                                         0          N                                  0                          0
407992701                                         0          N                                  0                          0
407992702                                         0          N                                  0                          0
407992703                                         0          N                                  0                          0
407992704                                         0          N                                  0                          0
407992705                                         0          N                                  0                          0
407992706                                         0          N                                  0                          0
407992707                                         0          N                                  0                          0
407992708                                         0          N                                  0                          0
407992709                                         0          N                                  0                          0
407992710                                         0          N                                  0                          0
407992711                                         0          N                                  0                          0
407992712                                         0          N                                  0                          0
407992713                                         0          N                                  0                          0
407992714                                         0          N                                  0                          0
407992716                                         0          N                                  0                          0
407992717                                         0          N                                  0                          0
407992718                                         0          N                                  0                          0
407992719                                         0          N                                  0                          0
407992720                                         0          N                                  0                          0
407992721                                         0          N                                  0                          0
407992723                                         0          N                                  0                          0
407992724                                         0          N                                  0                          0
407992725                                         0          N                                  0                          0
407992726                                         0          N                                  0                          0
407992727                                         0          N                                  0                          0
407992728                                         0          N                                  0                          0
407992729                                         0          N                                  0                          0
407992730                                         0          N                                  0                          0
407992731                                         0          N                                  0                          0
407992732                                         0          N                                  0                          0
407992734                                         0          N                                  0                          0
407992735                                         0          N                                  0                          0
407992736                                         0          N                                  0                          0
407992737                                         0          N                                  0                          0
407992738                                         0          N                                  0                          0
407992739                                         0          N                                  0                          0
407992740                                         0          N                                  0                          0
407992741                                         0          N                                  0                          0
407992742                                         0          N                                  0                          0
407992743                                         0          N                                  0                          0
407992744                                         0          N                                  0                          0
407992745                                         0          N                                  0                          0
407992746                                         0          N                                  0                          0
407992747                                         0          N                                  0                          0
407992748                                         0          N                                  0                          0
407992749                                         0          N                                  0                          0
407992750                                         0          N                                  0                          0
407992751                                         0          N                                  0                          0
407992753                                         0          N                                  0                          0
407992754                                         0          N                                  0                          0
407992755                                         0          N                                  0                          0
407992757                                         0          N                                  0                          0
407992758                                         0          N                                  0                          0
407992759                                         0          N                                  0                          0
407992760                                         0          N                                  0                          0
407992761                                         0          N                                  0                          0
407992762                                         0          N                                  0                          0
407992763                                         0          N                                  0                          0
407992764                                         0          N                                  0                          0
407992765                                         0          N                                  0                          0
407992766                                         0          N                                  0                          0
407992767                                         0          N                                  0                          0
407992768                                         0          N                                  0                          0
407992769                                         0          N                                  0                          0
407992770                                         0          N                                  0                          0
407992771                                         0          N                                  0                          0
407992772                                         0          N                                  0                          0
407992773                                         0          N                                  0                          0
407992774                                         0          N                                  0                          0
407992775                                         0          N                                  0                          0
407992776                                         0          N                                  0                          0
407992777                                         0          N                                  0                          0
407992778                                         0          N                                  0                          0
407992779                                         0          N                                  0                          0
407992780                                         0          N                                  0                          0
407992781                                         0          N                                  0                          0
407992782                                         0          N                                  0                          0
407992783                                         0          N                                  0                          0
407992784                                         0          N                                  0                          0
407992785                                         0          N                                  0                          0
407992786                                         0          N                                  0                          0
407992787                                         0          N                                  0                          0
407992788                                         0          N                                  0                          0
407992789                                         0          N                                  0                          0
407992790                                         0          N                                  0                          0
407992791                                         0          N                                  0                          0
407992793                                         0          N                                  0                          0
407992794                                         0          N                                  0                          0
407992795                                         0          N                                  0                          0
407992796                                         0          N                                  0                          0
407992797                                         0          N                                  0                          0
407992798                                         0          N                                  0                          0
407992799                                         0          N                                  0                          0
407992800                                         0          N                                  0                          0
407992801                                         0          N                                  0                          0
407992802                                         0          N                                  0                          0
407992803                                         0          N                                  0                          0
407992804                                         0          N                                  0                          0
407992805                                         0          N                                  0                          0
407992806                                         0          N                                  0                          0
407992807                                         0          N                                  0                          0
407992808                                         0          N                                  0                          0
407992809                                         0          N                                  0                          0
407992810                                         0          N                                  0                          0
407992811                                         0          N                                  0                          0
407992812                                         0          N                                  0                          0
407992813                                         0          N                                  0                          0
407992814                                         0          N                                  0                          0
407992815                                         0          N                                  0                          0
407992816                                         0          N                                  0                          0
407992818                                         0          N                                  0                          0
407992819                                         0          N                                  0                          0
407992820                                         0          N                                  0                          0
407992821                                         0          N                                  0                          0
407992822                                         0          N                                  0                          0
407992823                                         0          N                                  0                          0
407992824                                         0          N                                  0                          0
407992825                                         0          N                                  0                          0
407992826                                         0          N                                  0                          0
407992827                                         0          N                                  0                          0
407992828                                         0          N                                  0                          0
407992829                                         0          N                                  0                          0
407992830                                         0          N                                  0                          0
407992831                                         0          N                                  0                          0
407992832                                         0          N                                  0                          0
407992833                                         0          N                                  0                          0
407992834                                         0          N                                  0                          0
407992835                                         0          N                                  0                          0
407992836                                         0          N                                  0                          0
407992837                                         0          N                                  0                          0
407992838                                         0          N                                  0                          0
407992839                                         0          N                                  0                          0
407992840                                         0          N                                  0                          0
407992841                                         0          N                                  0                          0
407992842                                         0          N                                  0                          0
407992843                                         0          N                                  0                          0
407992844                                         0          N                                  0                          0
407992845                                         0          N                                  0                          0
407992846                                         0          N                                  0                          0
407992847                                         0          N                                  0                          0
407992848                                         0          N                                  0                          0
407992849                                         0          N                                  0                          0
407992850                                         0          N                                  0                          0
407992851                                         0          N                                  0                          0
407992852                                         0          N                                  0                          0
407992853                                         0          N                                  0                          0
407992854                                         0          N                                  0                          0
407992855                                         0          N                                  0                          0
407992856                                         0          N                                  0                          0
407992857                                         0          N                                  0                          0
407992858                                         0          N                                  0                          0
407992859                                         0          N                                  0                          0
407992860                                         0          N                                  0                          0
407992861                                         0          N                                  0                          0
407992862                                         0          N                                  0                          0
407992863                                         0          N                                  0                          0
407992864                                         0          N                                  0                          0
407992865                                         0          N                                  0                          0
407992866                                         0          N                                  0                          0
407992867                                         0          N                                  0                          0
407992868                                         0          N                                  0                          0
407992870                                         0          N                                  0                          0
407992871                                         0          N                                  0                          0
407992872                                         0          N                                  0                          0
407992873                                         0          N                                  0                          0
407992874                                         0          N                                  0                          0
407992875                                         0          N                                  0                          0
407992877                                         0          N                                  0                          0
407992878                                         0          N                                  0                          0
407992879                                         0          N                                  0                          0
407992880                                         0          N                                  0                          0
407992881                                         0          N                                  0                          0
407992882                                         0          N                                  0                          0
407992883                                         0          N                                  0                          0
407992884                                         0          N                                  0                          0
407992885                                         0          N                                  0                          0
407992886                                         0          N                                  0                          0
407992887                                         0          N                                  0                          0
407992888                                         0          N                                  0                          0
407992889                                         0          N                                  0                          0
407992890                                         0          N                                  0                          0
407992891                                         0          N                                  0                          0
407992892                                         0          N                                  0                          0
407992893                                         0          N                                  0                          0
407992895                                         0          N                                  0                          0
407992896                                         0          N                                  0                          0
407992897                                         0          N                                  0                          0
407992898                                         0          N                                  0                          0
407992899                                         0          N                                  0                          0
407992900                                         0          N                                  0                          0
407992901                                         0          N                                  0                          0
407992902                                         0          N                                  0                          0
407992903                                         0          N                                  0                          0
407992904                                         0          N                                  0                          0
407992905                                         0          N                                  0                          0
407992906                                         0          N                                  0                          0
407992907                                         0          N                                  0                          0
500695741                                        36          Y                                120                          5
500704718                                        36          Y                                120                          5
500712183                                         0          N                                120                          5
500725168                                         0          N                                120                          5
500728080                                        36          Y                                120                          6
500730077                                         0          N                                120                          0
500735716                                         0          N                                120                          6
500744561                                        36          Y                                120                          6
500750815                                         0          N                                  0                          6
500650571                                         0          N                                120                          6
500763904                                         0          N                                120                          6
500768305                                         0          N                                120                          6
500771002                                         0          N                                120                          6
500781862                                         0          N                                120                          6
500740605                                        36          Y                                  0                          0
500756333                                        36          Y                                  0                          0
500744558                                         0          N                                  0                          0
500751921                                         0          N                                120                          5
500763642                                        36          Y                                  0                          5
407800838                                         0          N                                  0                          2
407800840                                         0          N                                120                          5
407800842                                         0          N                                120                          5
407800843                                         0          N                                120                          5
407800845                                         0          N                                120                          5
407800846                                         0          N                                120                          5
407800849                                         0          N                                120                          2
407800855                                         0          N                                120                          5
407800857                                         0          N                                120                          5
407800858                                         0          N                                120                          5
407800860                                         0          N                                120                          2
407800861                                         0          N                                120                          5
407800864                                         0          N                                120                          5
407800866                                         0          N                                120                          5
407800869                                         0          N                                120                          5
407800871                                         0          N                                120                          2
407800873                                         0          N                                120                          5
407800878                                         0          N                                120                          5
407800882                                         0          N                                120                          2
407800888                                         0          N                                120                          5
407800891                                         0          N                                120                          5
407800893                                         0          N                                120                          5
407800896                                         0          N                                120                          5
500652457                                        36          Y                                  0                          6
500693820                                        36          Y                                  0                          0
500703465                                        36          Y                                120                          6
500703488                                        36          Y                                120                          6
500714657                                        36          Y                                120                          6
500726172                                        36          Y                                  0                          6
500726222                                        36          Y                                  0                          6
500727990                                        36          Y                                120                          6
500728132                                        36          Y                                120                          6
500731451                                         0          N                                120                          5
500747911                                         0          N                                120                          0
500748311                                         0          N                                120                          6
500748378                                        36          Y                                120                          6
500748871                                        36          Y                                120                          6
500751392                                        36          Y                                120                          6
500753980                                        36          Y                                120                          6
500754806                                        36          Y                                120                          6
500760318                                        36          Y                                120                          6
500763933                                        36          Y                                120                          6
500764853                                        36          Y                                120                          6
500767322                                         0          N                                120                          6
500770499                                        36          Y                                120                          6
500772982                                        36          Y                                120                          6
500773312                                         0          N                                120                          6
500773394                                        36          Y                                120                          6
500773912                                        36          Y                                120                          6
500790037                                        36          Y                                120                          6
500715080                                        36          Y                                120                          0
500728928                                         0          N                                  0                          0
500744971                                         0          N                                  0                          0
500747334                                         0          N                                  0                          0
500747376                                         0          N                                  0                          0
500772528                                        24          Y                                  0                          6
500775039                                         0          N                                  0                          6
500693765                                         0          N                                  0                          0
500713163                                         0          N                                  0                          0
500724137                                         0          N                                  0                          0
500727828                                         0          N                                120                          0
500729155                                         0          N                                  0                          0
500733532                                         0          N                                  0                          0
500747851                                         0          N                                120                          0
500756059                                         0          N                                  0                          0
500709603                                        36          Y                                120                          5
500720404                                        36          Y                                  0                          5
500735085                                         0          N                                  0                          0
500742266                                        36          Y                                120                          0
500746964                                        36          Y                                  0                          0
500749764                                        36          Y                                120                          0
500751559                                         0          N                                  0                          0
500756242                                         0          N                                120                          5
500768609                                        60          Y                                120                          6
500772894                                        36          Y                                120                          6
500775239                                         0          N                                120                          6
500751851                                         0          N                                  0                          0
500733832                                        36          Y                                120                          5
500657460                                         0          N                                  0                          5
500737079                                         0          N                                  0                          0
500723681                                         0          N                                120                          0
500693697                                         0          N                                 60                          0
500719714                                         0          N                                120                          6
500744979                                        36          Y                                120                          0
500775347                                         0          N                                120                          6
407567243                                        12          Y                                120                          6
405773403                                         0          N                                 60                          5
500756049                                         0          N                                  0                          0
500487487                                         0          N                                120                          5
500576049                                         0          N                                  0                          3
500618439                                        36          Y                                120                          0
500639164                                         0          N                                120                          5
500694603                                         0          N                                120                          5
500698948                                         0          N                                  0                          0
500705403                                         0          N                                  0                          5
500706043                                         0          N                                120                          5
500706860                                         0          N                                  0                          5
500710151                                         0          N                                120                          5
500720774                                         0          N                                120                          5
500720851                                         0          N                                120                          5
500721978                                         0          N                                120                          5
500724570                                         0          N                                120                          5
500730856                                         0          N                                120                          5
500735658                                         0          N                                120                          0
500736798                                         0          N                                120                          3
500738117                                         0          N                                120                          0
500750079                                         0          N                                120                          6
500750232                                         0          N                                  0                          0
500751170                                         0          N                                  0                          6
500752110                                         0          N                                120                          6
500752115                                         0          N                                120                          6
500753239                                         0          N                                  0                          6
500754323                                         0          N                                  0                          0
500755387                                         0          N                                120                          6
500757014                                         0          N                                120                          6
500757708                                         0          N                                  0                          6
500759540                                         0          N                                120                          6
500761777                                         0          N                                  0                          0
500762484                                         0          N                                120                          6
500763696                                         0          N                                  0                          6
500763711                                         0          N                                  0                          6
500764448                                         0          N                                120                          6
500764733                                         0          N                                120                          6
500765668                                         0          N                                  0                          0
500767828                                         0          N                                120                          6
500767938                                         0          N                                  0                          6
500768491                                         0          N                                  0                          6
500768594                                         0          N                                120                          6
500770635                                         0          N                                  0                          6
500773911                                         0          N                                120                          6
500773927                                         0          N                                120                          6
500777219                                         0          N                                120                          6
500777634                                         0          N                                120                          6
500783983                                         0          N                                  0                          6
407416425                                        12          Y                                 60                          2
407416435                                         0          N                                120                          6
407416436                                        36          Y                                 60                          2
407416441                                        36          Y                                  0                          6
407416442                                         0          N                                120                          5
407416445                                        36          Y                                120                          6
407416446                                        24          Y                                120                          3
407416447                                        36          Y                                  0                          6
407416448                                         0          N                                120                          5
407416450                                         0          N                                120                          6
407416452                                        36          Y                                120                          6
407416453                                         0          N                                120                          6
407416454                                         0          N                                120                          6
407537394                                         0          N                                120                          6
407537401                                         0          N                                120                          6
407537405                                        24          Y                                120                          3
407668826                                        36          Y                                120                          6
407668828                                         0          N                                120                          6
407668831                                        36          Y                                120                          6
407668833                                         0          N                                120                          6
407668835                                         0          N                                120                          6
407668836                                         0          N                                 60                          2
407668839                                        36          Y                                 60                          2
407956726                                        36          Y                                120                          0
407956727                                         0          N                                  0                          0
407956728                                        36          Y                                120                          0
407956729                                        36          Y                                  0                          0
407956730                                        36          Y                                  0                          0
407956731                                        36          Y                                  0                          0
407956734                                        36          Y                                120                          0
407956735                                        24          Y                                  0                          0
407956736                                        36          Y                                120                          0
407956737                                        36          Y                                  0                          0
407956738                                        36          Y                                  0                          0
407956739                                        36          Y                                  0                          0
407956740                                        24          Y                                120                          0
407956741                                        12          Y                                  0                          0
407956742                                        36          Y                                120                          0
407956743                                        36          Y                                  0                          0
407956744                                        36          Y                                120                          0
407956745                                        36          Y                                120                          0
407956746                                         0          N                                  0                          0
407956747                                        36          Y                                120                          0
407956748                                         0          N                                120                          0
407956749                                        36          Y                                120                          0
407956750                                         0          N                                  0                          0
407956751                                        36          Y                                  0                          0
407956752                                        36          Y                                  0                          0
407956753                                         0          N                                120                          0
407956754                                        36          Y                                120                          0
407956755                                        36          Y                                120                          0
407956756                                        24          Y                                120                          0
500556096                                         0          N                                120                          6
500657645                                        36          Y                                120                          6
500679857                                         0          N                                120                          6
500689575                                        24          Y                                120                          6
500694354                                        36          Y                                120                          6
500694606                                        36          Y                                120                          6
500696766                                         0          N                                120                          6
500701437                                        36          Y                                120                          6
500703063                                        24          Y                                120                          6
500703358                                        24          Y                                120                          6
500704315                                         0          N                                120                          0
500705393                                        36          Y                                  0                          0
500705396                                         0          N                                120                          6
500705540                                        36          Y                                120                          6
500706839                                        36          Y                                  0                          6
500706845                                        36          Y                                120                          6
500707144                                        36          Y                                120                          6
500708643                                        36          Y                                120                          6
500708646                                         0          N                                120                          6
500710674                                        36          Y                                120                          6
500710675                                        36          Y                                120                          6
500710679                                        24          Y                                120                          6
500710947                                        36          Y                                120                          6
500710948                                         0          N                                120                          6
500711506                                         0          N                                120                          6
500713414                                        36          Y                                120                          6
500713415                                        24          Y                                120                          6
500713436                                         0          N                                120                          6
500713437                                        36          Y                                120                          6
500713714                                        36          Y                                  0                          6
500714231                                         0          N                                120                          6
500714726                                        36          Y                                120                          6
500714740                                        36          Y                                120                          6
500715894                                        24          Y                                120                          6
500715897                                        36          Y                                120                          6
500716036                                        36          Y                                120                          6
500716040                                        36          Y                                120                          6
500717236                                        36          Y                                120                          6
500717237                                        24          Y                                120                          6
500717731                                         0          N                                120                          6
500719428                                        36          Y                                120                          6
500720433                                         0          N                                120                          6
500720437                                        24          Y                                120                          6
500720438                                        36          Y                                120                          6
500720440                                        36          Y                                120                          6
500720442                                        24          Y                                120                          6
500722329                                        36          Y                                120                          6
500722332                                        24          Y                                  0                          6
500722333                                        36          Y                                  0                          6
500722494                                        12          Y                                120                          6
500723437                                        24          Y                                  0                          6
500724890                                         0          N                                120                          6
500726177                                        36          Y                                120                          6
500726962                                         0          N                                120                          6
500726963                                         0          N                                120                          6
500729000                                         0          N                                120                          6
500729001                                        36          Y                                120                          6
500729007                                         0          N                                120                          6
500729074                                         0          N                                  0                          6
500729253                                         0          N                                120                          6
500730226                                        36          Y                                120                          6
500730559                                        36          Y                                  0                          0
500731174                                        36          Y                                  0                          0
500731175                                         0          N                                120                          6
500731555                                        36          Y                                120                          6
500732509                                        36          Y                                120                          0
500733420                                         0          N                                120                          6
500734573                                         0          N                                120                          6
500734724                                        24          Y                                120                          6
500735537                                         0          N                                120                          0
500737088                                        12          Y                                120                          0
500737117                                         0          N                                120                          6
500738201                                         0          N                                120                          6
500738225                                        36          Y                                120                          6
500741281                                        12          Y                                120                          6
500741902                                        36          Y                                120                          0
500741903                                         0          N                                  0                          0
500742001                                        36          Y                                  0                          0
500743014                                        36          Y                                120                          0
500743043                                        36          Y                                  0                          0
500743200                                        36          Y                                120                          0
500744645                                         0          N                                120                          0
500745531                                        36          Y                                120                          0
500745532                                        24          Y                                120                          6
500745783                                        36          Y                                120                          6
500745785                                        36          Y                                  0                          0
500745787                                         0          N                                  0                          6
500745788                                        36          Y                                120                          6
500745789                                         0          N                                  0                          6
500746892                                        36          Y                                120                          6
500746895                                         0          N                                  0                          6
500747867                                        36          Y                                  0                          0
500747868                                         0          N                                120                          6
500747869                                        36          Y                                  0                          0
500748772                                        36          Y                                120                          6
500749795                                         0          N                                120                          6
500749828                                        24          Y                                120                          6
500750110                                         0          N                                  0                          6
500750282                                        36          Y                                120                          6
500750801                                        36          Y                                120                          6
500750839                                         0          N                                120                          6
500751557                                        36          Y                                  0                          6
500751743                                         0          N                                120                          6
500752146                                         0          N                                  0                          6
500752147                                         0          N                                  0                          6
500752601                                         0          N                                120                          0
500752800                                        24          Y                                120                          6
500753929                                         0          N                                120                          6
500754007                                        36          Y                                120                          0
500754046                                        24          Y                                120                          6
500754629                                         0          N                                120                          6
500755109                                        12          Y                                  0                          6
500755136                                         0          N                                120                          6
500755141                                        24          Y                                120                          0
500755175                                        36          Y                                120                          6
500757030                                        24          Y                                120                          6
500757334                                         0          N                                120                          6
500757474                                        24          Y                                120                          6
500757477                                        24          Y                                120                          6
500757483                                        24          Y                                120                          6
500757486                                        24          Y                                120                          6
500757487                                        24          Y                                120                          6
500757570                                         0          N                                120                          6
500757572                                        36          Y                                  0                          0
500757950                                         0          N                                120                          6
500758621                                        12          Y                                  0                          6
500758841                                         0          N                                120                          6
500759677                                        36          Y                                120                          6
500759782                                         0          N                                120                          6
500760356                                        36          Y                                120                          6
500760451                                         0          N                                120                          6
500760989                                         0          N                                120                          6
500761596                                         0          N                                120                          6
500761900                                        36          Y                                  0                          6
500761945                                         0          N                                120                          6
500762126                                        36          Y                                120                          6
500762799                                        24          Y                                120                          6
500762938                                        36          Y                                120                          6
500764226                                         0          N                                120                          6
500764227                                        36          Y                                120                          6
500765274                                         0          N                                120                          6
500766306                                         0          N                                120                          6
500767227                                        36          Y                                120                          6
500767468                                        12          Y                                  0                          6
500767516                                        36          Y                                120                          6
500768358                                         0          N                                120                          6
500768403                                        36          Y                                120                          6
500770705                                         0          N                                120                          6
500770707                                         0          N                                120                          6
500771102                                         0          N                                120                          6
500771634                                        36          Y                                120                          6
500771689                                         0          N                                120                          6
500772579                                         0          N                                120                          6
500772691                                        36          Y                                120                          6
500772724                                         0          N                                120                          6
500772734                                        36          Y                                120                          6
500772767                                         0          N                                120                          6
500773399                                         0          N                                120                          6
500773402                                        24          Y                                120                          6
500773403                                        36          Y                                120                          6
500773869                                         0          N                                120                          6
500774140                                        36          Y                                120                          6
500774255                                         0          N                                120                          6
500775073                                         0          N                                120                          6
500775074                                        24          Y                                120                          6
500775131                                         0          N                                120                          6
500775541                                        12          Y                                  0                          6
500775547                                         0          N                                120                          6
500775551                                        36          Y                                120                          6
500775552                                         0          N                                120                          6
500775961                                        36          Y                                120                          6
500776639                                         0          N                                120                          6
500776815                                        24          Y                                  0                          6
500776884                                         0          N                                120                          6
500777042                                         0          N                                120                          6
500779765                                        24          Y                                  0                          6
500780154                                         0          N                                120                          6
500780159                                         0          N                                120                          6
500780471                                         0          N                                120                          6
402558797                                         0          N                                 84                          5
407299504                                        36          Y                                120                          6
407299505                                         6          Y                                120                          6
407299515                                         6          Y                                120                          6
407299546                                        36          Y                                120                          6
407299549                                         6          Y                                120                          6
407299551                                         6          Y                                120                          6
407676018                                         0          N                                 84                          5
407676034                                         0          N                                 60                          5
407862006                                         0          N                                 60                          5
407862031                                         0          N                                 60                          5
405492280                                         0          N                                 60                          5
405689184                                         0          N                                 84                          5
405689219                                        36          Y                                120                          6
500741205                                        24          Y                                120                          5
500745876                                        36          Y                                  0                          0
500759956                                        36          Y                                120                          6
500729446                                        36          Y                                  0                          0
500744944                                        36          Y                                  0                          6
500774090                                         0          N                                120                          6
500704130                                        36          Y                                120                          6
500711555                                        36          Y                                120                          6
500715328                                        24          Y                                120                          6
500723298                                        36          Y                                120                          0
500757810                                        36          Y                                120                          6
500767489                                        36          Y                                  0                          6
500706794                                         0          N                                120                          5
500706883                                         0          N                                120                          5
500711355                                         6          Y                                120                          5
500713167                                         6          Y                                120                          5
500716641                                         6          Y                                120                          5
500718082                                         0          N                                  0                          5
500718735                                         6          Y                                120                          5
500718948                                         6          Y                                  0                          5
500721367                                         6          Y                                120                          5
500723770                                         6          Y                                120                          5
500734918                                         0          N                                120                          5
500741835                                         6          Y                                120                          5
500743021                                         0          N                                120                          5
500745427                                         6          Y                                  0                          0
500746321                                         0          N                                120                          5
500748369                                        36          Y                                  0                          5
500749986                                         0          N                                120                          6
500750365                                         0          N                                120                          5
500755836                                         0          N                                120                          5
500756345                                         6          Y                                120                          5
500764338                                         6          Y                                120                          5
500764909                                         0          N                                  0                          5
500765213                                         0          N                                120                          6
500768061                                         6          Y                                120                          6
500770190                                         6          Y                                  0                          5
500771122                                         6          Y                                  0                          6
500772176                                         0          N                                120                          6
500781041                                         6          Y                                  0                          6
500700311                                        36          Y                                  0                          5
500702451                                        36          Y                                  0                          0
500702458                                        36          Y                                120                          0
500711635                                        36          Y                                120                          0
500718197                                        36          Y                                  0                          5
500720368                                        36          Y                                120                          0
500720661                                        36          Y                                  0                          0
500727338                                        36          Y                                  0                          0
500744474                                        36          Y                                  0                          0
500745952                                        12          Y                                120                          0
500745962                                        12          Y                                120                          0
500746238                                        12          Y                                120                          5
500746939                                        36          Y                                120                          5
500749555                                        12          Y                                120                          0
500754025                                        24          Y                                  0                          5
500767395                                        36          Y                                120                          6
500751146                                         0          N                                  0                          5
500752294                                         0          N                                120                          5
500760964                                         0          N                                120                          5
407723683                                         0          N                                120                          6
407723688                                         0          N                                120                          6
407723692                                         0          N                                120                          6
407723693                                         0          N                                120                          6
500730276                                         0          N                                120                          6
500730277                                         0          N                                  0                          6
500744726                                        36          Y                                  0                          0
500777622                                        36          Y                                120                          6
500782174                                        24          Y                                  0                          6
500701042                                         0          N                                  0                          5
500746188                                         0          N                                  0                          0
500746194                                         0          N                                  0                          0
500746284                                         0          N                                  0                          0
500746296                                         0          N                                  0                          0
500746307                                         0          N                                  0                          0
500624463                                         0          N                                120                          3
500668327                                         0          N                                120                          5
500685946                                         0          N                                120                          0
500692111                                         0          N                                  0                          5
500693477                                         0          N                                  0                          0
500698816                                         0          N                                120                          0
500702788                                         0          N                                120                          5
500703783                                         0          N                                120                          0
500709607                                         0          N                                120                          0
500710918                                         0          N                                120                          5
500713057                                         0          N                                120                          5
500714277                                         0          N                                  0                          5
500716336                                         0          N                                120                          5
500722770                                         0          N                                  0                          0
500724040                                         0          N                                120                          5
500726975                                         0          N                                  0                          5
500733547                                         0          N                                120                          5
500734222                                         0          N                                120                          5
500735909                                         0          N                                  0                          0
500736077                                         0          N                                120                          0
500739952                                         0          N                                120                          5
500739966                                         0          N                                120                          5
500745797                                         0          N                                  0                          0
500748200                                         0          N                                  0                          5
500748250                                         0          N                                120                          0
500748399                                         0          N                                  0                          5
500749665                                         0          N                                120                          5
500750061                                         0          N                                120                          0
500751225                                         0          N                                120                          0
500751789                                         0          N                                120                          5
500752693                                         0          N                                  0                          0
500754823                                         0          N                                  0                          5
500756014                                         0          N                                120                          5
500756056                                         0          N                                120                          5
500756287                                         0          N                                120                          5
500757409                                         0          N                                120                          5
500758282                                         0          N                                120                          5
500762641                                         0          N                                  0                          5
500763057                                         0          N                                120                          5
500763250                                         0          N                                120                          5
500763665                                         0          N                                120                          5
500763970                                         0          N                                  0                          5
500766618                                         0          N                                120                          6
500768745                                         0          N                                120                          5
500773695                                         0          N                                120                          6
500779241                                         0          N                                  0                          6
500758767                                         0          N                                  0                          6
407502835                                        36          Y                                  0                          3
407502839                                         0          N                                120                          3
407502840                                        24          Y                                120                          3
405629539                                         0          N                                  0                          2
405629548                                         0          N                                  0                          2
405629626                                         0          N                                  0                          2
406600356                                         0          N                                  0                          2
406600373                                         0          N                                  0                          2
406600386                                         0          N                                  0                          2
406600407                                         0          N                                120                          2
406600412                                         0          N                                120                          2
406600442                                         0          N                                120                          2
406600453                                         0          N                                120                          2
406600475                                        12          Y                                120                          2
406600545                                         0          N                                120                          2
406600584                                         0          N                                120                          2
406600642                                         0          N                                  0                          6
406600778                                         0          N                                  0                          6
500754596                                        12          Y                                 60                          5
500723565                                         0          N                                  0                          0
500726273                                         0          N                                  0                          0
405967655                                        36          Y                                 60                          3
405967695                                        36          Y                                 60                          3
500696504                                        24          Y                                  0                          5
500704415                                        24          Y                                120                          0
500712705                                        24          Y                                  0                          5
500718546                                        24          Y                                  0                          0
500730885                                        36          Y                                  0                          0
500731718                                        24          Y                                120                          5
500731767                                        36          Y                                120                          5
500742094                                        36          Y                                  0                          0
500743148                                        24          Y                                  0                          0
500748206                                        36          Y                                  0                          5
500753196                                        12          Y                                120                          6
500761250                                        36          Y                                  0                          6
500767815                                        24          Y                                120                          6
500769307                                        24          Y                                120                          6
500769629                                        24          Y                                120                          6
500770025                                        24          Y                                120                          6
500770067                                        24          Y                                120                          6
500773799                                        12          Y                                120                          6
500700343                                        36          Y                                120                          5
500720051                                        36          Y                                120                          5
500745174                                        36          Y                                120                          0
500745183                                        36          Y                                120                          0
500745190                                        36          Y                                120                          0
500761733                                        36          Y                                120                          6
500775055                                        36          Y                                  0                          6
500672072                                         0          N                                120                          5
500675160                                        36          Y                                  0                          5
500713989                                         0          N                                 60                          5
500720413                                         0          N                                  0                          5
500721162                                         0          N                                120                          5
500722455                                         0          N                                  0                          6
500728934                                        36          Y                                120                          5
500742201                                        36          Y                                  0                          0
500743790                                        36          Y                                  0                          0
500744636                                        36          Y                                120                          0
500746953                                        36          Y                                120                          5
500747910                                        36          Y                                  0                          0
500758341                                         0          N                                120                          6
500761744                                        36          Y                                  0                          5
500779730                                        36          Y                                  0                          6
407393892                                        36          Y                                120                          5
407393893                                        12          Y                                120                          6
407393894                                        36          Y                                120                          5
407393898                                        12          Y                                120                          6
407393900                                        36          Y                                120                          6
407393902                                        12          Y                                120                          6
407393904                                        12          Y                                120                          6
407393905                                        36          Y                                120                          5
407393907                                        12          Y                                120                          6
500437232                                        36          Y                                  0                          6
500635416                                        12          Y                                120                          6
500710969                                         0          N                                120                          6
500720105                                         0          N                                  0                          0
500730934                                        12          Y                                120                          6
500762066                                        12          Y                                120                          6
500627745                                         0          N                                120                          5
500722632                                         0          N                                120                          5
500732003                                         0          N                                120                          0
500746862                                         0          N                                120                          5
500766505                                         0          N                                120                          5
500770211                                         0          N                                120                          5
500770335                                         0          N                                120                          5
500771768                                         0          N                                120                          6
500774122                                         0          N                                  0                          6
500769627                                         0          N                                120                          5
500772414                                         0          N                                120                          6
500773575                                         0          N                                120                          6
500731754                                         0          N                                  0                          0
500734246                                         0          N                                  0                          5
500742994                                         0          N                                120                          0
500751193                                         0          N                                  0                          5
500751751                                         0          N                                  0                          0
500754909                                         0          N                                  0                          0
500754925                                         0          N                                120                          0
500763736                                         0          N                                  0                          0
500774241                                         0          N                                120                          6
500742651                                        36          Y                                 60                          6
500743068                                        36          Y                                120                          0
500747906                                        36          Y                                120                          0
500750377                                        36          Y                                120                          0
407027064                                         0          N                                120                          5
407027067                                         0          N                                120                          3
500716370                                         0          N                                120                          5
500723584                                         0          N                                120                          0
500729987                                         0          N                                120                          0
500745802                                         0          N                                120                          0
500767266                                         0          N                                120                          6
500775529                                         0          N                                120                          6
407207352                                        36          Y                                120                          5
407207353                                        36          Y                                120                          5
407207354                                        36          Y                                120                          5
407207355                                        36          Y                                120                          5
407207356                                        36          Y                                120                          5
407207357                                        36          Y                                120                          5
407207360                                         0          N                                120                          5
407207362                                        36          Y                                120                          3
407207363                                         0          N                                120                          5
407207371                                         0          N                                  0                          3
407207372                                         0          N                                  0                          5
500721374                                        36          Y                                120                          6
500721859                                        36          Y                                  0                          0
500747656                                         0          N                                  0                          0
500759710                                        36          Y                                120                          6
500760731                                         0          N                                  0                          6
500770763                                        36          Y                                120                          6
500772959                                        36          Y                                120                          6
500774008                                        36          Y                                120                          6
500781327                                         0          N                                120                          5
406005727                                         0          N                                  0                          5
500706092                                        24          Y                                  0                          0
500717231                                         0          N                                120                          0
500721216                                         0          N                                  0                          0
500723788                                        36          Y                                120                          0
500742617                                        36          Y                                  0                          0
500745018                                         0          N                                120                          5
500758347                                         0          N                                120                          5
500634812                                        36          Y                                120                          5
500717675                                         0          N                                  0                          0
500724473                                         0          N                                120                          5
500724625                                         0          N                                  0                          5
500731038                                         0          N                                  0                          0
500731108                                         0          N                                120                          0
500750185                                         0          N                                120                          5
407379007                                         0          N                                 60                          3
407379008                                         0          N                                120                          6
407379013                                         0          N                                120                          6
407379016                                         0          N                                120                          6
407379021                                         0          N                                120                          6
406877011                                         0          N                                120                          6
406877015                                         0          N                                120                          6
500722566                                        36          Y                                120                          0
500726371                                        36          Y                                120                          6
500732171                                         0          N                                120                          0
500738045                                         0          N                                  0                          0
500739976                                        36          Y                                120                          0
500744327                                        36          Y                                120                          0
500749808                                         0          N                                120                          0
500756982                                        36          Y                                120                          6
500764450                                        36          Y                                120                          6
500766170                                        36          Y                                120                          6
500767415                                         0          N                                120                          6
500771779                                        36          Y                                120                          6
500686506                                        36          Y                                120                          0
500709019                                        36          Y                                120                          6
500712964                                        36          Y                                120                          6
500713410                                        36          Y                                  0                          0
500717072                                        12          Y                                120                          6
500717078                                        12          Y                                120                          6
500717104                                        12          Y                                120                          6
500718096                                         0          N                                120                          6
500719170                                        12          Y                                120                          6
500719653                                         0          N                                  0                          0
500719724                                        36          Y                                  0                          0
500720047                                         0          N                                120                          0
500721603                                        12          Y                                120                          0
500722005                                        36          Y                                120                          6
500722105                                        36          Y                                120                          6
500725051                                        36          Y                                  0                          0
500725120                                         0          N                                  0                          0
500725825                                        36          Y                                120                          6
500726354                                         0          N                                120                          0
500726696                                        36          Y                                120                          6
500728683                                        24          Y                                120                          5
500729622                                        36          Y                                120                          6
500729755                                         0          N                                  0                          0
500730034                                         0          N                                  0                          0
500730436                                        12          Y                                120                          0
500730724                                        12          Y                                120                          6
500730738                                        36          Y                                  0                          0
500732010                                        12          Y                                  0                          0
500732769                                        36          Y                                  0                          0
500732985                                        36          Y                                120                          6
500735935                                         0          N                                120                          0
500737815                                        36          Y                                  0                          0
500738083                                        12          Y                                120                          0
500738149                                        36          Y                                120                          0
500738179                                        36          Y                                  0                          0
500740907                                        36          Y                                120                          0
500741465                                         0          N                                120                          0
500741922                                         0          N                                  0                          0
500742177                                        36          Y                                  0                          0
500742562                                        36          Y                                120                          0
500742581                                        36          Y                                  0                          0
500744313                                        12          Y                                120                          0
500744349                                        36          Y                                120                          0
500745388                                        36          Y                                120                          0
500745458                                        36          Y                                  0                          0
500745607                                        36          Y                                120                          6
500745754                                         0          N                                120                          0
500746496                                        36          Y                                120                          6
500746509                                        36          Y                                120                          6
500746809                                        36          Y                                120                          0
500747210                                        36          Y                                120                          6
500747296                                        36          Y                                  0                          0
500747473                                         6          Y                                120                          6
500748183                                         0          N                                  0                          6
500750240                                        36          Y                                  0                          0
500750371                                        36          Y                                120                          0
500750442                                        36          Y                                  0                          0
500750504                                        36          Y                                120                          6
500750543                                        36          Y                                  0                          6
500750556                                        36          Y                                120                          0
500750613                                         0          N                                120                          0
500750622                                        36          Y                                  0                          0
500750630                                        36          Y                                120                          0
500750638                                        36          Y                                  0                          6
500750640                                        36          Y                                120                          0
500750649                                        36          Y                                120                          6
500750664                                        36          Y                                  0                          0
500750697                                        36          Y                                  0                          0
500750712                                        36          Y                                  0                          0
500752005                                        36          Y                                  0                          6
500753517                                        36          Y                                  0                          0
500753830                                        36          Y                                120                          0
500753833                                        36          Y                                  0                          0
500753840                                        36          Y                                  0                          0
500755005                                        36          Y                                  0                          0
500755337                                        36          Y                                  0                          6
500755906                                         0          N                                120                          5
500756222                                        36          Y                                120                          6
500756936                                        36          Y                                  0                          0
500758343                                        36          Y                                120                          0
500758499                                        36          Y                                  0                          6
500758547                                        36          Y                                  0                          6
500758798                                        36          Y                                120                          6
500759202                                        36          Y                                120                          0
500760905                                         0          N                                  0                          6
500760976                                        36          Y                                  0                          0
500762364                                         6          Y                                120                          6
500763896                                         0          N                                120                          6
500764564                                        36          Y                                  0                          6
500765661                                        36          Y                                  0                          6
500768451                                        36          Y                                  0                          6
500770718                                        36          Y                                120                          6
500770868                                        36          Y                                  0                          6
500773213                                        36          Y                                  0                          6
500773605                                        36          Y                                120                          6
500773627                                        36          Y                                120                          6
500773776                                        36          Y                                120                          6
500774846                                         0          N                                120                          6
500775027                                        36          Y                                120                          6
500775526                                        36          Y                                  0                          6
500775906                                        36          Y                                  0                          6
500778800                                        36          Y                                120                          6
500773175                                        36          Y                                120                          6
500656220                                         0          N                                  0                          0
500708807                                         0          N                                120                          6
500710411                                         0          N                                  0                          0
500710441                                         0          N                                  0                          0
500719250                                         0          N                                  0                          6
500729206                                         0          N                                  0                          0
500733231                                         0          N                                  0                          0
500737008                                         0          N                                  0                          0
500737013                                         0          N                                  0                          0
500739296                                         0          N                                  0                          5
500741738                                         0          N                                  0                          0
500742329                                         0          N                                  0                          0
500755106                                         0          N                                  0                          6
500773724                                         0          N                                  0                          6
500684580                                         0          N                                120                          6
500692038                                         0          N                                120                          6
500696483                                         0          N                                120                          6
500704434                                         0          N                                120                          6
500709407                                         0          N                                120                          6
500747755                                         0          N                                120                          6
500747769                                         0          N                                120                          6
500749761                                         0          N                                120                          6
500755074                                         0          N                                120                          6
500756431                                         0          N                                120                          6
500757372                                         0          N                                120                          6
500758724                                         0          N                                120                          6
500759229                                         0          N                                120                          6
500761470                                         0          N                                120                          6
500764729                                         0          N                                120                          6
500771697                                         0          N                                  0                          6
500773373                                         0          N                                  0                          6
500773918                                         0          N                                120                          6
500717384                                         0          N                                120                          0
500773583                                         0          N                                120                          6
500778299                                         0          N                                  0                          6
500745406                                        36          Y                                120                          0
500760592                                        36          Y                                120                          6
500763785                                        36          Y                                120                          6
500768988                                        36          Y                                120                          6
500769016                                        36          Y                                120                          6
500771129                                         6          Y                                120                          6
500771188                                        36          Y                                120                          6
500772232                                        36          Y                                120                          6
500772236                                        36          Y                                120                          6
407116196                                        36          Y                                120                          1
407116199                                        36          Y                                120                          6
407116203                                        36          Y                                120                          6
407116204                                         0          N                                120                          6
407116206                                         0          N                                120                          6
407116208                                         0          N                                120                          6
407116210                                         0          N                                120                          6
407116211                                         0          N                                120                          6
407116213                                         0          N                                120                          1
407116216                                         0          N                                120                          6
407116217                                         0          N                                120                          6
407116226                                        36          Y                                120                          6
407116227                                         0          N                                120                          6
407116228                                         0          N                                120                          6
407116235                                         0          N                                120                          6
407116245                                         0          N                                120                          6
407116246                                         0          N                                120                          6
407116248                                         0          N                                  0                          6
500687591                                         0          N                                120                          0
500703268                                        12          Y                                  0                          0
500704848                                         0          N                                120                          5
500709094                                        36          Y                                  0                          5
500709948                                         0          N                                  0                          5
500716719                                        24          Y                                  0                          5
500720990                                         0          N                                  0                          5
500721113                                         0          N                                  0                          5
500721178                                         0          N                                  0                          5
500723346                                         0          N                                120                          5
500723523                                        12          Y                                  0                          5
500727381                                         0          N                                120                          5
500729575                                        24          Y                                120                          5
500730017                                         0          N                                  0                          5
500730919                                         0          N                                  0                          0
500732872                                         0          N                                  0                          0
500734162                                         0          N                                  0                          0
500740462                                         0          N                                  0                          0
500740534                                        12          Y                                  0                          0
500740608                                         0          N                                  0                          0
500741536                                         0          N                                120                          0
500741912                                         0          N                                  0                          0
500744553                                         0          N                                  0                          0
500745741                                         0          N                                120                          0
500746295                                         0          N                                  0                          0
500746388                                         0          N                                  0                          0
500746816                                         0          N                                120                          0
500748273                                         0          N                                120                          5
500752818                                         0          N                                  0                          0
500752902                                         0          N                                  0                          0
500753215                                         0          N                                  0                          0
500753419                                         0          N                                  0                          5
500754559                                        36          Y                                  0                          5
500757294                                        24          Y                                120                          5
500759546                                         0          N                                120                          5
500761912                                        24          Y                                  0                          5
500763737                                         0          N                                  0                          0
500763841                                         0          N                                  0                          5
500766401                                        36          Y                                120                          6
500773652                                         0          N                                120                          6
500775139                                         0          N                                 60                          6
500713281                                        36          Y                                120                          6
500718807                                        36          Y                                120                          0
500747556                                         0          N                                  0                          0
500749329                                         0          N                                120                          6
500761161                                         0          N                                120                          6
407265536                                         0          N                                120                          5
407265537                                         0          N                                120                          5
407265538                                        36          Y                                120                          5
407265544                                        36          Y                                120                          5
407265545                                         0          N                                120                          5
407265547                                         0          N                                120                          5
407265548                                         0          N                                120                          5
407265549                                         0          N                                120                          5
407265550                                         0          N                                  0                          5
407265555                                         0          N                                120                          5
407265556                                         0          N                                120                          5
407265562                                         0          N                                120                          5
407265569                                        36          Y                                120                          5
407265571                                         0          N                                120                          5
407265573                                         0          N                                120                          5
407265577                                        36          Y                                120                          5
407265578                                        36          Y                                  0                          2
407265580                                         0          N                                  0                          5
407265590                                        36          Y                                120                          5
407265593                                         0          N                                120                          5
407265595                                        36          Y                                120                          5
407265598                                         0          N                                120                          5
407265603                                         0          N                                120                          5
407265604                                         0          N                                120                          5
407265606                                        36          Y                                120                          5
407265620                                         0          N                                120                          5
407265622                                         0          N                                120                          5
407265631                                        36          Y                                120                          5
407265637                                        36          Y                                120                          5
407265646                                         0          N                                  0                          5
407265654                                         0          N                                120                          5
407265658                                        36          Y                                120                          5
407265670                                        36          Y                                120                          5
407265673                                         0          N                                120                          5
407265674                                         0          N                                120                          5
407265682                                        36          Y                                120                          5
407265683                                        36          Y                                120                          5
407265684                                        36          Y                                120                          5
407265688                                         0          N                                120                          5
407265689                                        36          Y                                120                          5
407265692                                         0          N                                120                          5
407265695                                         0          N                                120                          5
407265696                                         0          N                                120                          5
407265702                                         0          N                                120                          5
407265703                                         0          N                                120                          5
407265705                                        36          Y                                120                          5
407265707                                         0          N                                120                          5
407265708                                        36          Y                                120                          5
407265715                                         0          N                                120                          5
407265718                                         0          N                                120                          5
407265720                                         0          N                                120                          5
407265727                                         0          N                                120                          5
407265729                                         0          N                                120                          5
407265730                                         0          N                                  0                          5
407265747                                        36          Y                                120                          5
407265751                                         0          N                                120                          5
407265758                                        36          Y                                120                          5
407265760                                        36          Y                                120                          5
407265761                                        36          Y                                120                          5
407265763                                         0          N                                120                          5
407265766                                         0          N                                120                          5
407265774                                        36          Y                                  0                          5
407265776                                        36          Y                                120                          5
407265780                                        36          Y                                120                          5
407265782                                         0          N                                  0                          5
407265784                                        36          Y                                120                          5
407265785                                        36          Y                                  0                          5
407265788                                        36          Y                                  0                          5
407265789                                        36          Y                                  0                          5
407265790                                        36          Y                                120                          5
407265791                                        36          Y                                120                          5
407265792                                        36          Y                                120                          5
407265793                                        36          Y                                  0                          5
407265794                                        36          Y                                120                          5
407265795                                        36          Y                                120                          5
500691861                                         0          N                                  0                          5
500708512                                         0          N                                  0                          0
500752929                                        36          Y                                120                          6
407576398                                        36          Y                                120                          5
407576401                                        36          Y                                120                          5
407576404                                        12          Y                                120                          5
500697026                                         6          Y                                120                          5
500719844                                         0          N                                  0                          5
500728724                                         6          Y                                120                          5
500751730                                         6          Y                                  0                          0
500760735                                         6          Y                                120                          5
500700659                                        24          Y                                120                          5
500727410                                         0          N                                 60                          5
500728864                                        36          Y                                120                          5
500730452                                        24          Y                                120                          5
500732160                                        36          Y                                  0                          5
500776019                                        24          Y                                  0                          6
500777381                                        24          Y                                120                          6
500733256                                         0          N                                  0                          5
500743169                                         0          N                                120                          0
500758231                                        36          Y                                  0                          5
500756996                                         0          N                                120                          0
500759785                                        36          Y                                  0                          5
500766916                                        36          Y                                  0                          5
407541202                                        24          Y                                  0                          3
407541210                                        24          Y                                  0                          2
407541212                                        24          Y                                  0                          2
407541214                                        24          Y                                  0                          2
407541216                                        24          Y                                  0                          2
407541221                                         0          N                                  0                          2
407541329                                         0          N                                  0                          0
500723177                                         0          N                                  0                          2
500733088                                         0          N                                  0                          6
500744353                                         0          N                                  0                          0
500746725                                         0          N                                120                          0
500748823                                        36          Y                                  0                          0
500771746                                         0          N                                  0                          6
407262813                                         0          N                                120                          2
407262827                                         0          N                                120                          2
407262828                                         0          N                                120                          2
407262835                                         0          N                                120                          2
500721370                                        36          Y                                120                          0
500722359                                        36          Y                                120                          5
500730010                                        36          Y                                120                          0
500764060                                         0          N                                  0                          6
500713761                                        36          Y                                120                          6
500731085                                         0          N                                  0                          0
500733830                                        36          Y                                  0                          5
500743524                                        36          Y                                120                          0
500754875                                        12          Y                                120                          6
500761654                                        24          Y                                120                          6
500767507                                        24          Y                                120                          6
500772563                                        12          Y                                120                          6
500774952                                         0          N                                120                          6
500775252                                        12          Y                                120                          6
500775362                                        12          Y                                120                          6
500717701                                         0          N                                  0                          0
500718683                                         0          N                                120                          5
500725634                                         0          N                                120                          5
500729034                                         0          N                                  0                          0
500731833                                         0          N                                120                          5
500731976                                         0          N                                  0                          0
500734281                                         0          N                                120                          5
500737741                                         0          N                                  0                          0
500746723                                         0          N                                  0                          5
500747529                                         0          N                                120                          5
500748687                                         0          N                                  0                          0
500756077                                         0          N                                  0                          0
500725794                                        12          Y                                  0                          0
500736725                                        36          Y                                  0                          0
500753885                                         0          N                                  0                          0
500765813                                        36          Y                                  0                          6
500738147                                        36          Y                                120                          6
500745963                                        36          Y                                  0                          0
500749113                                        36          Y                                120                          6
500750716                                        36          Y                                120                          6
500772143                                        36          Y                                120                          6
500684536                                         0          N                                  0                          0
500684559                                         0          N                                  0                          0
500746959                                         0          N                                  0                          0
500755027                                         0          N                                  0                          0
500755035                                         0          N                                  0                          0
500755039                                         0          N                                  0                          0
500755051                                         0          N                                  0                          0
500755057                                         0          N                                  0                          0
500739938                                         0          N                                  0                          0
500725838                                        36          Y                                  0                          5
500728205                                        36          Y                                  0                          5
500734960                                         0          N                                  0                          5
500737914                                        36          Y                                120                          5
500741195                                        36          Y                                120                          0
500741251                                         0          N                                  0                          0
500744583                                         0          N                                  0                          0
500747937                                        36          Y                                  0                          5
500750375                                        36          Y                                120                          0
500754701                                        36          Y                                  0                          0
500754796                                        36          Y                                  0                          0
500764354                                        36          Y                                  0                          0
500772230                                        36          Y                                120                          5
500772453                                        36          Y                                120                          5
500777387                                        36          Y                                120                          5
500713304                                        36          Y                                  0                          0
500730906                                         0          N                                  0                          0
500733676                                        36          Y                                  0                          0
500741194                                        36          Y                                  0                          0
500741273                                        24          Y                                  0                          0
500742600                                        36          Y                                  0                          0
500746911                                        36          Y                                  0                          0
500747230                                        36          Y                                  0                          0
500749675                                        36          Y                                  0                          0
500750148                                        36          Y                                  0                          0
500750608                                        36          Y                                  0                          0
500750723                                        12          Y                                  0                          0
500752164                                        36          Y                                  0                          0
500752213                                        36          Y                                120                          0
500752551                                        36          Y                                  0                          0
500754975                                        36          Y                                120                          0
500759894                                        36          Y                                  0                          0
500765427                                        36          Y                                  0                          6
500774352                                         0          N                                  0                          6
500710027                                        24          Y                                120                          6
500716176                                         0          N                                  0                          6
500716256                                         0          N                                  0                          0
500717633                                         0          N                                120                          0
500722067                                         0          N                                120                          0
500725023                                         0          N                                120                          6
500728929                                         0          N                                120                          6
500732646                                         0          N                                  0                          0
500733104                                         0          N                                120                          6
500736853                                         0          N                                  0                          0
500741967                                         0          N                                  0                          0
500745570                                         0          N                                120                          0
500750216                                         0          N                                120                          6
500752267                                         0          N                                 60                          6
500754246                                         0          N                                120                          6
500758181                                         0          N                                120                          6
500758229                                         0          N                                120                          6
500760696                                         0          N                                120                          6
500761881                                         0          N                                120                          6
500762286                                         0          N                                120                          6
500763554                                         0          N                                120                          6
500776898                                         0          N                                120                          6
500779941                                         0          N                                120                          6
500761897                                         0          N                                  0                          0
500734245                                         0          N                                  0                          0
500758298                                         0          N                                  0                          0
500758311                                         0          N                                  0                          0
500758542                                         0          N                                  0                          0
500759469                                         0          N                                  0                          0
500765008                                        36          Y                                  0                          0
500769009                                         0          N                                120                          6
500773461                                        36          Y                                120                          6
500687189                                         0          N                                120                          0
500713747                                        24          Y                                  0                          5
500773895                                         0          N                                  0                          6
407848258                                         0          N                                120                          5
500374389                                         0          N                                120                          5
500727851                                         0          N                                  0                          0
500730994                                         0          N                                  0                          0
500738092                                         0          N                                120                          6
500754635                                         0          N                                120                          0
500758349                                         0          N                                  0                          0
500759692                                         0          N                                  0                          0
500759816                                         0          N                                  0                          0
500761326                                         0          N                                120                          6
500763200                                         0          N                                120                          0
500764665                                         0          N                                  0                          6
500765252                                         0          N                                120                          6
500765751                                         0          N                                  0                          6
500767449                                         0          N                                  0                          0
500767836                                         0          N                                  0                          0
500779076                                         0          N                                120                          6
500779354                                         0          N                                120                          6
500780911                                         0          N                                  0                          6
500780986                                         0          N                                120                          6
500781070                                         0          N                                120                          6
500783340                                         0          N                                120                          6
500784848                                         0          N                                120                          6
406402919                                         0          N                                120                          6
406843878                                         0          N                                120                          6
500782012                                         0          N                                120                          6
500756613                                         0          N                                120                          5




--------------------------------------------------------------------------------




Loan_No                       Periodic_Rate_Cap_Up      Life_Max_Rate        Life_Rate_Cap_Up    Rate_Adj_Period
___________________________________________________________________________________________________________________
500682545                                        0                  0                       0           0
500724090                                        1                 13                       5           6
500746247                                        0                  0                       0           0
500774649                                        2               13.5                       6           6
407876295                                        2             13.125                       6           6
407876317                                        2             14.125                       6           6
407876339                                        2              13.75                       6           6
407876346                                        2             13.375                       6           6
500676038                                        2             13.875                       6           6
500683295                                        0                  0                       0           0
500710413                                        2             13.625                       6           6
500713928                                        2                 14                       6           6
500715569                                        2             13.875                       6           6
500720987                                        2             13.875                       6           6
500723137                                        2              13.75                       6           6
500723301                                        2              13.75                       6           6
500724204                                        2                 14                       6           6
500724662                                        2                 11                       6           6
500725465                                        2             13.875                       6           6
500726637                                        2                 14                       6           6
500727346                                        2             13.625                       6           6
500729809                                        2                 14                       6           6
500729840                                        2                 14                       6           6
500729936                                        0                  0                       0           0
500730040                                        0                  0                       0           0
500730842                                        2                 14                       6           6
500730875                                        2             13.875                       6           6
500731123                                        2                 14                       6           6
500733140                                        2             13.875                       6           6
500733630                                        0                  0                       0           0
500733809                                        2                 14                       6           6
500733925                                        0                  0                       0           0
500734388                                        0                  0                       0           0
500734910                                        0                  0                       0           0
500734943                                        1             12.875                       5           6
500735284                                        0                  0                       0           0
500735302                                        0                  0                       0           0
500735358                                        0                  0                       0           0
500735504                                        2              13.25                       6           6
500735582                                        0                  0                       0           0
500735641                                        0                  0                       0           0
500736044                                        0                  0                       0           0
500736655                                        0                  0                       0           0
500736865                                        0                  0                       0           0
500737024                                        2                 14                       6           6
500737515                                        0                  0                       0           0
500737724                                        0                  0                       0           0
500737906                                        0                  0                       0           0
500737961                                        0                  0                       0           0
500739023                                        0                  0                       0           0
500739386                                        0                  0                       0           0
500739978                                        0                  0                       0           0
500740071                                        0                  0                       0           0
500740716                                        2                 14                       6           6
500740769                                        0                  0                       0           0
500741684                                        0                  0                       0           0
500741817                                        2               13.5                       6           6
500742096                                        0                  0                       0           0
500742202                                        0                  0                       0           0
500742584                                        0                  0                       0           0
500743271                                        0                  0                       0           0
500743395                                        0                  0                       0           0
500743399                                        2                 14                       6           6
500743400                                        0                  0                       0           0
500744580                                        0                  0                       0           0
500744604                                        0                  0                       0           0
500744683                                        0                  0                       0           0
500744913                                        0                  0                       0           0
500744926                                        0                  0                       0           0
500744949                                        0                  0                       0           0
500745282                                        0                  0                       0           0
500745303                                        0                  0                       0           0
500745339                                        0                  0                       0           0
500745403                                        0                  0                       0           0
500745847                                        0                  0                       0           0
500745865                                        0                  0                       0           0
500745884                                        0                  0                       0           0
500745918                                        0                  0                       0           0
500746442                                        0                  0                       0           0
500746505                                        0                  0                       0           0
500746613                                        0                  0                       0           0
500746631                                        2                 14                       6           6
500746708                                        0                  0                       0           0
500747618                                        0                  0                       0           0
500747683                                        0                  0                       0           0
500747698                                        0                  0                       0           0
500747728                                        0                  0                       0           0
500747857                                        0                  0                       0           0
500748225                                        0                  0                       0           0
500748317                                        0                  0                       0           0
500748388                                        2                 14                       6           6
500748425                                        0                  0                       0           0
500748461                                        0                  0                       0           0
500748476                                        2                 14                       6           6
500748716                                        0                  0                       0           0
500748750                                        0                  0                       0           0
500748756                                        1                 13                       5           6
500749269                                        0                  0                       0           0
500749499                                        0                  0                       0           0
500749524                                        0                  0                       0           0
500749662                                        0                  0                       0           0
500750143                                        0                  0                       0           0
500750225                                        2               13.5                       6           6
500750544                                        0                  0                       0           0
500750747                                        0                  0                       0           0
500751171                                        0                  0                       0           0
500751282                                        0                  0                       0           0
500751351                                        0                  0                       0           0
500751831                                        0                  0                       0           0
500751844                                        0                  0                       0           0
500752570                                        2                 14                       6           6
500752599                                        0                  0                       0           0
500752677                                        0                  0                       0           0
500753014                                        2             13.375                       6           6
500753056                                        2              13.75                       6           6
500753288                                        2                 14                       6           6
500753398                                        2             13.875                       6           6
500753431                                        2                 14                       6           6
500753835                                        2             13.875                       6           6
500754754                                        0                  0                       0           0
500754822                                        0                  0                       0           0
500754873                                        0                  0                       0           0
500755019                                        0                  0                       0           0
500755040                                        0                  0                       0           0
500755101                                        0                  0                       0           0
500755591                                        0                  0                       0           0
500755804                                        2             13.375                       6           6
500755961                                        2                 14                       6           6
500756003                                        2             13.875                       6           6
500756018                                        0                  0                       0           0
500756252                                        0                  0                       0           0
500756643                                        0                  0                       0           0
500756682                                        2                 14                       6           6
500757298                                        0                  0                       0           0
500757405                                        0                  0                       0           0
500758177                                        2                 14                       6           6
500758265                                        2              13.75                       6           6
500758729                                        0                  0                       0           0
500759464                                        2              13.25                       6           6
500759507                                        0                  0                       0           0
500760369                                        2                 12                       6           6
500760462                                        2                 14                       6           6
500761553                                        2                 14                       6           6
500761614                                        0                  0                       0           0
500761724                                        2             13.125                       6           6
500762014                                        2             13.625                       6           6
500762098                                        2             13.375                       6           6
500762110                                        2              13.25                       6           6
500762121                                        2                 14                       6           6
500762571                                        2                 14                       6           6
500762599                                        2              13.75                       6           6
500762667                                        0                  0                       0           0
500762994                                        2                 14                       6           6
500763506                                        2              12.25                       6           6
500763702                                        0                  0                       0           0
500764275                                        2              13.75                       6           6
500764371                                        2             13.875                       6           6
500764835                                        2                 14                       6           6
500765013                                        2                 14                       6           6
500765041                                        2              13.75                       6           6
500765266                                        2             13.375                       6           6
500765285                                        2             13.375                       6           6
500765309                                        2             13.375                       6           6
500765414                                        2                 13                       6           6
500765966                                        2             13.875                       6           6
500765983                                        2             13.625                       6           6
500767607                                        2             11.875                       6           6
500767935                                        2                 14                       6           6
500768697                                        2                 14                       6           6
500768750                                        2                 14                       6           6
500769975                                        2             13.875                       6           6
500770562                                        2             12.625                       6           6
500770685                                        2             13.375                       6           6
500771950                                        2              13.75                       6           6
500772696                                        2                 14                       6           6
500772818                                        2                 14                       6           6
500773211                                        2             13.375                       6           6
500773665                                        2             13.375                       6           6
500773913                                        2                 14                       6           6
500774266                                        2                 14                       6           6
500774803                                        2                 14                       6           6
500774839                                        2                 13                       6           6
500774940                                        2                 14                       6           6
500775094                                        2                 14                       6           6
500775430                                        2             13.625                       6           6
500775912                                        2                 14                       6           6
500776024                                        2                 14                       6           6
500776095                                        2             13.875                       6           6
500776154                                        2              13.25                       6           6
500776781                                        2             12.875                       6           6
500777016                                        2              13.25                       6           6
500777568                                        2             13.375                       6           6
500778410                                        2             13.625                       6           6
500668401                                        0                  0                       0           0
500703877                                        0                  0                       0           0
500725946                                        0                  0                       0           0
500737508                                        0                  0                       0           0
500738098                                        0                  0                       0           0
500742587                                        0                  0                       0           0
500744011                                        0                  0                       0           0
500744436                                        0                  0                       0           0
500744630                                        0                  0                       0           0
500747735                                        0                  0                       0           0
500747757                                        0                  0                       0           0
500748256                                        0                  0                       0           0
500748374                                        0                  0                       0           0
500752485                                        0                  0                       0           0
500770807                                        2                 14                       6           6
500727300                                        0                  0                       0           0
500705260                                        2             13.875                       6           6
500715078                                        2              13.25                       6           6
500716241                                        2             13.875                       6           6
500731030                                        2                 14                       6           6
500748992                                        0                  0                       0           0
500751340                                        2                 12                       6           6
500762870                                        2              13.75                       6           6
500766004                                        2                 14                       6           6
500766917                                        2             13.875                       6           6
500769214                                        2              13.75                       6           6
500778109                                        2              13.75                       6           6
500778369                                        2                 14                       6           6
500783685                                        2               13.5                       6           6
500732675                                        0                  0                       0           0
500723906                                        2               12.5                       6           6
500773664                                        2              12.75                       6           6
500723846                                        0                  0                       0           0
500623422                                        1              12.75                       5           6
500733742                                        0                  0                       0           0
407151847                                        0                  0                       0           0
500750846                                        2              11.75                       6           6
500752514                                        1              11.25                       5           6
500756828                                        1              10.25                       5           6
500758599                                        1                 12                       6          12
500759989                                        1             10.875                       5           6
500762809                                        2              11.75                       6           6
500771020                                        2             11.125                       6           6
500714217                                        1                 12                       5           6
500729700                                        1                 13                       5           6
500755577                                        1                 13                       5           6
500719152                                        1              11.75                       5           6
500750414                                        1                 13                       5           6
500754877                                        1             11.875                       5           6
500769865                                        2             13.375                       6           6
500725138                                        1             11.875                       5           6
500737525                                        0                  0                       0           0
500741600                                        0                  0                       0           0
500753324                                        0                  0                       0           0
500755733                                        2              13.75                       6           6
500758222                                        0                  0                       0           0
500759298                                        0                  0                       0           0
500766846                                        0                  0                       0           0
500766870                                        2               13.5                       6           6
500776573                                        2              13.75                       6           6
500781372                                        2              13.75                       6           6
500783306                                        2               13.5                       6           6
405817533                                        2               10.5                       5          12
406165643                                        2             10.125                       5          12
500723235                                        1              12.75                       5           6
500725078                                        1              12.75                       5           6
500731723                                        0                  0                       0           0
500767540                                        1                 13                       5           6
500768735                                        1             12.625                       5           6
500775797                                        2             13.875                       6           6
407538063                                        2                 14                       6           6
407171031                                        1             13.875                       6           6
407171038                                        1             14.625                       6           6
407171039                                        1               14.5                       6           6
407171043                                        1              14.75                       6           6
407171044                                        1             14.625                       6           6
407171045                                        1             13.875                       6           6
407171046                                        1                 14                       6           6
407171053                                        1              13.75                       6           6
407171055                                        1             14.125                       6           6
407171056                                        1              15.25                       6           6
407171061                                        1              15.25                       6           6
407171070                                        1             14.375                       6           6
407171071                                        1             14.375                       6           6
407171074                                        1             13.625                       6           6
407171078                                        1             14.125                       6           6
407171081                                        1               14.5                       6           6
407171089                                        1              13.75                       6           6
407171091                                        1             14.875                       6           6
407171092                                        1               13.5                       6           6
407171096                                        1              14.75                       6           6
407171097                                        1              15.25                       6           6
407171098                                        1             13.875                       6           6
407171099                                        1             13.625                       6           6
407171105                                        1              13.89                       6           6
407171106                                        1             14.875                       6           6
407171107                                        1              14.25                       6           6
407171109                                        1              13.75                       6           6
407171110                                        1             14.875                       6           6
407171116                                        1             14.375                       6           6
407171117                                        1              12.75                       6           6
407171120                                        1             14.125                       6           6
407171121                                        1               13.5                       6           6
407171122                                        1             13.625                       6           6
407171125                                        1              15.25                       6           6
407171127                                        1               14.5                       6           6
407171129                                        1             14.125                       6           6
407171131                                        1              13.75                       6           6
407171132                                        1              13.95                       6           6
407171133                                        1              14.45                       6           6
407171134                                        1             13.975                       6           6
407171135                                        1              13.35                       6           6
407171137                                        1             14.625                       6           6
407171138                                        1             14.875                       6           6
407171140                                        1              15.95                       6           6
407171141                                        1              15.25                       6           6
407171142                                        1              14.75                       6           6
407171143                                        1             14.125                       6           6
407171144                                        1             14.625                       6           6
407171146                                        1              13.75                       6           6
407171147                                        1               14.5                       6           6
407171148                                        1              14.75                       6           6
407171149                                        1              14.75                       6           6
407171150                                        1             14.125                       6           6
407171153                                        1             14.125                       6           6
407171154                                        1             14.875                       6           6
407171155                                        1             14.625                       6           6
407362688                                        2                 11                       5          12
407170751                                        1              13.75                       6           6
407170753                                        1             14.125                       6           6
407170778                                        1               14.5                       6           6
407170780                                        1              13.25                       6           6
407170785                                        1              13.75                       6           6
407170791                                        1             14.375                       6           6
407170795                                        1              13.75                       6           6
407170796                                        1             14.625                       6           6
407170798                                        1             12.375                       6           6
407170799                                        1              13.75                       6           6
407170803                                        1             14.625                       6           6
407170809                                        1              12.95                       6           6
407170812                                        1              13.95                       6           6
407170814                                        1              14.75                       6           6
407170818                                        1             13.875                       6           6
407170822                                        1              13.75                       6           6
407170829                                        1             14.375                       6           6
407170831                                        1              13.25                       6           6
407170843                                        1              13.75                       6           6
407170844                                        1             14.875                       6           6
407170850                                        1                 13                       6           6
407170853                                        1             13.875                       6           6
407170855                                        1              12.95                       6           6
407170863                                        1             14.125                       6           6
407170866                                        1              13.95                       6           6
407170870                                        1               15.5                       6           6
407170871                                        1              13.95                       6           6
407170872                                        1              14.75                       6           6
407170873                                        1              13.75                       6           6
407170874                                        1               15.5                       6           6
407170877                                        1              13.25                       6           6
407170879                                        1              14.95                       6           6
407170885                                        1             13.625                       6           6
407170886                                        1              12.95                       6           6
407170894                                        1              14.75                       6           6
407170895                                        1              15.75                       6           6
407170897                                        1               14.5                       6           6
407170899                                        1             14.625                       6           6
407170901                                        1             13.625                       6           6
407170902                                        1             14.125                       6           6
407170905                                        1               14.5                       6           6
407170910                                        1             13.375                       6           6
407170911                                        1                 15                       6           6
407170913                                        1                 15                       6           6
407170914                                        1               13.5                       6           6
407170916                                        1               13.5                       6           6
407170920                                        1             13.875                       6           6
407170930                                        1             13.625                       6           6
407170932                                        1              13.95                       6           6
407170934                                        1             14.375                       6           6
407170938                                        1             14.125                       6           6
407170944                                        1              13.75                       6           6
407170952                                        1             13.875                       6           6
407170953                                        1             14.375                       6           6
407170958                                        1             13.625                       6           6
407170961                                        1             13.375                       6           6
407170962                                        1             14.875                       6           6
407170965                                        1              13.95                       6           6
407170966                                        1               15.5                       6           6
407170968                                        1             14.875                       6           6
407170969                                        1             15.875                       6           6
407170972                                        1              13.75                       6           6
407170974                                        1                 15                       6           6
407170975                                        1             14.625                       6           6
407170977                                        1             15.125                       6           6
407170979                                        1              13.25                       6           6
407170980                                        1             14.625                       6           6
407170982                                        1              14.75                       6           6
407170984                                        1              14.25                       6           6
407170991                                        1              14.25                       6           6
407170992                                        1              14.25                       6           6
407170994                                        1             15.125                       6           6
407170995                                        1             13.375                       6           6
407170998                                        1             14.375                       6           6
407171000                                        1             13.125                       6           6
407171001                                        1             14.375                       6           6
407171005                                        1              12.95                       6           6
407171007                                        1             13.875                       6           6
407171009                                        1             14.625                       6           6
407171010                                        1              13.75                       6           6
407171011                                        1               14.5                       6           6
407171013                                        1             14.375                       6           6
407171020                                        1              14.75                       6           6
407171023                                        1             14.875                       6           6
407171026                                        1             13.625                       6           6
407171027                                        1             12.625                       6           6
500698329                                        1             11.625                       5           6
500726912                                        1               10.5                       5           6
500759122                                        2             13.375                       6           6
500759938                                        2             13.125                       6           6
500777613                                        2             13.375                       6           6
500716584                                        1                 13                       5           6
500719685                                        0                  0                       0           0
500719707                                        0                  0                       0           0
500724058                                        0                  0                       0           0
500732145                                        0                  0                       0           0
500736526                                        0                  0                       0           0
500744670                                        0                  0                       0           0
500757942                                        1              12.75                       5           6
500699327                                        1             12.875                       5           6
500699349                                        1             12.375                       5           6
500704715                                        1              12.25                       5           6
500708825                                        1             12.125                       5           6
500711005                                        1                 13                       5           6
500712295                                        1                 13                       5           6
500717211                                        1                 13                       5           6
500717223                                        1                 13                       5           6
500744434                                        0                  0                       0           0
500746315                                        0                  0                       0           0
500750656                                        1             12.875                       5           6
500760430                                        1                 13                       5           6
500767660                                        2                 14                       6           6
500769017                                        2             13.625                       6           6
402632233                                        2              10.75                       5          12
407157745                                        2             12.625                       6          12
407157746                                        2              9.875                     3.5          12
407157747                                        2             11.875                   4.875          12
407157748                                        2              9.875                       3          12
407157750                                        2               13.5                       6          12
500744386                                        1               11.5                       5           6
500737666                                        0                  0                       0           0
500750369                                        1             14.625                       6           6
500726919                                        0                  0                       0           0
500737095                                        1             12.875                       5           6
500737758                                        0                  0                       0           0
500749129                                        0                  0                       0           0
500762863                                        2               13.5                       6           6
500763559                                        0                  0                       0           0
500736778                                        0                  0                       0           0
500696992                                        1             12.625                       5           6
500697654                                        1             12.875                       5           6
500700892                                        1             11.875                       5           6
500702529                                        1              12.75                       5           6
500707281                                        0                  0                       0           0
500718349                                        1              11.75                       5           6
500724642                                        0                  0                       0           0
500724645                                        1             11.125                       5           6
500724906                                        1             11.125                       5           6
500724907                                        1             11.125                       5           6
500737978                                        0                  0                       0           0
500745063                                        0                  0                       0           0
500755170                                        1             11.125                       5           6
500760063                                        1               12.5                       5           6
500761143                                        2             11.875                       6           6
500764936                                        1             11.875                       5           6
500766606                                        2              13.75                       6           6
500766611                                        2             12.375                       6           6
500769001                                        2             12.375                       6           6
500769002                                        2             13.125                       6           6
500769008                                        2                 12                       6           6
500770305                                        2             12.625                       6           6
500770306                                        2             12.375                       6           6
500770307                                        2              13.25                       6           6
500770311                                        2             11.875                       6           6
500771166                                        2             12.875                       6           6
500772194                                        2             12.375                       6           6
500772195                                        2              12.75                       6           6
500773295                                        2              13.75                       6           6
500773449                                        2             12.125                       6           6
500774435                                        2               12.5                       6           6
500712774                                        1             12.625                       5           6
500731004                                        1              12.75                       5           6
500761007                                        1              11.75                       5           6
500766402                                        2             13.375                       6           6
500768046                                        2             11.375                       6           6
500774363                                        2             12.625                       6           6
500778530                                        2             11.875                       6           6
500729187                                        0                  0                       0           0
500748321                                        0                  0                       0           0
500730382                                        0                  0                       0           0
500775763                                        2               12.5                       6           6
500776172                                        2              12.75                       6           6
500676426                                        1             12.875                       5           6
500707067                                        1                 13                       5           6
500710494                                        1                 13                       5           6
500713191                                        1               12.5                       5           6
500720034                                        1                 13                       5           6
500723852                                        0                  0                       0           0
500744929                                        0                  0                       0           0
500744954                                        0                  0                       0           0
500745394                                        0                  0                       0           0
500746747                                        0                  0                       0           0
500754918                                        1              12.75                       5           6
500709188                                        0                  0                       0           0
500746334                                        0                  0                       0           0
500746337                                        0                  0                       0           0
500747242                                        0                  0                       0           0
500752508                                        0                  0                       0           0
500753414                                        0                  0                       0           0
500757858                                        0                  0                       0           0
500762514                                        0                  0                       0           0
500739081                                        0                  0                       0           0
500739095                                        0                  0                       0           0
500739118                                        0                  0                       0           0
500747172                                        0                  0                       0           0
500747194                                        0                  0                       0           0
500751573                                        1                 13                       5           6
500753256                                        0                  0                       0           0
500757129                                        1               12.5                       5           6
500758329                                        0                  0                       0           0
500758668                                        1              10.75                       5           6
500775268                                        2              13.25                       6           6
500722180                                        0                  0                       0           0
500732780                                        0                  0                       0           0
500769828                                        2             12.625                       6           6
500741502                                        0                  0                       0           0
500741514                                        0                  0                       0           0
407633928                                        2              11.25                       5          12
407633929                                        2             11.375                       5          12
500670214                                        1             12.875                       5           6
500703218                                        0                  0                       0           0
500716481                                        0                  0                       0           0
500718368                                        1             12.875                       5           6
500721095                                        1                 13                       5           6
500729274                                        0                  0                       0           0
500731062                                        1                 13                       5           6
500733220                                        0                  0                       0           0
500741218                                        0                  0                       0           0
500743036                                        0                  0                       0           0
500743129                                        1                 13                       5           6
500745017                                        0                  0                       0           0
500745777                                        0                  0                       0           0
500748692                                        0                  0                       0           0
500761370                                        1                 13                       5           6
500762820                                        1                 12                       5           6
405956915                                        0                  0                       0           0
500745261                                        0                  0                       0           0
500748544                                        0                  0                       0           0
500752781                                        0                  0                       0           0
500763861                                        0                  0                       0           0
500768545                                        2              12.25                       6           6
500655594                                        0                  0                       0           0
500658085                                        0                  0                       0           0
500669051                                        1             12.625                       5           6
500719169                                        1                 13                       5           6
500724323                                        1                 13                       5           6
500726923                                        0                  0                       0           0
500742904                                        0                  0                       0           0
500745874                                        0                  0                       0           0
500748764                                        1              11.25                       5           6
407485521                                        2             11.625                       5          12
407485529                                        2                 12                       5          12
407485532                                        2               12.5                       5          12
407485569                                        2             11.875                       5          12
407485575                                        2             12.125                       5          12
407485590                                        2              11.75                       5          12
407485603                                        2             11.875                       5          12
407485607                                        2             11.625                       5          12
407485631                                        2               11.5                       5          12
407485686                                        2             11.875                       5          12
407485723                                        2                 12                       5          12
407485745                                        2             11.625                       5          12
407485746                                        2              11.25                       5          12
408191693                                        2             11.625                       5          12
408191694                                        2              13.25                       5          12
408191695                                        2             10.875                       5          12
408191696                                        2             11.875                       5          12
408191697                                        2                  9                       5          12
408191698                                        2             12.875                       5          12
408191699                                        2              11.75                       5          12
408191700                                        2             12.375                       5          12
408191701                                        2             12.375                       5          12
408191702                                        2             11.625                       5          12
408191704                                        2             12.875                       5          12
408191705                                        2             11.625                       5          12
408191706                                        2                 11                       5          12
408191707                                        2              12.25                       5          12
408191708                                        2               11.5                       5          12
408191709                                        2               11.5                       5          12
408191710                                        2             11.875                       5          12
408191711                                        2              11.75                       5          12
408191712                                        2               11.5                       5          12
408191713                                        2             11.875                       5          12
408191714                                        2               11.5                       5          12
408191715                                        2             11.875                       5          12
408191716                                        2                 11                       5          12
408191717                                        2              12.25                       5          12
408191718                                        2              11.75                       5          12
408191719                                        2             11.625                       5          12
408191720                                        2              12.25                       5          12
408191721                                        2               12.5                       5          12
408191722                                        2              11.25                       5          12
408191723                                        2             12.125                       5          12
408191724                                        2              13.25                       5          12
408191725                                        2                 12                       5          12
408191726                                        2                 12                       5          12
408191728                                        2               11.5                       5          12
408191729                                        2             11.375                       5          12
408191730                                        2             11.875                       5          12
408191731                                        2             11.625                       5          12
408191732                                        2             11.625                       5          12
408191733                                        2             11.875                       5          12
408191735                                        2             11.875                       5          12
408191736                                        2               11.5                       5          12
408191737                                        2              10.75                       5          12
408191738                                        2              11.25                       5          12
408191739                                        2              11.75                       5          12
408191741                                        2               12.5                       5          12
408191742                                        2               12.5                       5          12
408191743                                        2               11.5                       5          12
408191744                                        2             11.625                       5          12
408191745                                        2             11.125                       5          12
408191746                                        2             11.375                       5          12
408191747                                        2              11.25                       5          12
408191748                                        2              11.75                       5          12
408191750                                        2              11.75                       5          12
408191751                                        2              11.75                       5          12
408191752                                        2             11.875                       5          12
408191753                                        2                 12                       5          12
408191754                                        2               11.5                       5          12
408191756                                        2                 12                       5          12
408191757                                        2             12.125                       5          12
408191759                                        2             11.875                       5          12
408191760                                        2              12.25                       5          12
408191761                                        2              13.25                       5          12
408191762                                        2             11.625                       5          12
408191763                                        2             11.875                       5          12
408191764                                        2                 12                       5          12
408191765                                        2              11.75                       5          12
408191766                                        2              11.25                       5          12
408191767                                        2              12.25                       5          12
408191768                                        2             12.125                       5          12
408191769                                        2             11.875                       5          12
408191770                                        2              11.75                       5          12
408191771                                        2             11.125                       5          12
408191772                                        2               12.5                       5          12
408191773                                        2             11.875                       5          12
408191774                                        2             11.375                       5          12
408191775                                        2             11.375                       5          12
408191776                                        2              11.25                       5          12
408191777                                        2             12.625                       5          12
408191778                                        2              13.25                       5          12
408191779                                        2              12.25                       5          12
408191781                                        2                 11                       5          12
408191783                                        2             11.625                       5          12
408191784                                        2              11.75                       5          12
408191785                                        2             12.125                       5          12
408191786                                        2             11.125                       5          12
408191787                                        2              12.25                       5          12
408191788                                        2              11.75                       5          12
408191789                                        2             11.875                       5          12
408191790                                        2              11.75                       5          12
408191791                                        2              12.25                       5          12
408191792                                        2               11.5                       5          12
408191793                                        2             10.875                       5          12
408191794                                        2                 12                       5          12
408191796                                        2             12.375                       5          12
408191797                                        2              12.25                       5          12
408191798                                        2             12.375                       5          12
408191799                                        2               12.5                       5          12
408191800                                        2             11.125                       5          12
408191802                                        2             11.375                       5          12
408191803                                        2               12.5                       5          12
408191804                                        2              11.75                       5          12
408191805                                        2              11.25                       5          12
408191806                                        2             11.625                       5          12
408191807                                        2               11.5                       5          12
408191808                                        2             11.625                       5          12
408191809                                        2               10.5                       5          12
408191811                                        2             11.375                       5          12
408191812                                        2               12.5                       5          12
408191813                                        2                 11                       5          12
408191814                                        2                 13                       5          12
408191815                                        2             11.625                       5          12
408191816                                        2             11.875                       5          12
408191817                                        2             12.125                       5          12
408191818                                        2               12.5                       5          12
408191819                                        2              12.75                       5          12
408191820                                        2             11.875                       5          12
408191821                                        2                 13                       5          12
408191822                                        2             11.875                       5          12
408191823                                        2             12.375                       5          12
408191824                                        2             11.875                       5          12
408191825                                        2              12.75                       5          12
408191826                                        2               12.5                       5          12
408191827                                        2              11.25                       5          12
408191828                                        2              12.25                       5          12
408191829                                        2                 13                       5          12
408191830                                        2             11.875                       5          12
408191831                                        2             12.125                       5          12
408191832                                        2               12.5                       5          12
408191833                                        2               11.5                       5          12
408191834                                        2             11.625                       5          12
408191835                                        2             11.125                       5          12
408191836                                        2             11.875                       5          12
408191837                                        2             12.125                       5          12
408191838                                        2             11.875                       5          12
408191839                                        2                 12                       5          12
408191840                                        2             11.875                       5          12
408191841                                        2             11.875                       5          12
408191842                                        2             12.375                       5          12
408191843                                        2              12.25                       5          12
408191844                                        2              11.25                       5          12
408191845                                        2              12.25                       5          12
408191846                                        2             12.375                       5          12
408191847                                        2             11.875                       5          12
408191848                                        2             11.875                       5          12
408191849                                        2             11.625                       5          12
408191850                                        2                 12                       5          12
408191851                                        2              12.75                       5          12
408191852                                        2             11.625                       5          12
408191853                                        2                 12                       5          12
408191854                                        2              11.75                       5          12
408191855                                        2              13.25                       5          12
408191856                                        2             11.875                       5          12
408191857                                        2             10.375                       5          12
408191858                                        2             12.125                       5          12
408191859                                        2             10.875                       5          12
408191860                                        2             12.875                       5          12
408191861                                        2                 12                       5          12
408191862                                        2              12.25                       5          12
408191863                                        2             11.625                       5          12
408191864                                        2              11.25                       5          12
408191865                                        2             11.875                       5          12
408191866                                        2                 13                       5          12
408191867                                        2             11.875                       5          12
408191868                                        2              12.25                       5          12
408191869                                        2             10.875                       5          12
408191870                                        2               12.5                       5          12
408191872                                        2             11.625                       5          12
408191873                                        2              11.75                       5          12
408191874                                        2              11.25                       5          12
408191875                                        2              12.25                       5          12
408191876                                        2             12.375                       5          12
408191877                                        2             11.875                       5          12
408191878                                        2              11.75                       5          12
408191879                                        2             11.875                       5          12
408191880                                        2             11.875                       5          12
408191881                                        2              11.75                       5          12
408191882                                        2               11.5                       5          12
408191883                                        2               11.5                       5          12
408191884                                        2               11.5                       5          12
408191885                                        2               12.5                       5          12
408191886                                        2             12.375                       5          12
408191887                                        2             11.875                       5          12
408191888                                        2              12.75                       5          12
408191889                                        2             12.625                       5          12
408191890                                        2              11.75                       5          12
408191891                                        2              12.25                       5          12
408191892                                        2             11.625                       5          12
408191895                                        2             11.875                       5          12
408191896                                        2             11.625                       5          12
408191897                                        2             11.625                       5          12
408191898                                        2              12.75                       5          12
408191900                                        2              11.75                       5          12
408191901                                        2             11.875                       5          12
408191902                                        2               12.5                       5          12
408191904                                        2             10.875                       5          12
408191905                                        2             11.875                       5          12
408191906                                        2              12.75                       5          12
408191907                                        2             11.875                       5          12
408191908                                        2             12.375                       5          12
408191909                                        2             11.625                       5          12
408191910                                        2               11.5                       5          12
408191911                                        2             12.125                       5          12
408191912                                        2              11.25                       5          12
408191913                                        2                 12                       5          12
408191914                                        2              11.75                       5          12
408191915                                        2              12.25                       5          12
408191916                                        2               11.5                       5          12
408191917                                        2              12.75                       5          12
408191918                                        2             11.625                       5          12
408191919                                        2             11.875                       5          12
408191920                                        2              11.75                       5          12
408191921                                        2              11.75                       5          12
408191922                                        2                 12                       5          12
408191923                                        2             12.125                       5          12
408191925                                        2             11.625                       5          12
408191926                                        2                 12                       5          12
408191927                                        2               11.5                       5          12
408191928                                        2                 12                       5          12
408191929                                        2                 12                       5          12
408191930                                        2              11.75                       5          12
408191931                                        2             11.875                       5          12
408191932                                        2              11.75                       5          12
408191933                                        2             11.375                       5          12
408191934                                        2             13.125                       5          12
408191935                                        2             12.625                       5          12
408191936                                        2              11.75                       5          12
408191938                                        2             11.125                       5          12
408191939                                        2              13.25                       5          12
408191940                                        2               11.5                       5          12
408191941                                        2              11.75                       5          12
408191942                                        2                 12                       5          12
408191943                                        2                 12                       5          12
408191944                                        2               11.5                       5          12
408191945                                        2              11.75                       5          12
408191946                                        2                 12                       5          12
408191947                                        2             11.875                       5          12
408191948                                        2              13.25                       5          12
408191949                                        2               12.5                       5          12
408191950                                        2             11.375                       5          12
408191951                                        2              11.75                       5          12
408191952                                        2             12.375                       5          12
408191954                                        2              11.75                       5          12
408191955                                        2              12.75                       5          12
408191956                                        2                 12                       5          12
408191957                                        2             12.375                       5          12
408191959                                        2              12.25                       5          12
408191960                                        2               11.5                       5          12
408191961                                        2              13.25                       5          12
408191962                                        2              12.75                       5          12
408191963                                        2              11.75                       5          12
408191964                                        2             12.375                       5          12
408191965                                        2             11.875                       5          12
408191966                                        2             11.625                       5          12
408191967                                        2             11.625                       5          12
408191968                                        2             11.875                       5          12
408191969                                        2             12.375                       5          12
408191970                                        2             11.625                       5          12
408191971                                        2               12.5                       5          12
408191972                                        2             12.875                       5          12
408191973                                        2             12.125                       5          12
408191974                                        2             11.875                       5          12
408191975                                        2             11.875                       5          12
408191976                                        2               11.5                       5          12
408191977                                        2               12.5                       5          12
408191978                                        2             11.625                       5          12
408191979                                        2              11.75                       5          12
408191980                                        2             11.875                       5          12
408191981                                        2               12.5                       5          12
408191982                                        2             12.125                       5          12
408191983                                        2                 12                       5          12
408191984                                        2              12.75                       5          12
408191985                                        2             11.625                       5          12
408191986                                        2               11.5                       5          12
408191987                                        2             11.875                       5          12
408191988                                        2             10.125                       5          12
408191989                                        2              11.75                       5          12
408191990                                        2                 13                       5          12
408191991                                        2             12.375                       5          12
408191992                                        2              12.25                       5          12
408191993                                        2             12.125                       5          12
408191994                                        2             11.875                       5          12
408191995                                        2               11.5                       5          12
408191996                                        2               12.5                       5          12
408191997                                        2              12.25                       5          12
408191998                                        2             11.875                       5          12
408191999                                        2             12.625                       5          12
408192000                                        2             11.875                       5          12
408192001                                        2               11.5                       5          12
408192002                                        2              12.25                       5          12
408381264                                        2              11.75                   6.625          12
408381265                                        2              11.25                       5          12
408381266                                        2              11.25                       5          12
408381267                                        2              11.25                       5          12
408381268                                        2             11.375                       5          12
408381269                                        2              11.75                       5          12
408381270                                        2               11.5                       5          12
408381272                                        2              10.75                       5          12
408381273                                        2              10.75                       5          12
408381274                                        2             11.125                       5          12
408381275                                        2             10.875                       5          12
408381276                                        2                 11                       5          12
408381277                                        2             11.375                       5          12
408381278                                        2             11.125                       5          12
408381279                                        2             10.875                       5          12
408381281                                        2             11.625                       5          12
408381282                                        2             11.375                       5          12
408381284                                        2                 12                       5          12
408381285                                        2                 11                       5          12
408381286                                        2               11.5                       5          12
408381287                                        2             11.375                       5          12
408381288                                        2               11.5                       5          12
408381289                                        2             11.375                       5          12
408381290                                        2             10.875                       5          12
408381291                                        2             10.875                       5          12
408381292                                        2             11.125                       5          12
408381293                                        2             10.125                       5          12
408381294                                        2              10.75                       5          12
408381295                                        2             11.625                       5          12
408381296                                        2               11.5                       5          12
408381297                                        2              11.75                       5          12
408381298                                        2              11.25                       5          12
408381299                                        2             11.375                       5          12
408381300                                        2             11.875                       5          12
408381301                                        2             11.625                       5          12
408381302                                        2             11.125                       5          12
408381303                                        2              11.75                       5          12
408381304                                        2                 12                       5          12
408381305                                        2             11.125                       5          12
408381306                                        2             11.875                       5          12
408381307                                        2             11.625                       5          12
408381308                                        2             10.875                       5          12
408381309                                        2               11.5                       5          12
408381310                                        2             11.875                       5          12
408381311                                        2               11.5                       5          12
408381312                                        2              11.75                       5          12
408381313                                        2             11.625                       5          12
408381314                                        2               11.5                       5          12
408381315                                        2             11.875                       5          12
408381317                                        2              12.25                       5          12
408381318                                        2             10.625                       5          12
408381319                                        2              11.25                       5          12
408381320                                        2             11.375                       5          12
408381321                                        2             11.375                       5          12
408381323                                        2             10.875                       5          12
408381324                                        2               10.5                       5          12
408381325                                        2             11.125                       5          12
408381327                                        2               11.5                       5          12
408381328                                        2               11.5                       5          12
408381329                                        2              11.25                       5          12
408381330                                        2             11.375                       5          12
408381331                                        2              11.25                       5          12
408381332                                        2             11.375                       5          12
408381333                                        2               11.5                       5          12
408381334                                        2               11.5                       5          12
408381335                                        2             11.625                       5          12
408381336                                        2             11.625                       5          12
408381337                                        2               11.5                       5          12
408381338                                        2               11.5                       5          12
408381339                                        2             11.375                       5          12
408381340                                        2               11.5                       5          12
408381341                                        2              11.25                       5          12
408381342                                        2             11.625                       5          12
408381343                                        2              11.75                       5          12
408381344                                        2             11.125                       5          12
408381346                                        2             10.875                       5          12
408381347                                        2              11.75                       5          12
408381348                                        2               11.5                       5          12
408381349                                        2             12.625                       5          12
408381350                                        2                 11                       5          12
408381351                                        2             11.125                       5          12
408381352                                        2             11.375                       5          12
408381353                                        2             11.625                       5          12
408381354                                        2              10.75                       5          12
408381355                                        2               11.5                       5          12
408381356                                        2              11.25                       5          12
408381357                                        2             11.375                       5          12
408381358                                        2             11.875                       5          12
408381359                                        2               11.5                       5          12
408381360                                        2              11.25                       5          12
408381361                                        2             11.375                       5          12
408381362                                        2              12.75                       6          12
408381363                                        2             10.875                       5          12
408381364                                        2              11.25                       5          12
408381365                                        2             11.375                       5          12
408381366                                        2              11.75                       5          12
408381367                                        2             10.125                       5          12
408381368                                        2                 11                       5          12
408381369                                        2              11.75                       5          12
408381371                                        2             11.125                       5          12
408381372                                        2                 12                       5          12
408381374                                        2             11.375                       5          12
408381375                                        2               11.5                       5          12
408381376                                        2             11.625                       5          12
408381377                                        2              11.75                       5          12
408381378                                        2             11.625                       5          12
408381379                                        2             11.625                       5          12
408381380                                        2               11.5                       5          12
408381381                                        2             11.875                       5          12
408381382                                        2             11.375                       5          12
408381384                                        2               11.5                       5          12
408381385                                        2               11.5                       5          12
408381386                                        2             11.625                       5          12
408381387                                        2              11.75                       5          12
408381388                                        2             11.375                       5          12
408381389                                        2                 11                       5          12
408381390                                        2               11.5                       5          12
408381391                                        2             11.375                       5          12
408381392                                        2               11.5                       5          12
408381393                                        2              11.25                       5          12
408381394                                        2             11.375                       5          12
408381395                                        2               12.5                       5          12
408381396                                        2             10.875                       5          12
408381397                                        2             11.375                       5          12
408381398                                        2             11.125                       5          12
408381399                                        2              10.75                       5          12
408381400                                        2             11.125                       5          12
408381401                                        2             10.875                       5          12
408381402                                        2             10.875                       5          12
408381403                                        2             10.875                       5          12
408381404                                        2             10.875                       5          12
408381405                                        2             10.875                       5          12
408381406                                        2             11.375                       5          12
408381407                                        2             11.125                       5          12
408381408                                        2               9.25                       5          12
408381409                                        2             11.375                       5          12
408381410                                        2             11.625                       5          12
408381411                                        2             10.875                       5          12
408381412                                        2              11.25                       5          12
408381413                                        2             10.875                       5          12
408381414                                        2              11.25                       5          12
408381416                                        2             11.375                       5          12
408381417                                        2             11.375                       5          12
408381418                                        2             11.625                       5          12
408381419                                        2             11.375                       5          12
408381420                                        2               11.5                       5          12
408381421                                        2              11.75                       5          12
408381422                                        2                 12                       5          12
408381423                                        2             11.375                       5          12
408381424                                        2              10.75                       5          12
408381425                                        2             11.625                       5          12
408381426                                        2              12.25                       5          12
408381427                                        2                 12                       5          12
408381428                                        2               11.5                       5          12
408381429                                        2             11.875                       5          12
408381430                                        2                 12                       5          12
408381431                                        2              10.75                       5          12
408381432                                        2              11.25                       5          12
408381434                                        2             11.625                       5          12
408381435                                        2                 11                       5          12
408381436                                        2              11.75                       5          12
408381437                                        2             11.625                       5          12
408381438                                        2               11.5                       5          12
408381439                                        2             11.375                       5          12
408381440                                        2              11.75                       5          12
408381441                                        2               11.5                       5          12
408381442                                        2             11.375                       5          12
408381443                                        2             11.625                       5          12
408381444                                        2             11.125                       5          12
408381445                                        2              11.25                       5          12
408381446                                        2               11.5                       5          12
408381447                                        2              11.25                       5          12
408381448                                        2              11.75                       5          12
408381449                                        2                 11                       5          12
408381450                                        2                 11                       5          12
408381451                                        2                 11                       5          12
408381452                                        2             10.875                       5          12
408381453                                        2             11.625                       5          12
408381454                                        2             11.125                       5          12
408381455                                        2              11.25                       5          12
408381456                                        2              11.25                       5          12
408381457                                        2              11.75                       5          12
408381458                                        2              10.25                       5          12
408381459                                        2             11.125                       5          12
408381460                                        2             10.875                       5          12
408381461                                        2                 11                       5          12
408381462                                        2               11.5                       5          12
408381463                                        2              11.75                       5          12
408381464                                        2                 12                       5          12
408381465                                        2             11.375                       5          12
408381466                                        2               11.5                       5          12
408381467                                        2              11.25                       5          12
408381468                                        2              11.25                       5          12
408381469                                        2             11.625                       5          12
408381470                                        2             11.125                       5          12
408381471                                        2                 11                       5          12
408381472                                        2             10.875                       5          12
408381473                                        2              11.25                       5          12
408381474                                        2                 12                       5          12
408381475                                        2               11.5                       5          12
408381476                                        2                 11                       5          12
408381477                                        2              11.25                       5          12
408381478                                        2             10.875                       5          12
408381479                                        2               11.5                       5          12
408381480                                        2                  9                       5          12
408381481                                        2             11.875                       5          12
408381482                                        2             11.125                       5          12
408381483                                        2             11.125                       5          12
408381484                                        2             10.875                       5          12
408381485                                        2             12.125                       5          12
408381486                                        2             11.125                       5          12
408381487                                        2              11.25                       5          12
408381488                                        2               11.5                       5          12
408381489                                        2               11.5                       5          12
408381490                                        2             10.625                       5          12
408381491                                        2             10.875                       5          12
408381492                                        2              10.75                       5          12
408381493                                        2             10.125                       5          12
408381494                                        2               11.5                       5          12
408381495                                        2               10.5                       5          12
408381496                                        2             10.875                       5          12
408381497                                        2             10.625                       5          12
408381498                                        2              11.25                       5          12
408381499                                        2               11.5                       5          12
408381500                                        2             11.375                       5          12
408381501                                        2              11.25                       5          12
408381502                                        2             11.125                       5          12
408381503                                        2               11.5                       5          12
408381504                                        2             11.125                       5          12
408381505                                        2             11.125                       5          12
408381506                                        2             10.875                       5          12
408381507                                        2             11.375                       5          12
408381508                                        2             11.625                       5          12
408381509                                        2              11.25                       5          12
408381510                                        2              11.25                       5          12
408381512                                        2              10.75                       5          12
408381513                                        2             11.875                       5          12
408381514                                        2                 11                       5          12
408381515                                        2             11.125                       5          12
408381516                                        2             11.125                       5          12
408381517                                        2             11.375                       5          12
408381518                                        2              10.75                       5          12
408381519                                        2              11.25                       5          12
408381520                                        2               12.5                       5          12
408381521                                        2              11.25                       5          12
408381522                                        2             10.625                       5          12
408381523                                        2               10.5                       5          12
408381524                                        2             11.125                       5          12
408381525                                        2                 11                       5          12
408381526                                        2                 11                       5          12
408381527                                        2             11.625                       5          12
408381528                                        2              11.25                       5          12
408381529                                        2             11.125                       5          12
408381530                                        2             11.125                       5          12
408381531                                        2              11.25                       5          12
408381532                                        2             10.875                       5          12
408381533                                        2              11.25                       5          12
408381534                                        2                 11                       5          12
408381535                                        2             11.125                       5          12
408381536                                        2             10.875                       5          12
408381537                                        2              11.75                       5          12
408381538                                        2              11.75                       5          12
408381539                                        2             11.125                       5          12
408381540                                        2                 11                       5          12
408381541                                        2              11.25                       5          12
408381542                                        2              10.75                       5          12
408381543                                        2             11.375                       5          12
408381544                                        2              11.25                       5          12
408381545                                        2             10.875                       5          12
408381546                                        2              11.25                       5          12
408381547                                        2              11.25                       5          12
408381548                                        2              11.75                       5          12
408381549                                        2              11.75                       5          12
408381550                                        2             11.375                       5          12
408381551                                        2             11.375                       5          12
408381552                                        2              11.25                       5          12
408381553                                        2              11.25                       5          12
408381554                                        2             11.375                       5          12
408381555                                        2               11.5                       5          12
408381556                                        2              11.25                       5          12
408381557                                        2              10.75                       5          12
408381558                                        2             10.625                       5          12
408381559                                        2             11.375                       5          12
408381560                                        2             11.375                       5          12
408381561                                        2             10.625                       5          12
408381562                                        2             11.375                       5          12
408381563                                        2              11.25                       5          12
408381564                                        2             11.375                       5          12
408381565                                        2             11.375                       5          12
408381566                                        2                 12                       5          12
408381567                                        2             11.625                       5          12
408381568                                        2             12.125                       5          12
408381569                                        2               12.5                       5          12
408381570                                        2             12.125                       5          12
408381571                                        2             11.375                       5          12
408381572                                        2              11.25                       5          12
408381573                                        2             11.375                       5          12
408381574                                        2               10.5                       5          12
408381577                                        2              11.75                       5          12
408381578                                        2              11.75                       5          12
408381579                                        2             11.125                       5          12
408381580                                        2               11.5                       5          12
408381581                                        2              11.75                       5          12
408381582                                        2             11.375                       5          12
408381583                                        2               11.5                       5          12
408381584                                        2               11.5                       5          12
408381585                                        2              11.25                       5          12
408381586                                        2              10.75                       5          12
408381587                                        2                 11                       5          12
408381588                                        2             11.875                       5          12
408381589                                        2                 11                       5          12
408381590                                        2             11.375                       5          12
408381591                                        2               11.5                       5          12
408381592                                        2             10.875                       5          12
408381593                                        2                 11                       5          12
408381595                                        2              11.25                       5          12
408381596                                        2              11.25                       5          12
408381597                                        2             11.375                       5          12
408381598                                        2             11.625                       5          12
408381599                                        2              11.75                       5          12
408381600                                        2               11.5                       5          12
408381602                                        2             11.125                       5          12
408381603                                        2                 11                       5          12
408381604                                        2              10.75                       5          12
408381605                                        2             11.375                       5          12
408381606                                        2             11.375                       5          12
408381607                                        2              12.25                       5          12
408381608                                        2              11.75                       5          12
408381609                                        2             11.375                       5          12
408381610                                        2               11.5                       5          12
408381611                                        2                 11                       5          12
408381612                                        2               11.5                       5          12
408381613                                        2             11.125                       5          12
408381614                                        2             11.375                       5          12
408381615                                        2              11.25                       5          12
408381616                                        2              11.25                       5          12
408381617                                        2              11.25                       5          12
408381618                                        2                 11                       5          12
408381619                                        2             11.375                       5          12
408381620                                        2              11.75                       5          12
408381621                                        2             11.125                       5          12
408381622                                        2              11.25                       5          12
408381623                                        2             11.375                       5          12
408381624                                        2             11.375                       5          12
408381625                                        2                 11                       5          12
408381626                                        2             11.375                       5          12
408381628                                        2              11.25                       5          12
408381629                                        2              11.25                       5          12
408381630                                        2             11.875                       5          12
408381631                                        2              10.25                       5          12
408381632                                        2             11.125                       5          12
408381633                                        2              11.75                       5          12
408381634                                        2              11.25                       5          12
408381635                                        2              11.75                       5          12
408381636                                        2             11.125                       5          12
408381637                                        2                 11                       5          12
408381638                                        2             10.875                       5          12
408381639                                        2             11.625                       5          12
408381640                                        2              11.25                       5          12
408381641                                        2             11.625                       5          12
408381642                                        2             11.625                       5          12
408381643                                        2             10.875                       5          12
408381644                                        2               11.5                       5          12
408381645                                        2             10.875                       5          12
408381646                                        2             11.375                       5          12
408381647                                        2             11.125                       5          12
408381648                                        2             11.375                       5          12
408381649                                        2             11.625                       5          12
408381651                                        2             11.625                       5          12
408381652                                        2              11.25                       5          12
408381654                                        2               11.5                       5          12
408381655                                        2              11.25                       5          12
408381656                                        2             11.625                       5          12
408381657                                        2             10.875                       5          12
408381658                                        2              11.25                       5          12
408381659                                        2                 11                       5          12
408381660                                        2                 11                       5          12
408381661                                        2             11.125                       5          12
408381662                                        2             11.375                       5          12
408381663                                        2             11.625                       5          12
408381664                                        2              11.25                       5          12
408381665                                        2              11.75                       5          12
408381666                                        2              11.25                       5          12
408381667                                        2              11.25                       5          12
408381668                                        2             11.625                       5          12
408381669                                        2             11.875                       5          12
408381670                                        2              11.75                       5          12
408381671                                        2                 11                       5          12
408381672                                        2              11.75                       5          12
408381673                                        2               11.5                       5          12
408381674                                        2                 11                       5          12
408381675                                        2             11.125                       5          12
408381676                                        2             11.125                       5          12
408381677                                        2               11.5                       5          12
408381678                                        2              10.75                       5          12
408381679                                        2               11.5                       5          12
408381680                                        2               10.5                       5          12
408381681                                        2             12.125                       5          12
408381682                                        2             11.375                       5          12
408381683                                        2             11.125                       5          12
408381684                                        2             10.875                       5          12
408381685                                        2             11.125                       5          12
408381686                                        2             10.875                       5          12
408381687                                        2             11.125                       5          12
408381688                                        2             11.375                       5          12
408381689                                        2             11.375                       5          12
408381690                                        2             11.875                       5          12
408381691                                        2              11.25                       5          12
408381692                                        2                 11                       5          12
408381693                                        2             11.625                       5          12
408381694                                        2                 11                       5          12
408381695                                        2             11.375                       5          12
408381696                                        2                 11                       5          12
408381697                                        2             11.125                       5          12
408381699                                        2                 11                       5          12
408381700                                        2               11.5                       5          12
408381701                                        2                 11                       5          12
408381702                                        2             11.375                       5          12
408381703                                        2             11.125                       5          12
408381704                                        2               11.5                       5          12
408381705                                        2             11.625                       5          12
408381706                                        2             12.125                       5          12
408381707                                        2              11.25                       5          12
408381708                                        2              11.25                       5          12
408381709                                        2               11.5                       5          12
408381710                                        2               11.5                       5          12
408381711                                        2              12.25                       5          12
408381712                                        2               11.5                       5          12
408381713                                        2              11.75                       5          12
408381714                                        2              11.25                       5          12
408381716                                        2              11.25                       5          12
408381717                                        2             11.375                       5          12
408381718                                        2                 11                       5          12
408381719                                        2             11.875                       5          12
408381720                                        2             11.375                       5          12
408381721                                        2               11.5                       5          12
408381722                                        2             11.375                       5          12
408381723                                        2             11.375                       5          12
408381724                                        2             11.125                       5          12
408381725                                        2                 11                       5          12
408381726                                        2              12.75                       5          12
408381727                                        2                 12                       5          12
408381728                                        2             11.125                       5          12
408381729                                        2             11.625                       5          12
408381730                                        2             10.375                       5          12
408381731                                        2             11.875                       5          12
408381732                                        2               12.5                       5          12
408381733                                        2              11.25                       5          12
408381734                                        2             11.625                       5          12
408381736                                        2             11.375                       5          12
408381737                                        2             11.375                       5          12
408381738                                        2                 13                       5          12
408381739                                        2              10.75                       5          12
408381740                                        2             10.625                       5          12
408381741                                        2                 11                       5          12
408381742                                        2              11.25                       5          12
408381743                                        2             11.125                       5          12
408381744                                        2             11.625                       5          12
408381745                                        2               11.5                       5          12
408381746                                        2              11.75                       5          12
408381747                                        2                 11                       5          12
408381748                                        2              10.75                       5          12
408381749                                        2             10.875                       5          12
408381750                                        2              11.25                       5          12
408381751                                        2               11.5                       5          12
408381752                                        2               11.5                       5          12
408381753                                        2             12.375                       5          12
408381754                                        2             11.625                       5          12
408381755                                        2               11.5                       5          12
408381756                                        2             11.125                       5          12
408381757                                        2             11.375                       5          12
408381758                                        2              11.75                       5          12
408381759                                        2             11.375                       5          12
408381760                                        2              11.25                       5          12
408381761                                        2             11.375                       5          12
408381762                                        2             11.625                       5          12
408381763                                        2              11.25                       5          12
408381764                                        2             11.875                       5          12
408381765                                        2               11.5                       5          12
408381766                                        2               11.5                       5          12
408381767                                        2             10.875                       5          12
408381768                                        2             10.875                       5          12
408381769                                        2                 11                       5          12
408381770                                        2             11.625                       5          12
408381771                                        2             11.625                       5          12
408381772                                        2             11.125                       5          12
408381773                                        2              11.75                       5          12
408381774                                        2             11.625                       5          12
408381775                                        2              11.75                       5          12
408381777                                        2             11.625                       5          12
408381778                                        2              11.75                       5          12
408381780                                        2                 11                       5          12
408381781                                        2              11.25                       5          12
408381782                                        2             11.375                       5          12
408381783                                        2               11.5                       5          12
408381784                                        2                 12                       5          12
408381785                                        2             11.375                       5          12
408381786                                        2              10.75                       5          12
408381787                                        2             11.375                       5          12
408381788                                        2               11.5                       5          12
408381789                                        2               11.5                       5          12
408381790                                        2             11.375                       5          12
408381791                                        2               11.5                       5          12
408381792                                        2              11.75                       5          12
408381793                                        2             11.375                       5          12
408381794                                        2               11.5                       5          12
408381795                                        2             11.375                       5          12
408381796                                        2              11.25                       5          12
408381797                                        2             11.625                       5          12
408381798                                        2               11.5                       5          12
408381799                                        2               11.5                       5          12
408381800                                        2             10.875                       5          12
408381801                                        2             11.375                       5          12
408381802                                        2              11.75                       5          12
408381803                                        2                 12                       5          12
408381804                                        2               10.5                       5          12
408381805                                        2               11.5                       5          12
408381806                                        2               11.5                       5          12
408381807                                        2               11.5                       5          12
408381808                                        2             11.375                       5          12
408381809                                        2              11.75                       5          12
408381810                                        2             11.625                       5          12
408381811                                        2              11.25                       5          12
408381812                                        2              11.25                       5          12
408381813                                        2              11.75                       5          12
408381814                                        2              11.75                       5          12
408381815                                        2             11.375                       5          12
408381816                                        2               11.5                       5          12
408381817                                        2             11.625                       5          12
408381818                                        2               11.5                       5          12
408381819                                        2             11.625                       5          12
408381820                                        2             11.875                       5          12
408381821                                        2             11.125                       5          12
408381822                                        2             11.125                       5          12
408381823                                        2               11.5                       5          12
408381825                                        2             11.875                       5          12
408381826                                        2             10.875                       5          12
408381827                                        2              11.25                       5          12
408381828                                        2             11.625                       5          12
408381829                                        2             11.625                       5          12
408381830                                        2             11.875                       5          12
408381831                                        2             11.375                       5          12
408381832                                        2             11.375                       5          12
408381833                                        2             11.875                       5          12
408381834                                        2                 11                       5          12
408381836                                        2               11.5                       5          12
408381837                                        2              11.25                       5          12
408381838                                        2               11.5                       5          12
408381839                                        2                 11                       5          12
408381840                                        2              11.25                       5          12
408381841                                        2                 11                       5          12
408381842                                        2             11.625                       5          12
408381843                                        2              11.75                       5          12
408381844                                        2             11.125                       5          12
408381845                                        2                 12                       5          12
408381846                                        2               11.5                       5          12
408381847                                        2                 11                       5          12
408381848                                        2              11.25                       5          12
408381849                                        2             11.875                       5          12
408381850                                        2              10.75                       5          12
408381851                                        2              11.25                       5          12
408381852                                        2              11.25                       5          12
408381853                                        2               11.5                       5          12
408381854                                        2               11.5                       5          12
408381855                                        2             11.625                       5          12
408381856                                        2             12.375                       5          12
408381857                                        2                 11                       5          12
408381858                                        2             11.625                       5          12
408381859                                        2             11.375                       5          12
408381860                                        2             11.875                       5          12
408381861                                        2             11.625                       5          12
408381862                                        2             11.125                       5          12
408381863                                        2             10.875                       5          12
408381864                                        2             12.125                       5          12
408381865                                        2                 11                       5          12
408381867                                        2              11.25                       5          12
408381868                                        2              11.25                       5          12
408381869                                        2                 11                       5          12
408381870                                        2               11.5                       5          12
408381871                                        2             11.375                       5          12
408381872                                        2              11.75                       5          12
408381873                                        2                 10                       5          12
408381874                                        2             11.375                       5          12
408381875                                        2              11.25                       5          12
408381876                                        2             10.875                       5          12
408381877                                        2              11.25                       5          12
408381878                                        2               11.5                       5          12
408381879                                        2             11.625                       5          12
408381880                                        2                 12                       5          12
408381881                                        2             11.375                       5          12
408381882                                        2              10.75                       5          12
408381883                                        2              12.25                       5          12
408381884                                        2             11.875                       5          12
408381885                                        2               11.5                       5          12
408381886                                        2                 11                       5          12
408381887                                        2                 12                       5          12
408381888                                        2             11.375                       5          12
408381889                                        2             10.875                       5          12
408381890                                        2              11.25                       5          12
408381891                                        2               11.5                       5          12
408381892                                        2             11.375                       5          12
408381893                                        2             11.375                       5          12
408381894                                        2             10.375                       5          12
408381895                                        2             11.125                       5          12
408381896                                        2              11.25                       5          12
408381897                                        2             11.125                       5          12
408381898                                        2              11.25                       5          12
405599181                                        2              10.75                       5          12
405909189                                        2               12.5                       6          12
406451246                                        2             11.375                       5          12
406451373                                        2                 13                       6          12
406786901                                        0                  0                       0           0
500745587                                        0                  0                       0           0
407869238                                        1               11.5                       5           6
407898335                                        1             12.625                       5           6
700105962                                        2             13.625                       6           6
700128447                                        0                  0                       0           0
700133968                                        1                 10                       5           6
700207970                                        0                  0                       0           0
700223410                                        1               11.5                       5           6
700225363                                        1             11.875                       5           6
700237600                                        0                  0                       0           0
700240408                                        0                  0                       0           0
700240476                                        1             12.375                       5           6
700241377                                        0                  0                       0           0
700244291                                        1             11.625                       5           6
700244294                                        1             11.625                       5           6
700244935                                        1                 12                       5           6
700245698                                        1                 13                       5           6
700246838                                        0                  0                       0           0
700246979                                        1             11.875                       5           6
700251640                                        0                  0                       0           0
700251772                                        0                  0                       0           0
700252351                                        0                  0                       0           0
700253196                                        1              12.75                       5           6
700253501                                        0                  0                       0           0
700255953                                        1              11.75                       5           6
700257770                                        1               11.5                       5           6
700258300                                        0                  0                       0           0
700258817                                        1              12.75                       5           6
700259624                                        1               12.5                       5           6
700262466                                        1             11.375                       5           6
700262713                                        0                  0                       0           0
700263762                                        1              12.75                       5           6
700263914                                        0                  0                       0           0
700264331                                        0                  0                       0           0
700265226                                        0                  0                       0           0
700265302                                        1               12.5                       5           6
700266066                                        1             12.375                       5           6
700266301                                        0                  0                       0           0
700266651                                        1             12.375                       5           6
700267736                                        0                  0                       0           0
700267787                                        0                  0                       0           0
700268440                                        1             12.125                       5           6
700269419                                        1             11.875                       5           6
700269692                                        1             11.875                       5           6
700270439                                        1               11.5                       5           6
700273731                                        0                  0                       0           0
700274001                                        1                 12                       5           6
700274505                                        0                  0                       0           0
700275943                                        1               12.5                       5           6
700275948                                        2             13.375                       6           6
700276320                                        1              10.75                       5           6
700276323                                        1             12.375                       5           6
700277076                                        0                  0                       0           0
700277152                                        1             12.875                       5           6
700278115                                        1             12.875                       5           6
700278565                                        1              12.25                       5           6
700279211                                        1                 13                       5           6
700279407                                        0                  0                       0           0
700279655                                        2             13.625                       6           6
700279686                                        0                  0                       0           0
700279692                                        0                  0                       0           0
700279720                                        1                 12                       5           6
700279862                                        1                 13                       5           6
700279869                                        2                 14                       6           6
700279901                                        1                 13                       5           6
700280067                                        0                  0                       0           0
700280831                                        0                  0                       0           0
700280870                                        0                  0                       0           0
700281234                                        0                  0                       0           0
700281545                                        1              12.75                       5           6
700281614                                        1                 13                       5           6
700281764                                        1               11.5                       5           6
700281930                                        0                  0                       0           0
700282147                                        0                  0                       0           0
700282447                                        1               12.5                       5           6
700282468                                        1               12.5                       5           6
700282514                                        1               11.5                       5           6
700282516                                        1              12.25                       5           6
700282695                                        0                  0                       0           0
700282842                                        0                  0                       0           0
700282997                                        0                  0                       0           0
700283114                                        1             12.625                       5           6
700283996                                        1                 12                       5           6
700284004                                        0                  0                       0           0
700284123                                        0                  0                       0           0
700284131                                        1             12.875                       5           6
700284728                                        1               11.5                       5           6
700284906                                        1                 13                       5           6
700285128                                        0                  0                       0           0
700285611                                        0                  0                       0           0
700285685                                        1              12.25                       5           6
700286569                                        0                  0                       0           0
700286618                                        0                  0                       0           0
700286671                                        0                  0                       0           0
700286787                                        0                  0                       0           0
700286799                                        0                  0                       0           0
700286851                                        0                  0                       0           0
700287016                                        1             12.375                       5           6
700287045                                        1             11.125                       5           6
700287351                                        1             11.625                       5           6
700287828                                        2                 13                       5           6
700287909                                        1               12.5                       5           6
700288187                                        1                 13                       5           6
700288407                                        1             10.875                       5           6
700288819                                        1                 13                       5           6
700288822                                        1                 13                       5           6
700288958                                        1               12.5                       5           6
700288998                                        0                  0                       0           0
700289329                                        1                 13                       5           6
700289341                                        0                  0                       0           0
700289552                                        1             12.625                       5           6
700289847                                        1                 13                       5           6
700289864                                        0                  0                       0           0
700289926                                        0                  0                       0           0
700289960                                        0                  0                       0           0
700290088                                        0                  0                       0           0
700290089                                        1             12.125                       5           6
700290096                                        0                  0                       0           0
700290116                                        0                  0                       0           0
700290575                                        1             11.625                       5           6
700290636                                        2             11.875                       5           6
700290813                                        1                 13                       5           6
700290824                                        1                 13                       5           6
700290981                                        1             12.625                       5           6
700291368                                        0                  0                       0           0
700291485                                        1              12.75                       5           6
700291529                                        2              12.25                       5           6
700291590                                        1                 13                       5           6
700291651                                        1                 13                       5           6
700291766                                        1                 13                       5           6
700291913                                        1             11.375                       5           6
700291971                                        1                 13                       5           6
700292129                                        1               12.5                       5           6
700292151                                        1             12.375                       5           6
700292222                                        1             12.375                       5           6
700292440                                        1              11.25                       5           6
700292555                                        1                 12                       5           6
700292602                                        1               12.5                       5           6
700292624                                        0                  0                       0           0
700292949                                        0                  0                       0           0
700292986                                        0                  0                       0           0
700293066                                        0                  0                       0           0
700293112                                        0                  0                       0           0
700293171                                        1               12.5                       5           6
700293605                                        1              11.25                       5           6
700293608                                        1             11.875                       5           6
700293747                                        1                 13                       5           6
700293915                                        1              11.75                       5           6
700294361                                        1               12.5                       5           6
700294623                                        1             10.875                       5           6
700294749                                        0                  0                       0           0
700294753                                        1                 13                       5           6
700294819                                        0                  0                       0           0
700294869                                        1               12.5                       5           6
700294938                                        2              13.75                       6           6
700295016                                        1             12.375                       5           6
700295079                                        1                 13                       5           6
700295231                                        1               12.5                       5           6
700295261                                        2               13.5                       6           6
700295298                                        1             12.875                       5           6
700295336                                        0                  0                       0           0
700295444                                        0                  0                       0           0
700295616                                        0                  0                       0           0
700295738                                        1             12.875                       5           6
700295740                                        1             11.125                       5           6
700295866                                        1             12.625                       5           6
700296221                                        0                  0                       0           0
700296239                                        1               12.5                       5           6
700296305                                        1             12.875                       5           6
700296829                                        2             13.625                       6           6
700296901                                        0                  0                       0           0
700296995                                        1              12.75                       5           6
700297032                                        2              12.75                       5           6
700297105                                        0                  0                       0           0
700297165                                        1             12.875                       5           6
700297443                                        1             12.125                       5           6
700297500                                        0                  0                       0           0
700297533                                        2               13.5                       6           6
700297567                                        0                  0                       0           0
700297578                                        0                  0                       0           0
700297689                                        1               12.5                       5           6
700297744                                        1                 13                       5           6
700297936                                        0                  0                       0           0
700298179                                        1             12.875                       5           6
700298188                                        0                  0                       0           0
700298375                                        1               12.5                       5           6
700298410                                        0                  0                       0           0
700298537                                        2             12.375                       6           6
700298585                                        1                 13                       5           6
700298600                                        1               12.5                       5           6
700298736                                        0                  0                       0           0
700298889                                        2              13.75                       6           6
700299018                                        1              10.75                       5           6
700299150                                        1             12.625                       5           6
700299162                                        0                  0                       0           0
700299296                                        1             12.875                       5           6
700299334                                        0                  0                       0           0
700299553                                        2               12.5                       6           6
700299590                                        0                  0                       0           0
700299767                                        1                 13                       5           6
700299819                                        0                  0                       0           0
700300032                                        2             11.625                       5           6
700300336                                        0                  0                       0           0
700300356                                        1               12.5                       5           6
700300430                                        0                  0                       0           0
700300608                                        0                  0                       0           0
700300613                                        1              12.25                       5           6
700300773                                        1                 13                       5           6
700300774                                        0                  0                       0           0
700300775                                        0                  0                       0           0
700300788                                        2             13.625                       6           6
700300918                                        1                 13                       5           6
700301000                                        0                  0                       0           0
700301580                                        1               11.5                       5           6
700301778                                        0                  0                       0           0
700301961                                        1             12.375                       5           6
700302051                                        0                  0                       0           0
700302192                                        2             12.875                       6           6
700302325                                        2              13.25                       6           6
700302430                                        0                  0                       0           0
700302447                                        0                  0                       0           0
700302449                                        0                  0                       0           0
700302559                                        1              12.75                       5           6
700302612                                        0                  0                       0           0
700302775                                        0                  0                       0           0
700302864                                        0                  0                       0           0
700302908                                        0                  0                       0           0
700302964                                        0                  0                       0           0
700303185                                        2              13.75                       6           6
700303257                                        1                 13                       5           6
700303372                                        0                  0                       0           0
700303405                                        0                  0                       0           0
700303441                                        1                 12                       5           6
700303480                                        1              11.75                       5           6
700303658                                        2                 14                       6           6
700303743                                        0                  0                       0           0
700303918                                        2                 14                       6           6
700304066                                        2                 14                       6           6
700304091                                        1                 13                       5           6
700304113                                        2             13.875                       6           6
700304118                                        0                  0                       0           0
700304341                                        0                  0                       0           0
700304592                                        0                  0                       0           0
700304811                                        1             11.625                       5           6
700304818                                        0                  0                       0           0
700305207                                        0                  0                       0           0
700305510                                        0                  0                       0           0
700305568                                        0                  0                       0           0
700305710                                        0                  0                       0           0
700305989                                        2                 14                       6           6
700306058                                        2               13.5                       6           6
700306076                                        0                  0                       0           0
700306084                                        2             13.875                       6           6
700306145                                        2             12.375                       6           6
700306212                                        0                  0                       0           0
700306248                                        2             13.375                       6           6
700306314                                        0                  0                       0           0
700306341                                        0                  0                       0           0
700306351                                        0                  0                       0           0
700306857                                        2             13.375                       6           6
700306861                                        0                  0                       0           0
700306868                                        2                 14                       6           6
700306994                                        2             13.875                       6           6
700307002                                        2               13.5                       6           6
700307006                                        0                  0                       0           0
700307127                                        2             13.375                       6           6
700307248                                        0                  0                       0           0
700307259                                        0                  0                       0           0
700307293                                        0                  0                       0           0
700307296                                        0                  0                       0           0
700307335                                        0                  0                       0           0
700307371                                        0                  0                       0           0
700307372                                        0                  0                       0           0
700307400                                        0                  0                       0           0
700307568                                        2             12.625                       6           6
700307572                                        2             13.375                       6           6
700307819                                        2             13.375                       6           6
700307834                                        0                  0                       0           0
700307989                                        0                  0                       0           0
700308009                                        2                 13                       6           6
700308010                                        0                  0                       0           0
700308018                                        1             12.125                       5           6
700308144                                        2             12.375                       6           6
700308177                                        1             12.875                       5           6
700308199                                        2             12.875                       6           6
700308277                                        0                  0                       0           0
700308341                                        0                  0                       0           0
700308360                                        2             13.375                       6           6
700308534                                        1              12.75                       5           6
700308577                                        2             11.875                       6           6
700308672                                        2                 14                       6           6
700308691                                        0                  0                       0           0
700308890                                        0                  0                       0           0
700309079                                        2             12.625                       6           6
700309167                                        0                  0                       0           0
700309359                                        2                 14                       6           6
700309416                                        2             13.875                       6           6
700309670                                        0                  0                       0           0
700309814                                        0                  0                       0           0
700309837                                        0                  0                       0           0
700309865                                        0                  0                       0           0
700309874                                        0                  0                       0           0
700309886                                        2              13.75                       6           6
700310239                                        2             12.875                       6           6
700310333                                        1              12.75                       5           6
700310363                                        1              12.75                       5           6
700310425                                        1              11.75                       5           6
700310564                                        2             12.375                       6           6
700310575                                        0                  0                       0           0
700310578                                        0                  0                       0           0
700310613                                        2               13.5                       6           6
700310688                                        2              12.75                       6           6
700310744                                        0                  0                       0           0
700310758                                        0                  0                       0           0
700310771                                        0                  0                       0           0
700310784                                        0                  0                       0           0
700310785                                        2              13.25                       6           6
700310905                                        2             13.375                       6           6
700310946                                        0                  0                       0           0
700310997                                        0                  0                       0           0
700311196                                        0                  0                       0           0
700311240                                        0                  0                       0           0
700311259                                        0                  0                       0           0
700311338                                        2              13.75                       6           6
700311369                                        2             12.875                       6           6
700311403                                        0                  0                       0           0
700311887                                        0                  0                       0           0
700311949                                        0                  0                       0           0
700312097                                        2               13.5                       6           6
700312116                                        2             13.125                       6           6
700312267                                        0                  0                       0           0
700312280                                        0                  0                       0           0
700312400                                        2                 12                       6           6
700312466                                        2             13.125                       6           6
700312476                                        2             13.125                       6           6
700312531                                        2             13.875                       6           6
700312946                                        2                 14                       6           6
700312962                                        0                  0                       0           0
700313158                                        0                  0                       0           0
700313165                                        0                  0                       0           0
700313327                                        2             13.875                       6           6
700313427                                        0                  0                       0           0
700313437                                        0                  0                       0           0
700313859                                        2             12.625                       6           6
700314060                                        2              13.25                       6           6
700314106                                        0                  0                       0           0
700314367                                        0                  0                       0           0
700314407                                        2                 13                       6           6
700314496                                        0                  0                       0           0
700314547                                        0                  0                       0           0
700314700                                        0                  0                       0           0
700314845                                        1                 13                       5           6
700315167                                        0                  0                       0           0
700315289                                        0                  0                       0           0
700315730                                        0                  0                       0           0
700315735                                        2                 14                       6           6
700315739                                        0                  0                       0           0
700315870                                        0                  0                       0           0
700315885                                        0                  0                       0           0
700315928                                        0                  0                       0           0
700315944                                        0                  0                       0           0
700316086                                        2              12.25                       6           6
700316120                                        0                  0                       0           0
700316311                                        0                  0                       0           0
700316376                                        0                  0                       0           0
700316801                                        0                  0                       0           0
700316861                                        2             13.625                       6           6
700316864                                        2             12.375                       6           6
700316866                                        2             13.875                       6           6
700316914                                        0                  0                       0           0
700316923                                        2                 13                       6           6
700316938                                        2             13.875                       6           6
700317172                                        2              12.75                       6           6
700317185                                        0                  0                       0           0
700317288                                        0                  0                       0           0
700317402                                        0                  0                       0           0
700317533                                        0                  0                       0           0
700317611                                        2                 12                       6           6
700317917                                        2              13.75                       6           6
700318008                                        2               13.5                       6           6
700318085                                        2                 13                       6           6
700318190                                        0                  0                       0           0
700318262                                        2             13.375                       6           6
700318283                                        0                  0                       0           0
700318300                                        0                  0                       0           0
700318490                                        2                 14                       6           6
700318512                                        2              13.25                       6           6
700318555                                        0                  0                       0           0
700318581                                        2                 14                       6           6
700318630                                        2              13.75                       6           6
700318671                                        2                 14                       6           6
700318700                                        0                  0                       0           0
700318711                                        2                 13                       6           6
700318728                                        2              11.75                       5           6
700318832                                        2                 14                       6           6
700318895                                        0                  0                       0           0
700318931                                        2                 14                       6           6
700319004                                        1                 12                       5           6
700319065                                        2                 13                       6           6
700319089                                        2             13.375                       6           6
700319112                                        0                  0                       0           0
700319142                                        2              12.75                       6           6
700319216                                        0                  0                       0           0
700319237                                        2               13.5                       6           6
700319239                                        0                  0                       0           0
700319254                                        0                  0                       0           0
700319281                                        0                  0                       0           0
700319346                                        2                 13                       6           6
700319383                                        0                  0                       0           0
700319473                                        2             12.875                       6           6
700319562                                        2                 14                       6           6
700319627                                        2               13.5                       6           6
700319728                                        0                  0                       0           0
700319872                                        2               13.5                       6           6
700319877                                        2               12.5                       6           6
700320368                                        0                  0                       0           0
700320598                                        2              13.25                       6           6
700320645                                        1                 11                       5           6
700320646                                        2             12.875                       6           6
700320655                                        2              12.25                       6           6
700320830                                        2             13.375                       6           6
700320875                                        2              13.25                       6           6
700320916                                        2             13.875                       6           6
700320951                                        2               13.5                       6           6
700321054                                        2                 13                       6           6
700321200                                        2               12.5                       6           6
700321229                                        2               13.5                       6           6
700321269                                        2             13.375                       6           6
700321358                                        2             12.375                       6           6
700321375                                        2              13.75                       6           6
700321417                                        2             12.125                       6           6
700321460                                        2                 14                       6           6
700321550                                        0                  0                       0           0
700321608                                        0                  0                       0           0
700321692                                        2                 14                       6           6
700321806                                        2                 14                       6           6
700321846                                        1             11.875                       5           6
700321943                                        2                 14                       6           6
700321999                                        2             13.375                       6           6
700322100                                        2              12.25                       6           6
700322104                                        2             12.375                       6           6
700322115                                        2                 14                       6           6
700322231                                        0                  0                       0           0
700322260                                        2              13.75                       6           6
700322274                                        2             12.875                       6           6
700322309                                        2                 14                       6           6
700322327                                        2             12.375                       6           6
700322372                                        2             13.375                       6           6
700322413                                        0                  0                       0           0
700322525                                        2              13.75                       6           6
700322615                                        2                 14                       6           6
700322616                                        0                  0                       0           0
700322630                                        0                  0                       0           0
700322731                                        2             12.625                       6           6
700322813                                        0                  0                       0           0
700322919                                        1              12.75                       5           6
700322987                                        2                 13                       6           6
700323112                                        2              13.25                       6           6
700323139                                        0                  0                       0           0
700323207                                        2             13.625                       6           6
700323271                                        1             12.375                       5           6
700323342                                        2              12.75                       6           6
700323364                                        1             12.375                       5           6
700323386                                        2                 13                       6           6
700323453                                        1             11.875                       5           6
700323505                                        2              13.75                       6           6
700323556                                        2              13.75                       6           6
700323594                                        0                  0                       0           0
700323662                                        2             13.875                       6           6
700323708                                        2               13.5                       6           6
700323728                                        2             12.875                       6           6
700323755                                        0                  0                       0           0
700323783                                        2                 13                       6           6
700323929                                        2              13.25                       6           6
700323974                                        2               13.5                       6           6
700324034                                        1              12.25                       5           6
700324103                                        2               13.5                       6           6
700324229                                        2             13.875                       6           6
700324254                                        2               13.5                       6           6
700324365                                        2             12.625                       6           6
700324368                                        2                 13                       6           6
700324552                                        2             11.875                       6           6
700324594                                        2              13.75                       6           6
700324678                                        2                 14                       6           6
700324679                                        0                  0                       0           0
700324873                                        2             12.375                       6           6
700325031                                        2             13.125                       6           6
700325232                                        2             13.625                       6           6
700325324                                        2              13.75                       6           6
700325432                                        2              12.75                       6           6
700325479                                        1              12.75                       5           6
700325497                                        2                 13                       6           6
700325548                                        1             11.875                       5           6
700325599                                        2              13.25                       6           6
700325615                                        0                  0                       0           0
700325730                                        2             12.875                       6           6
700325806                                        2             13.625                       6           6
700325896                                        1             11.375                       5           6
700326021                                        0                  0                       0           0
700326023                                        0                  0                       0           0
700326175                                        0                  0                       0           0
700326180                                        0                  0                       0           0
700326196                                        2              13.75                       6           6
700326253                                        2             13.375                       6           6
700326314                                        2              12.75                       6           6
700326361                                        2             13.125                       6           6
700326434                                        2             12.125                       6           6
700326477                                        1             11.875                       5           6
700326597                                        0                  0                       0           0
700326876                                        2             13.375                       6           6
700326881                                        2                 13                       6           6
700327234                                        2               13.5                       6           6
700327324                                        2             12.625                       6           6
700327382                                        2             13.625                       6           6
700327412                                        2             12.875                       6           6
700327429                                        2              13.75                       6           6
700327485                                        2                 14                       6           6
700327593                                        2             13.375                       6           6
700327594                                        2              13.25                       6           6
700327597                                        2               13.5                       6           6
700327652                                        2             11.625                       6           6
700327666                                        2               12.5                       6           6
700327674                                        2             11.875                       6           6
700327827                                        2             12.125                       6           6
700328002                                        0                  0                       0           0
700328074                                        2                 14                       6           6
700328113                                        2              12.75                       6           6
700328150                                        2             12.375                       6           6
700328208                                        0                  0                       0           0
700328265                                        2                 12                       6           6
700328313                                        0                  0                       0           0
700328485                                        2                 13                       6           6
700328567                                        2             13.875                       6           6
700328582                                        2             13.125                       6           6
700328646                                        2                 13                       6           6
700328719                                        2              13.75                       6           6
700328844                                        2             12.875                       6           6
700328971                                        2               12.5                       6           6
700329032                                        2                 13                       6           6
700329047                                        2             13.375                       6           6
700329098                                        2                 13                       6           6
700329153                                        2                 13                       6           6
700329223                                        1              11.25                       5           6
700329232                                        2              12.25                       6           6
700329259                                        2             13.375                       6           6
700329262                                        2             13.375                       6           6
700329280                                        1                 12                       5           6
700329300                                        2             13.375                       6           6
700329302                                        2             13.875                       6           6
700329422                                        2             13.875                       6           6
700329478                                        2             11.875                       6           6
700329528                                        2             12.875                       6           6
700329581                                        2              13.25                       6           6
700329600                                        2             12.875                       6           6
700329616                                        1             11.625                       5           6
700329620                                        2             13.875                       6           6
700329622                                        2             13.875                       6           6
700329644                                        2             11.875                       6           6
700329684                                        2             12.625                       6           6
700329705                                        2             13.375                       6           6
700329733                                        0                  0                       0           0
700329784                                        1             11.375                       5           6
700329798                                        2                 13                       6           6
700329900                                        2                 13                       6           6
700329919                                        2             12.375                       6           6
700329971                                        0                  0                       0           0
700329998                                        2                 14                       6           6
700330339                                        2               12.5                       6           6
700330458                                        0                  0                       0           0
700330477                                        2             11.625                       5           6
700330685                                        1                 13                       5           6
700330762                                        2              13.75                       6           6
700330829                                        2             12.875                       6           6
700330934                                        2             12.375                       6           6
700330937                                        2             13.625                       6           6
700330945                                        1              12.75                       5           6
700330986                                        1             11.875                       5           6
700331172                                        2              12.25                       6           6
700331206                                        2              13.75                       6           6
700331305                                        2             13.125                       6           6
700331363                                        2             11.125                       6           6
700331416                                        2              12.25                       6           6
700331555                                        2             12.375                       6           6
700331626                                        2               12.5                       6           6
700331686                                        2             13.625                       6           6
700331696                                        2              13.75                       6           6
700331834                                        2             13.375                       6           6
700331854                                        2                 14                       6           6
700331954                                        2             12.875                       6           6
700331998                                        2             12.875                       6           6
700332112                                        2             13.375                       6           6
700332298                                        2              12.25                       6           6
700332368                                        2               13.5                       6           6
700332394                                        2                 12                       6           6
700332442                                        2               13.5                       6           6
700332499                                        0                  0                       0           0
700332639                                        2               13.5                       6           6
700332757                                        2               12.5                       6           6
700332858                                        2             12.375                       6           6
700332965                                        2             12.625                       6           6
700332966                                        2                 13                       6           6
700332976                                        2             12.375                       6           6
700333007                                        1             11.375                       5           6
700333063                                        2              12.75                       6           6
700333075                                        2             12.625                       6           6
700333099                                        2             13.375                       6           6
700333109                                        2              12.25                       6           6
700333117                                        2               13.5                       6           6
700333136                                        2              13.25                       6           6
700333218                                        2               13.5                       6           6
700333287                                        2             13.125                       6           6
700333563                                        2             12.875                       6           6
700333601                                        2             12.625                       6           6
700333607                                        2              13.25                       6           6
700333623                                        2             12.875                       6           6
700333624                                        0                  0                       0           0
700333648                                        2             12.625                       6           6
700333669                                        2             12.875                       6           6
700333687                                        2               12.5                       6           6
700333858                                        2             12.875                       6           6
700333922                                        2                 14                       6           6
700333995                                        2             12.625                       6           6
700334109                                        2                 13                       6           6
700334122                                        2               12.5                       6           6
700334125                                        2              12.25                       6           6
700334149                                        2              13.75                       6           6
700334157                                        2             13.625                       6           6
700334245                                        2               13.5                       6           6
700334298                                        1             11.875                       5           6
700334303                                        2             13.875                       6           6
700334312                                        2             11.875                       6           6
700334338                                        2              12.75                       6           6
700334591                                        2                 14                       6           6
700334639                                        2             12.625                       6           6
700334650                                        2                 12                       6           6
700334704                                        2              13.25                       6           6
700334711                                        2              12.25                       6           6
700334739                                        2             11.875                       6           6
700334776                                        2              12.75                       6           6
700334839                                        2             12.875                       6           6
700334896                                        2             13.125                       6           6
700335000                                        2                 14                       6           6
700335050                                        2              11.75                       6           6
700335124                                        2                 12                       6           6
700335231                                        2               12.5                       6           6
700335304                                        2              13.75                       6           6
700335307                                        2                 14                       6           6
700335370                                        2              12.75                       6           6
700335371                                        2              12.75                       6           6
700335528                                        2                 12                       6           6
700335606                                        2              11.75                       6           6
700335637                                        2             13.125                       6           6
700335719                                        2                 14                       6           6
700335765                                        2             12.875                       6           6
700335770                                        2             11.875                       6           6
700335785                                        2              12.25                       6           6
700335907                                        2               13.5                       6           6
700335920                                        2              13.75                       6           6
700336079                                        2               11.5                       6           6
700336387                                        2                 12                       6           6
700336400                                        2             12.125                       6           6
700336441                                        2             12.125                       6           6
700336515                                        2                 14                       6           6
700336619                                        2             13.375                       6           6
700336668                                        2              13.25                       6           6
700336728                                        2             12.625                       6           6
700336770                                        2               13.5                       6           6
700336777                                        2              13.25                       6           6
700336785                                        2             12.875                       6           6
700336846                                        2               13.5                       6           6
700336892                                        2             13.125                       6           6
700336906                                        2                 13                       6           6
700336967                                        2              13.75                       6           6
700337018                                        2             13.875                       6           6
700337038                                        2             13.125                       6           6
700337135                                        2              13.25                       6           6
700337185                                        2              13.25                       6           6
700337193                                        2              13.25                       6           6
700337207                                        2               13.5                       6           6
700337240                                        2                 14                       6           6
700337329                                        1              12.75                       5           6
700337335                                        2             12.875                       6           6
700337380                                        2             13.625                       6           6
700337401                                        2              13.25                       6           6
700337448                                        2               12.5                       6           6
700337527                                        2              12.75                       6           6
700337552                                        2               12.5                       6           6
700337682                                        2             13.625                       6           6
700337722                                        2                 14                       6           6
700337749                                        2              13.75                       6           6
700337925                                        2              13.75                       6           6
700337931                                        2             13.625                       6           6
700337934                                        2                 14                       6           6
700337952                                        2                 12                       6           6
700337964                                        2             12.375                       6           6
700337997                                        2             11.875                       6           6
700338109                                        2             13.125                       6           6
700338163                                        2                 14                       6           6
700338170                                        2             13.625                       6           6
700338174                                        2             12.875                       6           6
700338193                                        2              13.25                       6           6
700338200                                        2                 13                       6           6
700338271                                        2             12.375                       6           6
700338341                                        2             11.875                       6           6
700338371                                        2             12.625                       6           6
700338404                                        2              13.75                       6           6
700338700                                        2              12.75                       6           6
700338757                                        2              12.75                       6           6
700338881                                        2              12.75                       6           6
700339149                                        2             12.875                       6           6
700339210                                        2              13.75                       6           6
700339236                                        2              12.75                       6           6
700339242                                        1               11.5                       5           6
700339263                                        2              12.25                       6           6
700339432                                        0                  0                       0           0
700339758                                        2              13.25                       6           6
700339763                                        2               13.5                       6           6
700339840                                        2                 14                       6           6
700339914                                        2              12.75                       6           6
700339981                                        2              12.75                       6           6
700340149                                        2             12.875                       6           6
700340165                                        2             12.875                       6           6
700340318                                        2             12.375                       6           6
700340394                                        2              13.75                       6           6
700340421                                        2                 13                       6           6
700340435                                        2             13.125                       6           6
700340473                                        2             12.375                       6           6
700340559                                        2             12.375                       6           6
700340748                                        2             12.625                       6           6
700340958                                        2               12.5                       6           6
700340987                                        2               13.5                       6           6
700341036                                        2             13.125                       6           6
700341275                                        2             11.875                       6           6
700341448                                        2              12.25                       6           6
700341507                                        2             13.875                       6           6
700341530                                        2              12.75                       6           6
700341609                                        2              13.75                       6           6
700341735                                        2              12.75                       6           6
700341963                                        2             12.625                       6           6
700341984                                        2             12.875                       6           6
700342046                                        2                 12                       6           6
700342255                                        2             12.125                       6           6
700342286                                        2             12.375                       6           6
700342327                                        2                 14                       6           6
700342367                                        2             12.875                       6           6
700342746                                        2               13.5                       6           6
700342766                                        2             12.875                       6           6
700342877                                        2              12.25                       6           6
700342903                                        2             11.875                       6           6
700342915                                        2             13.375                       6           6
700342932                                        2              13.25                       6           6
700342976                                        2                 12                       6           6
700343107                                        2             12.875                       6           6
700343164                                        2             13.875                       6           6
700343172                                        2                 14                       6           6
700343265                                        2             13.375                       6           6
700343523                                        2                 14                       6           6
700343623                                        2              11.75                       6           6
700343855                                        2             12.875                       6           6
700343873                                        2               13.5                       6           6
700343874                                        2             12.875                       6           6
700343910                                        2               13.5                       6           6
700343930                                        2             13.375                       6           6
700343970                                        2                 14                       6           6
700344067                                        2                 13                       6           6
700344454                                        2             12.125                       6           6
700344457                                        2             13.375                       6           6
700344695                                        2             13.875                       6           6
700345041                                        2               12.5                       6           6
700345057                                        2             13.875                       6           6
700345169                                        2                 14                       6           6
700345273                                        2             12.875                       6           6
700345279                                        2                 13                       6           6
700345420                                        2              12.25                       6           6
700345543                                        2              12.25                       6           6
700345732                                        2             12.625                       6           6
700345873                                        2              13.75                       6           6
700345889                                        2                 13                       6           6
700346136                                        2              13.75                       6           6
700346310                                        2              12.75                       6           6
700346455                                        2             13.375                       6           6
700346683                                        2                 14                       6           6
700346784                                        2             12.875                       6           6
700347013                                        2               12.5                       6           6
700347043                                        2              13.75                       6           6
700347365                                        2             12.875                       6           6
700347616                                        2             13.125                       6           6
700347764                                        2                 14                       6           6
700347825                                        2              13.75                       6           6
700347918                                        2               12.5                       6           6
700348043                                        2              12.75                       6           6
700348807                                        1                 12                       5           6
700348865                                        2              12.75                       6           6
700349247                                        2             12.375                       6           6
700349948                                        2                 14                       6           6
700350123                                        2             12.875                       6           6
700350512                                        2              13.25                       6           6
700351233                                        2               13.5                       6           6
700351987                                        2               13.5                       6           6
700355234                                        1             12.125                       5           6
500716970                                        0                  0                       0           0
500733289                                        0                  0                       0           0
500753957                                        0                  0                       0           0
500773691                                        2              13.25                       6           6
500740099                                        2                 14                       6           6
500745469                                        2                 14                       6           6
500751750                                        2              13.25                       6           6
500766133                                        2             11.875                       6           6
500766467                                        2                 12                       6           6
500767655                                        2             11.875                       6           6
500519473                                        0                  0                       0           0
500696797                                        0                  0                       0           0
500704452                                        1             12.875                       5           6
500711908                                        0                  0                       0           0
500715089                                        1                 13                       5           6
500715730                                        1                 13                       5           6
500717960                                        1             12.125                       5           6
500720119                                        1                 11                       5           6
500720123                                        1             12.875                       5           6
500724640                                        1                 13                       5           6
500724732                                        1             12.625                       5           6
500726486                                        1                 13                       5           6
500726873                                        0                  0                       0           0
500727883                                        1                 13                       5           6
500730249                                        1              11.75                       5           6
500730692                                        1                 13                       5           6
500732403                                        0                  0                       0           0
500733020                                        1                 13                       5           6
500734814                                        1                 13                       5           6
500735973                                        0                  0                       0           0
500736748                                        0                  0                       0           0
500736893                                        1                 13                       5           6
500740586                                        1                 13                       5           6
500744547                                        0                  0                       0           0
500745289                                        1               12.5                       5           6
500745326                                        0                  0                       0           0
500747856                                        1                 13                       5           6
500748130                                        1             12.375                       5           6
500749106                                        0                  0                       0           0
500749115                                        0                  0                       0           0
500749378                                        1              12.25                       5           6
500749542                                        1                 13                       5           6
500751159                                        0                  0                       0           0
500751425                                        0                  0                       0           0
500752821                                        0                  0                       0           0
500754631                                        0                  0                       0           0
500754821                                        0                  0                       0           0
500757855                                        1              12.75                       5           6
500758246                                        1                 13                       5           6
500758554                                        0                  0                       0           0
500758690                                        1                 13                       5           6
500758730                                        1                 13                       5           6
500759510                                        1              12.75                       5           6
500760200                                        1             12.875                       5           6
500760518                                        0                  0                       0           0
500760620                                        1             12.875                       5           6
500762828                                        1             12.125                       5           6
500764594                                        1               12.5                       5           6
500767827                                        2                 14                       6           6
500769160                                        2              13.25                       6           6
500771357                                        2             13.625                       6           6
500774983                                        2             13.875                       6           6
500777193                                        2                 14                       6           6
500567687                                        1              11.75                       5           6
500712586                                        1                 12                       5           6
500723170                                        1             10.875                       5           6
500723823                                        0                  0                       0           0
500724619                                        1             12.625                       5           6
500728496                                        1             12.125                       5           6
500729455                                        0                  0                       0           0
500729459                                        0                  0                       0           0
500734499                                        0                  0                       0           0
500737209                                        1                 12                       5           6
500738190                                        0                  0                       0           0
500738447                                        0                  0                       0           0
500740295                                        0                  0                       0           0
500744392                                        0                  0                       0           0
500753474                                        0                  0                       0           0
500756254                                        0                  0                       0           0
500758849                                        0                  0                       0           0
500758894                                        0                  0                       0           0
500758900                                        0                  0                       0           0
500758911                                        0                  0                       0           0
500759373                                        0                  0                       0           0
500762179                                        0                  0                       0           0
500765303                                        0                  0                       0           0
500768198                                        2             13.625                       6           6
500634445                                        0                  0                       0           0
500728612                                        0                  0                       0           0
500728667                                        0                  0                       0           0
500735138                                        0                  0                       0           0
500739384                                        0                  0                       0           0
500740487                                        0                  0                       0           0
500751335                                        1               12.5                       5           6
500754904                                        1                 12                       5           6
500762027                                        1                 11                       5           6
500767482                                        2                 14                       6           6
500736901                                        0                  0                       0           0
500736911                                        0                  0                       0           0
407869380                                        2               13.5                       6           6
500615746                                        0                  0                       0           0
500622223                                        0                  0                       0           0
500679328                                        0                  0                       0           0
500706257                                        1                 13                       5           6
500716689                                        0                  0                       0           0
500722448                                        0                  0                       0           0
500729772                                        0                  0                       0           0
500741450                                        0                  0                       0           0
500744615                                        0                  0                       0           0
500751276                                        2               13.5                       6           6
500754892                                        0                  0                       0           0
500759460                                        0                  0                       0           0
500762101                                        0                  0                       0           0
500767257                                        0                  0                       0           0
407207624                                        1               12.5                       5           6
407207635                                        2             12.875                       6           6
407207639                                        2             10.875                       5          12
407207645                                        1             11.875                       5           6
407207646                                        2             11.375                       5          12
407716439                                        2              11.25                       5          12
407716444                                        2             11.875                       5          12
407716445                                        2               11.5                       5          12
407716450                                        2              10.75                       5          12
407897338                                        2              11.25                       5          12
407897348                                        2              11.25                       5          12
407897352                                        2                 14                       6           6
500741553                                        0                  0                       0           0
500747157                                        0                  0                       0           0
500760699                                        0                  0                       0           0
405779469                                        2             12.625                       6           6
407589978                                        2             12.875                       6           6
407589979                                        1             12.875                       5           6
407589980                                        1               12.5                       5           6
407589981                                        1             12.125                       5           6
407589991                                        2             12.875                       6           6
407589992                                        2             14.125                       6           6
407589994                                        2             13.375                       6           6
407589998                                        1             13.375                       5           6
407590002                                        1              12.25                       5           6
407590008                                        1                 12                       5           6
407590011                                        2              14.25                       6           6
407590012                                        1             13.125                       5           6
407590016                                        2              14.25                       6           6
407590017                                        1             12.875                       5           6
407590021                                        1              13.25                       5           6
407590022                                        1             12.875                       5           6
407590024                                        1              13.25                       5           6
407590028                                        2              14.25                       6           6
407590029                                        2             14.375                       6           6
407590030                                        2             14.375                       6           6
407590032                                        2               13.5                       6           6
407590034                                        2             13.625                       6           6
407590037                                        2              13.75                       6           6
407590039                                        2             14.375                       6           6
407590040                                        2              14.25                       6           6
407590041                                        2              14.25                       6           6
407590044                                        2             14.375                       6           6
407590045                                        2              14.25                       6           6
407590048                                        2              13.75                       6           6
407590049                                        2             13.625                       6           6
407590050                                        2              14.25                       6           6
407590053                                        2                 14                       6           6
407590054                                        2             14.375                       6           6
407590061                                        2              12.75                       6           6
407590063                                        2             13.875                       6           6
407590064                                        2             12.875                       6           6
407590068                                        2                 14                       6           6
407590070                                        2             14.375                       6           6
407590072                                        2             13.375                       6           6
407590073                                        2             14.375                       6           6
407590076                                        2             13.125                       6           6
407590077                                        2              14.25                       6           6
407590081                                        2               13.5                       6           6
407590082                                        2             14.375                       6           6
407590083                                        2               13.5                       6           6
407590084                                        2             14.375                       6           6
407590085                                        2             14.125                       6           6
407590087                                        2                 14                       6           6
407590088                                        2             14.125                       6           6
407590090                                        2             14.375                       6           6
407590091                                        2             13.875                       6           6
407590093                                        2             14.375                       6           6
407590094                                        2             13.875                       6           6
407590095                                        2              13.75                       6           6
407590096                                        2              14.25                       6           6
407590101                                        2             13.375                       6           6
407590102                                        2              14.25                       6           6
407590103                                        2             14.375                       6           6
407590105                                        2              13.75                       6           6
407590106                                        2               13.5                       6           6
407590107                                        2             14.375                       6           6
407590108                                        2             14.375                       6           6
407590110                                        2                 14                       6           6
407590111                                        2                 14                       6           6
407590117                                        2              14.25                       6           6
407590119                                        2              14.25                       6           6
407590120                                        2             14.375                       6           6
407590122                                        2             13.875                       6           6
407590126                                        2                 14                       6           6
407590127                                        2             14.375                       6           6
407590129                                        2             14.375                       6           6
407590130                                        2              14.25                       6           6
407590131                                        2             14.375                       6           6
407590135                                        2             14.375                       6           6
500722360                                        0                  0                       0           0
407940942                                        1             10.875                       5           6
407940943                                        1                 11                       5           6
407940945                                        1              10.75                       5           6
407940946                                        1             11.375                       6           6
407940947                                        1               10.5                       5           6
407940948                                        1             12.375                       6           6
407940949                                        1               10.5                       5           6
407940950                                        1                 10                       5           6
407940951                                        1                 10                       5           6
407940952                                        1             11.125                       5           6
407940953                                        1             11.375                       5           6
407940954                                        1              10.75                       5           6
407940955                                        1              10.75                       5           6
407940957                                        1              11.25                       5           6
407940958                                        1             11.625                       5           6
407940959                                        1             10.625                       5           6
407940960                                        1             11.875                       6           6
407940961                                        1                 11                       5           6
407940962                                        1             11.125                       5           6
407940963                                        1             11.125                       5           6
500725471                                        0                  0                       0           0
500731291                                        0                  0                       0           0
500743179                                        0                  0                       0           0
500754622                                        2             12.875                       6           6
500763689                                        1             11.875                       5           6
500721225                                        2             13.625                       6           6
500728388                                        0                  0                       0           0
500728420                                        0                  0                       0           0
500758956                                        2              13.75                       6           6
500768271                                        2             12.375                       6           6
500777591                                        2               13.5                       6           6
500714188                                        1              11.75                       5           6
500733769                                        1              11.25                       5           6
500745414                                        0                  0                       0           0
500749492                                        1               12.5                       5           6
500750032                                        1             11.375                       5           6
500750265                                        0                  0                       0           0
500751560                                        0                  0                       0           0
500753355                                        1               11.5                       5           6
500755892                                        1              12.75                       5           6
500755946                                        1             12.625                       5           6
500757948                                        0                  0                       0           0
500758517                                        1               11.5                       5           6
500758579                                        1                 13                       5           6
500759037                                        1             11.625                       5           6
500759043                                        1             12.125                       5           6
500762021                                        1               12.5                       5           6
500762407                                        1                 13                       5           6
500763831                                        1              12.25                       5           6
500764593                                        1             12.625                       5           6
500765197                                        1              12.25                       5           6
500768139                                        2             12.875                       6           6
500768395                                        1              11.25                       5           6
500768478                                        2               12.5                       6           6
500768802                                        2             13.125                       6           6
500769902                                        2              13.25                       6           6
500769981                                        2             12.375                       6           6
500772427                                        2             12.375                       6           6
500772714                                        2             12.625                       6           6
500774790                                        2               12.5                       6           6
500775091                                        2             13.625                       6           6
500775129                                        2              12.75                       6           6
500775886                                        2              13.25                       6           6
500775908                                        2              11.75                       6           6
500778102                                        2             13.125                       6           6
500779323                                        2             13.875                       6           6
500758088                                        2             12.875                       6           6
500479671                                        0                  0                       0           0
500691106                                        2               12.5                       6           6
500692466                                        2             11.875                       6           6
500694559                                        2                 13                       6           6
500698450                                        2              11.75                       6           6
500706350                                        2                 12                       6           6
500707080                                        2              12.25                       6           6
500708861                                        1              10.75                       5           6
500710184                                        2             12.125                       6           6
500710525                                        2              12.25                       6           6
500710755                                        2              11.75                       6           6
500714541                                        2             12.625                       6           6
500716673                                        2             11.375                       6           6
500716697                                        2             12.125                       6           6
500719325                                        2              11.75                       6           6
500729284                                        2              11.75                       6           6
500729383                                        2             13.875                       6           6
500729413                                        2              12.25                       6           6
500729866                                        2             11.625                       6           6
500731426                                        2              11.75                       6           6
500734054                                        2             12.125                       6           6
500735753                                        2             11.875                       6           6
500737912                                        2               13.5                       6           6
500740307                                        2              11.75                       6           6
500740320                                        2              11.75                       6           6
500741268                                        2               13.5                       6           6
500741604                                        2                 12                       6           6
500741785                                        2              11.75                       6           6
500743468                                        2                 13                       6           6
500744680                                        1             10.875                       5           6
500745697                                        2              11.75                       6           6
500745996                                        2               11.5                       6           6
500747498                                        2                 12                       6           6
500750137                                        2             11.625                       6           6
500750362                                        2             12.375                       6           6
500750439                                        2               11.5                       6           6
500753999                                        2             12.125                       6           6
500754015                                        2                 12                       6           6
500754022                                        2             12.125                       6           6
500754030                                        1               10.5                       5           6
500754423                                        2             11.625                       6           6
500755110                                        2             12.625                       6           6
500755282                                        1                 11                       5           6
500755284                                        2              11.25                       6           6
500758219                                        2                 12                       6           6
500758568                                        2             12.375                       6           6
500761968                                        2              12.25                       6           6
500762178                                        2             12.875                       6           6
500762665                                        2              12.75                       6           6
500764965                                        2             12.875                       6           6
500765448                                        2             11.125                       6           6
500765502                                        2               11.5                       6           6
500765504                                        2              11.75                       6           6
500767239                                        2             11.875                       6           6
500768337                                        2             11.875                       6           6
500769676                                        2             11.625                       6           6
500777947                                        2               12.5                       6           6
500685438                                        0                  0                       0           0
500731337                                        1             11.125                       5           6
405584831                                        0                  0                       0           0
500740815                                        0                  0                       0           0
500773694                                        1             11.875                       5           6
500709335                                        0                  0                       0           0
500716060                                        0                  0                       0           0
500716065                                        0                  0                       0           0
500497693                                        1             11.625                       5           6
500726381                                        0                  0                       0           0
500734014                                        0                  0                       0           0
500740250                                        0                  0                       0           0
500744570                                        0                  0                       0           0
500744743                                        0                  0                       0           0
500757940                                        2             13.125                       6           6
500772789                                        2               11.5                       6           6
500773883                                        2             12.625                       6           6
500731164                                        0                  0                       0           0
500772701                                        2             13.375                       6           6
407675455                                        1              13.75                       6           6
407675514                                        1                 12                       5           6
407675527                                        1             11.375                       5           6
407675609                                        1              12.25                       6           6
407675636                                        1             12.375                       6           6
407675649                                        1             12.875                       6           6
407992388                                        0                  0                       0           0
407992389                                        0                  0                       0           0
407992390                                        0                  0                       0           0
407992391                                        0                  0                       0           0
407992392                                        0                  0                       0           0
407992393                                        0                  0                       0           0
407992394                                        0                  0                       0           0
407992395                                        0                  0                       0           0
407992396                                        0                  0                       0           0
407992397                                        0                  0                       0           0
407992398                                        0                  0                       0           0
407992399                                        0                  0                       0           0
407992400                                        0                  0                       0           0
407992401                                        0                  0                       0           0
407992402                                        0                  0                       0           0
407992403                                        0                  0                       0           0
407992404                                        0                  0                       0           0
407992405                                        0                  0                       0           0
407992406                                        0                  0                       0           0
407992408                                        0                  0                       0           0
407992409                                        0                  0                       0           0
407992410                                        0                  0                       0           0
407992411                                        0                  0                       0           0
407992412                                        0                  0                       0           0
407992413                                        0                  0                       0           0
407992414                                        0                  0                       0           0
407992415                                        0                  0                       0           0
407992416                                        0                  0                       0           0
407992417                                        0                  0                       0           0
407992418                                        0                  0                       0           0
407992419                                        0                  0                       0           0
407992420                                        0                  0                       0           0
407992421                                        0                  0                       0           0
407992422                                        0                  0                       0           0
407992423                                        0                  0                       0           0
407992424                                        0                  0                       0           0
407992426                                        0                  0                       0           0
407992427                                        0                  0                       0           0
407992428                                        0                  0                       0           0
407992429                                        0                  0                       0           0
407992430                                        0                  0                       0           0
407992431                                        0                  0                       0           0
407992432                                        0                  0                       0           0
407992433                                        0                  0                       0           0
407992434                                        0                  0                       0           0
407992435                                        0                  0                       0           0
407992436                                        0                  0                       0           0
407992437                                        0                  0                       0           0
407992438                                        0                  0                       0           0
407992439                                        0                  0                       0           0
407992440                                        0                  0                       0           0
407992441                                        0                  0                       0           0
407992442                                        0                  0                       0           0
407992443                                        0                  0                       0           0
407992444                                        0                  0                       0           0
407992445                                        0                  0                       0           0
407992446                                        0                  0                       0           0
407992448                                        0                  0                       0           0
407992449                                        0                  0                       0           0
407992450                                        0                  0                       0           0
407992451                                        0                  0                       0           0
407992452                                        0                  0                       0           0
407992453                                        0                  0                       0           0
407992454                                        0                  0                       0           0
407992455                                        0                  0                       0           0
407992456                                        0                  0                       0           0
407992457                                        0                  0                       0           0
407992458                                        0                  0                       0           0
407992459                                        0                  0                       0           0
407992460                                        0                  0                       0           0
407992461                                        0                  0                       0           0
407992462                                        0                  0                       0           0
407992463                                        0                  0                       0           0
407992464                                        0                  0                       0           0
407992465                                        0                  0                       0           0
407992466                                        0                  0                       0           0
407992467                                        0                  0                       0           0
407992468                                        0                  0                       0           0
407992469                                        0                  0                       0           0
407992470                                        0                  0                       0           0
407992471                                        0                  0                       0           0
407992472                                        0                  0                       0           0
407992473                                        0                  0                       0           0
407992474                                        0                  0                       0           0
407992475                                        0                  0                       0           0
407992476                                        0                  0                       0           0
407992477                                        0                  0                       0           0
407992478                                        0                  0                       0           0
407992479                                        0                  0                       0           0
407992480                                        0                  0                       0           0
407992481                                        0                  0                       0           0
407992482                                        0                  0                       0           0
407992484                                        0                  0                       0           0
407992485                                        0                  0                       0           0
407992486                                        0                  0                       0           0
407992488                                        0                  0                       0           0
407992489                                        0                  0                       0           0
407992490                                        0                  0                       0           0
407992491                                        0                  0                       0           0
407992492                                        0                  0                       0           0
407992493                                        0                  0                       0           0
407992494                                        0                  0                       0           0
407992495                                        0                  0                       0           0
407992496                                        0                  0                       0           0
407992497                                        0                  0                       0           0
407992498                                        0                  0                       0           0
407992499                                        0                  0                       0           0
407992500                                        0                  0                       0           0
407992501                                        0                  0                       0           0
407992502                                        0                  0                       0           0
407992503                                        0                  0                       0           0
407992504                                        0                  0                       0           0
407992505                                        0                  0                       0           0
407992506                                        0                  0                       0           0
407992507                                        0                  0                       0           0
407992508                                        0                  0                       0           0
407992509                                        0                  0                       0           0
407992511                                        0                  0                       0           0
407992512                                        0                  0                       0           0
407992513                                        0                  0                       0           0
407992514                                        0                  0                       0           0
407992515                                        0                  0                       0           0
407992516                                        0                  0                       0           0
407992517                                        0                  0                       0           0
407992518                                        0                  0                       0           0
407992519                                        0                  0                       0           0
407992520                                        0                  0                       0           0
407992521                                        0                  0                       0           0
407992522                                        0                  0                       0           0
407992523                                        0                  0                       0           0
407992524                                        0                  0                       0           0
407992525                                        0                  0                       0           0
407992526                                        0                  0                       0           0
407992527                                        0                  0                       0           0
407992528                                        0                  0                       0           0
407992529                                        0                  0                       0           0
407992530                                        0                  0                       0           0
407992531                                        0                  0                       0           0
407992532                                        0                  0                       0           0
407992533                                        0                  0                       0           0
407992534                                        0                  0                       0           0
407992535                                        0                  0                       0           0
407992536                                        0                  0                       0           0
407992537                                        0                  0                       0           0
407992538                                        0                  0                       0           0
407992539                                        0                  0                       0           0
407992540                                        0                  0                       0           0
407992541                                        0                  0                       0           0
407992542                                        0                  0                       0           0
407992543                                        0                  0                       0           0
407992544                                        0                  0                       0           0
407992545                                        0                  0                       0           0
407992546                                        0                  0                       0           0
407992547                                        0                  0                       0           0
407992548                                        0                  0                       0           0
407992549                                        0                  0                       0           0
407992550                                        0                  0                       0           0
407992551                                        0                  0                       0           0
407992552                                        0                  0                       0           0
407992553                                        0                  0                       0           0
407992554                                        0                  0                       0           0
407992555                                        0                  0                       0           0
407992556                                        0                  0                       0           0
407992557                                        0                  0                       0           0
407992559                                        0                  0                       0           0
407992560                                        0                  0                       0           0
407992561                                        0                  0                       0           0
407992562                                        0                  0                       0           0
407992563                                        0                  0                       0           0
407992564                                        0                  0                       0           0
407992565                                        0                  0                       0           0
407992566                                        0                  0                       0           0
407992567                                        0                  0                       0           0
407992568                                        0                  0                       0           0
407992569                                        0                  0                       0           0
407992570                                        0                  0                       0           0
407992571                                        0                  0                       0           0
407992572                                        0                  0                       0           0
407992573                                        0                  0                       0           0
407992574                                        0                  0                       0           0
407992575                                        0                  0                       0           0
407992576                                        0                  0                       0           0
407992577                                        0                  0                       0           0
407992578                                        0                  0                       0           0
407992579                                        0                  0                       0           0
407992580                                        0                  0                       0           0
407992581                                        0                  0                       0           0
407992582                                        0                  0                       0           0
407992583                                        0                  0                       0           0
407992584                                        0                  0                       0           0
407992585                                        0                  0                       0           0
407992586                                        0                  0                       0           0
407992587                                        0                  0                       0           0
407992588                                        0                  0                       0           0
407992589                                        0                  0                       0           0
407992590                                        0                  0                       0           0
407992591                                        0                  0                       0           0
407992592                                        0                  0                       0           0
407992593                                        0                  0                       0           0
407992594                                        0                  0                       0           0
407992595                                        0                  0                       0           0
407992597                                        0                  0                       0           0
407992598                                        0                  0                       0           0
407992599                                        0                  0                       0           0
407992600                                        0                  0                       0           0
407992601                                        0                  0                       0           0
407992602                                        0                  0                       0           0
407992603                                        0                  0                       0           0
407992604                                        0                  0                       0           0
407992605                                        0                  0                       0           0
407992606                                        0                  0                       0           0
407992607                                        0                  0                       0           0
407992608                                        0                  0                       0           0
407992609                                        0                  0                       0           0
407992610                                        0                  0                       0           0
407992611                                        0                  0                       0           0
407992612                                        0                  0                       0           0
407992613                                        0                  0                       0           0
407992614                                        0                  0                       0           0
407992615                                        0                  0                       0           0
407992616                                        0                  0                       0           0
407992617                                        0                  0                       0           0
407992619                                        0                  0                       0           0
407992620                                        0                  0                       0           0
407992621                                        0                  0                       0           0
407992622                                        0                  0                       0           0
407992623                                        0                  0                       0           0
407992624                                        0                  0                       0           0
407992626                                        0                  0                       0           0
407992627                                        0                  0                       0           0
407992628                                        0                  0                       0           0
407992629                                        0                  0                       0           0
407992630                                        0                  0                       0           0
407992631                                        0                  0                       0           0
407992632                                        0                  0                       0           0
407992633                                        0                  0                       0           0
407992634                                        0                  0                       0           0
407992635                                        0                  0                       0           0
407992636                                        0                  0                       0           0
407992637                                        0                  0                       0           0
407992638                                        0                  0                       0           0
407992639                                        0                  0                       0           0
407992640                                        0                  0                       0           0
407992641                                        0                  0                       0           0
407992642                                        0                  0                       0           0
407992643                                        0                  0                       0           0
407992645                                        0                  0                       0           0
407992646                                        0                  0                       0           0
407992647                                        0                  0                       0           0
407992648                                        0                  0                       0           0
407992649                                        0                  0                       0           0
407992650                                        0                  0                       0           0
407992651                                        0                  0                       0           0
407992652                                        0                  0                       0           0
407992653                                        0                  0                       0           0
407992654                                        0                  0                       0           0
407992655                                        0                  0                       0           0
407992656                                        0                  0                       0           0
407992657                                        0                  0                       0           0
407992658                                        0                  0                       0           0
407992659                                        0                  0                       0           0
407992660                                        0                  0                       0           0
407992661                                        0                  0                       0           0
407992662                                        0                  0                       0           0
407992663                                        0                  0                       0           0
407992664                                        0                  0                       0           0
407992665                                        0                  0                       0           0
407992666                                        0                  0                       0           0
407992667                                        0                  0                       0           0
407992668                                        0                  0                       0           0
407992669                                        0                  0                       0           0
407992670                                        0                  0                       0           0
407992671                                        0                  0                       0           0
407992672                                        0                  0                       0           0
407992673                                        0                  0                       0           0
407992674                                        0                  0                       0           0
407992675                                        0                  0                       0           0
407992676                                        0                  0                       0           0
407992677                                        0                  0                       0           0
407992678                                        0                  0                       0           0
407992679                                        0                  0                       0           0
407992680                                        0                  0                       0           0
407992681                                        0                  0                       0           0
407992682                                        0                  0                       0           0
407992683                                        0                  0                       0           0
407992685                                        0                  0                       0           0
407992686                                        0                  0                       0           0
407992687                                        0                  0                       0           0
407992688                                        0                  0                       0           0
407992689                                        0                  0                       0           0
407992690                                        0                  0                       0           0
407992691                                        0                  0                       0           0
407992692                                        0                  0                       0           0
407992693                                        0                  0                       0           0
407992694                                        0                  0                       0           0
407992695                                        0                  0                       0           0
407992697                                        0                  0                       0           0
407992698                                        0                  0                       0           0
407992699                                        0                  0                       0           0
407992700                                        0                  0                       0           0
407992701                                        0                  0                       0           0
407992702                                        0                  0                       0           0
407992703                                        0                  0                       0           0
407992704                                        0                  0                       0           0
407992705                                        0                  0                       0           0
407992706                                        0                  0                       0           0
407992707                                        0                  0                       0           0
407992708                                        0                  0                       0           0
407992709                                        0                  0                       0           0
407992710                                        0                  0                       0           0
407992711                                        0                  0                       0           0
407992712                                        0                  0                       0           0
407992713                                        0                  0                       0           0
407992714                                        0                  0                       0           0
407992716                                        0                  0                       0           0
407992717                                        0                  0                       0           0
407992718                                        0                  0                       0           0
407992719                                        0                  0                       0           0
407992720                                        0                  0                       0           0
407992721                                        0                  0                       0           0
407992723                                        0                  0                       0           0
407992724                                        0                  0                       0           0
407992725                                        0                  0                       0           0
407992726                                        0                  0                       0           0
407992727                                        0                  0                       0           0
407992728                                        0                  0                       0           0
407992729                                        0                  0                       0           0
407992730                                        0                  0                       0           0
407992731                                        0                  0                       0           0
407992732                                        0                  0                       0           0
407992734                                        0                  0                       0           0
407992735                                        0                  0                       0           0
407992736                                        0                  0                       0           0
407992737                                        0                  0                       0           0
407992738                                        0                  0                       0           0
407992739                                        0                  0                       0           0
407992740                                        0                  0                       0           0
407992741                                        0                  0                       0           0
407992742                                        0                  0                       0           0
407992743                                        0                  0                       0           0
407992744                                        0                  0                       0           0
407992745                                        0                  0                       0           0
407992746                                        0                  0                       0           0
407992747                                        0                  0                       0           0
407992748                                        0                  0                       0           0
407992749                                        0                  0                       0           0
407992750                                        0                  0                       0           0
407992751                                        0                  0                       0           0
407992753                                        0                  0                       0           0
407992754                                        0                  0                       0           0
407992755                                        0                  0                       0           0
407992757                                        0                  0                       0           0
407992758                                        0                  0                       0           0
407992759                                        0                  0                       0           0
407992760                                        0                  0                       0           0
407992761                                        0                  0                       0           0
407992762                                        0                  0                       0           0
407992763                                        0                  0                       0           0
407992764                                        0                  0                       0           0
407992765                                        0                  0                       0           0
407992766                                        0                  0                       0           0
407992767                                        0                  0                       0           0
407992768                                        0                  0                       0           0
407992769                                        0                  0                       0           0
407992770                                        0                  0                       0           0
407992771                                        0                  0                       0           0
407992772                                        0                  0                       0           0
407992773                                        0                  0                       0           0
407992774                                        0                  0                       0           0
407992775                                        0                  0                       0           0
407992776                                        0                  0                       0           0
407992777                                        0                  0                       0           0
407992778                                        0                  0                       0           0
407992779                                        0                  0                       0           0
407992780                                        0                  0                       0           0
407992781                                        0                  0                       0           0
407992782                                        0                  0                       0           0
407992783                                        0                  0                       0           0
407992784                                        0                  0                       0           0
407992785                                        0                  0                       0           0
407992786                                        0                  0                       0           0
407992787                                        0                  0                       0           0
407992788                                        0                  0                       0           0
407992789                                        0                  0                       0           0
407992790                                        0                  0                       0           0
407992791                                        0                  0                       0           0
407992793                                        0                  0                       0           0
407992794                                        0                  0                       0           0
407992795                                        0                  0                       0           0
407992796                                        0                  0                       0           0
407992797                                        0                  0                       0           0
407992798                                        0                  0                       0           0
407992799                                        0                  0                       0           0
407992800                                        0                  0                       0           0
407992801                                        0                  0                       0           0
407992802                                        0                  0                       0           0
407992803                                        0                  0                       0           0
407992804                                        0                  0                       0           0
407992805                                        0                  0                       0           0
407992806                                        0                  0                       0           0
407992807                                        0                  0                       0           0
407992808                                        0                  0                       0           0
407992809                                        0                  0                       0           0
407992810                                        0                  0                       0           0
407992811                                        0                  0                       0           0
407992812                                        0                  0                       0           0
407992813                                        0                  0                       0           0
407992814                                        0                  0                       0           0
407992815                                        0                  0                       0           0
407992816                                        0                  0                       0           0
407992818                                        0                  0                       0           0
407992819                                        0                  0                       0           0
407992820                                        0                  0                       0           0
407992821                                        0                  0                       0           0
407992822                                        0                  0                       0           0
407992823                                        0                  0                       0           0
407992824                                        0                  0                       0           0
407992825                                        0                  0                       0           0
407992826                                        0                  0                       0           0
407992827                                        0                  0                       0           0
407992828                                        0                  0                       0           0
407992829                                        0                  0                       0           0
407992830                                        0                  0                       0           0
407992831                                        0                  0                       0           0
407992832                                        0                  0                       0           0
407992833                                        0                  0                       0           0
407992834                                        0                  0                       0           0
407992835                                        0                  0                       0           0
407992836                                        0                  0                       0           0
407992837                                        0                  0                       0           0
407992838                                        0                  0                       0           0
407992839                                        0                  0                       0           0
407992840                                        0                  0                       0           0
407992841                                        0                  0                       0           0
407992842                                        0                  0                       0           0
407992843                                        0                  0                       0           0
407992844                                        0                  0                       0           0
407992845                                        0                  0                       0           0
407992846                                        0                  0                       0           0
407992847                                        0                  0                       0           0
407992848                                        0                  0                       0           0
407992849                                        0                  0                       0           0
407992850                                        0                  0                       0           0
407992851                                        0                  0                       0           0
407992852                                        0                  0                       0           0
407992853                                        0                  0                       0           0
407992854                                        0                  0                       0           0
407992855                                        0                  0                       0           0
407992856                                        0                  0                       0           0
407992857                                        0                  0                       0           0
407992858                                        0                  0                       0           0
407992859                                        0                  0                       0           0
407992860                                        0                  0                       0           0
407992861                                        0                  0                       0           0
407992862                                        0                  0                       0           0
407992863                                        0                  0                       0           0
407992864                                        0                  0                       0           0
407992865                                        0                  0                       0           0
407992866                                        0                  0                       0           0
407992867                                        0                  0                       0           0
407992868                                        0                  0                       0           0
407992870                                        0                  0                       0           0
407992871                                        0                  0                       0           0
407992872                                        0                  0                       0           0
407992873                                        0                  0                       0           0
407992874                                        0                  0                       0           0
407992875                                        0                  0                       0           0
407992877                                        0                  0                       0           0
407992878                                        0                  0                       0           0
407992879                                        0                  0                       0           0
407992880                                        0                  0                       0           0
407992881                                        0                  0                       0           0
407992882                                        0                  0                       0           0
407992883                                        0                  0                       0           0
407992884                                        0                  0                       0           0
407992885                                        0                  0                       0           0
407992886                                        0                  0                       0           0
407992887                                        0                  0                       0           0
407992888                                        0                  0                       0           0
407992889                                        0                  0                       0           0
407992890                                        0                  0                       0           0
407992891                                        0                  0                       0           0
407992892                                        0                  0                       0           0
407992893                                        0                  0                       0           0
407992895                                        0                  0                       0           0
407992896                                        0                  0                       0           0
407992897                                        0                  0                       0           0
407992898                                        0                  0                       0           0
407992899                                        0                  0                       0           0
407992900                                        0                  0                       0           0
407992901                                        0                  0                       0           0
407992902                                        0                  0                       0           0
407992903                                        0                  0                       0           0
407992904                                        0                  0                       0           0
407992905                                        0                  0                       0           0
407992906                                        0                  0                       0           0
407992907                                        0                  0                       0           0
500695741                                        1             12.875                       5           6
500704718                                        1             12.875                       5           6
500712183                                        1              12.25                       5           6
500725168                                        1             12.375                       5           6
500728080                                        2             12.875                       6           6
500730077                                        0                  0                       0           0
500735716                                        2                 14                       6           6
500744561                                        2             12.875                       6           6
500750815                                        2             12.125                       6           6
500650571                                        2             12.875                       6           6
500763904                                        2             12.875                       6           6
500768305                                        2              13.25                       6           6
500771002                                        2                 13                       6           6
500781862                                        2             13.125                       6           6
500740605                                        0                  0                       0           0
500756333                                        0                  0                       0           0
500744558                                        0                  0                       0           0
500751921                                        1                 12                       5           6
500763642                                        1                 11                       5           6
407800838                                        2             12.875                       6           6
407800840                                        2                 14                       6           6
407800842                                        2              13.75                       6           6
407800843                                        2             14.375                       6           6
407800845                                        2              13.75                       6           6
407800846                                        2             13.375                       6           6
407800849                                        2             12.875                       6           6
407800855                                        2             11.625                       6          12
407800857                                        2             12.625                       6          12
407800858                                        2              13.25                       6          12
407800860                                        2               12.5                       6           6
407800861                                        2             13.875                       6          12
407800864                                        2             12.875                       6          12
407800866                                        2              13.75                       6          12
407800869                                        2             12.625                       6          12
407800871                                        2             14.125                       6           6
407800873                                        2              13.25                       6          12
407800878                                        2              13.25                       6          12
407800882                                        2             13.375                       6           6
407800888                                        2             12.875                       6          12
407800891                                        2             13.125                       6           6
407800893                                        2             14.375                       6           6
407800896                                        2               13.5                       6           6
500652457                                        2             13.875                       6           6
500693820                                        0                  0                       0           0
500703465                                        2              13.75                       6           6
500703488                                        2              13.75                       6           6
500714657                                        2              12.25                       6           6
500726172                                        2                 14                       6           6
500726222                                        2              13.25                       6           6
500727990                                        2             12.875                       6           6
500728132                                        2             12.375                       6           6
500731451                                        1              12.75                       5           6
500747911                                        0                  0                       0           0
500748311                                        2               12.5                       6           6
500748378                                        2                 14                       6           6
500748871                                        2             12.875                       6           6
500751392                                        2               13.5                       6           6
500753980                                        2             12.875                       6           6
500754806                                        2             12.375                       6           6
500760318                                        2             13.875                       6           6
500763933                                        2             13.375                       6           6
500764853                                        2             12.875                       6           6
500767322                                        2             12.625                       6           6
500770499                                        2             11.875                       6           6
500772982                                        2             12.125                       6           6
500773312                                        2              11.75                       6           6
500773394                                        2               13.5                       6           6
500773912                                        2              12.75                       6           6
500790037                                        2             12.375                       6           6
500715080                                        0                  0                       0           0
500728928                                        0                  0                       0           0
500744971                                        0                  0                       0           0
500747334                                        0                  0                       0           0
500747376                                        0                  0                       0           0
500772528                                        2             13.125                       6           6
500775039                                        2               13.5                       6           6
500693765                                        0                  0                       0           0
500713163                                        0                  0                       0           0
500724137                                        0                  0                       0           0
500727828                                        0                  0                       0           0
500729155                                        0                  0                       0           0
500733532                                        0                  0                       0           0
500747851                                        0                  0                       0           0
500756059                                        0                  0                       0           0
500709603                                        1             12.875                       5           6
500720404                                        1             12.125                       5           6
500735085                                        0                  0                       0           0
500742266                                        0                  0                       0           0
500746964                                        0                  0                       0           0
500749764                                        0                  0                       0           0
500751559                                        0                  0                       0           0
500756242                                        1                 13                       5           6
500768609                                        2               13.5                       6           6
500772894                                        2              13.75                       6           6
500775239                                        2             12.875                       6           6
500751851                                        0                  0                       0           0
500733832                                        1             12.625                       5           6
500657460                                        2              10.25                       5          12
500737079                                        0                  0                       0           0
500723681                                        0                  0                       0           0
500693697                                        0                  0                       0           0
500719714                                        2                 14                       6           6
500744979                                        0                  0                       0           0
500775347                                        2               13.5                       6           6
407567243                                        2              12.75                       6           6
405773403                                        2             10.625                       5          12
500756049                                        0                  0                       0           0
500487487                                        1                 12                       5           6
500576049                                        1             11.375                       5           6
500618439                                        0                  0                       0           0
500639164                                        1               11.5                       5           6
500694603                                        1             12.625                       5           6
500698948                                        0                  0                       0           0
500705403                                        1             12.875                       5           6
500706043                                        1             10.625                       5           6
500706860                                        1               12.5                       5           6
500710151                                        1             12.375                       5           6
500720774                                        1                 13                       5           6
500720851                                        1             12.375                       5           6
500721978                                        1                 13                       5           6
500724570                                        1               11.5                       5           6
500730856                                        1             11.875                       5           6
500735658                                        0                  0                       0           0
500736798                                        1                 13                       5           6
500738117                                        0                  0                       0           0
500750079                                        2              12.25                       6           6
500750232                                        0                  0                       0           0
500751170                                        2             13.375                       6           6
500752110                                        2             13.375                       6           6
500752115                                        2                 13                       6           6
500753239                                        2               13.5                       6           6
500754323                                        0                  0                       0           0
500755387                                        2             12.625                       6           6
500757014                                        2                 14                       6           6
500757708                                        2               13.5                       6           6
500759540                                        2              12.75                       6           6
500761777                                        0                  0                       0           0
500762484                                        2                 14                       6           6
500763696                                        2               13.5                       6           6
500763711                                        2             12.625                       6           6
500764448                                        2             13.125                       6           6
500764733                                        2               12.5                       6           6
500765668                                        0                  0                       0           0
500767828                                        2               13.5                       6           6
500767938                                        2                 14                       6           6
500768491                                        2             12.375                       6           6
500768594                                        2              11.75                       6           6
500770635                                        2             12.625                       6           6
500773911                                        2              13.75                       6           6
500773927                                        2              13.75                       6           6
500777219                                        2             13.125                       6           6
500777634                                        2             12.375                       6           6
500783983                                        2                 13                       6           6
407416425                                        2             14.125                       6           6
407416435                                        2                 15                       6           6
407416436                                        2               12.5                       6           6
407416441                                        2              13.75                       6           6
407416442                                        1             13.125                       5           6
407416445                                        2             14.125                       6           6
407416446                                        1             13.875                       6           6
407416447                                        2             13.875                       6           6
407416448                                        1             12.125                       5           6
407416450                                        2                 13                       6           6
407416452                                        2              14.75                       6           6
407416453                                        2               13.5                       6           6
407416454                                        2             13.375                       6           6
407537394                                        2               14.5                       6           6
407537401                                        2             13.875                       6           6
407537405                                        1             14.125                       6           6
407668826                                        2              13.25                       6           6
407668828                                        2              14.75                       6           6
407668831                                        2             13.375                       6           6
407668833                                        2             14.375                       6           6
407668835                                        2                 13                       6           6
407668836                                        2                 13                       6           6
407668839                                        2               13.5                       6           6
407956726                                        0                  0                       0           0
407956727                                        0                  0                       0           0
407956728                                        0                  0                       0           0
407956729                                        0                  0                       0           0
407956730                                        0                  0                       0           0
407956731                                        0                  0                       0           0
407956734                                        0                  0                       0           0
407956735                                        0                  0                       0           0
407956736                                        0                  0                       0           0
407956737                                        0                  0                       0           0
407956738                                        0                  0                       0           0
407956739                                        0                  0                       0           0
407956740                                        0                  0                       0           0
407956741                                        0                  0                       0           0
407956742                                        0                  0                       0           0
407956743                                        0                  0                       0           0
407956744                                        0                  0                       0           0
407956745                                        0                  0                       0           0
407956746                                        0                  0                       0           0
407956747                                        0                  0                       0           0
407956748                                        0                  0                       0           0
407956749                                        0                  0                       0           0
407956750                                        0                  0                       0           0
407956751                                        0                  0                       0           0
407956752                                        0                  0                       0           0
407956753                                        0                  0                       0           0
407956754                                        0                  0                       0           0
407956755                                        0                  0                       0           0
407956756                                        0                  0                       0           0
500556096                                        2             12.375                       6           6
500657645                                        2             13.625                       6           6
500679857                                        2             13.875                       6           6
500689575                                        2             12.125                       6           6
500694354                                        2              13.25                       6           6
500694606                                        2             13.375                       6           6
500696766                                        2              13.75                       6           6
500701437                                        2              13.75                       6           6
500703063                                        2             12.375                       6           6
500703358                                        2             13.875                       6           6
500704315                                        0                  0                       0           0
500705393                                        0                  0                       0           0
500705396                                        2             12.375                       6           6
500705540                                        2             13.875                       6           6
500706839                                        2             12.875                       6           6
500706845                                        2                 14                       6           6
500707144                                        2             12.875                       6           6
500708643                                        2             13.625                       6           6
500708646                                        2              11.75                       6           6
500710674                                        2             13.875                       6           6
500710675                                        2             13.875                       6           6
500710679                                        2             12.875                       6           6
500710947                                        2              12.25                       6           6
500710948                                        2             13.375                       6           6
500711506                                        2             13.875                       6           6
500713414                                        2             12.375                       6           6
500713415                                        2              12.25                       6           6
500713436                                        2             13.125                       6           6
500713437                                        2             13.125                       6           6
500713714                                        2             12.875                       6           6
500714231                                        2                 14                       6           6
500714726                                        2                 14                       6           6
500714740                                        2             13.875                       6           6
500715894                                        2               13.5                       6           6
500715897                                        2              13.75                       6           6
500716036                                        2             12.625                       6           6
500716040                                        2             13.375                       6           6
500717236                                        2                 14                       6           6
500717237                                        2             13.625                       6           6
500717731                                        2              12.75                       6           6
500719428                                        2             13.125                       6           6
500720433                                        2              13.25                       6           6
500720437                                        2                 14                       6           6
500720438                                        2             13.375                       6           6
500720440                                        2              13.25                       6           6
500720442                                        2             12.125                       6           6
500722329                                        2              12.75                       6           6
500722332                                        2             12.875                       6           6
500722333                                        2                 14                       6           6
500722494                                        2              12.25                       6           6
500723437                                        2              13.75                       6           6
500724890                                        2              13.75                       6           6
500726177                                        2             12.375                       6           6
500726962                                        2               12.5                       6           6
500726963                                        2               12.5                       6           6
500729000                                        2                 14                       6           6
500729001                                        2              13.75                       6           6
500729007                                        2                 14                       6           6
500729074                                        2                 14                       6           6
500729253                                        2              12.75                       6           6
500730226                                        2              12.75                       6           6
500730559                                        0                  0                       0           0
500731174                                        0                  0                       0           0
500731175                                        2                 13                       6           6
500731555                                        2              13.75                       6           6
500732509                                        0                  0                       0           0
500733420                                        2             13.625                       6           6
500734573                                        2                 14                       6           6
500734724                                        2                 13                       6           6
500735537                                        0                  0                       0           0
500737088                                        0                  0                       0           0
500737117                                        2               13.5                       6           6
500738201                                        2             12.375                       6           6
500738225                                        2                 14                       6           6
500741281                                        2                 14                       6           6
500741902                                        0                  0                       0           0
500741903                                        0                  0                       0           0
500742001                                        0                  0                       0           0
500743014                                        0                  0                       0           0
500743043                                        0                  0                       0           0
500743200                                        0                  0                       0           0
500744645                                        0                  0                       0           0
500745531                                        0                  0                       0           0
500745532                                        2               13.5                       6           6
500745783                                        2                 14                       6           6
500745785                                        0                  0                       0           0
500745787                                        2             13.375                       6           6
500745788                                        2                 14                       6           6
500745789                                        2              11.25                       6           6
500746892                                        2             12.375                       6           6
500746895                                        2                 14                       6           6
500747867                                        0                  0                       0           0
500747868                                        2             13.125                       6           6
500747869                                        0                  0                       0           0
500748772                                        2              13.75                       6           6
500749795                                        2             13.875                       6           6
500749828                                        2             13.375                       6           6
500750110                                        2                 14                       6           6
500750282                                        2             13.375                       6           6
500750801                                        2             12.875                       6           6
500750839                                        2              13.25                       6           6
500751557                                        2             13.875                       6           6
500751743                                        2             13.875                       6           6
500752146                                        2              11.25                       6           6
500752147                                        2              13.75                       6           6
500752601                                        0                  0                       0           0
500752800                                        2             13.375                       6           6
500753929                                        2             13.375                       6           6
500754007                                        0                  0                       0           0
500754046                                        2             13.375                       6           6
500754629                                        2             13.375                       6           6
500755109                                        2              13.25                       6           6
500755136                                        2              13.75                       6           6
500755141                                        0                  0                       0           0
500755175                                        2               13.5                       6           6
500757030                                        2             12.125                       6           6
500757334                                        2             12.875                       6           6
500757474                                        2             12.875                       6           6
500757477                                        2             12.875                       6           6
500757483                                        2             12.875                       6           6
500757486                                        2             12.875                       6           6
500757487                                        2             12.875                       6           6
500757570                                        2               12.5                       6           6
500757572                                        0                  0                       0           0
500757950                                        2              13.75                       6           6
500758621                                        2               13.5                       6           6
500758841                                        2             12.125                       6           6
500759677                                        2             11.875                       6           6
500759782                                        2              13.25                       6           6
500760356                                        2             13.875                       6           6
500760451                                        2               12.5                       6           6
500760989                                        2              12.75                       6           6
500761596                                        2             13.875                       6           6
500761900                                        2              13.75                       6           6
500761945                                        2               12.5                       6           6
500762126                                        2                 14                       6           6
500762799                                        2              12.25                       6           6
500762938                                        2              13.75                       6           6
500764226                                        2             13.125                       6           6
500764227                                        2             12.875                       6           6
500765274                                        2              11.75                       6           6
500766306                                        2             12.875                       6           6
500767227                                        2               13.5                       6           6
500767468                                        2             12.625                       6           6
500767516                                        2                 14                       6           6
500768358                                        2                 13                       6           6
500768403                                        2               13.5                       6           6
500770705                                        2             12.375                       6           6
500770707                                        2             12.625                       6           6
500771102                                        2              12.75                       6           6
500771634                                        2             12.875                       6           6
500771689                                        2                 14                       6           6
500772579                                        2              13.25                       6           6
500772691                                        2                 13                       6           6
500772724                                        2              12.75                       6           6
500772734                                        2             12.875                       6           6
500772767                                        2             12.875                       6           6
500773399                                        2             13.375                       6           6
500773402                                        2                 13                       6           6
500773403                                        2                 14                       6           6
500773869                                        2             12.875                       6           6
500774140                                        2              12.25                       6           6
500774255                                        2             12.875                       6           6
500775073                                        2             12.375                       6           6
500775074                                        2               12.5                       6           6
500775131                                        2              13.25                       6           6
500775541                                        2                 14                       6           6
500775547                                        2             13.875                       6           6
500775551                                        2                 13                       6           6
500775552                                        2             12.625                       6           6
500775961                                        2              12.25                       6           6
500776639                                        2                 14                       6           6
500776815                                        2               13.5                       6           6
500776884                                        2               12.5                       6           6
500777042                                        2               12.5                       6           6
500779765                                        2               12.5                       6           6
500780154                                        2              12.25                       6           6
500780159                                        2              13.25                       6           6
500780471                                        2              12.25                       6           6
402558797                                        2             10.625                       5          12
407299504                                        2               12.5                       6           6
407299505                                        2             12.125                       6           6
407299515                                        2             13.625                       6           6
407299546                                        2             12.625                       6           6
407299549                                        2              12.75                       6           6
407299551                                        2              13.25                       6           6
407676018                                        2             11.625                       5          12
407676034                                        2               11.5                       5          12
407862006                                        2               11.5                       5          12
407862031                                        2              11.13                   5.005          12
405492280                                        2             10.625                       5          12
405689184                                        2             10.875                       5          12
405689219                                        2               12.5                       6           6
500741205                                        1              12.75                       5           6
500745876                                        0                  0                       0           0
500759956                                        2             13.875                       6           6
500729446                                        0                  0                       0           0
500744944                                        2               13.5                       6           6
500774090                                        2             13.625                       6           6
500704130                                        2             13.875                       6           6
500711555                                        2              13.75                       6           6
500715328                                        2              13.75                       6           6
500723298                                        0                  0                       0           0
500757810                                        2             13.625                       6           6
500767489                                        2               13.5                       6           6
500706794                                        1              12.25                       5           6
500706883                                        1              12.25                       5           6
500711355                                        1              12.25                       5           6
500713167                                        1                 13                       5           6
500716641                                        1             12.875                       5           6
500718082                                        1              12.25                       5           6
500718735                                        1             11.875                       5           6
500718948                                        1             12.625                       5           6
500721367                                        1               11.5                       5           6
500723770                                        1              12.25                       5           6
500734918                                        1             11.875                       5           6
500741835                                        1             12.875                       5           6
500743021                                        1               11.5                       5           6
500745427                                        0                  0                       0           0
500746321                                        1             12.625                       5           6
500748369                                        1              11.25                       5           6
500749986                                        2                 13                       6           6
500750365                                        1             11.625                       5           6
500755836                                        1                 12                       5           6
500756345                                        1              11.75                       5           6
500764338                                        1             12.875                       5           6
500764909                                        1             12.375                       5           6
500765213                                        2             12.875                       6           6
500768061                                        2             12.875                       6           6
500770190                                        1              12.75                       5           6
500771122                                        2             13.375                       6           6
500772176                                        2             12.625                       6           6
500781041                                        2             13.375                       6           6
500700311                                        1              12.75                       5           6
500702451                                        0                  0                       0           0
500702458                                        0                  0                       0           0
500711635                                        0                  0                       0           0
500718197                                        1                 13                       5           6
500720368                                        0                  0                       0           0
500720661                                        0                  0                       0           0
500727338                                        0                  0                       0           0
500744474                                        0                  0                       0           0
500745952                                        0                  0                       0           0
500745962                                        0                  0                       0           0
500746238                                        1                 13                       5           6
500746939                                        1                 13                       5           6
500749555                                        0                  0                       0           0
500754025                                        1             12.625                       5           6
500767395                                        2             12.875                       6           6
500751146                                        1             12.125                       5           6
500752294                                        1              12.75                       5           6
500760964                                        1               12.5                       5           6
407723683                                        2             13.375                       6           6
407723688                                        2                 14                       6           6
407723692                                        2             12.875                       6           6
407723693                                        2             12.875                       6           6
500730276                                        2             12.375                       6           6
500730277                                        2               12.5                       6           6
500744726                                        0                  0                       0           0
500777622                                        2              13.25                       6           6
500782174                                        2             13.625                       6           6
500701042                                        1             12.375                       5           6
500746188                                        0                  0                       0           0
500746194                                        0                  0                       0           0
500746284                                        0                  0                       0           0
500746296                                        0                  0                       0           0
500746307                                        0                  0                       0           0
500624463                                        1             11.625                       5           6
500668327                                        1             10.875                       5           6
500685946                                        0                  0                       0           0
500692111                                        1             12.375                       5           6
500693477                                        0                  0                       0           0
500698816                                        0                  0                       0           0
500702788                                        1             11.125                       5           6
500703783                                        0                  0                       0           0
500709607                                        0                  0                       0           0
500710918                                        1               12.5                       5           6
500713057                                        1                 12                       5           6
500714277                                        1             12.875                       5           6
500716336                                        1             12.375                       5           6
500722770                                        0                  0                       0           0
500724040                                        1               12.5                       5           6
500726975                                        1             12.875                       5           6
500733547                                        1                 13                       5           6
500734222                                        1                 11                       5           6
500735909                                        0                  0                       0           0
500736077                                        0                  0                       0           0
500739952                                        1                 13                       5           6
500739966                                        1                 13                       5           6
500745797                                        0                  0                       0           0
500748200                                        1                 13                       5           6
500748250                                        0                  0                       0           0
500748399                                        1             11.625                       5           6
500749665                                        1                 11                       5           6
500750061                                        0                  0                       0           0
500751225                                        0                  0                       0           0
500751789                                        1                 12                       5           6
500752693                                        0                  0                       0           0
500754823                                        1                 11                       5           6
500756014                                        1             12.375                       5           6
500756056                                        1             12.875                       5           6
500756287                                        2             11.875                       5           6
500757409                                        1             11.375                       5           6
500758282                                        1             12.875                       5           6
500762641                                        1               12.5                       5           6
500763057                                        2              11.75                       5           6
500763250                                        1              11.25                       5           6
500763665                                        1             11.625                       5           6
500763970                                        1                 13                       5           6
500766618                                        2              13.25                       6           6
500768745                                        1                 13                       5           6
500773695                                        2              12.75                       6           6
500779241                                        2                 12                       6           6
500758767                                        2                 12                       6           6
407502835                                        1               12.9                       5           6
407502839                                        1             13.125                       5           6
407502840                                        1             11.375                       5           6
405629539                                        2             11.875                       6          12
405629548                                        2             12.375                       6          12
405629626                                        2              13.25                       6          12
406600356                                        2             12.875                       6          12
406600373                                        2             13.375                       6          12
406600386                                        2               13.5                       6          12
406600407                                        2             12.875                       6          12
406600412                                        2              12.75                       6          12
406600442                                        2                 12                       6          12
406600453                                        2              13.25                       6          12
406600475                                        2              13.75                       6          12
406600545                                        2             12.625                       6          12
406600584                                        2             12.875                       6          12
406600642                                        2             13.375                       6          12
406600778                                        2               12.5                       6          12
500754596                                        1              12.75                       5           6
500723565                                        0                  0                       0           0
500726273                                        0                  0                       0           0
405967655                                        1              11.99                       6           6
405967695                                        1              11.99                       6           6
500696504                                        1             12.875                       5           6
500704415                                        0                  0                       0           0
500712705                                        1             12.875                       5           6
500718546                                        0                  0                       0           0
500730885                                        0                  0                       0           0
500731718                                        1                 13                       5           6
500731767                                        1                 13                       5           6
500742094                                        0                  0                       0           0
500743148                                        0                  0                       0           0
500748206                                        1                 13                       5           6
500753196                                        2             13.875                       6           6
500761250                                        2                 14                       6           6
500767815                                        2              13.25                       6           6
500769307                                        2             12.125                       6           6
500769629                                        2             12.125                       6           6
500770025                                        2             13.125                       6           6
500770067                                        2              13.25                       6           6
500773799                                        2             13.875                       6           6
500700343                                        1             12.875                       5           6
500720051                                        1             12.875                       5           6
500745174                                        0                  0                       0           0
500745183                                        0                  0                       0           0
500745190                                        0                  0                       0           0
500761733                                        2              11.75                       6           6
500775055                                        2             13.875                       6           6
500672072                                        1              11.25                       5           6
500675160                                        1             12.375                       5           6
500713989                                        1                 13                       5           6
500720413                                        1              12.75                       5           6
500721162                                        1              12.75                       5           6
500722455                                        2              12.75                       6           6
500728934                                        1             12.375                       5           6
500742201                                        0                  0                       0           0
500743790                                        0                  0                       0           0
500744636                                        0                  0                       0           0
500746953                                        1                 12                       5           6
500747910                                        0                  0                       0           0
500758341                                        2             13.375                       6           6
500761744                                        1              11.75                       5           6
500779730                                        2             12.625                       6           6
407393892                                        1             11.875                       5           6
407393893                                        2             12.375                       6           6
407393894                                        1             13.375                       5           6
407393898                                        2              12.25                       6           6
407393900                                        2             12.875                       6           6
407393902                                        2             12.625                       6           6
407393904                                        2             12.625                       6           6
407393905                                        1              12.75                       5           6
407393907                                        2               12.5                       6           6
500437232                                        2              12.75                       6           6
500635416                                        2              12.25                       6           6
500710969                                        2             13.375                       6           6
500720105                                        0                  0                       0           0
500730934                                        2             12.875                       6           6
500762066                                        2                 14                       6           6
500627745                                        1             11.875                       5           6
500722632                                        1              12.75                       5           6
500732003                                        0                  0                       0           0
500746862                                        1              12.25                       5           6
500766505                                        1              12.25                       5           6
500770211                                        1                 12                       5           6
500770335                                        1             11.875                       5           6
500771768                                        2             12.625                       6           6
500774122                                        2             13.125                       6           6
500769627                                        1              12.25                       5           6
500772414                                        2              13.75                       6           6
500773575                                        2             13.375                       6           6
500731754                                        0                  0                       0           0
500734246                                        1                 11                       5           6
500742994                                        0                  0                       0           0
500751193                                        1                 13                       5           6
500751751                                        0                  0                       0           0
500754909                                        0                  0                       0           0
500754925                                        0                  0                       0           0
500763736                                        0                  0                       0           0
500774241                                        2               13.5                       6           6
500742651                                        2                 14                       6           6
500743068                                        0                  0                       0           0
500747906                                        0                  0                       0           0
500750377                                        0                  0                       0           0
407027064                                        1               11.5                       5           6
407027067                                        1             11.625                       5           6
500716370                                        1             10.875                       5           6
500723584                                        0                  0                       0           0
500729987                                        0                  0                       0           0
500745802                                        0                  0                       0           0
500767266                                        2              13.25                       6           6
500775529                                        2              12.25                       6           6
407207352                                        1             12.625                       5           6
407207353                                        1             13.125                       5           6
407207354                                        1             13.125                       5           6
407207355                                        1             13.125                       5           6
407207356                                        1             13.125                       5           6
407207357                                        1              13.25                       5           6
407207360                                        1               11.5                       5           6
407207362                                        1             13.375                       6           6
407207363                                        1                 13                       5           6
407207371                                        1              13.75                       5           6
407207372                                        1              13.25                       5           6
500721374                                        2                 14                       6           6
500721859                                        0                  0                       0           0
500747656                                        0                  0                       0           0
500759710                                        2             13.875                       6           6
500760731                                        2               13.5                       6           6
500770763                                        2              13.25                       6           6
500772959                                        2             13.625                       6           6
500774008                                        2             13.875                       6           6
500781327                                        1              11.75                       5           6
406005727                                        2             10.875                       5          12
500706092                                        0                  0                       0           0
500717231                                        0                  0                       0           0
500721216                                        0                  0                       0           0
500723788                                        0                  0                       0           0
500742617                                        0                  0                       0           0
500745018                                        1              12.75                       5           6
500758347                                        1              12.25                       5           6
500634812                                        1               11.5                       5           6
500717675                                        0                  0                       0           0
500724473                                        1               11.5                       5           6
500724625                                        1             12.875                       5           6
500731038                                        0                  0                       0           0
500731108                                        0                  0                       0           0
500750185                                        1             12.625                       5           6
407379007                                        1              12.75                       6           6
407379008                                        2             12.875                       6           6
407379013                                        2             12.375                       6           6
407379016                                        2             12.625                       6           6
407379021                                        2               12.5                       6           6
406877011                                        2                 13                       6           6
406877015                                        2             12.875                       6           6
500722566                                        0                  0                       0           0
500726371                                        2              12.75                       6           6
500732171                                        0                  0                       0           0
500738045                                        0                  0                       0           0
500739976                                        0                  0                       0           0
500744327                                        0                  0                       0           0
500749808                                        0                  0                       0           0
500756982                                        2             12.875                       6           6
500764450                                        2              13.25                       6           6
500766170                                        2             13.125                       6           6
500767415                                        2                 14                       6           6
500771779                                        2                 14                       6           6
500686506                                        0                  0                       0           0
500709019                                        2                 14                       6           6
500712964                                        2             13.375                       6           6
500713410                                        0                  0                       0           0
500717072                                        2                 14                       6           6
500717078                                        2                 14                       6           6
500717104                                        2                 14                       6           6
500718096                                        2             13.875                       6           6
500719170                                        2                 14                       6           6
500719653                                        0                  0                       0           0
500719724                                        0                  0                       0           0
500720047                                        0                  0                       0           0
500721603                                        0                  0                       0           0
500722005                                        2             13.375                       6           6
500722105                                        2             13.625                       6           6
500725051                                        0                  0                       0           0
500725120                                        0                  0                       0           0
500725825                                        2             13.875                       6           6
500726354                                        0                  0                       0           0
500726696                                        2             13.875                       6           6
500728683                                        1                 13                       5           6
500729622                                        2             13.875                       6           6
500729755                                        0                  0                       0           0
500730034                                        0                  0                       0           0
500730436                                        0                  0                       0           0
500730724                                        2                 14                       6           6
500730738                                        0                  0                       0           0
500732010                                        0                  0                       0           0
500732769                                        0                  0                       0           0
500732985                                        2              13.75                       6           6
500735935                                        0                  0                       0           0
500737815                                        0                  0                       0           0
500738083                                        0                  0                       0           0
500738149                                        0                  0                       0           0
500738179                                        0                  0                       0           0
500740907                                        0                  0                       0           0
500741465                                        0                  0                       0           0
500741922                                        0                  0                       0           0
500742177                                        0                  0                       0           0
500742562                                        0                  0                       0           0
500742581                                        0                  0                       0           0
500744313                                        0                  0                       0           0
500744349                                        0                  0                       0           0
500745388                                        0                  0                       0           0
500745458                                        0                  0                       0           0
500745607                                        2             13.125                       6           6
500745754                                        0                  0                       0           0
500746496                                        2                 14                       6           6
500746509                                        2             12.875                       6           6
500746809                                        0                  0                       0           0
500747210                                        2                 14                       6           6
500747296                                        0                  0                       0           0
500747473                                        2                 14                       6           6
500748183                                        2              12.25                       6           6
500750240                                        0                  0                       0           0
500750371                                        0                  0                       0           0
500750442                                        0                  0                       0           0
500750504                                        2             12.375                       6           6
500750543                                        2              13.25                       6           6
500750556                                        0                  0                       0           0
500750613                                        0                  0                       0           0
500750622                                        0                  0                       0           0
500750630                                        0                  0                       0           0
500750638                                        2             13.875                       6           6
500750640                                        0                  0                       0           0
500750649                                        2               13.5                       6           6
500750664                                        0                  0                       0           0
500750697                                        0                  0                       0           0
500750712                                        0                  0                       0           0
500752005                                        2             13.625                       6           6
500753517                                        0                  0                       0           0
500753830                                        0                  0                       0           0
500753833                                        0                  0                       0           0
500753840                                        0                  0                       0           0
500755005                                        0                  0                       0           0
500755337                                        2             13.875                       6           6
500755906                                        1               12.5                       5           6
500756222                                        2             13.375                       6           6
500756936                                        0                  0                       0           0
500758343                                        0                  0                       0           0
500758499                                        2              13.25                       6           6
500758547                                        2                 14                       6           6
500758798                                        2             13.625                       6           6
500759202                                        0                  0                       0           0
500760905                                        2                 14                       6           6
500760976                                        0                  0                       0           0
500762364                                        2             13.625                       6           6
500763896                                        2                 14                       6           6
500764564                                        2             12.875                       6           6
500765661                                        2             13.875                       6           6
500768451                                        2              13.75                       6           6
500770718                                        2             13.875                       6           6
500770868                                        2                 14                       6           6
500773213                                        2             13.875                       6           6
500773605                                        2             13.625                       6           6
500773627                                        2             13.875                       6           6
500773776                                        2             13.625                       6           6
500774846                                        2             13.875                       6           6
500775027                                        2               13.5                       6           6
500775526                                        2             13.875                       6           6
500775906                                        2                 14                       6           6
500778800                                        2              13.75                       6           6
500773175                                        2              12.75                       6           6
500656220                                        0                  0                       0           0
500708807                                        2             12.625                       6           6
500710411                                        0                  0                       0           0
500710441                                        0                  0                       0           0
500719250                                        2              12.25                       6           6
500729206                                        0                  0                       0           0
500733231                                        0                  0                       0           0
500737008                                        0                  0                       0           0
500737013                                        0                  0                       0           0
500739296                                        2              11.25                       5           6
500741738                                        0                  0                       0           0
500742329                                        0                  0                       0           0
500755106                                        2                 14                       6           6
500773724                                        2              13.25                       6           6
500684580                                        2             12.875                       6           6
500692038                                        2             13.875                       6           6
500696483                                        2             12.875                       6           6
500704434                                        2             13.375                       6           6
500709407                                        2              12.25                       6           6
500747755                                        2             11.875                       6           6
500747769                                        2             12.875                       6           6
500749761                                        2             13.625                       6           6
500755074                                        2              12.25                       6           6
500756431                                        2             12.375                       6           6
500757372                                        2              13.25                       6           6
500758724                                        2              12.75                       6           6
500759229                                        2              13.25                       6           6
500761470                                        2             12.375                       6           6
500764729                                        2              11.75                       6           6
500771697                                        2             12.875                       6           6
500773373                                        2               12.5                       6           6
500773918                                        2             12.875                       6           6
500717384                                        0                  0                       0           0
500773583                                        2               13.5                       6           6
500778299                                        2              12.75                       6           6
500745406                                        0                  0                       0           0
500760592                                        2             12.875                       6           6
500763785                                        2             13.875                       6           6
500768988                                        2               13.5                       6           6
500769016                                        2             12.875                       6           6
500771129                                        2              13.75                       6           6
500771188                                        2             13.875                       6           6
500772232                                        2             13.875                       6           6
500772236                                        2              13.25                       6           6
407116196                                        1                 13                       6           1
407116199                                        2                 12                       6          12
407116203                                        2             12.375                       6          12
407116204                                        2               12.5                       6           6
407116206                                        2              12.25                       6          12
407116208                                        2             12.375                       6          12
407116210                                        2              12.75                       6          12
407116211                                        2             13.625                       6          12
407116213                                        1             12.375                       6           6
407116216                                        2              13.25                       6          12
407116217                                        2             12.875                       6          12
407116226                                        2             12.875                       6          12
407116227                                        2             12.875                       6          12
407116228                                        2             12.875                       6          12
407116235                                        2              12.75                       6          12
407116245                                        2              12.75                       6          12
407116246                                        2              12.75                       6          12
407116248                                        2             12.875                       6          12
500687591                                        0                  0                       0           0
500703268                                        0                  0                       0           0
500704848                                        1                 13                       5           6
500709094                                        1             12.875                       5           6
500709948                                        1               12.5                       5           6
500716719                                        1                 12                       5           6
500720990                                        1                 13                       5           6
500721113                                        1                 13                       5           6
500721178                                        1                 13                       5           6
500723346                                        1                 13                       5           6
500723523                                        1                 13                       5           6
500727381                                        1                 13                       5           6
500729575                                        1             12.125                       5           6
500730017                                        1               11.5                       5           6
500730919                                        0                  0                       0           0
500732872                                        0                  0                       0           0
500734162                                        0                  0                       0           0
500740462                                        0                  0                       0           0
500740534                                        0                  0                       0           0
500740608                                        0                  0                       0           0
500741536                                        0                  0                       0           0
500741912                                        0                  0                       0           0
500744553                                        0                  0                       0           0
500745741                                        0                  0                       0           0
500746295                                        0                  0                       0           0
500746388                                        0                  0                       0           0
500746816                                        0                  0                       0           0
500748273                                        1                 13                       5           6
500752818                                        0                  0                       0           0
500752902                                        0                  0                       0           0
500753215                                        0                  0                       0           0
500753419                                        1                 13                       5           6
500754559                                        1                 13                       5           6
500757294                                        1                 13                       5           6
500759546                                        1                 13                       5           6
500761912                                        1               12.5                       5           6
500763737                                        0                  0                       0           0
500763841                                        1              12.75                       5           6
500766401                                        2                 14                       6           6
500773652                                        2                 14                       6           6
500775139                                        2             13.375                       6           6
500713281                                        2             13.625                       6           6
500718807                                        0                  0                       0           0
500747556                                        0                  0                       0           0
500749329                                        2              12.75                       6           6
500761161                                        2                 14                       6           6
407265536                                        2               12.5                       5          12
407265537                                        2             11.625                       5          12
407265538                                        2               11.5                       5          12
407265544                                        2             11.875                       5          12
407265545                                        2             11.625                       5          12
407265547                                        2               11.5                       5          12
407265548                                        2             11.625                       5          12
407265549                                        2              12.25                       5          12
407265550                                        2               11.5                       5          12
407265555                                        2             11.875                       5          12
407265556                                        2               11.5                       5          12
407265562                                        2             11.375                       5          12
407265569                                        2             11.875                       5          12
407265571                                        2              11.25                       5          12
407265573                                        2               11.5                       5          12
407265577                                        2              12.25                       5          12
407265578                                        2             13.375                       6          12
407265580                                        2                 12                       5          12
407265590                                        2              11.75                       5          12
407265593                                        2              11.75                       5          12
407265595                                        2             12.625                       5          12
407265598                                        2               11.5                       5          12
407265603                                        2             11.375                       5          12
407265604                                        2              12.75                       5          12
407265606                                        2             11.375                       5          12
407265620                                        2              12.25                       5          12
407265622                                        2                 12                       5          12
407265631                                        2             12.125                       5          12
407265637                                        2               12.5                       5          12
407265646                                        2              12.25                       5          12
407265654                                        2             11.125                       5          12
407265658                                        2             12.125                       5          12
407265670                                        2             11.875                       5          12
407265673                                        2             11.375                       5          12
407265674                                        2             11.375                       5          12
407265682                                        2              11.25                       5          12
407265683                                        2             12.875                       5          12
407265684                                        2             12.875                       5          12
407265688                                        2             11.375                       5          12
407265689                                        2               12.5                       5          12
407265692                                        2             11.125                       5          12
407265695                                        2                 11                       5          12
407265696                                        2                 12                       5          12
407265702                                        2               12.5                       5          12
407265703                                        2             12.125                       5          12
407265705                                        2             11.125                       5          12
407265707                                        2               11.5                       5          12
407265708                                        2             11.125                       5          12
407265715                                        2             12.625                       5          12
407265718                                        2                 12                       5          12
407265720                                        2             11.125                       5          12
407265727                                        2              11.75                       5          12
407265729                                        2             11.875                       5          12
407265730                                        2             11.875                       5          12
407265747                                        2              12.25                       5          12
407265751                                        2             11.875                       5          12
407265758                                        2              11.75                       5          12
407265760                                        2             12.125                       5          12
407265761                                        2             12.125                       5          12
407265763                                        2             11.625                       5          12
407265766                                        2               12.5                       5          12
407265774                                        2              11.75                       5          12
407265776                                        2             12.125                       5          12
407265780                                        2              12.25                       5          12
407265782                                        2             11.375                       5          12
407265784                                        2                 12                       5          12
407265785                                        2              11.75                       5          12
407265788                                        2             12.125                       5          12
407265789                                        2             12.125                       5          12
407265790                                        2             12.875                       5          12
407265791                                        2             12.125                       5          12
407265792                                        2             12.125                       5          12
407265793                                        2             11.875                       5          12
407265794                                        2              12.75                       5          12
407265795                                        2              11.75                       5          12
500691861                                        1             12.125                       5           6
500708512                                        0                  0                       0           0
500752929                                        2             12.875                       6           6
407576398                                        1             11.375                       5           6
407576401                                        1             12.125                       5           6
407576404                                        1              12.75                       5           6
500697026                                        1              11.75                       5           6
500719844                                        1             12.875                       5           6
500728724                                        1             12.875                       5           6
500751730                                        0                  0                       0           0
500760735                                        1             11.875                       5           6
500700659                                        1             12.625                       5           6
500727410                                        1             12.875                       5           6
500728864                                        1               12.5                       5           6
500730452                                        1             12.875                       5           6
500732160                                        1             12.875                       5           6
500776019                                        2             13.875                       6           6
500777381                                        2                 14                       6           6
500733256                                        1                 13                       5           6
500743169                                        0                  0                       0           0
500758231                                        1               12.5                       5           6
500756996                                        0                  0                       0           0
500759785                                        1              12.25                       5           6
500766916                                        1             11.875                       5           6
407541202                                        1               15.8                       6           6
407541210                                        1              13.55                       6           6
407541212                                        1               12.5                       6           6
407541214                                        1              12.15                       6           6
407541216                                        1               13.2                       6           6
407541221                                        1               12.3                       6           6
407541329                                        0                  0                       0           0
500723177                                        1               12.6                       6           6
500733088                                        2             12.875                       6           6
500744353                                        0                  0                       0           0
500746725                                        0                  0                       0           0
500748823                                        0                  0                       0           0
500771746                                        2             13.625                       6           6
407262813                                        2               12.5                    5.75          12
407262827                                        2               12.5                       6          12
407262828                                        2             12.875                     6.5          12
407262835                                        2              12.25                   5.875          12
500721370                                        0                  0                       0           0
500722359                                        1                 13                       5           6
500730010                                        0                  0                       0           0
500764060                                        2             12.625                       6           6
500713761                                        2              13.75                       6           6
500731085                                        0                  0                       0           0
500733830                                        1             12.875                       5           6
500743524                                        0                  0                       0           0
500754875                                        2             13.875                       6           6
500761654                                        2               11.5                       6           6
500767507                                        2              11.25                       6           6
500772563                                        2               11.5                       6           6
500774952                                        2              10.75                       6           6
500775252                                        2              10.75                       6           6
500775362                                        2               11.5                       6           6
500717701                                        0                  0                       0           0
500718683                                        1                 13                       5           6
500725634                                        1             12.125                       5           6
500729034                                        0                  0                       0           0
500731833                                        1                 13                       5           6
500731976                                        0                  0                       0           0
500734281                                        1                 13                       5           6
500737741                                        0                  0                       0           0
500746723                                        1                 13                       5           6
500747529                                        1             12.375                       5           6
500748687                                        0                  0                       0           0
500756077                                        0                  0                       0           0
500725794                                        0                  0                       0           0
500736725                                        0                  0                       0           0
500753885                                        0                  0                       0           0
500765813                                        2             13.125                       6           6
500738147                                        2                 14                       6           6
500745963                                        0                  0                       0           0
500749113                                        2             13.125                       6           6
500750716                                        2              12.75                       6           6
500772143                                        2              12.75                       6           6
500684536                                        0                  0                       0           0
500684559                                        0                  0                       0           0
500746959                                        0                  0                       0           0
500755027                                        0                  0                       0           0
500755035                                        0                  0                       0           0
500755039                                        0                  0                       0           0
500755051                                        0                  0                       0           0
500755057                                        0                  0                       0           0
500739938                                        0                  0                       0           0
500725838                                        1              12.75                       5           6
500728205                                        1             12.875                       5           6
500734960                                        1                 13                       5           6
500737914                                        1                 12                       5           6
500741195                                        0                  0                       0           0
500741251                                        0                  0                       0           0
500744583                                        0                  0                       0           0
500747937                                        1             12.375                       5           6
500750375                                        0                  0                       0           0
500754701                                        0                  0                       0           0
500754796                                        0                  0                       0           0
500764354                                        0                  0                       0           0
500772230                                        1             11.875                       5           6
500772453                                        1               11.5                       5           6
500777387                                        1                 13                       5           6
500713304                                        0                  0                       0           0
500730906                                        0                  0                       0           0
500733676                                        0                  0                       0           0
500741194                                        0                  0                       0           0
500741273                                        0                  0                       0           0
500742600                                        0                  0                       0           0
500746911                                        0                  0                       0           0
500747230                                        0                  0                       0           0
500749675                                        0                  0                       0           0
500750148                                        0                  0                       0           0
500750608                                        0                  0                       0           0
500750723                                        0                  0                       0           0
500752164                                        0                  0                       0           0
500752213                                        0                  0                       0           0
500752551                                        0                  0                       0           0
500754975                                        0                  0                       0           0
500759894                                        0                  0                       0           0
500765427                                        2                 14                       6           6
500774352                                        2              13.25                       6           6
500710027                                        2              13.25                       6           6
500716176                                        2                 13                       6           6
500716256                                        0                  0                       0           0
500717633                                        0                  0                       0           0
500722067                                        0                  0                       0           0
500725023                                        2             13.625                       6           6
500728929                                        2             12.875                       6           6
500732646                                        0                  0                       0           0
500733104                                        2                 14                       6           6
500736853                                        0                  0                       0           0
500741967                                        0                  0                       0           0
500745570                                        0                  0                       0           0
500750216                                        2              13.25                       6           6
500752267                                        2                 14                       6           6
500754246                                        2             12.875                       6           6
500758181                                        2             13.875                       6           6
500758229                                        2              13.25                       6           6
500760696                                        2              11.75                       6           6
500761881                                        2             11.375                       6           6
500762286                                        2             12.875                       6           6
500763554                                        2              12.25                       6           6
500776898                                        2               13.5                       6           6
500779941                                        2             13.375                       6           6
500761897                                        0                  0                       0           0
500734245                                        0                  0                       0           0
500758298                                        0                  0                       0           0
500758311                                        0                  0                       0           0
500758542                                        0                  0                       0           0
500759469                                        0                  0                       0           0
500765008                                        0                  0                       0           0
500769009                                        2                 12                       6           6
500773461                                        2              12.75                       6           6
500687189                                        0                  0                       0           0
500713747                                        1                 13                       5           6
500773895                                        2                 13                       6           6
407848258                                        2              10.75                       5          12
500374389                                        1                 11                       5           6
500727851                                        0                  0                       0           0
500730994                                        0                  0                       0           0
500738092                                        2               11.5                       6           6
500754635                                        0                  0                       0           0
500758349                                        0                  0                       0           0
500759692                                        0                  0                       0           0
500759816                                        0                  0                       0           0
500761326                                        2                 12                       6           6
500763200                                        0                  0                       0           0
500764665                                        2             13.875                       6           6
500765252                                        2             12.875                       6           6
500765751                                        2              13.25                       6           6
500767449                                        0                  0                       0           0
500767836                                        0                  0                       0           0
500779076                                        2               12.5                       6           6
500779354                                        2               13.5                       6           6
500780911                                        2                 12                       6           6
500780986                                        2                 12                       6           6
500781070                                        2               13.5                       6           6
500783340                                        2              12.25                       6           6
500784848                                        2               12.5                       6           6
406402919                                        2                 13                       6          12
406843878                                        2             12.875                       6           6
500782012                                        2              13.75                       6           6
500756613                                        1              12.25                       5           6




--------------------------------------------------------------------------------




Loan_No              Current_Servicer              Deal_Name
________________________________________________________________
500682545            Select Portfolio Servicing    ARMT 2006-3
500724090            Select Portfolio Servicing    ARMT 2006-3
500746247            Select Portfolio Servicing    ARMT 2006-3
500774649            Select Portfolio Servicing    ARMT 2006-3
407876295            Select Portfolio Servicing    ARMT 2006-3
407876317            Select Portfolio Servicing    ARMT 2006-3
407876339            Select Portfolio Servicing    ARMT 2006-3
407876346            Select Portfolio Servicing    ARMT 2006-3
500676038            Select Portfolio Servicing    ARMT 2006-3
500683295            Select Portfolio Servicing    ARMT 2006-3
500710413            Select Portfolio Servicing    ARMT 2006-3
500713928            Select Portfolio Servicing    ARMT 2006-3
500715569            Select Portfolio Servicing    ARMT 2006-3
500720987            Select Portfolio Servicing    ARMT 2006-3
500723137            Select Portfolio Servicing    ARMT 2006-3
500723301            Select Portfolio Servicing    ARMT 2006-3
500724204            Select Portfolio Servicing    ARMT 2006-3
500724662            Select Portfolio Servicing    ARMT 2006-3
500725465            Select Portfolio Servicing    ARMT 2006-3
500726637            Select Portfolio Servicing    ARMT 2006-3
500727346            Select Portfolio Servicing    ARMT 2006-3
500729809            Select Portfolio Servicing    ARMT 2006-3
500729840            Select Portfolio Servicing    ARMT 2006-3
500729936            Select Portfolio Servicing    ARMT 2006-3
500730040            Select Portfolio Servicing    ARMT 2006-3
500730842            Select Portfolio Servicing    ARMT 2006-3
500730875            Select Portfolio Servicing    ARMT 2006-3
500731123            Select Portfolio Servicing    ARMT 2006-3
500733140            Select Portfolio Servicing    ARMT 2006-3
500733630            Select Portfolio Servicing    ARMT 2006-3
500733809            Select Portfolio Servicing    ARMT 2006-3
500733925            Select Portfolio Servicing    ARMT 2006-3
500734388            Select Portfolio Servicing    ARMT 2006-3
500734910            Select Portfolio Servicing    ARMT 2006-3
500734943            Select Portfolio Servicing    ARMT 2006-3
500735284            Select Portfolio Servicing    ARMT 2006-3
500735302            Select Portfolio Servicing    ARMT 2006-3
500735358            Select Portfolio Servicing    ARMT 2006-3
500735504            Select Portfolio Servicing    ARMT 2006-3
500735582            Select Portfolio Servicing    ARMT 2006-3
500735641            Select Portfolio Servicing    ARMT 2006-3
500736044            Select Portfolio Servicing    ARMT 2006-3
500736655            Select Portfolio Servicing    ARMT 2006-3
500736865            Select Portfolio Servicing    ARMT 2006-3
500737024            Select Portfolio Servicing    ARMT 2006-3
500737515            Select Portfolio Servicing    ARMT 2006-3
500737724            Select Portfolio Servicing    ARMT 2006-3
500737906            Select Portfolio Servicing    ARMT 2006-3
500737961            Select Portfolio Servicing    ARMT 2006-3
500739023            Select Portfolio Servicing    ARMT 2006-3
500739386            Select Portfolio Servicing    ARMT 2006-3
500739978            Select Portfolio Servicing    ARMT 2006-3
500740071            Select Portfolio Servicing    ARMT 2006-3
500740716            Select Portfolio Servicing    ARMT 2006-3
500740769            Select Portfolio Servicing    ARMT 2006-3
500741684            Select Portfolio Servicing    ARMT 2006-3
500741817            Select Portfolio Servicing    ARMT 2006-3
500742096            Select Portfolio Servicing    ARMT 2006-3
500742202            Select Portfolio Servicing    ARMT 2006-3
500742584            Select Portfolio Servicing    ARMT 2006-3
500743271            Select Portfolio Servicing    ARMT 2006-3
500743395            Select Portfolio Servicing    ARMT 2006-3
500743399            Select Portfolio Servicing    ARMT 2006-3
500743400            Select Portfolio Servicing    ARMT 2006-3
500744580            Select Portfolio Servicing    ARMT 2006-3
500744604            Select Portfolio Servicing    ARMT 2006-3
500744683            Select Portfolio Servicing    ARMT 2006-3
500744913            Select Portfolio Servicing    ARMT 2006-3
500744926            Select Portfolio Servicing    ARMT 2006-3
500744949            Select Portfolio Servicing    ARMT 2006-3
500745282            Select Portfolio Servicing    ARMT 2006-3
500745303            Select Portfolio Servicing    ARMT 2006-3
500745339            Select Portfolio Servicing    ARMT 2006-3
500745403            Select Portfolio Servicing    ARMT 2006-3
500745847            Select Portfolio Servicing    ARMT 2006-3
500745865            Select Portfolio Servicing    ARMT 2006-3
500745884            Select Portfolio Servicing    ARMT 2006-3
500745918            Select Portfolio Servicing    ARMT 2006-3
500746442            Select Portfolio Servicing    ARMT 2006-3
500746505            Select Portfolio Servicing    ARMT 2006-3
500746613            Select Portfolio Servicing    ARMT 2006-3
500746631            Select Portfolio Servicing    ARMT 2006-3
500746708            Select Portfolio Servicing    ARMT 2006-3
500747618            Select Portfolio Servicing    ARMT 2006-3
500747683            Select Portfolio Servicing    ARMT 2006-3
500747698            Select Portfolio Servicing    ARMT 2006-3
500747728            Select Portfolio Servicing    ARMT 2006-3
500747857            Select Portfolio Servicing    ARMT 2006-3
500748225            Select Portfolio Servicing    ARMT 2006-3
500748317            Select Portfolio Servicing    ARMT 2006-3
500748388            Select Portfolio Servicing    ARMT 2006-3
500748425            Select Portfolio Servicing    ARMT 2006-3
500748461            Select Portfolio Servicing    ARMT 2006-3
500748476            Select Portfolio Servicing    ARMT 2006-3
500748716            Select Portfolio Servicing    ARMT 2006-3
500748750            Select Portfolio Servicing    ARMT 2006-3
500748756            Select Portfolio Servicing    ARMT 2006-3
500749269            Select Portfolio Servicing    ARMT 2006-3
500749499            Select Portfolio Servicing    ARMT 2006-3
500749524            Select Portfolio Servicing    ARMT 2006-3
500749662            Select Portfolio Servicing    ARMT 2006-3
500750143            Select Portfolio Servicing    ARMT 2006-3
500750225            Select Portfolio Servicing    ARMT 2006-3
500750544            Select Portfolio Servicing    ARMT 2006-3
500750747            Select Portfolio Servicing    ARMT 2006-3
500751171            Select Portfolio Servicing    ARMT 2006-3
500751282            Select Portfolio Servicing    ARMT 2006-3
500751351            Select Portfolio Servicing    ARMT 2006-3
500751831            Select Portfolio Servicing    ARMT 2006-3
500751844            Select Portfolio Servicing    ARMT 2006-3
500752570            Select Portfolio Servicing    ARMT 2006-3
500752599            Select Portfolio Servicing    ARMT 2006-3
500752677            Select Portfolio Servicing    ARMT 2006-3
500753014            Select Portfolio Servicing    ARMT 2006-3
500753056            Select Portfolio Servicing    ARMT 2006-3
500753288            Select Portfolio Servicing    ARMT 2006-3
500753398            Select Portfolio Servicing    ARMT 2006-3
500753431            Select Portfolio Servicing    ARMT 2006-3
500753835            Select Portfolio Servicing    ARMT 2006-3
500754754            Select Portfolio Servicing    ARMT 2006-3
500754822            Select Portfolio Servicing    ARMT 2006-3
500754873            Select Portfolio Servicing    ARMT 2006-3
500755019            Select Portfolio Servicing    ARMT 2006-3
500755040            Select Portfolio Servicing    ARMT 2006-3
500755101            Select Portfolio Servicing    ARMT 2006-3
500755591            Select Portfolio Servicing    ARMT 2006-3
500755804            Select Portfolio Servicing    ARMT 2006-3
500755961            Select Portfolio Servicing    ARMT 2006-3
500756003            Select Portfolio Servicing    ARMT 2006-3
500756018            Select Portfolio Servicing    ARMT 2006-3
500756252            Select Portfolio Servicing    ARMT 2006-3
500756643            Select Portfolio Servicing    ARMT 2006-3
500756682            Select Portfolio Servicing    ARMT 2006-3
500757298            Select Portfolio Servicing    ARMT 2006-3
500757405            Select Portfolio Servicing    ARMT 2006-3
500758177            Select Portfolio Servicing    ARMT 2006-3
500758265            Select Portfolio Servicing    ARMT 2006-3
500758729            Select Portfolio Servicing    ARMT 2006-3
500759464            Select Portfolio Servicing    ARMT 2006-3
500759507            Select Portfolio Servicing    ARMT 2006-3
500760369            Select Portfolio Servicing    ARMT 2006-3
500760462            Select Portfolio Servicing    ARMT 2006-3
500761553            Select Portfolio Servicing    ARMT 2006-3
500761614            Select Portfolio Servicing    ARMT 2006-3
500761724            Select Portfolio Servicing    ARMT 2006-3
500762014            Select Portfolio Servicing    ARMT 2006-3
500762098            Select Portfolio Servicing    ARMT 2006-3
500762110            Select Portfolio Servicing    ARMT 2006-3
500762121            Select Portfolio Servicing    ARMT 2006-3
500762571            Select Portfolio Servicing    ARMT 2006-3
500762599            Select Portfolio Servicing    ARMT 2006-3
500762667            Select Portfolio Servicing    ARMT 2006-3
500762994            Select Portfolio Servicing    ARMT 2006-3
500763506            Select Portfolio Servicing    ARMT 2006-3
500763702            Select Portfolio Servicing    ARMT 2006-3
500764275            Select Portfolio Servicing    ARMT 2006-3
500764371            Select Portfolio Servicing    ARMT 2006-3
500764835            Select Portfolio Servicing    ARMT 2006-3
500765013            Select Portfolio Servicing    ARMT 2006-3
500765041            Select Portfolio Servicing    ARMT 2006-3
500765266            Select Portfolio Servicing    ARMT 2006-3
500765285            Select Portfolio Servicing    ARMT 2006-3
500765309            Select Portfolio Servicing    ARMT 2006-3
500765414            Select Portfolio Servicing    ARMT 2006-3
500765966            Select Portfolio Servicing    ARMT 2006-3
500765983            Select Portfolio Servicing    ARMT 2006-3
500767607            Select Portfolio Servicing    ARMT 2006-3
500767935            Select Portfolio Servicing    ARMT 2006-3
500768697            Select Portfolio Servicing    ARMT 2006-3
500768750            Select Portfolio Servicing    ARMT 2006-3
500769975            Select Portfolio Servicing    ARMT 2006-3
500770562            Select Portfolio Servicing    ARMT 2006-3
500770685            Select Portfolio Servicing    ARMT 2006-3
500771950            Select Portfolio Servicing    ARMT 2006-3
500772696            Select Portfolio Servicing    ARMT 2006-3
500772818            Select Portfolio Servicing    ARMT 2006-3
500773211            Select Portfolio Servicing    ARMT 2006-3
500773665            Select Portfolio Servicing    ARMT 2006-3
500773913            Select Portfolio Servicing    ARMT 2006-3
500774266            Select Portfolio Servicing    ARMT 2006-3
500774803            Select Portfolio Servicing    ARMT 2006-3
500774839            Select Portfolio Servicing    ARMT 2006-3
500774940            Select Portfolio Servicing    ARMT 2006-3
500775094            Select Portfolio Servicing    ARMT 2006-3
500775430            Select Portfolio Servicing    ARMT 2006-3
500775912            Select Portfolio Servicing    ARMT 2006-3
500776024            Select Portfolio Servicing    ARMT 2006-3
500776095            Select Portfolio Servicing    ARMT 2006-3
500776154            Select Portfolio Servicing    ARMT 2006-3
500776781            Select Portfolio Servicing    ARMT 2006-3
500777016            Select Portfolio Servicing    ARMT 2006-3
500777568            Select Portfolio Servicing    ARMT 2006-3
500778410            Select Portfolio Servicing    ARMT 2006-3
500668401            Select Portfolio Servicing    ARMT 2006-3
500703877            Select Portfolio Servicing    ARMT 2006-3
500725946            Select Portfolio Servicing    ARMT 2006-3
500737508            Select Portfolio Servicing    ARMT 2006-3
500738098            Select Portfolio Servicing    ARMT 2006-3
500742587            Select Portfolio Servicing    ARMT 2006-3
500744011            Select Portfolio Servicing    ARMT 2006-3
500744436            Select Portfolio Servicing    ARMT 2006-3
500744630            Select Portfolio Servicing    ARMT 2006-3
500747735            Select Portfolio Servicing    ARMT 2006-3
500747757            Select Portfolio Servicing    ARMT 2006-3
500748256            Select Portfolio Servicing    ARMT 2006-3
500748374            Select Portfolio Servicing    ARMT 2006-3
500752485            Select Portfolio Servicing    ARMT 2006-3
500770807            Select Portfolio Servicing    ARMT 2006-3
500727300            Select Portfolio Servicing    ARMT 2006-3
500705260            Select Portfolio Servicing    ARMT 2006-3
500715078            Select Portfolio Servicing    ARMT 2006-3
500716241            Select Portfolio Servicing    ARMT 2006-3
500731030            Select Portfolio Servicing    ARMT 2006-3
500748992            Select Portfolio Servicing    ARMT 2006-3
500751340            Select Portfolio Servicing    ARMT 2006-3
500762870            Select Portfolio Servicing    ARMT 2006-3
500766004            Select Portfolio Servicing    ARMT 2006-3
500766917            Select Portfolio Servicing    ARMT 2006-3
500769214            Select Portfolio Servicing    ARMT 2006-3
500778109            Select Portfolio Servicing    ARMT 2006-3
500778369            Select Portfolio Servicing    ARMT 2006-3
500783685            Select Portfolio Servicing    ARMT 2006-3
500732675            Select Portfolio Servicing    ARMT 2006-3
500723906            Select Portfolio Servicing    ARMT 2006-3
500773664            Select Portfolio Servicing    ARMT 2006-3
500723846            Select Portfolio Servicing    ARMT 2006-3
500623422            Select Portfolio Servicing    ARMT 2006-3
500733742            Select Portfolio Servicing    ARMT 2006-3
407151847            Wells Fargo                   ARMT 2006-3
500750846            Select Portfolio Servicing    ARMT 2006-3
500752514            Select Portfolio Servicing    ARMT 2006-3
500756828            Select Portfolio Servicing    ARMT 2006-3
500758599            Select Portfolio Servicing    ARMT 2006-3
500759989            Select Portfolio Servicing    ARMT 2006-3
500762809            Select Portfolio Servicing    ARMT 2006-3
500771020            Select Portfolio Servicing    ARMT 2006-3
500714217            Select Portfolio Servicing    ARMT 2006-3
500729700            Select Portfolio Servicing    ARMT 2006-3
500755577            Select Portfolio Servicing    ARMT 2006-3
500719152            Select Portfolio Servicing    ARMT 2006-3
500750414            Select Portfolio Servicing    ARMT 2006-3
500754877            Select Portfolio Servicing    ARMT 2006-3
500769865            Select Portfolio Servicing    ARMT 2006-3
500725138            Select Portfolio Servicing    ARMT 2006-3
500737525            Select Portfolio Servicing    ARMT 2006-3
500741600            Select Portfolio Servicing    ARMT 2006-3
500753324            Select Portfolio Servicing    ARMT 2006-3
500755733            Select Portfolio Servicing    ARMT 2006-3
500758222            Select Portfolio Servicing    ARMT 2006-3
500759298            Select Portfolio Servicing    ARMT 2006-3
500766846            Select Portfolio Servicing    ARMT 2006-3
500766870            Select Portfolio Servicing    ARMT 2006-3
500776573            Select Portfolio Servicing    ARMT 2006-3
500781372            Select Portfolio Servicing    ARMT 2006-3
500783306            Select Portfolio Servicing    ARMT 2006-3
405817533            Select Portfolio Servicing    ARMT 2006-3
406165643            Select Portfolio Servicing    ARMT 2006-3
500723235            Select Portfolio Servicing    ARMT 2006-3
500725078            Select Portfolio Servicing    ARMT 2006-3
500731723            Select Portfolio Servicing    ARMT 2006-3
500767540            Select Portfolio Servicing    ARMT 2006-3
500768735            Select Portfolio Servicing    ARMT 2006-3
500775797            Select Portfolio Servicing    ARMT 2006-3
407538063            Select Portfolio Servicing    ARMT 2006-3
407171031            Wells Fargo                   ARMT 2006-3
407171038            Wells Fargo                   ARMT 2006-3
407171039            Wells Fargo                   ARMT 2006-3
407171043            Wells Fargo                   ARMT 2006-3
407171044            Wells Fargo                   ARMT 2006-3
407171045            Wells Fargo                   ARMT 2006-3
407171046            Wells Fargo                   ARMT 2006-3
407171053            Wells Fargo                   ARMT 2006-3
407171055            Wells Fargo                   ARMT 2006-3
407171056            Wells Fargo                   ARMT 2006-3
407171061            Wells Fargo                   ARMT 2006-3
407171070            Wells Fargo                   ARMT 2006-3
407171071            Wells Fargo                   ARMT 2006-3
407171074            Wells Fargo                   ARMT 2006-3
407171078            Wells Fargo                   ARMT 2006-3
407171081            Wells Fargo                   ARMT 2006-3
407171089            Wells Fargo                   ARMT 2006-3
407171091            Wells Fargo                   ARMT 2006-3
407171092            Wells Fargo                   ARMT 2006-3
407171096            Wells Fargo                   ARMT 2006-3
407171097            Wells Fargo                   ARMT 2006-3
407171098            Wells Fargo                   ARMT 2006-3
407171099            Wells Fargo                   ARMT 2006-3
407171105            Wells Fargo                   ARMT 2006-3
407171106            Wells Fargo                   ARMT 2006-3
407171107            Wells Fargo                   ARMT 2006-3
407171109            Wells Fargo                   ARMT 2006-3
407171110            Wells Fargo                   ARMT 2006-3
407171116            Wells Fargo                   ARMT 2006-3
407171117            Wells Fargo                   ARMT 2006-3
407171120            Wells Fargo                   ARMT 2006-3
407171121            Wells Fargo                   ARMT 2006-3
407171122            Wells Fargo                   ARMT 2006-3
407171125            Wells Fargo                   ARMT 2006-3
407171127            Wells Fargo                   ARMT 2006-3
407171129            Wells Fargo                   ARMT 2006-3
407171131            Wells Fargo                   ARMT 2006-3
407171132            Wells Fargo                   ARMT 2006-3
407171133            Wells Fargo                   ARMT 2006-3
407171134            Wells Fargo                   ARMT 2006-3
407171135            Wells Fargo                   ARMT 2006-3
407171137            Wells Fargo                   ARMT 2006-3
407171138            Wells Fargo                   ARMT 2006-3
407171140            Wells Fargo                   ARMT 2006-3
407171141            Wells Fargo                   ARMT 2006-3
407171142            Wells Fargo                   ARMT 2006-3
407171143            Wells Fargo                   ARMT 2006-3
407171144            Wells Fargo                   ARMT 2006-3
407171146            Wells Fargo                   ARMT 2006-3
407171147            Wells Fargo                   ARMT 2006-3
407171148            Wells Fargo                   ARMT 2006-3
407171149            Wells Fargo                   ARMT 2006-3
407171150            Wells Fargo                   ARMT 2006-3
407171153            Wells Fargo                   ARMT 2006-3
407171154            Wells Fargo                   ARMT 2006-3
407171155            Wells Fargo                   ARMT 2006-3
407362688            Wells Fargo                   ARMT 2006-3
407170751            Wells Fargo                   ARMT 2006-3
407170753            Wells Fargo                   ARMT 2006-3
407170778            Wells Fargo                   ARMT 2006-3
407170780            Wells Fargo                   ARMT 2006-3
407170785            Wells Fargo                   ARMT 2006-3
407170791            Wells Fargo                   ARMT 2006-3
407170795            Wells Fargo                   ARMT 2006-3
407170796            Wells Fargo                   ARMT 2006-3
407170798            Wells Fargo                   ARMT 2006-3
407170799            Wells Fargo                   ARMT 2006-3
407170803            Wells Fargo                   ARMT 2006-3
407170809            Wells Fargo                   ARMT 2006-3
407170812            Wells Fargo                   ARMT 2006-3
407170814            Wells Fargo                   ARMT 2006-3
407170818            Wells Fargo                   ARMT 2006-3
407170822            Wells Fargo                   ARMT 2006-3
407170829            Wells Fargo                   ARMT 2006-3
407170831            Wells Fargo                   ARMT 2006-3
407170843            Wells Fargo                   ARMT 2006-3
407170844            Wells Fargo                   ARMT 2006-3
407170850            Wells Fargo                   ARMT 2006-3
407170853            Wells Fargo                   ARMT 2006-3
407170855            Wells Fargo                   ARMT 2006-3
407170863            Wells Fargo                   ARMT 2006-3
407170866            Wells Fargo                   ARMT 2006-3
407170870            Wells Fargo                   ARMT 2006-3
407170871            Wells Fargo                   ARMT 2006-3
407170872            Wells Fargo                   ARMT 2006-3
407170873            Wells Fargo                   ARMT 2006-3
407170874            Wells Fargo                   ARMT 2006-3
407170877            Wells Fargo                   ARMT 2006-3
407170879            Wells Fargo                   ARMT 2006-3
407170885            Wells Fargo                   ARMT 2006-3
407170886            Wells Fargo                   ARMT 2006-3
407170894            Wells Fargo                   ARMT 2006-3
407170895            Wells Fargo                   ARMT 2006-3
407170897            Wells Fargo                   ARMT 2006-3
407170899            Wells Fargo                   ARMT 2006-3
407170901            Wells Fargo                   ARMT 2006-3
407170902            Wells Fargo                   ARMT 2006-3
407170905            Wells Fargo                   ARMT 2006-3
407170910            Wells Fargo                   ARMT 2006-3
407170911            Wells Fargo                   ARMT 2006-3
407170913            Wells Fargo                   ARMT 2006-3
407170914            Wells Fargo                   ARMT 2006-3
407170916            Wells Fargo                   ARMT 2006-3
407170920            Wells Fargo                   ARMT 2006-3
407170930            Wells Fargo                   ARMT 2006-3
407170932            Wells Fargo                   ARMT 2006-3
407170934            Wells Fargo                   ARMT 2006-3
407170938            Wells Fargo                   ARMT 2006-3
407170944            Wells Fargo                   ARMT 2006-3
407170952            Wells Fargo                   ARMT 2006-3
407170953            Wells Fargo                   ARMT 2006-3
407170958            Wells Fargo                   ARMT 2006-3
407170961            Wells Fargo                   ARMT 2006-3
407170962            Wells Fargo                   ARMT 2006-3
407170965            Wells Fargo                   ARMT 2006-3
407170966            Wells Fargo                   ARMT 2006-3
407170968            Wells Fargo                   ARMT 2006-3
407170969            Wells Fargo                   ARMT 2006-3
407170972            Wells Fargo                   ARMT 2006-3
407170974            Wells Fargo                   ARMT 2006-3
407170975            Wells Fargo                   ARMT 2006-3
407170977            Wells Fargo                   ARMT 2006-3
407170979            Wells Fargo                   ARMT 2006-3
407170980            Wells Fargo                   ARMT 2006-3
407170982            Wells Fargo                   ARMT 2006-3
407170984            Wells Fargo                   ARMT 2006-3
407170991            Wells Fargo                   ARMT 2006-3
407170992            Wells Fargo                   ARMT 2006-3
407170994            Wells Fargo                   ARMT 2006-3
407170995            Wells Fargo                   ARMT 2006-3
407170998            Wells Fargo                   ARMT 2006-3
407171000            Wells Fargo                   ARMT 2006-3
407171001            Wells Fargo                   ARMT 2006-3
407171005            Wells Fargo                   ARMT 2006-3
407171007            Wells Fargo                   ARMT 2006-3
407171009            Wells Fargo                   ARMT 2006-3
407171010            Wells Fargo                   ARMT 2006-3
407171011            Wells Fargo                   ARMT 2006-3
407171013            Wells Fargo                   ARMT 2006-3
407171020            Wells Fargo                   ARMT 2006-3
407171023            Wells Fargo                   ARMT 2006-3
407171026            Wells Fargo                   ARMT 2006-3
407171027            Wells Fargo                   ARMT 2006-3
500698329            Select Portfolio Servicing    ARMT 2006-3
500726912            Select Portfolio Servicing    ARMT 2006-3
500759122            Select Portfolio Servicing    ARMT 2006-3
500759938            Select Portfolio Servicing    ARMT 2006-3
500777613            Select Portfolio Servicing    ARMT 2006-3
500716584            Select Portfolio Servicing    ARMT 2006-3
500719685            Select Portfolio Servicing    ARMT 2006-3
500719707            Select Portfolio Servicing    ARMT 2006-3
500724058            Select Portfolio Servicing    ARMT 2006-3
500732145            Select Portfolio Servicing    ARMT 2006-3
500736526            Select Portfolio Servicing    ARMT 2006-3
500744670            Select Portfolio Servicing    ARMT 2006-3
500757942            Select Portfolio Servicing    ARMT 2006-3
500699327            Select Portfolio Servicing    ARMT 2006-3
500699349            Select Portfolio Servicing    ARMT 2006-3
500704715            Select Portfolio Servicing    ARMT 2006-3
500708825            Select Portfolio Servicing    ARMT 2006-3
500711005            Select Portfolio Servicing    ARMT 2006-3
500712295            Select Portfolio Servicing    ARMT 2006-3
500717211            Select Portfolio Servicing    ARMT 2006-3
500717223            Select Portfolio Servicing    ARMT 2006-3
500744434            Select Portfolio Servicing    ARMT 2006-3
500746315            Select Portfolio Servicing    ARMT 2006-3
500750656            Select Portfolio Servicing    ARMT 2006-3
500760430            Select Portfolio Servicing    ARMT 2006-3
500767660            Select Portfolio Servicing    ARMT 2006-3
500769017            Select Portfolio Servicing    ARMT 2006-3
402632233            Bank of America               ARMT 2006-3
407157745            Bank of America               ARMT 2006-3
407157746            Bank of America               ARMT 2006-3
407157747            Bank of America               ARMT 2006-3
407157748            Bank of America               ARMT 2006-3
407157750            Bank of America               ARMT 2006-3
500744386            Select Portfolio Servicing    ARMT 2006-3
500737666            Select Portfolio Servicing    ARMT 2006-3
500750369            Select Portfolio Servicing    ARMT 2006-3
500726919            Select Portfolio Servicing    ARMT 2006-3
500737095            Select Portfolio Servicing    ARMT 2006-3
500737758            Select Portfolio Servicing    ARMT 2006-3
500749129            Select Portfolio Servicing    ARMT 2006-3
500762863            Select Portfolio Servicing    ARMT 2006-3
500763559            Select Portfolio Servicing    ARMT 2006-3
500736778            Select Portfolio Servicing    ARMT 2006-3
500696992            Wells Fargo                   ARMT 2006-3
500697654            Wells Fargo                   ARMT 2006-3
500700892            Wells Fargo                   ARMT 2006-3
500702529            Wells Fargo                   ARMT 2006-3
500707281            Wells Fargo                   ARMT 2006-3
500718349            Wells Fargo                   ARMT 2006-3
500724642            Wells Fargo                   ARMT 2006-3
500724645            Wells Fargo                   ARMT 2006-3
500724906            Wells Fargo                   ARMT 2006-3
500724907            Wells Fargo                   ARMT 2006-3
500737978            Wells Fargo                   ARMT 2006-3
500745063            Wells Fargo                   ARMT 2006-3
500755170            Wells Fargo                   ARMT 2006-3
500760063            Wells Fargo                   ARMT 2006-3
500761143            Wells Fargo                   ARMT 2006-3
500764936            Wells Fargo                   ARMT 2006-3
500766606            Wells Fargo                   ARMT 2006-3
500766611            Wells Fargo                   ARMT 2006-3
500769001            Wells Fargo                   ARMT 2006-3
500769002            Wells Fargo                   ARMT 2006-3
500769008            Wells Fargo                   ARMT 2006-3
500770305            Wells Fargo                   ARMT 2006-3
500770306            Wells Fargo                   ARMT 2006-3
500770307            Wells Fargo                   ARMT 2006-3
500770311            Wells Fargo                   ARMT 2006-3
500771166            Wells Fargo                   ARMT 2006-3
500772194            Wells Fargo                   ARMT 2006-3
500772195            Wells Fargo                   ARMT 2006-3
500773295            Wells Fargo                   ARMT 2006-3
500773449            Wells Fargo                   ARMT 2006-3
500774435            Wells Fargo                   ARMT 2006-3
500712774            Select Portfolio Servicing    ARMT 2006-3
500731004            Select Portfolio Servicing    ARMT 2006-3
500761007            Select Portfolio Servicing    ARMT 2006-3
500766402            Select Portfolio Servicing    ARMT 2006-3
500768046            Select Portfolio Servicing    ARMT 2006-3
500774363            Select Portfolio Servicing    ARMT 2006-3
500778530            Select Portfolio Servicing    ARMT 2006-3
500729187            Select Portfolio Servicing    ARMT 2006-3
500748321            Select Portfolio Servicing    ARMT 2006-3
500730382            Select Portfolio Servicing    ARMT 2006-3
500775763            Select Portfolio Servicing    ARMT 2006-3
500776172            Select Portfolio Servicing    ARMT 2006-3
500676426            Select Portfolio Servicing    ARMT 2006-3
500707067            Select Portfolio Servicing    ARMT 2006-3
500710494            Select Portfolio Servicing    ARMT 2006-3
500713191            Select Portfolio Servicing    ARMT 2006-3
500720034            Select Portfolio Servicing    ARMT 2006-3
500723852            Select Portfolio Servicing    ARMT 2006-3
500744929            Select Portfolio Servicing    ARMT 2006-3
500744954            Select Portfolio Servicing    ARMT 2006-3
500745394            Select Portfolio Servicing    ARMT 2006-3
500746747            Select Portfolio Servicing    ARMT 2006-3
500754918            Select Portfolio Servicing    ARMT 2006-3
500709188            Select Portfolio Servicing    ARMT 2006-3
500746334            Select Portfolio Servicing    ARMT 2006-3
500746337            Select Portfolio Servicing    ARMT 2006-3
500747242            Select Portfolio Servicing    ARMT 2006-3
500752508            Select Portfolio Servicing    ARMT 2006-3
500753414            Select Portfolio Servicing    ARMT 2006-3
500757858            Select Portfolio Servicing    ARMT 2006-3
500762514            Select Portfolio Servicing    ARMT 2006-3
500739081            Select Portfolio Servicing    ARMT 2006-3
500739095            Select Portfolio Servicing    ARMT 2006-3
500739118            Select Portfolio Servicing    ARMT 2006-3
500747172            Select Portfolio Servicing    ARMT 2006-3
500747194            Select Portfolio Servicing    ARMT 2006-3
500751573            Select Portfolio Servicing    ARMT 2006-3
500753256            Select Portfolio Servicing    ARMT 2006-3
500757129            Select Portfolio Servicing    ARMT 2006-3
500758329            Select Portfolio Servicing    ARMT 2006-3
500758668            Select Portfolio Servicing    ARMT 2006-3
500775268            Select Portfolio Servicing    ARMT 2006-3
500722180            Select Portfolio Servicing    ARMT 2006-3
500732780            Select Portfolio Servicing    ARMT 2006-3
500769828            Select Portfolio Servicing    ARMT 2006-3
500741502            Select Portfolio Servicing    ARMT 2006-3
500741514            Select Portfolio Servicing    ARMT 2006-3
407633928            Wells Fargo                   ARMT 2006-3
407633929            Wells Fargo                   ARMT 2006-3
500670214            Select Portfolio Servicing    ARMT 2006-3
500703218            Select Portfolio Servicing    ARMT 2006-3
500716481            Select Portfolio Servicing    ARMT 2006-3
500718368            Select Portfolio Servicing    ARMT 2006-3
500721095            Select Portfolio Servicing    ARMT 2006-3
500729274            Select Portfolio Servicing    ARMT 2006-3
500731062            Select Portfolio Servicing    ARMT 2006-3
500733220            Select Portfolio Servicing    ARMT 2006-3
500741218            Select Portfolio Servicing    ARMT 2006-3
500743036            Select Portfolio Servicing    ARMT 2006-3
500743129            Select Portfolio Servicing    ARMT 2006-3
500745017            Select Portfolio Servicing    ARMT 2006-3
500745777            Select Portfolio Servicing    ARMT 2006-3
500748692            Select Portfolio Servicing    ARMT 2006-3
500761370            Select Portfolio Servicing    ARMT 2006-3
500762820            Select Portfolio Servicing    ARMT 2006-3
405956915            Select Portfolio Servicing    ARMT 2006-3
500745261            Select Portfolio Servicing    ARMT 2006-3
500748544            Select Portfolio Servicing    ARMT 2006-3
500752781            Select Portfolio Servicing    ARMT 2006-3
500763861            Select Portfolio Servicing    ARMT 2006-3
500768545            Select Portfolio Servicing    ARMT 2006-3
500655594            Select Portfolio Servicing    ARMT 2006-3
500658085            Select Portfolio Servicing    ARMT 2006-3
500669051            Select Portfolio Servicing    ARMT 2006-3
500719169            Select Portfolio Servicing    ARMT 2006-3
500724323            Select Portfolio Servicing    ARMT 2006-3
500726923            Select Portfolio Servicing    ARMT 2006-3
500742904            Select Portfolio Servicing    ARMT 2006-3
500745874            Select Portfolio Servicing    ARMT 2006-3
500748764            Select Portfolio Servicing    ARMT 2006-3
407485521            Countrywide                   ARMT 2006-3
407485529            Countrywide                   ARMT 2006-3
407485532            Countrywide                   ARMT 2006-3
407485569            Countrywide                   ARMT 2006-3
407485575            Countrywide                   ARMT 2006-3
407485590            Countrywide                   ARMT 2006-3
407485603            Countrywide                   ARMT 2006-3
407485607            Countrywide                   ARMT 2006-3
407485631            Countrywide                   ARMT 2006-3
407485686            Countrywide                   ARMT 2006-3
407485723            Countrywide                   ARMT 2006-3
407485745            Countrywide                   ARMT 2006-3
407485746            Countrywide                   ARMT 2006-3
408191693            Countrywide                   ARMT 2006-3
408191694            Countrywide                   ARMT 2006-3
408191695            Countrywide                   ARMT 2006-3
408191696            Countrywide                   ARMT 2006-3
408191697            Countrywide                   ARMT 2006-3
408191698            Countrywide                   ARMT 2006-3
408191699            Countrywide                   ARMT 2006-3
408191700            Countrywide                   ARMT 2006-3
408191701            Countrywide                   ARMT 2006-3
408191702            Countrywide                   ARMT 2006-3
408191704            Countrywide                   ARMT 2006-3
408191705            Countrywide                   ARMT 2006-3
408191706            Countrywide                   ARMT 2006-3
408191707            Countrywide                   ARMT 2006-3
408191708            Countrywide                   ARMT 2006-3
408191709            Countrywide                   ARMT 2006-3
408191710            Countrywide                   ARMT 2006-3
408191711            Countrywide                   ARMT 2006-3
408191712            Countrywide                   ARMT 2006-3
408191713            Countrywide                   ARMT 2006-3
408191714            Countrywide                   ARMT 2006-3
408191715            Countrywide                   ARMT 2006-3
408191716            Countrywide                   ARMT 2006-3
408191717            Countrywide                   ARMT 2006-3
408191718            Countrywide                   ARMT 2006-3
408191719            Countrywide                   ARMT 2006-3
408191720            Countrywide                   ARMT 2006-3
408191721            Countrywide                   ARMT 2006-3
408191722            Countrywide                   ARMT 2006-3
408191723            Countrywide                   ARMT 2006-3
408191724            Countrywide                   ARMT 2006-3
408191725            Countrywide                   ARMT 2006-3
408191726            Countrywide                   ARMT 2006-3
408191728            Countrywide                   ARMT 2006-3
408191729            Countrywide                   ARMT 2006-3
408191730            Countrywide                   ARMT 2006-3
408191731            Countrywide                   ARMT 2006-3
408191732            Countrywide                   ARMT 2006-3
408191733            Countrywide                   ARMT 2006-3
408191735            Countrywide                   ARMT 2006-3
408191736            Countrywide                   ARMT 2006-3
408191737            Countrywide                   ARMT 2006-3
408191738            Countrywide                   ARMT 2006-3
408191739            Countrywide                   ARMT 2006-3
408191741            Countrywide                   ARMT 2006-3
408191742            Countrywide                   ARMT 2006-3
408191743            Countrywide                   ARMT 2006-3
408191744            Countrywide                   ARMT 2006-3
408191745            Countrywide                   ARMT 2006-3
408191746            Countrywide                   ARMT 2006-3
408191747            Countrywide                   ARMT 2006-3
408191748            Countrywide                   ARMT 2006-3
408191750            Countrywide                   ARMT 2006-3
408191751            Countrywide                   ARMT 2006-3
408191752            Countrywide                   ARMT 2006-3
408191753            Countrywide                   ARMT 2006-3
408191754            Countrywide                   ARMT 2006-3
408191756            Countrywide                   ARMT 2006-3
408191757            Countrywide                   ARMT 2006-3
408191759            Countrywide                   ARMT 2006-3
408191760            Countrywide                   ARMT 2006-3
408191761            Countrywide                   ARMT 2006-3
408191762            Countrywide                   ARMT 2006-3
408191763            Countrywide                   ARMT 2006-3
408191764            Countrywide                   ARMT 2006-3
408191765            Countrywide                   ARMT 2006-3
408191766            Countrywide                   ARMT 2006-3
408191767            Countrywide                   ARMT 2006-3
408191768            Countrywide                   ARMT 2006-3
408191769            Countrywide                   ARMT 2006-3
408191770            Countrywide                   ARMT 2006-3
408191771            Countrywide                   ARMT 2006-3
408191772            Countrywide                   ARMT 2006-3
408191773            Countrywide                   ARMT 2006-3
408191774            Countrywide                   ARMT 2006-3
408191775            Countrywide                   ARMT 2006-3
408191776            Countrywide                   ARMT 2006-3
408191777            Countrywide                   ARMT 2006-3
408191778            Countrywide                   ARMT 2006-3
408191779            Countrywide                   ARMT 2006-3
408191781            Countrywide                   ARMT 2006-3
408191783            Countrywide                   ARMT 2006-3
408191784            Countrywide                   ARMT 2006-3
408191785            Countrywide                   ARMT 2006-3
408191786            Countrywide                   ARMT 2006-3
408191787            Countrywide                   ARMT 2006-3
408191788            Countrywide                   ARMT 2006-3
408191789            Countrywide                   ARMT 2006-3
408191790            Countrywide                   ARMT 2006-3
408191791            Countrywide                   ARMT 2006-3
408191792            Countrywide                   ARMT 2006-3
408191793            Countrywide                   ARMT 2006-3
408191794            Countrywide                   ARMT 2006-3
408191796            Countrywide                   ARMT 2006-3
408191797            Countrywide                   ARMT 2006-3
408191798            Countrywide                   ARMT 2006-3
408191799            Countrywide                   ARMT 2006-3
408191800            Countrywide                   ARMT 2006-3
408191802            Countrywide                   ARMT 2006-3
408191803            Countrywide                   ARMT 2006-3
408191804            Countrywide                   ARMT 2006-3
408191805            Countrywide                   ARMT 2006-3
408191806            Countrywide                   ARMT 2006-3
408191807            Countrywide                   ARMT 2006-3
408191808            Countrywide                   ARMT 2006-3
408191809            Countrywide                   ARMT 2006-3
408191811            Countrywide                   ARMT 2006-3
408191812            Countrywide                   ARMT 2006-3
408191813            Countrywide                   ARMT 2006-3
408191814            Countrywide                   ARMT 2006-3
408191815            Countrywide                   ARMT 2006-3
408191816            Countrywide                   ARMT 2006-3
408191817            Countrywide                   ARMT 2006-3
408191818            Countrywide                   ARMT 2006-3
408191819            Countrywide                   ARMT 2006-3
408191820            Countrywide                   ARMT 2006-3
408191821            Countrywide                   ARMT 2006-3
408191822            Countrywide                   ARMT 2006-3
408191823            Countrywide                   ARMT 2006-3
408191824            Countrywide                   ARMT 2006-3
408191825            Countrywide                   ARMT 2006-3
408191826            Countrywide                   ARMT 2006-3
408191827            Countrywide                   ARMT 2006-3
408191828            Countrywide                   ARMT 2006-3
408191829            Countrywide                   ARMT 2006-3
408191830            Countrywide                   ARMT 2006-3
408191831            Countrywide                   ARMT 2006-3
408191832            Countrywide                   ARMT 2006-3
408191833            Countrywide                   ARMT 2006-3
408191834            Countrywide                   ARMT 2006-3
408191835            Countrywide                   ARMT 2006-3
408191836            Countrywide                   ARMT 2006-3
408191837            Countrywide                   ARMT 2006-3
408191838            Countrywide                   ARMT 2006-3
408191839            Countrywide                   ARMT 2006-3
408191840            Countrywide                   ARMT 2006-3
408191841            Countrywide                   ARMT 2006-3
408191842            Countrywide                   ARMT 2006-3
408191843            Countrywide                   ARMT 2006-3
408191844            Countrywide                   ARMT 2006-3
408191845            Countrywide                   ARMT 2006-3
408191846            Countrywide                   ARMT 2006-3
408191847            Countrywide                   ARMT 2006-3
408191848            Countrywide                   ARMT 2006-3
408191849            Countrywide                   ARMT 2006-3
408191850            Countrywide                   ARMT 2006-3
408191851            Countrywide                   ARMT 2006-3
408191852            Countrywide                   ARMT 2006-3
408191853            Countrywide                   ARMT 2006-3
408191854            Countrywide                   ARMT 2006-3
408191855            Countrywide                   ARMT 2006-3
408191856            Countrywide                   ARMT 2006-3
408191857            Countrywide                   ARMT 2006-3
408191858            Countrywide                   ARMT 2006-3
408191859            Countrywide                   ARMT 2006-3
408191860            Countrywide                   ARMT 2006-3
408191861            Countrywide                   ARMT 2006-3
408191862            Countrywide                   ARMT 2006-3
408191863            Countrywide                   ARMT 2006-3
408191864            Countrywide                   ARMT 2006-3
408191865            Countrywide                   ARMT 2006-3
408191866            Countrywide                   ARMT 2006-3
408191867            Countrywide                   ARMT 2006-3
408191868            Countrywide                   ARMT 2006-3
408191869            Countrywide                   ARMT 2006-3
408191870            Countrywide                   ARMT 2006-3
408191872            Countrywide                   ARMT 2006-3
408191873            Countrywide                   ARMT 2006-3
408191874            Countrywide                   ARMT 2006-3
408191875            Countrywide                   ARMT 2006-3
408191876            Countrywide                   ARMT 2006-3
408191877            Countrywide                   ARMT 2006-3
408191878            Countrywide                   ARMT 2006-3
408191879            Countrywide                   ARMT 2006-3
408191880            Countrywide                   ARMT 2006-3
408191881            Countrywide                   ARMT 2006-3
408191882            Countrywide                   ARMT 2006-3
408191883            Countrywide                   ARMT 2006-3
408191884            Countrywide                   ARMT 2006-3
408191885            Countrywide                   ARMT 2006-3
408191886            Countrywide                   ARMT 2006-3
408191887            Countrywide                   ARMT 2006-3
408191888            Countrywide                   ARMT 2006-3
408191889            Countrywide                   ARMT 2006-3
408191890            Countrywide                   ARMT 2006-3
408191891            Countrywide                   ARMT 2006-3
408191892            Countrywide                   ARMT 2006-3
408191895            Countrywide                   ARMT 2006-3
408191896            Countrywide                   ARMT 2006-3
408191897            Countrywide                   ARMT 2006-3
408191898            Countrywide                   ARMT 2006-3
408191900            Countrywide                   ARMT 2006-3
408191901            Countrywide                   ARMT 2006-3
408191902            Countrywide                   ARMT 2006-3
408191904            Countrywide                   ARMT 2006-3
408191905            Countrywide                   ARMT 2006-3
408191906            Countrywide                   ARMT 2006-3
408191907            Countrywide                   ARMT 2006-3
408191908            Countrywide                   ARMT 2006-3
408191909            Countrywide                   ARMT 2006-3
408191910            Countrywide                   ARMT 2006-3
408191911            Countrywide                   ARMT 2006-3
408191912            Countrywide                   ARMT 2006-3
408191913            Countrywide                   ARMT 2006-3
408191914            Countrywide                   ARMT 2006-3
408191915            Countrywide                   ARMT 2006-3
408191916            Countrywide                   ARMT 2006-3
408191917            Countrywide                   ARMT 2006-3
408191918            Countrywide                   ARMT 2006-3
408191919            Countrywide                   ARMT 2006-3
408191920            Countrywide                   ARMT 2006-3
408191921            Countrywide                   ARMT 2006-3
408191922            Countrywide                   ARMT 2006-3
408191923            Countrywide                   ARMT 2006-3
408191925            Countrywide                   ARMT 2006-3
408191926            Countrywide                   ARMT 2006-3
408191927            Countrywide                   ARMT 2006-3
408191928            Countrywide                   ARMT 2006-3
408191929            Countrywide                   ARMT 2006-3
408191930            Countrywide                   ARMT 2006-3
408191931            Countrywide                   ARMT 2006-3
408191932            Countrywide                   ARMT 2006-3
408191933            Countrywide                   ARMT 2006-3
408191934            Countrywide                   ARMT 2006-3
408191935            Countrywide                   ARMT 2006-3
408191936            Countrywide                   ARMT 2006-3
408191938            Countrywide                   ARMT 2006-3
408191939            Countrywide                   ARMT 2006-3
408191940            Countrywide                   ARMT 2006-3
408191941            Countrywide                   ARMT 2006-3
408191942            Countrywide                   ARMT 2006-3
408191943            Countrywide                   ARMT 2006-3
408191944            Countrywide                   ARMT 2006-3
408191945            Countrywide                   ARMT 2006-3
408191946            Countrywide                   ARMT 2006-3
408191947            Countrywide                   ARMT 2006-3
408191948            Countrywide                   ARMT 2006-3
408191949            Countrywide                   ARMT 2006-3
408191950            Countrywide                   ARMT 2006-3
408191951            Countrywide                   ARMT 2006-3
408191952            Countrywide                   ARMT 2006-3
408191954            Countrywide                   ARMT 2006-3
408191955            Countrywide                   ARMT 2006-3
408191956            Countrywide                   ARMT 2006-3
408191957            Countrywide                   ARMT 2006-3
408191959            Countrywide                   ARMT 2006-3
408191960            Countrywide                   ARMT 2006-3
408191961            Countrywide                   ARMT 2006-3
408191962            Countrywide                   ARMT 2006-3
408191963            Countrywide                   ARMT 2006-3
408191964            Countrywide                   ARMT 2006-3
408191965            Countrywide                   ARMT 2006-3
408191966            Countrywide                   ARMT 2006-3
408191967            Countrywide                   ARMT 2006-3
408191968            Countrywide                   ARMT 2006-3
408191969            Countrywide                   ARMT 2006-3
408191970            Countrywide                   ARMT 2006-3
408191971            Countrywide                   ARMT 2006-3
408191972            Countrywide                   ARMT 2006-3
408191973            Countrywide                   ARMT 2006-3
408191974            Countrywide                   ARMT 2006-3
408191975            Countrywide                   ARMT 2006-3
408191976            Countrywide                   ARMT 2006-3
408191977            Countrywide                   ARMT 2006-3
408191978            Countrywide                   ARMT 2006-3
408191979            Countrywide                   ARMT 2006-3
408191980            Countrywide                   ARMT 2006-3
408191981            Countrywide                   ARMT 2006-3
408191982            Countrywide                   ARMT 2006-3
408191983            Countrywide                   ARMT 2006-3
408191984            Countrywide                   ARMT 2006-3
408191985            Countrywide                   ARMT 2006-3
408191986            Countrywide                   ARMT 2006-3
408191987            Countrywide                   ARMT 2006-3
408191988            Countrywide                   ARMT 2006-3
408191989            Countrywide                   ARMT 2006-3
408191990            Countrywide                   ARMT 2006-3
408191991            Countrywide                   ARMT 2006-3
408191992            Countrywide                   ARMT 2006-3
408191993            Countrywide                   ARMT 2006-3
408191994            Countrywide                   ARMT 2006-3
408191995            Countrywide                   ARMT 2006-3
408191996            Countrywide                   ARMT 2006-3
408191997            Countrywide                   ARMT 2006-3
408191998            Countrywide                   ARMT 2006-3
408191999            Countrywide                   ARMT 2006-3
408192000            Countrywide                   ARMT 2006-3
408192001            Countrywide                   ARMT 2006-3
408192002            Countrywide                   ARMT 2006-3
408381264            Countrywide                   ARMT 2006-3
408381265            Countrywide                   ARMT 2006-3
408381266            Countrywide                   ARMT 2006-3
408381267            Countrywide                   ARMT 2006-3
408381268            Countrywide                   ARMT 2006-3
408381269            Countrywide                   ARMT 2006-3
408381270            Countrywide                   ARMT 2006-3
408381272            Countrywide                   ARMT 2006-3
408381273            Countrywide                   ARMT 2006-3
408381274            Countrywide                   ARMT 2006-3
408381275            Countrywide                   ARMT 2006-3
408381276            Countrywide                   ARMT 2006-3
408381277            Countrywide                   ARMT 2006-3
408381278            Countrywide                   ARMT 2006-3
408381279            Countrywide                   ARMT 2006-3
408381281            Countrywide                   ARMT 2006-3
408381282            Countrywide                   ARMT 2006-3
408381284            Countrywide                   ARMT 2006-3
408381285            Countrywide                   ARMT 2006-3
408381286            Countrywide                   ARMT 2006-3
408381287            Countrywide                   ARMT 2006-3
408381288            Countrywide                   ARMT 2006-3
408381289            Countrywide                   ARMT 2006-3
408381290            Countrywide                   ARMT 2006-3
408381291            Countrywide                   ARMT 2006-3
408381292            Countrywide                   ARMT 2006-3
408381293            Countrywide                   ARMT 2006-3
408381294            Countrywide                   ARMT 2006-3
408381295            Countrywide                   ARMT 2006-3
408381296            Countrywide                   ARMT 2006-3
408381297            Countrywide                   ARMT 2006-3
408381298            Countrywide                   ARMT 2006-3
408381299            Countrywide                   ARMT 2006-3
408381300            Countrywide                   ARMT 2006-3
408381301            Countrywide                   ARMT 2006-3
408381302            Countrywide                   ARMT 2006-3
408381303            Countrywide                   ARMT 2006-3
408381304            Countrywide                   ARMT 2006-3
408381305            Countrywide                   ARMT 2006-3
408381306            Countrywide                   ARMT 2006-3
408381307            Countrywide                   ARMT 2006-3
408381308            Countrywide                   ARMT 2006-3
408381309            Countrywide                   ARMT 2006-3
408381310            Countrywide                   ARMT 2006-3
408381311            Countrywide                   ARMT 2006-3
408381312            Countrywide                   ARMT 2006-3
408381313            Countrywide                   ARMT 2006-3
408381314            Countrywide                   ARMT 2006-3
408381315            Countrywide                   ARMT 2006-3
408381317            Countrywide                   ARMT 2006-3
408381318            Countrywide                   ARMT 2006-3
408381319            Countrywide                   ARMT 2006-3
408381320            Countrywide                   ARMT 2006-3
408381321            Countrywide                   ARMT 2006-3
408381323            Countrywide                   ARMT 2006-3
408381324            Countrywide                   ARMT 2006-3
408381325            Countrywide                   ARMT 2006-3
408381327            Countrywide                   ARMT 2006-3
408381328            Countrywide                   ARMT 2006-3
408381329            Countrywide                   ARMT 2006-3
408381330            Countrywide                   ARMT 2006-3
408381331            Countrywide                   ARMT 2006-3
408381332            Countrywide                   ARMT 2006-3
408381333            Countrywide                   ARMT 2006-3
408381334            Countrywide                   ARMT 2006-3
408381335            Countrywide                   ARMT 2006-3
408381336            Countrywide                   ARMT 2006-3
408381337            Countrywide                   ARMT 2006-3
408381338            Countrywide                   ARMT 2006-3
408381339            Countrywide                   ARMT 2006-3
408381340            Countrywide                   ARMT 2006-3
408381341            Countrywide                   ARMT 2006-3
408381342            Countrywide                   ARMT 2006-3
408381343            Countrywide                   ARMT 2006-3
408381344            Countrywide                   ARMT 2006-3
408381346            Countrywide                   ARMT 2006-3
408381347            Countrywide                   ARMT 2006-3
408381348            Countrywide                   ARMT 2006-3
408381349            Countrywide                   ARMT 2006-3
408381350            Countrywide                   ARMT 2006-3
408381351            Countrywide                   ARMT 2006-3
408381352            Countrywide                   ARMT 2006-3
408381353            Countrywide                   ARMT 2006-3
408381354            Countrywide                   ARMT 2006-3
408381355            Countrywide                   ARMT 2006-3
408381356            Countrywide                   ARMT 2006-3
408381357            Countrywide                   ARMT 2006-3
408381358            Countrywide                   ARMT 2006-3
408381359            Countrywide                   ARMT 2006-3
408381360            Countrywide                   ARMT 2006-3
408381361            Countrywide                   ARMT 2006-3
408381362            Countrywide                   ARMT 2006-3
408381363            Countrywide                   ARMT 2006-3
408381364            Countrywide                   ARMT 2006-3
408381365            Countrywide                   ARMT 2006-3
408381366            Countrywide                   ARMT 2006-3
408381367            Countrywide                   ARMT 2006-3
408381368            Countrywide                   ARMT 2006-3
408381369            Countrywide                   ARMT 2006-3
408381371            Countrywide                   ARMT 2006-3
408381372            Countrywide                   ARMT 2006-3
408381374            Countrywide                   ARMT 2006-3
408381375            Countrywide                   ARMT 2006-3
408381376            Countrywide                   ARMT 2006-3
408381377            Countrywide                   ARMT 2006-3
408381378            Countrywide                   ARMT 2006-3
408381379            Countrywide                   ARMT 2006-3
408381380            Countrywide                   ARMT 2006-3
408381381            Countrywide                   ARMT 2006-3
408381382            Countrywide                   ARMT 2006-3
408381384            Countrywide                   ARMT 2006-3
408381385            Countrywide                   ARMT 2006-3
408381386            Countrywide                   ARMT 2006-3
408381387            Countrywide                   ARMT 2006-3
408381388            Countrywide                   ARMT 2006-3
408381389            Countrywide                   ARMT 2006-3
408381390            Countrywide                   ARMT 2006-3
408381391            Countrywide                   ARMT 2006-3
408381392            Countrywide                   ARMT 2006-3
408381393            Countrywide                   ARMT 2006-3
408381394            Countrywide                   ARMT 2006-3
408381395            Countrywide                   ARMT 2006-3
408381396            Countrywide                   ARMT 2006-3
408381397            Countrywide                   ARMT 2006-3
408381398            Countrywide                   ARMT 2006-3
408381399            Countrywide                   ARMT 2006-3
408381400            Countrywide                   ARMT 2006-3
408381401            Countrywide                   ARMT 2006-3
408381402            Countrywide                   ARMT 2006-3
408381403            Countrywide                   ARMT 2006-3
408381404            Countrywide                   ARMT 2006-3
408381405            Countrywide                   ARMT 2006-3
408381406            Countrywide                   ARMT 2006-3
408381407            Countrywide                   ARMT 2006-3
408381408            Countrywide                   ARMT 2006-3
408381409            Countrywide                   ARMT 2006-3
408381410            Countrywide                   ARMT 2006-3
408381411            Countrywide                   ARMT 2006-3
408381412            Countrywide                   ARMT 2006-3
408381413            Countrywide                   ARMT 2006-3
408381414            Countrywide                   ARMT 2006-3
408381416            Countrywide                   ARMT 2006-3
408381417            Countrywide                   ARMT 2006-3
408381418            Countrywide                   ARMT 2006-3
408381419            Countrywide                   ARMT 2006-3
408381420            Countrywide                   ARMT 2006-3
408381421            Countrywide                   ARMT 2006-3
408381422            Countrywide                   ARMT 2006-3
408381423            Countrywide                   ARMT 2006-3
408381424            Countrywide                   ARMT 2006-3
408381425            Countrywide                   ARMT 2006-3
408381426            Countrywide                   ARMT 2006-3
408381427            Countrywide                   ARMT 2006-3
408381428            Countrywide                   ARMT 2006-3
408381429            Countrywide                   ARMT 2006-3
408381430            Countrywide                   ARMT 2006-3
408381431            Countrywide                   ARMT 2006-3
408381432            Countrywide                   ARMT 2006-3
408381434            Countrywide                   ARMT 2006-3
408381435            Countrywide                   ARMT 2006-3
408381436            Countrywide                   ARMT 2006-3
408381437            Countrywide                   ARMT 2006-3
408381438            Countrywide                   ARMT 2006-3
408381439            Countrywide                   ARMT 2006-3
408381440            Countrywide                   ARMT 2006-3
408381441            Countrywide                   ARMT 2006-3
408381442            Countrywide                   ARMT 2006-3
408381443            Countrywide                   ARMT 2006-3
408381444            Countrywide                   ARMT 2006-3
408381445            Countrywide                   ARMT 2006-3
408381446            Countrywide                   ARMT 2006-3
408381447            Countrywide                   ARMT 2006-3
408381448            Countrywide                   ARMT 2006-3
408381449            Countrywide                   ARMT 2006-3
408381450            Countrywide                   ARMT 2006-3
408381451            Countrywide                   ARMT 2006-3
408381452            Countrywide                   ARMT 2006-3
408381453            Countrywide                   ARMT 2006-3
408381454            Countrywide                   ARMT 2006-3
408381455            Countrywide                   ARMT 2006-3
408381456            Countrywide                   ARMT 2006-3
408381457            Countrywide                   ARMT 2006-3
408381458            Countrywide                   ARMT 2006-3
408381459            Countrywide                   ARMT 2006-3
408381460            Countrywide                   ARMT 2006-3
408381461            Countrywide                   ARMT 2006-3
408381462            Countrywide                   ARMT 2006-3
408381463            Countrywide                   ARMT 2006-3
408381464            Countrywide                   ARMT 2006-3
408381465            Countrywide                   ARMT 2006-3
408381466            Countrywide                   ARMT 2006-3
408381467            Countrywide                   ARMT 2006-3
408381468            Countrywide                   ARMT 2006-3
408381469            Countrywide                   ARMT 2006-3
408381470            Countrywide                   ARMT 2006-3
408381471            Countrywide                   ARMT 2006-3
408381472            Countrywide                   ARMT 2006-3
408381473            Countrywide                   ARMT 2006-3
408381474            Countrywide                   ARMT 2006-3
408381475            Countrywide                   ARMT 2006-3
408381476            Countrywide                   ARMT 2006-3
408381477            Countrywide                   ARMT 2006-3
408381478            Countrywide                   ARMT 2006-3
408381479            Countrywide                   ARMT 2006-3
408381480            Countrywide                   ARMT 2006-3
408381481            Countrywide                   ARMT 2006-3
408381482            Countrywide                   ARMT 2006-3
408381483            Countrywide                   ARMT 2006-3
408381484            Countrywide                   ARMT 2006-3
408381485            Countrywide                   ARMT 2006-3
408381486            Countrywide                   ARMT 2006-3
408381487            Countrywide                   ARMT 2006-3
408381488            Countrywide                   ARMT 2006-3
408381489            Countrywide                   ARMT 2006-3
408381490            Countrywide                   ARMT 2006-3
408381491            Countrywide                   ARMT 2006-3
408381492            Countrywide                   ARMT 2006-3
408381493            Countrywide                   ARMT 2006-3
408381494            Countrywide                   ARMT 2006-3
408381495            Countrywide                   ARMT 2006-3
408381496            Countrywide                   ARMT 2006-3
408381497            Countrywide                   ARMT 2006-3
408381498            Countrywide                   ARMT 2006-3
408381499            Countrywide                   ARMT 2006-3
408381500            Countrywide                   ARMT 2006-3
408381501            Countrywide                   ARMT 2006-3
408381502            Countrywide                   ARMT 2006-3
408381503            Countrywide                   ARMT 2006-3
408381504            Countrywide                   ARMT 2006-3
408381505            Countrywide                   ARMT 2006-3
408381506            Countrywide                   ARMT 2006-3
408381507            Countrywide                   ARMT 2006-3
408381508            Countrywide                   ARMT 2006-3
408381509            Countrywide                   ARMT 2006-3
408381510            Countrywide                   ARMT 2006-3
408381512            Countrywide                   ARMT 2006-3
408381513            Countrywide                   ARMT 2006-3
408381514            Countrywide                   ARMT 2006-3
408381515            Countrywide                   ARMT 2006-3
408381516            Countrywide                   ARMT 2006-3
408381517            Countrywide                   ARMT 2006-3
408381518            Countrywide                   ARMT 2006-3
408381519            Countrywide                   ARMT 2006-3
408381520            Countrywide                   ARMT 2006-3
408381521            Countrywide                   ARMT 2006-3
408381522            Countrywide                   ARMT 2006-3
408381523            Countrywide                   ARMT 2006-3
408381524            Countrywide                   ARMT 2006-3
408381525            Countrywide                   ARMT 2006-3
408381526            Countrywide                   ARMT 2006-3
408381527            Countrywide                   ARMT 2006-3
408381528            Countrywide                   ARMT 2006-3
408381529            Countrywide                   ARMT 2006-3
408381530            Countrywide                   ARMT 2006-3
408381531            Countrywide                   ARMT 2006-3
408381532            Countrywide                   ARMT 2006-3
408381533            Countrywide                   ARMT 2006-3
408381534            Countrywide                   ARMT 2006-3
408381535            Countrywide                   ARMT 2006-3
408381536            Countrywide                   ARMT 2006-3
408381537            Countrywide                   ARMT 2006-3
408381538            Countrywide                   ARMT 2006-3
408381539            Countrywide                   ARMT 2006-3
408381540            Countrywide                   ARMT 2006-3
408381541            Countrywide                   ARMT 2006-3
408381542            Countrywide                   ARMT 2006-3
408381543            Countrywide                   ARMT 2006-3
408381544            Countrywide                   ARMT 2006-3
408381545            Countrywide                   ARMT 2006-3
408381546            Countrywide                   ARMT 2006-3
408381547            Countrywide                   ARMT 2006-3
408381548            Countrywide                   ARMT 2006-3
408381549            Countrywide                   ARMT 2006-3
408381550            Countrywide                   ARMT 2006-3
408381551            Countrywide                   ARMT 2006-3
408381552            Countrywide                   ARMT 2006-3
408381553            Countrywide                   ARMT 2006-3
408381554            Countrywide                   ARMT 2006-3
408381555            Countrywide                   ARMT 2006-3
408381556            Countrywide                   ARMT 2006-3
408381557            Countrywide                   ARMT 2006-3
408381558            Countrywide                   ARMT 2006-3
408381559            Countrywide                   ARMT 2006-3
408381560            Countrywide                   ARMT 2006-3
408381561            Countrywide                   ARMT 2006-3
408381562            Countrywide                   ARMT 2006-3
408381563            Countrywide                   ARMT 2006-3
408381564            Countrywide                   ARMT 2006-3
408381565            Countrywide                   ARMT 2006-3
408381566            Countrywide                   ARMT 2006-3
408381567            Countrywide                   ARMT 2006-3
408381568            Countrywide                   ARMT 2006-3
408381569            Countrywide                   ARMT 2006-3
408381570            Countrywide                   ARMT 2006-3
408381571            Countrywide                   ARMT 2006-3
408381572            Countrywide                   ARMT 2006-3
408381573            Countrywide                   ARMT 2006-3
408381574            Countrywide                   ARMT 2006-3
408381577            Countrywide                   ARMT 2006-3
408381578            Countrywide                   ARMT 2006-3
408381579            Countrywide                   ARMT 2006-3
408381580            Countrywide                   ARMT 2006-3
408381581            Countrywide                   ARMT 2006-3
408381582            Countrywide                   ARMT 2006-3
408381583            Countrywide                   ARMT 2006-3
408381584            Countrywide                   ARMT 2006-3
408381585            Countrywide                   ARMT 2006-3
408381586            Countrywide                   ARMT 2006-3
408381587            Countrywide                   ARMT 2006-3
408381588            Countrywide                   ARMT 2006-3
408381589            Countrywide                   ARMT 2006-3
408381590            Countrywide                   ARMT 2006-3
408381591            Countrywide                   ARMT 2006-3
408381592            Countrywide                   ARMT 2006-3
408381593            Countrywide                   ARMT 2006-3
408381595            Countrywide                   ARMT 2006-3
408381596            Countrywide                   ARMT 2006-3
408381597            Countrywide                   ARMT 2006-3
408381598            Countrywide                   ARMT 2006-3
408381599            Countrywide                   ARMT 2006-3
408381600            Countrywide                   ARMT 2006-3
408381602            Countrywide                   ARMT 2006-3
408381603            Countrywide                   ARMT 2006-3
408381604            Countrywide                   ARMT 2006-3
408381605            Countrywide                   ARMT 2006-3
408381606            Countrywide                   ARMT 2006-3
408381607            Countrywide                   ARMT 2006-3
408381608            Countrywide                   ARMT 2006-3
408381609            Countrywide                   ARMT 2006-3
408381610            Countrywide                   ARMT 2006-3
408381611            Countrywide                   ARMT 2006-3
408381612            Countrywide                   ARMT 2006-3
408381613            Countrywide                   ARMT 2006-3
408381614            Countrywide                   ARMT 2006-3
408381615            Countrywide                   ARMT 2006-3
408381616            Countrywide                   ARMT 2006-3
408381617            Countrywide                   ARMT 2006-3
408381618            Countrywide                   ARMT 2006-3
408381619            Countrywide                   ARMT 2006-3
408381620            Countrywide                   ARMT 2006-3
408381621            Countrywide                   ARMT 2006-3
408381622            Countrywide                   ARMT 2006-3
408381623            Countrywide                   ARMT 2006-3
408381624            Countrywide                   ARMT 2006-3
408381625            Countrywide                   ARMT 2006-3
408381626            Countrywide                   ARMT 2006-3
408381628            Countrywide                   ARMT 2006-3
408381629            Countrywide                   ARMT 2006-3
408381630            Countrywide                   ARMT 2006-3
408381631            Countrywide                   ARMT 2006-3
408381632            Countrywide                   ARMT 2006-3
408381633            Countrywide                   ARMT 2006-3
408381634            Countrywide                   ARMT 2006-3
408381635            Countrywide                   ARMT 2006-3
408381636            Countrywide                   ARMT 2006-3
408381637            Countrywide                   ARMT 2006-3
408381638            Countrywide                   ARMT 2006-3
408381639            Countrywide                   ARMT 2006-3
408381640            Countrywide                   ARMT 2006-3
408381641            Countrywide                   ARMT 2006-3
408381642            Countrywide                   ARMT 2006-3
408381643            Countrywide                   ARMT 2006-3
408381644            Countrywide                   ARMT 2006-3
408381645            Countrywide                   ARMT 2006-3
408381646            Countrywide                   ARMT 2006-3
408381647            Countrywide                   ARMT 2006-3
408381648            Countrywide                   ARMT 2006-3
408381649            Countrywide                   ARMT 2006-3
408381651            Countrywide                   ARMT 2006-3
408381652            Countrywide                   ARMT 2006-3
408381654            Countrywide                   ARMT 2006-3
408381655            Countrywide                   ARMT 2006-3
408381656            Countrywide                   ARMT 2006-3
408381657            Countrywide                   ARMT 2006-3
408381658            Countrywide                   ARMT 2006-3
408381659            Countrywide                   ARMT 2006-3
408381660            Countrywide                   ARMT 2006-3
408381661            Countrywide                   ARMT 2006-3
408381662            Countrywide                   ARMT 2006-3
408381663            Countrywide                   ARMT 2006-3
408381664            Countrywide                   ARMT 2006-3
408381665            Countrywide                   ARMT 2006-3
408381666            Countrywide                   ARMT 2006-3
408381667            Countrywide                   ARMT 2006-3
408381668            Countrywide                   ARMT 2006-3
408381669            Countrywide                   ARMT 2006-3
408381670            Countrywide                   ARMT 2006-3
408381671            Countrywide                   ARMT 2006-3
408381672            Countrywide                   ARMT 2006-3
408381673            Countrywide                   ARMT 2006-3
408381674            Countrywide                   ARMT 2006-3
408381675            Countrywide                   ARMT 2006-3
408381676            Countrywide                   ARMT 2006-3
408381677            Countrywide                   ARMT 2006-3
408381678            Countrywide                   ARMT 2006-3
408381679            Countrywide                   ARMT 2006-3
408381680            Countrywide                   ARMT 2006-3
408381681            Countrywide                   ARMT 2006-3
408381682            Countrywide                   ARMT 2006-3
408381683            Countrywide                   ARMT 2006-3
408381684            Countrywide                   ARMT 2006-3
408381685            Countrywide                   ARMT 2006-3
408381686            Countrywide                   ARMT 2006-3
408381687            Countrywide                   ARMT 2006-3
408381688            Countrywide                   ARMT 2006-3
408381689            Countrywide                   ARMT 2006-3
408381690            Countrywide                   ARMT 2006-3
408381691            Countrywide                   ARMT 2006-3
408381692            Countrywide                   ARMT 2006-3
408381693            Countrywide                   ARMT 2006-3
408381694            Countrywide                   ARMT 2006-3
408381695            Countrywide                   ARMT 2006-3
408381696            Countrywide                   ARMT 2006-3
408381697            Countrywide                   ARMT 2006-3
408381699            Countrywide                   ARMT 2006-3
408381700            Countrywide                   ARMT 2006-3
408381701            Countrywide                   ARMT 2006-3
408381702            Countrywide                   ARMT 2006-3
408381703            Countrywide                   ARMT 2006-3
408381704            Countrywide                   ARMT 2006-3
408381705            Countrywide                   ARMT 2006-3
408381706            Countrywide                   ARMT 2006-3
408381707            Countrywide                   ARMT 2006-3
408381708            Countrywide                   ARMT 2006-3
408381709            Countrywide                   ARMT 2006-3
408381710            Countrywide                   ARMT 2006-3
408381711            Countrywide                   ARMT 2006-3
408381712            Countrywide                   ARMT 2006-3
408381713            Countrywide                   ARMT 2006-3
408381714            Countrywide                   ARMT 2006-3
408381716            Countrywide                   ARMT 2006-3
408381717            Countrywide                   ARMT 2006-3
408381718            Countrywide                   ARMT 2006-3
408381719            Countrywide                   ARMT 2006-3
408381720            Countrywide                   ARMT 2006-3
408381721            Countrywide                   ARMT 2006-3
408381722            Countrywide                   ARMT 2006-3
408381723            Countrywide                   ARMT 2006-3
408381724            Countrywide                   ARMT 2006-3
408381725            Countrywide                   ARMT 2006-3
408381726            Countrywide                   ARMT 2006-3
408381727            Countrywide                   ARMT 2006-3
408381728            Countrywide                   ARMT 2006-3
408381729            Countrywide                   ARMT 2006-3
408381730            Countrywide                   ARMT 2006-3
408381731            Countrywide                   ARMT 2006-3
408381732            Countrywide                   ARMT 2006-3
408381733            Countrywide                   ARMT 2006-3
408381734            Countrywide                   ARMT 2006-3
408381736            Countrywide                   ARMT 2006-3
408381737            Countrywide                   ARMT 2006-3
408381738            Countrywide                   ARMT 2006-3
408381739            Countrywide                   ARMT 2006-3
408381740            Countrywide                   ARMT 2006-3
408381741            Countrywide                   ARMT 2006-3
408381742            Countrywide                   ARMT 2006-3
408381743            Countrywide                   ARMT 2006-3
408381744            Countrywide                   ARMT 2006-3
408381745            Countrywide                   ARMT 2006-3
408381746            Countrywide                   ARMT 2006-3
408381747            Countrywide                   ARMT 2006-3
408381748            Countrywide                   ARMT 2006-3
408381749            Countrywide                   ARMT 2006-3
408381750            Countrywide                   ARMT 2006-3
408381751            Countrywide                   ARMT 2006-3
408381752            Countrywide                   ARMT 2006-3
408381753            Countrywide                   ARMT 2006-3
408381754            Countrywide                   ARMT 2006-3
408381755            Countrywide                   ARMT 2006-3
408381756            Countrywide                   ARMT 2006-3
408381757            Countrywide                   ARMT 2006-3
408381758            Countrywide                   ARMT 2006-3
408381759            Countrywide                   ARMT 2006-3
408381760            Countrywide                   ARMT 2006-3
408381761            Countrywide                   ARMT 2006-3
408381762            Countrywide                   ARMT 2006-3
408381763            Countrywide                   ARMT 2006-3
408381764            Countrywide                   ARMT 2006-3
408381765            Countrywide                   ARMT 2006-3
408381766            Countrywide                   ARMT 2006-3
408381767            Countrywide                   ARMT 2006-3
408381768            Countrywide                   ARMT 2006-3
408381769            Countrywide                   ARMT 2006-3
408381770            Countrywide                   ARMT 2006-3
408381771            Countrywide                   ARMT 2006-3
408381772            Countrywide                   ARMT 2006-3
408381773            Countrywide                   ARMT 2006-3
408381774            Countrywide                   ARMT 2006-3
408381775            Countrywide                   ARMT 2006-3
408381777            Countrywide                   ARMT 2006-3
408381778            Countrywide                   ARMT 2006-3
408381780            Countrywide                   ARMT 2006-3
408381781            Countrywide                   ARMT 2006-3
408381782            Countrywide                   ARMT 2006-3
408381783            Countrywide                   ARMT 2006-3
408381784            Countrywide                   ARMT 2006-3
408381785            Countrywide                   ARMT 2006-3
408381786            Countrywide                   ARMT 2006-3
408381787            Countrywide                   ARMT 2006-3
408381788            Countrywide                   ARMT 2006-3
408381789            Countrywide                   ARMT 2006-3
408381790            Countrywide                   ARMT 2006-3
408381791            Countrywide                   ARMT 2006-3
408381792            Countrywide                   ARMT 2006-3
408381793            Countrywide                   ARMT 2006-3
408381794            Countrywide                   ARMT 2006-3
408381795            Countrywide                   ARMT 2006-3
408381796            Countrywide                   ARMT 2006-3
408381797            Countrywide                   ARMT 2006-3
408381798            Countrywide                   ARMT 2006-3
408381799            Countrywide                   ARMT 2006-3
408381800            Countrywide                   ARMT 2006-3
408381801            Countrywide                   ARMT 2006-3
408381802            Countrywide                   ARMT 2006-3
408381803            Countrywide                   ARMT 2006-3
408381804            Countrywide                   ARMT 2006-3
408381805            Countrywide                   ARMT 2006-3
408381806            Countrywide                   ARMT 2006-3
408381807            Countrywide                   ARMT 2006-3
408381808            Countrywide                   ARMT 2006-3
408381809            Countrywide                   ARMT 2006-3
408381810            Countrywide                   ARMT 2006-3
408381811            Countrywide                   ARMT 2006-3
408381812            Countrywide                   ARMT 2006-3
408381813            Countrywide                   ARMT 2006-3
408381814            Countrywide                   ARMT 2006-3
408381815            Countrywide                   ARMT 2006-3
408381816            Countrywide                   ARMT 2006-3
408381817            Countrywide                   ARMT 2006-3
408381818            Countrywide                   ARMT 2006-3
408381819            Countrywide                   ARMT 2006-3
408381820            Countrywide                   ARMT 2006-3
408381821            Countrywide                   ARMT 2006-3
408381822            Countrywide                   ARMT 2006-3
408381823            Countrywide                   ARMT 2006-3
408381825            Countrywide                   ARMT 2006-3
408381826            Countrywide                   ARMT 2006-3
408381827            Countrywide                   ARMT 2006-3
408381828            Countrywide                   ARMT 2006-3
408381829            Countrywide                   ARMT 2006-3
408381830            Countrywide                   ARMT 2006-3
408381831            Countrywide                   ARMT 2006-3
408381832            Countrywide                   ARMT 2006-3
408381833            Countrywide                   ARMT 2006-3
408381834            Countrywide                   ARMT 2006-3
408381836            Countrywide                   ARMT 2006-3
408381837            Countrywide                   ARMT 2006-3
408381838            Countrywide                   ARMT 2006-3
408381839            Countrywide                   ARMT 2006-3
408381840            Countrywide                   ARMT 2006-3
408381841            Countrywide                   ARMT 2006-3
408381842            Countrywide                   ARMT 2006-3
408381843            Countrywide                   ARMT 2006-3
408381844            Countrywide                   ARMT 2006-3
408381845            Countrywide                   ARMT 2006-3
408381846            Countrywide                   ARMT 2006-3
408381847            Countrywide                   ARMT 2006-3
408381848            Countrywide                   ARMT 2006-3
408381849            Countrywide                   ARMT 2006-3
408381850            Countrywide                   ARMT 2006-3
408381851            Countrywide                   ARMT 2006-3
408381852            Countrywide                   ARMT 2006-3
408381853            Countrywide                   ARMT 2006-3
408381854            Countrywide                   ARMT 2006-3
408381855            Countrywide                   ARMT 2006-3
408381856            Countrywide                   ARMT 2006-3
408381857            Countrywide                   ARMT 2006-3
408381858            Countrywide                   ARMT 2006-3
408381859            Countrywide                   ARMT 2006-3
408381860            Countrywide                   ARMT 2006-3
408381861            Countrywide                   ARMT 2006-3
408381862            Countrywide                   ARMT 2006-3
408381863            Countrywide                   ARMT 2006-3
408381864            Countrywide                   ARMT 2006-3
408381865            Countrywide                   ARMT 2006-3
408381867            Countrywide                   ARMT 2006-3
408381868            Countrywide                   ARMT 2006-3
408381869            Countrywide                   ARMT 2006-3
408381870            Countrywide                   ARMT 2006-3
408381871            Countrywide                   ARMT 2006-3
408381872            Countrywide                   ARMT 2006-3
408381873            Countrywide                   ARMT 2006-3
408381874            Countrywide                   ARMT 2006-3
408381875            Countrywide                   ARMT 2006-3
408381876            Countrywide                   ARMT 2006-3
408381877            Countrywide                   ARMT 2006-3
408381878            Countrywide                   ARMT 2006-3
408381879            Countrywide                   ARMT 2006-3
408381880            Countrywide                   ARMT 2006-3
408381881            Countrywide                   ARMT 2006-3
408381882            Countrywide                   ARMT 2006-3
408381883            Countrywide                   ARMT 2006-3
408381884            Countrywide                   ARMT 2006-3
408381885            Countrywide                   ARMT 2006-3
408381886            Countrywide                   ARMT 2006-3
408381887            Countrywide                   ARMT 2006-3
408381888            Countrywide                   ARMT 2006-3
408381889            Countrywide                   ARMT 2006-3
408381890            Countrywide                   ARMT 2006-3
408381891            Countrywide                   ARMT 2006-3
408381892            Countrywide                   ARMT 2006-3
408381893            Countrywide                   ARMT 2006-3
408381894            Countrywide                   ARMT 2006-3
408381895            Countrywide                   ARMT 2006-3
408381896            Countrywide                   ARMT 2006-3
408381897            Countrywide                   ARMT 2006-3
408381898            Countrywide                   ARMT 2006-3
405599181            Countrywide                   ARMT 2006-3
405909189            Countrywide                   ARMT 2006-3
406451246            Countrywide                   ARMT 2006-3
406451373            Countrywide                   ARMT 2006-3
406786901            Countrywide                   ARMT 2006-3
500745587            Select Portfolio Servicing    ARMT 2006-3
407869238            Select Portfolio Servicing    ARMT 2006-3
407898335            Select Portfolio Servicing    ARMT 2006-3
700105962            Select Portfolio Servicing    ARMT 2006-3
700128447            Wells Fargo                   ARMT 2006-3
700133968            Wells Fargo                   ARMT 2006-3
700207970            Select Portfolio Servicing    ARMT 2006-3
700223410            Select Portfolio Servicing    ARMT 2006-3
700225363            Select Portfolio Servicing    ARMT 2006-3
700237600            Select Portfolio Servicing    ARMT 2006-3
700240408            Select Portfolio Servicing    ARMT 2006-3
700240476            Select Portfolio Servicing    ARMT 2006-3
700241377            Select Portfolio Servicing    ARMT 2006-3
700244291            Select Portfolio Servicing    ARMT 2006-3
700244294            Select Portfolio Servicing    ARMT 2006-3
700244935            Select Portfolio Servicing    ARMT 2006-3
700245698            Select Portfolio Servicing    ARMT 2006-3
700246838            Select Portfolio Servicing    ARMT 2006-3
700246979            Select Portfolio Servicing    ARMT 2006-3
700251640            Select Portfolio Servicing    ARMT 2006-3
700251772            Select Portfolio Servicing    ARMT 2006-3
700252351            Select Portfolio Servicing    ARMT 2006-3
700253196            Select Portfolio Servicing    ARMT 2006-3
700253501            Select Portfolio Servicing    ARMT 2006-3
700255953            Select Portfolio Servicing    ARMT 2006-3
700257770            Select Portfolio Servicing    ARMT 2006-3
700258300            Select Portfolio Servicing    ARMT 2006-3
700258817            Select Portfolio Servicing    ARMT 2006-3
700259624            Select Portfolio Servicing    ARMT 2006-3
700262466            Select Portfolio Servicing    ARMT 2006-3
700262713            Select Portfolio Servicing    ARMT 2006-3
700263762            Select Portfolio Servicing    ARMT 2006-3
700263914            Select Portfolio Servicing    ARMT 2006-3
700264331            Select Portfolio Servicing    ARMT 2006-3
700265226            Select Portfolio Servicing    ARMT 2006-3
700265302            Select Portfolio Servicing    ARMT 2006-3
700266066            Select Portfolio Servicing    ARMT 2006-3
700266301            Select Portfolio Servicing    ARMT 2006-3
700266651            Select Portfolio Servicing    ARMT 2006-3
700267736            Select Portfolio Servicing    ARMT 2006-3
700267787            Select Portfolio Servicing    ARMT 2006-3
700268440            Select Portfolio Servicing    ARMT 2006-3
700269419            Select Portfolio Servicing    ARMT 2006-3
700269692            Select Portfolio Servicing    ARMT 2006-3
700270439            Select Portfolio Servicing    ARMT 2006-3
700273731            Select Portfolio Servicing    ARMT 2006-3
700274001            Select Portfolio Servicing    ARMT 2006-3
700274505            Select Portfolio Servicing    ARMT 2006-3
700275943            Select Portfolio Servicing    ARMT 2006-3
700275948            Select Portfolio Servicing    ARMT 2006-3
700276320            Select Portfolio Servicing    ARMT 2006-3
700276323            Select Portfolio Servicing    ARMT 2006-3
700277076            Select Portfolio Servicing    ARMT 2006-3
700277152            Select Portfolio Servicing    ARMT 2006-3
700278115            Select Portfolio Servicing    ARMT 2006-3
700278565            Select Portfolio Servicing    ARMT 2006-3
700279211            Select Portfolio Servicing    ARMT 2006-3
700279407            Select Portfolio Servicing    ARMT 2006-3
700279655            Select Portfolio Servicing    ARMT 2006-3
700279686            Select Portfolio Servicing    ARMT 2006-3
700279692            Select Portfolio Servicing    ARMT 2006-3
700279720            Select Portfolio Servicing    ARMT 2006-3
700279862            Select Portfolio Servicing    ARMT 2006-3
700279869            Select Portfolio Servicing    ARMT 2006-3
700279901            Select Portfolio Servicing    ARMT 2006-3
700280067            Select Portfolio Servicing    ARMT 2006-3
700280831            Select Portfolio Servicing    ARMT 2006-3
700280870            Select Portfolio Servicing    ARMT 2006-3
700281234            Select Portfolio Servicing    ARMT 2006-3
700281545            Select Portfolio Servicing    ARMT 2006-3
700281614            Select Portfolio Servicing    ARMT 2006-3
700281764            Select Portfolio Servicing    ARMT 2006-3
700281930            Select Portfolio Servicing    ARMT 2006-3
700282147            Select Portfolio Servicing    ARMT 2006-3
700282447            Select Portfolio Servicing    ARMT 2006-3
700282468            Select Portfolio Servicing    ARMT 2006-3
700282514            Select Portfolio Servicing    ARMT 2006-3
700282516            Select Portfolio Servicing    ARMT 2006-3
700282695            Select Portfolio Servicing    ARMT 2006-3
700282842            Select Portfolio Servicing    ARMT 2006-3
700282997            Select Portfolio Servicing    ARMT 2006-3
700283114            Select Portfolio Servicing    ARMT 2006-3
700283996            Select Portfolio Servicing    ARMT 2006-3
700284004            Select Portfolio Servicing    ARMT 2006-3
700284123            Select Portfolio Servicing    ARMT 2006-3
700284131            Select Portfolio Servicing    ARMT 2006-3
700284728            Select Portfolio Servicing    ARMT 2006-3
700284906            Select Portfolio Servicing    ARMT 2006-3
700285128            Select Portfolio Servicing    ARMT 2006-3
700285611            Select Portfolio Servicing    ARMT 2006-3
700285685            Select Portfolio Servicing    ARMT 2006-3
700286569            Select Portfolio Servicing    ARMT 2006-3
700286618            Select Portfolio Servicing    ARMT 2006-3
700286671            Select Portfolio Servicing    ARMT 2006-3
700286787            Select Portfolio Servicing    ARMT 2006-3
700286799            Select Portfolio Servicing    ARMT 2006-3
700286851            Select Portfolio Servicing    ARMT 2006-3
700287016            Select Portfolio Servicing    ARMT 2006-3
700287045            Select Portfolio Servicing    ARMT 2006-3
700287351            Select Portfolio Servicing    ARMT 2006-3
700287828            Select Portfolio Servicing    ARMT 2006-3
700287909            Select Portfolio Servicing    ARMT 2006-3
700288187            Select Portfolio Servicing    ARMT 2006-3
700288407            Select Portfolio Servicing    ARMT 2006-3
700288819            Select Portfolio Servicing    ARMT 2006-3
700288822            Select Portfolio Servicing    ARMT 2006-3
700288958            Select Portfolio Servicing    ARMT 2006-3
700288998            Select Portfolio Servicing    ARMT 2006-3
700289329            Select Portfolio Servicing    ARMT 2006-3
700289341            Select Portfolio Servicing    ARMT 2006-3
700289552            Select Portfolio Servicing    ARMT 2006-3
700289847            Select Portfolio Servicing    ARMT 2006-3
700289864            Select Portfolio Servicing    ARMT 2006-3
700289926            Select Portfolio Servicing    ARMT 2006-3
700289960            Select Portfolio Servicing    ARMT 2006-3
700290088            Select Portfolio Servicing    ARMT 2006-3
700290089            Select Portfolio Servicing    ARMT 2006-3
700290096            Select Portfolio Servicing    ARMT 2006-3
700290116            Select Portfolio Servicing    ARMT 2006-3
700290575            Select Portfolio Servicing    ARMT 2006-3
700290636            Select Portfolio Servicing    ARMT 2006-3
700290813            Select Portfolio Servicing    ARMT 2006-3
700290824            Select Portfolio Servicing    ARMT 2006-3
700290981            Select Portfolio Servicing    ARMT 2006-3
700291368            Select Portfolio Servicing    ARMT 2006-3
700291485            Select Portfolio Servicing    ARMT 2006-3
700291529            Select Portfolio Servicing    ARMT 2006-3
700291590            Select Portfolio Servicing    ARMT 2006-3
700291651            Select Portfolio Servicing    ARMT 2006-3
700291766            Select Portfolio Servicing    ARMT 2006-3
700291913            Select Portfolio Servicing    ARMT 2006-3
700291971            Select Portfolio Servicing    ARMT 2006-3
700292129            Select Portfolio Servicing    ARMT 2006-3
700292151            Select Portfolio Servicing    ARMT 2006-3
700292222            Select Portfolio Servicing    ARMT 2006-3
700292440            Select Portfolio Servicing    ARMT 2006-3
700292555            Select Portfolio Servicing    ARMT 2006-3
700292602            Select Portfolio Servicing    ARMT 2006-3
700292624            Select Portfolio Servicing    ARMT 2006-3
700292949            Select Portfolio Servicing    ARMT 2006-3
700292986            Select Portfolio Servicing    ARMT 2006-3
700293066            Select Portfolio Servicing    ARMT 2006-3
700293112            Select Portfolio Servicing    ARMT 2006-3
700293171            Select Portfolio Servicing    ARMT 2006-3
700293605            Select Portfolio Servicing    ARMT 2006-3
700293608            Select Portfolio Servicing    ARMT 2006-3
700293747            Select Portfolio Servicing    ARMT 2006-3
700293915            Select Portfolio Servicing    ARMT 2006-3
700294361            Select Portfolio Servicing    ARMT 2006-3
700294623            Select Portfolio Servicing    ARMT 2006-3
700294749            Select Portfolio Servicing    ARMT 2006-3
700294753            Select Portfolio Servicing    ARMT 2006-3
700294819            Select Portfolio Servicing    ARMT 2006-3
700294869            Select Portfolio Servicing    ARMT 2006-3
700294938            Select Portfolio Servicing    ARMT 2006-3
700295016            Select Portfolio Servicing    ARMT 2006-3
700295079            Select Portfolio Servicing    ARMT 2006-3
700295231            Select Portfolio Servicing    ARMT 2006-3
700295261            Select Portfolio Servicing    ARMT 2006-3
700295298            Select Portfolio Servicing    ARMT 2006-3
700295336            Select Portfolio Servicing    ARMT 2006-3
700295444            Select Portfolio Servicing    ARMT 2006-3
700295616            Select Portfolio Servicing    ARMT 2006-3
700295738            Select Portfolio Servicing    ARMT 2006-3
700295740            Select Portfolio Servicing    ARMT 2006-3
700295866            Select Portfolio Servicing    ARMT 2006-3
700296221            Select Portfolio Servicing    ARMT 2006-3
700296239            Select Portfolio Servicing    ARMT 2006-3
700296305            Select Portfolio Servicing    ARMT 2006-3
700296829            Select Portfolio Servicing    ARMT 2006-3
700296901            Select Portfolio Servicing    ARMT 2006-3
700296995            Select Portfolio Servicing    ARMT 2006-3
700297032            Select Portfolio Servicing    ARMT 2006-3
700297105            Select Portfolio Servicing    ARMT 2006-3
700297165            Select Portfolio Servicing    ARMT 2006-3
700297443            Select Portfolio Servicing    ARMT 2006-3
700297500            Select Portfolio Servicing    ARMT 2006-3
700297533            Select Portfolio Servicing    ARMT 2006-3
700297567            Select Portfolio Servicing    ARMT 2006-3
700297578            Select Portfolio Servicing    ARMT 2006-3
700297689            Select Portfolio Servicing    ARMT 2006-3
700297744            Select Portfolio Servicing    ARMT 2006-3
700297936            Select Portfolio Servicing    ARMT 2006-3
700298179            Select Portfolio Servicing    ARMT 2006-3
700298188            Select Portfolio Servicing    ARMT 2006-3
700298375            Select Portfolio Servicing    ARMT 2006-3
700298410            Select Portfolio Servicing    ARMT 2006-3
700298537            Select Portfolio Servicing    ARMT 2006-3
700298585            Select Portfolio Servicing    ARMT 2006-3
700298600            Select Portfolio Servicing    ARMT 2006-3
700298736            Select Portfolio Servicing    ARMT 2006-3
700298889            Select Portfolio Servicing    ARMT 2006-3
700299018            Select Portfolio Servicing    ARMT 2006-3
700299150            Select Portfolio Servicing    ARMT 2006-3
700299162            Select Portfolio Servicing    ARMT 2006-3
700299296            Select Portfolio Servicing    ARMT 2006-3
700299334            Select Portfolio Servicing    ARMT 2006-3
700299553            Select Portfolio Servicing    ARMT 2006-3
700299590            Select Portfolio Servicing    ARMT 2006-3
700299767            Select Portfolio Servicing    ARMT 2006-3
700299819            Select Portfolio Servicing    ARMT 2006-3
700300032            Select Portfolio Servicing    ARMT 2006-3
700300336            Select Portfolio Servicing    ARMT 2006-3
700300356            Select Portfolio Servicing    ARMT 2006-3
700300430            Select Portfolio Servicing    ARMT 2006-3
700300608            Select Portfolio Servicing    ARMT 2006-3
700300613            Select Portfolio Servicing    ARMT 2006-3
700300773            Select Portfolio Servicing    ARMT 2006-3
700300774            Select Portfolio Servicing    ARMT 2006-3
700300775            Select Portfolio Servicing    ARMT 2006-3
700300788            Select Portfolio Servicing    ARMT 2006-3
700300918            Select Portfolio Servicing    ARMT 2006-3
700301000            Select Portfolio Servicing    ARMT 2006-3
700301580            Select Portfolio Servicing    ARMT 2006-3
700301778            Select Portfolio Servicing    ARMT 2006-3
700301961            Select Portfolio Servicing    ARMT 2006-3
700302051            Select Portfolio Servicing    ARMT 2006-3
700302192            Select Portfolio Servicing    ARMT 2006-3
700302325            Select Portfolio Servicing    ARMT 2006-3
700302430            Select Portfolio Servicing    ARMT 2006-3
700302447            Select Portfolio Servicing    ARMT 2006-3
700302449            Select Portfolio Servicing    ARMT 2006-3
700302559            Select Portfolio Servicing    ARMT 2006-3
700302612            Select Portfolio Servicing    ARMT 2006-3
700302775            Select Portfolio Servicing    ARMT 2006-3
700302864            Select Portfolio Servicing    ARMT 2006-3
700302908            Select Portfolio Servicing    ARMT 2006-3
700302964            Select Portfolio Servicing    ARMT 2006-3
700303185            Select Portfolio Servicing    ARMT 2006-3
700303257            Select Portfolio Servicing    ARMT 2006-3
700303372            Select Portfolio Servicing    ARMT 2006-3
700303405            Select Portfolio Servicing    ARMT 2006-3
700303441            Select Portfolio Servicing    ARMT 2006-3
700303480            Select Portfolio Servicing    ARMT 2006-3
700303658            Select Portfolio Servicing    ARMT 2006-3
700303743            Select Portfolio Servicing    ARMT 2006-3
700303918            Select Portfolio Servicing    ARMT 2006-3
700304066            Select Portfolio Servicing    ARMT 2006-3
700304091            Select Portfolio Servicing    ARMT 2006-3
700304113            Select Portfolio Servicing    ARMT 2006-3
700304118            Select Portfolio Servicing    ARMT 2006-3
700304341            Select Portfolio Servicing    ARMT 2006-3
700304592            Select Portfolio Servicing    ARMT 2006-3
700304811            Select Portfolio Servicing    ARMT 2006-3
700304818            Select Portfolio Servicing    ARMT 2006-3
700305207            Select Portfolio Servicing    ARMT 2006-3
700305510            Select Portfolio Servicing    ARMT 2006-3
700305568            Select Portfolio Servicing    ARMT 2006-3
700305710            Select Portfolio Servicing    ARMT 2006-3
700305989            Select Portfolio Servicing    ARMT 2006-3
700306058            Select Portfolio Servicing    ARMT 2006-3
700306076            Select Portfolio Servicing    ARMT 2006-3
700306084            Select Portfolio Servicing    ARMT 2006-3
700306145            Select Portfolio Servicing    ARMT 2006-3
700306212            Select Portfolio Servicing    ARMT 2006-3
700306248            Select Portfolio Servicing    ARMT 2006-3
700306314            Select Portfolio Servicing    ARMT 2006-3
700306341            Select Portfolio Servicing    ARMT 2006-3
700306351            Select Portfolio Servicing    ARMT 2006-3
700306857            Select Portfolio Servicing    ARMT 2006-3
700306861            Select Portfolio Servicing    ARMT 2006-3
700306868            Select Portfolio Servicing    ARMT 2006-3
700306994            Select Portfolio Servicing    ARMT 2006-3
700307002            Select Portfolio Servicing    ARMT 2006-3
700307006            Select Portfolio Servicing    ARMT 2006-3
700307127            Select Portfolio Servicing    ARMT 2006-3
700307248            Select Portfolio Servicing    ARMT 2006-3
700307259            Select Portfolio Servicing    ARMT 2006-3
700307293            Select Portfolio Servicing    ARMT 2006-3
700307296            Select Portfolio Servicing    ARMT 2006-3
700307335            Select Portfolio Servicing    ARMT 2006-3
700307371            Select Portfolio Servicing    ARMT 2006-3
700307372            Select Portfolio Servicing    ARMT 2006-3
700307400            Select Portfolio Servicing    ARMT 2006-3
700307568            Select Portfolio Servicing    ARMT 2006-3
700307572            Select Portfolio Servicing    ARMT 2006-3
700307819            Select Portfolio Servicing    ARMT 2006-3
700307834            Select Portfolio Servicing    ARMT 2006-3
700307989            Select Portfolio Servicing    ARMT 2006-3
700308009            Select Portfolio Servicing    ARMT 2006-3
700308010            Select Portfolio Servicing    ARMT 2006-3
700308018            Select Portfolio Servicing    ARMT 2006-3
700308144            Select Portfolio Servicing    ARMT 2006-3
700308177            Select Portfolio Servicing    ARMT 2006-3
700308199            Select Portfolio Servicing    ARMT 2006-3
700308277            Select Portfolio Servicing    ARMT 2006-3
700308341            Select Portfolio Servicing    ARMT 2006-3
700308360            Select Portfolio Servicing    ARMT 2006-3
700308534            Select Portfolio Servicing    ARMT 2006-3
700308577            Select Portfolio Servicing    ARMT 2006-3
700308672            Select Portfolio Servicing    ARMT 2006-3
700308691            Select Portfolio Servicing    ARMT 2006-3
700308890            Select Portfolio Servicing    ARMT 2006-3
700309079            Select Portfolio Servicing    ARMT 2006-3
700309167            Select Portfolio Servicing    ARMT 2006-3
700309359            Select Portfolio Servicing    ARMT 2006-3
700309416            Select Portfolio Servicing    ARMT 2006-3
700309670            Select Portfolio Servicing    ARMT 2006-3
700309814            Select Portfolio Servicing    ARMT 2006-3
700309837            Select Portfolio Servicing    ARMT 2006-3
700309865            Select Portfolio Servicing    ARMT 2006-3
700309874            Select Portfolio Servicing    ARMT 2006-3
700309886            Select Portfolio Servicing    ARMT 2006-3
700310239            Select Portfolio Servicing    ARMT 2006-3
700310333            Select Portfolio Servicing    ARMT 2006-3
700310363            Select Portfolio Servicing    ARMT 2006-3
700310425            Select Portfolio Servicing    ARMT 2006-3
700310564            Select Portfolio Servicing    ARMT 2006-3
700310575            Select Portfolio Servicing    ARMT 2006-3
700310578            Select Portfolio Servicing    ARMT 2006-3
700310613            Select Portfolio Servicing    ARMT 2006-3
700310688            Select Portfolio Servicing    ARMT 2006-3
700310744            Select Portfolio Servicing    ARMT 2006-3
700310758            Select Portfolio Servicing    ARMT 2006-3
700310771            Select Portfolio Servicing    ARMT 2006-3
700310784            Select Portfolio Servicing    ARMT 2006-3
700310785            Select Portfolio Servicing    ARMT 2006-3
700310905            Select Portfolio Servicing    ARMT 2006-3
700310946            Select Portfolio Servicing    ARMT 2006-3
700310997            Select Portfolio Servicing    ARMT 2006-3
700311196            Select Portfolio Servicing    ARMT 2006-3
700311240            Select Portfolio Servicing    ARMT 2006-3
700311259            Select Portfolio Servicing    ARMT 2006-3
700311338            Select Portfolio Servicing    ARMT 2006-3
700311369            Select Portfolio Servicing    ARMT 2006-3
700311403            Select Portfolio Servicing    ARMT 2006-3
700311887            Select Portfolio Servicing    ARMT 2006-3
700311949            Select Portfolio Servicing    ARMT 2006-3
700312097            Select Portfolio Servicing    ARMT 2006-3
700312116            Select Portfolio Servicing    ARMT 2006-3
700312267            Select Portfolio Servicing    ARMT 2006-3
700312280            Select Portfolio Servicing    ARMT 2006-3
700312400            Select Portfolio Servicing    ARMT 2006-3
700312466            Select Portfolio Servicing    ARMT 2006-3
700312476            Select Portfolio Servicing    ARMT 2006-3
700312531            Select Portfolio Servicing    ARMT 2006-3
700312946            Select Portfolio Servicing    ARMT 2006-3
700312962            Select Portfolio Servicing    ARMT 2006-3
700313158            Select Portfolio Servicing    ARMT 2006-3
700313165            Select Portfolio Servicing    ARMT 2006-3
700313327            Select Portfolio Servicing    ARMT 2006-3
700313427            Select Portfolio Servicing    ARMT 2006-3
700313437            Select Portfolio Servicing    ARMT 2006-3
700313859            Select Portfolio Servicing    ARMT 2006-3
700314060            Select Portfolio Servicing    ARMT 2006-3
700314106            Select Portfolio Servicing    ARMT 2006-3
700314367            Select Portfolio Servicing    ARMT 2006-3
700314407            Select Portfolio Servicing    ARMT 2006-3
700314496            Select Portfolio Servicing    ARMT 2006-3
700314547            Select Portfolio Servicing    ARMT 2006-3
700314700            Select Portfolio Servicing    ARMT 2006-3
700314845            Select Portfolio Servicing    ARMT 2006-3
700315167            Select Portfolio Servicing    ARMT 2006-3
700315289            Select Portfolio Servicing    ARMT 2006-3
700315730            Select Portfolio Servicing    ARMT 2006-3
700315735            Select Portfolio Servicing    ARMT 2006-3
700315739            Select Portfolio Servicing    ARMT 2006-3
700315870            Select Portfolio Servicing    ARMT 2006-3
700315885            Select Portfolio Servicing    ARMT 2006-3
700315928            Select Portfolio Servicing    ARMT 2006-3
700315944            Select Portfolio Servicing    ARMT 2006-3
700316086            Select Portfolio Servicing    ARMT 2006-3
700316120            Select Portfolio Servicing    ARMT 2006-3
700316311            Select Portfolio Servicing    ARMT 2006-3
700316376            Select Portfolio Servicing    ARMT 2006-3
700316801            Select Portfolio Servicing    ARMT 2006-3
700316861            Select Portfolio Servicing    ARMT 2006-3
700316864            Select Portfolio Servicing    ARMT 2006-3
700316866            Select Portfolio Servicing    ARMT 2006-3
700316914            Select Portfolio Servicing    ARMT 2006-3
700316923            Select Portfolio Servicing    ARMT 2006-3
700316938            Select Portfolio Servicing    ARMT 2006-3
700317172            Select Portfolio Servicing    ARMT 2006-3
700317185            Select Portfolio Servicing    ARMT 2006-3
700317288            Select Portfolio Servicing    ARMT 2006-3
700317402            Select Portfolio Servicing    ARMT 2006-3
700317533            Select Portfolio Servicing    ARMT 2006-3
700317611            Select Portfolio Servicing    ARMT 2006-3
700317917            Select Portfolio Servicing    ARMT 2006-3
700318008            Select Portfolio Servicing    ARMT 2006-3
700318085            Select Portfolio Servicing    ARMT 2006-3
700318190            Select Portfolio Servicing    ARMT 2006-3
700318262            Select Portfolio Servicing    ARMT 2006-3
700318283            Select Portfolio Servicing    ARMT 2006-3
700318300            Select Portfolio Servicing    ARMT 2006-3
700318490            Select Portfolio Servicing    ARMT 2006-3
700318512            Select Portfolio Servicing    ARMT 2006-3
700318555            Select Portfolio Servicing    ARMT 2006-3
700318581            Select Portfolio Servicing    ARMT 2006-3
700318630            Select Portfolio Servicing    ARMT 2006-3
700318671            Select Portfolio Servicing    ARMT 2006-3
700318700            Select Portfolio Servicing    ARMT 2006-3
700318711            Select Portfolio Servicing    ARMT 2006-3
700318728            Select Portfolio Servicing    ARMT 2006-3
700318832            Select Portfolio Servicing    ARMT 2006-3
700318895            Select Portfolio Servicing    ARMT 2006-3
700318931            Select Portfolio Servicing    ARMT 2006-3
700319004            Select Portfolio Servicing    ARMT 2006-3
700319065            Select Portfolio Servicing    ARMT 2006-3
700319089            Select Portfolio Servicing    ARMT 2006-3
700319112            Select Portfolio Servicing    ARMT 2006-3
700319142            Select Portfolio Servicing    ARMT 2006-3
700319216            Select Portfolio Servicing    ARMT 2006-3
700319237            Select Portfolio Servicing    ARMT 2006-3
700319239            Select Portfolio Servicing    ARMT 2006-3
700319254            Select Portfolio Servicing    ARMT 2006-3
700319281            Select Portfolio Servicing    ARMT 2006-3
700319346            Select Portfolio Servicing    ARMT 2006-3
700319383            Select Portfolio Servicing    ARMT 2006-3
700319473            Select Portfolio Servicing    ARMT 2006-3
700319562            Select Portfolio Servicing    ARMT 2006-3
700319627            Select Portfolio Servicing    ARMT 2006-3
700319728            Select Portfolio Servicing    ARMT 2006-3
700319872            Select Portfolio Servicing    ARMT 2006-3
700319877            Select Portfolio Servicing    ARMT 2006-3
700320368            Select Portfolio Servicing    ARMT 2006-3
700320598            Select Portfolio Servicing    ARMT 2006-3
700320645            Select Portfolio Servicing    ARMT 2006-3
700320646            Select Portfolio Servicing    ARMT 2006-3
700320655            Select Portfolio Servicing    ARMT 2006-3
700320830            Select Portfolio Servicing    ARMT 2006-3
700320875            Select Portfolio Servicing    ARMT 2006-3
700320916            Select Portfolio Servicing    ARMT 2006-3
700320951            Select Portfolio Servicing    ARMT 2006-3
700321054            Select Portfolio Servicing    ARMT 2006-3
700321200            Select Portfolio Servicing    ARMT 2006-3
700321229            Select Portfolio Servicing    ARMT 2006-3
700321269            Select Portfolio Servicing    ARMT 2006-3
700321358            Select Portfolio Servicing    ARMT 2006-3
700321375            Select Portfolio Servicing    ARMT 2006-3
700321417            Select Portfolio Servicing    ARMT 2006-3
700321460            Select Portfolio Servicing    ARMT 2006-3
700321550            Select Portfolio Servicing    ARMT 2006-3
700321608            Select Portfolio Servicing    ARMT 2006-3
700321692            Select Portfolio Servicing    ARMT 2006-3
700321806            Select Portfolio Servicing    ARMT 2006-3
700321846            Select Portfolio Servicing    ARMT 2006-3
700321943            Select Portfolio Servicing    ARMT 2006-3
700321999            Select Portfolio Servicing    ARMT 2006-3
700322100            Select Portfolio Servicing    ARMT 2006-3
700322104            Select Portfolio Servicing    ARMT 2006-3
700322115            Select Portfolio Servicing    ARMT 2006-3
700322231            Select Portfolio Servicing    ARMT 2006-3
700322260            Select Portfolio Servicing    ARMT 2006-3
700322274            Select Portfolio Servicing    ARMT 2006-3
700322309            Select Portfolio Servicing    ARMT 2006-3
700322327            Select Portfolio Servicing    ARMT 2006-3
700322372            Select Portfolio Servicing    ARMT 2006-3
700322413            Select Portfolio Servicing    ARMT 2006-3
700322525            Select Portfolio Servicing    ARMT 2006-3
700322615            Select Portfolio Servicing    ARMT 2006-3
700322616            Select Portfolio Servicing    ARMT 2006-3
700322630            Select Portfolio Servicing    ARMT 2006-3
700322731            Select Portfolio Servicing    ARMT 2006-3
700322813            Select Portfolio Servicing    ARMT 2006-3
700322919            Select Portfolio Servicing    ARMT 2006-3
700322987            Select Portfolio Servicing    ARMT 2006-3
700323112            Select Portfolio Servicing    ARMT 2006-3
700323139            Select Portfolio Servicing    ARMT 2006-3
700323207            Select Portfolio Servicing    ARMT 2006-3
700323271            Select Portfolio Servicing    ARMT 2006-3
700323342            Select Portfolio Servicing    ARMT 2006-3
700323364            Select Portfolio Servicing    ARMT 2006-3
700323386            Select Portfolio Servicing    ARMT 2006-3
700323453            Select Portfolio Servicing    ARMT 2006-3
700323505            Select Portfolio Servicing    ARMT 2006-3
700323556            Select Portfolio Servicing    ARMT 2006-3
700323594            Select Portfolio Servicing    ARMT 2006-3
700323662            Select Portfolio Servicing    ARMT 2006-3
700323708            Select Portfolio Servicing    ARMT 2006-3
700323728            Select Portfolio Servicing    ARMT 2006-3
700323755            Select Portfolio Servicing    ARMT 2006-3
700323783            Select Portfolio Servicing    ARMT 2006-3
700323929            Select Portfolio Servicing    ARMT 2006-3
700323974            Select Portfolio Servicing    ARMT 2006-3
700324034            Select Portfolio Servicing    ARMT 2006-3
700324103            Select Portfolio Servicing    ARMT 2006-3
700324229            Select Portfolio Servicing    ARMT 2006-3
700324254            Select Portfolio Servicing    ARMT 2006-3
700324365            Select Portfolio Servicing    ARMT 2006-3
700324368            Select Portfolio Servicing    ARMT 2006-3
700324552            Select Portfolio Servicing    ARMT 2006-3
700324594            Select Portfolio Servicing    ARMT 2006-3
700324678            Select Portfolio Servicing    ARMT 2006-3
700324679            Select Portfolio Servicing    ARMT 2006-3
700324873            Select Portfolio Servicing    ARMT 2006-3
700325031            Select Portfolio Servicing    ARMT 2006-3
700325232            Select Portfolio Servicing    ARMT 2006-3
700325324            Select Portfolio Servicing    ARMT 2006-3
700325432            Select Portfolio Servicing    ARMT 2006-3
700325479            Select Portfolio Servicing    ARMT 2006-3
700325497            Select Portfolio Servicing    ARMT 2006-3
700325548            Select Portfolio Servicing    ARMT 2006-3
700325599            Select Portfolio Servicing    ARMT 2006-3
700325615            Select Portfolio Servicing    ARMT 2006-3
700325730            Select Portfolio Servicing    ARMT 2006-3
700325806            Select Portfolio Servicing    ARMT 2006-3
700325896            Select Portfolio Servicing    ARMT 2006-3
700326021            Select Portfolio Servicing    ARMT 2006-3
700326023            Select Portfolio Servicing    ARMT 2006-3
700326175            Select Portfolio Servicing    ARMT 2006-3
700326180            Select Portfolio Servicing    ARMT 2006-3
700326196            Select Portfolio Servicing    ARMT 2006-3
700326253            Select Portfolio Servicing    ARMT 2006-3
700326314            Select Portfolio Servicing    ARMT 2006-3
700326361            Select Portfolio Servicing    ARMT 2006-3
700326434            Select Portfolio Servicing    ARMT 2006-3
700326477            Select Portfolio Servicing    ARMT 2006-3
700326597            Select Portfolio Servicing    ARMT 2006-3
700326876            Select Portfolio Servicing    ARMT 2006-3
700326881            Select Portfolio Servicing    ARMT 2006-3
700327234            Select Portfolio Servicing    ARMT 2006-3
700327324            Select Portfolio Servicing    ARMT 2006-3
700327382            Select Portfolio Servicing    ARMT 2006-3
700327412            Select Portfolio Servicing    ARMT 2006-3
700327429            Select Portfolio Servicing    ARMT 2006-3
700327485            Select Portfolio Servicing    ARMT 2006-3
700327593            Select Portfolio Servicing    ARMT 2006-3
700327594            Select Portfolio Servicing    ARMT 2006-3
700327597            Select Portfolio Servicing    ARMT 2006-3
700327652            Select Portfolio Servicing    ARMT 2006-3
700327666            Select Portfolio Servicing    ARMT 2006-3
700327674            Select Portfolio Servicing    ARMT 2006-3
700327827            Select Portfolio Servicing    ARMT 2006-3
700328002            Select Portfolio Servicing    ARMT 2006-3
700328074            Select Portfolio Servicing    ARMT 2006-3
700328113            Select Portfolio Servicing    ARMT 2006-3
700328150            Select Portfolio Servicing    ARMT 2006-3
700328208            Select Portfolio Servicing    ARMT 2006-3
700328265            Select Portfolio Servicing    ARMT 2006-3
700328313            Select Portfolio Servicing    ARMT 2006-3
700328485            Select Portfolio Servicing    ARMT 2006-3
700328567            Select Portfolio Servicing    ARMT 2006-3
700328582            Select Portfolio Servicing    ARMT 2006-3
700328646            Select Portfolio Servicing    ARMT 2006-3
700328719            Select Portfolio Servicing    ARMT 2006-3
700328844            Select Portfolio Servicing    ARMT 2006-3
700328971            Select Portfolio Servicing    ARMT 2006-3
700329032            Select Portfolio Servicing    ARMT 2006-3
700329047            Select Portfolio Servicing    ARMT 2006-3
700329098            Select Portfolio Servicing    ARMT 2006-3
700329153            Select Portfolio Servicing    ARMT 2006-3
700329223            Select Portfolio Servicing    ARMT 2006-3
700329232            Select Portfolio Servicing    ARMT 2006-3
700329259            Select Portfolio Servicing    ARMT 2006-3
700329262            Select Portfolio Servicing    ARMT 2006-3
700329280            Select Portfolio Servicing    ARMT 2006-3
700329300            Select Portfolio Servicing    ARMT 2006-3
700329302            Select Portfolio Servicing    ARMT 2006-3
700329422            Select Portfolio Servicing    ARMT 2006-3
700329478            Select Portfolio Servicing    ARMT 2006-3
700329528            Select Portfolio Servicing    ARMT 2006-3
700329581            Select Portfolio Servicing    ARMT 2006-3
700329600            Select Portfolio Servicing    ARMT 2006-3
700329616            Select Portfolio Servicing    ARMT 2006-3
700329620            Select Portfolio Servicing    ARMT 2006-3
700329622            Select Portfolio Servicing    ARMT 2006-3
700329644            Select Portfolio Servicing    ARMT 2006-3
700329684            Select Portfolio Servicing    ARMT 2006-3
700329705            Select Portfolio Servicing    ARMT 2006-3
700329733            Select Portfolio Servicing    ARMT 2006-3
700329784            Select Portfolio Servicing    ARMT 2006-3
700329798            Select Portfolio Servicing    ARMT 2006-3
700329900            Select Portfolio Servicing    ARMT 2006-3
700329919            Select Portfolio Servicing    ARMT 2006-3
700329971            Select Portfolio Servicing    ARMT 2006-3
700329998            Select Portfolio Servicing    ARMT 2006-3
700330339            Select Portfolio Servicing    ARMT 2006-3
700330458            Select Portfolio Servicing    ARMT 2006-3
700330477            Select Portfolio Servicing    ARMT 2006-3
700330685            Select Portfolio Servicing    ARMT 2006-3
700330762            Select Portfolio Servicing    ARMT 2006-3
700330829            Select Portfolio Servicing    ARMT 2006-3
700330934            Select Portfolio Servicing    ARMT 2006-3
700330937            Select Portfolio Servicing    ARMT 2006-3
700330945            Select Portfolio Servicing    ARMT 2006-3
700330986            Select Portfolio Servicing    ARMT 2006-3
700331172            Select Portfolio Servicing    ARMT 2006-3
700331206            Select Portfolio Servicing    ARMT 2006-3
700331305            Select Portfolio Servicing    ARMT 2006-3
700331363            Select Portfolio Servicing    ARMT 2006-3
700331416            Select Portfolio Servicing    ARMT 2006-3
700331555            Select Portfolio Servicing    ARMT 2006-3
700331626            Select Portfolio Servicing    ARMT 2006-3
700331686            Select Portfolio Servicing    ARMT 2006-3
700331696            Select Portfolio Servicing    ARMT 2006-3
700331834            Select Portfolio Servicing    ARMT 2006-3
700331854            Select Portfolio Servicing    ARMT 2006-3
700331954            Select Portfolio Servicing    ARMT 2006-3
700331998            Select Portfolio Servicing    ARMT 2006-3
700332112            Select Portfolio Servicing    ARMT 2006-3
700332298            Select Portfolio Servicing    ARMT 2006-3
700332368            Select Portfolio Servicing    ARMT 2006-3
700332394            Select Portfolio Servicing    ARMT 2006-3
700332442            Select Portfolio Servicing    ARMT 2006-3
700332499            Select Portfolio Servicing    ARMT 2006-3
700332639            Select Portfolio Servicing    ARMT 2006-3
700332757            Select Portfolio Servicing    ARMT 2006-3
700332858            Select Portfolio Servicing    ARMT 2006-3
700332965            Select Portfolio Servicing    ARMT 2006-3
700332966            Select Portfolio Servicing    ARMT 2006-3
700332976            Select Portfolio Servicing    ARMT 2006-3
700333007            Select Portfolio Servicing    ARMT 2006-3
700333063            Select Portfolio Servicing    ARMT 2006-3
700333075            Select Portfolio Servicing    ARMT 2006-3
700333099            Select Portfolio Servicing    ARMT 2006-3
700333109            Select Portfolio Servicing    ARMT 2006-3
700333117            Select Portfolio Servicing    ARMT 2006-3
700333136            Select Portfolio Servicing    ARMT 2006-3
700333218            Select Portfolio Servicing    ARMT 2006-3
700333287            Select Portfolio Servicing    ARMT 2006-3
700333563            Select Portfolio Servicing    ARMT 2006-3
700333601            Select Portfolio Servicing    ARMT 2006-3
700333607            Select Portfolio Servicing    ARMT 2006-3
700333623            Select Portfolio Servicing    ARMT 2006-3
700333624            Select Portfolio Servicing    ARMT 2006-3
700333648            Select Portfolio Servicing    ARMT 2006-3
700333669            Select Portfolio Servicing    ARMT 2006-3
700333687            Select Portfolio Servicing    ARMT 2006-3
700333858            Select Portfolio Servicing    ARMT 2006-3
700333922            Select Portfolio Servicing    ARMT 2006-3
700333995            Select Portfolio Servicing    ARMT 2006-3
700334109            Select Portfolio Servicing    ARMT 2006-3
700334122            Select Portfolio Servicing    ARMT 2006-3
700334125            Select Portfolio Servicing    ARMT 2006-3
700334149            Select Portfolio Servicing    ARMT 2006-3
700334157            Select Portfolio Servicing    ARMT 2006-3
700334245            Select Portfolio Servicing    ARMT 2006-3
700334298            Select Portfolio Servicing    ARMT 2006-3
700334303            Select Portfolio Servicing    ARMT 2006-3
700334312            Select Portfolio Servicing    ARMT 2006-3
700334338            Select Portfolio Servicing    ARMT 2006-3
700334591            Select Portfolio Servicing    ARMT 2006-3
700334639            Select Portfolio Servicing    ARMT 2006-3
700334650            Select Portfolio Servicing    ARMT 2006-3
700334704            Select Portfolio Servicing    ARMT 2006-3
700334711            Select Portfolio Servicing    ARMT 2006-3
700334739            Select Portfolio Servicing    ARMT 2006-3
700334776            Select Portfolio Servicing    ARMT 2006-3
700334839            Select Portfolio Servicing    ARMT 2006-3
700334896            Select Portfolio Servicing    ARMT 2006-3
700335000            Select Portfolio Servicing    ARMT 2006-3
700335050            Select Portfolio Servicing    ARMT 2006-3
700335124            Select Portfolio Servicing    ARMT 2006-3
700335231            Select Portfolio Servicing    ARMT 2006-3
700335304            Select Portfolio Servicing    ARMT 2006-3
700335307            Select Portfolio Servicing    ARMT 2006-3
700335370            Select Portfolio Servicing    ARMT 2006-3
700335371            Select Portfolio Servicing    ARMT 2006-3
700335528            Select Portfolio Servicing    ARMT 2006-3
700335606            Select Portfolio Servicing    ARMT 2006-3
700335637            Select Portfolio Servicing    ARMT 2006-3
700335719            Select Portfolio Servicing    ARMT 2006-3
700335765            Select Portfolio Servicing    ARMT 2006-3
700335770            Select Portfolio Servicing    ARMT 2006-3
700335785            Select Portfolio Servicing    ARMT 2006-3
700335907            Select Portfolio Servicing    ARMT 2006-3
700335920            Select Portfolio Servicing    ARMT 2006-3
700336079            Select Portfolio Servicing    ARMT 2006-3
700336387            Select Portfolio Servicing    ARMT 2006-3
700336400            Select Portfolio Servicing    ARMT 2006-3
700336441            Select Portfolio Servicing    ARMT 2006-3
700336515            Select Portfolio Servicing    ARMT 2006-3
700336619            Select Portfolio Servicing    ARMT 2006-3
700336668            Select Portfolio Servicing    ARMT 2006-3
700336728            Select Portfolio Servicing    ARMT 2006-3
700336770            Select Portfolio Servicing    ARMT 2006-3
700336777            Select Portfolio Servicing    ARMT 2006-3
700336785            Select Portfolio Servicing    ARMT 2006-3
700336846            Select Portfolio Servicing    ARMT 2006-3
700336892            Select Portfolio Servicing    ARMT 2006-3
700336906            Select Portfolio Servicing    ARMT 2006-3
700336967            Select Portfolio Servicing    ARMT 2006-3
700337018            Select Portfolio Servicing    ARMT 2006-3
700337038            Select Portfolio Servicing    ARMT 2006-3
700337135            Select Portfolio Servicing    ARMT 2006-3
700337185            Select Portfolio Servicing    ARMT 2006-3
700337193            Select Portfolio Servicing    ARMT 2006-3
700337207            Select Portfolio Servicing    ARMT 2006-3
700337240            Select Portfolio Servicing    ARMT 2006-3
700337329            Select Portfolio Servicing    ARMT 2006-3
700337335            Select Portfolio Servicing    ARMT 2006-3
700337380            Select Portfolio Servicing    ARMT 2006-3
700337401            Select Portfolio Servicing    ARMT 2006-3
700337448            Select Portfolio Servicing    ARMT 2006-3
700337527            Select Portfolio Servicing    ARMT 2006-3
700337552            Select Portfolio Servicing    ARMT 2006-3
700337682            Select Portfolio Servicing    ARMT 2006-3
700337722            Select Portfolio Servicing    ARMT 2006-3
700337749            Select Portfolio Servicing    ARMT 2006-3
700337925            Select Portfolio Servicing    ARMT 2006-3
700337931            Select Portfolio Servicing    ARMT 2006-3
700337934            Select Portfolio Servicing    ARMT 2006-3
700337952            Select Portfolio Servicing    ARMT 2006-3
700337964            Select Portfolio Servicing    ARMT 2006-3
700337997            Select Portfolio Servicing    ARMT 2006-3
700338109            Select Portfolio Servicing    ARMT 2006-3
700338163            Select Portfolio Servicing    ARMT 2006-3
700338170            Select Portfolio Servicing    ARMT 2006-3
700338174            Select Portfolio Servicing    ARMT 2006-3
700338193            Select Portfolio Servicing    ARMT 2006-3
700338200            Select Portfolio Servicing    ARMT 2006-3
700338271            Select Portfolio Servicing    ARMT 2006-3
700338341            Select Portfolio Servicing    ARMT 2006-3
700338371            Select Portfolio Servicing    ARMT 2006-3
700338404            Select Portfolio Servicing    ARMT 2006-3
700338700            Select Portfolio Servicing    ARMT 2006-3
700338757            Select Portfolio Servicing    ARMT 2006-3
700338881            Select Portfolio Servicing    ARMT 2006-3
700339149            Select Portfolio Servicing    ARMT 2006-3
700339210            Select Portfolio Servicing    ARMT 2006-3
700339236            Select Portfolio Servicing    ARMT 2006-3
700339242            Select Portfolio Servicing    ARMT 2006-3
700339263            Select Portfolio Servicing    ARMT 2006-3
700339432            Select Portfolio Servicing    ARMT 2006-3
700339758            Select Portfolio Servicing    ARMT 2006-3
700339763            Select Portfolio Servicing    ARMT 2006-3
700339840            Select Portfolio Servicing    ARMT 2006-3
700339914            Select Portfolio Servicing    ARMT 2006-3
700339981            Select Portfolio Servicing    ARMT 2006-3
700340149            Select Portfolio Servicing    ARMT 2006-3
700340165            Select Portfolio Servicing    ARMT 2006-3
700340318            Select Portfolio Servicing    ARMT 2006-3
700340394            Select Portfolio Servicing    ARMT 2006-3
700340421            Select Portfolio Servicing    ARMT 2006-3
700340435            Select Portfolio Servicing    ARMT 2006-3
700340473            Select Portfolio Servicing    ARMT 2006-3
700340559            Select Portfolio Servicing    ARMT 2006-3
700340748            Select Portfolio Servicing    ARMT 2006-3
700340958            Select Portfolio Servicing    ARMT 2006-3
700340987            Select Portfolio Servicing    ARMT 2006-3
700341036            Select Portfolio Servicing    ARMT 2006-3
700341275            Select Portfolio Servicing    ARMT 2006-3
700341448            Select Portfolio Servicing    ARMT 2006-3
700341507            Select Portfolio Servicing    ARMT 2006-3
700341530            Select Portfolio Servicing    ARMT 2006-3
700341609            Select Portfolio Servicing    ARMT 2006-3
700341735            Select Portfolio Servicing    ARMT 2006-3
700341963            Select Portfolio Servicing    ARMT 2006-3
700341984            Select Portfolio Servicing    ARMT 2006-3
700342046            Select Portfolio Servicing    ARMT 2006-3
700342255            Select Portfolio Servicing    ARMT 2006-3
700342286            Select Portfolio Servicing    ARMT 2006-3
700342327            Select Portfolio Servicing    ARMT 2006-3
700342367            Select Portfolio Servicing    ARMT 2006-3
700342746            Select Portfolio Servicing    ARMT 2006-3
700342766            Select Portfolio Servicing    ARMT 2006-3
700342877            Select Portfolio Servicing    ARMT 2006-3
700342903            Select Portfolio Servicing    ARMT 2006-3
700342915            Select Portfolio Servicing    ARMT 2006-3
700342932            Select Portfolio Servicing    ARMT 2006-3
700342976            Select Portfolio Servicing    ARMT 2006-3
700343107            Select Portfolio Servicing    ARMT 2006-3
700343164            Select Portfolio Servicing    ARMT 2006-3
700343172            Select Portfolio Servicing    ARMT 2006-3
700343265            Select Portfolio Servicing    ARMT 2006-3
700343523            Select Portfolio Servicing    ARMT 2006-3
700343623            Select Portfolio Servicing    ARMT 2006-3
700343855            Select Portfolio Servicing    ARMT 2006-3
700343873            Select Portfolio Servicing    ARMT 2006-3
700343874            Select Portfolio Servicing    ARMT 2006-3
700343910            Select Portfolio Servicing    ARMT 2006-3
700343930            Select Portfolio Servicing    ARMT 2006-3
700343970            Select Portfolio Servicing    ARMT 2006-3
700344067            Select Portfolio Servicing    ARMT 2006-3
700344454            Select Portfolio Servicing    ARMT 2006-3
700344457            Select Portfolio Servicing    ARMT 2006-3
700344695            Select Portfolio Servicing    ARMT 2006-3
700345041            Select Portfolio Servicing    ARMT 2006-3
700345057            Select Portfolio Servicing    ARMT 2006-3
700345169            Select Portfolio Servicing    ARMT 2006-3
700345273            Select Portfolio Servicing    ARMT 2006-3
700345279            Select Portfolio Servicing    ARMT 2006-3
700345420            Select Portfolio Servicing    ARMT 2006-3
700345543            Select Portfolio Servicing    ARMT 2006-3
700345732            Select Portfolio Servicing    ARMT 2006-3
700345873            Select Portfolio Servicing    ARMT 2006-3
700345889            Select Portfolio Servicing    ARMT 2006-3
700346136            Select Portfolio Servicing    ARMT 2006-3
700346310            Select Portfolio Servicing    ARMT 2006-3
700346455            Select Portfolio Servicing    ARMT 2006-3
700346683            Select Portfolio Servicing    ARMT 2006-3
700346784            Select Portfolio Servicing    ARMT 2006-3
700347013            Select Portfolio Servicing    ARMT 2006-3
700347043            Select Portfolio Servicing    ARMT 2006-3
700347365            Select Portfolio Servicing    ARMT 2006-3
700347616            Select Portfolio Servicing    ARMT 2006-3
700347764            Select Portfolio Servicing    ARMT 2006-3
700347825            Select Portfolio Servicing    ARMT 2006-3
700347918            Select Portfolio Servicing    ARMT 2006-3
700348043            Select Portfolio Servicing    ARMT 2006-3
700348807            Select Portfolio Servicing    ARMT 2006-3
700348865            Select Portfolio Servicing    ARMT 2006-3
700349247            Select Portfolio Servicing    ARMT 2006-3
700349948            Select Portfolio Servicing    ARMT 2006-3
700350123            Select Portfolio Servicing    ARMT 2006-3
700350512            Select Portfolio Servicing    ARMT 2006-3
700351233            Select Portfolio Servicing    ARMT 2006-3
700351987            Select Portfolio Servicing    ARMT 2006-3
700355234            Select Portfolio Servicing    ARMT 2006-3
500716970            Select Portfolio Servicing    ARMT 2006-3
500733289            Select Portfolio Servicing    ARMT 2006-3
500753957            Select Portfolio Servicing    ARMT 2006-3
500773691            Select Portfolio Servicing    ARMT 2006-3
500740099            Select Portfolio Servicing    ARMT 2006-3
500745469            Select Portfolio Servicing    ARMT 2006-3
500751750            Select Portfolio Servicing    ARMT 2006-3
500766133            Select Portfolio Servicing    ARMT 2006-3
500766467            Select Portfolio Servicing    ARMT 2006-3
500767655            Select Portfolio Servicing    ARMT 2006-3
500519473            Select Portfolio Servicing    ARMT 2006-3
500696797            Wells Fargo                   ARMT 2006-3
500704452            Select Portfolio Servicing    ARMT 2006-3
500711908            Select Portfolio Servicing    ARMT 2006-3
500715089            Select Portfolio Servicing    ARMT 2006-3
500715730            Select Portfolio Servicing    ARMT 2006-3
500717960            Select Portfolio Servicing    ARMT 2006-3
500720119            Select Portfolio Servicing    ARMT 2006-3
500720123            Select Portfolio Servicing    ARMT 2006-3
500724640            Select Portfolio Servicing    ARMT 2006-3
500724732            Select Portfolio Servicing    ARMT 2006-3
500726486            Select Portfolio Servicing    ARMT 2006-3
500726873            Select Portfolio Servicing    ARMT 2006-3
500727883            Select Portfolio Servicing    ARMT 2006-3
500730249            Select Portfolio Servicing    ARMT 2006-3
500730692            Select Portfolio Servicing    ARMT 2006-3
500732403            Select Portfolio Servicing    ARMT 2006-3
500733020            Select Portfolio Servicing    ARMT 2006-3
500734814            Select Portfolio Servicing    ARMT 2006-3
500735973            Select Portfolio Servicing    ARMT 2006-3
500736748            Select Portfolio Servicing    ARMT 2006-3
500736893            Select Portfolio Servicing    ARMT 2006-3
500740586            Select Portfolio Servicing    ARMT 2006-3
500744547            Select Portfolio Servicing    ARMT 2006-3
500745289            Select Portfolio Servicing    ARMT 2006-3
500745326            Select Portfolio Servicing    ARMT 2006-3
500747856            Select Portfolio Servicing    ARMT 2006-3
500748130            Select Portfolio Servicing    ARMT 2006-3
500749106            Select Portfolio Servicing    ARMT 2006-3
500749115            Select Portfolio Servicing    ARMT 2006-3
500749378            Select Portfolio Servicing    ARMT 2006-3
500749542            Select Portfolio Servicing    ARMT 2006-3
500751159            Select Portfolio Servicing    ARMT 2006-3
500751425            Select Portfolio Servicing    ARMT 2006-3
500752821            Select Portfolio Servicing    ARMT 2006-3
500754631            Select Portfolio Servicing    ARMT 2006-3
500754821            Select Portfolio Servicing    ARMT 2006-3
500757855            Select Portfolio Servicing    ARMT 2006-3
500758246            Select Portfolio Servicing    ARMT 2006-3
500758554            Select Portfolio Servicing    ARMT 2006-3
500758690            Select Portfolio Servicing    ARMT 2006-3
500758730            Select Portfolio Servicing    ARMT 2006-3
500759510            Select Portfolio Servicing    ARMT 2006-3
500760200            Select Portfolio Servicing    ARMT 2006-3
500760518            Select Portfolio Servicing    ARMT 2006-3
500760620            Select Portfolio Servicing    ARMT 2006-3
500762828            Select Portfolio Servicing    ARMT 2006-3
500764594            Select Portfolio Servicing    ARMT 2006-3
500767827            Select Portfolio Servicing    ARMT 2006-3
500769160            Select Portfolio Servicing    ARMT 2006-3
500771357            Select Portfolio Servicing    ARMT 2006-3
500774983            Select Portfolio Servicing    ARMT 2006-3
500777193            Select Portfolio Servicing    ARMT 2006-3
500567687            Wells Fargo                   ARMT 2006-3
500712586            Select Portfolio Servicing    ARMT 2006-3
500723170            Select Portfolio Servicing    ARMT 2006-3
500723823            Select Portfolio Servicing    ARMT 2006-3
500724619            Select Portfolio Servicing    ARMT 2006-3
500728496            Select Portfolio Servicing    ARMT 2006-3
500729455            Select Portfolio Servicing    ARMT 2006-3
500729459            Select Portfolio Servicing    ARMT 2006-3
500734499            Select Portfolio Servicing    ARMT 2006-3
500737209            Select Portfolio Servicing    ARMT 2006-3
500738190            Select Portfolio Servicing    ARMT 2006-3
500738447            Select Portfolio Servicing    ARMT 2006-3
500740295            Select Portfolio Servicing    ARMT 2006-3
500744392            Select Portfolio Servicing    ARMT 2006-3
500753474            Select Portfolio Servicing    ARMT 2006-3
500756254            Select Portfolio Servicing    ARMT 2006-3
500758849            Select Portfolio Servicing    ARMT 2006-3
500758894            Select Portfolio Servicing    ARMT 2006-3
500758900            Select Portfolio Servicing    ARMT 2006-3
500758911            Select Portfolio Servicing    ARMT 2006-3
500759373            Select Portfolio Servicing    ARMT 2006-3
500762179            Select Portfolio Servicing    ARMT 2006-3
500765303            Select Portfolio Servicing    ARMT 2006-3
500768198            Select Portfolio Servicing    ARMT 2006-3
500634445            Select Portfolio Servicing    ARMT 2006-3
500728612            Select Portfolio Servicing    ARMT 2006-3
500728667            Select Portfolio Servicing    ARMT 2006-3
500735138            Select Portfolio Servicing    ARMT 2006-3
500739384            Select Portfolio Servicing    ARMT 2006-3
500740487            Select Portfolio Servicing    ARMT 2006-3
500751335            Select Portfolio Servicing    ARMT 2006-3
500754904            Select Portfolio Servicing    ARMT 2006-3
500762027            Select Portfolio Servicing    ARMT 2006-3
500767482            Select Portfolio Servicing    ARMT 2006-3
500736901            Select Portfolio Servicing    ARMT 2006-3
500736911            Select Portfolio Servicing    ARMT 2006-3
407869380            Select Portfolio Servicing    ARMT 2006-3
500615746            Select Portfolio Servicing    ARMT 2006-3
500622223            Wells Fargo                   ARMT 2006-3
500679328            Select Portfolio Servicing    ARMT 2006-3
500706257            Select Portfolio Servicing    ARMT 2006-3
500716689            Select Portfolio Servicing    ARMT 2006-3
500722448            Select Portfolio Servicing    ARMT 2006-3
500729772            Select Portfolio Servicing    ARMT 2006-3
500741450            Select Portfolio Servicing    ARMT 2006-3
500744615            Select Portfolio Servicing    ARMT 2006-3
500751276            Select Portfolio Servicing    ARMT 2006-3
500754892            Select Portfolio Servicing    ARMT 2006-3
500759460            Select Portfolio Servicing    ARMT 2006-3
500762101            Select Portfolio Servicing    ARMT 2006-3
500767257            Select Portfolio Servicing    ARMT 2006-3
407207624            Select Portfolio Servicing    ARMT 2006-3
407207635            Select Portfolio Servicing    ARMT 2006-3
407207639            Select Portfolio Servicing    ARMT 2006-3
407207645            Select Portfolio Servicing    ARMT 2006-3
407207646            Select Portfolio Servicing    ARMT 2006-3
407716439            Select Portfolio Servicing    ARMT 2006-3
407716444            Select Portfolio Servicing    ARMT 2006-3
407716445            Select Portfolio Servicing    ARMT 2006-3
407716450            Select Portfolio Servicing    ARMT 2006-3
407897338            Select Portfolio Servicing    ARMT 2006-3
407897348            Select Portfolio Servicing    ARMT 2006-3
407897352            Select Portfolio Servicing    ARMT 2006-3
500741553            Select Portfolio Servicing    ARMT 2006-3
500747157            Select Portfolio Servicing    ARMT 2006-3
500760699            Select Portfolio Servicing    ARMT 2006-3
405779469            Select Portfolio Servicing    ARMT 2006-3
407589978            Wells Fargo                   ARMT 2006-3
407589979            Wells Fargo                   ARMT 2006-3
407589980            Wells Fargo                   ARMT 2006-3
407589981            Wells Fargo                   ARMT 2006-3
407589991            Wells Fargo                   ARMT 2006-3
407589992            Wells Fargo                   ARMT 2006-3
407589994            Wells Fargo                   ARMT 2006-3
407589998            Wells Fargo                   ARMT 2006-3
407590002            Wells Fargo                   ARMT 2006-3
407590008            Wells Fargo                   ARMT 2006-3
407590011            Wells Fargo                   ARMT 2006-3
407590012            Wells Fargo                   ARMT 2006-3
407590016            Wells Fargo                   ARMT 2006-3
407590017            Wells Fargo                   ARMT 2006-3
407590021            Wells Fargo                   ARMT 2006-3
407590022            Wells Fargo                   ARMT 2006-3
407590024            Wells Fargo                   ARMT 2006-3
407590028            Wells Fargo                   ARMT 2006-3
407590029            Wells Fargo                   ARMT 2006-3
407590030            Wells Fargo                   ARMT 2006-3
407590032            Wells Fargo                   ARMT 2006-3
407590034            Wells Fargo                   ARMT 2006-3
407590037            Wells Fargo                   ARMT 2006-3
407590039            Wells Fargo                   ARMT 2006-3
407590040            Wells Fargo                   ARMT 2006-3
407590041            Wells Fargo                   ARMT 2006-3
407590044            Wells Fargo                   ARMT 2006-3
407590045            Wells Fargo                   ARMT 2006-3
407590048            Wells Fargo                   ARMT 2006-3
407590049            Wells Fargo                   ARMT 2006-3
407590050            Wells Fargo                   ARMT 2006-3
407590053            Wells Fargo                   ARMT 2006-3
407590054            Wells Fargo                   ARMT 2006-3
407590061            Wells Fargo                   ARMT 2006-3
407590063            Wells Fargo                   ARMT 2006-3
407590064            Wells Fargo                   ARMT 2006-3
407590068            Wells Fargo                   ARMT 2006-3
407590070            Wells Fargo                   ARMT 2006-3
407590072            Wells Fargo                   ARMT 2006-3
407590073            Wells Fargo                   ARMT 2006-3
407590076            Wells Fargo                   ARMT 2006-3
407590077            Wells Fargo                   ARMT 2006-3
407590081            Wells Fargo                   ARMT 2006-3
407590082            Wells Fargo                   ARMT 2006-3
407590083            Wells Fargo                   ARMT 2006-3
407590084            Wells Fargo                   ARMT 2006-3
407590085            Wells Fargo                   ARMT 2006-3
407590087            Wells Fargo                   ARMT 2006-3
407590088            Wells Fargo                   ARMT 2006-3
407590090            Wells Fargo                   ARMT 2006-3
407590091            Wells Fargo                   ARMT 2006-3
407590093            Wells Fargo                   ARMT 2006-3
407590094            Wells Fargo                   ARMT 2006-3
407590095            Wells Fargo                   ARMT 2006-3
407590096            Wells Fargo                   ARMT 2006-3
407590101            Wells Fargo                   ARMT 2006-3
407590102            Wells Fargo                   ARMT 2006-3
407590103            Wells Fargo                   ARMT 2006-3
407590105            Wells Fargo                   ARMT 2006-3
407590106            Wells Fargo                   ARMT 2006-3
407590107            Wells Fargo                   ARMT 2006-3
407590108            Wells Fargo                   ARMT 2006-3
407590110            Wells Fargo                   ARMT 2006-3
407590111            Wells Fargo                   ARMT 2006-3
407590117            Wells Fargo                   ARMT 2006-3
407590119            Wells Fargo                   ARMT 2006-3
407590120            Wells Fargo                   ARMT 2006-3
407590122            Wells Fargo                   ARMT 2006-3
407590126            Wells Fargo                   ARMT 2006-3
407590127            Wells Fargo                   ARMT 2006-3
407590129            Wells Fargo                   ARMT 2006-3
407590130            Wells Fargo                   ARMT 2006-3
407590131            Wells Fargo                   ARMT 2006-3
407590135            Wells Fargo                   ARMT 2006-3
500722360            Select Portfolio Servicing    ARMT 2006-3
407940942            Wells Fargo                   ARMT 2006-3
407940943            Wells Fargo                   ARMT 2006-3
407940945            Wells Fargo                   ARMT 2006-3
407940946            Wells Fargo                   ARMT 2006-3
407940947            Wells Fargo                   ARMT 2006-3
407940948            Wells Fargo                   ARMT 2006-3
407940949            Wells Fargo                   ARMT 2006-3
407940950            Wells Fargo                   ARMT 2006-3
407940951            Wells Fargo                   ARMT 2006-3
407940952            Wells Fargo                   ARMT 2006-3
407940953            Wells Fargo                   ARMT 2006-3
407940954            Wells Fargo                   ARMT 2006-3
407940955            Wells Fargo                   ARMT 2006-3
407940957            Wells Fargo                   ARMT 2006-3
407940958            Wells Fargo                   ARMT 2006-3
407940959            Wells Fargo                   ARMT 2006-3
407940960            Wells Fargo                   ARMT 2006-3
407940961            Wells Fargo                   ARMT 2006-3
407940962            Wells Fargo                   ARMT 2006-3
407940963            Wells Fargo                   ARMT 2006-3
500725471            Select Portfolio Servicing    ARMT 2006-3
500731291            Select Portfolio Servicing    ARMT 2006-3
500743179            Select Portfolio Servicing    ARMT 2006-3
500754622            Select Portfolio Servicing    ARMT 2006-3
500763689            Select Portfolio Servicing    ARMT 2006-3
500721225            Select Portfolio Servicing    ARMT 2006-3
500728388            Select Portfolio Servicing    ARMT 2006-3
500728420            Select Portfolio Servicing    ARMT 2006-3
500758956            Select Portfolio Servicing    ARMT 2006-3
500768271            Select Portfolio Servicing    ARMT 2006-3
500777591            Select Portfolio Servicing    ARMT 2006-3
500714188            Select Portfolio Servicing    ARMT 2006-3
500733769            Select Portfolio Servicing    ARMT 2006-3
500745414            Select Portfolio Servicing    ARMT 2006-3
500749492            Select Portfolio Servicing    ARMT 2006-3
500750032            Select Portfolio Servicing    ARMT 2006-3
500750265            Select Portfolio Servicing    ARMT 2006-3
500751560            Select Portfolio Servicing    ARMT 2006-3
500753355            Select Portfolio Servicing    ARMT 2006-3
500755892            Select Portfolio Servicing    ARMT 2006-3
500755946            Select Portfolio Servicing    ARMT 2006-3
500757948            Select Portfolio Servicing    ARMT 2006-3
500758517            Select Portfolio Servicing    ARMT 2006-3
500758579            Select Portfolio Servicing    ARMT 2006-3
500759037            Select Portfolio Servicing    ARMT 2006-3
500759043            Select Portfolio Servicing    ARMT 2006-3
500762021            Select Portfolio Servicing    ARMT 2006-3
500762407            Select Portfolio Servicing    ARMT 2006-3
500763831            Select Portfolio Servicing    ARMT 2006-3
500764593            Select Portfolio Servicing    ARMT 2006-3
500765197            Select Portfolio Servicing    ARMT 2006-3
500768139            Select Portfolio Servicing    ARMT 2006-3
500768395            Select Portfolio Servicing    ARMT 2006-3
500768478            Select Portfolio Servicing    ARMT 2006-3
500768802            Select Portfolio Servicing    ARMT 2006-3
500769902            Select Portfolio Servicing    ARMT 2006-3
500769981            Select Portfolio Servicing    ARMT 2006-3
500772427            Select Portfolio Servicing    ARMT 2006-3
500772714            Select Portfolio Servicing    ARMT 2006-3
500774790            Select Portfolio Servicing    ARMT 2006-3
500775091            Select Portfolio Servicing    ARMT 2006-3
500775129            Select Portfolio Servicing    ARMT 2006-3
500775886            Select Portfolio Servicing    ARMT 2006-3
500775908            Select Portfolio Servicing    ARMT 2006-3
500778102            Select Portfolio Servicing    ARMT 2006-3
500779323            Select Portfolio Servicing    ARMT 2006-3
500758088            Select Portfolio Servicing    ARMT 2006-3
500479671            Select Portfolio Servicing    ARMT 2006-3
500691106            Select Portfolio Servicing    ARMT 2006-3
500692466            Select Portfolio Servicing    ARMT 2006-3
500694559            Select Portfolio Servicing    ARMT 2006-3
500698450            Select Portfolio Servicing    ARMT 2006-3
500706350            Select Portfolio Servicing    ARMT 2006-3
500707080            Select Portfolio Servicing    ARMT 2006-3
500708861            Select Portfolio Servicing    ARMT 2006-3
500710184            Select Portfolio Servicing    ARMT 2006-3
500710525            Select Portfolio Servicing    ARMT 2006-3
500710755            Select Portfolio Servicing    ARMT 2006-3
500714541            Select Portfolio Servicing    ARMT 2006-3
500716673            Select Portfolio Servicing    ARMT 2006-3
500716697            Select Portfolio Servicing    ARMT 2006-3
500719325            Select Portfolio Servicing    ARMT 2006-3
500729284            Select Portfolio Servicing    ARMT 2006-3
500729383            Select Portfolio Servicing    ARMT 2006-3
500729413            Select Portfolio Servicing    ARMT 2006-3
500729866            Select Portfolio Servicing    ARMT 2006-3
500731426            Select Portfolio Servicing    ARMT 2006-3
500734054            Select Portfolio Servicing    ARMT 2006-3
500735753            Select Portfolio Servicing    ARMT 2006-3
500737912            Select Portfolio Servicing    ARMT 2006-3
500740307            Select Portfolio Servicing    ARMT 2006-3
500740320            Select Portfolio Servicing    ARMT 2006-3
500741268            Select Portfolio Servicing    ARMT 2006-3
500741604            Select Portfolio Servicing    ARMT 2006-3
500741785            Select Portfolio Servicing    ARMT 2006-3
500743468            Select Portfolio Servicing    ARMT 2006-3
500744680            Select Portfolio Servicing    ARMT 2006-3
500745697            Select Portfolio Servicing    ARMT 2006-3
500745996            Select Portfolio Servicing    ARMT 2006-3
500747498            Select Portfolio Servicing    ARMT 2006-3
500750137            Select Portfolio Servicing    ARMT 2006-3
500750362            Select Portfolio Servicing    ARMT 2006-3
500750439            Select Portfolio Servicing    ARMT 2006-3
500753999            Select Portfolio Servicing    ARMT 2006-3
500754015            Select Portfolio Servicing    ARMT 2006-3
500754022            Select Portfolio Servicing    ARMT 2006-3
500754030            Select Portfolio Servicing    ARMT 2006-3
500754423            Select Portfolio Servicing    ARMT 2006-3
500755110            Select Portfolio Servicing    ARMT 2006-3
500755282            Select Portfolio Servicing    ARMT 2006-3
500755284            Select Portfolio Servicing    ARMT 2006-3
500758219            Select Portfolio Servicing    ARMT 2006-3
500758568            Select Portfolio Servicing    ARMT 2006-3
500761968            Select Portfolio Servicing    ARMT 2006-3
500762178            Select Portfolio Servicing    ARMT 2006-3
500762665            Select Portfolio Servicing    ARMT 2006-3
500764965            Select Portfolio Servicing    ARMT 2006-3
500765448            Select Portfolio Servicing    ARMT 2006-3
500765502            Select Portfolio Servicing    ARMT 2006-3
500765504            Select Portfolio Servicing    ARMT 2006-3
500767239            Select Portfolio Servicing    ARMT 2006-3
500768337            Select Portfolio Servicing    ARMT 2006-3
500769676            Select Portfolio Servicing    ARMT 2006-3
500777947            Select Portfolio Servicing    ARMT 2006-3
500685438            Select Portfolio Servicing    ARMT 2006-3
500731337            Select Portfolio Servicing    ARMT 2006-3
405584831            Wells Fargo                   ARMT 2006-3
500740815            Select Portfolio Servicing    ARMT 2006-3
500773694            Select Portfolio Servicing    ARMT 2006-3
500709335            Select Portfolio Servicing    ARMT 2006-3
500716060            Select Portfolio Servicing    ARMT 2006-3
500716065            Select Portfolio Servicing    ARMT 2006-3
500497693            Wells Fargo                   ARMT 2006-3
500726381            Select Portfolio Servicing    ARMT 2006-3
500734014            Select Portfolio Servicing    ARMT 2006-3
500740250            Select Portfolio Servicing    ARMT 2006-3
500744570            Select Portfolio Servicing    ARMT 2006-3
500744743            Select Portfolio Servicing    ARMT 2006-3
500757940            Select Portfolio Servicing    ARMT 2006-3
500772789            Select Portfolio Servicing    ARMT 2006-3
500773883            Select Portfolio Servicing    ARMT 2006-3
500731164            Select Portfolio Servicing    ARMT 2006-3
500772701            Select Portfolio Servicing    ARMT 2006-3
407675455            CitiMortgage, Inc.            ARMT 2006-3
407675514            CitiMortgage, Inc.            ARMT 2006-3
407675527            CitiMortgage, Inc.            ARMT 2006-3
407675609            CitiMortgage, Inc.            ARMT 2006-3
407675636            CitiMortgage, Inc.            ARMT 2006-3
407675649            CitiMortgage, Inc.            ARMT 2006-3
407992388            GreenPoint                    ARMT 2006-3
407992389            GreenPoint                    ARMT 2006-3
407992390            GreenPoint                    ARMT 2006-3
407992391            GreenPoint                    ARMT 2006-3
407992392            GreenPoint                    ARMT 2006-3
407992393            GreenPoint                    ARMT 2006-3
407992394            GreenPoint                    ARMT 2006-3
407992395            GreenPoint                    ARMT 2006-3
407992396            GreenPoint                    ARMT 2006-3
407992397            GreenPoint                    ARMT 2006-3
407992398            GreenPoint                    ARMT 2006-3
407992399            GreenPoint                    ARMT 2006-3
407992400            GreenPoint                    ARMT 2006-3
407992401            GreenPoint                    ARMT 2006-3
407992402            GreenPoint                    ARMT 2006-3
407992403            GreenPoint                    ARMT 2006-3
407992404            GreenPoint                    ARMT 2006-3
407992405            GreenPoint                    ARMT 2006-3
407992406            GreenPoint                    ARMT 2006-3
407992408            GreenPoint                    ARMT 2006-3
407992409            GreenPoint                    ARMT 2006-3
407992410            GreenPoint                    ARMT 2006-3
407992411            GreenPoint                    ARMT 2006-3
407992412            GreenPoint                    ARMT 2006-3
407992413            GreenPoint                    ARMT 2006-3
407992414            GreenPoint                    ARMT 2006-3
407992415            GreenPoint                    ARMT 2006-3
407992416            GreenPoint                    ARMT 2006-3
407992417            GreenPoint                    ARMT 2006-3
407992418            GreenPoint                    ARMT 2006-3
407992419            GreenPoint                    ARMT 2006-3
407992420            GreenPoint                    ARMT 2006-3
407992421            GreenPoint                    ARMT 2006-3
407992422            GreenPoint                    ARMT 2006-3
407992423            GreenPoint                    ARMT 2006-3
407992424            GreenPoint                    ARMT 2006-3
407992426            GreenPoint                    ARMT 2006-3
407992427            GreenPoint                    ARMT 2006-3
407992428            GreenPoint                    ARMT 2006-3
407992429            GreenPoint                    ARMT 2006-3
407992430            GreenPoint                    ARMT 2006-3
407992431            GreenPoint                    ARMT 2006-3
407992432            GreenPoint                    ARMT 2006-3
407992433            GreenPoint                    ARMT 2006-3
407992434            GreenPoint                    ARMT 2006-3
407992435            GreenPoint                    ARMT 2006-3
407992436            GreenPoint                    ARMT 2006-3
407992437            GreenPoint                    ARMT 2006-3
407992438            GreenPoint                    ARMT 2006-3
407992439            GreenPoint                    ARMT 2006-3
407992440            GreenPoint                    ARMT 2006-3
407992441            GreenPoint                    ARMT 2006-3
407992442            GreenPoint                    ARMT 2006-3
407992443            GreenPoint                    ARMT 2006-3
407992444            GreenPoint                    ARMT 2006-3
407992445            GreenPoint                    ARMT 2006-3
407992446            GreenPoint                    ARMT 2006-3
407992448            GreenPoint                    ARMT 2006-3
407992449            GreenPoint                    ARMT 2006-3
407992450            GreenPoint                    ARMT 2006-3
407992451            GreenPoint                    ARMT 2006-3
407992452            GreenPoint                    ARMT 2006-3
407992453            GreenPoint                    ARMT 2006-3
407992454            GreenPoint                    ARMT 2006-3
407992455            GreenPoint                    ARMT 2006-3
407992456            GreenPoint                    ARMT 2006-3
407992457            GreenPoint                    ARMT 2006-3
407992458            GreenPoint                    ARMT 2006-3
407992459            GreenPoint                    ARMT 2006-3
407992460            GreenPoint                    ARMT 2006-3
407992461            GreenPoint                    ARMT 2006-3
407992462            GreenPoint                    ARMT 2006-3
407992463            GreenPoint                    ARMT 2006-3
407992464            GreenPoint                    ARMT 2006-3
407992465            GreenPoint                    ARMT 2006-3
407992466            GreenPoint                    ARMT 2006-3
407992467            GreenPoint                    ARMT 2006-3
407992468            GreenPoint                    ARMT 2006-3
407992469            GreenPoint                    ARMT 2006-3
407992470            GreenPoint                    ARMT 2006-3
407992471            GreenPoint                    ARMT 2006-3
407992472            GreenPoint                    ARMT 2006-3
407992473            GreenPoint                    ARMT 2006-3
407992474            GreenPoint                    ARMT 2006-3
407992475            GreenPoint                    ARMT 2006-3
407992476            GreenPoint                    ARMT 2006-3
407992477            GreenPoint                    ARMT 2006-3
407992478            GreenPoint                    ARMT 2006-3
407992479            GreenPoint                    ARMT 2006-3
407992480            GreenPoint                    ARMT 2006-3
407992481            GreenPoint                    ARMT 2006-3
407992482            GreenPoint                    ARMT 2006-3
407992484            GreenPoint                    ARMT 2006-3
407992485            GreenPoint                    ARMT 2006-3
407992486            GreenPoint                    ARMT 2006-3
407992488            GreenPoint                    ARMT 2006-3
407992489            GreenPoint                    ARMT 2006-3
407992490            GreenPoint                    ARMT 2006-3
407992491            GreenPoint                    ARMT 2006-3
407992492            GreenPoint                    ARMT 2006-3
407992493            GreenPoint                    ARMT 2006-3
407992494            GreenPoint                    ARMT 2006-3
407992495            GreenPoint                    ARMT 2006-3
407992496            GreenPoint                    ARMT 2006-3
407992497            GreenPoint                    ARMT 2006-3
407992498            GreenPoint                    ARMT 2006-3
407992499            GreenPoint                    ARMT 2006-3
407992500            GreenPoint                    ARMT 2006-3
407992501            GreenPoint                    ARMT 2006-3
407992502            GreenPoint                    ARMT 2006-3
407992503            GreenPoint                    ARMT 2006-3
407992504            GreenPoint                    ARMT 2006-3
407992505            GreenPoint                    ARMT 2006-3
407992506            GreenPoint                    ARMT 2006-3
407992507            GreenPoint                    ARMT 2006-3
407992508            GreenPoint                    ARMT 2006-3
407992509            GreenPoint                    ARMT 2006-3
407992511            GreenPoint                    ARMT 2006-3
407992512            GreenPoint                    ARMT 2006-3
407992513            GreenPoint                    ARMT 2006-3
407992514            GreenPoint                    ARMT 2006-3
407992515            GreenPoint                    ARMT 2006-3
407992516            GreenPoint                    ARMT 2006-3
407992517            GreenPoint                    ARMT 2006-3
407992518            GreenPoint                    ARMT 2006-3
407992519            GreenPoint                    ARMT 2006-3
407992520            GreenPoint                    ARMT 2006-3
407992521            GreenPoint                    ARMT 2006-3
407992522            GreenPoint                    ARMT 2006-3
407992523            GreenPoint                    ARMT 2006-3
407992524            GreenPoint                    ARMT 2006-3
407992525            GreenPoint                    ARMT 2006-3
407992526            GreenPoint                    ARMT 2006-3
407992527            GreenPoint                    ARMT 2006-3
407992528            GreenPoint                    ARMT 2006-3
407992529            GreenPoint                    ARMT 2006-3
407992530            GreenPoint                    ARMT 2006-3
407992531            GreenPoint                    ARMT 2006-3
407992532            GreenPoint                    ARMT 2006-3
407992533            GreenPoint                    ARMT 2006-3
407992534            GreenPoint                    ARMT 2006-3
407992535            GreenPoint                    ARMT 2006-3
407992536            GreenPoint                    ARMT 2006-3
407992537            GreenPoint                    ARMT 2006-3
407992538            GreenPoint                    ARMT 2006-3
407992539            GreenPoint                    ARMT 2006-3
407992540            GreenPoint                    ARMT 2006-3
407992541            GreenPoint                    ARMT 2006-3
407992542            GreenPoint                    ARMT 2006-3
407992543            GreenPoint                    ARMT 2006-3
407992544            GreenPoint                    ARMT 2006-3
407992545            GreenPoint                    ARMT 2006-3
407992546            GreenPoint                    ARMT 2006-3
407992547            GreenPoint                    ARMT 2006-3
407992548            GreenPoint                    ARMT 2006-3
407992549            GreenPoint                    ARMT 2006-3
407992550            GreenPoint                    ARMT 2006-3
407992551            GreenPoint                    ARMT 2006-3
407992552            GreenPoint                    ARMT 2006-3
407992553            GreenPoint                    ARMT 2006-3
407992554            GreenPoint                    ARMT 2006-3
407992555            GreenPoint                    ARMT 2006-3
407992556            GreenPoint                    ARMT 2006-3
407992557            GreenPoint                    ARMT 2006-3
407992559            GreenPoint                    ARMT 2006-3
407992560            GreenPoint                    ARMT 2006-3
407992561            GreenPoint                    ARMT 2006-3
407992562            GreenPoint                    ARMT 2006-3
407992563            GreenPoint                    ARMT 2006-3
407992564            GreenPoint                    ARMT 2006-3
407992565            GreenPoint                    ARMT 2006-3
407992566            GreenPoint                    ARMT 2006-3
407992567            GreenPoint                    ARMT 2006-3
407992568            GreenPoint                    ARMT 2006-3
407992569            GreenPoint                    ARMT 2006-3
407992570            GreenPoint                    ARMT 2006-3
407992571            GreenPoint                    ARMT 2006-3
407992572            GreenPoint                    ARMT 2006-3
407992573            GreenPoint                    ARMT 2006-3
407992574            GreenPoint                    ARMT 2006-3
407992575            GreenPoint                    ARMT 2006-3
407992576            GreenPoint                    ARMT 2006-3
407992577            GreenPoint                    ARMT 2006-3
407992578            GreenPoint                    ARMT 2006-3
407992579            GreenPoint                    ARMT 2006-3
407992580            GreenPoint                    ARMT 2006-3
407992581            GreenPoint                    ARMT 2006-3
407992582            GreenPoint                    ARMT 2006-3
407992583            GreenPoint                    ARMT 2006-3
407992584            GreenPoint                    ARMT 2006-3
407992585            GreenPoint                    ARMT 2006-3
407992586            GreenPoint                    ARMT 2006-3
407992587            GreenPoint                    ARMT 2006-3
407992588            GreenPoint                    ARMT 2006-3
407992589            GreenPoint                    ARMT 2006-3
407992590            GreenPoint                    ARMT 2006-3
407992591            GreenPoint                    ARMT 2006-3
407992592            GreenPoint                    ARMT 2006-3
407992593            GreenPoint                    ARMT 2006-3
407992594            GreenPoint                    ARMT 2006-3
407992595            GreenPoint                    ARMT 2006-3
407992597            GreenPoint                    ARMT 2006-3
407992598            GreenPoint                    ARMT 2006-3
407992599            GreenPoint                    ARMT 2006-3
407992600            GreenPoint                    ARMT 2006-3
407992601            GreenPoint                    ARMT 2006-3
407992602            GreenPoint                    ARMT 2006-3
407992603            GreenPoint                    ARMT 2006-3
407992604            GreenPoint                    ARMT 2006-3
407992605            GreenPoint                    ARMT 2006-3
407992606            GreenPoint                    ARMT 2006-3
407992607            GreenPoint                    ARMT 2006-3
407992608            GreenPoint                    ARMT 2006-3
407992609            GreenPoint                    ARMT 2006-3
407992610            GreenPoint                    ARMT 2006-3
407992611            GreenPoint                    ARMT 2006-3
407992612            GreenPoint                    ARMT 2006-3
407992613            GreenPoint                    ARMT 2006-3
407992614            GreenPoint                    ARMT 2006-3
407992615            GreenPoint                    ARMT 2006-3
407992616            GreenPoint                    ARMT 2006-3
407992617            GreenPoint                    ARMT 2006-3
407992619            GreenPoint                    ARMT 2006-3
407992620            GreenPoint                    ARMT 2006-3
407992621            GreenPoint                    ARMT 2006-3
407992622            GreenPoint                    ARMT 2006-3
407992623            GreenPoint                    ARMT 2006-3
407992624            GreenPoint                    ARMT 2006-3
407992626            GreenPoint                    ARMT 2006-3
407992627            GreenPoint                    ARMT 2006-3
407992628            GreenPoint                    ARMT 2006-3
407992629            GreenPoint                    ARMT 2006-3
407992630            GreenPoint                    ARMT 2006-3
407992631            GreenPoint                    ARMT 2006-3
407992632            GreenPoint                    ARMT 2006-3
407992633            GreenPoint                    ARMT 2006-3
407992634            GreenPoint                    ARMT 2006-3
407992635            GreenPoint                    ARMT 2006-3
407992636            GreenPoint                    ARMT 2006-3
407992637            GreenPoint                    ARMT 2006-3
407992638            GreenPoint                    ARMT 2006-3
407992639            GreenPoint                    ARMT 2006-3
407992640            GreenPoint                    ARMT 2006-3
407992641            GreenPoint                    ARMT 2006-3
407992642            GreenPoint                    ARMT 2006-3
407992643            GreenPoint                    ARMT 2006-3
407992645            GreenPoint                    ARMT 2006-3
407992646            GreenPoint                    ARMT 2006-3
407992647            GreenPoint                    ARMT 2006-3
407992648            GreenPoint                    ARMT 2006-3
407992649            GreenPoint                    ARMT 2006-3
407992650            GreenPoint                    ARMT 2006-3
407992651            GreenPoint                    ARMT 2006-3
407992652            GreenPoint                    ARMT 2006-3
407992653            GreenPoint                    ARMT 2006-3
407992654            GreenPoint                    ARMT 2006-3
407992655            GreenPoint                    ARMT 2006-3
407992656            GreenPoint                    ARMT 2006-3
407992657            GreenPoint                    ARMT 2006-3
407992658            GreenPoint                    ARMT 2006-3
407992659            GreenPoint                    ARMT 2006-3
407992660            GreenPoint                    ARMT 2006-3
407992661            GreenPoint                    ARMT 2006-3
407992662            GreenPoint                    ARMT 2006-3
407992663            GreenPoint                    ARMT 2006-3
407992664            GreenPoint                    ARMT 2006-3
407992665            GreenPoint                    ARMT 2006-3
407992666            GreenPoint                    ARMT 2006-3
407992667            GreenPoint                    ARMT 2006-3
407992668            GreenPoint                    ARMT 2006-3
407992669            GreenPoint                    ARMT 2006-3
407992670            GreenPoint                    ARMT 2006-3
407992671            GreenPoint                    ARMT 2006-3
407992672            GreenPoint                    ARMT 2006-3
407992673            GreenPoint                    ARMT 2006-3
407992674            GreenPoint                    ARMT 2006-3
407992675            GreenPoint                    ARMT 2006-3
407992676            GreenPoint                    ARMT 2006-3
407992677            GreenPoint                    ARMT 2006-3
407992678            GreenPoint                    ARMT 2006-3
407992679            GreenPoint                    ARMT 2006-3
407992680            GreenPoint                    ARMT 2006-3
407992681            GreenPoint                    ARMT 2006-3
407992682            GreenPoint                    ARMT 2006-3
407992683            GreenPoint                    ARMT 2006-3
407992685            GreenPoint                    ARMT 2006-3
407992686            GreenPoint                    ARMT 2006-3
407992687            GreenPoint                    ARMT 2006-3
407992688            GreenPoint                    ARMT 2006-3
407992689            GreenPoint                    ARMT 2006-3
407992690            GreenPoint                    ARMT 2006-3
407992691            GreenPoint                    ARMT 2006-3
407992692            GreenPoint                    ARMT 2006-3
407992693            GreenPoint                    ARMT 2006-3
407992694            GreenPoint                    ARMT 2006-3
407992695            GreenPoint                    ARMT 2006-3
407992697            GreenPoint                    ARMT 2006-3
407992698            GreenPoint                    ARMT 2006-3
407992699            GreenPoint                    ARMT 2006-3
407992700            GreenPoint                    ARMT 2006-3
407992701            GreenPoint                    ARMT 2006-3
407992702            GreenPoint                    ARMT 2006-3
407992703            GreenPoint                    ARMT 2006-3
407992704            GreenPoint                    ARMT 2006-3
407992705            GreenPoint                    ARMT 2006-3
407992706            GreenPoint                    ARMT 2006-3
407992707            GreenPoint                    ARMT 2006-3
407992708            GreenPoint                    ARMT 2006-3
407992709            GreenPoint                    ARMT 2006-3
407992710            GreenPoint                    ARMT 2006-3
407992711            GreenPoint                    ARMT 2006-3
407992712            GreenPoint                    ARMT 2006-3
407992713            GreenPoint                    ARMT 2006-3
407992714            GreenPoint                    ARMT 2006-3
407992716            GreenPoint                    ARMT 2006-3
407992717            GreenPoint                    ARMT 2006-3
407992718            GreenPoint                    ARMT 2006-3
407992719            GreenPoint                    ARMT 2006-3
407992720            GreenPoint                    ARMT 2006-3
407992721            GreenPoint                    ARMT 2006-3
407992723            GreenPoint                    ARMT 2006-3
407992724            GreenPoint                    ARMT 2006-3
407992725            GreenPoint                    ARMT 2006-3
407992726            GreenPoint                    ARMT 2006-3
407992727            GreenPoint                    ARMT 2006-3
407992728            GreenPoint                    ARMT 2006-3
407992729            GreenPoint                    ARMT 2006-3
407992730            GreenPoint                    ARMT 2006-3
407992731            GreenPoint                    ARMT 2006-3
407992732            GreenPoint                    ARMT 2006-3
407992734            GreenPoint                    ARMT 2006-3
407992735            GreenPoint                    ARMT 2006-3
407992736            GreenPoint                    ARMT 2006-3
407992737            GreenPoint                    ARMT 2006-3
407992738            GreenPoint                    ARMT 2006-3
407992739            GreenPoint                    ARMT 2006-3
407992740            GreenPoint                    ARMT 2006-3
407992741            GreenPoint                    ARMT 2006-3
407992742            GreenPoint                    ARMT 2006-3
407992743            GreenPoint                    ARMT 2006-3
407992744            GreenPoint                    ARMT 2006-3
407992745            GreenPoint                    ARMT 2006-3
407992746            GreenPoint                    ARMT 2006-3
407992747            GreenPoint                    ARMT 2006-3
407992748            GreenPoint                    ARMT 2006-3
407992749            GreenPoint                    ARMT 2006-3
407992750            GreenPoint                    ARMT 2006-3
407992751            GreenPoint                    ARMT 2006-3
407992753            GreenPoint                    ARMT 2006-3
407992754            GreenPoint                    ARMT 2006-3
407992755            GreenPoint                    ARMT 2006-3
407992757            GreenPoint                    ARMT 2006-3
407992758            GreenPoint                    ARMT 2006-3
407992759            GreenPoint                    ARMT 2006-3
407992760            GreenPoint                    ARMT 2006-3
407992761            GreenPoint                    ARMT 2006-3
407992762            GreenPoint                    ARMT 2006-3
407992763            GreenPoint                    ARMT 2006-3
407992764            GreenPoint                    ARMT 2006-3
407992765            GreenPoint                    ARMT 2006-3
407992766            GreenPoint                    ARMT 2006-3
407992767            GreenPoint                    ARMT 2006-3
407992768            GreenPoint                    ARMT 2006-3
407992769            GreenPoint                    ARMT 2006-3
407992770            GreenPoint                    ARMT 2006-3
407992771            GreenPoint                    ARMT 2006-3
407992772            GreenPoint                    ARMT 2006-3
407992773            GreenPoint                    ARMT 2006-3
407992774            GreenPoint                    ARMT 2006-3
407992775            GreenPoint                    ARMT 2006-3
407992776            GreenPoint                    ARMT 2006-3
407992777            GreenPoint                    ARMT 2006-3
407992778            GreenPoint                    ARMT 2006-3
407992779            GreenPoint                    ARMT 2006-3
407992780            GreenPoint                    ARMT 2006-3
407992781            GreenPoint                    ARMT 2006-3
407992782            GreenPoint                    ARMT 2006-3
407992783            GreenPoint                    ARMT 2006-3
407992784            GreenPoint                    ARMT 2006-3
407992785            GreenPoint                    ARMT 2006-3
407992786            GreenPoint                    ARMT 2006-3
407992787            GreenPoint                    ARMT 2006-3
407992788            GreenPoint                    ARMT 2006-3
407992789            GreenPoint                    ARMT 2006-3
407992790            GreenPoint                    ARMT 2006-3
407992791            GreenPoint                    ARMT 2006-3
407992793            GreenPoint                    ARMT 2006-3
407992794            GreenPoint                    ARMT 2006-3
407992795            GreenPoint                    ARMT 2006-3
407992796            GreenPoint                    ARMT 2006-3
407992797            GreenPoint                    ARMT 2006-3
407992798            GreenPoint                    ARMT 2006-3
407992799            GreenPoint                    ARMT 2006-3
407992800            GreenPoint                    ARMT 2006-3
407992801            GreenPoint                    ARMT 2006-3
407992802            GreenPoint                    ARMT 2006-3
407992803            GreenPoint                    ARMT 2006-3
407992804            GreenPoint                    ARMT 2006-3
407992805            GreenPoint                    ARMT 2006-3
407992806            GreenPoint                    ARMT 2006-3
407992807            GreenPoint                    ARMT 2006-3
407992808            GreenPoint                    ARMT 2006-3
407992809            GreenPoint                    ARMT 2006-3
407992810            GreenPoint                    ARMT 2006-3
407992811            GreenPoint                    ARMT 2006-3
407992812            GreenPoint                    ARMT 2006-3
407992813            GreenPoint                    ARMT 2006-3
407992814            GreenPoint                    ARMT 2006-3
407992815            GreenPoint                    ARMT 2006-3
407992816            GreenPoint                    ARMT 2006-3
407992818            GreenPoint                    ARMT 2006-3
407992819            GreenPoint                    ARMT 2006-3
407992820            GreenPoint                    ARMT 2006-3
407992821            GreenPoint                    ARMT 2006-3
407992822            GreenPoint                    ARMT 2006-3
407992823            GreenPoint                    ARMT 2006-3
407992824            GreenPoint                    ARMT 2006-3
407992825            GreenPoint                    ARMT 2006-3
407992826            GreenPoint                    ARMT 2006-3
407992827            GreenPoint                    ARMT 2006-3
407992828            GreenPoint                    ARMT 2006-3
407992829            GreenPoint                    ARMT 2006-3
407992830            GreenPoint                    ARMT 2006-3
407992831            GreenPoint                    ARMT 2006-3
407992832            GreenPoint                    ARMT 2006-3
407992833            GreenPoint                    ARMT 2006-3
407992834            GreenPoint                    ARMT 2006-3
407992835            GreenPoint                    ARMT 2006-3
407992836            GreenPoint                    ARMT 2006-3
407992837            GreenPoint                    ARMT 2006-3
407992838            GreenPoint                    ARMT 2006-3
407992839            GreenPoint                    ARMT 2006-3
407992840            GreenPoint                    ARMT 2006-3
407992841            GreenPoint                    ARMT 2006-3
407992842            GreenPoint                    ARMT 2006-3
407992843            GreenPoint                    ARMT 2006-3
407992844            GreenPoint                    ARMT 2006-3
407992845            GreenPoint                    ARMT 2006-3
407992846            GreenPoint                    ARMT 2006-3
407992847            GreenPoint                    ARMT 2006-3
407992848            GreenPoint                    ARMT 2006-3
407992849            GreenPoint                    ARMT 2006-3
407992850            GreenPoint                    ARMT 2006-3
407992851            GreenPoint                    ARMT 2006-3
407992852            GreenPoint                    ARMT 2006-3
407992853            GreenPoint                    ARMT 2006-3
407992854            GreenPoint                    ARMT 2006-3
407992855            GreenPoint                    ARMT 2006-3
407992856            GreenPoint                    ARMT 2006-3
407992857            GreenPoint                    ARMT 2006-3
407992858            GreenPoint                    ARMT 2006-3
407992859            GreenPoint                    ARMT 2006-3
407992860            GreenPoint                    ARMT 2006-3
407992861            GreenPoint                    ARMT 2006-3
407992862            GreenPoint                    ARMT 2006-3
407992863            GreenPoint                    ARMT 2006-3
407992864            GreenPoint                    ARMT 2006-3
407992865            GreenPoint                    ARMT 2006-3
407992866            GreenPoint                    ARMT 2006-3
407992867            GreenPoint                    ARMT 2006-3
407992868            GreenPoint                    ARMT 2006-3
407992870            GreenPoint                    ARMT 2006-3
407992871            GreenPoint                    ARMT 2006-3
407992872            GreenPoint                    ARMT 2006-3
407992873            GreenPoint                    ARMT 2006-3
407992874            GreenPoint                    ARMT 2006-3
407992875            GreenPoint                    ARMT 2006-3
407992877            GreenPoint                    ARMT 2006-3
407992878            GreenPoint                    ARMT 2006-3
407992879            GreenPoint                    ARMT 2006-3
407992880            GreenPoint                    ARMT 2006-3
407992881            GreenPoint                    ARMT 2006-3
407992882            GreenPoint                    ARMT 2006-3
407992883            GreenPoint                    ARMT 2006-3
407992884            GreenPoint                    ARMT 2006-3
407992885            GreenPoint                    ARMT 2006-3
407992886            GreenPoint                    ARMT 2006-3
407992887            GreenPoint                    ARMT 2006-3
407992888            GreenPoint                    ARMT 2006-3
407992889            GreenPoint                    ARMT 2006-3
407992890            GreenPoint                    ARMT 2006-3
407992891            GreenPoint                    ARMT 2006-3
407992892            GreenPoint                    ARMT 2006-3
407992893            GreenPoint                    ARMT 2006-3
407992895            GreenPoint                    ARMT 2006-3
407992896            GreenPoint                    ARMT 2006-3
407992897            GreenPoint                    ARMT 2006-3
407992898            GreenPoint                    ARMT 2006-3
407992899            GreenPoint                    ARMT 2006-3
407992900            GreenPoint                    ARMT 2006-3
407992901            GreenPoint                    ARMT 2006-3
407992902            GreenPoint                    ARMT 2006-3
407992903            GreenPoint                    ARMT 2006-3
407992904            GreenPoint                    ARMT 2006-3
407992905            GreenPoint                    ARMT 2006-3
407992906            GreenPoint                    ARMT 2006-3
407992907            GreenPoint                    ARMT 2006-3
500695741            Select Portfolio Servicing    ARMT 2006-3
500704718            Select Portfolio Servicing    ARMT 2006-3
500712183            Select Portfolio Servicing    ARMT 2006-3
500725168            Select Portfolio Servicing    ARMT 2006-3
500728080            Select Portfolio Servicing    ARMT 2006-3
500730077            Select Portfolio Servicing    ARMT 2006-3
500735716            Select Portfolio Servicing    ARMT 2006-3
500744561            Select Portfolio Servicing    ARMT 2006-3
500750815            Select Portfolio Servicing    ARMT 2006-3
500650571            Select Portfolio Servicing    ARMT 2006-3
500763904            Select Portfolio Servicing    ARMT 2006-3
500768305            Select Portfolio Servicing    ARMT 2006-3
500771002            Select Portfolio Servicing    ARMT 2006-3
500781862            Select Portfolio Servicing    ARMT 2006-3
500740605            Select Portfolio Servicing    ARMT 2006-3
500756333            Select Portfolio Servicing    ARMT 2006-3
500744558            Select Portfolio Servicing    ARMT 2006-3
500751921            Select Portfolio Servicing    ARMT 2006-3
500763642            Select Portfolio Servicing    ARMT 2006-3
407800838            Wells Fargo                   ARMT 2006-3
407800840            Wells Fargo                   ARMT 2006-3
407800842            Wells Fargo                   ARMT 2006-3
407800843            Wells Fargo                   ARMT 2006-3
407800845            Wells Fargo                   ARMT 2006-3
407800846            Wells Fargo                   ARMT 2006-3
407800849            Wells Fargo                   ARMT 2006-3
407800855            Wells Fargo                   ARMT 2006-3
407800857            Wells Fargo                   ARMT 2006-3
407800858            Wells Fargo                   ARMT 2006-3
407800860            Wells Fargo                   ARMT 2006-3
407800861            Wells Fargo                   ARMT 2006-3
407800864            Wells Fargo                   ARMT 2006-3
407800866            Wells Fargo                   ARMT 2006-3
407800869            Wells Fargo                   ARMT 2006-3
407800871            Wells Fargo                   ARMT 2006-3
407800873            Wells Fargo                   ARMT 2006-3
407800878            Wells Fargo                   ARMT 2006-3
407800882            Wells Fargo                   ARMT 2006-3
407800888            Wells Fargo                   ARMT 2006-3
407800891            Wells Fargo                   ARMT 2006-3
407800893            Wells Fargo                   ARMT 2006-3
407800896            Wells Fargo                   ARMT 2006-3
500652457            Select Portfolio Servicing    ARMT 2006-3
500693820            Select Portfolio Servicing    ARMT 2006-3
500703465            Select Portfolio Servicing    ARMT 2006-3
500703488            Select Portfolio Servicing    ARMT 2006-3
500714657            Select Portfolio Servicing    ARMT 2006-3
500726172            Select Portfolio Servicing    ARMT 2006-3
500726222            Select Portfolio Servicing    ARMT 2006-3
500727990            Select Portfolio Servicing    ARMT 2006-3
500728132            Select Portfolio Servicing    ARMT 2006-3
500731451            Select Portfolio Servicing    ARMT 2006-3
500747911            Select Portfolio Servicing    ARMT 2006-3
500748311            Select Portfolio Servicing    ARMT 2006-3
500748378            Select Portfolio Servicing    ARMT 2006-3
500748871            Select Portfolio Servicing    ARMT 2006-3
500751392            Select Portfolio Servicing    ARMT 2006-3
500753980            Select Portfolio Servicing    ARMT 2006-3
500754806            Select Portfolio Servicing    ARMT 2006-3
500760318            Select Portfolio Servicing    ARMT 2006-3
500763933            Select Portfolio Servicing    ARMT 2006-3
500764853            Select Portfolio Servicing    ARMT 2006-3
500767322            Select Portfolio Servicing    ARMT 2006-3
500770499            Select Portfolio Servicing    ARMT 2006-3
500772982            Select Portfolio Servicing    ARMT 2006-3
500773312            Select Portfolio Servicing    ARMT 2006-3
500773394            Select Portfolio Servicing    ARMT 2006-3
500773912            Select Portfolio Servicing    ARMT 2006-3
500790037            Select Portfolio Servicing    ARMT 2006-3
500715080            Select Portfolio Servicing    ARMT 2006-3
500728928            Select Portfolio Servicing    ARMT 2006-3
500744971            Select Portfolio Servicing    ARMT 2006-3
500747334            Select Portfolio Servicing    ARMT 2006-3
500747376            Select Portfolio Servicing    ARMT 2006-3
500772528            Select Portfolio Servicing    ARMT 2006-3
500775039            Select Portfolio Servicing    ARMT 2006-3
500693765            Select Portfolio Servicing    ARMT 2006-3
500713163            Select Portfolio Servicing    ARMT 2006-3
500724137            Select Portfolio Servicing    ARMT 2006-3
500727828            Select Portfolio Servicing    ARMT 2006-3
500729155            Select Portfolio Servicing    ARMT 2006-3
500733532            Select Portfolio Servicing    ARMT 2006-3
500747851            Select Portfolio Servicing    ARMT 2006-3
500756059            Select Portfolio Servicing    ARMT 2006-3
500709603            Select Portfolio Servicing    ARMT 2006-3
500720404            Select Portfolio Servicing    ARMT 2006-3
500735085            Select Portfolio Servicing    ARMT 2006-3
500742266            Select Portfolio Servicing    ARMT 2006-3
500746964            Select Portfolio Servicing    ARMT 2006-3
500749764            Select Portfolio Servicing    ARMT 2006-3
500751559            Select Portfolio Servicing    ARMT 2006-3
500756242            Select Portfolio Servicing    ARMT 2006-3
500768609            Select Portfolio Servicing    ARMT 2006-3
500772894            Select Portfolio Servicing    ARMT 2006-3
500775239            Select Portfolio Servicing    ARMT 2006-3
500751851            Select Portfolio Servicing    ARMT 2006-3
500733832            Select Portfolio Servicing    ARMT 2006-3
500657460            Select Portfolio Servicing    ARMT 2006-3
500737079            Select Portfolio Servicing    ARMT 2006-3
500723681            Select Portfolio Servicing    ARMT 2006-3
500693697            Select Portfolio Servicing    ARMT 2006-3
500719714            Select Portfolio Servicing    ARMT 2006-3
500744979            Select Portfolio Servicing    ARMT 2006-3
500775347            Select Portfolio Servicing    ARMT 2006-3
407567243            Wells Fargo                   ARMT 2006-3
405773403            Wells Fargo                   ARMT 2006-3
500756049            Select Portfolio Servicing    ARMT 2006-3
500487487            Wells Fargo                   ARMT 2006-3
500576049            Wells Fargo                   ARMT 2006-3
500618439            Select Portfolio Servicing    ARMT 2006-3
500639164            Select Portfolio Servicing    ARMT 2006-3
500694603            Select Portfolio Servicing    ARMT 2006-3
500698948            Select Portfolio Servicing    ARMT 2006-3
500705403            Select Portfolio Servicing    ARMT 2006-3
500706043            Select Portfolio Servicing    ARMT 2006-3
500706860            Select Portfolio Servicing    ARMT 2006-3
500710151            Select Portfolio Servicing    ARMT 2006-3
500720774            Select Portfolio Servicing    ARMT 2006-3
500720851            Select Portfolio Servicing    ARMT 2006-3
500721978            Select Portfolio Servicing    ARMT 2006-3
500724570            Select Portfolio Servicing    ARMT 2006-3
500730856            Select Portfolio Servicing    ARMT 2006-3
500735658            Select Portfolio Servicing    ARMT 2006-3
500736798            Select Portfolio Servicing    ARMT 2006-3
500738117            Select Portfolio Servicing    ARMT 2006-3
500750079            Select Portfolio Servicing    ARMT 2006-3
500750232            Select Portfolio Servicing    ARMT 2006-3
500751170            Select Portfolio Servicing    ARMT 2006-3
500752110            Select Portfolio Servicing    ARMT 2006-3
500752115            Select Portfolio Servicing    ARMT 2006-3
500753239            Select Portfolio Servicing    ARMT 2006-3
500754323            Select Portfolio Servicing    ARMT 2006-3
500755387            Select Portfolio Servicing    ARMT 2006-3
500757014            Select Portfolio Servicing    ARMT 2006-3
500757708            Select Portfolio Servicing    ARMT 2006-3
500759540            Select Portfolio Servicing    ARMT 2006-3
500761777            Select Portfolio Servicing    ARMT 2006-3
500762484            Select Portfolio Servicing    ARMT 2006-3
500763696            Select Portfolio Servicing    ARMT 2006-3
500763711            Select Portfolio Servicing    ARMT 2006-3
500764448            Select Portfolio Servicing    ARMT 2006-3
500764733            Select Portfolio Servicing    ARMT 2006-3
500765668            Select Portfolio Servicing    ARMT 2006-3
500767828            Select Portfolio Servicing    ARMT 2006-3
500767938            Select Portfolio Servicing    ARMT 2006-3
500768491            Select Portfolio Servicing    ARMT 2006-3
500768594            Select Portfolio Servicing    ARMT 2006-3
500770635            Select Portfolio Servicing    ARMT 2006-3
500773911            Select Portfolio Servicing    ARMT 2006-3
500773927            Select Portfolio Servicing    ARMT 2006-3
500777219            Select Portfolio Servicing    ARMT 2006-3
500777634            Select Portfolio Servicing    ARMT 2006-3
500783983            Select Portfolio Servicing    ARMT 2006-3
407416425            Select Portfolio Servicing    ARMT 2006-3
407416435            Select Portfolio Servicing    ARMT 2006-3
407416436            Select Portfolio Servicing    ARMT 2006-3
407416441            Select Portfolio Servicing    ARMT 2006-3
407416442            Select Portfolio Servicing    ARMT 2006-3
407416445            Select Portfolio Servicing    ARMT 2006-3
407416446            Select Portfolio Servicing    ARMT 2006-3
407416447            Select Portfolio Servicing    ARMT 2006-3
407416448            Select Portfolio Servicing    ARMT 2006-3
407416450            Select Portfolio Servicing    ARMT 2006-3
407416452            Select Portfolio Servicing    ARMT 2006-3
407416453            Select Portfolio Servicing    ARMT 2006-3
407416454            Select Portfolio Servicing    ARMT 2006-3
407537394            Select Portfolio Servicing    ARMT 2006-3
407537401            Select Portfolio Servicing    ARMT 2006-3
407537405            Select Portfolio Servicing    ARMT 2006-3
407668826            Select Portfolio Servicing    ARMT 2006-3
407668828            Select Portfolio Servicing    ARMT 2006-3
407668831            Select Portfolio Servicing    ARMT 2006-3
407668833            Select Portfolio Servicing    ARMT 2006-3
407668835            Select Portfolio Servicing    ARMT 2006-3
407668836            Select Portfolio Servicing    ARMT 2006-3
407668839            Select Portfolio Servicing    ARMT 2006-3
407956726            Select Portfolio Servicing    ARMT 2006-3
407956727            Select Portfolio Servicing    ARMT 2006-3
407956728            Select Portfolio Servicing    ARMT 2006-3
407956729            Select Portfolio Servicing    ARMT 2006-3
407956730            Select Portfolio Servicing    ARMT 2006-3
407956731            Select Portfolio Servicing    ARMT 2006-3
407956734            Select Portfolio Servicing    ARMT 2006-3
407956735            Select Portfolio Servicing    ARMT 2006-3
407956736            Select Portfolio Servicing    ARMT 2006-3
407956737            Select Portfolio Servicing    ARMT 2006-3
407956738            Select Portfolio Servicing    ARMT 2006-3
407956739            Select Portfolio Servicing    ARMT 2006-3
407956740            Select Portfolio Servicing    ARMT 2006-3
407956741            Select Portfolio Servicing    ARMT 2006-3
407956742            Select Portfolio Servicing    ARMT 2006-3
407956743            Select Portfolio Servicing    ARMT 2006-3
407956744            Select Portfolio Servicing    ARMT 2006-3
407956745            Select Portfolio Servicing    ARMT 2006-3
407956746            Select Portfolio Servicing    ARMT 2006-3
407956747            Select Portfolio Servicing    ARMT 2006-3
407956748            Select Portfolio Servicing    ARMT 2006-3
407956749            Select Portfolio Servicing    ARMT 2006-3
407956750            Select Portfolio Servicing    ARMT 2006-3
407956751            Select Portfolio Servicing    ARMT 2006-3
407956752            Select Portfolio Servicing    ARMT 2006-3
407956753            Select Portfolio Servicing    ARMT 2006-3
407956754            Select Portfolio Servicing    ARMT 2006-3
407956755            Select Portfolio Servicing    ARMT 2006-3
407956756            Select Portfolio Servicing    ARMT 2006-3
500556096            Wells Fargo                   ARMT 2006-3
500657645            Select Portfolio Servicing    ARMT 2006-3
500679857            Select Portfolio Servicing    ARMT 2006-3
500689575            Select Portfolio Servicing    ARMT 2006-3
500694354            Select Portfolio Servicing    ARMT 2006-3
500694606            Select Portfolio Servicing    ARMT 2006-3
500696766            Select Portfolio Servicing    ARMT 2006-3
500701437            Select Portfolio Servicing    ARMT 2006-3
500703063            Select Portfolio Servicing    ARMT 2006-3
500703358            Select Portfolio Servicing    ARMT 2006-3
500704315            Select Portfolio Servicing    ARMT 2006-3
500705393            Select Portfolio Servicing    ARMT 2006-3
500705396            Select Portfolio Servicing    ARMT 2006-3
500705540            Select Portfolio Servicing    ARMT 2006-3
500706839            Select Portfolio Servicing    ARMT 2006-3
500706845            Select Portfolio Servicing    ARMT 2006-3
500707144            Select Portfolio Servicing    ARMT 2006-3
500708643            Select Portfolio Servicing    ARMT 2006-3
500708646            Select Portfolio Servicing    ARMT 2006-3
500710674            Select Portfolio Servicing    ARMT 2006-3
500710675            Select Portfolio Servicing    ARMT 2006-3
500710679            Select Portfolio Servicing    ARMT 2006-3
500710947            Select Portfolio Servicing    ARMT 2006-3
500710948            Select Portfolio Servicing    ARMT 2006-3
500711506            Select Portfolio Servicing    ARMT 2006-3
500713414            Select Portfolio Servicing    ARMT 2006-3
500713415            Select Portfolio Servicing    ARMT 2006-3
500713436            Select Portfolio Servicing    ARMT 2006-3
500713437            Select Portfolio Servicing    ARMT 2006-3
500713714            Select Portfolio Servicing    ARMT 2006-3
500714231            Select Portfolio Servicing    ARMT 2006-3
500714726            Select Portfolio Servicing    ARMT 2006-3
500714740            Select Portfolio Servicing    ARMT 2006-3
500715894            Select Portfolio Servicing    ARMT 2006-3
500715897            Select Portfolio Servicing    ARMT 2006-3
500716036            Select Portfolio Servicing    ARMT 2006-3
500716040            Select Portfolio Servicing    ARMT 2006-3
500717236            Select Portfolio Servicing    ARMT 2006-3
500717237            Select Portfolio Servicing    ARMT 2006-3
500717731            Select Portfolio Servicing    ARMT 2006-3
500719428            Select Portfolio Servicing    ARMT 2006-3
500720433            Select Portfolio Servicing    ARMT 2006-3
500720437            Select Portfolio Servicing    ARMT 2006-3
500720438            Select Portfolio Servicing    ARMT 2006-3
500720440            Select Portfolio Servicing    ARMT 2006-3
500720442            Select Portfolio Servicing    ARMT 2006-3
500722329            Select Portfolio Servicing    ARMT 2006-3
500722332            Select Portfolio Servicing    ARMT 2006-3
500722333            Select Portfolio Servicing    ARMT 2006-3
500722494            Select Portfolio Servicing    ARMT 2006-3
500723437            Select Portfolio Servicing    ARMT 2006-3
500724890            Select Portfolio Servicing    ARMT 2006-3
500726177            Select Portfolio Servicing    ARMT 2006-3
500726962            Select Portfolio Servicing    ARMT 2006-3
500726963            Select Portfolio Servicing    ARMT 2006-3
500729000            Select Portfolio Servicing    ARMT 2006-3
500729001            Select Portfolio Servicing    ARMT 2006-3
500729007            Select Portfolio Servicing    ARMT 2006-3
500729074            Select Portfolio Servicing    ARMT 2006-3
500729253            Select Portfolio Servicing    ARMT 2006-3
500730226            Select Portfolio Servicing    ARMT 2006-3
500730559            Select Portfolio Servicing    ARMT 2006-3
500731174            Select Portfolio Servicing    ARMT 2006-3
500731175            Select Portfolio Servicing    ARMT 2006-3
500731555            Select Portfolio Servicing    ARMT 2006-3
500732509            Select Portfolio Servicing    ARMT 2006-3
500733420            Select Portfolio Servicing    ARMT 2006-3
500734573            Select Portfolio Servicing    ARMT 2006-3
500734724            Select Portfolio Servicing    ARMT 2006-3
500735537            Select Portfolio Servicing    ARMT 2006-3
500737088            Select Portfolio Servicing    ARMT 2006-3
500737117            Select Portfolio Servicing    ARMT 2006-3
500738201            Select Portfolio Servicing    ARMT 2006-3
500738225            Select Portfolio Servicing    ARMT 2006-3
500741281            Select Portfolio Servicing    ARMT 2006-3
500741902            Select Portfolio Servicing    ARMT 2006-3
500741903            Select Portfolio Servicing    ARMT 2006-3
500742001            Select Portfolio Servicing    ARMT 2006-3
500743014            Select Portfolio Servicing    ARMT 2006-3
500743043            Select Portfolio Servicing    ARMT 2006-3
500743200            Select Portfolio Servicing    ARMT 2006-3
500744645            Select Portfolio Servicing    ARMT 2006-3
500745531            Select Portfolio Servicing    ARMT 2006-3
500745532            Select Portfolio Servicing    ARMT 2006-3
500745783            Select Portfolio Servicing    ARMT 2006-3
500745785            Select Portfolio Servicing    ARMT 2006-3
500745787            Select Portfolio Servicing    ARMT 2006-3
500745788            Select Portfolio Servicing    ARMT 2006-3
500745789            Select Portfolio Servicing    ARMT 2006-3
500746892            Select Portfolio Servicing    ARMT 2006-3
500746895            Select Portfolio Servicing    ARMT 2006-3
500747867            Select Portfolio Servicing    ARMT 2006-3
500747868            Select Portfolio Servicing    ARMT 2006-3
500747869            Select Portfolio Servicing    ARMT 2006-3
500748772            Select Portfolio Servicing    ARMT 2006-3
500749795            Select Portfolio Servicing    ARMT 2006-3
500749828            Select Portfolio Servicing    ARMT 2006-3
500750110            Select Portfolio Servicing    ARMT 2006-3
500750282            Select Portfolio Servicing    ARMT 2006-3
500750801            Select Portfolio Servicing    ARMT 2006-3
500750839            Select Portfolio Servicing    ARMT 2006-3
500751557            Select Portfolio Servicing    ARMT 2006-3
500751743            Select Portfolio Servicing    ARMT 2006-3
500752146            Select Portfolio Servicing    ARMT 2006-3
500752147            Select Portfolio Servicing    ARMT 2006-3
500752601            Select Portfolio Servicing    ARMT 2006-3
500752800            Select Portfolio Servicing    ARMT 2006-3
500753929            Select Portfolio Servicing    ARMT 2006-3
500754007            Select Portfolio Servicing    ARMT 2006-3
500754046            Select Portfolio Servicing    ARMT 2006-3
500754629            Select Portfolio Servicing    ARMT 2006-3
500755109            Select Portfolio Servicing    ARMT 2006-3
500755136            Select Portfolio Servicing    ARMT 2006-3
500755141            Select Portfolio Servicing    ARMT 2006-3
500755175            Select Portfolio Servicing    ARMT 2006-3
500757030            Select Portfolio Servicing    ARMT 2006-3
500757334            Select Portfolio Servicing    ARMT 2006-3
500757474            Select Portfolio Servicing    ARMT 2006-3
500757477            Select Portfolio Servicing    ARMT 2006-3
500757483            Select Portfolio Servicing    ARMT 2006-3
500757486            Select Portfolio Servicing    ARMT 2006-3
500757487            Select Portfolio Servicing    ARMT 2006-3
500757570            Select Portfolio Servicing    ARMT 2006-3
500757572            Select Portfolio Servicing    ARMT 2006-3
500757950            Select Portfolio Servicing    ARMT 2006-3
500758621            Select Portfolio Servicing    ARMT 2006-3
500758841            Select Portfolio Servicing    ARMT 2006-3
500759677            Select Portfolio Servicing    ARMT 2006-3
500759782            Select Portfolio Servicing    ARMT 2006-3
500760356            Select Portfolio Servicing    ARMT 2006-3
500760451            Select Portfolio Servicing    ARMT 2006-3
500760989            Select Portfolio Servicing    ARMT 2006-3
500761596            Select Portfolio Servicing    ARMT 2006-3
500761900            Select Portfolio Servicing    ARMT 2006-3
500761945            Select Portfolio Servicing    ARMT 2006-3
500762126            Select Portfolio Servicing    ARMT 2006-3
500762799            Select Portfolio Servicing    ARMT 2006-3
500762938            Select Portfolio Servicing    ARMT 2006-3
500764226            Select Portfolio Servicing    ARMT 2006-3
500764227            Select Portfolio Servicing    ARMT 2006-3
500765274            Select Portfolio Servicing    ARMT 2006-3
500766306            Select Portfolio Servicing    ARMT 2006-3
500767227            Select Portfolio Servicing    ARMT 2006-3
500767468            Select Portfolio Servicing    ARMT 2006-3
500767516            Select Portfolio Servicing    ARMT 2006-3
500768358            Select Portfolio Servicing    ARMT 2006-3
500768403            Select Portfolio Servicing    ARMT 2006-3
500770705            Select Portfolio Servicing    ARMT 2006-3
500770707            Select Portfolio Servicing    ARMT 2006-3
500771102            Select Portfolio Servicing    ARMT 2006-3
500771634            Select Portfolio Servicing    ARMT 2006-3
500771689            Select Portfolio Servicing    ARMT 2006-3
500772579            Select Portfolio Servicing    ARMT 2006-3
500772691            Select Portfolio Servicing    ARMT 2006-3
500772724            Select Portfolio Servicing    ARMT 2006-3
500772734            Select Portfolio Servicing    ARMT 2006-3
500772767            Select Portfolio Servicing    ARMT 2006-3
500773399            Select Portfolio Servicing    ARMT 2006-3
500773402            Select Portfolio Servicing    ARMT 2006-3
500773403            Select Portfolio Servicing    ARMT 2006-3
500773869            Select Portfolio Servicing    ARMT 2006-3
500774140            Select Portfolio Servicing    ARMT 2006-3
500774255            Select Portfolio Servicing    ARMT 2006-3
500775073            Select Portfolio Servicing    ARMT 2006-3
500775074            Select Portfolio Servicing    ARMT 2006-3
500775131            Select Portfolio Servicing    ARMT 2006-3
500775541            Select Portfolio Servicing    ARMT 2006-3
500775547            Select Portfolio Servicing    ARMT 2006-3
500775551            Select Portfolio Servicing    ARMT 2006-3
500775552            Select Portfolio Servicing    ARMT 2006-3
500775961            Select Portfolio Servicing    ARMT 2006-3
500776639            Select Portfolio Servicing    ARMT 2006-3
500776815            Select Portfolio Servicing    ARMT 2006-3
500776884            Select Portfolio Servicing    ARMT 2006-3
500777042            Select Portfolio Servicing    ARMT 2006-3
500779765            Select Portfolio Servicing    ARMT 2006-3
500780154            Select Portfolio Servicing    ARMT 2006-3
500780159            Select Portfolio Servicing    ARMT 2006-3
500780471            Select Portfolio Servicing    ARMT 2006-3
402558797            Wells Fargo                   ARMT 2006-3
407299504            Wells Fargo                   ARMT 2006-3
407299505            Wells Fargo                   ARMT 2006-3
407299515            Wells Fargo                   ARMT 2006-3
407299546            Wells Fargo                   ARMT 2006-3
407299549            Wells Fargo                   ARMT 2006-3
407299551            Wells Fargo                   ARMT 2006-3
407676018            Wells Fargo                   ARMT 2006-3
407676034            Wells Fargo                   ARMT 2006-3
407862006            Wells Fargo                   ARMT 2006-3
407862031            Wells Fargo                   ARMT 2006-3
405492280            Wells Fargo                   ARMT 2006-3
405689184            Wells Fargo                   ARMT 2006-3
405689219            Wells Fargo                   ARMT 2006-3
500741205            Select Portfolio Servicing    ARMT 2006-3
500745876            Select Portfolio Servicing    ARMT 2006-3
500759956            Select Portfolio Servicing    ARMT 2006-3
500729446            Select Portfolio Servicing    ARMT 2006-3
500744944            Select Portfolio Servicing    ARMT 2006-3
500774090            Select Portfolio Servicing    ARMT 2006-3
500704130            Select Portfolio Servicing    ARMT 2006-3
500711555            Select Portfolio Servicing    ARMT 2006-3
500715328            Select Portfolio Servicing    ARMT 2006-3
500723298            Select Portfolio Servicing    ARMT 2006-3
500757810            Select Portfolio Servicing    ARMT 2006-3
500767489            Select Portfolio Servicing    ARMT 2006-3
500706794            Select Portfolio Servicing    ARMT 2006-3
500706883            Select Portfolio Servicing    ARMT 2006-3
500711355            Select Portfolio Servicing    ARMT 2006-3
500713167            Select Portfolio Servicing    ARMT 2006-3
500716641            Select Portfolio Servicing    ARMT 2006-3
500718082            Select Portfolio Servicing    ARMT 2006-3
500718735            Select Portfolio Servicing    ARMT 2006-3
500718948            Select Portfolio Servicing    ARMT 2006-3
500721367            Select Portfolio Servicing    ARMT 2006-3
500723770            Select Portfolio Servicing    ARMT 2006-3
500734918            Select Portfolio Servicing    ARMT 2006-3
500741835            Select Portfolio Servicing    ARMT 2006-3
500743021            Select Portfolio Servicing    ARMT 2006-3
500745427            Select Portfolio Servicing    ARMT 2006-3
500746321            Select Portfolio Servicing    ARMT 2006-3
500748369            Select Portfolio Servicing    ARMT 2006-3
500749986            Select Portfolio Servicing    ARMT 2006-3
500750365            Select Portfolio Servicing    ARMT 2006-3
500755836            Select Portfolio Servicing    ARMT 2006-3
500756345            Select Portfolio Servicing    ARMT 2006-3
500764338            Select Portfolio Servicing    ARMT 2006-3
500764909            Select Portfolio Servicing    ARMT 2006-3
500765213            Select Portfolio Servicing    ARMT 2006-3
500768061            Select Portfolio Servicing    ARMT 2006-3
500770190            Select Portfolio Servicing    ARMT 2006-3
500771122            Select Portfolio Servicing    ARMT 2006-3
500772176            Select Portfolio Servicing    ARMT 2006-3
500781041            Select Portfolio Servicing    ARMT 2006-3
500700311            Select Portfolio Servicing    ARMT 2006-3
500702451            Select Portfolio Servicing    ARMT 2006-3
500702458            Select Portfolio Servicing    ARMT 2006-3
500711635            Select Portfolio Servicing    ARMT 2006-3
500718197            Select Portfolio Servicing    ARMT 2006-3
500720368            Select Portfolio Servicing    ARMT 2006-3
500720661            Select Portfolio Servicing    ARMT 2006-3
500727338            Select Portfolio Servicing    ARMT 2006-3
500744474            Select Portfolio Servicing    ARMT 2006-3
500745952            Select Portfolio Servicing    ARMT 2006-3
500745962            Select Portfolio Servicing    ARMT 2006-3
500746238            Select Portfolio Servicing    ARMT 2006-3
500746939            Select Portfolio Servicing    ARMT 2006-3
500749555            Select Portfolio Servicing    ARMT 2006-3
500754025            Select Portfolio Servicing    ARMT 2006-3
500767395            Select Portfolio Servicing    ARMT 2006-3
500751146            Select Portfolio Servicing    ARMT 2006-3
500752294            Select Portfolio Servicing    ARMT 2006-3
500760964            Select Portfolio Servicing    ARMT 2006-3
407723683            Select Portfolio Servicing    ARMT 2006-3
407723688            Select Portfolio Servicing    ARMT 2006-3
407723692            Select Portfolio Servicing    ARMT 2006-3
407723693            Select Portfolio Servicing    ARMT 2006-3
500730276            Select Portfolio Servicing    ARMT 2006-3
500730277            Select Portfolio Servicing    ARMT 2006-3
500744726            Select Portfolio Servicing    ARMT 2006-3
500777622            Select Portfolio Servicing    ARMT 2006-3
500782174            Select Portfolio Servicing    ARMT 2006-3
500701042            Select Portfolio Servicing    ARMT 2006-3
500746188            Select Portfolio Servicing    ARMT 2006-3
500746194            Select Portfolio Servicing    ARMT 2006-3
500746284            Select Portfolio Servicing    ARMT 2006-3
500746296            Select Portfolio Servicing    ARMT 2006-3
500746307            Select Portfolio Servicing    ARMT 2006-3
500624463            Wells Fargo                   ARMT 2006-3
500668327            Wells Fargo                   ARMT 2006-3
500685946            Wells Fargo                   ARMT 2006-3
500692111            Wells Fargo                   ARMT 2006-3
500693477            Wells Fargo                   ARMT 2006-3
500698816            Wells Fargo                   ARMT 2006-3
500702788            Wells Fargo                   ARMT 2006-3
500703783            Wells Fargo                   ARMT 2006-3
500709607            Wells Fargo                   ARMT 2006-3
500710918            Wells Fargo                   ARMT 2006-3
500713057            Wells Fargo                   ARMT 2006-3
500714277            Wells Fargo                   ARMT 2006-3
500716336            Wells Fargo                   ARMT 2006-3
500722770            Wells Fargo                   ARMT 2006-3
500724040            Wells Fargo                   ARMT 2006-3
500726975            Wells Fargo                   ARMT 2006-3
500733547            Wells Fargo                   ARMT 2006-3
500734222            Wells Fargo                   ARMT 2006-3
500735909            Wells Fargo                   ARMT 2006-3
500736077            Wells Fargo                   ARMT 2006-3
500739952            Wells Fargo                   ARMT 2006-3
500739966            Wells Fargo                   ARMT 2006-3
500745797            Wells Fargo                   ARMT 2006-3
500748200            Wells Fargo                   ARMT 2006-3
500748250            Wells Fargo                   ARMT 2006-3
500748399            Wells Fargo                   ARMT 2006-3
500749665            Wells Fargo                   ARMT 2006-3
500750061            Wells Fargo                   ARMT 2006-3
500751225            Wells Fargo                   ARMT 2006-3
500751789            Wells Fargo                   ARMT 2006-3
500752693            Wells Fargo                   ARMT 2006-3
500754823            Wells Fargo                   ARMT 2006-3
500756014            Wells Fargo                   ARMT 2006-3
500756056            Wells Fargo                   ARMT 2006-3
500756287            Wells Fargo                   ARMT 2006-3
500757409            Wells Fargo                   ARMT 2006-3
500758282            Wells Fargo                   ARMT 2006-3
500762641            Wells Fargo                   ARMT 2006-3
500763057            Wells Fargo                   ARMT 2006-3
500763250            Wells Fargo                   ARMT 2006-3
500763665            Wells Fargo                   ARMT 2006-3
500763970            Wells Fargo                   ARMT 2006-3
500766618            Wells Fargo                   ARMT 2006-3
500768745            Wells Fargo                   ARMT 2006-3
500773695            Wells Fargo                   ARMT 2006-3
500779241            Wells Fargo                   ARMT 2006-3
500758767            Select Portfolio Servicing    ARMT 2006-3
407502835            Wells Fargo                   ARMT 2006-3
407502839            Wells Fargo                   ARMT 2006-3
407502840            Wells Fargo                   ARMT 2006-3
405629539            Wells Fargo                   ARMT 2006-3
405629548            Wells Fargo                   ARMT 2006-3
405629626            Wells Fargo                   ARMT 2006-3
406600356            Wells Fargo                   ARMT 2006-3
406600373            Wells Fargo                   ARMT 2006-3
406600386            Wells Fargo                   ARMT 2006-3
406600407            Wells Fargo                   ARMT 2006-3
406600412            Wells Fargo                   ARMT 2006-3
406600442            Wells Fargo                   ARMT 2006-3
406600453            Wells Fargo                   ARMT 2006-3
406600475            Wells Fargo                   ARMT 2006-3
406600545            Wells Fargo                   ARMT 2006-3
406600584            Wells Fargo                   ARMT 2006-3
406600642            Wells Fargo                   ARMT 2006-3
406600778            Wells Fargo                   ARMT 2006-3
500754596            Select Portfolio Servicing    ARMT 2006-3
500723565            Select Portfolio Servicing    ARMT 2006-3
500726273            Select Portfolio Servicing    ARMT 2006-3
405967655            Wells Fargo                   ARMT 2006-3
405967695            Wells Fargo                   ARMT 2006-3
500696504            Select Portfolio Servicing    ARMT 2006-3
500704415            Select Portfolio Servicing    ARMT 2006-3
500712705            Select Portfolio Servicing    ARMT 2006-3
500718546            Select Portfolio Servicing    ARMT 2006-3
500730885            Select Portfolio Servicing    ARMT 2006-3
500731718            Select Portfolio Servicing    ARMT 2006-3
500731767            Select Portfolio Servicing    ARMT 2006-3
500742094            Select Portfolio Servicing    ARMT 2006-3
500743148            Select Portfolio Servicing    ARMT 2006-3
500748206            Select Portfolio Servicing    ARMT 2006-3
500753196            Select Portfolio Servicing    ARMT 2006-3
500761250            Select Portfolio Servicing    ARMT 2006-3
500767815            Select Portfolio Servicing    ARMT 2006-3
500769307            Select Portfolio Servicing    ARMT 2006-3
500769629            Select Portfolio Servicing    ARMT 2006-3
500770025            Select Portfolio Servicing    ARMT 2006-3
500770067            Select Portfolio Servicing    ARMT 2006-3
500773799            Select Portfolio Servicing    ARMT 2006-3
500700343            Select Portfolio Servicing    ARMT 2006-3
500720051            Select Portfolio Servicing    ARMT 2006-3
500745174            Select Portfolio Servicing    ARMT 2006-3
500745183            Select Portfolio Servicing    ARMT 2006-3
500745190            Select Portfolio Servicing    ARMT 2006-3
500761733            Select Portfolio Servicing    ARMT 2006-3
500775055            Select Portfolio Servicing    ARMT 2006-3
500672072            Select Portfolio Servicing    ARMT 2006-3
500675160            Select Portfolio Servicing    ARMT 2006-3
500713989            Select Portfolio Servicing    ARMT 2006-3
500720413            Select Portfolio Servicing    ARMT 2006-3
500721162            Select Portfolio Servicing    ARMT 2006-3
500722455            Select Portfolio Servicing    ARMT 2006-3
500728934            Select Portfolio Servicing    ARMT 2006-3
500742201            Select Portfolio Servicing    ARMT 2006-3
500743790            Select Portfolio Servicing    ARMT 2006-3
500744636            Select Portfolio Servicing    ARMT 2006-3
500746953            Select Portfolio Servicing    ARMT 2006-3
500747910            Select Portfolio Servicing    ARMT 2006-3
500758341            Select Portfolio Servicing    ARMT 2006-3
500761744            Select Portfolio Servicing    ARMT 2006-3
500779730            Select Portfolio Servicing    ARMT 2006-3
407393892            Select Portfolio Servicing    ARMT 2006-3
407393893            Select Portfolio Servicing    ARMT 2006-3
407393894            Select Portfolio Servicing    ARMT 2006-3
407393898            Select Portfolio Servicing    ARMT 2006-3
407393900            Select Portfolio Servicing    ARMT 2006-3
407393902            Select Portfolio Servicing    ARMT 2006-3
407393904            Select Portfolio Servicing    ARMT 2006-3
407393905            Select Portfolio Servicing    ARMT 2006-3
407393907            Select Portfolio Servicing    ARMT 2006-3
500437232            Wells Fargo                   ARMT 2006-3
500635416            Select Portfolio Servicing    ARMT 2006-3
500710969            Select Portfolio Servicing    ARMT 2006-3
500720105            Select Portfolio Servicing    ARMT 2006-3
500730934            Select Portfolio Servicing    ARMT 2006-3
500762066            Select Portfolio Servicing    ARMT 2006-3
500627745            Select Portfolio Servicing    ARMT 2006-3
500722632            Select Portfolio Servicing    ARMT 2006-3
500732003            Select Portfolio Servicing    ARMT 2006-3
500746862            Select Portfolio Servicing    ARMT 2006-3
500766505            Select Portfolio Servicing    ARMT 2006-3
500770211            Select Portfolio Servicing    ARMT 2006-3
500770335            Select Portfolio Servicing    ARMT 2006-3
500771768            Select Portfolio Servicing    ARMT 2006-3
500774122            Select Portfolio Servicing    ARMT 2006-3
500769627            Select Portfolio Servicing    ARMT 2006-3
500772414            Select Portfolio Servicing    ARMT 2006-3
500773575            Select Portfolio Servicing    ARMT 2006-3
500731754            Select Portfolio Servicing    ARMT 2006-3
500734246            Select Portfolio Servicing    ARMT 2006-3
500742994            Select Portfolio Servicing    ARMT 2006-3
500751193            Select Portfolio Servicing    ARMT 2006-3
500751751            Select Portfolio Servicing    ARMT 2006-3
500754909            Select Portfolio Servicing    ARMT 2006-3
500754925            Select Portfolio Servicing    ARMT 2006-3
500763736            Select Portfolio Servicing    ARMT 2006-3
500774241            Select Portfolio Servicing    ARMT 2006-3
500742651            Select Portfolio Servicing    ARMT 2006-3
500743068            Select Portfolio Servicing    ARMT 2006-3
500747906            Select Portfolio Servicing    ARMT 2006-3
500750377            Select Portfolio Servicing    ARMT 2006-3
407027064            Wells Fargo                   ARMT 2006-3
407027067            Wells Fargo                   ARMT 2006-3
500716370            Select Portfolio Servicing    ARMT 2006-3
500723584            Select Portfolio Servicing    ARMT 2006-3
500729987            Select Portfolio Servicing    ARMT 2006-3
500745802            Select Portfolio Servicing    ARMT 2006-3
500767266            Select Portfolio Servicing    ARMT 2006-3
500775529            Select Portfolio Servicing    ARMT 2006-3
407207352            Select Portfolio Servicing    ARMT 2006-3
407207353            Select Portfolio Servicing    ARMT 2006-3
407207354            Select Portfolio Servicing    ARMT 2006-3
407207355            Select Portfolio Servicing    ARMT 2006-3
407207356            Select Portfolio Servicing    ARMT 2006-3
407207357            Select Portfolio Servicing    ARMT 2006-3
407207360            Select Portfolio Servicing    ARMT 2006-3
407207362            Select Portfolio Servicing    ARMT 2006-3
407207363            Select Portfolio Servicing    ARMT 2006-3
407207371            Select Portfolio Servicing    ARMT 2006-3
407207372            Select Portfolio Servicing    ARMT 2006-3
500721374            Select Portfolio Servicing    ARMT 2006-3
500721859            Select Portfolio Servicing    ARMT 2006-3
500747656            Select Portfolio Servicing    ARMT 2006-3
500759710            Select Portfolio Servicing    ARMT 2006-3
500760731            Select Portfolio Servicing    ARMT 2006-3
500770763            Select Portfolio Servicing    ARMT 2006-3
500772959            Select Portfolio Servicing    ARMT 2006-3
500774008            Select Portfolio Servicing    ARMT 2006-3
500781327            Select Portfolio Servicing    ARMT 2006-3
406005727            Countrywide                   ARMT 2006-3
500706092            Select Portfolio Servicing    ARMT 2006-3
500717231            Select Portfolio Servicing    ARMT 2006-3
500721216            Select Portfolio Servicing    ARMT 2006-3
500723788            Select Portfolio Servicing    ARMT 2006-3
500742617            Select Portfolio Servicing    ARMT 2006-3
500745018            Select Portfolio Servicing    ARMT 2006-3
500758347            Select Portfolio Servicing    ARMT 2006-3
500634812            Select Portfolio Servicing    ARMT 2006-3
500717675            Select Portfolio Servicing    ARMT 2006-3
500724473            Select Portfolio Servicing    ARMT 2006-3
500724625            Select Portfolio Servicing    ARMT 2006-3
500731038            Select Portfolio Servicing    ARMT 2006-3
500731108            Select Portfolio Servicing    ARMT 2006-3
500750185            Select Portfolio Servicing    ARMT 2006-3
407379007            Select Portfolio Servicing    ARMT 2006-3
407379008            Select Portfolio Servicing    ARMT 2006-3
407379013            Select Portfolio Servicing    ARMT 2006-3
407379016            Select Portfolio Servicing    ARMT 2006-3
407379021            Select Portfolio Servicing    ARMT 2006-3
406877011            Select Portfolio Servicing    ARMT 2006-3
406877015            Select Portfolio Servicing    ARMT 2006-3
500722566            Select Portfolio Servicing    ARMT 2006-3
500726371            Select Portfolio Servicing    ARMT 2006-3
500732171            Select Portfolio Servicing    ARMT 2006-3
500738045            Select Portfolio Servicing    ARMT 2006-3
500739976            Select Portfolio Servicing    ARMT 2006-3
500744327            Select Portfolio Servicing    ARMT 2006-3
500749808            Select Portfolio Servicing    ARMT 2006-3
500756982            Select Portfolio Servicing    ARMT 2006-3
500764450            Select Portfolio Servicing    ARMT 2006-3
500766170            Select Portfolio Servicing    ARMT 2006-3
500767415            Select Portfolio Servicing    ARMT 2006-3
500771779            Select Portfolio Servicing    ARMT 2006-3
500686506            Select Portfolio Servicing    ARMT 2006-3
500709019            Select Portfolio Servicing    ARMT 2006-3
500712964            Select Portfolio Servicing    ARMT 2006-3
500713410            Select Portfolio Servicing    ARMT 2006-3
500717072            Select Portfolio Servicing    ARMT 2006-3
500717078            Select Portfolio Servicing    ARMT 2006-3
500717104            Select Portfolio Servicing    ARMT 2006-3
500718096            Select Portfolio Servicing    ARMT 2006-3
500719170            Select Portfolio Servicing    ARMT 2006-3
500719653            Select Portfolio Servicing    ARMT 2006-3
500719724            Select Portfolio Servicing    ARMT 2006-3
500720047            Select Portfolio Servicing    ARMT 2006-3
500721603            Select Portfolio Servicing    ARMT 2006-3
500722005            Select Portfolio Servicing    ARMT 2006-3
500722105            Select Portfolio Servicing    ARMT 2006-3
500725051            Select Portfolio Servicing    ARMT 2006-3
500725120            Select Portfolio Servicing    ARMT 2006-3
500725825            Select Portfolio Servicing    ARMT 2006-3
500726354            Select Portfolio Servicing    ARMT 2006-3
500726696            Select Portfolio Servicing    ARMT 2006-3
500728683            Select Portfolio Servicing    ARMT 2006-3
500729622            Select Portfolio Servicing    ARMT 2006-3
500729755            Select Portfolio Servicing    ARMT 2006-3
500730034            Select Portfolio Servicing    ARMT 2006-3
500730436            Select Portfolio Servicing    ARMT 2006-3
500730724            Select Portfolio Servicing    ARMT 2006-3
500730738            Select Portfolio Servicing    ARMT 2006-3
500732010            Select Portfolio Servicing    ARMT 2006-3
500732769            Select Portfolio Servicing    ARMT 2006-3
500732985            Select Portfolio Servicing    ARMT 2006-3
500735935            Select Portfolio Servicing    ARMT 2006-3
500737815            Select Portfolio Servicing    ARMT 2006-3
500738083            Select Portfolio Servicing    ARMT 2006-3
500738149            Select Portfolio Servicing    ARMT 2006-3
500738179            Select Portfolio Servicing    ARMT 2006-3
500740907            Select Portfolio Servicing    ARMT 2006-3
500741465            Select Portfolio Servicing    ARMT 2006-3
500741922            Select Portfolio Servicing    ARMT 2006-3
500742177            Select Portfolio Servicing    ARMT 2006-3
500742562            Select Portfolio Servicing    ARMT 2006-3
500742581            Select Portfolio Servicing    ARMT 2006-3
500744313            Select Portfolio Servicing    ARMT 2006-3
500744349            Select Portfolio Servicing    ARMT 2006-3
500745388            Select Portfolio Servicing    ARMT 2006-3
500745458            Select Portfolio Servicing    ARMT 2006-3
500745607            Select Portfolio Servicing    ARMT 2006-3
500745754            Select Portfolio Servicing    ARMT 2006-3
500746496            Select Portfolio Servicing    ARMT 2006-3
500746509            Select Portfolio Servicing    ARMT 2006-3
500746809            Select Portfolio Servicing    ARMT 2006-3
500747210            Select Portfolio Servicing    ARMT 2006-3
500747296            Select Portfolio Servicing    ARMT 2006-3
500747473            Select Portfolio Servicing    ARMT 2006-3
500748183            Select Portfolio Servicing    ARMT 2006-3
500750240            Select Portfolio Servicing    ARMT 2006-3
500750371            Select Portfolio Servicing    ARMT 2006-3
500750442            Select Portfolio Servicing    ARMT 2006-3
500750504            Select Portfolio Servicing    ARMT 2006-3
500750543            Select Portfolio Servicing    ARMT 2006-3
500750556            Select Portfolio Servicing    ARMT 2006-3
500750613            Select Portfolio Servicing    ARMT 2006-3
500750622            Select Portfolio Servicing    ARMT 2006-3
500750630            Select Portfolio Servicing    ARMT 2006-3
500750638            Select Portfolio Servicing    ARMT 2006-3
500750640            Select Portfolio Servicing    ARMT 2006-3
500750649            Select Portfolio Servicing    ARMT 2006-3
500750664            Select Portfolio Servicing    ARMT 2006-3
500750697            Select Portfolio Servicing    ARMT 2006-3
500750712            Select Portfolio Servicing    ARMT 2006-3
500752005            Select Portfolio Servicing    ARMT 2006-3
500753517            Select Portfolio Servicing    ARMT 2006-3
500753830            Select Portfolio Servicing    ARMT 2006-3
500753833            Select Portfolio Servicing    ARMT 2006-3
500753840            Select Portfolio Servicing    ARMT 2006-3
500755005            Select Portfolio Servicing    ARMT 2006-3
500755337            Select Portfolio Servicing    ARMT 2006-3
500755906            Select Portfolio Servicing    ARMT 2006-3
500756222            Select Portfolio Servicing    ARMT 2006-3
500756936            Select Portfolio Servicing    ARMT 2006-3
500758343            Select Portfolio Servicing    ARMT 2006-3
500758499            Select Portfolio Servicing    ARMT 2006-3
500758547            Select Portfolio Servicing    ARMT 2006-3
500758798            Select Portfolio Servicing    ARMT 2006-3
500759202            Select Portfolio Servicing    ARMT 2006-3
500760905            Select Portfolio Servicing    ARMT 2006-3
500760976            Select Portfolio Servicing    ARMT 2006-3
500762364            Select Portfolio Servicing    ARMT 2006-3
500763896            Select Portfolio Servicing    ARMT 2006-3
500764564            Select Portfolio Servicing    ARMT 2006-3
500765661            Select Portfolio Servicing    ARMT 2006-3
500768451            Select Portfolio Servicing    ARMT 2006-3
500770718            Select Portfolio Servicing    ARMT 2006-3
500770868            Select Portfolio Servicing    ARMT 2006-3
500773213            Select Portfolio Servicing    ARMT 2006-3
500773605            Select Portfolio Servicing    ARMT 2006-3
500773627            Select Portfolio Servicing    ARMT 2006-3
500773776            Select Portfolio Servicing    ARMT 2006-3
500774846            Select Portfolio Servicing    ARMT 2006-3
500775027            Select Portfolio Servicing    ARMT 2006-3
500775526            Select Portfolio Servicing    ARMT 2006-3
500775906            Select Portfolio Servicing    ARMT 2006-3
500778800            Select Portfolio Servicing    ARMT 2006-3
500773175            Select Portfolio Servicing    ARMT 2006-3
500656220            Select Portfolio Servicing    ARMT 2006-3
500708807            Select Portfolio Servicing    ARMT 2006-3
500710411            Select Portfolio Servicing    ARMT 2006-3
500710441            Select Portfolio Servicing    ARMT 2006-3
500719250            Select Portfolio Servicing    ARMT 2006-3
500729206            Select Portfolio Servicing    ARMT 2006-3
500733231            Select Portfolio Servicing    ARMT 2006-3
500737008            Select Portfolio Servicing    ARMT 2006-3
500737013            Select Portfolio Servicing    ARMT 2006-3
500739296            Select Portfolio Servicing    ARMT 2006-3
500741738            Select Portfolio Servicing    ARMT 2006-3
500742329            Select Portfolio Servicing    ARMT 2006-3
500755106            Select Portfolio Servicing    ARMT 2006-3
500773724            Select Portfolio Servicing    ARMT 2006-3
500684580            Select Portfolio Servicing    ARMT 2006-3
500692038            Select Portfolio Servicing    ARMT 2006-3
500696483            Select Portfolio Servicing    ARMT 2006-3
500704434            Select Portfolio Servicing    ARMT 2006-3
500709407            Select Portfolio Servicing    ARMT 2006-3
500747755            Select Portfolio Servicing    ARMT 2006-3
500747769            Select Portfolio Servicing    ARMT 2006-3
500749761            Select Portfolio Servicing    ARMT 2006-3
500755074            Select Portfolio Servicing    ARMT 2006-3
500756431            Select Portfolio Servicing    ARMT 2006-3
500757372            Select Portfolio Servicing    ARMT 2006-3
500758724            Select Portfolio Servicing    ARMT 2006-3
500759229            Select Portfolio Servicing    ARMT 2006-3
500761470            Select Portfolio Servicing    ARMT 2006-3
500764729            Select Portfolio Servicing    ARMT 2006-3
500771697            Select Portfolio Servicing    ARMT 2006-3
500773373            Select Portfolio Servicing    ARMT 2006-3
500773918            Select Portfolio Servicing    ARMT 2006-3
500717384            Select Portfolio Servicing    ARMT 2006-3
500773583            Select Portfolio Servicing    ARMT 2006-3
500778299            Select Portfolio Servicing    ARMT 2006-3
500745406            Select Portfolio Servicing    ARMT 2006-3
500760592            Select Portfolio Servicing    ARMT 2006-3
500763785            Select Portfolio Servicing    ARMT 2006-3
500768988            Select Portfolio Servicing    ARMT 2006-3
500769016            Select Portfolio Servicing    ARMT 2006-3
500771129            Select Portfolio Servicing    ARMT 2006-3
500771188            Select Portfolio Servicing    ARMT 2006-3
500772232            Select Portfolio Servicing    ARMT 2006-3
500772236            Select Portfolio Servicing    ARMT 2006-3
407116196            Select Portfolio Servicing    ARMT 2006-3
407116199            Select Portfolio Servicing    ARMT 2006-3
407116203            Select Portfolio Servicing    ARMT 2006-3
407116204            Select Portfolio Servicing    ARMT 2006-3
407116206            Select Portfolio Servicing    ARMT 2006-3
407116208            Select Portfolio Servicing    ARMT 2006-3
407116210            Select Portfolio Servicing    ARMT 2006-3
407116211            Select Portfolio Servicing    ARMT 2006-3
407116213            Select Portfolio Servicing    ARMT 2006-3
407116216            Select Portfolio Servicing    ARMT 2006-3
407116217            Select Portfolio Servicing    ARMT 2006-3
407116226            Select Portfolio Servicing    ARMT 2006-3
407116227            Select Portfolio Servicing    ARMT 2006-3
407116228            Select Portfolio Servicing    ARMT 2006-3
407116235            Select Portfolio Servicing    ARMT 2006-3
407116245            Select Portfolio Servicing    ARMT 2006-3
407116246            Select Portfolio Servicing    ARMT 2006-3
407116248            Select Portfolio Servicing    ARMT 2006-3
500687591            Select Portfolio Servicing    ARMT 2006-3
500703268            Select Portfolio Servicing    ARMT 2006-3
500704848            Select Portfolio Servicing    ARMT 2006-3
500709094            Select Portfolio Servicing    ARMT 2006-3
500709948            Select Portfolio Servicing    ARMT 2006-3
500716719            Select Portfolio Servicing    ARMT 2006-3
500720990            Select Portfolio Servicing    ARMT 2006-3
500721113            Select Portfolio Servicing    ARMT 2006-3
500721178            Select Portfolio Servicing    ARMT 2006-3
500723346            Select Portfolio Servicing    ARMT 2006-3
500723523            Select Portfolio Servicing    ARMT 2006-3
500727381            Select Portfolio Servicing    ARMT 2006-3
500729575            Select Portfolio Servicing    ARMT 2006-3
500730017            Select Portfolio Servicing    ARMT 2006-3
500730919            Select Portfolio Servicing    ARMT 2006-3
500732872            Select Portfolio Servicing    ARMT 2006-3
500734162            Select Portfolio Servicing    ARMT 2006-3
500740462            Select Portfolio Servicing    ARMT 2006-3
500740534            Select Portfolio Servicing    ARMT 2006-3
500740608            Select Portfolio Servicing    ARMT 2006-3
500741536            Select Portfolio Servicing    ARMT 2006-3
500741912            Select Portfolio Servicing    ARMT 2006-3
500744553            Select Portfolio Servicing    ARMT 2006-3
500745741            Select Portfolio Servicing    ARMT 2006-3
500746295            Select Portfolio Servicing    ARMT 2006-3
500746388            Select Portfolio Servicing    ARMT 2006-3
500746816            Select Portfolio Servicing    ARMT 2006-3
500748273            Select Portfolio Servicing    ARMT 2006-3
500752818            Select Portfolio Servicing    ARMT 2006-3
500752902            Select Portfolio Servicing    ARMT 2006-3
500753215            Select Portfolio Servicing    ARMT 2006-3
500753419            Select Portfolio Servicing    ARMT 2006-3
500754559            Select Portfolio Servicing    ARMT 2006-3
500757294            Select Portfolio Servicing    ARMT 2006-3
500759546            Select Portfolio Servicing    ARMT 2006-3
500761912            Select Portfolio Servicing    ARMT 2006-3
500763737            Select Portfolio Servicing    ARMT 2006-3
500763841            Select Portfolio Servicing    ARMT 2006-3
500766401            Select Portfolio Servicing    ARMT 2006-3
500773652            Select Portfolio Servicing    ARMT 2006-3
500775139            Select Portfolio Servicing    ARMT 2006-3
500713281            Select Portfolio Servicing    ARMT 2006-3
500718807            Select Portfolio Servicing    ARMT 2006-3
500747556            Select Portfolio Servicing    ARMT 2006-3
500749329            Select Portfolio Servicing    ARMT 2006-3
500761161            Select Portfolio Servicing    ARMT 2006-3
407265536            Wells Fargo                   ARMT 2006-3
407265537            Wells Fargo                   ARMT 2006-3
407265538            Wells Fargo                   ARMT 2006-3
407265544            Wells Fargo                   ARMT 2006-3
407265545            Wells Fargo                   ARMT 2006-3
407265547            Wells Fargo                   ARMT 2006-3
407265548            Wells Fargo                   ARMT 2006-3
407265549            Wells Fargo                   ARMT 2006-3
407265550            Wells Fargo                   ARMT 2006-3
407265555            Wells Fargo                   ARMT 2006-3
407265556            Wells Fargo                   ARMT 2006-3
407265562            Wells Fargo                   ARMT 2006-3
407265569            Wells Fargo                   ARMT 2006-3
407265571            Wells Fargo                   ARMT 2006-3
407265573            Wells Fargo                   ARMT 2006-3
407265577            Wells Fargo                   ARMT 2006-3
407265578            Wells Fargo                   ARMT 2006-3
407265580            Wells Fargo                   ARMT 2006-3
407265590            Wells Fargo                   ARMT 2006-3
407265593            Wells Fargo                   ARMT 2006-3
407265595            Wells Fargo                   ARMT 2006-3
407265598            Wells Fargo                   ARMT 2006-3
407265603            Wells Fargo                   ARMT 2006-3
407265604            Wells Fargo                   ARMT 2006-3
407265606            Wells Fargo                   ARMT 2006-3
407265620            Wells Fargo                   ARMT 2006-3
407265622            Wells Fargo                   ARMT 2006-3
407265631            Wells Fargo                   ARMT 2006-3
407265637            Wells Fargo                   ARMT 2006-3
407265646            Wells Fargo                   ARMT 2006-3
407265654            Wells Fargo                   ARMT 2006-3
407265658            Wells Fargo                   ARMT 2006-3
407265670            Wells Fargo                   ARMT 2006-3
407265673            Wells Fargo                   ARMT 2006-3
407265674            Wells Fargo                   ARMT 2006-3
407265682            Wells Fargo                   ARMT 2006-3
407265683            Wells Fargo                   ARMT 2006-3
407265684            Wells Fargo                   ARMT 2006-3
407265688            Wells Fargo                   ARMT 2006-3
407265689            Wells Fargo                   ARMT 2006-3
407265692            Wells Fargo                   ARMT 2006-3
407265695            Wells Fargo                   ARMT 2006-3
407265696            Wells Fargo                   ARMT 2006-3
407265702            Wells Fargo                   ARMT 2006-3
407265703            Wells Fargo                   ARMT 2006-3
407265705            Wells Fargo                   ARMT 2006-3
407265707            Wells Fargo                   ARMT 2006-3
407265708            Wells Fargo                   ARMT 2006-3
407265715            Wells Fargo                   ARMT 2006-3
407265718            Wells Fargo                   ARMT 2006-3
407265720            Wells Fargo                   ARMT 2006-3
407265727            Wells Fargo                   ARMT 2006-3
407265729            Wells Fargo                   ARMT 2006-3
407265730            Wells Fargo                   ARMT 2006-3
407265747            Wells Fargo                   ARMT 2006-3
407265751            Wells Fargo                   ARMT 2006-3
407265758            Wells Fargo                   ARMT 2006-3
407265760            Wells Fargo                   ARMT 2006-3
407265761            Wells Fargo                   ARMT 2006-3
407265763            Wells Fargo                   ARMT 2006-3
407265766            Wells Fargo                   ARMT 2006-3
407265774            Wells Fargo                   ARMT 2006-3
407265776            Wells Fargo                   ARMT 2006-3
407265780            Wells Fargo                   ARMT 2006-3
407265782            Wells Fargo                   ARMT 2006-3
407265784            Wells Fargo                   ARMT 2006-3
407265785            Wells Fargo                   ARMT 2006-3
407265788            Wells Fargo                   ARMT 2006-3
407265789            Wells Fargo                   ARMT 2006-3
407265790            Wells Fargo                   ARMT 2006-3
407265791            Wells Fargo                   ARMT 2006-3
407265792            Wells Fargo                   ARMT 2006-3
407265793            Wells Fargo                   ARMT 2006-3
407265794            Wells Fargo                   ARMT 2006-3
407265795            Wells Fargo                   ARMT 2006-3
500691861            Select Portfolio Servicing    ARMT 2006-3
500708512            Select Portfolio Servicing    ARMT 2006-3
500752929            Select Portfolio Servicing    ARMT 2006-3
407576398            Select Portfolio Servicing    ARMT 2006-3
407576401            Select Portfolio Servicing    ARMT 2006-3
407576404            Select Portfolio Servicing    ARMT 2006-3
500697026            Select Portfolio Servicing    ARMT 2006-3
500719844            Select Portfolio Servicing    ARMT 2006-3
500728724            Select Portfolio Servicing    ARMT 2006-3
500751730            Select Portfolio Servicing    ARMT 2006-3
500760735            Select Portfolio Servicing    ARMT 2006-3
500700659            Select Portfolio Servicing    ARMT 2006-3
500727410            Select Portfolio Servicing    ARMT 2006-3
500728864            Select Portfolio Servicing    ARMT 2006-3
500730452            Select Portfolio Servicing    ARMT 2006-3
500732160            Select Portfolio Servicing    ARMT 2006-3
500776019            Select Portfolio Servicing    ARMT 2006-3
500777381            Select Portfolio Servicing    ARMT 2006-3
500733256            Select Portfolio Servicing    ARMT 2006-3
500743169            Select Portfolio Servicing    ARMT 2006-3
500758231            Select Portfolio Servicing    ARMT 2006-3
500756996            Select Portfolio Servicing    ARMT 2006-3
500759785            Select Portfolio Servicing    ARMT 2006-3
500766916            Select Portfolio Servicing    ARMT 2006-3
407541202            Wells Fargo                   ARMT 2006-3
407541210            Wells Fargo                   ARMT 2006-3
407541212            Wells Fargo                   ARMT 2006-3
407541214            Wells Fargo                   ARMT 2006-3
407541216            Wells Fargo                   ARMT 2006-3
407541221            Wells Fargo                   ARMT 2006-3
407541329            Wells Fargo                   ARMT 2006-3
500723177            Select Portfolio Servicing    ARMT 2006-3
500733088            Select Portfolio Servicing    ARMT 2006-3
500744353            Select Portfolio Servicing    ARMT 2006-3
500746725            Select Portfolio Servicing    ARMT 2006-3
500748823            Select Portfolio Servicing    ARMT 2006-3
500771746            Select Portfolio Servicing    ARMT 2006-3
407262813            Hemisphere                    ARMT 2006-3
407262827            Hemisphere                    ARMT 2006-3
407262828            Hemisphere                    ARMT 2006-3
407262835            Hemisphere                    ARMT 2006-3
500721370            Select Portfolio Servicing    ARMT 2006-3
500722359            Select Portfolio Servicing    ARMT 2006-3
500730010            Select Portfolio Servicing    ARMT 2006-3
500764060            Select Portfolio Servicing    ARMT 2006-3
500713761            Select Portfolio Servicing    ARMT 2006-3
500731085            Select Portfolio Servicing    ARMT 2006-3
500733830            Select Portfolio Servicing    ARMT 2006-3
500743524            Select Portfolio Servicing    ARMT 2006-3
500754875            Select Portfolio Servicing    ARMT 2006-3
500761654            Select Portfolio Servicing    ARMT 2006-3
500767507            Select Portfolio Servicing    ARMT 2006-3
500772563            Select Portfolio Servicing    ARMT 2006-3
500774952            Select Portfolio Servicing    ARMT 2006-3
500775252            Select Portfolio Servicing    ARMT 2006-3
500775362            Select Portfolio Servicing    ARMT 2006-3
500717701            Select Portfolio Servicing    ARMT 2006-3
500718683            Select Portfolio Servicing    ARMT 2006-3
500725634            Select Portfolio Servicing    ARMT 2006-3
500729034            Select Portfolio Servicing    ARMT 2006-3
500731833            Select Portfolio Servicing    ARMT 2006-3
500731976            Select Portfolio Servicing    ARMT 2006-3
500734281            Select Portfolio Servicing    ARMT 2006-3
500737741            Select Portfolio Servicing    ARMT 2006-3
500746723            Select Portfolio Servicing    ARMT 2006-3
500747529            Select Portfolio Servicing    ARMT 2006-3
500748687            Select Portfolio Servicing    ARMT 2006-3
500756077            Select Portfolio Servicing    ARMT 2006-3
500725794            Select Portfolio Servicing    ARMT 2006-3
500736725            Select Portfolio Servicing    ARMT 2006-3
500753885            Select Portfolio Servicing    ARMT 2006-3
500765813            Select Portfolio Servicing    ARMT 2006-3
500738147            Select Portfolio Servicing    ARMT 2006-3
500745963            Select Portfolio Servicing    ARMT 2006-3
500749113            Select Portfolio Servicing    ARMT 2006-3
500750716            Select Portfolio Servicing    ARMT 2006-3
500772143            Select Portfolio Servicing    ARMT 2006-3
500684536            Select Portfolio Servicing    ARMT 2006-3
500684559            Select Portfolio Servicing    ARMT 2006-3
500746959            Select Portfolio Servicing    ARMT 2006-3
500755027            Select Portfolio Servicing    ARMT 2006-3
500755035            Select Portfolio Servicing    ARMT 2006-3
500755039            Select Portfolio Servicing    ARMT 2006-3
500755051            Select Portfolio Servicing    ARMT 2006-3
500755057            Select Portfolio Servicing    ARMT 2006-3
500739938            Select Portfolio Servicing    ARMT 2006-3
500725838            Select Portfolio Servicing    ARMT 2006-3
500728205            Select Portfolio Servicing    ARMT 2006-3
500734960            Select Portfolio Servicing    ARMT 2006-3
500737914            Select Portfolio Servicing    ARMT 2006-3
500741195            Select Portfolio Servicing    ARMT 2006-3
500741251            Select Portfolio Servicing    ARMT 2006-3
500744583            Select Portfolio Servicing    ARMT 2006-3
500747937            Select Portfolio Servicing    ARMT 2006-3
500750375            Select Portfolio Servicing    ARMT 2006-3
500754701            Select Portfolio Servicing    ARMT 2006-3
500754796            Select Portfolio Servicing    ARMT 2006-3
500764354            Select Portfolio Servicing    ARMT 2006-3
500772230            Select Portfolio Servicing    ARMT 2006-3
500772453            Select Portfolio Servicing    ARMT 2006-3
500777387            Select Portfolio Servicing    ARMT 2006-3
500713304            Select Portfolio Servicing    ARMT 2006-3
500730906            Select Portfolio Servicing    ARMT 2006-3
500733676            Select Portfolio Servicing    ARMT 2006-3
500741194            Select Portfolio Servicing    ARMT 2006-3
500741273            Select Portfolio Servicing    ARMT 2006-3
500742600            Select Portfolio Servicing    ARMT 2006-3
500746911            Select Portfolio Servicing    ARMT 2006-3
500747230            Select Portfolio Servicing    ARMT 2006-3
500749675            Select Portfolio Servicing    ARMT 2006-3
500750148            Select Portfolio Servicing    ARMT 2006-3
500750608            Select Portfolio Servicing    ARMT 2006-3
500750723            Select Portfolio Servicing    ARMT 2006-3
500752164            Select Portfolio Servicing    ARMT 2006-3
500752213            Select Portfolio Servicing    ARMT 2006-3
500752551            Select Portfolio Servicing    ARMT 2006-3
500754975            Select Portfolio Servicing    ARMT 2006-3
500759894            Select Portfolio Servicing    ARMT 2006-3
500765427            Select Portfolio Servicing    ARMT 2006-3
500774352            Select Portfolio Servicing    ARMT 2006-3
500710027            Select Portfolio Servicing    ARMT 2006-3
500716176            Select Portfolio Servicing    ARMT 2006-3
500716256            Select Portfolio Servicing    ARMT 2006-3
500717633            Select Portfolio Servicing    ARMT 2006-3
500722067            Select Portfolio Servicing    ARMT 2006-3
500725023            Select Portfolio Servicing    ARMT 2006-3
500728929            Select Portfolio Servicing    ARMT 2006-3
500732646            Select Portfolio Servicing    ARMT 2006-3
500733104            Select Portfolio Servicing    ARMT 2006-3
500736853            Select Portfolio Servicing    ARMT 2006-3
500741967            Select Portfolio Servicing    ARMT 2006-3
500745570            Select Portfolio Servicing    ARMT 2006-3
500750216            Select Portfolio Servicing    ARMT 2006-3
500752267            Select Portfolio Servicing    ARMT 2006-3
500754246            Select Portfolio Servicing    ARMT 2006-3
500758181            Select Portfolio Servicing    ARMT 2006-3
500758229            Select Portfolio Servicing    ARMT 2006-3
500760696            Select Portfolio Servicing    ARMT 2006-3
500761881            Select Portfolio Servicing    ARMT 2006-3
500762286            Select Portfolio Servicing    ARMT 2006-3
500763554            Select Portfolio Servicing    ARMT 2006-3
500776898            Select Portfolio Servicing    ARMT 2006-3
500779941            Select Portfolio Servicing    ARMT 2006-3
500761897            Select Portfolio Servicing    ARMT 2006-3
500734245            Select Portfolio Servicing    ARMT 2006-3
500758298            Select Portfolio Servicing    ARMT 2006-3
500758311            Select Portfolio Servicing    ARMT 2006-3
500758542            Select Portfolio Servicing    ARMT 2006-3
500759469            Select Portfolio Servicing    ARMT 2006-3
500765008            Select Portfolio Servicing    ARMT 2006-3
500769009            Select Portfolio Servicing    ARMT 2006-3
500773461            Select Portfolio Servicing    ARMT 2006-3
500687189            Select Portfolio Servicing    ARMT 2006-3
500713747            Select Portfolio Servicing    ARMT 2006-3
500773895            Select Portfolio Servicing    ARMT 2006-3
407848258            Select Portfolio Servicing    ARMT 2006-3
500374389            Wells Fargo                   ARMT 2006-3
500727851            Select Portfolio Servicing    ARMT 2006-3
500730994            Select Portfolio Servicing    ARMT 2006-3
500738092            Select Portfolio Servicing    ARMT 2006-3
500754635            Select Portfolio Servicing    ARMT 2006-3
500758349            Select Portfolio Servicing    ARMT 2006-3
500759692            Select Portfolio Servicing    ARMT 2006-3
500759816            Select Portfolio Servicing    ARMT 2006-3
500761326            Select Portfolio Servicing    ARMT 2006-3
500763200            Select Portfolio Servicing    ARMT 2006-3
500764665            Select Portfolio Servicing    ARMT 2006-3
500765252            Select Portfolio Servicing    ARMT 2006-3
500765751            Select Portfolio Servicing    ARMT 2006-3
500767449            Select Portfolio Servicing    ARMT 2006-3
500767836            Select Portfolio Servicing    ARMT 2006-3
500779076            Select Portfolio Servicing    ARMT 2006-3
500779354            Select Portfolio Servicing    ARMT 2006-3
500780911            Select Portfolio Servicing    ARMT 2006-3
500780986            Select Portfolio Servicing    ARMT 2006-3
500781070            Select Portfolio Servicing    ARMT 2006-3
500783340            Select Portfolio Servicing    ARMT 2006-3
500784848            Select Portfolio Servicing    ARMT 2006-3
406402919            Select Portfolio Servicing    ARMT 2006-3
406843878            Select Portfolio Servicing    ARMT 2006-3
500782012            Select Portfolio Servicing    ARMT 2006-3
500756613            Select Portfolio Servicing    ARMT 2006-3




--------------------------------------------------------------------------------




